
  March 30, 2021
  
    
      
      
      Title 50
      Wildlife and Fisheries
      Parts 18 to 199
      Revised as of October 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of October 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          e:\seals\archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          e:\seals\gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 50:
        
          Chapter I—United States Fish and Wildlife Service, Department of the Interior (Continued)
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        815
        Alphabetical List of Agencies Appearing in the CFR
        835
        List of CFR Sections Affected
        845
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 50 CFR 18.1 refers to title 50, part 18, section 1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, October 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          October 1, 2020.
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 50—Wildlife and Fisheries is composed of thirteen volumes. The parts in these volumes are arranged in the following order: Parts 1-16; part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to (h)), part 17 (17.99(i) to end of part 17), parts 18-199, parts 200-227, parts 228-599, parts 600-659, and part 660 to end. The first nine volumes consist of parts 1-16, part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to 17.99(h)), part 17 (17.99(i) to end of part 17), and parts 18-199 and contain the current regulations issued under chapter I—United States Fish and Wildlife Service, Department of the Interior. The tenth volume (parts 200-227) contains the current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce. The eleventh volume (parts 228-599) contains the remaining current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce; and the current regulations issued under chapter III—International Fishing and Related Activities; chapter IV—Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee regulations; and chapter V—Marine Mammal Commission. The twelfth and thirteenth volumes (parts 600-659 and part 660 to end) contain the current regulations issued under chapter VI—Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce. The contents of these volumes represent all current regulations codified under this title of the CFR as of October 1, 2020.
      Alphabetical listings of endangered and threatened wildlife and plants appear in §§ 17.11 and 17.12.
      The OMB control numbers for the National Oceanic and Atmospheric Administration appear in 15 CFR 902.1.
      For this volume, Susannah C. Hurley was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    50 CFR Ch. I (10-1-20 Edition)
    U.S. Fish and Wildlife Serv., Interior
    
      
        
        Title 50—Wildlife and Fisheries
        (This book contains parts 18 to 199)
      
      
        Part
        
          
            chapter i—United States Fish and Wildlife Service, Department of the Interior (Continued)
          18
        
      
    
    
      
        
          
          CHAPTER I—UNITED STATES FISH AND WILDLIFE SERVICE, DEPARTMENT OF THE INTERIOR (CONTINUED)
        
        
          SUBCHAPTER B—TAKING, POSSESSION, TRANSPORTATION, SALE, PURCHASE, BARTER, EXPORTATION, AND IMPORTATION OF WILDLIFE AND PLANTS (CONTINUED)
        
        Part
        Page
        
          18
          Marine mammals
          5
          19
          Airborne hunting
          47
          20
          Migratory bird hunting
          48
          21
          Migratory bird permits
          70
          22
          Eagle permits
          136
          23
          Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES)
          154
          24
          Importation and exportation of plants
          226
        
        
          SUBCHAPTER C—THE NATIONAL WILDLIFE REFUGE SYSTEM
        
        
          25
          Administrative provisions
          229
          26
          Public entry and use
          237
          27
          Prohibited acts
          259
          28
          Enforcement, penalty, and procedural requirements for violations of Subchapter C
          266
          29
          Land use management
          268
          30
          Range and feral animal management
          297
          31
          Wildlife species management
          297
          32
          Hunting and fishing
          298
          34
          Refuge revenue sharing with counties
          527
          35
          Wilderness preservation and management
          531
          36
          Alaska National Wildlife Refuges
          534
          37
          Geological and geophysical exploration of the coastal plain, Arctic National Wildlife Refuge, Alaska
          564
          
          38
          Midway Atoll National Wildlife Refuge
          586
        
        
          SUBCHAPTER D [RESERVED]
        
        
          SUBCHAPTER E—MANAGEMENT OF FISHERIES CONSERVATION AREAS
        
        
          70
          National fish hatcheries
          590
          71
          Hunting and sport fishing on national fish hatcheries
          591
        
        
          SUBCHAPTER F—FINANCIAL ASSISTANCE—WILDLIFE AND SPORT FISH RESTORATION PROGRAM
        
        
          80
          Administrative requirements, Pittman-Robertson Wildlife Restoration and Dingell—Johnson Sport Fish Restoration Acts
          596
          81
          Conservation of endangered and threatened species of fish, wildlife, and plants—cooperation with the States
          623
          82
          Administrative procedures for grants-in-aid (Marine Mammal Protection Act of 1972)
          627
          83
          [Reserved]
          84
          National Coastal Wetlands Conservation Grant Program
          631
          85
          Clean Vessel Act Grant Program
          646
          86
          Boating Infrastructure Grant Program
          655
        
        
          SUBCHAPTER G—MISCELLANEOUS PROVISIONS
        
        
          90
          Feeding depredating migratory waterfowl
          678
          91
          Migratory bird hunting and conservation stamp contest
          680
          92
          Migratory bird subsistence harvest in Alaska
          685
        
        
          SUBCHAPTER H—NATIONAL WILDLIFE MONUMENTS
        
        
          96-99
          [Reserved]
          100
          Subsistence management regulations for public lands in Alaska
          699
          101-199
          [Reserved]
        
      
      
        
        SUBCHAPTER B—TAKING, POSSESSION, TRANSPORTATION, SALE, PURCHASE, BARTER, EXPORTATION, AND IMPORTATION OF WILDLIFE AND PLANTS (CONTINUED)
        
          Pt. 18
          PART 18—MARINE MAMMALS
          
            
              Subpart A—Introduction
              Sec.
              18.1
              Purpose of regulations.
              18.2
              Scope of regulations.
              18.3
              Definitions.
              18.4
              Information collection requirements.
            
            
              Subpart B—Prohibitions
              18.11
              Prohibited taking.
              18.12
              Prohibited importation.
              18.13
              Prohibited uses, possession, transportation, and sales.
              18.14
              Marine mammals taken before the Act.
            
            
              Subpart C—General Exceptions
              18.21
              Actions permitted by international treaty, convention, or agreement.
              18.22
              Taking by Federal, State or local government officials.
              18.23
              Native exemptions.
              18.24
              Taking incidental to commercial fishing operations.
              18.25
              Exempted marine mammals or marine mammals products.
              18.26
              Collection of certain dead marine mammal parts.
              18.27
              Regulations governing small takes of marine mammals incidental to specified activities.
            
            
              Subpart D—Special Exceptions
              18.30
              Polar bear sport-hunted trophy import permits.
              18.31
              Scientific research permits and public display permits.
              18.32
              Waiver of the moratorium.
              18.33
              Procedures for issuance of permits and modification, suspension, or revocation thereof.
              18.34
              Guidelines for use in safely deterring polar bears.
            
            
              Subpart E—Depleted Species or Stocks [Reserved]
            
            
              Subpart F—Transfer of Management Authority to States [Note]
            
            
              Subpart G—Notice and Hearing on Section 103 Regulations
              18.70
              Basis and purpose.
              18.71
              Definitions.
              18.72
              Scope of regulations.
              18.73
              Burden of proof.
              18.74
              Notice of hearing.
              18.75
              Notification by interested persons.
              18.76
              Presiding officer.
              18.77
              Direct testimony submitted as written documents.
              18.78
              Mailing address.
              18.79
              Inspection and copying of documents.
              18.80
              Ex parte communications.
              18.81
              Prehearing conference.
              18.82
              Prehearing order.
              18.83
              Determination to cancel the hearing.
              18.84
              Rebuttal testimony and new issues of fact in prehearing order.
              18.85
              Waiver of right to participate.
              18.86
              Conduct of the hearing.
              18.87
              Direct testimony.
              18.88
              Cross-examination.
              18.89
              Oral and written arguments.
              18.90
              Recommended decision, certification of the transcript and submission of comments on the recommended decision.
              18.91
              Director's decision.
            
            
              Subpart H—Waiver of Moratorium on Taking and Importation of Individual Marine Mammal Species
              18.92
              Purpose of regulations.
              18.93
              Scope of regulations.
              18.94
              Pacific walrus (Alaska).
            
            
              Subpart I [Reserved]
            
            
              Subpart J—Nonlethal Taking of Marine Mammals Incidental to Oil and Gas Exploration, Development, Production and Other Substantially Similar Activities in the Beaufort Sea and Adjacent Northern Coast of Alaska
              18.121
              Specified activities covered by this subpart.
              18.122
              Specified geographic region where this subpart applies.
              18.123
              Dates this subpart is in effect.
              18.124
              Procedure to obtain a Letter of Authorization (LOA).
              18.125
              How the Service will evaluate a request for a Letter of Authorization (LOA).
              18.126
              Authorized take allowed under a Letter of Authorization (LOA)
              18.127
              Prohibited take under a Letter of Authorization (LOA).
              18.128

              Mitigation, monitoring, and reporting requirements.
              
              18.129
              Information collection requirements.
            
            
              Subpart K—Nonlethal Taking of Marine Mammals Incidental to Oil and Gas Activities in Cook Inlet, Alaska
              18.130
              Specified activities covered by this subpart.
              18.131
              Specified geographic region where this subpart applies.
              18.132
              Dates this subpart is in effect.
              18.133
              Authorized take allowed under a Letter of Authorization (LOA).
              18.134
              Procedure to obtain a Letter of Authorization (LOA).
              18.135
              How the Service will evaluate a request for a Letter of Authorization (LOA).
              18.136
              Prohibited take under a Letter of Authorization (LOA).
              18.137
              Mitigation.
              18.138
              Monitoring.
              18.139
              Reporting requirements.
              18.140
              Measures to reduce impacts to subsistence users.
              18.141
              Information collection requirements.
            
          
          
            Authority:
            16 U.S.C. 1361 et seq.
            
          
          
            Source:
            39 FR 7262, Feb. 25, 1974, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 18.1
              Purpose of regulations.
              The regulations contained in this part implement the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361-1407), which among other things, restricts the taking, possession, transportation, selling, offering for sale, and importing of marine mammals.
            
            
              § 18.2
              Scope of regulations.
              (a) This part 18 applies solely to marine mammals and marine mammal products as defined in § 18.3. For regulations under the Act with respect to cetacea (whales and porpoises), pinnipedia, other than walrus (seals and sea lions), see 50 CFR part 216.
              (b) The provisions in this part are in addition to, and are not in lieu of, other regulations of this subchapter B which may require a permit or prescribe additional restrictions or conditions for the importation, exportation, and interstate transportation of wildlife. (See also part 13 of this subchapter.)
            
            
              § 18.3
              Definitions.
              In addition to definitions contained in section 3 of the Act and in part 10 of this subchapter, and unless the context requires otherwise, in this part 18:
              
                Act means the Marine Mammal Protection Act of 1972, 86 Stat. 1027, 16 U.S.C. 1361-1407; Pub. L. 92-522.
              
                Alaskan Native means a person defined in the Alaska Native Claims Settlement Act (43 U.S.C. section 1603(b) (85 Stat. 588)) as a citizen of the United States who is of one-fourth degree or more Alaska Indian (including Tsimshian Indians enrolled or not enrolled in the Metlaktla Indian Community), Eskimo, or Aleut blood, or combination thereof. The term includes any Native, as so defined, either or both of whose adoptive parents are not Natives. It also includes, in the absence of proof of a minimum blood quantum, any citizen of the United States who is regarded as an Alaska Native by the Native village or town of which he claims to be a member and whose father or mother is (or, if deceased, was) regarded as Native by any Native village or Native town. Any citizen enrolled by the Secretary pursuant to section 5 of the Alaska Native Claims Settlement Act shall be conclusively presumed to be an Alaskan Native for purposes of this part.
              
                Authentic native articles of handicrafts and clothing means items made by an Indian, Aleut, or Eskimo that (a) are composed wholly or in some significant respect of natural materials and (b) are significantly altered from their natural form and are produced, decorated, or fashioned in the exercise of traditional native handicrafts without the use of pantographs, multiple carvers, or similar mass-copying devices. Improved methods of production utilizing modern implements such as sewing machines or modern techniques at a tannery registered pursuant to § 18.23(c) may be used so long as no large-scale mass-production industry results. Traditional native handicrafts include, but are not limited to, weaving, carving, stitching, sewing, lacing, beading, drawing, and painting. The formation of traditional native groups, such as cooperatives, is permitted so long as no large-scale mass production results.
              
              
                Commercial fishing operation means the lawful harvesting of fish from the marine environment for profit as part of an on-going business enterprise. Such term shall not include sport fishing activities whether or not carried out by charter boat or otherwise, and whether or not the fish so caught are subsequently sold.
              
                Endangered species means a species of marine mammal listed as “endangered” pursuant to the Endangered Species Act of 1973, 87 Stat. 884, Pub. L. 93-205 (see part 17 of this subchapter).
              
                Incidental catch means the taking of a marine mammal (a) because it is directly interfering with commercial fishing operations, or (b) as a consequence of the steps used to secure the fish in connection with commercial fishing operations: Provided, however, That a marine mammal so taken must immediately be returned to the sea with a minimum of injury; and Provided, further, That the taking of a marine mammal which otherwise meets the requirements of this definition shall not be considered as incidental catch of that mammal if it is used subsequently to assist in commercial fishing operations.
              
                Marine mammal means any specimen of the following species, whether alive or dead, and any part thereof, including but not limited to, any raw, dressed, or dyed fur or skin:
              
                
                  Scientific name
                  Common name
                  Date listed
                
                
                  
                    Ursus maritimus
                  
                  Polar bear
                  Dec. 21, 1972.
                
                
                  
                    Enhydra lutris
                  
                  Sea otter
                    Do.
                
                
                  
                    Odobenus rosmarus
                  
                  Walrus
                    Do.
                
                
                  
                    Dugong dugon
                  
                  Dugong
                    Do.
                
                
                  
                    Trichechus manatus
                  
                  West Indian manatee
                    Do.
                
                
                  
                    Trichechus inunguis
                  
                  Amazonian manatee
                    Do.
                
                
                  
                    Trichechus senegalensis
                  
                  West African manatee
                    Do.
                
                
                  
                    Lutra felina
                  
                  Marine otter
                  Mar. 29, 1978.
                
                
                  Note: Common names given may be at variance with local usage.
              
              
                Native village or town means any community, association, tribe, band, clan, or group.
              
                Pregnant means pregnant near term.
              
                Subsistence means the use by Alaskan Natives of marine mammals taken by Alaskan Natives for food, clothing, shelter, heating, transportation, and other uses necessary to maintain the life of the taker or for those who depend upon the taker to provide them with such subsistence.
              
                Take means to harass, hunt, capture, collect, or kill, or attempt to harass, hunt, capture, collect, or kill any marine mammal, including, without limitation, any of the following: The collection of dead animals or parts thereof; the restraint or detention of a marine mammal, no matter how temporary; tagging a marine mammal; or the negligent or intentional operation of an aircraft or vessel, or the doing of any other negligent or intentional act which results in the disturbing or molesting of a marine mammal.
              
                Threatened species means a species of marine mammal listed as “threatened” pursuant to the Endangered Species Act of 1973, 87 Stat. 884, Pub. L. 93-205.
              
                Wasteful manner means any taking or method of taking which is likely to result in the killing or injuring of marine mammals beyond those needed for subsistence purposes or for the making of authentic native articles of handicrafts and clothing or which results in the waste of a substantial portion of the marine mammal and includes without limitation the employment of a method of taking which is not likely to assure the capture or killing of a marine mammal, or which is not immediately followed by a reasonable effort to retrieve the marine mammal.
              [39 FR 7262, Feb. 25, 1974, as amended at 43 FR 13066, Mar. 29, 1978; 55 FR 14978, Apr. 20, 1990; 70 FR 48323, Aug. 17, 2005]
            
            
              § 18.4
              Information collection requirements.

              (a) The Office of Management and Budget under 44 U.S.C. 3501 et seq. has approved the information collection requirements contained in Subpart D and assigned clearance number 1018-0022. The Service is collecting this information to review and evaluate permit applications and make decisions according to criteria established in various Federal wildlife conservation statutes and regulations, on the issuance or denial of permits. The applicant must respond to obtain or retain a permit.

              (b) The Service estimated the public reporting burden for this collection of information to vary from 15 minutes to 4 hours per response, with an average of 1.028 hours per response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Send comments regarding this burden or any other aspect of this collection of information, including suggestions for reducing the burden, to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [62 FR 7329, Feb. 18, 1997, as amended at 79 FR 43965, July 29, 2014]
            
          
          
            Subpart B—Prohibitions
            
              § 18.11
              Prohibited taking.
              Except as otherwise provided in subpart C, D, or H of this part 18, or part 403, it is unlawful for:
              (a) Any person, vessel, or conveyance subject to the jurisdiction of the United States to take any marine mammal on the high seas, or
              (b) Any person, vessel, or conveyance to take any marine mammal in waters or on lands under the jurisdiction of the United States.
              [39 FR 7262, Feb. 25, 1974, as amended at 51 FR 17981, May 16, 1986]
            
            
              § 18.12
              Prohibited importation.
              (a) Except as otherwise provided in subparts C and D of this part 18, it is unlawful for any person to import any marine mammal or marine mammal product into the United States.
              (b) Regardless of whether an importation is otherwise authorized pursuant to subparts C and D of this part 18, it is unlawful for any person to import into the United States any:
              (1) Marine mammal: (i) Taken in violation of the Act, or
              (ii) Taken in another country in violation of the laws of that country;
              (2) Any marine mammal product if: (i) The importation into the United States of the marine mammal from which such product is made would be unlawful under paragraph (b)(1) of this section, or
              (ii) The sale in commerce of such product in the country of origin of the product is illegal.
              (c) Except in accordance with an exception referred to in subpart C and §§ 18.31 and 18.32 of this part, it is unlawful to import into the United States any:
              (1) Marine mammal which was pregnant at the time of taking;
              (2) Marine mammal which was nursing at the time of taking, or less than 8 months old, whichever occurs later;
              (3) Specimen of an endangered or threatened species of marine mammals;
              (4) Specimen taken from a depleted species or stock of marine mammals; or
              (5) Marine mammal taken in an inhumane manner.
              (d) It is unlawful to import into the United States any fish, whether fresh, frozen, or otherwise prepared, if such fish was caught in a manner proscribed by the Secretary of Commerce for persons subject to the jurisdiction of the United States, whether or not any marine mammals were in fact taken incident to the catching of the fish.
            
            
              § 18.13
              Prohibited uses, possession, transportation, and sales.
              Except as otherwise provided in the Act or these regulations, it is unlawful for:
              (a) Any person to use any port, harbor, or other place under the jurisdiction of the United States for any purpose in any way connected with a prohibited taking or any unlawful importation of any marine mammal or marine mammal products;
              (b) Any person to possess any marine mammal, or product therefrom, taken in violation of the Act or these regulations;
              (c) Any person to transport, purchase, sell, or offer to purchase or sell any marine mammal or marine mammal product; or
              (d) Any person subject to the jurisdiction of the United States to use in a commercial fishery, any means or method of fishing in contravention of regulations and limitations issued by the Secretary of Commerce for that fishery to achieve the purposes of this Act.
              [39 FR 7262, Feb. 25, 1974, as amended at 51 FR 17981, May 16, 1986]
            
            
              
              § 18.14
              Marine mammals taken before the Act.
              (a) Section 102(e) of the Act provides in effect that the Act shall not apply to any marine mammal taken prior to December 21, 1972, or to any marine mammal product consisting of, or composed in whole or in part of, any marine mammal taken before such date. Such status may be established by submitting to the Director prior to, or at the time of importation, an affidavit containing the following:
              (1) The Affiant's name and address;
              (2) Identification of the Affiant;
              (3) A description of the marine mammals or marine mammal products which the Affiant desires to import;
              (4) A statement by the Affiant that to the best of his knowledge and belief, the marine mammals involved in the application were taken prior to December 21, 1972;

              (5) A statement by the Affiant in the following language:
              
              
                The foregoing is principally based on the attached exhibits which, to the best of my knowledge and belief, are complete, true and correct. I understand that this affidavit is being submitted for the purpose of inducing the Federal Government to permit the importation of _____ under the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361-1407) and regulations promulgated thereunder, and that any false statements may subject me to the criminal penalties of 18 U.S.C. 1001.
              
              
              (b) Either one of two exhibits shall be attached to such affidavit, and will contain either:
              (1) Records or other available evidence showing that the product consists of or is composed in whole or in part of marine mammals taken prior to December 21, 1972. Such records or other evidentiary material must include information on how, when, where, and by whom the animals were taken, what processing has taken place since taking, and the date and location of such processing; or
              (2) A statement from a government agency of the country of origin exercising jurisdiction over marine mammals that any and all such mammals from which the products sought to be imported were derived were taken prior to December 21, 1972.
              (c) Service agents, or Customs officers, may refuse to clear marine mammals or marine mammal products for importation into the United States, pursuant to § 14.53 of this subchapter, until the importer can demonstrate, by production of the affidavit referred in above or otherwise, that section 102(e) of the Act applies to all affected items.
              (d) This section has no application to any marine mammal or marine mammal product intended to be imported pursuant to § 18.21, § 18.31 or § 18.32 of this part.
              [39 FR 7262, Feb. 25, 1974, as amended at 51 FR 17981, May 16, 1986]
            
          
          
            Subpart C—General Exceptions
            
              § 18.21
              Actions permitted by international treaty, convention, or agreement.
              The Act and these regulations shall not apply to the extent that they are inconsistent with the provisions of any international treaty, convention or agreement, or any statute implementing the same, relating to the taking or importation of marine mammals or marine mammal products, which was existent and in force prior to December 21, 1972, and to which the United States was a party. Specifically, the regulations in subpart B of this part and the provisions of the Act shall not apply to activities carried out pursuant to the Interim Convention on the Conservation of North Pacific Fur Seals signed in Washington on February 9, 1957, and the Fur Seal Act of 1966, 16 U.S.C. 1151-1187, as, in each case, from time to time amended.
            
            
              § 18.22
              Taking by Federal, State or local government officials.
              (a) A Federal, State or local government official or employee may take a marine mammal in the course of his duties as an official or employee and no permit shall be required, if such taking:
              (1) Is accomplished in a humane manner;
              (2) Is for the protection or welfare of such mammal or from the protection of the public health or welfare; and

              (3) Includes steps designed to insure return of such mammal, if not killed in the course of such taking, to its natural habitat. In addition, any such official or employee may, incidental to such taking, possess and transport, but not sell or offer for sale, such mammal and use any port, harbor or other place under the jurisdiction of the United States. All steps reasonably practicable under the circumstances shall be taken by any such employee or official to prevent injury or death to the marine mammal as the result of such taking.
              (b) Each taking permitted under this section should be included in a written report, to be submitted to the Director every six months, beginning December 31, 1973. Unless otherwise permitted by the Director, the report shall contain a description of:
              (1) The animal involved;
              (2) The circumstances requiring the taking;
              (3) The method of taking;
              (4) The name and official position of the State official or employee involved;
              (5) The disposition of the animal, including in cases where the animal has been retained in captivity, a description of the place and means of confinement and the measures taken for its maintenance and care; and
              (6) Such other information as the Director may require.
              The reports shall be mailed to the Director, U.S. Fish and Wildlife Service, U.S. Department of the Interior, Washington, DC 20240.
              [39 FR 7262, Feb. 25, 1974, as amended at 51 FR 17981, May 16, 1986]
            
            
              § 18.23
              Native exemptions.
              (a) Taking. Except as otherwise provided in part 403 of this title, any Indian, Aleut, or Eskimo who resides in Alaska and who dwells on the coast of the North Pacific Ocean or the Arctic Ocean may take any marine mammal without a permit, subject to the restrictions contained in this section, if such taking is:
              (1) For subsistence purposes, or
              (2) For purposes of creating and selling authentic native articles of handicraft and clothing, and
              (3) In each case, not accomplished in a wasteful manner.
              (b) Restrictions. (1) “Except for a transfer to a duly authorized representative of the Regional Director of the U.S. Fish and Wildlife Service for scientific research purposes, no marine mammal taken for subsistence may be sold or otherwise transferred to any person other than an Alaskan Native or delivered, carried, transported, or shipped in interstate or foreign commerce, unless:
              (i) It is being sent by an Alaskan Native directly or through a registered agent to a tannery registered under paragraph (c) of this section for the purpose of processing, and will be returned directly or through a registered agent to the Alaskan Native; or
              (ii) It is sold or transferred to a registered agent in Alaska for resale or transfer to an Alaskan Native; or
              (iii) It is an edible portion and it is sold in an Alaskan Native village or town.
              (2) “Except for a transfer to a duly authorized representative of the Regional Director of the U.S. Fish and Wildlife Service for scientific research purposes, no marine mammal taken for purposes of creating and selling authentic Native articles of handicraft and clothing may be sold or otherwise transferred to any person other than an Indian, Aleut or Eskimo, or delivered, carried, transported or shipped in interstate or foreign commerce, unless:
              (i) It is being sent by an Indian, Aleut or Eskimo directly or through a registered agent to a tannery registered under paragraph (c) of this section for the purpose of processing, and will be returned directly or through a registered agent to the Indian, Aleut or Eskimo; or
              (ii) It is sold or transferred to a registered agent for resale or transfer to an Indian, Aleut, or Eskimo; or
              (iii) It has been first transformed into an authentic Native article of handicraft or clothing; or
              (iv) It is an edible portion and it is sold (A) in an Alaskan Native village or town or (B) to an Alaskan Native for his consumption.

              (c) The restriction in paragraph (b) shall not apply to parts or products of the Pacific walrus (Odobenis rosmarus) to the extent that the waiver of the moratorium and the approved State/Federal regulations relating to the taking and importation of walrus permits the delivery, sale, transportation or shipment of parts or products of the Pacific walrus in interstate or foreign commerce.
              (d) Any tannery, or person who wishes to act as an agent, within the jurisdiction of the United States may apply to the Director for registration as a tannery or an agent which may possess and process marine mammal products for Indians, Aleuts, or Eskimos. The application shall include the following information:
              (1) The name and address of the applicant;
              (2) A description of the applicant's procedures for receiving, storing, processing, and shipping materials;
              (3) A proposal for a system of bookkeeping and/or inventory segregation by which the applicant could maintain accurate records of marine mammals received from Indians, Aleuts, or Eskimos, pursuant to this section;
              (4) Such other information as the Director may request;
              (5) A certification in the following language:
              
              
                I hereby certify that the foregoing information is complete, true, and correct to the best of my knowledge and belief. I understand that this information is submitted for the purpose of obtaining the benefit of an exception under the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361-1407) and regulations promulgated thereunder, and that any false statement may subject me to the criminal penalties of 18 U.S.C. 1001.
              
              
              (6) The signature of the applicant.
              The sufficiency of the application shall be determined by the Director, and in that connection, he may waive any requirement for information, or require any elaboration or further information deemed necessary. The registration of a tannery or other agent shall be subject to the conditions as the Director prescribes, which may include, but are not limited to provisions regarding records, inventory segregation, reports, and inspection. The Director may charge a reasonable fee for such applications, including an appropriate apportionment of overhead and administrative expenses of the Department of Interior.
              (e) Notwithstanding the preceding provisions of this section, whenever, under the Act, the Secretary determines any species or stock of marine mammals to be depleted, he may prescribe regulations pursuant to section 103 of the Act upon the taking of such marine mammals by any Indian, Aleut, or Eskimo and, after promulgation of such regulations, all takings of such marine mammals by such person shall conform to such regulations.
              (f) Marking, tagging, and reporting. (1) In addition to definitions contained in the Act, 50 CFR 18.3, and 50 CFR 18.27, in this paragraph (f):
              (i) The term “marking and tagging” of marine mammals as specified in section 109(i) of the Act refers to the actual physical attachment of an approved band or other such marking device or technique to the raw or unhandicrafted (including unmarked tanned skins) skin and skull of polar bears, the tusks of walruses, and the skin and skull of sea otters; and
              (ii) The term “reporting” means the collection by Service personnel or the Service's authorized local representatives of biological data, harvest data, and other information regarding the effect of taking of marine mammals on populations, the collection of which the Service determines to be necessary for management purposes. Reporting will be done on forms provided by the Service upon presentation for marking, tagging, and reporting purposes of the marine mammal(s) or specified raw or unhandicrafted parts thereof.
              (2) Notwithstanding the preceding provisions of this section, but subject to the provisions and conditions contained in this paragraph, no polar bear, walrus, or sea otter, or any parts thereof, taken or collected by an Alaskan Native for subsistence purposes or for purposes of creating and selling authentic Native articles of handicrafts and clothing may be possessed, transported within, or exported from Alaska unless the animal(s), or specified parts thereof, have been reported to, and properly marked and tagged by, Service personnel or the Service's authorized local representative; except:

              (i) An Alaskan Native that harvested or participated in the harvest of a polar bear, sea otter, or walrus and who possesses the animal, or any parts thereof, may possess the unmarked, untagged, and unreported animal(s), or parts thereof, for a period of time not to exceed 30 days from the time of taking for the purpose of transporting the specified parts to Service personnel or the Service's local authorized representative for marking, tagging, and reporting;
              (ii) Alaskan Natives and registered agents/tanneries may possess the specified unmarked or untagged raw, unhandicrafted, or tanned parts thereof for a period of time not to exceed 180 days from the effective date of this rulemaking for the purpose of transporting to Service personnel or the Service's local authorized representative for marking and tagging if the specified parts thereof were taken or possessed between December 21, 1972, and the effective date of this regulation. There is no reporting requirement for marine mammals, or specified parts thereof, covered by this paragraph.
              (3) Those unmarked, untagged, and unreported specified parts of polar bear, walrus, and sea otter, that must be presented to Service personnel or an authorized Service representative for marking, tagging, and reporting are as follows:
              (i) Polar bear—skin and skull.
              (ii) Walrus—tusks.
              (iii) Sea otter—skin and skull.
              (4) The locations where Service personnel or the Service's authorized local representative will be available for marking, tagging, and reporting purposes will be announced annually by the Alaska Regional Director. Local persons authorized to act as representatives for marking, tagging, and reporting purposes in the absence of Service personnel will also be announced annually by the Alaska Regional Director.
              (5) Marks and tags will be attached or applied to the skins, skulls, and tusks of the marine mammal(s) in such a manner as to maximize their longevity and minimize their adverse effects to the appearance of the specified parts that might result due to hindering the tanning or handicrafting of skins, or the handicrafting of tusks or skulls. If the tag or mark comes off of the specified part the person in possession of the part shall have 30 days to present the part and broken tag or other marking device to the Service or the Service's authorized local representative for remarking or retagging purposes.
              (6) Marks and tags for skins, skulls, and tusks will be provided by the Service. They will be numbered for accountability and of such design, construction, and material so as to maximize their durability and longevity on the specified parts.
              (7) Data collected pursuant to this paragraph will be reported on forms provided by the Service and maintained in the Service's Regional Office, Anchorage, Alaska. The Service will summarize the data annually and make it publicly available. The data will also be included in the Service's annual report to Congress as set forth in section 103(f) of the Act.
              (8) All items of research (e.g., radio collars, satellite transmitters, tags, etc.) that were attached to animals taken by Alaskan Natives must be returned to Service personnel or an authorized Service representative at the time the animal, or specified unhandicrafted parts thereof, are presented for marking, tagging, and reporting. No penalty will be imposed under the Act for a violation of this paragraph. However, penalties may be sought by the Service under other applicable Federal laws governing the possession and use of Federal property.
              (9) Pursuant to this paragraph (f), the following specific conditions and provisions apply:
              (i) Marking, tagging, and reporting of polar bears or specified parts thereof.
              (A) The skin and skull of an animal must accompany each other when presented for marking, tagging, and reporting except that the skin and skull of an animal need not be presented together for marking and tagging purposes if taken between December 21, 1972, and the effective date of this regulation.

              (B) Except as provided in paragraph (f)(2)(ii) of this section, the following information must be reported by Alaskan Natives when presenting polar bears, or specified parts thereof, for marking and tagging: sex of animal, date of kill, and location of kill.
              
              (C) Both the skin and the skull will be marked and tagged and a rudimentary pre-molar tooth may be removed from the skull and retained by the Service. The skin must have the sex identifiers, such as vaginal orifice, teats, or penal sheath or baculum, either attached to, or accompanying the skin.
              (D) The skull must be skinned out and the skin may be frozen or unfrozen when presented for marking, tagging, and reporting. If the skin is frozen, the sex identifiers, such as vaginal orifice, teats, penal sheath or baculum, must be visible.
              (E) Marks and tags must remain affixed to the skin through the tanning process and until the skin has been severed into parts for crafting into handicrafts or for as long as is practical during the handicrafting process.
              (ii) Marking, tagging, and reporting of walrus or specified parts thereof.
              (A) The paired tusks of the animal(s) must, to the maximum extent practical, accompany each other when presented for marking, tagging, and reporting purposes, except that paired tusks need not be presented together for marking and tagging purposes if taken between December 21, 1972, and the effective date of this regulation.
              (B) Except as provided in paragraph (f)(2)(ii) of this section, the following information must be reported by Alaskan Natives when presenting walrus, or specified parts thereof, for marking and tagging: date of take, sex of animal, whether live-killed, floating-dead, or beach-found, and location of the take or location of animal if found floating and dead or beach-found.
              (C) Marks and/or tags must remain affixed to the tusks until they have been crafted into a handicraft or for as long as is practical during the handicrafting process.
              (iii) Marking, tagging, and reporting of sea otter or specified parts thereof.
              (A) The skin and skull of an animal must accompany each other when presented for marking, tagging, and reporting, except that the skin and skull of an animal need not be presented together if taken between December 21, 1972, and the effective date of this regulation.
              (B) Except as provided in paragraph (f)(2)(ii) of this section, the following information must be reported by Alaskan Natives when presenting sea otters, or specified parts thereof, for marking and tagging: date of kill, sex of animal, and location of kill.
              (C) Both the skin and skull will be marked and tagged and a rudimentary pre-molar tooth may be removed from the skull and retained by the Service. The skin must have the sex identifiers, such as vaginal orifice, teats, or penal sheath or baculum, either attached to, or accompanying the skin.
              (D) The skull must be skinned out and the skin may be frozen or unfrozen when presented for marking, tagging, and reporting. If the skin is frozen, the sex identifiers, such as vaginal orifice, teats, or penal sheath or baculum, must be visible.
              (E) Marks and tags must remain affixed to the skin through the tanning process and until the skin has been severed into parts for crafting into handicrafts or for as long as is practical during the handicrafting process.
              (10) No person may falsify any information required to be set forth on the reporting form when the marine mammal(s), or specified parts thereof, are presented as required by these regulations.
              (11) Possession by any person of marine mammal(s), or any parts thereof, in violation of the provisions and conditions of this § 18.23(f) is subject to punishment under the penalties provided for in section 105(a)(1) of the Act.

              (12) The information collection requirements contained in this § 18.23(f) have been approved by the Office of Management and Budget under 44 U.S.C. 3501 et seq. and assigned clearance number 1018-0066. The information is mandatory in order to have the marine mammal parts “marked and tagged,” and thereby made eligible for continued lawful possession. Non-response may result in the Service determining the wildlife to be illegally possessed and subject the individual to penalties under this title.
              [39 FR 7262, Feb. 25, 1974, as amended at 40 FR 59444, Dec. 24, 1975; 45 FR 54057, Aug. 14, 1980; 51 FR 17981, May 16, 1986; 53 FR 24283, June 28, 1988]
            
            
              
              § 18.24
              Taking incidental to commercial fishing operations.

              Persons may take marine mammals incidental to commercial fishing operations until October 21, 1974: Provided, That such taking is by means of equipment and techniques prescribed in regulations issued by the Secretary of Commerce. However, any marine mammal taken as an incidental catch may not be retained. It shall be the immediate goal that the incidental kill or incidental serious injury of marine mammals permitted in the course of commercial fishing operations be reduced to insignificant levels approaching a zero mortality and serious injury rate.
            
            
              § 18.25
              Exempted marine mammals or marine mammal products.
              (a) The provisions of the Act and these regulations shall not apply:
              (1) To any marine mammal taken before December 21, 1972, or
              (2) To any marine mammal product if the marine mammal portion of such product consists solely of a marine mammal taken before such date.

              (b) The prohibitions contained in § 18.12(c) (3) and (4) shall not apply to marine mammals or marine mammal products imported into the United States before the date on which notice is published in the Federal Register of the proposed rulemaking with respect to the designation of the species of stock concerned as depleted or endangered:
              (c) Section 18.12(b) shall not apply to articles imported into the United States before the effective date of the foreign law making the taking or sale, as the case may be, of such marine mammals or marine mammal products unlawful.
            
            
              § 18.26
              Collection of certain dead marine mammal parts.
              (a) Any bones, teeth or ivory of any dead marine mammal may be collected from a beach or from land within 1/4 of a mile of the ocean. The term “ocean” includes bays and estuaries.
              (b) Marine mammal parts so collected may be retained if registered within 30 days with an agent of the National Marine Fisheries Service, or an agent of the U.S. Fish and Wildlife Service.
              (c) Registration shall include (1) the name of the owner, (2) a description of the article to be registered and (3) the date and location of collection.
              (d) Title to any marine mammal parts collected under this section is not transferable, unless consented to in writing by the agent referred to in paragraph (b) of this section.
              [39 FR 7262, Feb. 25, 1974, as amended at 51 FR 17981, May 16, 1986]
            
            
              § 18.27
              Regulations governing small takes of marine mammals incidental to specified activities.
              (a) Purpose of regulations. The regulations in this section implement Section 101(a)(5) of the Marine Mammal Protection Act of 1972, as amended, 16 U.S.C. 1371(a)(5), which provides a mechanism for allowing, upon request, during periods of not more than five consecutive years each, the incidental, but not intentional, taking of small numbers of marine mammals by U.S. citizens who engage in a specified activity (other than commercial fishing) within a specified geographical region.
              (b) Scope of regulations. The taking of small numbers of marine mammals under section 101(a)(5) of the Marine Mammal Protection Act may be allowed only if the Director of the Fish and Wildlife Service (1) finds, based on the best scientific evidence available, that the total taking during the specified time period will have a negligible impact on the species or stock and will not have an unmitigable adverse impact on the availability of the species or stock for subsistence uses; (2) prescribes regulations setting forth permissible methods of taking and other means of effecting the least practicable adverse impact on the species and its habitat and on the availability of the species for subsistence uses, paying particular attention to rookeries, mating grounds, and areas of similar significance; and (3) prescribes regulations pertaining to the monitoring and reporting of such taking.
              
              
                Note:

                The information collection requirement contained in this § 18.27 has been approved by the Office of Management and Budget under 44 U.S.C. 3501 et seq. and assigned clearance No. 1018-0070. The information is being collected to describe the activity proposed and estimate the cumulative impacts of potential takings by all persons conducting the activity. The information will be used to evaluate the application and determine whether to issue Specific Regulations and, subsequently, Letters of Authorization. Response is required to obtain a benefit.
                The public reporting burden from this requirement is estimated to vary from 2 to 200 hours per response with an average of 10 hours per response including time for reviewing instructions, gathering and maintaining data, and completing and reviewing applications for specific regulations and Letters of Authorization. Direct comments regarding the burden estimate or any other aspect of this requirement to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              
              
              (c) Definitions. In addition to definitions contained in the Act and in 50 CFR 18.3 and unless the context otherwise requires, in this section:
              
                Citizens of the United States and U.S. citizens mean individual U.S. citizens or any corporation or similar entity if it is organized under the laws of the United States or any governmental unit defined in 16 U.S.C. 1362(13). U.S. Federal, State and local government agencies shall also constitute citizens of the United States for purposes of this section.
              
                Incidental, but not intentional, taking means takings which are infrequent, unavoidable, or accidental. It does not mean that the taking must be unexpected. (Complete definition of take is contained in 50 CFR 18.3.)
              
                Negligible impact is an impact resulting from the specified activity that cannot be reasonably expected to, and is not reasonably likely to, adversely affect the species or stock through effects on annual rates of recruitment or survival.
              
                Small numbers means a portion of a marine mammal species or stock whose taking would have a negligible impact on that species or stock.
              
                Specified activity means any activity, other than commercial fishing, which takes place in a specified geographical region and potentially involves the taking of small numbers of marine mammals. The specified activity and specified geographical region should be identified so that the anticipated effects on marine mammals will be substantially similar.
              
                Specified geographical region means an area within which a specified activity is conducted and which has similar biogeographic characteristics.
              
                Unmitigable adverse impact means an impact resulting from the specified activity (1) that is likely to reduce the availability of the species to a level insufficient for a harvest to meet subsistence needs by (i) causing the marine mammals to abandon or avoid hunting areas, (ii) directly displacing subsistence users, or (iii) placing physical barriers between the marine mammals and the subsistence hunters; and (2) that cannot be sufficiently mitigated by other measures to increase the availability of marine mammals to allow subsistence needs to be met.
              (d) Submission of requests. (1) In order for the Fish and Wildlife Service to consider allowing the taking by U.S citizens of small numbers of marine mammals incidental to a specified activity, a written request must be submitted to the Director, U.S. Fish and Wildlife Service, Department of the Interior, Washington, DC 20240. Requests shall include the following information on the activity as a whole, which includes, but is not limited to, an assessment of total impacts by all persons conducting the activity:
              (i) A description of the specific activity or class of activities that can be expected to result in incidental taking of marine mammals;
              (ii) The dates and duration of such activity and the specific geographical region where it will occur;
              (iii) Based upon the best available scientific information;
              (A) An estimate of the species and numbers of marine mammals likely to be taken by age, sex, and reproductive conditions, and the type of taking (e.g., disturbance by sound, injury or death resulting from collision, etc.) and the number of times such taking is likely to occur;

              (B) A description of the status, distribution, and seasonal distribution (when applicable) of the affected species or stocks likely to be affected by such activities;
              
              (C) The anticipated impact of the activity upon the species or stocks;
              (D) The anticipated impact of the activity on the availability of the species or stocks for subsistence uses;
              (iv) The anticipated impact of the activity upon the habitat of the marine mammal populations and the likelihood of restoration of the affected habitat;
              (v) The anticipated impact of the loss or modification of the habitat on the marine mammal population involved;
              (vi) The availability and feasibility (economic and technological) of equipment, methods, and manner of conducting such activity or other means of effecting the least practicable adverse impact upon the affected species or stocks, their habitat, and, where relevant, on their availability for subsistence uses, paying particular attention to rookeries, mating grounds, and areas of similar significance. (The applicant and those conducting the specified activity and the affected subsistence users are encouraged to develop mutually agreeable mitigating measures that will meet the needs of subsistence users.);
              (vii) Suggested means of accomplishing the necessary monitoring and reporting which will result in increased knowledge of the species through an analysis of the level of taking or impacts and suggested means of minimizing burdens by coordinating such reporting requirements with other schemes already applicable to persons conducting such activity; and
              (viii) Suggested means of learning of, encouraging, and coordinating research opportunities, plans and activities relating to reducing such incidental taking from such specified activities, and evaluating its effects.

              (2) The Director shall determine the adequacy and completeness of a request, and if found to be adequate, will invite information, suggestions, and comments on the preliminary finding of negligible impact and on the proposed specific regulations through notice in the Federal Register, newspapers of general circulation, and appropriate electronic media in the coastal areas that may be affected by such activity. All information and suggestions will be considered by the Fish and Wildlife Service in developing final findings and effective specific regulations.
              (3) The Director shall evaluate each request to determine, based on the best available scientific evidence, whether the total taking will have a negligible impact on the species or stock and, where appropriate, will not have an unmitigable adverse impact on the availability of such species or stock for subsistence uses. If the Director finds that mitigating measures would render the impact of the specified activity negligible when it would not otherwise satisfy that requirement, the Director may make a finding of negligible impact subject to such mitigating measures being successfully implemented. Any preliminary findings of “negligible impact” and “no unmitigable adverse impact” shall be proposed for public comment along with the proposed specific regulations.

              (4) If the Director cannot make a finding that the total taking will have a negligible impact in the species or stock or will not have an unmitigable adverse impact on the availability of such species or stock for subsistence uses, the Director shall publish in the Federal Register the negative finding along with the basis for denying the request.
              (e) Specific regulations. (1) Specific regulations will be established for each allowed activity which set forth (i) permissible methods of taking, (ii) means of effecting the least practicable adverse impact on the species and its habitat and on the availability of the species for subsistence uses, and (iii) requirements for monitoring and reporting.
              (2) Regulations will be established based on the best available scientific information. As new information is developed, through monitoring, reporting, or research, the regulations may be modified, in whole or part, after notice and opportunity for public review.
              (f) Letters of Authorization. (1) A Letter of Authorization, which may be issued only to U.S. citizens, is required to conduct activities pursuant to any specific regulations established. Requests for Letters of Authorization shall be submitted to the Director, U.S. Fish and Wildlife Service, Department of the Interior, Washington, DC 20240. The information to be submitted in a request may be obtained by writing the Director. Once specific regulations are effective, the Service will to the maximum extent possible, process subsequent applications for Letters of Authorization within 30 days after receipt of the application by the Service.
              (2) Issuance of a Letter of Authorization will be based on a determination that the level of taking will be consistent with the findings made for the total taking allowable under the specific regulations.

              (3) Notice of issuance of all Letters of Authorization will be published in the Federal Register within 30 days of issuance.
              (4) Letters of Authorization will specify the period of validity and any additional terms and conditions appropriate for the specific request.
              (5) Letters of Authorization shall be withdrawn or suspended, either on an individual or class basis, as appropriate, if, after notice and opportunity for public comment, the Director determines: (i) The regulations prescribed are not being substantially complied with, or (ii) the taking allowed is having, or may have, more than a negligible impact on the species or stock, or where relevant, an unmitigable adverse impact on the availability of the species or stock for subsistence uses.
              (6) The requirement for notice and opportunity for public review in paragraph (f)(5) of this section shall not apply if the Director determines that an emergency exists which poses a significant risk to the well-being of the species or stocks of marine mammals concerned.
              (7) A violation of any of the terms and conditions of a Letter of Authorization or of the specific regulations may subject the Holder and/or any individual who is operating under the authority of the Holder's Letter of Authorization to penalties provided in the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361-1407).
              [48 FR 31225, July 7, 1983, as amended at 54 FR 40348, Sept. 29, 1989; 55 FR 28765, July 13, 1990; 56 FR 27463, June 14, 1991; 79 FR 43965, July 29, 2014]
            
          
          
            Subpart D—Special Exceptions
            
              § 18.30
              Polar bear sport-hunted trophy import permits.
              (a) Application procedure. You, as the hunter or heir of the hunter's estate, must submit an application for a permit to import a trophy of a polar bear taken in Canada to the Division of Management Authority at the address provided at 50 CFR 2.1(b). You must use an official application (Form 3-200) provided by the Service and must include as an attachment all of the following additional information:
              (1) Certification that:
              (i) You or the deceased hunter took the polar bear as a personal sport-hunted trophy;
              (ii) You will use the trophy only for personal display purposes;
              (iii) The polar bear was not a pregnant female, a female with dependent nursing cub(s) or a nursing cub (such as in a family group), or a bear in a den or constructing a den when you took it; and
              (iv) For a polar bear taken after April 30, 1994, you made sure the gall bladder and its contents were destroyed;
              (2) Name and address of the person in the United States receiving the polar bear trophy if other than yourself;
              (3) For a polar bear received as an inheritance, documentation to show that you are the legal heir of the decedent who took the trophy;
              (4) Proof that you or the decedent legally harvested the polar bear in Canada as shown by one of the following:
              (i) A copy of the Northwest Territories (NWT) or Nunavut Territory hunting license and tag number;
              (ii) A copy of the Canadian CITES export permit that identifies the polar bear by hunting license and tag number;
              (iii) A copy of the NWT or Nunavut Territory export permit; or

              (iv) A certification from the Department of Resources, Wildlife, and Economic Development, Northwest Territories, or the Department of Sustainable Development, Nunavut Territory, that you or the decedent legally harvested the polar bear, giving the tag number, location (settlement and population), and season you or the decedent took the bear;
              (5) An itemized description of the polar bear parts you wish to import, including size and the sex of the polar bear;
              (6) The month and year the polar bear was sport hunted;
              (7) The location (nearest settlement or community) where the bear was sport hunted;
              (8) For a female bear or a bear of unknown sex that was taken before January 1, 1986, documentary evidence that the bear was not pregnant at the time of take, including, but not limited to, documentation, such as a hunting license or travel itinerary, that shows the bear was not taken in October, November, or December or that shows that the location of the hunt did not include an area that supported maternity dens; and
              (9) For a female bear, bear of unknown sex, or male bear that is less than 6 feet in length (from tip of nose to the base of the tail) that was taken prior to the 1996/97 NWT polar bear harvest season, available documentation to show that the bear was not nursing, including, but not limited to, documentation, such as a certification from the NWT, that the bear was not taken while part of a family group.
              (b) Definitions. In addition to the definitions in this paragraph, the definitions in 50 CFR 10.12, 18.3, and 23.3 apply to this section.
              (1) Sport-hunted trophy means a mount, rug or other display item composed of the hide, hair, skull, teeth, baculum, bones, and claws of the specimen which was taken by the applicant or decedent during a sport hunt for personal, noncommercial use and does not include any internal organ of the animal, including the gall bladder. Articles made from the specimen, such as finished or unfinished, worked, manufactured, or handicraft items for use as clothing, curio, ornamentation, jewelry, or as a utilitarian item are not considered trophy items.
              (2) Management agreement means a written agreement between parties that share management responsibilities for a polar bear population which describes what portion of the harvestable quota will be allocated to each party and other measures which may be taken for the conservation of the population, such as harvest seasons, sex ratio of the harvest, and protection of females and cubs.
              (c) Procedures for issuance of permits and modification, suspension or revocation of permits. We, the Service, shall suspend, modify or revoke permits issued under this section:
              (1) In accordance with regulations contained in § 18.33; and
              (2) If, in consultation with the appropriate authority in Canada, we determine that the sustainability of Canada's polar bear populations is being adversely affected or that sport hunting may be having a detrimental effect on maintaining polar bear populations throughout their range.
              (d) Issuance criteria. In deciding whether to issue an import permit for a sport-hunted trophy, we must determine in addition to the general criteria in part 13 of this subchapter whether:
              (1) You previously imported the specimen into the United States without a permit;
              (2) The specimen meets the definition of a sport-hunted trophy in paragraph (b) of this section;
              (3) You legally harvested the polar bear in Canada;
              (4) Canada has a monitored and enforced sport-hunting program consistent with the purposes of the 1973 International Agreement on the Conservation of Polar Bears;
              (5) Canada has a sport-hunting program, based on scientifically sound quotas, ensuring the maintenance of the affected population at a sustainable level; and
              (6) The export and subsequent import:
              (i) Are consistent with the provisions of the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) and other international agreements and conventions; and
              (ii) Are not likely to contribute to illegal trade in bear parts, including for bears taken after April 30, 1994, that the gall bladder and its contents were destroyed.
              (e) Additional permit conditions. Your permit to import a sport-hunted trophy of a polar bear taken in Canada is subject to the permit conditions outlined in § 18.31(d) and the following additional permit conditions:
              (1) You, the permittee, may not import internal organs of the polar bear, including the gall bladder;
              (2) After import you may not alter or use the trophy in a manner inconsistent with the definition of a sport-hunted polar bear trophy as given in § 18.30(b);
              (3) You may not import a sport-hunted trophy if the polar bear at the time you or the decedent took it was:
              (i) A nursing bear or a female with nursing young (i.e., part of a family group);
              (ii) A pregnant female; or
              (iii) A bear moving into a den or in a den;
              (4) You must present to Service personnel at the time of import a valid CITES document from the country of export or re-export;
              (5) You must comply with the following import procedures:
              (i) Import the sport-hunted trophy through a designated port for wildlife imports (see § 14.12 of this subchapter) during regular business hours, except for full mount trophies that have been granted an exception to designated port permit requirements under § 14.32 of this subchapter;
              (ii) Not send the trophy through the international mail; and
              (iii) Notify Service personnel at the port at least 48 hours before the import (see § 14.54 of this subchapter) and make arrangements for Service personnel to affix a tag in accordance with paragraph (e)(7) of this section prior to being cleared (see § 14.52 of this subchapter);
              (6) You must import all parts of a single trophy at the same time;
              (7) The following tagging/marking procedures apply:
              (i) Service personnel must affix a permanently locking tag that contains a unique serial number and the common name “polar bear” to the hide which must remain fixed indefinitely to the hide as proof of legal import; and
              (ii) Service personnel must permanently mark upon import the parts of the trophy other than the hide, such as the skull and bones, with the hide tag number; and
              (8) If the tag comes off the hide, you must within 30 days:
              (i) Contact the nearest Service office at a designated port or a Law Enforcement office as given in § 10.22 of this subchapter to schedule a time to present the trophy for retagging;
              (ii) Provide as proof that the trophy had been tagged and legally imported a copy of the:
              (A) Canceled CITES export permit or re-export certificate;
              (B) Canceled U.S. import permit issued under this section; or
              (C) Cleared wildlife declaration form (3-177); and
              (iii) Present either the broken tag, or if the tag was lost, a signed written explanation of how and when the tag was lost.
              (f) Duration of permits. The permit will be valid for no more than one year from the date of issuance.
              (g) Fees. (1) You must pay the standard permit processing fee as given in § 13.11(4) when filing an application.
              (2) You must pay the issuance fee of $1,000 when we notify you the application is approved. We cannot issue an import permit until you pay this fee. We will use the issuance fee to develop and implement cooperative research and management programs for the conservation of polar bears in Alaska and Russia under section 113(d) of the Marine Mammal Protection Act.
              (h) Scientific review. (1) We will undertake a scientific review of the impact of permits issued under this section on the polar bear populations in Canada within 2 years of March 20, 1997.
              (i) The review will provide an opportunity for public comment and include a response to the public comment in the final report; and
              (ii) We will not issue permits under this section if we determine, based upon scientific review, that the issuance of permits under this section is having a significant adverse impact on the polar bear populations in Canada; and

              (2) After the initial review, we may review whether the issuance of permits under this section is having a significant adverse impact on the polar bear populations in Canada annually in light of the best scientific information available. The review must be completed no later than January 31 in any year a review is undertaken.
              (i) Findings. Polar bear sport-hunted trophies may only be imported after issuance of an import permit, and in accordance with the following findings and conditions:
              (1) We have determined that the Northwest Territories and Nunavut Territory, Canada, have a monitored and enforced sport-hunting program that meets issuance criteria of paragraphs (d) (4) and (5) of this section for the following populations: Southern Beaufort Sea, Northern Beaufort Sea, Viscount Melville Sound (subject to the lifting of the moratorium in this population), Western Hudson Bay, M'Clintock Channel (only for polar bears lawfully taken on or before May 31, 2000), Lancaster Sound, and Norwegian Bay, and that:
              (i) For the Southern Beaufort Sea population, no bears are taken west of the equidistant line of the Beaufort Sea;
              (ii) For all populations, females with cubs, cubs, or polar bears moving into denning areas or already in dens are protected from taking by hunting activities; and
              (iii) For all populations, management agreements among all management entities with scientifically sound quotas are in place; and
              (2) Any sport-hunted trophy taken in the Northwest Territories, Canada, between December 21, 1972, and April 30, 1994, may be issued an import permit when:
              (i) From an approved population listed in paragraph (i)(1); and
              (ii) The issuance criteria of paragraph (d) (1), (2), (3), and (6) of this section are met.
              [62 FR 7329, Feb. 18, 1997, as amended at 64 FR 1539, Jan. 11, 1999; 66 FR 1907, Jan. 10, 2001; 66 FR 50851, Oct. 5, 2001; 79 FR 43965, July 29, 2014]
            
            
              § 18.31
              Scientific research permits and public display permits.
              The Director may, upon receipt of an application and in accordance with the issuance criteria of this section, issue a permit authorizing the taking and importation of marine mammals for scientific research purposes or for public display.
              (a) Application procedure. Applications for permits to take and import marine mammals for scientific research purposes or for public display shall be submitted to the Director. Each such application must contain the general information and certification required by § 13.12(a) of this subchapter plus the following additional information:
              (1) A statement of the purpose, date, location and manner of the taking or importation;

              (2) A description of the marine mammal or the marine mammal products to be taken or imported, including the species or subspecies involved; the population stock, when known, the number of specimens or products (or the weight thereof, where appropriate); and the anticipated age, size, sex, and condition (i.e., whether pregnant or nursing) of the animals involved;
              (3) If the marine mammal is to be taken and transported alive, a complete description of the manner of transportation, care and maintenance, including the type, size, and construction of the container or artificial environment; arrangements for feeding and sanitation; a statement of the applicant's qualifications and previous experience in caring for and handling captive marine mammals and a like statement as to the qualifications of any common carrier or agent to be employed to transport the animal; and a written certification of a licensed veterinarian knowledgeable in the field of marine mammals that he has personally reviewed the arrangements for transporting and maintaining the animals and that in his opinion they are adequate to provide for the well-being of the animal;

              (4) If the application is for a scientific research permit, a detailed description of the scientific research project or program in which the marine mammal or marine mammal product is to be used including a copy of the research proposal relating to such program or project and the names and addresses of the sponsor or cooperating institution and the scientists involved;
              
              (5) If the application is for a scientific research permit, and if the marine mammal proposed to be taken or imported is listed as an endangered or threatened species or has been designated by the Secretary as depleted, a detailed justification of the need for such a marine mammal, including a discussion of possible alternatives, whether or not under the control of the applicant; and
              (6) If the application is for a public display permit, a detailed description of the proposed use to which the marine mammal or marine mammal product is to be put, including the manner, location, and times of display, whether such display is for profit, an estimate of the numbers and types of persons who it is anticipated will benefit for such display, and whether and to what extent the display is connected with educational or scientific programs. There shall also be included a complete description of the enterprise seeking the display permit and its educational, and scientific qualifications, if any.
              (b) Review by Marine Mammal Commission. Upon receipt of an application the Director shall forward the application to the Marine Mammal Commission together with a request for the recommendations of the Commission and the Committee of Scientific Advisors on Marine Mammals. In order to comply with the time limits provided in these regulations, the Director shall request that such recommendation be submitted within 30 days of receipt of the application by the Commission. If the Commission or the Committee, as the case may be, does not respond within 30 days from the receipt of such application by the Commission, the Director shall advise the Commission in writing that failure to respond within 45 days from original receipt of the application (or such longer time as the Director may establish) shall be considered as a recommendation from the Commission and the Committee that the permit be issued. The Director may also consult with any other person, institution or agency concerning the application.
              (c) Issuance criteria. Permits applied for under this section shall be issued, suspended, modified and revoked pursuant to regulations contained in § 18.33. In determining whether to issue a scientific research permit, the Director shall consider whether the proposed taking or importation will be consistent with the policies and purposes of the Act; and whether the granting of the permit is required to further a bona fide and necessary or desirable scientific purpose, taking into account the benefits anticipated to be derived from the scientific research contemplated and the effect of the purposed taking or importation on the population stock and the marine ecosystem. In determining whether to issue a public display permit, the Director shall consider whether the proposed taking or importation will be consistent with the policies and purposes of the Act; whether a substantial public benefit will be gained from the display contemplated, taking into account the manner of the display and the anticipated audience on the one hand, and the effect of the proposed taking or importation on the population stocks of the marine mammal in question and the marine ecosystem on the other; and the applicant's qualifications for the proper care and maintenance of the marine mammal or the marine mammal product, and the adequacy of his facilities.
              (d) Additional permit conditions. In addition to the general conditions set forth in part 13 of this subchapter B, permits issued under this section shall be subject to the following conditions:
              (1) Any permit issued under these regulations must be in the possession of the person to whom it is issued (or an agent of such person) during:
              (i) The time of the authorized taking or importation;
              (ii) The period of any transit of such person or agent which is incidental to such taking or importation; and
              (iii) Any other time while any marine mammal taken or imported under such permit is in the possession of such person or agent.

              (2) A duplicate copy of the issued permit must be physically attached to the container, package, enclosure, or other means of containment, in which the marine mammal is placed for purposes of storage, transit, supervision, or care.
              
              (e) Tenure of permits. The tenure of permits for scientific research or public display shall be designated on the face of the permit.
            
            
              § 18.32
              Waiver of the moratorium.
              See subpart F (Waiver of the moratorium; State laws and regulations) and subpart G (Notice and Hearing on section 103 Regulations) for procedures regarding waivers of the moratorium in those circumstances where a state provides an acceptable management program for a species or population stock within its jurisdiction.
              [40 FR 59442, Dec. 24, 1975]
            
            
              § 18.33
              Procedures for issuance of permits and modification, suspension, or revocation thereof.

              (a) Whenever application for a permit is received by the director which the director deems sufficient, he shall, as soon as practicable, publish a notice thereof in the Federal Register. Such notice shall set forth a summary of the information contained in such application. Any interested party may, within 30 days after the date of publication of such notice, submit to the director his written data or views with respect to the taking or importation proposed in such application and may request a hearing in connection with the action to be taken thereon.

              (b) If the request for a hearing is made within the 30-day period referred to in paragraph (a) of this section, or if the director determines that a hearing would otherwise be advisable, the director may, within 60 days after the date of publication of the notice referred to in paragraph (a) of this section, afford to such requesting party or parties an opportunity for a hearing. Such hearing shall also be open to participation by any interested members of the public. Notice of the date, time, and place of such hearing shall be published in the Federal Register not less than 15 days in advance of such hearing. Any interested person may appear in person or through representatives at the hearing and may submit any relevant material, data, views, comments, arguments, or exhibits. A summary record of the hearing shall be kept.

              (c) As soon as practicable but not later than 30 days after the close of the hearing (or if no hearing is held, as soon as practicable after the end of the 30 days succeeding publication of the notice referred to in paragraph (a) of this section the director shall issue or deny issuance of the permit. Notice of the decision of the director shall be published in the Federal Register within 10 days after the date of such issuance or denial. Such notice shall include the date of the issuance or denial and indicate where copies of the permit, if issued, may be obtained.
              (d) Any permit shall be subject to modification, suspension, or revocation by the director in whole or in part in accordance with these regulations and the terms of such permits. The permittee shall be given written notice by registered mail, return receipt requested, of any proposed modification, suspension, or revocation. Such notice shall specify:
              (1) The action proposed to be taken along with a summary of the reasons therefor;
              (2) In accordance with 5 U.S.C. 558, the steps which the permittee may take to demonstrate or achieve compliance with all lawful requirements; and
              (3) That the permittee is entitled to a hearing thereon if a written request for such a hearing is received by the Director within 10 days after receipt of the aforesaid notice or such other later date as may be specified in the notice to the permittee. The time and place of the hearing, if requested by the permittee, shall be determined by the director and a written notice thereof given to the permittee by registered mail, return receipt requested, not less than 15 days prior to the date of hearing specified. The director may, in his discretion, allow participation at the hearing by interested members of the public. The permittee and other parties participating may submit all relevant material, data, views, comments, arguments, and exhibits at the hearing. A summary record shall be kept of any such hearing.

              (e) The Director shall make a decision regarding the proposed modification, suspension, or revocation, as soon as practicable after the close of the hearing, or if no hearing is held, as soon as practicable after the close of the 10 day period during which a hearing could have been requested. Notice of the modification, suspension, or revocation shall be published in the Federal Register within 10 days from the date of the Director's decision. In no event shall the proposed action take effect until notice of the Director's decision is published in the Federal Register.
              
            
            
              § 18.34
              Guidelines for use in safely deterring polar bears.
              (a) These guidelines are intended for use in safely deterring polar bears in the wild. They provide acceptable types of deterrence actions that any person, or their employee, or their agent, can use to deter a polar bear from damaging private property; or that any person can use to deter a polar bear from endangering personal safety; or that a government employee can use to deter a polar bear from damaging public property, and not cause the serious injury or death of a polar bear. Anyone acting in such a manner and conducting activities that comply with the guidelines in this subpart does not need authorization under the MMPA to conduct such deterrence. Furthermore, actions consistent with these guidelines do not violate the take prohibitions of the MMPA or this part. A Federal, State or local government official or employee may take a polar bear in the course of his duties as an official or employee, as long as such taking is accomplished in accordance with § 18.22 of this part.
              (b) There are two types of deterrence measures that a person, or their employee, or their agent could follow to nonlethally deter a polar bear. Each type of measure includes a suite of appropriate actions that the public may use.
              (1) Passive deterrence measures. Passive deterrence measures are those that prevent polar bears from gaining access to property or people. These measures provide for human safety and do not increase the risk of serious injury or death of a polar bear. They include:
              (i) Rigid fencing. Rigid fencing and other fixed barriers such as gates and fence skirting can be used around buildings or areas to limit bears from accessing community or industrial sites and buildings. Fencing areas 5 acres (~2 ha) and smaller can be used to limit human-bear interactions. Industry standard chain-link fencing material can be used. Chain-link fencing can be placed around buildings on pilings as fence skirting to limit access of bears underneath the buildings.
              (ii) Bear exclusion cages. Bear exclusion cages provide a protective shelter for people in areas frequented by bears. Cages erected at building entry and exit points exclude polar bears from the immediate area and allow safe entry and exit for persons gaining access to, or leaving, a building should a polar bear be in the vicinity. Additionally, they provide an opportunity for people exiting a building to conduct a visual scan upon exit. Such a scan is especially important in areas where buildings are constructed above ground level due to permafrost because bears may be resting underneath. These cages can be used at homes or industrial facilities to deter bears as well. Cages can be used in remote areas where bear use is not known, and along bear travel corridors, e.g., within 0.5 mile from coastline, to deter bears from facilities. Cages must be no smaller than 4 ft (width) by 4 ft (length) by 8 ft (height). Bars must be no smaller than 1 inch wide. Distance between bars must be no more than 4 inches clear on stairways and landings or when otherwise attached to a habitable structure; they may be no more than 5 inches clear for use in cages not attached to any habitable structure. A 4-inch distance between the bars would be sufficient to prevent a bear from reaching through, while providing visible space between bars. The ceiling of the cage must be enclosed.
              (iii) Bear-resistant garbage containers. Bear-resistant garbage containers prevent bears from accessing garbage as a food source and limit polar bears from becoming food-conditioned or habituated to people and facilities. The absence of habituation further reduces the potential for bear-human interactions. Bear-resistant garbage cans and garbage bins are manufactured by various companies and in various sizes. Commercially designed residential bear-resistant containers (32-130 gallons) can be used. Two- to 6-cubic yard containers can be specifically designed by commercial vendors as bear-proof containers or have industry-standard lid locks to prohibit bear entry, depending on the need and location. For remote seasonal camps, garbage can be temporarily stored in steel drums secured with locking rings and a gasket, and removed from the site when transportation is available. Larger garbage containers, such as dumpsters or “roll-offs” (20 to 40 cubic yards), can limit bear-human interactions when the containers have bear-proof lids. Lids must be constructed of heavy steel tubing or similarly constructed with heavy expanded metal.
              (2) Preventive deterrence measures. Preventive deterrence measures are those that can dissuade a polar bear from initiating an interaction with property or people. These measures provide for safe human use and do not increase the risk of serious injury or death of a polar bear. These are:
              (i) Acoustic devices. Acoustic deterrent devices may be used to create an auditory disturbance causing polar bears to move away from the affected area. The reasonable use of loud noises, e.g., vehicle engines, automobile sirens or horns, and air-horns, where such auditory stimuli could startle a bear and disrupt its approach to property or people, is authorized. This authorization is limited to deterrent devices with a sound strength of no greater than 140 dB SPL to be deployed for no more than a 30-second continuous time interval. The use of commercially available air horns or other audible products used as perimeter alarms, which create sounds that fall below this upper limit, is acceptable.
              (ii) Vehicle or boat deterrence. Patrolling the periphery of a compound or encampment using a vehicle, such as a truck or all-terrain vehicle (e.g., a snowmobile or a four wheeler), and deterring, but not chasing, polar bears with engine noise, or by blocking their approach without making a physical contact with the animal, is an acceptable preventive deterrence. Similarly patrolling an area in a small boat using similar methods is acceptable.
              (c) The deterrence guidelines are passive or preventive in nature. Any action to deter polar bears that goes beyond these specific measures could result in a taking and, unless otherwise exempted under the MMPA, would require separate authorization. The Service acknowledges that there will be numerous new techniques developed, or new applications of existing techniques, for deterring bears. The Service will work to establish a system for evaluating new bear deterrence applications and techniques and will update this set of guidelines with examples of future approved methods. Deterrence actions (other than the measures described in these guidelines) that do not result in serious injury or death to a polar bear remain permissible for persons identified in section 101(a)(4)(A) of the MMPA. Prior to conducting activities beyond those specifically described in these guidelines, persons should contact the Service's Alaska Regional Office's Marine Mammal Program for further guidance (for the location of the Alaska Regional Office see 50 CFR 2.2(g)).
              [75 FR 61637, Oct. 6, 2010]
            
          
          
            Subpart E—Depleted Species or Stocks [Reserved]
          
          
            Subpart F—Transfer of Management Authority to States
            
              Note:
              Regulations governing the transfer of management authority to States pursuant to section 109 of the Marine Mammal Protection Act for marine mammal species under the jurisdiction of the Secretary of the Interior are found at part 403 of this title.
            
            [48 FR 22456, May 18, 1983]
          
          
            Subpart G—Notice and Hearing on Section 103 Regulations
            
              Source:
              41 FR 5396, Feb. 6, 1976, unless otherwise noted.
            
            
              § 18.70
              Basis and purpose.

              (a) Sections 101(a)(2), 101(a)(3)(A), and 101(b) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371(a)(2), 1371(a)(3)(A), and 1371(b)) and these regulations authorize the Director, U.S. Fish and Wildlife Service, to: (1) Impose regulations governing the taking of marine mammals incidental to commercial fishing operations; (2) waive the moratorium and adopt regulations with respect to the taking and importing of animals from each species of marine mammals under his jurisdiction; and (3) prescribe regulations governing the taking of depleted marine mammals by any Indian, Aleut or Eskimo, respectively. In prescribing regulations to carry out the provisions of said sections, the act refers the Director to section 103 (16 U.S.C. 1373). In accordance with section 103(d), regulations must be made on the record after opportunity for an agency hearing on such regulations and, in the case of a waiver, on the determination by the Director to waive the moratorium pursuant to section 101(a)(3)(A) (16 U.S.C. 1371(a)(3)(A)).
              (b) [Reserved]
            
            
              § 18.71
              Definitions.
              Definitions shall be the same as in subpart A of this part except as follows:
              (a) Party means for the purposes of this subpart:
              (1) The Director or his representative; or
              (2) A person who has notified the Director by specified dates of his or her intent to participate in the hearing pursuant to §§ 18.75 and 18.84(b).
              (b) Presiding officer means, for the purposes of this subpart, an administrative law judge of the Office of Hearings and Appeals appointed in accordance with 5 U.S.C. 3105.
              (c) Witness means, for the purposes of this subpart, any person who provides direct testimony on the proposed regulations and waiver. A person may be both a party and a witness.
            
            
              § 18.72
              Scope of regulations.
              The procedural regulations in this subpart govern the practice and procedure in hearings held under section 103(d) of the Act. These hearings will be governed by the provisions of sections 556 and 557 of the Administrative Procedure Act (5 U.S.C. 556 and 557). The regulations shall be construed to secure the just, speedy, and inexpensive determination of all issues raised with respect to any waiver and/or regulation proposed pursuant to section 103(d) of the act in a manner which gives full protection to the rights of all persons affected thereby.
            
            
              § 18.73
              Burden of proof.
              The proponents of the proposed regulations and waiver must demonstrate that any taking or importation of any marine mammal under such proposed regulations and waiver would be consistent with the act.
            
            
              § 18.74
              Notice of hearing.

              (a) A notice of hearing on any proposed regulations shall be published in the Federal Register, together with the Director's proposed determination to waive the moratorium pursuant to section 101(a)(3)(A) (16 U.S.C. 1371(a)(3)(A)), where applicable.
              (b) The notice shall state:
              (1) The nature of the hearing;
              (2) The place and date of the hearing. The date shall not be less than 60 days after publication of notice of the hearing;
              (3) The legal authority under which the hearing is to be held;
              (4) The proposed regulations and waiver, where applicable, and a summary of the statements required by section 103(d) of the Act (16 U.S.C. 1373(d));
              (5) Issues of fact which may be involved in the hearing;
              (6) If an Environmental Impact Statement is required, the date of publication of the Statement and the times and place(s) where the Statement and comments thereon may be viewed and copied;
              (7) Any written advice received from the Marine Mammal Commission;
              (8) The times and place(s) where records and submitted direct testimony will be kept for public inspection, along with appropriate references to any other documents;
              (9) The final date for filing with the Director a notice of intent to participate in the hearing pursuant to § 18.75;

              (10) The final date for submission of direct testimony on the proposed regulations and waiver, if applicable, and the number of copies required;
              
              (11) The docket number assigned to the case which shall be used in all subsequent proceedings; and
              (12) The place and date of the prehearing conference.
            
            
              § 18.75
              Notification by interested persons.
              Any person desiring to participate as a party shall notify the Director, by certified mail, on or before the date specified in the notice of hearing.
            
            
              § 18.76
              Presiding officer.
              (a) Upon publication of the notice of hearing pursuant to § 18.74, the Office of Hearings and Appeals shall appoint a presiding officer pursuant to 5 U.S.C. 3105. No individual who has any conflict of interest, financial or otherwise, shall serve as presiding officer in such proceeding.
              (b) The presiding officer, in any proceeding under this subpart, shall have power to:
              (1) Change the time and place of the hearing and adjourn the hearing;

              (2) Evaluate direct testimony submitted pursuant to these regulations, make a preliminary determination of the issues, conduct a prehearing conference to determine the issues for the hearing agenda, and cause to be published in the Federal Register a final hearing agenda;
              (3) Rule upon motions, requests and admissibility of direct testimony;
              (4) Administer oaths and affirmations, question witnesses and direct witnesses to testify;
              (5) Modify or waive any rule (after notice) when determining no party will be prejudiced;
              (6) Receive written comments and hear oral arguments;
              (7) Render a recommended decision; and
              (8) Do all acts and take all measures, including regulation of media coverage, for the maintenance of order at and the efficient conduct of the proceeding.
              (c) In case of the absence of the original presiding officer or his inability to act, the powers and duties to be performed by the original presiding officer under this part in connection with a proceeding may, without abatement of the proceeding, be assigned to any other presiding officer by the Office of Hearings and Appeals unless otherwise ordered by the Director.
              (d) The presiding officer shall withdraw from the proceeding upon his own motion or upon the filing of a motion by a party under § 18.76(e) if he deems himself disqualified under recognized canons of judicial ethics.
              (e) A presiding officer may be requested to withdraw at any time prior to the recommended decision. If there is filed by a party in good faith a timely and sufficient affidavit alleging the presiding officer's personal bias, malice, conflict of interest or other basis which might result in prejudice to a party, the hearing shall recess. The Director of the Office of Hearings and Appeals shall immediately determine the matter as a part of the record and decision in the proceeding, after making such investigation or holding such hearings, or both, as he may deem appropriate in the circumstances.
            
            
              § 18.77
              Direct testimony submitted as written documents.

              (a) Unless otherwise specified, all direct testimony, including accompanying exhibits, must be submitted to the presiding officer in writing no later than the dates specified in the notice of the hearing (§ 18.74), the prehearing order (§ 18.82), or within 15 days after the conclusion of the prehearing conference (§ 18.84) as the case may be. All direct testimony, referred to in the affidavit and made a part thereof, must be attached to the affidavit. Direct testimony submitted with exhibits must state the issue to which the exhibit relates; if no such statement is made, the presiding officer shall determine the relevance of the exhibit to the issues published in the Federal Register.
              
              (b) The direct testimony submitted shall contain:
              (1) A concise statement of the witness' interest in the proceeding and his position regarding the issues presented. If the direct testimony is presented by a witness who is not a party, the witness shall state his relationship to the party; and
              (2) Facts that are relevant and material.

              (c) The direct testimony may propose issues of fact not defined in the notice of the hearing and the reason(s) why such issues should be considered at the hearing.
              (d) Ten copies of all direct testimony must be submitted unless the notice of the hearing otherwise specifies.
              (e) Upon receipt, direct testimony shall be assigned a number and stamped with that number and the docket number.
              (f) Contemporaneous with the publication of the notice of hearing, the Director's direct testimony in support of the proposed regulations and waiver, where applicable, shall be available for public inspection as specified in the notice of hearing. The Director may submit additional direct testimony during the time periods allowed for submission of such testimony by witnesses.
            
            
              § 18.78
              Mailing address.
              Unless otherwise specified in the notice of hearing, all direct testimony shall be addressed to the Presiding Officer, c/o Director, U.S. Fish and Wildlife Service, Washington, DC 20240. All affidavits and exhibits shall be clearly marked with the docket number of the proceedings.
            
            
              § 18.79
              Inspection and copying of documents.
              Any document in a file pertaining to any hearing authorized by this subpart or any document forming part of the record of such a hearing may be inspected and/or copied in the Office of the Director, U.S. Fish and Wildlife Service, Washington, DC 20240, unless the file is in the care and custody of the presiding officer, in which case he shall notify the parties as to where and when the record may be inspected.
            
            
              § 18.80
              Ex parte communications.
              (a) After notice of a hearing is published in the Federal Register, all communications, whether oral or written, involving any substantive or procedural issue and directed either to the presiding officer or to the Director, Deputy Director or Marine Mammal Coordinator, U.S. Fish and Wildlife Service, without reference to these rules of procedure, shall be deemed ex parte communications and are not to be considered part of the record for decision.
              (b) A record of oral conversations shall be made by the above persons who are contacted. All communications shall be available for public viewing at times and place(s) specified in the notice of hearing.
              (c) The presiding officer shall not communicate with any party on any fact in issue or on the merits of the matter unless notice and opportunity is given for all parties to participate.
            
            
              § 18.81
              Prehearing conference.
              (a) After an examination of all the direct testimony submitted pursuant to § 18.77, the presiding officer shall make a preliminary determination of issues of fact which may be addressed at the hearing.
              (b) The presiding officer's preliminary determination shall be made available at the place or places provided in the notice of the hearing (§ 18.74(b)(8)) at least five days before the prehearing conference is held.
              (c) The purpose of the prehearing conference shall be to enable the presiding officer to determine, on the basis of the direct testimony submitted and prehearing discussions:
              (1) Whether the presiding officer's preliminary determination of issues of fact for the hearing has omitted any significant issues;
              (2) What facts are not in dispute;
              (3) Which witnesses may appear at the hearing; and
              (4) The nature of the interest of each party and which parties' interests are adverse.
              (d) Only parties may participate in the prehearing conference, and a party may appear in person or be represented by counsel.
            
            
              § 18.82
              Prehearing order.

              (a) After the prehearing conference, the presiding officer shall prepare a prehearing order which shall be published in the Federal Register within ten days after the conclusion of the conference. A copy of the prehearing order shall be mailed to all Parties.

              (b) The prehearing order shall list: (1) All the issues which the hearing shall address, the order in which those issues shall be presented, and the direct testimony submitted which bears on the issues; and (2) a final date for submission of direct testimony on issues of fact not included in the notice of hearing if such issues are presented. The prehearing order may also specify a final date for submission of direct testimony to rebut testimony previously submitted during the time specified in the notice of the hearing.
              (c) The presiding officer shall publish with the prehearing order a list of witnesses who may appear at the hearing, a list of parties, the nature of the interest of each party, and which parties interests are adverse on the issues presented.
              (d) All parties shall be bound by the prehearing order.
            
            
              § 18.83
              Determination to cancel the hearing.

              (a) If the presiding officer determines that no issues of material fact are presented by the direct testimony submitted prior to the date of the hearing, he may publish in the Federal Register such determination and that on issues of material fact a hearing shall not be held. The presiding officer may provide an opportunity for argument on any issues of law presented by the direct testimony.
              (b) Promptly after oral argument, if any, the presiding officer shall make a recommended decision based on the record, which in this case shall consist of the direct testimony and any oral argument presented. He shall transmit to the Director his recommended decision, the record and a certificate stating that the record contains all the written direct testimony. The Director shall then make a final decision in accordance with these regulations (§ 18.91).
            
            
              § 18.84
              Rebuttal testimony and new issues of fact in prehearing order.
              (a) Direct testimony to rebut testimony offered during the time period specified in the notice of hearing may be submitted pursuant to these regulations within fifteen days after the conclusion of the prehearing conference unless the presiding officer otherwise specifies in the prehearing order.
              (b) If the prehearing order presents issues not included in the notice of the hearing published pursuant to § 18.74:
              (1) Any person interested in participating at the hearing on such issues presented shall notify the Director by certified mail of an intent to participate not later than ten days after publication of the prehearing order. Such person may present direct testimony or cross-examine witnesses only on such issues presented unless he previously notified the Director pursuant to § 18.75; and
              (2) Additional written direct testimony concerning such issues may be submitted within the time provided in the prehearing order. Such direct testimony will comply with the requirements of § 18.77.
            
            
              § 18.85
              Waiver of right to participate.
              Any person who fails to notify the Director of his intent to participate pursuant to § 18.75 or § 18.84 shall be deemed to have waived his right to participate as a party.
            
            
              § 18.86
              Conduct of the hearing.

              (a) The hearing shall be held at the time and place fixed in the notice of hearing, unless the presiding officer changes the time or place. If a change occurs, the presiding officer shall publish the change in the Federal Register and shall expeditiously notify all parties by telephone or by mail. If the change in time or place of hearing is made less than five days before the date previously fixed for the hearing, the presiding officer shall also announce, or cause to be announced, the change at the time and place previously fixed for the hearing.

              (b) The presiding officer shall, at the commencement of the hearing, introduce into the record the notice of hearing as published in the Federal Register, all subsequent notices published in the Federal Register, the Environmental Impact Statement if it is required and the comments thereon and agency responses to the comments, and a list of all parties. Direct testimony shall then be received with respect to the matters specified in the prehearing order in such order as the presiding officer shall announce. With respect to direct testimony submitted as rebuttal testimony or in response to new issues presented by the prehearing conference, the presiding officer shall determine the relevancy of such testimony.
              (c) The hearing shall be publicly conducted and reported verbatim by an official reporter.
              (d) If a party objects to the admission or rejection of any direct testimony or to any other ruling of the presiding officer during the hearing, he shall state briefly the grounds of such objection, whereupon an automatic exception will follow if the objection is overruled by the presiding officer. The transcript shall not include argument or debate thereon except as ordered by the presiding officer. The ruling of the presiding officer on any objection shall be a part of the transcript and shall be subject to review at the same time and in the same manner as the Director's final decision. Only objections made before the presiding officer may subsequently be relied upon in the proceedings.
              (e) All motions and requests shall be addressed to, and ruled on by, the presiding officer if made prior to his certification of the transcript, or by the Director if made thereafter.
            
            
              § 18.87
              Direct testimony.
              (a) Only direct testimony submitted as provided in these regulations and introduced at the hearing by a witness shall be considered part of the record. Such direct testimony, when written, shall not be read into evidence but shall become a part of the record subject to exclusion of irrelevant and immaterial parts thereof.
              (b) The witness introducing direct testimony shall:
              (1) State his name, address and occupation;
              (2) State qualifications for introducing the direct testimony. If an expert, the witness shall briefly state the scientific or technical training which qualifies him as an expert;
              (3) Identify the direct testimony previously submitted in accordance with these regulations; and
              (4) Submit to appropriate cross- and direct-examination. Cross-examination shall be by a party whose interests are adverse on the issue presented to the witness if the witness is a party, or to the interests of the party who presented the witness.
              (c) A party shall be deemed to have waived the right to introduce direct-testimony if such party fails to present a witness to introduce the direct-testimony.
              (d) Official notice may be taken of such matters as are judicially noticed by the courts of the United States. Parties shall be given adequate notice, by the presiding officer, at the hearing, of matters so noticed and shall be given adequate opportunity to show that such facts are inaccurate or are erroneously noticed.
            
            
              § 18.88
              Cross-examination.
              (a) The presiding officer may:
              (1) Require the cross-examiner to outline the intended scope of the examination; and
              (2) Exclude cross-examination questions that are immaterial, irrelevant or unduly repetitious.
              (b) Any party shall be given an opportunity to appear, either in person or through an authorized counsel or representative, to cross-examine witnesses. Before cross-examining a witness, the party or counsel shall state his name, address and occupation. If counsel cross-examines the witness, counsel shall state for the record the authority to act as counsel. Cross-examiners shall be assumed to be familiar with the direct testimony.
              (c) Any party or party's counsel who fails to appear at the hearing to cross-examine an “adverse” witness shall be deemed to have waived the right to cross-examine that witness.
              (d) Scientific, technical or commercial publications may only be utilized for the limited purposes of impeaching witnesses under cross-examination unless previously submitted and introduced in accordance with these regulations.
            
            
              § 18.89
              Oral and written arguments.

              (a) The presiding officer may, in his discretion, provide for oral argument by parties at the end of the hearing. Such argument, when permitted, may be limited by the presiding officer to the extent necessary for the expeditious disposition of the proceeding.
              
              (b) The presiding officer shall announce at the hearing a reasonable period of time within which any party may file with the presiding officer proposed findings and conclusions and written arguments or briefs, which are based upon the record and citing where practicable the relevant page or pages of the transcript. If a party filing a brief desires the presiding officer to reconsider any objection made by such party to a ruling of the presiding officer, he shall specifically identify such rulings by reference to the pertinent pages of the transcript and shall state his arguments thereon as a part of the brief.
              (c) Oral or written arguments shall be limited to issues arising from direct testimony on the record.
            
            
              § 18.90
              Recommended decision, certification of the transcript and submission of comments on the recommended decision.
              (a) Promptly after expiration of the period for receiving written briefs, the presiding officer shall make a recommended decision based on the record and transmit the decision to the Director. The recommended decision shall include:
              (1) A statement containing a description of the history of the proceedings;
              (2) Findings on the issues of fact with the reasons therefor; and
              (3) Rulings on issues of law.
              (b) The presiding officer shall also transmit to the Director the transcript of the hearing, the original and all copies of the direct testimony, and written comments. The presiding officer shall attach to the original transcript of the hearing a certificate stating that to the best of his knowledge and belief the transcript is a true transcript of the testimony given at the hearing except in such particulars as are specified.

              (c) Upon receipt of the recommended decision, the Director shall send a copy thereof to each party by certified mail and shall publish in the Federal Register a notice of the receipt of the recommended decision by the Director. The notice shall include:
              (1) A summary of the recommended decision;
              (2) A statement that any interested person may file written comments on the recommended decision with the Director by a specified date;
              (3) The time(s) and place(s) where the record of the hearing transmitted to the Director pursuant to paragraph (b) of this section may be inspected by interested persons; and
              (4) The time(s) and place(s) where the recommended decision may be inspected and/or copied by interested persons.

              (d) Within thirty days after the notice of receipt of the recommended decision has been published in the Federal Register, any interested person may file with the Director any written comments on the recommended decision. All comments, including recommendations from or consultation with the Marine Mammal Commission, must be submitted during the thirty-day period to the Director at the above address.
            
            
              § 18.91
              Director's decision.
              (a) Upon receipt of the recommended decision and transcript and after the thirty-day period for receiving written comments on the recommended decision has passed, the Director shall make a final decision on the proposed regulations and waiver, where applicable. The Director's decision may affirm, modify, or set aside, in whole or in part, the recommended findings, conclusions and decision of the presiding officer. The Director may also remand the hearing record to the presiding officer for a fuller development of the record.
              (b) The Director's decision shall include:
              (1) A statement containing a description of the history of the proceeding;
              (2) Findings on the issues of fact with the reasons therefor;
              (3) Rulings on issues of law; and
              (4) Any other relevant information which the Director deems appropriate.

              (c) The Director's decision shall be published in the Federal Register. If the waiver is approved, the final adopted regulations shall be promulgated with the decision, or as soon thereafter as practicable.
            
          
          
            
            Subpart H—Waiver of Moratorium on Taking and Importation of Individual Marine Mammal Species
            
              Source:
              41 FR 14373, Apr. 5, 1976, unless otherwise noted.
            
            
              § 18.92
              Purpose of regulations.
              The regulations contained in this subpart fulfill the requirements of section 103 of the Act for regulations to govern the taking and importation of each species of marine mammal for which the moratorium imposed by section 101 has been waived.
            
            
              § 18.93
              Scope of regulations.
              (a) The provisions in this subpart apply only after (1) the Director has made a decision to waive a moratorium pursuant to section 101(a)(3)(A) of the Act, (2) the opportunity for a hearing required by section 103(d) of the Act has been provided, and (3) the Director has made a determination, in the case of State laws and regulations, to approve such State laws and regulations pursuant to section 109(a)(2) of the Act and subpart F of this part.
              (b) The provisions of this subpart, unless specifically stated, apply to all taking and/or importation of each species of marine mammal for which the moratorium has been waived other than takings for scientific research or public display, which are governed by § 18.31 of this part, or takings incidental to commercial fishing operations which are governed by § 18.24.
            
            
              § 18.94
              Pacific walrus (Alaska).

              (a) Pursuant to sections 101(a)(3)(A) 103, and 109 of the Marine Mammal Protection Act of 1972, the moratorium on the hunting and killing of Pacific walrus (Odobenus rosmarus) in waters or on lands subject to the jurisdiction of the State of Alaska, the United States, or on the high seas by any person, vessel, or conveyance subject to the jurisdiction of the State of Alaska or the United States, is waived, provided that beginning August 2, 1979 this waiver shall not be effective, and no taking or importation under the waiver shall be allowed, until this section is amended to establish regulations to effectively control taking and otherwise implement the waiver.
              (b) [Reserved]
              [41 FR 14373, Apr. 5, 1976, as amended at 44 FR 45566, Aug. 2, 1979]
            
          
          
            Subpart I [Reserved]
          
          
            Subpart J—Nonlethal Taking of Marine Mammals Incidental to Oil and Gas Exploration, Development, Production and Other Substantially Similar Activities in the Beaufort Sea and Adjacent Northern Coast of Alaska
            
              Source:
              81 FR 52316, Aug. 5, 2016, unless otherwise noted.
            
            
              Effective Date Note:
              At 81 FR 52316, Aug. 5, 2016, Subpart J was added, effective Aug. 5, 2016, through Aug. 5, 2021. 
            
            
              § 18.121
              Specified activities covered by this subpart.
              Regulations in this subpart apply to the nonlethal incidental, but not intentional, take of small numbers of polar bear and Pacific walrus by U.S. citizens while engaged in oil and gas exploration, development, production, and/or other substantially similar activities in the Beaufort Sea and adjacent northern coast of Alaska. “U.S. citizens” is defined in 50 CFR 18.27(c). The term “small numbers” is also defined in 50 CFR 18.27(c), however, we do not rely on that definition here as it conflates “small numbers” with “negligible impacts.” Regulations in this subpart rely on a small numbers determination where we estimated the likely number of takes of polar bears and Pacific walruses during the specified activities, and evaluated if that take is small relative to the size of the population or stock.
            
            
              § 18.122
              Specified geographic region where this subpart applies.

              This subpart applies to the specified geographic region that encompasses all Beaufort Sea waters east of a north-south line through Point Barrow, Alaska (71°23′29″ N., −156°28′30″ W., BGN 1944), and approximately 322 kilometers (km) (~200 miles (mi)) north of Point Barrow, including all Alaska State waters and Outer Continental Shelf (OCS) waters, and east of that line to the Canadian border.
              (a) The offshore boundary of the Beaufort Sea incidental take regulations (ITR) region will match the boundary of the Bureau of Ocean Energy Management (BOEM) Beaufort Sea Planning area, approximately 322 km (~200 mi) offshore. The onshore region is the same north/south line at Barrow, 40.2 km (25 mi) inland and east to the Canning River.
              (b) The Arctic National Wildlife Refuge is not included in the Beaufort Sea ITR region. Figure 1 shows the area where this subpart applies.
              
                ER05AU16.037
              
            
            
              § 18.123
              Dates this subpart is in effect.
              Regulations in this subpart are effective from August 5, 2016, through August 5, 2021, for year-round oil and gas exploration, development, production and other substantially similar activities.
            
            
              § 18.124
              Procedure to obtain a Letter of Authorization (LOA).
              (a) An applicant must be a U.S. citizen as defined in § 18.27(c).

              (b) If an applicant proposes to conduct oil and gas industry exploration, development, production, and/or other substantially similar activity in the Beaufort Sea ITR region described in § 18.122 that may cause the taking of Pacific walruses and/or polar bears and wants nonlethal incidental take authorization under the regulations in this subpart J, the applicant must apply for an LOA. The applicant must submit the request for authorization to the Service's Alaska Region Marine Mammals Management Office (see § 2.2 for address) at least 90 days prior to the start of the activity.
              
              (c) The request for an LOA must include the following information and must comply with the requirements set forth in § 18.128:

              (1) A plan of operations that describes in detail the activity (e.g., type of project, methods, and types and numbers of equipment and personnel, etc.), the dates and duration of the activity, and the specific locations of and areas affected by the activity.
              (2) A site-specific marine mammal monitoring and mitigation plan to monitor and mitigate the effects of the activity on Pacific walruses and polar bears.
              (3) A site-specific Pacific walrus and polar bear safety, awareness, and interaction plan. The plan for each activity and location will detail the policies and procedures that will provide for the safety and awareness of personnel, avoid interactions with Pacific walruses and polar bears, and minimize impacts to these animals.

              (4) A Plan of Cooperation (POC) to mitigate potential conflicts between the activity and subsistence hunting, where relevant. Applicants must provide documentation of communication with potentially affected subsistence communities along the Beaufort Sea coast (i.e., Kaktovik, Nuiqsut, and Barrow) and appropriate subsistence user organizations (i.e., the Eskimo Walrus Commission or North Slope Borough) to discuss the location, timing, and methods of activities and identify and mitigate any potential conflicts with subsistence walrus and polar bear hunting activities. Applicants must specifically inquire of relevant communities and organizations if the activity will interfere with the availability of Pacific walruses and/or polar bears for the subsistence use of those groups. Applications for Letters of Authorization must include documentation of all consultations with potentially affected user groups. Documentation must include a summary of any concerns identified by community members and hunter organizations, and the applicant's responses to identified concerns.
            
            
              § 18.125
              How the Service will evaluate a request for a Letter of Authorization (LOA).
              (a) We will evaluate each request for an LOA based on the specific activity and the specific geographic location. We will determine whether the level of activity identified in the request exceeds that analyzed by us in considering the number of animals likely to be taken and evaluating whether there will be a negligible impact on the species or an adverse impact on the availability of the species for subsistence uses. If the level of activity is greater, we will reevaluate our findings to determine if those findings continue to be appropriate based on the greater level of activity that the applicant has requested. Depending on the results of the evaluation, we may grant the authorization, add further conditions, or deny the authorization.
              (b) In accordance with § 18.27(f)(5), we will make decisions concerning withdrawals of an LOA, either on an individual or class basis, only after notice and opportunity for public comment.
              (c) The requirement for notice and public comment in paragraph (b) of this section will not apply should we determine that an emergency exists that poses a significant risk to the well-being of the species or stocks of polar bears or Pacific walruses.
            
            
              § 18.126
              Authorized take allowed under a Letter of Authorization (LOA).

              (a) An LOA allows for the nonlethal, non-injurious, incidental, but not intentional take by Level B harassment, as defined in § 18.3 and under section 3 of the Marine Mammal Protection Act (16 U.S.C. 1371 et seq.), of Pacific walruses and/or polar bears while conducting oil and gas industry exploration, development, production, and/or other substantially similar activities within the Beaufort Sea ITR region described in § 18.122.
              (b) Each LOA will identify terms and conditions for each activity and location.
            
            
              
              § 18.127
              Prohibited take under a Letter of Authorization (LOA).
              Except as otherwise provided in this subpart, prohibited taking is described in § 18.11 as well as:

              (a) Intentional take, Level A harassment, as defined in section 3 of the Marine Mammal Protection Act (16 U.S.C. 1371 et seq.), and lethal incidental take of polar bears or Pacific walruses; and
              (b) Any take that fails to comply with this subpart or with the terms and conditions of an LOA.
            
            
              § 18.128
              Mitigation, monitoring, and reporting requirements.
              (a) Mitigation measures for all Letters of Authorization (LOAs). Holders of an LOA must implement policies and procedures to conduct activities in a manner that minimizes to the greatest extent practicable adverse impacts on Pacific walruses and/or polar bears, their habitat, and the availability of these marine mammals for subsistence uses. Adaptive management practices, such as temporal or spatial activity restrictions in response to the presence of marine mammals in a particular place or time or the occurrence of Pacific walruses and/or polar bears engaged in a biologically significant activity (e.g., resting, feeding, denning, or nursing, among others) must be used to avoid interactions with and minimize impacts to these animals and their availability for subsistence uses.
              (1) All holders of an LOA must:
              (i) Cooperate with the Service's Marine Mammals Management Office and other designated Federal, State, and local agencies to monitor and mitigate the impacts of oil and gas industry activities on Pacific walruses and polar bears.
              (ii) Designate trained and qualified personnel to monitor for the presence of Pacific walruses and polar bears, initiate mitigation measures, and monitor, record, and report the effects of oil and gas industry activities on Pacific walruses and/or polar bears.
              (iii) Have an approved Pacific walrus and polar bear safety, awareness, and interaction plan on file with the Service's Marine Mammals Management Office and onsite, and provide polar bear awareness training to certain personnel. Interaction plans must include:

              (A) The type of activity and where and when the activity will occur (i.e., a summary of the plan of operation);
              (B) A food, waste, and other “bear attractants” management plan;
              (C) Personnel training policies, procedures, and materials;
              (D) Site-specific walrus and polar bear interaction risk evaluation and mitigation measures;
              (E) Walrus and polar bear avoidance and encounter procedures; and
              (F) Walrus and polar bear observation and reporting procedures.
              (2) All applicants for an LOA must contact affected subsistence communities and hunter organizations to discuss potential conflicts caused by the activities and provide the Service documentation of communications as described in § 18.124.
              (b) Mitigation measures for onshore activities. Holders of an LOA must undertake the following activities to limit disturbance around known polar bear dens:
              (1) Attempt to locate polar bear dens. Holders of an LOA seeking to carry out onshore activities in known or suspected polar bear denning habitat during the denning season (November-April) must make efforts to locate occupied polar bear dens within and near areas of operation, utilizing appropriate tools, such as forward-looking infrared (FLIR) imagery and/or polar bear scent-trained dogs. All observed or suspected polar bear dens must be reported to the Service prior to the initiation of activities.
              (2) Observe the exclusion zone around known polar bear dens. Operators must observe a 1.6-km (1-mi) operational exclusion zone around all known polar bear dens during the denning season (November-April, or until the female and cubs leave the areas). Should previously unknown occupied dens be discovered within 1 mi of activities, work must cease and the Service contacted for guidance. The Service will evaluate these instances on a case-by-case basis to determine the appropriate action. Potential actions may range from cessation or modification of work to conducting additional monitoring, and the holder of the authorization must comply with any additional measures specified.
              
              (3) Use the den habitat map developed by the USGS. A map of potential coastal polar bear denning habitat can be found at: http://alaska.usgs.gov/science/biology/polar_bears/denning.html. This measure ensures that the location of potential polar bear dens is considered when conducting activities in the coastal areas of the Beaufort Sea.
              (4) Polar bear den restrictions. Restrict the timing of the activity to limit disturbance around dens.
              (c) Mitigation measures for operational and support vessels. (1) Operational and support vessels must be staffed with dedicated marine mammal observers to alert crew of the presence of walruses and polar bears and initiate adaptive mitigation responses.
              (2) At all times, vessels must maintain the maximum distance possible from concentrations of walruses or polar bears. Under no circumstances, other than an emergency, should any vessel approach within an 805-m (0.5-mi) radius of walruses or polar bears observed on land or ice.
              (3) Vessel operators must take every precaution to avoid harassment of concentrations of feeding walruses when a vessel is operating near these animals. Vessels should reduce speed and maintain a minimum 805-m (0.5-mi) operational exclusion zone around feeding walrus groups. Vessels may not be operated in such a way as to separate members of a group of walruses from other members of the group. When weather conditions require, such as when visibility drops, vessels should adjust speed accordingly to avoid the likelihood of injury to walruses.
              (4) Vessels bound for the Beaufort Sea ITR Region may not transit through the Chukchi Sea prior to July 1. This operating condition is intended to allow walruses the opportunity to move through the Bering Strait and disperse from the confines of the spring lead system into the Chukchi Sea with minimal disturbance. It is also intended to minimize vessel impacts upon the availability of walruses for Alaska Native subsistence hunters. Exemption waivers to this operating condition may be issued by the Service on a case-by-case basis, based upon a review of seasonal ice conditions and available information on walrus and polar bear distributions in the area of interest.
              (5) All vessels must avoid areas of active or anticipated walrus or polar bear subsistence hunting activity as determined through community consultations.
              (6) In association with marine activities, we may require trained marine mammal monitors on the site of the activity or on board drill ships, drill rigs, aircraft, icebreakers, or other support vessels or vehicles to monitor the impacts of Industry's activity on polar bear and Pacific walruses.
              (d) Mitigation measures for aircraft. (1) Operators of support aircraft should, at all times, conduct their activities at the maximum distance possible from concentrations of walruses or polar bears.
              (2) Under no circumstances, other than an emergency, should aircraft operate at an altitude lower than 457 m (1,500 ft) within 805 m (0.5 mi) of walruses or polar bears observed on ice or land. Helicopters may not hover or circle above such areas or within 805 m (0.5 mile) of such areas. When weather conditions do not allow a 457-m (1,500-ft) flying altitude, such as during severe storms or when cloud cover is low, aircraft may be operated below this altitude. However, when weather conditions necessitate operation of aircraft at altitudes below 457 m (1,500 ft), the operator must avoid areas of known walrus and polar bear concentrations and should take precautions to avoid flying directly over or within 805 m (0.5 mile) of these areas.
              (3) Plan all aircraft routes to minimize any potential conflict with active or anticipated walrus or polar bear hunting activity as determined through community consultations.
              (e) Mitigation measures for sound-producing offshore activities. Any offshore activity expected to produce pulsed underwater sounds with received sound levels ≥160 dB re 1 µPa will be required to establish and monitor acoustically verified mitigation zones surrounding the sound source and implement adaptive mitigation measures as follows:
              (1) Mitigation zones. (i) A walrus monitoring zone is required where the received pulsed sound level would be ≥160 dB re 1 µPa. Walruses in this zone are assumed to experience Level B take.
              (ii) A walrus mitigation zone is required where the received pulsed sound level would be ≥180 dB re 1 µPa.
              (iii) A walrus or polar bear mitigation zone is required where the received pulsed sound level would be ≥190 dB re 1 µPa.
              (2) Adaptive mitigation measures.
              
              (i) Ramp-up procedures. For all sound sources, including sound source testing, the following sound ramp-up procedures must be used to allow walruses and polar bears to depart the mitigation zones:

              (A) Visually monitor the ≥180 dB re 1 µPa and ≥190 dB re 1 µPa mitigation zones and adjacent waters for walruses and polar bears for at least 30 minutes before initiating ramp-up procedures. If no walruses or polar bears are detected, ramp-up procedures may begin. Do not initiate ramp-up procedures when mitigation zones are not observable (e.g., at night, in fog, during storms or high sea states, etc.).
              (B) Initiate ramp-up procedures by activating a single, or least powerful, sound source, in terms of energy output and/or volume capacity.
              (C) Continue ramp-up by gradually increasing sound output over a period of at least 20 minutes, but no longer than 40 minutes, until the desired operating level of the sound source is obtained.
              (ii) Power down. Immediately power down a sound source when:
              (A) One or more walruses is observed or detected within the area delineated by the pulsed sound ≥180 dB re 1 µPa walrus mitigation zone; and
              (B) One or more walruses or polar bears are observed or detected within the area delineated by the pulsed sound ≥190 dB re 1 µPa walrus or polar bear mitigation zone.
              (iii) Shut down. (A) If the power down operation cannot reduce the received pulsed sound level to <180 dB re 1 µPa (walrus) or <190 dB re 1 µPa (walrus or polar bear), the operator must immediately shut down the sound source.
              (B) If observations are made or credible reports are received that one or more walruses or polar bears within the area of the sound source activity are believed to be in an injured or mortal state, or are indicating acute distress due to received sound, the sound source must be immediately shut down and the Service contacted. The sound source will not be restarted until review and approval has been given by the Service. The ramp-up procedures must be followed when restarting.
              (f) Mitigation measures for the subsistence use of walruses and polar bears. Holders of Letters of Authorization must conduct their activities in a manner that, to the greatest extent practicable, minimizes adverse impacts on the availability of Pacific walruses and polar bears for subsistence uses.
              (1) Community consultation. Prior to receipt of an LOA, applicants must consult with potentially affected communities and appropriate subsistence user organizations to discuss potential conflicts with subsistence walrus and polar bear hunting caused by the location, timing, and methods of operations and support activities (see § 18.124 for details). If community concerns suggest that the activities may have an adverse impact on the subsistence uses of these species, the applicant must address conflict avoidance issues through a POC as described in paragraph (f)(2) of this section.
              (2) Plan of Cooperation (POC). When appropriate, a holder of an LOA will be required to develop and implement a Service-approved POC. The POC must include:
              (i) A description of the procedures by which the holder of the LOA will work and consult with potentially affected subsistence hunters; and
              (ii) A description of specific measures that have been or will be taken to avoid or minimize interference with subsistence hunting of walruses and polar bears and to ensure continued availability of the species for subsistence use.
              (iii) The Service will review the POC to ensure that any potential adverse effects on the availability of the animals are minimized. The Service will reject POCs if they do not provide adequate safeguards to ensure the least practicable adverse impact on the availability of walruses and polar bears for subsistence use.
              (g) Monitoring requirements. Holders of an LOA will be required to:
              
              (1) Develop and implement a site-specific, Service-approved marine mammal monitoring and mitigation plan to monitor and evaluate the effectiveness of mitigation measures and the effects of activities on walruses, polar bears, and the subsistence use of these species.
              (2) Provide trained, qualified, and Service-approved onsite observers to carry out monitoring and mitigation activities identified in the marine mammal monitoring and mitigation plan.
              (3) For offshore activities, provide trained, qualified, and Service-approved observers on board all operational and support vessels to carry out monitoring and mitigation activities identified in the marine mammal monitoring and mitigation plan. Offshore observers may be required to complete a marine mammal observer training course approved by the Service.
              (4) Cooperate with the Service and other designated Federal, State, and local agencies to monitor the impacts of oil and gas activities on walruses and polar bears. Where information is insufficient to evaluate the potential effects of activities on walruses, polar bears, and the subsistence use of these species, holders of an LOA may be required to participate in joint monitoring and/or research efforts to address these information needs and ensure the least practicable impact to these resources.
              (h) Reporting requirements. Holders of an LOA must report the results of monitoring and mitigation activities to the Service's Marine Mammals Management Office via email at: fw7_mmm_reports@fws.gov.
              
              (1) In-season monitoring reports—(i) Activity progress reports. Holders of an LOA must:
              (A) Notify the Service at least 48 hours prior to the onset of activities;
              (B) Provide the Service weekly progress reports of any significant changes in activities and/or locations; and
              (C) Notify the Service within 48 hours after ending of activities.
              (ii) Walrus observation reports. Holders of an LOA must report, on a weekly basis, all observations of walruses during any Industry activity. Upon request, monitoring report data must be provided in a common electronic format (to be specified by the Service). Information in the observation report must include, but is not limited to:
              (A) Date, time, and location of each walrus sighting;
              (B) Number of walruses;
              (C) Sex and age (if known);
              (D) Observer name and contact information;
              (E) Weather, visibility, sea state, and sea-ice conditions at the time of observation;
              (F) Estimated range at closest approach;
              (G) Industry activity at time of sighting;
              (H) Behavior of animals sighted;
              (I) Description of the encounter;
              (J) Duration of the encounter; and
              (K) Mitigation actions taken.
              (iii) Polar bear observation reports. Holders of an LOA must report, within 48 hours, all observations of polar bears and potential polar bear dens, during any Industry activity. Upon request, monitoring report data must be provided in a common electronic format (to be specified by the Service). Information in the observation report must include, but is not limited to:
              (A) Date, time, and location of observation;
              (B) Number of bears;
              (C) Sex and age (if known);
              (D) Observer name and contact information;
              (E) Weather, visibility, sea state, and sea-ice conditions at the time of observation;
              (F) Estimated closest distance of bears from personnel and facilities;
              (G) Industry activity at time of sighting;
              (H) Possible attractants present;
              (I) Bear behavior;
              (J) Description of the encounter;
              (K) Duration of the encounter; and
              (L) Mitigation actions taken.
              (2) Notification of LOA incident report. Holders of an LOA must report, as soon as possible, but within 48 hours, all LOA incidents during any Industry activity. An LOA incident is any situation when specified activities exceed the authority of an LOA, when a mitigation measure was required but not enacted, or when injury or death of a walrus or polar bear occurs. Reports must include:
              (i) All information specified for an observation report;
              (ii) A complete detailed description of the incident; and
              (iii) Any other actions taken.
              (3) Final report. The results of monitoring and mitigation efforts identified in the marine mammal monitoring and mitigation plan must be submitted to the Service for review within 90 days of the expiration of an LOA, or for production LOAs, an annual report by January 15th of each calendar year. Upon request, final report data must be provided in a common electronic format (to be specified by the Service). Information in the final (or annual) report must include, but is not limited to:
              (i) Copies of all observation reports submitted under the LOA;
              (ii) A summary of the observation reports;
              (iii) A summary of monitoring and mitigation efforts including areas, total hours, total distances, and distribution;
              (iv) Analysis of factors affecting the visibility and detectability of walruses and polar bears during monitoring;
              (v) Analysis of the effectiveness of mitigation measures;
              (vi) Analysis of the distribution, abundance, and behavior of walruses and/or polar bears observed; and
              (vii) Estimates of take in relation to the specified activities.
            
            
              § 18.129
              Information collection requirements.
              (a) We may not conduct or sponsor and a person is not required to respond to a collection of information unless it displays a currently valid Office of Management and Budget (OMB) control number. OMB has approved the collection of information contained in this subpart and assigned OMB control number 1018-0070. You must respond to this information collection request to obtain a benefit pursuant to section 101(a)(5) of the Marine Mammal Protection Act. We will use the information to:
              (1) Evaluate the application and determine whether or not to issue specific Letters of Authorization; and
              (2) Monitor impacts of activities and effectiveness of mitigation measures conducted under the Letters of Authorization.
              (b) Comments regarding the burden estimate or any other aspect of this requirement must be submitted to the Information Collection Clearance Officer, U.S. Fish and Wildlife Service, at the address listed in 50 CFR 2.1.
            
          
          
            Subpart K—Nonlethal Taking of Marine Mammals Incidental to Oil and Gas Activities in Cook Inlet, Alaska
            
              Effective Date Note:
              At 84 FR 37745, Aug. 1, 2019, Subpart K was added, effective Aug. 1, 2019 through Aug. 1, 2024.
            
            
              § 18.130
              Specified activities covered by this subpart.

              Regulations in this subpart apply to the nonlethal incidental, but not intentional, take, as defined in 50 CFR 18.3 and under the Marine Mammal Protection Act (16 U.S.C. 1362), of small numbers of northern sea otters (Enhydra lutris kenyoni; hereafter “otter,” “otters,” or “sea otters”) by Hilcorp Alaska, LLC, Harvest Alaska, LLC, and the Alaska Gasline Development Corporation while engaged in activities associated with or in support of oil and gas exploration, development, production, and transportation in Cook Inlet, Alaska.
            
            
              § 18.131
              Specified geographic region where this subpart applies.
              (a) The specified geographic region is Cook Inlet, Alaska, south of a line from the Susitna River Delta to Point Possession (approximately 61°15′54″ N, 150°41′07″ W, to 61°02′19″ N, 150°23′48″ W, WGS 1984) and north of a line from Rocky Cove to Coal Cove (approximately 59°25′56″ N, 153°44′25″ W and 59°23′48″ N, 151°54′28″ W, WGS 1984), excluding Ursus Cove, Iniskin Bay, Iliamna Bay, and Tuxedni Bay.

              (b) The geographic area of this incidental take regulation (ITR) includes all Alaska State waters and Outer Continental Shelf Federal waters within this area as well as all adjacent rivers, estuaries, and coastal lands where sea otters may occur, except for those areas explicitly excluded in paragraph (a) of this section.
              (c) Map of the Cook Inlet ITR region follows:
              
                ER01AU19.000
              
            
            
              § 18.132
              Dates this subpart is in effect.
              Regulations in this subpart are effective from August 1, 2019, to August 1, 2024.
            
            
              § 18.133
              Authorized take allowed under a Letter of Authorization (LOA).
              (a) To incidentally take marine mammals pursuant to the regulations in this subpart,, Hilcorp Alaska, LLC, Harvest Alaska, LLC, or the Alaska Gasline Development Corporation (hereafter “the applicant”) must apply for and obtain an LOA in accordance with §§ 18.27(f) and 18.134. The applicant is a U.S. citizen as defined in § 18.27(c).
              (b) An LOA allows for the nonlethal, incidental, but not intentional take by harassment of sea otters during activities specified in § 18.130 within the Cook Inlet ITR region described in § 18.131.
              (c) Each LOA will set forth:
              (1) Permissible methods of incidental take;

              (2) Means of effecting the least practicable adverse impact (i.e., mitigation) on the species, its habitat, and the availability of the species for subsistence uses; and
              (3) Requirements for monitoring and reporting.

              (d) Issuance of the LOA(s) must be based on a determination that the level of take will be consistent with the findings made for the total allowable take under these regulations in this subpart.
            
            
              § 18.134
              Procedure to obtain a Letter of Authorization (LOA).
              (a) The applicant must submit the request for authorization to the U.S. Fish and Wildlife Service (Service) Alaska Region Marine Mammals Management Office (MMM), MS 341, 1011 East Tudor Road, Anchorage, Alaska, 99503, at least 90 days prior to the start of the proposed activity.
              (b) The request for an LOA must comply with the requirements set forth in §§ 18.137 through 18.139 and must include the following information:
              (1) A plan of operations that describes in detail the proposed activity (type of project, methods, and types and numbers of equipment and personnel, etc.), the dates and duration of the activity, and the specific locations of and areas affected by the activity. Changes to the proposed project without prior authorization may invalidate an LOA.
              (2) A site-specific marine mammal monitoring and mitigation plan to monitor and mitigate the effects of the activity on sea otters.
              (3) An assessment of potential effects of the proposed activity on subsistence hunting of sea otters.
              (i) The applicant must communicate with potentially affected subsistence communities along the Cook Inlet coast and appropriate subsistence user organizations to discuss the location, timing, and methods of proposed activities and identify any potential conflicts with subsistence hunting activities.
              (ii) The applicant must specifically inquire of relevant communities and organizations if the proposed activity will interfere with the availability of sea otters for the subsistence use of those groups.
              (iii) The applicant must include documentation of consultations with potentially affected user groups. Documentation must include a list of persons contacted, a summary of input received, any concerns identified by community members and hunter organizations, and the applicant's responses to identified concerns.
              (iv) If any concerns regarding effects of the activity on sea otter subsistence harvest are identified, the applicant will provide to the Service a Plan of Cooperation (POC) with specific steps for addressing those concerns, including a schedule for ongoing community engagement and suggested measures that will be implemented to mitigate any potential conflicts with subsistence hunting.
            
            
              § 18.135
              How the Service will evaluate a request for a Letter of Authorization (LOA).
              (a) The Service will evaluate each request for an LOA to determine if the proposed activity is consistent with the analysis and findings made for these regulations. Depending on the results of the evaluation, we may grant the authorization, add further conditions, or deny the authorization.
              (b) Once issued, the Service may withdraw or suspend an LOA if the project activity is modified in a way that undermines the results of the previous evaluation, if the conditions of the regulations in this subpart are not being substantially complied with, or if the taking allowed is or may be having more than a negligible impact on the affected stock of sea otters or an unmitigable adverse impact on the availability of sea otters for subsistence uses.
              (c) The Service will make decisions concerning withdrawals of an LOA, either on an individual or class basis, only after notice and opportunity for public comment in accordance with § 18.27(f)(5). The requirement for notice and public comment will not apply should we determine that an emergency exists that poses a significant risk to the well-being of the species or stocks of sea otters.
            
            
              § 18.136
              Prohibited take under a Letter of Authorization (LOA).

              (a) Except as otherwise provided in this subpart, prohibited taking is described in § 18.11 as well as: Intentional take, lethal incidental take of sea otters, and any take that fails to comply with this subpart or with the terms and conditions of an LOA.
              
              (b) If project activities cause unauthorized take, the applicant must take the following actions:
              (1) Cease activities immediately (or reduce activities to the minimum level necessary to maintain safety) and report the details of the incident to the Service MMM within 48 hours; and
              (2) Suspend further activities until the Service has reviewed the circumstances, determined whether additional mitigation measures are necessary to avoid further unauthorized taking, and notified the applicant that it may resume project activities.
            
            
              § 18.137
              Mitigation.
              (a) Mitigation measures for all LOAs. The applicant, including all personnel operating under the applicant's authority (or “operators,” including contractors, subcontractors, and representatives) must undertake the following activities to avoid and minimize take of sea otters by harassment.
              (1) Implement policies and procedures to avoid interactions with and minimize to the greatest extent practicable adverse impacts on sea otters, their habitat, and the availability of these marine mammals for subsistence uses.
              (2) Develop avoidance and minimization policies and procedures, in cooperation with the Service, that include temporal or spatial activity restrictions to be used in response to the presence of sea otters engaged in a biologically significant activity (e.g., resting, feeding, hauling out, mating, or nursing).
              (3) Cooperate with the Service's MMM Office and other designated Federal, State, and local agencies to monitor and mitigate the impacts of oil and gas industry activities on sea otters.
              (4) Allow Service personnel or the Service's designated representative to board project vessels or visit project work sites for the purpose of monitoring impacts to sea otters and subsistence uses of sea otters at any time throughout project activities so long as it is safe to do so.
              (5) Designate trained and qualified protected species observers (PSOs) to monitor for the presence of sea otters, initiate mitigation measures, and monitor, record, and report the effects of the activities on sea otters. The applicant is responsible for providing training to PSOs to carry out mitigation and monitoring.
              (6) Have an approved mitigation and monitoring plan on file with the Service MMM and onsite that includes the following information:

              (i) The type of activity and where and when the activity will occur (i.e., a summary of the plan of operation);
              (ii) Personnel training policies, procedures, and materials;
              (iii) Site-specific sea otter interaction risk evaluation and mitigation measures;
              (iv) Sea otter avoidance and encounter procedures; and
              (v) Sea otter observation and reporting procedures.
              (7) Contact affected subsistence communities and hunter organizations to identify any potential conflicts that may be caused by the proposed activities and provide the Service documentation of communications as described in § 18.134.
              (b) Mitigation measures for in-water noise-generating work. The applicant must carry out the following measures:
              (1) Mitigation zones. Establish mitigation zones for project activities that generate underwater sound levels ≥160 decibels (dB) between 125 hertz (Hz) and 38 kilohertz (kHz) (hereafter “noise-generating work”).

              (i) All dB levels are referenced to 1 µPa for underwater sound. All dB levels herein are dBRMS unless otherwise noted; dBRMS refers to the root-mean-squared dB level, the square root of the average of the squared sound pressure level, typically measured over 1 second.
              (ii) Mitigation zones must include all in-water areas where work-related sound received by sea otters will match the levels and frequencies in paragraph (b)(1) of this section. Mitigation zones will be designated as follows:
              (A) An Exclusion Zone (EZ) will be established throughout all areas where sea otters may be exposed to sound levels capable of causing Level A take as shown in the table in paragraph (b)(1)(iii) of this section.

              (B) The Safety Zone (SZ) is an area larger than the EZ and will include all areas within which sea otters may be exposed to noise levels that will likely result in Level B take as shown in the table in paragraph (b)(1)(iii) of this section.
              (C) Both the EZ and SZ will be centered on the sound source. The method of estimation and minimum radius of each zone will be specified in any LOA issued under § 18.135 and will be based on onsite sound source verification (SSV), if available, or the best available science.
              (D) Onsite SSV testing will be conducted prior to two-dimensional (2D) and three-dimensional (3D) seismic surveys.
              (E) Seismic surveys (2D and 3D) must be conducted using equipment that generates the lowest practicable levels of underwater sound within the range of frequencies audible to sea otters.
              (iii) Summary of acoustic exposure thresholds for take of sea otters from underwater sound in the frequency range 125 Hz-38 kHz:
              
                Table 1 to § 18.137(b)(1)(iii)
                
                
                  Marine mammals
                  Injury (Level A) threshold 1
                  
                  Impulsive
                  Non-impulsive
                  Disturbance (Level B) threshold
                  All
                
                
                  Sea otters
                  232 dB peak; 203 dB SELCUM
                  
                  219 dB SELCUM
                  
                  160 dBRMS.
                
                

                  1 Based on acoustic criteria for otariid pinnipeds from the National Marine Fisheries Service. Sound source types are separated into impulsive (e.g., seismic, pipe driving, sub-bottom profiler) and non-impulsive (drilling, water jet) and require estimation of the distance to the peak received sound pressure level (peak) and 24-hr cumulative sound exposure level (SELCUM).
              
              (2) Monitoring. Designate trained and qualified PSOs or “observers” to monitor for the presence of sea otters in mitigation zones, initiate mitigation measures, and record and report the effects of project work on otters for all noise-generating work.
              (3) Mitigation measures for sea otters in mitigation zones. The following actions will be taken in response to otters in mitigation zones:
              (i) Sea otters that are under no visible distress within the SZ must be monitored continuously. Power down, shut down, or maneuver away from the sea otter if practicable to reduce sound received by the animal. Maintain 100-m (301-ft) separation distance whenever possible. Exposures in this zone are counted as one Level B take per animal per day.
              (ii) When sea otters are observed within or approaching the EZ, noise-generating work as defined in paragraph (b)(1) of this section must be immediately shut down or powered down to reduce the size of the zone sufficiently to exclude the animal from the zone. Vessel speed or course may be altered to achieve the same task. Exposures in this zone are counted as one Level A take per animal per day.
              (iii) When sea otters are observed in visible distress (for example, vocalizing, repeatedly spy-hopping, or fleeing), noise-generating work as defined in paragraph (b)(1) of this section must be immediately shut down or powered down to reduce the size of the zone sufficiently to exclude the animal from the zone.
              (iv) Following a shutdown, the noise-generating activity will not resume until the sea otter has cleared the EZ. The animal will be considered to have cleared the EZ if it is visually observed to have left the EZ or has not been seen within the EZ for 30 minutes or longer.
              (4) Ramp-up procedures. Prior to noise-generating work, a “ramp-up” procedure must be used to increase the levels of underwater sound from noise-generating work at a gradual rate.
              (i) Seismic surveys: A ramp-up will be used at the initial start of airgun operations and prior to restarting after any period greater than 10 minutes without airgun operations, including a power-down or shutdown event (described in paragraphs (b)(6) and (7) of this section). During geophysical work, the number and total volume of airguns will be increased incrementally until the full volume is achieved. The rate of ramp-up will be no more than 6 dB per 5-minute period. Ramp-up will begin with the smallest gun in the array that is being used for all airgun array configurations. During the ramp-up, the applicable mitigation zones (based on type of airgun and sound levels produced) must be maintained. It will not be permissible to ramp up the full array from a complete shutdown in thick fog or at other times when the outer part of the EZ is not visible. Ramp-up of the airguns will not be initiated if a sea otter is sighted within the EZ at any time.
              (ii) Pile/pipe driving: A ramp-up of the hammering will precede each day's pipe/pile driving activities or if pipe/pile driving has ceased for more than 1 hour. The EZ will be determined clear of sea otters 30 minutes prior to a ramp-up to ensure no sea otters are within or entering the EZ. Initial hammering starts will not begin during periods of poor visibility (e.g., night, fog, wind) when the entire EZ is not visible. The ramp-up procedure for impact hammers involves initially starting with three soft strikes at 40 percent energy, followed by a 1-minute waiting period followed by two subsequent three-strike sets. For vibratory hammers, initial noise generation will be limited to 15 seconds at a reduced energy level, followed by a 1-minute waiting period. This cycle will be repeated two additional times. Monitoring will occur during all hammering sessions.
              (iii) All activities: Any shutdown due to sea otters sighted within the EZ must be followed by a 30-minute all-clear period and then a standard full ramp-up. Any shutdown for other reasons resulting in the cessation of the sound source for a period greater than 30 minutes must also be followed by full ramp-up procedures. If otters are observed during a ramp-up effort or prior to startup, a PSO must record the observation and monitor the animal's position until it moves out of visual range. Noise-generating work may commence if, after a full and gradual effort to ramp up the underwater sound level, the otter is outside of the EZ and does not show signs of visible distress (for example, vocalizing, repeatedly spy-hopping, or fleeing).
              (5) Startup procedures. (i) Visual monitoring must begin at least 30 minutes prior to, and continue throughout, ramp-up efforts.
              (ii) Visual monitoring must continue during all noise-generating work occurring in daylight hours.
              (6) Power-down procedures. A power-down procedure involves reducing the volume of underwater sound generated to prevent an otter from entering the EZ.
              (i) Whenever a sea otter is detected outside the EZ and, based on its position and motion relative to the noise-generating work, appears likely to enter the EZ but has not yet done so, operators may reduce power to noise-generating equipment as an alternative to a shutdown.
              (ii) Whenever a sea otter is detected in the SZ, an operator may power down when practicable to reduce Level B take.
              (iii) During a power-down of seismic work, the number of airguns in use may be reduced, such that the EZ is reduced, making the sea otters unlikely to enter the EZ. A mitigation airgun (airgun of small volume such as the 10-in3 gun) will be operated continuously during a power-down of seismic work.
              (iv) After a power-down, noise-generating work will not resume until the sea otter has cleared the applicable EZ. The animal will be considered to have cleared the applicable zone if it is visually observed to have left the EZ and has not been seen within the zone for 30 minutes.
              (7) Shutdown procedure. A shutdown occurs when all noise-generating work is suspended.
              (i) Noise-generating work will be shut down completely if a sea otter enters the EZ.
              (ii) The shutdown procedure will be accomplished within several seconds of the determination that a sea otter is either in or about to enter the EZ or as soon as practicable considering worker safety and equipment integrity.
              (iii) Noise-generating work will not proceed until all sea otters have cleared the EZ and the PSOs on duty are confident that no sea otters remain within the EZ. An otter will be considered to have cleared the EZ if it is visually observed to have left the EZ or has not been seen within the zone for 30 minutes.

              (iv) Visual monitoring must continue for 30 minutes after use of the acoustic source ceases or the sun sets, whichever is later.
              (8) Emergency shutdown. If observations are made or credible reports are received that one or more sea otters are within the area of noise-generating work and are indicating acute distress associated with the work, such as any injury due to seismic noise or persistent vocalizations indicating separation of mother from pup, the work will be immediately shut down and the Service contacted. Work will not be restarted until review and approval by the Service.
              (9) To ensure the proposed activities remain consistent with the estimated take of sea otters, operators may not conduct 3D seismic surveys where doing so will generate underwater noise levels that are likely to exceed acoustic exposure thresholds within areas of estimated sea otter densities greater than 0.026 otters per km. Maps of the areas will be provided to 3D seismic operators and may be adjusted based on SSV results. This does not apply to 2D seismic surveys.
              (c) Mitigation for all in-water construction and demolition activity. (1) The applicant must implement a minimum EZ of a 10-m radius around the in-water construction and demolition. If a sea otter comes within or approaches the EZ, such operations must cease. A larger EZ may be required for some activities, such as blasting, and will be specified in the LOA.
              (2) All work in intertidal areas shall be conducted during low tide when the site is dewatered to the maximum extent practicable.
              (3) The applicant must evaluate alternatives to pile-supported facilities. If no practicable alternative exists, the applicant must then evaluate the use of sound-attenuation devices such as pile caps and cushions, bubble curtains, and dewatered cofferdams during construction. The Service may require sound-attenuation devices or alternatives to pile-supported designs.
              (d) Measures for vessel-based activities. (1) Vessel operators must take every precaution to avoid harassment of sea otters when a vessel is operating near these animals.
              (2) Vessels must remain at least 500 m from rafts of otters unless safety is a factor.
              (3) Vessels must reduce speed and maintain a distance of 100 m (328 ft) from all sea otters unless safety is a factor.
              (4) Vessels must not be operated in such a way as to separate members of a group of sea otters from other members of the group.
              (5) When weather conditions require, such as when visibility drops, vessels must adjust speed accordingly to avoid the likelihood of injury to sea otters.
              (6) Vessels in transit and support vessels must use established navigation channels or commonly recognized vessel traffic corridors, and must avoid alongshore travel in shallow water (<20 m) whenever practicable.
              (7) All vessels must avoid areas of active or anticipated subsistence hunting for sea otters as determined through community consultations.
              (8) Vessel operators must be provided written guidance for avoiding collisions and minimizing disturbances to sea otters. Guidance will include measures identified in paragraphs (d)(1) through (7) of this section.
              (e) Mitigation measures for aircraft activities. (1) Aircraft must maintain a minimum altitude of 305 m (1,000 ft) to avoid unnecessary harassment of sea otters, except during takeoff and landing, and when a lower flight altitude is necessary for safety due to weather or restricted visibility.
              (2) Aircraft must not be operated in such a way as to separate members of a group of sea otters from other members of the group.
              (3) All aircraft must avoid areas of active or anticipated subsistence hunting for sea otters as determined through community consultations.
              (4) Unmanned aerial systems or drones must not cause take by harassment of sea otters. Measures for avoidance of take may be required in an LOA, and may include maintaining a minimum altitude and horizontal distance no less than 100 m away from otters, conducting continuous visual monitoring by PSOs, and ceasing activities in response to sea otter behaviors indicating any reaction to drones.
            
            
              
              § 18.138
              Monitoring.
              (a) Operators shall work with PSOs to apply mitigation measures, and shall recognize the authority of PSOs, up to and including stopping work, except where doing so poses a significant safety risk to personnel.
              (b) Duties of PSOs include watching for and identifying sea otters, recording observation details, documenting presence in any applicable monitoring zone, identifying and documenting potential harassment, and working with operators to implement all appropriate mitigation measures.
              (c) A sufficient number of PSOs will be available to meet the following criteria: 100 percent monitoring of EZs during all daytime periods of underwater noise-generating work; a maximum of 4 consecutive hours on watch per PSO; a maximum of approximately 12 hours on watch per day per PSO.
              (d) All PSOs will complete a training course designed to familiarize individuals with monitoring and data collection procedures. A field crew leader with prior experience as a sea otter observer will supervise the PSO team. Initially, new or inexperienced PSOs will be paired with experienced PSOs so that the quality of marine mammal observations and data recording is kept consistent. Resumes for candidate PSOs will be made available for the Service to review.
              (e) Observers will be provided with reticule binoculars (10x42), big-eye binoculars or spotting scopes (30x), inclinometers, and range finders. Field guides, instructional handbooks, maps and a contact list will also be made available.
              (f) Observers will collect data using the following procedures:
              (1) All data will be recorded onto a field form or database.
              (2) Global positioning system data, sea state, wind force, and weather will be collected at the beginning and end of a monitoring period, every hour in between, at the change of an observer, and upon sightings of sea otters.
              (3) Observation records of sea otters will include date; time; the observer's locations, heading, and speed (if moving); weather; visibility; number of animals; group size and composition (adults/juveniles); and the location of the animals (or distance and direction from the observer).
              (4) Observation records will also include initial behaviors of the sea otters, descriptions of project activities and underwater sound levels being generated, the position of sea otters relative to applicable monitoring and mitigation zones, any mitigation measures applied, and any apparent reactions to the project activities before and after mitigation.
              (5) For all otters in or near a mitigation zone, observers will record the distance from the vessel to the sea otter upon initial observation, the duration of the encounter, and the distance at last observation in order to monitor cumulative sound exposures.
              (6) Observers will note any instances of animals lingering close to or traveling with vessels for prolonged periods of time.
            
            
              § 18.139
              Reporting requirements.
              (a) Operators must notify the Service at least 48 hours prior to commencement of activities.
              (b) Weekly reports will be submitted to the Service during in-water seismic activities. The reports will summarize project activities, monitoring efforts conducted by PSOs, the number of sea otters detected, the number exposed to sound levels greater than 160 dB, SSV results, and descriptions of all behavioral reactions of sea otters to project activities.
              (c) Monthly reports will be submitted to the Service MMM for all months during which noise-generating work takes place. The monthly report will contain and summarize the following information: Dates, times, weather, and sea conditions (including Cook Inlet marine state and wind force) when sea otters were sighted; the number, location, distance from the sound source, and behavior of the otters; the associated project activities; and a description of the implementation and effectiveness of mitigation measures with a discussion of any specific behaviors the otters exhibited in response to mitigation.

              (d) A final report will be submitted to the Service within 90 days after the expiration of each LOA. It will include the following items:
              
              (1) Summary of monitoring efforts (hours of monitoring, activities monitored, number of PSOs, and, if requested by the Service, the daily monitoring logs).
              (2) All project activities will be described, along with any additional work yet to be done. Factors influencing visibility and detectability of marine mammals (e.g., sea state, number of observers, and fog and glare) will be discussed.
              (3) The report will also address factors affecting the presence and distribution of sea otters (e.g., weather, sea state, and project activities). An estimate will be included of the number of sea otters exposed to noise at received levels greater than or equal to 160 dB (based on visual observation).
              (4) The report will describe changes in sea otter behavior resulting from project activities and any specific behaviors of interest.
              (5) It will provide a discussion of the mitigation measures implemented during project activities and their observed effectiveness for minimizing impacts to sea otters. Sea otter observation records will be provided to the Service in the form of electronic database or spreadsheet files.
              (6) The report will also evaluate the effectiveness of the POC (if applicable) for preventing impacts to subsistence users of sea otters, and it will assess any effects the operations may have had on the availability of sea otters for subsistence harvest.
              (e) All reports shall be submitted by email to fw7_mmm_reports@fws.gov.
              
              (f) Injured, dead, or distressed sea otters that are not associated with project activities (e.g., animals known to be from outside the project area, previously wounded animals, or carcasses with moderate to advanced decomposition or scavenger damage) must be reported to the Service within 24 hours of the discovery to either the Service MMM (1-800-362-5148, business hours); or the Alaska SeaLife Center in Seward (1-888-774-7325, 24 hours a day); or both. Photographs, video, location information, or any other available documentation shall be provided to the Service.
              (g) Operators must notify the Service upon project completion or end of the work season.
            
            
              § 18.140
              Measures to reduce impacts to subsistence users.
              (a) Prior to conducting the work, the applicant will take the following steps to reduce potential effects on subsistence harvest of sea otters:
              (1) Avoid work in areas of known sea otter subsistence harvest;
              (2) Discuss the planned activities with subsistence stakeholders including Cook Inlet villages, traditional councils, and the Cook Inlet Regional Citizens Advisory Council;
              (3) Identify and work to resolve concerns of stakeholders regarding the project's effects on subsistence hunting of sea otters; and
              (b) If any unresolved or ongoing concerns remain, develop a POC in consultation with the Service and subsistence stakeholders to address these concerns. The POC must include a schedule for ongoing community engagement and specific measures for mitigating any potential conflicts with subsistence hunting.
            
            
              § 18.141
              Information collection requirements.
              (a) We may not conduct or sponsor, and a person is not required to respond to, a collection of information unless it displays a currently valid Office of Management and Budget (OMB) control number. OMB has approved the collection of information contained in this subpart and assigned OMB control number 1018-0070. The applicant must respond to this information collection request to obtain a benefit pursuant to section 101(a)(5) of the Marine Mammal Protection Act. We will use the information to:
              (1) Evaluate the application and determine whether or not to issue specific LOAs; and
              (2) Monitor impacts of activities and effectiveness of mitigation measures conducted under the LOAs.
              (b) Comments regarding the burden estimate or any other aspect of this requirement must be submitted to the Information Collection Clearance Officer, U.S. Fish and Wildlife Service, at the address listed in 50 CFR part 2.1.
            
          
        
        
          
          Pt. 19
          PART 19—AIRBORNE HUNTING
          
            
              Subpart A—Introduction
              Sec.
              19.1
              Purpose of regulations.
              19.2
              Scope of regulations.
              19.3
              Relation to other laws.
              19.4
              Definitions.
            
            
              Subpart B—Prohibitions
              19.11
              General prohibitions.
              19.12
              Exceptions to general prohibitions.
            
            
              Subpart C—Federal Permits
              19.21
              Limitation on Federal permits.
            
            
              Subpart D—State Permits and Annual Report Requirements
              19.31
              State permits.
              19.32
              Annual reporting requirements.
            
          
          
            Authority:
            Fish and Wildlife Act of 1956, 85 Stat. 480, as amended, 86 Stat. 905 (16 U.S.C. 742a—j-1).
          
          
            Source:
            39 FR 1177, Jan. 4, 1974, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 19.1
              Purpose of regulations.
              The regulations contained in this part provide rules relative to the prohibition against shooting or harassing of wildlife from any aircraft, provide the requirements for the contents and filing of annual reports by the States regarding permits issued for such shooting or harassing, and provide regulations necessary for effective enforcement of the Fish and Wildlife Act of 1956 as amended (16 U.S.C. 742a—j-1).
            
            
              § 19.2
              Scope of regulations.
              The regulations contained in this part apply to all persons within the territorial jurisdiction of the United States, to all United States citizens whether within the territorial jurisdiction of the United States or on the high seas or on board aircraft in flight over the high seas, and to all persons on board aircraft belonging in whole or in part to any United States citizen, firm, or partnership, or corporation created by or under the laws of the United States, or any State, territory or possession thereof.
            
            
              § 19.3
              Relation to other laws.

              The exemptions to general prohibitions of the Fish and Wildlife Act of 1956, that permit airborne hunting in certain circumstances (See subpart B of this part) do not supersede, or authorize the violation of, other laws designed for the conservation or protection of wildlife, including those laws prohibiting the shooting or harassing of bald and golden eagles, polar bears and other marine mammals, migratory birds, and other wildlife, except to the extent that airborne hunting is authorized by regulations or permits issued under authority of those laws. (See e.g., § 21.41 of this subchapter.)
            
            
              § 19.4
              Definitions.
              In addition to definitions contained in part 10 of this subchapter, and unless the context otherwise requires, in this part 19:
              
                Harass means to disturb, worry, molest, rally, concentrate, harry, chase, drive, herd or torment.
            
          
          
            Subpart B—Prohibitions
            
              § 19.11
              General prohibitions.
              (a) Except as otherwise authorized by the Fish and Wildlife Act of 1956 as amended, no person shall:
              (1) While airborne in any aircraft shoot or attempt to shoot for the purpose of capturing or killing any wildlife;
              (2) Use an aircraft to harass any wildlife; or
              (3) Knowingly participate in using an aircraft whether in the aircraft or on the ground for any purpose referred to in paragraph (a) (1) or (2) of this section.
              (b) The acts prohibited in this section include, but are not limited to, any person who:
              (1) Pilots or assists in the operation of an aircraft from which another person shoots or shoots at wildlife while airborne, or
              (2) While on the ground takes or attempts to take any wildlife by means, aid, or use of an aircraft.
            
            
              
              § 19.12
              Exceptions to general prohibitions.
              The prohibitions of the preceding section shall not apply to any person who:
              (1) Is acting within the scope of his official duties as an employee or authorized agent of a State or the United States to administer or protect or aid in the administration or protection of land, water, wildlife, livestock, domesticated animals, human life or crops; or
              (2) Is acting within the limitations of a permit referred to in § 19.21 or § 19.31 of this part.
            
          
          
            Subpart C—Federal Permits
            
              § 19.21
              Limitation on Federal permits.
              No Federal permits will be issued to authorize any person to hunt, shoot, or harass any wildlife from an aircraft, except for Federal permits to scare or herd migratory birds referred to in § 21.41 of this subchapter.
            
          
          
            Subpart D—State Permits and Annual Report Requirements
            
              § 19.31
              State permits.
              (a) Except as provided in § 19.3, States may issue permits to persons to engage in airborne hunting or harassing of wildlife for purposes of administering or protecting land, water, wildlife, livestock, domestic animals, human life or crops. States may not issue permits for the purpose of sport hunting.
              (b) Upon issuance of a permit by a State to a person pursuant to this section, the issuing authority will provide immediate notification to the Special Agent in Charge having jurisdiction according to § 10.22.
            
            
              § 19.32
              Annual reporting requirements.
              (a) Any State issuing permits to persons to engage in airborne hunting or harassing of wildlife or any State whose employees or agents participate in airborne hunting or harassing of wildlife for purposes of administering or protecting land, water, wildlife, livestock, domestic animals, human life or crops, shall file with the Director, an annual report on or before July 1 for the preceding calendar year ending December 31.
              (b) The annual report required by this section shall contain the following information as to each such permit issued:
              (1) The name and address of each person to whom a permit was issued.
              (2) Permit number and inclusive dates during which permit was valid.
              (3) The aircraft number of the aircraft used and the location where such aircraft was based.
              (4) Common name and number of the wildlife for which authorization to take was given and a description of the area from which the wildlife were authorized to be taken.
              (5) The purpose for which the permit was issued, specifically identifying whether the permit was issued to protect land, water, wildlife, livestock, domestic animals, crops, or human life.
              (6) The common name and number of wildlife taken by permittees and State employees or agents.
              (c) A compilation of all annual reports required by this section shall be made by the Director and furnished to any State filing such annual report.
            
          
        
        
          Pt. 20
          PART 20—MIGRATORY BIRD HUNTING
          
            
              Subpart A—Introduction
              Sec.
              20.1
              Scope of regulations.
              20.2
              Relation to other provisions.
            
            
              Subpart B—Definitions
              20.11
              What terms do I need to understand?
            
            
              Subpart C—Taking
              20.20
              Migratory Bird Harvest Information Program.
              20.21
              What hunting methods are illegal?
              20.22
              Closed seasons.
              20.23
              Shooting hours.
              20.24
              Daily limit.
              20.25
              Wanton waste of migratory game birds.
              20.26
              Emergency closures.
            
            
              Subpart D—Possession
              20.31
              Prohibited if taken in violation of subpart C.
              20.32
              During closed season.
              20.33
              Possession limit.
              20.34
              Opening day of a season.
              20.35
              Field possession limit.
              20.36
              Tagging requirement.
              
              20.37
              Custody of birds of another.
              20.38
              Possession of live birds.
              20.39
              Termination of possession.
              20.40
              Gift of migratory game birds.
            
            
              Subpart E—Transportation Within the United States
              20.41
              Prohibited if taken in violation of subpart C.
              20.42
              Transportation of birds of another.
              20.43
              Species identification requirement.
              20.44
              Marking package or container.
            
            
              Subpart F—Exportation
              20.51
              Prohibited if taken in violation of subpart C.
              20.52
              Species identification requirement.
              20.53
              Marking package or container.
            
            
              Subpart G—Importations
              20.61
              Importation limits.
              20.62
              Importation of birds of another.
              20.63
              Species identification requirement.
              20.64
              Foreign export permits.
              20.65
              Processing requirement.
              20.66
              Marking of package or container.
            
            
              Subpart H—Federal, State, and Foreign Law
              20.71
              Violation of Federal law.
              20.72
              Violation of State law.
              20.73
              Violation of foreign law.
            
            
              Subpart I—Migratory Bird Preservation Facilities
              20.81
              Tagging requirement.
              20.82
              Records required.
              20.83
              Inspection of premises.
            
            
              Subpart J—Feathers or Skins
              20.91
              Commercial use of feathers.
              20.92
              Personal use of feathers or skins.
            
            
              Subpart K—Annual Seasons, Limits, and Shooting Hours Schedules
              20.100
              General provisions.
              20.101
              Seasons, limits, and shooting hours for Puerto Rico and the Virgin Islands.
              20.102
              Seasons, limits, and shooting hours for Alaska.
              20.103
              Seasons, limits, and shooting hours for mourning and white-winged doves and wild pigeons.
              20.104
              Seasons, limits, and shooting hours for rails, woodcock, and common (Wilson's) snipe.
              20.105
              Seasons, limits, and shooting hours for waterfowl, coots, and gallinules.
              20.106
              Seasons, limits, and shooting hours for sandhill cranes.
              20.107
              Seasons, limits, and shooting hours for tundra swans.
              20.108
              Nontoxic shot zones.
              20.109
              Extended seasons, limits, and hours for taking migratory game birds by falconry.
              20.110
              Seasons, limits and other regulations for certain Federal Indian reservations, Indian Territory, and ceded lands.
            
            
              Subpart L—Administrative and Miscellaneous Provisions
              20.131
              Extension of seasons.
              20.132
              Subsistence use in Alaska.
              20.133
              Hunting regulations for crows.
              20.134
              Approval of nontoxic shot types and shot coatings.
            
            
              Subpart M [Reserved]
            
            
              Subpart N—Special Procedures for Issuance of Annual Hunting Regulations
              20.151
              Purpose and scope.
              20.152
              Definitions.
              20.153
              Regulations committee.
              20.154
              Flyway Councils.
              20.155
              Public file.
            
          
          
            Authority:
            16 U.S.C. 703 et seq., and 16 U.S.C. 742a-j.
          
          
            Source:
            38 FR 22021, Aug. 15, 1973, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 20.1
              Scope of regulations.
              (a) In general. The regulations contained in this part relate only to the hunting of migratory game birds, and crows.
              (b) Procedural and substantive requirements. Migratory game birds may be taken, possessed, transported, shipped, exported, or imported only in accordance with the restrictions, conditions, and requirements contained in this part. Crows may be taken, possessed, transported, exported, or imported only in accordance with subpart H of this part and the restrictions, conditions, and requirements prescribed in § 20.133.
            
            
              § 20.2
              Relation to other provisions.
              (a) Migratory bird permits. The provisions of this part shall not be construed to alter the terms of any permit or other authorization issued pursuant to part 21 of this subchapter.
              (b) Migratory bird hunting stamps. The provisions of this part are in addition to the provisions of the Migratory Bird Hunting Stamp Act of 1934 (48 Stat. 451, as amended; 16 U.S.C. 718a).
              (c) National wildlife refuges. The provisions of this part are in addition to, and are not in lieu of, any other provision of law respecting migratory game birds under the National Wildlife Refuge System Administration Act of 1966 (80 Stat. 927, as amended; 16 U.S.C. 668dd) or any regulation made pursuant thereto.
              (d) State Laws for the protection of migratory birds. No statute or regulation of any State shall be construed to relieve a person from the restrictions, conditions, and requirements contained in this part, however, nothing in this part shall be construed to prevent the several States from making and enforcing laws or regulations not inconsistent with these regulations and the conventions between the United States and any foreign country for the protection of migratory birds or with the Migratory Bird Treaty Act, or which shall give further protection to migratory game birds.
              (e) Migratory bird subsistence harvest in Alaska. The provisions of this part, except for paragraphs (a) through (d) of this section, are not applicable to the regulations governing the migratory bird subsistence harvest in Alaska (part 92 of this subchapter) unless specifically referenced in part 92 of subchapter G of this chapter.
              [38 FR 22021, Aug. 15, 1973, as amended at 68 FR 43027, July 21, 2003]
            
          
          
            Subpart B—Definitions
            
              § 20.11
              What terms do I need to understand?
              For the purpose of this part, the following terms shall be construed, respectively, to mean and to include:
              (a) Migratory game birds means those migratory birds included in the terms of conventions between the United States and any foreign country for the protection of migratory birds, for which open seasons are prescribed in this part and belong to the following families:
              (1) Anatidae (ducks, geese [including brant] and swans);
              (2) Columbidae (doves and pigeons);
              (3) Gruidae (cranes);
              (4) Rallidae (rails, coots and gallinules); and
              (5) Scolopacidae (woodcock and snipe).
              A list of migratory birds protected by the international conventions and the Migratory Bird Treaty Act appears in § 10.13 of this subchapter.
              (b) Seasons—(1) Open season means the days on which migratory game birds may lawfully be taken. Each period precribed as an open season shall be construed to include the first and last days thereof.
              (2) Closed season means the days on which migratory game birds shall not be taken.
              (c) Bag limits—(1) Aggregate bag limit means a condition of taking in which two or more usually similar species may be bagged (reduced to possession) by the hunter in predetermined or unpredetermined quantities to satisfy a maximum take limit.
              (2) Daily bag limit means the maximum number of migratory game birds of single species or combination (aggregate) of species permitted to be taken by one person in any one day during the open season in any one specified geographic area for which a daily bag limit is prescribed.
              (3) Aggregate daily bag limit means the maximum number of migratory game birds permitted to be taken by one person in any one day during the open season when such person hunts in more than one specified geographic area and/or for more than one species for which a combined daily bag limit is prescribed. The aggregate daily bag limit is equal to, but shall not exceed, the largest daily bag limit prescribed for any one species or for any one specified geographic area in which taking occurs.
              (4) Possession limit means the maximum number of migratory game birds of a single species or a combination of species permitted to be possessed by any one person when lawfully taken in the United States in any one specified geographic area for which a possession limit is prescribed.
              (5) Aggregate possession limit means the maximum number of migratory game birds of a single species or combination of species taken in the United States permitted to be possessed by any one person when taking and possession occurs in more than one specified geographic area for which a possession limit is prescribed. The aggegate possession limit is equal to, but shall not exceed, the largest possession limit prescribed for any one of the species or specified geographic areas in which taking and possession occurs.
              (d) Personal abode means one's principal or ordinary home or dwelling place, as distinguished from one's temporary or transient place of abode or dwelling such as a hunting club, or any club house, cabin, tent or trailer house used as a hunting club, or any hotel, motel or rooming house used during a hunting, pleasure or business trip.
              (e) Migratory bird preservation facility means:
              (1) Any person who, at their residence or place of business and for hire or other consideration; or
              (2) Any taxidermist, cold-storage facility or locker plant which, for hire or other consideration; or
              (3) Any hunting club which, in the normal course of operations; receives, possesses, or has in custody any migratory game birds belonging to another person for purposes of picking, cleaning, freezing, processing, storage or shipment.
              (f) Paraplegic means an individual afflicted with paralysis of the lower half of the body with involvement of both legs, usually due to disease of or injury to the spinal cord.
              (g) Normal agricultural planting, harvesting, or post-harvest manipulation means a planting or harvesting undertaken for the purpose of producing and gathering a crop, or manipulation after such harvest and removal of grain, that is conducted in accordance with official recommendations of State Extension Specialists of the Cooperative Extension Service of the U.S. Department of Agriculture.
              (h) Normal agricultural operation means a normal agricultural planting, harvesting, post-harvest manipulation, or agricultural practice, that is conducted in accordance with official recommendations of State Extension Specialists of the Cooperative Extension Service of the U.S. Department of Agriculture.
              (i) Normal soil stabilization practice means a planting for agricultural soil erosion control or post-mining land reclamation conducted in accordance with official recommendations of State Extension Specialists of the Cooperative Extension Service of the U.S. Department of Agriculture for agricultural soil erosion control.
              (j) Baited area means any area on which salt, grain, or other feed has been placed, exposed, deposited, distributed, or scattered, if that salt, grain, or other feed could serve as a lure or attraction for migratory game birds to, on, or over areas where hunters are attempting to take them. Any such area will remain a baited area for ten days following the complete removal of all such salt, grain, or other feed.
              (k) Baiting means the direct or indirect placing, exposing, depositing, distributing, or scattering of salt, grain, or other feed that could serve as a lure or attraction for migratory game birds to, on, or over any areas where hunters are attempting to take them.
              (l) Manipulation means the alteration of natural vegetation or agricultural crops by activities that include but are not limited to mowing, shredding, discing, rolling, chopping, trampling, flattening, burning, or herbicide treatments. The term manipulation does not include the distributing or scattering of grain, seed, or other feed after removal from or storage on the field where grown.
              (m) Rice ratooning means the agricultural practice of harvesting rice by cutting the majority of the aboveground portion of the rice plant but leaving the roots and growing shoot apices intact to allow the plant to recover and produce a second crop yield.
              (n) Post-disaster flooding means the destruction of a crop through flooding in accordance with practices required by the Federal Crop Insurance Corporation for agricultural producers to obtain crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) on land on which a crop was not harvestable due to a natural disaster (including any hurricane, storm, tornado, flood, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, drought, fire, snowstorm, or other catastrophe that is declared a major disaster by the President in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170)) in the crop year—
              (1) In which the natural disaster occurred; or
              (2) Immediately preceding the crop year in which the natural disaster occurred.
              (o) Natural vegetation means any non-agricultural, native, or naturalized plant species that grows at a site in response to planting or from existing seeds or other propagules. The term natural vegetation does not include planted millet. However, planted millet that grows on its own in subsequent years after the year of planting is considered natural vegetation.
              
              (p) Resident Canada geese means Canada geese that nest within the lower 48 States and the District of Columbia or that reside within the lower 48 States and the District of Columbia in the months of April, May, June, July, or August.
              [53 FR 24290, June 28, 1988, as amended at 64 FR 29804, June 3, 1999; 71 FR 45986, Aug. 10, 2006; 72 FR 46407, Aug. 20, 2007; 84 FR 28773, June 20, 2019; 84 FR 38885, Aug. 8, 2019]
            
          
          
            Subpart C—Taking
            
              § 20.20
              Migratory Bird Harvest Information Program.
              (a) Information collection requirements. The collections of information contained in § 20.20 have been approved by the Office of Management and Budget under 44 U.S.C. 3501 et seq. and assigned clearance number 1018-0015. An agency may not conduct or sponsor, and a person is not required to respond to a collection of information unless it displays a currently valid OMB control number. The information will be used to provide a sampling frame for the national Migratory Bird Harvest Survey. Response is required from licensed hunters to obtain the benefit of hunting migratory game birds. Public reporting burden for this information is estimated to average 2 minutes per response for 3,300,000 respondents, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Thus the total annual reporting and record-keeping burden for this collection is estimated to be 112,000 hours. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing the burden, to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              (b) General provisions. Each person hunting migratory game birds in any State except Hawaii must have identified himself or herself as a migratory bird hunter and given his or her name, address, and date of birth to the respective State hunting licensing authority and must have on his or her person evidence, provided by that State, of compliance with this requirement.
              (c) Tribal exemptions. Nothing in paragraph (b) of this section shall apply to tribal members on Federal Indian Reservations or to tribal members hunting on ceded lands.
              (d) State exemptions. Nothing in paragraph (b) of this section shall apply to those hunters who are exempt from State-licensing requirements in the State in which they are hunting.
              (e) State responsibilities. The State hunting licensing authority will ask each licensed migratory bird hunter in the respective State to report approximately how many ducks, geese, doves, and woodcock he or she bagged the previous year, whether he or she hunted coots, snipe, rails, and/or gallinules the previous year, and, in States that have band-tailed pigeon hunting seasons, whether he or she intends to hunt band-tailed pigeons during the current year.
              [58 FR 15098, Mar. 19, 1993, as amended at 59 FR 53336, Oct. 21, 1994; 61 FR 46352, Aug. 30, 1996; 62 FR 45708, Aug. 28, 1997; 63 FR 46401, Sept. 1, 1998; 79 FR 43965, July 29, 2014]
            
            
              § 20.21
              What hunting methods are illegal?

              Migratory birds on which open seasons are prescribed in this part may be taken by any method except those prohibited in this section. No persons shall take migratory game birds:
              
              (a) With a trap, snare, net, rifle, pistol, swivel gun, shotgun larger than 10 gauge, punt gun, battery gun, machinegun, fish hook, poison, drug, explosive, or stupefying substance;
              (b) With a shotgun of any description capable of holding more than three shells, unless it is plugged with a one-piece filler, incapable of removal without disassembling the gun, so its total capacity does not exceed three shells. However, this restriction does not apply during:
              (1) A light-goose-only season (greater and lesser snow geese and Ross' geese) when all other waterfowl and crane hunting seasons, excluding falconry, are closed.
              (2) A Canada goose only season when all other waterfowl and crane hunting seasons, excluding falconry, are closed in the Atlantic, Central, and Mississippi Flyway portions of Alabama, Arkansas, Colorado, Connecticut, Delaware, Florida, Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, New Hampshire, New Mexico, New Jersey, New York, North Carolina, North Dakota, Ohio, Oklahoma, Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Vermont, Virginia, West Virginia, Wisconsin, and Wyoming, as set forth below:
              (i) During the period of September 1 to September 15, when approved in the annual regulatory schedule in subpart K of this part; and
              (ii) During the period of September 16 to September 30, when approved in the annual regulatory schedule in subpart K of this part.
              (c) From or by means, aid, or use of a sinkbox or any other type of low floating device, having a depression affording the hunter a means of concealment beneath the surface of the water;
              (d) From or by means, aid, or use of any motor vehicle, motor-driven land conveyance, or aircraft of any kind, except that paraplegics and persons missing one or both legs may take from any stationary motor vehicle or stationary motor-driven land conveyance;

              (e) From or by means of any motorboat or other craft having a motor attached, or any sailboat, unless the motor has been completely shut off and/or the sails furled, and its progress therefrom has ceased: Provided, That a craft under power may be used to retrieve dead or crippled birds; however, crippled birds may not be shot from such craft under power except in the seaduck area as permitted in subpart K of this part;
              (f) By the use or aid of live birds as decoys; although not limited to, it shall be a violation of this paragraph for any person to take migratory waterfowl on an area where tame or captive live ducks or geese are present unless such birds are and have been for a period of 10 consecutive days prior to such taking, confined within an enclosure which substantially reduces the audibility of their calls and totally conceals such birds from the sight of wild migratory waterfowl;
              (g) By the use or aid of recorded or electrically amplified bird calls or sounds, or recorded or electrically amplified imitations of bird calls or sounds. However, this restriction does not apply during:
              (1) A light-goose-only season (greater and lesser snow geese and Ross' geese) when all other waterfowl and crane hunting seasons, excluding falconry, are closed.
              (2) A Canada goose only season when all other waterfowl and crane hunting seasons, excluding falconry, are closed in the Atlantic, Central, and Mississippi Flyway portions of Alabama, Arkansas, Colorado, Connecticut, Delaware, Florida, Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, New Hampshire, New Mexico, New Jersey, New York, North Carolina, North Dakota, Ohio, Oklahoma, Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Vermont, Virginia, West Virginia, Wisconsin, and Wyoming, as set forth below:
              (i) During the period of September 1 to September 15, when approved in the annual regulatory schedule in subpart K of this part; and

              (ii) During the period of September 16 to September 30, when approved in the annual regulatory schedule in subpart K of this part.
              (h) By means or aid of any motordriven land, water, or air conveyance, or any sailboat used for the purpose of or resulting in the concentrating, driving, rallying, or stirring up of any migratory bird;
              (i) By the aid of baiting, or on or over any baited area, where a person knows or reasonably should know that the area is or has been baited. However, nothing in this paragraph prohibits:
              (1) the taking of any migratory game bird, including waterfowl, coots, and cranes, on or over the following lands or areas that are not otherwise baited areas—
              (i) Standing crops or flooded standing crops (including aquatics); standing, flooded, or manipulated natural vegetation; flooded harvested croplands; or lands or areas where seeds or grains have been scattered solely as the result of a normal agricultural planting, harvesting, post-harvest manipulation, rice ratooning, post-disaster flooding, or normal soil stabilization practice;
              (ii) From a blind or other place of concealment camouflaged with natural vegetation;
              (iii) From a blind or other place of concealment camouflaged with vegetation from agricultural crops, as long as such camouflaging does not result in the exposing, depositing, distributing or scattering of grain or other feed; or
              (iv) Standing or flooded standing agricultural crops where grain is inadvertently scattered solely as a result of a hunter entering or exiting a hunting area, placing decoys, or retrieving downed birds.
              (2) The taking of any migratory game bird, except waterfowl, coots and cranes, on or over lands or areas that are not otherwise baited areas, and where grain or other feed has been distributed or scattered solely as the result of manipulation of an agricultural crop or other feed on the land where grown, or solely as the result of a normal agricultural operation.
              (j)(1) While possessing loose shot for muzzle loading or shotshells containing other than the following approved shot types.
              
                
                  Approved shot type*
                  Percent composition by weight
                  Field testing device**
                
                
                  Bismuth-tin
                  97 bismuth, and 3 tin
                  Hot Shot®***
                
                
                  Iron (steel)
                  iron and carbon
                  Magnet or Hot Shot®.
                
                
                  Iron-tungsten
                  any proportion of tungsten, and ≥1 iron
                  Magnet or Hot Shot®.
                
                
                  Iron-tungsten-nickel
                  ≥1 iron, any proportion of tungsten, and up to 40 nickel
                  Magnet or Hot Shot®.
                
                
                  Copper-clad iron
                  84 to 56.59 iron core, with copper cladding up to 44.1 of the shot mass
                  Magnet or Hot Shot®
                
                
                  Corrosion-inhibited copper
                  ≥99.9 copper with benzotriazole and thermoplastic fluorescent powder coatings
                  Ultraviolet Light.
                
                
                  Tungsten-bronze
                  51.1 tungsten, 44.4 copper, 3.9 tin, and 0.6 iron, or 60 tungsten, 35.1 copper, 3.9 tin, and 1 iron
                  Rare Earth Magnet.
                
                
                  Tungsten-iron-copper-nickel
                  40-76 tungsten, 10-37 iron, 9-16 copper, and 5-7 nickel
                  Hot Shot® or Rare Earth Magnet.
                
                
                  Tungsten-matrix
                  95.9 tungsten, 4.1 polymer
                  Hot Shot®.
                
                
                  Tungsten-polymer
                  95.5 tungsten, 4.5 Nylon 6 or 11
                  Hot Shot®.
                
                
                  Tungsten-tin-iron
                  any proportions of tungsten and tin, and ≥1 iron
                  Magnet or Hot Shot®.
                
                
                  Tungsten-tin-bismuth
                  any proportions of tungsten, tin, and bismuth
                  Rare Earth Magnet.
                
                
                  Tungsten-tin-iron-nickel
                  65 tungsten, 21.8 tin, 10.4 iron, and 2.8 nickel
                  Magnet.
                
                
                  Tungsten-iron-polymer
                  41.5-95.2 tungsten, 1.5-52.0 iron, and 3.5-8.0 fluoropolymer
                  Rare Earth Magnet or Hot Shot®.
                
                * Coatings of copper, nickel, tin, zinc, zinc chloride, zinc chrome, fluoropolymers, and fluorescent thermoplastic on approved nontoxic shot types also are approved.
                ** The information in the “Field Testing Device” column is strictly informational, not regulatory.
                *** The “HOT*SHOT” field testing device is from Stream Systems of Concord, CA.
              
              

              (2) Each approved shot type must contain less than 1 percent residual lead (see § 20.134).

              (3) This shot type restriction applies to the taking of ducks, geese (including brant), swans, coots (Fulica americana), and any other species that make up aggregate bag limits with these migratory game birds during concurrent seasons in areas described in § 20.108 as nontoxic shot zones.
              [38 FR 22021, Aug. 15, 1973, as amended at 38 FR 22896, Aug. 27, 1973; 44 FR 2599, Jan. 12, 1979; 45 FR 70275, Oct. 23, 1980; 49 FR 4079, Feb. 2, 1984; 52 FR 27364, July 21, 1987; 53 FR 24290, June 28, 1988; 60 FR 64, Jan. 3, 1995; 60 FR 43316, Aug. 18, 1995; 61 FR 42494, Aug. 15, 1996; 62 FR 43447, Aug. 13, 1997; 64 FR 29804, June 3, 1999; 64 FR 32780, June 17, 1999; 64 FR 45405, Aug. 19, 1999; 64 FR 71237, Dec. 20, 1999; 65 FR 53940, Sept. 6, 2000; 66 FR 742, Jan. 4, 2001; 66 FR 32265, June 14, 2001; 68 FR 1392, Jan. 10, 2003; 69 FR 48165, Aug. 9, 2004; 70 FR 49196, Aug. 23, 2005; 71 FR 4297, Jan. 26, 2006; 71 FR 45986, Aug. 10, 2006; 72 FR 46407, Aug. 20, 2007; 73 FR 65277, Nov. 3, 2008; 73 FR 70914, Nov. 24, 2008; 74 FR 53671, Oct. 20, 2009; 74 FR 57615, Nov. 9, 2009; 78 FR 65575, Nov. 1, 2013; 82 FR 51362, Nov. 6, 2017; 84 FR 38885, Aug. 8, 2019]
            
            
              § 20.22
              Closed seasons.
              No person shall take migratory game birds during the closed season except as provided in part 21 of this chapter.
              [73 FR 65951, Nov. 5, 2008]
            
            
              § 20.23
              Shooting hours.
              No person shall take migratory game birds except during the hours open to shooting as prescribed in subpart K of this part and subpart E of part 21 of this chapter.
              [73 FR 65951, Nov. 5, 2008]
            
            
              § 20.24
              Daily limit.
              No person shall take in any 1 calendar day, more than the daily bag limit or aggregate daily bag limit, whichever applies.
              [38 FR 22021, Aug. 15, 1973, as amended at 38 FR 22626, Aug. 23, 1973]
            
            
              § 20.25
              Wanton waste of migratory game birds.
              No person shall kill or cripple any migratory game bird pursuant to this part without making a reasonable effort to retrieve the bird, and retain it in his actual custody, at the place where taken or between that place and either (a) his automobile or principal means of land transportation; or (b) his personal abode or temporary or transient place of lodging; or (c) a migratory bird preservation facility; or (d) a post office; or (e) a common carrier facility.
              [41 FR 31536, July 29, 1976]
            
            
              § 20.26
              Emergency closures.
              (a) The Director may close or temporarily suspend any season established under subpart K of this part:
              (1) Upon a finding that a continuation of such a season would constitute an imminent threat to the safety of any endangered or threatened species or other migratory bird populations.
              (2) Upon issuance of local public notice by such means as publication in local newspapers of general circulation, posting of the areas affected, notifying the State wildlife conservation agency, and announcement on local radio and television.

              (b) Any such closure or temporary suspension shall be announced by publication of a notice to that effect in the Federal Register simultaneous with the local public notice referred to in paragraph (a)(2) of this section. However, in the event that it is impractical to publish a Federal Register notice simultaneously, due to the restriction in time available and the nature of the particular emergency situation, such notice shall follow the steps outlined in paragraph (a) of this section as soon as possible.

              (c) Any closure or temporary suspension under this section shall be effective on the date of publication of the Federal Register notice; or if such notice is not published simultaneously, then on the date and at the time specified in the local notification to the public. Every notice of closure shall include the date and time of closing of the season and the area or areas affected. In the case of a temporary suspension, the date and time when the season may be resumed shall be provided by a subsequent local notification to the public, and by publication in the Federal Register.
              
              [41 FR 31536, July 29, 1976]
            
          
          
            
            Subpart D—Possession
            
              § 20.31
              Prohibited if taken in violation of subpart C.
              No person shall at any time, by any means, or in any manner, possess or have in custody any migratory game bird or part thereof, taken in violation of any provision of subpart C of this part.
            
            
              § 20.32
              During closed season.
              No person shall possess any freshly killed migratory game birds during the closed season.
            
            
              § 20.33
              Possession limit.
              No person shall possess more migratory game birds taken in the United States than the possession limit or the aggregate possession limit, whichever applies.
            
            
              § 20.34
              Opening day of a season.
              No person on the opening day of the season shall possess any freshly killed migratory game birds in excess of the daily bag limit, or aggregate daily bag limit, whichever applies.
            
            
              § 20.35
              Field possession limit.
              No person shall possess, have in custody, or transport more than the daily bag limit or aggregate daily bag limit, whichever applies, of migratory game birds, tagged or not tagged, at or between the place where taken and either (a) his automobile or principal means of land transportation; or (b) his personal abode or temporary or transient place of lodging; or (c) a migratory bird preservation facility; or (d) a post office; or (e) a common carrier facility.
              [41 FR 31536, July 29, 1976]
            
            
              § 20.36
              Tagging requirement.
              No person shall put or leave any migratory game birds at any place (other than at his personal abode), or in the custody of another person for picking, cleaning, processing, shipping, transportation, or storage (including temporary storage), or for the purpose of having taxidermy services performed, unless such birds have a tag attached, signed by the hunter, stating his address, the total number and species of birds, and the date such birds were killed. Migratory game birds being transported in any vehicle as the personal baggage of the possessor shall not be considered as being in storage or temporary storage.
            
            
              § 20.37
              Custody of birds of another.
              No person shall receive or have in custody any migratory game birds belonging to another person unless such birds are tagged as required by § 20.36.
            
            
              § 20.38
              Possession of live birds.
              Every migratory game bird wounded by hunting and reduced to possession by the hunter shall be immediately killed and become a part of the daily bag limit. No person shall at any time, or by any means, possess or transport live migratory game birds taken under authority of this part.
            
            
              § 20.39
              Termination of possession.
              Subject to all other requirements of this part, the possession of birds taken by any hunter shall be deemed to have ceased when such birds have been delivered by him to another person as a gift; or have been delivered by him to a post office, a common carrier, or a migratory bird preservation facility and consigned for transport by the Postal Service or a common carrier to some person other than the hunter.
              [41 FR 31537, July 29, 1976]
            
            
              § 20.40
              Gift of migratory game birds.
              No person may receive, possess, or give to another, any freshly killed migratory game birds as a gift, except at the personal abodes of the donor or donee, unless such birds have a tag attached, signed by the hunter who took the birds, stating such hunter's address, the total number and species of birds and the date such birds were taken.
              [42 FR 39668, Aug. 5, 1977]
            
          
          
            Subpart E—Transportation Within the United States
            
              § 20.41
              Prohibited if taken in violation of subpart C.

              No person shall at any time, by any means, or in any manner, transport any migratory game bird or part thereof, taken in violation of any provision of subpart C of this part.
            
            
              § 20.42
              Transportation of birds of another.
              No person shall transport migratory game birds belonging to another person unless such birds are tagged as required by § 20.36.
            
            
              § 20.43
              Species identification requirement.

              No person shall transport within the United States any migratory game birds, except doves and band-tailed pigeons (Columba fasciata), unless the head or one fully feathered wing remains attached to each such bird at all times while being transported from the place where taken until they have arrived at the personal abode of the possessor or a migratory bird preservation facility.
              [41 FR 31537, July 19, 1976]
            
            
              § 20.44
              Marking package or container.
              No person shall transport by the Postal Service or a common carrier migratory game birds unless the package or container in which such birds are transported has the name and address of the shipper and the consignee and an accurate statement of the numbers of each species of birds therein contained clearly and conspicuously marked on the outside thereof.
            
          
          
            Subpart F—Exportation
            
              § 20.51
              Prohibited if taken in violation of subpart C.
              No person shall at any time, by any means, or in any manner, export or cause to be exported, any migratory game bird or part thereof, taken in violation of any provision of subpart C of this part.
            
            
              § 20.52
              Species identification requirement.
              No person shall export migratory game birds unless one fully feathered wing remains attached to each such bird while being transported from the United States and/or any of its possessions to any foreign country.
            
            
              § 20.53
              Marking package or container.
              No person shall export migratory game birds via the Postal Service or a common carrier unless the package or container has the name and address of the shipper and the consignee and an accurate statement of the numbers of each species of birds therein contained clearly and conspicuously marked on the outside thereof.
            
          
          
            Subpart G—Importations
            
              § 20.61
              Importation limits.
              No person shall import migratory game birds in excess of the following importation limits:
              (a) Doves and pigeons. (1) From any foreign country except Mexico, during any one calendar week beginning on Sunday, not to exceed 25 doves, singly or in the aggregate of all species, and 10 pigeons, singly or in the aggregate of all species.

              (2) From Mexico, not to exceed the maximum number permitted by Mexican authorities to be taken in any one day: Provided, That if the importer has his Mexican hunting permit date-stamped by appropriate Mexican wildlife authorities on the first day he hunts in Mexico, he may import the applicable Mexican possession limit corresponding to the days actually hunted during that particular trip.
              (b) Waterfowl. (1) From any foreign country except Canada and Mexico, during any one calendar week beginning on Sunday, not to exceed 10 ducks, singly or in the aggregate of all species, and five geese including brant, singly or in the aggregate of all species.
              (2) From Canada, not to exceed the maximum number permitted to be exported by Canadian authorities.

              (3) From Mexico, not to exceed the maximum number permitted by Mexican authorities to be taken in any one day: Provided, That if the importer has his Mexican hunting permit date-stamped by appropriate Mexican wildlife authorities on the first day he hunts in Mexico, he may import the applicable Mexican possession limit corresponding to the days actually hunted during that particular trip.
              [40 FR 36346, Aug. 20, 1975]
            
            
              
              § 20.62
              Importation of birds of another.
              No person shall import migratory game birds belonging to another person.
            
            
              § 20.63
              Species identification requirement.
              No person shall import migratory game birds unless each such bird has one fully feathered wing attached, and such wing must remain attached while being transported between the port of entry and the personal abode of the possessor or between the port of entry and a migratory bird preservation facility.
              [41 FR 31537, July 19, 1976]
            
            
              § 20.64
              Foreign export permits.
              No person shall import, possess or transport, any migratory game birds killed in a foreign country unless such birds are accompanied by export permits, tags, or other documentation required by applicable foreign laws or regulations.
            
            
              § 20.65
              Processing requirement.

              No person shall import migratory game birds killed in any foreign country, except Canada, unless such birds are dressed (except as required in § 20.63), drawn, and the head and feet are removed: Provided, That this shall not prohibit the importation of legally taken, fully feathered migratory game birds consigned for mounting purposes to a taxidermist who holds a current taxidermist permit issued to him pursuant to § 21.24 of this chapter and who is also licensed by the U.S. Department of Agriculture to decontaminate such birds.
            
            
              § 20.66
              Marking of package or container.
              No person shall import migratory game birds via the Postal Service or a common carrier unless the package or container has the name and address of the shipper and the consignee and an accurate statement of the numbers of each species of birds therein contained clearly and conspicuously marked on the outside thereof.
            
          
          
            Subpart H—Federal, State, and Foreign Law
            
              § 20.71
              Violation of Federal law.
              No person shall at any time, by any means or in any manner, take, possess, transport, or export any migratory bird, or any part, nest, or egg of any such bird, in violation of any act of Congress or any regulation issued pursuant thereto.
            
            
              § 20.72
              Violation of State law.
              No person shall at any time, by any means or in any manner, take, possess, transport, or export any migratory bird, or any part, nest, or egg of any such bird, in violation of any applicable law or regulation of any State.
            
            
              § 20.73
              Violation of foreign law.
              No person shall at any time, by any means, or in any manner, import, possess, or transport, any migratory bird, or any part, nest, or egg of any such bird taken, bought, sold, transported, possessed, or exported contrary to any applicable law or regulation of any foreign country, or State or province thereof.
            
          
          
            Subpart I—Migratory Bird Preservation Facilities
            
              § 20.81
              Tagging requirement.
              No migratory bird preservation facility shall receive or have in custody any migratory game birds unless such birds are tagged as required by § 20.36.
              [41 FR 31537, July 29, 1976]
            
            
              § 20.82
              Records required.
              (a) No migratory bird preservation facility shall:

              (1) Receive or have in custody any migratory game bird unless accurate records are maintained which can identify each bird received by, or in the custody of, the facility by the name of the person from whom the bird was obtained, and show (i) the number of each species; (ii) the location where taken; (iii) the date such birds were received; (iv) the name and address of the person from whom such birds were received; (v) the date such birds were disposed of; and (vi) the name and address of the person to whom such birds were delivered, or
              (2) Destroy any records required to be maintained under this section for a period of 1 year following the last entry on the record.
              (b) Record keeping as required by this section will not be necessary at hunting clubs which do not fully process migratory birds by removal of both the head and wings.
              [41 FR 38510, Sept. 10, 1976]
            
            
              § 20.83
              Inspection of premises.
              No migratory bird preservation facility shall prevent any person authorized to enforce this part from entering such facilities at all reasonable hours and inspecting the records and the premises where such operations are being carried.
              [41 FR 31537, July 19, 1976]
            
          
          
            Subpart J—Feathers or Skins
            
              § 20.91
              Commercial use of feathers.
              Any person may possess, purchase, sell, barter, or transport for the making of fishing flies, bed pillows, and mattresses, and for similar commercial uses the feathers of migratory waterfowl (ducks, geese, brant, and swans) killed by hunting pursuant to this part, or seized and condemned by Federal or State game authorities, except that:
              (a) No person shall purchase, sell, barter, or offer to purchase, sell, or barter for millinery or ornamental use the feathers of migratory game birds taken under authority of this part; and
              (b) No person shall purchase, sell, barter, or offer to purchase, sell, or barter mounted specimens of migratory game birds taken under authority of this part.
              [38 FR 22021, Aug. 15, 1973, as amended at 45 FR 70275, Oct. 23, 1980]
            
            
              § 20.92
              Personal use of feathers or skins.
              Any person for his own use may possess, transport, ship, import, and export without a permit the feathers and skins of lawfully taken migratory game birds.
            
          
          
            Subpart K—Annual Seasons, Limits, and Shooting Hours Schedules
            
              § 20.100
              General provisions.
              (a) The taking, possession, transportation, and other uses of migratory game birds by hunters is generally prohibited unless it is specifically provided for under regulations developed in accordance with the Migratory Bird Treaty Act. Consequently, hunting is prohibited unless regulatory schedules are established for seasons, daily bag and possession limits, and shooting (or hawking) hours. Migratory game bird population levels, including production and habitat conditions, vary annually. These conditions differ over North America, and within the United States, by flyways, States, and frequently areas within States. Thus, it is necessary to make annual adjustments in the schedules to limit the harvests of migratory game birds to permissible levels.
              (b) The development of these schedules involves annual data gathering programs to determine migratory game bird population status and trends, evaluations of habitat conditions, harvest information, and other factors having a bearing on the anticipated size of the fall flights of these birds. The proposed hunting schedules are announced early in the spring, and following consideration of additional information as it becomes available, as well as public comment, they are modified and published as supplemental proposals. These are also open to public comment. Public hearings are held for the purpose of providing additional opportunity for public participation in the rulemaking process.
              [44 FR 7147, Feb. 6, 1979]
            
            
              § 20.101
              Seasons, limits and shooting hours for Puerto Rico and the Virgin Islands.

              This section provides for the annual hunting of certain doves, pigeons, ducks, coots, gallinules and snipe in Puerto Rico; and for certain doves, pigeons and ducks in the Virgin Islands. In these Commonwealths, the hunting of waterfowl and coots (and other certain species, as applicable) must be with the use of nontoxic shot beginning in the 1991-92 waterfowl season.
              [53 FR 24290, June 28, 1988]
              
                Editorial Note:
                For Federal Register citations affecting annual regulatory schedules for this section, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 20.102
              Seasons, limits, and shooting hours for Alaska.
              This section provides for the annual hunting of certain waterfowl (ducks, tundra swans, geese, and brant), common snipe, and sandhill cranes in Alaska. In Alaska, the hunting of waterfowl must be with the use of nontoxic shot beginning in the 1991-92 waterfowl season.
              [55 FR 35267, Aug. 28, 1990]
              
                Editorial Note:
                For Federal Register citations affecting annual regulatory schedules for this section, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 20.103
              Seasons, limits, and shooting hours for mourning and white-winged doves and wild pigeons.
              This section provides for the annual hunting of certain doves and pigeons in the 48 contiguous United States. The mourning dove hunting regulations are arranged by the Eastern, Central, and Western Management Units.
              [44 FR 7147, Feb. 6, 1979]
              
                Editorial Note:
                For Federal Register citations affecting annual regulatory schedules for this section, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 20.104
              Seasons, limits, and shooting hours for rails, woodcock, and common (Wilson's) snipe.
              This section provides for the annual hunting of certain rails, woodcock, and snipe in the 48 contiguous United States.
              [44 FR 7148, Feb. 6, 1979]
              
                Editorial Note:
                For Federal Register citations affecting annual regulatory schedules for this section, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 20.105
              Seasons, limits and shooting hours for waterfowl, coots, and gallinules.

              This section provides for the annual hunting of certain waterfowl (ducks, geese [including brant]), coots and gallinules in the 48 contiguous United States. The regulations are arranged by the Atlantic, Mississippi, Central and Pacific Flyways. These regulations often vary within Flyways or States, and by time periods. Those areas of the United States outside of State boundaries, i.e., the United States' territorial waters seaward of county boundaries, and including coastal waters claimed by the separate States, if not already included under the zones contained in § 20.108, are designated for the purposes of § 20.21(j) as nontoxic shot zones for waterfowl hunting beginning in the 1991-92 season.
              [53 FR 24290, June 28, 1988, as amended at 56 FR 22102, May 13, 1991]
              
                Editorial Note:
                For Federal Register citations affecting annual regulatory schedules for this section, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 20.106
              Seasons, limits, and shooting hours for sandhill cranes.
              This section provides for the annual hunting of sandhill cranes in designated portions of the 48 contiguous United States.
              [55 FR 35267, Aug. 28, 1990]
              
                Editorial Note:
                For Federal Register citations affecting annual regulatory schedules for this section, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 20.107
              Seasons, limits, and shooting hours for tundra swans.
              This section provides for the annual hunting of tundra swans in designated portions of the 48 contiguous United States.
              [55 FR 39829, Sept. 28, 1990]
              
                Editorial Note:
                For Federal Register citations affecting annual regulatory schedules for this section, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              
              § 20.108
              Nontoxic shot zones.
              Beginning September 1, 1991, the contiguous 48 United States, and the States of Alaska and Hawaii, the Territories of Puerto Rico and the Virgin Islands, and the territorial waters of the United States, are designated for the purpose of § 20.21(j) as nontoxic shot zones for hunting waterfowl, coots and certain other species. “Certain other species” refers to those species, other than waterfowl or coots, that are affected by reason of being included in aggregate bags and concurrent seasons.
              [56 FR 22102, May 13, 1991]
            
            
              § 20.109
              Extended seasons, limits, and hours for taking migratory game birds by falconry.
              This section provides annual regulations by which falconers may take permitted migratory game birds.
              [44 FR 7148, Feb. 6, 1979]
              
                Editorial Note:
                For Federal Register citations affecting annual regulatory schedules for this section, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 20.110
              Seasons, limits, and other regulations for certain Federal Indian reservations, Indian Territory, and ceded lands.
              This section provides for establishing annual migratory bird hunting regulations for certain tribes on Federal Indian reservations, Indian Territory, and ceded lands.
              [50 FR 35764, Sept. 3, 1985]
              
                Editorial Note:
                For Federal Register citations affecting annual regulatory schedules for this section, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
          
          
            Subpart L—Administrative and Miscellaneous Provisions
            
              § 20.131
              Extension of seasons.
              Whenever the Secretary shall find that emergency State action to prevent forest fires in any extensive area has resulted in the shortening of the season during which the hunting of any species of migratory game bird is permitted and that compensatory extension or reopening the hunting season for such birds will not result in a diminution of the abundance of birds to any greater extent than that contemplated for the original hunting season, the hunting season for the birds so affected may, subject to all other provisions of this subchapter, be extended or reopened by the Secretary upon request of the chief officer of the agency of the State exercising administration over wildlife resources. The length of the extended or reopened season in no event shall exceed the number of days during which hunting has been so prohibited. The extended or reopened season will be publicly announced.
            
            
              § 20.132
              Subsistence use in Alaska.
              In Alaska, any person may, for subsistence purposes, take, possess, and transport, in any manner, from September 1 through April 1, snowy owls and cormorants for food and their skins for clothing, but birds and their parts may not be sold or offered for sale.
              [68 FR 43027, July 21, 2003]
            
            
              § 20.133
              Hunting regulations for crows.
              (a) Crows may be taken, possessed, transported, exported, or imported, only in accordance with such laws or regulations as may be prescribed by a State pursuant to this section.
              (b) Except in the State of Hawaii, where no crows shall be taken, States may by statute or regulation prescribe a hunting season for crows. Such State statutes or regulations may set forth the method of taking, the bag and possession limits, the dates and duration of the hunting season, and such other regulations as may be deemed appropriate, subject to the following limitations for each State:
              (1) Crows shall not be hunted from aircraft;
              (2) The hunting season or seasons on crows shall not exceed a total of 124 days during a calendar year;
              (3) Hunting shall not be permitted during the peak crow nesting period within a State; and
              (4) Crows may only be taken by firearms, bow and arrow, and falconry.
            
            
              
              § 20.134
              Approval of nontoxic shot types and shot coatings.
              The U.S. Fish and Wildlife Service conducts a process to approve shot material determined not to impose a significant toxicity danger to migratory birds and other wildlife or their habitats. The regulations in this section set forth the approval process. Upon receipt of an application and supporting data submitted in accordance with this section, the Service will review the application materials together with all other relevant available evidence, including public comment. If the Director concludes that the spent shot material will not present a significant toxicity danger to migratory birds and other wildlife or their habitats, we will add the shot material to the list of approved nontoxic shot materials at 50 CFR 20.21(j).
              (a) Information collection approval. The Office of Management and Budget approved the information collection requirements contained in this section under 44 U.S.C. 3501 et seq. and assigned OMB Control No. 1018-0067. We collect this information so that we can conduct a methodical and objective review of a shot type you submit as nontoxic for hunting waterfowl. An agency may not conduct or sponsor and you are not required to respond to a collection of information unless it displays a currently valid OMB control number. You may submit comments on this information collection to the Service Information Collection Officer, U.S. Fish and Wildlife Service, 1849 C Street NW., Washington, DC 20240.
              (b) Limitations on nontoxic shot type approval. We will not approve as nontoxic any shot type or shot coating with a lead content of 1 percent or more.
              (1) Before we will approve any shot type or shot coating as nontoxic, a shotshell loaded with the shot type or coated shot must be demonstrated to be identifiable as not being lead in a portable field testing device for use by enforcement officers.
              (2) The testing device can be regular magnets, rare-earth magnets, or the “HOT*SHOT” field-testing device from Stream Systems of Concord, CA. We will consider other field-testing devices that may be readily available to law enforcement officers.
              (c) Application submission and review. We use a 3-tier strategy for approval of nontoxic shot types and shot coatings. You must submit any application for approval under this section with supporting documentation in accordance with the following procedures and must include at least the supporting materials and information for Tier 1 in the approval system. If your application is not complete, we will return it to you with an explanation of the additional information we need to initiate review of your submission.
              (d) Tier 1 application fee. The fee for consideration of a Tier 1 application is $1,630. Submit the fee, payable to the U.S. Fish and Wildlife Service, with your application.
              (e) Tier 1 application. If you wish to submit a shot type or shot coating for consideration as nontoxic for waterfowl hunting, you must provide statements of use, chemical characterization, production variability, volume of use of the candidate material, and a sample of the shot or shot coating.
              (1) Provide a statement of how you propose to use the candidate material in creating waterfowl hunting shotshells.
              (2) Provide a description of the chemical composition of the material comprising the shot.
              (i) Provide the chemical names, Chemical Abstracts Service numbers (consult the American Chemical Society), and structures of the components of the shot.
              (ii) Provide a chemical characterization for organics and organometallics for the core and/or coating, including the empirical formula, melting point, molecular weight, solubility, specific gravity, partition coefficients, hydrolysis half-life, leaching rate in water and in soil, degradation half-life, vapor pressure, stability, and other relevant characteristics for each component.
              (iii) Provide data on the composition, weight, and sectional density of the shot material.

              (iv) Provide data on the thickness, quantity in milligrams (mg) per shot, and chemical composition of any coating on the shot.
              
              (3) Provide documentation that the shot can be readily identified as nontoxic with a standard field shotshell testing device.
              (4) Provide a statement of the hardness of the candidate shot type and the method used to determine the hardness.
              (5) Provide a statement of the expected variability of shot during production.
              (6) Provide an estimate of yearly volume of candidate shot type and/or coated shot expected to be produced for use in hunting migratory birds in the United States.
              (7) Provide 5 pounds (approximately 2.18 kilograms (kg)) of the candidate shot type or shot with the proposed coating in size equivalent to U.S. standard size No. 4 of 0.13 inches (approximately 3.3 millimeters (mm)) in diameter.
              (i) We or an independent laboratory may analyze the composition of the shot or the shot coating.
              (ii) We will reject your application if the composition of the shot or shot coating differs substantially from what you describe in your application.
              (f) Toxicological effects. You must provide information on the toxicological effects of the shot or any coating on it.
              (1) Provide a summary of the acute and chronic toxicity data of the metals or compounds in the shot or the shot coating, ranking the toxicity of each. Use the following criteria to assess the toxicity of the shot or shot coating. These criteria are based on the estimated median lethal dose of the candidate shot type or shot coating. That is, the statistically derived single dose estimate of the candidate material that can be expected to cause death in 50 percent of the animals tested (LD50).
              
                
                  If the LD50 is
                  the material is considered
                
                
                  no more than 5 mg/kg,
                  super toxic.
                
                
                  over 5 to 50 mg/kg,
                  extremely toxic.
                
                
                  over 50 to 500 mg/kg,
                  very toxic.
                
                
                  over 500 to 5,000 mg/kg,
                  moderately toxic.
                
                
                  over 5,000 to 15,000 mg/kg,
                  slightly toxic.
                
                
                  over 15,000 mg/kg,
                  nontoxic.
                
              
              (2) Provide a summary of known acute, chronic, and reproductive toxicological data of the chemicals comprising the shot or shot coating with respect to birds, particularly waterfowl. Include LD50 or LC50 (concentrations in water lethal to 50 percent of test populations) data, and sublethal effects, with citations.
              (3) Provide a narrative description, with citations to relevant data, predicting the toxic effect in waterfowl of complete erosion and absorption of one shot or coated shot in a 24-hour period. Define the nature of the toxic effect, such as mortality, impaired reproduction, substantial weight loss, disorientation, or other relevant associated clinical observations.
              (4) Provide a statement with supporting rationale and citations to relevant data about whether ingestion of the shot or shot coating by invertebrates, fish, amphibians, reptiles, or mammals is cause for concern. If there is a recognized impact on invertebrates, fish, amphibians, reptiles, or mammals, we reserve the right to require additional study of the shot or shot coating.
              (g) Environmental fate and transport. You must provide information on the environmental fate and transport, if any, of the shot and any coating on it.
              (1) Provide a statement describing any chemical or physical alteration of the shot and shot coating upon firing.
              (2) Provide an estimate of the environmental half-life of the organic or organometallic components of the shot and shot coating, and a description of the chemical form of the breakdown products of the component(s).
              (3) For each metal or other component of the shot or shot coating, determine the Estimated Environmental Concentration (EEC).
              (i) Determine the EEC in a terrestrial ecosystem if 69,000 U.S. standard size No. 4 shot of 0.13 in (3.3 mm) in diameter are completely dissolved in 1 hectare (ha) (107,639 square feet (ft2)) of soil 5 centimeters (cm) (1.97 in) deep. Assess whether the EEC would exceed the clean soil standards for the Use or Disposal of Sewage Sludge at 40 CFR part 503. Explain how the estimated EEC relates to the toxicity thresholds for plants, invertebrates, and other wildlife.

              (ii) Determine the EEC in an aquatic ecosystem if 69,000 U.S. standard size No. 4 shot of 0.13 in (3.3 mm) in diameter are completely dissolved in 1 ha, or 107,639 ft2, of water 1 ft (30.48 cm) deep. Express the calculated concentrations in standard units such as micrograms per liter, for water with pH of 6.5 to 9.0. Explain how the estimated EEC compares to the U.S. Environmental Protection Agency (EPA) Water Quality Criteria and toxicity thresholds in plants, invertebrates, fish, and wildlife.
              (4) Conduct a risk assessment using the Quotient Method. Calculate the risk of the submitted shot material, the EEC/the Toxicological Level of Concern. For example, compare the EEC in parts per million (p/m) to an effect level such as the LD50 in p/m. Use the following criteria to assess the risk of the components of the shot or shot coating.
              
                
                  If the risk ratio is
                  then
                
                
                  less than 0.1,
                  adverse effects are not likely.
                
                
                  0.1 to 10.0,
                  adverse effects are possible.
                
                
                  greater than 10.0,
                  adverse effects are likely.
                
              
              (h) In vitro evaluation. You must evaluate the candidate shot type or shot coating in a standardized test under conditions that will assess its erosion and any release of components into a liquid medium in an environment simulating the conditions of a waterfowl gizzard (see W.H. Kimball and Z.A. Munir, 1971, The corrosion of lead shot in a simulated waterfowl gizzard, Journal of Wildlife Management 35:360-365) for basic test procedures. Compare the erosion characteristics to those of lead shot and steel shot of comparable size.
              (1) Test materials. You will need appropriate analysis equipment, such as for atomic absorption spectrophotometry or inductively coupled plasma mass spectrometry, a drilled aluminum block to support test tubes, a thermostatically controlled stirring hot plate, small Teflon®-coated magnets, hydrochloric acid of pH 2.0, pepsin, capped test tubes, and U.S. No. 4 lead, steel, and candidate shot type or shot with the proposed coating.
              (2) Test procedures.
              
              (i) Add hydrochloric acid and pepsin to each capped test tube at a volume and concentration that will erode a single U.S. No. 4 lead shot at the rate of 5 mg per day.
              (ii) Place three test tubes, each containing lead shot, steel shot, or the candidate shot type or shot with the proposed coating in an aluminum block on the stirring hot plate. Add a Teflon®-coated magnet to each test tube and set the hot plate at 42 degrees Centigrade and 500 revolutions per minute.
              (iii) Determine the erosion of shot or shot with the proposed coating daily for 14 consecutive days by weighing the shot and analyzing the digestion solution with an atomic absorption spectrophotometer.
              (iv) Replicate the 14-day procedure five times.
              (3) Test analyses. Compare erosion rates of the three types of shot by appropriate analysis of variance and regression procedures. The statistical analyses will determine whether the rate of erosion of the shot and/or shot coating is significantly greater or less than that of lead and/or steel shot. This determination is important to any subsequent toxicity testing.
              (i) Tier 1 application review. Upon receipt of your completed Tier 1 application, we will promptly perform an overview. We will notify you within 30 days of receipt that our thorough review of the application will commence, and we will complete our review within 60 days of the date of publication. We will use half of the LD50/ft2 in terrestrial and aquatic systems as the level of concern in evaluating your application.
              (j) Approval after Tier 1 testing. If we determine that the Tier 1 data show that the shot or shot coating does not pose a significant toxicity danger to migratory birds, other wildlife, or their habitats, we will notify you and request payment of a $20,000 final review and publication fee (payable to the U.S. Fish and Wildlife Service).

              (1) After receipt of payment, we will publish a proposed rule in the Federal Register stating that we intend to approve this shot or shot coating as nontoxic and provide the public with the opportunity to comment on our decision. The proposed rule will include a description of the chemical composition of the shot or shot coating and a synopsis of findings under the standards required by Tier 1.

              (2) If, after considering public comment on the proposed rule, we conclude that the shot or shot coating does not pose a significant toxicity danger to migratory birds, other wildlife, or their habitats, we will approve the shot or coating as nontoxic with publication of a final rule in the Federal Register and addition of the shot or coating to the list in § 20.21(j).
              (k) Additional testing. If we conclude that the Tier 1 data are inconclusive, or if we conclude that the shot or shot coating may pose a significant toxicity danger to migratory birds, other wildlife, or their habitats, we will advise you to proceed with some or all of the additional testing described for Tier 2, Tier 3, or both.
              (1) We will inform you that we consider the Tier 1 test results to be inconclusive. We will request Tier 2, and possibly Tier 3, testing before we evaluate the shot any further.
              (2) If you choose not to do further testing, we will deny approval of the candidate shot type or shot coating.
              (l) Tier 2 application fee. The fee for consideration of a Tier 2 application is $1,530. Submit the fee, payable to the U.S. Fish and Wildlife Service, with your application.
              (m) Tier 2 testing. Your Tier 2 testing procedures must be in compliance with the Good Laboratory Practice Standards (40 CFR part 160) except where they conflict with the requirements in this section or with a provision of an approved plan. We reserve the right for us or an authorized representative to inspect your laboratory facilities. We will not approve the plan and will cease further consideration of the candidate shot type if the laboratory does not meet the Good Laboratory Practice Standards.
              (n) Tier 2 plan review. We will review the Tier 2 testing plan you submit within 30 days of the day on which we receive it. We may decline to approve the plan, or any part of it, if we deem it deficient in any manner with regard to timing, format, or content. We will inform you regarding what parts, if any, of the submitted testing procedures to disregard and any modifications to incorporate into the Tier 2 testing plan to gain plan approval. After we accept your plan, you may conduct Tier 2 testing.
              (o) Tier 2 in vivo evaluation. Conduct a 30-day acute toxicity test in mallards using the following method unless we specify otherwise. The testing should be done in accordance with Good Laboratory Practices Standards at 40 CFR part 160.
              (1) Test materials. You will need 30 male and 30 female hand-reared mallards approximately 6 to 8 months old with plumage and body conformation of wild mallards; 60 elevated outdoor pens equipped with feeders and waterers; a laboratory equipped to perform fluoroscopy, required blood and tissue assays, and necropsies; commercial duck maintenance mash; and lead, steel, and candidate shot type.
              (2) Test procedures.
              
              (i) House the mallards individually in pens and give them unrestricted access to food and water.
              (ii) After 3 weeks, randomly assign them to 3 groups of 10 males and 10 females per group. Dose each duck with 8 pellets of either U.S. No. 4 lead shot (positive control), steel shot (negative control), or the candidate shot type or shot with the proposed coating.
              (iii) Fluoroscope each bird at 1 week after dosing to check for shot retention.
              (iv) For 30 days, observe the birds daily for signs of intoxication and mortality.
              (v) Determine the body weight for each bird at the time of dosing and at days 15 and 30.
              (vi) On days 15 and 30, collect blood by venipuncture and determine hematocrit, hemoglobin concentration, and other measures of blood chemistry.
              (vii) Euthanize all survivors on day 30. Remove the liver and other appropriate organs from each bird and those from birds that died prior to day 30.
              (viii) Analyze the organs for lead and compounds contained in the candidate shot type or shot with the proposed coating.
              (ix) Perform a necropsy of all birds to determine any gross and/or microscopic pathological conditions.
              (x) Weigh all recovered shot and determine shot erosion.
              (3) Test analyses.
              

              (i) Analyze mortality among the specified groups with appropriate statistical procedures, such as chi-square, with α = 0.05, and β = 0.8.

              (ii) Analyze physiological data and tissue contaminant data by analysis of variance or other appropriate statistical procedures to include the factors of shot type and sex, with α = 0.05 and β = 0.8.
              (iii) Compare euthanized birds and birds that died prior to day 30 whenever sample sizes are adequate for meaningful comparison.
              (p) Daphnia and fish early-life toxicity tests. Determine the toxicity of the compounds that comprise the shot or shot coating (at conditions maximizing solubility without adversely affecting controls) to selected invertebrates and fish. These methods are subject to the environmental effects test regulations developed under the authority of the Toxic Substances Control Act (15 U.S.C. 2601 et seq.), as follows:
              (1) The first test, the Daphnia (Daphnia species) Acute Toxicity Test, must be conducted in accordance with 40 CFR 797.1300. It provides data on the acute toxicity of chemical substances. The guideline prescribes an acute toxicity test in which Daphnia are exposed to a chemical in static and flow-through systems for assessing the hazard the compound(s) may present to an aquatic environment.
              (2) The second test, the Daphnia Chronic Toxicity Test, must be conducted in accordance with 40 CFR 797.1330. It provides data on the chronic toxicity of chemical substances in which Daphnia are exposed to a chemical in a renewal or flow-through system. The data from this test also are used to assess the hazard that the compound(s) may present to an aquatic environment.
              (3) The third test, the Fish Early-Life-Stage Toxicity Test, must be conducted in accordance with 40 CFR 797.1600. It assesses the adverse effects of chemical substances to fish in the early stages of their growth and development. Data from this test also are used to determine hazards of the compound(s) in an aquatic environment.
              (q) Evaluation of Tier 2 testing. If, after Tier 2 testing, you wish to continue the application process, send the Tier 2 testing results and analyses to us. You must ensure that copies of all the raw data and statistical analyses accompany the laboratory reports and final comprehensive report of this test. We will review the data within 60 days of the day on which we receive your Tier 2 application materials.
              (r) Approval after Tier 2 testing. If we determine that the Tier 2 test data show that the shot or shot coating does not pose a significant toxicity danger to migratory birds, other wildlife, or their habitats, we will notify you and request payment of a $20,000 final review and publication fee (payable to the U.S. Fish and Wildlife Service).

              (1) After receipt of payment, we will publish a proposed rule in the Federal Register stating that we intend to approve this shot or shot coating and provide the public with the opportunity to comment. The proposed rule will include a description of the chemical composition of the shot or shot coating and a synopsis of findings under the standards required by Tier 2.

              (2) If, at the end of the comment period, we conclude that the shot or shot coating does not pose a significant toxicity danger to migratory birds, other wildlife, or their habitats, we will approve the shot or coating as nontoxic with publication of a final rule in the Federal Register and subsequent addition of the shot or coating to the list in § 20.21(j).
              (s) Additional testing. If we conclude that the Tier 2 data are inconclusive, or if we conclude that the shot or shot coating may pose a significant toxicity danger to migratory birds, other wildlife, or their habitats, or if public comment on the proposed rule indicates that we should require further testing, we will advise you to proceed with the additional testing described for Tier 3. We will require Tier 3 testing before we evaluate the shot any further. If you choose not to do Tier 3 testing, we will deny approval of the candidate shot type or shot coating.
              (t) Tier 3 application fee. The fee for consideration of a Tier 3 application is $1,530. Submit the fee, payable to the U.S. Fish and Wildlife Service, with your application.
              (u) Tier 3 testing. We will review your Tier 3 testing plan within 30 days of the day on which we receive it. All testing procedures in the plan should be in compliance with the Good Laboratory Practice Standards (40 CFR part 160), except where they conflict with the requirements in this section or with a provision of an approved plan. We, or our authorized representative, may elect to inspect your laboratory facilities and may decline to approve the plan and further consideration of the candidate shot type and/or shot coating if the facility is not in compliance with the Good Laboratory Practice Standards.
              (1) We will not approve the plan, or any part of it, if we deem it deficient in any manner with regard to timing, format, or content. We will tell you what parts, if any, of the submitted testing procedure to disregard, and any modifications to incorporate into the Tier 3 plan needed for us to approve it.
              (2) After acceptance of the plan, you may conduct the Tier 3 testing. You must ensure that copies of the raw data and the statistical analyses accompany the laboratory reports and final comprehensive report on this test.
              (i) Chronic toxicity test. This is a long-term toxicity test under depressed temperature conditions using a nutritionally deficient diet. Conduct a chronic exposure test under adverse conditions that complies with the following general guidelines unless we tell you otherwise.
              (A) Test materials. You will need 36 male and 36 female hand-reared mallards approximately 6 to 8 months old with plumage and body conformation of wild mallards; 72 elevated outdoor pens equipped with feeders and waterers; a laboratory equipped to perform fluoroscopy, required blood and tissue assays, and necropsies; whole kernel corn; and lead, steel, and candidate shot type or shot with the proposed coating.
              (B) Test procedures. (1) Conduct this test at a location where the mean monthly low temperature during December through March is between 20 and 40 degrees Fahrenheit (−6.6 and 4.4 degrees Centigrade, respectively).
              (2) Assign individual mallards to elevated outdoor pens during the first week of December and give them an unrestricted diet of whole kernel corn for 2 weeks.
              (3) Randomly assign birds to five groups—a lead group of 4 males and 4 females, and 4 other groups of 8 males and 8 females per group.
              (4) Dose each bird in the lead group (the positive control) with one U.S. No. 4 pellet of lead shot. Dose each bird in one group of 8 males and 8 females with 8 U.S. No. 4 pellets of steel shot (the negative control). Dose each bird in 1 remaining group of 8 males and 8 females with one U.S. No. 4 pellet of the candidate shot type or shot with the proposed coating, each bird in 1 of the remaining 2 groups of 8 males and 8 females with 4 U.S. No. 4 pellets of the candidate shot type or shot with the proposed coating, and each bird in the final group of 8 males and 8 females with 8 U.S. No. 4 pellets of the candidate shot type or shot with the proposed coating.
              (5) Weigh and fluoroscope the birds weekly.
              (6) Weigh all recovered shot and determine shot erosion.
              (7) Determine blood parameters given in the 30-day acute toxicity test. Provide body weight and blood parameter measurements on samples drawn at 24 hours after dosing, and at the end of days 30 and 60.
              (8) Remove the liver and other appropriate organs from all birds that die prior to day 60.
              (9) At the end of 60 days, euthanize all survivors. Remove the liver and other appropriate organs from the euthanized birds. Analyze the organs for lead and other metals in the candidate shot type or shot coating.
              (10) Necropsy all birds that died prior to day 60 to determine any gross and/or microscopic pathological conditions associated with their deaths.
              (C) Test analyses. (1) Analyze mortality among the specified groups with appropriate chi-square statistical procedures. Any effects on the previously mentioned physiological parameters caused by the shot or shot coating must be significantly less than those caused by lead shot and must not be significantly greater than those caused by steel shot, with α = 0.05, and β = 0.8.
              (2) Analyze physiological data and tissue contaminant data by analysis of variance or appropriate statistical procedures to include the factors of shot type, dose, and sex with α = 0.05, and β = 0.8.
              (3) Compare euthanized birds and birds that died prior to being euthanized whenever sample sizes are adequate for a meaningful comparison.
              (ii) Chronic dosing study. This moderately long-term study includes an assessment of reproduction. Conduct a chronic exposure reproduction trial within the following general guidelines unless we tell you otherwise.
              (A) Test materials. You will need 44 male and 44 female hand-reared first-year mallards with plumage and body conformation of wild mallards; pens suitable for quarantine and acclimation and for reasonably holding 5 to 10 ducks each; 44 elevated pens equipped with feeders, waterers, and nest boxes; a laboratory equipped to perform fluoroscopy, required blood and tissue assays, and necropsies; whole kernel corn, and commercial duck maintenance and breeder mash; and U.S. No. 4 lead, steel, and candidate shot type or shot with the proposed coating.
              (B) Test procedures. (1) In December, randomly assign the mallards to 3 groups—a positive control group of 4 males and 4 females that will be tested with lead; a negative control group of 20 males and 20 females that will be tested with steel; and a final group with 20 males and 20 females that will be tested with the candidate shot type or shot with the proposed coating. Hold the ducks in same-sex groups until mid-January. If the test is not conducted in the northern United States or comparable latitudes, the test must be completed in low-temperature units.
              (2) After a 3-week acclimation period in which the ducks are fed with commercial maintenance mash, provide them an unrestricted diet of corn for 60 days and then pair them, put one pair in each pen, and provide them with commercial breeder mash.
              (3) After the acclimation period, dose each bird in the lead group with 1 pellet of U.S. No. 4 lead shot, each bird in one of the groups of 20 males and 20 females with 8 pellets of U.S. No. 4 steel shot, and each bird in the remaining group of 20 males and 20 females with 8 pellets of U.S. No. 4 candidate shot type or shot with the proposed coating.
              (4) Redose each bird with the appropriate shot after 30, 60, and 90 days. Few, if any, of the lead-dosed birds should survive and reproduce.
              (5) Fluoroscope each bird 1 week after dosing it to check for shot retention.
              (6) Weigh each bird the day of initial dosing (day 0), at each subsequent dosing, and at death.
              (7) Collect a blood sample from each bird on the days on which it is dosed and immediately prior to euthanizing it.
              (8) Check nests daily and collect any eggs laid. Note the date of first egg laid and the mean number of days per egg laid. Conclude monitoring of laying after 21 normal, uncracked eggs are laid or after 150 days.
              (9) Collect eggs and discard any eggs laid before pairing.
              (10) Euthanize the adults after they complete laying or after 150 days.
              (11) Remove the liver and other appropriate organs from each euthanized bird and from each bird that dies prior to being euthanized.
              (12) Analyze the organs and the eleventh egg for compounds contained in the shot or shot coating.
              (13) Necropsy all the birds to determine any gross and/or microscopic pathological conditions that affected them.
              (14) Artificially incubate the normal eggs and calculate the percent shell thickness for each (compared to typical shell thickness), the percent of eggs cracked, the percent fertility (as determined by candling), and the percentage of fertile eggs hatched for each female.
              (15) Provide ducklings that hatch with starter mash. Euthanize all ducklings at 14 days of age.
              (16) Determine survival to day 14 and weight of the ducklings at hatching and at being euthanized.
              (17) Measure duckling blood for hemoglobin concentration and other blood chemistries using blood samples drawn when the ducklings are euthanized.
              (C) Test analyses. Any mortality, reproductive inhibition, or effects on physiological parameters due to the shot or shot coating must not be significantly greater than those caused by steel shot. If necessary, transform percentage data with an arcsine, square root, or other suitable transformation prior to statistical analyses. Analyze the physiological and reproductive data with one-tailed t-tests or other appropriate statistical procedures with α = 0.05, and β = 0.8.
              (v) Evaluation of Tier 3 testing. Report the results of your Tier 3 testing to us. We will review the data within 60 days of the day on which we receive your Tier 3 application materials. You must ensure that copies of the raw data and the statistical analyses accompany the laboratory reports and final comprehensive report on this test.
              (w) Approval after Tier 3 testing. If we determine that the Tier 3 test data show that the shot or shot coating does not pose a significant toxicity danger to migratory birds, other wildlife, or their habitats, we will notify you and request payment of a $20,000 final review and publication fee (payable to the U.S. Fish and Wildlife Service).

              (1) After receipt of payment, we will publish a proposed rule in the Federal Register stating that we intend to approve this shot or shot coating and provide the public with the opportunity to comment. The proposed rule will include a description of the chemical composition of the shot or shot coating and a synopsis of findings under the standards required by Tier 3.

              (2) If, at the end of the comment period, we conclude that the shot or shot coating does not pose a significant toxicity danger to migratory birds, other wildlife, or their habitats, we will approve the shot or coating as nontoxic with publication of a final rule in the Federal Register and subsequent addition of the shot or coating to the list in § 20.21(j).
              (x) Additional testing after Tier 3. If we conclude that the Tier 3 data are inconclusive, or if we conclude that the shot or shot coating may pose a significant toxicity danger to migratory birds, other wildlife, or their habitats, we may ask you to repeat tests we deem inconclusive. If you choose not to repeat the tests, we will deny approval of the candidate shot type or shot coating.
              (y) Denial after Tier 3 testing. If we conclude that the shot or shot coating may pose a significant toxicity danger to migratory birds, other wildlife, or their habitats, we will notify you that we deny approval of the candidate shot type or shot coating.
              (z) Withdrawal of the approval of a shot type or shot coating. If we find that an approved shot type or shot coating is not readily detectable in the field or has environmental effects or direct toxicological effects on biota, we may withdraw our approval of the shot type or shot coating. This includes any previously approved shot type or shot coating.
              (1) We may consult the Service Law Enforcement Laboratory to determine whether any particular shot type or shot coating is readily detectable in the field by law enforcement officers. If the shot type is not readily detectable in the field, we will give the shotshell producer 180 days to remedy the situation by improving either the shot or the detection method.
              (2) We may consider new evidence, consistent with the provisions of the Migratory Bird Treaty Act and the Information Quality Act (Pub. L. 106-554, 2001; Office of Management and Budget Guidance, 67 FR 8452-8460, February 22, 2002) that shows that an approved shot type or shot coating has significant environmental effects or direct toxicological effects that were not known when we approved the shot type or shot coating.

              (3) After the 180-day period for a shot type that cannot be tested in the field (see paragraph (z)(1) of this section), or at any time after we learn of significant environmental effects or direct toxicological effects, we will publish a notice in the Federal Register informing manufacturers and the public of our pending withdrawal of the approval of the shot type or shot coating. We will revise the table of approved shot types at § 20.21(j) to reflect the withdrawal of the approval, to be effective on January 1st, after allowing manufacturers 1 full calendar year to prepare for the change.
              [78 FR 78280, Dec. 26, 2013]
            
          
          
            Subpart M [Reserved]
          
          
            Subpart N—Special Procedures for Issuance of Annual Hunting Regulations
            
              Source:
              46 FR 62079, Dec. 22, 1981, unless otherwise noted.
            
            
              
              § 20.151
              Purpose and scope.
              The rules of this subpart N apply to the issuance of the annual regulations establishing seasons, bag limits, and other requirements for the seasonal hunting of migratory birds. The rules of this subpart N do not apply to the issuance of regulations under part 21 of this title or under subparts A through J and L through M of this part 20.
            
            
              § 20.152
              Definitions.
              As used in this subpart N:
              (a) Flyway Council means the Atlantic, Mississippi, Central, or Pacific Flyway Council;
              (b) Regulations Committee means the Migratory Bird Regulations Committee of the Fish and Wildlife Service; and
              (c) Significant, as used in reference to a communication or other form of information or data, means related to the merits of the regulation and received, utilized, or transmitted by an official of the Department who is or may reasonably be expected to be involved in the decisional process on the regulation.
            
            
              § 20.153
              Regulations committee.
              (a) Notice of meetings. Notice of each meeting of the Regulations Committee to be attended by any person outside the Department will be published in the Federal Register at least two weeks before the meeting. The notice will state the time, place, and general subject(s) of the meeting, as well as the extent of public involvement.
              (b) Public observation and written comment. Each meeting of the Regulations Committee for which notice is published pursuant to paragraph (a) of this section will be open to the public for observation and the submission of written comments.
              (c) Public participation. Except for the mid-summer meetings held in Washington, DC, in conjuction with the public hearing on waterfowl and other late season frameworks, the public may participate in any meeting of the Regulations Committee for which notice is published pursuant to paragraph (a) of this section through the submission of oral statements that comply with the rules stated in the notice.
              (d) Minutes of meetings. Minutes will be made of each meeting of the Regulations Committee for which notice is published pursuant to paragraph (a) of this section.
            
            
              § 20.154
              Flyway Councils.
              (a) Notice of meetings. Notice of each meeting of a Flyway Council to be attended by any official of the Department will be published in the Federal Register at least two weeks before the meeting or as soon as practicable after the Department learns of the meeting. The notice will state the time, place, and general subject(s) of the meeting.
              (b) [Reserved]
            
            
              § 20.155
              Public file.
              (a) Establishment. A public file will be established for each rulemaking to which this subpart N is applicable.
              (b) Contents. Except for information exempt from disclosure under 5 U.S.C. 552, a public file established pursuant to paragraph (a) of this section will contain:
              (1) The minutes of Regulations Committee meetings made pursuant to paragraph (d) of § 20.153;
              (2) Any written comments and other significant written communications which occur after the notice of proposed rulemaking;
              (3) Summaries, identifying the source, of any significant oral communications which occure after the notice of proposed rulemaking; and
              (4) Copies of or references to any other significant data or information.
            
          
        
        
          Pt. 21
          PART 21—MIGRATORY BIRD PERMITS
          
            
              Subpart A—Introduction
              Sec.
              21.1
              Purpose of regulations.
              21.2
              Scope of regulations.
              21.3
              Definitions.
              21.4
              Information collection requirements.
            
            
              Subpart B—General Requirements and Exceptions
              21.11
              General permit requirements.
              21.12
              General exceptions to permit requirements.
              21.13
              Permit exceptions for captive-reared mallard ducks.
              21.14

              Permit exceptions for captive-bred migratory waterfowl other than mallard ducks.
              
              21.15
              Authorization of take incidental to military readiness activities.
            
            
              Subpart C—Specific Permit Provisions
              21.21
              Import and export permits.
              21.22
              Banding or marking permits.
              21.23
              Scientific collecting permits.
              21.24
              Taxidermist permits.
              21.25
              Waterfowl sale and disposal permits.
              21.26
              Special Canada goose permit.
              21.27
              Special purpose permits.
              21.28
              [Reserved]
              21.29
              Falconry standards and falconry permitting.
              21.30
              Raptor propagation permits.
              21.31
              Rehabilitation permits.
            
            
              Subpart D—Control of Depredating and Otherwise Injurious Birds
              21.41
              Depredation permits.
              21.42
              [Reserved]
              21.43
               Depredation order for blackbirds, cowbirds, crows, grackles, and magpies.
              21.44
              Depredation order for horned larks, house finches, and white-crowned sparrows in California.
              21.45
              [Reserved]
              21.46
              Depredation order for depredating California scrub jays and Steller's jays in Washington and Oregon.
              21.47-21.48
              [Reserved]
              21.49
              Control order for resident Canada geese at airports and military airfields.
              21.50
              Depredation order for resident Canada geese nests and eggs.
              21.51
              Depredation order for resident Canada geese at agricultural facilities.
              21.52
              Public health control order for resident Canada geese.
              21.53
              Control order for purple swamphens.
              21.54
              Control order for muscovy ducks in the United States.
              21.55
              Control order for invasive migratory birds in Hawaii.
            
            
              Subpart E—Control of Overabundant Migratory Bird Populations
              21.60
              Conservation order for light geese.
              21.61
              Population control of resident Canada geese.
            
          
          
            Authority:
            16 U.S.C. 703-712.
          
          
            Source:
            39 FR 1178, Jan. 4, 1974, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 21.1
              Purpose of regulations.
              The regulations contained in this part supplement the general permit regulations of part 13 of this subchapter with respect to permits for the taking, possession, transporation, sale, purchase, barter, importation, exportation, and banding or marking of migratory birds. This part also provides certain exceptions to permit requirements for public, scientific, or educational institutions, and establishes depredation orders which provide limited exceptions to the Migratory Bird Treaty Act (16 U.S.C. 703-712).
              [54 FR 38150, Sept. 14, 1989]
            
            
              § 21.2
              Scope of regulations.

              (a) Migratory birds, their parts, nests, or eggs, lawfully acquired prior to the effective date of Federal protection under the Migratory Bird Treaty Act (16 U.S.C. 703-712) may be possessed or transported without a permit, but may not be imported, exported, purchased, sold, bartered, or offered for purchase, sale or barter, and all shipments of such birds must be marked as provided by part 14 of this subchapter: Provide, no exemption from any statute or regulation shall accrue to any offspring of such migratory birds.

              (b) This part, except for § 21.12(a), (c), and (d) (general permit exceptions); § 21.22 (banding or marking); § 21.29 (falconry); and § 21.31 (rehabilitation), does not apply to the bald eagle (Haliaeetus leucocephalus) or the golden eagle (Aquila chrysaetos), for which regulations are provided in part 22 of this subchapter.
              (c) The provisions of this part are in addition to, and are not in lieu of other regulations of this subchapter B which may require a permit or prescribe additional restrictions or conditions for the importation, exportation, and interstate transportation of wildlife (see also part 13).
              [39 FR 1178, Jan. 4, 1974, as amended at 46 FR 42680, Aug. 24, 1981; 68 FR 61137, Oct. 27, 2003; 73 FR 59465, Oct. 8, 2008]
            
            
              § 21.3
              Definitions.
              In addition to definitions contained in part 10 of this chapter, and unless the context requires otherwise, as used in this part:
              
                Armed Forces means the Army, Navy, Air Force, Marine Corps, Coast Guard, and the National Guard of any State.
              
                Bred in captivity or captive-bred refers to raptors, including eggs, hatched in captivity from parents that mated or otherwise transferred gametes in captivity.
              
                Captivity means that a live raptor is held in a controlled environment that is intensively manipulated by man for the purpose of producing raptors of selected species, and that has boundaries designed to prevent raptors, eggs or gametes of the selected species from entering or leaving the controlled environment. General characteristics of captivity may include, but are not limited to, artificial housing, waste removal, health care, protection from predators, and artificially supplied food.
              
                Conservation measures, as used in § 21.15, means project design or mitigation activities that are reasonable from a scientific, technological, and economic standpoint, and are necessary to avoid, minimize, or mitigate the take of migratory birds or other adverse impacts. Conservation measures should be implemented in a reasonable period of time.
              
                Falconry is caring for and training raptors for pursuit of wild game, and hunting wild game with raptors. Falconry includes the taking of raptors from the wild to use in the sport; and caring for, training, and transporting raptors held for falconry.
              
                Hacking is the temporary release of a raptor held for falconry to the wild so that it must survive on its own.
              
                Hybrid means any bird that results from a cross of genetic material between two separate taxa when one or both are listed at 50 CFR 10.13, and any progeny of those birds.
              
                Imprint, for the purposes of falconry, means a bird that is hand-raised, from 2 weeks of age until it has fledged, and has identified itself with humans rather than its own species. An imprinted bird is considered to be so for its entire lifetime.
              
                Livestock depredation area means a specific geographic location in which depredation by golden eagles has been recognized. The boundaries and duration of a livestock depredation area are declared by U.S.D.A. Wildlife Services or by a State governor.
              
                Military readiness activity, as defined in Pub. L. 107-314, § 315(f), 116 Stat. 2458 (Dec. 2, 2002) [Pub. L. § 319 (c)(1)], includes all training and operations of the Armed Forces that relate to combat, and the adequate and realistic testing of military equipment, vehicles, weapons, and sensors for proper operation and suitability for combat use. It does not include (a) routine operation of installation operating support functions, such as: administrative offices; military exchanges; commissaries; water treatment facilities; storage facilities; schools; housing; motor pools; laundries; morale, welfare, and recreation activities; shops; and mess halls, (b) operation of industrial activities, or (c) construction or demolition of facilities listed above.
              
                Population, as used in § 21.15, means a group of distinct, coexisting, conspecific individuals, whose breeding site fidelity, migration routes, and wintering areas are temporally and spatially stable, sufficiently distinct geographically (at some time of the year), and adequately described so that the population can be effectively monitored to discern changes in its status.
              
                Raptor means a migratory bird of the Order Accipitriformes, the Order Falconiformes, or the Order Strigiformes listed in § 10.13 of this chapter, including the bald eagle (Haliaeetus leucocephalus) and the golden eagle (Aquila chrysaetos).
              
                Resident Canada geese means Canada geese that nest within the lower 48 States and the District of Columbia or that reside within the lower 48 States and the District of Columbia in the months of April, May, June, July, or August.
              
                Secretary of Defense means the Secretary of Defense or any other national defense official who has been nominated by the President and confirmed by the Senate.
              
                Service or we means the U.S. Fish and Wildlife Service, Department of the Interior.
              
                Significant adverse effect on a population, as used in § 21.15, means an effect that could, within a reasonable period of time, diminish the capacity of a population of migratory bird species to sustain itself at a biologically viable level. A population is “biologically viable” when its ability to maintain its genetic diversity, to reproduce, and to function effectively in its native ecosystem is not significantly harmed. This effect may be characterized by increased risk to the population from actions that cause direct mortality or a reduction in fecundity. Assessment of impacts should take into account yearly variations and migratory movements of the impacted species. Due to the significant variability in potential military readiness activities and the species that may be impacted, determinations of significant measurable decline will be made on a case-by-case basis.
              [48 FR 31607, July 8, 1983, as amended at 64 FR 32774, June 17, 1999; 71 FR 45986, Aug. 10, 2006; 72 FR 8949, Feb. 28, 2007; 72 FR 46408, Aug. 20, 2007; 73 FR 59465, Oct. 8, 2008; 75 FR 931, Jan. 7, 2010; 78 FR 65578, 65864, Nov. 1, 2013; 84 FR 28773, June 20, 2019]
            
            
              § 21.4
              Information collection requirements.
              (a) The Office of Management and Budget approved the information collection requirements contained in this part 21 under 44 U.S.C. 3507 and assigned OMB Control Number 1018-0022. The Service may not conduct or sponsor, and you are not required to respond to, a collection of information unless it displays a currently valid OMB control number. We are collecting this information to provide information necessary to evaluate permit applications. We will use this information to review permit applications and make decisions, according to criteria established in the Migratory Bird Treaty Act, 16 U.S.C. 703-712 and its regulations, on the issuance, suspension, revocation, or denial of permits. You must respond to obtain or retain a permit.
              (b) We estimate the public reporting burden for these reporting requirements to vary from 15 minutes to 4 hours per response, with an average of 0.803 hours per response, including time for reviewing instructions, gathering and maintaining data, and completing and reviewing the forms. Direct comments regarding the burden estimate or any other aspect of these reporting requirements to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [63 FR 52637, Oct. 1, 1998, as amended at 79 FR 43965, July 29, 2014]
            
          
          
            Subpart B—General Requirements and Exceptions
            
              § 21.11
              General permit requirements.
              No person may take, possess, import, export, transport, sell, purchase, barter, or offer for sale, purchase, or barter, any migratory bird, or the parts, nests, or eggs of such bird except as may be permitted under the terms of a valid permit issued pursuant to the provisions of this part and part 13 of this chapter, or as permitted by regulations in this part, or part 20 of this subchapter (the hunting regulations), or part 92 of subchapter G of this chapter (the Alaska subsistence harvest regulations). Birds taken or possessed under this part in “included areas” of Alaska as defined in § 92.5(a) are subject to this part and not to part 92 of subchapter G of this chapter.
              [68 FR 43027, July 21, 2003]
            
            
              § 21.12
              General exceptions to permit requirements.
              The following persons or entities under the following conditions are exempt from the permit requirements:
              (a) Employees of the Department of the Interior (DOI): DOI employees authorized to enforce the provisions of the Migratory Bird Treaty Act of July 3, 1918, as amended (40 Stat. 755; 16 U.S.C. 703-(711), may, without a permit, take or otherwise acquire, hold in custody, transport, and dispose of migratory birds or their parts, nests, or eggs as necessary in performing their official duties.
              (b) Employees of certain public and private institutions:
              

              (b)(1) State game departments, municipal game farms or parks, and public museums, public zoological parks, accredited institutional members of the American Association of Zoological Parks and Aquariums (AAZPA) and public scientific or educational institutions may acquire by gift or purchase, possess, transport, and by gift or sale dispose of lawfully acquired migratory birds or their progeny, parts, nests, or eggs without a permit: Provided, That such birds may be acquired only from persons authorized by this paragraph or by a permit issued pursuant to this part to possess and dispose of such birds, or from Federal or State game authorities by the gift of seized, condemned, r sick or injured birds. Any such birds, acquired without a permit, and any progeny therefrom may be disposed of only to persons authorized by this paragraph to acquire such birds without a permit. Any person exercising a privilege granted by this paragraph must keep accurate records of such operations showing the species and number of birds acquired, possessed, and disposed of; the names and addresses of the persons from whom such birds were acquired or to whom such birds were donated or sold; and the dates of such transactions. Records shall be maintained or reproducible in English on a calendar year basis and shall be retained for a period of five (5) years following the end of the calendar year covered by the records.
              (b)(2) Employees of Federal, State, and local wildlife and land management agencies; employees of Federal, State, and local public health agencies; and laboratories under contract to such agencies may in the course of official business collect, possess, transport, and dispose of sick or dead migratory birds or their parts for analysis to confirm the presence of infectious disease. Nothing in this paragraph authorizes the take of uninjured or healthy birds without prior authorization from the Service. Additionally, nothing in this paragraph authorizes the taking, collection, or possession of migratory birds when circumstances indicate reasonable probability that death, injury, or disability was caused by factors other than infectious disease and/or natural toxins. These factors may include, but are not limited to, oil or chemical contamination, electrocution, shooting, or pesticides. If the cause of death of a bird is determined to be other than natural causes or disease, Service law enforcement officials must be contacted without delay.
              (c) Licensed veterinarians: Licensed veterinarians are not required to obtain a Federal migratory bird permit to temporarily possess, stabilize, or euthanize sick and injured migratory birds. However, a veterinarian without a migratory bird rehabilitation permit must transfer any such bird to a federally permitted migratory bird rehabilitator within 24 hours after the bird's condition is stabilized, unless the bird is euthanized. If a veterinarian is unable to locate a permitted rehabilitator within that time, the veterinarian must contact his or her Regional Migratory Bird Permit Office for assistance in locating a permitted migratory bird rehabilitator and/or to obtain authorization to continue to hold the bird. In addition, veterinarians must:

              (1) Notify the local U.S. Fish and Wildlife Service Ecological Services Office immediately upon receiving a threatened or endangered migratory bird species. Contact information for Ecological Services offices can be located on the Internet at http://offices.fws.gov;
              (2) Euthanize migratory birds as required by § 21.31(e)(4)(iii) and § 21.31(e)(4)(iv), and dispose of dead migratory birds in accordance with § 21.31(e)(4)(vi); and
              (3) Keep records for 5 years of all migratory birds that die while in their care, including those they euthanize. The records must include: the species of bird, the type of injury, the date of acquisition, the date of death, and whether the bird was euthanized.
              (d) General public: Any person may remove a migratory bird from the interior of a building or structure under certain conditions.
              (1) You may humanely remove a trapped migratory bird from the interior of a residence or a commercial or government building without a Federal permit if the migratory bird:
              (i) Poses a health threat (for example, through damage to foodstuffs);
              (ii) Is attacking humans, or poses a threat to human safety because of its activities (such as opening and closing automatic doors);
              (iii) Poses a threat to commercial interests, such as through damage to products for sale; or
              (iv) May injure itself because it is trapped.

              (2) You must use a humane method to capture the bird or birds. You may not use adhesive traps to which birds may adhere (such as glue traps) or any other method of capture likely to harm the bird.
              
              (3) Unless you have a permit that allows you to conduct abatement activities with a raptor, you may not release a raptor into a building to either frighten or capture another bird.
              (4) You must immediately release a captured bird to the wild in habitat suitable for the species, unless it is exhausted, ill, injured, or orphaned.
              (5) If a bird is exhausted or ill, or is injured or orphaned during the removal, the property owner is responsible for immediately transferring it to a federally permitted migratory bird rehabilitator.
              (6) You may not lethally take a migratory bird for these purposes. If your actions to remove the trapped migratory bird are likely to result in its lethal take, you must possess a Federal Migratory Bird Permit. However, if a bird you are trying to remove dies, you must dispose of the carcass immediately unless you have reason to believe that a museum or scientific institution might be able to use it. In that case, you should contact your nearest Fish and Wildlife Service office or your State wildlife agency about donating the carcass.
              (7) For birds of species on the Federal List of Threatened or Endangered Wildlife, provided at 50 CFR 17.11(h), you may need a Federal threatened or endangered species permit before removing the birds (see 50 CFR 17.21 and 50 CFR 17.31).
              (8) You must have a permit from your Regional migratory bird permits office to remove a bald eagle or a golden eagle from a building (see 50 CFR Part 22).
              (9) Your action must comply with State and local regulations and ordinances. You may need a State, Tribal, or Territorial permit before you can legally remove the bird or birds.
              (10) If an active nest with eggs or nestlings is present, you must seek the assistance of a federally permitted migratory bird rehabilitator in removing the eggs or nestlings. The rehabilitator is then responsible for handling them properly.
              (11) If you need advice on dealing with a trapped bird, you should contact your closest Fish and Wildlife Service office or your State wildlife agency.
              [39 FR 1178, Jan. 4, 1974, as amended at 50 FR 8638, Mar. 4, 1985; 54 FR 38151, Sept. 14, 1989; 68 FR 61137, Oct. 27, 2003; 72 FR 56928, Oct. 5, 2007]
            
            
              § 21.13
              Permit exceptions for captive-reared mallard ducks.
              Captive-reared and properly marked mallard ducks, alive or dead, or their eggs may be acquired, possessed, sold, traded, donated, transported, and disposed of by any person without a permit, subject to the following conditions, restrictions, and requirements:
              (a) Nothing in this section shall be construed to permit the taking of live mallard ducks or their eggs from the wild.
              (b) All mallard ducks possessed in captivity, without a permit, shall have been physically marked by at least one of the following methods prior to 6 weeks of age and all such ducks hatched, reared, and retained in captivity thereafter shall be so marked prior to reaching 6 weeks of age.
              (1) Removal of the hind toe from the right foot.
              (2) Pinioning of a wing: Provided, That this method shall be the removal of the metacarpal bones of one wing or a portion of the metacarpal bones which renders the bird permanently incapable of flight.
              (3) Banding of one metatarsus with a seamless metal band.
              (4) Tattooing of a readily discernible number or letter or combination thereof on the web of one foot.

              (c) When so marked, such live birds may be disposed of to, or acquired from, any person and possessed and transferred in any number at any time or place: Provided, That all such birds shall be physically marked prior to sale or disposal regardless of whether or not they have attained 6 weeks of age.

              (d) When so marked, such live birds may be killed, in any number, at any time or place, by any means except shooting. Such birds may be killed by shooting only in accordance with all applicable hunting regulations governing the taking of mallard ducks from the wild: Provided, That such birds may be killed by shooting, in any number, at any time, within the confines of any premises operated as a shooting preserve under State license, permit, or authorization; or they may be shot, in any number, at any time or place, by any person for bona fide dog training or field trial purposes: Provided further, That the provisions:
              (1) The hunting regulations (part 20 of this subchapter), with the exception of § 20.108 (Nontoxic shot zones), and
              (2) The Migratory Bird Hunting Stamp Act (duck stamp requirement) shall not apply to shooting preserve operations as provided for in this paragraph, or to bona fide dog training or field trial operations.

              (e) At all times during possession, transportation, and storage until the raw carcasses of such birds are finally processed immediately prior to cooking, smoking, or canning, the marked foot or wing must remain attached to each carcass: Provided, That persons, who operate game farms or shooting preserves under a State license, permit, or authorization for such activities, may remove the marked foot or wing when either the number of his State license, permit, or authorization has first been legibly stamped in ink on the back of each carcass and on the container in which each carcass is maintained, or each carcass is identified by a State band on leg or wing pursuant to requirements of his State license, permit, or authorization. When properly marked, such carcasses may be disposed of to, or acquired from, any person and possessed and transported in any number at any time or place.
              [40 FR 28459, July 7, 1975, as amended at 46 FR 42680, Aug. 24, 1981; 54 FR 36798, Sept. 5, 1989]
            
            
              § 21.14
              Permit exceptions for captive-bred migratory waterfowl other than mallard ducks.

              You may acquire captive-bred and properly marked migratory waterfowl of all species other than mallard ducks (Anas platyrhynchos), alive or dead, or their eggs, and possess and transport such birds or eggs and any progeny or eggs for your use without a permit, subject to the following conditions and restrictions. Additional restrictions on the acquisition and transfer of muscovy ducks (Cairina moschata) are in paragraph (g) of this section.

              (a) You may acquire live waterfowl or their eggs only from a holder of a valid waterfowl sale and disposal permit in the United States. You also may lawfully acquire them outside of the United States with appropriate permits (see § 21.21 of subpart C of this part).
              (b) All progeny of captive-bred birds or eggs from captive-bred birds must be physically marked as set forth in § 21.13(b).

              (c) You may not transfer or dispose of captive-bred birds or their eggs, whether alive or dead, to any other person unless you have a waterfowl sale and disposal permit (see § 21.25 of subpart C of this part).

              (d) Lawfully possessed and properly marked birds may be killed, in any number, at any time or place, by any means except shooting. Such birds may be killed by shooting only in accordance with all applicable hunting regulations governing the taking of like species from the wild (see part 20 of this subchapter).
              (e) At all times during possession, transportation, and storage until the raw carcasses of such birds are finally processed immediately prior to cooking, smoking, or canning, you must leave the marked foot or wing attached to each carcass, unless the carcass was marked as provided in § 21.25(b)(6) and the foot or wing was removed prior to your acquisition of the carcass.
              (f) If you acquire captive-bred waterfowl or their eggs from a waterfowl sale and disposal permittee, you must retain the FWS Form 3-186, Notice of Waterfowl Sale or Transfer, from the permittee for as long as you have the birds, eggs, or progeny of them.

              (g) You may not acquire or possess live muscovy ducks, their carcasses or parts, or their eggs, except to raise them to be sold as food, and except that you may possess any live muscovy duck that you lawfully acquired prior to March 31, 2010. If you possess muscovy ducks on that date, you may not propagate them or sell or transfer them to anyone for any purpose, except to be used as food. You may not release them to the wild, sell them to be hunted or released to the wild, or transfer them to anyone to be hunted or released to the wild.
              (h) Dealers in meat and game, hotels, restaurants, and boarding houses may serve or sell to their customers the carcass of any bird acquired from a holder of a valid waterfowl sale and disposal permit.
              [75 FR 9320, Mar. 1, 2010]
            
            
              § 21.15
              Authorization of take incidental to military readiness activities.
              (a) Take authorization and monitoring. (1) Except to the extent authorization is withdrawn or suspended pursuant to paragraph (b) of this section, the Armed Forces may take migratory birds incidental to military readiness activities provided that, for those ongoing or proposed activities that the Armed Forces determine may result in a significant adverse effect on a population of a migratory bird species, the Armed Forces must confer and cooperate with the Service to develop and implement appropriate conservation measures to minimize or mitigate such significant adverse effects.
              (2) When conservation measures implemented under paragraph (a)(1) of this section require monitoring, the Armed Forces must retain records of any monitoring data for five years from the date the Armed Forces commence their action. During Integrated Natural Resource Management Plan reviews, the Armed Forces will also report to the Service migratory bird conservation measures implemented and the effectiveness of the conservation measures in avoiding, minimizing, or mitigating take of migratory birds.
              (b) Suspension or Withdrawal of take authorization. (1) If the Secretary determines, after seeking the views of the Secretary of Defense and consulting with the Secretary of State, that incidental take of migratory birds during a specific military readiness activity likely would not be compatible with one or more of the migratory bird treaties, the Secretary will suspend authorization of the take associated with that activity.
              (2) The Secretary may propose to withdraw, and may withdraw in accordance with the procedures provided in paragraph (b)(4) of this section the authorization for any take incidental to a specific military readiness activity if the Secretary determines that a proposed military readiness activity is likely to result in a significant adverse effect on the population of a migratory bird species and one or more of the following circumstances exists:
              (i) The Armed Forces have not implemented conservation measures that:
              (A) Are directly related to protecting the migratory bird species affected by the proposed military readiness activity;
              (B) Would significantly reduce take of the migratory bird species affected by the military readiness activity;
              (C) Are economically feasible; and
              (D) Do not limit the effectiveness of the military readiness activity;
              (ii) The Armed Forces fail to conduct mutually agreed upon monitoring to determine the effects of a military readiness activity on migratory bird species and/or the efficacy of the conservation measures implemented by the Armed Forces; or
              (iii) The Armed Forces have not provided reasonably available information that the Secretary has determined is necessary to evaluate whether withdrawal of take authorization for the specific military readiness activity is appropriate.
              (3) When the Secretary proposes to withdraw authorization with respect to a specific military readiness activity, the Secretary will first provide written notice to the Secretary of Defense. Any such notice will include the basis for the Secretary's determination that withdrawal is warranted in accordance with the criteria contained in paragraph (b)(2) of this section, and will identify any conservation measures or other measures that would, if implemented by the Armed Forces, permit the Secretary to cancel the proposed withdrawal of authorization.

              (4) Within 15 days of receipt of the notice specified in paragraph (b)(3) of this section, the Secretary of Defense may notify the Secretary in writing of the Armed Forces' objections, if any, to the proposed withdrawal, specifying the reasons therefore. The Secretary will give due consideration to any objections raised by the Armed Forces. If the Secretary continues to believe that withdrawal is appropriate, he or she will provide written notice to the Secretary of Defense of the rationale for withdrawal and response to any objections to the withdrawal. If objections to the withdrawal remain, the withdrawal will not become effective until the Secretary of Defense has had the opportunity to meet with the Secretary within 30 days of the original notice from the Secretary proposing withdrawal. A final determination regarding whether authorization will be withdrawn will occur within 45 days of the original notice.
              (5) Any authorized take incidental to a military readiness activity subject to a proposed withdrawal of authorization will continue to be authorized by this regulation until the Secretary makes a final determination on the withdrawal.
              (6) The Secretary may, at his or her discretion, cancel a suspension or withdrawal of authorization at any time. A suspension may be cancelled in the event new information is provided that the proposed activity would be compatible with the migratory bird treaties. A proposed withdrawal may be cancelled if the Armed Forces modify the proposed activity to alleviate significant adverse effects on the population of a migratory bird species or the circumstances in paragraphs (b)(2)(i) through (iii) of this section no longer exist. Cancellation of suspension or withdrawal of authorization becomes effective upon delivery of written notice from the Secretary to the Department of Defense.
              (7) The responsibilities of the Secretary under paragraph (b) of this section may be fulfilled by his/her delegatee who must be an official nominated by the President and confirmed by the Senate.
              [72 FR 8949, Feb. 28, 2007]
            
          
          
            Subpart C—Specific Permit Provisions
            
              § 21.21
              Import and export permits.
              (a) Permit requirement. Except as provided in paragraphs (b), (c), and (d) of this section, you must have a permit to import or export migratory birds, their parts, nests, or eggs. You must meet the applicable permit requirements of the following parts of this subchapter B, even if the activity is exempt from a migratory bird import or export permit:
              (1) 13 (General Permit Procedures);
              (2) 14 (Importation, Exportation, and Transportation of Wildlife);
              (3) 15 (Wild Bird Conservation Act);
              (4) 17 (Taking, Possession, Transportation, Sale, Purchase, Barter, Exportation, and Importation of Wildlife and Plants);
              (5) 20 (Migratory Bird Hunting);
              (6) 21 (Migratory Bird Permits);
              (7) 22 (Eagle Permits); and
              (8) 23 (Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES)).
              (b) Exception to the import permit requirements. If you comply with the requirements of parts 14, 20, and 23 of this subchapter B, you do not need a migratory bird permit to import or possess migratory birds in the families Anatidae, Columbidae, Gruidae, Rallidae, and Scolopacidae for personal use that were lawfully hunted by you in a foreign country. The birds may be carcasses, skins, or mounts. You must provide evidence that you lawfully took the bird or birds in, and exported them from, the country of origin. This evidence must include a hunting license and any export documentation required by the country of origin. You must keep these documents with the imported bird or birds permanently.
              (c) General exceptions to the export permit requirements. You do not need a migratory bird export permit to:
              (1) Export live, captive-bred migratory game birds (see § 20.11 of this subpart) to Canada or Mexico if they are marked by one of the following methods:
              (i) Removal of the hind toe from the right foot;
              (ii) Pinioning of a wing by removal of all or some of the metacarpal bones of one wing, which renders the bird permanently incapable of flight;
              (iii) Banding of one metatarsus with a seamless metal band; or
              (iv) A readily discernible tattoo of numbers and/or letters on the web of one foot.

              (2) Export live, lawfully-acquired, captive-bred raptors provided you hold a valid raptor propagation permit issued under § 21.30 and you obtain a CITES permit or certificate issued under part 23 to do so. You must have full documentation of the lawful origin of each raptor, and each must be identifiable with a seamless band issued by the Service, including any raptor with an implanted microchip for identification.
              (d) Falconry birds covered under a CITES “pet passport.” You do not need a migratory bird import or export permit to temporarily export and subsequently import a raptor or raptors you lawfully possess for falconry to and from another country for use in falconry when the following conditions are met:
              (1) You must meet applicable requirements in part 14 (Importation, Exportation, and Transportation of Wildlife) of this subchapter B.
              (2) You may need one or more additional permits to take a bird from the United States or to return home with it (see 50 CFR part 15 (Wild Bird Conservation Act), part 17 (Endangered and Threatened Wildlife and Plants), and part 23 (Convention on International Trade in Endangered Species of Wild Fauna and Flora)).
              (3) Each raptor must be covered by a CITES certificate of ownership issued under part 23 of this chapter. You must have full documentation of the lawful origin of each raptor (a copy of a propagation report with band number or a 3-186A report), and each must be identifiable with a seamless band or a permanent, nonreusable, numbered Fish and Wildlife Service leg band issued by the Service, including any raptor with an implanted microchip for identification. We may exempt a raptor from banding because of health concerns, but you must provide proof of the exemption from your falconry permitting authority.
              (4) You must bring any raptor that you export out of the country for falconry under a CITES “pet passport” back to the United States when you return.
              (5) If the raptor dies or is lost, you are not required to bring it back, but you must report the loss immediately upon your return to the United States in the manner required by the falconry regulations of your State, and according to any conditions on your CITES certificate.
              (e) Inspection of imported or exported migratory birds. All migratory birds imported into, or exported from, the United States, and any associated documentation, may be inspected by the Service. You must comply with the import and export regulations in Part 14 of this chapter.
              (f) Applying for a migratory bird import or export permit. You must apply to the appropriate Regional Director—Attention Migratory Bird Permit Office. You can find the address for your Regional Director in § 2.2 of subchapter A of this chapter. Your application package must include a completed application (form 3-200-6, or 3-200-7 if the import or export is associated with an application for a scientific collecting permit), and a check or money order made payable to the U.S. Fish and Wildlife Service in the amount of the application fee for permits issued under this section, as listed in § 13.11 of this chapter.
              (g) Criteria we will consider before issuing a permit. After we receive a completed import or export application, the Regional Director will decide whether to issue you a permit based on the general criteria of § 13.21 of this chapter, and whether you meet the following requirements:
              (1) You are at least 18 years of age;
              (2) The bird was lawfully acquired; and
              (3) The purpose of the import or export is consistent with the conservation of the species; and
              (4) For an import permit, whether you are authorized to lawfully possess the migratory bird after it is imported.
              (h) Are there standard conditions for the permit? Yes, standard conditions for your permit are set forth in part 13 of this subchapter B. You must also comply with the regulations in part 14 (Importation, Exportation, and Transportation of Wildlife). We may place additional requirements or restrictions on your permit as appropriate.
              (i) Term of a migratory bird import and export permit. Your migratory bird import or export permit will be valid for not more than 5 years. It will expire on the date designated on its face unless it is amended or revoked.
              [73 FR 47097, Aug. 13, 2008, as amended at 73 FR 55451, Sept. 25, 2008]
            
            
              § 21.22
              Banding or marking permits.
              (a) Permit requirement. A banding or marking permit is required before any person may capture migratory birds for banding or marking purposes or use official bands issued by the Service for banding or marking any migratory bird.
              (b) Application procedures. Applications for banding or marking permits shall be submitted by letter of application addressed to the Bird Banding Laboratory, Office of Migratory Bird Management, U.S. Fish and Wildlife Service, Laurel, Maryland 20708. Each such application shall contain the general information and certification set forth by § 13.12(a) of this subchapter plus the following additional information:
              (1) Species and numbers proposed to be banded or marked;
              (2) Purpose of banding or marking;
              (3) State or States in which authorization is requested; and
              (4) Name and address of the public, scientific, or educational institution to which any specimens will be donated that are salvaged pursuant to paragraphs (c) (3) and (4) of this section.
              (c) Additional permit conditions. In addition to the general conditions set forth in part 13 of this subchapter B, banding or marking permits shall be subject to the following conditions:
              (1) The banding of migratory birds shall only be by official numbered leg bands issued by the Service. The use of any other band, clip, dye, or other method of marking is prohibited unless specifically authorized in the permit.
              (2) All traps or nets used to capture migratory birds for banding or marking purposes shall have attached thereto a tag or label clearly showing the name and address of the permittee and his permit number, or the area in which such traps or nets are located must be posted with notice of banding operations posters (Form 3-1155, available upon request from the Bird Banding Laboratory, Office of Migratory Bird Management, U.S. Fish and Wildlife Service, Laurel, Md. 20708) which shall bear the name and address of the permittee and the number of his permit.
              (3) The holder of a banding or marking permit may salvage, for the purpose of donating to a public scientific or educational institution, birds killed or found dead as a result of the permittee's normal banding operations, and casualties from other causes. All dead birds salvaged under authority of a migratory bird banding or marking permit must be donated and transferred to a public scientific or educational institution at least every 6 months or within 60 days of the time such permit expires or is revoked, unless the permittee has been issued a special permit authorizing possession for a longer period of time.
              (4) Permittees must keep accurate records of their operations and file reports as set forth in the North American Bird Banding Manual, or supplements thereto, in accordance with instructions contained therein.
              (d) Term of permit. A banding or marking permit issued or renewed under this part expires on the date designated on the face of the permit unless amended or revoked, but the term of the permit shall not exceed three (3) years from the date of issuance or renewal.
              [39 FR 1178, Jan. 4, 1974, as amended at 54 FR 38151, Sept. 14, 1989]
            
            
              § 21.23
              Scientific collecting permits.
              (a) Permit requirement. A scientific collecting permit is required before any person may take, transport, or possess migratory birds, their parts, nests, or eggs for scientific research or educational purposes.
              (b) Application procedures. Submit applications for scientific permits to the appropriate Regional Director (Attention: Migratory bird permit office). You can find addresses for the Regional Directors in 50 CFR 2.2. Each application must contain the general information and certification required in § 13.12(a) of this subchapter, and the following additional information:

              (1) Species and numbers of migratory birds or their parts, nests, or eggs to be taken or acquired when it is possible to determine same in advance;
              
              (2) Location or locations where such scientific collecting is proposed;
              (3) Statement of the purpose and justification for granting such a permit, including an outline of any research project involved;
              (4) Name and address of the public, scientific, or educational institution to which all specimens ultimately will be donated; and
              (5) If a State permit is required by State law, a statement as to whether or not the applicant possesses such State permit, giving its number and expiration date.
              (c) Additional permit conditions. In addition to the general conditions set forth in part 13 of this subchapter B, scientific collecting permits shall be subject to the following conditions:
              (1) All specimens taken and possessed under authority of a scientific collecting permit must be donated and transferred to the public scientific, or educational institution designated in the permit application within 60 days following the date such permit expires or is revoked, unless the permittee has been issued a special purpose permit (See § 21.27) authorizing possession for a longer period of time.
              (2) Unless otherwise provided on the permit, all migratory game birds taken pursuant to a scientific collecting permit during the open hunting season for such birds must be in conformance with part 20 of this subchapter;
              (3) Unless specifically stated on the permit, a scientific collecting permit does not authorize the taking of live migratory birds from the wild.
              (4) In addition to any reporting requirement set forth in the permit, a report of the scientific collecting activities conducted under authority of such permit shall be submitted to the issuing officer on or before January 10 of each calendar year following the year of issue unless a different date is stated in the permit.
              (d) Term of permit. A scientific collecting permit issued or renewed under this part expires on the date designated on the face of the permit unless amended or revoked, but the term of the permit shall not exceed three (3) years from the date of issuance or renewal.
              [39 FR 1178, Jan. 4, 1974, as amended at 54 FR 38151, Sept. 14, 1989; 63 FR 52637, Oct. 1, 1998]
            
            
              § 21.24
              Taxidermist permits.
              (a) Permit requirement. A taxidermist permit is required before any person may perform taxidermy services on migratory birds or their parts, nests, or eggs for any person other than himself.
              (b) Application procedures. Submit application for taxidermist permits to the appropriate Regional Director (Attention: Migratory bird permit office). You can find addresses for the Regional Directors in 50 CFR 2.2. Each application must contain the general information and certification required in § 13.12(a) of this subchapter, and the following additional information:
              (1) The address of premises where taxidermist services will be provided;
              (2) A statement of the applicant's qualifications and experience as a taxidermist; and
              (3) If a State permit is required by State law, a statement as to whether or not the applicant possesses such State permit, giving its number and expiration date.
              (c) Permit authorizations. A permit authorizes a taxidermist to:
              (1) Receive, transport, hold in custody or possession, mount or otherwise prepare, migratory birds, and their parts, nests, or eggs, and return them to another.
              (2) Sell properly marked, captive reared migratory waterfowl which he has lawfully acquired and mounted. Such mounted birds may be placed on consignment for sale and may be possessed by such consignee for the purpose of sale.
              (d) Additional permit conditions. In addition to the general conditions set forth in part 13 of this subchapter B, taxidermist permits shall be subject to the following conditions:

              (1) Permittees must keep accurate records of operations, on a calendar year basis, showing the names and addresses of persons from and to whom migratory birds or their parts, nests, or eggs were received or delivered, the number and species of such, and the dates of receipt and delivery. In addition to the other records required by this paragraph, the permittee must maintain in his files, the original of the completed Form 3-186, Notice of Waterfowl Sale or Transfer, confirming his acquisition of captive reared, properly marked migratory waterfowl from the holder of a current waterfowl sale and disposal permit.
              (2) Notwithstanding the provisions of paragraph (c) of this section, the receipt, possession, and storage by a taxidermist of any migratory game birds taken by another by hunting is not authorized unless they are tagged as required by § 20.36 of this subchapter. The required tags may be removed during the taxidermy operations but must be retained by the taxidermist with the other records required to be kept and must be reattached to the mounted specimen after mounting. The tag must then remain attached until the mounted specimen is delivered to the owner.
              (e) Term of permit. A taxidermist permit issued or renewed under this part expires on the date designated on the face of the permit unless amended or revoked, but the term of the permit will not exceed five (5) years from the date of issuance or renewal.
              [39 FR 1178, Jan. 4, 1974, as amended at 54 FR 38151, Sept. 14, 1989; 63 FR 52637, Oct. 1, 1998; 70 FR 18320, Apr. 11, 2005]
            
            
              § 21.25
              Waterfowl sale and disposal permits.
              (a) Permit requirement. You must have a waterfowl sale and disposal permit before you may lawfully sell, trade, donate, or otherwise dispose of, most species of captive-reared and properly marked migratory waterfowl or their eggs. You do not need a permit to sell or dispose of properly marked captive-reared mallard ducks (Anas platyrhynchos) or their eggs.
              (b) Permit conditions. In addition to the general conditions set forth in part 13 of this subchapter B, waterfowl sale and disposal permits are subject to the following conditions:
              (1) You may not take migratory waterfowl or their eggs from the wild, unless take is provided for elsewhere in this subchapter.
              (2) You may not acquire migratory waterfowl or their eggs from any person who does not have a valid waterfowl propagation permit.
              (3) Before they are 6 weeks of age, all live captive migratory waterfowl possessed under authority of a valid waterfowl sale and disposal permit must be physically marked as defined in § 21.13(b).
              (4) All offspring of birds hatched, reared, and retained in captivity also must be marked before they are 6 weeks of age in accordance with § 21.13(b), unless they are held in captivity at a public zoological park, or a public scientific or educational institution.
              (5) Properly marked captive-bred birds may be killed, in any number, at any time or place, by any means except shooting. They may be killed by shooting only in accordance with all the applicable hunting regulations governing the taking of like species from the wild.
              (6) At all times during possession, transportation, and storage, until the raw carcasses of such birds are finally processed immediately prior to cooking, smoking, or canning, the marked foot or wing must remain attached to each carcass. However, if you have a State license, permit, or authorization that allows you to sell game, you may remove the marked foot or wing from the raw carcasses if the number of your State license, permit, or authorization has been legibly stamped in ink on the back of each carcass and on the wrapping or container in which each carcass is maintained, or if each carcass is identified by a State band on a leg or wing pursuant to requirements of your State license, permit, or authorization.
              (7) You may dispose of properly marked live or dead birds or their eggs (except muscovy ducks and their eggs) in any number at any time or place, or transfer them to any person, if the birds are physically marked prior to sale or disposal, regardless of whether or not they have attained 6 weeks of age.
              (8) You may propagate muscovy ducks (Cairina moschata) only for sale for food.
              (i) You may not release muscovy ducks to the wild or transfer them for release to the wild.
              (ii) You may not sell or transfer muscovy ducks to be killed by shooting.

              (9) If you transfer captive-bred birds or their eggs to another person, you must complete FWS Form 3-186, Notice of Waterfowl Sale or Transfer, and provide all information required on the form, plus the method or methods by which individual birds are marked as required by § 21.13(b).
              (i) Give the original of the completed form to the person acquiring the birds or eggs.
              (ii) Retain one copy in your files.
              (iii) Attach one copy to the shipping container for the birds or eggs, or include it with shipping documents that accompany the shipment.
              (iv) By the end of the month in which you complete the transfer, mail two copies to the Fish and Wildlife Service Regional Office that issued your permit.
              (c) Reporting requirements. You must submit an annual report by January 10th of each year to the Fish and Wildlife Service Regional Office that issued your permit. You must report the number of waterfowl of each species you possess on that date, and the method or methods by which each is marked.
              (d) Applying for a waterfowl propagation permit. Submit your application for a waterfowl sale and disposal permit to the appropriate Regional Director (Attention: Migratory Bird Permit Office). You can find addresses for the Regional Directors in 50 CFR 2.2. Your application must contain the general information and certification required in § 13.12(a) of subchapter A of this chapter, and the following additional information:
              (1) A description of the area where you will keep waterfowl in your possession;
              (2) The species and numbers of waterfowl you possess and a statement showing from whom the birds were obtained;
              (3) A statement indicating the method by which birds you hold will be marked as required by the provisions of this part 21; and
              (4) The number and expiration of your State permit if you are required to have one.
              (e) Term of permit. A waterfowl sale and disposal permit issued or renewed under this part expires on the date designated on the face of the permit unless amended or revoked, but the term of the permit will not exceed five (5) years from the date of issuance or renewal.
              [75 FR 9320, Mar. 1, 2010]
            
            
              § 21.26
              Special Canada goose permit.
              (a) What is the special Canada goose permit and what is its purpose? The special Canada goose permit is a permit issued by us to a State wildlife agency authorizing certain resident Canada goose management and control activities that are normally prohibited. We will only issue such a permit when it will contribute to human health and safety, protect personal property, or allow resolution or prevention of injury to people or property. The management and control activities conducted under the permit are intended to relieve or prevent injurious situations only. No person should construe the permit as opening, reopening, or extending any hunting season contrary to any regulations established under Section 3 of the Migratory Bird Treaty Act.
              (b) Who may receive a permit? Only State wildlife agencies (State) are eligible to receive a permit to undertake the various goose management and control activities. Additionally, only employees or designated agents of a permitted State wildlife agency may undertake activities for injurious resident Canada geese in accordance with the conditions specified in the permit, conditions contained in 50 CFR part 13, and conditions specified in paragraph (d) of this section.
              (c) How does a State apply for a permit? Any State wildlife agency wishing to obtain a permit must submit an application to the appropriate Regional Director (see § 13.11(b) of this subchapter) containing the general information and certification required by § 13.12(a) of this subchapter plus the following information:
              (1) A detailed statement showing that the goose management and control activities will either provide for human health and safety, protect personal property, or allow resolution of other injury to people or property;
              (2) An estimate of the size of the resident Canada goose breeding population in the State;

              (3) The requested annual take of resident Canada geese, including eggs and nests;
              
              (4) A statement indicating that the State will inform and brief all employees and designated agents of the requirements of these regulations and permit conditions.
              (d) What are the conditions of the permit? The special Canada goose permits are subject to the general conditions in 50 CFR part 13, the conditions elsewhere in this section, and, unless otherwise specifically authorized on the permit, the conditions outlined below:
              (1) What are the limitations on management and control activities? (i) Take of resident Canada geese as a management tool under this section may not exceed the number authorized by the permit. States should utilize non-lethal goose management tools to the extent they deem appropriate in an effort to minimize lethal take.
              (ii) Methods of take for the control of injurious resident Canada geese are at the State's discretion. Methods include, but are not limited to, firearms, alpha-chloralose, traps, egg and nest manipulation and other damage control techniques consistent with accepted wildlife damage-management programs.
              (2) When may a State conduct management and control activities? States and their employees and agents may conduct egg and nest manipulation activities at any time of year. Other management and control activities, including the take of resident Canada geese, under this section may only be conducted between March 11 and August 31.
              (3) How must the States dispose or utilize geese taken under this permit? States and their employees and agents may possess, transport, and otherwise dispose of Canada geese taken under this section. States must utilize such birds by donation to public museums or public institutions for scientific or educational purposes, by processing them for human consumption and distributing them free of charge to charitable organizations, or by burying or incinerating them. States, their employees, and designated agents may not sell, offer for sale, barter, or ship for the purpose of sale or barter any Canada geese taken under this section, nor their plumage or eggs.
              (4) How does the permit relate to existing State law? No person conducting management and control activities under this section should construe the permit to authorize the killing of injurious resident Canada geese contrary to any State law or regulation, nor on any Federal land without specific authorization by the responsible management agency. No person may exercise the privileges granted under this section unless they possess any permits required for such activities by any State or Federal land manager.
              (5) When conducting management and control activities, are there any special inspection requirements? Any State employee or designated agent authorized to carry out management and control activities must have a copy of the permit and designation in their possession when carrying out any activities. The State must also require the property owner or occupant on whose premises the State is conducting activities to allow, at all reasonable times, including during actual operations, free and unrestricted access to any Service special agent or refuge officer, State wildlife or deputy wildlife agent, warden, protector, or other wildlife law enforcement officer (wildlife officer) on the premises where they are, or were, conducting activities. Furthermore, any State employee or designated agent conducting such activities must promptly furnish whatever information is required concerning such activities to any such wildlife officer.
              (6) What are the reporting requirements of the permit? Any State employee or designated agent exercising the privileges granted by this section must keep records of all activities carried out under the authority of this permit, including the number of Canada geese killed and their disposition. The State must submit an annual report detailing activities, including the time, numbers and location of birds, eggs, and nests taken and non-lethal techniques utilized, before December 31 of each year. The State should submit the annual report to the appropriate Assistant Regional Director—Refuges and Wildlife (see § 10.22 of this subchapter).
              (7) What are the limitations of the special permit? The following limitations apply:
              
              (i) Nothing in this section applies to any Federal land within a State's boundaries without written permission of the Federal Agency with jurisdiction.
              (ii) States may not undertake any actions under any permit issued under this section if the activities adversely affect other migratory birds or species designated as endangered or threatened under the authority of the Endangered Species Act.
              (iii) We will only issue permits to State wildlife agencies in the conterminous United States.
              (iv) States may designate agents who must operate under the conditions of the permit.
              (v) How long is the special permit valid? A special Canada goose permit issued or renewed under this section expires on the date designated on the face of the permit unless it is amended or revoked or such time that we determine that the State's population of resident Canada geese no longer poses a threat to human health or safety, personal property, or injury to other interests. In all cases, the term of the permit may not exceed five (5) years from the date of issuance or renewal.
              (vi) Can we revoke the special permit? We reserve the right to suspend or revoke any permit, as specified in §§ 13.27 and 13.28 of this subchapter.
              (e) What are the OMB information collection requirements of the permit program? OMB has approved the information collection requirements of the permit and assigned clearance number 1018-0099. Federal agencies may not conduct or sponsor, and a person is not required to respond to, a collection of information unless it displays a currently valid OMB control number. We will use the information collection requirements to administer this program and in the issuance and monitoring of these special permits. We will require the information from State wildlife agencies responsible for migratory bird management in order to obtain a special Canada goose permit, and to determine if the applicant meets all the permit issuance criteria, and to protect migratory birds. We estimate the public reporting burden for this collection of information to average 8 hours per response for 45 respondents (States), including the time for reviewing instructions, gathering and maintaining data needed, and completing and reviewing the collection of information. Thus, we estimate the total annual reporting and record-keeping for this collection to be 360 hours. States may send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing the burden, to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [64 FR 32774, June 17, 1999, as amended at 79 FR 43965, July 29, 2014; 84 FR 28773, June 20, 2019]
            
            
              § 21.27
              Special purpose permits.
              Permits may be issued for special purpose activities related to migratory birds, their parts, nests, or eggs, which are otherwise outside the scope of the standard form permits of this part. A special purpose permit for migratory bird related activities not otherwise provided for in this part may be issued to an applicant who submits a written application containing the general information and certification required by part 13 and makes a sufficient showing of benefit to the migratory bird resource, important research reasons, reasons of human concern for individual birds, or other compelling justification.
              (a) Permit requirement. A special purpose permit is required before any person may lawfully take, salvage, otherwise acquire, transport, or possess migratory birds, their parts, nests, or eggs for any purpose not covered by the standard form permits of this part. In addition, a special purpose permit is required before any person may sell, purchase, or barter captive-bred, migratory game birds, other than waterfowl, that are marked in compliance with § 21.13(b) of this part.
              (b) Application procedures. Submit application for special purpose permits to the appropriate Regional Director (Attention: Migratory bird permit office). You can find addresses for the Regional Directors in 50 CFR 2.2. Each application must contain the general information and certification required in § 13.12(a) of this subchapter, and the following additional information:
              
              (1) A detailed statement describing the project or activity which requires issuance of a permit, purpose of such project or activity, and a delineation of the area in which it will be conducted. (Copies of supporting documents, research proposals, and any necessary State permits should accompany the application);
              (2) Numbers and species of migratory birds involved where same can reasonably be determined in advance; and
              (3) Statement of disposition which will be made of migratory birds involved in the permit activity.
              (c) Additional permit conditions. Inaddition to the general conditions set forth in part 13 of this subchapter B, special purpose permits shall be subject to the following conditions:
              (1) Permittees shall maintain adequate records describing the conduct of the permitted activity, the numbers and species of migratory birds acquired and disposed of under the permit, and inventorying and identifying all migratory birds held on December 31 of each calendar year. Records shall be maintained at the address listed on the permit; shall be in, or reproducible in English; and shall be available for inspection by Service personnel during regular business hours. A permittee may be required by the conditions of the permit to file with the issuing office an annual report of operation. Annual reports, if required, shall be filed no later than January 31 of the calendar year following the year for which the report is required. Reports, if required, shall describe permitted activities, numbers and species of migratory birds acquired and disposed of, and shall inventory and describe all migratory birds possessed under the special purpose permit on December 31 of the reporting year.
              (2) Permittees shall make such other reports as may be requested by the issuing officer.
              (3) All live, captive-bred, migratory game birds possessed under authority of a valid special purpose permit shall be physically marked as defined in § 21.13(b) of this part.
              (4) No captive-bred migratory game bird may be sold or bartered unless marked in accordance with § 21.13(b) of this part.
              (5) No permittee may take, purchase, receive or otherwise acquire, sell, barter, transfer, or otherwise dispose of any captive-bred migratory game bird unless such permittee submits a Service form 3-186A (Migratory Bird Acquisition/Disposition Report), completed in accordance with the instructions on the form, to the issuing office within five (5) days of such transaction.
              (6) No permittee, who is authorized to sell or barter migratory game birds pursuant to a permit issued under this section, may sell or barter such birds to any person unless that person is authorized to purchase and possess such migratory game birds under a permit issued pursuant to this part and part 13, or as permitted by regulations in this part.
              (d) Term of permit. A special purpose permit issued or renewed under this part expires on the date designated on the face of the permit unless amended or revoked, but the term of the permit shall not exceed three (3) years from the date of issuance or renewal.
              [39 FR 1178, Jan. 4, 1974, as amended at 54 FR 38152, Sept. 14, 1989; 63 FR 52637, Oct. 1, 1998]
            
            
              § 21.28
              [Reserved]
            
            
              § 21.29
              Falconry standards and falconry permitting.
              (a) Background—(1) The legal basis for regulating falconry. The Migratory Bird Treaty Act prohibits any person from taking, possessing, purchasing, bartering, selling, or offering to purchase, barter, or sell, among other things, raptors (birds of prey) listed in § 10.13 of this subchapter unless the activities are allowed by Federal permit issued under this part and part 13 of this chapter, or as permitted by regulations in this part.
              (i) This section covers all Falconiformes (vultures, kites, eagles, hawks, caracaras, and falcons) and all Strigiformes (owls) listed in § 10.13 of this subchapter (“native” raptors), and applies to any person who possesses one or more wild-caught, captive-bred, or hybrid raptors protected under the MBTA to use in falconry.

              (ii) The Bald and Golden Eagle Protection Act (16 U.S.C. 668-668d, 54 Stat. 250) provides for the taking of golden eagles from the wild to use in falconry. It specifies that the only golden eagles that may be taken from the wild for falconry are those that would be taken because of depredations on livestock or wildlife (16 U.S.C. 668a).
              (2) “Possession” and short-term handling of a falconry raptor. We do not consider short-term handling, such as letting any other person hold or practice flying a raptor you possess under your permit, to be possession for the purposes of this section if you are present and the person is under your supervision.
              (3) Regulatory year for governing falconry. For determining possession and take of raptors for falconry, a year is any 12-month period for take defined by the State, tribe, or territory.
              (b) Federal approval of State, tribal, and territorial falconry programs—(1) General. (i) A State (including the District of Columbia), tribe, or territory under the jurisdiction of the United States that wishes to allow falconry must establish laws and regulations (hereafter referred to as laws) that meet the standards established in this section. To allow the practice of falconry on tribal lands by tribal members or residents, a tribe may either certify that it has adopted Service-approved State laws if those laws are fully enforceable on tribal lands, or issue its own laws and request our approval.
              (ii) State, tribal, or territorial laws may be more restrictive than these Federal standards but may not be less restrictive. For instance, a State, tribe, or territory may choose not to allow possession of some species of raptors otherwise allowed in this section. State, tribal, and territorial laws must be consistent with the terms contained in any convention between the United States and any foreign country for the protection of raptors and the Migratory Bird Treaty Act.
              (2) Reporting. (i) The State, tribe, or territory must work with us to ensure that the electronic 3-186A reporting system (http://permits.fws.gov/186A) for reporting take, transfers, and loss of falconry birds is fully operational for residents of that jurisdiction.

              (ii) If you are required to submit a report or other information under this section, you must either enter the required information in the electronic database at http://permits.fws.gov/186A, or at http://www.wildlife.ca.gov/FalconryReporting if you are a resident of California, or submit a paper form 3-186A to your State, tribal, or territorial agency that governs falconry.
              (3) Federal approval and terms. If we concur that the regulations and the examination meet the requirements of this section, we will publish a rule in the Federal Register adding the State, tribe, or territory to the list of those approved for allowing the practice of falconry. We will terminate Federal falconry permitting in any State certified under these regulations on January 1st of the calendar year following publication of the rule.
              (4) Review of a State, tribal, or territorial falconry program. We may review the administration of an approved State's, tribe's, or territory's falconry program if complaints from the public or law enforcement investigations indicate the need for a review or for revisions to the State's, tribe's, or territory's laws, or falconry examination. The review may involve, but is not limited to:
              (i) Inspecting falconers' facilities to ensure that the facilities standards in this section are met;
              (ii) Processing time of applications;
              (iii) Reviewing approved applications for completeness;
              (iv) Determining that permits issued are appropriate for the experience of the applicants;
              (v) Determining the adequacy of the State's, tribe's, or territory's recordkeeping for the needs of State, tribal, or territorial and Federal law enforcement;
              (vi) Reviewing laws to determine if they meet the requirements of this section; and
              (vii) Reviewing a revised falconry examination to determine if it meets the requirements of this section.
              (5) Suspension of a State's, tribe's, or territory's certification. (i) We may propose to suspend, and may suspend, the approval of a State, tribal, or territorial falconry program in accordance with the procedures in paragraph (b)(5)(ii) of this section if we determine that the State, tribe, or territory has deficiencies in one or more items in paragraph (b)(4) of this section.
              (ii) When we propose to suspend approval of a State, tribal, or territorial falconry program, we will first provide written notice to the State, tribe, or territory. Any such notice will include the basis for our determination that suspension is warranted. We will identify the actions that would, if implemented by the State, tribe, or territory, allow us to cancel the proposed suspension of approval.
              (iii) The State, tribe, or territory will have 2 years from the date of our notification to correct the deficiencies. The State, tribe, or territory must respond in writing within that time to the proposed suspension, specifying the reasons why the certification should not be suspended. We will give due consideration to any objections and evidence raised by the State, tribe, or territory.
              (iv) If we continue to believe that suspension is warranted, we will provide written notice of suspension, including the rationale for suspension, and respond to any objections to the suspension.
              (A) The suspension of approval of the State's, tribe's, or territory's falconry program will be effective 180 days from the date of the Service's final notification of suspension.
              (B) The State, tribe, or territory must then inform all falconry applicants and permittees of the impending cancellation of permitting.
              (v) We will honor all falconry permits in that jurisdiction for 2 years from the date of our final notification of suspension of certification. At the end of the 2 years, you must transfer all raptors (including captive-bred raptors) held under permits from the State, tribal, or territorial falconry program to other falconry permittees in other States or territories, or to Federal raptor propagation or education permittees, institutions exempt from the Federal permit requirements, or permanently released to the wild (if it is allowed by the State, tribe, or territory and by this section), or euthanized. However, you may not permanently release hybrid raptors to the wild.
              (6) Appeal of a decision to suspend State, tribal, or territorial certification. The State, tribe, or territory may appeal a decision to suspend certification to the Director within 180 days of the date of the Director's decision. The Director will then respond to the State, tribe, or territory within 180 days of receipt of the appeal. The State, tribe, or territory certification will remain effective until the Director makes a final decision on the appeal.
              (7) Recertification of compliance with this section if a State's, tribe's, or territory's falconry permitting authority has been suspended. If a State, tribe, or territory has had its falconry permitting authority suspended but has corrected its problems, it must submit a request for approval of its permitting activities. We will then either recertify the program, or report in writing why we do not believe that earlier permitting problems have been rectified.
              (8) Authority to suspend or revoke a falconry permit issued by a State, tribe, or territory. Suspension or revocation of a falconry permit is the responsibility of the State, tribe, or territory. However, compliance with all provisions of these regulations remains under the purview of the Fish and Wildlife Service.
              (9) Standards in effect in your place of residence. If you live in any State except Hawaii, you may practice falconry as permitted in these regulations if you have a falconry permit from your State, tribe, or territory.
              (c) Practicing falconry—(1) Permits and inspections to practice falconry. You must have a valid falconry permit from the State, tribe, or territory in which you reside (or the tribe on whose land you wish to practice falconry if you reside on tribal land or are a tribal member), to take, possess, or transport raptors for falconry, or to hunt with them. Depending on the game you hunt as a falconer and where you hunt, you also may need a Federal Migratory Bird Hunting and Conservation Stamp (a “Duck Stamp”), and State, tribal, or territorial hunting permits or stamps to hunt with a raptor.

              (i) Some State, tribal, territorial, or local governments may require you to have additional permits or licenses to practice falconry or to take a raptor from the wild.
              
              (ii) You must comply with all regulations governing migratory bird permitting.
              (iii) If you reside for more than 120 consecutive days in a State or territory or on tribal lands other than the location of your primary residence, your falconry facilities in the second location must meet the standards in paragraph (d) of this section and of the corresponding State, tribal, or territorial lands, and your facilities must be listed on your falconry permit.
              (2) Classes of permit to practice falconry. We recognize Apprentice, General, and Master Falconer levels. Each State, tribe, or territory may have any number of permit levels, but the standards for them must be at least as restrictive as these Federal standards. Your State, tribe, or territory may have more restrictive laws or regulations governing falconry.
              (i) Requirements and possession options for an Apprentice Falconer.
              (A) You must be at least 12 years of age.
              (B) If you are under 18 years of age, a parent or legal guardian must sign your application and is legally responsible for your activities.
              (C) You must have a letter from a Master Falconer or a General Falconer with a valid State, tribal, or territorial falconry permit who is at least 18 years old and has at least 2 years experience at the General Falconer level, stating that he or she will assist you, as necessary, in:
              (1) Learning about the husbandry and training of raptors held for falconry;
              (2) Learning and about relevant wildlife laws and regulations, and
              (3) Deciding what species of raptor is appropriate for you to possess while an Apprentice.
              (D) Regardless of the number of State, tribal, or territorial falconry permits you have, you may possess no more than one raptor for use in falconry.

              (E) You may take raptors less than 1 year old, except nestlings, from the wild during any period or periods specified by the State, tribe, or territory. You may take any raptor species from the wild except a federally listed threatened or endangered species or the following species: Bald eagle (Haliaeetus leucocephalus), white-tailed eagle (Haliaeetus albicilla), Steller's sea-eagle (Haliaeetus pelagicus), golden eagle (Aquila chrysaetos), American swallow-tailed kite (Elanoides forficatus), Swainson's hawk (Buteo swainsoni), peregrine falcon (Falco peregrinus), flammulated owl (Otus flammeolus), elf owl (Micrathene whitneyi), and short-eared owl (Asio flammeus).

              (F) You may possess a raptor of any Falconiform or Strigiform species, including wild, captive-bred, or hybrid individuals, except a federally listed threatened or endangered species, a bald eagle (Haliaeetus leucocephalus), a white-tailed eagle (Haliaeetus albicilla), a Steller's sea-eagle (Haliaeetus pelagicus), or a golden eagle (Aquila chrysaetos).
              (G) You do not need to capture a wild raptor yourself; it can be transferred to you by another falconry permittee.
              (H) You may not possess a raptor taken from the wild as a nestling.
              (I) You may not possess a bird that is imprinted on humans.
              (J) Your raptor facilities must pass inspection by your State, tribe, or territory before you may be granted a permit.
              (ii) Requirements and possession options for a General Falconer.
              (A) You must be at least 16 years of age.
              (B) If you are 16 or 17 years of age, a parent or legal guardian must sign your application and must be legally responsible for your activities.
              (C) You must submit a document from a General Falconer or Master Falconer (preferably your sponsor) to your State, tribal, or territorial wildlife agency stating that you have practiced falconry with raptor(s) at the Apprentice Falconer level or equivalent for at least 2 years, including maintaining, training, flying, and hunting the raptor(s) for least 4 months in each year. That practice may include capture and release of falconry raptors.
              (D) You may not substitute any falconry school program or education to shorten the period of 2 years at the Apprentice level.

              (E) You may take and possess any species of Falconiform or Strigiform except a golden eagle, a bald eagle, a white-tailed eagle, or a Steller's sea-eagle. You may use captive-bred individuals and hybrids of the species you are allowed to possess.
              (F) Regardless of the number of State, tribal, or territorial falconry permits you have, you may possess no more than 3 raptors.
              (iii) Requirements and possession options for a Master Falconer.
              (A) You must have practiced falconry with your own raptor(s) at the General Falconer level for at least 5 years.
              (B) You may take and possess any species of Falconiform or Strigiform except a bald eagle. However, you may take and possess a golden eagle, a white-tailed eagle, or a Steller's sea eagle only if you meet the qualifications set forth under paragraph (c)(2)(iv).
              (C) You may possess any captive-bred individuals or hybrids of species your State, tribe, or territory allows you to possess for use in falconry.
              (D) Regardless of the number of State, tribal, or territorial falconry permits you have, you may possess no more than 5 wild raptors, including golden eagles.
              (E) You may possess any number of captive-bred raptors. However, you must train them in the pursuit of wild game and use them in hunting.
              (iv) If you meet the requirements in paragraph (c) of this section for falconry you may possess up to 3 eagles of the following species: golden eagle, white-tailed eagle, or Steller's sea eagle.
              (A) Your State, tribal, or territorial agency that regulates falconry must document the following before approving your request to possess an eagle to use in falconry:
              (1) Your experience in handling large raptors, including information about the species you have handled and the type and duration of the activity in which you gained the experience.
              (2) At least two letters of reference from people with experience handling and/or flying large raptors such as eagles, ferruginous hawks, goshawks (Accipiter gentilis), or great horned owls (Bubo virginianus). Each must contain a concise history of the author's experience with large raptors, which can include, but is not limited to, handling of raptors held by zoos, rehabilitating large raptors, or scientific studies involving large raptors. Each letter must also assess your ability to care for eagles and fly them in falconry.
              (B) A golden eagle, white-tailed eagle, or Steller's sea-eagle you hold will count as one of the raptors you are allowed to possess for use in falconry.
              (3) Taking a test to qualify for a falconry permit. Before you are issued an Apprentice permit you must correctly answer at least 80 percent of the questions on an examination administered by the State, tribe, or territory under which you wish to obtain a falconry permit. The examination must cover care and handling of falconry raptors, Federal, State or territorial, and tribal (if applicable) laws and regulations relevant to falconry, and other appropriate subject matter. Contact your State, tribal, or territorial agency that regulates falconry for information about permits and taking the test.
              (4) Reinstatement of a lapsed falconry permit if your State, tribe, or territory allows it. (i) If your permit has lapsed for fewer than 5 years, it may be reinstated at the level you held previously if you have proof of your certification at that level.
              (ii) If your permit has lapsed for 5 years or longer, you must correctly answer at least 80 percent of the questions on an examination administered by the State, tribe, or territory in which you wish to obtain a falconry permit. If you pass the exam, your permit may be reinstated at the level you previously held. Your facilities must pass State, tribal, or territorial inspection before you may possess a falconry bird.
              (5) Permit to practice falconry at an appropriate level if you have experience in falconry but are a new resident in the United States. You may qualify for the falconry permit appropriate for your experience. To demonstrate your knowledge of U.S. falconry laws and regulations, you must correctly answer at least 80 percent of the questions on the supervised examination for falconers administered by the State, tribe, or territory under which you wish to obtain a falconry permit. If you pass the test, the State, tribe, or territory will decide for which level of falconry permit you are qualified, consistent with the class requirements in paragraph (c)(2) of this section. To do so, the State, tribe, or territory should base its decision on your documentation of your experience. Your falconry facilities must meet the standards in paragraph (d)(1) of this section before you may keep a raptor to use in falconry.
              (6) Banding or tagging raptors used in falconry. (i) If you take a goshawk, Harris's hawk (Parabuteo unicinctus), peregrine falcon (Falco peregrinus), or gyrfalcon (Falco rusticolus) from the wild or acquire one from another falconer or a rehabilitator, and if the raptor is not already banded, you must band it with a permanent, nonreusable, numbered U.S. Fish and Wildlife Service leg band that your State, tribal, or territorial agency will supply. If you wish, you may purchase and implant an ISO (International Organization for Standardization)-compliant (134.2 kHz) microchip in addition to the band. You must report the band number when you report your acquisition of the bird. Contact your State, tribal, or territorial agency for information on obtaining and disposing of bands. Within 10 days from the day on which you take the raptor from the wild, you must report take of the bird by submitting the required information (including the band number) using one of the methods listed in paragraph (b)(2)(ii) of this section. You may request an appropriate band from your State, tribal, or territorial agency in advance of any effort to capture a raptor. Your State, tribe, or territory may require that you band other species taken from the wild.

              (ii) A raptor bred in captivity must be banded with a seamless metal band (see § 21.30). If you must remove a seamless band or if it is lost, within 10 days from the day you remove or note the loss of the band, you must report it and request a replacement U.S. Fish and Wildlife Service nonreusable band from your State, tribe, or territory. You must submit the required information using one of the methods listed in paragraph (b)(2)(ii) of this section. You must replace a seamless band that is removed or lost. You may implant an ISO-compliant (134.2 kHz) microchip in a falconry raptor in addition to the seamless band.
              (iii) If the band must be removed or is lost from a raptor in your possession, you must report the loss of the band within 5 days, and you must then do at least one of the following:
              (A) Request a U.S. Fish and Wildlife Service nonreusable band from your State, tribal, or territorial agency that regulates falconry. You must submit the required information within 10 days of rebanding the raptor using one of the methods listed in paragraph (b)(2)(ii) of this section.
              (B) Purchase and implant an ISO-compliant (134.2 kHz) microchip in the bird and report the microchip information using one of the methods listed in paragraph (b)(2)(ii) of this section.
              (iv) You must not alter, deface, or counterfeit a band. You may remove the rear tab on a band on a raptor you take from the wild, and you may smooth any imperfect surface if you do not affect the integrity of the band or the numbering on it.
              (v) If you document health or injury problems for a raptor you possess that are caused by the band, the State, tribe, or territory may provide an exemption to the requirement for that raptor. In that case, you must keep a copy of the exemption paperwork with you when transporting or flying the raptor. If your bird is a wild goshawk, Harris's hawk, peregrine falcon, or gyrfalcon, you must replace the band with an ISO-compliant microchip that we will supply to your State, tribe, or territory. We will not provide a microchip for a wild goshawk, Harris's hawk, peregrine falcon, or gyrfalcon unless you have demonstrated that a band causes an injury or a health problem for the bird.
              (vi) You may not band a raptor removed from the wild with a seamless numbered band.
              (7) Carrying your permit(s) when conducting falconry activities. You must have your permit(s) or legible copies of them in your immediate possession if you are not at the location of your falconry facilities and you are trapping, transporting, working with, or flying your falconry raptor(s).
              
              (8) Transporting a falconry raptor or raptors to other States or territories. If you have a valid falconry permit, you may possess and transport for falconry purposes a lawfully possessed raptor through other States or territories. However, any State, tribe, or territory may further regulate such transport.
              (d) Facilities and care requirements—(1) Facilities you must have and maintain. You must keep all raptors you hold under your falconry permit in humane and healthful conditions.
              (i) Whether they are indoors (a “mews”) or outdoors (a “weathering area”), your raptor facilities must protect raptors in them from the environment, predators, and domestic animals. You are responsible for the maintenance and security (protection from predators) of raptors you possess under your permit.
              (ii) You must have raptor housing facilities approved by your State, tribe, or territory before you may obtain a bird to use in falconry. Your State, tribe, or territory may require that you have both indoor and outdoor facilities. A representative of your agency that regulates falconry, or its designee, must certify that your facilities and equipment meet the following standards:
              (A) For housing raptors indoors or outdoors, the facility must protect raptors from predators and domestic animals.
              (1) The facility must have a suitable perch for each raptor, at least one opening for sunlight, and must provide a healthy environment for raptors inside.
              (2) You may house untethered raptors together if they are compatible with each other.
              (3) Each raptor must have an area large enough to allow it to fly if it is untethered or, if tethered, to fully extend its wings or bate (attempt to fly while tethered) without damaging its feathers or contacting other raptors.
              (4) Each falconry bird must have access to a pan of clean water unless weather conditions, the perch type used, or some other factor makes access to a water pan unsafe for the raptor.
              (B) An indoor facility must be large enough to allow easy access for the care and feeding of raptors kept there.
              (1) If raptors you house in this indoor facility are not tethered, all walls that are not solid must be protected on the inside. Suitable materials may include vertical bars spaced narrower than the width of the body of the smallest raptor you house in the enclosure. However, heavy-duty netting or other such materials may be used to cover the walls or roof of the enclosure.
              (2) Acceptable indoor facilities include shelf perch enclosures where raptors are tethered side by side. Other innovative housing systems are acceptable if they provide the enclosed raptors with protection and allow them to maintain healthy feathers.
              (3) An eyas raptor may be kept in any suitable container or enclosure until it is capable of flight.
              (C) You may keep a falconry raptor or raptors inside your place of residence if you provide a suitable perch or perches. If you house your raptor(s) inside your home, you do not need to modify windows or other openings of the structure. Raptors kept in your home must be tethered when they are not being moved into or out of the location in which they are kept.
              (D) An outdoor facility must be totally enclosed, and may be made of heavy-gauge wire, heavy-duty plastic mesh, slats, pipe, wood, or other suitable material.
              (1) The facility must be covered and have at least a covered perch to protect a raptor held in it from predators and weather.
              (2) The facility must be large enough to insure that the birds cannot strike the enclosure when flying from the perch.
              (3) New types of housing facilities and/or husbandry practices may be used if they satisfy the requirements above and are approved by the State, tribal, or territorial authority regulating falconry.

              (iii) You may keep falconry raptors outside in the open if they are under watch, such as by you or a family member at any location or, for example, by a designated individual in a weathering yard at a falconry meet.
              
              (iv) You must inform your State, tribal, or territorial agency within 5 business days if you change the location of your facilities.
              (2) Falconry facilities on property you do not own—(i) Your falconry facilities may be on property owned by another person where you reside, or at a different location. Regardless of location, the facilities must meet the standards in paragraph (d)(1) of this section and those of the State, tribe, or territory from which you have a falconry permit.
              (ii) You must submit to your State, tribal, or territorial agency that regulates falconry a signed and dated statement showing that you agree that the falconry facilities and raptors may be inspected without advance notice by State, tribal (if applicable), or territorial authorities at any reasonable time of day, but you must be present. If your facilities are not on property that you own, you must submit a signed and dated statement showing that the property owner agrees that the falconry facilities and raptors may be inspected by State, tribal (if applicable), or territorial authorities at any reasonable time of day in the presence of the property owner; except that the authorities may not enter the facilities or disturb the raptors unless you are present.
              (3) Equipment you must have and maintain. You must have jesses or the materials and equipment to make them, leash and swivel, bath container, and appropriate scales or balances for weighing raptor(s) you possess.
              (4) Facilities you must have for a raptor when you are transporting it, using it for hunting, or are away from your home with it. You must be sure that the bird has a suitable perch and is protected from extreme temperatures, wind, and excessive disturbance. A “giant hood” or similar container is acceptable for transporting or housing a raptor when you are away from the permanent facility where it is housed.
              (5) Temporarily housing a raptor outside of your permanent facilities when you are not transporting it or using it for hunting. You may house a raptor in temporary facilities for no more than 120 consecutive calendar days if the bird has a suitable perch and is protected from predators, domestic animals, extreme temperatures, wind, and excessive disturbance.
              (6) Care of falconry raptors by another falconry permittee. Another falconry permittee may care for a raptor or raptors for you at your facilities or at that person's facilities for up to 120 consecutive calendar days. The other person must have a signed and dated statement from you authorizing the temporary possession, plus a copy of FWS form 3-186A that shows that you are the possessor of each of the raptors. The statement must include information about the time period for which he or she will keep the raptor(s), and about what he or she is allowed to do with it or them.
              (i) Your raptor(s) will remain on your falconry permit, and will not be counted against the possession limit of the person caring for your raptors.
              (ii) If the person caring for your raptor(s) holds the appropriate level falconry permit, he or she may fly your raptor(s) in whatever way you authorize, including hunting.
              (iii) This care of your raptors may be extended indefinitely in extenuating circumstances, such as illness, military service, or for a family emergency. The State, tribe, or territory may consider such instances on a case-by-case basis.
              (7) Care of falconry raptors by someone who does not have a falconry permit. Another person may care for falconry birds you possess at your facilities for up to 45 consecutive calendar days.
              (i) The raptor(s) will remain on your falconry permit.
              (ii) The raptors must remain in your facilities.
              (iii) This care may be extended indefinitely in extenuating circumstances, such as illness, military service, or for a family emergency.
              (iv) The person(s) caring for your raptors may not fly them for any reason.
              (8) Residence part of the year in another jurisdiction. (i) The State, tribe, or territory in which you live part-time may require that you obtain its falconry permit. You must contact the State, tribal, or territorial agency that regulates falconry to determine whether you need a permit.

              (ii) If you live for more than 120 consecutive days in a State or territory or on tribal lands other than where you maintain your primary residence, your falconry facilities in the second State must meet the standards in this section.
              (9) Inspections. Falconry equipment and records may be inspected in the presence of the permittee during business hours on any day of the week by State, tribal, or territorial officials.
              (e) Taking, possessing, and transporting raptors for falconry—(1) Raptor species you may take from the wild to use for falconry. (i) You may not intentionally capture a raptor species that your classification as a falconer does not allow you to possess for falconry. If you capture a bird you are not allowed to possess, you must release it immediately.
              (ii) On some tribal lands and in some States there may be State, tribal, or Federal restrictions on the take or use of these species, and you may need a tribal or State permit or permits to capture a bird.
              (iii) State, tribal, or territorial regulations on take may be more restrictive than those in this section.
              (iv) Take of any species must be in compliance with these regulations.
              (v) If you are a Master Falconer and your State, tribe, or territory allows you to possess golden eagles, in any year you may take up to two golden eagles from the wild and only in a livestock depredation area during the time the depredation area and associated depredation permit or depredation control order are in effect. A livestock depredation area is declared by USDA Wildlife Services and permitted under § 22.23, or upon the request of a State governor and authorized by the Service Director pursuant to §§ 22.31 and 22.32.
              (2) How and when you may take raptors from the wild to use in falconry. You may take no more than two raptors from the wild each year to use in falconry.
              (i) If you transfer a bird you take from the wild to another permittee in the same year in which you capture it, the bird will count as one of the raptors you are allowed to take from the wild that year; it will not count as a capture by the recipient, though it will always be considered a wild bird.
              (ii) If you are a General or Master Falconer, you may remove nestlings from a nest or aerie in accordance with tribal (if applicable), State, territorial, and Federal restrictions.
              (iii) You may not take raptors at any time or in any manner that violates any law of the State, tribe, or territory on whose land you are trapping.
              (iv) If you are responsible for reporting take of a raptor from the wild, use one of the methods listed in paragraph (b)(2)(ii) of this section. You must do this at your first opportunity to do so, but no later than 10 days after the capture of the bird.
              (v) If you are present at the capture site, even if another person captures the bird for you, you are considered the person who removes the bird from the wild. You are responsible for filing a 3-186A form reporting take of the bird from the wild. This would occur, for example, if another person climbs a tree or rappells down a cliff and takes a nestling for you and gives it to you at the tree or cliff.
              (vi) If you are not at the immediate location where the bird is taken from the wild, the person who removes the bird from the wild must be a General or Master Falconer, and must report take of the bird. If that person then transfers the bird to you, you must both file 3-186A forms reporting the transaction at your first opportunity to do so, but no later than 10 days after the transfer. The bird will count as one of the two raptors the person who took it from the wild is allowed to capture in any year. The bird will not count as a bird you took from the wild. The person who takes the bird from the wild must report the take even if he or she promptly transfers the bird to you.
              (vii) If you have a long-term or permanent physical impairment that prevents you from attending the capture of a species you can use for falconry, a General or Master Falconer may capture a bird for you. You are then responsible for filing a 3-186A form reporting take of the bird from the wild, and the bird will count against the take of wild raptors that you are allowed in any year.
              (viii) You must promptly release any bird you capture unintentionally.
              (3) Other restrictions on taking raptors from the wild for falconry. (i) If you are a General or Master Falconer, you may take only raptors less than 1 year of age from the wild during any period or periods specified by the State, tribe, or territory. However, you may take an American kestrel or great horned owl of any age from the wild during any period or periods specified by the State, tribe, or territory.
              (ii) If you are a Master Falconer authorized to possess golden eagles for use in falconry, you may capture a golden eagle in a livestock or wildlife depredation area during the time the depredation area and associated depredation permit or depredation control order are in effect.
              (A) You may capture an immature or subadult golden eagle.
              (B) You may take a nestling from its nest in a livestock depredation area if a biologist representing the agency responsible for declaring the depredation area has determined that the adult eagle is preying on livestock or wildlif
              (C) You may take a nesting adult golden eagle only if a biologist representing the agency responsible for declaring the depredation area has determined that the adult eagle is preying on livestock or wildlife and that any nestling of the adult will be taken by a falconer authorized to possess it or by the biologist and transferred to an individual authorized to possess it.

              (D) You must determine the locations of the livestock or wildlife depredation areas declared by USDA Wildlife Services, or published in the Federal Register by the Service in response to a State governor's request. We will not notify you about them.

              (E) Before you begin any trapping activities, you must inform our regional Law Enforcement office of your capture plans. You must notify the office in person, in writing, or via facsimile or email at least 3 business days before you start trapping. You may send an email with your trapping plans to lawenforcement@fws.gov, or you may deliver your trapping plans in person or by mail to the Law Enforcement office in your region at the applicable street address provided at 50 CFR 2.2. Telephone and fax numbers are as follows:
              
                
                  Region
                  Law enforcement office telephone number
                  Law enforcement office fax number
                
                
                  1
                  503-231-6125
                  503-231-2193
                
                
                  2
                  505-248-7889
                  505-248-7899
                
                
                  3
                  612-713-5320
                  612-713-5283
                
                
                  4
                  404-679-7057
                  404-679-7065
                
                
                  5
                  413-253-8274
                  413-253-8459
                
                
                  6
                  303-236-7540
                  303-236-7901
                
                
                  7
                  907-786-3311
                  907-786-3313
                
                
                  8
                  916-414-6660
                  916-414-6715
                
              
              (F) You also must meet all requirements of the State or territory in which you plan to trap, or the tribe on whose lands you plan to trap.
              (G) You must have permission from the landowner to capture an eagle; or if you wish to capture one on public land, the responsible agency must allow it.
              (iii) You may recapture a falconry bird you have lost at any time. We do not consider recapture of a wild bird to be taking a bird from the wild.
              (iv) You may recapture a raptor wearing falconry equipment or a captive-bred bird at any time - even if you are not allowed to possess the species. The bird will not count against your possession limit, nor will its take from the wild count against your limit. You must report your recapture of the bird to your State, tribal, or territorial agency that regulates falconry no more than 5 working days after the recapture. You must return a recaptured falconry bird to the person who lost it, if that person may legally possess it. Disposition of a bird whose legal possession cannot be determined will be at the discretion of the State, tribe, or territory.
              (v) You may take any raptor that you are authorized to possess from the wild if the bird is banded with a Federal Bird Banding Laboratory aluminum bandexcept that you may not take a banded peregrine falcon from the wild.

              (A) If a raptor (including a peregrine falcon) you capture is marked with a seamless metal band, a transmitter, or any other item identifying it as a falconry bird, you must report your capture of the bird to your State, tribal, or territorial agency that regulates falconry no more than 5 working days after the capture. You must return a recaptured falconry bird to the person who lost it. If that person cannot possess the bird or does not wish to possess it, you may keep it. Otherwise, disposition of a bird whose legal possession cannot be determined will be at the discretion of the State, tribe, or territory. While you keep a bird for return to the person who lost it, the bird will not count against your possession limit or your limit on take of raptors from the wild if you have reported possessing the bird to your State, tribal, or territorial falconry permit office.
              (B) If you capture a peregrine falcon that has a research band (such as a colored band with alphanumeric codes) or a research marking attached to it, you must immediately release the bird, except that if the falcon has a transmitter attached to it, you are authorized to possess the bird up to 30 days if you wish to contact the researcher to determine if he or she wishes to replace the transmitter or its batteries. If the researcher wishes to do so, or to have the transmitter removed, the researcher or his or her designee can make the change or allow you to do so before you release the bird. If the researcher does not wish to keep the transmitter on the falcon, you may keep the bird if you captured it in circumstances in which capture of wild peregrines is allowed.
              (C) If a raptor you capture has any other band, research marking, or transmitter attached to it, you must promptly report the band numbers and all other relevant information to the Federal Bird Banding Laboratory at 1-800-327-2263.
              (1) You may contact the researcher and determine if he or she wishes to replace a transmitter attached to a bird you capture. If so, you are authorized to possess the bird up to 30 days until the researcher or his or her designee does so, or until you can replace it yourself. Disposition of the bird will be at the discretion of the researcher and your State, tribal, or territorial agency that regulates falconry.
              (2) If you possess such a bird temporarily, it will not count against your possession limit for falconry raptors.
              (vi) You must leave at least one young from any nest or aerie from which you take a nestling.
              (vii) If you are an Apprentice Falconer, you may not take a nestling from the wild.
              (viii) If you are a Master Falconer with a permit to do so, you may take, transport, or possess up to three eagles, including golden eagles, white-tailed eagles, or Steller's sea-eagles, subject to the requirements in paragraph (c)(2)(iv) of this section and § 22.24 of this part. A golden eagle, white-tailed eagle, or Steller's sea-eagle you possess counts as a bird to be included under your possession limit.
              (ix) If you are a General or Master Falconer, you may take no more than one bird of a threatened species from the wild each year if the regulations in part 17 of this subchapter allow it and if you obtain a Federal endangered species permit to do so before you take the bird. You also may need a State, tribal, or territorial endangered species permit to take a listed species.
              (4) Take of a species or subspecies that was recently removed from the Federal List of Endangered and Threatened Wildlife to use in falconry. We must first publish a management plan for the species. If take is allowed in the management plan, you may do so in accordance with the provisions for take in the plan.
              (5) Raptors injured due to falconer trapping efforts. You have two options for dealing with a bird injured by your trapping efforts. In either case, you are responsible for the costs of care and rehabilitation of the bird.
              (i) You may put the bird on your falconry permit. You must report take of the bird using one of the methods listed in paragraph (b)(2)(ii) of this section at your first opportunity to do so, but no more than 10 days after capture of the bird. You must then have the bird treated by a veterinarian or a permitted wildlife rehabilitator. The bird will count against your possession limit.
              (ii) You may give the bird directly to a veterinarian, or a permitted wildlife rehabilitator, or an appropriate wildlife agency employee. If you do so, it will not count against your allowed take or the number of raptors you may possess.
              (6) Acquisition, transfer, loss, or rebanding of a raptor. (i) If you acquire a raptor; transfer, reband, or microchip a raptor; if a raptor you possess is stolen; if you lose a raptor to the wild and you do not recover it within 30 days; or if a bird you possess for falconry dies; you must report the change within 10 days using one of the methods listed in paragraph (b)(2)(ii) of this section.
              (ii) If a raptor you possess is stolen, you must report the theft to your State, tribal, or territorial agency that regulates falconry and to your Fish and Wildlife Service Regional Law Enforcement office (see paragraph (e)(3)(ii)(E) of this section) within 10 days of the theft of the bird.
              (iii) You must keep copies of all electronic database submissions documenting take, transfer, loss, rebanding or microchipping of each falconry raptor until 5 years after you have transferred or lost the bird, or it has died.
              (7) Acquiring a bird for falconry from a permitted rehabilitator. You may acquire a raptor of any age of a species that you are permitted to possess directly from a rehabilitator. Transfer to you is at the discretion of the rehabilitator.
              (i) If you acquire a bird from a rehabilitator, within 10 days of the transaction you must report it using one of the methods listed in paragraph (b)(2)(ii) of this section.
              (ii) If you acquire a bird from a rehabilitator, it will count as one of the raptors you are allowed to take from the wild that year.
              (8) Flying a hybrid raptor in falconry. When flown free, a hybrid raptor must have attached at least two functioning radio transmitters to help you to locate the bird.
              (9) Releasing a falconry bird to the wild. You must follow all applicable State or territorial and Federal laws and regulations before releasing a falconry bird to the wild.
              (i) If the raptor you wish to release is not native to the State or territory, or is a hybrid of any kind, you may not permanently release the bird to the wild. You may transfer it to another falconry permittee.
              (ii) If the species you wish to release is native to the State or territory and is captive-bred, you may not release the bird to the wild unless you have permission from the State, tribe, or territory to release the bird. If you are permitted to do so, you must hack the bird (allow it to adjust) to the wild at an appropriate time of year and an appropriate location. You must remove its falconry band (if it has one) and report release of the bird by submitting the required information using one of the methods listed in paragraph (b)(2)(ii) of this section.
              (iii) If the species you wish to release is native to the State and was taken from the wild, you may release the bird only at an appropriate time of year and an appropriate location. You must remove its falconry band and report release of the bird by submitting the required information using one of the methods listed in paragraph (b)(2)(ii) of this section.
              (10) Restrictions on transfers of falconry raptors from other falconers. We do not restrict the number of wild-caught or captive-bred raptors transferred to you, but you may not exceed your possession limit.
              (f) Additional information on the practice of falconry—(1) Raptors removed from the wild for falconry are always considered “wild” raptors. No matter how long such a bird is held in captivity or whether it is transferred to another permittee or permit type, it is always considered a “wild” bird. However, it is considered to be taken from the wild only by the person who originally captured it. We do not consider the raptor to be taken from the wild by any subsequent permittee to whom it is legally transferred.
              (2) “Hacking” of falconry raptors. Hacking (temporary release to the wild) is an approved method for falconers to condition raptors for falconry. If you are a General Falconer or a Master Falconer, you may hack a falconry raptor or raptors.
              (i) You may need permission from your State, tribal, or territorial wildlife agency to hack a bird you possess for falconry. Check with your State, tribal, or territorial agency that regulates falconry to determine if hacking is allowed.
              (ii) Any bird you are hacking counts against your possession limit and must be a species you are authorized to possess.

              (iii) Any hybrid you hack must have two attached functioning radio transmitters during hacking.
              
              (iv) You may not hack a falconry bird near a nesting area of a Federally threatened or endangered bird species or in any other location where the raptor is likely to harm a Federally listed threatened or endangered animal species that might be disturbed or taken by your falconry bird. You should contact your State or territorial wildlife agency before hacking a falconry bird to ensure that this does not occur. You can contact the State Fish and Wildlife Service office in your State or territory for information on Federally-listed species.
              (3) Use of other falconry training or conditioning techniques. You may use other acceptable falconry practices, such as, but not limited to, the use of creance (tethered) flying, lures, balloons, or kites in training or conditioning falconry raptors. You also may fly falconry birds at bird species not protected under the Migratory Bird Treaty Act or at pen-raised animals.
              (4) Selling or trading raptors under a falconry permit. (i) If allowed by your State, tribe or territory, you may sell, purchase, or barter, or offer to sell, purchase, or barter captive-bred raptors marked with seamless bands to other permittees who are authorized to possess them.
              (ii) You may not purchase, sell, trade, or barter wild raptors. You may only transfer them.
              (5) Transfer of wild-caught raptors captured for falconry to another type of permit. Under some circumstances you may transfer a raptor to another permit type if the recipient of the bird (which could be you) possesses the necessary permits for the other activity.
              (i) If your State, tribe, or territory allows you to do so, you may transfer a wild-caught falconry bird to a raptor propagation permit after the bird has been used in falconry for at least 2 years (1 year for a sharp-shinned hawk, a Cooper's hawk, a merlin, or an American kestrel). When you transfer the bird, you must provide a copy of the 3-186A form documenting acquisition of the bird by the propagator to the Federal migratory bird permit office that administers the propagation permit.
              (ii) You may transfer a wild-caught bird to another permit type in less than 2 years (1 year for a sharp-shinned hawk, a Cooper's hawk, a merlin, or an American kestrel) if the bird has been injured and a veterinarian or permitted wildlife rehabilitator has determined that the bird can no longer be flown for falconry.
              (A) Within 10 days of transferring the bird , you must provide a copy of the 3-186A form documenting acquisition of the bird to the Federal migratory bird permit office that administers the other permit type.
              (B) When you transfer the bird, you must provide a copy of the certification from the veterinarian or rehabilitator that the bird is not useable in falconry to the Federal migratory bird permits office that administers the other permit type.
              (6) Transfer of captive-bred falconry raptors to another type of permit. You may transfer captive-bred falconry raptors if the holder of the other permit type is authorized to possess the bird(s). Within 10 days, you must report the transfer by submitting the required information using one of the methods listed in paragraph (b)(2)(ii) of this section.
              (7) Use of raptors held under a falconry permit in captive propagation. You may use raptors you possess for falconry in captive propagation if you or the person overseeing the propagation has the necessary permit(s) (see § 21.30). You do not need to transfer a bird from your falconry permit if you use it for fewer than 8 months in a year in captive propagation, but you must do so if you permanently transfer the bird for propagation. The bird must then be banded as required in § 21.30.
              (8) Use of falconry raptors in conservation education programs. If you are a General or Master Falconer, you may use a bird you possess in conservation education programs presented in public venues.
              (i) You do not need a Federal education permit to conduct conservation education activities using a falconry raptor held under a State, tribal, or territorial falconry permit.

              (ii) You may present conservation programs as an Apprentice Falconer if you are under the supervision of a General or Master Falconer when you do so.
              
              (iii) You must use the bird primarily for falconry.
              (iv) You may charge a fee for presentation of a conservation education program. The fee may not exceed the amount required to recoup your costs.
              (v) In conservation education programs, you must provide information about the biology, ecological roles, and conservation needs of raptors and other migratory birds, although not all of these topics must be addressed in every presentation. You may not give presentations that do not address falconry and conservation education.

              (vi) You are responsible for all liability associated with conservation education activities you undertake (see 50 CFR 13.50).
              (9) Other educational uses of falconry raptors. You may allow photography, filming, or other such uses of falconry raptors to make movies or other sources of information on the practice of falconry or on the biology, ecological roles, and conservation needs of raptors and other migratory birds, though you may not be paid for doing so.
              (i) You may not use falconry raptors to make movies, commercials, or in other commercial ventures that are not related to falconry.
              (ii) You may not use falconry raptors for commercial entertainment; for advertisements; as a representation of any business, company, corporation, or other organization; or for promotion or endorsement of any products, merchandise, goods, services, meetings, or fairs, with the following exceptions:
              (A) You may use a falconry raptor to promote or endorse a nonprofit falconry organization or association.
              (B) You may use a falconry raptor to promote or endorse products or endeavors related to falconry, including, but not limited to items such as hoods, telemetry equipment, giant hoods, perches, materials for raptor facilities, falconry training and education materials, and scientific research and publication.
              (10) Assisting in rehabilitation of raptors to prepare them for release. If your State, tribe, or territory allows you to do so, and if you are a General or Master Falconer, you may assist a permitted migratory bird rehabilitator to condition raptors in preparation for their release to the wild. You may keep a bird you are helping to rehabilitate in your facilities.
              (i) The rehabilitator must provide you with a letter or form that identifies the bird and explains that you are assisting in its rehabilitation.
              (ii) You do not need to meet the rehabilitator facility standards. You need only meet the facility standards in this section; your facilities are not subject to inspection for compliance with the standards in § 21.31.
              (iii) You do not have to add any raptor you possess for this purpose to your falconry permit; it will remain under the permit of the rehabilitator.
              (iv) You must return any such bird that cannot be permanently released to the wild to the rehabilitator for placement within the 180-day timeframe in which the rehabilitator is authorized to possess the bird, unless the issuing office authorizes you to retain the bird for longer than 180 days.
              (v) Upon coordination with the rehabilitator, you must release all releaseable raptors to the wild or return them to the rehabilitator for release within the 180-day timeframe in which the rehabilitator is authorized to possess the birds, unless the issuing office authorizes you to retain and condition a bird for longer than 180 days, or unless the rehabilitator transfers the bird to you to hold under your falconry permit.
              (11) Using a falconry bird in abatement activities. (i) If you are a Master Falconer, you may conduct abatement activities with a bird or birds you possess for falconry. If you are a General Falconer, you may conduct abatement activities only as a subpermittee of the holder of the abatement permit.
              (ii) You may receive payment for providing abatement services if you have a Special Purpose Abatement permit.
              (12) Feathers that a falconry bird or birds molts. (i) For imping (replacing a damaged feather with a molted feather), you may possess tail feathers and primary and secondary wing feathers for each species of raptor you possess or previously held for as long as you have a valid falconry permit. You may receive feathers for imping from other permitted falconers, wildlife rehabilitators, or propagators in the United States, and you may give feathers to them. You may not buy, sell, or barter such feathers.
              (ii) You may donate feathers from a falconry bird, except golden eagle feathers, to any person or institution with a valid permit to have them, or to anyone exempt from the permit requirement under § 21.12.
              (iii) Except for primary or secondary flight feathers or retrices from a golden eagle, you are not required to gather feathers that are molted or otherwise lost by a falconry bird. You may leave the feathers where they fall, store them for imping, or destroy them. However, you must collect molted flight feathers and retrices from a golden eagle. If you choose not to keep them for imping, you must send them to the National Eagle Repository.
              (iv) We request that you send all feathers (including body feathers) that you collect from any falconry golden eagle and that you do not need for imping, to the National Eagle Repository at the following address: U.S. Fish and Wildlife Service, National Eagle Repository, Rocky Mountain Arsenal, Building 128, Commerce City, Colorado 80022. The telephone number at the Repository is 303-287-2110.
              (v) If your permit expires or is revoked, you must donate the feathers of any species of falconry raptor except a golden eagle to any person or any institution exempt from the permit requirement under § 21.12 or authorized by permit to acquire and possess the feathers. If you do not donate the feathers, you must burn, bury, or otherwise destroy them.
              (13) Disposition of carcasses of falconry birds that die. (i) You must send the entire body of a golden eagle you held for falconry, including all feathers, talons, and other parts, to the National Eagle Repository.
              (ii) You may donate the body or feathers of any other species of falconry raptor to any person or institution exempt under § 21.12 or authorized by permit to acquire and possess such parts or feathers.
              (iii) If the bird was banded or microchipped prior to its death, you may keep the body of any falconry raptor except that of a golden eagle. You may keep the body so that the feathers are available for imping, or you may have the body mounted by a taxidermist. You may use the mount in giving conservation education programs. If the bird was banded, you must leave the band on the body. If the bird has an implanted microchip, you must leave the microchip in place.
              (iv) If you do not wish to donate the bird body or feathers or keep it yourself, you must burn, bury, or otherwise destroy it or them within 10 days of the death of the bird or after final examination by a veterinarian to determine cause of death. Carcasses of euthanized raptors could pose a risk of secondary poisoning of eagles and other scavengers. You must take appropriate precautions to avoid such poisonings.
              (v) If you do not donate the bird body or feathers or have the body mounted by a taxidermist, you may possess the flight feathers for as long as you have a valid falconry permit. However, you may not buy, sell, or barter the feathers. You must keep the paperwork documenting your acquisition of the bird.
              (14) Visitors practicing falconry in the United States. (i) A visitor to the United States may qualify for a temporary falconry permit appropriate for his or her experience.
              (A) The permit may be valid for any period specified by the State, tribe, or territory.
              (B) To demonstrate knowledge of U.S. falconry laws and regulations, the visitor must correctly answer at least 80 percent of the questions on the supervised examination for falconers administered by the tribe, State, or territory from which he or she wishes to obtain a temporary falconry permit. If the visitor passes the test, the tribe, State, or territory will decide for what level of temporary permit the person is qualified. The decision should be based on the individual's documentation of his or her experience.
              (C) If you hold a temporary falconry permit, you may possess raptors for falconry if you have approved falconry facilities.

              (D) A holder of a temporary falconry permit may fly raptors held for falconry by a permitted falconer.
              
              (E) A holder of a temporary falconry permit may not take a bird from the wild to use in falconry.
              (ii) For the duration of a permit from a State, tribe, or territory, a visitor may use any bird for falconry that he or she possess legally in his or her country of residence for that purpose, provided that import of that species to the United States is not prohibited, and provided that he or she has met all permitting requirements of his or her country of residence.
              (A) A visitor must comply with the provisions in this section, those of the State, tribe or territory where he or she wishes to conduct falconry, and all States through which he or she will travel with the bird.

              (B) The visitor may transport registered raptors. He or she may need one or more additional permits to bring a raptor into the United States or to return home with it (see 50 CFR part 14 (importation, exportation, and transportation of wildlife), part 15 (Wild Bird Conservation Act), part 17 (endangered and threatened species), part 21 (migratory bird import and export permits), and part 23 (endangered species convention)).
              (C) Unless the visitor has the necessary permit(s) to bring a raptor into the United States and leave it here, he or she must take raptors brought into the country for falconry out of the country when he or she leaves. If a raptor brought into the United States dies or is lost while in this country, the visitor must document the loss before leaving the United States by reporting the loss to the State, tribal, or territorial agency that governs falconry where the bird was lost.
              (D) When flown free, any bird brought to this country temporarily must have two attached radio transmitters that will allow the falconer to locate it.
              (E)There also may be tribal or State restrictions on nonresidents practicing falconry or importing a raptor or raptors held for falconry.
              (15) Taking falconry raptors to another country to use in falconry activities. A permit issued under this section authorizes you to export and then import raptors you legally possess for falconry to another country to use in falconry without an additional migratory bird import/export permit issued under § 21.21.
              (i) You must meet any requirements in 50 CFR 14 subpart B.

              (ii) You may need one or more additional permits to take a bird from the United States or to return home with it (see 50 CFR part 15 (Wild Bird Conservation Act), part 17 (endangered and threatened species), and part 23 (endangered species convention)).
              (iii) Unless you have the necessary permit(s) to permanently export a raptor from the United States, you must bring any raptor you take out of the country for falconry back to the United States when you return. Each raptor must be covered by a CITES certificate of ownership issued under part 23 of this chapter. You must have full documentation of the lawful origin of each raptor (a copy of a propagation report with band number or a 3-186A report), and each must be identifiable with a seamless band or a permanent, nonreusable, numbered Fish and Wildlife Service leg band issued by the Service or an implanted microchip for identification.
              (iv) If the raptor dies or is lost, you are not required to bring it back but must report the loss immediately upon your return to the United States in the manner required by the falconry regulations of your State, and any conditions on your CITES certificate.
              (16) Permission to capture, fly, or release a falconry bird at any location. You do not need special or written permission for any of these activities on public lands if it is authorized. However, you must comply with all applicable Federal, State, tribal, or territorial laws regarding falconry activities, including hunting. Your falconry permit does not authorize you to capture or release raptors or practice falconry on public lands if it is prohibited on those lands, or on private property, without permission from the landowner or custodian.
              (17) Practicing falconry in the vicinity of a Federally listed threatened or endangered animal species. In practicing falconry you must ensure that your activities do not cause the take of Federally listed threatened or endangered wildlife. “Take” under the Endangered Species Act means “to harass, pursue, hunt, shoot, wound, kill, trap, capture, or collect or attempt to engage in any such conduct” (Endangered Species Act § 3(18)). Within this definition, “harass” means any act that may injure wildlife by disrupting normal behavior, including breeding, feeding, or sheltering, and harm” means an act that actually kills or injures wildlife (50 CFR 17.3). To obtain information about threatened or endangered species that may occur in your State or on tribal lands where you wish to practice falconry, contact your State, tribal, or territorial agency that regulates falconry. You can contact your State Fish and Wildlife Service office for information on Federally-listed species.
              (18) Trapping a bird for use in falconry in areas used by the northern aplomado falcon. Capture of a northern aplomado falcon (Falco femoralis septentrionalis) is not authorized because it is a violation of the Endangered Species Act. To avoid trapping northern aplomado falcons, you must comply with the following conditions when trapping a bird for use in falconry in the following counties.
              
                
                  If you trap in
                  You may trap a bird for falconry in the following counties if you comply with the conditions below.
                
                
                  (i) Arizona,
                  Cochise, Graham, Pima, Pinal, or Santa Cruz.
                
                
                  (ii) New Mexico,
                  Doa Ana, Eddy, Grant, Hidalgo, Lea, Luna, Otero, Sierra, or Socorro.
                
                
                  (iii) Texas,
                  Aransas, Brewster, Brooks, Calhoun, Cameron, Culberson, Duval, Ector, El Paso, Hidalgo, Hudspeth, Jackson, Jeff Davis, Kenedy, Kinney, Kleberg, Matagorda, Maverick, Midland, Nueces, Pecos, Presidio, Reeves, Refugio, San Patricio, Starr, Terrell, Val Verde, Victoria, Webb, Willacy, or Zapata.
                
              
              (iv) If you are an Apprentice Falconer, you must be accompanied by a General or Master Falconer when trapping in one of these counties.
              (v) You may not begin trapping if you observe a northern aplomado falcon in the vicinity of your intended trapping effort.
              (vi) You must suspend trapping if a northern aplomado falcon arrives in the vicinity of your trapping effort.
              (19) Prey item killed by a falconry bird without your intent, including an animal taken outside of a regular hunting season. (i) You may allow your falconry bird to feed on the animal, but you may not take the animal into your possession.
              (ii) You must report take of any federally listed threatened or endangered species to our Ecological Services Field Office for the location in which the take occurred.
              (20) Take of bird species for which a depredation order is in place. With a falconry bird, you may take any species listed in parts 21.43, 44, 45, or 46 of this subchapter at any time in accordance with the conditions of the applicable depredation order, as long as you are not paid for doing so.
              (21) Transfer of falconry raptors if a permittee dies. A surviving spouse, executor, administrator, or other legal representative of a deceased falconry permittee may transfer any bird held by the permittee to another authorized permittee within 90 days of the death of the falconry permittee. After 90 days, disposition of a bird held under the permit is at the discretion of the authority that issued it.
              (g) Applying for a falconry permit. If you apply for a falconry permit, you must include the following information plus any other information required by your State, tribe, or territory.
              (1) The completed application form from your State, tribal, or territorial agency that regulates falconry permits.
              (2) Proof that you have passed the falconry test administered by the State, tribe, or territory where you maintain your legal residence, or proof that you have previously held a falconry permit at the level you seek.
              (3) For an Apprentice permit, you must provide the following:

              (i) A letter from a General or Master Falconer stating that he or she has agreed to assist you in learning about the husbandry and training of raptors held for falconry and about relevant wildlife laws and regulations, and in deciding what species of raptor is appropriate for you to possess while an Apprentice.

              (ii) An original, signed certification that you are particularly familiar with § 10.13 of this subchapter, the list of migratory bird species to which the Migratory Bird Treaty Act applies; part 13 of this subchapter, general permit regulations; part 21 of this subchapter, migratory bird permits; and part 22 of this subchapter, eagle permits. The certification can be incorporated into tribal and State application forms, and must be worded as follows:
              
              
                
                  I certify that I have read and am familiar with the regulations in title 50, part 13, of the Code of Federal Regulations and the other applicable parts in subchapter B of chapter I of title 50, and that the information I have submitted is complete and accurate to the best of my knowledge and belief. I understand that any false statement herein may subject me to the criminal penalties of 18 U.S.C. 1001.
                
              
              
              (4) For an Apprentice or General Falconry permit, a parent or legal guardian must co-sign your application if you are under 18.
              (5) For a General Falconer permit:
              (i) Information documenting your experience maintaining falconry raptors, including a summary of what species you held as an Apprentice Falconer and how long you possessed each bird, and
              (ii) A letter from a General Falconer or Master Falconer (preferably your sponsor) attesting that you have practiced falconry with raptor(s) at the Apprentice Falconer level for at least 2 years, including maintaining, training, flying, and hunting the raptor(s) for at least 4 months in each year.
              (6) For a Master Falconer permit, you must attest that you have practiced falconry at the General Falconer level for at least 5 years.
              (h) Updating a falconry permit after a move. If you move to a new State or outside the jurisdiction of your tribe or territory and take falconry birds with you, within 30 days you must inform both your former State, tribe, or territory and the permitting authority for your new place of residence of your address change. To obtain a new falconry permit, you must follow the permit application procedures of the authority under which you wish to acquire a new permit. You may keep falconry birds you hold while you apply for a new falconry permit. However, the State, tribe, or territory into which you move may place restrictions on your possession of falconry birds until you meet the residency requirements there.
              (i) Restoration of revoked permits. Upon request of the person whose permit has been revoked, the State, tribe, or territory may restore the person's falconry permit at the end of the revocation period.
              (j) Information collection requirements. The information collection required for falconry applications and for falconry bird disposition on FWS Form 3-186A is approved by the Office of Management and Budget under control number 1018-0022. The information is necessary to determine take of raptors from the wild for falconry.
              (k) Database required of States, tribes, and territories. Each State, tribe, or territory that permits falconry must maintain information in a database. The information will enable enforcement of this section.
              (1) The State, tribal, or territorial database must be compatible with the database that we maintain. The State, tribal, or territorial database must contain the following information:
              (i) The current address of each person with a falconry permit.
              (ii) The classification of each person with a falconry permit - Apprentice Falconer, General Falconer, or Master Falconer.
              (iii) The address of the falconry facilities of each person with a falconry permit.
              (iv) The Federal falconry identifier number assigned via the 3-186A system to each person with a falconry permit.
              (v) Whether each permittee is authorized to possess eagles.
              (vi) Information on the status of each person's permit: whether it is active, suspended, or revoked.

              (2) Information on each permit granted, including changes in status from Apprentice Falconer to General Falconer or General Falconer to Master Falconer, and moves of falconers or their facilities must be entered into the State's, tribe's, or territory's database within 30 days of the granting of the permit or a falconer's change in status. New additions to the State, tribal, or territorial database must be forwarded to us monthly.
              [73 FR 59465, Oct. 8, 2008, as amended at 74 FR 64640, Dec. 8, 2009; 75 FR 931, Jan. 7, 2010; 75 FR 3395, Jan. 21, 2010; 75 FR 81141, Dec. 27, 2010; 76 FR 71912, Nov. 21, 2011; 77 FR 66408, Nov. 5, 2012; 78 FR 35152, June 12, 2013; 78 FR 72832, Dec. 4, 2013; 80 FR 38015, July 2, 2015]
            
            
              § 21.30
              Raptor propagation permits.
              (a) Legal basis for regulating raptor propagation. (1) Among other actions, the Migratory Bird Treaty Act (MBTA) (16 U.S.C. 703 et seq.) prohibits any person from capturing from the wild, possessing, purchasing, bartering, selling, or offering to purchase, barter, or sell raptors (vultures, kites, eagles, hawks, caracaras, falcons, and owls) listed in § 10.13 of this chapter unless the activities are allowed by Federal permit issued pursuant to this part and part 13 of this chapter, or as permitted by regulations in this part.

              (i) This section covers all “native” raptors (accipitriformes, falconiformes, and strigiformes listed in § 10.13 of this chapter), and applies to any person who possesses one or more wild-caught, captive-bred, or hybrid raptors protected under the MBTA to use in raptor propagation, except that neither bald eagles (Haliaeetus leucocephalus) nor golden eagles (Aquila chrysaetos) may be propagated under these regulations or any other permit regulation listed in part 21 of this chapter.
              (ii) You must have a Federal raptor propagation permit before you may capture from the wild, possess, transport, import, purchase, barter, or offer to sell, purchase, or barter any raptor, raptor egg, or raptor semen for propagation purposes. Your State may require that you also have a State permit.
              (2) Other regulations, such as those for the Convention on International Trade in Endangered Species of Wild Fauna and Flora, the Wild Bird Conservation Act, and State regulations, may affect propagation-related activities. In cases in which more than one set of regulations affect raptor propagation, the most restrictive requirements affecting the activity will apply.
              (b) Species available for raptor propagation. If you have a raptor propagation permit, you may attempt to propagate any species of raptor listed in § 10.13 of this chapter, with the following exceptions:
              (1) You may not propagate bald eagles (Haliaeetus leucocephalus) or golden eagles (Aquila chrysaetos) under a raptor propagation permit or any other permit regulation listed in part 21 of this chapter.
              (2) If you are authorized by your Regional Migratory Bird Permit office to do so, you may possess and attempt to propagate threatened or endangered raptor species. See paragraphs (f) and (u) of this section.
              (c) Facilities used for raptor propagation. In addition to the general conditions found in part 13 of this chapter, raptor propagation permits are subject to the following additional conditions:
              (1) You must maintain any tethered raptor you possess under this permit in accordance with the facilities and standards requirements in § 21.29, unless you obtain a written exception to this requirement from your Regional Migratory Bird Permit Office.
              (2) For untethered raptors, your breeding facilities must be soundly constructed and entirely enclosed with wood, wire netting, or other suitable material that provides a safe, healthy environment.
              (i) Your facilities must minimize the risk of injury by providing protection from predators, pets, and extreme weather conditions.
              (ii) Your facilities must minimize the risk of raptor injuries due to collision with interior or perimeter construction materials and equipment, such as support poles, windows, wire netting, perches, or lights.
              (iii) Your facilities must have suitable perches and nesting sites, fresh air ventilation, a source of light, a well-drained floor, and ready access for cleaning. Each bird must have access to a pan of clean water unless weather conditions, the perch type used, or some other factor makes access to a water pan unsafe for the raptor.

              (iv) You do not need to house your propagation raptors separately from other raptors you hold. However, you must keep raptors that you are not authorized to propagate separated from those you use in propagation.
              
              (d) Inspection. In the presence of the permittee, Federal or State officials may inspect propagation raptors, facilities, equipment, and records during business hours on any day of the week.
              (e) Banding of raptors used for propagation. —(1) Certain species. You must band a goshawk (Accipiter gentilis), Harris's hawk (Parabuteo unicinctus), peregrine falcon (Falco peregrinus), or gyrfalcon (Falco rusticolus) that you take from the wild to use in captive propagation.
              (i) You must use a nonreusable band that we provide.
              (ii) You may purchase and implant an ISO (International Organization for Standardization)-compliant 134.2 kHz microchip in the raptor in addition to banding it.

              (iii) You must report the information on the raptor (including information identifying the microchip, if you implant one, and where it is located) at http://permits.fws.gov/186A or by submitting a paper FWS Form 3-186A form to your State or tribal agency that governs propagation, if applicable, and to us.
              (2) Banding nestlings. Unless a particular nestling is specifically exempted, you must band every captive-bred raptor within 2 weeks of hatching.
              (i) You must use a numbered, seamless band that we will provide.
              (ii) You must use a band with an inside diameter that is small enough to prevent loss or removal of the band when the raptor is grown without causing serious injury to the raptor or damaging the band's integrity or one-piece construction.
              (iii) You may band a nestling with more than one band of different sizes if you cannot determine the proper size when you band the nestling. You must then remove and destroy all but the correctly sized band before the nestling is 5 weeks old.
              (iv) You may submit a letter requesting an exemption from the banding requirement for any nestling or fledgling for which the band causes a problem. If you demonstrate that the band itself or the behavior of the raptor in response to the band poses a hazard to the raptor, we may exempt that raptor from the banding requirement. You must destroy the band after you remove it.
              (3) You may purchase and implant an ISO-compliant 134.2 kHz microchip in the raptor in addition to a band. You must report information to identify the microchip and where on the raptor the chip is implanted when you report your acquisition of the raptor.
              (4) If a captive-bred raptor is not banded with a seamless band, or if you must remove the seamless band from a captive-bred raptor, you must band the bird with a nonreusable band that we provide.
              (f) Taking and transferring raptors or raptor eggs from the wild to use in propagation. You may take no more than two raptors or raptor eggs from the wild each year to use in propagation.
              (1) The State must authorize you to take the raptor(s) or egg(s) from the wild.
              (2) You must comply with all State laws in taking raptor(s) or egg(s) from the wild.
              (3) You may take a raptor listed in § 17.11(h) of this chapter as “endangered” or “threatened” from the wild only if you have a permit under part 17 of this chapter (See paragraph (u) of this section.).
              (4) You may transfer a raptor taken from the wild for propagation to any other person authorized to possess it, except that you must comply with the prohibitions in § 21.29 on a transfer to a falconer.
              (g) Transfer, purchase, sale, or barter of captive-bred raptors, eggs, or semen. (1) You may transfer, sell, or barter a lawfully possessed captive-bred raptor to another person authorized to possess captive-bred raptors if the raptor is marked on the metatarsus by a seamless, numbered band that we provide.
              (2) You may transfer, sell, or barter a lawfully possessed raptor egg or raptor semen produced by a raptor held under your captive propagation permit (including a raptor taken from the wild) to another raptor propagation permittee.

              (3) You may not purchase, sell, or barter any raptor eggs or any raptors taken from the wild in the United States or its territories or possessions, any semen collected from a raptor in the wild in the United States or its territories or possessions, or any raptor hatched from eggs taken from the wild in the United States or its territories or possessions.
              (h) Required paperwork. You must have a copy of a properly completed FWS Form 3-186A (Migratory Bird Acquisition and Disposition Report) for each raptor you acquire or that is transferred to you.
              (1) You do not have to submit or have a copy of an FWS Form 3-186A for raptors you produce by captive propagation if you keep the raptors in your possession under your propagation permit.
              (2) If you sell, trade, barter, or transfer a raptor held under your captive propagation permit, even if the transfer is to a falconry permit you hold, you must complete an FWS Form 3-186A and send it to us within 5 calendar days of the transfer.
              (i) Care of a propagation raptor by another person—
              (1) Care of a propagation raptor by another permittee. The regulations in this paragraph pertain to care of propagation raptors by persons other than the permittee. Another person who can legally possess raptors may care for a propagation raptor for you for up to 120 calendar days.
              (i) The person must have a letter from you authorizing him or her to care for the birds, beginning on the date of your letter.
              (ii) The raptor will remain on your raptor propagation permit. If the person who temporarily holds it for you is a falconer or a captive propagator, the raptor will not be counted against his or her possession limit on raptors held for falconry or propagation. However, the other person may not use the raptor in falconry or in propagation.
              (iii) If you wish to have someone else care for a propagation raptor for more than 120 days, or if you wish to let another person use the raptor in falconry or captive propagation, you must transfer the raptor to that person and report the transfer by submitting a completed FWS Form 3-186A.
              (2) Care of a propagation raptor by an individual who does not have a propagation or falconry permit. Another person may care for propagation raptors you possess for up to 120 consecutive calendar days.
              (i) The raptor(s) will remain on your propagation permit.
              (ii) The raptors must remain in your facilities.
              (iii) This care may be extended indefinitely in extenuating circumstances, such as illness, military service, or for a family emergency. The person(s) caring for your raptors may not fly them for any reason.
              (j) Care of nestlings by an individual who does not hold a migratory bird permit. Another person may temporarily care for and band nestlings you hold from the time they are hatched until they are fully feathered. You may allow the other person to keep the nestlings at another location. You must give the individual a letter authorizing him or her to care for the nestlings, beginning on the date of your letter. The care might be part of each day during the nestling period so that the nestlings can be fed, or it might be a series of full days if transport to and from the breeding facility is not practical or needed.
              (k) Disposition of molted feathers from a live raptor or carcasses of raptors held under your permit. (1) You may donate the body or feathers of any species you possess under your propagation permit to any person or institution exempt under § 21.12 or authorized by permit to acquire and possess such parts or feathers.
              (2) For any raptor you hold under your propagation permit, if the bird was banded or microchipped prior to its death, you may keep the body to have the feathers available for imping or to have the body mounted by a taxidermist. You may use the mount in propagation activities or in giving conservation education programs. If the bird was banded, you must leave the band on the body. If the bird has an implanted microchip, the microchip must be placed inside the mounted bird.

              (3) If you do not wish to donate the bird body or feathers or keep it or them yourself, you must burn, bury, or otherwise destroy it or them within 10 days of the death of the bird or after final examination by a veterinarian to determine cause of death. Carcasses of euthanized raptors could pose a risk of secondary poisoning of eagles and other scavengers. You must take appropriate precautions to avoid such poisonings.
              (4) If you do not donate the bird body or feathers or have the body mounted by a taxidermist, you may possess the flight feathers for as long as you have a valid raptor propagation or falconry permit. However, you may not buy, sell, or barter the feathers. You must keep the paperwork documenting your acquisition of the bird.
              (l) Raptor products. You may possess addled or blown eggs, nests, and feathers from raptors held under permit, and may transfer any of these items to any other person authorized to possess them.
              (m) Release to the wild. You may release a captive-bred raptor to the wild if it is allowed by the State or territory in which you wish to release the raptor, except that you may not release a hybrid raptor to the wild. You must leave the captive-bred band on any raptor you release to the wild.
              (n) Conservation education programs. You may use a raptor you possess for raptor propagation in conservation education programs presented in public venues.
              (1) You do not need a Federal education permit to conduct conservation education activities using a propagation raptor.
              (2) You must use the raptor primarily for propagation.
              (3) You may charge a fee for presentation of a conservation education program. The fee may not exceed the amount required to recoup your costs.
              (4) In conservation education programs, you must provide information about the biology, ecological roles, and conservation needs of raptors and other migratory birds, although not all of these topics must be addressed in every presentation. You may not give presentations that do not address falconry and conservation education.
              (5) You are responsible for all liability associated with conservation education activities you undertake (see § 13.50 of this chapter).
              (o) Permit restrictions. With limited exceptions, you may use raptors held under your captive propagation permit only for propagation or keep them to transfer or sell. You must transfer a raptor used in captive propagation to a falconry permit before you or another person may use it in falconry. If you transfer a raptor used in captive propagation to another permit, you and the recipient of the raptor (which might be you) must complete an FWS Form 3-186A and report the transfer. You do not need to transfer a bird from your falconry permit (if you hold one) if you use the bird for fewer than 8 months in a year in captive propagation, but you must do so if you permanently transfer the bird for propagation. The bird must then be banded as required in paragraph (e).
              (p) Training propagation raptors. You may use falconry training or conditioning practices such as, but not limited to, creance (tethered) flying, lures, balloons, or kites in training or conditioning captive-bred progeny of raptors you hold under your permit.
              (1) Until the raptors are 1 year old, you may use captive-bred offspring in actual hunting as a means of training them. To do so, you will not need to transfer them to another permit type. You may not use them in hunting after their first year if they are held under your captive propagation permit.
              (2) Any hybrid raptor that you fly free must have at least two attached radio transmitters to help you to locate the bird.
              (3) You may not hunt at any time with raptors you use in propagation.
              (q) Hacking of propagation raptors. “Hacking” (temporary release to the wild) is an approved method to condition raptors. You may hack a raptor that you produce under your propagation permit.
              (1) You may need permission from your State or tribal wildlife agency to hack a raptor you possess under your propagation permit. Check with your State or tribal agency that regulates falconry to determine if hacking is allowed.
              (2) Any hybrid you hack must have two attached functioning radio transmitters during hacking.

              (3) You may not hack a raptor near a nesting area of a federally threatened or endangered bird species or in any other location where the raptor is likely to harm a federally listed threatened or endangered animal species that might be disturbed or taken by your falconry raptor. You should contact your State or territorial wildlife agency before hacking a falconry raptor to ensure that this does not occur. Contact the Fish and Wildlife Service office in your State or territory for information on federally listed species.
              (r) Transfer of propagation raptors and offspring if a permittee dies. A surviving spouse, executor, administrator, or other legal representative of a deceased raptor propagation permittee may transfer any bird, eggs, or semen held by the deceased permittee to another authorized permittee within 90 days of the death of the falconry permittee. After 90 days, disposition of a bird held under the permit is at our discretion.
              (s) Records of captive propagation efforts. You must maintain complete and accurate records of all operations, including the following, for at least 5 years after the expiration of your permit. However, you may want to retain your records for a longer time if you want to get another migratory bird permit, a Convention on International Trade in Endangered Species of Wild Fauna and Flora permit, or a Wild Bird Conservation Act permit.
              (1) The acquisition of raptors, eggs, or semen you acquired from the wild or that were transferred to you.
              (i) What you acquired, and the species, sex, age, and band number of each bird you acquired.
              (ii) Whether you acquired the raptor, egg, or semen from the wild or you purchased it or it was transferred to you.
              (2) The disposition of raptors, eggs, or semen you sell or transfer to another permittee. The information should include the band number of raptors you sell or transfer.
              (t) Annual report. You must submit a completed FWS Form 3-202-8 to your Regional Migratory Bird Permit office by January 31 each year for January 1 through December 31 of the preceding year.
              (u) Endangered or threatened species. If you wish to propagate endangered or threatened species, you must have at least 2 years of experience handling raptors in a propagation program or programs. You may also need an endangered species permit to propagate threatened or endangered raptors. See §§ 17.21 and 17.22 of this chapter for permit requirements to propagate threatened or endangered raptors.
              (v) Applying for a Federal raptor propagation permit. Using FWS Form 3-200-12, you must submit your application for a raptor propagation permit to the appropriate Regional Director, to the attention of the Migratory Bird Permit Office. You can find addresses for the Regional Directors in 50 CFR 2.2. Your application must contain the general information and the certification required in § 13.12(a) of this chapter, a copy of your State permit authorizing raptor propagation, if your State requires one, and a description (including dimensions), drawings, and photographs of the facilities and equipment you will use.
              (w) Criteria for issuing a permit. When we receive a completed application, we will decide whether we should issue a permit to you. We will consider the general criteria in part 13 of this chapter and the following factors:
              (1) You must be at least 18 years old and have at least 2 full years of experience handling raptors.
              (2) You must have a propagation permit or other authorization for raptor propagation from your State or Tribe, if your State or Tribe requires it.
              (3) Your raptor propagation facilities must be adequate for the number and species of raptors to be held under your permit.
              (x) Updating a raptor propagation permit after a move. If you move within your State or get a new mailing address, you must notify us within 30 days (see § 13.23(c) of this chapter). If you move to a new State, within 30 days you must inform both your former and your new (if applicable) Migratory Bird Permit Offices of your address change. If you have new propagation facilities, you must provide information, pictures, and diagrams of them, and they may be inspected in accordance with Federal or State requirements. Thereafter, no mandatory inspections of the facilities will continue.
              (y) Permit expiration. Your Federal permit may be valid for up to 5 years from when it is issued or renewed. It will expire on the same day as your State permit, unless your State permit is for a period longer than 5 years, or unless we amend, suspend, or revoke it.
              [76 FR 29667, May 23, 2011]
            
            
              § 21.31
              Rehabilitation permits.
              (a) What is the permit requirement? Except as provided in § 21.12, a rehabilitation permit is required to take, temporarily possess, or transport any migratory bird for rehabilitation purposes. However, any person who finds a sick, injured, or orphaned migratory bird may, without a permit, take possession of the bird in order to immediately transport it to a permitted rehabilitator.
              (b) What are the general permit provisions? (1) The permit authorizes you to:
              (i) Take from the wild or receive from another person sick, injured, or orphaned migratory birds and to possess them and provide rehabilitative care for them for up to 180 days;
              (ii) Transport such birds to a suitable habitat for release, to another permitted rehabilitator's facilities, or to a veterinarian;
              (iii) Transfer, release, or euthanize such birds;
              (iv) Transfer or otherwise dispose of dead specimens; and
              (v) Receive, stabilize, and transfer within 48 hours types of migratory bird species not authorized by your permit, in cases of emergency. If a rehabilitator authorized to care for the bird is not available within that timeframe, you must contact the issuing office for authorization to retain the bird until it can be transferred.
              (2) The permit does not authorize the use of migratory birds for educational purposes.
              (c) How do I apply for a migratory bird rehabilitation permit? You must apply to the appropriate Regional Director—Attention Migratory Bird Permit Office. You can find addresses for the appropriate Regional Directors in § 2.2 of subchapter A of this chapter. Your application package must consist of the following:
              (1) A completed application (Form 3-200-10b);
              (2) A copy of your State rehabilitation permit, license, or other authorization, if one is required in your State; and
              (3) A check or money order made payable to the “U.S. Fish and Wildlife Service” in the amount of the application fee for permits issued under this section listed in § 13.11 of this chapter.
              (d) What criteria will the Service consider before issuing a permit? (1) Upon receiving an application completed in accordance with paragraph (c) of this section, the Regional Director will decide whether to issue you a permit based on the general criteria of § 13.21 of this chapter and whether you meet the following requirements:
              (i) You must be at least 18 years of age with at least 100 hours of hands-on experience, gained over the course of at least 1 whole year, rehabilitating the types of migratory birds you intend to rehabilitate (e.g., waterbirds, raptors), or comparable experience. Up to 20 hours of the 100-hour time requirement may be fulfilled by participation in migratory bird rehabilitation seminars and courses.
              (ii) Your facilities must be adequate to properly care for the type(s) of migratory bird species you intend to rehabilitate, or you must have a working relationship with a person or organization with such facilities.
              (iii) You must have an agreement with a licensed veterinarian to provide medical care for the birds you intend to rehabilitate, unless you are a licensed veterinarian.
              (iv) You must have a State permit, license, or other authorization to rehabilitate migratory birds if such authorization required by your State.
              (2) In issuing a permit, the Regional Director may place restrictions on the types of migratory bird species you are authorized to rehabilitate, based on your experience and facilities as well as on the specific physical requirements and behavioral traits of particular species.
              (e) What are the standard conditions for this permit? In addition to the general permit conditions set forth in part 13 of this chapter, rehabilitation permits are subject to the following conditions:
              (1) Facilities. You must conduct the activities authorized by this permit in appropriate facilities that are approved and identified on the face of your permit. In evaluating whether caging dimensions are adequate, the Service will use as a guideline the standards developed by the National Wildlife Rehabilitators Association and the International Wildlife Rehabilitation Council (Minimum Standards for Wildlife Rehabilitation, 2000). 1
                 The Regional Migratory Bird Permit Office will authorize variation from the standards where doing so is reasonable and necessary to accommodate a particular rehabilitator's circumstances, unless a determination is made that such variation will jeopardize migratory birds. However, except as provided by paragraph (f)(2)(i) of this section, all facilities must adhere to the following criteria:
              
                

                  1 Copies may be obtained by contacting either the National Wildlife Rehabilitators Association: 14 North 7th Avenue, St. Cloud MN 56303-4766, http://www.nwawildlife.org/default.asp; or the International Wildlife Rehabilitation Council: 829 Bancroft Way, Berkeley, CA 94710, http://www.iwrc-online.org.
                
              
              (i) Rehabilitation facilities for migratory birds must be secure and provide protection from predators, domestic animals, undue human disturbance, sun, wind, and inclement weather.
              (ii) Caging must be made of a material that will not entangle or cause injury to the type of birds that will be housed within.
              (iii) Enclosures must be kept clean, well-ventilated, and hygienic.
              (iv) Birds must not be overcrowded, and must be provided enough perches, if applicable.
              (v) Birds must be housed only with compatible migratory bird species.
              (vi) Birds may not be displayed to the public unless you use video equipment, barriers, or other methods to reduce noise and exposure to humans to levels the birds would normally encounter in their habitat. You may not use any equipment for this purpose that causes stress or harm, or impedes the rehabilitation of any bird.
              (2) Dietary requirements. You must provide the birds in your care with a diet that is appropriate and nutritionally approximates the natural diet consumed by the species in the wild, with consideration for the age and health of the individual bird.
              (3) Subpermittees. Except as provided by paragraph (f)(2)(ii) of this section, anyone who will be performing activities that require permit authorization under paragraph (b)(1) of this section when you or a subpermittee are not present, including any individual who transports birds to or from your facility on a regular basis, must either possess a Federal rehabilitation permit or be authorized as your subpermittee by being named in writing to your issuing Migratory Bird Permit Office. This does not apply to General Falconers or Master Falconers, who may assist with conditioning raptors for release without being your subpermittee. If you have a falconer assist in conditioning a rehabilitated raptor for release, you must provide the falconer with a letter or form that identifies the bird and explains that the falconer is assisting in rehabilitation of the raptor.
              (i) Your subpermittees must be at least 18 years of age and possess sufficient experience to tend the species in their care.
              (ii) Your subpermittees who are authorized to care for migratory birds at a site other than your facility must have facilities adequate to house the species in their care, based on the criteria of paragraph (e)(1) of this section. All such facilities except those of a falconer assisting in conditioning raptors for release must be approved by the issuing office.
              (iii) As the primary permittee, you are legally responsible for ensuring that your subpermittees, staff, and volunteers adhere to the terms of your permit when conducting migratory bird rehabilitation activities.
              (4) Disposition of birds under your care. (i) You must take every precaution to avoid imprinting or habituating birds in your care to humans. If a bird becomes imprinted to humans while under your care, you will be required to transfer the bird as directed by the issuing office.

              (ii) After a bird is rehabilitated to a condition suitable for release to the wild, you must release it to suitable habitat as soon as seasonal conditions allow, except that you may transfer a rehabilitated wild raptor to a holder of a State, tribal, or territorial falconry permit if the permit holder is authorized to hold the species for use in falconry. The transfer may need the approval of your State, tribe, or territory. The falconer must complete a Form 3-186A reporting the transfer.
              (A) You may not retain migratory birds longer than 180 days without additional authorization from your Regional Migratory Bird Permit Office. If the appropriate season for release is outside the 180-day timeframe, you must seek authorization from your Fish and Wildlife Service Regional Migratory Bird Permit Office to possess the bird until the appropriate season.
              (B) Before releasing a threatened or endangered migratory bird, you must comply with any requirements for the release from your Fish and Wildlife Service Regional Migratory Bird Permit Office.
              (iii) You must euthanize any bird that cannot feed itself, perch upright, or ambulate without inflicting additional injuries to itself where medical and/or rehabilitative care will not reverse such conditions. You must euthanize any bird that is completely blind, and any bird that has sustained injuries that would require amputation of a leg, a foot, or a wing at the elbow or above (humero-ulnar joint) rather than performing such surgery, unless:
              (A) A licensed veterinarian submits a written recommendation that the bird should be kept alive, including an analysis of why the bird is not expected to experience the injuries and/or ailments that typically occur in birds with these injuries and a commitment (from the veterinarian) to provide medical care for the bird for the duration of its life, including complete examinations at least once a year;
              (B) A placement is available for the bird with a person or facility authorized to possess it, where it will receive the veterinary care described in paragraph (e)(4)(iii)(A) of this section; and
              (C) The issuing office specifically authorizes continued possession, medical treatment, and rehabilitative care of the bird.
              (iv) You must obtain authorization from your issuing Migratory Bird Permit Office before euthanizing endangered and threatened migratory bird species. In rare cases, the Service may designate a disposition other than euthanasia for those birds. If Service personnel are not available, you may euthanize endangered and threatened migratory birds without Service authorization when prompt euthanasia is warranted by humane consideration for the welfare of the bird.
              (v) You may place nonreleasable live birds that are suitable for use in educational programs, foster parenting, research projects, or other permitted activities with persons permitted or otherwise authorized to possess such birds, with prior approval from your issuing Migratory Bird Permit Office.
              (vi)(A) You may donate dead birds and parts thereof, except threatened and endangered species, and bald and golden eagles, to persons authorized by permit to possess migratory bird specimens or exempted from permit requirements under § 21.12.
              (B) You must obtain approval from your issuing office before disposing of or transferring any live or dead endangered or threatened migratory bird specimen, parts, or feathers.
              (C) You must send all dead bald and golden eagles, and their parts and feathers to: National Eagle Repository, Building 128, Rocky Mountain Arsenal, Commerce City, CO 80022. If your State requires you to notify State wildlife officers of a dead bald or golden eagle before sending the eagle to the Repository you must comply with State regulations. States may assume temporary possession of the carcasses for purposes of necropsy.
              (D) Unless specifically required to do otherwise by the Service, you must promptly destroy all other dead specimens by such means as are necessary to prevent any exposure of the specimens to animals in the wild.
              (vii) With authorization from your issuing Migratory Bird Permit Office, you may hold a nonreleasable bird longer than 180 days for the purpose of fostering juveniles during their rehabilitation. You may also use birds you possess under an educational permit to foster juveniles.

              (viii) You may possess a reasonable number of feathers for imping purposes, based on the numbers and species of birds for which you regularly provide care.
              
              (ix) You may draw blood and take other medical samples for purposes of the diagnosis and recovery of birds under your care, or for transfer to authorized facilities conducting research pertaining to a contagious disease or other public health hazard.
              (x) You may conduct necropsies on dead specimens in your possession, except that you must obtain approval from your Regional Migratory Bird Permit Office before conducting necropsies on threatened or endangered species.
              (xi) This permit does not confer ownership of any migratory bird. All birds held under this permit remain under the stewardship of the U.S. Fish and Wildlife Service.
              (5) Notification to the U.S. Fish and Wildlife Service. (i) You must notify your issuing Migratory Bird Permit Office within 24 hours of acquiring a threatened or endangered migratory bird species, or bald or golden eagle, whether live or dead. You may be required to transfer these birds to another facility designated by the Service.

              (ii) You must immediately notify the local U.S. Fish and Wildlife Service Law Enforcement Office if you have reason to believe a bird has been poisoned, electrocuted, shot, or otherwise subjected to criminal activity. Contact information for your local Service Law Enforcement office is listed on your permit, or you can obtain it on the Internet at http://offices.fws.gov.
              
              (iii) If the sickness, injury, or death of any bird is due or likely due to avian virus, or other contagious disease or public health hazard, you must notify and comply with the instructions given by the State or local authority that is responsible for tracking the suspected disease or hazard in your location, if that agency is currently collecting such information from the public.
              (6) You must maintain a working relationship with a licensed veterinarian. If your working relationship with your original cooperating veterinarian is dissolved, you must establish an agreement within 30 days with another licensed veterinarian to provide medical services to the birds in your care, and furnish a copy of this agreement to the issuing office.
              (7) Recordkeeping. You must maintain complete and accurate records of all migratory birds that you receive, including for each bird the date received, type of injury or illness, disposition, and date of disposition. You must retain these records for 5 years following the end of the calendar year covered by the records.
              (8) Annual report. You must submit an annual report that includes the information required by paragraph (e)(7) for the preceding calendar year to your issuing Migratory Bird Permit Office by the date required on your permit. You may complete Service Form 3-202-4, or submit your annual report from a database you maintain, provided your report contains all, and only, the information required by Form 3-202-4.
              (9) At the discretion of the Regional Director, we may stipulate on the face of your permit additional conditions compatible with the permit conditions set forth in this section, to place limits on numbers and/or types of birds you may possess under your permit, to stipulate authorized location(s) for your rehabilitation activities, or otherwise specify permitted activities, based on your experience and facilities.
              (f) How does this permit apply to oil and hazardous waste spills? Prior to entering the location of an oil or hazardous material spill, you must obtain authorization from the U.S. Fish and Wildlife Service Field Response Coordinator or other designated Service representative and obtain permission from the On-Scene Coordinator. All activities within the location of the spill are subject to the authority of the On-Scene Coordinator. The U.S. Fish and Wildlife Service is responsible for the disposition of all migratory birds, dead or alive.
              (1) Permit provisions in oil or hazardous material spills. (i) In addition to the rehabilitation permit provisions set forth in paragraph (b) of this section, when under the authority of the designated U.S. Fish and Wildlife Service representative this permit further authorizes you to temporarily possess healthy, unaffected birds for the purpose of removing them from imminent danger.

              (ii) This permit does not authorize salvage of dead migratory birds. When dead migratory birds are discovered, a Service law enforcement officer must be notified immediately in order to coordinate the handling and collection of evidence. Contact information for your local Service Law Enforcement office is listed on your permit and on the Internet at http://offices.fws.gov. The designated Service representative will have direct control and responsibility over all live migratory birds, and will coordinate the collection, storage, and handling of any dead migratory birds with the Service's Division of Law Enforcement.
              (iii) You must notify your issuing Migratory Bird Permit Office of any migratory birds in your possession within 24 hours of removing such birds from the area.
              (2) Conditions specific to oil and hazardous waste spills—(i) Facilities. Facilities used at the scene of oil or hazardous waste spills may be temporary and/or mobile, and may provide less space and protection from noise and disturbance than facilities authorized under paragraph (e)(1) of this section. Such facilities should conform as closely as possible with the facility specifications contained in the Service policy titled Best Practices for Migratory Bird Care During Oil Spill Response.
                2
                
              
              
                
                  2 You can obtain copies of this document by writing to the Division of Environmental Review at the address provided at 50 CFR 2.1(b).
              
              (ii) Subpermittees. In cases of oil and hazardous waste spills, persons who assist with cleaning or treating migratory birds at the on-scene facility will not be required to have a rehabilitation permit or be a subpermittee; however, volunteers must be trained in rescue protocol for migratory birds affected by oil and hazardous waste spills. A permit (or subpermittee designation) is required to perform extended rehabilitation of such birds, after initial cleaning and treating, at a subsequent location.
              (g) Will I also need a permit from the State in which I live? If your State requires a license, permit, or other authorization to rehabilitate migratory birds, your Federal migratory bird rehabilitation permit will not be valid if you do not also possess and adhere to the terms of the required State authorization, in addition to the Federal permit. Nothing in this section prevents a State from making and enforcing laws or regulations consistent with this section that are more restrictive or give further protection to migratory birds.
              (h) How long is a migratory bird rehabilitation permit valid? Your rehabilitation permit will expire on the date designated on the face of the permit unless amended or revoked. No rehabilitation permit will have a term exceeding 5 years.
              [68 FR 61137, Oct. 27, 2003, as amended at 73 FR 59477, Oct. 8, 2008; 75 FR 29918, May 28, 2010; 79 FR 43965, July 29, 2014]
            
          
          
            Subpart D—Control of Depredating and Otherwise Injurious Birds
            
              § 21.41
              Depredation permits.
              (a) Permit requirement. Except as provided in §§ 21.43, 21.44, and 21.46, a depredation permit is required before any person may take, possess, or transport migratory birds for depredation control purposes. No permit is required merely to scare or herd depredating migratory birds other than endangered or threatened species or bald or golden eagles.
              (b) Application procedures. Submit application for depredation permits to the appropriate Regional Director (Attention: Migratory bird permit office). You can find addresses for the Regional Directors in 50 CFR 2.2. Each application must contain the general information and certification required in § 13.12(a) of this subchapter, and the following additional information:
              (1) A description of the area where depredations are occurring;
              (2) The nature of the crops or other interests being injured;
              (3) The extent of such injury; and
              (4) The particular species of migratory birds committing the injury.
              (c) Additional permit conditions. Inaddition to the general conditions set forth in part 13 of this subchapter B, depredation permits shall be subject to requires, in this section:

              (1) Permittees may not kill migratory birds unless specifically authorized on the permit.
              
              (2) Unless otherwise specifically authorized, when permittees are authorized to kill migratory birds they may do so only with a shotgun not larger than No. 10 gauge fired from the shoulder, and only on or over the threatened area or area described on the permit.
              (3) Permittees may not use blinds, pits, or other means of concealment, decoys, duck calls, or other devices to lure or entice birds within gun range.
              (4) All migratory birds killed shall be retrieved by the permittee and turned over to a Bureau representative or his designee for disposition to charitable or other worthy institutions for use as food, or otherwise disposed of as provided by law.
              (5) Only persons named on the permit are authorized to act as agents of the permittee under authority of the permit.
              (d) Tenure of permits. The tenure of depredation permits shall be limited to the dates which appear on its face, but in no case shall be longer than one year.
              [39 FR 1178, Jan. 4, 1974, as amended at 42 FR 17122, Mar. 31, 1977; 63 FR 52637, Oct. 1, 1998; 80 FR 15691, Mar. 25, 2015]
            
            
              § 21.42
              [Reserved]
            
            
              § 21.43
              Depredation order for blackbirds, cowbirds, crows, grackles, and magpies.
              (a) Species covered.
              
              
                
                  Blackbirds
                  Cowbirds
                  Crows
                  Grackles
                  Magpies
                
                
                  Brewer's (Euphagus cyanocephalus)
                  
                  Bronzed (Molothrus aeneus)
                  American (Corvus brachyrhynchos)
                  
                  Boat-tailed (Quiscalus major)
                  
                  Black-billed (Pica hudsonia)
                  
                
                
                  Red-winged (Agelaius phoeniceus)
                  
                  Brown-headed (Molothrus ater)
                  
                  Fish (Corvus ossifragus)
                  
                  Common (Quiscalus quiscula)
                  
                
                
                  Yellow-headed (Xanthocephalus xanthocephalus)
                  
                  Shiny (Molothrus bonariensis)
                  Northwestern (Corvus caurinus)
                  
                  Great-tailed (Quiscalus mexicanus)
                  
                
                
                   
                  
                  
                  Greater Antillean (Quiscalus niger)
                  
                  
                
              
              (b) Conditions under which control is allowed by private citizens. You do not need a Federal permit to control the species listed in paragraph (a) of this section in the following circumstances:
              (1) Where they are causing serious injuries to agricultural or horticultural crops or to livestock feed;
              (2) When they cause a health hazard or structural property damage;

              (3) To protect a species recognized by the Federal Government as an endangered, threatened, or candidate species in any county in which it occurs, as shown in the Service's Environmental Conservation Online System (http://ecos.fws.gov);
              (4) To protect a species recognized by the Federal Government as an endangered or threatened species in designated critical habitat for the species; or
              (5) To protect a species recognized by a State or Tribe as endangered, threatened, candidate, or of special concern if the control takes place within that State or on the lands of that tribe, respectively.
              (6) Each calendar year, you must attempt to control depredation by species listed under this depredation order using nonlethal methods before you may use lethal control. Nonlethal control methods can include such measures as netting and flagging, the use of trained raptors, propane cannons, and recordings.
              (c) Conditions under which control is allowed by Federal, State, and Tribal employees. You do not need a Federal permit to control the species listed in paragraph (a) of this section in the following circumstances:
              (1) Where they are causing serious injuries to agricultural or horticultural crops or to livestock feed;
              (2) When they cause a health hazard or structural property damage; or

              (3) To protect a species recognized by the Federal Government, a State, or a Tribe as an endangered, threatened, or candidate, species, or a species of special concern, including critical habitat for any listed species.
              
              (4) Each calendar year, you must attempt to control depredation by species listed under this depredation order using nonlethal methods before you may use lethal control. Nonlethal control methods can include such measures as netting and flagging, the use of trained raptors, propane cannons, and recordings. However, this requirement does not apply to Federal, State, or Tribal employees conducting brown-headed cowbird trapping to protect a species recognized by the Federal Government, a State, or a Tribe as endangered, threatened, candidate, or of special concern.
              (d) Ammunition. In most cases, if you use a firearm to kill migratory birds under the provisions of this section, you must use nontoxic shot or nontoxic bullets to do so. See § 20.21(j) of this chapter for a listing of approved nontoxic shot types. However, this prohibition does not apply if you use an air rifle or an air pistol for control of depredating birds.
              (e) Access to control efforts. If you exercise any of the privileges granted by this section, you must allow any Federal, State, tribal, or territorial wildlife law enforcement officer unrestricted access at all reasonable times (including during actual operations) over the premises on which you are conducting the control. You must furnish the officer whatever information he or she may require about your control operations.
              (f) Trapping conditions. You must comply with the following conditions if you attempt to trap any species under this order.
              (1) You may possess, transport, and use a lure bird or birds of the species listed in paragraph (a) that you wish to trap.
              (2) You must check each trap at least once every day it is deployed.
              (3) At temperatures above 80 °Fahrenheit, the traps must provide shade for captured birds.
              (4) Each trap must contain adequate food and water.
              (5) You must promptly release all healthy nontarget birds that you capture.
              (6) If a federally permitted wildlife rehabilitator is within 1 hour or less of your capture efforts, you must send injured or debilitated nontarget federally protected migratory birds to the rehabilitator. If no rehabilitator is closer than 1 hour away, you may euthanize an injured or debilitated bird of a nontarget species unless the species is federally listed as an endangered, threatened, or candidate species, in which case you must deliver it to a rehabilitator and report the take to the nearest U.S. Fish and Wildlife Service Field Office or Special Agent.
              (7) You must report captures of nontarget federally protected migratory birds in your annual report (see paragraph (i) of this section).
              (g) Euthanasia. Captured birds and wounded or injured birds of the species listed in paragraph (a) may only be killed by carbon monoxide or carbon dioxide inhalation, or by cervical dislocation performed by well-trained personnel who are regularly monitored to ensure proficiency.
              (h) Disposition of birds and parts. You may not sell, or offer to sell, any bird, or any part thereof, killed under this section, but you may possess, transport, and otherwise dispose of the bird or its parts, including transferring them to authorized research or educational institutions. If not transferred, the bird and its parts must either be burned, or buried at least 1 mile from the nesting area of any migratory bird species recognized by the Federal Government, the State, or a Tribe as an endangered or threatened species.
              (i) Annual report. Any person, business, organization, or government official acting under this depredation order must provide an annual report using FWS Form 3-202-21-2143 to the appropriate Regional Migratory Bird Permit Office. The addresses for the Regional Migratory Bird Permit Offices are provided at 50 CFR 2.2, and are on the form. The report is due by January 31st of the following year and must include the information requested on the form.
              (j) Compliance with other laws. You may trap and kill birds under this order only in a way that complies with all State, tribal, or territorial laws or regulations. You must have any State, tribal, or territorial permit required to conduct the activity.
              
              (k) Information collection. The Office of Management and Budget has approved the information collection requirements associated with this depredation order and assigned OMB Control No. 1018-0146. We may not conduct or sponsor and you are not required to respond to a collection of information unless it displays a currently valid OMB control number. You may send comments on the information collection requirements to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [79 FR 65601, Nov. 5, 2014]
            
            
              § 21.44
              Depredation order for horned larks, house finches, and white-crowned sparrows in California.
              Horned larks (Eremophila alpestris), house finches (Carpodacus mexicanus), and white-crowned sparrows (Zonotrichia leucophrys) may be taken in Fresno, Merced, Napa, and Sonoma Counties in California if they are depredating on agricultural or horticultural crops. Take of birds under this order must be done under the supervision of the county agriculture commissioner. You do not need a Federal permit for this depredation control as long as you meet the conditions below, but a depredation permit (see § 21.41 in this subpart) is required for take of other migratory bird species, or for take of horned larks or white-crowned sparrows from May 1 through October 31.
              (a) When is take allowed under this depredation order?
              
              (1) Horned larks and white-crowned sparrows may be controlled from November 1 through April 30.
              (2) House finches may be controlled at any time.
              (b) Use of nonlethal control. Each season, before lethal control may be undertaken, the landowner must attempt to use nonlethal control of migratory bird depredation as recommended by the U.S. Department of Agriculture, Animal and Plant Health Inspection Service, Wildlife Services. The county agriculture commissioner must confirm that nonlethal measures have been undertaken to control or eliminate the problem prior to the landowner using lethal control.
              (c) Ammunition. Except when using an air rifle or an air pistol, if firearms are used to kill migratory birds under the provisions of this regulation, the shooter must use nontoxic shot or nontoxic bullets to do so. See § 20.21(j) of this chapter for a listing of approved nontoxic shot types.
              (d) Disposition of carcasses. Specimens useful for scientific purposes may be transferred to any entity authorized to possess them. If not transferred, all carcasses of birds killed under this order must be buried or otherwise destroyed. None of the above migratory birds killed, or the parts thereof, or the plumage of such birds, may be sold or removed from the area where killed.
              (e) Annual report. Any county official acting under this depredation order must provide an annual report to the Regional Migratory Bird Permit Office using FWS Form 3-202-20-2144. The address for the Regional Migratory Bird Permit Office is in § 2.2 of subchapter A of this chapter, and is on the form. The report is due by January 31st of the year after control activities are undertaken.
              [78 FR 65581, Nov. 1, 2013]
            
            
              § 21.45
              [Reserved]
            
            
              § 21.46
              Depredation order for depredating California scrub jays and Steller's jays in Washington and Oregon.

              Landowners, sharecroppers, tenants, or their employees or agents actually engaged in the production of nut crops in Washington and Oregon may, without a permit, take California scrub jays (Aphelocoma californica) and Steller's jays (Cyanocitta stelleri) when found committing or about to commit serious depredations to nut crops on the premises owned or occupied by such persons: Provided:
              
              (a) That California scrub jays and Steller's jays may only be taken pursuant to this section between August 1 and December 1 in any year, in the Washington counties of Clark, Cowlitz, and Lewis; and the Oregon counties of Benton, Clackamas, Lane, Linn, Marion, Multnomah, Polk, Washington, and Yamhill.

              (b) That California scrub jays and Steller's jays taken pursuant to this section shall not be transported or sold or offered for sale except that, such transportation within the area, as may be necessary to bury or otherwise destroy the carcasses of such birds is permitted: Provided, That the Director of the State agricultural department, college, or other public institution may requisition such California scrub jays and Steller's jays killed as may be needed for scientific investigations.
              (c) That such birds may be taken only by trapping or shooting and on areas where serious depredations are being or are about to be committed.
              (d) That any person exercising any of the privileges granted by this section shall permit at all reasonable times, including during actual operations, any Federal or State game or deputy game agent, warden, protector, or other law enforcement officer free and unrestricted access over the premises on which such operations have been or are being conducted; and shall furnish promptly to such officer whatever information he may require, concerning said operations.
              (e) That nothing in this section shall be construed to authorize the killing of such migratory birds contrary to any State laws or regulations; and that none of the privileges granted under this section shall be exercised unless the person possesses whatever permit as may be required for such activities by the States of Washington and Oregon.
              (f) That any person authorized by this section to act under this depredation order must provide an annual report of take during the calendar year for each species by January 31st of the following year. The report must include the number of birds taken for each species, method of take, month(s) in which they were taken, county(ies) and State(s) in which they were taken, purpose of take, and disposition. Submit annual reports to the Pacific Region Migratory Bird Permit Office in Portland, Oregon, at the address shown at 50 CFR 2.2.
              [39 FR 31326, Aug. 28, 1974, as amended at 84 FR 45924, Sept. 3, 2019]
            
            
              §§ 21.47-21.48
              [Reserved]
            
            
              § 21.49
              Control order for resident Canada geese at airports and military airfields.
              (a) Which Canada geese are covered by this order? This regulation addresses the control and management of resident Canada geese, as defined in § 21.3.
              (b) What is the control order for resident Canada geese at airports, and what is its purpose? The airport control order authorizes managers at commercial, public, and private airports (airports) (and their employees or their agents) and military air operation facilities (military airfields) (and their employees or their agents) to establish and implement a control and management program when necessary to resolve or prevent threats to public safety from resident Canada geese. Control and management activities include indirect and/or direct control strategies such as trapping and relocation, nest and egg destruction, gosling and adult trapping and culling programs, or other lethal and non-lethal control strategies.
              (c) Who may participate in the program? To be designated as an airport that is authorized to participate in this program, an airport must be part of the National Plan of Integrated Airport Systems and have received Federal grant-in-aid assistance, or a military airfield, meaning an airfield or air station that is under the jurisdiction, custody, or control of the Secretary of a military department. Only airports and military airfields in the lower 48 States and the District of Columbia are eligible to conduct and implement the various resident Canada goose control and management program components.
              (d) What are the restrictions of the control order for resident Canada geese at airports and military airfields? The airport control order for resident Canada geese is subject to the following restrictions:
              (1) Airports and military airfields should use nonlethal goose management tools to the extent they deem appropriate. To minimize lethal take, airports and military airfields should follow this procedure:

              (i) Assess the problem to determine its extent or magnitude, its impact on current operations, and the appropriate control method to be used.
              (ii) Base control methods on sound biological, environmental, social, and cultural factors.
              (iii) Formulate appropriate methods into a control strategy that uses several control techniques rather than relying on a single method.
              (iv) Implement all appropriate nonlethal management techniques (such as harassment and habitat modification) in conjunction with take authorized under this order.
              (2)(i) Methods of take for the control of resident Canada geese are at the airport's and military airfield's discretion from among the following:
              (A) Egg oiling,
              (B) Egg and nest destruction,
              (C) Shooting,
              (D) Lethal and live traps,
              (E) Nets,
              (F) Registered animal drugs, pesticides, and repellants,
              (G) Cervical dislocation, and
              (H) CO2 asphyxiation.
              (ii) Birds caught live may be euthanized or transported and relocated to another site approved by the State or Tribal wildlife agency, if required.
              (iii) All techniques used must be in accordance with other Federal, State, and local laws, and their use must comply with any labeling restrictions.
              (iv) Persons using shotguns must use nontoxic shot, as listed in § 20.21(j) of this subchapter.
              (v) Persons using egg oiling must use 100 percent corn oil, a substance exempted from regulation by the U.S. Environmental Protection Agency under the Federal Insecticide, Fungicide, and Rodenticide Act.
              (3) Airports and military airfields may conduct management and control activities, involving the take of resident Canada geese, under this section between April 1 and September 15. The destruction of resident Canada goose nests and eggs may take place at any time of year.
              (4) Airports and military airfields and their employees and agents may possess, transport, and otherwise dispose of resident Canada geese taken under this section. Disposal of birds taken under this order may be by donation to public museums or public institutions for scientific or educational purposes, processing for human consumption and subsequent distribution free of charge to charitable organizations, or burial or incineration. Airports/military airfields, their employees, and designated agents may not sell, offer for sale, barter, or ship for the purpose of sale or barter any resident Canada geese taken under this section, nor their plumage or eggs. Any specimens needed for scientific purposes as determined by the Regional Director must not be destroyed, and information on birds carrying metal leg bands must be submitted to the Bird Banding Laboratory by means of a toll-free telephone number at 1-800-327-BAND (or 2263).
              (5) Resident Canada geese may be taken only within the airport, or the military base on which a military airfield is located, or within a 3-mile radius of the outer boundary of such a facility. Airports and military airfields or their agents must first obtain all necessary authorizations from landowners for all management activities conducted outside the airport or military airfield's boundaries and be in compliance with all State and local laws and regulations.
              (6) Nothing in this section authorizes the killing of resident Canada geese or destruction of their nests and eggs contrary to the laws or regulations of any State or Tribe, and none of the privileges of this section may be exercised unless the airport or military airfield possesses the appropriate State or Tribal authorization or other permits required by the State or Tribe. Moreover, this section does not authorize the killing of any migratory bird species or destruction of their nest or eggs other than resident Canada geese.
              (7) Authorized airports and military airfields, and their employees and agents operating under the provisions of this section may not use decoys, calls, or other devices to lure birds within gun range.

              (8) Airports and military airfields exercising the privileges granted by this section must submit an annual report summarizing activities, including the date and numbers and location of birds, nests, and eggs taken, by December 31 of each year to the Regional Migratory Bird Permit Office listed in § 2.2 of this subchapter.
              (9) Nothing in this section applies to any Federal land without written permission of the Federal agency with jurisdiction.
              (10) Airports and military airfields may not undertake any actions under this section if the activities adversely affect other migratory birds or species designated as endangered or threatened under the authority of the Endangered Species Act. Persons operating under this order must immediately report the take of any species protected under the Endangered Species Act to the Service. Further, to protect certain species from being adversely affected by management actions, airports and military airfields must:
              (i) Follow the Federal-State Contingency Plan for the whooping crane;
              (ii) Conduct no activities within 300 meters of a whooping crane or Mississippi sandhill crane nest;
              (iii) Follow all Regional (or National when available) Bald Eagle Nesting Management guidelines for all management activities;
              (iv) Contact the Arizona Ecological Services Office (for the Colorado River and Arizona sites) or the Carlsbad Fish and Wildlife Office (for Salton Sea sites) if control activities are proposed in or around occupied habitats (cattail or cattail bulrush marshes) to discuss the proposed activity and ensure that implementation will not adversely affect clapper rails or their habitats; and
              (v) In California, any control activities of resident Canada geese in areas used by the following species listed under the Endangered Species Act must be done in coordination with the appropriate local FWS field office and in accordance with standard local operating procedures for avoiding adverse effects to the species or its critical habitat:
              (A) Birds: Light-footed clapper rail, California clapper rail, Yuma clapper rail, California least tern, southwestern willow flycatcher, least Bell's vireo, western snowy plover, California gnatcatcher.
              (B) Amphibians: California red-legged frog and California tiger salamander.
              (C) Insects: Valley elderberry longhorn beetle and delta green ground beetle.
              (D) Crustaceans: Vernal pool fairy shrimp, conservancy fairy shrimp, longhorn fairy shrimp, vernal pool tadpole shrimp, San Diego fairy shrimp, and Riverside fairy shrimp.
              (E) Plants: Butte County meadowfoam, large-flowered wooly meadowfoam, Cook's lomatium, Contra Costa goldfields, Hoover's spurge, fleshy owl's clover, Colusa grass, hairy Orcutt grass, Solano grass, Greene's tuctoria, Sacramento Valley Orcutt grass, San Joaquin Valley Orcutt grass, slender Orcutt grass, California Orcutt grass, spreading navarretia, and San Jacinto Valley crownscale.
              (e) Can the control order be suspended? We reserve the right to suspend or revoke an airport's or military airfield's authority under this control order if we find that the terms and conditions specified in the control order have not been adhered to by that airport or military airfield. Final decisions to revoke authority will be made by the appropriate Regional Director. The criteria and procedures for suspension, revocation, reconsideration, and appeal are outlined in §§ 13.27 through 13.29 of this subchapter. For the purposes of this section, “issuing officer” means the Regional Director and “permit” means the authority to act under this control order. For purposes of § 13.29(e), appeals must be made to the Director.
              (f) Has the Office of Management and Budget (OMB) approved the information collection requirements of the control order? OMB has approved the information collection and recordkeeping requirements of the control order under OMB control number 1018-0133. We may not conduct or sponsor, and you are not required to respond to, a collection of information unless it displays a currently valid OMB control number. You may send comments on the information collection and recordkeeping requirements to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [71 FR 45986, Aug. 10, 2006, as amended at 72 FR 46408, Aug. 20, 2007; 79 FR 43966, July 29, 2014; 84 FR 28773, June 20, 2019]
            
            
              
              § 21.50
              Depredation order for resident Canada geese nests and eggs.
              (a) Which Canada geese are covered by this order? This regulation addresses the control and management of resident Canada geese, as defined in § 21.3.
              (b) What is the depredation order for resident Canada geese nests and eggs, and what is its purpose? The nest and egg depredation order for resident Canada geese authorizes private landowners and managers of public lands (landowners); homeowners' associations; and village, town, municipality, and county governments (local governments); and the employees or agents of any of these persons or entities to destroy resident Canada goose nests and eggs on property under their jurisdiction when necessary to resolve or prevent injury to people, property, agricultural crops, or other interests.
              (c) Who may participate in the depredation order? Only landowners, homeowners' associations, and local governments (and their employees or their agents) in the lower 48 States and the District of Columbia are eligible to implement the resident Canada goose nest and egg depredation order.
              (d) What are the restrictions of the depredation order for resident Canada goose nests and eggs? The resident Canada goose nest and egg depredation order is subject to the following restrictions:

              (1) Before any management actions can be taken, landowners, homeowners' associations, and local governments must register with the Service at https://epermits.fws.gov/eRCGR. Landowners, homeowners' associations, and local governments (collectively termed “registrants”) must also register each employee or agent working on their behalf. Once registered, registrants and agents will be authorized to act under the depredation order.
              (2) Registrants authorized to operate under the depredation order must use nonlethal goose management techniques to the extent they deem appropriate in an effort to minimize take.
              (3) Methods of nest and egg destruction or take are at the registrant's discretion from among the following:
              (i) Egg oiling, using 100 percent corn oil, a substance exempted from regulation by the U.S. Environmental Protection Agency under the Federal Insecticide, Fungicide, and Rodenticide Act, and
              (ii) Egg and nest destruction, including but not limited to the removal and disposal of eggs and nest material.
              (4) Registrants may conduct resident Canada goose nest and egg destruction activities at any time of year. Homeowners' associations and local governments or their agents must obtain landowner consent prior to destroying nests and eggs on private property within the homeowners' association or local government's jurisdiction and be in compliance with all State and local laws and regulations.
              (5) Registrants authorized to operate under the depredation order may possess, transport, and dispose of resident Canada goose nests and eggs taken under this section. Registrants authorized to operate under the program may not sell, offer for sale, barter, or ship for the purpose of sale or barter any resident Canada goose nest or egg taken under this section.

              (6) Registrants exercising the privileges granted by this section must submit an annual report summarizing activities, including the date, numbers, and location of nests and eggs taken by October 31 of each year at https://epermits.fws.gov/eRCGR before any subsequent registration for the following year.
              (7) Nothing in this section authorizes the destruction of resident Canada goose nests or the take of resident Canada goose eggs contrary to the laws or regulations of any State or Tribe, and none of the privileges of this section may be exercised unless the registrant is authorized to operate under the program and possesses the appropriate State or Tribal permits, when required. Moreover, this section does not authorize the killing of any migratory bird species or destruction of their nest or eggs other than resident Canada geese.

              (8) Registrants may not undertake any actions under this section if the activities adversely affect species designated as endangered or threatened under the authority of the Endangered Species Act. Persons operating under this order must immediately report the take of any species protected under the Endangered Species Act to the Service. Further, to protect certain species from being adversely affected by management actions, registrants must:
              (i) Follow the Federal-State Contingency Plan for the whooping crane;
              (ii) Conduct no activities within 300 meters of a whooping crane or Mississippi sandhill crane nest;
              (iii) Follow all Regional (or National when available) Bald Eagle Nesting Management guidelines for all management activities;
              (iv) Contact the Arizona Ecological Services Office (for the Colorado River and Arizona sites) or the Carlsbad Fish and Wildlife Office (for Salton Sea sites) if control activities are proposed in or around occupied habitats (cattail or cattail bulrush marshes) to discuss the proposed activity and ensure that implementation will not adversely affect clapper rails or their habitats; and
              (v) In California, any control activities of resident Canada geese in areas used by the following species listed under the Endangered Species Act must be done in coordination with the appropriate local FWS field office and in accordance with standard local operating procedures for avoiding adverse effects to the species or its critical habitat:
              (A) Birds: Light-footed clapper rail, California clapper rail, Yuma clapper rail, California least tern, southwestern willow flycatcher, least Bell's vireo, western snowy plover, California gnatcatcher.
              (B) Amphibians: California red-legged frog and California tiger salamander.
              (C) Insects: Valley elderberry longhorn beetle and delta green ground beetle.
              (D) Crustaceans: Vernal pool fairy shrimp, conservancy fairy shrimp, longhorn fairy shrimp, vernal pool tadpole shrimp, San Diego fairy shrimp, and Riverside fairy shrimp.
              (E) Plants: Butte County meadowfoam, large-flowered wooly meadowfoam, Cook's lomatium, Contra Costa goldfields, Hoover's spurge, fleshy owl's clover, Colusa grass, hairy Orcutt grass, Solano grass, Greene's tuctoria, Sacramento Valley Orcutt grass, San Joaquin Valley Orcutt grass, slender Orcutt grass, California Orcutt grass, spreading navarretia, and San Jacinto Valley crownscale.
              (e) Can the depredation order be suspended? We reserve the right to suspend or revoke this authorization for a particular landowner, homeowners' association, or local government if we find that the registrant has not adhered to the terms and conditions specified in the depredation order. Final decisions to revoke authority will be made by the appropriate Regional Director. The criteria and procedures for suspension, revocation, reconsideration, and appeal are outlined in §§ 13.27 through 13.29 of this subchapter. For the purposes of this section, “issuing officer” means the Regional Director and “permit” means the authority to act under this depredation order. For purposes of § 13.29(e), appeals must be made to the Director. Additionally, at such time that we determine that resident Canada goose populations no longer need to be reduced in order to resolve or prevent injury to people, property, agricultural crops, or other interests, we may choose to terminate part or all of the depredation order by subsequent regulation. In all cases, we will annually review the necessity and effectiveness of the depredation order.
              (f) Has the Office of Management and Budget (OMB) approved the information collection requirements of the depredation order? OMB has approved the information collection and recordkeeping requirements of the depredation order under OMB control number 1018-0133. We may not conduct or sponsor, and you are not required to respond to, a collection of information unless it displays a currently valid OMB control number. You may send comments on the information collection and recordkeeping requirements to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [71 FR 45988, Aug. 10, 2006, as amended at 72 FR 46408, Aug. 20, 2007; 79 FR 43966, July 29, 2014; 84 FR 28773, June 20, 2019]
            
            
              § 21.51
              Depredation order for resident Canada geese at agricultural facilities.
              (a) Which Canada geese are covered by this order? This regulation addresses the control and management of resident Canada geese, as defined in § 21.3.
              
              (b) What is the depredation order for resident Canada geese at agricultural facilities, and what is its purpose? The depredation order for resident Canada geese at agricultural facilities authorizes States and Tribes, via the State or Tribal wildlife agency, to implement a program to allow landowners, operators, and tenants actively engaged in commercial agriculture (agricultural producers) (or their employees or agents) to conduct direct damage management actions such as nest and egg destruction, gosling and adult trapping and culling programs, or other lethal and non-lethal wildlife-damage management strategies on resident Canada geese when the geese are committing depredations to agricultural crops and when necessary to resolve or prevent injury to agricultural crops or other agricultural interests from resident Canada geese.
              (c) Who may participate in the depredation order? State and Tribal wildlife agencies in the following States may authorize agricultural producers (or their employees or agents) to conduct and implement various components of the depredation order at agricultural facilities in the Atlantic, Central, and Mississippi Flyway portions of these States: Alabama, Arkansas, Colorado, Connecticut, Delaware, Florida, Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, New Hampshire, New Mexico, New Jersey, New York, North Carolina, North Dakota, Ohio, Oklahoma, Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Vermont, Virginia, West Virginia, Wisconsin, and Wyoming.
              (d) What are the restrictions of the depredation order for resident Canada geese at agricultural facilities? The depredation order for resident Canada geese at agricultural facilities is subject to the following restrictions:
              (1) Only landowners, operators, and tenants (or their employees or agents) actively engaged in commercial activities (agricultural producers) so designated by the States may act under this order.
              (2) Authorized agricultural producers should use nonlethal goose management tools to the extent they deem appropriate. To minimize lethal take, agricultural producers should adhere to the following procedure:
              (i) Assess the problem to determine its extent or magnitude, its impact to current operations, and the appropriate control method to be used.
              (ii) Base control methods on sound biological, environmental, social, and cultural factors.
              (iii) Formulate appropriate methods into a control strategy that uses the approach/concept that encourages the use of several control techniques rather than relying on a single method.
              (iv) Implement all appropriate nonlethal management techniques (such as harassment and habitat modification) in conjunction with take authorized under this order.
              (3)(i) Methods of take for the control of resident Canada geese are at the State's or Tribe's discretion among the following:
              (A) Egg oiling,
              (B) Egg and nest destruction,
              (C) Shotguns,
              (D) Lethal and live traps,
              (E) Nets,
              (F) Registered animal drugs, pesticides, and repellants,
              (G) Cervical dislocation, and
              (H) CO2 asphyxiation.
              (ii) Birds caught live may be euthanized or transported and relocated to another site approved by the State or Tribal wildlife agency, if required.
              (iii) All techniques used must be in accordance with other Federal, State, Tribal, and local laws, and their use must comply with any labeling restrictions.
              (iv) Persons using shotguns must use nontoxic shot, as listed in § 20.21(j) of this subchapter.
              (v) Persons using egg oiling must use 100 percent corn oil, a substance exempted from regulation by the U.S. Environmental Protection Agency under the Federal Insecticide, Fungicide, and Rodenticide Act.
              (4) Under this section, authorized agricultural producers and their employees and agents may:

              (i) Conduct management and control activities, involving the take of resident Canada geese, as follows:
              
              
                
                  Where
                  When
                
                
                  In the Atlantic Flyway States of Connecticut, Delaware, Florida, Georgia, Maine, Maryland, Massachusetts, New Hampshire, New Jersey, New York, North Carolina, Pennsylvania, Rhode Island, South Carolina, Vermont, Virginia, and West Virginia
                  Between April 1 and August 31.
                
                
                  In the Mississippi and Central Flyway portions of these States: Alabama, Arkansas, Colorado, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, New Mexico, North Dakota, Ohio, Oklahoma, South Dakota, Tennessee, Texas, Wisconsin, and Wyoming
                  Between May 1 and August 31.
                
              
              (ii) Destroy the nests and eggs of resident Canada geese at any time of year.
              (5) Authorized agricultural producers and their employees and agents may possess, transport, and otherwise dispose of resident Canada geese taken under this section. Disposal of birds taken under this order may be by donation to public museums or public institutions for scientific or educational purposes, processing for human consumption and subsequent distribution free of charge to charitable organizations, or burial or incineration. Agricultural producers, their employees, and designated agents may not sell, offer for sale, barter, or ship for the purpose of sale or barter any resident Canada geese taken under this section, nor their plumage or eggs. Any specimens needed for scientific purposes as determined by the Director must not be destroyed, and information on birds carrying metal leg bands must be submitted to the Bird Banding Laboratory by means of a toll-free telephone number at 1-800-327-BAND (or 2263).
              (6) Resident Canada geese may be taken only on land which an authorized agricultural producer personally controls and where geese are committing depredations to agricultural crops.
              (7) Authorized agricultural producers, and their employees and agents, operating under the provisions of this section may not use decoys, calls, or other devices to lure birds within gun range.
              (8) Any authorized agricultural producer exercising the privileges of this section must keep and maintain a log that indicates the date and number of birds killed and the date and number of nests and eggs taken under this authorization. The log must be maintained for a period of 3 years (and records for 3 previous years of takings must be maintained at all times thereafter). The log and any related records must be made available to Federal, State, or Tribal wildlife enforcement officers upon request during normal business hours.
              (9) Nothing in this section authorizes the killing of resident Canada geese or the destruction of their nests and eggs contrary to the laws or regulations of any State or Tribe, and none of the privileges of this section may be exercised unless the agricultural producer possesses the appropriate State or Tribal permits, when required. Moreover, this regulation does not authorize the killing of any migratory bird species or destruction of their nests or eggs other than resident Canada geese.
              (10) States and Tribes exercising the privileges granted by this section must submit an annual report summarizing activities, including the numbers and County of birds, nests, and eggs taken, by December 31 of each year to the Regional Migratory Bird Permit Office listed in § 2.2 of this subchapter.
              (11) Nothing in this section applies to any Federal land without written permission of the Federal agency with jurisdiction.
              (12) Authorized agricultural producers may not undertake any actions under this section if the activities adversely affect other migratory birds or species designated as endangered or threatened under the authority of the Endangered Species Act. Persons operating under this order must immediately report the take of any species protected under the Endangered Species Act to the Service. Further, to protect certain species from being adversely affected by management actions, agricultural producers must:
              (i) Follow the Federal-State Contingency Plan for the whooping crane;
              (ii) Conduct no activities within 300 meters of a whooping crane or Mississippi sandhill crane nest; and

              (iii) Follow all Regional (or National when available) Bald Eagle Nesting Management guidelines for all management activities.
              (e) Can the depredation order be suspended? We reserve the right to suspend or revoke a State, Tribal, or agricultural producer's authority under this program if we find that the terms and conditions specified in the depredation order have not been adhered to by that State or Tribe. Final decisions to revoke authority will be made by the appropriate Regional Director. The criteria and procedures for suspension, revocation, reconsideration, and appeal are outlined in §§ 13.27 through 13.29 of this subchapter. For the purposes of this section, “issuing officer” means the Regional Director and “permit” means the authority to act under this depredation order. For purposes of § 13.29(e), appeals must be made to the Director. Additionally, at such time that we determine that resident Canada geese populations no longer pose a threat to agricultural crops or no longer need to be reduced in order to resolve or prevent injury to agricultural crops or other agricultural interests, we may choose to terminate part or all of the depredation order by subsequent regulation. In all cases, we will annually review the necessity and effectiveness of the depredation order.
              (f) Has the Office of Management and Budget (OMB) approved the information collection requirements of the depredation order? OMB has approved the information collection and recordkeeping requirements of the depredation order under OMB control number 1018-0133. We may not conduct or sponsor, and you are not required to respond to, a collection of information unless it displays a currently valid OMB control number. You may send comments on the information collection and recordkeeping requirements to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [71 FR 45989, Aug. 10, 2006, as amended at 79 FR 43966, July 29, 2014; 84 FR 28773, June 20, 2019; 85 FR 10623, Feb. 25, 2020]
            
            
              § 21.52
              Public health control order for resident Canada geese.
              (a) Which Canada geese are covered by this order? This regulation addresses the control and management of resident Canada geese, as defined in § 21.3.
              (b) What is the public health control order for resident Canada geese, and what is its purpose? The public health control order for resident Canada geese authorizes States, Tribes, and the District of Columbia, via the State or Tribal wildlife agency, to conduct resident Canada goose control and management activities including direct control strategies such as trapping and relocation, nest and egg destruction, gosling and adult trapping and culling programs, or other lethal and non-lethal wildlife damage-management strategies when resident Canada geese are posing a direct threat to human health.
              (c) What is a direct threat to human health? A direct threat to human health is one where a Federal, State, Tribal, or local public health agency has determined that resident Canada geese pose a specific, immediate human health threat by creating conditions conducive to the transmission of human or zoonotic pathogens. The State or Tribe may not use this control order for situations in which resident Canada geese are merely causing a nuisance.
              (d) Who may participate in the program? Only State and Tribal wildlife agencies in the lower 48 States and the District of Columbia (or their employees or agents) may conduct and implement the various components of the public health control order for resident Canada geese.
              (e) What are the restrictions of the public health depredation order for resident Canada geese? The public health control order for resident Canada geese is subject to the following restrictions:
              (1) Authorized State and Tribal wildlife agencies should use nonlethal goose management tools to the extent they deem appropriate.
              (2)(i) Methods of take for the control of resident Canada geese are at the State's and Tribe's discretion from among the following:
              (A) Egg oiling,
              (B) Egg and nest destruction,
              (C) Shotguns,
              (D) Lethal and live traps,
              (E) Nets,

              (F) Registered animal drugs, pesticides, and repellants,
              
              (G) Cervical dislocation, and
              (H) CO2 asphyxiation.
              (ii) Birds caught live may be euthanized or transported and relocated to another site approved by the State or Tribal wildlife agency, if required.
              (iii) All techniques used must be in accordance with other Federal, State, Tribal, and local laws, and their use must comply with any labeling restrictions.
              (iv) Persons using shotguns must use nontoxic shot, as listed in § 20.21(j) of this subchapter.
              (v) Persons using egg oiling must use 100 percent corn oil, a substance exempted from regulation by the U.S. Environmental Protection Agency under the Federal Insecticide, Fungicide, and Rodenticide Act.
              (3) Authorized State and Tribal wildlife agencies and their employees and agents may conduct management and control activities, involving the take of resident Canada geese, under this section between April 1 and August 31. The destruction of resident Canada goose nests and eggs may take place at any time of year.
              (4) Authorized State and Tribal wildlife agencies and their employees and agents may possess, transport, and otherwise dispose of resident Canada geese taken under this section. Disposal of birds taken under this order may be by donation to public museums or public institutions for scientific or educational purposes, processing for human consumption and subsequent distribution free of charge to charitable organizations, or burial or incineration. States, their employees, and designated agents may not sell, offer for sale, barter, or ship for the purpose of sale or barter any resident Canada geese taken under this section, nor their plumage or eggs. Any specimens needed for scientific purposes as determined by the Regional Director must not be destroyed, and information on birds carrying metal leg bands must be submitted to the Bird Banding Laboratory by means of a toll-free telephone number at 1-800-327-BAND (or 2263).
              (5) Resident Canada geese may be taken only within the specified area of the direct threat to human health.
              (6) Authorized State and Tribal wildlife agencies, and their employees and agents operating under the provisions of this section may not use decoys, calls, or other devices to lure birds within gun range.
              (7) No person conducting activities under this section should construe the program as authorizing the killing of resident Canada geese or destruction of their nests and eggs contrary to any State law or regulation, nor may any control activities be conducted on any Federal land without specific authorization by the responsible management agency. No person may exercise the privileges granted under this section unless they possess any permits required for such activities by any State or Federal land manager.
              (8) Any State or Tribal employee or designated agent authorized to carry out activities under this section must have a copy of the State's or Tribal authorization and designation in their possession when carrying out any activities. If the State or Tribe is conducting operations on private property, the State or Tribe must also require the property owner or occupant on whose premises resident Canada goose activities are being conducted to allow, at all reasonable times, including during actual operations, free and unrestricted access to any Service special agent or refuge officer, State or Tribal wildlife or deputy wildlife agent, warden, protector, or other wildlife law enforcement officer on the premises where they are, or were, conducting activities. Furthermore, any State or Tribal employee or designated agent conducting such activities must promptly furnish whatever information is required concerning such activities to any such wildlife officer.
              (9) States and Tribes exercising the privileges granted by this section must submit an annual report summarizing activities, including the numbers and County of birds taken, by December 31 of each year to the Regional Migratory Bird Permit Office listed in § 2.2 of this subchapter.

              (10) Authorized State and Tribal wildlife agencies may not undertake any actions under this section if the activities adversely affect other migratory birds or species designated as endangered or threatened under the authority of the Endangered Species Act. Persons operating under this order must immediately report the take of any species protected under the Endangered Species Act to the Service. Further, to protect certain species from being adversely affected by management actions, State and Tribal wildlife agencies must:
              (i) Follow the Federal-State Contingency Plan for the whooping crane;
              (ii) Conduct no activities within 300 meters of a whooping crane or Mississippi sandhill crane nest;
              (iii) Follow all Regional (or National when available) Bald Eagle Nesting Management guidelines for all management activities;
              (iv) Contact the Arizona Fish and Wildlife Service Ecological Services Office (for the Colorado River and Arizona sites) or the Carlsbad Fish and Wildlife Office (for Salton Sea sites) if control activities are proposed in or around occupied habitats (cattail or cattail bulrush marshes) to discuss the proposed activity and ensure that implementation will not adversely affect clapper rails or their habitats; and
              (v) In California, any control activities of resident Canada geese in areas used by the following species listed under the Endangered Species Act must be done in coordination with the appropriate local FWS field office and in accordance with standard local operating procedures for avoiding adverse effects to the species or its critical habitat:
              (A) Birds: Light-footed clapper rail, California clapper rail, Yuma clapper rail, California least tern, southwestern willow flycatcher, least Bell's vireo, western snowy plover, California gnatcatcher.
              (B) Amphibians: California red-legged frog and California tiger salamander.
              (C) Insects: Valley elderberry longhorn beetle and delta green ground beetle.
              (D) Crustaceans: Vernal pool fairy shrimp, conservancy fairy shrimp, longhorn fairy shrimp, vernal pool tadpole shrimp, San Diego fairy shrimp, and Riverside fairy shrimp.
              (E) Plants: Butte County meadowfoam, large-flowered wooly meadowfoam, Cook's lomatium, Contra Costa goldfields, Hoover's spurge, fleshy owl's clover, Colusa grass, hairy Orcutt grass, Solano grass, Greene's tuctoria, Sacramento Valley Orcutt grass, San Joaquin Valley Orcutt grass, slender Orcutt grass, California Orcutt grass, spreading navarretia, and San Jacinto Valley crownscale.
              (f) Can the control order be suspended? We reserve the right to suspend or revoke a State's or Tribe's authority under this program if we find that the terms and conditions specified in the depredation order have not been adhered to by that agency. Final decisions to revoke authority will be made by the appropriate Regional Director. The criteria and procedures for suspension, revocation, reconsideration, and appeal are outlined in §§ 13.27 through 13.29 of this subchapter. For the purposes of this section, “issuing officer” means the Regional Director and “permit” means the authority to act under this control order. For purposes of § 13.29(e), appeals must be made to the Director. Additionally, at such time that we determine that resident Canada geese populations no longer pose direct threats to human health, we may choose to terminate part or all of the control order by subsequent regulation. In all cases, we will annually review the necessity and effectiveness of the control order.
              (g) Has the Office of Management and Budget (OMB) approved the information collection requirements of the control order? OMB has approved the information collection and recordkeeping requirements of the control order under OMB control number 1018-0133. We may not conduct or sponsor, and you are not required to respond to, a collection of information unless it displays a currently valid OMB control number. You may send comments on the information collection and recordkeeping requirements to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [71 FR 45990, Aug. 10, 2006, as amended at 79 FR 43966, July 29, 2014; 84 FR 28773, June 20, 2019]
            
            
              
              § 21.53
              Control order for purple swamphens.
              (a) Control of purple swamphens. Federal, State, Tribal, and local wildlife management agencies, and their tenants, employees, or agents may remove or destroy purple swamphens (Porphyrio porphyrio) or their nests or eggs at any time when they find them anywhere in the contiguous United States, Hawaii, Alaska, the Commonwealth of Puerto Rico, or the U.S. Virgin Islands. Any authorized agency personnel may temporarily possess, transport, and dispose of purple swamphens, subject to the restrictions in paragraph (c) of this section. No permit is necessary to engage in these actions.
              (b) Disposal of purple swamphens. If you are authorized to control purple swamphens, you may dispose of purple swamphens by the following methods: You may donate purple swamphens taken under this order to public museums or public institutions for scientific or educational purposes; you may dispose of the carcasses by burial or incineration; or, if the carcasses are not readily retrievable, you may leave them in place. No one may retain for personal use, offer for sale, or sell a purple swamphen removed under this section.
              (c) Other provisions. (1) You may not remove or destroy purple swamphens or their nests or eggs if doing so is contrary to any State, territorial, tribal, or local laws or regulations.

              (2) You may not remove or destroy purple swamphens or their nests or eggs if doing so will adversely affect other migratory birds or species designated as endangered or threatened under the authority of the Endangered Species Act. In particular, the purple swamphen resembles the native purple gallinule (Porphyrula martinica). Authorized persons must take special care not to take purple gallinules or their nests or eggs when conducting purple swamphen control activities. 
              (3) If you use firearms to control purple swamphens under this regulation, you may use only nontoxic shot or nontoxic bullets for the control.

              (4) If, while operating under this regulation, an authorized person takes any other species protected under the Endangered Species Act, the Migratory Bird Treaty Act, or the Bald and Golden Eagle Protection Act, that person must immediately report the take to the nearest Ecological Services office of the Fish and Wildlife Service. See http://www.fws.gov/where/ to find the location of the nearest Ecological Services office.

              (5) We may suspend or revoke the authority of any agency or individual to undertake purple swamphen control if we find that agency or individual has, without an applicable permit, taken actions that may take Federally listed threatened or endangered species or any bird species protected by the Bald and Golden Eagle Protection Act or the Migratory Bird Treaty Act (see § 10.13 of subchapter A of this chapter for the list of protected migratory bird species), or otherwise violated Federal regulations.
              [75 FR 9316, Mar. 1, 2010, as amended at 80 FR 15691, Mar. 25, 2015]
            
            
              § 21.54
              Control order for muscovy ducks in the United States.
              (a) Control of muscovy ducks. Anywhere in the contiguous United States except in Hidalgo, Starr, and Zapata Counties in Texas, and in Alaska, Hawaii, and U.S. territories and possessions, landowners and Federal, State, Tribal, and local wildlife management agencies, and their tenants, employees, or agents may, without a Federal permit, remove or destroy muscovy ducks (Cairina moschata) (including hybrids of muscovy ducks), or their nests, or eggs at any time when found. Any authorized person may temporarily possess, transport, and dispose of muscovy ducks taken under this order.
              (b) Muscovy ducks in Hidalgo, Starr, and Zapata Counties in Texas. In these counties, take of muscovy ducks, their nests, and their eggs may be allowed if we issue a depredation permit for the activity.
              (c) Disposal of muscovy ducks. You may donate muscovy ducks taken under this order to public museums or public institutions for scientific or educational purposes, or you may dispose of them by burying or incinerating them. You may not retain for personal use or consumption, offer for sale, or sell a muscovy duck removed under authority of this section, nor may you release it in any other location.
              (d) Other provisions. (1) You must comply with any State, territorial, or Tribal laws or regulations governing the removal or destruction of muscovy ducks or their nests or eggs.
              (2) You may not remove or destroy muscovy ducks or their nests or eggs if doing so will adversely affect other migratory birds or species designated as endangered or threatened under the authority of the Endangered Species Act. If you use a firearm to kill muscovy ducks under the provisions of this section, you must use nontoxic shot or nontoxic bullets to do so.
              (3) If you operate under this order, you must immediately report the take of any species protected under the Endangered Species Act, or any other bird species protected under the Migratory Bird Treaty Act, to the Fish and Wildlife Service Ecological Services Office for the State or location in which the take occurred.
              (4) We reserve the right to suspend or revoke the authority of any agency or individual to undertake muscovy duck control if we find that the agency or individual has undertaken actions that may harm Federally listed threatened or endangered species or are contrary to the provisions of this part.
              [75 FR 9321, Mar. 1, 2010]
            
            
              § 21.55
              Control order for invasive migratory birds in Hawaii.
              (a) Control of cattle egrets and barn owls. Personnel of the agencies listed in paragraph (b) of this section may take cattle egrets (Bubulcus ibis) or barn owls (Tyto alba) using the methods authorized in paragraph (c) of this section at any time anywhere in the State of Hawaii, the Northwestern Hawaiian Islands, or the unincorporated territory of Midway Atoll. No permit is necessary to engage in these actions. In this section, the word “you” means a person operating officially as an employee of one of the authorized agencies.
              (b) Authorized agencies. (1) Federal Aviation Administration;
              (2) Hawaii Department of Agriculture;
              (3) Hawaii Department of Lands and Natural Resources, Division of Forestry and Wildlife;
              (4) National Oceanic and Atmospheric Administration;
              (5) National Park Service;
              (6) U.S. Department of Agriculture—Animal and Plant Health Inspection Service, Wildlife Services;
              (7) U.S. Department of Defense;
              (8) U.S. Fish and Wildlife Service;
              (9) U.S. Geological Survey; and
              (10) University of Hawaii—Pacific Cooperative Studies Units with program mandates to accomplish invasive species eradication and control, including the five island Invasive Species Committees.
              (c) Means of take. (1) You may take cattle egrets and barn owls by means of lethal take or active nest take. Lethal take may occur by firearm or slingshot in accordance with paragraph (c)(2) of this section or lethal or live traps. Active nest take may occur by egg oiling in accordance with paragraph (c)(3) of this section or destruction of nest material and contents (including viable eggs and chicks). Birds may be euthanized by cervical dislocation, CO2 asphyxiation, or other recommended method in the American Veterinary Medical Association Guidelines on Euthanasia.
              (2) If you use a firearm or slingshot to kill cattle egrets or barn owls under the provisions of this order, you must use nontoxic shot or nontoxic bullets to do so. See § 20.21(j) of this chapter for a list of approved nontoxic shot types.
              (3) Eggs must be oiled with 100 percent corn oil, which is exempted from regulation under the Federal Insecticide, Fungicide, and Rodenticide Act by the U.S. Environmental Protection Agency.
              (4) You may use concealment (such as blinds) and luring devices (such as decoys or recorded calls) for locating, capturing, and/or taking cattle egrets or barn owls.
              (d) Land access. You must obtain appropriate landowner permission before conducting activities authorized by this order.
              (e) Relationship to other regulations. You may take cattle egrets and barn owls under this order only in a way that complies with all applicable Federal, State, county, municipal, or tribal laws. You are responsible for obtaining all required authorizations to conduct this activity.
              (f) Release of injured, sick, or orphaned cattle egrets or barn owls. Wildlife rehabilitators, veterinarians, and all other individuals or agencies who receive sick, injured, or orphaned cattle egrets or barn owls are prohibited from releasing any individuals of those species back into the wild in the State of Hawaii, the Northwestern Hawaiian Islands, or the unincorporated territory of Midway Atoll. All applicable local, State, Federal, and/or territorial regulations must be followed to transfer, possess, and/or release cattle egrets or barn owls in any other location.
              (g) Disposal of cattle egret or barn owl carcasses, nests, or nest contents. You may donate carcasses, nests, or nest contents taken under this control order to public museums or public institutions for scientific or educational purposes or to persons authorized by permit or regulation to possess them. You may dispose of the carcasses by burial or incineration; or, if the carcasses are not safely retrievable, you may leave them in place. No one may retain for personal use, offer for sale, barter or trade, or sell a cattle egret or a barn owl or any feathers, parts, nests, or nest contents taken under this section.
              (h) Endangered or threatened species. You may not take cattle egrets or barn owls if doing so will adversely affect other migratory birds protected under the Migratory Bird Treaty Act or species designated as endangered or threatened under the authority of the Endangered Species Act.
              (i) Reporting take. Any agency engaged in control activities under this control order must provide an annual report of take during the calendar year for each species by January 31st of the following year. The report must include a summary of the number of birds and number of active nests taken for each species, the months in which they were taken, and the island(s) on which they were taken. Multiple reports within agencies may be combined, as appropriate. Submit annual reports to the Pacific Region Migratory Bird Permit Office in Portland, Oregon, at the address shown at 50 CFR 2.2.
              (j) Reporting nontarget take. If, while operating under this control order, you take any other species protected under the Endangered Species Act or the Migratory Bird Treaty Act, you must report within 72 hours the take to the Pacific Region Migratory Bird Permit Office in Portland, Oregon, at the address shown at 50 CFR 2.2.
              (k) Revocation of authority to operate under this order. We may suspend or revoke the authority of any individual or agency to operate under this order if we find that the individual or agency has taken actions that may take federally listed endangered or threatened species or any other bird species protected by the Migratory Bird Treaty Act (see 50 CFR 10.13 for the list of protected migratory bird species), or has violated any Federal or State law or regulation governing this activity. We will notify the affected agency by certified mail, and may change this control order accordingly.
              [82 FR 34425, July 25, 2017]
            
          
          
            Subpart E—Control of Overabundant Migratory Bird Populations
            
              § 21.60
              Conservation order for light geese.
              (a) What is a conservation order? A conservation order is a special management action that is needed to control certain wildlife populations when traditional management programs are unsuccessful in preventing overabundance of the population. We are authorizing a conservation order under the authority of the Migratory Bird Treaty Act to reduce and stabilize various light goose populations. The conservation order allows new methods of taking light geese, allows shooting hours for light geese to end one-half hour after sunset, and imposes no daily bag limits for light geese inside or outside the migratory bird hunting season frameworks as described in this section.
              (b) Which waterfowl species are covered by the order? The conservation order addresses management of greater snow (Chen caerulescens atlantica), lesser snow (C. c. caerulescens), and Ross's (C. rossii) geese that breed, migrate, and winter in North America. The term light geese refers collectively to greater and lesser snow geese and Ross's geese.
              (c) Where can the conservation order be authorized? The Director can authorize the conservation order in these areas:
              (1) The following States that are contained within the boundaries of the Atlantic Flyway: Connecticut, Delaware, Florida, Georgia, Maine, Maryland, Massachusetts, New Hampshire, New Jersey, New York, North Carolina, Pennsylvania, Rhode Island, South Carolina, Vermont, Virginia, West Virginia.
              (2) The following States, or portions of States, that are contained within the boundaries of the Mississippi and Central Flyways: Alabama, Arkansas, Colorado, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, New Mexico, North Dakota, Ohio, Oklahoma, South Dakota, Tennessee, Texas, Wisconsin, and Wyoming.
              (3) The following States, or portions of States, that are contained within the boundaries of the Pacific Flyway: Alaska, Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming.
              (4) Tribal lands within the geographic boundaries in paragraphs (c)(1), (2), and (3) of this section.
              (d) When will the Director authorize the conservation order in a particular Flyway? (1) The Director may authorize the conservation order for the reduction of greater snow geese for any State or Tribe contained within the Atlantic Flyway by publishing a notice under paragraph (e) of this section when the May Waterfowl Population Status report indicates that the management goal of 500,000 birds has been exceeded and that special conservation actions conducted in Canada are insufficient to reduce the population. Authorization of the conservation order in the U.S. portion of the Atlantic Flyway will occur after the Director determines the degree to which the management goal has been exceeded, the trajectory of population growth, anticipated harvest that would result from implementation of the conservation order, and whether or not similar conservation actions will be conducted in Canada.
              (2) The Director may authorize the conservation order for the reduction of mid-continent light geese (lesser snow and Ross's geese) for any State or Tribe contained within the Mississippi and Central Flyways by publishing a notice under paragraph (e) of this section when the May Waterfowl Population Status report indicates that the management goal of 1,600,000 birds (winter index for Mid-continent Population and Western Central Flyway Population, combined) has been exceeded. Authorization of the conservation order in the U.S. portion of the Mississippi and Central Flyways will occur after the Director determines the degree to which the management goal has been exceeded, the trajectory of population growth, anticipated harvest that would result from implementation of the conservation order, and whether or not similar conservation actions will be conducted in Canada.
              (3) The Director may authorize a conservation order for the reduction of light geese (lesser snow and Ross's geese) for any State or Tribe contained within the Pacific Flyway by publishing a notice under paragraph (e) of this section when the Director determines that light goose numbers in the western Arctic have exceeded the ability of their breeding habitat to support them.
              (e) How will the conservation order be authorized for a particular Flyway? The Director will publish a notice in the Federal Register when the conservation order is authorized in a particular Flyway.
              (f) What is required for State/Tribal governments to participate in the conservation order? When authorized by the Director, any State or Tribal government responsible for the management of wildlife and migratory birds may, without permit, kill or cause to be killed under its general supervision, light geese under the following conditions:
              
              (1) Activities conducted under the conservation order may not affect endangered or threatened species as designated under the Endangered Species Act.
              (2) Control activities must be conducted clearly as such and are intended to relieve pressures on migratory birds and habitat essential to migratory bird populations only and are not to be construed as opening, reopening, or extending any open hunting season contrary to any regulations promulgated under Section 3 of the Migratory Bird Treaty Act.
              (3) Control activities may be conducted only when all waterfowl (including light goose) and crane hunting seasons, excluding falconry, are closed.
              (4) Control measures employed through this section may be used only between the hours of one-half hour before sunrise to one-half hour after sunset.
              (5) Nothing in the conservation order may limit or initiate management actions on Federal land without concurrence of the Federal agency with jurisdiction.
              (6) States and Tribes must designate participants who must operate under the conditions of the conservation order.
              (7) States and Tribes must inform participants of the requirements and conditions of the conservation order that apply.
              (8) States and tribes must keep annual records of activities carried out under the authority of the conservation order. Specifically, information must be collected on:
              (i) The number of persons participating in the conservation order;
              (ii) The number of days people participated in the conservation order;
              (iii) The number of light geese shot and retrieved under the conservation order; and
              (iv) The number of light geese shot but not retrieved.
              (9) The States and Tribes must submit an annual report summarizing activities conducted under the conservation order on or before September 15 of each year, to the Chief, Division of Migratory Bird Management, at the address provided at 50 CFR 2.1(b). Information from Tribes may be incorporated in State reports.
              (g) What is required for persons to participate in the conservation order? Individual participants in State or Tribal programs covered by the conservation order must comply with the following provisions:
              (1) Nothing in the conservation order authorizes the take of light geese contrary to any State or Tribal laws or regulations, and none of the privileges granted under the conservation order may be exercised unless persons acting under the authority of the conservation order possess whatever permit or other authorization(s) may be required for such activities by the State or Tribal government concerned.
              (2) Persons who take light geese under the conservation order may not sell or offer for sale those birds or their plumage but may possess, transport, and otherwise properly use them.
              (3) Persons acting under the authority of the conservation order must permit at all reasonable times, including during actual operations, any Federal or State game or deputy game agent, warden, protector, or other game law enforcement officer free and unrestricted access over the premises on which such operations have been or are being conducted and must promptly furnish whatever information an officer requires concerning the operation.
              (4) Persons acting under the authority of the conservation order may take light geese by any method except those prohibited as follows:
              (i) With a trap, snare, net, rifle, pistol, swivel gun, shotgun larger than 10 gauge, punt gun, battery gun, machine gun, fish hook, poison, drug, explosive, or stupefying substance.
              (ii) From or by means, aid, or use of a sinkbox or any other type of low floating device having a depression affording the person a means of concealment beneath the surface of the water.

              (iii) From or by means, aid, or use of any motor vehicle, motor-driven land conveyance, or aircraft of any kind, except that paraplegics and persons missing one or both legs may carry out take activities from any stationary motor vehicle or stationary motor-driven land conveyance.
              
              (iv) From or by means of any motorboat or other craft having a motor attached, or any sailboat, unless the motor has been completely shut off and the sails furled, and its progress has ceased. A craft under power may be used only to retrieve dead or crippled birds; however, the craft may not be used under power to shoot any crippled bird.
              (v) By the use or aid of live birds as decoys. It is a violation of this paragraph (g) for any person to take light geese on an area where tame or captive live geese are present unless such birds are and have been for a period of 10 consecutive days before the taking, confined within an enclosure that substantially reduces the audibility of their calls and totally conceals the birds from the sight of light geese.
              (vi) By means or aid of any motor-driven land, water, or air conveyance, or any sailboat used for the purpose of or resulting in the concentrating, driving, rallying, or stirring up of light geese.
              (vii) By the aid of baiting, or on or over any baited area, where a person knows or reasonably should know that the area is or has been baited as described in § 20.11(j-k). Light geese may not be taken on or over lands or areas that are baited areas, and where grain or other feed has been distributed or scattered solely as the result of manipulation of an agricultural crop or other feed on the land where grown, or solely as the result of a normal agricultural operation as described in § 20.11(h) and (l). However, nothing in this paragraph (g) prohibits the taking of light geese on or over the following lands or areas that are not otherwise baited areas:
              (A) Standing crops or flooded standing crops (including aquatics); standing, flooded, or manipulated natural vegetation; flooded harvested croplands; or lands or areas where seeds or grains have been scattered solely as the result of a normal agricultural planting, harvesting, postharvest manipulation or normal soil stabilization practice as described in § 20.11(g), (i), (l), and (m);
              (B) From a blind or other place of concealment camouflaged with natural vegetation;
              (C) From a blind or other place of concealment camouflaged with vegetation from agricultural crops, as long as such camouflaging does not result in the exposing, depositing, distributing, or scattering of grain or other feed; or
              (D) Standing or flooded standing agricultural crops where grain is inadvertently scattered solely as a result of a hunter entering or exiting a hunting area, placing decoys, or retrieving downed birds.
              (viii) Participants may not possess shot (either in shotshells or as loose shot for muzzleloading) other than steel shot, bismuth-tin, tungsten-iron, tungsten-polymer, tungsten-matrix, tungsten-bronze, tungsten-nickel-iron, tungsten-tin-iron, tungsten-nickel-iron-tin, tungsten-iron-copper-nickel, or other shots that are authorized in § 20.21(j).
              (h) Can the conservation order be suspended? The Director reserves the right to suspend or revoke a State's or Tribe's authority under the conservation order if we find that the State or Tribe has not adhered to the terms and conditions specified in this section. The criteria for suspension and revocation are outlined in § 13.27 and § 13.28 of this subchapter. Upon appeal, final decisions to revoke authority will be made by the Director. Additionally, at such time that the Director determines that a specific population of light geese no longer poses a threat to habitats, agricultural crops, or other interests, or is within Flyway management objectives, the Director may choose to terminate part or all of the conservation order.
              (i) Under what conditions would the conservation order be suspended? The Director will annually assess the overall impact and effectiveness of the conservation order on each light goose population to ensure compatibility with long-term conservation of this resource. The Director will suspend the conservation order if at any time evidence clearly demonstrates that an individual light goose population no longer presents a serious threat of injury to the area or areas involved. Suspension by the Director will occur by publication of a notice in the Federal Register. However, resumption of growth by the light goose population in question may warrant reinstatement of the conservation order to control the population. The Director will publish a notice of such reinstatement in the Federal Register. Depending on the status of individual light goose populations, it is possible that a conservation order may be in effect for one or more light goose populations, but not others.
              (j) What are the information collection requirements? The information collection requirements associated with the conservation order are described in paragraphs (f)(6) through (9) of this section. Reported information helps us to assess the effectiveness of light geese population control methods and strategies and assess whether or not additional population control methods are needed. The Office of Management and Budget has approved this information collection and assigned OMB Control No. 1018-0103. We may not conduct or sponsor and a person is not required to respond to a collection of information unless it displays a currently valid OMB control number. At any time, you may submit comments on these information collection requirements to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [73 FR 65951, Nov. 5, 2008; 73 FR 70914, Nov. 24, 2008, as amended at 79 FR 43966, July 29, 2014; 80 FR 13500, Mar. 16, 2015]
            
            
              § 21.61
              Population control of resident Canada geese.
              (a) Which Canada geese are covered by this regulation? This regulation addresses the population control of resident Canada geese, as defined in § 21.3.
              (b) What is the resident Canada goose population control program, and what is its purpose? The resident Canada goose population control program is a managed take program implemented under the authority of the Migratory Bird Treaty Act to reduce and stabilize resident Canada goose populations when traditional and otherwise authorized management measures are unsuccessful, not feasible for dealing with, or applicable, in preventing injury to property, agricultural crops, public health, and other interests from resident Canada geese. The Director is authorized to allow States and Tribes to implement a population control, or managed take, program to remedy these injuries. When authorized by the Director, managed take allows additional methods of taking resident Canada geese, allows shooting hours for resident Canada geese to extend to one-half hour after sunset, and removes daily bag limits for resident Canada geese inside or outside the migratory bird hunting season frameworks as described in this section. The intent of the program is to reduce resident Canada goose populations in order to protect personal property and agricultural crops and other interests from injury and to resolve potential concerns about human health. The management and control activities allowed or conducted under the program are intended to relieve or prevent damage and injurious situations. No person should construe this program as opening, reopening, or extending any hunting season contrary to any regulations established under section 3 of the Migratory Bird Treaty Act.
              (c) What areas are eligible to participate in the program? When approved by the Director, the State and Tribal wildlife agencies of Alabama, Arkansas, Colorado, Connecticut, Delaware, Florida, Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, New Hampshire, New Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Vermont, Virginia, West Virginia, Wisconsin, and Wyoming may implement the resident Canada goose population control program components in the Atlantic, Central, and Mississippi Flyway portions of these States.
              (d) What is required in order for State governments to participate in a managed take program? Following the conclusion of the first full operational year of §§ 21.49 through 21.52 of this part, any wildlife agency from a State listed in 21.61(c) may request approval for the population control program. A request must include a discussion of the State's or Tribe's efforts to address its injurious situations utilizing the methods approved in this rule or a discussion of the reasons why the methods authorized by these rules are not feasible for dealing with, or applicable to, the injurious situations that require further action. Discussions should be detailed and provide the Service with a clear understanding of the injuries that continue, why the authorized methods utilized have not worked, and why methods not utilized could not effectuate resolution of the injuries. A State's request for approval may be for an area or areas smaller than the entire State. Upon written approval by the Director, any State or Tribal government responsible for the management of wildlife and migratory birds may, without permit, kill or cause to be killed under its general supervision, resident Canada geese under the following conditions:
              (1) Activities conducted under the managed take program may not affect endangered or threatened species as designated under the Endangered Species Act.
              (2) Control activities may be conducted under this section only between August 1 and August 31.
              (3) Control measures employed through this section may be implemented only between the hours of one-half hour before sunrise to one-half hour after sunset.
              (4) Nothing in the program may limit or initiate management actions on Federal land without concurrence of the Federal agency with jurisdiction.
              (5) States and Tribes must designate participants who must operate under the conditions of the managed take program.
              (6) States and Tribes must inform participants of the requirements/conditions of the program that apply.
              (7) States and Tribes must keep annual records of activities carried out under the authority of the program. Specifically, information must be collected on:
              (i) The number of individuals participating in the program;
              (ii) The number of days individuals participated in the program;
              (iii) The total number of resident Canada geese shot and retrieved during the program; and
              (iv) The number of resident Canada geese shot but not retrieved. The States and Tribes must submit an annual report summarizing activities conducted under the program and an assessment of the continuation of the injuries on or before June 1 of each year to the Chief, Division of Migratory Bird Management, at the address provided at 50 CFR 2.1(b).
              (e) What is required for individuals to participate in the program? Individual participants in State and Tribal programs covered by the managed take program must comply with the following requirements:
              (1) Participants must comply with all applicable State and Tribal laws or regulations including possession of whatever permit(s) or other authorization(s) may be required by the State or Tribal government concerned.
              (2) Participants who take resident Canada geese under the program may not sell or offer for sale those birds or their plumage, but may possess, transport, and otherwise properly use them.
              (3) Participants must permit at all reasonable times, including during actual operations, any Service special agent or refuge officer, State or Tribal wildlife or deputy wildlife agent, warden, protector, or other wildlife law enforcement officer free and unrestricted access over the premises on which such operations have been or are being conducted and must promptly furnish whatever information an officer requires concerning the operation.
              (4) Participants may take resident Canada geese by any method except those prohibited as follows:
              (i) With a trap, snare, net, rifle, pistol, swivel gun, shotgun larger than 10 gauge, punt gun, battery gun, machine gun, fish hook, poison, drug, explosive, or stupefying substance.
              (ii) From or by means, aid, or use of a sinkbox or any other type of low-floating device, having a depression affording the person a means of concealment beneath the surface of the water.

              (iii) From or by means, aid, or use of any motor vehicle, motor-driven land conveyance, or aircraft of any kind, except that paraplegic persons and persons missing one or both legs may take from any stationary motor vehicle or stationary motor-driven land conveyance.
              (iv) From or by means of any motorboat or other craft having a motor attached, or any sailboat, unless the motor has been completely shut off and the sails furled, and its progress has ceased. A craft under power may be used only to retrieve dead or crippled birds; however, the craft may not be used under power to shoot any crippled birds.
              (v) By the use or aid of live birds as decoys. No person may take resident Canada geese on an area where tame or captive live geese are present unless such birds are, and have been for a period of 10 consecutive days before the taking, confined within an enclosure that substantially reduces the audibility of their calls and totally conceals the birds from the sight of resident Canada geese.
              (vi) By means or aid of any motor-driven land, water, or air conveyance, or any sailboat used for the purpose of or resulting in the concentrating, driving, rallying, or stirring up of resident Canada geese.
              (vii) By the aid of baiting, or on or over any baited area, where a person knows or reasonably should know that the area is or has been baited as described in § 20.11(j) and (k) of this part. Resident Canada geese may not be taken on or over lands or areas that are baited areas, and where grain or other feed has been distributed or scattered solely as the result of manipulation of an agricultural crop or other feed on the land where grown, or solely as the result of a normal agricultural operation as described in § 20.11(h) and (l) of this part. However, nothing in this paragraph prohibits the taking of resident Canada geese on or over the following lands or areas that are not otherwise baited areas:
              (A) Standing crops or flooded standing crops (including aquatics); standing, flooded, or manipulated natural vegetation; flooded harvested croplands; or lands or areas where seeds or grains have been scattered solely as the result of a normal agricultural planting, harvesting, post-harvest manipulation or normal soil stabilization practice as described in § 20.11(g), (i), (l), and (m) of this part;
              (B) From a blind or other place of concealment camouflaged with natural vegetation;
              (C) From a blind or other place of concealment camouflaged with vegetation from agricultural crops, as long as such camouflaging does not result in the exposing, depositing, distributing, or scattering of grain or other feed; or
              (D) Standing or flooded standing agricultural crops where grain is inadvertently scattered solely as a result of a hunter entering or exiting a hunting area, placing decoys, or retrieving downed birds.
              (E) Participants may not possess shot (either in shotshells or as loose shot for muzzleloading) other than steel shot, bismuth-tin, tungsten-iron, tungsten-polymer, tungsten-matrix, tungsten-nickel iron, or other shots that are authorized in § 20.21(j) of this part.
              (f) Under what conditions would we suspend the managed take program? Following authorization by the Director, we will annually assess the overall impact and effectiveness of the program on resident Canada goose populations to ensure compatibility with long-term conservation of this resource. If at any time evidence is presented that clearly demonstrates that resident Canada geese populations no longer need to be reduced in order to allow resolution or prevention of injury to people, property, agricultural crops, or other interests, the Director, in writing, will suspend the program for the resident Canada goose population in question. However, resumption of injuries caused by growth of the population and not otherwise addressable by the methods available in part 21 may warrant reinstatement of such regulations. A State must reapply for approval, including the same information and discussions noted in 21.61(d). Depending on the location of the injury or threat or injury, the Director, in writing, may suspend or reinstate this authorization for one or more resident Canada goose populations, but not others.
              (g) What population information is the State or Tribe required to collect concerning the resident Canada goose managed take program? Participating States and Tribes must provide an annual estimate of the breeding population and distribution of resident Canada geese in their State. The States and Tribes must submit this estimate on or before August 1 of each year, to the Chief, Division of Migratory Bird Management, at the address provided at 50 CFR 2.1(b).
              (h) What are the general program conditions and restrictions? The program is subject to the conditions elsewhere in this section, and, unless otherwise specifically authorized, the following conditions:
              (1) Nothing in this section applies to any Federal land within a State's or Tribe's boundaries without written permission of the Federal agency with jurisdiction.
              (2) States may not undertake any actions under this section if the activities adversely affect other migratory birds or species designated as endangered or threatened under the authority of the Endangered Species Act. Persons operating under this section must immediately report the take of any species protected under the Endangered Species Act to the Service. Further, to protect certain species from being adversely affected by management actions, States must:
              (i) Follow the Federal State Contingency Plan for the whooping crane;
              (ii) Conduct no activities within 300 meters of a whooping crane or Mississippi sandhill crane nest; and
              (iii) Follow all Regional (or National when available) Bald Eagle Nesting Management guidelines for all management activities.
              (i) Has the Office of Management and Budget (OMB) approved the information collection requirements of the program? OMB has approved the information collection and recordkeeping requirements of the program under OMB control number 1018-0133. We may not conduct or sponsor, and you are not required to respond to, a collection of information unless it displays a currently valid OMB control number. You may send comments on the information collection and recordkeeping requirements to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [71 FR 45992, Aug. 10, 2006, as amended at 72 FR 46409, Aug. 20, 2007; 79 FR 43966, July 29, 2014]
            
          
        
        
          Pt. 22
          PART 22—EAGLE PERMITS
          
            
              Subpart A—Introduction
              Sec.
              22.1
              What is the purpose of this part?
              22.2
              What activities does this part apply to?
              22.3
              Definitions.
              22.4
              Information collection requirements.
            
            
              Subpart B—General Requirements
              22.11
              What is the relationship to other permit requirements?
              22.12
              What activities are illegal?
            
            
              Subpart C—Eagle Permits
              22.21
              What are the requirements concerning scientific and exhibition purpose permits?
              22.22
              What are the requirements concerning permits for Indian religious purposes?
              22.23
              What are the requirements for permits to take depredating eagles and eagles that pose a risk to human or eagle health and safety?
              22.24
              Permits for falconry purposes.
              22.25
              What are the requirements concerning permits to take golden eagle nests?
              22.26
              Permits for eagle take that is associated with, but not the purpose of, an activity.
              22.27
              Removal of eagle nests.
              22.28
              Permits for bald eagle take exempted under the Endangered Species Act.
            
            
              Subpart D—Depredation Control Orders on Golden Eagles
              22.31
              Golden eagle depredations control order on request of Governor of a State.
              22.32
              Conditions and limitations on taking under depredation control order.
            
          
          
            Authority:
            16 U.S.C. 668-668d; 703-712; 1531-1544.
          
          
            Source:
            39 FR 1183, Jan. 4, 1974, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 22.1
              What is the purpose of this part?

              This part controls the taking, possession, and transportation within the United States of bald eagles (Haliaeetus leucocephalus) and golden eagles (Aquila chrysaetos) and their parts, nests, and eggs for scientific, educational, and depredation control purposes; for the religious purposes of American Indian tribes; and to protect other interests in a particular locality. This part also governs the transportation into or out of the United States of bald and golden eagle parts for scientific, educational, and Indian religious purposes. The import, export, purchase, sale, trade, or barter of bald and golden eagles, or their parts, nests, or eggs is prohibited.
              [64 FR 50472, Sept. 17, 1999, as amended at 73 FR 29083, May 20, 2008]
            
            
              § 22.2
              What activities does this part apply to?
              (a)(1) You can possess or transport within the United States, without a Federal permit:
              (i) Any live or dead bald eagles, or their parts, nests, or eggs that were lawfully acquired before June 8, 1940; and
              (ii) Any live or dead golden eagles, or their parts, nests, or eggs that were lawfully acquired before October 24, 1962.
              (2) You may not transport into or out of the United States, import, export, purchase, sell, trade, barter, or offer for purchase, sale, trade, or barter bald or golden eagles, or their parts, nests, or eggs of these lawfully acquired pre-act birds. However, you may transport into or out of the United States any lawfully acquired dead bald or golden eagles, their parts, nests, or dead eagles, if you acquire a permit issued under § 22.22 of this part.
              (3) No exemption from any statute or regulation will apply to any offspring of these pre-act birds.
              (4) You must mark all shipments containing bald or golden eagles, alive or dead, their parts, nests, or eggs as directed in § 14.81 of this subchapter. The markings must contain the name and address of the person the shipment is going to, the name and address of the person the shipment is coming from, an accurate list of contents by species, and the number of each species.
              (b) The provisions in this part are in addition to, and are not in lieu of, other regulations of this subchapter B which may require a permit or prescribe additional restrictions or conditions for the importation, exportation, and interstate transportation of wildlife (see also part 13 of this subchapter).
              [39 FR 1183, Jan. 4, 1974, as amended at 64 FR 50472, Sept. 17, 1999]
            
            
              § 22.3
              Definitions.
              In addition to the definitions contained in part 10 of this subchapter, and unless the context otherwise requires, in this part 22:
              
                Alternate nest means one of potentially several nests within a nesting territory that is not an in-use nest at the current time. When there is no in-use nest, all nests in the territory are alternate nests.
              
                Communal roost site means an area where eagles gather repeatedly in the course of a season and shelter overnight and sometimes during the day in the event of inclement weather.
              
                Compatible with the preservation of the bald eagle or the golden eagle means consistent with the goals of maintaining stable or increasing breeding populations in all eagle management units and the persistence of local populations throughout the geographic range of each species.
              
                Cumulative effects means the incremental environmental impact or effect of the proposed action, together with impacts of past, present, and reasonably foreseeable future actions.
              
                Disturb means to agitate or bother a bald or golden eagle to a degree that causes, or is likely to cause, based on the best scientific information available, (1) injury to an eagle, (2) a decrease in its productivity, by substantially interfering with normal breeding, feeding, or sheltering behavior, or (3) nest abandonment, by substantially interfering with normal breeding, feeding, or sheltering behavior.
              
                Eagle management unit (EMU) means a geographically bounded region within which permitted take is regulated to meet the management goal of maintaining stable or increasing breeding populations of bald or golden eagles.
              
                Eagle nest means any assemblage of materials built, maintained, or used by bald eagles or golden eagles for the purpose of reproduction.
              
                Export for the purpose of this part does not include the transportation of any dead bald or golden eagles, or their parts, nests, or dead eggs out of the United States when accompanied with a valid transportation permit.
              
                Foraging area means an area where eagles regularly feed during one or more seasons.
              
              
                Import for the purpose of this part does not include the transportation of any dead bald or golden eagles, or their parts, nests, or dead eggs into the United States when accompanied with a valid transportation permit.
              
                Important eagle-use area means an eagle nest, foraging area, or communal roost site that eagles rely on for breeding, sheltering, or feeding, and the landscape features surrounding such nest, foraging area, or roost site that are essential for the continued viability of the site for breeding, feeding, or sheltering eagles.
              
                In-use nest means a bald or golden eagle nest characterized by the presence of one or more eggs, dependent young, or adult eagles on the nest in the past 10 days during the breeding season.
              
                Indirect effects means effects for which a proposed action is a cause, and which may occur later in time and/or be physically manifested beyond the initial impacts of the action, but are still reasonably likely to occur.
              
                Local area population (LAP) means the bald or golden eagle population within the area of a human activity or project bounded by the natal dispersal distance for the respective species. The LAP is estimated using the average eagle density of the EMU or EMUs where the activity or project is located.
              
                Necessary to ensure public health and safety means required to maintain society's well-being in matters of health and safety.
              
                Nesting attempt means any activity by golden eagles involving egg laying and incubation as determined by the presence of an egg attended by an adult, an adult in incubation posture, or other evidence indicating recent use of a golden eagle nest for incubation of eggs or rearing of young.
              
                Nesting territory means the area that contains one or more eagle nests within the home range of a mated pair of eagles, regardless of whether such nests were built by the current resident pair.
              
                Person means an individual, corporation, partnership, trust, association, or any other private entity, or any officer, employee, agent, department, or instrumentality of any State or political subdivision of a State.
              
                Practicable means available and capable of being done after taking into consideration existing technology, logistics, and cost in light of a mitigation measure's beneficial value to eagles and the activity's overall purpose, scope, and scale.
              
                Resource development or recovery includes, but is not limited to, mining, timbering, extracting oil, natural gas and geothermal energy, construction of roads, dams, reservoirs, power plants, power transmission lines, and pipelines, as well as facilities and access routes essential to these operations, and reclamation following any of these operations.
              
                Safety emergency means a situation that necessitates immediate action to alleviate a threat of bodily harm to humans or eagles.
              
                Take means pursue, shoot, shoot at, poison, wound, kill, capture, trap, collect, destroy, molest, or disturb.
              
                Transportation into or out of the United States for the purpose of this part means that the permitted item or items transported into or out of the United States do not change ownership at any time, they are not transferred from one person to another in the pursuit of gain or profit, and they are transported into or out of the United States for Indian religious purposes, or for scientific or exhibition purposes under the conditions and during the time period specified on a transportation permit for the items.
              [39 FR 1183, Jan. 4, 1974, as amended at 48 FR 57300, Dec. 29, 1983; 64 FR 50472, Sept. 17, 1999; 72 FR 31139, June 5, 2007; 74 FR 46876, Sept. 11, 2009; 81 FR 91550, Dec. 16, 2016]
            
            
              § 22.4
              Information collection requirements.

              (a) The Office of Management and Budget approved the information collection requirements contained in this part 22 under 44 U.S.C. 3507 and assigned OMB Control Number 1018-0022. The Service may not conduct or sponsor, and you are not required to respond to, a collection of information unless it displays a currently valid OMB control number. We are collecting this information to provide information necessary to evaluate permit applications. We will use this information to review permit applications and make decisions, according to criteria established in the Bald and Golden Eagle Protection Act and its regulations, on the issuance, suspension, revocation, or denial of permits. You must respond to obtain or retain a permit.
              (b) Direct comments regarding any aspect of these reporting requirements to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [63 FR 52637, Oct. 1, 1998, as amended at 74 FR 46876, Sept. 11, 2009; 79 FR 43966, July 29, 2014; 81 FR 91550, Dec. 16, 2016]
            
          
          
            Subpart B—General Requirements
            
              § 22.11
              What is the relationship to other permit requirements?

              You may not take, possess, or transport any bald eagle (Haliaeetus leucocephalus) or any golden eagle (Aquila chrysaetos), or the parts, nests, or eggs of such birds, except as allowed by a valid permit issued under this part, 50 CFR part 13, 50 CFR part 17, and/or 50 CFR part 21 as provided by § 21.2, or authorized under a depredation order issued under subpart D of this part. We will accept a single application for a permit under this part and any other parts of this subchapter B if it includes all of the information required for an application under each applicable part.
              (a) A permit that covers take of bald eagles or golden eagles under 50 CFR part 17 for purposes of providing prospective or current ESA authorization constitutes a valid permit issued under this part for any take authorized under the permit issued under part 17 as long as the permittee is in full compliance with the terms and conditions of the permit issued under part 17. The provisions of part 17 that originally applied will apply for purposes of the Eagle Act authorization, except that the criterion for revocation of the permit is that the activity is incompatible with the preservation of the bald eagle or the golden eagle rather than inconsistent with the criterion set forth in 16 U.S.C. 1539(a)(2)(B)(iv).
              (b) You do not need a permit under parts 17 and 21 of this subchapter B for any activity permitted under this part 22 with respect to bald or golden eagles or their parts, nests, or eggs.
              (c) A permit under this part only authorizes take, possession, and/or transport under the Bald and Golden Eagle Protection Act and does not provide authorization under the Migratory Bird Treaty Act or the Endangered Species Act for the take, possession, and/or transport of migratory birds or endangered or threatened species other than bald or golden eagles.
              (d) If you are transporting dead bald or golden eagles, or their parts, nests, or dead eggs into or out of the United States, you will also need a Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) permit under part 23 of this subchapter.
              [64 FR 50472, Sept. 17, 1999, as amended at 68 FR 61140, Oct. 27, 2003; 73 FR 29083, May 20, 2008; 81 FR 91550, Dec. 16, 2016]
            
            
              § 22.12
              What activities are illegal?

              (a) You may not sell, purchase, barter, trade, import, or export, or offer for sale, purchase, barter, or trade, at any time or in any manner, any bald eagle (Haliaeetus leucocephalus), or any golden eagle (Aquila chrysaetos), or the parts, nests, or eggs of these birds, and we will not issue a permit to authorize these acts.

              (b) You may not transport into or out of the United States any live bald or golden eagle, or any live egg of those birds, and we will not issue a permit to authorize these acts.
              [64 FR 50472, Sept. 17, 1999]
            
          
          
            Subpart C—Eagle Permits
            
              § 22.21
              What are the requirements concerning scientific and exhibition purpose permits?

              We may, under the provisions of this section, issue a permit authorizing the taking, possession, transportation within the United States, or transportation into or out of the United States of lawfully possessed bald eagles or golden eagles, or their parts, nests, or eggs for the scientific or exhibition purposes of public museums, public scientific societies, or public zoological parks. We will not issue a permit under this section that authorizes the transportation into or out of the United States of any live bald or golden eagles, or any live eggs of these birds.
              (a) How do I apply if I want a permit for scientific and exhibition purposes? (1) You must submit applications for permits to take, possess, or transport within the United States lawfully acquired live or dead bald or golden eagles, or their parts, nests, or live or dead eggs for scientific or exhibition purposes to the appropriate Regional Director—Attention: Migratory Bird Permit Office. You can find addresses for the Regional Directors in 50 CFR 2.2.
              (2) If you want a permit to transport into or out of the United States any lawfully acquired dead bald or golden eagles or their parts, nests, or dead eggs for scientific or exhibition purposes, you must submit your application to the Office of Management Authority. Your application must contain all the information necessary for the issuance of a CITES permit. You must also comply with all the requirements in part 23 of this subchapter before international travel. Mail should be sent to the Division of Management Authority at the address provided at 50 CFR 2.1(b).
              (3) Your application for any permit under this section must also contain the information required under this section, § 13.12(a) of this subchapter, and the following information:
              (i) Species of eagle and number of such birds, nests, or eggs proposed to be taken, possessed, or transported;
              (ii) Specific locality in which taking is proposed, if any;
              (iii) Method taking proposed, if any;
              (iv) If not taken, the source of eagles and other circumstances surrounding the proposed acquisition or transportation;
              (v) Name and address of the public museum, public scientific societies, or public zoological park for which they are intended;
              (vi) Complete explanation and justification of request, nature of project or study, number of specimens now at institution, reason these are inadequate, and other appropriate explanations.
              (b) What are the conditions? In addition to the general conditions in part 13 of this subchapter B, permits to take, possess, transport within the United States, or transport into or out of the United States bald or golden eagles, or their parts, nests, or eggs for scientific or exhibition purposes, are also subject to the following condition: In addition to any reporting requirement specifically noted in the permit, you must submit a report of activities conducted under the permit to the Regional Director—Attention: Migratory Bird Permit Office, within 30 days after the permit expires.
              (c) How do we evaluate your application for a permit? We will conduct an investigation and will only issue a permit to take, possess, transport within the United States, or transport into or out of the United States bald or golden eagles, or their parts, nests, or eggs for scientific or exhibition purposes when we determine that the taking, possession, or transportation is compatible with the preservation of the bald eagle and golden eagle. In making this determination, we will consider, among other criteria, the following:
              (1) The direct or indirect effect which issuing such permit would be likely to have upon the wild populations of bald and golden eagles;
              (2) Whether the expertise, facilities, or other resources available to the applicant appear adequate to successfully accomplish the objectives stated in the application;
              (3) Whether the justification of the purpose for which the permit is being requested is adequate to justify the removal of the eagle from the wild or otherwise change its status; and

              (4) Whether the applicant has demonstrated that the permit is being requested for bona fide scientific or exhibition purposes of public museums, public scientific societies, or public zoological parks.
              (d) Tenure of permits. The tenure of permits to take bald or golden eagles for scientific or exhibition purposes shall be that shown on the face of the permit.
              [39 FR 1183, Jan. 4, 1974, as amended at 63 FR 52638, Oct. 1, 1998; 64 FR 50472, Sept. 17, 1999; 79 FR 43966, July 29, 2014]
            
            
              § 22.22
              What are the requirements concerning permits for Indian religious purposes?

              We will issue a permit only to members of Indian entities recognized and eligible to receive services from the United States Bureau of Indian Affairs listed under 25 U.S.C. 479a-1 engaged in religious activities who satisfy all the issuance criteria of this section. We may, under the provisions of this section, issue a permit authorizing the taking, possession, and transportation within the United States, or transportation into or out of the United States of lawfully acquired bald eagles or golden eagles, or their parts, nests, or eggs for Indian religious use. We will not issue a permit under this section that authorizes the transportation into or out of the United States of any live bald or golden eagles, or any live eggs of these birds.
              (a) How do I apply if I want a permit for Indian religious purposes? You must submit applications for permits to take, possess, transport within the United States, or transport into or out of the United States lawfully acquired bald or golden eagles, or their parts, nests, or eggs for Indian religious use to the appropriate Regional Director—Attention: Migratory Bird Permit Office. You can find addresses for the appropriate Regional Directors in 50 CFR 2.2. If you are applying for a permit to transport into or out of the United States, your application must contain all the information necessary for the issuance of a CITES permit. You must comply with all the requirements in part 23 of this subchapter before international travel. Your application for any permit under this section must also contain the information required under this section, § 13.12(a) of this subchapter, and the following information:
              (1) Species and number of eagles or feathers proposed to be taken, or acquired by gift or inheritance.
              (2) State and local area where the taking is proposed to be done, or from whom acquired.
              (3) Name of tribe with which applicant is associated.
              (4) Name of tribal religious ceremony(ies) for which required.
              (5) You must attach a certification of enrollment in an Indian tribe that is federally recognized under the Federally Recognized Tribal List Act of 1994, 25 U.S.C. 479a-1, 108 Stat. 4791 (1994). The certificate must be signed by the tribal official who is authorized to certify that an individual is a duly enrolled member of that tribe, and must include the official title of that certifying official.
              (b) What are the permit conditions? In addition to the general conditions in part 13 of this subchapter B, permits to take, possess, transport within the United States, or transport into or out of the United States bald or golden eagles, or their parts, nests or eggs for Indian religious use are subject to the following conditions:
              (1) Bald or golden eagles or their parts possessed under permits issued pursuant to this section are not transferable, except such birds or their parts may be handed down from generation to generation or from one Indian to another in accordance with tribal or religious customs; and
              (2) You must submit reports or inventories, including photographs, of eagle feathers or parts on hand as requested by the issuing office.
              (c) How do we evaluate your application for a permit? We will conduct an investigation and will only issue a permit to take, possess, transport within the United States, or transport into or out of the United States bald or golden eagles, or their parts, nests or eggs, for Indian religious use when we determine that the taking, possession, or transportation is compatible with the preservation of the bald and golden eagle. In making a determination, we will consider, among other criteria, the following:
              (1) The direct or indirect effect which issuing such permit would be likely to have upon the wild populations of bald or golden eagles; and

              (2) Whether the applicant is an Indian who is authorized to participate in bona fide tribal religious ceremonies.
              (d) How long are the permits valid? We are authorized to amend, suspend, or revoke any permit that is issued under this section (see §§ 13.23, 13.27, and 13.28 of this subchapter).
              (1) A permit issued to you that authorizes you to take bald or golden eagles will be valid during the period specified on the face of the permit, but will not be longer than 1 year from the date it is issued.
              (2) A permit issued to you that authorizes you to transport and possess bald or golden eagles or their parts, nests, or eggs within the United States will be valid for your lifetime.
              (3) A permit authorizing you to transport dead bald eagles or golden eagles, or their parts, nests, or dead eggs into or out of the United States can be used for multiple trips to or from the United States, but no trip can be longer than 180 days. The permit will be valid during the period specified on the face of the permit, not to exceed 3 years from the date it is issued.
              [39 FR 1183, Jan. 4, 1974, as amended at 63 FR 52638, Oct. 1, 1998; 64 FR 50473, Sept. 17, 1999]
            
            
              § 22.23
              What are the requirements for permits to take depredating eagles and eagles that pose a risk to human or eagle health and safety?
              (a) How do I apply for a permit? You must submit applications for permits under this section to the appropriate Regional Director—Attention: Migratory Bird Permit Office. You can find addresses for the appropriate Regional Directors in 50 CFR 2.2. Your application must contain the information and certification required by § 13.12(a) of this subchapter, and the following additional information:
              (1) Species and number of eagles proposed to be taken;
              (2) Location and description of property where taking is proposed;
              (3) Inclusive dates for which permit is requested;
              (4) Method of taking proposed;
              (5) Kind and number of livestock or domestic animals owned by applicant, if applicable;
              (6) Kind and amount of alleged damage, or description of the risk posed to human health and safety or eagles; and
              (7) Name, address, age, and business relationship with applicant of any person the applicant proposes to act for him as his agent in the taking of such eagles.
              (b) What are the permit conditions? In addition to the general conditions set forth in part 13 of this subchapter B, permits to take bald or golden eagles under this section are subject to the following conditions:
              (1) Bald or golden eagles may be taken under permit by firearms, traps, or other suitable means except by poison or from aircraft;
              (2) The taking of eagles under permit may be done only by the permittee or his agents named in the permit;
              (3) Any eagle taken under authority of such permit will be promptly turned over to a Service agent or other game law enforcement officer designated in the permit; and
              (4) In addition to any reporting requirement on a permit, you must submit a report of activities conducted under the permit to the appropriate Regional Director—Attention: Migratory Bird Permit Office within 10 days following completion of the taking operations or the expiration of the permit, whichever occurs first.
              (c) Issuance criteria. The Director will not issue a permit to take bald or golden eagles unless the Director has determined that such taking is compatible with the preservation of the bald or golden eagle. In making such determination, the Director will consider the following:
              (1) The direct or indirect effect which issuing such permit would be likely to have upon the wild population of bald or golden eagles;
              (2) Whether evidence shows that bald or golden eagles have in fact become seriously injurious to wildlife or to agriculture or other interests in the particular locality to be covered by the permit and the injury complained of is substantial, or that bald or golden eagles pose a significant risk to human or eagle health and safety; and
              (3) Whether the only way to abate or prevent the damage caused by the bald or golden eagle is to take some or all of the offending birds.
              (d) Tenure of permits. The tenure of any permit to take bald or golden eagles under this section is that shown on the face of the permit. We will not issue these permits for terms longer than 90 days, except that permits to authorize disturbance associated with hazing eagles from the vicinity may be valid for up to 5 years. We may amend, suspend, or revoke permits issued for a period of longer than 90 days if new information indicates that revised permit conditions are necessary, or that suspension or revocation is necessary, to safeguard local or regional eagle populations.
              [39 FR 1183, Jan. 4, 1974, as amended at 63 FR 52638, Oct. 1, 1998; 64 FR 50473, Sept. 17, 1999; 74 FR 46876, Sept. 11, 2009]
            
            
              § 22.24
              Permits for falconry purposes.
              (a) Use of golden eagles in falconry. If you meet the conditions outlined in § 21.29 (c)(3)(iv) of this part, and you have a permit to possess a golden eagle (Aquila chrysaetos) from your State, tribe, or territory, we consider your permit sufficient for the purposes of the Bald and Golden Eagle Protection Act (16 U.S.C. 668-668d), subject to the requirement that take of golden eagles for falconry is compatible with the preservation of the golden eagle.
              (b) Transfer of golden eagles trapped by government employees to other permittees. If you have the necessary permit(s) from your State, tribe, or territory, a government employee who has trapped a golden eagle under a Federal depredation permit or under a depredation control order may transfer the bird to you if he or she cannot release the eagle in an appropriate location. A golden eagle may only be taken from a livestock or wildlife depredation area declared by USDA Wildlife Services and permitted under § 22.23, or from a livestock depredation area authorized in accordance with Subpart D, Depredation Control Orders on Golden Eagles.
              [73 FR 59477, Oct. 8, 2008, as amended at 75 FR 932, Jan. 7, 2010]
            
            
              § 22.25
              What are the requirements concerning permits to take golden eagle nests?
              The Director may, upon receipt of an application and in accordance with the issuance criteria of this section, issue a permit authorizing any person to take alternate golden eagle nests during a resource development or recovery operation if the taking is compatible with the preservation of golden eagles. The information collection requirements contained within this section have been approved by the Office of Management and Budget under 44 U.S.C. 3507 and assigned clearance number 1018-0022. This information is being collected to provide information necessary to evaluate permit applications. This information will be used to review permit applications and make decisions, according to the criteria established in this section for the issuance or denial of such permits. The obligation to respond is required to obtain or retain a permit.
              (a) How do I apply for a permit to take golden eagle nests? You must submit applications for permits to take golden eagle nests to the appropriate Regional Director—Attention: Migratory Bird Permit Office. You can find addresses for the appropriate Regional Directors in 50 CFR 2.2. We will only accept applications if you are engaged in a resource development or recovery operation, including the planning and permitting stages of an operation. Your application must contain the general information and certification required by § 13.12(a) of this chapter plus the following additional information:
              (1) A description of the resource development or recovery operation in which the applicant is engaged.
              (2) The number of golden eagle nests proposed to be taken.
              (3) A description of the property on which the taking is proposed, with reference made to its exact geographic location. An appropriately scaled map or plat must be included which delineates the area of the resource development or recovery operation and identifies the exact location of each golden eagle nest proposed to be taken. The map or plat must contain enough detail so that each golden eagle nest proposed to be taken can be readily located by the Service.
              (4) Nest and territory occupancy data. (i) For each golden eagle nest proposed to be taken, the applicant must identify on an appropriately scaled map or plat the exact location of each golden eagle nest in the nesting territory. The map or plat must contain enough details so that each golden eagle nest can be readily located by the Service.
              
              (ii) A description of the monitoring that was done to verify that eagles are not attending the nest for breeding purposes, and any additional available documentation used in identifying which nests within the territory were in-use nests in current and past breeding seasons.
              (5) A description of each activity to be performed during the resource development or recovery operation which involves the taking of a golden eagle nest.
              (6) The length of time for which the permit is requested, including the dates on which the proposed resource development or recovery operation is to begin and end.
              (7) A statement indicating the intended disposition of each nest proposed to be taken. Applicants should state whether they are willing to collect any nest for scientific or educational purposes.
              (8) A statement indicating any proposed mitigation measures that are compatible with the resource development or recovery operation to encourage golden eagles to reoccupy the resource development or recovery site. Mitigation measures may include reclaiming disturbed land to enhance golden eagle nesting and foraging habitat, relocating in suitable habitat any inactive golden eagle nest taken, or establishing one or more nest sites. If the establishment of one or more nest sites is proposed, a description of the materials and methods to be used and the exact location of each artificial nest site must be included.
              (b) Additional permit conditions. In addition to the general conditions set forth in part 13 of this chapter, permits to take golden eagle nests are subject to the following additional conditions:
              (1) Only alternate golden eagle nests may be taken;
              (2) The permittee shall submit a report of activities conducted under the permit to the Director within ten (10) days following the permit's expiration;
              (3) The permittee shall notify the Director in writing at least 10 days but not more than 30 days before any golden eagle nest is taken;
              (4) The permittee must comply with any mitigation and monitoring measures determined by the Director to be practicable and compatible with the resource development or recovery operation; and
              (5) Any permit issued before the commencement of a resource development or recovery operation is invalid if the activity which required a permit is not performed.
              (c) Issuance criteria. The Director shall conduct an investigation and not issue a permit to take any golden eagle nest unless such taking is compatible with the preservation of golden eagles. In making such determination, the Director shall consider the following:
              (1) Whether the applicant can reasonably conduct the resource development or recovery operation in a manner that avoids taking any golden eagle nest;
              (2) The total number of golden eagle nests proposed to be taken;
              (3) Whether suitable golden eagle nesting and foraging habitat unaffected by the resource development or recovery operation is available to accommodate any golden eagles displaced by the resource development or recovery operation; and
              (4) Whether practicable mitigation measures compatible with the resource development or recovery operation are available to encourage reoccupation by golden eagles of the resource development or recovery site. Mitigation measures may include, but are not limited to, reclaiming disturbed land to enhance golden eagle nesting and foraging habitat, relocating in suitable habitat any golden eagle nest taken, or establishing one or more nest sites.
              (d) Tenure of permits. The tenure of any permit to take golden eagle nests is 2 years from the date of issuance, unless a shorter period of time is prescribed on the face of the permit. Permits may be renewed in accordance with part 13 of this chapter.
              [48 FR 57300, Dec. 29, 1983, as amended at 63 FR 52638, Oct. 1, 1998; 64 FR 50474, Sept. 17, 1999; 81 FR 91550, Dec. 16, 2016]
            
            
              § 22.26
              Permits for eagle take that is associated with, but not the purpose of, an activity.
              (a) Purpose and scope. This permit authorizes take of bald eagles and golden eagles where the take is compatible with the preservation of the bald eagle and the golden eagle; is necessary to protect an interest in a particular locality; is associated with, but not the purpose of, the activity; and cannot practicably be avoided.
              (b) Definitions. In addition to the definitions contained in part 10 of this subchapter, and § 22.3, the following definition applies in this section:
              
                Eagle means a live bald eagle (Haliaeetus leucocephalus), live golden eagle (Aquila chrysaetos), a bald eagle egg, or a golden eagle egg.
              (c) Permit conditions. In addition to the conditions set forth in part 13 of this subchapter, which govern permit renewal, amendment, transfer, suspension, revocation, and other procedures and requirements for all permits issued by the Service, your authorization is subject to the following additional conditions:
              (1) You must comply with all avoidance, minimization, or other mitigation measures specified in the terms of your permit to mitigate for the detrimental effects on eagles, including indirect and cumulative effects, of the permitted take.
              (i) Compensatory mitigation scaled to project impacts will be required for any permit authorizing take that would exceed the applicable eagle management unit take limits. Compensatory mitigation for this purpose must ensure the preservation of the affected eagle species by reducing another ongoing form of mortality by an amount equal to or greater than the unavoidable mortality, or increasing the eagle population by an equal or greater amount.
              (ii) Compensatory mitigation may also be required in the following circumstances:
              (A) When cumulative authorized take, including the proposed take, would exceed 5 percent of the local area population; or
              (B) When available data indicate that cumulative unauthorized mortality would exceed 10 percent of the local area population.
              (iii) All required compensatory mitigation must:
              (A) Be determined based on application of all practicable avoidance and minimization measures;
              (B) Be sited within the same eagle management unit where the permitted take will occur unless the Service has reliable data showing that the population affected by the take includes individuals that are reasonably likely to use another eagle management unit during part of their seasonal migration;
              (C) Use the best available science in formulating and monitoring the long-term effectiveness of mitigation measures and use rigorous compliance and effectiveness monitoring and evaluation to make certain that mitigation measures achieve their intended outcomes, or that necessary changes are implemented to achieve them;
              (D) Be additional and improve upon the baseline conditions of the affected eagle species in a manner that is demonstrably new and would not have occurred without the compensatory mitigation (voluntary actions taken in anticipation of meeting compensatory mitigation requirements for an eagle take permit not yet granted may be credited toward compensatory mitigation requirements);
              (E) Be durable and, at a minimum, maintain its intended purpose for as long as impacts of the authorized take persist; and
              (F) Include mechanisms to account for and address uncertainty and risk of failure of a compensatory mitigation measure.
              (iv) Compensatory mitigation may include conservation banking, in-lieu fee programs, and other third-party mitigation projects or arrangements. Permittee-responsible mitigation may be approved provided the permittee submits verifiable documentation sufficient to demonstrate that the standards set forth in paragraph (c)(1)(iii) of this section have been met and the alternative means of compensatory mitigation will offset the permitted take to the degree that is compatible with the preservation of eagles.
              (2) Monitoring. (i) You may be required to monitor impacts to eagles from the permitted activity for up to 3 years after completion of the activity or as set forth in a separate management plan, as specified on your permit. For ongoing activities and enduring site features that will likely continue to cause take, periodic monitoring will be required for as long as the data are needed to assess impacts to eagles.
              (ii) The frequency and duration of required monitoring will depend on the form and magnitude of the anticipated take and the objectives of associated avoidance, minimization, or other mitigation measures, not to exceed what is reasonable to meet the primary purpose of the monitoring, which is to provide data needed by the Service regarding the impacts of the activity on eagles for purposes of adaptive management. You must coordinate with the Service to develop project-specific monitoring protocols. If the Service has officially issued or endorsed, through rulemaking procedures, monitoring protocols for the activity that will take eagles, you must follow them, unless the Service waives this requirement. Your permit may require that the monitoring be conducted by qualified, independent third parties that report directly to the Service.
              (3) You must submit an annual report summarizing the information you obtained through monitoring to the Service every year that your permit is valid and for up to 3 years after completion of the activity or termination of the permit, as specified in your permit. The Service will make eagle mortality information from annual reports available to the public.
              (4) While the permit is valid and for up to 3 years after it expires, you must allow Service personnel, or other qualified persons designated by the Service, access to the areas where eagles are likely to be affected, at any reasonable hour, and with reasonable notice from the Service, for purposes of monitoring eagles at the site(s).
              (5) The authorizations granted by permits issued under this section apply only to take that results from activities conducted in accordance with the description contained in the permit application and the terms of the permit. If the permitted activity changes after a permit is issued, you must immediately contact the Service to determine whether a permit amendment is required in order to retain take authorization.
              (6) You must contact the Service immediately upon discovery of any unanticipated take.
              (7) Additional conditions for permits with durations longer than 5 years—(i) Monitoring. Monitoring to assess project impacts to eagles and the effectiveness of avoidance and minimization measures must be conducted by qualified, independent third parties, approved by the Service. Monitors must report directly to the Service and provide a copy of the reports and materials to the permittee.
              (ii) Adaptive management. The permit will specify circumstances under which modifications to avoidance, minimization, or compensatory mitigation measures or monitoring protocols will be required, which may include, but are not limited to: Take levels, location of take, and changes in eagle use of the activity area. At a minimum, the permit must specify actions to be taken if take approaches or reaches the amount authorized and anticipated within a given time frame. Adaptive management terms in a permit will include review periods of no more than 5 years and may require prompt action(s) upon reaching specified conditions at any time during the review period.
              (iii) Permit reviews. At no more than 5 years from the date a permit that exceeds 5 years is issued, and at least every 5 years thereafter, the permittee will compile, and submit to the Service, eagle fatality data or other pertinent information that is site-specific for the project, as required by the permit. The Service will review this information, as well as information provided directly to the Service by independent monitors, to determine whether:
              (A) The permittee is in compliance with the terms and conditions of the permit and has implemented all applicable adaptive management measures specified in the permit; and
              (B) Eagle take does not exceed the amount authorized to occur within the period of review.
              (iv) Actions to be taken based on the permit review. (A) In consultation with the permittee, the Service will update fatality predictions, authorized take levels and compensatory mitigation for future years, taking into account the observed levels of take based on approved protocols for monitoring and estimating total take, and, if applicable, accounting for changes in operations or permit conditions pursuant to the adaptive management measures specified in the permit or made pursuant to paragraphs (c)(7)(iv)(B) through (D) of this section.
              (B) If authorized take levels for the period of review are exceeded in a manner or to a degree not addressed in the adaptive management conditions of the permit, based on the observed levels of take using approved protocols for monitoring and estimating total take, the Service may require additional actions including but not limited to:
              (1) Adding, removing, or adjusting avoidance, minimization, or compensatory mitigation measures;
              (2) Modifying adaptive management conditions;
              (3) Modifying monitoring requirements; and
              (4) Suspending or revoking the permit in accordance with part 13 of this subchapter B.
              (C) If the observed levels of take, using approved protocols for monitoring and estimating total take, are below the authorized take levels for the period of review, the Service will proportionately revise the amount of compensatory mitigation required for the next period of review, including crediting excess compensatory mitigation already provided by applying it to the next period of review.
              (D) Provided the permittee implements all required actions and remains compliant with the terms and conditions of the permit, no other action is required. However, with consent of the permittee, the Service may make additional changes to a permit, including appropriate modifications to avoidance and/or minimization measures or monitoring requirements. If measures are adopted that have been shown to be effective in reducing risk to eagles, appropriate adjustments will be made in fatality predictions, take estimates, and compensatory mitigation.
              (v) Fees. For permits with terms longer than 5 years, an administration fee of $8,000 will be assessed every 5 years for permit review.
              (8) The Service may amend, suspend, or revoke a permit issued under this section if new information indicates that revised permit conditions are necessary, or that suspension or revocation is necessary, to safeguard local or regional eagle populations. This provision is in addition to the general criteria for amendment, suspension, and revocation of Federal permits set forth in §§ 13.23, 13.27, and 13.28 of this chapter.
              (9) Notwithstanding the provisions of § 13.26 of this chapter, you remain responsible for all outstanding monitoring requirements and mitigation measures required under the terms of the permit for take that occurs prior to cancellation, expiration, suspension, or revocation of the permit.
              (10) You must promptly notify the Service of any eagle(s) found injured or dead at the activity site, regardless of whether the injury or death resulted from your activity. The Service will determine the disposition of such eagles.
              (11) You are responsible for ensuring that the permitted activity is in compliance with all Federal, Tribal, State, and local laws and regulations applicable to eagles.
              (d) Applying for an eagle take permit. (1) You are advised to coordinate with the Service as early as possible for advice on whether a permit is needed and for technical assistance in assembling your permit application package. The Service may provide guidance on developing complete and adequate application materials and will determine when the application form and materials are ready for submission.
              (2) Your application must consist of a completed application Form 3-200-71 and all required attachments. Send applications to the Regional Director of the Region in which the take would occur—Attention: Migratory Bird Permit Office. You can find the current addresses for the Regional Directors in § 2.2 of subchapter A of this chapter.

              (3) Except as set forth in paragraph (d)(3)(ii) of this section, an applicant must coordinate with the Service to develop project-specific monitoring and survey protocols, take probability models, and any other applicable data quality standards, and include in the application all the data thereby obtained.
              
              (i) If the Service has officially issued or endorsed, through rulemaking procedures, survey, modeling, or other data quality standards for the activity that will take eagles, you must follow them and include in your application all the data thereby obtained, unless the Service waives this requirement for your application.
              (ii) Applications for eagle incidental take permits for wind facilities must include pre-construction eagle survey information collected according to the following standards, unless exceptional circumstances apply and survey requirements can be modified to accommodate those circumstances after consultation with, and written concurrence by, the Service:
              (A) Surveys must consist of point-based recordings of bald eagle and golden eagle flight activity (minutes of flight) within a three-dimensional cylindrical plot (the sample plot). The radius of the sample plot is 2,625 feet (ft) (800 meters (m)), and the height above ground level must be either 656 ft (200 m) or 82 ft (25 m) above the maximum blade reach, whichever is greater.
              (B) The duration of the survey for each visit to each sample plot must be at least 1 hour.
              (C) Sampling must include at least 12 hours per sample plot per year for 2 or more years. Each sample plot must be sampled at least once per month, and the survey start time for a sampling period must be selected randomly from daylight hours,1
                 unless the conditions in paragraph (d)(3)(ii)(F) of this section apply.
              
                
                  1 Daylight hours are defined as the hours between sunrise and sunset.
              
              (D) Sampling design must be spatially representative of the project footprint,2
                 and spatial coverage of sample plots must include at least 30 percent of the project footprint. Sample plot locations must be determined randomly, unless the conditions in paragraph (d)(3)(ii)(F) of this section apply.
              
                
                  2 The project footprint is the minimum-convex polygon that encompasses the wind-project area inclusive of the hazardous area around all turbines and any associated utility infrastructure, roads, etc.
              
              (E) The permit application package must contain the following:
              
                (1) Coordinates of each sample point in decimal degrees (specify projection/datum).
              
                (2) The radius and height of each sample plot.
              
                (3) The proportion of each three-dimensional sample plot that was observable from the sample point for each survey.
              
                (4) Dates, times, and weather conditions for each survey, to include the time surveys at each sample point began and ended.
              
                (5) Information for each survey on the number of eagles by species observed (both in flight and perched), and the amount of flight time (minutes) that each was in the sample plot area.
              
                (6) The number of proposed turbines and their specifications, including brand/model, rotor diameter, hub height, and maximum blade reach (height), or the range of possible options.
              (7) Coordinates of the proposed turbine locations in decimal degrees (specify projection/datum), including any alternate sites.
              (F) Stratified-random sampling (a sample design that accounts for variation in eagle abundance by, for example, habitat, time of day, season) will often provide more robust, efficient sampling. Random sampling with respect to time of day, month, or project footprint can be waived if stratification is determined to be a preferable sampling strategy after consultation and approval in advance with the Service.
              (iii) Application of the Service-endorsed data quality standards of paragraphs (d)(3)(i) and (ii) of this section may not be needed if:
              (A) The Service has data of sufficient quality to predict the likely risk to eagles;
              (B) Expediting the permit process will benefit eagles; or
              (C) The Service determines the risk to eagles from the activity is low enough relative to the status of the eagle population based on:
              (1) Physiographic and biological factors of the project site; or
              (2) The project design (i.e., use of proven technology, micrositing, etc.).
              
              (e) Evaluation of applications. In determining whether to issue a permit, we will evaluate:
              (1) Whether take is likely to occur based on the magnitude and nature of the impacts of the activity.
              (2) Whether the take is:
              (i) Compatible with the preservation of the bald eagle and the golden eagle, including consideration of indirect effects and the cumulative effects of other permitted take and other additional factors affecting eagle populations;
              (ii) Associated with the permanent loss of an important eagle use area;
              (iii) Necessary to protect a legitimate interest in a particular locality; and
              (iv) Associated with, but not the purpose of, the activity.
              (3) Whether the cumulative authorized take, including the proposed take, would exceed 5 percent of the local area population.
              (4) Any available data indicating that unauthorized take may exceed 10 percent of the local area population.
              (5) Whether the applicant has proposed all avoidance and minimization measures to reduce the take to the maximum degree practicable relative to the magnitude of the impacts to eagles.
              (6) Whether the applicant has proposed compensatory mitigation measures that comply with standards set forth under paragraph (c)(1) of this section to compensate for remaining unavoidable impacts after all appropriate and practicable avoidance and minimization measures have been applied.
              (7) Whether issuing the permit would preclude the Service from authorizing another take necessary to protect an interest of higher priority, according to the following prioritization order:
              (i) Safety emergencies;
              (ii) Increased need for traditionally practiced Native American tribal religious use that requires taking eagles from the wild;
              (iii) Non-emergency activities necessary to ensure public health and safety; and
              (iv) Other interests.
              (8) For projects that are already operational and have taken eagles without a permit, whether such past unpermitted eagle take has been resolved or is in the process of resolution with the Office of Law Enforcement through settlement or other appropriate means.
              (9) Any additional factors that may be relevant to our decision whether to issue the permit, including, but not limited to, the cultural significance of a local eagle population.
              (f) Required determinations. Before we issue a permit, we must find that:

              (1) The direct and indirect effects of the take and required mitigation, together with the cumulative effects of other permitted take and additional factors affecting the eagle populations within the eagle management unit and the local area population, are compatible with the preservation of bald eagles and golden eagles.
              (2) The taking is necessary to protect an interest in a particular locality.
              (3) The taking is associated with, but not the purpose of, the activity.
              (4) The applicant has applied all appropriate and practicable avoidance and minimization measures to reduce impacts to eagles.
              (5) The applicant has applied all appropriate and practicable compensatory mitigation measures, when required, pursuant to paragraph (c) of this section, to compensate for remaining unavoidable impacts after all appropriate and practicable avoidance and minimization measures have been applied.
              (6) Issuance of the permit will not preclude issuance of another permit necessary to protect an interest of higher priority as set forth in paragraph (e)(7) of this section.
              (7) Issuance of the permit will not interfere with an ongoing civil or criminal action concerning unpermitted past eagle take at the project.
              (g) We may deny issuance of a permit if we determine that take is not likely to occur.
              (h) Permit duration. The duration of each permit issued under this section will be designated on its face and will be based on the duration of the proposed activities, the period of time for which take will occur, the level of impacts to eagles, and the nature and extent of mitigation measures incorporated into the terms and conditions of the permit. A permit for incidental take will not exceed 30 years.
              (i) Applicants for eagle incidental take permits who submit a completed permit application by July 14, 2017 may elect to apply for coverage under the regulations that were in effect prior to January 17, 2017 provided that the permit application satisfies the permit application requirements of the regulations in effect prior to January 17, 2017. If the Service issues a permit to such applicants, all of the provisions and conditions of the regulations that were in effect prior to January 17, 2017 will apply.
              [74 FR 46877, Sept. 11, 2009, as amended at 79 FR 73725, Dec. 9, 2013; 81 FR 8004, Feb. 17, 2016; 81 FR 91551, Dec. 16, 2016]
            
            
              § 22.27
              Removal of eagle nests.
              (a) Purpose and scope. (1) A permit may be issued under this section to authorize removal or relocation of:
              (i) An in-use or alternate nest where necessary to alleviate an existing safety emergency, or to prevent a rapidly developing safety emergency that is otherwise likely to result in bodily harm to humans or eagles while the nest is still in use by eagles for breeding purposes;
              (ii) An alternate nest when the removal is necessary to ensure public health and safety;
              (iii) An alternate nest, or an in-use nest prior to egg-laying, that is built on a human-engineered structure and creates, or is likely to create, a functional hazard that renders the structure inoperable for its intended use; or
              (iv) An alternate nest, provided the take is necessary to protect an interest in a particular locality and the activity necessitating the take or the mitigation for the take will, with reasonable certainty, provide a net benefit to eagles.
              (2) Where practicable and biologically warranted, the permit may require a nest to be relocated, or a substitute nest provided, in a suitable site within the same territory to provide a viable nesting option for eagles within that territory, unless such relocation would create a threat to safety. However, we may issue permits to remove nests that we determine cannot or should not be relocated. The permit may authorize take of eggs or nestlings if present. The permit may also authorize the take of adult eagles (e.g., disturbance or capture) associated with the removal or relocation of the nest.
              (3) A permit may be issued under this section to cover multiple nest takes over a period of up to 5 years, provided the permittee complies with comprehensive measures developed in coordination with the Service to minimize the need to remove nests and specified as conditions of the permit.
              (4) This permit does not authorize intentional, lethal take of eagles.
              (b) Conditions.(1) The permit does not authorize take of in-use nests except:
              (i) For safety emergencies as provided under paragraph (a)(1)(i) of this section; or
              (ii) Prior to egg-laying if the in-use nest is built on a human-engineered structure and meets the provisions set forth in paragraph (a)(1)(iii) of this section.
              (2) When an in-use nest must be removed under this permit, any take of nestlings or eggs must be conducted by a Service-approved, qualified agent. All nestlings and viable eggs must be immediately transported to foster/recipient nests or a rehabilitation facility permitted to care for eagles, as directed by the Service, unless the Service waives this requirement.
              (3) Possession of the nest for any purpose other than removal or relocation is prohibited without a separate permit issued under this part authorizing such possession.
              (4) You must submit a report consisting of a summary of the activities conducted under the permit to the Service within 30 days after the permitted take occurs, except that for programmatic permits, you must report each nest removal within 10 days after the take and submit an annual report by January 31 containing all the information required in Form 3-202-16 for activities conducted during the preceding calendar year.

              (5) You may be required to monitor the area and report whether eagles attempt to build or occupy another nest at another site in the vicinity for the duration specified in the permit.
              (6) You may be required under the terms of the permit to harass eagles from the area following the nest removal when the Service determines it is necessary to prevent eagles from re-nesting in the vicinity.
              (7) You must comply with all avoidance, minimization, or other mitigation measures specified in the terms of your permit to mitigate for the detrimental effects on eagles, including indirect and cumulative effects, of the permitted take.
              (8) Compensatory mitigation scaled to project impacts will be required for any permit authorizing take that would exceed the applicable eagle management unit take limits. Compensatory mitigation must conform to the standards set forth at § 22.26(c)(1)(iii). Compensatory mitigation may also be required in the following circumstances:
              (i) When cumulative authorized take, including the proposed take, would exceed 5 percent of the local area population;
              (ii) When available data indicate that cumulative unauthorized mortality would exceed 10 percent of the local area population; or
              (iii) If the permitted activity does not provide a net benefit to eagles, you must apply appropriate and practicable compensatory mitigation measures as specified in your permit to provide a net benefit to eagles scaled to the effects of the nest removal.
              (9) The Service may amend or revoke a programmatic permit issued under this section if new information indicates that revised permit conditions are necessary, or that suspension or revocation is necessary, to safeguard local or regional eagle populations.
              (10) Notwithstanding the provisions of § 13.26 of this subchapter, you remain responsible for all outstanding monitoring requirements and mitigation measures required under the terms of the permit for take that occurs prior to cancellation, expiration, suspension, or revocation of the permit.
              (11) You are responsible for ensuring that the permitted activity is in compliance with all Federal, Tribal, State, and local laws and regulations applicable to eagles.
              (c) Applying for a permit to take eagle nests. (1) If the take is necessary to address an immediate threat to human or eagle safety, contact your local U.S. Fish and Wildlife Service Regional Migratory Bird Permit Office (http://www.fws.gov/permits/mbpermits/addresses.html) at the earliest possible opportunity to inform the Service of the emergency.
              (2) Your application must consist of a completed application Form 3-200-72 and all required attachments. Send applications to the Regional Director of the Region in which the disturbance would occur—Attention: Migratory Bird Permit Office. You can find the current addresses for the Regional Directors in § 2.2 of subchapter A of this chapter.
              (d) Evaluation of applications. In determining whether to issue a permit, we will evaluate:
              (1) Whether the activity meets the requirements of paragraph (a)(1) of this section;
              (2) The direct and indirect effects of the take and required mitigation, together with the cumulative effects of other permitted take and additional factors affecting eagle populations;
              (3) Whether there is a practicable alternative to nest removal that will protect the interest to be served;
              (4) Whether issuing the permit would preclude the Service from authorizing another take necessary to protect an interest of higher priority, as set forth in paragraph (e)(5) of this section;
              (5) For take that is not necessary to alleviate an immediate safety emergency, whether suitable nesting and foraging habitat is available to accommodate eagles displaced by the nest removal; and
              (6) Any additional factors that may be relevant to our decision whether to issue the permit, including, but not limited to, the cultural significance of a local eagle population.
              (e) Required determinations. Before issuing a permit under this section, we must find that:

              (1) The direct and indirect effects of the take and required mitigation, together with the cumulative effects of other permitted take and additional factors affecting eagle populations, are compatible with the preservation of the bald eagle or the golden eagle.
              (2) For alternate nests:
              (i) The take is necessary to ensure public health and safety;
              (ii) The nest is built on a human-engineered structure and creates, or is likely to create, a functional hazard that renders the structure inoperable for its intended use; or
              (iii) The take is necessary to protect an interest in a particular locality, and the activity necessitating the take or the mitigation for the take will, with reasonable certainty, provide a net benefit to eagles.
              (3) For in-use nests prior to egg-laying, the nest is built on a human-engineered structure and creates, or is likely to create, a functional hazard that renders the structure inoperable for its intended use.
              (4) For in-use nests, the take is necessary to alleviate an existing safety emergency, or to prevent a rapidly developing safety emergency that is otherwise likely to result in bodily harm to humans or eagles while the nest is still in use by eagles for breeding purposes.
              (5) There is no practicable alternative to nest removal that would protect the interest to be served.
              (6) Issuing the permit will not preclude the Service from authorizing another take necessary to protect an interest of higher priority, according to the following prioritization order:
              (i) Safety emergencies;
              (ii) Increased need for traditionally practiced Native American tribal religious use that requires taking eagles from the wild;
              (iii) Non-emergency activities necessary to ensure public health and safety;
              (iv) Resource development or recovery operations (under § 22.25, for golden eagle nests only); and
              (v) Other interests.
              (f) Tenure of permits. The tenure of any permit to take eagle nests under this section is set forth on the face of the permit and will not be longer than 5 years.
              [74 FR 46877, Sept. 11, 2009, as amended at 81 FR 91553, Dec. 16, 2016]
            
            
              § 22.28
              Permits for bald eagle take exempted under the Endangered Species Act.
              (a) Purpose and scope. This permit authorizes take of bald eagles (Haliaeetus leucocephalus) in compliance with the terms and conditions of a section 7 incidental take statement under the Endangered Species Act of 1973, as amended (ESA) (16 U.S.C. 1531 et seq.; 50 CFR 402, Subpart B) issued prior to the effective date of 50 CFR 22.26.
              (b) Issuance criteria. Before issuing you a permit under this section, we must find that you are in full compliance with the terms and conditions contained in the applicable ESA incidental take statement issued prior to the effective date of 50 CFR 22.26 for take of eagles, based on your certification and any other relevant information available to us, including, but not limited to, monitoring or progress reports required pursuant to your incidental take statement. The terms and conditions of the Eagle Act permit under this section, including any modified terms and conditions, must be compatible with the preservation of the bald eagle.
              (c) Permit conditions. (1) You must comply with all terms and conditions of the incidental take statement issued under section 7 of the ESA, or modified measures specified in the terms of your permit issued under this section. At permit issuance or at any time during its tenure, the Service may modify the terms and conditions that were included in your ESA incidental take statement, based on one or more of the following factors:
              (i) You requested and received modified measures because some of the requirements for take authorization under the ESA were not necessary for take authorization under the Eagle Act;
              (ii) The amount or extent of incidental take authorized under the take statement is exceeded;

              (iii) New information reveals effects of the action that may affect eagles in a manner or to an extent not previously considered, and requires modification of the terms and conditions to ensure the preservation of the bald eagle or the golden eagle; or
              
              (iv) The activity will be modified by the permittee in a manner that causes effects to eagles that were not previously considered and which requires modification of the terms and conditions in the incidental take statement in order to ensure the preservation of the bald eagle or the golden eagle.
              (2) During any period when the eagles covered by your incidental take statement are listed under the ESA, you must comply with the terms and conditions of both the incidental take statement and the permit issued under this section.
              (d) Permit duration. The permit will be valid until the action that will take eagles, as described in the incidental take statement or modified to condition the permit issued under this section, is completed, as long as the permittee complies with the terms and conditions of the permit, including any modified terms and conditions.
              (e) Applying for an eagle take permit. (1) Your application must consist of a copy of the applicable section 7 incidental take statement issued pursuant to the Endangered Species Act (ESA), and a signed certification that you are in full compliance with all terms and conditions of the ESA incidental take statement.
              (2) If you request reevaluation of the terms and conditions required under your previously granted ESA incidental take statement for eagles, you must include a description of the modifications you request, and an explanation for why you believe the original conditions or measures are not reasonably justified to offset the detrimental impact of the permitted activity on eagles.
              (3) Send completed permit applications to the Regional Director of the Region in which the disturbance would occur—Attention: Migratory Bird Permit Office. You can find the current addresses for the Regional Directors in § 2.2 of subchapter A of this chapter.
              [73 FR 29083, May 20, 2008; 74 FR 46879, Sept. 11, 2009]
            
          
          
            Subpart D—Depredation Control Orders on Golden Eagles
            
              § 22.31
              Golden eagle depredations control order on request of Governor of a State.
              (a) Whenever the Governor of any State requests permission to take golden eagles to seasonally protect domesticated flocks and herds in such State, the Director shall make an investigation and if he determines that such taking is necessary to and will seasonally protect domesticated flocks and herds in such States he shall authorize such taking in whatever part or parts of the State and for such periods as he determines necessary to protect such interests.

              (b) Requests from the Governor of a State to take golden eagles to seasonally protect domesticated flocks and herds must be submitted in writing to the Director listing the periods of time during which the taking of such birds is recommended, and including a map of the State indicating the boundaries of the proposed area of taking. Such requests should include a statement of the facts and the source of such facts that in the Governor's opinion justifies the request. After a decision by the Director, the Governor will be advised in writing concerning the request and a notice will be published in the Federal Register.
              
            
            
              § 22.32
              Conditions and limitations on taking under depredation control order.
              (a) Whenever the taking of golden eagles without a permit is authorized for the seasonal protection of livestock, such birds may be taken by firearms, traps, or other suitable means except by poison or from aircraft.

              (b) Any person exercising any of the privileges granted by this subpart D must permit all reasonable times, including during actual operations, any Service agent, or other game law enforcement officer free and unrestricted access over the premises on which such operations have been or are being conducted; and shall furnish promptly to such officer whatever information he may require concerning such operations.
              
              (c) The authority to take golden eagles under a depredations control order issued pursuant to this subpart D only authorizes the taking of golden eagles when necessary to seasonally protect domesticated flocks and herds, and all such birds taken must be reported and turned over to a local Bureau Agent.
            
          
        
        
          Pt. 23
          PART 23—CONVENTION ON INTERNATIONAL TRADE IN ENDANGERED SPECIES OF WILD FAUNA AND FLORA (CITES)
          
            
              Subpart A—Introduction
              Sec.
              23.1
              What are the purposes of these regulations and CITES?
              23.2
              How do I decide if these regulations apply to my shipment or me?
              23.3
              What other wildlife and plant regulations may apply?
              23.4
              What are Appendices I, II, and III?
              23.5
              How are the terms used in these regulations defined?
              23.6
              What are the roles of the Management and Scientific Authorities?
              23.7
              What office do I contact for CITES information?
              23.8
              What are the information collection requirements?
              23.9
              Incorporation by reference.
            
            
              Subpart B—Prohibitions, Exemptions, and Requirements
              23.13
              What is prohibited?
              23.14
              [Reserved]
              23.15
              How may I travel internationally with my personal or household effects, including tourist souvenirs?
              23.16
              What are the U.S. CITES requirements for urine, feces, and synthetically derived DNA?
              23.17
              What are the requirements for CITES specimens traded internationally by diplomatic, consular, military, and other persons exempt from customs duties or inspections?
              23.18
              What CITES documents are required to export Appendix-I wildlife?
              23.19
              What CITES documents are required to export Appendix-I plants?
              23.20
              What CITES documents are required for international trade?
              23.21
              What happens if a country enters a reservation for a species?
              23.22
              What are the requirements for in-transit shipments?
              23.23
              What information is required on U.S. and foreign CITES documents?
              23.24
              What code is used to show the source of the specimen?
              23.25
              What additional information is required on a non-Party CITES document?
              23.26
              When is a U.S. or foreign CITES document valid?
              23.27
              What CITES documents do I present at the port?
            
            
              Subpart C—Application Procedures, Criteria, and Conditions
              23.32
              How do I apply for a U.S. CITES document?
              23.33
              How is the decision made to issue or deny a request for a U.S. CITES document?
              23.34
              What kinds of records may I use to show the origin of a specimen when I apply for a U.S. CITES document?
              23.35
              What are the requirements for an import permit?
              23.36
              What are the requirements for an export permit?
              23.37
              What are the requirements for a re-export certificate?
              23.38
              What are the requirements for a certificate of origin?
              23.39
              What are the requirements for an introduction-from-the-sea certificate?
              23.40
              What are the requirements for a certificate for artificially propagated plants?
              23.41
              What are the requirements for a bred-in-captivity certificate?
              23.42
              What are the requirements for a plant hybrid?
              23.43
              What are the requirements for a wildlife hybrid?
              23.44
              What are the requirements for traveling internationally with my personally owned live wildlife?
              23.45
              What are the requirements for a pre-Convention specimen?
              23.46
              What are the requirements for registering a commercial breeding operation for Appendix-I wildlife and commercially exporting specimens?
              23.47
              What are the requirements for export of an Appendix-I plant artificially propagated for commercial purposes?
              23.48
              What are the requirements for a registered scientific institution?
              23.49
              What are the requirements for an exhibition traveling internationally?
              23.50
              What are the requirements for a sample collection covered by an ATA carnet?
              23.51
              What are the requirements for issuing a partially completed CITES document?
              23.52
              What are the requirements for replacing a lost, damaged, stolen, or accidentally destroyed CITES document?
              23.53
              What are the requirements for obtaining a retrospective CITES document?
              23.54
              How long is a U.S. or foreign CITES document valid?
              23.55

              How may I use a CITES specimen after import into the United States?
              
              23.56
              What U.S. CITES document conditions do I need to follow?
            
            
              Subpart D—Factors Considered in Making Certain Findings
              23.60
              What factors are considered in making a legal acquisition finding?
              23.61
              What factors are considered in making a non-detriment finding?
              23.62
              What factors are considered in making a finding of not for primarily commercial purposes?
              23.63
              What factors are considered in making a finding that an animal is bred in captivity?
              23.64
              What factors are considered in making a finding that a plant is artificially propagated?
              23.65
              What factors are considered in making a finding that an applicant is suitably equipped to house and care for a live specimen?
            
            
              Subpart E—International Trade in Certain Specimens
              23.68
              How can I trade internationally in roots of American ginseng?
              23.69
              How can I trade internationally in fur skins and fur skin products of bobcat, river otter, Canada lynx, gray wolf, and brown bear harvested in the United States?
              23.70
              How can I trade internationally in American alligator and other crocodilian skins, parts, and products?
              23.71
              How can I trade internationally in sturgeon caviar?
              23.72
              How can I trade internationally in plants?
              23.73
              How can I trade internationally in timber?
              23.74
              How can I trade internationally in personal sport-hunted trophies?
              23.75
              How can I trade internationally in vicuña (Vicugna vicugna)?
            
            
              Subpart F—Disposal of Confiscated Wildlife and Plants
              23.78
              What happens to confiscated wildlife and plants?
              23.79
              How may I participate in the Plant Rescue Center Program?
            
            
              Subpart G—CITES Administration
              23.84
              What are the roles of the Secretariat and the committees?
              23.85
              What is a meeting of the Conference of the Parties (CoP)?
              23.86
              How can I obtain information on a CoP?
              23.87
              How does the United States develop documents and negotiating positions for a CoP?
              23.88
              What are the resolutions and decisions of the CoP?
            
            
              Subpart H—Lists of Species
              23.89
              What are the criteria for listing species in Appendix I or II?
              23.90
              What are the criteria for listing species in Appendix III?
              23.91
              How do I find out if a species is listed?
              23.92
              Are any wildlife or plants, and their parts, products, or derivatives, exempt?
            
          
          
            Authority:

            Convention on International Trade in Endangered Species of Wild Fauna and Flora (March 3, 1973), 27 U.S.T. 1087; and Endangered Species Act of 1973, as amended, 16 U.S.C. 1531 et seq.
            
          
          
            Source:
            72 FR 48448, Aug. 23, 2007, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 23.1
              What are the purposes of these regulations and CITES?
              (a) Treaty. The regulations in this part implement the Convention on International Trade in Endangered Species of Wild Fauna and Flora, also known as CITES, the Convention, the Treaty, or the Washington Convention, TIAS (Treaties and Other International Acts Series) 8249.
              (b) Purpose. The aim of CITES is to regulate international trade in wildlife and plants, including parts, products, and derivatives, to ensure it is legal and does not threaten the survival of species in the wild. Parties, recognize that:
              (1) Wildlife and plants are an irreplaceable part of the natural systems of the earth and must be protected for this and future generations.
              (2) The value of wildlife and plants is ever-growing from the viewpoints of aesthetics, science, culture, recreation, and economics.
              (3) Although countries should be the best protectors of their own wildlife and plants, international cooperation is essential to protect wildlife and plant species from over-exploitation through international trade.
              (4) It is urgent that countries take appropriate measures to prevent illegal trade and ensure that any use of wildlife and plants is sustainable.
              (c) National legislation. We, the U.S. Fish and Wildlife Service (FWS), implement CITES through the Endangered Species Act (ESA).
            
            
              
              § 23.2
              How do I decide if these regulations apply to my shipment or me?
              If you are engaging in activities with specimens of CITES-listed species these regulations apply to you.
              [79 FR 30419, May 27, 2014]
            
            
              § 23.3
              What other wildlife and plant regulations may apply?
              (a) You may need to comply with other regulations in this subchapter that require a permit or have additional restrictions. Many CITES species are also covered by one or more parts of this subchapter or title and have additional requirements:
              (1) Part 15 (exotic birds).
              (2) Part 16 (injurious wildlife).
              (3) Parts 17 of this subchapter and 222, 223, and 224 of this title (endangered and threatened species).
              (4) Parts 18 of this subchapter and 216 of this title (marine mammals).
              (5) Part 20 (migratory bird hunting).
              (6) Part 21 (migratory birds).
              (7) Part 22 (bald and golden eagles).
              (b) If you are applying for a permit, you must comply with the general permit procedures in part 13 of this subchapter. Definitions and a list of birds protected under the Migratory Bird Treaty Act can be found in part 10 of this subchapter.
              (c) If you are importing (including introduction from the sea), exporting, or re-exporting wildlife or plants, you must comply with the regulations in part 14 of this subchapter for wildlife or part 24 of this subchapter for plants. Activities with plants are also regulated by the U.S. Department of Agriculture, Animal and Plant Health Inspection Service (APHIS) and Department of Homeland Security, U.S. Customs and Border Protection (CBP), in 7 CFR parts 319, 355, and 356.
              (d) You may also need to comply with other Federal, State, tribal, or local requirements.
            
            
              § 23.4
              What are Appendices I, II, and III?
              Species are listed by the Parties in one of three Appendices to the Treaty (see subpart H of this part), each of which provides a different level of protection and is subject to different requirements. Parties regulate trade in specimens of Appendix-I, -II, and -III species and their parts, products, and derivatives through a system of permits and certificates (CITES documents). Such documents enable Parties to monitor the effects of the volume and type of trade to ensure trade is legal and not detrimental to the survival of the species.
              (a) Appendix I includes species threatened with extinction that are or may be affected by trade. Trade in Appendix-I specimens may take place only in exceptional circumstances.
              (b) Appendix II includes species that are not presently threatened with extinction, but may become so if their trade is not regulated. It also includes species that need to be regulated so that trade in certain other Appendix-I or -II species may be effectively controlled; these species are most commonly listed due to their similarity of appearance to other related CITES species.
              (c) Appendix III includes species listed unilaterally by a range country to obtain international cooperation in controlling trade.
            
            
              § 23.5
              How are the terms used in these regulations defined?
              In addition to the definitions contained in part 10 of this subchapter, and unless the context otherwise requires, in this part:
              
                Affected by trade means that either a species is known to be in trade and the trade has or may have a detrimental impact on the status of the species, or a species is suspected to be in trade or there is demonstrable potential international demand for the species that may be detrimental to the survival of the species in the wild.
              
                Annotation means an official footnote to the listing of a species in the CITES Appendices. A reference annotation provides information that further explains the listing (such as “p.e.” for possibly extinct). A substantive annotation is an integral part of a species listing. It designates whether the listing includes or excludes a geographically separate population, subspecies, species, group of species, or higher taxon, and the types of specimens included in or excluded from the listing, such as certain parts, products, or derivatives. A substantive annotation may designate export quotas adopted by the CoP. For species transferred from Appendix I to II subject to an annotation relating to specified types of specimens, other types of specimens that are not specifically included in the annotation are treated as if they are Appendix-I specimens.
              
                Appropriate and acceptable destination, when used in an Appendix-II listing annotation for the export of, or international trade in, live animals, means that the Management Authority of the importing country has certified, based on advice from the Scientific Authority of that country, that the proposed recipient is suitably equipped to house and care for the animal (see criteria in § 23.65). Such certification must be provided before a CITES document is issued by the Management Authority of the exporting or re-exporting country.
              
                Artificially propagated means a cultivated plant that meets the criteria in § 23.64.
              
                ATA carnet means a type of international customs document (see § 23.50). ATA is a combination of the French and English words “Admission Temporaire/Temporary Admission.”
              
                Bred for commercial purposes means any specimen of an Appendix-I wildlife species bred in captivity for commercial purposes. Any Appendix-I specimen that does not meet the definition of “bred for noncommercial purposes” is considered to be bred for commercial purposes.
              
                Bred for noncommercial purposes means any specimen of an Appendix-I wildlife species bred in captivity for noncommercial purposes, where each donation, exchange, or loan of the specimen is noncommercial.
              
                Bred in captivity means wildlife that is captive-bred and meets the criteria in § 23.63.
              
                Captive-bred means wildlife that is the offspring (first (F1) or subsequent generations) of parents that either mated or otherwise transferred egg and sperm under controlled conditions if reproduction is sexual, or of a parent that was maintained under controlled conditions when development of the offspring began if reproduction is asexual, but does not meet the bred-in-captivity criteria (see § 23.63).
              
                Certificate means a CITES document or CITES exemption document that identifies on its face the type of certificate it is, including re-export certificate, introduction-from-the-sea certificate, and certificate of origin.
              
                CITES document or CITES exemption document means any certificate, permit, or other document issued by a Management Authority of a Party or a competent authority of a non-Party whose name and address is on file with the Secretariat to authorize the international movement of CITES specimens.
              
                Commercial means related to an activity, including actual or intended import, export, re-export, sale, offer for sale, purchase, transfer, donation, exchange, or provision of a service, that is reasonably likely to result in economic use, gain, or benefit, including, but not limited to, profit (whether in cash or in kind).
              
                Coral (dead) means pieces of stony coral that contain no living coral tissue and in which the structure of the corallites (skeletons of the individual polyps) is still intact and the specimens are therefore identifiable to the level of species or genus. See also § 23.23(c)(13).
              
                Coral fragments, including coral gravel and coral rubble, means loose pieces of broken finger-like stony coral between 2 and 30 mm measured in all directions that contain no living coral tissue and are not identifiable to the level of genus (see § 23.92 for exemptions).
              
                Coral (live) means pieces of stony coral that are alive and are therefore identifiable to the level of species or genus. See also § 23.23(c)(13).
              
                Coral rock means hard consolidated material greater than 30 mm measured in any direction that consists of pieces of stony coral that contain no living coral tissue and possibly also cemented sand, coralline algae, or other sedimentary rocks. Coral rock includes live rock and substrate, which are terms for pieces of coral rock to which are attached live specimens of other invertebrate species or coralline algae that are not listed in the CITES Appendices. See also § 23.23(c)(13).
              
                Coral sand means material that consists entirely or in part of finely crushed stony coral no larger than 2 mm measured in all directions that contains no living coral tissue and is not identifiable to the level of genus (see § 23.92 for exemptions).
              
                Coral (stony) means any coral in the orders Helioporacea, Milleporina, Scleractinia, Stolonifera, and Stylasterina.
              
                Country of origin means the country where the wildlife or plant was taken from the wild or was born or propagated in a controlled environment, except in the case of a plant specimen that qualified for an exemption under the provisions of CITES, the country of origin is the country in which the specimen ceased to qualify for the exemption.
              
                Cultivar means a horticulturally derived plant variety that: has been selected for a particular character or combination of characters; is distinct, uniform, and stable in these characters; and when propagated by appropriate means, retains these characters. The cultivar name and description must be formally published in order to be recognized under CITES.
              
                Cultivated means a plant grown or tended by humans for human use. A cultivated plant can be treated as artificially propagated under CITES only if it meets the criteria in § 23.64.
              
                Export means to send, ship, or carry a specimen out of a country (for export from the United States, see part 14 of this subchapter).
              
                Flasked means plant material obtained in vitro, in solid or liquid media, transported in sterile containers.
              
                Household effect means a dead wildlife or plant specimen that is part of a household move and meets the criteria in § 23.15.
              
                Hybrid means any wildlife or plant that results from a cross of genetic material between two separate taxa when one or both are listed in Appendix I, II, or III. See § 23.42 for plant hybrids and § 23.43 for wildlife hybrids.
              
                Import means to bring, ship, or carry a specimen into a country (for import into the United States, see part 14 of this subchapter).
              
                International trade means the import, introduction from the sea, export, or re-export across jurisdictional or international boundaries for any purpose whether commercial or noncommercial.
              
                In-transit shipment means the transshipment of any wildlife or plant through an intermediary country when the specimen remains under customs control and either the shipment meets the requirements of § 23.22 or the sample collection covered by an ATA carnet meets the requirements of § 23.50.
              
                Introduction from the sea means transportation into a country of specimens of any species that were taken in the marine environment not under the jurisdiction of any country, i.e., taken in those marine areas beyond the areas subject to the sovereignty or sovereign rights of a country consistent with international law, as reflected in the United Nations Convention on the Law of the Sea.
              
                ISO country code means the two-letter country code developed by the International Organization for Standardization (ISO) to represent the name of a country and its subdivisions.
              
                Live rock see the definition for coral rock.
              
              
                Management Authority means a governmental agency officially designated by, and under the supervision of, either a Party to implement CITES, or a non-Party to serve in the role of a Management Authority, including the issuance of CITES documents on behalf of that country.
              
                Noncommercial means related to an activity that is not commercial. Noncommercial includes, but is not limited to, personal use.
              
                Non-Party means a country that has not deposited an instrument of ratification, acceptance, approval, or accession to CITES with the Depositary Government (Switzerland), or a country that was a Party but subsequently notified the Depositary Government of its denunciation of CITES and the denunciation is in effect.
              
                Offspring of first generation (F1) means a wildlife specimen produced in a controlled environment from parents at least one of which was conceived in or taken from the wild.
              
                Offspring of second generation (F2) or subsequent generations means a wildlife specimen produced in a controlled environment from parents that were also produced in a controlled environment.
              
                Parental stock means the original breeding or propagating specimens that produced the subsequent generations of captive or cultivated specimens.
              
                Party means a country that has given its consent to be bound by the provisions of CITES by depositing an instrument of ratification, acceptance, approval, or accession with the Depositary Government (Switzerland), and for which such consent is in effect.
              
                Permit means a CITES document that identifies on its face import permit or export permit.
              
                Personal effect means a dead wildlife or plant specimen, including a tourist souvenir, that is worn as clothing or accessories or is contained in accompanying baggage and meets the criteria in § 23.15.
              
                Personal use means use that is not commercial and is for an individual's own consumption or enjoyment.
              
                Precautionary measures means the actions taken that will be in the best interest of the conservation of the species when there is uncertainty about the status of a species or the impact of trade on the conservation of a species.
              
                Pre-Convention means a specimen that was acquired (removed from the wild or born or propagated in a controlled environment) before the date the provisions of the Convention first applied to the species and that meets the criteria in § 23.45, and any product (including a manufactured item) or derivative made from such specimen.
              
                Primarily commercial purposes means an activity whose noncommercial aspects do not clearly predominate (see § 23.62).
              
                Propagule means a structure, such as a cutting, seed, or spore, which is capable of propagating a plant.
              
                Ranched wildlife means specimens of animals reared in a controlled environment that were taken from the wild as eggs or juveniles where they would otherwise have had a very low probability of surviving to adulthood. See also § 23.34.
              
                Readily recognizable means any specimen that appears from a visual, physical, scientific, or forensic examination or test; an accompanying document, packaging, mark, or label; or any other circumstances to be a part, product, or derivative of any CITES wildlife or plant, unless such part, product, or derivative is specifically exempt from the provisions of CITES or this part.
              
                Re-export means to send, ship, or carry out of a country any specimen previously imported into that country, whether or not the specimen has been altered since import.
              
                Reservation means the action taken by a Party to inform the Secretariat that it is not bound by the effect of a specific listing (see § 23.21).
              
                Scientific Authority means a governmental or independent scientific institution or entity officially designated by either a Party to implement CITES, or a non-Party to serve the role of a Scientific Authority, including making scientific findings.
              
                Secretariat means the entity designated by the Treaty to perform certain administrative functions (see § 23.84).
              
                Shipment means any CITES specimen in international trade whether for commercial or noncommercial use, including any personal item.
              
                Species means any species, subspecies, hybrid, variety, cultivar, color or morphological variant, or geographically separate population of that species.
              
                Specimen means any wildlife or plant, whether live or dead. This term includes any readily recognizable part, product, or derivative unless otherwise annotated in the Appendices.
              
                Sustainable use means the use of a species in a manner and at a level that maintains wild populations at biologically viable levels for the long term. Such use involves a determination of the productive capacity of the species and its ecosystem to ensure that utilization does not exceed those capacities or the ability of the population to reproduce, maintain itself, and perform its role or function in its ecosystem.
              
                Trade means the same as international trade.
              
                Transit see the definition for in-transit shipment.
              
              
                Traveling exhibition means a display of live or dead wildlife or plants for entertainment, educational, cultural, or other display purposes that is temporarily moving internationally.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30419, May 27, 2014]
            
            
              § 23.6
              What are the roles of the Management and Scientific Authorities?
              Under Article IX of the Treaty, each Party must designate a Management and Scientific Authority to implement CITES for that country. If a non-Party wants to trade with a Party, it must also designate such Authorities. The names and addresses of these offices must be sent to the Secretariat to be included in the Directory. In the United States, different offices within the FWS have been designated the Scientific Authority and Management Authority, which for purposes of this section includes FWS Law Enforcement. When offices share activities, the Management Authority is responsible for dealing primarily with management and regulatory issues and the Scientific Authority is responsible for dealing primarily with scientific issues. The offices do the following:
              
                
                  Roles
                  U.S.Scientific Authority
                  
                  U.S. ManagementAuthority
                  
                
                
                  (a) Provide scientific advice and recommendations, including advice on biological findings for applications for certain CITES documents, registrations, and export program approvals. Evaluate the conservation status of species to determine if a species listing or change in a listing is warranted. Interpret listings and review nomenclatural issues.
                  x
                   
                
                
                  (b) Review applications for CITES documents and issue or deny them based on findings required by CITES.
                   
                  x
                
                
                  (c) Communicate with the Secretariat and other countries on scientific, administrative, and enforcement issues.
                  x
                  x
                
                
                  (d) Ensure that export of Appendix-II specimens is at a level that maintains a species throughout its range at a level consistent with its role in the ecosystems in which it occurs and well above the level at which it might become eligible for inclusion in Appendix I.
                  x
                   
                
                
                  (e) Monitor trade in all CITES species and produce annual reports on CITES trade.
                   
                  x
                
                
                  (f) Collect the cancelled foreign export permit or re-export certificate and any corresponding import permit presented for import of any CITES specimen. Collect a copy of the validated U.S. export permit or re-export certificate presented for export or re-export of any CITES specimen.
                   
                  x
                
                
                  (g) Produce biennial reports on legislative, regulatory, and administrative measures taken by the United States to enforce the provisions of CITES.
                   
                  x
                
                
                  (h) Coordinate with State and tribal governments and other Federal agencies on CITES issues, such as the status of native species, development of policies, negotiating positions, and law enforcement activities.
                  x
                  x
                
                
                  (i) Communicate with the scientific community, the public, and media about CITES issues. Conduct public meetings and publish notices to gather input from the public on the administration of CITES and the conservation and trade status of domestic and foreign species traded internationally.
                  x
                  x
                
                
                  (j) Represent the United States at the meetings of the CoP, on committees (see subpart G of this part), and on CITES working groups. Consult with other countries on CITES issues and the conservation status of species. Prepare discussion papers and proposals for new or amended resolutions and species listings for consideration at the CoP.
                  x
                  x
                
                
                  (k) Provide assistance to APHIS and CBP for the enforcement of CITES. Cooperate with enforcement officials to facilitate the exchange of information between enforcement bodies and for training purposes.
                  x
                  x
                
                
                  (l) Provide financial and technical assistance to other governmental agencies and CITES officials of other countries.
                  x
                  x
                
              
            
            
              § 23.7
              What office do I contact for CITES information?

              Contact the following offices to receive information about CITES:
              
              
                
                  Type of information
                  Office to contact
                
                
                  (a) CITES administrative and management issues:
                    (1) CITES documents, including application forms and procedures; lists of registered scientific institutions and operations breeding Appendix-I wildlife for commercial purposes; and reservations
                    (2) Information on the CoP
                    (3) List of CITES species
                    (4) Names and addresses of other countries' Management and Scientific Authority offices
                    (5) Notifications, resolutions, and decisions
                    (6) Standing Committee documents and issues
                    (7) State and tribal export programs
                  

                  U.S. Management Authority, U.S. Fish and Wildlife Service Headquarters, MS: IA, 5275 Leesburg Pike, Falls Church, VA 22041-3803, Toll Free: (800) 358-2104/permit questions, Tel: (703) 358-2095/other questions, Fax: (703) 358-2281/permits, Fax: (703) 358-2298/other issues, Email: managementauthority@fws.gov, Web site: http://www.fws.gov/international and http://www.fws.gov/permits.
                  
                
                
                  (b) Scientific issues:
                    (1) Animals and Plants Committees documents and issues
                    (2) Findings of non-detriment and suitability of facilities, and other scientific findings
                    (3) Listing of species in the Appendices and relevant resolutions
                    (4) Names and addresses of other countries' Scientific Authority offices and scientists involved with CITES-related issues
                    (5) Nomenclatural issues
                  

                  U.S. Scientific Authority, U.S. Fish and Wildlife Service Headquarters, MS: IA, 5275 Leesburg Pike, Falls Church, VA 22041-3803, Tel: (703) 358-1708, Fax: (703) 358-2276, Email: scientificauthority@fws.gov, Web site: http://www.fws.gov/international.
                  
                
                
                  (c) Wildlife clearance procedures:
                    (1) CITES replacement tags
                    (2) Information about wildlife port office locations
                    (3) Information bulletins
                    (4) Inspection and clearance of wildlife shipments involving import, introduction from the sea, export, and re-export, and filing a Declaration of Importation or Exportation of Fish or Wildlife (Form 3-177)
                    (5) Validation, certification, or cancellation of CITES wildlife documents
                  

                  Law Enforcement, U.S. Fish and Wildlife Service Headquarters, MS: OLE, 5275 Leesburg Pike, Falls Church, VA 22041-3803, Tel: (703) 358-1949, Fax: (703) 358-2271, Web site: http://www.fws.gov/le.
                  
                
                
                  (d) APHIS plant clearance procedures:
                    (1) Information about plant port office locations
                    (2) Inspection and clearance of plant shipments involving:
                    (i) Import and introduction from the sea of living plants
                    (ii) Export and re-export of living and nonliving plants
                    (3) Validation or cancellation of CITES plant documents for the type of shipments listed in paragraph (d)(2) of this section
                  

                  U.S. Department of Agriculture APHIS/PPQ, 4700 River Road, Riverdale, Maryland 20737-1236, Toll Free: (877) 770-5990/permit questions, Tel: (301) 734-8891/other CITES issues, Fax: (301) 734-5786/permit questions, Fax: (301) 734-5276/other CITES issues, Website: http://www.aphis.usda.gov/plant_health
                  
                
                
                  (e) CBP plant clearance procedures:
                    (1) Inspection and clearance of plant shipments involving:
                    (i) Import and introduction from the sea of nonliving plants
                    (ii) Import of living plants from Canada at designated border ports (7 CFR 319.37-14(b) and 50 CFR 24.12(d))
                    (2) Cancellation of CITES plant documents for the type of shipments listed in paragraph (e)(1) of this section
                  
                  Department of Homeland Security, U.S. Customs and Border Protection, Office of Field Operations, Agriculture Programs and Liaison, 1300 Pennsylvania Avenue, NW, Room 2.5 B, Washington, DC 20229, Tel: (202) 344-3298, Fax: (202) 344-1442
                
                
                  (f) General information on CITES:
                    (1) CITES export quota information
                    (2) CITES'Guidelines for transport and preparation for shipment of live wild animals and plants
                    
                    (3) Information about the Secretariat
                    (4) Names and addresses of other countries' Management and Scientific Authority offices
                    (5) Official documents, including resolutions, decisions, notifications, CoP documents, and committee documents
                    (6) Official list of CITES species and species database
                    (7) Text of the Convention
                  
                  CITES Secretariat, Website: http://www.cites.org
                  
                
              
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30420, May 27, 2014; 79 FR 43966, July 29, 2014]
            
            
              § 23.8
              What are the information collection requirements?

              The Office of Management and Budget approved the information collection requirements for application forms and reports contained in this part and assigned OMB Control Number 1018-0093. We cannot collect or sponsor a collection of information and you are not required to provide information unless it displays a currently valid OMB control number.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30420, May 27, 2014]
            
            
              § 23.9
              Incorporation by reference.

              (a) Certain material is incorporated by reference into this part with the approval of the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. You may inspect copies at the U.S. Management Authority, U.S. Fish and Wildlife Service Headquarters, MS. IA, 5275 Leesburg Pike, Falls Church, VA 22041-3803, or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              

              (b) International Air Transport Association (IATA), 800 Place Victoria, P.O. Box 113, Montreal, Quebec, Canada H4Z 1M1, 1-800-716-6326, http://www.iata.org.
              
              (1) Live Animals Regulations (LAR) 40th edition, effective October 1, 2013, into §§ 23.23, 23.26, and 23.56.
              (2) Perishable Cargo Regulations (PCR) 13th edition, effective July 1, 2013, into §§ 23.23, 23.26, and 23.56.
              [79 FR 30420, May 27, 2014, as amended at 79 FR 43967, July 29, 2014]
            
          
          
            Subpart B—Prohibitions, Exemptions, and Requirements
            
              § 23.13
              What is prohibited?
              Except as provided in § 23.92, it is unlawful for any person subject to the jurisdiction of the United States to conduct any of the following activities unless they meet the requirements of this part:
              (a) Import, export, re-export, or engage in international trade with any specimen of a species listed in Appendix I, II, or III of CITES.
              (b) Introduce from the sea any specimen of a species listed in Appendix I or II of CITES.
              (c) Possess any specimen of a species listed in Appendix I, II, or III of CITES imported, exported, re-exported, introduced from the sea, or traded contrary to the provisions of CITES, the ESA, or this part.
              (d) Use any specimen of a species listed in Appendix I, II, or III of CITES for any purpose contrary to what is allowed under § 23.55.
              (e) Violate any other provisions of this part.
              (f) Attempt to commit, solicit another to commit, or cause to be committed any of the activities described in paragraphs (a) through (e) of this section.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30420, May 27, 2014]
            
            
              § 23.14
              [Reserved]
            
            
              § 23.15
              How may I travel internationally with my personal or household effects, including tourist souvenirs?
              (a) Purpose. Article VII(3) of the Treaty recognizes a limited exemption for the international movement of personal and household effects.
              (b) Stricter national measures. The exemption for personal and household effects does not apply if a country prohibits or restricts the import, export, or re-export of the item.
              (1) You or your shipment must be accompanied by any document required by a country under its stricter national measures.
              (2) In the United States, you must obtain any permission needed under other regulations in this subchapter (see § 23.3).
              (c) Required CITES documents. You must obtain a CITES document for personal or household effects and meet the requirements of this part if one of the following applies:
              (1) The Management Authority of the importing, exporting, or re-exporting country requires a CITES document.
              (2) You or your shipment does not meet all of the conditions for an exemption as provided in paragraphs (d) through (f) of this section.

              (3) The personal or household effect for the following species exceeds the quantity indicated in paragraphs (c)(3)(i) through (vi) in the table below:
              
              
                
                  Major group
                  Species (Appendix II only)
                  Type of specimen
                  Quantity 1
                  
                
                
                  Fishes
                  (i) Acipenseriformes (sturgeon, including paddlefish)
                  Sturgeon caviar (see § 23.71)
                  125 gm
                
                
                  Fishes
                  (ii) Hippocampus spp. (seahorses)
                  Dead specimens, parts, products (including manufactured items), and derivatives
                  4
                
                
                  Reptiles
                  (iii) Crocodylia (alligators, caimans, crocodiles, gavial)
                  Dead specimens, parts, products (including manufactured items), and derivatives
                  4
                
                
                  Molluscs
                  (iv) Strombus gigas (queen conch)
                  Shells
                  3
                
                
                  Molluscs
                  (v) Tridacnidae (giant clams)
                  Shells, each of which may be one intact shell or two matching halves
                  3 shells, total not exceeding 3 kg
                
                
                  Plants
                  (vi) Cactaceae (cacti)
                  Rainsticks
                  3
                
                
                  1 To import, export, or re-export more than the quantity listed in the table, you must have a valid CITES document for the entire quantity.
              
              (d) Personal effects. You do not need a CITES document to import, export, or re-export any legally acquired specimen of a CITES species to or from the United States if all of the following conditions are met:
              (1) No live wildlife or plant (including eggs or non-exempt seeds) is included.
              (2) No specimen from an Appendix-I species is included, except for certain worked African elephant ivory as provided in paragraph (f) of this section.
              (3) The specimen and quantity of specimens are reasonably necessary or appropriate for the nature of your trip or stay and, if the type of specimen is one listed in paragraph (c)(3) of this section, the quantity does not exceed the quantity given in the table.
              (4) You own and possess the specimen for personal use, including any specimen intended as a personal gift.
              (5) You are either wearing the specimen as clothing or an accessory or taking it as part of your personal baggage, which is being carried by you or checked as baggage on the same plane, boat, vehicle, or train as you.
              (6) The specimen was not mailed or shipped separately.
              (e) Household effects. You do not need a CITES document to import, export, or re-export any legally acquired specimen of a CITES species that is part of a shipment of your household effects when moving your residence to or from the United States, if all of the following conditions are met:
              (1) The provisions of paragraphs (d)(1) through (3) of this section are met.
              (2) You own the specimen and are moving it for personal use.
              (3) You import or export your household effects within 1 year of changing your residence from one country to another.
              (4) The shipment, or shipments if you cannot move all of your household effects at one time, contains only specimens purchased, inherited, or otherwise acquired before you changed your residence.
              (f) African elephant worked ivory. You may export or re-export from the United States worked African elephant (Loxodonta africana) ivory and then re-import it without a CITES document if all of the following conditions are met:
              (1) The worked ivory is a personal or household effect that meets the requirements of paragraphs (c) through (e) of this section and you are a U.S. resident who owned the worked ivory before leaving the United States and intend to bring the item back to the United States.
              (2) The ivory is pre-Convention (see § 23.45). (The African elephant was first listed in CITES on February 26, 1976.)
              (3) You may not sell or transfer the ivory while outside the United States.

              (4) The ivory is substantially worked and is not raw. Raw ivory means an African elephant tusk, or any piece of tusk, the surface of which, polished or unpolished, is unaltered or minimally carved, including ivory mounted on a stand or part of a trophy.
              
              (5) When you return, you are able to provide records, receipts, or other documents to show that the ivory is pre-Convention and that you owned and registered it before you left the United States. To register such an item you must obtain one of the following documents:
              (i) U.S. CITES pre-Convention certificate.
              (ii) FWS Declaration of Importation or Exportation of Fish or Wildlife (Form 3-177).
              (iii) Customs and Border Protection Certificate of Registration for Personal Effects Taken Abroad (Form 4457).
              [72 FR 48448, Aug. 23, 2007, as amended at 73 FR 40986, July 17, 2008]
            
            
              § 23.16
              What are the U.S. CITES requirements for urine, feces, and synthetically derived DNA?
              (a) CITES documents. We do not require CITES documents to trade in urine, feces, or synthetically derived DNA.
              (1) You must obtain any collection permit and CITES document required by the foreign country.
              (2) If the foreign country requires you to have a U.S. CITES document for these kinds of samples, you must apply for a CITES document and meet the requirements of this part.
              (b) Urine and feces. Except as provided in paragraph (a) of this section, we consider urine and feces to be wildlife byproducts, rather than parts, products, or derivatives, and exempt them from the requirements of CITES and this part.
              (c) DNA. We differentiate between DNA directly extracted from blood and tissue and DNA synthetically derived as follows:
              (1) A DNA sample directly derived from wildlife or plant tissue is regulated by CITES and this part.
              (2) A DNA sample synthetically derived that does not contain any part of the original template is exempt from the requirements of CITES and this part.
            
            
              § 23.17
              What are the requirements for CITES specimens traded internationally by diplomatic, consular, military, and other persons exempt from customs duties or inspections?
              A specimen of a CITES species imported, introduced from the sea, exported, or re-exported by a person receiving duty-free or inspection exemption privileges under customs laws must meet the requirements of CITES and the regulations in this part.
            
            
              § 23.18
              What CITES documents are required to export Appendix-I wildlife?
              Answer the questions in the following decision tree to find the section in this part that applies to the type of CITES document you need to export Appendix-I wildlife. See § 23.20(d) for CITES exemption documents or § 23.92 for specimens that are exempt from the requirements of CITES and do not need CITES documents.
              
                
                ER27MY14.000
              
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30420, May 27, 2014]
            
            
              § 23.19
              What CITES documents are required to export Appendix-I plants?
              Answer the questions in the following decision tree to find the section in this part that applies to the type of CITES document you need to export Appendix-I plants. See § 23.20(d) for CITES exemption documents or § 23.92 for specimens that are exempt from the requirements of CITES and do not need CITES documents.
              
                
                ER27MY14.001
              
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30420, May 27, 2014]
            
            
              § 23.20
              What CITES documents are required for international trade?
              (a) Purpose. Articles III, IV, and V of the Treaty give the types of standard CITES documents that must accompany an Appendix-I, -II, or -III specimen in international trade. Articles VII and XIV recognize some exemptions and provide that a CITES document must accompany most exempt specimens.
              
              (b) Stricter national measures. Before importing, introducing from the sea, exporting, or re-exporting a specimen, check with the Management Authorities of all countries concerned to obtain any documentation required under stricter national measures.
              (c) CITES documents. Except as provided in the regulations in this part, you must have a valid CITES document to engage in international trade in any CITES specimen.
              (d) CITES exemption documents. The following table lists the CITES exemption document that you must obtain before conducting a proposed activity with an exempt specimen (other than specimens exempted under § 23.92). If one of the exemptions does not apply to the specimen, you must obtain a CITES document as provided in paragraph (e) of this section. The first column in the following table alphabetically lists the type of specimen or activity that may qualify for a CITES exemption document. The last column indicates the section of this part that contains information on the application procedures, provisions, criteria, and conditions specific to each CITES exemption document, as follows:
              
                
                  Type of specimen or activity
                  Appendix
                  CITES exemption document
                  Section
                
                
                  (1) Artificially propagated plant (see paragraph (d)(4) of this section for an Appendix-I plant propagated for commercial purposes)
                  I, II, or III
                  CITES document with source code “A”1
                  
                  23.40
                
                
                  (2) Artificially propagated plant from a country that has provided copies of the certificates, stamps, and seals to the Secretariat
                  II or III
                  Phytosanitary certificate with CITES statement 1
                  
                  23.23(f)
                
                
                  (3) Bred-in-captivity wildlife (see paragraph (d)(5) of this section for Appendix-I wildlife bred in captivity for commercial purposes)
                  I, II, or III
                  CITES document with source code “C”1
                  
                  23.41
                
                
                  (4) Commercially propagated Appendix-I plant
                  I
                  CITES document with source code “D”1
                  
                  23.47
                
                
                  (5) Commercially bred Appendix-I wildlife from a breeding operation registered with the CITES Secretariat
                  I
                  CITES document with source code “D”1
                  
                  23.46
                
                
                  (6) Export of certain marine specimens protected under a pre-existing treaty, convention, or international agreement for that species
                  II
                  CITES document indicating that the specimen was taken in accordance with provisions of the applicable treaty, convention, or international agreement
                  23.36(e)23.39(e)
                  
                
                
                  (7) Hybrid plants
                  I, II, or III
                  CITES document unless the specimen qualifies as an exempt plant hybrid
                  23.42
                
                
                  (8) Hybrid wildlife
                  I, II, or III
                  CITES document unless the specimen qualifies as an exempt wildlife hybrid
                  23.43
                
                
                  (9) In-transit shipment (see paragraph (d)(14) of this section for sample collections covered by an ATA carnet)
                  I, II, or III
                  CITES document designating importer and country of final destination
                  23.22
                
                
                  (10) Introduction from the sea under a pre-existing treaty, convention, or international agreement for that species
                  II
                  Document required by applicable treaty, convention, or international agreement, if appropriate
                  23.39(d)
                
                
                  (11) Noncommercial loan, donation, or exchange of specimens between scientific institutions registered with the CITES Secretariat
                  I, II, or III
                  A label indicating CITES and the registration codes of both institutions and, in the United States, a CITES certificate of scientific exchange that registers the institution 3
                  
                  23.48
                
                
                  (12) Personally owned live wildlife for multiple cross-border movements
                  I, II, or III
                  CITES certificate of ownership2
                  
                  23.44
                
                
                  
                  (13) Pre-Convention specimen
                  I, II, or III
                  CITES document indicating pre-Convention status 1
                  
                  23.45
                
                
                  (14) Sample collection covered by an ATA carnet
                  I 4, II, or III
                  CITES document indicating sample collection 2
                  
                  23.50
                
                
                  (15) Traveling exhibition
                  I, II, or III
                  CITES document indicating specimens qualify as pre-Convention, bred in captivity, or artificially propagated 2
                  
                  23.49
                
                
                  1 Issued by the Management Authority in the exporting or re-exporting country.
                
                  2 Issued by the Management Authority in the owner's country of usual residence.
                
                  3 Registration codes assigned by the Management Authorities in both exporting and importing countries.
                
                  4 Appendix-I species bred in captivity or artificially propagated for commercial purposes (see §§ 23.46 and 23.47).
              
              (e) Import permits, export permits, re-export certificates, and certificates of origin. Unless one of the exemptions under paragraph (d) of this section or § 23.92 applies, you must obtain the following CITES documents before conducting the proposed activity:
              
                
                  Appendix
                  Type of CITES document(s) required
                
                
                  I
                  Import permit (§ 23.35) and either an export permit (§ 23.36) or re-export certificate (§ 23.37)
                
                
                  II
                  Export permit (§ 23.36) or re-export certificate (§ 23.37)
                
                
                  III
                  Export permit (§ 23.36) if the specimen originated in a country that listed the species; certificate of origin (§ 23.38) if the specimen originated in a country other than the listing country, unless the listing annotation indicates otherwise; or re-export certificate for all re-exports (§ 23.37)
                
              
              (f) Introduction-from-the-sea certificates. For introduction from the sea of Appendix-I or Appendix-II specimens, you must obtain an introduction-from-the-sea certificate before conducting the proposed activity, unless the exemption in paragraph (d)(10) of this section applies (see § 23.39). The export of a specimen that was previously introduced from the sea will be treated as an export (see § 23.36 for export, § 23.36(e) and § 23.39(e) for export of exempt specimens, or § 23.37 for re-export). Although an Appendix-III specimen does not require a CITES document to be introduced from the sea, the subsequent international trade of the specimen would be considered an export. For export of an Appendix-III specimen that was introduced from the sea you must obtain an export permit (§ 23.36) if the export is from the country that listed the species in Appendix III, a certificate of origin (§ 23.38) if the export is from a country other than the listing country, or a re-export certificate for all re-exports (§ 23.37).
            
            
              § 23.21
              What happens if a country enters a reservation for a species?
              (a) Purpose. CITES is not subject to general reservations. Articles XV, XVI, and XXIII of the Treaty allow a Party to enter a specific reservation on a species listed in Appendix I, II, or III, or on parts, products, or derivatives of a species listed in Appendix III.
              (b) General provision. A Party can enter a reservation in one of the following ways:
              (1) A Party must provide written notification to the Depositary Government (Switzerland) on a specific new or amended listing in the Appendices within 90 days after the CoP that adopted the listing, or at any time for Appendix-III species.
              (2) A country must provide written notification on a specific species listing when the country ratifies, accepts, approves, or accedes to CITES.
              (c) Requesting the United States take a reservation. You may submit information relevant to the issue of whether the United States should take a reservation on a species listing to the U.S. Management Authority. The request must be submitted within 30 calendar days after the last day of the CoP where a new or amended listing of a species in Appendix I or II occurs, or at any time for a species (or its parts, products, or derivatives) listed in Appendix III.
              (d) Required CITES documents. Except as provided in paragraph (d)(2) of this section, Parties treat a reserving Party as if it were a non-Party for trade in the species concerned (including parts, products, and derivatives, as appropriate). The following table indicates when CITES documents must accompany a shipment and which Appendix should appear on the face of the document:
              
                
                  If
                  Then
                
                
                  (1) The shipment is between a Party and a reserving Party, or the shipment is from a non-Party to a reserving Party and is in transit through a Party
                  The shipment must be accompanied by a valid CITES document(s) (see § 23.26) that indicates the CITES Appendix in which the species is listed.
                
                
                  (2) The shipment is from a reserving Party to another reserving Party 1 or non-Party and is in transit through a Party
                  The shipment must be accompanied by a valid CITES document(s) (see § 23.26) that indicates the CITES Appendix in which the species is listed. 2
                  
                
                
                  (3) The shipment is between a reserving Party and another reserving Party 1 or non-Party and is not in transit through a Party
                  No CITES document is required. 2
                  
                
                
                  1 Both reserving Parties must have a reservation for the same species, and if the species is listed in Appendix III, a reservation for the same parts, products, and derivatives.
                
                  2 CITES recommends that reserving Parties treat Appendix-I species as if listed in Appendix II and issue CITES documents based on Appendix-II permit criteria (see § 23.36). However, the CITES document must show the specimen as listed in Appendix I. If the United States entered a reservation, such a CITES document would be required.
              
              (e) Reservations taken by countries. You may consult the CITES website or contact us (see § 23.7) for a list of countries that have taken reservations and the species involved.
            
            
              § 23.22
              What are the requirements for in-transit shipments?
              (a) Purpose. Article VII(1) of the Treaty allows for a shipment to transit an intermediary country that is a Party before reaching its final destination without the need for the intermediary Party to issue CITES documents. To control any illegal trade, Parties are to inspect, to the extent possible under their national legislation, specimens in transit through their territory to verify the presence of valid documentation. See § 23.50 for in-transit shipment of sample collections covered by an ATA carnet.
              (b) Document requirements. An in-transit shipment does not require a CITES document from an intermediary country, but must be accompanied by all of the following documents:
              (1) Unless the specimen qualifies for an exemption under § 23.92, a valid original CITES document, or a copy of the valid original CITES document, that designates the name of the importer in the country of final destination and is issued by the Management Authority of the exporting or re-exporting country. A copy of a CITES document is subject to verification.
              (2) For shipment of an Appendix-I specimen, a copy of a valid import permit that designates the name of the importer in the country of final destination, unless the CITES document in paragraph (b)(1) of this section is a CITES exemption document (see § 23.20(d)).
              (3) Transportation and routing documents that show the shipment has been consigned to the same importer and country of final destination as designated on the CITES document.
              (c) Shipment requirements. An in-transit shipment, including items in an on-board store, must meet the following:
              (1) When in an intermediary country, an in-transit shipment must stay only for the time needed to immediately transfer the specimen to the mode of transport used to continue to the final destination and remain under customs control. Other than during immediate transfer, the specimen may not be stored in a duty-free, bonded, or other kind of warehouse or a free trade zone.

              (2) At any time during transit, an in-transit shipment must not be sold, manipulated, or split unless authorized by the Management Authority of the intermediary country for inspection or enforcement purposes.
              (d) Reserving Party or non-Party. All the requirements of this section apply to shipments to or from a reserving Party or non-Party that are being transshipped through a Party. The CITES document must treat the specimen as listed in the Appendix as provided in § 23.21(d).
              (e) Specimen protected by other regulations. Shipment of a specimen that is also listed as a migratory bird (part 10 of this subchapter), injurious wildlife (part 16 of this subchapter), endangered or threatened species (parts 17 of this subchapter and 222-224 of this title), marine mammal (parts 18 of this subchapter and 216 of this title), or bald or golden eagle (part 22 of this subchapter), and is moving through the United States is considered an import, and cannot be treated as an in-transit shipment (see § 23.3).
            
            
              § 23.23
              What information is required on U.S. and foreign CITES documents?
              (a) Purpose. Article VI of the Treaty provides standard information that must be on a permit and certificate issued under Articles III, IV, and V. To identify a false or invalid document, any CITES document, including a CITES exemption document issued under Article VII, must contain standardized information to allow a Party to verify that the specimen being shipped is the one listed on the document and that the trade is consistent with the provisions of the Treaty.
              (b) CITES form. A CITES document issued by a Party must be issued in one or more of the three working languages of CITES (English, Spanish, or French). A CITES document from a non-Party may be in the form of a permit or certificate, letter, or any other form that clearly indicates the nature of the document and includes the information in paragraphs (c) through (e) of this section and the additional information in § 23.25.
              (c) Required information. Except for a phytosanitary certificate used as a CITES certificate for artificially propagated plants in paragraph (f) of this section, or a customs declaration label used to identify specimens being moved between registered scientific institutions (§ 23.48(e)(5)), a CITES document issued by a Party or non-Party must contain the information set out in this paragraph (listed alphabetically). Specific types of CITES documents must also contain the additional information identified in paragraph (e) of this section. A CITES document is valid only when it contains the following information:
              
                
                  Required information
                  Description
                
                
                  (1) Appendix
                  The CITES Appendix in which the species, subspecies, or population is listed (see § 23.21 when a Party has taken a reservation on a listing). For products that contain or consist of more than one CITES species, the Appendix in which each species is listed must be indicated on the CITES document.
                
                
                  (2) Applicant's signature
                  The applicant's signature if the CITES document includes a place for it.
                
                
                  (3) Bill of lading, air waybill, or flight number
                  As applicable for export or re-export: (i) by ocean or air cargo, the bill of lading or air waybill number or (ii) in accompanying baggage, the flight number, as recorded on the CITES document by the inspecting official at the port, if known at the time of validation or certification.
                
                
                  (4) Dates
                  Date of issue and date of expiration (“valid until” date on the standardized CITES form), which is midnight of the date on the CITES document. See § 23.54 for the length of validity for different types of CITES documents.
                
                
                  (5) Description of the specimen

                  A complete description of the specimen, including whether live or the type of goods. The sex and age of a live specimen should be recorded, if possible. Such information must be in English, Spanish, or French on a CITES document from a Party. If a code is used to indicate the type of specimen, it must agree with the Guidelines for preparation and submission of CITES annual reports available from the CITES website or us (see § 23.7).
                
                
                  (6) Document number
                  A unique control number. We use a unique 12-character number. The first two characters are the last two digits of the year of issuance, the next two are the two-letter ISO country code, followed by a six-digit serial number, and two digits or letters used for national informational purposes.
                
                
                  
                  (7) Humane transport of live specimens

                  If the CITES document authorizes the export or re-export of live specimens, a statement that the document is valid only if the transport conditions comply with the International Air Transport Association Live Animals Regulations or the International Air Transport Association Perishable Cargo Regulations (incorporated by reference, see § 23.9). A shipment containing live animals must comply with the requirements of the Live Animals Regulations (LAR). A shipment containing live plants must comply with the requirements for plants in the Perishable Cargo Regulations (PCR).
                
                
                  (8) Identification of the specimen
                  Any unique identification number or mark (such as a tag, band, ring, microchip, label, or serial number), including any mark required under these regulations or a CITES listing annotation. For a microchip, the microchip code, trademark of the transponder manufacturer and, where possible, the location of the microchip in the specimen. If a microchip is used, we may, if necessary, ask the importer, exporter, or re-exporter to have equipment on hand to read the microchip at the time of import, export, or re-export.
                
                
                  (9) Management Authority
                  The complete name and address of the issuing Management Authority as included in the CITES directory, which is available from the CITES website or us (see § 23.7).
                
                
                  (10) Name and address
                  The complete name and address, including country, of the exporter and importer.
                
                
                  (11) Purpose of transaction
                  The purpose of the transaction identified either through a written description of the purpose of the transaction or by using one of the codes given in paragraph (d) of this section. The code is determined by the issuing Management Authority through information submitted with an application. This is not required for a certificate of origin.
                
                
                  (12) Quantity

                  The quantity of specimens authorized in the shipment and, if appropriate, the unit of measurement using the metric system. For products that contain or consist of more than one CITES species, the quantity of each species must be indicated on the CITES document.(i) The unit of measurement should be appropriate to the type of specimen and agree with the Guidelines for the preparation and submission of CITES annual reports available from the CITES website or us (see § 23.7). General descriptions such as “one case” or “one batch” are not acceptable.
                    (ii) Weight should be in kilograms. If weight is used, net weight (weight of the specimen alone) must be stated, not gross weight that includes the weight of the container or packaging.
                    (iii) Volume should be in cubic meters for logs and sawn wood and either square meters or cubic meters for veneer and plywood.
                    (iv) For re-export, if the type of good has not changed since being imported, the same unit of measurement as on the export permit must be used, except to change to units that are to be used in the CITES annual report.
                  
                
                
                  (13) Scientific name
                  The scientific name of the species, including the subspecies when needed to determine the level of protection of the specimen under CITES. For products that contain or consist of more than one CITES species, the scientific name of each species must be indicated on the CITES document. Scientific names must be in the standard nomenclature as it appears in the CITES Appendices or the references adopted by the CoP. A list of current references is available from the CITES website or us (see § 23.7). A CITES document may contain higher-taxon names in(i) The CoP has agreed that the use of a higher-taxon name is acceptable for use on CITES documents.
                    (A) If the genus cannot be readily determined for coral rock, the scientific name to be used is the order Scleractinia.
                    (B) If the species cannot be determined for worked specimens of black coral, specimens may be identified at the genus level. If the genus cannot be determined for worked specimens of black coral, the scientific name to be used is the order Antipatharia. Raw black coral and live black coral must be identified to the level of species.
                    (C) Live and dead coral must be identified to the level of species except where the CoP has agreed that identification to genus is acceptable. A current list of coral taxa identifiable to genus is available from the CITES website or us (see § 23.7).
                    (D) Re-export of worked skins or pieces of Tupinambis species that were imported before August 1, 2000, may indicate Tupinambis spp.
                    (ii) The issuing Party can show the use of a higher-taxon name is well justified and has communicated the justification to the Secretariat.
                    (iii) The item is a pre-Convention manufactured product containing a specimen that cannot be identified to the species level.
                  
                
                
                  (14) Seal or stamp
                  The embossed seal or ink stamp of the issuing Management Authority.
                
                
                  (15) Security stamp
                  If a Party uses a security stamp, the stamp must be canceled by an authorized signature and a stamp or seal, preferably embossed. The number of the stamp must also be recorded on the CITES document.
                
                
                  
                  (16) Signature
                  An original handwritten signature or signature stamp of a person authorized to sign CITES documents for the issuing Management Authority. The signature must be on file with the Secretariat.
                
                
                  (17) Signature name
                  The name of the person who signed the CITES document.
                
                
                  (18) Source
                  The source of the specimen. For products that contain or consist of more than one CITES species, the source code of each species must be indicated on the CITES document. For re-export, unless there is information to indicate otherwise, the source code on the CITES document used for import of the specimen must be used. See § 23.24 for a list of codes.
                
                
                  (19) Treaty name
                  Either the full name or acronym of the Treaty, or the CITES logo.
                
                
                  (20) Type of CITES document
                  The type of CITES document (import, export, re-export, or other):(i) If marked “other,” the CITES document must indicate the type of document, such as certificate for artificially propagated plants, certificate for wildlife bred in captivity, certificate of origin, certificate of ownership, introduction-from-the-sea certificate, pre-Convention certificate, sample collection covered by an ATA carnet, scientific exchange certificate, or traveling-exhibition certificate.
                    (ii) If multiple types are authorized on one CITES document, the type that applies to each specimen must be clearly indicated.
                  
                
                
                  (21) Validation or certification
                  Except as provided for replacement (§ 23.52(f)) or retrospective (§ 23.53(f)) CITES documents, the actual quantity of specimens exported or re-exported:(i) Using the same units of measurement as those on the CITES document.
                    (ii) Validated or certified by the stamp or seal and signature of the inspecting authority at the time of export or re-export.
                  
                
              
              
                (d) Purpose of transaction. If the purpose is not identified by a written description, the CITES document must contain one of the following codes:
              
              
                
                  Code
                  Purpose of transaction
                
                
                  B
                  Breeding in captivity or artificial propagation
                
                
                  E
                  Education
                
                
                  G
                  Botanical garden
                
                
                  H
                  Hunting trophy
                
                
                  L
                  Law enforcement/judicial/forensic
                
                
                  M
                  Medical research (including biomedical research)
                
                
                  N
                  Reintroduction or introduction into the wild
                
                
                  P
                  Personal
                
                
                  Q
                  Circus and traveling exhibition
                
                
                  S
                  Scientific
                
                
                  T
                  Commercial
                
                
                  Z
                  Zoo
                
              
              (e) Additional required information. The following describes the additional information that is required for specific types of documents (listed alphabetically):
              
                
                  Type of document
                  Additional required information
                
                
                  (1) Annex (such as an attached inventory, conditions, or continuation pages of a CITES document)
                  The page number, document number, and date of issue on each page of an annex that is attached as an integral part of a CITES document. An authorized signature and ink stamp or seal, preferably embossed, of the Management Authority issuing the CITES document must also be included on each page of the annex. The CITES document must indicate an attached annex and the total number of pages.
                
                
                  (2) Certificate of origin (see § 23.38)
                  A statement that the specimen originated in the country that issued the certificate.
                
                
                  (3) Copy when used in place of the original CITES document
                  (i) Information required in paragraph (e)(7) of this section when the document authorizes export or re-export.(ii) A statement by the Management Authority on the face of the document authorizing the use of a copy when the document authorizes import.
                  
                
                
                  (4) Export permit for a registered commercial breeding operation or nursery for Appendix-I specimens (see § 23.46)
                  The registration number of the operation or nursery assigned by the Secretariat, and if the exporter is not the registered operation or nursery, the name of the registered operation or nursery.
                
                
                  (5) Export permit with a quota
                  Number of specimens, such as 500/1,000, that were:(i) Exported thus far in the current year, including those covered by the current permit (such as 500), and
                    (ii) Included in the current annual quota (such as 1,000).
                  
                
                
                  
                  (6) Import permit (Appendix-I specimen) (see § 23.35)
                  A certification that the specimen will not be used for primarily commercial purposes and, for a live specimen, that the recipient has suitable facilities and expertise to house and care for it.
                
                
                  (7) Replacement CITES document (see § 23.52)
                  When a CITES document replaces an already issued CITES document that was lost, damaged, stolen, or accidentally destroyed:(i) If a newly issued CITES document, indication it is a “replacement,” the number and date of issuance of the CITES document that was replaced, and reason for replacement.
                    (ii) If a copy of the original CITES document, indication it is a “replacement” and a “true copy of the original,” a new original signature of a person authorized to sign CITES documents for the issuing Management Authority, the date signed, and reason for replacement.
                  
                
                
                  (8) Partially completed documents (see § 23.51)
                  (i) A list of the blocks that must be completed by the permit holder.(ii) If the list includes scientific names, an inventory of approved species must be included on the face of the CITES document or in an attached annex.
                    (iii) A signature of the permit holder, which acts as a certification that the information entered is true and accurate.
                  
                
                
                  (9) Pre-Convention document (see § 23.45)
                  (i) An indication on the face of the CITES document that the specimen is pre-Convention.(ii) A date that shows the specimen was acquired before the date the Convention first applied to it.
                  
                
                
                  (10) Re-export certificate (see § 23.37)
                  (i) The country of origin, the export permit number, and the date of issue.(ii) If previously re-exported, the country of last re-export, the re-export certificate number, and the date of issue.
                    (iii) If all or part of this information is not known, a justification must be given.
                    (iv) For products that contain or consist of more than one CITES species, the information in paragraphs (e)(10)(i) through (iii) of this section for each species must be indicated on the CITES document.
                  
                
                
                  (11) Retrospective CITES document (see § 23.53)
                  A clear statement that the CITES document is issued retrospectively and the reason for issuance.
                
                
                  (12) Sample collection covered by an ATA carnet (see § 23.50)
                  (i) A statement that the document covers a sample collection and is invalid unless accompanied by a valid ATA carnet.(ii) The number of the accompanying ATA carnet recorded by the Management Authority, customs, or other responsible CITES inspecting official.
                  
                
              
              (f) Phytosanitary certificate. A Party may use a phytosanitary certificate as a CITES document under the following conditions:
              (1) The Party has provided copies of the certificate, stamps, and seals to the Secretariat.
              (2) The certificate is used only when all the following conditions are met:
              (i) The plants are being exported, not re-exported.
              (ii) The plants are Appendix-II species, or are hybrids of one or more Appendix-I species or taxa that are not annotated to treat hybrids as Appendix-I specimens.
              (iii) The plants were artificially propagated in the exporting country.
              (3) The certificate contains the following information:
              (i) The scientific name of the species, including the subspecies when needed to determine the level of protection of the specimen under CITES, using standard nomenclature as it appears in the CITES Appendices or the references adopted by the CoP.
              (ii) The type (such as live plant or bulb) and quantity of the specimens authorized in the shipment.
              (iii) A stamp, seal, or other specific indication stating that the specimen is artificially propagated (see § 23.64).
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30420, May 27, 2014; 79 FR 32677, June 6, 2014]
            
            
              § 23.24
              What code is used to show the source of the specimen?

              The Management Authority must indicate on the CITES document the source of the specimen using one of the following codes, except the code “O” for pre-Convention, which may be used in conjunction with another code:
              
              
                
                  Source of specimen
                  Code
                
                
                  (a) Artificially propagated plant (see § 23.40):
                    (1) An Appendix-II or -III artificially propagated specimen.
                    (2) An Appendix-I plant specimen artificially propagated for noncommercial purposes or certain Appendix-I hybrids (see § 23.42) propagated for commercial purposes.
                  
                  A
                
                
                  (b) Bred-in-captivity wildlife (see § 23.41):
                    (1) An Appendix-II or -III specimen bred in captivity. (See paragraph (d)(1) of this section for wildlife that does not qualify as bred in captivity.)
                    (2) An Appendix-I specimen bred for noncommercial purposes. (See paragraph (c)(1) of this section for an Appendix-I specimen bred for commercial purposes.)
                  
                  C
                
                
                  (c) Bred in captivity or artificially propagated for commercial purposes (see §§ 23.46 and 23.47):
                    (1) An Appendix-I wildlife specimen bred in captivity for commercial purposes at an operation registered with the Secretariat.
                    (2) An Appendix-I plant specimen artificially propagated for commercial purposes at a nursery that is registered with the Secretariat or a commercial propagating operation that meets the requirements of § 23.47.
                  
                  D
                
                
                  (d) Captive-bred wildlife (§ 23.36):(1) An Appendix-II or -III wildlife species that is captive-bred.
                    (2) An Appendix-I wildlife species that is one of the following:
                    (i) Captive-bred (see § 23.5).
                    (ii) Bred for commercial purposes, but the commercial breeding operation is not registered with the Secretariat.
                  
                  F
                
                
                  (e) Confiscated or seized specimen (see § 23.78).
                  
                  I
                
                
                  (f) Pre-Convention specimen (see § 23.45) (code may be used in conjunction with another code).
                  O
                
                
                  (g) Ranched wildlife (see § 23.5).
                  R
                
                
                  (h) Source unknown (must be justified on the face of the CITES document).
                  U
                
                
                  (i) Specimen taken from the wild:
                    (1) For wildlife, this includes a specimen born in captivity from an egg collected from the wild or from wildlife that mated or exchanged genetic material in the wild.
                    (2) For a plant, it includes a specimen propagated from a propagule collected from a wild plant, except as provided in § 23.64.
                  
                  W
                
              
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30423, May 27, 2014]
            
            
              § 23.25
              What additional information is required on a non-Party CITES document?
              (a) Purpose. Under Article X of the Treaty, a Party may accept a CITES document issued by a competent authority of a non-Party only if the document substantially conforms to the requirements of the Treaty.
              (b) Additional certifications. In addition to the information in § 23.23(c) through (e), a CITES document issued by a non-Party must contain the following certifications on the face of the document:
              
                
                  Activity by a non-Party
                  Certification
                
                
                  (1) Export
                  (i) For Appendix-I and -II specimens, the Scientific Authority has advised that the export will not be detrimental to the survival of the species.(ii) The Management Authority is satisfied that the specimen was legally acquired.
                  
                
                
                  (2) Import
                  For Appendix-I specimens, the import will be for purposes that are not detrimental to the survival of the species.
                
              
            
            
              § 23.26
              When is a U.S. or foreign CITES document valid?
              (a) Purpose. Article VIII of the Treaty provides that Parties take appropriate measures to enforce the Convention to prevent illegal trafficking in wildlife and plants.
              (b) Original CITES documents. A separate original or a true copy of a CITES document must be issued before the import, introduction from the sea, export, or re-export occurs, and the document must accompany each shipment. No copy may be used in place of an original except as provided in § 23.23(e)(3) or when a shipment is in transit (see § 23.22). Fax or electronic copies are not acceptable.
              (c) Acceptance of CITES documents. We will accept a CITES document as valid for import, introduction from the sea, export, or re-export only if the document meets the requirements of this section, §§ 23.23 through 23.25, and the following conditions:
              
                
                  Key phrase
                  Conditions for an acceptable CITES document
                
                
                  (1) Altered or modified CITES document
                  The CITES document has not been altered (including by rubbing or scratching out), added to, or modified in any way unless the change is validated on the document by the stamp and authorized signature of the issuing Management Authority, or if the document was issued as a partially completed document, the Management Authority lists on the face of the document which blocks must be completed by the permit holder.
                
                
                  (2) Annual reports
                  The Party issuing the CITES document has submitted annual reports and is not subject to any action under Article VIII paragraph 7(a) that would not allow trade in CITES species.
                
                
                  (3) CITES document
                  U.S. and foreign CITES documents must meet the general provisions and criteria in subparts C and E.
                
                
                  (4) Conditions
                  All conditions on the CITES document are met.
                
                
                  (5) Convention implementation
                  The Party issuing the CITES document is not subject to any action under Article VIII or Article XIII paragraph 3 that would not allow trade in the species.
                
                
                  (6) Extension of validity
                  The validity of a CITES document may not be extended except as provided in § 23.73 for certain timber species.
                
                
                  (7) Fraudulent CITES document or CITES document containing false information
                  The CITES document is authentic and does not contain erroneous or misleading information.
                
                
                  (8) Humane transport

                  Live wildlife or plants were transported in compliance with the International Air Transport Association Live Animals Regulations (for animals) or the International Air Transport Association Perishable Cargo Regulations (for plants) (incorporated by reference, see § 23.9).
                
                
                  (9) Legal acquisition
                  The Party or non-Party issuing the CITES document has made the required legal acquisition finding.
                
                
                  (10) Management Authority and Scientific Authority
                  The CITES document was issued by a Party or non-Party that has designated a Management Authority and Scientific Authority and has provided information on these authorities to the Secretariat.
                
                
                  (11) Name of importer and exporter
                  A CITES document is specific to the name on the face of the document and may not be transferred or assigned to another person.
                
                
                  (12) Non-detriment
                  The Party or non-Party issuing the CITES document has made the required non-detriment finding.
                
                
                  (13) Phytosanitary certificate
                  A phytosanitary certificate may be used to export artificially propagated plants only if the issuing Party has provided copies of the certificates, stamps, and seals to the Secretariat.
                
                
                  (14) Quota
                  For species with a quota on file with the Secretariat, the quantity exported from a country does not exceed the quota.
                
                
                  (15) Registered commercial breeding operation for Appendix-I wildlife
                  (i) The operation is included in the Secretariat's register.(ii) Each specimen is specifically marked, and the mark is described on the CITES document.
                  
                
                
                  (16) Registered commercial nursery for Appendix-I plants
                  The operation is included in the Secretariat's register.
                
                
                  (17) Retrospective CITES documents
                  A CITES document was not issued retrospectively except as provided in § 23.53.
                
                
                  (18) Shipment contents
                  The contents of the shipment match the description of specimens provided on the CITES document, including the units and species. A shipment cannot contain more or different specimens or species than certified or validated on the CITES document at the time of export or re-export; the quantity of specimens validated or certified may be less, but not more, than the quantity stated at the time of issuance.
                
                
                  
                  (19) Wild-collected specimen
                  A wild-collected specimen (indicated on the CITES document with a source code of “W”) is not coming from a country that is outside the range of the species, unless we have information indicating that the species has been established in the wild in that country through accidental introduction or other means.
                
              
              (d) Verification of a CITES document. We may request verification of a CITES document from the Secretariat or a foreign Management Authority before deciding whether to accept it under some circumstances, including, but not limited to, the following:
              (1) We receive reliable information that indicates the need for CITES document verification.
              (2) We have reasonable grounds to believe that a CITES document is not valid or authentic because the species is being traded in a manner detrimental to the survival of the species or in violation of foreign wildlife or plant laws, or any applicable Management or Scientific Authority finding has not been made.
              (3) The re-export certificate refers to an export permit that does not exist or is not valid.
              (4) The CITES document includes a species for which the Secretariat has published an annotated quota.
              (5) We have reasonable grounds to believe that the document is fraudulent, contains false information, or has unauthorized changes.
              (6) We have reasonable grounds to believe that the specimen identified as bred in captivity or artificially propagated is a wild specimen, was produced from illegally acquired parental stock, or otherwise does not qualify for these exemptions.
              (7) We know or have reasonable grounds to believe that an Appendix-I specimen was not bred at a facility registered with the CITES Secretariat and that the purpose of the import is commercial.
              (8) The import of a specimen designated as bred in captivity or artificially propagated is from a non-Party. For an Appendix-I specimen, we must consult with the Secretariat.
              (9) For a retrospectively issued CITES document, both the importing and exporting or re-exporting countries' Management Authorities have not agreed to the issuance of the document.
              (10) For a replacement CITES document, we need clarification of the reason the document was issued.
              (11) The export permit or re-export certificate does not contain validation or certification by an inspecting official at the time of export of the actual quantity exported or re-exported.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30423, May 27, 2014]
            
            
              § 23.27
              What CITES documents do I present at the port?
              (a) Purpose. Article VIII of the Treaty provides that Parties establish an inspection process that takes place at a port of exit and entry. Inspecting officials must verify that valid CITES documents accompany shipments and take enforcement action when shipments do not comply with the Convention. Article VI, paragraph 6, of the Treaty requires that the Management Authority of the importing country cancel and retain the export permit or re-export certificate and any corresponding import permit presented. In the United States, for imports of CITES-listed plant specimens, CITES inspecting officials cancel and submit original CITES documents to the U.S. Management Authority.
              (b) U.S. port requirements. In the United States, you must follow the clearance requirements for wildlife in part 14 of this subchapter and for plants in part 24 of this subchapter and 7 CFR parts 319, 352, and 355, and the specific requirement in paragraphs (c) and (d) of this section.
              (c) General validation or certification process. Officials in each exporting or re-exporting country inspect the shipment and validate or certify the CITES document. The table in this paragraph (c) provides information on:

              (1) The types of original CITES documents you must present to be validated or certified by the inspecting official to export or re-export from a country.
              
              (2) When you need to surrender a copy of the original CITES document to the inspecting official at the time of export or re-export.
              (3) When you need to surrender the original CITES document to the inspecting official at the time of import or introduction from the sea.
              
                
                  Type of CITES document
                  Present original for export or re-export validation or certification
                  Surrender copy uponexport or re-export
                  
                  Surrender original uponimport or introductionfrom the sea
                  
                
                
                  Bred-in-captivity certificate
                  Required
                  Required
                  Required
                
                
                  Certificate for artificially propagated plants
                  Required
                  Required
                  Required
                
                
                  Certificate of origin
                  Required
                  Required
                  Required
                
                
                  Certificate of ownership
                  Required
                  Required
                  Not required; submit copy
                
                
                  Export permit
                  Required
                  Required
                  Required
                
                
                  Import permit
                  Not required
                  Required
                  Required
                
                
                  Introduction-from-the-sea certificate
                  Not applicable
                  Not applicable
                  Required
                
                
                  Multiple-use document
                  Required 1
                  
                  Required
                  Not required; submit copy
                
                
                  Phytosanitary certificate
                  Required
                  Required
                  Not required; submit copy
                
                
                  Pre-Convention document
                  Required
                  Required
                  Required
                
                
                  Re-export certificate
                  Required
                  Required
                  Required
                
                
                  Registered Appendix-I commercial breeding operation, export permit
                  Required
                  Required
                  Required
                
                
                  Registered Appendix-I nursery, export permit
                  Required
                  Required
                  Required
                
                
                  Replacement document where a shipment has been made and is in a foreign country
                  Not required
                  Not required
                  Required
                
                
                  Replacement document where a shipment has not left the United States
                  Required
                  Required
                  Required
                
                
                  Retrospective document
                  Not required
                  Not required
                  Required
                
                
                  Sample collection covered by an ATA carnet, CITES document
                  Required
                  Required
                  Not required; submit copy
                
                
                  Traveling-exhibition certificate
                  Required
                  Required
                  Not required; submit copy
                
                
                  1 Original must be available for inspection, but permit conditions will indicate whether an original or copy is to be validated.
              
              (d) Customs declaration labels. The customs declaration label used to identify specimens being moved between registered scientific institutions (§ 23.48) must be affixed to the shipping container. The label does not require export or re-export validation or certification at the port.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30424, May 27, 2014]
            
          
          
            Subpart C—Application Procedures, Criteria, and Conditions
            
              § 23.32
              How do I apply for a U.S. CITES document?
              (a) To apply for a U.S. CITES document, you must complete a standard application form and submit it to the appropriate office shown on the top of the form.

              (b) To determine the type of CITES document needed for your shipment, go to §§ 23.18 through 23.20 for further guidance.
              
              (c) If a species is also regulated under another part of this subchapter (such as endangered or threatened species, see § 23.3), the requirements of all parts must be met. You may submit a single application that contains all the information needed to meet the requirements of CITES and other applicable parts.
              (d) You must also follow the general permit procedures in part 13 of this subchapter.
              (e) You should review the criteria in all applicable regulations in this subchapter that apply to the type of permit you are seeking before completing the application form.
              (f) We will review your application to assess whether it contains the information needed to make the required findings.
              (1) Based on available information, we will decide if any of the exemptions apply and what type of CITES document you need.
              (2) If we need additional information, we will contact you. If you do not provide the information within 45 calendar days, we will abandon your application. If your application is abandoned and you wish to apply for a permit at a later time, you must submit a new application.
            
            
              § 23.33
              How is the decision made to issue or deny a request for a U.S. CITES document?
              (a) Upon receiving a complete application, we will decide whether to issue a CITES document by considering:
              (1) The general criteria in § 13.21(b) of this subchapter and, if the species is protected under a separate law or treaty, criteria in any other applicable parts.
              (2) The CITES issuance criteria provided in this subpart (see subpart D of this part for factors we consider in making certain findings).
              (b) As needed, the U.S. Management Authority, including FWS Law Enforcement, will forward a copy of the application to the U.S. Scientific Authority; State, tribal, or other Federal government agencies; or other applicable experts. We may also query the Secretariat and foreign Management and Scientific Authorities for information to use in making the required findings.
              (c) You must provide sufficient information to satisfy us that all criteria specific to the proposed activity are met before we can issue a CITES document.
              (d) We will base our decision on whether to issue or deny the application on the best available information.
            
            
              § 23.34
              What kinds of records may I use to show the origin of a specimen when I apply for a U.S. CITES document?
              (a) When you apply for a U.S. CITES document, you will be asked to provide information on the origin of the specimen that will be covered by the CITES document.
              (1) You need to provide sufficient information for us to determine if the issuance criteria in this part are met (see the sections in this subpart for each type of CITES document).
              (2) We require less detailed information when the import, introduction from the sea, export, or re-export poses a low risk to a species in the wild and more detailed information when the proposed activity poses greater risk to a species in the wild (see Subpart D of this part for factors we consider in making certain findings).

              (b) Information you may want to provide in a permit application includes, but is not limited to, the following:
              
              
                
                  Source of specimen
                  Types of records
                
                
                  (1) Captive-bred or cultivated 1
                  

                  (i) Records that identify the breeder or propagator of the specimens that have been identified by birth, hatch, or propagation date and for wildlife by sex, size, band number, or other mark, or for plants by size or other identifying feature:(A) Signed and dated statement by the breeder or propagator that the specimen was bred or propagated under controlled conditions.
                    (B) Name and address of the breeder or propagator as shown by documents such as an International Species Information System (ISIS) record, veterinary certificate, or plant nursery license.
                    (ii) Records that document the breeding or propagating of specimens at the facility:
                    (A) Number of wildlife (by sex and age- or size-class) or plants at the facility.
                    (B) How long the facility has been breeding or propagating the species.
                    (C) Annual production and mortalities.
                    (D) Number of specimens sold or transferred annually.
                    (E) Number of specimens added from other sources annually.
                    (F) Transaction records with the date, species, quantity of specimens, and name and address of seller.
                    (G) Marking system, if applicable.
                    (H) Photographs or video of facility, including for wildlife any activities during nesting and production and rearing of young, and for plants, different stages of growth.
                  
                
                
                  (2) Confiscated or seized
                  Copy of remission decision, legal settlement, or disposal action after forfeiture or abandonment, which demonstrates the applicant's legal possession.
                
                
                  (3) Grown from exempt plant material
                  Records that document how you obtained the exempt plant material, including the name and address of the person from whom you received the plant material.
                
                
                  (4) Imported previously
                  (i) A copy of the cancelled CITES document that accompanied the shipment into the United States.(ii) For wildlife, copies of cleared Declarations for Importation or Exportation of Fish or Wildlife (Form 3-177) associated with each specimen.
                  
                
                
                  (5) Pre-Convention

                  Records that show the specimen was acquired before the date the provisions of the Convention first applied to it, such as:(i) Receipt or invoice.
                    (ii) Catalog, inventory list, photograph, or art book.
                    (iii) Statement from a qualified appraiser attesting to the age of a manufactured product.
                    (iv) CBP (formerly U.S. Customs Service) import documents.
                    (v) Phytosanitary certificate.
                    (vi) Veterinary document or breeding or propagation logs.
                  
                
                
                  (6) Ranched wildlife

                  (i) Records, such as permits, licenses, and tags, that demonstrate that the specimen was legally removed from the wild under relevant Federal, tribal, State, or local wildlife conservation laws or regulations:(A) If taken on private or tribal land, permission of the landowner if required under applicable law.
                    (B) If taken in a national, State, or local park, refuge or other protected area, permission from the applicable agency, if required.
                    (ii) Records that document the rearing of specimens at the facility:
                    (A) Number of specimens (by sex and age- or size-class) at the facility.
                    (B) How long the specimens were reared at the facility.
                    (C) Signed and dated statement by the owner or manager of the facility that the specimens were reared at the facility in a controlled environment.
                    (D) Marking system, if applicable.
                    (E) Photographs or video of the facility.
                  
                
                
                  
                  (7) Sequential ownership or purchase
                  (i) Records that specifically identify the specimen, give the name and address of the owner, and show the specimen's origin (pre-Convention, previously imported, wild-collected, or born or propagated in a controlled environment in the United States).(ii) Records that document the history of all transfers in ownership (generally not required for pre-Convention specimens).
                  
                
                
                  (8) Unknown origin, for noncommercial purposes
                  A complete description of the circumstances under which the specimen was acquired (where, when, and from whom the specimen was acquired), including efforts made to obtain information on the origin of the specimen.
                
                
                  (9) Wild-collected

                  Records, such as permits, licenses, and tags, that demonstrate the specimen or the parental stock was legally removed from the wild under relevant foreign, Federal, tribal, State, or local wildlife or plant conservation laws or regulations:(i) If taken on private or tribal land, permission of the landowner if required under applicable law.
                    (ii) If taken in a national, State, or local park, refuge, or other protected area, permission from the applicable agency, if required.
                  
                
                
                  1 If the wildlife was born in captivity from an egg collected in the wild or from parents that mated or exchanged genetic material in the wild, see paragraphs (b)(6) and (b)(9) of this section. If the plant was propagated from a non-exempt propagule collected from a wild plant, see paragraph (b)(9) of this section.
              
              (c) If you intend to engage in international trade with a CITES specimen in the future, you should keep sufficient records to establish your eligibility for a CITES document for as long as you possess the specimen, and if you sell, donate, or transfer ownership of the specimen, you should provide such records on the origin of the specimen to the new owner.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30424, May 27, 2014]
            
            
              § 23.35
              What are the requirements for an import permit?
              (a) Purpose. Article III(3) of the Treaty sets out the conditions under which a Management Authority can issue an import permit.
              (b) U.S. application forms. Complete the appropriate form for the proposed activity and submit it to the U.S. Management Authority:
              
                
                  Type of application for an import permit for an Appendix-I specimen
                  Form no.
                
                
                  (1) CITES:Southern African Leopard, African Elephant, and Namibian Southern White Rhinoceros Sport-hunted Trophies
                    Appendix-I Plants
                    Appendix-I Wildlife
                    Appendix-I Biological Samples
                  
                   3-200-19
                     
                    3-200-35
                    3-200-37
                    3-200-29
                  
                
                
                  (2) Endangered Species Act and CITES:ESA Plants
                    ESA Sport-hunted Trophies
                    ESA Wildlife
                  
                   3-200-36
                    3-200-20
                    3-200-37
                  
                
                
                  (3) Marine Mammal Protection Act and CITES:Marine Mammals
                  
                   3-200-43
                  
                
                
                  (4) Wild Bird Conservation Act and CITES:Personal Pet Bird
                    Under an Approved Cooperative Breeding Program
                    Scientific Research or Zoological Breeding/Display
                  
                   3-200-46
                    3-200-48
                    3-200-47
                  
                
              
              (c) Criteria. The criteria in this paragraph (c) apply to the issuance and acceptance of U.S. and foreign import permits. When applying for a U.S. import permit, you must provide sufficient information for us to find that your proposed activity meets all of the following criteria:
              
              
                
                  Criteria for an import permit for an Appendix-I specimen
                  Section
                
                
                  (1) The proposed import would be for purposes that are not detrimental to the survival of the species.
                  23.61
                
                
                  (2) The specimen will not be used for primarily commercial purposes.
                  23.62
                
                
                  (3) The recipients are suitably equipped to house and care for any live wildlife or plant to be imported.
                  23.65
                
                
                  (4) The scientific name of the species is the standard nomenclature in the CITES Appendices or the references adopted by the CoP.
                  23.23
                
              
              (d) U.S. standard conditions. You must meet all of the provisions on use after import in § 23.55 and the standard conditions in § 23.56.
              (e) Prior issuance of an import permit. For Appendix-I specimens, the Management Authority of the exporting country may:
              (1) Issue an export permit for live or dead specimens or a re-export certificate for live specimens only after the Management Authority of the importing country has either issued an import permit or confirmed in writing that an import permit will be issued.
              (2) Accept oral confirmation from the Management Authority of the importing country that an import permit will be issued in an emergency situation where the life or health of the specimen is threatened and no means of written communication is possible.
              (3) Issue a re-export certificate for a dead specimen without confirmation that the import permit has been issued.
            
            
              § 23.36
              What are the requirements for an export permit?
              (a) Purposes. Articles III, IV, and V of the Treaty set out the conditions under which a Management Authority may issue an export permit for an Appendix-I, -II, or -III specimen. Article XIV sets out the conditions under which a Management Authority may issue a document for export of certain Appendix-II marine specimens protected under a pre-existing treaty, convention, or international agreement.
              (b) U.S. application forms. Complete the appropriate form for the proposed activity and submit it to the U.S. Management Authority. Form 3-200-26 may also be submitted to FWS Law Enforcement at certain ports or regional offices:
              
                
                  Type of application for an export permit
                  Form no.
                
                
                  (1) CITES:
                
                
                  American Ginseng
                  3-200-34
                
                
                  Appendix-I Plants Artificially Propagated for Commercial Purposes
                  3-200-33
                
                
                  Biological Specimens
                  3-200-29
                
                
                  Captive-born Raptors
                  3-200-25
                
                
                  Captive-born Wildlife (except raptors)
                  3-200-24
                
                
                  Caviar/Live Eggs/Meat of Paddlefish or Sturgeon, From an Aquaculture Facility
                  3-200-80
                
                
                  Caviar/Meat of Paddlefish or Sturgeon, Removed from the Wild
                  3-200-76
                
                
                  Export of Skins of Bobcat, Canada Lynx, River Otter, Brown Bear, Gray Wolf, and American Alligator Taken under an Approved State or Tribal Program
                  3-200-26
                
                
                  Master File for the Export of Live Animals Bred in Captivity
                  3-200-85
                
                
                  Personal Pets, One-time Export
                  3-200-46
                
                
                  Plants
                  3-200-32
                
                
                  Registration of a Native Species Production Facility
                  3-200-75
                
                
                  Single-use Permits under a Master File or an Annual Program File
                  3-200-74
                
                
                  Trophies by Hunters or Taxidermists
                  3-200-28
                
                
                  Wildlife, Removed from the Wild (Live Animals/Samples/Parts/Products)
                  3-200-27
                
                
                  (2) Endangered Species Act and CITES:
                
                
                  ESA Plants
                  3-200-36
                
                
                  ESA Wildlife
                  3-200-37
                
                
                  (3) Marine Mammal Protection Act and CITES:
                
                
                  Biological Samples
                  3-200-29
                
                
                  Live Captive-held Marine Mammals
                  3-200-53
                
                
                  Take from the Wild for Export
                  3-200-43
                
              
              
              (c) Criteria. The criteria in this paragraph (c) apply to the issuance and acceptance of U.S. and foreign export permits except as provided for certain marine specimens in paragraph (d) of this section. When applying for a U.S. permit or certificate, you must provide sufficient information for us to find that your proposed activity meets all of the following criteria:
              
                
                  Criteria for an export permit
                  Appendix of the specimen
                  I
                  II
                  III
                  Section
                
                
                  (1) The wildlife or plant was legally acquired.
                  Yes
                  Yes
                  Yes
                  23.60
                
                
                  (2) The proposed export would not be detrimental to the survival of the species.
                  Yes
                  Yes
                  n/a
                  23.61
                
                
                  (3) An import permit has already been issued or the Management Authority of the importing country has confirmed that it will be issued.
                  Yes
                  n/a
                  n/a
                  23.35
                
                
                  (4) The scientific name of the species is the standard nomenclature in the CITES Appendices or the references adopted by the CoP.
                  Yes
                  Yes
                  Yes
                  23.23
                
                
                  (5) Live wildlife or plants will be prepared and shipped so as to minimize risk of injury, damage to health, or cruel treatment of the specimen.
                  Yes
                  Yes
                  Yes
                  23.23
                
                
                  (6) The specimen originated in a country that listed the species.
                  n/a
                  n/a
                  Yes
                  23.20
                
                
                  (7) For wildlife with the source code “W” or “F,” the export is for noncommercial purposes. (See § 23.46 for the export of specimens that originated at a commercial breeding operation for Appendix-I wildlife that is registered with the Secretariat.)
                  Yes
                  n/a
                  n/a
                  -
                
              
              (d) Export of certain exempt marine specimens. Article XIV(4) and (5) of the Treaty provide a limited exemption for Appendix-II marine species that are protected under another treaty, convention, or international agreement that was in force at the time CITES entered into force. When all of the following conditions are met, export of exempt Appendix-II marine wildlife or plants requires only that the shipment is accompanied by a document issued by the Management Authority of the exporting country indicating that the specimens were taken in accordance with the provisions of the other international treaty, convention, or agreement:
              (1) The exporting country is a CITES Party and is a party to an international treaty, convention, or agreement that affords protection to the species and was in force on July 1, 1975.
              (2) The ship that harvested the specimen is registered in the exporting country.
              (3) The specimen was taken within waters under the jurisdiction of the exporting country or in the marine environment not under the jurisdiction of any country.
              (4) The specimen was taken in accordance with the other international treaty, convention, or agreement, including any quotas.
              (5) The shipment is accompanied by any official document required under the other international treaty, convention, or agreement or otherwise required by law.
              (e) Export of exempt specimens from the United States. To export a specimen exempted under paragraph (d) of this section, you must obtain a CITES document from the U.S. Management Authority that indicates the specimen was taken in accordance with the provisions of another international treaty, convention, or agreement that was in force on July 1, 1975.
              (f) U.S. application for export of exempt specimens. To apply for a CITES exemption document under paragraph (e) of this section, complete the appropriate form for your activity and submit it to the U.S. Management Authority.
              
              (g) Criteria for certain exempt marine specimens. The criteria in this paragraph (g) apply to the issuance and acceptance of U.S. and foreign export documents. To obtain a U.S. CITES document for export of specimens exempted under paragraph (d) of this section you must provide sufficient information for us to find that your proposed export meets all of the following issuance criteria:
              (1) The specimen was taken in accordance with the provisions of an applicable international treaty, convention, or agreement that was in force on July 1, 1975.
              (2) The scientific name of the CITES species is in the standard nomenclature in the CITES Appendices or references adopted by the CoP (see § 23.23).
              (3) The ship that harvested the specimen is registered in the exporting country.
              (4) The specimen was taken within waters under the jurisdiction of the exporting country or in the marine environment not under the jurisdiction of any country.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30424, May 27, 2014]
            
            
              § 23.37
              What are the requirements for a re-export certificate?
              (a) Purposes. Articles III, IV, and V of the Treaty set out the conditions under which a Management Authority may issue a re-export certificate for an Appendix-I, -II, or -III specimen.
              (b) U.S. application forms. Complete the appropriate form for the proposed activity and submit it to the U.S. Management Authority. Form 3-200-73 may also be submitted to Law Enforcement at certain ports or regional offices:
              
                
                  Type of application for a re-export certificate
                  Form no.
                
                
                  (1) CITES:Biological Specimens
                    Plants
                    Single-use Permits under a Master File or an Annual Program File
                    Trophies by Taxidermists
                    Wildlife
                  
                   3-200-29
                    3-200-32
                    3-200-74
                    3-200-28
                    3-200-73
                  
                
                
                  (2) Endangered Species Act and CITES:ESA Plants
                    ESA Wildlife
                  
                   3-200-36
                    3-200-37
                  
                
                
                  (3) Marine Mammal Protection Act and CITES:Biological Samples
                    Live Captive-held Marine Mammals
                  
                   3-200-29
                    3-200-53
                  
                
              
              (c) Criteria. The criteria in this paragraph (c) apply to the issuance and acceptance of U.S. and foreign re-export certificates. When applying for a U.S. certificate, you must provide sufficient information for us to find that your proposed activity meets all of the following criteria:
              
                
                  Criteria for a re-export certificate
                  Appendix of the specimen
                  I
                  II
                  III
                  Section
                
                
                  (1) The wildlife or plant was legally acquired.
                  Yes
                  Yes
                  Yes
                  23.60
                
                
                  (2) The scientific name of the species is the standard nomenclature in the CITES Appendices or the references adopted by the CoP.
                  Yes
                  Yes
                  Yes
                  23.23
                
                
                  (3) For a live specimen, an import permit has already been issued or the Management Authority of the importing country has confirmed that it will be issued. This criterion does not apply to a specimen with the source code “D.”
                  Yes
                  n/a
                  n/a
                  23.35
                
                
                  (4) Live wildlife or plants will be prepared and shipped so as to minimize risk of injury, damage to health, or cruel treatment of the specimen.
                  Yes
                  Yes
                  Yes
                  23.23
                
                
                  
                  (5) For re-export of a confiscated specimen, the proposed re-export would not be detrimental to the survival of the species.
                  Yes
                  Yes
                  n/a
                  23.61
                
                
                  (6) For wildlife with the source code “W” or “F,” the re-export is for noncommercial purposes.
                  Yes
                  n/a
                  n/a
                  -
                
              
            
            
              § 23.38
              What are the requirements for a certificate of origin?
              (a) Purpose. Article V(3) of the Treaty requires that a shipment of Appendix-III specimens be accompanied by a certificate of origin when the shipment is not from a country that listed the species in Appendix III and is not a re-export.
              (b) U.S. application forms. For a certificate of origin, complete one of the following forms and submit it to the U.S. Management Authority:
              (1) Form 3-200-27 for wildlife removed from the wild.
              (2) Form 3-200-24 for captive-born wildlife.
              (3) Form 3-200-32 for plants.
              (c) Criteria. The criteria in this paragraph (c) apply to the issuance and acceptance of U.S. and foreign certificates of origin. When applying for a U.S. certificate, you must provide sufficient information for us to find that your proposed activity meets all of the following criteria:
              (1) The specimen originated in the country of export, which is not a country that listed the species in Appendix III. In the case of a listing that is annotated to cover only a certain population, no CITES document is required if the listed population does not occur in the country of export. For U.S. applicants, the country of origin must be the United States.
              (2) The scientific name of the species is the standard nomenclature in the CITES Appendices or the references adopted by the CoP (see § 23.23).
              (3) Live wildlife or plants will be prepared and shipped so as to minimize risk of injury, damage to health, or cruel treatment of the specimen (see § 23.23).
            
            
              § 23.39
              What are the requirements for an introduction-from-the-sea certificate?
              (a) Purpose. Articles III(5), IV(6), and IV(7) of the Treaty set out the conditions under which a Management Authority may issue an introduction-from-the-sea certificate.
              (b) U.S. application form. Complete Form 3-200-31 and submit it to the U.S. Management Authority.
              (c) Criteria. The criteria in this paragraph (c) apply to the issuance and acceptance of U.S. certificates. You must provide sufficient information for us to find that your proposed activity meets all of the following criteria:
              
                
                  Criteria for an introduction-from-the-sea certificate
                  Appendix of thespecimen
                  
                  I
                  II
                  Section
                
                
                  (1) The specimen was taken in the marine environment not under the jurisdiction of any country.
                  Yes
                  Yes
                  -
                
                
                  (2) The proposed introduction from the sea would not be detrimental to the survival of the species.
                  Yes
                  Yes
                  23.61
                
                
                  (3) The specimen will not be used for primarily commercial purposes.
                  Yes
                  n/a
                  23.62
                
                
                  (4) The recipients are suitably equipped to house and care for live wildlife or plants.
                  Yes
                  n/a
                  23.65
                
                
                  (5) The scientific name of the species is the standard nomenclature in the CITES Appendices or the references adopted by the CoP.
                  Yes
                  Yes
                  23.23
                
                
                  
                  (6) Live wildlife or plants will be prepared and shipped so as to minimize risk of injury, damage to health, or cruel treatment of the specimen.
                  Yes
                  Yes
                  23.23
                
              
              (d) Exemption. As allowed under Article XIV(4) and (5) of the Treaty, you may directly introduce into the United States any Appendix-II wildlife or plant taken in the marine environment that is not under the jurisdiction of any country without a CITES document when all of the following conditions are met:
              (1) The United States is a party to an international treaty, convention, or agreement that affords protection to the species and was in force on July 1, 1975.
              (2) The ship that harvested the specimen is registered in the United States.
              (3) The specimen was taken in accordance with the other international treaty, convention, or agreement, including any quotas.
              (4) The shipment is accompanied by any official document required under the other international treaty, convention, or agreement or otherwise required by U.S. law.
              (e) Export of exempt specimens. To export a specimen exempted under paragraph (d) of this section, you must obtain a CITES document from the U.S. Management Authority that indicates the specimen was taken in accordance with the provisions of the other international treaty, convention, or agreement that was in force on July 1, 1975. See requirements in § 23.36 (e) through (g).
              (f) Appendix III. Appendix-III species introduced from the sea do not require introduction-from-the-sea certificates. However, the subsequent international trade of an Appendix-III specimen introduced from the sea would be considered an export requiring a CITES document (see § 23.20(f)).
            
            
              § 23.40
              What are the requirements for a certificate for artificially propagated plants?
              (a) Purpose. Article VII(5) of the Treaty grants an exemption to plants that are artificially propagated when a Management Authority issues a certificate.
              (b) U.S. and foreign general provisions. The following provisions apply to the issuance and acceptance of a certificate for artificially propagated Appendix-I, -II, or -III plants:
              (1) The certificate for artificially propagated plants and any subsequent re-export certificate must show the source code as “A” for artificially propagated.
              (2) For an Appendix-I specimen that satisfies the requirements of this section, no CITES import permit is required.
              (c) U.S. application form. Complete Form 3-200-33 and submit it to the U.S. Management Authority.
              (d) Criteria. The criteria in this paragraph (d) apply to the issuance and acceptance of U.S. and foreign certificates. When applying for a U.S. certificate, you must provide sufficient information for us to find that your proposed activity meets all of the following criteria:
              
                
                  Criteria for a certificate for artificially propagated plants
                  Appendix of thespecimen
                  
                  I
                  II
                  III
                  Section
                
                
                  (1) The plant was artificially propagated.
                  Yes
                  Yes
                  Yes
                  23.64
                
                
                  
                  (2) The plant specimen is one of the following:(i) Was propagated for noncommercial purposes.
                    (ii) Is part of a traveling exhibition.
                    (iii) Is a hybrid of one or more Appendix-I species or taxa that is not annotated to treat hybrids as Appendix-I specimens and was propagated for commercial or noncommercial purposes.
                  
                  Yes
                  n/a
                  n/a
                   
                
                
                  (3) The scientific name of the species is the standard nomenclature in the CITES Appendices or the references adopted by the CoP.
                  Yes
                  Yes
                  Yes
                  23.23
                
                
                  (4) The live plant will be prepared and shipped so as to minimize risk of injury, damage to health, or cruel treatment of the specimen.
                  Yes
                  Yes
                  Yes
                  23.23
                
              
              (e) U.S. standard conditions. In addition to the conditions in § 23.56, you must meet all of the following conditions:
              (1) You may not export or re-export a plant (including its parts, products, or derivatives) under this certificate if the plant was removed from the wild or grown directly from a wild seed or spore, except for plants grown from exempt plant materials that qualify as artificially propagated.
              (2) You may not export an Appendix-I species that was propagated for commercial purposes under this certificate, except for hybrids of one or more Appendix-I species or taxa that are not annotated to treat hybrids as Appendix-I specimens. (See § 23.47.)
              (3) You may export a native plant under this certificate only when specifically approved for export and listed on the certificate, inventory sheet, or an approved species list.
              (4) You may export a specimen under a higher-taxon name only if you identified the taxon in your application and we approved it on this certificate.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30425, May 27, 2014]
            
            
              § 23.41
              What are the requirements for a bred-in-captivity certificate?
              (a) Purpose. Article VII(5) of the Treaty grants an exemption to wildlife that is bred in captivity when a Management Authority issues a certificate.
              (b) U.S. and foreign general provisions. The following provisions apply to the issuance and acceptance of a certificate for Appendix-I, -II, or -III wildlife that was bred in captivity:
              (1) The certificate and any subsequent re-export certificate must show the source code as “C” for bred in captivity.
              (2) For an Appendix-I specimen that satisfies the requirements of this section, no CITES import permit is required.
              (c) U.S. application form. Complete Form 3-200-24, 3-200-80, or 3-200-85 and submit it to the U.S. Management Authority.
              (d) Criteria. The criteria in this paragraph (d) apply to the issuance and acceptance of U.S. and foreign certificates. When applying for a U.S. certificate, you must provide sufficient information for us to find that your proposed activity meets all of the following criteria:
              
                
                  Criteria for a bred-in-captivity certificate
                  Appendix of thespecimen
                  
                  I
                  II
                  III
                  Section
                
                
                  (1) The wildlife was bred in captivity.
                  Yes
                  Yes
                  Yes
                  23.63
                
                
                  (2) The wildlife specimen was bred for noncommercial purposes or is part of a traveling exhibition.
                  Yes
                  n/a
                  n/a
                  23.5
                
                
                  
                  (3) The scientific name of the species is the standard nomenclature in the CITES Appendices or the references adopted by the CoP.
                  Yes
                  Yes
                  Yes
                  23.23
                
                
                  (4) Live wildlife will be prepared and shipped so as to minimize risk of injury, damage to health, or cruel treatment of the specimen.
                  Yes
                  Yes
                  Yes
                  23.23
                
              
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30425, May 27, 2014]
            
            
              § 23.42
              What are the requirements for a plant hybrid?
              
                General provisions. Except as provided in § 23.92, the export, re-export, or import of a plant hybrid of a CITES species must be accompanied by a valid CITES document that shows the Appendix of the specimen as follows:
              
                
                  Question on a plant hybrid
                  Answer and status of specimen
                
                
                  (a) Is the specimen an artificially propagated hybrid of one or more Appendix-I species or taxa?
                  (1) YES. Continue to paragraph (b) of this section.(2) NO. Continue to paragraph (c) of this section.
                  
                
                
                  (b) Is one or more of the Appendix-I species or taxa in paragraph (a) of this section annotated to treat hybrids as Appendix-I specimens?
                  (1) YES. The hybrid is listed in Appendix I.(2) NO. The hybrid is listed in Appendix I, but may be granted a certificate for artificially propagated plants even if propagated for commercial purposes.
                  
                
                
                  (c) Is the specimen a hybrid that includes two or more CITES species or taxa in its lineage?
                  (1) YES. Consider the specimen to be listed in the more restrictive Appendix, with Appendix I being the most restrictive and Appendix III the least.(2) NO. Continue to paragraph (d) of this section.
                  
                
                
                  (d) Is the specimen a hybrid that includes one CITES species or taxon in its lineage?
                  (1) YES. Consider the specimen to be listed in the Appendix in which the species or taxon is listed in the CITES Appendices.(2) NO. The hybrid is not regulated by CITES.
                  
                
              
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30425, May 27, 2014]
            
            
              § 23.43
              What are the requirements for a wildlife hybrid?
              (a) Definition. For the purposes of this section, recent lineage means the last four generations of a specimen's ancestry (direct line of descent).
              (b) U.S. and foreign general provisions. Except as provided in paragraph (f) of this section, the import, export, or re-export of a hybrid CITES wildlife specimen must be accompanied by a valid CITES document.
              (c) CITES documents. All CITES documents must show the wildlife hybrid listed in the following Appendix:
              
                
                  If at least one specimen in the recent lineage is listed in:
                  Then the specimen islisted in:
                  
                
                
                  (1) Appendix I
                  Appendix I
                
                
                  (2) Appendix II, and an Appendix-I species is not included in the recent lineage
                  Appendix II
                
                
                  (3) Appendix III, and an Appendix-I or -II species is not included in the recent lineage
                  Appendix III
                
              
              (d) U.S. application for wildlife hybrid. To apply for a CITES document, complete the appropriate form for the proposed activity (see §§ 23.18 through 23.20) and submit it to the U.S. Management Authority.
              (e) Criteria. For export of a hybrid that contains a CITES species in its recent lineage, you must meet the requirements of § 23.36.
              
              (f) Exempt wildlife hybrids. The following provisions apply to import, export, or re-export of exempt wildlife hybrids:
              (1) A hybrid between a CITES species and a non-CITES species may be exempt from CITES document requirements if there are no purebred CITES species in the previous four generations of the specimen's ancestry (direct line of descent). Under this section, a hybrid between two CITES species is not exempt.
              (2) For import, export, or re-export of an exempt wildlife hybrid without CITES documents, you must provide information at the time of import or export to clearly demonstrate that your specimen has no purebred CITES specimens in the previous four generations of its ancestry. If you are unable to clearly demonstrate this, you must obtain CITES documents. The information you provide must clearly identify the specimen and demonstrate its recent lineage. Such information may include, but is not limited to, the following:
              (i) Records that identify the name and address of the breeder and identify the specimen by birth or hatch date and by sex, band number, microchip number, or other mark.
              (ii) A certified pedigree issued by an internationally recognized association that contains scientific names of the animals in the specimen's recent lineage and clearly illustrates its genetic history. If the pedigree contains codes, you must provide a key or guide that explains the meaning of the codes.
              (3) Although a CITES document is not required for an exempt wildlife hybrid, you must follow the clearance requirements for wildlife in part 14 of this subchapter, including the prior notification requirements for live wildlife.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30425, May 27, 2014]
            
            
              § 23.44
              What are the requirements for traveling internationally with my personally owned live wildlife?
              (a) Purpose. A Management Authority may use the exemption in Article VII(3) of the Treaty to issue a certificate of ownership that authorizes frequent cross-border movements of personally owned live wildlife for personal use.
              (b) U.S. and foreign general provisions. The following provisions apply to the issuance and acceptance of a certificate of ownership for frequent international travel with live wildlife for personal use:
              (1) The certificate must be obtained from the Management Authority in the country of the owner's primary residence.
              (2) Parties should treat the certificate like a passport for import to and export or re-export from each country and should not collect the original certificate at the border.
              (3) If offspring are born or an additional specimen is acquired while the owner is outside his or her country of primary residence, the owner must obtain the appropriate CITES document for the export or re-export of the wildlife, not a certificate of ownership, from the Management Authority of that country.
              (4) Upon returning home, the owner may apply for a certificate of ownership for wildlife born or acquired overseas.
              (c) U.S. application form. Complete Form 3-200-64 and submit it to the U.S. Management Authority.
              (d) Criteria. The criteria in this paragraph (d) apply to the issuance and acceptance of U.S. and foreign certificates. When applying for a U.S. certificate, you must provide sufficient information for us to find that your proposed activity meets all of the following criteria:
              (1) The traveler owns the live wildlife and it will accompany the owner.
              (2) The cross-border movement will be frequent and for personal use, including, but not limited to, companionship or use in a noncommercial competition such as falconry.
              (3) To apply for a U.S. certificate, the owner resides in the United States.
              (4) The wildlife was legally acquired (see § 23.60).
              (5) The owner does not intend to sell, donate, or transfer the wildlife while traveling internationally.

              (6) The scientific name of the species is the standard nomenclature in the CITES Appendices or the references adopted by the CoP (see § 23.23).
              
              (7) The Management Authority of the country of import has agreed to the cross-border movement.
              (8) The wildlife is securely marked or uniquely identified in such a manner that the border official can verify that the specimen and CITES document correspond.
              (9) The wildlife is transported and cared for in a way that minimizes risk of injury, damage to health, or cruel treatment of the specimen (see § 23.23).
              (e) U.S. standard conditions. In addition to the conditions in § 23.56, all of the following conditions must be met:
              (1) You must accompany the wildlife during any cross-border movement.
              (2) You must transport the wildlife for personal use only.
              (3) You must not sell, donate, or transfer the specimen while traveling internationally.
              (4) You must present the certificate to the official for validation at each border crossing.
              (5) If the certificate is lost, stolen, or accidentally destroyed, you must obtain a replacement certificate from the issuing Management Authority.
              (6) If you no longer own the live wildlife, you must immediately return the original document to the issuing Management Authority and report on the disposition of the wildlife, such as death, sale, or transfer.
              (7) You must return the wildlife to the United States before the certificate expires.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30425, May 27, 2014]
            
            
              § 23.45
              What are the requirements for a pre-Convention specimen?
              (a) Purpose. Article VII(2) of the Treaty exempts a pre-Convention specimen from standard permitting requirements in Articles III, IV, and V of the Treaty when the exporting or re-exporting country is satisfied that the specimen was acquired before the provisions of CITES applied to it and issues a CITES document to that effect.
              (b) U.S. and foreign general provisions. The following general provisions apply to the issuance and acceptance of pre-Convention documents:
              (1) Trade in a specimen under the pre-Convention exemption is allowed only if the importing country will accept a pre-Convention certificate.
              (2) The pre-Convention date is the date the species was first listed under CITES regardless of whether the species has subsequently been transferred from one Appendix to another.
              (3) For a pre-Convention Appendix-I specimen, no CITES import permit is required.
              (4) The pre-Convention exemption does not apply to offspring or cell lines of any wildlife or plant born or propagated after the date the species was first listed under CITES.
              (c) U.S. application form. Complete Form 3-200-23 (wildlife) or Form 3-200-32 (plants) and submit it to the U.S. Management Authority.
              (d) Criteria. The criteria in this paragraph (d) apply to the issuance and acceptance of U.S. and foreign certificates. When applying for a U.S. certificate, you must provide sufficient information for us to find that the specimen meets all of the following criteria:
              (1) The specimen was removed from the wild or born or propagated in a controlled environment before the date CITES first applied to it, or is a product (including a manufactured item) or derivative made from such specimen.
              (2) The scientific name of the species is the standard nomenclature in the CITES Appendices or the references adopted by the CoP (see § 23.23).
              (3) Live wildlife or plants will be prepared and shipped so as to minimize risk of injury, damage to health, or cruel treatment of the specimen.
              (4) For the re-export of a pre-Convention specimen previously imported under a CITES document, the wildlife or plant was legally imported.
            
            
              § 23.46
              What are the requirements for registering a commercial breeding operation for Appendix-I wildlife and commercially exporting specimens?
              (a) Purpose. Article VII(4) of the Treaty provides that Appendix-I specimens that are bred in captivity for commercial purposes shall be deemed to be listed in Appendix II. This means that an Appendix-I specimen originating from a commercial breeding operation that is registered with the CITES Secretariat may be traded under an export permit or re-export certificate based on Appendix-II criteria. The specimen is still listed in Appendix I and is not eligible for any exemption granted to an Appendix-II species or taxon, including any exemption granted by an annotation (see § 23.92).
              (b) U.S. and foreign general provisions. The following provisions apply to the registration of U.S. and foreign commercial breeding operations for Appendix-I wildlife:
              (1) If the Management Authority is satisfied that the operation in its country meets the conditions for registration in paragraph (d) of this section, it will send the request to register a breeding operation to the Secretariat.
              (2) The Secretariat will verify that the application is complete and notify the Parties of the request.
              (3) If any Party objects to or expresses concern about the registration within 90 days from the date of the Secretariat's notification, the Secretariat will refer the application to the Animals Committee. The Committee has 60 days to respond to objections. The Secretariat will provide the recommendations of the Committee to the Management Authority of the Party that submitted the application and the Party that objected to the registration, and will allow a further 30 days for resolution of the identified problems.
              (4) If the objection is not withdrawn or the identified problems are not resolved within the 30-day period, the Secretariat will submit the application to the Standing Committee at its next regular meeting. The Standing Committee will determine whether the objection is justified and decide whether to accept the application.
              (5) When the Secretariat is satisfied that the operation meets the registration requirements, it will include the operation in its register.
              (6) Operations are assigned an identification number and listed in the official register. Registration is not final until the Secretariat notifies all Parties.
              (7) If a Party believes that a registered operation does not meet the bred-in-captivity requirements, it may, after consultation with the Secretariat and the Party concerned, propose to the Standing Committee that the operation be deleted from the register. At its following meeting, the Standing Committee will consider the concerns raised by the objecting Party, and any comments from the registering Party and the Secretariat, and determine whether the operation should be deleted from the register. Once an operation has been deleted, it must re-apply and meet the registration requirements to be reinstated.
              (8) The Management Authority, in collaboration with the Scientific Authority, of a country where any registered operation is located must monitor the operation to ensure that it continues to meet the registration requirements. In the United States, we will monitor registered operations, in part, by requiring each operation to apply for renewal and demonstrate that it continues to qualify for registration at least once every 5 years. (See paragraphs (e)(4) and (f) of this section.) The Management Authority will advise the Secretariat of any major change in the nature of the operation or in the types of products being produced for export.
              (9) A Party may unilaterally request the removal of a registered operation within its jurisdiction by notifying the Secretariat.
              (10) An Appendix-I specimen may not be imported for purposes of establishing or augmenting a commercial breeding operation, unless the specimen is pre-Convention (see § 23.45) or was bred in captivity (see § 23.63).
              (c) U.S. application to register. Complete Form 3-200-65 and submit it to the U.S. Management Authority.
              (d) Criteria. The criteria in this paragraph (d) apply to the registration of U.S. and foreign commercial breeding operations for Appendix-I wildlife. For your breeding operation to be registered in the United States, you must provide sufficient information for us to find that your proposed activity meets all of the following criteria:
              
                
                  Criteria for registering a commercial breeding operation for Appendix-I wildlife
                  Section
                
                
                  (1) The operation breeds wildlife for commercial purposes.
                  23.5
                
                
                  
                  (2) The parental stock was legally acquired.
                  23.60
                
                
                  (3) The wildlife meets bred-in-captivity criteria.
                  23.63
                
                
                  (4) Where the establishment of a breeding operation involves the removal of animals from the wild (allowable only under exceptional circumstances and only for native species), the operation must demonstrate to the satisfaction of the Management Authority, on advice of the Scientific Authority and of the Secretariat, that the removal is or was not detrimental to the conservation of the species.
                  -
                
                
                  (5) The potential escape of specimens or pathogens from the facility does not pose a risk to the ecosystem and native species.
                  -
                
                
                  (6) The scientific name of the species is the standard nomenclature in the CITES Appendices or the references adopted by the CoP.
                  23.23
                
                
                  (7) The breeding operation will make a continuing, meaningful contribution to the conservation of the species according to the conservation needs of the species.
                  -
                
                
                  (8) The operation will be carried out at all stages in a humane (non-cruel) manner.
                  -
                
              
              (e) Standard conditions of the registration. In addition to the conditions in § 23.56, you must meet all of the following conditions:
              (1) You must uniquely mark all specimens from the breeding operation in the manner proposed at the time of registration. Birds may be marked with closed bands, although other methods may be used.
              (2) You may not import Appendix-I specimens for primarily commercial purposes (such as to establish a commercial captive-breeding operation) except from breeding operations registered for that species.
              (3) You must allow our agents to enter the premises at any reasonable hour to inspect wildlife held or to inspect, audit, or copy applicable records.
              (4) Registrations will be valid for a period not to exceed 5 years. Registrants who wish to remain registered must request renewal before the end of the period of validity of the registration.
              (f) U.S. application to renew a registration. Requests for renewal of a registration should be submitted at least 3 months before the registration expires. Complete Form 3-200-65 and submit it to the U.S. Management Authority.
              (g) Criteria for renewal of U.S. registrations. To renew your registration, you must provide sufficient information for us to find that your proposed activity continues to meet all of the criteria in paragraph (d) of this section.
              (h) U.S. and foreign general provisions for export of specimens that originated in a registered breeding operation. The following provisions apply to the issuance and acceptance of export permits for Appendix-I specimens bred at an operation registered with the CITES Secretariat:
              (1) An export permit may be issued to the registered operation or to persons who have purchased a specimen that originated at the registered operation if the specimen has the unique mark applied by the operation. If a microchip is used, we may, if necessary, ask the importer, exporter, or re-exporter to have equipment on hand to read the microchip at the time of import, export, or re-export.
              (2) The export permit, and any subsequent re-export certificate, must show the specimen as listed in Appendix I and the source code as “D,” and give the identification number of the registered breeding operation where the specimen originated.
              (3) No CITES import permit is required for a qualifying specimen.
              (i) U.S. application form. Complete the appropriate form (see § 23.36) and submit it to the U.S. Management Authority.
              (j) Criteria. The criteria in this paragraph (h) apply to the issuance and acceptance of U.S. and foreign export permits. When applying for a U.S. permit, you must provide sufficient information for us to find that your proposed activity meets all of the following criteria:
              
              
                
                  Criteria for an export permit
                  Section
                
                
                  (1) The specimen was bred at a commercial operation for Appendix-I wildlife that is registered with the CITES Secretariat.
                  23.46
                
                
                  (2) The proposed export would not be detrimental to the survival of the species.
                  23.61
                
                
                  (3) Live wildlife will be prepared and shipped so as to minimize risk of injury, damage to health, or cruel treatment of the specimen.
                  23.23
                
              
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30426, May 27, 2014]
            
            
              § 23.47
              What are the requirements for export of an Appendix-I plant artificially propagated for commercial purposes?
              (a) Purpose. Article VII(4) of the Treaty provides that Appendix-I plants artificially propagated for commercial purposes shall be deemed to be listed in Appendix II. This means that an Appendix-I specimen originating from a commercial nursery that is registered with the CITES Secretariat or that meets the requirements of this section may be traded under an export permit or re-export certificate based on Appendix-II criteria. The specimen is still listed in Appendix I and is not eligible for any exemption granted to an Appendix-II species or taxon, including any exemption granted by an annotation. This section does not apply to hybrids of one or more Appendix-I species or taxa that are not annotated to treat hybrids as Appendix-I specimens (see § 23.40).
              (b) U.S. and foreign general provisions. The following provisions apply to the issuance and acceptance of export permits for Appendix-I specimens artificially propagated for commercial purposes:
              (1) An Appendix-I specimen may not be imported for purposes of establishing or augmenting a nursery or commercial propagating operation, unless the specimen is pre-Convention (see § 23.45) or was propagated at a nursery that is registered with the CITES Secretariat or a commercial propagating operation that qualifies under paragraph (d) of this section, and the CITES document indicates the source code as “D.”
              (2) An export permit may be issued to a CITES-registered nursery, to a commercial propagating operation that qualifies under paragraph (d) of this section, or to persons who have acquired a specimen that originated at such a nursery or operation. No CITES import permit is required for a qualifying specimen.
              (3) The export permit, and any subsequent re-export certificate, must show the specimen as listed in Appendix I and the source code as “D,” and if from a nursery registered with the Secretariat, give the identification number of the registered nursery where the specimen originated.
              (c) U.S. application form. Complete Form 3-200-33 or Form 3-200-74 (for additional single-use permits under a master file or an annual export program file). Complete Form 3-200-32 for one-time export. Submit the completed form to the U.S. Management Authority.
              (d) Criteria. The criteria in this paragraph (d) apply to the issuance and acceptance of U.S. and foreign export permits. When applying for a U.S. permit, you must provide sufficient information for us to find that your proposed activity meets all of the following criteria:
              
                
                  Criteria for an export permit
                  Section
                
                
                  (1) The specimen was propagated for commercial purposes.
                  23.5
                
                
                  (2) The parental stock was legally acquired.
                  23.60
                
                
                  (3) The proposed export would not be detrimental to the survival of the species.
                  23.61
                
                
                  (4) The plant was artificially propagated.
                  23.64
                
                
                  
                  (5) The scientific name of the species is the standard nomenclature in the CITES Appendices or the references adopted by the CoP.
                  23.23
                
                
                  (6) The live plant will be prepared and shipped so as to minimize risk of injury, damage to health, or cruel treatment of the specimen.
                  23.23
                
              
              (e) Nursery registration. [Reserved]
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30426, May 27, 2014]
            
            
              § 23.48
              What are the requirements for a registered scientific institution?
              (a) Purpose. Article VII(6) of the Treaty grants an exemption that allows international trade in certain specimens for noncommercial loan, donation, or exchange between registered scientific institutions.
              (b) U.S. and foreign general provisions. The following provisions apply to the registration of scientific institutions and acceptance of shipments from registered scientific institutions:
              (1) The receiving and sending scientific institutions must be registered with the Management Authority in their country. Scientists who wish to use this exemption must be affiliated with a registered scientific institution.
              (i) When a Management Authority is satisfied that a scientific institution has met the criteria for registration, it will assign the institution a five-character code consisting of the ISO country code and a unique three-digit number. In the case of a non-Party, the Secretariat will ensure that the institution meets the standards and assign it a unique code.
              (ii) The Management Authority must communicate the name, address, and assigned code to the Secretariat, which maintains a register of scientific institutions and provides that information to all Parties.
              (2) A registered scientific institution does not need separate CITES documents for the noncommercial loan, donation, or exchange of preserved, frozen, dried, or embedded museum specimens, herbarium specimens, or live plant material with another registered institution. The shipment must have an external label that contains information specified in paragraph (e)(5) of this section.
              (c) U.S. application to register as a scientific institution. To register, complete Form 3-200-39 and submit it to the U.S. Management Authority.
              (d) Criteria. The criteria in this paragraph (d) apply to the registration of U.S. and foreign institutions for scientific exchange. To be issued a certificate of scientific exchange as a registered U.S. scientific institution, you must provide sufficient information for us to find that your institution meets all of the following criteria:
              (1) Collections of wildlife or plant specimens are permanently housed and professionally curated, and corresponding records are kept.
              (2) Specimens are accessible to all qualified users, including those from other institutions.
              (3) Specimens are properly accessioned in a permanent catalog.
              (4) Records are permanently maintained for loans and transfers to and from other institutions.
              (5) Specimens are acquired primarily for research that is to be reported in scientific publications, and CITES specimens are not used for commercial purposes or as decorations.
              (6) Collections are prepared and arranged in a way that ensures their accessibility to researchers.
              (7) Specimen labels, permanent catalogs, and other records are accurate.
              (8) Specimens are legally acquired and lawfully possessed under a country's wildlife and plant laws.
              (9) Appendix-I specimens are permanently and centrally housed under the direct control of the institution.
              (e) U.S. standard conditions. In addition to the conditions in § 23.56, any activity conducted under a certificate of scientific exchange must meet all of the following conditions:

              (1) Both scientific institutions involved in the exchange must be registered by the applicable Management Authorities (or the Secretariat in the case of a non-Party), and be included in the Secretariat's register of scientific institutions.
              (2) An institution may send and receive only preserved, frozen, dried, or embedded museum specimens, herbarium specimens, or live plant materials that have been permanently and accurately recorded by one of the institutions involved in the exchange and that are traded as a noncommercial loan, donation, or exchange.
              (3) An institution may use specimens acquired under a certificate of scientific exchange and their offspring only for scientific research or educational display at a scientific institution and may not use specimens for commercial purposes.
              (4) The institution must keep records to show that the specimens were legally acquired.
              (5) A customs declaration label must be affixed to the outside of each shipping container or package that contains all of the following:
              (i) The acronym “CITES.”
              (ii) A description of the contents (such as “herbarium specimens”).
              (iii) The names and addresses of the sending and receiving registered institutions.
              (iv) The signature of a responsible officer of the sending registered scientific institution.
              (v) The scientific institution codes of both registered scientific institutions involved in the loan, donation, or exchange.
              (6) A registered institution may destroy samples during analysis, provided that a portion of the sample is maintained and permanently recorded at a registered scientific institution for future scientific reference.
            
            
              § 23.49
              What are the requirements for an exhibition traveling internationally?
              (a) Purpose. Article VII(7) of the Treaty grants an exemption for specimens that qualify as bred in captivity, artificially propagated, or pre-Convention and are part of a traveling exhibition.
              (b) U.S. and foreign general provisions. The following general provisions apply to the issuance and acceptance of a certificate for live wildlife and plants, or their parts, products, or derivatives in an exhibition that travels internationally:
              (1) The Management Authority in the country of the exhibitor's primary place of business must have determined that the specimens are bred in captivity, artificially propagated, or pre-Convention and issued a traveling-exhibition certificate.
              (2) The certificate must indicate that the wildlife or plant is part of a traveling exhibition.
              (3) A separate certificate must be issued for each live wildlife specimen; a CITES document may be issued for more than one specimen for a traveling exhibition of live plants and dead parts, products, or derivatives of wildlife and plants.
              (4) The certificate is not transferable.
              (5) Parties should treat the certificate like a passport for import and export or re-export from each country, and should not collect the original certificate at the border.
              (6) Parties should check specimens closely to determine that each specimen matches the certificate and ensure that each live specimen is being transported and cared for in a manner that minimizes the risk of injury, damage to health, or cruel treatment of the specimen.
              (7) If offspring are born or a new specimen is acquired while the traveling exhibition is in another country, the exhibitor must obtain the appropriate CITES document for the export or re-export of the specimen from the Management Authority of that country.
              (8) Upon returning home, the exhibitor may apply for a traveling-exhibition certificate for wildlife born overseas or for wildlife or plants acquired overseas.
              (c) U.S. application form. Complete Form 3-200-30 for wildlife and Form 3-200-32 for plants, and submit it to the U.S. Management Authority.
              (d) Criteria. The criteria in this paragraph (d) apply to the issuance and acceptance of U.S. and foreign certificates. When applying for a U.S. certificate, you must provide sufficient information for us to find that your proposed activity meets all of the following criteria:

              (1) The traveling exhibition makes multiple cross-border movements, and will return to the country in which the exhibition is based before the certificate expires.
              (2) The cross-border movement must be for exhibition, and not for breeding, propagating, or activities other than exhibition.
              (3) The traveling exhibition is based in the country that issued the certificate.
              (4) The specimen meets the criteria for a bred-in-captivity certificate, certificate for artificially propagated plants, or pre-Convention certificate.
              (5) The exhibitor does not intend to sell or otherwise transfer the wildlife or plant while traveling internationally.
              (6) The wildlife or plant is securely marked or identified in such a way that border officials can verify that the certificate and specimen correspond. If a microchip is used, we may, if necessary, ask the importer, exporter, or re-exporter to have equipment on hand to read the microchip at the time of import, export, or re-export.
              (e) U.S. standard conditions. In addition to the conditions in § 23.56, you must meet all of the following conditions:
              (1) The certificate may be used by you, and you must not transfer or assign it to another person or traveling exhibition.
              (2) You must transport the specimen internationally only for exhibition, not for breeding, propagating, or activities other than exhibition.
              (3) You must present the certificate to the official for validation at each border crossing.
              (4)For live plants, the quantity of plants must be reasonable for the purpose of the traveling exhibition.
              (5) You must not sell or otherwise transfer the specimen, or any offspring born to such specimen, while traveling internationally.
              (6) If the certificate is lost, stolen, or accidentally destroyed, you may obtain a replacement certificate only from the U.S. Management Authority.
              (7) If you no longer own the wildlife or plants, or no longer plan to travel as a traveling exhibition, the original certificate must be immediately returned to the U.S. Management Authority.
              (8) You must return the traveling exhibition to the United States before the certificate expires.
            
            
              § 23.50
              What are the requirements for a sample collection covered by an ATA carnet?
              (a) Purpose. Article VII(1) of the Treaty allows for the transit of specimens through or within a Party country while the specimens remain under customs control.
              (b) Definition. For purposes of this section, sample collection means a set of legally acquired parts, products, or derivatives of Appendix-II or -III species, or Appendix-I species bred in captivity or artificially propagated for commercial purposes, that will:
              (1) Cross international borders only for temporary exhibition or display purposes and return to the originating country.
              (2) Be accompanied by a valid ATA carnet and remain under customs control.
              (3) Not be sold or otherwise transferred while traveling internationally.
              (c) U.S. and foreign general provisions. The following general provisions apply to the issuance and acceptance of a CITES document for the movement of sample collections:
              (1) The Management Authority in the country where the sample collection originated must issue a CITES document that:
              (i) Clearly specifies that the document was issued for a “sample collection.”
              (ii) Includes the condition in block 5, or an equivalent place, of the document that it is valid only if the shipment is accompanied by a valid ATA carnet and that the specimens must not be sold, donated, or otherwise transferred while outside the originating country.
              (2) The number of the accompanying ATA carnet must be recorded on the CITES document, and if this number is not recorded by the Management Authority, it must be entered by a customs or other CITES enforcement official responsible for the original endorsement of the CITES document.

              (3) The name and address of the exporter or re-exporter and importer must be identical, and the names of the countries to be visited must be indicated in block 5 or an equivalent place.
              (4) The date of validity must not be later than that of the ATA carnet and the period of validity must not exceed 6 months from the date of issuance.
              (5) At each border crossing, Parties must verify the presence of the CITES document, but allow it to remain with the shipment, and ensure that the ATA carnet is properly endorsed with an authorized stamp and signature by a customs official.
              (6) The exporter or re-exporter must return the sample collection to the originating country prior to the expiration of the CITES document.
              (7) Parties should check the CITES document and sample collection closely at the time of first export or re-export and upon its return to ensure that the contents of the sample collection have not been changed.
              (8) For import into and export or re-export from the United States, the shipment must comply with the requirements for wildlife in part 14 of this subchapter and for plants in part 24 of this subchapter and 7 CFR parts 319, 352, and 355.
              (d) U.S. application form. Complete Form 3-200-29 for wildlife and Form 3-200-32 for plants, and submit it to the U.S. Management Authority.
              (e) Criteria. The criteria in this paragraph (e) apply to the issuance and acceptance of U.S. and foreign documents. When applying for a U.S. document, you must provide sufficient information for us to find that your proposed activity meets all of the following criteria:
              (1) The specimens meet the definition of a sample collection as provided in paragraph (b) of this section.
              (2) The wildlife or plant specimens must be securely marked or identified in such a way that border officials can verify that the CITES document, ATA carnet, and specimens correspond.
              (f) U.S. standard conditions. In addition to the conditions in § 23.56, you must meet all of the following conditions:
              (1) You must transport the sample collection only for temporary exhibition or display purposes.
              (2) You must not transfer or assign the CITES document to another person.
              (3) You must not sell, donate, or transfer specimens while traveling internationally.
              (4) You must present the CITES document and the ATA carnet to the official for validation at each border crossing.
              (5) You must return the sample collection to the United States prior to the expiration of the CITES document.
              (6) If the CITES document is lost, stolen, or accidentally destroyed, you may obtain a replacement certificate only from the U.S. Management Authority.
              (7) If you no longer own the sample collection, or no longer plan to travel with the sample collection, you must immediately return the original document to the U.S. Management Authority.
            
            
              § 23.51
              What are the requirements for issuing a partially completed CITES document?
              (a) Purpose. Under Article VIII(3), Parties are to ensure that CITES specimens are traded with a minimum of delay.
              (b) U.S. and foreign general provisions. The following provisions apply to the issuance and acceptance of partially completed CITES documents.
              (1) A Management Authority may issue partially completed CITES documents only when:
              (i) The permitted trade will have a negligible impact or no impact on the conservation of the species.
              (ii) All provisions of CITES have been met.
              (iii) The specimens are one of the following:
              (A) Biological samples.
              (B) Pre-Convention specimens.
              (C) Specimens that qualify as bred in captivity or artificially propagated.
              (D) Appendix-I specimens from registered commercial breeding operations.
              (E) Appendix-I plants artificially propagated for commercial purposes.

              (F) Other specimens that the Management Authority determines qualify for partially completed documents.
              
              (2) A Management Authority may register applicants for species that may be traded under partially completed documents.
              (3) Partially completed CITES documents require the permit holder to:
              (i) Enter specific information on the CITES document or its annex as conditioned on the face of the CITES document.
              (ii) Enter scientific names on the CITES document only if the Management Authority included an inventory of approved species on the face of the CITES document or an attached annex.
              (iii) Sign the CITES document, which acts as a certification that the information entered is true and accurate.
              (4) CITES documents issued for biological samples may be validated at the time of issuance provided that upon export the container is labeled with the CITES document number and indicates it contains CITES biological samples.
              (c) U.S. application form. Complete the appropriate form for the proposed activity (see §§ 23.18 through 23.20) and submit it to the U.S. Management Authority.
              (d) Criteria. The criteria in this paragraph (d) apply to the issuance and acceptance of U.S. and foreign CITES documents. When applying for a U.S. CITES document, you must provide sufficient information for us to find that your proposed activity meets the criteria in subpart C for the appropriate CITES document and the following criteria:
              (1) The use of partially completed documents benefits both the permit holder and the issuing Management Authority.
              (2) The proposed activity will have a negligible impact or no impact upon the conservation of the species.
              (e) U.S. standard conditions. In addition to the conditions in § 23.56 and any standard conditions in this part that apply to the specific CITES document, the following conditions must be met:
              (1) You must enter the information specified in block 5, either on the face of the CITES document or in an annex to the document.
              (2) You may not alter or enter any information on the face of the CITES document or in an annex to the document that is not authorized in block 5 or an equivalent place.
              (3) If you are authorized to enter a scientific name, it must be for a species authorized in block 5 or an equivalent place, or in an attached annex of the CITES document.
              (4) You must sign the CITES document to certify that all information entered by you is true and correct.
            
            
              § 23.52
              What are the requirements for replacing a lost, damaged, stolen, or accidentally destroyed CITES document?
              (a) Purpose. A Management Authority may issue a duplicate document, either a copy of the original or a re-issued original, when a CITES document has been lost, damaged, stolen, or accidentally destroyed. These provisions do not apply to a document that has expired or that requires amendment. To renew a U.S. CITES document, see part 13 of this subchapter. To amend a U.S. CITES document, see part 13 of this subchapter if the activity has not yet occurred or, if the activity has already occurred, see § 23.53 of this part.
              (b) U.S. and foreign general provisions. The following provisions apply to the issuance and acceptance of a replacement CITES document:
              (1) The permittee must notify the issuing Management Authority that the document was lost, damaged, stolen, or accidentally destroyed.
              (2) The issuing Management Authority must be satisfied that the CITES document was lost, damaged, stolen, or accidentally destroyed.
              (3) The issuing Management Authority should immediately inform the Management Authority in the country of destination and, for commercial shipments, the Secretariat.
              (4) If the replacement CITES document is a copy, it must indicate that it is a “replacement” and a “true copy of the original,” contain a new dated original signature of a person authorized to sign CITES documents for the issuing Management Authority, and give the reason for replacement.

              (5) If the replacement CITES document is a newly issued original document, it must indicate that it is a “replacement,” include the number and date of issuance of the document being replaced, and give the reason for replacement.
              (6) In the United States, you may not use an original single-use CITES document issued under a CITES master file or CITES annual program as a replacement document for a shipment that has already left the country.
              (c) U.S. application procedures. To apply for a replacement CITES document, you must do all of the following:
              (1) Complete application Form 3-200-66 and submit it to the U.S. Management Authority.
              (2) Consult the list to find the types of information you need to provide (more than one circumstance may apply to you):
              
                
                  If
                  Then
                
                
                  (i) The shipment has already occurred
                  Provide copies of:(A) Any correspondence you have had with the shipper or importing country's Management Authority concerning the shipment.
                    (B) For wildlife, the validated CITES document and cleared Declaration for Importation or Exportation of Fish or Wildlife (Form 3-177).
                    (C) For plants, the validated CITES document.
                  
                
                
                  (ii) The original CITES document no longer exists

                  Submit a signed, dated, and notarized statement that:(A) Provides the CITES document number and describes the circumstances that resulted in the loss or destruction of the original CITES document.
                    (B) States whether the shipment has already occurred.
                    (C) Requests a replacement U.S. CITES document.
                  
                
                
                  (iii) An original CITES document exists but has been damaged

                  Submit the original damaged CITES document and a signed, dated, and notarized statement that:(A) Describes the circumstances that resulted in the CITES document being damaged.
                    (B) States whether the shipment has already occurred.
                    (C) Requests a replacement U.S. CITES document.
                  
                
              
              (d) Criteria. The criteria in this paragraph (d) apply to the issuance and acceptance of U.S. and foreign documents.
              (1) When applying for a U.S. replacement document, you must provide sufficient information for us to find that your proposed activity meets all of the following criteria:
              (i) The circumstances for the lost, damaged, stolen, or accidentally destroyed CITES document are reasonable.
              (ii) If the shipment has already been made, the wildlife or plant was legally exported or re-exported, and the Management Authority of the importing country has indicated it will accept the replacement CITES document.
              (iii) The specimens were presented to the appropriate official for inspection at the time of import and a request for a replacement CITES document was made at that time.
              (2) For acceptance of foreign CITES replacement documents in the United States, you must provide sufficient information for us to find that your proposed activity meets all of the following criteria:
              (i) The specimens were presented to the appropriate official for inspection at the time of import and a request for a replacement CITES document was made at that time.
              (ii) The importer or the importer's agent submitted a signed, dated, and notarized statement at the time of import that describes the circumstances that resulted in the CITES document being lost, damaged, stolen, or accidentally destroyed.
              (iii) The importer or the importer's agent provided a copy of the original lost, stolen, or accidentally destroyed document at the time of import showing that the document met the requirements in §§ 23.23, 23.24, and 23.25.
              (e) U.S. standard conditions. In addition to the conditions in § 23.56, the following conditions apply:
              (1) If the original CITES document is found, you must return it to the U.S. Management Authority.
              (2) A CITES document issued for a shipment that has already occurred does not require validation.
              (f) Validation. For an export or re-export that has not left the United States, follow the procedures in § 23.27. If the shipment has left the United States and is in a foreign country, submit the unvalidated replacement CITES document to the appropriate foreign authorities. We will not validate the replacement CITES document for a shipment that has already been shipped to a foreign country. We do not require validation on replacement documents issued by foreign Management Authorities.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30426, May 27, 2014]
            
            
              § 23.53
              What are the requirements for obtaining a retrospective CITES document?
              (a) Retrospective CITES documents may be issued and accepted in certain limited situations after an export or re-export has occurred, but before the shipment is cleared for import. When specific conditions are met, a retrospective CITES document may be issued to authorize trade that has taken place without a CITES document or to correct certain technical errors in a CITES document after the authorized activity has occurred.
              (b) U.S. and foreign general provisions. The following provisions apply to the issuance and acceptance of a retrospective CITES document:
              (1) A retrospective document may not be issued for Appendix-I specimens except for certain specimens for personal use as specified in paragraph (d)(7) of this section.
              (2) The exporter or re-exporter must notify the Management Authority in the exporting or re-exporting country of the irregularities that have occurred.
              (3) A retrospective document may be one of the following:
              (i) An amended CITES document where it can be shown that the issuing Management Authority made a technical error that was not prompted by the applicant.
              (ii) A newly issued CITES document where it can be shown that the applicant was misinformed by CITES officials or the circumstances in (d)(7) of this section apply and a shipment has occurred without a document.
              (4) Retrospective documents can only be issued after consultation between the Management Authorities in both the exporting or re-exporting country and the importing country, including a thorough investigation of circumstances and agreement between them that criteria in paragraph (d) of this section have been met.
              (5) The issuing Management Authority must provide all of the following information on any retrospective CITES document:
              (i) A statement that it was issued retrospectively.
              (ii) A statement specifying the reason for the issuance.
              (iii) In the case of a document issued for personal use, a condition restricting sale of the specimen within 6 months following the import of the specimen.
              (6) The issuing Management Authority must send a copy of the retrospective CITES document to the Secretariat.
              (7) In general, except when the exporter or re-exporter and importer have demonstrated they were not responsible for the irregularities, any person who has been issued a CITES document in the past will not be eligible to receive a retrospective document.
              (8) In the United States, you may not use a U.S. CITES document issued under a CITES master file or CITES annual program as a retrospective CITES document.
              (c) U.S. application. Complete application Form 3-200-58 and submit it to the U.S. Management Authority. In addition, submit one of the following:
              (1) For a shipment that occurred under a document containing a technical error, the faulty CITES document.
              (2) For a shipment that occurred without a CITES document, a completed application form for the type of activity you conducted (see §§ 23.18 through 23.20).
              (d) Criteria. The criteria in this paragraph (d) apply to the issuance and acceptance of U.S. and foreign documents. When applying for a U.S. document, you must provide sufficient information for us to find that your activity meets all of the following criteria:

              (1) The specimens were exported or re-exported without a CITES document or with a CITES document that contained technical errors as provided in paragraph (d)(6)(ii) of this section.
              (2) The specimens were presented to the appropriate official for inspection at the time of import and a request for a retrospective CITES document was made at that time.
              (3) The export or re-export and import of the specimens was otherwise in compliance with CITES and the relevant national legislation of the countries involved.
              (4) The importing Management Authority has agreed to accept the retrospectively issued CITES document.
              (5) The specimens must be Appendix-II or -III wildlife or plants, except as provided in paragraph (d)(7) of this section.
              (6) Except as provided in paragraph (d)(7) of this section, the exporter or re-exporter and importer were not responsible for the irregularities that occurred and have demonstrated one of the following:
              (i) The Management Authority or officials designated to clear CITES shipments misinformed the exporter or re-exporter or the importer about the CITES requirements. In the United States, this would be an employee of the FWS (for any species) or APHIS or CBP (for plants).
              (ii) The Management Authority made a technical error when issuing the CITES document that was not prompted by information provided by the applicant.
              (7) In the case of specimens for personal use, you must either show that you qualify under paragraph (d)(6) of this section, or that a genuine error was made and that there was no attempt to deceive. The following specimens for personal use may qualify for issuance of a retrospective document:
              (i) Personal or household effects as defined in § 23.5.
              (ii) Live Appendix-II or -III specimens or live pre-Convention Appendix-I specimens that you own for your personal use, accompanied you, and number no more than two.
              (iii) Parts, products, or derivatives of an Appendix-I species that qualify as pre-Convention when the following conditions are met:
              (A) You own and possess the specimen for personal use.
              (B) You either wore the specimen as clothing or an accessory or took it as part of your personal baggage, which was carried by you or checked as baggage on the same plane, boat, car, or train as you.
              (C) The quantity is reasonably necessary or appropriate for the nature of your trip or stay.
              (e) U.S. standard conditions. In addition to the conditions in § 23.56, the following condition applies: A CITES document issued for a shipment that has already occurred does not require validation.
              (f) Validation. Submit the original unvalidated retrospective CITES document to the appropriate foreign authority. We will not validate the retrospective CITES document for a shipment that has already been shipped to a foreign country, and we do not require validation on retrospective documents issued by foreign Management Authorities.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30426, May 27, 2014]
            
            
              § 23.54
              How long is a U.S. or foreign CITES document valid?
              (a) Purpose. Article VI(2) of the Treaty sets the time period within which an export permit is valid. Validity periods for other CITES documents are prescribed in this section.
              (b) Period of validity. CITES documents are valid only if presented for import or introduction from the sea within the period of validity (before midnight on the expiration date) noted on the face of the document.
              (1) An export permit and re-export certificate will be valid for no longer than 6 months from the issuance date.
              (2) An import permit, introduction-from-the-sea certificate, and certificate of origin will be valid for no longer than 12 months from the issuance date.
              (3) A traveling-exhibition certificate and certificate of ownership will be valid for no longer than 3 years from the issuance date.

              (4) Other CITES documents will state the period of their validity, but no U.S. CITES document will be valid for longer than 3 years from the issuance date.
              (c) Extension of validity. The validity of a CITES document may not be extended beyond the expiration date on the face of the document, except under limited circumstances for certain timber species as outlined in § 23.73.
            
            
              § 23.55
              How may I use a CITES specimen after import into the United States?
              In addition to the provisions in § 23.3, you may only use CITES specimens after import into the United States for the following purposes:
              
                
                  If the species is listed in
                  Allowed use within the United States
                
                
                  (a) Appendix I, except for specimens imported with a CITES exemption document listed in paragraph (d) of this section.(b) Appendix II with an annotation for noncommercial purposes where other specimens of that species are treated as if listed in Appendix I.
                    (c) Appendix II without an annotation for noncommercial purposes, or Appendix III, and threatened under the ESA, except as provided in a special rule in §§ 17.40 through 17.48 or under a permit granted under §§ 17.32 or 17.52
                  
                  The specimen may be used only for noncommercial purposes (see § 23.5).
                      Exception:
                    
                    If the specimen was lawfully imported, with no restrictions on its use after import, before the species was listed as described in paragraphs (a), (b), or (c) of this section, you may continue to use the specimen as indicated for paragraphs (d), (e) and (f) of this section provided you can clearly demonstrate (using written records or other documentary evidence) that your specimen was imported prior to the CITES listing, with no restrictions on its use after import. If you are unable to clearly demonstrate that this exception applies, the specimen may be used only for noncommercial purposes.
                  
                
                
                  (d) Appendix I, and imported with a CITES exemption document as follows:(1) U.S-issued certificate for personally owned wildlife.
                    (2) Pre-Convention certificate.
                    (3) Export permit or re-export certificate for wildlife from a registered commercial breeding operation.
                    (4) Export permit or re-export certificate for a plant from a registered nursery or under a permit with a source code of “D.”
                    (5) Certificate for artificially propagated plants with a source code of “A” for artificially propagated hybrid specimens derived from one or more unannotated Appendix-I species or other taxa.
                    (6) U.S.-issued traveling-exhibition certificate.
                    (e) Appendix II, other than those in paragraphs (b) and (c) of this section.
                    (f) Appendix III, other than those in paragraph (c) of this section.
                  
                  The specimen may be used for any lawful purpose, except if the regulations in this part or other parts of this subchapter or a permit condition allowed the import only for noncommercial purposes, then the import and subsequent use must be only for noncommercial purposes.
                
              
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30426, May 27, 2014]
            
            
              § 23.56
              What U.S. CITES document conditions do I need to follow?
              (a) General conditions. The following general conditions apply to all U.S. CITES documents:
              (1) You must comply with the provisions of part 13 of this subchapter as conditions of the document, as well as other applicable regulations in this subchapter, including, but not limited to, any that require permits. You must comply with all applicable local, State, Federal, tribal, and foreign wildlife or plant conservation laws.

              (2) For export and re-export of live wildlife and plants, transport conditions must comply with the International Air Transport Association Live Animals Regulations (for animals) or the International Air Transport Association Perishable Cargo Regulations (for plants) (incorporated by reference, see § 23.9).
              (3) You must return the original CITES document to the issuing office if you do not use it, it expires, or you request renewal or amendment.

              (4) When appropriate, a Management Authority may require that you identify Appendix-II and -III wildlife or plants with a mark. All live Appendix-I wildlife must be securely marked or uniquely identified. Such mark or identification must be made in a way that the border official can verify that the specimen and CITES document correspond. If a microchip is used, we may, if necessary, ask the importer, exporter, or re-exporter to have equipment on hand to read the microchip at the time of import, export, or re-export.
              (b) Standard conditions. You must comply with the standard conditions provided in this part for specific types of CITES documents.
              (c) Special conditions. We may place special conditions on a CITES document based on the needs of the species or the proposed activity. You must comply with any special conditions contained in or attached to a CITES document.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30426, May 27, 2014]
            
          
          
            Subpart D—Factors Considered in Making Certain Findings
            
              § 23.60
              What factors are considered in making a legal acquisition finding?
              (a) Purpose. Articles III, IV, and V of the Treaty require a Management Authority to make a legal acquisition finding before issuing export permits and re-export certificates. The Parties have agreed that a legal acquisition finding must also be made before issuing certain CITES exemption documents.
              (b) Types of legal acquisition. Legal acquisition refers to whether the specimen and its parental stock were:
              (1) Obtained in accordance with the provisions of national laws for the protection of wildlife and plants. In the United States, these laws include all applicable local, State, Federal, tribal, and foreign laws; and
              (2) If previously traded, traded internationally in accordance with the provisions of CITES.
              (c) How we make our findings. We make a finding that a specimen was legally acquired in the following way:
              (1) The applicant must provide sufficient information (see § 23.34) for us to make a legal acquisition finding.
              (2) We make this finding after considering all available information.
              (3) The amount of information we need to make the finding is based on our review of general factors described in paragraph (d) of this section and additional specific factors described in paragraphs (e) through (k) of this section.
              (4) As necessary, we consult with foreign Management and Scientific Authorities, the CITES Secretariat, State conservation agencies, Tribes, FWS Law Enforcement, APHIS or CBP, and other appropriate experts.
              (d) Risk assessment. We review the general factors listed in this paragraph and additional specific factors in paragraphs (e) through (k) of this section to assess the level of scrutiny and amount of information we need to make a finding of legal acquisition. We give less scrutiny and require less-detailed information when there is a low risk that specimens to be exported or re-exported were not legally acquired, and give more scrutiny and require more detailed information when the proposed activity poses greater risk. We consider the cumulative risks, recognizing that each aspect of the international trade has a continuum of risk from high to low associated with it as follows:
              (1) Status of the species: From Appendix I to Appendix III.
              (2) Origin of the specimen: From wild-collected to born or propagated in a controlled environment to bred in captivity or artificially propagated.
              (3) Source of the propagule used to grow the plant: From documentation that the plant was grown from a non-exempt seed or seedling to documentation that the plant was grown from an exempt seed or seedling.
              (4) Origin of the species: From species native to the United States or its bordering countries of Mexico or Canada to nonnative species from other countries.
              (5) Volume of illegal trade: From high to low occurrence of illegal trade.
              (6) Type of trade: From commercial to noncommercial.
              (7) Trade by range countries: From range countries that do not allow commercial export, or allow only limited noncommercial export of the species, to range countries that allow commercial export in high volumes.
              (8) Occurrence of the species in a controlled environment in the United States: From uncommon to common in a controlled environment in the United States.
              
              (9) Ability of the species to be bred or propagated readily in a controlled environment: From no documentation that the species can be bred or propagated readily in a controlled environment to widely accepted information that the species is commonly bred or propagated.
              (10) Genetic status of the specimen: From a purebred species to a hybrid.
              (e) Captive-bred wildlife or a cultivated plant. For a specimen that is captive-bred or cultivated, we may consider whether the parental stock was legally acquired.
              (f) Confiscated specimen. For a confiscated Appendix-II or -III specimen, we consider whether information shows that the transfer of the confiscated specimen or its offspring met the conditions of the remission decision, legal settlement, or disposal action after forfeiture or abandonment.
              (g) Donated specimen of unknown origin. For an unsolicited specimen of unknown origin donated to a public institution (see § 10.12 of this subchapter), we consider whether:
              (1) The public institution follows standard recordkeeping practices and has made reasonable efforts to obtain supporting information on the origin of the specimen.
              (2) The public institution provides sufficient information to show it made a reasonable effort to find a suitable recipient in the United States.
              (3) The export will provide a conservation benefit to the species.
              (4) No persuasive information exists on illegal transactions involving the specimen.
              (5) The export is noncommercial, with no money or barter exchanged except for shipping costs.
              (6) The institution has no history of receiving a series of rare and valuable specimens or a large quantity of wildlife or plants of unknown origin.
              (h) Imported previously. For a specimen that was previously imported into the United States, we consider any reliable, relevant information we receive concerning the validity of a CITES document, regardless of whether the shipment was cleared by FWS, APHIS, or CBP.
              (i) Personal use. For a wildlife or plant specimen that is being exported or re-exported for personal use by the applicant, we consider whether:
              (1) The specimen was acquired in the United States and possessed for strictly personal use.
              (2) The number of specimens is reasonably appropriate for the nature of your export or re-export as personal use.
              (3) No persuasive evidence exists on illegal transactions involving the specimen.
              (j) Sequential ownership. For a specimen that was previously possessed by someone other than the applicant, we may consider the history of ownership for a specimen and its parental stock, breeding stock, or cultivated parental stock.
              (k) Wild-collected in the United States. For a specimen collected from the wild in the United States, we consider the site where the specimen was collected, whether the species is known to occur at that site, the abundance of the species at that site, and, if necessary, whether permission of the appropriate management agency or landowner was obtained to collect the specimen.
            
            
              § 23.61
              What factors are considered in making a non-detriment finding?
              (a) Purpose. Articles III and IV of the Treaty require that, before we issue a CITES document, we find that a proposed export or introduction from the sea of Appendix-I or -II specimens is not detrimental to the survival of the species and that a proposed import of an Appendix-I specimen is for purposes that would not be detrimental to the survival of the species.
              (b) Types of detriment. Detrimental activities, depending on the species, could include, among other things, unsustainable use and any activities that would pose a net harm to the status of the species in the wild. For Appendix-I species, it also includes use or removal from the wild that results in habitat loss or destruction, interference with recovery efforts for a species, or stimulation of further trade.
              (c) General factors. The applicant must provide sufficient information for us to make a finding of non-detriment. In addition to factors in paragraphs (d) and (e) of this section, we will consider whether:
              
              (1) Biological and management information demonstrates that the proposed activity represents sustainable use.
              (2) The removal of the animal or plant from the wild is part of a biologically based sustainable-use management plan that is designed to eliminate over-utilization of the species.
              (3) If no sustainable-use management plan has been established, the removal of the animal or plant from the wild would not contribute to the over-utilization of the species, considering both domestic and international uses.
              (4) The proposed activity, including the methods used to acquire the specimen, would pose no net harm to the status of the species in the wild.
              (5) The proposed activity would not lead to long-term declines that would place the viability of the affected population in question.
              (6) The proposed activity would not lead to significant habitat or range loss or restriction.
              (d) Additional factor for Appendix-II species. In addition to the general factors in paragraph (c) of this section, we will consider whether the intended export of an Appendix-II species would cause a significant risk that the species would qualify for inclusion in Appendix I.
              (e) Additional factors for Appendix-I species. In addition to the general factors in paragraph (c) of this section, we will consider whether the proposed activity:
              (1) Would not cause an increased risk of extinction for either the species as a whole or the population from which the specimen was obtained.
              (2) Would not interfere with the recovery of the species.
              (3) Would not stimulate additional trade in the species. If the proposed activity does stimulate trade, we will consider whether the anticipated increase in trade would lead to the decline of the species.
              (f) How we make our findings. We base the non-detriment finding on the best available biological information. We also consider trade information, including trade demand, and other scientific management information. We make a non-detriment finding in the following way:
              (1) We consult with the States, Tribes, other Federal agencies, scientists, other experts, and the range countries of the species.
              (2) We consult with the Secretariat and other Parties to monitor the level of trade that is occurring in the species.
              (3) Based on the factors in paragraphs (c) through (e) of this section, we evaluate the biological impact of the proposed activity.
              (4) In cases where insufficient information is available or the factors above are not satisfactorily addressed, we take precautionary measures and would be unable to make the required finding of non-detriment.
              (g) Risk assessment. We review the status of the species in the wild and the degree of risk the proposed activity poses to the species to determine the level of scrutiny needed to make a finding. We give greater scrutiny and require more detailed information for activities that pose a greater risk to a species in the wild. We consider the cumulative risks, recognizing that each aspect of international trade has a continuum of risk (from high to low) associated with it as follows:
              (1) Status of the species: From Appendix I to Appendix II.
              (2) Origin of the specimen: From wild-collected to born or propagated in a controlled environment to bred in captivity or artificially propagated.
              (3) Source of the propagule used to grow the plant: From documentation that the plant was grown from a non-exempt seed or seedling to documentation that the plant was grown from an exempt seed or seedling.
              (4) Origin of the species: From native species to nonnative species.
              (5) Volume of legal trade: From high to low occurrence of legal trade.
              (6) Volume of illegal trade: From high to low occurrence of illegal trade.
              (7) Type of trade: From commercial to noncommercial.
              (8) Genetic status of the specimen: From a purebred species to a hybrid.
              (9) Risk of disease transmission: From high to limited risk of disease transmission.
              (10) Basis for listing: From listed under Article II(1) or II(2)(a) of the Treaty to listed under Article II(2)(b).
              
              (h) Quotas for Appendix-I species. When an export quota has been set by the CoP for an Appendix-I species, we will consider the scientific and management basis of the quota together with the best available biological information when we make our non-detriment finding. We will contact the Scientific and Management Authorities of the exporting country for further information if needed.
            
            
              § 23.62
              What factors are considered in making a finding of not for primarily commercial purposes?
              (a) Purpose. Under Article III(3(c)) and (5(c)) of the Treaty, an import permit or an introduction-from-the-sea certificate for Appendix-I species can be issued only if the Management Authority is satisfied that the specimen is not to be used for primarily commercial purposes. Trade in Appendix-I species must be subject to particularly strict regulation and authorized only in exceptional circumstances.
              (b) How we make our findings. We must find that the intended use of the Appendix-I specimen is not for primarily commercial purposes before we can issue a CITES document.
              (1) We will make this decision on a case-by-case basis considering all available information.
              (2) The applicant must provide sufficient information to satisfy us that the intended use is not for primarily commercial purposes.
              (3) The definitions of “commercial” and “primarily commercial purposes” in § 23.5 apply.
              (4) We will look at all aspects of the intended use of the specimen. If the noncommercial aspects do not clearly predominate, we will consider the import or introduction from the sea to be for primarily commercial purposes.
              (5) While the nature of the transaction between the owner in the country of export and the recipient in the country of import or introduction from the sea may have some commercial aspects, such as the exchange of money to cover the costs of shipment and care of specimens during transport, it is the intended use of the specimen, including the purpose of the export, that must not be for primarily commercial purposes.
              (6) We will conduct an assessment of factors listed in paragraph (d) of this section. For activities involving an anticipated measurable increase in revenue and other economic value associated with the intended use, we will conduct an analysis as described in paragraph (e) of this section.
              (7) All net profits generated in the United States from activities associated with the import of an Appendix-I species must be used for conservation of that species.
              (c) Examples. The following are examples of types of transactions in which the noncommercial aspects of the intended use of the specimen may predominate depending on the facts of each situation. The discussions of each example provide further guidance in assessing the actual degree of commerciality on a case-by-case basis. These examples outline circumstances commonly encountered and do not cover all situations where import or introduction from the sea could be found to be not for primarily commercial purposes.
              (1) Personal use. Import or introduction from the sea of an Appendix-I specimen for personal use generally is considered to be not for primarily commercial purposes. An example is the import of a personal sport-hunted trophy by the person who hunted the wildlife for display in his or her own home.
              (2) Scientific purposes. The import or introduction from the sea of an Appendix-I specimen by a scientist or scientific institution may be permitted in situations where resale, commercial exchange, or exhibit of the specimen for economic benefit is not the primary intended use.
              (3) Conservation, education, or training. Generally an Appendix-I specimen may be imported or introduced from the sea by government agencies or nonprofit institutions for purposes of conservation, education, or training. For example, a specimen could be imported or introduced from the sea primarily to train customs staff in effective CITES control, such as for identification of certain types of specimens.
              (4) Biomedical industry. Import or introduction from the sea of an Appendix-I specimen by an institution or company in the biomedical industry is initially presumed to be commercial since specimens are typically imported or introduced from the sea to develop and sell products that promote public health for profit. However, if the importer clearly shows that the sale of products is only incidental to public health research and not for the primary purpose of economic benefit or profit, then such an import or introduction from the sea could be considered as scientific research under paragraph (c)(2) of this section if the principles of paragraph (b) of this section are met.
              (5) Captive-breeding or artificial propagation programs. The import of an Appendix-I specimen for purposes of establishing a commercial operation for breeding or artificial propagation is considered to be for primarily commercial purposes. As a general rule, import or introduction from the sea of an Appendix-I specimen for a captive-breeding or artificial propagation program must have as a priority the long-term protection and recovery of the species in the wild. The captive-breeding or artificial propagation program must be part of a program aimed at the recovery of the species in the wild and be undertaken with the support of a country within the species' native range. Any profit gained must be used to support this recovery program. If a captive-breeding or artificial propagation operation plans to sell surplus specimens to help offset the costs of its program, import or introduction from the sea would be allowed only if any profit would be used to support the captive-breeding or artificial propagation program to the benefit of the Appendix-I species, not for the personal economic benefit of a private individual or share-holder.
              (6) Professional dealers. Import or introduction from the sea by a professional dealer who states a general intention to eventually sell the specimen or its offspring to an undetermined recipient would be considered to be for primarily commercial purposes. However, import or introduction from the sea through a professional dealer by a qualified applicant may be acceptable if the ultimate intended use would be for one of the purposes set out in paragraphs (c)(2), (3), and (5) of this section and where a binding contract, conditioned on the issuing of permits, is in place.
              (d) Risk assessment. We review the factors listed in this paragraph (d) to assess the level of scrutiny and amount of information we need to make a finding of whether the intended use of the specimen is not for primarily commercial purposes. We give less scrutiny and require less detailed information when the import or introduction from the sea poses a low risk of being primarily commercial, and give more scrutiny and require more detailed information when the proposed activity poses greater risk. We consider the cumulative risks, recognizing that each aspect of the international trade has a continuum of risk from high to low associated with it as follows:
              (1) Type of importer: From for-profit entity to private individual to nonprofit entity.
              (2) Ability of the proposed uses to generate revenue: From the ability to generate measurable increases in revenue or other economic value to no anticipated increases in revenue or other economic value.
              (3) Appeal of the species: From high public appeal to low public appeal.
              (4) Occurrence of the species in the United States: From uncommon to common in a controlled environment in the United States.
              (5) Intended use of offspring: From commercial to noncommercial.
              (e) Analysis of anticipated revenues and other economic value. We will analyze revenues and other economic value anticipated to result from the use of the specimen for activities with a high risk of being primarily commercial.
              (1) We will examine the proposed use of any net profits generated in the United States. We consider net profit to include all funds or other valuable considerations (including enhanced value of common stock shares) received or attained by you or those affiliated with you as a result of the import or introduction from the sea, to the extent that such funds or other valuable considerations exceed the reasonable expenses that are properly attributable to the proposed activity.

              (2) We will consider any conservation project to be funded and, if the species was or is to be taken from the wild, how the project benefits the species in its native range, including agreements, timeframes for accomplishing tasks, and anticipated benefits to the species.
              (3) We will consider any plans to monitor a proposed conservation project, including expenditure of funds or completion of tasks.
              (4) In rare cases involving unusually high net profits, we will require the applicant to provide a detailed analysis of expected revenue (both direct and indirect) and expenses to show anticipated net profit, and a statement from a licensed, independent certified public accountant that the internal accounting system is sufficient to account for and track funds generated by the proposed activities.
            
            
              § 23.63
              What factors are considered in making a finding that an animal is bred in captivity?
              (a) Purpose. Article VII(4) and (5) of the Treaty provide exemptions that allow for the special treatment of wildlife that was bred in captivity (see §§ 23.41 and 23.46).
              (b) Definitions. The following terms apply when determining whether specimens qualify as “bred in captivity”:
              (1) A controlled environment means one that is actively manipulated for the purpose of producing specimens of a particular species; that has boundaries designed to prevent specimens, including eggs or gametes, from entering or leaving the controlled environment; and has general characteristics that may include artificial housing, waste removal, provision of veterinary care, protection from predators, and artificially supplied food.
              (2) Breeding stock means an ensemble of captive wildlife used for reproduction.
              (c) Bred-in-captivity criteria. For a specimen to qualify as bred in captivity, we must be satisfied that all the following criteria are met:
              (1) If reproduction is sexual, the specimen was born to parents that either mated or transferred gametes in a controlled environment.
              (2) If reproduction is asexual, the parent was in a controlled environment when development of the offspring began.
              (3) The breeding stock meets all of the following criteria:
              (i) Was established in accordance with the provisions of CITES and relevant national laws.
              (ii) Was established in a manner not detrimental to the survival of the species in the wild.
              (iii) Is maintained with only occasional introduction of wild specimens as provided in paragraph (d) of this section.
              (iv) Has consistently produced offspring of second or subsequent generations in a controlled environment, or is managed in a way that has been demonstrated to be capable of reliably producing second-generation offspring and has produced first-generation offspring.
              (d) Addition of wild specimens. A very limited number of wild specimens (including eggs or gametes) may be introduced into a breeding stock if all of the following conditions are met (for Appendix-I specimens see also § 23.46(b)(12)):
              (1) The specimens were acquired in accordance with the provisions of CITES and relevant national laws.
              (2) The specimens were acquired in a manner not detrimental to the survival of the species in the wild.
              (3) The specimens were added either to prevent or alleviate deleterious inbreeding, with the number of specimens added as determined by the need for new genetic material, or to dispose of confiscated animals.
            
            
              § 23.64
              What factors are considered in making a finding that a plant is artificially propagated?
              (a) Purpose. Article VII(4) and (5) of the Treaty provide exemptions that allow for special treatment of plants that were artificially propagated (see §§ 23.40 and 23.47).
              (b) Definitions. The following terms apply when determining whether specimens qualify as “artificially propagated”:
              (1) Controlled conditions means a nonnatural environment that is intensively manipulated by human intervention for the purpose of plant production. General characteristics of controlled conditions may include, but are not limited to, tillage, fertilization, weed and pest control, irrigation, or nursery operations such as potting, bedding, or protection from weather.
              (2) Cultivated parental stock means the ensemble of plants grown under controlled conditions that are used for reproduction.
              (c) Artificially propagated criteria. Except as provided in paragraphs (f) and (g) of this section, for a plant specimen to qualify as artificially propagated, we must be satisfied that the plant specimen was grown under controlled conditions from a seed, cutting, division, callus tissue, other plant tissue, spore, or other propagule that either is exempt from the provisions of CITES or has been derived from cultivated parental stock. The cultivated parental stock must meet all of the following criteria:
              (1) Was established in accordance with the provisions of CITES and relevant national laws.
              (2) Was established in a manner not detrimental to the survival of the species in the wild.
              (3) Is maintained in sufficient quantities for propagation so as to minimize or eliminate the need for augmentation from the wild, with such augmentation occurring only as an exception and limited to the amount necessary to maintain the vigor and productivity of the cultivated parental stock.
              (d) Cutting or division. A plant grown from a cutting or division is considered to be artificially propagated only if the traded specimen does not contain any material collected from the wild.
              (e) Grafted plant. A grafted plant is artificially propagated only when both the rootstock and the material grafted to it have been taken from specimens that were artificially propagated in accordance with paragraph (c) of this section. A grafted specimen that consists of taxa from different Appendices is treated as a specimen of the taxon listed in the more restrictive Appendix.
              (f) Timber. Timber taken from trees planted and grown in a monospecific plantation is considered artificially propagated if the seeds or other propagules from which the trees are grown were legally acquired and obtained in a non-detrimental manner.
              (g) Exception for certain plant specimens grown from wild-collected seeds or spores. Plant specimens grown from wild-collected seeds or spores may be considered artificially propagated only when all of the following conditions have been met:
              (1) Establishment of a cultivated parental stock for the taxon presents significant difficulties because specimens take a long time to reach reproductive age.
              (2) The seeds or spores are collected from the wild and grown under controlled conditions within a range country, which must also be the country of origin of the seeds or spores.
              (3) The Management Authority of the range country has determined that the collection of seeds or spores was legal and consistent with relevant national laws for the protection and conservation of the species.
              (4) The Scientific Authority of the range country has determined that collection of the seeds or spores was not detrimental to the survival of the species in the wild, and allowing trade in such specimens has a positive effect on the conservation of wild populations. In making these determinations, all of the following conditions must be met:
              (i) The collection of seeds or spores for this purpose must be limited in such a manner as to allow regeneration of the wild population.
              (ii) A portion of the plants produced must be used to establish plantations to serve as cultivated parental stock in the future and become an additional source of seeds or spores and thus reduce or eliminate the need to collect seeds or spores from the wild.
              (iii) A portion of the plants produced must be used for replanting in the wild, to enhance recovery of existing populations or to re-establish populations that have been extirpated.
              (5) Operations propagating Appendix-I species for commercial purposes must be registered with the CITES Secretariat in accordance with the Guidelines for the registration of nurseries exporting artificially propagated specimens of Appendix-I species.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30426, May 27, 2014]
            
            
              
              § 23.65
              What factors are considered in making a finding that an applicant is suitably equipped to house and care for a live specimen?
              (a) Purpose. Under Article III(3)(b) and (5)(b) of the Treaty, an import permit or introduction-from-the-sea certificate for live Appendix-I specimens can be issued only if we are satisfied that the recipients are suitably equipped to house and care for them.
              (b) General principles. We will follow these general principles in making a decision on whether an applicant has facilities that would provide proper housing to maintain the specimens for the intended purpose and the expertise to provide proper care and husbandry or horticultural practices.
              (1) All persons who would be receiving a specimen must be identified in an application and their facilities approved by us, including persons who are likely to receive a specimen within 1 year after it arrives in the United States.
              (2) The applicant must provide sufficient information for us to make a finding, including, but not limited to, a description of the facility, photographs, or construction plans, and resumes of the recipient or staff who will care for the specimen.
              (3) We use the best available information on the requirements of the species in making a decision and will consult with experts and other Federal and State agencies, as necessary and appropriate.
              (4) The degree of scrutiny that we give an application is based on the biological and husbandry or horticultural needs of the species.
              (c) Specific factors considered for wildlife. In addition to the general provisions in paragraph (e) of this section, we consider the following factors in evaluating suitable housing and care for wildlife:
              (1) Enclosures constructed and maintained so as to provide sufficient space to allow each animal to make normal postural and social adjustments with adequate freedom of movement. Inadequate space may be indicated by evidence of malnutrition, poor condition, debility, stress, or abnormal behavior patterns.
              (2) Appropriate forms of environmental enrichment, such as nesting material, perches, climbing apparatus, ground substrate, or other species-specific materials or objects.
              (3) If the wildlife is on public display, an off-exhibit area, consisting of indoor and outdoor accommodations, as appropriate, that can house the wildlife on a long-term basis if necessary.
              (4) Provision of water and nutritious food of a nature and in a way that are appropriate for the species.
              (5) Staff who are trained and experienced in providing proper daily care and maintenance for the species being imported or introduced from the sea, or for a closely related species.
              (6) Readily available veterinary care or veterinary staff experienced with the species or a closely related species, including emergency care.
              (d) Specific factors considered for plants. In addition to the general provisions in paragraph (e) of the section, we consider the following factors in evaluating suitable housing and care for plants:
              (1) Sufficient space, appropriate lighting, and other environmental conditions that will ensure proper growth.
              (2) Ability to provide appropriate culture, such as water, fertilizer, and pest and disease control.
              (3) Staff with experience with the imported species or related species with similar horticultural requirements.
              (e) General factors considered for wildlife and plants. In addition to the specific provisions in paragraphs (c) or (d) of this section, we will consider the following factors in evaluating suitable housing and care for wildlife and plants:
              (1) Adequate enclosures or holding areas to prevent escape or unplanned exchange of genetic material with specimens of the same or different species outside the facility.
              (2) Appropriate security to prevent theft of specimens and measures taken to rectify any previous theft or security problem.

              (3) A reasonable survival rate of specimens of the same species or, alternatively, closely related species at the facility, mortalities for the previous 3 years, significant injuries to wildlife or damage to plants, occurrence of significant disease outbreaks during the previous 3 years, and measures taken to prevent similar mortalities, injuries, damage, or diseases. Significant injuries, damage, or disease outbreaks are those that are permanently debilitating or re-occurring.
              (4) Sufficient funding on a long-term basis to cover the cost of maintaining the facility and the specimens imported.
              (f) Incomplete facilities or insufficient staff. For applications submitted to us before the facilities to hold the specimen are completed or the staff is identified or properly trained, we will:
              (1) Review all available information, including construction plans or intended staffing, and make a finding based on this information.
              (2) Place a condition on any permit that the import cannot occur until the facility has been completed or the staff hired and trained, and approved by us.
            
          
          
            Subpart E—International Trade in Certain Specimens
            
              § 23.68
              How can I trade internationally in roots of American ginseng?
              (a) U.S. and foreign general provisions. Whole plants and roots (whole, sliced, and parts, excluding manufactured parts, products, and derivatives, such as powders, pills, extracts, tonics, teas, and confectionery) of American ginseng (Panax quinquefolius), whether wild or artificially propagated, are included in Appendix II. Cultivated American ginseng that does not meet the requirements of artificially propagated will be considered wild for export and re-export purposes. The import, export, or re-export of ginseng roots must meet the requirements of this section and other requirements of this part (see subparts B and C for prohibitions and application procedures). For specimens that were harvested from a State or Tribe without an approved CITES export program, see § 23.36 for export permits and § 23.37 for re-export certificates.
              (b) Export approval of State and tribal programs. States and Tribes set up and maintain ginseng management and harvest programs designed to monitor and protect American ginseng from over-harvest. When a State or Tribe with a management program provides us with the necessary information, we make programmatic findings and have specific requirements that allow export under CITES. For wild ginseng, a State or Tribe must provide sufficient information for us to determine that its management program and harvest controls are appropriate to ensure that ginseng harvested within its jurisdiction is legally acquired and that export will not be detrimental to the survival of the species in the wild. For artificially propagated ginseng, a State or Tribe must provide sufficient information for us to determine that ginseng grown within its jurisdiction meets the definition of artificially propagated and the State or Tribe must have procedures in place to minimize the risk that the roots of wild-collected plants would be claimed as artificially propagated.
              (1) A State or Tribe seeking initial CITES export program approval for wild or artificially propagated American ginseng must submit the following information on the adoption and implementation of regulatory measures to the U.S. Management Authority:
              (i) Laws or regulations mandating licensing or registration of persons buying and selling ginseng in that State or on tribal lands.
              (ii) A requirement that ginseng dealers maintain records and provide copies of those records to the appropriate State or tribal management agency upon request. Dealer records must contain: the name and address of the ginseng seller, date of transaction, whether the ginseng is wild or artificially propagated and dried or green at time of transaction, weight of roots, State or Tribe of origin of roots, and identification numbers of the State or tribal certificates used to ship ginseng from the State or Tribe of origin.

              (iii) A requirement that State or tribal personnel will inspect roots, ensure legal harvest, and have the ability to determine the age of roots of all wild-collected ginseng harvested in the State or on tribal lands. State or tribal personnel may accept a declaration statement by the licensed or registered dealer or grower that the ginseng roots are artificially propagated.
              
              (iv) A requirement that State or tribal personnel will weigh ginseng roots unsold by March 31 of the year after harvest and give a weight receipt to the owner of the roots. Future export certification of this stock must be issued against the weight receipt.
              (v) A requirement that State or tribal personnel will issue certificates for wild and artificially propagated ginseng. These certificates must contain at a minimum:
              (A) State of origin.
              (B) Serial number of certificate.
              (C) Dealer's State or tribal license or registration number.
              (D) Dealer's shipment number for that harvest season.
              (E) Year of harvest of ginseng being certified.
              (F) Designation as wild or artificially propagated.
              (G) Designation as dried or fresh (green) roots.
              (H) Weight of roots.
              (I) Statement of State or tribal certifying official verifying that the ginseng was obtained in that State or on those tribal lands in accordance with all relevant laws for that harvest year.
              (J) Name and title of State or tribal certifying official.
              (2) In addition, a State or Tribe seeking initial CITES export program approval for wild American ginseng must submit the following information to the U.S. Management Authority:
              (i) An assessment of the condition of the population and trends, including a description of the types of information on which the assessment is based, such as an analysis of population demographics; population models; or analysis of past harvest levels or indices of abundance independent of harvest information, such as field surveys.
              (ii) Historic, present, and potential distribution of wild ginseng on a county-by-county basis.
              (iii) Phenology of ginseng, including flowering and fruiting periods.
              (iv) Habitat evaluation.
              (v) If available, copies of any ginseng management or monitoring plans or other relevant reports that the State or Tribe has prepared as part of its existing management program.
              (3) A State or Tribe with an approved CITES export program must complete Form 3-200-61 and submit it to the U.S. Management Authority by May 31 of each year to provide information on the previous harvest season.
              (c) U.S. application process. Application forms and a list of States and Tribes with approved ginseng programs can be obtained from our website or by contacting us (see § 23.7).
              (1) To export wild or artificially propagated ginseng harvested under an approved State or tribal program, complete Form 3-200-34 or Form 3-200-74 for additional single-use permits under an annual program file.
              (2) To export wild ginseng harvested from a State or Tribe that does not have an approved program, complete Form 3-200-32. To export artificially propagated ginseng from a State or Tribe that does not have an approved program, complete Form 3-200-33.
              (3) To re-export ginseng, complete Form 3-200-32.
              (4) For information on issuance criteria for CITES documents, see § 23.36 for export permits, § 23.37 for re-export certificates, and § 23.40 for certificates for artificially propagated plants.
              (d) Conditions for export. Upon export, roots must be accompanied by a State or tribal certificate containing the information specified in paragraph (b)(1)(v) of this section.
            
            
              § 23.69
              How can I trade internationally in fur skins and fur skin products of bobcat, river otter, Canada lynx, gray wolf, and brown bear harvested in the United States?
              (a) U.S. and foreign general provisions. For purposes of this section, CITES furbearers means bobcat (Lynx rufus), river otter (Lontra canadensis), Canada lynx (Lynx canadensis), gray wolf (Canis lupus), and brown bear (Ursus arctos) harvested in the United States . These species are included in Appendix II based on Article II(2)(b) of the Treaty (see § 23.89). The import, export, or re-export of fur skins and fur skin products must meet the requirements of this section and the other requirements of this part (see subparts B and C for prohibitions and application procedures). For specimens that were harvested from a State or Tribe without an approved CITES export program, see § 23.36 for export permits and § 23.37 for re-export certificates.
              
              (b) Export approval of State and tribal programs. States and Tribes set up and maintain management and harvest programs designed to monitor and protect CITES furbearers from over-harvest. When a State or Tribe with a management program provides us with the necessary information, we make programmatic findings and have specific requirements that allow export under CITES. A State or Tribe must provide sufficient information for us to determine that its management program and harvest controls are appropriate to ensure that CITES furbearers harvested within its jurisdiction are legally acquired and that export will not be detrimental to the survival of the species in the wild.
              (1) A State or Tribe seeking initial CITES export program approval must submit the following information to the U.S. Management Authority, except as provided in paragraph (b)(2) of this section:
              (i) An assessment of the condition of the population and a description of the types of information on which the assessment is based, such as an analysis of carcass demographics, population models, analysis of past harvest levels as a function of fur prices or trapper effort, or indices of abundance independent of harvest information, such as scent station surveys, archer surveys, camera traps, track or scat surveys, or road kill counts.
              (ii) Current harvest control measures, including laws regulating harvest seasons and methods.
              (iii) Total allowable harvest of the species.
              (iv) Distribution of harvest.
              (v) Indication of how frequently harvest levels are evaluated.
              (vi) Tagging or marking requirements for fur skins.
              (vii) Habitat evaluation.
              (viii) If available, copies of any furbearer management plans or other relevant reports that the State or Tribe has prepared as part of its existing management program.
              (2) If the U.S. Scientific Authority has made a range-wide non-detriment finding for a species, a State or Tribe seeking initial approval for a CITES export program for that species need only submit the information in (b)(1)(ii) and (vi) of this section.
              (3) A State or Tribe with an approved CITES export program must submit a CITES furbearer activity report to the U.S. Management Authority by October 31 of each year that provides information as to whether or not the population status or management of the species has changed within the State or tribal lands. This report may reference information provided in previous years if the information has not changed. Except as provided in paragraph (b)(4) of this section, a furbearer activity report should include, at a minimum, the following:
              (i) For each species, the number of specimens taken and the number of animals tagged, if different.
              (ii) An assessment of the condition of the population, including trends, and a description of the types of information on which the assessment is based. If population levels are decreasing, the activity report should include the State or Tribe's professional assessment of the reason for the decline and any steps being taken to address it.
              (iii) Information on, and a copy of, any changes in laws or regulations affecting these species.
              (iv) If available, copies of relevant reports that the State or Tribe has prepared during the year in question as part of its existing management programs for CITES furbearers.

              (4) When the U.S. Scientific Authority has made a range-wide non-detriment finding for a species, the annual furbearer activity report from a State or Tribe with an approved export program for that species should include, at a minimum, a statement indicating whether or not the status of the species has changed and the information in paragraph (b)(3)(iii) and (iv) of this section. Range-wide non-detriment findings will be re-evaluated at least every 5 years, or sooner if information indicates that there has been a change in the status or management of the species that might lead to different treatment of the species. When a range-wide non-detriment finding is re-evaluated, States and Tribes with an approved export program for the species must submit information that allows us to determine whether our finding remains valid.
              (c) CITES tags. Unless an alternative method has been approved, each CITES fur skin to be exported or re-exported must have a U.S. CITES tag permanently attached.
              (1) The tag must be inserted through the skin and permanently locked in place using the locking mechanism of the tag.
              (2) The legend on the CITES tag must include the US-CITES logo, an abbreviation for the State or Tribe of harvest, a standard species code assigned by the Management Authority, and a unique serial number.
              (3) Fur skins without a CITES tag permanently attached may not be exported or re-exported. If the CITES tag has been inadvertently removed, damaged, or lost you may obtain a replacement tag. To obtain a replacement tag, either from the State or Tribe that issued the original tag or from us, you must provide information to show that the fur was legally acquired.
              (i) When a tag is inadvertently removed, damaged, or lost, you may contact the State or Tribe of harvest for a replacement tag. If the State or Tribe cannot replace it, you may apply to FWS Law Enforcement for a replacement tag. If the tag has been inadvertently removed or damaged, you must give us the tag. If the tag is lost, you must provide details concerning how the tag was lost. If we are satisfied that the fur was legally acquired, we will provide a CITES replacement tag.
              (ii) A replacement tag must meet all of the requirements in paragraph (c) of this section, except the legend will include only the US-CITES logo, FWS-REPL, and a unique serial number.
              (4) Tags are not required on fur skin products.
              (d) Documentation requirements. The U.S. CITES export permit or an annex attached to the permit must contain all information that is given on the tag.
              (e) U.S. application process. Application forms and a list of States and Tribes with approved furbearer programs can be obtained from our website or by contacting us (see § 23.7).
              (1) To export fur skins taken under an approved State or tribal program, complete Form 3-200-26 and submit it to either FWS Law Enforcement or the U.S. Management Authority.
              (2) To export fur skins that were not harvested under an approved program or to export products made from fur skins, complete Form 3-200-27 and submit it to the U.S. Management Authority.
              (3) To re-export fur skins or products made from fur skins, complete Form 3-200-73 and submit it either to FWS Law Enforcement or the U.S. Management Authority.
              (4) For information on issuance criteria for CITES documents, see § 23.36 for export permits and § 23.37 for re-export certificates.
              (f) Conditions for export. Upon export, each fur skin, other than a fur skin product, must be clearly identified in accordance with paragraph (c) of this section.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30426, May 27, 2014]
            
            
              § 23.70
              How can I trade internationally in American alligator and other crocodilian skins, parts, and products?
              (a) U.S. and foreign general provisions. For the purposes of this section, crocodilian means all species of alligator, caiman, crocodile, and gavial of the order Crocodylia. The import, export, or re-export of any crocodilian skins, parts, or products must meet the requirements of this section and the other requirements of this part (see subparts B and C for prohibitions and application procedures). For American alligator (Alligator mississippiensis) specimens harvested from a State or Tribe without an approved CITES export program, see § 23.36 for export permits and § 23.37 for re-export certificates.
              (b) Definitions. Terms used in this section are defined as follows:
              (1) Crocodilian skins means whole or partial skins, flanks, chalecos, and bellies (including those that are salted, crusted, tanned, partially tanned, or otherwise processed), including skins of sport-hunted trophies.
              
              (2) Crocodilian parts means body parts with or without skin attached (including tails, throats, feet, meat, skulls, and other parts) and small cut skin pieces.
              (c) Export approval of State and tribal programs for American alligator. States and Tribes set up and maintain management and harvest programs designed to monitor and protect American alligators from over-harvest. When a State or Tribe with a management program provides us with the necessary information, we make programmatic findings and have specific requirements that allow export under CITES. A State or Tribe must provide sufficient information for us to determine that its management program and harvest controls are appropriate to ensure that alligators harvested within its jurisdiction are legally acquired and that the export will not be detrimental to the survival of the species in the wild.
              (1) A State or Tribe seeking initial CITES export program approval must submit the following to the U.S. Management Authority:
              (i) An assessment of the condition of the wild population and a description of the types of information on which the assessment is based, such as an analysis of carcass demographics, population models, analysis of past harvest levels as a function of skin prices or harvester effort, or indices of abundance independent of harvest information, such as nest surveys, spotlighting surveys, or nuisance complaints.
              (ii) Current harvest control measures, including laws regulating harvest seasons and methods.
              (iii) Total allowable harvest of the species.
              (iv) Distribution of harvest.
              (v) Indication of how frequently harvest levels are evaluated.
              (vi) Tagging or marking requirements for skins and parts.
              (vii) Habitat evaluation.
              (viii) Information on nuisance alligator management programs.
              (ix) Information on alligator farming programs, including whether collecting and rearing of eggs or hatchlings is allowed, what factors are used to set harvest levels, and whether any alligators are returned to the wild.
              (x) If available, copies of any alligator management plans or other relevant reports for American alligator that the State or Tribe has prepared as part of its existing management program.
              (2) A State or Tribe with an approved CITES export program must submit an American alligator activity report to the U.S. Management Authority by July 1 of each year to provide information regarding harvests during the previous year. This report may reference information provided in previous years if the information has not changed. An American alligator activity report, at a minimum, should include the following:
              (i) The total number of skins from wild or farmed alligators that were tagged by the State or Tribe.
              (ii) An assessment of the status of the alligator population with an indication of whether the population is stable, increasing, or decreasing, and at what rate (if known). If population levels are decreasing, activity reports should include the State or Tribe's professional assessment of the reason for the decline and any steps being taken to address it.
              (iii) For wild alligators, information on harvest, including harvest of nuisance alligators, methods used to determine harvest levels, demographics of the harvest, and methods used to determine the total number and population trends of alligators in the wild.
              (iv) For farmed alligators, information on whether collecting and rearing of eggs or hatchlings is allowed, what factors are used to set harvest levels, and whether any alligators are returned to the wild.
              (v) Information on, and a copy of, any changes in laws or regulations affecting the American alligator.
              (vi) If available, copies of relevant reports that the State or Tribe has prepared during the reporting period as part of its existing management program for the American alligator.

              (3) We provide CITES export tags to States and Tribes with approved CITES export programs. American alligator skins and parts must meet the marking and tagging requirements of paragraphs (d), (e), and (f) of this section.
              
              (d) Tagging of crocodilian skins. You may import, export, or re-export any crocodilian skin only if a non-reusable tag is inserted though the skin and locked in place using the locking mechanism of the tag. A mounted sport-hunted trophy must be accompanied by the tag from the skin used to make the mount.
              (1) Except as provided for a replacement tag in paragraph (d)(3)(ii) of this section, the tag must:
              (i) Be tamper-resistant, self-locking, heat resistant, and inert to chemical and mechanical processes.

              (ii) Be permanently stamped with the two-letter ISO code for the country of origin, a unique serial number, a standardized species code (available on our Web site; see § 23.7), and for specimens of species from populations that have been transferred from Appendix I to Appendix II for ranching, the year of skin production or harvest. For American alligator, the export tags include the US-CITES logo, an abbreviation for the State or Tribe of harvest, a standard species code (MIS = Alligator mississippiensis), the year of skin production or harvest, and a unique serial number.
              (iii) If the year of skin production or harvest and serial number appear next to each other on a tag, the information should be separated by a hyphen.
              (2) Skins, flanks, and chalecos must be individually tagged.
              (3) Skins without a non-reusable tag permanently attached may not be exported or re-exported. To obtain a replacement tag, either from the State or Tribe of harvest (for American alligator) or from us, you must provide information to show that the skin was legally acquired.
              (i) In the United States, when an American alligator tag is inadvertently removed, damaged, or lost, you may contact the State or Tribe of harvest for a replacement tag. If the State or Tribe cannot replace it, you may apply to FWS Law Enforcement for a replacement tag. To obtain replacement tags for crocodilian skins other than American alligator in the United States, contact FWS Law Enforcement. If the tag has been inadvertently removed or damaged, you must give us the tag. If the tag is lost, you must provide details concerning how the tag was lost. If we are satisfied that the skin was legally acquired, we will provide a CITES replacement tag.
              (ii) A replacement tag must meet all of the requirements in paragraph (d)(1) of this section except that the species code and year of skin production or harvest will not be required, and for re-exports the country of re-export must be shown in place of the country of origin. In the United States, the legend will include the US-CITES logo, FWS-REPL, and a unique serial number.
              (e) Meat and skulls. Except for American alligator, you may import, export, or re-export crocodilian meat and skulls without tags or markings. American alligator meat and skulls may be imported, exported, or re-exported if packaged and marked or tagged in accordance with State or tribal laws as follows:
              (1) Meat from legally harvested and tagged alligators must be packed in permanently sealed containers and labeled as required by State or tribal laws or regulations. Bulk meat containers must be marked with any required State or tribal parts tag or bulk meat tag permanently attached and indicating, at a minimum, State or Tribe of origin, year of take, species, original U.S. CITES tag number for the corresponding skin, weight of meat in the container, and identification of State-licensed processor or packer.
              (2) Each American alligator skull must be marked as required by State or tribal law or regulation.
              (f) Tagging or labeling of crocodilian parts other than meat and skulls. You may import, export, or re-export crocodilian parts other than meat and skulls when the following conditions are met:
              (1) Parts must be packed in transparent sealed containers.
              (2) Containers must be clearly marked with a non-reusable parts tag or label that includes all of the information in paragraph (d)(1)(ii) of this section and a description of the contents, the total weight (contents and container), and the number of the CITES document.

              (3) Tags are not required on crocodilian products.
              
              (4) Tags are not required on scientific specimens except as required in paragraphs (d) and (e) of this section.
              (g) Documentation requirements. The CITES document or an annex attached to the document must contain all information that is given on the tag or label.
              (h) U.S. application process. Application forms and a list of States and Tribes with approved American alligator programs can be obtained from our website or by contacting us (see § 23.7).
              (1) To export American alligator specimens taken under an approved State or tribal program, except for products made from American alligators, complete Form 3-200-26 and submit it to either FWS Law Enforcement or the U.S. Management Authority.
              (2) To export American alligator specimens that are not from an approved program or to export products made from American alligators,, complete Form 3-200-27 and submit it to the U.S. Management Authority.
              (3) To re-export crocodilian specimens, complete Form 3-200-73 and submit it to either FWS Law Enforcement or the U.S. Management Authority.
              (4) For information on issuance criteria for CITES documents, see § 23.36 for export permits and § 23.37 for re-export certificates.
              (i) Conditions for import, export, or re-export. Upon import, export, or re-export, each crocodilian specimen must meet the applicable tagging requirements in paragraphs (d), (e), and (f) of this section.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30427, May 27, 2014]
            
            
              § 23.71
              How can I trade internationally in sturgeon caviar?
              (a) U.S. and foreign provisions. For the purposes of this section, sturgeon caviar or caviar means the processed roe of any species of sturgeon or paddlefish (order Acipenseriformes). It does not include sturgeon or paddlefish eggs contained in shampoos, cosmetics, lotions, or other products for topical application. The import, export, or re-export of sturgeon caviar must meet the requirements of this section and the other requirements of this part. The import, export, or re-export of Acipenseriformes specimens other than caviar must meet the other requirements of this part. See subparts B and C for prohibitions and application procedures.
              (b) Labeling. You may import, export, or re-export sturgeon caviar only if labels are affixed to containers prior to export or re-export in accordance with this paragraph.
              (1) The following definitions apply to caviar labeling:
              (i) Non-reusable label means any label or mark that cannot be removed without being damaged or transferred to another container. In the United States, the design of the label will be determined by the labeler in accordance with the requirements of this section.
              (ii) Primary container means any container (tin, jar, pail or other receptacle) in direct contact with the caviar.
              (iii) Secondary container means the receptacle into which primary containers are placed.
              (iv) Processing plant means a facility in the country of origin responsible for the first packaging of caviar into a primary container. In the United States, this may be done by the person who harvested the roe.
              (v) Repackaging plant means a facility responsible for receiving and repackaging caviar into new primary containers. This includes any facility where caviar is removed from the container in which it was received and placed in a different container.
              (vi) Lot identification number means a number that corresponds to information related to the caviar tracking system used by the processing plant or repackaging plant.
              (2) The caviar-processing plant in the country of origin must affix a non-reusable label on the primary container that includes all of the following information:
              (i) Standardized species code; for hybrids, the species code for the male is followed by the code for the female and the codes are separated by an “x” (codes are available on our website; see § 23.7).
              (ii) Source code.

              (iii) Two-letter ISO code of the country of origin.
              
              (iv) Year of harvest. This is either the calendar year in which caviar was harvested or, for caviar imported from shared stocks subject to quotas, the quota year in which it was harvested.
              (v) Processing plant code and lot identification number.
              (3) If caviar is repackaged before export or re-export, the repackaging plant must affix a non-reusable label to the primary container that includes all of the following information:
              (i) The standardized species code, source code, and two-letter ISO code of the country of origin.
              (ii) Year of repackaging and the repackaging plant code, which incorporates the two-letter ISO code for the repackaging country if different from the country of origin.
              (iii) Lot identification number or, for caviar that is being re-exported, the CITES document number under which it was imported may be used in place of the lot identification number.
              (4) The exact quantity of caviar must be indicated on any secondary container along with a description of the contents in accordance with international customs regulations.
              (c) Documentation requirements. Unless the sturgeon caviar qualifies as a personal or household effect under § 23.15, the CITES document or an annex attached to the document must contain all information that is given on the label. The exact quantity of each species of caviar must be indicated on the CITES document.
              (d) Export quotas. Commercial shipments of sturgeon caviar from stocks shared between different countries may be imported only if all of the following conditions have been met:
              (1) The relevant countries have established annual export quotas for the shared stocks that were derived from catch quotas agreed among the countries. The quotas are based on an appropriate regional conservation strategy and monitoring regime and are not detrimental to the survival of the species in the wild.
              (2) The quotas have been communicated to the CITES Secretariat and the Secretariat has communicated the annual export quotas to CITES Parties.
              (3) The caviar is exported during the quota year (March 1 - last day of February) in which it was harvested and processed.
              (e) Re-exports. Any re-export of sturgeon caviar must occur within 18 months from the date of issuance of the original export permit.
              (f) Pre-Convention. Sturgeon caviar may not be imported, exported, or re-exported under a pre-Convention certificate.
              (g) Mixed caviar. Caviar that consists of roe from more than one species may only be imported into or exported from the United States if the exact quantity of roe from each species is known and is indicated on the CITES document.
              (h) U.S. application forms. Application forms can be obtained from our website or by contacting us (see § 23.7). For CITES document requirements, see § 23.36 for export permits and § 23.37 for re-export certificates. For export, complete Form 3-200-76 or Form 3-200-80 and submit it to the U.S. Management Authority. For re-export, complete Form 3-200-73 and submit it either to FWS Law Enforcement or the U.S. Management Authority.
              (i) CITES register of exporters and of processing and repackaging plants. The CITES Secretariat maintains a “Register of licensed exporters and of processing and repackaging plants for specimens of sturgeon and paddlefish species” on its Web site. If you hold a current import-export license issued by FWS Law Enforcement and wish to be added to the CITES register, you may submit your contact information and processing or repackaging plant codes to the U.S. Management Authority for submission to the CITES Secretariat.
              [72 FR 48448, Aug. 23, 2007, as amended at 73 FR 40986, July 17, 2008; 79 fr 30428, May 27, 2014]
            
            
              § 23.72
              How can I trade internationally in plants?
              (a) U.S. and foreign general provisions: In addition to the requirements of this section, the import, export, or re-export of CITES plant specimens must meet the other requirements of this part (see subparts B and C for prohibitions and application procedures).
              (b) Seeds. International shipments of seeds of any species listed in Appendix I, except for seeds of certain artificially propagated hybrids (see § 23.92), or seeds of species listed in Appendix II or III with an annotation that includes seeds, must be accompanied by a valid CITES document. International shipments of CITES seeds that are artificially propagated also must be accompanied by a valid CITES document.
              (c) A plant propagated from exempt plant material. A plant grown from exempt plant material is regulated by CITES.
              (1) The proposed shipment of the specimen is treated as an export even if the exempt plant material from which it was derived was previously imported. The country of origin is the country in which the specimen ceased to qualify for the exemption.
              (2) Plants grown from exempt plant material qualify as artificially propagated provided they are grown under controlled conditions.
              (3) To export plants grown from exempt plant material under controlled conditions, complete Form 3-200-33 for a certificate for artificially propagated plants.
              (d) Salvaged plants. (1) For purposes of this section, salvaged plant means a plant taken from the wild as a result of some environmental modification in a country where a Party has done all of the following:

              (i) Ensured that the environmental modification program does not threaten the survival of CITES plant species, and that protection of Appendix-I species in situ is considered a national and international obligation.
              (ii) Established salvaged specimens in cultivation after concerted attempts have failed to ensure that the environmental modification program would not put at risk wild populations of CITES species.
              (2) International trade in salvaged Appendix-I plants, and Appendix-II plants whose entry into trade might otherwise have been considered detrimental to the survival of the species in the wild, may be permitted only when all the following conditions are met:
              (i) Such trade would clearly benefit the survival of the species in the wild or in cultivation.
              (ii) Import is for the purposes of care and propagation.
              (iii) Import is by a bona fide botanic garden or scientific institution.
              (iv) Any salvaged Appendix-I plant will not be sold or used to establish a commercial operation for artificial propagation after import.
            
            
              § 23.73
              How can I trade internationally in timber?
              (a) U.S. and foreign general provisions: In addition to the requirements of this section, the import, export, or re-export of timber species listed under CITES must meet the other requirements of this part (see subparts B and C for prohibitions and application procedures).
              (b) Definitions. The following definitions apply to parts, products, and derivatives that appear in the annotations to certain timber species in the CITES Appendices. These definitions are based on the tariff classifications of the Harmonized System of the World Customs Organization.
              (1) Logs means all wood in the rough, whether or not stripped of bark or sapwood, or roughly squared for processing, notably into sawn wood, pulpwood, or veneer sheets.
              (2) Sawn wood means wood simply sawn lengthwise or produced by a profile-chipping process. Sawn wood normally exceeds 6 mm in thickness.
              (3) Veneer sheets means thin layers or sheets of wood of uniform thickness, usually 6 mm or less, usually peeled or sliced, for use in making plywood, veneer furniture, veneer containers, or similar products.
              (4) Plywood means wood material consisting of three or more sheets of wood glued and pressed one on the other and generally disposed so that the grains of successive layers are at an angle.
              (c) The following exceptions apply to Appendix-II or -III timber species that have a substantive annotation that designates either logs, sawn wood, and veneer sheets, or logs, sawn wood, veneer sheets, and plywood:
              (1) Change in destination. When a shipment of timber destined for one country is redirected to another, the Management Authority in the country of import may change the name and address of the importer indicated on the CITES document under the following conditions:

              (i) The quantity imported is the same as the quantity certified by a stamp or seal and authorized signature of the Management Authority on the CITES document at the time of export or re-export.
              (ii) The number of the bill of lading for the shipment is on the CITES document, and the bill of lading is presented at the time of import.
              (iii) The import takes place before the CITES document expires, and the period of validity has not been extended.
              (iv) The Management Authority of the importing country includes the following statement in block 5, or an equivalent place, of the CITES document: “Import into [name of country] permitted in accordance with [cite the appropriate section number from the current permit and certificate resolution] on [date].” The modification is certified with an official stamp and signature.
              (v) The Management Authority sends a copy of the amended CITES document to the country of export or re-export and the Secretariat.
              (2) Extension of CITES document validity. A Management Authority in the country of import may extend the validity of an export permit or re-export certificate beyond the normal maximum of 6 months after the date of issue under the following conditions:
              (i) The shipment has arrived in the port of final destination before the CITES document expires, is being held in customs bond, and is not considered imported.
              (ii) The time extension does not exceed 6 months from the date of expiration of the CITES document and no previous extension has been issued.
              (iii) The Management Authority has included in block 5, or an equivalent place, of the CITES document the date of arrival and the new date of expiration on the document, and certified the modification with an official stamp and signature.
              (iv) The shipment is imported into the country from the port where the Management Authority issued the extension and before the amended CITES document expires.
              (v) The Management Authority sends a copy of the amended CITES document to the country of export or re-export and to the Secretariat.
            
            
              § 23.74
              How can I trade internationally in personal sport-hunted trophies?
              (a) U.S. and foreign general provisions. Except as provided for personal and household effects in § 23.15, the import, export, or re-export of sport-hunted trophies of species listed under CITES must meet the requirements of this section and the other requirements of this part (see subparts B and C for prohibitions and application procedures).
              (b) Sport-hunted trophy means a whole dead animal or a readily recognizable part or derivative of an animal specifically identified on accompanying CITES documents that meets the following criteria:
              (1) Is raw, processed, or manufactured;
              (2) Was legally obtained by the hunter through hunting for his or her personal use;
              (3) Is being imported, exported, or re-exported by or on behalf of the hunter as part of the transfer from its country of origin ultimately to the hunter's country of usual residence; and
              (4) Includes worked, manufactured, or handicraft items made from the sport-hunted animal only when:
              (i) Such items are contained in the same shipment as raw or tanned parts of the sport-hunted animal and are for the personal use of the hunter;
              (ii) The quantity of such items is no more than could reasonably be expected given the number of animals taken by the hunter as shown on the license or other documentation of the authorized hunt accompanying the shipment; and
              (iii) The accompanying CITES documents (export document and, if appropriate, import permit) contain a complete itemization and description of all items included in the shipment.
              (c) Use after import. You may use your sport-hunted trophy after import into the United States as provided in § 23.55.
              (d) Quantity. The following provisions apply to the issuance and acceptance of U.S. and foreign documents for sport-hunted trophies originating from a population for which the Conference of the Parties has established an export quota. The number of trophies that one hunter may import in any calendar year for the following species is:
              
              (1) No more than two leopard (Panthera pardus) trophies.
              (2) No more than one markhor (Capra falconeri) trophy.
              (3) No more than one black rhinoceros (Diceros bicornis) trophy.
              (e) Marking or tagging. (1) The following provisions apply to the issuance and acceptance of U.S. and foreign documents for sport-hunted trophies originating from a population for which the Conference of the Parties has established an export quota. Each trophy imported, exported, or re-exported must be marked or tagged in the following manner:
              (i) Leopard and markhor: Each raw or tanned skin must have a self-locking tag inserted through the skin and permanently locked in place using the locking mechanism of the tag. The tag must indicate the country of origin, the number of the specimen in relation to the annual quota, and the calendar year in which the specimen was taken in the wild. A mounted sport-hunted trophy must be accompanied by the tag from the skin used to make the mount.
              (ii) Black rhinoceros: Parts of the trophy, including, but not limited to, skin, skull, or horns, whether mounted or loose, should be individually marked with reference to the country of origin, species, the number of the specimen in relation to the annual quota, and the year of export.
              (iii) Crocodilians: See marking requirements in § 23.70.
              (iv) The export permit or re-export certificate or an annex attached to the permit or certificate must contain all the information that is given on the tag.
              (2) African elephant (Loxodonta africana). The following provisions apply to the issuance and acceptance of U.S. and foreign documents for sport-hunted trophies of African elephant. The trophy ivory must be legibly marked by means of punch-dies, indelible ink, or other form of permanent marking, under a marking and registration system established by the country of origin, with the following formula: The country of origin represented by the corresponding two-letter ISO country code; the last two digits of the year in which the elephant was harvested for export; the serial number for the year in question; and the weight of the ivory in kilograms. The mark must be highlighted with a flash of color and placed on the lip mark area. The lip mark area is the area of a whole African elephant tusk where the tusk emerges from the skull and which is usually denoted by a prominent ring of staining on the tusk in its natural state.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30428, May 27, 2014]
            
            
              § 23.75
              How can I trade internationally in vicuña (Vicugna vicugna)?
              (a) U.S. and foreign general provisions. The import, export, or re-export of specimens of vicuña must meet the requirements of this section and the other requirements of this part (see subparts B and C of this part for prohibitions and application procedures). Certain populations of vicuña are listed in Appendix II for the exclusive purpose of allowing international trade in wool sheared from live vicuñas, cloth made from such wool, and products manufactured from such wool or cloth. All other specimens of vicuña are deemed to be specimens of a species included in Appendix I.
              (b) Vicuña Convention means the Convenio para la Conservación y Manejo de la Vicuña, of which vicuña range countries are signatories.
              (c) Vicuña logotype means the logotype adopted by the vicuña range countries under the Vicuña Convention.
              (d) Country of origin for the purposes of the vicuña label means the name of the country where the vicuña wool in the cloth or product originated.
              (e) Wool sheared from live vicuñas, cloth from such wool, and products manufactured from such wool or cloth may be imported from Appendix-II populations only when they meet the labeling requirements in paragraph (f) of this section.
              (f) Labeling requirements. Except for cloth containing CITES pre-Convention wool of vicuña, you may import, export, or re-export vicuña cloth only when the reverse side of the cloth bears the vicuña logotype and the selvages bear the words “VICUÑA—COUNTRY OF ORIGIN”. Specimens of other products manufactured from vicuña wool or cloth must bear a label that has the vicuña logotype and the designation “VICUÑA—COUNTRY OF ORIGIN—ARTESANIA”. Each specimen must bear such a label. For import into the United States of raw wool sheared from live vicuña, see the labeling requirements in 50 CFR 17.40(m).
              [79 FR 30428, May 27, 2014]
            
          
          
            Subpart F—Disposal of Confiscated Wildlife and Plants
            
              § 23.78
              What happens to confiscated wildlife and plants?
              (a) Purpose. Article VIII of the Treaty provides for confiscation or return to the country of export of specimens that are traded in violation of CITES.
              (b) Disposal options. Part 12 of this subchapter provides the options we have for disposing of forfeited and abandoned live and dead wildlife and plants. These include maintenance in captivity either in the United States or in the country of export, return to the wild under limited circumstances, and sale of certain Appendix-II or -III specimens. Under some conditions, euthanasia or destruction may be necessary.
              (1) We use a plant rescue center program to dispose of confiscated live plants. Participants in this program may also assist APHIS, CBP, and FWS Law Enforcement in holding seized specimens as evidence pending any legal decisions.
              (2) We dispose of confiscated live wildlife on a case-by-case basis at the time of seizure and forfeiture, and consider the quantity, protection level, and husbandry needs of the wildlife.
              (c) Re-export. We may issue a re-export certificate for a CITES specimen that was forfeited or abandoned when the certificate indicates the specimen was confiscated and when the re-export meets one of the following purposes:
              (1) For any CITES species, the return of a live specimen to the Management Authority of the country of export, placement of a live specimen in a rescue center, or use of the specimen for law enforcement, judicial, or forensic purposes.
              (2) For an Appendix-II or -III species, the disposal of the specimen in an appropriate manner that benefits enforcement and administration of the Convention.
              (d) Consultation process. FWS and APHIS may consult with the Management Authority in the country of export or re-export and other relevant governmental and nongovernmental experts before making a decision on the disposal of confiscated live specimens that have been forfeited or abandoned to the FWS, APHIS, or CBP.
            
            
              § 23.79
              How may I participate in the Plant Rescue Center Program?
              (a) Purpose. We have established the Plant Rescue Center Program to place confiscated live plants quickly to prevent physical damage to the plants.
              (b) Criteria. Institutions interested in participating in this program must be:
              (1) Nonprofit, open to the public, and have the expertise and facilities to care for confiscated exotic plant specimens. A participating institution may be a botanical garden, arboretum, zoological park, research institution, or other qualifying institution.
              (2) Willing to transfer confiscated plants from the port where they were confiscated to their facilities at their own expense.
              (3) Willing to return the plants to the U.S. Government if the country of export has requested their return. The U.S. Government will then coordinate the plants' return to the country of export.
              (4) Willing to accept and maintain a plant shipment as a unit until it has received authorization from us to incorporate the shipment into its permanent collection or transfer a portion of it to another participating institution.
              (c) Participation. Institutions wishing to participate in the Plant Rescue Center Program should contact the U.S. Management Authority (see § 23.7). They must provide a brief description of the greenhouse or display facilities, the names and telephone numbers of any individuals authorized to accept plants on behalf of the institution, and the mailing address where the plants should be sent. In addition, interested institutions must indicate if they are limited with regard to the type of plants they are able to maintain or the quantities of plants they can handle at one time.
            
          
          
            
            Subpart G—CITES Administration
            
              § 23.84
              What are the roles of the Secretariat and the committees?
              (a) Secretariat. The Secretariat is headed by the Secretary-General. Its functions are listed in Article XII of the Treaty and include:
              (1) Arranging and staffing meetings of the Parties.
              (2) Performing functions as requested in relation to listings in the Appendices.
              (3) Undertaking scientific and technical studies, as authorized by the CoP, to contribute to implementation of the Convention.
              (4) Studying reports of the Parties and requesting additional information as appropriate to ensure effective implementation of the Convention.
              (5) Bringing to the attention of the Parties matters relevant to the Convention.
              (6) Periodically publishing and distributing to the Parties current editions of the Appendices as well as information on the identification of specimens of species listed in the Appendices.
              (7) Preparing annual reports to the Parties on its work and on the implementation of the Convention.
              (8) Making recommendations for the implementation of the aims and provisions of the Convention, including the exchange of scientific and technical information.
              (9) Performing other functions entrusted to it by the Parties.
              (b) Committees. The Parties have established three committees to provide administrative and technical support to the Parties and to the Secretariat. The CoP may charge any of these committees with tasks.
              (1) The Standing Committee steers the work and performance of the Convention between CoPs.
              (i) This committee oversees development and execution of the Secretariat's budget, advises other committees, appoints working groups, and carries out activities on behalf of the Parties between CoPs.
              (ii) Regional representatives are countries that are elected by their respective geographic regions at the CoP.
              (2) The Animals Committee and the Plants Committee provide advice and guidance to the CoP, the other committees, working groups, and the Secretariat on all matters relevant to international trade in species included in the Appendices.
              (i) These committees also develop and maintain a standardized list of species names; provide assistance with regard to identification of species listed in the Appendices; cooperate with the Secretariat to assist Scientific Authorities; compile and evaluate data on Appendix-II species that are considered significantly affected by trade; periodically review the status of wildlife and plant species listed in the Appendices; advise range countries on management techniques when requested; draft resolutions on wildlife and plant matters for consideration by the Parties; deal with issues related to the transport of live specimens; and report to the CoP and the Standing Committee.
              (ii) Regional representatives are individuals, who are elected by their respective geographic regions at the CoP.
              (iii) The CoP appoints a specialist in zoological nomenclature to the Animals Committee and a specialist in botanical nomenclature to the Plants Committee. These specialists are ex officio and non-voting, and are responsible for developing or identifying standard nomenclature references for wildlife and plant taxa and making recommendations on nomenclature to Parties, the CoP, other committees, working groups, and the Secretariat.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30429, May 27, 2014]
            
            
              § 23.85
              What is a meeting of the Conference of the Parties (CoP)?
              (a) Purpose. Article XI of the Treaty provides general guidelines for meetings of the countries that have ratified, accepted, approved, or acceded to CITES. The Parties currently meet for 2 weeks every 3 years. At these meetings, the Parties consider amendments to the Appendices and resolutions and decisions to improve the implementation of CITES. The Parties adopt amendments to the lists of species in Appendix I and II and resolutions by a two-thirds majority of Parties present and voting. The Secretariat or any Party may also submit reports on wildlife and plant trade for consideration.
              (b) CoP locations and dates. At a CoP, Parties interested in hosting the next meeting notify the Secretariat. The Parties vote to select the location of the next CoP. Once a country has been chosen, it works with the Secretariat to set the date and specific venue. The Secretariat then notifies the Parties of the date for the next CoP.
              (c) Attendance at a CoP. All Parties may participate and vote at a CoP. Non-Party countries may participate, but may not vote. Organizations technically qualified in protection, conservation, or management of wildlife or plants may participate in a CoP as observers if they are approved, but they are not eligible to vote.
              (1) International organizations must apply to the CITES Secretariat for approval to attend a CoP as an observer.
              (2) National organizations must apply to the Management Authority of the country where they are located for approval to attend a CoP as an observer.
            
            
              § 23.86
              How can I obtain information on a CoP?

              As we receive information on an upcoming CoP from the CITES Secretariat, we will notify the public either through published notices in the Federal Register or postings on our website (see § 23.7). We will provide:
              (a) A summary of the information we have received with an invitation for the public to comment and provide information on the agenda, proposed amendments to the Appendices, and proposed resolutions that they believe the United States should submit for consideration at the CoP.
              (b) Information on times, dates, and locations of public meetings.
              (c) Information on how international and national organizations may apply to participate as observers.
            
            
              § 23.87
              How does the United States develop documents and negotiating positions for a CoP?
              (a) In developing documents and negotiating positions for a CoP, we:
              (1) Will provide for at least one public meeting.
              (2) Consult with appropriate Federal, State, and tribal agencies; foreign governmental agencies; scientists; experts; and others.
              (3) Seek public comment through published Federal Register notices or postings on our website that:
              (i) Solicit recommendations on potential proposals to amend the Appendices, draft resolutions, and other documents for U.S. submission to the CoP.
              (ii) Announce proposals to amend the Appendices, draft resolutions, and other documents that the United States is considering submitting to the CoP.
              (iii) Provide the CoP agenda and a list of the amendments to the Appendices proposed for the CoP, a summary of our proposed negotiating positions on these items, and the reasons for our proposed positions.
              (4) Consider comments received in response to notices or postings provided in paragraph (a)(3) of this section.
              (b) We submit the following documents to the Secretariat for consideration at the CoP:
              (1) Draft resolutions and other documents at least 150 days before the CoP.
              (2) Proposals to amend the Appendices at least 150 days before the CoP if we have consulted all range countries, or 330 days before the CoP if we have not consulted the range countries. For the latter, the additional time allows for the range countries to be consulted through the Secretariat.
              (c) The Director may modify or suspend any of these procedures if they would interfere with the timely or appropriate development of documents for submission to the CoP and U.S. negotiating positions.
              (d) We may receive additional information at a CoP or circumstances may develop that have an impact on our tentative negotiating positions. As a result, the U.S. representatives to a CoP may find it necessary to modify, reverse, or otherwise change any of those positions when to do so would be in the best interests of the United States or the conservation of the species.
            
            
              
              § 23.88
              What are the resolutions and decisions of the CoP?
              (a) Purpose. Under Article XI of the Treaty, the Parties agree to resolutions and decisions that clarify and interpret the Convention to improve its effectiveness. Resolutions are generally intended to provide long-standing guidance, whereas decisions typically contain instructions to a specific committee, Parties, or the Secretariat. Decisions are often intended to be implemented by a specific date, and then they expire.
              (b) Effective date. A resolution or decision adopted by the Parties becomes effective 90 days after the last day of the meeting at which it was adopted, unless otherwise specified in the resolution or decision.
            
          
          
            Subpart H—Lists of Species
            
              § 23.89
              What are the criteria for listing species in Appendix I or II?
              (a) Purpose. Article XV of the Treaty sets out the procedures for amending CITES Appendices I and II. A species must meet trade and biological criteria listed in the CITES resolution for amendment of Appendices I and II. When determining whether a species qualifies for inclusion in or removal from Appendix I or II, or transfer from one Appendix to another, we will:
              (1) Consult with States, Tribes, range countries, relevant experts, other Federal agencies, and the general public.
              (2) Utilize the best available biological information.
              (3) Evaluate that information against the criteria in paragraphs (b) through (f) of this section.
              (b) Listing a species in Appendix I. Any species qualifies for inclusion in Appendix I if it is or may be affected by trade and meets, or is likely to meet, at least one biological criterion for Appendix I.
              (1) These criteria are:
              (i) The size of the wild population is small.
              (ii) Area of distribution is restricted.
              (iii) There is an observed, inferred, or projected marked decline in the population size in the wild.
              (2) Factors to be considered include, but are not limited to, population and range fragmentation; habitat availability or quality; area of distribution; taxon-specific vulnerabilities due to life history, behavior, or other intrinsic factors, such as migration; population structure and niche requirements; threats from extrinsic factors such as the form of exploitation, introduced species, habitat degradation and destruction, and stochastic events; or decreases in recruitment.
              (c) Listing a species in Appendix II due to actual or potential threats. Any species qualifies for inclusion in Appendix II if it is or may be affected by trade and meets at least one of the criteria for listing in Appendix II based on actual or potential threats to that species. These criteria are:
              (1) It is known, or can be inferred or projected, that the regulation of trade is necessary to avoid the species becoming eligible for inclusion in Appendix I in the near future.
              (2) It is known, or can be inferred or projected, that the regulation of trade in the species is required to ensure that the harvest of specimens from the wild is not reducing the wild population to a level at which its survival might be threatened by continued harvest or other influences.
              (d) Listing a species in Appendix II due to similarity of appearance or other factors. Any species qualifies for inclusion in Appendix II if it meets either of the criteria for listing in Appendix II due to similarity of appearance or other factors. These criteria are:
              (1) The specimens of the species in the form in which they are traded resemble specimens of a species listed in Appendix II due to criteria in paragraph (c) of this section or in Appendix I, such that enforcement officers who encounter specimens of such similar CITES species are unlikely to be able to distinguish between them.
              (2) There are compelling reasons other than those in paragraph (d)(1) of this section to ensure that effective control of trade in currently listed species is achieved.
              (e) Other issues. We will evaluate any potential changes to the Appendices, taking into consideration other issues, including but not limited to, split-listing, annotation, listings of higher taxa and hybrids, and specific listing issues related to plants and commercially exploited aquatic species.
              (f) Precautionary measures. We will evaluate any potential transfers from Appendix I to II or removal of species from the Appendices in the context of precautionary measures.
              (g) Proposal. If a Party determines that a taxon qualifies for inclusion in or removal from Appendix I or II, or transfer from one Appendix to another, a proposal may be submitted to the Secretariat for consideration by the CoP.
              (1) The proposal should indicate the intent of the specific action (such as inclusion in Appendix I or II); be specific and accurate as to the parts and derivatives to be included in the listing; ensure that any proposed annotation is consistent with existing annotations; state the criteria against which the proposal is to be judged; and provide a justification for the basis on which the species meets the relevant criteria.
              (2) The proposal must be in a prescribed format. Contact the U.S. Scientific Authority for a copy (see § 23.7).
            
            
              § 23.90
              What are the criteria for listing species in Appendix III?
              (a) Purpose. Article XVI of the Treaty sets out the procedures for amending Appendix III.
              (b) General procedure. A Party may unilaterally, at any time, submit a request to list a species in Appendix III to the CITES Secretariat. The listing will become effective 90 days after the Secretariat notifies the Parties of the request.
              (c) Criteria for listing. For a Party to list a species in Appendix III, all of the following criteria must be met:
              (1) The species must be native to the country listing the species.
              (2) The species must be protected under that country's laws or regulations to prevent or restrict exploitation and control trade, and the laws or regulations are being implemented.
              (3) The species is in international trade, and there are indications that the cooperation of other Parties would help to control illegal trade.
              (4) The listing Party must inform the Management Authorities of other range countries, the known major importing countries, the Secretariat, and the Animals Committee or the Plants Committee that it is considering the listing and seek their opinions on the potential effects of the listing.
              (d) Annotation. The listing Party may annotate the Appendix-III listing to include only specific parts, products, derivatives, or life stages, as long as the Secretariat is notified of the annotation.
              (e) U.S. procedure. The procedure to list a species native to the United States in Appendix III is as follows:
              (1) We will consult with and solicit comments from all States and Tribes where the species occurs and all other range countries.
              (2) We will publish a proposed rule in the Federal Register to solicit comments from the public.

              (3) If after evaluating the comments received and available information we determine the species should be listed in Appendix III, we will publish a final rule in the Federal Register and notify the Secretariat of the listing.
              (f) Removing a species from Appendix III. We will monitor the international trade in Appendix-III species listed by us and periodically evaluate whether each species continues to meet the listing criteria in paragraph (c) of this section. We will remove a species from Appendix III provided all of the following criteria are met:
              (1) International trade in the species is very limited. As a general guide, we will consider removal when exports involve fewer than 5 shipments per year or fewer than 100 individual animals or plants.
              (2) Legal and illegal trade in the species, including international trade or interstate commerce, is determined not to be a concern.
              (g) Transferring a species from Appendix III to Appendix I or II. If, after monitoring the trade and evaluating the status of an Appendix-III species we listed, we determine that the species meets the criteria in § 23.89(b) through (d) of this section for listing in Appendix I or II, we will consider whether to submit a proposal to amend the listing at the next CoP.
            
            
              
              § 23.91
              How do I find out if a species is listed?
              (a) CITES list. The official CITES list includes species of wildlife and plants placed in Appendix I, II, and III in accordance with the provisions of Articles XV and XVI of the Treaty. This list is maintained by the CITES Secretariat based on decisions of the Parties. You may access the official list from the CITES website (see § 23.7).
              (b) Effective date. Amendments to the CITES list are effective as follows:
              (1) Appendix-I and -II species listings adopted at the CoP are effective 90 days after the last day of the CoP, unless otherwise specified in the proposal.
              (2) Appendix-I and -II species listings adopted between CoPs by postal procedures are effective 120 days after the Secretariat has communicated comments and recommendations on the listing to the Parties if the Secretariat does not receive an objection to the proposed amendment from a Party.
              (3) Appendix-III species listings are effective 90 days after the date the Secretariat has communicated such listings to the Parties. A listing Party may withdraw a species from the list at any time by notifying the Secretariat. The withdrawal is effective 30 days after the Secretariat has communicated the withdrawal to the Parties.
            
            
              § 23.92
              Are any wildlife or plants, and their parts, products, or derivatives, exempt?
              (a) All living or dead wildlife and plants in Appendix I, II, and III and all their readily recognizable parts, products, and derivatives must meet the requirements of CITES and this part, except as indicated in paragraphs (b) and (c) of this section.
              (b) The following are exempt from the requirements of CITES. You may be required to demonstrate that your specimen qualifies as exempt under this section. For specimens that are exempt from CITES requirements, you must still follow the clearance requirements for wildlife in part 14 of this subchapter and for plants in part 24 of this subchapter and 7 CFR parts 319, 352, and 355.
              (1) Appendix-III wildlife and Appendix-II or -III plants. (i) Where an annotation designates what is excluded from CITES requirements, any part, product, or derivative that is specifically excluded.
              (ii) Where an annotation designates what is covered by the Treaty, all parts, products, or derivatives that are not designated.
              (2) Plant hybrids. Specimens of an Appendix-II or -III plant taxon with an annotation that specifically excludes hybrids.
              (c) The following are exempt from CITES document requirements when certain criteria are met.
              (1) Plant hybrids. Seeds and pollen (including pollinia), cut flowers, and flasked seedlings or tissue cultures of hybrids that qualify as artificially propagated (see § 23.64) and that were produced from one or more Appendix-I species or taxa that are not annotated to treat hybrids as Appendix-I specimens.
              (2) Flasked seedlings of Appendix-I orchids. Flasked seedlings of an Appendix-I orchid species that qualify as artificially propagated (see § 23.64).
              (3) Marine specimens listed in Appendix II that are protected under another treaty, convention, or international agreement which was in force on July 1, 1975 as provided in § 23.39(d).
              (4) Coral sand and coral fragments as defined in § 23.5.
              (5) Personal and household effects as provided in § 23.15.
              (6) Urine, feces, and synthetically derived DNA as provided in § 23.16.
              (7) Certain wildlife hybrids as provided in § 23.43.
              [72 FR 48448, Aug. 23, 2007, as amended at 79 FR 30429, May 27, 2014]
            
          
        
        
          Pt. 24
          PART 24—IMPORTATION AND EXPORTATION OF PLANTS
          
            
              Subpart A—Introduction
              Sec.
              24.1
              Purpose of regulations.
              24.2
              Scope of regulations.
            
            
              Subpart B—Importation and Exportation at Designated Ports
              24.11
              General restrictions.
              24.12
              Designated ports.
            
          
          
            Authority:
            Secs. 9(f)(1), 11(f), Pub. L. 93-205, 87 Stat 893, 897 (16 U.S.C. 1538(f)(1), 1540(f)).
          
          
            
            Source:
            49 FR 42941, Oct. 25, 1984, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 24.1
              Purpose of regulations.
              The regulations contained in this part are for the purpose of establishing ports for the importation, exportation and reexportation of plants.
            
            
              § 24.2
              Scope of regulations.

              The provisions in this part are in addition to, and do not supersede, other regulations in this chapter. Also, the U.S. Department of Agriculture administers the Plant Quarantine Act, as amended (7 U.S.C. 151 et seq.), the Federal Plant Pest Act, as amended (7 U.S.C. 150aa et seq.), and the Federal Noxious Weed Act of 1974 (7 U.S.C. 2801 et seq.), which contain authority for additional prohibitions and restrictions, including additional port of entry requirements, for the importation or exportation of plants (See 7 CFR chapter III for regulations containing prohibitions and restrictions under these authorities).
            
          
          
            Subpart B—Importation and Exportation at Designated Ports
            
              § 24.11
              General restrictions.
              No person shall import, export, or reexport plants at any place other than at a port designated in 24.12 (hereinafter “designated port”) in accordance with the provisions of this part, unless otherwise specifically authorized by the Service at a nondesignated port in accordance with section 9(f)(1) of the Endangered Species Act of 1973, as amended.
            
            
              § 24.12
              Designated ports.

              (a) The following U.S. Department of Agriculture ports are designated ports for the importation, exportation, or reexportation of plants which are listed in 50 CFR 17.12 and/or 23.23 and which are required to be accompanied by documentation under 50 CFR part 17 and/or 23:
              
              
                Nogales, Arizona
                Los Angeles, California
                San Diego, California
                San Francisco, California
                Miami, Florida
                Orlando, Florida
                Honolulu, Hawaii
                New Orleans, Louisiana
                Hoboken, New Jersey (Port of New York)
                Jamaica, New York
                San Juan, Puerto Rico
                Brownsville, Texas
                El Paso, Texas
                Houston, Texas
                Seattle, Washington
              
              
              (b) The U.S. Department of Agriculture ports at Hilo, Hawaii, and Chicago, Illinois, are designated ports for the importation, exportation, or reexportation of plants of the family Orchidaceae (orchids) which are listed in 50 CFR 17.12 or 23.23 and which are required to be accompanied by documentation under 50 CFR part 17 or 23.

              (c) The U.S. Department of Agriculture ports at Atlanta, Georgia; Chicago, Illinois; Baltimore, Maryland; St. Louis, Missouri; and Milwaukee, Wisconsin; are designated ports for the importation, exportation or reexportation of roots of American ginseng (Panax quinquefolius) listed in 50 CFR 23.23 and which are required to be accompanied by documentation under 50 CFR part 17 or 23.
              (d) The U.S. Department of Agriculture ports at Detroit and Port Huron, Michigan; Buffalo, New York; Rouses Point, New York; and Blaine, Washington, are designated ports for the importation from Canada of plants which are listed in 50 CFR 17.12 or 23.23 and which are required to be accompanied by documentation under 50 CFR part 17 or 23, and for the exportation or reexportation to Canada of plants which are listed in 50 CFR 17.12 or 23.23 and which are required to be accompanied by documentation under 50 CFR part 17 or 23.

              (e) The U.S. Department of Agriculture ports at Mobile, Alabama; Fort Lauderdale (=Port Everglades), Jacksonville, and Panama City, Florida; Savannah, Georgia; Baltimore, Maryland; Gulfport, Mississippi; Wilmington and Morehead City, North Carolina; Portland, Oregon; Philadelphia, Pennsylvania; Charleston, South Carolina; Laredo, Texas; Norfolk, Virginia; and Vancouver, Washington, are designated ports for the importation of logs and lumber from trees which are listed in the appendices to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) or in 50 CFR 17.12 or 23.23 and which are required to be accompanied by documentation under 50 CFR part 17 or 23.

              (f) The U.S. Department of Agriculture port at Wilmington, North Carolina, is a designated port for the exportation of plants of the species Dionaea muscipula (Venus flytrap), which is listed in appendix II to CITES and which is required to be accompanied by documentation under 50 CFR part 23.

              (g) All U.S. Customs designated ports of entry on the United States-Canadian border (Customs designated ports of entry are listed in 19 CFR part 101) and the following U.S. Department of Agriculture ports are designated ports for the importation, exportation, or reexportation of plants not required to be accompanied by documentation under 50 CFR part 17 or 23:
              
              
                Mobile, Alabama
                Anchorage, Alaska
                Nogales, Arizona
                Phoenix, Arizona
                San Luis, Arizona
                Tucson, Arizona
                Calexico, Arizona
                Los Angeles, California
                San Diego, California
                San Francisco, California
                San Pedro, California
                Denver, Colorado
                Wallingford, Connecticut
                Dover, Delaware (Dover AFB)
                Wilmington, Delaware
                Washington, District of Columbia
                Jacksonville, Florida
                Key West, Florida
                Miami, Florida
                Orlando, Florida
                Pensacola, Florida
                Cape Canaveral, Florida
                Port Everglades, Florida
                Tampa, Florida
                West Palm Beach, Florida
                Atlanta, Georgia
                Savannah, Georgia
                Agana, Guam
                Hilo, Hawaii
                Honolulu, Hawaii
                Wailuku, Maui, Hawaii
                Chicago, Illinois
                Baton Rouge, Louisiana
                New Orleans, Louisiana
                Bangor, Maine
                Portland, Maine
                Baltimore, Maryland
                Boston, Massachusetts
                Detroit, Michigan
                Duluth, Minnesota
                St. Paul, Minnesota
                Kansas City, Missouri
                St. Louis, Missouri
                Hoboken, New Jersey
                McGuire AFB, New Jersey
                Albany, New York
                Buffalo, New York
                New York, New York
                Jamaica, New York
                Rouses Point, New York
                Morehead City, North Carolina
                Wilmington, North Carolina
                Cleveland, Ohio
                Astoria, Oregon
                Coos Bay, Oregon
                Portland, Oregon
                Philadelphia, Pennsylvania
                Hato Rey, Puerto Rico
                Mayaguez, Puerto Rico
                Ponce, Puerto Rico
                Roosevelt Roads, Puerto Rico
                San Juan, Puerto Rico
                Warwick, Rhode Island
                Charleston, South Carolina
                Memphis, Tennessee
                Brownsville, Texas
                Corpus Christi, Texas
                Dallas-Ft. Worth, Texas
                Del Rio, Texas
                Eagle Pass, Texas
                El Paso, Texas
                Galveston, Texas
                Hidalgo, Texas
                Houston, Texas
                Laredo, Texas
                Port Arthur, Texas
                Presidio, Texas
                Progreso, Texas
                Roma, Texas
                San Antonio, Texas
                St. Croix, Virgin Islands of the United States
                St. Thomas, Virgin Islands of the United States
                Newport News, Virginia
                Norfolk, Virginia
                Blaine, Washington
                Tacoma, Washington (McChord AFB)
                Seattle, Washington
                Milwaukee, Wisconsin
              
              [49 FR 42941, Oct. 25, 1984, as amended at 55 FR 11920, Mar. 30, 1990; 58 FR 68543, Dec. 28, 1993; 58 FR 14121, Mar. 25, 1994; 59 FR 42775, Aug. 19, 1994; 62 FR 30775, June 5, 1997]
            
          
        
      
      
        
        SUBCHAPTER C—THE NATIONAL WILDLIFE REFUGE SYSTEM
        
          Pt. 25
          PART 25—ADMINISTRATIVE PROVISIONS
          
            
              Subpart A—Introduction
              Sec.
              25.11
              Purpose of regulations.
              25.12
              What do these terms mean?
              25.13
              Other applicable laws.
            
            
              Subpart B—Administrative Provisions
              25.21
              When and how do we open and close areas of the National Wildlife Refuge System to public access and use or continue a use?
              25.22
              Lost and found articles.
              25.23
              What are the general regulations and information collection requirements?
            
            
              Subpart C—Public Notice
              25.31
              General provisions.
            
            
              Subpart D—Permits
              25.41
              Who issues refuge permits?
              25.42
              Permits required to be exhibited on request.
              25.43
              Who may terminate or revoke a permit and why?
              25.44
              How do we grant permits for easement area uses?
              25.45
              Appeals procedure.
            
            
              Subpart E—Fees and Charges
              25.51
              General provisions.
              25.52
              Designation.
              25.53
              Establishment of single visit entrance fees.
              25.54
              Posting and public notification.
              25.55
              Refuge admission permits.
              25.56
              Enforcement.
              25.57
              Exceptions and exemptions.
            
            
              Subpart F—Concessions
              25.61
              General provisions.
            
            
              Subpart G—Safety Regulations
              25.71
              Public safety.
              25.72
              Reporting of accidents.
            
          
          
            Authority:

            5 U.S.C. 301; 16 U.S.C. 460k, 664, 668dd, and 715i, 3901 et seq.; and Pub. L. 102-402, 106 Stat. 1961.
          
          
            Source:
            41 FR 9166, Mar. 3, 1976, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 25.11
              Purpose of regulations.
              (a) The regulations in this subchapter govern general administration of units of the National Wildlife Refuge System, public notice of changes in U.S. Fish and Wildlife Service policy regarding Refuge System units, issuance of permits required on Refuge System units and other administrative aspects involving the management of various units of the National Wildlife Refuge System. The regulations in this subchapter apply to areas of land and water held by the United States in fee title and to property interests in such land and water in less than fee, including but not limited to easements. For areas held in less than fee, the regulations in this subchapter apply only to the extent that the property interest held by the United States may be affected. The regulations in this subchapter also apply to and govern those areas of the Rocky Mountain Arsenal over which management responsibility has been transferred to the U.S. Fish and Wildlife Service under the Rocky Mountain Arsenal Act of 1992 (Pub. L. 102-402, 106 Stat. 1961), before their establishment as a refuge and inclusion in the National Wildlife Refuge System.
              (b) All national wildlife refuges are maintained for the primary purpose of developing a national program of wildlife and ecological conservation and rehabilitation. These refuges are established for the restoration, preservation, development and management of wildlife and wildlands habitat; for the protection and preservation of endangered or threatened species and their habitat; and for the management of wildlife and wildlands to obtain the maximum benefits from these resources.
              [41 FR 9166, Mar. 3, 1976, as amended at 51 FR 7574, Mar. 5, 1986; 62 FR 47375, Sept. 9, 1997]
            
            
              § 25.12
              What do these terms mean?

              (a) As used in the rules and regulations in this subchapter:
              
              
                Authorized official means any Federal, State or local official empowered to enforce provisions of this subchapter C.
              
                Big game means large game animals, including moose, elk, caribou, reindeer, musk ox, deer, bighorn sheep, mountain goat, pronghorn, bear, and peccary, or such species as the separate States may so classify within their boundaries.
              
                Compatibility determination means a written determination signed and dated by the Refuge Manager and Regional Chief, signifying that a proposed or existing use of a national wildlife refuge is a compatible use or is not a compatible use. The Director makes this delegation through the Regional Director.
              
                Compatible use means a proposed or existing wildlife-dependent recreational use or any other use of a national wildlife refuge that, based on sound professional judgment, will not materially interfere with or detract from the fulfillment of the National Wildlife Refuge System mission or the purpose(s) of the national wildlife refuge.
              
                Comprehensive conservation plan means a document that describes the desired future conditions of a refuge or planning unit and provides long-range guidance and management direction to achieve the purposes of the refuge; helps fulfill the mission of the Refuge System; maintains and, where appropriate, restores the ecological integrity of each refuge and the Refuge System; helps achieve the goals of the National Wilderness Preservation System; and meets other mandates.
              
                Conservation, and Management mean to sustain and, where appropriate, restore and enhance, healthy populations of fish, wildlife, and plants utilizing, in accordance with applicable Federal and State laws, methods and procedures associated with modern scientific resource programs. Such methods and procedures include, consistent with the provisions of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd-668ee), protection, research, census, law enforcement, habitat management, propagation, live trapping and transplantation, and regulated taking.
              
                Coordination area means a wildlife management area made available to a State by cooperative agreement between the U.S. Fish and Wildlife Service and a State agency having control over wildlife resources pursuant to section 4 of the Fish and Wildlife Coordination Act (16 U.S.C. 664 or by long-term leases or agreements pursuant to title III of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.). The States manage coordination areas but they are part of the National Wildlife Refuge System. The compatibility standard does not apply to coordination areas.
              
                Director means the Director, U.S. Fish and Wildlife Service or the authorized representative of such official.
              
                Easement means a less than fee interest in land or water acquired and administered by the U.S. Fish and Wildlife Service for the purpose of maintaining fish and wildlife habitat.
              
                Fish, Wildlife, and Fish and wildlife mean any member of the animal kingdom in a wild, unconfined state, whether alive or dead, including a part, product, egg, or offspring of the member.
              
                Migratory bird means and refers to those species of birds listed under § 10.13 of this chapter.
              
                National wildlife refuge, and Refuge mean a designated area of land, water, or an interest in land or water located within the National Wildlife Refuge System but does not include coordination areas.
              
                National Wildlife Refuge System, and System mean all lands, waters, and interests therein administered by the U.S. Fish and Wildlife Service as wildlife refuges, wildlife ranges, wildlife management areas, waterfowl production areas, coordination areas, and other areas for the protection and conservation of fish and wildlife including those that are threatened with extinction as determined in writing by the Director or so directed by Presidential or Secretarial order. The determination by the Director may not be delegated.
              
                National Wildlife Refuge System mission, and System mission mean to administer a national network of lands and waters for the conservation, management, and where appropriate, restoration of the fish, wildlife, and plant resources and their habitats within the United States for the benefit of present and future generations of Americans.
              
                Nontoxic shot means steel shot or other shot approved pursuant to 50 CFR 20.134.
              
                Plant means any member of the plant kingdom in a wild, unconfined state, including any plant community, seed, root, or other part of a plant.
              
                Purpose(s) of the refuge means the purposes specified in or derived from the law, proclamation, executive order, agreement, public land order, donation document, or administrative memorandum establishing, authorizing, or expanding a national wildlife refuge, national wildlife refuge unit, or national wildlife refuge subunit. For refuges that encompass Congressionally designated wilderness, the purposes of the Wilderness Act are additional purposes of the wilderness portion of the refuge.
              
                Refuge management activity means an activity conducted by the Service or a Service-authorized agent to fulfill one or more purposes of the national wildlife refuge, or the National Wildlife Refuge System mission. Service-authorized agents include contractors, cooperating agencies, cooperating associations, refuge support groups, and volunteers.
              
                Refuge management economic activity means a refuge management activity on a national wildlife refuge which results in generation of a commodity which is or can be sold for income or revenue or traded for goods or services. Examples include: Farming, grazing, haying, timber harvesting, and trapping.
              
                Regional Chief means the official in charge of the National Wildlife Refuge System within a Region of the U.S. Fish and Wildlife Service or the authorized representative of such official.
              
                Refuge Manager means the official directly in charge of a national wildlife refuge or the authorized representative of such official. In the case of a national wildlife refuge complex, this refers to the official directly in charge of the complex.
              
                Refuge use, and Use of a refuge mean a recreational use (including refuge actions associated with a recreational use or other general public use), refuge management economic activity, or other use of a national wildlife refuge by the public or other non-National Wildlife Refuge System entity.
              
                Regional Director means the official in charge of a Region of the U.S. Fish and Wildlife Service or the authorized representative of such official.
              
                Secretary means the Secretary of the Interior or the authorized representative of such official.
              
                Service, We, and Us mean the U.S. Fish and Wildlife Service, Department of the Interior.
              
                Sound professional judgment means a finding, determination, or decision that is consistent with principles of sound fish and wildlife management and administration, available science and resources, and adherence to the requirements of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd-668ee), and other applicable laws. Included in this finding, determination, or decision is a refuge manager's field experience and knowledge of the particular refuge's resources.
              
                State, and United States mean one or more of the States of the United States, Puerto Rico, American Samoa, the Virgin Islands, Guam, and the territories and possessions of the United States.
              
                Waterfowl production area means any wetland or pothole area acquired pursuant to section 4(c) of the amended Migratory Bird Hunting Stamp Act (72 Stat. 487; 16 U.S.C. 718d(c)), owned or controlled by the United States and administered by the U.S. Fish and Wildlife Service as a part of the National Wildlife Refuge System.
              
                Wildlife-dependent recreational use, and Wildlife-dependent recreation mean a use of a national wildlife refuge involving hunting, fishing, wildlife observation and photography, or environmental education and interpretation. The National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd-668ee), specifies that these are the six priority general public uses of the National Wildlife Refuge System.
              
              
                Wildlife management area means a general term used in describing a variety of areas that are managed for wildlife purposes which may be included in the National Wildlife Refuge System.
              
                You means the public.
              (b) Unless otherwise stated the definitions found in 50 CFR 10.12 also apply to all of subchapter C of this title 50.
              [41 FR 9166, Mar. 3, 1976, as amended at 51 FR 7574, Mar. 5, 1986; 60 FR 62040, Dec. 4, 1995; 64 FR 14150, Mar. 24, 1999; 65 FR 62480, Oct. 18, 2000]
            
            
              § 25.13
              Other applicable laws.
              Nothing in this subchapter shall be construed to relieve a person from any other applicable requirements imposed by a local ordinance or by a statute or regulation of any State or of the United States.
            
          
          
            Subpart B—Administrative Provisions
            
              § 25.21
              When and how do we open and close areas of the National Wildlife Refuge System to public access and use or continue a use?
              (a) Except as provided below, all areas included in the National Wildlife Refuge System are closed to public access until and unless we open the area for a use or uses in accordance with the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd-668ee), the Refuge Recreation Act of 1962 (16 U.S.C. 460k-460k-4) and this subchapter C. See 50 CFR 36 for details on use and access restrictions, and the public participation and closure process established for Alaska national wildlife refuges. We may open an area by regulation, individual permit, or public notice, in accordance with § 25.31 of this subchapter.
              (b) We may open a national wildlife refuge for any refuge use, or expand, renew, or extend an existing refuge use only after the Refuge Manager determines that it is a compatible use and not inconsistent with any applicable law. Lands subject to the patent restrictions imposed by Section 22(g) of the Alaska Native Claims Settlement Act are subject to the compatibility requirements of Parts 25 and 26 of 50 CFR except as otherwise provided in paragraph (b)(1) of this section.
              (1) We will complete compatibility determinations for uses of Alaska Native Claims Settlement Act 22(g) lands in compliance with the following requirements:
              (i) Refuge managers will work with 22(g) landowners in implementation of these regulations. The landowners should contact the Refuge Manager in advance of initiating a use and request a compatibility determination. After a compatibility determination is requested, refuge managers have no longer than ninety (90) days to complete the compatibility determination and notify the landowner of the finding by providing a copy of the compatibility determination or to inform the landowner of the specific reasons for delay. If a refuge manager believes that a finding of not compatible is likely, the Refuge Manager will notify the landowner prior to rendering a decision to encourage dialog on how the proposed use might be modified to be compatible.
              (ii) Refuge managers will allow all uses proposed by 22(g) landowners when the Refuge Manager determines the use to be compatible with refuge purposes.
              (iii) Compatibility determinations will include only evaluations of how the proposed use would affect the ability of the refuge to meet its mandated purposes. The National Wildlife Refuge System mission will not be considered in the evaluation. Refuge purposes will include both pre-ANILCA purposes and those established by ANILCA, so long as they do not conflict. If conflicts arise, ANILCA purposes will take precedence.
              (iv) A determination that a use is not compatible may be appealed by the landowner to the Regional Director. The appeal must be submitted in writing within forty-five (45) days of receipt of the determination. The appeals process provided for in 50 CFR 36.41(i) (3) through (5) will apply.
              (v) Compatibility determinations for proposed uses of 22(g) lands will only evaluate the effects of the use on the adjacent refuge lands, and the ability of that refuge to achieve its purposes, not on the effects of the proposed use to the 22(g) lands.

              (vi) Compatibility determinations for 22(g) lands that a use is compatible are not subject to re-evaluation unless the use changes significantly, significant new information is made available that could affect the compatibility determination, or if requested by the landowner.
              (vii) Refuge comprehensive conservation plans will not include 22(g) lands, and compatibility determinations affecting such lands will not to be automatically re-evaluated when the plans are routinely updated.
              (viii) Refuge special use permits will not be required for compatible uses of 22(g) lands. Special conditions necessary to ensure a proposed use is compatible may be included in the compatibility determination and must be complied with for the use to be considered compatible.
              (c) The Refuge Manager may temporarily allow or initiate any refuge use without making a compatibility determination if necessary to protect the health and safety of the public or any fish or wildlife population.
              (d) When we add lands to the National Wildlife Refuge System, the Refuge Manager will identify, prior to acquisition, withdrawal, transfer, reclassification, or donation of those lands, existing wildlife-dependent recreational public uses (if any) determined to be compatible that we will permit to continue on an interim basis, pending completion of the comprehensive conservation plan for the national wildlife refuge. We will make these compatibility determinations in accordance with procedures in § 26.41 of this subchapter.
              (e) In the event of a threat or emergency endangering the health and safety of the public or property or to protect the resources of the area, the Refuge Manager may close or curtail refuge uses of all or any part of an opened area to public access and use in accordance with the provisions in § 25.31, without advance notice. See 50 CFR 36.42 for procedures on closing Alaska national wildlife refuges.
              (f) We will re-evaluate compatibility determinations for existing wildlife-dependent recreational uses when conditions under which the use is permitted change significantly, or if there is significant new information regarding the effects of the use, or concurrently with the preparation or revision of a comprehensive conservation plan, or at least every 15 years, whichever is earlier. In addition, a refuge manager always may re-evaluate the compatibility of a use at any time.
              (g) Except for uses specifically authorized for a period longer than 10 years (such as right-of-ways), we will re-evaluate compatibility determinations for all existing uses other than wildlife-dependent recreational uses when conditions under which the use is permitted change significantly, or if there is significant new information regarding the effects of the use, or at least every 10 years, whichever is earlier. In addition, a refuge manager always may re-evaluate the compatibility of a use at any time.
              (h) For uses in existence on November 17, 2000 that were specifically authorized for a period longer than 10 years (such as right-of-ways), our compatibility re-evaluation will examine compliance with the terms and conditions of the authorization, not the authorization itself. We will frequently monitor and review the activity to ensure that the permittee carries out all permit terms and conditions. However, the Service will request modifications to the terms and conditions of these permits from the permittee if the Service determines that such changes are necessary to ensure that the use remains compatible. After November 17, 2000 no uses will be permitted or re-authorized, for a period longer than 10 years, unless the terms and conditions for such long-term permits specifically allows for modifications to the terms and conditions, if necessary to ensure compatibility. We will make a new compatibility determination prior to extending or renewing such long-term uses at the expiration of the authorization. When we prepare a compatibility determination for re-authorization of an existing right-of-way, we will base our analysis on the existing conditions with the use in place, not from a pre-use perspective.
              (i) When we re-evaluate a use for compatibility, we will take a fresh look at the use and prepare a new compatibility determination following the procedure outlined in 50 CFR 26.41.
              [65 FR 62481, Oct. 18, 2000]
            
            
              
              § 25.22
              Lost and found articles.
              Lost articles or money found on a national wildlife refuge are to be immediately turned in to the nearest refuge office.
            
            
              § 25.23
              What are the general regulations and information collection requirements?
              The Office of Management and Budget has approved the information collection requirements contained in subchapter C, parts 25, 26, 27, 29, 30, 31, 32, and 36 under 44 U.S.C. 3501 et seq. and assigned the following control numbers: 1018-0102 for National Wildlife Refuge Special Use Permit Applications and Reports; 1018-0140 for Hunting and Fishing Application Forms and Activity Reports for National Wildlife Refuges; and 1018-0153 for National Wildlife Refuge Visitor Check-In Permit and Use Report. We collect information to assist us in administering our programs in accordance with statutory authorities that require that recreational or other uses be compatible with the primary purposes for which the areas were established. Send comments on any aspect of these forms or the information collection requirements to the Information Collection Clearance Officer, U.S. Fish and Wildlife Service, 1849 C Street NW., MS 2042-PDM, Washington, DC 20240.
              [79 FR 14822, Mar. 17, 2014]
            
          
          
            Subpart C—Public Notice
            
              § 25.31
              General provisions.
              Whenever a particular public access, use or recreational activity of any type whatsoever, not otherwise expressly permitted under this subchapter, is permitted on a national wildlife refuge or where public access, use, or recreational or other activities previously permitted are curtailed, the public may be notified by any of the following methods, all of which supplement this subchapter C:
              (a) Official signs posted conspicuously at appropriate intervals and locations;
              (b) Special regulations issued under the provisions of § 26.33 of this subchapter C.
              (c) Maps available in the office of the refuge manager, regional director, or area director, or
              (d) Other appropriate methods which will give the public actual or constructive notice of the permitted or curtailed public access, use, or recreational activity.
            
          
          
            Subpart D—Permits
            
              § 25.41
              Who issues refuge permits?
              We authorize the refuge manager of the facility where an activity is to take place to issue permits required by this subchapter C unless the regulations in this subchapter C require the applicant to obtain the applicable permit from the Director or Secretary. In those situations, the refuge manager will so inform the applicant, giving the applicant all necessary information as to how and where to apply.
              [67 FR 58942, Sept. 18, 2002]
            
            
              § 25.42
              Permits required to be exhibited on request.
              Any person on a national wildlife refuge shall upon request by any authorized official exhibit the required Federal or State permit or license authorizing their presence and activity on the area and shall furnish such other information for identification purposes as may be requested.
            
            
              § 25.43
              Who may terminate or revoke a permit and why?
              The refuge manager may terminate or revoke a permit at any time for noncompliance with the terms of the permit or of the regulations in this subchapter C; for nonuse; for violation of any law, regulation, or order applicable to the refuge; or to protect public health or safety or the resources of a national wildlife refuge.
              [67 FR 58943, Sept. 18, 2002]
            
            
              § 25.44
              How do we grant permits for easement area uses?

              (a) The provisions of this subsection shall govern the regulation of activities that affect easement interests acquired by the United States. All other provisions of subchapter C shall apply to activities within such easement areas, but only to the extent that those provisions are directly or indirectly related to the protection of those easement interests expressly acquired by the United States which are specified in the easement agreement itself, and are not inconsistent with the provisions of this subsection.
              (b) We require permits for use of easement areas administered by us where proposed activities may affect the property interest acquired by the United States. Applications for permits will be submitted in writing to the Regional Director or a designee. We may grant special use permits to owners of servient estates, or to third parties with the owner's agreement, by the Regional Director or a designee, upon written determination that such permitted use is compatible. If we ultimately determine that the requested use will not affect the United States' interest, the Regional Director will issue a letter of non-objection.
              (c) In instances where the third applicant is a governmental entity which has acquired a partial interest in the servient estate by subsequent condemnation, a special use permit may be granted to the governmental entity without the servient estate owner's agreement if the regional director or his or her designee determines:
              (1) The permitted use is compatible; and
              (2) The permitted use is consistent with the partial property interests obtained through condemnation.
              (d) Regulations pertaining to rights-of-way in easement areas are contained in 50 CFR part 29.21.
              [51 FR 7575, Mar. 5, 1986, as amended at 65 FR 62482, Oct. 18, 2000]
            
            
              § 25.45
              Appeals procedure.
              (a) Who may appeal. Any person who is adversely affected by a refuge manager's decision or order relating to the person's permit granted by the Service, or application for permit, within the National Wildlife Refuge System. This section does not apply to permits or applications for rights-of-way. See § 29.22 for the hearing and appeals procedure on rights-of-way.
              (b) Preliminary procedure. Prior to making any adverse decision or order on a permit or application for permit, the refuge manager shall notify the permittee or applicant orally or in writing of the proposed action and its effective date. The permittee or applicant shall have twenty (20) days after notification in which to present to the refuge manager, orally or in writing, a statement in opposition to the proposed action or date. The permittee or applicant shall be notified in writing within twenty (20) days after receipt of the statement in opposition, of the refuge manager's final decision or order.
              (c) Appeals, how taken. If the refuge manager still intends to proceed with the proposed action, the permittee or applicant shall have thirty (30) days from the postmarked date of the refuge manager's final decision or order in which to file a written appeal to the appropriate area manager. The appellant (permittee or applicant) shall be notified in writing within thirty (30) days from the postmarked date of the appeal of the area manager's decision. The appellant shall have (30) days from the postmarked date of the area manager's decision to further appeal in writing to the appropriate regional director.
              (d) Decision of regional director. The regional director's decision shall be final and issued in writing to the appellant within thirty (30) days from the postmarked date of the appeal.
              (e) Oral presentation. The appellant shall be provided an opportunity for oral presentation before the area manager or the regional director within the respective thirty (30) day appeal periods.
              (f) Addresses. The addresses of the appropriate officials to whom appeals may be taken shall be furnished in each decision or order.
              (g) Suspension pending appeal. Compliance with any decision or order of a refuge manager shall not be suspended by reason of an appeal having been taken unless such suspension is authorized in writing by the area manager or regional director (depending upon the official before whom the appeal is pending), and then only upon a determination by these officials that such suspension will not be detrimental to the interests of the United States or upon submission and acceptance of a bond deemed adequate to indemnify the United States from loss or damage.
              [42 FR 64120, Dec. 22, 1977. Redesignated at 51 FR 7575, Mar. 5, 1986]
            
          
          
            Subpart E—Fees and Charges
            
              Source:
              52 FR 29860, Aug. 12, 1987, unless otherwise noted.
            
            
              § 25.51
              General provisions.
              Reasonable charges and fees may be established for public recreational use of and, except in Alaska, entrance onto national wildlife refuges. Regulations regarding recreational use fees are contained in 36 CFR part 71. Regulations regarding entrance fees are contained in this subpart E.
            
            
              § 25.52
              Designation.
              To be designated as an “Entrance Fee Area”, a unit of the National Wildlife Refuge System must be found to demonstrate that:
              (a) The level of visitation for recreational purposes is high enough to justify the collection of fees for admission permits for economic reasons;
              (b) There is a practical mechanism in existence for implementing and operating a system of collecting fees for admission permits; and
              (c) Imposition of a fee for admission permits is not likely to result in undue economic hardship for a significant number of visitors to the unit.
            
            
              § 25.53
              Establishment of single visit entrance fees.
              Entrance fees established for single visit permits at a designated Entrance Fee Area shall consider the following criteria with regard to the local area within which the refuge is located:
              (a) The direct and indirect cost to the Government.
              (b) The benefits to the permit holder.
              (c) The public policy or interest served.
              (d) The comparable fees charged by non-Federal public agencies.
              (e) The economic and administrative feasibility of fee collection.
            
            
              § 25.54
              Posting and public notification.
              The public shall be notified that an entrance fee is charged through refuge publications and posted designation signs in accordance with § 25.31 of this part.
            
            
              § 25.55
              Refuge admission permits.
              (a) Unless otherwise provided, persons entering an Entrance Fee Area shall obtain and be in possession of a valid admission permit.
              (b) The following five types of permits allowing entrance onto an Entrance Fee Area will be available for issue or purchase at such area and, except for refuge-specific permits, at Fish and Wildlife Service Regional and Washington, DC Offices, and at other locations as may be designated.
              (1) Single visit permit with a charge not to exceed $3 per person or $7.50 per noncommercial vehicle (single visit can be defined as 1-15 days, dependent upon a determination of the period of time reasonably and ordinarily necessary for such a visit at a particular refuge unit).
              (2) Golden Eagle Passport.
              (3) Golden Age Passport.
              (4) Golden Access Passport.
              (5) Federal Migratory Bird Hunting and Conservation (Duck) Stamp. To be valid, the Duck Stamp must be current and bear the signature of the holder on the front.
            
            
              § 25.56
              Enforcement.
              Permits issued or used for entrance onto Entrance Fee Areas are nontransferable. Failure to pay the entrance fee, to display upon request of an authorized official a valid permit, or to comply with other entrance fee provisions, rules or regulations, will be subject to the penalties prescribed in 50 CFR 28.31.
            
            
              § 25.57
              Exceptions and exemptions.
              At Entrance Fee Areas:
              (a) Special admission permits for uses, such as group activities, may be issued.
              (b) No entrance fee shall be charged for persons under 16 years of age.

              (c) No entrance fee shall be charged for travel by private noncommercial vehicle over any road or highway established as part of the National Federal Aid System (defined in 23 U.S.C. 101), which is commonly used by the public as a means of travel between two places which are outside the Entrance Fee Area.
              (d) No entrance fee shall be charged for travel by private noncommercial vehicle over any road or highway to any land in which such person has a property interest if such land is within any Entrance Fee Area.
              (e) Persons accompanying the holder of a valid single visit permit, Federal Duck Stamp or Golden Eagle, Age, or Access Passport in a single, private, noncommercial vehicle shall be entitled to general entrance.
              (f) Where entry is by any means other than single, private, noncommercial vehicle, the spouse, children, or parents accompanying the holder of a valid single visit permit, Federal Duck Stamp or Golden Eagle, Age, or Access Passport shall be entitled to general entrance.
            
          
          
            Subpart F—Concessions
            
              § 25.61
              General provisions.
              Public use facilities may be operated by concessionaires or cooperators under appropriate contact or legal agreement on national wildlife refuges where there is a demonstrated justified need for services or facilities including, but not limited to, boat rentals, swimming facilities, conducted tours of special natural attractions, shelters, tables, trailer lots, food, lodging, and related service.
            
          
          
            Subpart G—Safety Regulations
            
              § 25.71
              Public safety.
              Persons using national wildlife refuges shall comply with the safety requirements which are established under the provisions of this subchapter C for each individual refuge and with any safety provisions which may be included in leases, agreements, or use permits.
            
            
              § 25.72
              Reporting of accidents.
              Accidents involving damage to property, injury to the public or injury to wildlife that occur within the boundaries of any national wildlife refuge are to be reported as soon as possible, but in no event later than 24 hours after the accident, by the persons involved, to the refuge manager or other personnel on duty at the national wildlife refuge headquarters. This report does not relieve persons from the responsibility of making any other accident reports which may be required.
            
          
        
        
          Pt. 26
          PART 26—PUBLIC ENTRY AND USE
          
            
              Subpart A—Introduction
              Sec.
              26.11
              Purpose of regulations.
            
            
              Subpart B—Public Entry
              26.21
              General trespass provision.
              26.22
              General exception for entry.
              26.23
              Exception for entry to the headquarters office.
              26.24
              Exception for entry when accompanied by refuge personnel.
              26.25
              Exception for entry to persons with an economic use privilege.
              26.26
              Exception for entry for use of emergency shelter.
              26.27
              Exception for entry on designated routes of travel.
            
            
              Subpart C—Public Use and Recreation
              26.31
              General provisions.
              26.32
              Recreational uses.
              26.33
              Special regulations.
              26.34
              What are the special regulations concerning public access, use, and recreation for individual national wildlife refuges?
              26.35
              Cabin sites.
              26.36
              Public assemblies and meetings.
              26.41
              What is the process for determining if a use of a national wildlife refuge is a compatible use?
            
          
          
            Authority:
            5 U.S.C. 301; 16 U.S.C. 460k, 664, 668dd-668ee, and 715i; Pub. L. 96-315 (94 Stat. 958) and Pub. L. 98-146 (97 Stat. 955).
          
          
            Source:
            41 FR 9167, Mar. 3, 1976, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 26.11
              Purpose of regulations.
              The regulations in this part govern the circumstances under which the public can enter and use a national wildlife refuge.
            
          
          
            
            Subpart B—Public Entry
            
              § 26.21
              General trespass provision.
              (a) No person shall trespass, including but not limited to entering, occupying, using, or being upon, any national wildlife refuge, except as specifically authorized in this subchapter C or in other applicable Federal regulations.
              (b) No unconfined domestic animals, including but not limited to dogs, hogs, cats, horses, sheep and cattle, shall be permitted to enter upon any national wildlife refuge or to roam at large upon such an area, except as specifically authorized under the provisions of § 26.34, § 27.91 or § 29.2 of this subchapter C.
            
            
              § 26.22
              General exception for entry.
              (a) Any person entering or using any national wildlife refuge will comply with the regulations in this subchapter C, the provisions of any special regulations and any other official notification as is appropriate under § 25.31.
              (b) A permit shall be required for any person entering a national wildlife refuge, unless otherwise provided under the provisions of subchapter C. The permittee will abide by all the terms and conditions set forth in the permit.
            
            
              § 26.23
              Exception for entry to the headquarters office.
              The headquarters office of any national wildlife refuge is open to public access and admission during regularly established business hours.
            
            
              § 26.24
              Exception for entry when accompanied by refuge personnel.
              A permit is not required for access to any part of a national wildlife refuge by a person when accompanied by refuge personnel.
            
            
              § 26.25
              Exception for entry to persons with an economic use privilege.
              Access to and travel upon a national wildlife refuge by a person granted economic use privileges on that national wildlife refuge should be restricted to a specified area in accordance with the provisions of their agreement, lease, or permit.
            
            
              § 26.26
              Exception for entry for use of emergency shelter.
              A permit is not required for access to any national wildlife area for temporary shelter or temporary protection in the event of emergency conditions.
            
            
              § 26.27
              Exception for entry on designated routes of travel.
              A permit is not required to enter, travel on, and exit from any national wildlife refuge on public waters and roads, and such roads, trails, footpaths, walkways, or other routes and areas which are designated for public use under the provisions of this subchapter C.
            
          
          
            Subpart C—Public Use and Recreation
            
              § 26.31
              General provisions.
              Public recreation will be permitted on national wildlife refuges as an appropriate incidental or secondary use, only after it has been determined that such recreational use is practicable and not inconsistent with the primary objectives for which each particular area was established or with other authorized Federal operations.
            
            
              § 26.32
              Recreational uses.
              Recreational uses such as, but not limited to, sightseeing, nature observation and photography, interpretive centers and exhibits, hunting and fishing, bathing, boating, camping, ice skating, picnicking, swimming, water skiing, and other similar activities may be permitted on national wildlife refuges. When such uses are permitted the public will be notified under the provisions of this subchapter C.
            
            
              § 26.33
              Special regulations.
              (a) Special regulations shall be issued for public use, access, and recreation within certain individual national wildlife refuges where there is a need to amend, modify, relax or make more stringent the regulations contained in this subchapter C. The issued special regulations will supplement the provisions in this part 26.
              (b) Special recreational use regulations may contain the following items:
              (1) Recreational uses authorized.
              
              (2) Seasons, period, or specific time of use.
              (3) Description of areas open to recreation.
              (4) Specific conditions or requirements.
              (5) Other provisions.

              (6) Special regulations for public use, access, and recreation are published in the daily issue of the Federal Register and may be codified in the Code of Federal Regulations. They shall be issued in compliance with procedures contained in the Departmental Manual.
            
            
              § 26.34
              What are the special regulations concerning public access, use, and recreation for individual national wildlife refuges?
              The following refuge units, listed in alphabetical order by State and unit name, have refuge-specific regulations for public access, use, and recreation.
              (a) Alabama—(1) Bon Secour National Wildlife Refuge. (i) We allow only nonmotorized boats and boats with electric motors on Gator and Little Gator Lakes.
              (ii) [Reserved]
              (2) Eufaula National Wildlife Refuge. (i) We prohibit the use of motorized watercraft in all refuge waters not directly connected to Lake Eufaula.
              (ii) We prohibit the use of all air-thrust boats, including airboats, aircraft, boats with secondary fans, and hovercraft.
              (iii) We prohibit the use of personal watercraft or air-cooled propulsion engines outside of marked navigation channels.
              (iv) We prohibit the mooring or storing of boats from 11/2 hours after legal sunset to 11/2 hours before legal sunrise.
              (3) Wheeler National Wildlife Refuge. (i) We prohibit mooring or storing of boats from legal sunset to legal sunrise.
              (ii) We prohibit airboats and hovercraft on all waters within the refuge boundaries.
              (iii) We prohibit inboard waterthrust boats such as, but not limited to, personal watercraft, watercycles, and waterbikes on all waters of the refuge except that portion of the Tennessee River and Flint Creek from its mouth to mile marker 3.
              (b) Arizona—(1) Bill Williams River National Wildlife Refuge. (i) We prohibit personal watercraft (PWC as governed by State law), air thrust boats, and hovercraft on all waters within the boundaries of the refuge.
              (ii) We designate all refuge waters as wakeless speed zones (as governed by State law) as indicated by signs or regulatory buoys.
              (iii) The nonmotorized watercraft launch and Central Arizona Project (CAP) peninsula are day-use only areas and are open from 1/2 hour before legal sunrise to 1/2 hour after legal sunset. We allow fishing and the launching of watercraft at these and other areas 24 hours a day.
              (iv) We prohibit the possession or consumption of open containers of alcohol or the possession of glass beverage containers in improved areas, including the nonmotorized watercraft launch and the CAP peninsula.
              (2) Havasu National Wildlife Refuge. (i) We prohibit the use of all air-thrust boats, including floating aircraft.
              (ii) The following conditions apply only on Topock Marsh:
              (A) We close designated portions to all entry from October 1 through the last day of the waterfowl hunt season (including the State junior waterfowl hunt).
              (B) We close designated portions to all entry from April 1 through August 31. These areas are indicated in refuge brochures and identified by buoys and or signs.
              (C) We prohibit personal watercraft (PWC, as governed by State law).
              (iii) The following conditions apply to all waters of the Colorado River within the refuge from the south regulatory buoy line to the north regulatory buoy line at Interstate 40 (approximately 17 miles (27.2 kilometers)):
              (A) We prohibit personal watercraft (PWC, as governed by State law) as indicated by signs or regulatory buoys in all backwaters.
              (B) We limit watercraft speed as indicated by signs or regulatory buoys to no wake (as governed by State law) in all backwaters.
              (C) We prohibit water-skiing, tubing, wake boarding, or other recreational-towed devices.

              (iv) The following conditions apply to improved areas within the refuge; improved areas consist of the Mesquite Bay areas, Castle Rock, the Diving Cliffs, Catfish Paradise, Five Mile Landing, and North Dike:
              (A) We prohibit entry of all motorized watercraft in all three bays of the Mesquite Bay areas as indicated by signs or regulatory buoys.
              (B) Improved areas are day-use only and are open from 1/2 hour before legal sunrise to 1/2 hour after legal sunset. We allow fishing and launching watercraft at these and other areas 24 hours a day.
              (C) We prohibit the possession of open containers of alcohol or the possession of glass beverage containers in improved areas.
              (c) Arkansas—(1) Bald Knob National Wildlife Refuge. (i) We prohibit mooring houseboats to the refuge bank on the Little Red River.
              (ii) [Reserved]
              (2) Big Lake National Wildlife Refuge. (i) We prohibit boats from November 1 through February 28, except on that portion of the refuge open for public fishing with electric motors and Ditch 28.
              (ii) [Reserved]
              (3) Cache River National Wildlife Refuge. (i) We prohibit the mooring of houseboats to refuge property.
              (ii) [Reserved]
              (4) Dale Bumpers White River National Wildlife Refuge. (i) We allow camping only in designated sites and areas identified in the refuge user brochure (signed brochure), and we restrict camping to individuals involved in wildlife-dependent activities. We limit camping on the refuge to no more than 14 days during any 30 consecutive-day period. Campers must occupy camps daily. We prohibit all disturbances, including use of generators, after 10 p.m.
              (ii) We allow refuge users to leave boats 16 feet (4.8 meters) or less in length unattended overnight from March 1 to October 31, as long as the owner clearly and prominently displays his or her boat registration number.
              (5) Felsenthal National Wildlife Refuge. (i) We allow camping only at designated primitive campground sites identified in the refuge hunt brochure, and we restrict camping to individuals involved in wildlife-dependent refuge activities.
              (ii) Campers may stay no more than 14 days during any 30 consecutive-day period in any campground and must occupy camps daily.
              (iii) We prohibit all disturbances, including use of generators, after 10 p.m.
              (6) Overflow National Wildlife Refuge. (i) We prohibit all boat motors (including surface drive motors, mud motors, etc.) larger than 25 horsepower.
              (ii) [Reserved]
              (7) Pond Creek National Wildlife Refuge. (i) We allow camping only at designated primitive campground sites identified in the refuge hunt brochure. We restrict camping to the individuals involved in refuge wildlife-dependent activities. Campers may stay no more than 14 days during any consecutive 30-day period in a campground and must occupy the camps daily. We prohibit all disturbances, including use of generators, after 10 p.m.
              (ii) You must unload all hunting firearms and crossbows (see § 27.42(b) of this chapter) within 100 yards (90 meters) of a campground.
              (iii) We prohibit camping on the refuge while hunting off the refuge.
              (iv) We prohibit consumption or possession of opened container(s) of alcoholic beverage(s) in parking lots, on roadways, and in plain view in campgrounds.
              (v) We prohibit fires outside of campgrounds.
              (vi) We prohibit possession or use of fireworks.
              (vii) We prohibit geocaching.
              (d) California—(1) Colusa National Wildlife Refuge. (i) No person may build or maintain fires, except in portable gas stoves in designated parking/overnight stay areas.
              (ii) We only allow overnight stays in vehicles, motor homes, and trailers at the check station parking areas on Tuesdays, Fridays, and Saturdays (closed on Federal holidays).
              (iii) You must restrain dogs on a leash within all designated parking areas and vehicle access roads.
              (2) Delevan National Wildlife Refuge. (i) No person may build or maintain fires, except in portable gas stoves in designated parking/overnight stay areas.

              (ii) We only allow overnight stays in vehicles, motor homes, and trailers at the check station parking areas on Tuesdays, Fridays, and Saturdays (closed on Federal holidays).
              (iii) You must restrain dogs on a leash within all designated parking areas and vehicle access roads.
              (3) Lower Klamath National Wildlife Refuge. (i) We prohibit air-thrust and inboard water-thrust boats.
              (ii) You may use only nonmotorized boats and boats with electric motors on designated motorless units from the start of the hunting season through November 30. You may use motorized boats on designated motorless units from December 1 through the end of hunting season.
              (4) Sacramento National Wildlife Refuge. (i) No person may build or maintain fires, except in portable gas stoves in designated parking/overnight stay areas.
              (ii) We only allow overnight stays in vehicles, motor homes, and trailers at the check station parking areas on Tuesdays, Fridays, and Saturdays (closed on Federal holidays).
              (iii) You must restrain dogs on a leash within all designated parking areas and vehicle access roads.
              (5) Sacramento River National Wildlife Refuge. (i) We prohibit fires on the refuge, except we allow portable gas stoves on gravel bars (see § 27.95(a) of this chapter).
              (ii) We open the refuge for day-use access from 2 hours before legal sunrise until 11/2 hours after legal sunset. We allow access during other hours on gravel bars only.
              (iii) On Packer Lake and Drumheller North, due to primitive access, we only allow boats up to 14 feet (4.2 meters) and canoes. Electric motors only.
              (6) San Pablo Bay National Wildlife Refuge. (i) We prohibit launching of boats and access to the Bay or sloughs from refuge property except from designated boat launch sites (Cullinan Ranch Unit and Dickson Ranch Unit).
              (ii) We allow only nonmotorized crafts at the Cullinan Ranch Unit and Dickson Ranch Unit launch sites.
              (7) Sutter National Wildlife Refuge. (i) No person may build or maintain fires, except in portable gas stoves in designated parking/overnight stay areas.
              (ii) We only allow overnight stays in vehicles, motor homes, and trailers at the check station parking areas on Tuesdays, Fridays, and Saturdays (closed on Federal holidays).
              (iii) You must restrain dogs on a leash within all designated parking areas and vehicle access roads.
              (e)-(f) [Reserved]
              (g) Delaware—(1) Prime Hook National Wildlife Refuge. (i) The maximum horsepower allowed for boat motors is 30 horsepower. You must abide by the slow, no-wake zones on designated portions of refuge waterways as depicted in maps or within the brochure.
              (ii) [Reserved]
              (2) [Reserved]
              (h) Florida—(1) Arthur R. Marshal Loxahatchee National Wildlife Refuge. (i) We allow only boats equipped with factory-manufactured-water-cooled outboard motors, boats with electric motors, and nonmotorized boats. We prohibit boats with air-cooled engines, airboats, fan boats, hovercraft, and personal watercraft (e.g., Jet Skis, jet boats, wave runners).
              (ii) There is a 35 miles per hour (mph) speed limit in all waters of the refuge. A 500-foot (150-meter) “idle speed zone” is at each of the refuge's three boat ramps.
              (iii) We require all boats operating outside of the main perimeter canals (the L-40 Canal, L-39 Canal, L-7 Canal, and L-101 Canal) in interior areas of the refuge and within the hunt area to fly a 12-inch by 12-inch (30-centimeters (cm) by 30-cm) orange flag 10 feet (3 meters) above the vessel's waterline.
              (2) Chassahowitzka National Wildlife Refuge. (i) We allow airboats only on the designated airboat route within Citrus County and on all navigable waterways within Hernando County with a refuge Special Use Permit (General Activities Special Use Permit Application, FWS Form 3-1383-G) issued by the U.S. Fish and Wildlife Service.
              (ii) We prohibit the use of airboats on vegetation.
              (3) J.N. “Ding” Darling National Wildlife Refuge. (i) We prohibit kite surfing, kite boarding, wind surfing, and sail boarding.

              (ii) We allow vessels propelled only by polling, paddling, or floating in the posted “no-motor zone” of the J.N. “Ding” Darling Wilderness Area. All motors, including electric motors, must be in a nonuse position (out of the water) when in the “no-motor zone.”
              (iii) We allow vessels propelled only by polling, paddling, floating, or electric motors in the posted “pole/troll zone” of the Wulfert Flats Management Area. All non-electric motors must be in a nonuse position (out of the water) when in the “pole/troll zone.”
              (iv) We allow launching of canoes and kayaks anywhere on the right (north) side of Wildlife Drive. We prohibit launching motorized vessels over 14 feet (4.2 meters) in length from Wildlife Drive. Motorized vessels less than 14 feet (4.2 meters) in length may only be launched from designated site #2.
              (v) We prohibit airboats, hovercraft, personal watercraft, and “Go-Devil”-style outboard motors.
              (vi) Vessels must not exceed slow speed/minimum wake in refuge waters.
              (4) Lake Woodruff National Wildlife Refuge. (i) During hunting seasons, we close hunting areas on the refuge to all public use except to hunters possessing a valid permit. Hunting areas are marked on refuge maps.
              (ii) We close the refuge between legal sunset and legal sunrise.
              (iii) We prohibit the use of airboats on the refuge.
              (5) Lower Suwannee National Wildlife Refuge. (i) We prohibit leaving boats on the refuge overnight.
              (ii) [Reserved]
              (6) St. Marks National Wildlife Refuge. (i) We prohibit use of boats with motors over 10 horsepower on any refuge lake or pond.
              (ii) We allow use of hand-launched boats on impoundments on the St. Marks Unit from March 15 through October 15 each year. We prohibit launching of boats from trailers in the impoundments in the St. Marks Unit. We prohibit all gasoline-powered motors in the impoundments in the St. Marks Unit.
              (iii) You may not launch commercially registered boats, air-thrust boats, or personal watercraft at the saltwater boat ramp on the St. Marks Unit. We also prohibit commercial guides from launching any type of watercraft at the saltwater boat ramp on the St. Marks Unit.
              (iv) You may not launch air-thrust boats or personal watercraft from Wakulla Beach. We also prohibit commercial guides from launching any type of watercraft from Wakulla Beach.
              (7) St. Vincent National Wildlife Refuge. (i) We restrict camping and fires (see § 27.95(a) of this chapter) to the two designated camping areas. We may restrict or ban fires during dry periods.
              (ii) We prohibit the use or possession of alcoholic beverages during the refuge hunt period (see § 32.2(j) of this chapter).
              (iii) We prohibit motorized equipment, generators, or land vehicles (except bicycles).
              (iv) Visitors must observe quiet time in the campground between 9 p.m. and 5 a.m. We prohibit loud or boisterous behavior or activity.
              (v) We allow boats with electric motors. You must remove all other motors from the boats and secure them to a designated motor rack with a lock and chain.
              (vi) We allow boats in refuge lakes from May 15 through September 30.
              (8) Ten Thousand Islands National Wildlife Refuge. (i) We prohibit air-thrust boats, hovercraft, personal watercraft (e.g., Jet Skis, jet boats, wave runners), and off-road vehicles in the freshwater and brackish marsh area south of U.S. 41.
              (ii) We limit vessels to a maximum of 25 horsepower outboard motor.
              (i) Georgia—(1) Banks Lake National Wildlife Refuge. (i) We prohibit swimming, wading, jet skiing, water skiing, and the use of airboats.
              (ii) [Reserved]
              (2) Bond Swamp National Wildlife Refuge. (i) We prohibit overnight camping.
              (ii) We prohibit overnight parking.
              (iii) We allow boat launching at the Stone Creek Boat Launch. During periods of high water, we allow boats to be launched from refuge roads normally open to vehicle traffic. We allow gasoline motors only during periods of high water as defined as a reading of 18 feet (5.5 meters) or higher at the Macon Gauge on the Ocmulgee River.

              (iv) We prohibit bicycles on foot travel roads or off road. We restrict bicycles to roads designated open to vehicles.
              
              (3) Okefenokee National Wildlife Refuge. (i) We only allow foot and bicycle traffic on the refuge portion of Cowhouse Island.
              (ii) We only allow the use of 10 horsepower motors or less on the refuge.
              (iii) We prohibit paddleboarding, air boats, swimming, and wading.
              (iv) We require all boats to be off the water by posted time.
              (4) Piedmont National Wildlife Refuge. (i) The refuge is a day-use-only area, with the exception of legal hunting activities.
              (ii) We prohibit bicycles on foot travel roads or off road. We restrict bicycles to gravel roads designated open to vehicles.
              (iii) We prohibit overnight camping and/or parking except in the designated campgrounds at Pippins Lake during quota deer hunts with a valid permit (state-issued).
              (iv) We allow alcoholic beverages only in the designated campground.
              (j) [Reserved]
              (k) Idaho—(1) Deer Flat National Wildlife Refuge. (i) From April 15 through September 30, we allow motorized and nonmotorized boats from 1/2 hour before legal sunrise to 1/2 hour after legal sunset throughout the Lake Lowell Unit.
              (ii) [Reserved]
              (2) Grays Lake National Wildlife Refuge. (i) We only allow nonmotorized boats on the refuge.
              (ii) [Reserved]
              (3) Minidoka National Wildlife Refuge. (i) We allow the use of float tubes year-round, throughout all of Lake Walcott.
              (ii) We allow boats on designated areas of Lake Walcott from April 1 through October 31.
              (l) Illinois—(1) Chautauqua National Wildlife Refuge. (i) Motorboats must not exceed “no-wake” speeds.
              (ii) We prohibit the public entering Weis Lake on the Cameron-Billsbach Unit of the refuge from October 16 through January 31.
              (iii) We prohibit leaving boats on refuge waters overnight (see § 27.93 of this chapter).
              (2) Crab Orchard National Wildlife Refuge. (i) We restrict motorboats on all refuge waters to slow speeds leaving “no wake” within 150 feet (45 meters) of any shoreline, swimming area, marina entrance, boat ramp, causeway tunnel, and areas indicated on the lake zoning map in the refuge fishing brochure.
              (ii) We prohibit the use of boat motors of more than 10 horsepower on Devils Kitchen and Little Grassy Lakes.
              (iii) We prohibit the use of gas-powered motors in the southeastern section of Devils Kitchen Lake (consult lake zoning map in the refuge fishing brochure).
              (3) Emiquon National Wildlife Refuge. (i) We allow the use of motorized boats at no-wake speeds on all refuge waters.
              (ii) We prohibit leaving boats on refuge waters overnight.
              (4) Meredosia National Wildlife Refuge. (i) We prohibit leaving boats on refuge waters overnight.
              (ii) Motorboats must not exceed “no-wake” speeds.
              (5) Port Louisa National Wildlife Refuge. (i) We close the following divisions to all public access:
              (A) Louisa Division—September 15 until January 1;
              (B) Horseshoe Bend Division—September 15 until December 1; and
              (C) Keithsburg Division—September 15 until January 1.
              (ii) [Reserved]
              (6) Upper Mississippi River National Wildlife and Fish Refuge. Refer to paragraph (v)(2) of this section for regulations.
              (m) Indiana—(1) Big Oaks National Wildlife Refuge. (i) We allow boats only if rowed, paddled, or powered by an electric trolling motor on the Old Timbers Lake.
              (ii) [Reserved]
              (2) Muscatatuck National Wildlife Refuge. (i) We allow the use of boats (hand- or foot-propelled only) on Stanfield Lake. We prohibit the use of electric or gasoline motors.
              (ii) We allow the use of kayaks and nonmotorized canoes on Richart Lake.
              (3) Patoka River National Wildlife Refuge and Management Area. (i) We allow motorboats only on Snakey Point Marsh east of the South Fork River and the Patoka River. All other areas are open to either manual-powered boats or boats with battery-driven motors only.

              (ii) Motorboats must not exceed “no wake” speeds.
              
              (iii) We prohibit the use of powered airboats on the refuge.
              (n) Iowa—(1) Desoto National Wildlife Refuge. (i) We limit boating to “no-wake” speeds, not to exceed 5 miles per hour.
              (ii) [Reserved]
              (2) Upper Mississippi River National Wildlife and Fish Refuge. Refer to paragraph (v)(2) of this section for regulations.
              (o) Kansas—(1) Kirwin National Wildlife Refuge. (i) We allow motorized boating in the main body of Kirwin Reservoir and in Bow Creek. You must not create a wake in Bow Creek or within 100 yards (90 meters) of any shoreline or island in the main body of Kirwin Reservoir. We prohibit motorized boats in the Solomon Arm of Kirwin Reservoir.
              (ii) We allow motorless boats in the Solomon Arm of Kirwin Reservoir from August 1 through September 30.
              (2) Marais des Cygnes National Wildlife Refuge. (i) We restrict outboard motor use to the westernmost 5.5 miles (8.8 kilometers) of the Marais des Cygnes River. You may use only nonmotorized boats and electric trolling motors on remaining waters in designated areas of the refuge.
              (ii) [Reserved]
              (p) Kentucky—(1) Clarks River National Wildlife Refuge. (i) We allow horseback riding on refuge roads and portions of the abandoned railroad tracks owned by the refuge for access purposes while engaged in wildlife activities. We prohibit horses and mules off these secondary access routes for any reason.
              (ii) [Reserved]
              (2) [Reserved]
              (q) Louisiana—(1) Bayou Sauvage National Wildlife Refuge. (i) The refuge is open from 30 minutes before legal sunrise to 30 minutes after legal sunset.
              (ii) We allow only outboard motors 25 horsepower or less in waterways inside the hurricane protection levee.
              (2) Bayou Teche National Wildlife Refuge. (i) You may use motorized boats only in existing canals, ditches, trenasses, and ponds. We prohibit motorized boat use in areas marked as nonmotorized use only.
              (ii) The refuge is open from legal sunrise until legal sunset unless stated otherwise.
              (iii) We open the Franklin Unit canals (birdfoot canals) for motorized boats between April 15 and August 31. This unit is open to nonmotorized boats all year.
              (3) Big Branch Marsh National Wildlife Refuge. (i) We prohibit air-thrust boats, aircraft, mud boats, and air-cooled propulsion engines on the refuge.
              (ii) We open the refuge to public entry from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (4) Black Bayou National Wildlife Refuge. (i) You may enter the refuge 1/2 hour before legal sunrise, and you must exit no later than 1/2 hour after legal sunset.
              (ii) You may only launch boats at the concrete ramp adjacent to the visitor center. We prohibit launching boats with motors greater than 50 horsepower.
              (iii) We prohibit leaving boats or other equipment on the refuge overnight (see § 27.93 of this chapter).
              (iv) We require a boat launch fee. You must pay the launch fee before launching boat.
              (v) We prohibit crossing the water hyacinth booms in a boat or traveling over idle speed within the booms.
              (5) Bogue Chitto National Wildlife Refuge. (i) We allow primitive camping within 100 feet (30 meters) of designated streams. These include either bank of the Boque Chitto River, Wilson Slough, and West Pearl River south of Wilson Slough; refuge lands along the East Pearl River; and Holmes Bayou. Campers must mark their campsite with the owner's State license/identification number, or boat identification number, and dates of occupancy placed in a conspicuous location in the center of camp.
              (ii) [Reserved]
              (6) Cameron Prairie National Wildlife Refuge. (i) We prohibit overnight camping on the refuge.
              (ii) We allow only nonpowered boats in the Bank Fishing Road waterways.
              (iii) We allow operation of outboard motors in refuge canals, bayous, and lakes. We allow only trolling motors in the marsh.
              (7) Catahoula National Wildlife Refuge. (i) We allow the use of nonmotorized boats or boats with motors of 10 horsepower or less on refuge lakes and waters as designated. We prohibit the use of air-thrust boats, water-thrust boats, or personal watercraft.
              (ii) We prohibit overnight camping on the refuge.
              (iii) We prohibit overnight parking on the refuge.
              (8) Cat Island National Wildlife Refuge. (i) We prohibit overnight camping on the refuge.
              (ii) We prohibit overnight parking on the refuge.
              (iii) We prohibit air-thrust boats on the refuge.
              (iv) We prohibit boat launching by trailer from all refuge roads and parking lots except at designated boat ramps.
              (9) D'Arbonne National Wildlife Refuge. (i) We prohibit motorized boats in the No Gun Hunting Area (the “Beanfield”) from November 1 through January 31.
              (ii) We prohibit leaving boats and other personal property on the refuge overnight.
              (10) Grand Cote National Wildlife Refuge. (i) We prohibit overnight camping on the refuge.
              (ii) We prohibit overnight parking on the refuge.
              (iii) We allow only electric-powered or nonmotorized boats.
              (11) Lacassine National Wildlife Refuge. (i) We prohibit overnight camping on the refuge.
              (ii) We allow boats of all motor types with 40 horsepower or less in Lacassine Pool.
              (iii) We prohibit boats in Lacassine Pool and Unit D from October 16 through March 14. We prohibit boats in Units A and C.
              (iv) We prohibit air-thrust boats, all-terrain vehicles (ATVs), and Jet Skis on the refuge (see § 27.31(f) of this chapter).
              (v) We prohibit dragging or driving of boats over levees.
              (vi) You must only launch trailered boats at the cement ramps at the public boat launches in Lacassine Pool.
              (vii) We only allow boats powered by paddling or trolling motors in the Unit D impoundment within Lacassine Pool.
              (12) Lake Ophelia National Wildlife Refuge. (i) We allow watercraft with motors up to 36 horsepower in Possum Bayou (north of boat ramp), Palmetto Bayou, Duck Lake, Westcut Lake, Point Basse, and Nicholas Lake.
              (ii) We allow electric-powered or nonmotorized boats in Doomes Lake, Lake Long, Possum Bayou (south of boat ramp), and Lake Ophelia.
              (iii) We prohibit overnight camping on the refuge.
              (iv) We prohibit overnight parking on the refuge.
              (13) Mandalay National Wildlife Refuge. (i) We allow air-cooled propulsion engines on the refuge.
              (ii) We prohibit air-thrust boats or marsh buggies on the refuge. We restrict motorized boat use to existing canals, ditches, trenasses, and ponds.
              (14) Sabine National Wildlife Refuge. (i) You may access the hunt areas by boat using the boat launches at the West Cove Public Use Area or by access through Burton Canal. You may access hunt areas by vehicle from Vastar Road or designated turnouts within the refuge public hunt area along State Highway 27 (see § 27.31 of this chapter) unless otherwise posted.
              (ii) We allow hand launching of small boats along Vastar Road (no trailers allowed). We allow hand launching of nonmotorized boats into Units 1A and 1B from Blue Crab Recreation Area for recreational paddling year-round.
              (iii) We allow operation of outboard motors in designated refuge canals only. We allow trolling motors within the refuge marshes.

              (iv) We prohibit air-thrust boats, personal motorized watercraft (e.g., Jet Skis), and all-terrain vehicles (ATVs) on the refuge (see § 27.31(f) of this chapter) unless otherwise posted.
              (v) We prohibit overnight camping on the refuge.
              (vi) We prohibit swimming and/or wading in the refuge canals and waterways.
              (15) Tensas River National Wildlife Refuge. (i) We allow nonmotorized boats, electric motors, and boats with motors 10 horsepower or less in refuge lakes, streams, and bayous. Boaters must follow State boating regulations, including those for navigation lights. We prohibit boat storage on the refuge.

              (ii) We allow use of nonmotorized bicycles on designated all-terrain vehicle (ATV) trails.
              
              (16) Upper Ouachita National Wildlife Refuge. (i) We prohibit outboard motors in the Wigeon Ponds (only trolling motors allowed).
              (ii) We prohibit launching boats from a trailer or from a nondesignated boat ramp within the Mollicy levee.
              (r) Maine—(1) Rachel Carson National Wildlife Refuge. (i) We allow car-top launching from legal sunrise to legal sunset on the following areas of the refuge:
              (A) At Brave Boat Harbor division on Chauncey Creek at the intersection of Cutts Island Road and Sea Point Road.
              (B) At Little River division at the end of Granite Point Road into the Little River.
              (C) At Spurwink River division on the upstream side of Route 77 at the old road crossing.
              (ii) [Reserved]
              (2) [Reserved]
              (s) Maryland—(1) Blackwater National Wildlife Refuge. (i) We prohibit boat launching from refuge lands except from the car-top boat launch located near the Blackwater River Bridge on Route 335. Only canoes, kayaks, and small jon boats under 17 feet are considered car-top boats.
              (ii) We prohibit the use of airboats on refuge waters.
              (2) Eastern Neck National Wildlife Refuge. (i) We prohibit boat launching from refuge lands except for canoes and kayaks at the canoe/kayak ramp located at the Ingleside Recreation Area.
              (ii) [Reserved]
              (t)-(u) [Reserved]
              (v) Minnesota—(1) Big Stone National Wildlife Refuge. (i) We allow nonmotorized boats and boats using electric motors only in the Minnesota River channel. We prohibit boats on all other refuge waters.
              (ii) [Reserved]
              (2) Upper Mississippi River National Wildlife and Fish Refuge—(i) Wildlife observation, photography, interpretation, environmental education, and other general recreational uses. We allow wildlife-dependent uses and other recreational uses, such as, but not limited to, sightseeing, hiking, bicycling on roads or trails, picnicking, and swimming, on areas designated by the refuge manager and shown on maps available at refuge offices, subject to the following conditions:
              (A) In areas posted and shown on maps as “No Entry—Sanctuary,” we prohibit entry as specified on signs or maps (see § 32.42 of this chapter for list of areas and locations).
              (B) In areas posted and shown on maps as “Area Closed,” “Area Closed—No Motors,” and “No Hunting Zone” (Goose Island), we ask that you practice voluntary avoidance of these areas by any means or for any purpose from October 15 to the end of the respective State duck hunting season. In areas marked “no motors,” we prohibit the use of motors on watercraft from October 15 to the end of the respective State duck hunting season (see § 32.42 of this chapter for list of areas and locations).
              (C) Commercial tours and filming (see § 27.71 of this chapter) require a permit (FWS Form 3-1383-C) issued by the refuge or district manager.
              (D) We allow the collecting of edible fruits, nuts, mushrooms, or other plant parts for personal use (no sale or barter allowed). We limit the amount you may collect to 2 gallons by volume per person, per day. We also allow the collecting of shed deer antlers for personal use.
              (E) We prohibit the harvest of wild rice; plant and animal specimens; and other natural objects, such as rocks, stones, or minerals (see § 27.21 of this chapter). We only allow the collection of plants or their parts for ornamental use by permit (FWS Form 3-1383-G) issued by the refuge or district manager.
              (F) We prohibit the cutting, removal, or damage of any tree or vegetation on the refuge without a permit from the refuge or district manager. We prohibit attaching nails, screws, or other hardware to any tree (see § 32.2(i) of this chapter).

              (G) We prohibit all vehicle use on or across refuge lands at any time except on designated routes of travel or on the ice over navigable waters accessed from boat landings. We prohibit parking beyond vehicle control barriers or on grass or other vegetation. We prohibit parking or operating vehicles in a manner that obstructs or impedes any road, trail, fire lane, boat ramp, access gate, or other facility, or in a manner that creates a safety hazard or endangers any person, property, or environmental feature. We may impound any vehicle left parked in violation at the owner's expense (see § 27.31(h) of this chapter).
              (H) We allow dogs and other domestic animals on the refuge subject to the following conditions:
              (1) We prohibit dogs disturbing or endangering wildlife or people while on the refuge.
              (2) While on the refuge, all dogs must be under the control of their owners/handlers at all times or on a leash.
              (3) We prohibit allowing dogs to roam.
              (4) All dogs must be on a leash when on hiking trails, or other areas so posted.
              (5) We allow working a dog in refuge waters by tossing a retrieval dummy or other object for out-and-back exercise.
              (6) We encourage the use of dogs for hunting (see § 32.42 of this chapter), but we prohibit field trials and commercial/professional dog training.
              (7) Owners/handlers of dogs are responsible for disposal of dog droppings in refuge public use concentration areas such as trails, sandbars, and boat landings.
              (8) We prohibit horses and all other domestic animals on the refuge unless confined in a vehicle, boat, trailer, kennel, or other container (see § 26.21 of this chapter).
              (I) We prohibit the discharging of firearms (including dog training pistols and dummy launchers), air guns, or any other weapons on the refuge, unless you are a licensed hunter or trapper engaged in authorized activities during established seasons, as governed by Federal, State, and local regulations. We prohibit target practice on the refuge (see §§ 27.42 and 27.43 of this chapter).
              (J) We prohibit the use or possession of glass food and beverage containers on lands within the refuge.
              (K) We require that you keep all refuge lands clean during your period of use or occupancy. At all times you must keep all refuse, trash, and litter contained in bags or other suitable containers and not left scattered on the ground or in the water. You must remove all personal property, refuse, trash, and litter immediately upon vacating a site. We require that human solid waste and associated material be either removed and properly disposed of off-refuge or be buried on site to a depth of 6 to 8 inches (15 to 20 centimeters) and at least 50 feet (15 meters) from water's edge (see § 27.94 of this chapter).
              (ii) Watercraft. We allow the use of watercraft of all types and means of propulsion on all navigable waters of the refuge as governed by State regulations subject to the following conditions:
              (A) In areas posted and shown on maps as “Electric Motor Area,” we prohibit motorized vehicles and watercraft year-round except watercraft powered by electric motors or nonmotorized means. We do not prohibit the possession of watercraft motors in these areas, only their use. These areas are:
              (1) Island 42, Pool 5, Minnesota, 459 acres.
              (2) Snyder Lake, Pool 5A, Minnesota, 182 acres.
              (3) Mertes Slough, Pool 6, Wisconsin, 222 acres.
              (4) Browns Marsh, Pool 7, Wisconsin, 827 acres.
              (5) Hoosier Lake, Pool 10, Wisconsin, 162 acres.
              (B) In areas posted and shown on maps as “Slow No Wake Area,” we require watercraft to travel at slow, no-wake speed (as governed by applicable State law) from March 16 through October 31. We also prohibit the operation of airboats or hovercraft in these areas from March 16 through October 31. These areas are:
              (1) Nelson-Trevino, Pool 4, Wisconsin, 2,626 acres.
              (2) Denzers Slough, Pool 5A, Minnesota, 83 acres.
              (3) Black River Bottoms, Pool 7, Wisconsin, 815 acres.
              (4) Blue/Target Lake, Pool 8, Minnesota, 1,834 acres.
              (5) Root River, Pool 8, Minnesota, 695 acres.
              (6) Reno Bottoms, Pool 9, Minnesota, 2,536 acres.
              (7) Nine Mile Island, Pool 12, Iowa, 454 acres.
              
              (8) Princeton, Pool 14, Iowa, 327 acres.
              (C) In water access and travel routes posted and shown on maps as “Slow No Wake Zone,” we require watercraft to travel at slow, no-wake speed (as governed by applicable State law) at all times unless otherwise posted.
              (D) In portions of Spring Lake and Crooked Slough—Lost Mound, Pool 13, Illinois, posted as “Slow, 5 mph When Boats Present” and marked on maps as “Speed/Distance Regulation,” we require watercraft operators to reduce the speed of their watercraft to less than 5 miles per hour (mph) (8 kilometers per hour (kph)) when within 100 feet (30 meters) of another watercraft that is anchored or underway at 5 mph (8 kph) or less.
              (E) We prohibit the mooring, beaching, or storing of watercraft on the refuge not used at least once every 24 hours. We define “used” as a watercraft moved at least 100 feet (30 meters) on the water with the operator on board. We prohibit the mooring of watercraft within 200 feet (60 meters) of refuge boat landings or ramps. We may impound any watercraft moored in violation at the owner's expense (see § 27.32 of this chapter).
              (F) The conditions set forth in paragraphs (v)(2)(i)(A), (B), and (K) of this section apply.
              (iii) Camping. We allow camping on all lands and waters of the refuge as designated by the refuge manager and shown on maps available at refuge offices subject to the following conditions:
              (A) We define “camping” as:
              (1) Erecting a tent or shelter of natural or synthetic material;
              (2) Preparing a sleeping bag or other bedding material for use;
              (3) Parking of a motor vehicle or mooring or anchoring of a vessel, for the apparent purpose of overnight occupancy; or
              (4) Occupying or leaving personal property, including boats or other craft, at a site anytime between the hours of 11 p.m. and 3 a.m.
              (B) We prohibit camping at any one site for a period longer than 14 days during any 30-consecutive-day period. After 14 days, you must move all persons, property, equipment, and boats to a new site located at least 0.5 mile (0.8 kilometer) from the previous site.
              (C) We prohibit camping within 200 feet (60 meters) of any refuge boat landing, access area, parking lot, structure, road, trail, or other recreation or management facility.
              (D) We prohibit camping during waterfowl hunting seasons within areas posted “No Entry—Sanctuary,” “Area Closed,” “Area Closed—No Motors,” and “No Hunting Zone” or on any sites not clearly visible from the main commercial navigation channel of the Mississippi River (see § 32.42 of this chapter).
              (E) You must occupy campsites daily. We prohibit the leaving of tents, camping equipment, or other property unattended at any site for over 24 hours, and we may impound any equipment left in violation at the owner's expense. We define “occupy” and “attended” as being present at a site for a minimum of 2 hours daily.
              (F) You must remove any tables, fireplaces, or other facilities erected upon vacating a camping or day-use site.
              (G) We allow campfires in conjunction with camping and day-use activities subject to the following conditions (see §§ 27.95 and 32.42 of this chapter):
              (1) You may only use dead wood on the ground, or materials brought into the refuge such as charcoal or firewood. You must remove any unused firewood brought into the refuge upon departure due to the threat of invasive insects.
              (2) We prohibit building, attending, and maintaining a campfire without sufficient clearance from flammable materials so as to prevent its escape.
              (3) We prohibit building a fire at any developed facility, including, but not limited to, boat landings, access areas, parking lots, roads, trails, or any other recreation or management facility or structure.
              (4) We prohibit burying live fires or hot coals when vacating a campfire site.
              (5) We prohibit burning or attempting to burn any nonflammable materials or any materials that may produce toxic fumes or leave hazardous waste. These materials include, but are not limited to, metal cans, plastic containers, glass, fiberglass, treated wood products, wood containing nails or staples, wire, flotation materials, or other refuse.
              (H) The conditions set forth in paragraphs (v)(2)(i)(D) through (K) of this section apply.
              (w) Mississippi—(1) Grand Bay National Wildlife Refuge. (i) We prohibit the use of airboats, mudboats, motorized pirogues, and air-cooled propulsion engines on the refuge.
              (ii) [Reserved]
              (2) Hillside National Wildlife Refuge. (i) With the exception of raccoon hunting and frogging, we limit all refuge entry and exit to the period of 4 a.m. to 11/2 hours after legal sunset.
              (ii) We allow all-terrain vehicles (ATVs) and utility-type vehicles (UTVs) only on designated trails from September 15 through February 28.
              (3) Holt Collier National Wildlife Refuge. (i) With the exception of raccoon hunting, we limit all refuge entry and exit to the period of 4 a.m. to 11/2 hours after legal sunset.
              (ii) [Reserved]
              (4) Mathews Brake National Wildlife Refuge. (i) With the exception of raccoon hunting and frogging, we limit all refuge entry and exit to the period of 4 a.m. to 11/2 hours after legal sunset.
              (ii) Beginning the day before duck season opens and ending the last day of duck season, we close refuge waters to all public use from 1 p.m. until 4 a.m.
              (5) Morgan Brake National Wildlife Refuge. (i) With the exception of raccoon hunting and frogging, we limit refuge entry and exit to the period of 4 a.m. to 11/2 hours after legal sunset.
              (ii) We allow all-terrain vehicles (ATVs) and utility-type vehicles (UTVs) only on designated trails from September 15 through February 28.
              (6) Panther Swamp National Wildlife Refuge. (i) With the exception of raccoon hunting and frogging, we limit refuge entry and exit to the period of 4 a.m. to 11/2 hours after legal sunset.
              (ii) We allow all-terrain vehicles (ATVs)/utility-type vehicles (UTVs) only on designated trails from September 15 through February 28.
              (7) Sam D. Hamilton Noxubee National Wildlife Refuge. (i) We prohibit the use of airboats, sailboats, hovercrafts, and inboard-water-thrust boats such as, but not limited to, personal watercraft, watercycles, and waterbikes.
              (ii) [Reserved]
              (8) St. Catherine Creek National Wildlife Refuge. (i) You must hand-launch boats except at designated boat ramps, where you may trailer-launch them.
              (ii) We allow all-terrain vehicles (ATVs) and utility-type vehicles (UTVs) as governed by State waterfowl management area (WMA) regulations and size specifications on designated trails from scouting season until February 28.
              (iii) You must be age 16 or older to operate an ATV or UTV on the refuge.
              (iv) We prohibit overnight parking.
              (9) Yazoo National Wildlife Refuge. (i) With the exception of raccoon hunting, we limit refuge entry and exit to the period of 4 a.m. to 11/2 hours after legal sunset.
              (ii) [Reserved]
              (x) [Reserved]
              (y) Montana—(1) Benton Lake National Wildlife Refuge. (i) We only allow the use of nonmotorized boats.
              (ii) [Reserved]
              (2) Black Coulee National Wildlife Refuge. (i) We only allow the use of nonmotorized boats.
              (ii) [Reserved]
              (3) Bowdoin National Wildlife Refuge. (i) We only allow the use of nonmotorized boats.
              (ii) [Reserved]
              (4) Hewitt Lake National Wildlife Refuge. (i) We prohibit air-thrust boats and boats with motors greater than 25 horsepower.
              (ii) [Reserved]
              (5) Red Rock Lakes National Wildlife Refuge—(i) Boats. We only allow nonmotorized boats in the hunt area east of the Lower Red Rock Lake dam. We allow boats with motors 10 horsepower or less west of Lower Red Rock Lake dam.
              (ii) Camping. (A) We allow camping only in two established campgrounds. We prohibit camping along roadsides.
              (B) We restrict camping to 16 consecutive days within any 30-day period.
              (C) We prohibit horses in the campgrounds.

              (D) From March 1 to December 1, all bear attractants, including, but not limited to, food, garbage, and carcasses or parts thereof, must be acceptably stored at night (unless in immediate use) and during the day if unattended. Acceptably stored means any of the following:
              (1) Suspended at least 10 feet high and 4 feet from any vertical support 100 yards from any camp or hiking trail;
              (2) Secured in a certified bear-safe container; or
              (3) Secured in a hard-sided vehicle, including an enclosed camper or horse trailer.
              (z) Nebraska—(1) Boyer Chute National Wildlife Refuge. (i) We allow boating at no-wake speeds, not to exceed 5 miles per hour (8 kilometers per hour), on side or back channels. We prohibit all watercraft in the Boyer Chute waterway or other areas as posted.
              (ii) [Reserved]
              (2) Crescent Lake National Wildlife Refuge. (i) We only allow boating and float tubes on Island Lake. We prohibit use of internal combustion motors for boats on Island Lake.
              (ii) [Reserved]
              (3) Rainwater Basin Wetland Management District. (i) We prohibit the use of motorboats. We allow only nonpowered motorboats and those powered by electric motors (see § 27.32 of this chapter).
              (ii) [Reserved]
              (aa) Nevada—(1) Pahranagat National Wildlife Refuge. (i) We only allow motorless boats or boats with electric motors on the Upper Lake, Middle Marsh, and Lower Lake, with the exception that we close Upper Lake to all boating from October 1 through February 1.
              (ii) We prohibit the use of boats, rubber rafts, or other flotation devices on the North Marsh.
              (2) Ruby Lake National Wildlife Refuge. (i) We prohibit boats on refuge waters from January 1 through June 14.
              (ii) During the boating season, we allow boats only on the South Marsh. From June 15 through July 31, we allow only motorless boats or boats with battery-powered electric motors. Anglers must remove all gasoline-powered motors. From August 1 through December 31, we allow only motorless boats and boats propelled with motors with a total of 10 horsepower or less.
              (iii) We allow launching of boats only from designated landings.
              (3) Sheldon National Wildlife Refuge. (i) We only allow nonmotorized boats or boats with electric motors.
              (ii) [Reserved]
              (4) Stillwater National Wildlife Refuge. (i) We prohibit boating outside of the waterfowl and youth waterfowl hunting season except in Swan Check Lake, where we allow nonmotorized boating all year.
              (ii) We prohibit boats on Swan Lake, the northeast corner of North Nutgrass Lake, and the north end of Pintail Bay. We allow the use of nonmotorized carts, sleds, floating blinds, and other floating devices in these areas to transport hunting equipment and to conceal hunters, but not to transport hunters.
              (iii) We only allow outboard motor boats on Lead Lake, Tule Lake, Goose Lake, South Nutgrass Lake, the southeast corner of North Nutgrass Lake, and south end of Pintail Bay.
              (iv) We only allow air-thrust boats on Goose Lake, South Nutgrass Lake, the southeast corner of North Nutgrass Lake, and the south end of Pintail Bay.
              (v) You may not operate air-thrust boats until 1 hour after the legal shooting time on opening day of waterfowl season.
              (vi) We require air-thrust boat owners to get a Special Use Permit (FWS Form 3-1383-G) from the refuge manager and to display a number on their airboats.
              (vii) We allow nonmotorized boats on all lakes and bays except Swan Lake, the northeast corner of North Nutgrass Lake, and the north end of Pintail Bay.
              (viii) We allow camping only in designated areas.
              (bb)-(dd) [Reserved]
              (ee) New York—(1) Iroquois National Wildlife Refuge. (i) We only allow the use of nonmotorized boats.
              (ii) [Reserved]
              (2) [Reserved]
              (ff) North Carolina—(1) Mattamuskeet National Wildlife Refuge. (i) We allow motorized and nonmotorized fishing boats, canoes, and kayaks from March 1 through October 31.
              (ii) We prohibit airboats, sailboats, Jet Skis, and windboards.
              (2) Pee Dee National Wildlife Refuge. (i) We prohibit boats utilizing gasoline-powered motors.
              
              (ii) You must unload and load boats by hand on all waters except those having designated launch ramps.
              (iii) We prohibit swimming.
              (3) Pocosin Lakes National Wildlife Refuge. (i) We only prohibit boats on Pungo Lake.
              (ii) We prohibit leaving a boat anywhere on the refuge overnight.
              (gg) North Dakota—(1) J. Clark Salyer National Wildlife Refuge. (i) We only allow nonmotorized boats or boats with electric motors.
              (ii) [Reserved]
              (2) Lake Ilo National Wildlife Refuge. (i) We open the refuge to boating from May 1 through September 30.
              (ii) [Reserved]
              (3) Long Lake National Wildlife Refuge. (i) We restrict boats to 25 horsepower maximum.
              (ii) We restrict boats to the period from May 1 through September 30.
              (4) Silver Lake National Wildlife Refuge. (i) We allow boats on Silver Lake and on refuge waters south of the confluence of the Mauvais Coulee and Little Coulee from May 1 through September 30 of each year.

              (ii) We prohibit water activities not related to fishing (e.g., sailing, skiing, tubing, etc.).
              (5) Tewaukon National Wildlife Refuge. (i) We open the refuge to boating from May 1 through September 30.
              (ii) We allow snowmobiles, all-terrain vehicles (ATVs), utility terrain vehicles (UTVs), motor vehicles, and fish houses on the ice as conditions allow.
              (6) Upper Souris National Wildlife Refuge. (i) We prohibit the use of bicycles or similar vehicles on the refuge.
              (ii) We prohibit the use of amphibious vehicles or personal watercraft on the refuge.
              (hh) Ohio—(1) Cedar Point National Wildlife Refuge. (i) We allow nonmotorized boats and flotation devices in designated areas.
              (ii) We prohibit the use of off-road vehicles and snowmobiles on refuge lands.
              (2) Ottawa National Wildlife Refuge. (i) The Crane Creek and Crane Creek Estuary are closed to all boats and flotation devices from State Route 2 to the mouth of Crane Creek at Lake Erie.
              (ii) We allow nonmotorized boats and flotation devices in designated areas.
              (iii) We prohibit the use of off-road vehicles and snowmobiles on refuge lands.
              (ii) Oklahoma—(1) Sequoyah National Wildlife Refuge. (i) We allow boats, and you must operate them under applicable State laws and comply with all licensing and marking regulations from their State of origin.
              (ii) We prohibit boating on the closed portion of Sally Jones Lake from September 1 to March 31.
              (iii) We prohibit alcoholic beverages.
              (2) Tishomingo National Wildlife Refuge. (i) We prohibit glass containers.

              (ii) We prohibit airboats, hovercrafts, and personal watercraft (e.g., Jet Skis, wave runners, jet boats) year round on refuge waters.
              (iii) We prohibit swimming and water sports.
              (3) Washita National Wildlife Refuge. (i) We do not allow boats and other flotation devices on refuge waters from October 15 through March 14.
              (ii) [Reserved]
              (4) Wichita Mountains National Wildlife Refuge. (i) We allow hand-powered boats only on Jed Johnson, Rush, Quanah Parker, and French Lakes.
              (ii) Anglers may use electric trolling motors on boats 14 feet or less in length only on Jed Johnson, Rush, Quanah Parker, and French Lakes.
              (jj) Oregon—(1) Baskett Slough National Wildlife Refuge. (i) We prohibit overnight camping on the refuge.
              (ii) We prohibit parking on the refuge after the refuge is closed to public entry.
              (2) Cold Springs National Wildlife Refuge. (i) We prohibit overnight camping.
              (ii) We prohibit overnight parking.
              (iii) We allow use of only nonmotorized boats and boats with electric motors.
              (3) Lower Klamath National Wildlife Refuge. (i) We prohibit the use of air-thrust and water-thrust boats.
              (ii) [Reserved]
              (4) McKay Creek National Wildlife Refuge. (i) We prohibit overnight camping.
              (ii) We prohibit overnight parking.
              (5) Umatilla National Wildlife Refuge. (i) We prohibit overnight camping.
              (ii) We prohibit overnight parking.
              (6) Upper Klamath National Wildlife Refuge. (i) Motorized boats must not exceed 10 miles per hour in any stream, creek, or canal, and on that portion of Pelican Bay west of a line beginning at designated points on the north shore of Pelican Bay 1/4 mile (402 meters) east of Crystal Creek and extending due south to the opposite shore of the lake.
              (ii) [Reserved]
              (kk)-(ll) [Reserved]
              (mm) South Carolina—(1) Cape Romain National Wildlife Refuge. (i) We prohibit camping on the refuge except for designated archery hunters on Bulls Island and individuals obtaining a Special Use Permit (FWS Form 3-1383-G) from the refuge manager.
              (ii) We allow boats to operate in salt water. We prohibit motorized equipment on the refuge islands or in refuge inholdings.
              (iii) We prohibit private boats in the refuge boat basins at Garris Landing and Bulls Island. We clearly mark these areas with Closed Area signs.
              (iv) We prohibit overnight parking at Garris Landing, except for archery hunters during the designated refuge archery white-tailed deer season and individuals obtaining a Special Use Permit (FWS Form 3-1383-G) from the refuge manager.
              (v) We close Marsh Island, White Banks, and Sandy Point to public entry from February 15 through September 15 to protect nesting birds. This closed area extends from the low mean water mark to the highest elevation on these islands.
              (2) Carolina Sandhills National Wildlife Refuge. (i) We allow nonmotorized boats and boats with electric motors. We allow boats with permanently mounted gas motors as long as you lock the propeller out of the water. You must hand load and unload boats except at designated boat ramps. We prohibit skidding boats up or down dams or on water control structures. We provide boat ramps at Pool D, Pool L, Honkers Lake, and Mays Lake.
              (ii) We prohibit swimming and wading in any areas of the refuge.
              (3) Santee National Wildlife Refuge. (i) We prohibit overnight camping.
              (ii) We prohibit overnight parking.
              (iii) We prohibit overnight mooring of boats.
              (iv) We prohibit swimming and wading.
              (v) We allow pets only in designated areas, and they must remain on a leash or within vehicles/vessels.
              (vi) We prohibit nighttime access to boat-launching areas.
              (vii) We prohibit mooring or attaching boats to any refuge boundary marker, post, or navigational post within refuge waters.

              (viii) We prohibit air-thrust boats, hovercraft, airboats, and personal watercraft (e.g., Jet Skis) within the waters of and/or boundary of the refuge.
              (nn) South Dakota—(1) LaCreek National Wildlife Refuge. (i) We allow boat use only on Pools 3, 4, 7, and 10, and the Little White River Recreation Area.
              (ii) We prohibit the use of internal combustion motors in Pools 3, 4, 7, and 10.
              (2) Sand Lake Wetland Management District. (i) We allow the use of motorized boats.
              (ii) [Reserved]
              (oo) Tennessee—(1) Chickasaw National Wildlife Refuge. (i) We seasonally close the refuge sanctuary area to the public from November 15 through March 15.
              (ii) We allow horses only on roads open to motorized traffic.
              (2) Cross Creeks National Wildlife Refuge. (i) We prohibit leaving boats unattended on the refuge after daylight use hours.
              (ii) We prohibit swimming in refuge impoundments and from boat ramps and boat docks.
              (3) Hatchie National Wildlife Refuge. (i) We seasonally close the sanctuary areas of the refuge to the public from November 15 through March 15.
              (ii) We allow horses only on roads open to motorized traffic.
              (iii) We allow the use of nonmotorized boats and boats with electric motors only; we prohibit the use of gas and diesel motors on refuge lakes except in the waterfowl hunting area.
              (4) Lake Isom National Wildlife Refuge. (i) We seasonally close the sanctuary areas of the refuge to the public from November 15 through March 15.
              (ii) We allow horses only on roads open to motorized traffic.

              (iii) We allow boats with only electric or outboard motors of 10 horsepower or less.
              
              (5) Lower Hatchie National Wildlife Refuge. (i) We seasonally close the sanctuary area of the refuge and the southern unit of Sunk Lake Public Use Natural Area to the public from November 15 through March 15.
              (ii) We allow horses only on roads open to motorized traffic.
              (iii) We allow the use of only nonmotorized boats and boats with electric motors on Sunk Lake Public Use Natural Area.
              (6) Reelfoot National Wildlife Refuge. (i) We seasonally close the sanctuary areas of the refuge to the public from November 15 through March 15.
              (ii) We allow horses only on roads open to motorized traffic.

              (iii) We prohibit airboats, hovercraft, or personal watercraft (e.g., Jet Skis) on any waters within the refuge boundary.
              (7) Tennessee National Wildlife Refuge. (i) We limit boats to no wake speed on all refuge impoundments.
              (ii) We prohibit swimming in refuge impoundments and from boat ramps and boat docks.
              (pp) Texas—(1) Anahuac National Wildlife Refuge. (i) We prohibit boats and other flotation devices on inland waters.
              (ii) You may launch motorized boats in East Bay at the East Bay Boat Ramp on Westline Road and at the Oyster Bayou Boat Ramp (boat canal). We prohibit the launching of airboats or personal watercraft on the refuge.
              (iii) You may launch nonmotorized boats only along East Bay Bayou and along the shoreline of East Galveston Bay.
              (2) Aransas National Wildlife Refuge. (i) We prohibit camping on the refuge.
              (ii) [Reserved]
              (3) Big Boggy National Wildlife Refuge. (i) We prohibit camping on the refuge.
              (ii) [Reserved]
              (4) Brazoria National Wildlife Refuge. (i) We prohibit camping in all public hunting areas and parking lots.
              (ii) We prohibit campfires in all public hunting areas and parking lots.
              (iii) We allow only nonmotorized boat launching at designated areas.
              (5) Hagerman National Wildlife Refuge. (i) We prohibit glass containers on the refuge.
              (ii) We prohibit boats and other floating devices on all open waters of Lake Texoma, except Big Mineral Creek from October 1 through March 14 annually.
              (iii) At the point where Big Mineral Creek joins Lake Texoma, Big Mineral Creek becomes a year-round no wake zone to the end of upstream navigable waters.
              (iv) From October 1 through March 14, we allow only nonmotorized boats in Big Mineral Creek from the point where it joins Lake Texoma to the upstream end of navigable waters. You may not have any type of gas or electric motor onboard that is capable of use. You may launch boats from a boat ramp only from L Pad Road or by hand at the Big Mineral Day Use Area.
              (6) Laguna Atascosa National Wildlife Refuge. (i) We only allow camping at Adolph Thomae Jr. County Park.
              (ii) [Reserved]
              (7) Lower Rio Grande Valley National Wildlife Refuge. (i) We prohibit overnight camping.
              (ii) [Reserved]
              (8) McFaddin National Wildlife Refuge. (i) On inland waters of the refuge open to motorized boats, we restrict the use of boats powered by air-cooled or radiator-cooled engines to those powered by a single engine of 25 horsepower or less and utilizing a propeller 9 inches (22.5 centimeters) in diameter or less.
              (ii) On inland waters of the refuge open to motorized boats, we restrict the operation of motorized boats to lakes, ponds, ditches, and other waterways. We prohibit the operation of motorized boats on or through emergent wetland vegetation.
              (9) San Bernard National Wildlife Refuge. (i) We prohibit camping in all public hunting areas and parking lots.
              (ii) We prohibit campfires in all public hunting areas and parking lots.
              (10) Texas Point National Wildlife Refuge. (i) On inland waters of the refuge open to motorized boats, we restrict the use of boats powered by air-cooled or radiator-cooled engines to those powered by a single engine of 25 horsepower or less and utilizing a propeller 9 inches (22.5 centimeters) in diameter or less.

              (ii) On inland waters of the refuge open to motorized boats, we restrict the operation of motorized boats to lakes, ponds, ditches, and other waterways. We prohibit the operation or motorized boats on or through emergent wetland vegetation.
              (11) Trinity River National Wildlife Refuge. (i) We limit motors to a maximum of 10 horsepower.
              (ii) [Reserved]
              (qq)-(rr) [Reserved]
              (ss) Virginia—(1) Back Bay National Wildlife Refuge—(i) Access: Qualifications and specifications. (A) As provided for in Public Law 96-315, we issue permits to permanent, full-time residents who can furnish to the refuge manager, Back Bay National Wildlife Refuge, adequate proof of continuous and continuing residency, commencing prior to December 31, 1979, on the Outer Banks from the refuge boundary south to and including the village of Corolla, North Carolina, as long as they remain permanent, full-time residents. The south boundary of the area for access consideration is defined as a straight east-west line extending from Currituck Sound to the Atlantic Ocean and passing through a point 1,600 feet due south of the Currituck lighthouse. “Residence” means a place of general abode; “Place of general abode” means a person's principal, actual dwelling place in fact, without regard to intent. A “dwelling” means a residential structure occupied on a year-round basis by the permit applicant and shall not include seasonal or part-time dwelling units such as beach houses, vacation cabins, or structures which are intermittently occupied.
              (B) As provided for in Public Law 98-146, up to 15 additional permits shall be granted to those persons meeting any one of the following conditions:
              (1) A resident as of July 1, 1982, who held a valid Service access permit for improved property owners at any time during the period from July 29, 1976, through December 31, 1979.
              (2) Anyone in continuous residency since 1976, in the area bounded on the north by the refuge boundary, and on the south by a straight line passing through a point in the east-west prolongation of the centerline of Albacore Street, Whaleshead Club Subdivision, Currituck County, North Carolina.
              (3) Any permanent, full time resident as of April 1, 1983, residing in the area outlined in paragraph (ss)(1)(i)(B)(2) of this section and not otherwise eligible, who can substantiate to the Secretary of the Interior that access is essential to their maintaining a livelihood, as long as they maintain full-time continuous employment in the Norfolk, Virginia, area may qualify for access.
              (C) The burden of proving that the prospective permittee meets these criteria shall be on the applicant by presentation of adequate documentation to the refuge manager. Permittees may be required to submit additional documentation of their eligibility to the refuge manager in order to maintain access. Permits (FWS Form 3-1383-G) will be issued only to those who legally qualify for them.
              (D) Only one permit will be issued per family. All permits issued will be terminated in the event that alternate access becomes available during the permit period.
              (E) Permits are issued for the purpose of providing entry and exit across the refuge beach to the permittee's residence. Personal access is limited to permittees, and their families, relatives, and guests while being transported in the permittee's vehicle. “Personal access” means private, non-commercial use. Permits are not transferable by sale or devise.
              (F) All vehicle occupants must provide positive identification upon the request of any refuge official.
              (ii) Access: Routes of travel. Access to, and travel along, the refuge beach by motorized vehicles may be allowed between the dune crossing at the key card operated gate near the refuge headquarters, and the south boundary of the refuge only after a permit has been issued or authorization provided by the refuge manager. Travel along the refuge beach by motorized vehicle shall be below the high tide line, within the intertidal zone, to the maximum extent practicable. This may require permittees to adjust their travel times to avoid high tides which would require the use of the emergency storm access/evacuation route over the east dike.
              (iii) Access: Number of trips allowed. Permittees and members of their immediate families residing with them are limited to a total of two round trips per day per household.
              (iv) Access: Hours of travel. Travel along the designated route is allowed 24 hours per day from October 1 through April 30. Travel is restricted to the hours of 5 a.m. to 12 a.m. (midnight) from May 1 through September 30.
              (v) Access: Medical emergencies. (A) Private vehicles used in a medical emergency will be granted access. A “medical emergency” means any condition that threatens human life or limb unless medical treatment is immediately obtained.
              (B) The vehicle operator is required to provide the refuge manager with a doctor's statement confirming the emergency within 36 hours after the access has occurred.
              (vi) Access: Military, fire, or emergency vehicles. (A) Military, fire, emergency or law enforcement vehicles used for emergency purposes may be granted access.
              (B) Vehicles used by an employee/agent of the Federal, State or local government, in the course of official duty other than for emergency purposes, may be granted access upon advance request to the refuge manager.
              (C) Continuous or recurring use of the refuge beach for other than emergency purposes shall require the issuance of a permit (FWS Form 3-1383-G) from the refuge manager.
              (vii) Access: Public utility vehicles. Public utility vehicles used on official business will be granted access. A permit (FWS Form 3-1383-G) specifying the times and types of access will be issued by the refuge manager. A “public utility vehicle” means any vehicle owned or operated by a public utility company enfranchised to supply Outer Banks residents with electricity or telephone service.
              (viii) Access: Essential commercial service vehicles. (A) Essential commercial service vehicles on business calls during the hours of 8 a.m. to 5 p.m. Monday through Friday will be granted access, only upon prior approval of the refuge manager when responding to a request from a permittee. Such requests may be verbal or in writing. Access by essential commercial service vehicles will be granted only after all other reasonable alternatives to access through the refuge have been exhausted as determined by the refuge manager.
              (B) “Commercial service vehicle” means any vehicle owned or operated by or on behalf of an individual, partnership, or corporation that is properly licensed to engage entirely in the business of furnishing emergency repair services, including, but not limited to, plumbing, electrical, and repairs to household appliances.
              (C) The refuge manager, upon reasonable notification, will be able to authorize essential service/emergency repair access, outside the prescribed time periods, for emergency situations should they arise.
              (ix) False Cape State Park employees. False Cape State Park and Virginia Game Commission employees who are residents in the park will be considered as permanent, full-time residents as defined in paragraph (ss)(1)(i) of this section with access privileges identical to those of other permittees with beach access privileges.
              (x) Access: Commercial fishermen, businesses, and their employees. (A) Commercial fishermen who have verified that their fishing operations on the Outer Banks of Virginia Beach, Virginia, or Currituck County, North Carolina, have been dependent since 1972 on entry and exit to or across the refuge are granted permits (FWS Form 3-1383-G) for access. Travel through the refuge by commercial fishermen from Currituck County, North Carolina, will be permitted only when directly associated with commercial fishing operations. Drivers and passengers on trips through the refuge are limited to commercial fishing crew members. A “commercial fisherman” means one who harvests finfish by gill net or haul seine in the Atlantic Ocean, and who has owned and operated a commercial fishing businesses continuously since 1972. Commercial permits are not transferable by sale or devise. The level of commercial permittee travel across the refuge shall not increase above the average yearly levels maintained in the 1985-1987 period.

              (B) Other businesses who have verified that their business operations on the Outer Banks of Currituck County, North Carolina, have been dependent since 1972 on entry and exit to or across the refuge will be granted permits (FWS Form 3-1383-G) for access in accordance with the limitations outlined in paragraph (ss)(1)(x)(A) of this section.
              (C) Each commercial fisherman or other business may be granted a maximum of five designated employees to travel the refuge beach for commercial fishing or other business-related purposes only. Commercial fishing employees may carry only other commercial fishing employees as passengers. Other business employees may carry only other employees of that business. The hauling of trailers associated with the conduct of commercial fishing or other business activities is authorized.

              (D) Employees of commercial fishermen and/or other businesses who apply for access permits (FWS Form 3-1383-G) shall have the burden of proving, by the presentation of appropriate documentation to the refuge manager, that they are an “employee” for purposes of this section. “Appropriate documentation” is defined as the submission of standardized and verifiable employment forms including: Signed W-2 and W-4 forms, IRS form #1099, official earnings statements for specified periods, employee income tax withholding submissions to State and Federal tax offices (e.g., IRS form W-3 with W-2s attached), State unemployment tax information, or other proof of actual employment. Documentation for each employee must be submitted in advance of access being granted, or, for new employees, within 30 days of their starting date. Failure to provide verification of employment for new employees within 30 days will result in termination of access privileges.
              (xi) Access: Suspension or waiver of rules in this paragraph (ss)(1). (A) In an emergency, the refuge manager may suspend any or all of the restrictions in this paragraph (ss)(1) on vehicular travel and announce each suspension by whatever means are available. In the event of adverse weather conditions, the refuge manager may close all or any portion of the refuge to vehicular traffic for such periods as deemed advisable in the interest of public safety.
              (B) The refuge manager may make exceptions to access restrictions, if they are compatible with refuge purposes, for qualified permittees who have demonstrated to the refuge manager a need for additional access relating to health or livelihood.
              (C) The refuge manager may grant one-time use authorization for vehicular access through the refuge to individuals, not otherwise qualified in paragraph (ss)(1)(xi)(B) of this section, who have demonstrated to the refuge manager that there is no feasible alternative to the access requested. Authorization for access under this paragraph (ss)(1)(xi)(C) will not be based on convenience to the applicant.
              (xii) Access: Violation of rules in this paragraph (ss)(1). Violators of the regulations in this paragraph (ss)(1) pertaining to Back Bay National Wildlife Refuge are subject to legal action as prescribed by 50 CFR 25.43 and 50 CFR part 28, including suspension or revocation of all permits issued to the violator or responsible permittee. The refuge manager may deny access permits to applicants who, during the 2 years immediately preceding the date of application, have formally been charged and successfully prosecuted for three or more violations of these or other regulations in effect at Back Bay National Wildlife Refuge. Individuals whose vehicle access privileges are suspended, revoked, or denied may, within 30 days, file a written appeal of the action to the Assistant Regional Director, Refuges and Wildlife, at the address for the Northeast Regional Office provided at 50 CFR 2.2(e), in accordance with 50 CFR 25.45(c).
              (xiii) Other access rules in this paragraph (ss)(1). (A) No permit will remain in effect beyond December 31 of the year in which it was issued. Permits may be renewed upon the submission of appropriate updated information relating to the permit, and a signed statement that the conditions under which the previous permit was issued have not changed. In the event of any changes of conditions under which the permit is granted, the permittee shall notify the refuge manager in writing within 30 days. Failure to report changes may result in suspension/revocation of the permit.
              (B) Vehicles shall be operated on the refuge beach only by the permittee or other authorized drivers. Permit holders shall not tow, transport, or operate vehicles owned by non-permit holders through the refuge. Non-commercial permit holders may tow utility and boat trailers when being used for their personal use only. Any towed vehicle shall have advance approval from the refuge manager prior to being brought through the refuge. The access privilege in this paragraph (ss)(1)(xiii)(B) is not to be used for any commercial purpose.
              (C) The refuge manager may prescribe restrictions as to the types of vehicles to be permitted to ensure public safety and adherence to all applicable rules and regulations.
              (D) A magnetic card will be issued to each authorized driver only for his or her operation of the computer-controlled gate. No more than two cards will be issued per family. Only one vehicle will be permitted to pass for each gate opening. Unauthorized use of the magnetic card may result in suspension of the permit. A fee will be charged to replace lost or misplaced cards. Malfunctioning cards will be replaced at no charge.
              (E) Access is granted for the purpose of travel to and from the permittee's residence and/or place of business. Access is not authorized for the purpose of transporting individuals for hire, or for the transport of prospective real estate clients to or from the Outer Banks of North Carolina, or for any other purpose not covered by this paragraph (ss)(1).
              (xiv) General rules in this paragraph (ss)(1)—(A) Entry on foot, bicycle, or motor vehicle. Entry on foot, bicycle, or by motor vehicle on designated routes is allowed one-half hour before sunrise to one-half hour after sunset for the purposes of nature observation and study, photography, hiking, surf fishing, and bicycling.
              (B) Beach-oriented uses. Designated areas of the refuge beach are open to wildlife/wildlands-oriented recreation only as outlined in paragraph (ss)(1)(xiv)(A) of this section. Entry to the beach is via designated access points only.
              (C) Parking. Limited parking at the refuge office/visitor contact station is allowed only in designated spaces. Parking is available on a first-come, first-served basis for persons engaged in wildlife/wildlands-oriented recreation only as outlined in paragraph (ss)(1)(xiv)(A) of this section.
              (D) Fires. All fires are prohibited.
              (E) Pets. Dogs and other pets, on a hand-held leash not exceeding 10 feet in length, are allowed from October 1 through March 31.
              (F) Sand dunes. Pedestrians and vehicular traffic in the sand dunes are prohibited.
              (G) Groups. Use by all groups exceeding 10 individuals will require a Special Use Permit (FWS Form 3-1383-G), issued by the refuge manager.
              (H) Motorized vehicles. Registered motor vehicles and motorized bicycles (mopeds) are allowed on the paved refuge access road and parking lot at refuge headquarters. All other motorized vehicular use is prohibited, except as specifically authorized pursuant to this paragraph (ss)(1).
              (2) [Reserved]
              (tt) Washington—(1) Billy Frank Jr. Nisqually National Wildlife Refuge. (i) We prohibit boat launching on the refuge.
              (ii) The maximum speed limit is 5 miles per hour for boats in all refuge waters.
              (2) Columbia National Wildlife Refuge. (i) We prohibit overnight camping.
              (ii) We prohibit overnight parking.
              (3) Conboy Lake National Wildlife Refuge. (i) We prohibit overnight camping.
              (ii) We prohibit overnight parking.
              (4) Hanford Reach National Monument/Saddle Mountain National Wildlife Refuge. (i) We prohibit overnight camping.
              (ii) We prohibit overnight parking.
              (iii) We allow only nonmotorized boats and boats with electric motors on the WB-10 Pond (Wahluke Lake) and with walk-in access only.
              (5) McNary National Wildlife Refuge. (i) We prohibit overnight camping.
              (ii) We prohibit overnight parking.
              (6) Toppenish National Wildlife Refuge. (i) We prohibit overnight camping.
              (ii) We prohibit overnight parking.
              (7) Umatilla National Wildlife Refuge. (i) We prohibit overnight camping.
              
              (ii) We prohibit overnight parking.
              (8) Willapa National Wildlife Refuge. (i) We prohibit camping on the refuge except in designated campgrounds on Long Island for up to 14 days.
              (ii) [Reserved]
              (uu) [Reserved]
              (vv) Wisconsin—(1) Upper Mississippi River National Wildlife and Fish Refuge. Refer to paragraph (v)(2) of this section for regulations.
              (2) [Reserved]
              (ww) Wyoming—(1) Seedskadee National Wildlife Refuge. (i) You must only launch or pick up trailered boats at the following boat ramps: Dodge Bottom, Hayfarm, Lombard, and Six-Mile.
              (ii) [Reserved]
              (2) [Reserved]
              (xx) Information collection requirements. The information collection requirements contained in this section have been approved by the Office of Management and Budget (OMB) under 44 U.S.C. 3501 et seq. and assigned clearance number 1018-0140. The information is being collected to provide the refuge managers the information needed to decide whether or not to allow the requested use. A response is required in order to obtain a benefit. The Service may not conduct or sponsor, and you are not required to respond to, a collection of information unless it displays a currently valid OMB control number. Direct comments regarding the burden estimate or any other aspect of these information collection requirements to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [84 FR 47660, Sept. 10, 2019]
              
                Editorial Note:
                For Federal Register citations to regulations affecting temporary and special regulations on national wildlife refuges, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
                
              
            
            
              § 26.35
              Cabin sites.
              (a) There shall be no new private cabin site permits issued for national wildlife refuges. All appropriate provisions of 43 CFR part 21 apply to the phaseout of existing permits on national wildlife refuges.
              (b) No new government owned cabin site permits for private recreational purposes shall be issued nor shall existing permits be renewed.
            
            
              § 26.36
              Public assemblies and meetings.
              (a) Public meetings, assemblies, demonstrations, parades and other public expressions of view may be permitted within a national wildlife refuge open to public use, provided a permit therefore has been issued by the refuge manager.
              (b) Any application for such permit shall set forth the name of the applicant, the date, time, duration, nature and place of the proposed event, an estimate of the number of persons expected to attend, and a statement of equipment and facilities to be used in connection therewith.
              (c) The refuge manager may issue a permit on proper application unless:
              (1) A prior application for the same time and place has been made which has been or will be granted; or
              (2) The activity will present a clear and present danger to public health or safety, or undue disturbance to the other users or resources of the area; or
              (3) The activity is of such nature that it cannot be reasonably accommodated in the particular national wildlife refuge; or
              (4) The activity conflicts with the purposes of the national wildlife refuge.
              (d) The permit may contain such conditions as are reasonably consistent with protection and use of the national wildlife refuge for the purpose for which it is maintained. It may also contain reasonable limitations on the time and area within which the activity is permitted.
            
            
              § 26.41
              What is the process for determining if a use of a national wildlife refuge is a compatible use?

              The Refuge Manager will not initiate or permit a new use of a national wildlife refuge or expand, renew, or extend an existing use of a national wildlife refuge, unless the Refuge Manager has determined that the use is a compatible use. This section provides guidelines for making compatibility determinations, and procedures for documenting compatibility determinations and for periodic review of compatibility determinations. We will usually complete compatibility determinations as part of the comprehensive conservation plan or step-down management plan process for individual uses, specific use programs, or groups of related uses described in the plan. We will make all compatibility determinations in writing.
              (a) What information do we include in a compatibility determination? All compatibility determinations will include the following information:
              (1) The proposed or existing use;
              (2) The name of the national wildlife refuge;
              (3) The authorities used to establish the national wildlife refuge;
              (4) The purpose(s) of the national wildlife refuge;
              (5) The National Wildlife Refuge System mission;
              (6) The nature and extent of the use including the following:
              (i) What is the use? Is the use a priority public use?;
              (ii) Where would the use be conducted?;
              (iii) When would the use be conducted?;
              (iv) How would the use be conducted?; and
              (v) Why is the use being proposed?.
              (7) An analysis of costs for administering and managing each use;
              (8) The anticipated impacts of the use on the national wildlife refuge's purposes and the National Wildlife Refuge System mission;
              (9) The amount of opportunity for public review and comment provided;
              (10) Whether the use is compatible or not compatible (does it or will it materially interfere with or detract from the fulfillment of the National Wildlife Refuge System mission or the purpose(s) of the national wildlife refuge);
              (11) Stipulations necessary to ensure compatibility;
              (12) A logical explanation describing how the proposed use would, or would not, materially interfere with or detract from the fulfillment of the National Wildlife Refuge System mission or the purpose(s) of the national wildlife refuge;
              (13) The Refuge Manager's signature and date signed; and
              (14) The Regional Chief's concurrence signature and date signed.
              (15) The mandatory 10- or 15-year re-evaluation date.
              (b) Making a use compatible through replacement of lost habitat values or other compensatory mitigation. We will not allow compensatory mitigation to make a proposed refuge use compatible, except by replacement of lost habitat values as provided in paragraph (c) of this section. If we cannot make the proposed use compatible with stipulations we cannot allow the use.
              (c) Existing right-of-ways. We will not make a compatibility determination and will deny any request for maintenance of an existing right-of-way which will affect a unit of the National Wildlife Refuge System, unless: the design adopts appropriate measures to avoid resource impacts and includes provisions to ensure no net loss of habitat quantity and quality; restored or replacement areas identified in the design are afforded permanent protection as part of the national wildlife refuge or wetland management district affected by the maintenance; and all restoration work is completed by the applicant prior to any title transfer or recording of the easement, if applicable. Maintenance of an existing right-of-way includes minor expansion or minor realignment to meet safety standards.
              (d) Termination of uses that are not compatible. When we determine an existing use is not compatible, we will expeditiously terminate or modify the use to make it compatible. Except with written authorization by the Director, this process of termination or modification will not exceed 6 months from the date that the compatibility determination is signed.
              [65 FR 62482, Oct. 18, 2000]
            
          
        
        
          Pt. 27
          PART 27—PROHIBITED ACTS
          
            
              Subpart A—Introduction
              Sec.
              27.11
              Purpose of regulations.
            
            
              Subpart B—Taking Violations
              27.21
              General provisions.
            
            
              
              Subpart C—Disturbing Violations: With Vehicles
              27.31
              General provisions regarding vehicles.
              27.32
              Boats.
              27.33
              Water skiing.
              27.34
              Aircraft.
            
            
              Subpart D—Disturbing Violations: With Weapons
              27.41
              General provisions.
              27.42
              Firearms.
              27.43
              Weapons other than firearms.
            
            
              Subpart E—Disturbing Violations: Against Plants and Animals
              27.51
              Disturbing, injuring, and damaging plants and animals.
              27.52
              Introduction of plants and animals.
            
            
              Subpart F—Disturbing Violations: Against Nonwildlife Property
              27.61
              Destruction or removal of property.
              27.62
              Search for and removal of objects of antiquity.
              27.63
              Search for and removal of other valued objects.
              27.64
              Prospecting and mining.
              27.65
              Tampering with vehicles and equipment.
            
            
              Subpart G—Disturbing Violations: Filming, Photography, and Light and Sound Equipment
              27.71
              Commercial filming and still photography and audio recording.
              27.72
              Audio equipment.
              27.73
              Artificial lights.
            
            
              Subpart H—Disturbing Violations: Personal Conduct
              27.81
              Alcoholic beverages.
              27.82
              Possession and delivery of controlled substances.
              27.83
              Indecency and disorderly conduct.
              27.84
              Interference with persons engaged in authorized activities.
              27.85
              Gambling.
              27.86
              Begging.
            
            
              Subpart I—Other Disturbing Violations
              27.91
              Field trials.
              27.92
              Private structures.
              27.93
              Abandonment of property.
              27.94
              Disposal of waste.
              27.95
              Fires.
              27.96
              Advertising.
              27.97
              Private operations.
            
          
          
            Authority:
            5 U.S.C. 685, 752, 690d; 16 U.S.C. 460k, 460l-6d, 664, 668dd, 685, 690d, 715i, 715s, 725; 43 U.S.C. 315a.
          
          
            Source:
            41 FR 9168, Mar. 3, 1976, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 27.11
              Purpose of regulations.
              The regulations in this part 27 govern those acts by the public which are prohibited at all times except as permitted in this part, part 26, and part 25, subpart D—Permits.
              [42 FR 56954, Oct. 31, 1977]
            
          
          
            Subpart B—Taking Violations
            
              § 27.21
              General provisions.
              No person shall take any animal or plant on any national wildlife refuge, except as authorized under 50 CFR 27.51 and parts 31, 32, and 33 of this subchapter C.
            
          
          
            Subpart C—Disturbing Violations: With Vehicles
            
              § 27.31
              General provisions regarding vehicles.
              Travel in or use of any motorized or other vehicles, including those used on air, water, ice, snow, is prohibited on national wildlife refuges except on designated routes of travel, as indicated by the appropriate traffic control signs or signals and in designated areas posted or delineated on maps by the refuge manager and subject to the following requirements and limitations:
              (a) Unless specifically covered by the general and special regulations set forth in this chapter, the laws and regulations of the State within whose exterior boundaries a national wildlife refuge or portion thereof is located shall govern traffic and the operation and use of vehicles. Such State laws and regulations which are now or may hereafter be in effect are hereby adopted and made a part of the regulations in this part.
              (b) No operator of a vehicle shall be under the influence of intoxicating beverages or controlled substances.

              (c) Driving or operating any vehicle carelessly or heedlessly, or in willful or wanton disregard for the rights or safety of other persons, or without due care or at a speed greater than is reasonable and prudent under prevailing conditions, having regard to traffic, weather, wildlife, road, and light conditions, and surface, width, and character of the travel way is prohibited. Every operator shall maintain such control of the vehicle as may be necessary to avoid danger to persons or property or wildlife.
              (d) The vehicle speed limit shall not exceed 25 m.p.h. except as otherwise legally posted.
              (e)(1) Every motor vehicle shall at all time be equipped with a muffler in good working order, and which cannot be removed or otherwise altered while the vehicle is being operated on a national wildlife refuge. To prevent excessive or unusual noise no person shall use a muffler cut-out, bypass, or similar device upon a motor vehicle. A vehicle that produces unusual or excessive noise or visible pollutants is prohibited.
              (2) A refuge manager, by posting of appropriate signs or by marking on a map which shall be available at the refuge headquarters, may require that any motor vehicle operating in the designated area shall be equipped with a spark arrestor that meets Standard 5100-1a of the U.S. Forest Service, Department of Agriculture which standard includes the requirements that such spark arrestor shall have an efficiency to retain or destroy at least 80 percent of carbon particles, for all flow rates, and that such spark arrestor has been warranted by its manufacturer as meeting the above mentioned efficiency requirement for at least 1,000 hours, subject to normal use, with maintenance and mounting in accordance with the manufacturers recommendations.
              (f) The operation of a vehicle which does not bear valid license plates and is not properly certified, registered, or inspected in accordance with applicable State laws is prohibited.
              (g) Driving or permitting another person to drive a vehicle without valid license is prohibited. A valid driver's or operator's license must be displayed upon the request of any authorized official.
              (h) Stopping, parking or leaving any vehicle, whether attended or unattended, upon any road, trail, or fire lane so as to obstruct the free movement of other vehicles is prohibited, except in the event of accident or other conditions beyond the immediate control of the operator, or as otherwise directed by an authorized official.
              (i) All persons shall obey the lawful order or signal of any authorized official directing, controlling, or regulating the movement of traffic.
              (j) Load, weight and width limitations, as may be necessary, shall be prescribed and the public advised under provisions of § 25.31. Such limitations must be complied with by the operators of all vehicles.
              (k) A motor vehicle involved in an accident is not to be moved until an authorized official arrives at the scene of the accident, unless such vehicle constitutes a traffic or safety hazard.
              (l) A motor vehicle shall not be operated at anytime without proper brakes and brake lights, or from sunset to sunrise without working headlights and taillights which comply with the regulations for operation on the roads of the State within whose boundaries the refuge is located.
              (m) Such other requirements which are established under the provisions of this subchapter C.
            
            
              § 27.32
              Boats.
              (a) The use of boats in national wildlife refuges is prohibited except as may be authorized under and subject to the requirements set forth below.
              (b) When the use of boats is permitted on any national wildlife refuge, the public will be notified under the provisions of this subchapter C and the following operational requirements and limitations will apply:
              (1)(i) In addition to the regulations contained in this part, the U.S. Coast Guard Regulations, titles 33 and 46 CFR, are applicable on navigable waters of the United States.

              (ii) Unless specifically covered by the general and special regulations set forth in this chapter, the laws and regulations of the State within whose exterior boundaries a national wildlife refuge or portion thereof is located shall govern boating and the operation and use of boats. Such laws and regulations which are now or may hereafter be in effect are hereby adopted and made a part of the regulations in this part.
              (2) No operator or person in charge of any boat shall operate or knowingly permit any other person to operate a boat in a reckless or negligent manner, or in a manner so as to endanger or be likely to endanger any person, property or wildlife.
              (3) No person shall operate or be in actual physical control of a boat while under the influence of intoxicating beverages or controlled substances.
              (4) No person shall operate a boat in a manner which will unreasonably interfere with other boats or with free and proper navigation of the waterways of the areas. Anchoring in heavily traveled channels or main thoroughfares shall constitute such interference if unreasonable in the prevailing circumstances.
              (5) No person shall operate a boat on refuge waters that has a marine head (toilet) unless it conforms to Environmental Protection Agency regulations regarding sewage discharge.
              (6) Every sailboat when underway from sunset to sunrise shall carry and exhibit a bright white light visible all around the horizon for a distance of two miles.
              (7) Leaving any boat unattended, outside of designated mooring or beaching areas, for a period in excess of 72 hours without written permission of the refuge manager is prohibited and any boat so left may be impounded by the refuge manager.
              (8) Government-owned docks, piers, and floats are not to be used for loading and unloading of boats, except in emergencies or unless specifically authorized by the refuge manager.
            
            
              § 27.33
              Water skiing.
              When water skiing is permitted upon national wildlife refuge waters, the public will be notified under the provisions of this subchapter C and the following requirements and limitations will apply:
              (a) Water skiing is permitted only during daylight hours and during periods posted or otherwise designated under the provisions of this subchapter C.
              (b) When a skier is in “tow” there must be two persons in the boat at all times, with one person not operating the boat, acting as an observer of the skier in tow.
              (c) The direction of a tow boat when circling will be counter clockwise.
              (d) Skiers must wear U.S. Coast Guard approved ski belts, life jackets or buoyant vests.
              (e) Water skiing is prohibited within 300 feet of harbors, swimming beaches, and mooring areas, and within 100 feet of any designated swimming area.
            
            
              § 27.34
              Aircraft.
              The unauthorized operation of aircraft, including sail planes, and hang gliders, at altitudes resulting in harassment of wildlife, or the unauthorized landing or take-off on a national wildlife refuge, except in an emergency, is prohibited. National wildlife refuge boundaries are designated on up-date FAA aeronautical charts.
            
          
          
            Subpart D—Disturbing Violations: With Weapons
            
              § 27.41
              General provisions.
              Carrying, possessing, or discharging firearms, fireworks, or explosives on national wildlife refuges is prohibited unless specifically authorized under the provisions of this subchapter C.
            
            
              § 27.42
              Firearms.
              Only the following persons may possess, use, or transport firearms on national wildlife refuges in accordance with this section and applicable Federal and State law:
              (a) Persons using firearms for public hunting under the provisions of 50 CFR part 32.
              (b) Persons carrying unloaded firearms, that are dismantled or cased, in vehicles and boats over routes of travel designated under the provision of subchapter C.
              (c) Persons authorized to use firearms for the taking of specimens of wildlife for scientific purposes.
              (d) Persons authorized by special regulations or permits to possess or use firearms for the protection of property, for field trials, and other special purposes.

              (e) Notwithstanding any other provision in this Chapter, persons may possess, carry, and transport concealed, loaded, and operable firearms within a national wildlife refuge in accordance with the laws of the state in which the wildlife refuge, or that portion thereof, is located, except as otherwise prohibited by applicable Federal law.
              [46 FR 47230, Sept. 25, 1981, as amended at 73 FR 74971, Dec. 10, 2008]
            
            
              § 27.43
              Weapons other than firearms.
              The use or possession of cross bows, bows and arrows, air guns, spears, gigs, or other weapons on national wildlife refuges is prohibited except as may be authorized under the provision of this subchapter C.
              [46 FR 47230, Sept. 25, 1981]
            
          
          
            Subpart E—Disturbing Violations: Against Plants and Animals
            
              § 27.51
              Disturbing, injuring, and damaging plants and animals.
              (a) Disturbing, injuring, spearing, poisoning, destroying, collecting or attempting to disturb, injure, spear, poison, destroy or collect any plant or animal on any national wildlife refuge is prohibited except by special permit unless otherwise permitted under this subchapter C.
              (b) [Reserved]
            
            
              § 27.52
              Introduction of plants and animals.
              Plants and animals or their parts taken elsewhere shall not be introduced, liberated, or placed on any national wildlife refuge except as authorized.
            
          
          
            Subpart F—Disturbing Violations: Against Nonwildlife Property
            
              § 27.61
              Destruction or removal of property.
              The destruction, injury, defacement, disturbance, or the unauthorized removal of any public property including natural objects or private property on or from any national wildlife refuge is prohibited.
            
            
              § 27.62
              Search for and removal of objects of antiquity.
              No person shall search for or remove from national wildlife refuges objects of antiquity except as may be authorized by 43 CFR part 3.
            
            
              § 27.63
              Search for and removal of other valued objects.
              (a) No person shall search for buried treasure, treasure trove, valuable semi-precious rocks, stones, or mineral specimens on national wildlife refuges unless authorized by permit or by provision of this subchapter C.
              (b) Permits are required for archeological studies on national wildlife refuges in accordance with the provisions of this subchapter C.
            
            
              § 27.64
              Prospecting and mining.
              Prospecting, locating, or filing mining claims on national wildlife refuges is prohibited unless otherwise provided by law. See § 29.31 for provisions concerning mineral leasing.
              [41 FR 9168, Mar. 3, 1976, as amended at 44 FR 42976, July 23, 1979]
            
            
              § 27.65
              Tampering with vehicles and equipment.
              Tampering with, entering, or starting any motor vehicle, boat, equipment or machinery or attempting to tamper with, enter, or start any motor vehicle, boat, equipment or machinery on any national wildlife refuge without proper authorization is prohibited.
            
          
          
            Subpart G—Disturbing Violations: Filming, Photography, and Light and Sound Equipment
            
              § 27.71
              Commercial filming and still photography and audio recording.
              (a) We authorize commercial filming and still photography on national wildlife refuges under the provisions of 43 CFR part 5.
              (b) Audio recording does not require a permit unless:
              (1) It takes place at location(s) where or when members of the public are not allowed;
              (2) It uses equipment that cannot be carried or held by one person;
              (3) It uses equipment that requires an external power source; or

              (4) We would incur additional administrative costs to provide management and oversight of the permitted activity to:
              
              (i) Avoid unacceptable impacts and impairment to wildlife or resource values;
              (ii) Minimize health or safety risks to the visiting public
              (c) Failure to comply with any provision of 43 CFR part 5 is a violation of this section.
              (d) The location fee schedule for still photography conducted according to a permit issued under 43 CFR part 5 will apply to audio recording permits issued under this part.
              (e) We will collect and retain cost recovery charges associated with processing permit requests and monitoring the permitted activities.
              (f) Information collection. A Federal agency may not conduct or sponsor and you are not required to respond to a collection of information, unless it displays a currently valid Office of Management and Budget (OMB) control number. The information collection requirements contained in this section have been approved by the OMB under 44 U.S.C. 3501 et seq. and assigned control number 1018-0102. The information is being collected to provide agency managers data necessary to issue permits and grant administrative benefits. The obligation to respond is required to obtain or retain a benefit. You may send comments on this information collection requirement to the Information Collection Clearance Officer, U.S. Fish and Wildlife Service, 1849 C Street NW., Mailstop 2042-PDM, Washington, DC 20240.
              [78 FR 52097, Aug. 22, 2013]
            
            
              § 27.72
              Audio equipment.
              The operation or use of audio devices including radios, recording and playback devices, loudspeakers, television sets, public address systems and musical instruments so as to cause unreasonable disturbance to others in the vicinity is prohibited.
            
            
              § 27.73
              Artificial lights.
              No unauthorized person shall use or direct the rays of a spotlight or other artificial light, or automotive headlights for the purpose of spotting, locating, or taking any animal within the boundaries of any national wildlife refuge or along rights-of-way for public or private roads within a national wildlife refuge.
            
          
          
            Subpart H—Disturbing Violations: Personal Conduct
            
              § 27.81
              Alcoholic beverages.
              Entering or remaining in any national wildlife refuge when under the influence of alcohol, to a degree that may endanger oneself or other persons or property or unreasonably annoy persons in the vicinity, is prohibited.
            
            
              § 27.82
              Possession and delivery of controlled substances.
              (a) Definitions for the purpose of this section:
              (1) The term controlled substance means a drug or other substance, or immediate precursor, included in schedules I, II, III, IV, or V of part B of the Controlled Substance Act (21 U.S.C. 812) or any drug or substance added to these schedules pursuant to the terms of the Controlled Substance Act.
              (2) The term practitioner means a physician, dentist, veterinarian, scientific investigator, pharmacist, or other person licensed, registered, or otherwise permitted by the United States or the jurisdiction in which he practices to distribute or possess a controlled substance in the course of professional practice.
              (3) The term delivery means the actual, attempted or constructive transfer and/or distribution of a controlled substance, whether or not there exists an agency relationship.
              (b) Offenses. (1) The delivery of any controlled substance on a national wildlife refuge is prohibited, except that distributed by a practitioner in accordance with applicable law.
              (2) The possession of a controlled substance on a national wildlife refuge is prohibited unless such substance was obtained by the possessor directly, or pursuant to a valid prescription or order, from a practitioner acting in the course of his professional practice, or except as otherwise authorized by applicable law.

              (3) Presence in a national wildlife refuge when under the influence of a controlled substance to a degree that may endanger oneself, or another person, or property, or may cause unreasonable interference with another person's enjoyment of a national wildlife refuge is prohibited.
            
            
              § 27.83
              Indecency and disorderly conduct.
              Any act of indecency or disorderly conduct as defined by State or local laws is prohibited on any national wildlife refuge.
            
            
              § 27.84
              Interference with persons engaged in authorized activities.
              Disturbing, molesting, or interfering with any employee of the United States or of any local or State government engaged in official business, or with any private person engaged in the pursuit of an authorized activity on any national wildlife refuge is prohibited.
            
            
              § 27.85
              Gambling.
              Gambling in any form, or the operation of gambling devices, for money or otherwise, on any national wildlife refuge is prohibited.
            
            
              § 27.86
              Begging.
              Begging on any national wildlife refuge is prohibited. Soliciting of funds for the support or assistance of any cause or organization is also prohibited unless properly authorized.
            
          
          
            Subpart I—Other Disturbing Violations
            
              § 27.91
              Field trials.
              The conducting or operation of field trials for dogs on national wildlife refuges is prohibited except as may be authorized by special permit.
            
            
              § 27.92
              Private structures.
              No person shall without proper authority construct, install, occupy, or maintain any building, log boom, pier, dock, fence, wall, pile, anchorage, or other structure or obstruction in any national wildlife refuge.
            
            
              § 27.93
              Abandonment of property.
              Abandoning, discarding, or otherwise leaving any personal property in any national wildlife refuge is prohibited.
            
            
              § 27.94
              Disposal of waste.
              (a) The littering, disposing, or dumping in any manner of garbage, refuse sewage, sludge, earth, rocks, or other debris on any national wildlife refuge except at points or locations designated by the refuge manager, or the draining or dumping of oil, acids, pesticide wastes, poisons, or any other types of chemical wastes in, or otherwise polluting any waters, water holes, streams or other areas within any national wildlife refuge is prohibited.
              (b) Persons using a national wildlife refuge shall comply with the sanitary requirements established under the provisions of this subchapter C for each individual refuge; the sanitation provisions which may be included in leases, agreements, or use permits, and all applicable Federal and State laws.
            
            
              § 27.95
              Fires.
              On all national wildlife refuges persons are prohibited from the following:
              (a) Setting on fire or causing to be set on fire any timber, brush, grass, or other inflammable material including camp or cooking fires, except as authorized by the refuge manager or at locations designated for that purpose or as provided for under § 26.33(c) of this subchapter C.
              (b) Leaving a fire unattended or not completely extinguished;
              (c) Throwing a burning cigarette, match, or other lighted substance from any moving conveyance or throwing of same in any place where it may start a fire; and
              (d) Smoking on any lands, including roads, or in any buildings which have been designated and/or posted with no smoking signs.
            
            
              § 27.96
              Advertising.
              Except as may be authorized, posting, distributing, or otherwise displaying private or public notices, advertisements, announcements, or displays of any kind in any national wildlife refuge, other than business designations on private vehicles or boats is prohibited.
            
            
              § 27.97
              Private operations.

              Soliciting business or conducting a commercial enterprise on any national wildlife refuge is prohibited except as may be authorized by special permit.
            
          
        
        
          Pt. 28
          PART 28—ENFORCEMENT, PENALTY, AND PROCEDURAL REQUIREMENTS FOR VIOLATIONS OF SUBCHAPTER C
          
            
              Subpart A—Introduction
              Sec.
              28.11
              Purpose of regulations.
            
            
              Subpart B—Enforcement Authority
              28.21
              General provisions.
            
            
              Subpart C—Penalty Provisions
              28.31
              General penalty provisions.
              28.32
              Penalty provisions concerning fires and timber.
            
            
              Subpart D—Impoundment Procedures
              28.41
              Impoundment of abandoned property.
              28.42
              Impounding of domestic animals.
              28.43
              Destruction of dogs and cats.
            
          
          
            Authority:
            5 U.S.C. 301; 16 U.S.C. 460k, 664, 668dd, 685, 690d, 715i, 725; 43 U.S.C. 315a.
          
          
            Source:
            41 FR 9171, Mar. 3, 1976, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 28.11
              Purpose of regulations.
              The regulations in this part govern enforcement, penalty, and procedural requirements for violations of subchapter C of this chapter.
              [81 FR 79970, Nov. 14, 2016]
            
          
          
            Subpart B—Enforcement Authority
            
              § 28.21
              General provisions.

              Refuge managers and other authorized personnel are authorized pursuant to authority delegated from the Secretary and which has been published in the Federal Register (Administrative Manual 4 AM 4.2) to protect fish and wildlife and their habitat and prevent their disturbance, to protect Service lands, property, facilities, or interests therein and to insure the safety of the using public to the fullest degree possible. The control of recreational use will be enforced to meet these purposes pursuant to Federal, State, and local laws and regulations: The provisions of this subchapter C and any special regulations issued pursuant thereto; and the prohibitions and restrictions as posted.
              [41 FR 9171, Mar. 3, 1976, as amended at 44 FR 42976, July 23, 1979; 51 FR 7575, Mar. 5, 1986]
            
          
          
            Subpart C—Penalty Provisions
            
              § 28.31
              General penalty provisions.
              (a) Any person who violates any of the provisions, rules, regulations, posted signs, or special regulations of this subchapter C, or any items, conditions or restrictions in a permit, license, grant, privilege, or any other limitation established under the subchapter C shall be subject to the penalty provisions of this section.
              (b) Failure of any person, utilizing the resources of any national wildlife refuge or enjoying any privilege of use thereon for any purpose whatsoever, to comply with any of the provisions, conditions, restrictions, or requirements of this subchapter C or to comply with any applicable provisions of Federal or State law may render such person liable to:
              (1) The penalties as prescribed by law. (Sec. 4, 76 Stat. 654, 16 U.S.C. 460k-3; Sec. 4, 80 Stat. 927, as amended, 16 U.S.C. 668dd(e); Sec. 7, 60 Stat. 1080, 16 U.S.C. 666a; Sec. 6, 40 Stat. 756, as amended, 16 U.S.C. 707; Sec. 7, 48 Stat. 452, 16 U.S.C. 718g; Sec. 2, 33 Stat. 614, as amended, 18 U.S.C. 41.)
              (2) [Reserved]
            
            
              § 28.32
              Penalty provisions concerning fires and timber.
              (a) Any person violating sections 1855-1856 of the Criminal Code (18 U.S.C. 1855-1856) as they pertain to fires on national wildlife refuge lands of the United States shall be subject to civil action and to the penalty provisions of the law.
              (b) Any person violating sections 1852-1853 of the Criminal Code (18 U.S.C. 1852-1853) as they pertain to timber on national wildlife refuge lands of the United States shall be subject to civil action and to the penalty provisions of the law.
            
          
          
            
            Subpart D—Impoundment Procedures
            
              § 28.41
              Impoundment of abandoned property.
              Any property abandoned or left unattended without authority on any national wildlife refuge for a period in excess of 72 hours is subject to removal. The expense of the removal shall be borne by the person owning or claiming ownership of the property. Such property is subject to sale or other disposal after 3 months, in accordance with section 203m of the Federal Property and Administrative Services Act of 1959, as amended (40 U.S.C. 484m), and regulations issued thereunder. Former owners may apply within 3 years for reimbursement for such property, subject to disposal and storage costs and similar expenses, upon sufficient proof of ownership.
            
            
              § 28.42
              Impounding of domestic animals.
              (a) Any animal trespassing on the lands of any national wildlife refuge may be impounded and disposed of in accordance with State statutes insofar as they may be applicable. In the absence of such State statutes, the animals shall be disposed of in accordance with this section.
              (b) If the owner is known, prompt written notice of the impounding will be served in person with written receipt obtained or delivery by certified mail with return receipt requested. In the event of his failure to remove the impounded animal within five (5) days from receipt of such notice, it will be sold or otherwise disposed of as prescribed in this section.
              (c) If the owner is unknown, no disposition of the animal shall be made until at least fifteen (15) days have elapsed from the date of a legal notice of the impounding has been posted at the county courthouse and 15 days after the second notice published in a newspaper in general circulation in the county in which the trespass took place.
              (d) The notice shall state when and where the animal was impounded and shall describe it by brand or earmark or distinguishing marks or by other reasonable identification. The notice shall specify the time and place the animal will be offered at public sale to the highest bidder, in the event it is not claimed or redeemed. The notice shall reserve the right of the official conducting the sale to reject any and all bids so received.
              (e) Prior to such sale, the owner may redeem the animal by submitting proof of ownership and paying all expenses of the United States for, capturing, impounding, advertising, care, forage, and damage claims.
              (f) If an animal impounded under this section is offered at public sale and no bid is received or if the highest bid received is an amount less than the claim of the United States, the animal may be sold at private sale for the highest amount obtainable, or be condemned and destroyed or converted to the use of the United States. Upon the sale of any animal in accordance with this section, the buyer shall be issued a certificate of sale.
              (g) In determining the claim of the Federal Government in all livestock trespass cases on national wildlife refuges, the value of forage consumed shall be computed at the commercial unit rate prevailing in the locality for that class of livestock. In addition, the claim shall include damages to national wildlife refuge property injured or destroyed, and all the related expenses incurred in the impounding, caring for and disposing of the animal. The salary of Service employees for the time spent in and about the investigations, reports, and settlement or prosecution of the case shall be prorated in computing the expense. Payment of claims due the United States shall be made by certified check or postal money order payable to the U.S. Fish and Wildlife Service.
            
            
              § 28.43
              Destruction of dogs and cats.
              Dogs and cats running at large on a national wildlife refuge and observed by an authorized official in the act of killing, injuring, harassing or molesting humans or wildlife may be disposed of in the interest of public safety and protection of the wildlife.
            
          
        
        
          
          Pt. 29
          PART 29—LAND USE MANAGEMENT
          
            
              Subpart A—General Rules
              Sec.
              29.1
              May we allow economic uses on national wildlife refuges?
              29.2
              Cooperative land management.
              29.3-29.4
              [Reserved]
              29.5
              Fees.
            
            
              Subpart B—Rights-of-Way General Regulations
              29.21
              What do these terms mean?
              29.21-1
              Purpose and scope.
              29.21-2
              Application procedures.
              29.21-3
              Nature of interest granted.
              29.21-4
              Terms and conditions.
              29.21-5
              Construction.
              29.21-6
              Disposal, transfer or termination of interest.
              29.21-7
              What payment do we require for use and occupancy of national wildlife refuge lands?
              29.21-8
              Electric power transmission line rights-of-way.
              29.21-9
              Rights-of-way for pipelines for the transportation of oil, natural gas, synthetic liquid or gaseous fuels, or any refined product produced therefrom.
              29.22
              Hearing and appeals procedures.
            
            
              Subpart C—Mineral Operations
              29.31
              Mineral ownerships in the United States.
              29.32
              Non-Federal mineral rights.
            
            
              Subpart D—Management of Non-Federal Oil and Gas Rights
              
                Purpose and Scope
                29.40
                What are the purpose and scope of the regulations in this subpart?
                29.41
                When does this subpart apply to me?
                29.42
                What authorization do I need to conduct operations?
                29.43
                If I am already operating under Service authorization, what do I need to do?
                29.44
                If I am operating without prior Service authorization, what do I need to do?
              
              
                Definitions
                29.50
                What do the terms used in this subpart mean?
              
              
                Pre-Existing Operations
                29.60
                Do I need an operations permit for my pre-existing operation?
                29.61
                What information must I provide to the Service?
                29.62
                What if I intend to conduct new operations or modify my pre-existing operations?
                29.63
                What plugging and reclamation requirements apply to my pre-existing operations?
                29.64
                What other provisions apply to my operations?
              
              
                Temporary Access Permits
                29.70
                When do I need a temporary access permit?
                29.71
                How do I apply for a temporary access permit?
                29.72
                When will the Service grant a temporary access permit?
                29.73
                How much time will I have to conduct my reconnaissance surveys?
              
              
                Accessing Oil and Gas Rights From a Non-Federal Surface Location
                29.80
                Do I need a permit for accessing oil and gas rights from a non-Federal location?
              
              
                Operations Permit: Application
                29.90
                Who must apply for an operations permit?
                29.91
                What should I do before filing an application?
                29.92
                May I use previously submitted information?
                29.93
                Do I need to submit information for all possible future operations?
                29.94
                What information must be included in all applications?
                29.95
                What additional information must be included if I am proposing geophysical exploration?
                29.96
                What additional information must be included if I am proposing drilling operations?
                29.97
                What additional information must be included if I am proposing production operations?
              
              
                Operations Permit: Application Review and Approval
                29.100
                How will the Service process my application?
                29.101
                How will the Service conduct an initial review?
                29.102
                How will the Service conduct a formal review?
                29.103
                What standards must be met to approve my application?
                29.104
                What actions may the Service take on my operations permit application?
              
              
                Operating Standards
                29.110
                What are the purposes of the Service's operating standards?
                29.111
                What general facility design and management standards must I meet?
                29.112
                What fish and wildlife protection standards must I meet?
                29.113
                What hydrologic standards must I meet?
                29.114
                What safety standards must I meet?
                
                29.115
                What lighting and visual standards must I meet?
                29.116
                What noise reduction standards must I meet?
                29.117
                What reclamation and protection standards must I meet?
                29.118
                What additional operating standards apply to geophysical operations?
                29.119
                What additional operating standards apply to drilling and production operations?
              
              
                General Terms and Conditions
                29.120
                What terms and conditions apply to all operators?
                29.121
                What monitoring and reporting is required for all operators?
                29.122
                For how long is my operations permit valid?
              
              
                Access Fees
                29.140
                May I cross Federal property to reach the boundary of my oil and gas right?
                29.141
                Will the Service charge me a fee for access?
                29.142
                Will I be charged a fee for emergency access to my operations?
              
              
                Financial Assurance
                29.150
                When do I have to provide financial assurance to the Service?
                29.151
                How does the Service establish the amount of financial assurance?
                29.152
                Will the Service adjust the amount required for my financial assurance?
                29.153
                When will the Service release my financial assurance?
                29.154
                Under what circumstances will I forfeit my financial assurance?
              
              
                Modification to an Operation
                29.160
                Can I modify operations under an approved permit?
              
              
                Change of Operator
                29.170
                What are my responsibilities if I transfer my right to operate?
                29.171
                What must I do if operations are transferred to me?
              
              
                Well Plugging
                29.180
                When must I plug my well?
                29.181
                Can I get an extension to the well plugging requirement?
              
              
                Prohibited Acts and Penalties
                29.190
                What acts are prohibited under this subpart?
                29.191
                What enforcement actions can the Service take?
                29.192
                How do violations affect my ability to obtain a permit?
              
              
                Appeals
                29.200
                Can I, as operator, appeal Service decisions?
              
              
                Public Information
                29.210
                How can the public learn about oil and gas activities on refuge lands?
              
              
                Information Collection
                29.220
                Has the Office of Management and Budget approved the collection of information?
              
            
          
          
            Authority:
            5 U.S.C. 301; 16 U.S.C. 460k, 664, 668dd, 685, 690d, 715i, 725, 3161; 30 U.S.C. 185; 31 U.S.C. 3711, 9701; 40 U.S.C. 319; 43 U.S.C. 315a; 113 Stat. 1501A-140.
          
          
            Source:
            31 FR 16026, Dec. 15, 1966, unless otherwise noted.
          
          
            Subpart A—General Rules
            
              § 29.1
              May we allow economic uses on national wildlife refuges?
              We may only authorize public or private economic use of the natural resources of any national wildlife refuge, in accordance with 16 U.S.C. 715s, where we determine that the use contributes to the achievement of the national wildlife refuge purposes or the National Wildlife Refuge System mission. We may authorize economic use by appropriate permit only when we have determined the use on a national wildlife refuge to be compatible. Persons exercising economic privileges on national wildlife refuges will be subject to the applicable provisions of this subchapter and of other applicable laws and regulations governing national wildlife refuges. Permits for economic use will contain such terms and conditions that we determine to be necessary for the proper administration of the resources. Economic use in this section includes but is not limited to grazing livestock, harvesting hay and stock feed, removing timber, firewood or other natural products of the soil, removing shell, sand or gravel, cultivating areas, or engaging in operations that facilitate approved programs on national wildlife refuges.
              [65 FR 62483, Oct. 18, 2000]
            
            
              § 29.2
              Cooperative land management.

              Cooperative agreements with persons for crop cultivation, haying, grazing, or the harvest of vegetative products, including plantlife, growing with or without cultivation on wildlife refuge areas may be executed on a share-in-kind basis when such agreements are in aid of or benefit to the wildlife management of the area.
            
            
              §§ 29.3-29.4
              [Reserved]
            
            
              § 29.5
              Fees.
              Fees and charges for the grant of privileges on wildlife refuge areas and for the sale of products taken therefrom, where not otherwise prescribed by law or regulation, shall be set at a rate commensurate with fees and charges for similar privileges and products made by private land owners in the vicinity or in accordance with their local value. Fees or rates of charge for products and privileges may be based either on a monetary exchange or on a share in kind of the resource or product.
            
          
          
            Subpart B—Rights-of-Way General Regulations
            
              § 29.21
              What do these terms mean?
              
                Compatible use means a proposed or existing wildlife-dependent recreational use or any other use of a national wildlife refuge that, based on sound professional judgment, will not materially interfere with or detract from the fulfillment of the National Wildlife Refuge System mission or the purposes of the national wildlife refuge. The term “inconsistent” in section 28(b)(1) of the Mineral Leasing Act of 1920 (30 U.S.C. 185) means a use that is not compatible.
              
                Department means U.S. Department of the Interior unless otherwise specified.
              
                National Wildlife Refuge System land means lands and waters, or interests therein, administered by the Secretary as wildlife refuges, areas for the protection and conservation of fish and wildlife that are threatened with extinction, wildlife ranges, game ranges, wildlife management areas, or waterfowl production areas.
              
                Other lands means all other lands, or interests therein, and waters administered by the Secretary through the U.S. Fish and Wildlife Service which are not included in National Wildlife Refuge System lands, e.g., administrative sites, research stations, fish hatcheries, and fishery research stations.
              
                Project Manager means the officer in charge of the land under administration by the U.S. Fish and Wildlife Service.
              [34 FR 19907, Dec. 19, 1969, as amended at 39 FR 5490, Feb. 13, 1974; 42 FR 43917, Aug. 31, 1977; 44 FR 42976, July 23, 1979; 48 FR 31655, July 11, 1983; 51 FR 7575, Mar. 5, 1986; 65 FR 62483, Oct. 18, 2000]
            
            
              § 29.21-1
              Purpose and scope.
              The regulations in this subpart prescribe the procedures for filing applications and the terms and conditions under which rights-of-way over and across the lands administered by the U.S. Fish and Wildlife Service may be granted.
              (a) National Wildlife Refuge System lands. Applications for all forms of rights-of-way on or over such lands shall be submitted under authority of Pub. L. 89-669, (80 Stat. 926; 16 U.S.C. 668dd) as amended, or for oil and gas pipelines under section 28 of the Mineral Leasing Act of 1920 (41 Stat. 449; 30 U.S.C. 185) as amended by Pub. L. 93-153, following application procedures set out in § 29.21-2. No right-of-way will be approved unless it is determined by the Regional Director to be compatible. See § 29.21-8 for additional requirements applicable to rights-of-way for electric power transmission lines and § 29.21-9 for additional requirements applicable to rights-of-way for pipelines for the transportation of oil, natural gas, synthetic liquid or gaseous fuels, or any refined product produced therefrom.
              (b) National Wildlife Refuge System lands—easement interest. Applications for all forms of rights-of-way across lands in which the United States owns only an easement interest may be submitted to the Regional Director in letter form. No map exhibit is required, however, the affected land should be described in the letter or shown on a map sketch. If the requested right-of-way will not adversely affect the United States' interest, the Regional Director may issue a letter stating that the interest of the United States to the right-of-way easement would not be affected provided there would be no objection to a right-of-way by the fee owner. If the interest of the United States will be affected, application for the right-of-way must be submitted in accordance with procedures set out in § 29.21-2.
              (c) Other lands outside the National Wildlife Refuge System. Rights-of-way on or over other lands will be granted in accordance with controlling authorities cited in 43 CFR part 2800, or for oil and gas pipelines under section 28 of the Mineral Leasing Act of 1920 (41 Stat. 449; 30 U.S.C. 185) as amended by Pub. L. 93-153. See § 29.21-8 for additional requirements applicable to rights-of-way for electric power transmission lines and § 29.21-9 for additional requirements applicable to rights-of-way for pipelines for the transportation of oil, natural gas, synthetic liquid or gaseous fuels, or any other refined product produced therefrom. Applications will be submitted in accordance with procedures set out in § 29.21-2.
              [34 FR 19907, Dec. 19, 1969, as amended at 36 FR 2402, Feb. 4, 1971; 39 FR 5490, Feb. 13, 1974; 42 FR 43917, Aug. 31, 1977; 44 FR 42976, July 23, 1979; 48 FR 31655, July 11, 1983]
            
            
              § 29.21-2
              Application procedures.
              (a) Application. (1) No special form of application is required. The application should state the purpose for which the right-of-way is being requested together with the length, width on each side of the centerline, and the estimated acreage. Applications, including exhibits, must be filed in triplicate with the Regional Director for the region in which the State is located. A list of States in each region and the addresses of the regional offices are provided at 50 CFR 2.2.
              (2)(i) All applications filed pursuant to this subpart in the name of individuals, corporations, or associations must be accompanied by a nonreturnable application fee. No application fee will be required of (A) State of local governments or agencies or instrumentalities thereof except as to rights-of-way, easements or permits under section 28 of the Mineral Leasing Act of 1920, as amended by Pub. L. 93-153, or (B) Federal Government agencies.
              (ii) Application fees will be in accordance with the following schedule:
              (A) For linear facilities (e.g., powerlines, pipelines, roads, etc.).
              
                
                  Length
                  Payment
                
                
                  Less than 5 miles
                  $50 per mile or fraction thereof.
                
                
                  5 to 20 miles
                  $500.
                
                
                  20 miles and over
                  $500 for each 20 miles or fraction thereof.
                
              
              (B) For nonlinear facilities, $250 for each 40 acres or fraction thereof.
              (C) Where an application includes both linear and nonlinear facilities, payment will be the aggregate of amounts under paragraphs (a)(2)(ii)(A) and (B) of this section.
              (D) When an application is received, the Regional Director will estimate the costs expected to be incurred in processing the application. If the estimated costs exceed the payments under paragraph (a)(2)(ii) (A), (B), or (C) of this section by an amount greater than the cost of maintaining actual cost records, the Regional Director shall require the applicant to make periodic payments in advance of the incurrence of such costs by the United States except for the last payment which will reflect final reimbursement for actual costs of the United States in processing the application. Overpayments may be refunded or adjusted by the Regional Director as appropriate.
              (E) The Regional Director shall, on request by an applicant or prospective applicant, give an estimate based on the best available cost information, of the costs which would be incurred by the United States in processing an application. However, reimbursement will not be limited to the estimate of the Regional Director if the actual costs exceed the estimate. Prospective applicants are encouraged to consult with the Regional Director in advance of filing an application in regard to probable costs and other requirements.

              (3)(i) By accepting an easement or permit under this subpart, the holder agrees to reimburse the United States for reasonable costs incurred by the Fish and Wildlife Service in monitoring the construction, operation, maintenance, and termination of facillities within or adjacent to the easement or permit area. No reimbursement of monitoring costs will be required of (A) State or local governments or agencies or instrumentalities thereof except as to right-of-way, easements, or permits granted under section 28 of the Mineral Leasing Act of 1920 as amended by Pub. L. 93-153, or (B) Federal Government agencies.
              (ii) Within 60 days of the issuance of an easement or permit the holder must submit a nonreturnable payment in accordance with the following:
              (A) For linear facilities e.g., powerlines, pipelines, roads, etc.).
              
                
                  Length
                  Payment
                
                
                  Less than 5 miles
                  $20 per mile or fraction thereof.
                
                
                  5 to 20 miles
                  $200.
                
                
                  20 miles and over
                  $200 for each 20 miles or fraction thereof.
                
              
              (B) For nonlinear facilities, $100 for each 40 acres or fraction thereof.
              (C) Where an easement or permit includes both linear and nonlinear facilities, payment will be the aggregate amounts under paragraph (a)(3)(2)(ii) (A) and (B) of this section.
              (D) When an easement or permit is granted the Regional Director shall estimate the costs, based on the best available cost information, expected to be incurred by the United States in monitoring holder activity. If the estimated costs exceed the payments under paragraph (a)(3)(2) (ii), (A), (B), or (C) of this section by an amount which is greater than the cost of maintaining actual cost records for the monitoring process, the Regional Director shall require the holder to make periodic payments of the estimated reimbursable costs prior to the incurrence of such costs by the United States. Overpayments may be refunded or adjusted by the Regional Director as appropriate.
              (E) Following the termination of an easement or permit, the former holder will be required to pay additional amounts to the extent the actual costs to the United States have exceeded the payments required by paragraphs (a)(3)(ii)(A), (B), and (C) of this section.

              (4) All applications filed pursuant to this subpart must include a detailed environmental analysis which shall include information concerning the impact of the proposed use of the environment including the impact on air and water quality; scenic and esthetic features; historic, architectural, archeological, and cultural features; wildlife, fish and marine life, etc. The analysis shall include sufficient data so as to enable the Service to prepare an environmental assessment and/or impact statement in accordance with section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and comply with the requirements of the National Historic Preservation Act of 1966 (16 U.S.C. 470 et seq.), the Archeological and Historic Preservation Act of 1974 (16 U.S.C. 469 et seq.), Executive Order 11593 “Protection and Enhancement of the Cultural Environment” of May 13, 1971 (36 FR 8921), and “Procedures for the Protection of Historic and Cultural Properties” (36 CFR, part 800). Concerning the National Environmental Policy Act, the Regional Director may, at his discretion, rely on an environmental assessment or impact statement prepared by a “lead agency.”
              (b) Maps. A map or plat must accompany each copy of the application and must show the right-of-way in such detail that the right-of-way can be accurately located on the ground. Ties to Service land boundary corner monuments or some prominent cultural features which can be readily recognized and recovered should be shown where the right-of-way enters and leaves Service project land together with courses and distances of the centerline. The width of the right-of-way on each side of the centerline together with the acreage included within the right-of-way or site must also be shown. If the right-of-way or site is located wholly within Service project land, a tie to a Government corner or prominent cultural feature which can be readily recognized and recovered should be shown.
              [31 FR 16026, Dec. 15, 1966, as amended at 42 FR 43917, Aug. 31, 1977; 44 FR 42976, July 23, 1979; 48 FR 31655, July 11, 1983; 77 FR 5715, Feb. 6, 2012; 78 FR 35152, June 12, 2013]
            
            
              § 29.21-3
              Nature of interest granted.

              (a) Where the land administered by the Secretary is owned in fee by the United States and the right-of-way is compatible with the objectives of the area, permit or easement may be approved and granted by the Regional Director. Generally an easement or permit will be issued for a term of 50 years or so long as it is used for the purpose granted, or for a lesser term when considered appropriate. For rights-of-way granted under authority of section 28 of the Mineral Leasing Act of 1920, as amended, for pipelines for the transportation of oil, natural gas, synthetic liquid or gaseous fuels, or any refined product produced therefrom, the grant may be for a term not to exceed 30 years and the right-of-way may not exceed 50 feet, plus the area occupied by the pipeline and its related facilities unless the Regional Director finds, and records the reasons for his finding, that, in his judgment, a wider right-of-way is necessary for operation and maintenance after construction, or to protect the environment or public safety. Related facilities include but are not limited to valves, pump stations, supporting structures, bridges, monitoring and communication devices, surge and storage tanks, terminals, etc. However, a temporary permit supplementing a right-of-way may be granted for additional land needed during construction, operation, maintenance, or termination of the pipeline, or to protect the natural environment or public safety.
              (b) Unless otherwise provided, no interest granted shall give the grantee any right whatever to remove any material, earth, or stone for construction or other purpose, except that stone or earth necessarily removed from the right-of-way in the construction of a project may be used elsewhere along the same right-of-way in the construction of the same project.
              [31 FR 16026, Dec. 15, 1966, as amended at 42 FR 43918, Aug. 31, 1977]
            
            
              § 29.21-4
              Terms and conditions.
              (a) Any right-of-way easement or permit granted will be subject to outstanding rights, if any, in third parties.
              (b) An applicant, by accepting an easement or permit agrees to such terms and conditions as may be prescribed by the Regional Director in the granting document. Such terms and conditions shall include the following, unless waived in part by the Regional Director, and may include additional special stipulations at his discretion. See § 29.21-8 for special requirements for electric powerlines and § 29.21-9 for special requirements for oil and gas pipelines.
              (1) To comply with State and Federal laws applicable to the project within which the easement or permit is granted, and to the lands which are included in the right-of-way, and lawful existing regulations thereunder.
              (2) To clear and keep clear the lands within the easement or permit area to the extent and in the manner directed by the project manager in charge; and to dispose of all vegetative and other material cut, uprooted, or otherwise accumulated during the construction and maintenance of the project in such a manner as to decrease the fire hazard and also in accordance with such instructions as the project manager may specify.
              (3) To prevent the disturbance or removal of any public land survey monument or project boundary monument unless and until the applicant has requested and received from the Regional Director approval of measures the applicant will take to perpetuate the location of aforesaid monument.
              (4) To take such soil and resource conservation and protection measures, including weed control on the land covered by the easement or permit as the project manager in charge may request.
              (5) To do everything reasonably within his power, both independently and on request of any duly authorized representative of the United States, to prevent and suppress fires on or near, lands to be occupied under the easement or permit area, including making available such construction and maintenance forces as may be reasonably obtainable for the suppression of such fires.
              (6) To rebuild and repair such roads, fences, structures, and trails as may be destroyed or injured by construction work and upon request by the Regional Director, to build and maintain necessary and suitable crossings for all roads and trails that intersect the works constructed, maintained, or operated under the right-of-way.

              (7) To pay the United States the full value for all damages to the lands or other property of the United States caused by him or by his employees, contractors, or employees of the contractors, and to indemnify the United States against any liability for damages to life, person or property arising from the occupancy or use of the lands under the easement or permit, except where the easement or permit is granted hereunder to a State or other governmental agency which has no legal power to assume such a liability with respect to damages caused by it to lands or property, such agency in lieu thereof agrees to repair all such damages. Where the easement of permit involves lands which are under the exclusive jurisdiction of the United States, the holder or his employees, contractors, or agents of the contractors, shall be liable to third parties for injuries incurred in connection with the easement or permit area. Grants of easements or permits involving special hazards will impose liability without fault for injury and damage to the land and property of the United States up to a specified maximum limit commensurate with the foreseeable risks or hazards presented. The amount of no-fault liability for each occurrence is hereby limited to no more than $1,000,000.
              (8) To notify promptly the project manager in charge of the amount of merchantable timber, if any, which will be cut, removed, or destroyed in the construction and maintenance of the project, and to pay the United States in advance of construction such sum of money as the project manager may determine to be the full stumpage value of the timber to be so cut, removed, or destroyed.
              (9) That all or any part of the easement or permit granted may be terminated by the Regional Director, for failure to comply with any or all of the terms or conditions of the grant, or for abandonment. A rebuttable presumption of abandonment is raised by deliberate failure of the holder to use for any continuous 2-year period the easement or permit for the purpose for which it was granted or renewed. In the event of noncompliance of abandonment, the Regional Director will notify in writing the holder of the easement or permit of his intention to suspend or terminate such grant 60 days from the date of the notice, stating the reasons therefor, unless prior to that time the holder completes such corrective actions as are specified in the notice. The Regional Director may grant an extension of time within which to complete corrective actions when, in his judgment, extenuating circumstances not within the holder's control such as adverse weather conditions, disturbance to wildlife during breeding periods or periods of peak concentration, or other compelling reasons warrant. Should the holder of a right-of-way issued under authority of the Mineral Leasing Act, as amended, fail to take corrective action within the 60-day period, the Regional Director will provide for an administrative proceeding pursuant to 5 U.S.C. 554, prior to a final Departmental decision to suspend or terminate the easement or permit. In the case of all other right-of-way holders, failure to take corrective action within the 60-day period will result in a determination by the Regional Director to suspend or terminate the easement or permit. No administrative proceeding shall be required where the easement or permit terminates under its terms.
              (10) To restore the land to its original condition to the satisfaction of the Regional Director so far as it is reasonably possible to do so upon revocation and/or termination of the easement or permit, unless this requirement is waived in writing by the Regional Director. Termination also includes permits or easements that terminate under the terms of the grant.
              (11) To keep the project manager informed at all times of his address, and, in case of corporations, of the address of its principal place of business and the names and addresses of its principal officers.
              (12) That in the construction, operation, and maintenance of the project, he shall not discriminate against any employee or applicant for employment because of race, creed, color, or national origin and shall require an identical provision to be included in all subcontracts.

              (13) That the grant of the easement or permit shall be subject to the express condition that the exercise thereof will not unduly interfere with the management, administration, or disposal by the United States of the land affected thereby. The applicant agrees and consents to the occupancy and use by the United States, its grantees, permittees, or lessees of any part of the easement of permit area not actually occupied for the purpose of the granted rights to the extent that it does not interfere with the full and safe utilization thereof by the holder. The holder of an easement or permit also agrees that authorized representatives of the United States shall have the right of access to the easement or permit area for the purpose of making inspections and monitoring the construction, operation and maintenance of facilities.
              (14) That the easement or permit herein granted shall be subject to the express covenant that any facility constructed thereon will be modified or adapted, if such is found by the Regional Director to be necessary, without liability or expense to the United States, so that such facility will not conflict with the use and occupancy of the land for any authorized works which may hereafter be constructed thereon under the authority of the United States. Any such modification will be planned and scheduled so as not to interfere unduly with or to have minimal effect upon continuity of energy and delivery requirements.
              (15) That the easement or permit herein granted shall be for the specific use described and may not be construed to include the further right to authorize any other use within the easement or permit area unless approved in writing by the Regional Director.
              [31 FR 16026, Dec. 15, 1966, as amended at 42 FR 43918, Aug. 31, 1977]
            
            
              § 29.21-5
              Construction.
              (a) If construction is not commenced within two (2) years after date of right-of-way grant, the right-of-way may be canceled by the Director of the U.S. Fish and Wildlife Service at his discretion.
              (b) Proof of construction: Upon completion of construction, the applicant shall file a certification of completion with the Regional Director.
              [42 FR 43919, Aug. 31, 1977]
            
            
              § 29.21-6
              Disposal, transfer or termination of interest.
              (a) Change in jurisdiction over and disposal of lands. The final disposal by the United States of any tract of land traversed by a right-of-way shall not be construed to be a revocation of the right-of-way in whole or in part, but such final disposition shall be deemed and taken to be subject to such right-of-way unless it has been specifically canceled.
              (b) Transfer of easement or permit. Any proposed transfer, by assignment, lease, operating agreement or otherwise, of an easement or permit must be filed in triplicate with the Regional Director and must be supported by a stipulation that the transferee agrees to comply with and be bound by the terms and conditions of the original grant. A $25 nonreturnable service fee must accompany the proposal. No transfer will be recognized unless and until approved in writing by the Regional Director.
              (c) Disposal of property on termination of right-of-way. In the absence of any agreement to the contrary, the holder of the right-of-way will be allowed 6 months after termination to remove all property or improvements other than a road and useable improvements to a road, placed thereon by him; otherwise, all such property and improvements shall become the property of the United States. Extensions of time may be granted at the discretion of the Regional Director.
              [31 FR 16026, Dec. 15, 1966, as amended at 42 FR 43919, Aug. 31, 1977]
            
            
              § 29.21-7
              What payment do we require for use and occupancy of national wildlife refuge lands?

              (a) Payment for use and occupancy of lands under the regulations of this subpart will be required and will be for fair market value as determined by appraisal by the Regional Director. At the discretion of the Regional Director, the payment may be a lump sum payment or an annual fair market rental payment, to be made in advance. If any Federal, State or local agency is exempted from such payment by and any other provision of Federal law, such agency shall otherwise compensate the Service by any other means agreeable to the Regional Director, including, but not limited to, making other land available or the loan of equipment or personnel, except that any such compensation shall relate to, and be consistent with the objectives of the National Wildlife Refuge System. The Regional Director may waive such requirement for compensation if he finds such requirement impracticable or unnecessary.
              (b) When annual rental payments are used, such rates shall be reviewed by the Regional Director at any time not less than 5 years after the grant of the permit, right-of-way, or easement or the last revision of charges thereunder, The Regional Director will furnish a notice in writing to the holder of an easement or permit of intent to impose new charges to reflect fair market value commencing with the ensuing charge year. The revised charges will be effective unless the holder files an appeal in accordance with § 29.22.
              [42 FR 43919, Aug. 31, 1977, as amended at 65 FR 62483, Oct. 18, 2000]
            
            
              § 29.21-8
              Electric power transmission line rights-of-way.
              By accepting a right-of-way for a power transmission line, the applicant thereby agrees and consents to comply with and be bound by the following terms and conditions, except those which the Secretary may waive in a particular case, in addition to those specified in § 29.21-4(b).
              (a) To protect in a workmanlike manner, at crossings and at places in proximity to his transmission lines on the right-of-way authorized, in accordance with the rules prescribed in the National Electric Safety Code, all Government and other telephone, telegraph and power transmission lines from contact and all highways and railroads from obstruction and to maintain his transmission lines in such manner as not to menace life or property.
              (b) Neither the privilege nor the right to occupy or use the lands for the purpose authorized shall relieve him of any legal liability for causing inductive or conductive interference between any project transmission line or other project works constructed, operated, or maintained by him on the servient lands, and any radio installation, telephone line, or other communication facilities now or hereafter constructed and operated by the United States or any agency thereof.
              [42 FR 43919, Aug. 31, 1977, as amended at 48 FR 31655, July 11, 1983]
            
            
              § 29.21-9
              Rights-of-way for pipelines for the transportation of oil, natural gas, synthetic liquid or gaseous fuels, or any refined product produced therefrom.
              (a) Application procedure. Applications for pipelines and related facilities under this section are to be filed in accordance with § 29.21-2 of these regulations with the following exception:
              
              
                When the right-of-way or proposed facility will occupy Federal land under the control of more than one Federal Agency and/or more than one bureau or office of the Department of the Interior, a single application shall be filed with the appropriate State Director of the Bureau of Land Management in accordance with regulations in 43 CFR part 2800.
              
              
              Any portion of the facility occupying land of the National Wildlife Refuge System will be subject to the provisions of these regulations.
              (b) Right-of-way grants under this section will be subject to the special requirements of section 28 of the Mineral Leasing Act of 1920 (30 U.S.C. 185), as amended, as set forth below. Gathering lines and associated structures used solely in the production of oil and gas under valid leases on the lands administered by the Fish and Wildlife Service are excepted from the provisions of this section.
              (1) Pipeline safety. Rights-of-way or permits granted under this section will include requirements that will protect the safety of workers and protect the public from sudden ruptures and slow degradation of the pipeline. An applicant must agree to design, construct, and operate all proposed facilities in accordance with the provisions of parts 192 and/or 195 of title 49 of the CFR and in accordance with the Occupational Safety and Health Act of 1970, Pub. L. 91-596, including any amendments thereto.
              (2) Environmental protection. An application for a right-of-way must contain environmental information required by § 29.21-2(a)(4) of this subpart. If the Regional Director determines that a proposed project will have a significant affect on the environment, there must also be furnished a plan of construction, operations, and rehabilitation of the proposed facilities. In addition to terms and conditions imposed under § 29.21-4, the Regional director will impose such stipulations as may be required to assure: (i) Restoration, revegetation and curtailment of erosion of the surface; (ii) that activities in connection with the right-of-way or permit will not violate applicable air and water quality standards in related facilities siting standards established by law; (iii) control or prevention of damage to the environment including damage to fish and wildlife habitat, public or private property, and public health and safety; and (iv) protection of the interests of individuals living in the general area of the right-of-way or permit who rely on the fish, wildlife, and biotic resources of the area for subsistence purposes.
              (c) Disclosure. If the applicant is a partnership, corporation, association, or other business entity it must disclose the identity of the participants in the entity. Such disclosure shall include where applicable (1) the name and address of each partner, (2) the name and address of each shareholder owning 3 percentum or more of the shares, together with the number and percentage of any class of voting shares of the entity which such shareholder is authorized to vote, and (3) the name and address of each affiliate of the entity together with, in the case of an affiliate controlled by the entity, the number of shares and the percentage of any class of voting stock of that affiliate owned, directly or indirectly, by that entity, and in the case of an affiliate which controls that entity, the number of shares and the percentage of any class of voting stock of that entity owned, directly or indirectly, by the affiliate.
              (d) Technical and financial capability. The Regional Director may grant or renew a right-of-way or permit under this section only when he is satisfied that the applicant has the technical and financial capability to construct, operate, maintain and terminate the facility. At the discretion of the Regional Director, a financial statement may be required.
              (e) Reimbursement of costs. In accordance with § 29.21-2(a)(3) of this subpart, the holder of a right-of-way or permit must reimburse the Service for the cost incurred in monitoring the construction, operation, maintenance, and termination of any pipeline or related facilities as determined by the Regional Director.
              (f) Public hearing. The Regional Director shall give notice to Federal, State, and local government agencies, and the public, and afford them the opportunity to comment on right-of-way applications under this section. A notice will be published in the Federal Register and a public hearing may be held where appropriate.
              (g) Bonding. Where appropriate the Regional Director may require the holder of a right-of-way or permit to furnish a bond, or other security satisfactory to him, to secure all or any of the obligations imposed by the terms and conditions of the right-of-way or permit or by any rule or regulation, not to exceed the period of construction plus one year or a longer period if necessary for the pipeline to stabilize.
              (h) Suspension of right-of-way. If the Project Manager determines that an immediate temporary suspension of activities within a right-of-way or permit area is necessary to protect public health and safety or the environment, he may issue an emergency suspension order to abate such activities prior to an administrative proceeding. The Regional Director must make a determination and notify the holder in writing within 15 days from the date of suspension as to whether the suspension should continue and list actions needed to terminate the suspension. Such suspension shall remain in effect for only so long as an emergency condition continues.
              (i) Joint use of rights-of-way. Each right-of-way or permit shall reserve to the Regional Director the right to grant additional rights-of-way or permits for compatible uses on or adjacent to rights-of-way or permit areas granted under this section after giving notice to the holder and an opportunity to comment.
              
              (j) Common carriers. (1) Pipelines and related facilities used for the transportation of oil, natural gas, synthetic liquid or gaseous fuels, or any refined product produced therefrom shall be constructed, operated, and maintained as common carriers.
              (2)(i) The owners or operators of pipelines subject to this subpart shall accept, convey, transport, or purchase without discrimination all oil or gas delivered to the pipeline without regard to whether such oil or gas was produced on Federal or non-Federal lands.
              (ii) In the case of oil or gas produced from Federal lands or from the resources on the Federal lands in the vicinity of the pipelines, the Secretary may, after a full hearing with due notice thereof to the interested parties and a proper finding of facts, determine the proportionate amounts to be accepted, conveyed, transported or purchased.
              (3)(i) The common carrier provisions of this section shall not apply to any natural gas pipeline operated by any person subject to regulation under the Natural Gas Act or by any public utility subject to regulation by a State or municipal regulatory agency having jurisdiction to regulate the rates and charges for the sale of natural gas to consumers within the State or municipality.
              (ii) Where natural gas not subject to state regulatory or conservation laws governing its purchase by pipelines is offered for sale, each such pipeline shall purchase, without discrimination, any such natural gas produced in the vicinity of the pipeline.
              (4) The Regional Director shall require, prior to granting or renewing a right-of-way, that the applicant submit and disclose all plans, contracts, agreements, or other information or material which he deems necessary to determine whether a right-of-way shall be granted or renewed and the terms and conditions which should be included in the right-of-way. Such information may include, but is not limited to: (i) Conditions for, and agreements among owners or operators, regarding the addition of pumping facilities, looping, or otherwise increasing the pipeline or terminal's throughput capacity in response to actual or anticipated increases in demand; (ii) conditions for adding or abandoning intake, offtake, or storage points or facilities; and (iii) minimum shipment or purchase tenders.
              (k) Limitations on export. Any domestically produced crude oil transported by pipeline over rights-of-way granted pursuant to section 28 of the Mineral Leasing Act of 1920, except such crude oil which is either exchanged in similar quantity for convenience or increased efficiency of transportation with persons or the government of an adjacent foreign state, or which is temporarily exported for convenience or increased efficiency of transportation across parts of an adjacent foreign state and reenters the United States, shall be subject to all of the limitation and licensing requirements of the Export Administration Act of 1969.
              (l) State standards. The Regional Director shall take into consideration, and to the extent practical comply with, applicable State standards for right-of-way construction, operation, and maintenance.
              (m) Congressional notification. The Secretary shall promptly notify the Committee on Natural Resources of the United States House of Representatives and the Committee on Energy and Natural Resources of the United States Senate upon receipt of an application for a right-of-way for pipeline 24 inches or more in diameter, and no right-of-way for such a pipeline shall be granted until 60 days (not including days on which the House or Senate has adjourned for more than three days) after a notice of intention to grant the right-of-way, together with the Secretary's detailed findings as to the terms and conditions he proposes to impose, has been submitted to such committees.
              [42 FR 43921, Aug. 31, 1977, as amended at 77 FR 5716, Feb. 6, 2012]
            
            
              § 29.22
              Hearing and appeals procedures.

              An appeal may be taken from any final disposition of the Regional Director to the Director, U.S. Fish and Wildlife Service, and, except in the case of a denial of a right-of-way application, from the latter's decision to the Secretary of the Interior. Appeals to the Secretary shall be taken pursuant to 43 CFR part 4, subpart G.
              [44 FR 42976, July 23, 1979]
            
          
          
            Subpart C—Mineral Operations
            
              § 29.31
              Mineral ownerships in the United States.
              Where mineral rights to lands in wildlife refuge areas are vested in the United States, the provisions of 43 CFR 3101.3-3, 3109.4, 3201.1-6 and 3501.2-2 govern.
              [31 FR 16026, Dec. 15, 1966, as amended at 44 FR 42976, July 23, 1979]
            
            
              § 29.32
              Non-Federal mineral rights.
              (a) Non-Federal mineral rights owners within the National Wildlife Refuge System, not including coordination areas, must, to the greatest extent practicable, conduct all exploration, development, and production operations in such a manner as to prevent damage, erosion, pollution, or contamination to Service-administered lands, waters, facilities, and to wildlife thereon. So far as is practicable, such operations must also be conducted without interference to the operation of the refuge and disturbance to the wildlife thereon.
              (1) Physical occupancy must be kept to the minimum space necessary to conduct efficient mineral operations.
              (2) Persons conducting mineral operations on Service-administered lands and waters must comply with all applicable Federal and State laws and regulations for the protection of wildlife and the administration of the area.
              (3) All waste and contaminating substances must be kept in the smallest practicable area, confined so as to prevent escape as a result of rains and high water or otherwise, and removed from Service-administered lands and waters as quickly as practicable in such a manner as to prevent contamination, pollution, damage, or injury to Service-administered lands, waters, or facilities, or to wildlife thereon.
              (4) Structures and equipment must be removed when the need for them has ended, and, upon the cessation of operations, the habitat in the area of operations must be restored to the extent possible to pre-operation conditions.
              (b) Nothing in this section will be applied so as to contravene or nullify rights vested in holders of mineral interests on refuge lands.
              [81 FR 79971, Nov. 14, 2016]
            
          
          
            Subpart D—Management of Non-Federal Oil and Gas Rights
            
              Source:
              81 FR 79971, Nov. 14, 2016, unless otherwise noted.
            
            
              Purpose and Scope
              
                § 29.40
                What are the purpose and scope of the regulations in this subpart?
                (a) The purpose of this subpart is to ensure that operators exercising non-Federal oil and gas rights within the National Wildlife Refuge System (NWRS) outside of Alaska use technologically feasible, least damaging methods to:
                (1) Protect Service-administered lands and waters, and resources of refuges;
                (2) Protect refuge wildlife-dependent recreational uses and experiences and visitor or employee health and safety; and
                (3) Conserve refuges for the benefit of present and future generations of Americans.

                (b) This subpart applies to all operators conducting non-Federal oil and gas operations outside of Alaska on Service-administered lands held in fee or less-than fee (excluding coordination areas) or Service-administered waters to the extent necessary to protect those property interests. These regulations do not apply to non-Federal surface locations within the boundaries of a refuge (i.e., inholdings), except to the extent that activities associated with those operations, including access to an inholding, occur on Service-administered lands or waters.
                (c) This subpart is not intended to result in a taking of any property interest. The purpose of this subpart is to reasonably regulate operations to protect Service-administered lands and waters, resources of refuges, visitor uses and experiences, and visitor or employee health and safety.
              
              
                
                § 29.41
                When does this subpart apply to me?
                This subpart applies to you if you are an operator who conducts or proposes to conduct non-Federal oil or gas operations on Service-administered lands or waters outside of Alaska.
              
              
                § 29.42
                What authorization do I need to conduct operations?
                (a) You must demonstrate to the Service that you have the right to operate in order to conduct operations on Service-administered lands or waters.
                (b) Except as provided in §§ 29.43 or 29.44, before starting operations, you must obtain a temporary access permit under §§ 29.70 through 29.73 for reconnaissance surveys and/or an operations permit under §§ 29.90 through 29.97.
              
              
                § 29.43
                If I am already operating under Service authorization, what do I need to do?
                If you already have a Service-issued permit, you may continue to operate according to the terms and conditions of that approval, subject to the provisions of this subpart. If you propose to conduct new operations, modify your existing operations, conduct well plugging or reclamation operations, or obtain an extension of the well plugging requirement to maintain your well in shut-in status, you must either amend your current authorization or obtain an operations permit in accordance with §§ 29.90 through 29.97, Operations Permit: Application, and such new operations or modifications will be subject to the applicable provisions of this subpart. Additionally, your existing operations are subject to the following regulations:
                (a) § 29.120(b) and (d)-(g) and § 29.121(a) and (c)-(f);
                (b) § 29.170(a);
                (c) §§ 29.180 and 29.181;
                (d) § 29.190; and
                (e) § 29.200.
              
              
                § 29.44
                If I am operating without prior Service authorization, what do I need to do?
                Any operator that has commenced operations prior to December 14, 2016 in accordance with applicable local, State, and Federal laws and regulations may continue without an operations permit. However, your operation is subject to the requirements of §§ 29.60 through 29.64, Pre-Existing Operations, and the requirements that when you propose to conduct new operations, modify your pre-existing operations, conduct well plugging and reclamation operations, or obtain an extension of the well plugging requirement to maintain your well in shut-in status, you must obtain an operations permit in accordance with §§ 29.90 through 29.97, Operations Permit: Application, and all applicable requirements of this subpart.
              
            
            
              Definitions
              
                § 29.50
                What do the terms used in this subpart mean?
                In addition to the definitions in §§ 25.12, 29.21, and 36.2 of this subchapter, the following definitions apply to this subpart:
                
                  Access means any method of entering or traversing on or across Service-administered lands or waters, including but not limited to: Vehicle, watercraft, fixed-wing aircraft, helicopter, unmanned aerial vehicle, off-road vehicle, mobile heavy equipment, snowmobile, pack animal, and foot. Access does not include the use of aircraft, including, but not limited to, airplanes, helicopters, and unmanned aircraft vehicles, that do not land on, or are not launched from, Service-administered lands or waters.
                
                  Area of operations means the area of Service-administered lands or waters on which operations are carried out, including roads or other areas that you are authorized to use related to the exercise of your oil and gas rights.
                
                  Contaminating substance means any toxic or hazardous substance that is used in or results from the conduct of operations and is listed under the Clean Air Act (42 U.S.C. 7401 et seq.), Clean Water Act regulations at 40 CFR parts 112 and 116, the Resource Conservation and Recovery Act regulations at 40 CFR part 261, or the Hazardous Materials Transportation Act regulations at 49 CFR part 172. This includes, but is not limited to, explosives, radioactive materials, brine waters, formation waters, petroleum products, petroleum byproducts, and chemical compounds used for drilling, production, processing, well testing, well completion, and well servicing.
                
                  Gas means any fluid, either combustible or noncombustible, that is produced in a natural state from the earth and that maintains a gaseous or rarefied state at ordinary temperature and pressure conditions.
                
                  Oil means any viscous combustible liquid hydrocarbon or solid hydrocarbon substance that occurs naturally in the earth and is easily liquefiable on warming.
                
                  Modifying means changing operations in a manner that will result in additional impacts on refuge resources, visitor uses, refuge administration, or human health and safety beyond the scope, intensity, and/or duration of existing impacts. In order to determine if activities would have additional impacts, you must consult with the Service.
                
                  Operations means all existing and proposed functions, work, and activities in connection with the exercise of oil or gas rights not owned by the United States and located on Service-administered lands or waters.
                (1) Operations include, but are not limited to: Access by any means to or from an area of operations; construction; geological and geophysical exploration; drilling, well servicing, workover, or recompletion; production; hydraulic fracturing, well simulation, and injection wells; gathering (including installation and maintenance of flowlines and gathering lines); storage, transport, or processing of petroleum products; earth moving; excavation; hauling; disposal; surveillance, inspection, monitoring, or maintenance of wells, facilities, and equipment; reclamation; road and pad building or improvement; shot hole and well plugging and abandonment, and reclamation; and all other activities incident to any of the foregoing.
                (2) Operations do not include reconnaissance surveys as defined in this subpart or oil and gas pipelines that are located within a refuge under authority of a deeded or other right-of-way.
                
                  Operations permit means a permit issued by the Service under this subpart authorizing an operator to conduct operations on Service-administered lands or waters.
                
                  Operator means any person or entity, agent, assignee, designee, lessee, or representative thereof exercising or proposing to exercise non-Federal oil and gas rights on Service-administered lands or waters.
                
                  Reconnaissance survey means an inspection or survey conducted by qualified specialists for the purpose of preparing a permit application. A reconnaissance survey:
                (1) Includes identification of the area of operations and collection of natural and cultural resource information within and adjacent to the proposed area of operations.
                (2) Does not include surface disturbance activities except for minimal disturbance necessary to perform cultural resource surveys, natural resource surveys, and location surveys required under this subpart.
                
                  Right to operate means a deed, lease, memorandum of lease, designation of operator, assignment of right, or other documentation demonstrating that you hold a legal right to conduct the operations you are proposing on Service-administered lands or waters.
                
                  Service, we, us and our means the U.S. Fish and Wildlife Service.
                
                  Technologically feasible, least damaging methods are those that we determine, on a case-by-case basis, to be most protective of refuge resources and uses while ensuring human health and safety, taking into consideration all relevant factors, including environmental, economic, and technological factors and the requirements of applicable law.
                
                  Temporary access permit means a permit issued by the Service authorizing an operator to access that operator's proposed area of operations to conduct reconnaissance surveys to collect basic information necessary to prepare an operations permit application.
                
                  Third-party monitor means a qualified specialist, who is not an employee, agent, or representative of the operator, nor has any conflicts of interest that could preclude objectivity in monitoring an operator's compliance, and who has the relevant expertise to monitor operations for compliance with applicable laws, regulations, and permit requirements.
                
                  Usable water means an aquifer or its portion that:
                (1)(i) Supplies any public water system; or
                (ii) Contains a sufficient quantity of ground water to supply a public water system and either:
                (A) Currently supplies drinking water for human consumption; or
                (B) Contains fewer than 10,000 mg/l total dissolved solids; and
                (2) Is not an exempted aquifer.
                
                  Waste means any material that is discarded. It includes, but is not limited to: Drilling fluids and cuttings; produced fluids not under regulation as a toxic or hazardous substance; human waste; garbage; fuel drums; pipes; oil; refined oil and other hydrocarbons; contaminated soil; synthetic materials; manmade structures or equipment; or native and nonnative materials.
                
                  You means the operator, unless otherwise specified or indicated by the context.
              
            
            
              Pre-Existing Operations
              
                § 29.60
                Do I need an operations permit for my pre-existing operation?
                No. Pre-existing operations are those conducted as of December 14, 2016 without an approved permit from the Service or prior to a boundary change or establishment of a new refuge. Your pre-existing operations may be continued without an operations permit, but you are required to operate in accordance with applicable local, State, and Federal laws and regulations, and are subject to applicable provisions of this subpart, including requirements for a permit when you propose to conduct new operations or to modify pre-existing operations.
              
              
                § 29.61
                What information must I provide to the Service?
                You must submit the following information to the Service where your pre-existing operation is occurring by February 13, 2017 or 90 days after a boundary change or establishment of a new refuge:
                (a) Documentation demonstrating that you hold the right to operate on Service-administered lands or waters.
                (b) The names, phone numbers, and addresses of your:
                (1) Primary company representative;
                (2) Representative responsible for field supervision; and
                (3) Representative responsible for emergency response.
                (c) A brief description of your current operations, and any anticipated changes to current operations, including:
                (1) A scaled map clearly delineating your existing area of operations;
                (2) Documentation of the current operating methods, surface equipment, materials produced or used, and monitoring methods; and
                (3) Copies of all plans and permits required by local, State, and Federal agencies, including a Spill Prevention Control and Countermeasure Plan if required by Environmental Protection Agency regulations at 40 CFR part 112.
              
              
                § 29.62
                What if I intend to conduct new operations or modify my pre-existing operations?
                (a) You must obtain an operations permit before conducting operations that are begun after December 14, 2016 for those new operations in accordance with §§ 29.90 through 29.97, Operations Permit: Application, and all applicable requirements of this subpart.
                (b) You must obtain an operations permit prior to modifying your pre-existing operations for that modification in accordance with §§ 29.90 through 29.97, Operations Permit: Application, and all applicable requirements of this subpart.
              
              
                § 29.63
                What plugging and reclamation requirements apply to my pre-existing operations?
                Upon completion of your production operation, you are subject to the reclamation standards in § 29.117(d). You must obtain an operations permit in accordance with §§ 29.90 through 29.97, Operations Permit: Application, and all applicable requirements of this subpart, prior to plugging your well and conducting site reclamation.
              
              
                
                § 29.64
                What other provisions apply to my operations?
                Your pre-existing operations are also subject to the following regulations in this part 29:
                (a) § 29.120(b), (d), (f), and (g) and § 29.121(a) and (c)-(f);
                (b) § 29.170(a);
                (c) §§ 29.180 and 29.181;
                (d) § 29.190; and
                (e) § 29.200.
              
            
            
              Temporary Access Permits
              
                § 29.70
                When do I need a temporary access permit?
                You must apply to the Service and obtain a temporary access permit to access your proposed area of operations in order to conduct reconnaissance surveys within a refuge. This permit will describe the means, routes, timing, and other terms and conditions of your access determined by the Service to result in only the minimum disturbance necessary to perform surveys.
              
              
                § 29.71
                How do I apply for a temporary access permit?
                You must submit the information requested in FWS Form 3-2469 (Oil and Gas Operations Special Use Permit Application) to the refuge in which you propose to conduct operations. Information includes, but is not limited to:
                (a) The name, legal address, and telephone number of the operator, employee, agent, or contractor responsible for overall management of the proposed operations;
                (b) Documentation demonstrating that you hold the right to operate on Service-administered lands or waters;
                (c) The name, legal address, telephone number, and qualifications of all specialists responsible for conducting the reconnaissance surveys (only required if the assistants/subcontractors/subpermittees will be operating on Service-administered lands or waters without the permittee being present);
                (d) A brief description of the intended operation so that we can determine reconnaissance survey needs;
                (e) A description of the survey methods you intend to use to identify the natural and cultural resources;
                (f) A map (to-scale and determined by us to be acceptable) delineating the proposed reconnaissance survey area in relation to the refuge boundary and the proposed area of operations; and
                (g) A description of proposed means of access and routes for conducting the reconnaissance surveys.
              
              
                § 29.72
                When will the Service grant a temporary access permit?
                Within 30 calendar days of receipt of the application for a reconnaissance survey, we will advise you whether the application fulfills the requirements of §§ 29.70 through 29.71 and issue you a temporary access permit or provide you with a statement of additional information that is needed for us to conduct review of your application.
              
              
                § 29.73
                How much time will I have to conduct my reconnaissance surveys?
                Your temporary access permit will be in effect for a maximum of 60 calendar days from the date of issuance, unless a longer term is approved in the permit. We may extend the term of the permit for a reasonable period of time, based upon your written request that explains why an extension is necessary.
              
            
            
              Accessing Oil and Gas Rights From a Non-Federal Surface Location
              
                § 29.80
                Do I need a permit for accessing oil and gas rights from a non-Federal location?
                No. Using directional drilling from a non-Federal surface location to reach your oil and gas rights within a refuge is exempt from these regulations. However, you are encouraged to provide the Service the names, phone numbers, and addresses of your primary company representative, representative responsible for field supervision, and representative responsible for emergency response at least 60 calendar days prior to conducting your operation. If you require access across Service-administered lands or waters, that access is subject to applicable provisions of this subpart, including obtaining an operations permit for any new access or modification of existing access.
              
            
            
              
              Operations Permit: Application
              
                § 29.90
                Who must apply for an operations permit?
                Except as otherwise provided in §§ 29.43, 29.44, 29.70, and 29.80, if you are proposing to conduct operations on Service-administered lands or waters outside of Alaska, you must submit an application (FWS Form 3-2469) for an operations permit to the Service.
              
              
                § 29.91
                What should I do before filing an application?
                You should participate in a pre-application meeting with the Service to allow for an early exchange of information between you and the Service with the intent of avoiding delays in your application process.
                (a) For the meeting, you should provide:
                (1) Documentation demonstrating that you hold the legal right to operate on Service-administered lands or waters; and
                (2) An overview of your proposed operation and timing.
                (b) The Service will provide guidance on the permitting process and information on available resource data, and identify additional data needs.
              
              
                § 29.92
                May I use previously submitted information?
                Yes.
                (a) You do not need to resubmit information that is already on file with the Service, provided that such information is still current and accurate. You should reference this information in your oil and gas operations permit application.
                (b) You may submit documents and materials submitted to other Federal and State agencies noting how the information meets the specific requirements of §§ 29.93 through 29.97.
              
              
                § 29.93
                Do I need to submit information for all possible future operations?
                No. You need only provide information for those operations for which you are seeking immediate approval. Approval of activities beyond the scope of your application may be subject to a new application and approval process.
              
              
                § 29.94
                What information must be included in all applications?
                All applications must include the information requested on FWS Form 3-2469, including, but not limited to:
                (a) The name, legal address, and telephone number of the operator, employee, agent, or contractor responsible for overall management of the proposed operations.
                (b) Documentation demonstrating that you hold the legal right to operate within the refuge.
                (c) A description of the natural features of your proposed area of operations, such as: Streams, lakes, ponds, wetlands, estimated depths to the top and bottom of zones of usable water and topographic relief.
                (d) The location of existing roads, trails, railroad tracks, pipeline rights-of-way, pads, and other disturbed areas.
                (e) The location of existing structures that your operations could affect, including buildings, pipelines, oil and gas wells including both producing and plugged and abandoned wells, injection wells, freshwater wells, underground and overhead electrical lines, and other utility lines.
                (f) Descriptions of the natural and cultural resource conditions from your reconnaissance survey reports or other sources collected for your proposed area of operations, including any baseline testing of soils and surface and near-surface ground waters within your area of operations that reasonably may be impacted by your surface operations.
                (g) Locations map(s) (to-scale and determined by us to be acceptable) that clearly identifies:
                (1) Proposed area of operations, existing conditions, and proposed new surface uses, including the boundaries of each of your oil and gas tracts in relation to your proposed operations and the relevant refuge boundary.
                (2) Proposed access routes of new surface disturbances as determined by a location survey.

                (3) Proposed location of all support facilities, including those for transportation (e.g., vehicle parking areas, helicopter pads, etc.), sanitation, occupation, staging areas, fuel storage areas, refueling areas, loading docks, water supplies, and disposal facilities.
                (h) The method and diagrams, including cross-sections, of any proposed pad construction, road construction, cut-and-fill areas, and surface maintenance, including erosion control.
                (i) The number and types of equipment and vehicles, including an estimate of vehicular round trips associated with your operation.
                (j) An estimated timetable for the proposed operations, including any operational timing constraints.
                (k) The type and extent of security measures proposed at your area of operations.
                (l) The power sources and their transmission systems for the proposed operations.
                (m) The types and quantities of all solid and liquid waste generated and the proposed methods of storage, handling, and disposal.
                (n) The source, quantity, access route, and transportation/conveyance method for all water to be used in operations, including hydraulic fracturing, and estimations of any anticipated wastewater volumes generated, including flowback fluids from hydraulic fracturing, and the proposed methods of storage, handling, and recycling or disposal.
                (o) The following information regarding mitigation actions and alternatives considered:
                (1) A description of the steps you propose to take to mitigate anticipated adverse environmental impacts on refuge resources and uses, including, but not limited to, the refuge's land features, land uses, fish and wildlife, vegetation, soils, surface and subsurface water resources, air quality, noise, lightscapes, viewsheds, cultural resources, and economic environment.
                (2) A description of any anticipated impacts that you cannot mitigate.
                (3) A description of alternatives considered that meet the criteria of technologically feasible, least damaging methods of operations, as well as the costs and environmental effects of such alternatives.
                (p) You must submit the following information about your spill control and emergency preparedness plan. You may use a spill prevention control and countermeasure plan prepared under 40 CFR part 112 if the plan includes all of the information required by this section. You must submit:
                (1) The names, addresses, and telephone numbers of the people whom the Service can contact in the event of a spill, fire, or accident, including the order in which the individuals should be contacted.
                (2) The notification procedures and steps taken to minimize damage in the event of a spill, fire, or accident.
                (3) Identification of contaminating substances used within your area of operations or expected to be encountered during operations.
                (4) Trajectory analysis for potential spills that are not contained on location.
                (5) Identification of abnormal pressure, temperature, toxic gases or substances, or other hazardous conditions at your area of operations or expected to be encountered during operations.
                (6) Measures (e.g., procedures, facility design, equipment) to minimize risks to human health and safety, and the environment.
                (7) Steps to prevent accumulations of oil or other materials deemed to be fire hazards from occurring in the vicinity of well locations and lease tanks.
                (8) The equipment and methods for containment and cleanup of contaminating substances, including a description of the equipment available at your area of operations and equipment available from local contractors.
                (9) A stormwater drainage plan and actions intended to mitigate stormwater runoff.
                (10) Material safety data sheets for each material you will use or encounter during operations, including expected quantities maintained at your area of operations.
                (11) A description of the emergency actions you will take in the event of injury or death to fish and wildlife or vegetation.
                (12) A description of the emergency actions you will take in the event of accidents causing human injury.

                (13) Contingency plans for conditions and emergencies other than spills, such as if your area of operations is located in areas prone to hurricanes, flooding, tornadoes, fires, or earthquakes.
                
                (q) A description of the specific equipment, materials, methods, and schedule that will be used to meet the operating standards for reclamation at § 29.117.
                (r) An itemized list of the estimated costs that a third party would charge to complete reclamation.
              
              
                § 29.95
                What additional information must be included if I am proposing geophysical exploration?
                If you propose to conduct geophysical exploration, you must submit the information requested on FWS Form 3-2469, including, but not limited to:
                (a) A map showing the positions of each survey line including all source and receiver locations as determined by a locational survey, and including shot point offset distances from wells, buildings, other infrastructure, cultural resources, and environmentally sensitive areas;
                (b) The number of crews and numbers of workers in each crew;

                (c) A description of the acquisition methods, including the procedures and specific equipment you will use, and energy sources (e.g., explosives, vibroseis trucks);
                (d) A description of the methods of access along each survey line for personnel, materials, and equipment; and
                (e) A list of all explosives, blasting equipment, chemicals, and fuels you will use in the proposed operations, including a description of proposed disposal methods, transportation methods, safety measures, and storage facilities.
              
              
                § 29.96
                What additional information must be included if I am proposing drilling operations?
                If you are proposing to drill a well, you must submit the information requested on FWS Form 3-2469, including, but not limited to:
                (a) A description of the well pad construction, including dimensions and cross sections of cut-and-fill areas and excavations for ditches, sumps, and spill control equipment or structures, including lined areas;
                (b) A description of the drill rig and equipment layout, including rig components, fuel tanks, testing equipment, support facilities, storage areas, and all other well-site equipment and facilities;
                (c) A description of the type and characteristics of the proposed drilling mud systems; and
                (d) A description of the equipment, materials, and methods of surface operations associated with your drilling, well casing and cementing, well control, well evaluation and testing, well completion, hydraulic fracturing or other well stimulation, and well plugging programs.
              
              
                § 29.97
                What additional information must be included if I am proposing production operations?
                If you are proposing to produce a well, you must submit the information requested on FWS Form 3-2469, including, but not limited to:
                (a) The dimensions and the to-scale layout of the well pad, clearly identifying well locations, noting partial reclamation areas; gathering, separation, metering, and storage equipment; electrical lines; fences; spill control equipment or structures, including lined areas, artificial lift equipment, tank batteries, treating and separating vessels, secondary or enhanced recovery facilities, water disposal facilities, gas compression and/or injection facilities; metering points; sales point (if on lease); tanker pickup points; gas compressor, including size and type (if applicable); and any other well site equipment.
                (b) A general description of anticipated stimulations, servicing, and workovers.
                (c) A description of the procedures and equipment used to maintain well control.
                (d) A description of the method and means used to transport produced oil and gas, including vehicular transport; flowline and gathering line construction and operation, pipe size, and operating pressure; cathodic protection methods; surface equipment use; surface equipment location; maintenance procedures; maintenance schedules; pressure detection methods; and shutdown procedures.

                (e) A road and well pad maintenance plan, including equipment and materials to maintain the road surface and control erosion.
                
                (f) A vegetation management plan on well sites, roads, pipeline corridors, and other disturbed surface areas, including control of noxious and invasive species.
                (g) A stormwater management plan on the well site.
                (h) A produced water storage and disposal plan.
                (i) A description of the equipment, materials, and procedures proposed for well plugging.
              
            
            
              Operations Permit: Application Review and Approval
              
                § 29.100
                How will the Service process my application?
                We will conduct initial review of your application to determine if all information is complete. Once your information is complete, we will begin formal review.
              
              
                § 29.101
                How will the Service conduct an initial review?
                (a) Within 30 calendar days of receipt of your application, the Service will notify you in writing that one of the following situations exists:
                (1) Your application is complete, and the Service will begin formal review;
                (2) Your application does not meet the information requirements, in which case we will identify the additional information required to be submitted before the Service will be able to conduct formal review of your application; or
                (3) More time is necessary to complete the review, in which case the Service will provide the amount of additional time reasonably needed along with a justification.
                (b) If you submit additional information as requested under paragraph (a)(2) of this section, and the Service determines that you have met all applicable information requirements, the Service will notify you within 30 calendar days from receipt of the additional information that either:
                (1) Your application is complete, and the Service will begin formal review; or
                (2) More time is necessary to complete the initial review, in which case the Service will provide the amount of additional time reasonably needed along with a justification.
              
              
                § 29.102
                How will the Service conduct a formal review?
                For those applications for which the Service determines that the applicant holds a valid property right, the Service will conduct a formal review of your application by:
                (a) Evaluating the potential impacts of your proposal on Service-administered lands and waters, or resources of refuges; visitor uses or experiences; or visitor or employee health and safety in compliance with applicable Federal laws; and
                (b) Identifying any additional operating conditions that would apply to your approved application.
              
              
                § 29.103
                What standards must be met to approve my application?
                (a) In order to approve your operations permit application, the Service must determine that your operations will:
                (1) Use technologically feasible, least damaging methods; and
                (2) Meet all applicable operating standards.
                (b) Before operations begin, you must submit to the Service:
                (1) Financial assurance in the amount specified by the Service and in accordance with the requirements of §§ 29.150 through 29.154, Financial Assurance;
                (2) Proof of liability insurance with limits sufficient to cover injuries to persons or property caused by your operations; and
                (3) A statement under penalty of perjury, signed by an official who is authorized to legally bind the company, stating that proposed operations are in compliance with any applicable Federal law or regulation or any applicable State law or regulation related to non-Federal oil and gas operations and that all information submitted to the Service is true and correct.
              
              
                § 29.104
                What actions may the Service take on my operations permit application?

                (a) We will make a decision on your application within 180 days from the date we deem your application complete unless:
                
                (1) We and you agree that such decision will occur within a shorter or longer period of time; or
                (2) We determine that an additional period of time is required to ensure that we have, in reviewing the permit application, complied with all applicable legal requirements.
                (b) We will notify you in writing that your permit application is:
                (1) Approved, with or without operating conditions; or
                (2) Denied, and provide justification for the denial. Any such denial must be consistent with § 29.40(c).
              
            
            
              Operating Standards
              
                § 29.110
                What are the purposes of the Service's operating standards?
                The purposes are to:
                (a) Protect Service-administered lands and waters, and refuge resources; wildlife-dependent visitor uses and experiences; and visitor and employee health and safety; and
                (b) Ensure use of technologically feasible, least damaging methods. The operating standards give us and the operator flexibility to consider using alternative methods, equipment, materials design, and conduct of operations.
              
              
                § 29.111
                What general facility design and management standards must I meet?
                As a permittee, you must:
                (a) Design, construct, operate, and maintain access to your operational site to cause the minimum amount of surface disturbance needed to safely conduct operations and to avoid areas we have identified as containing sensitive resources.
                (b) Install and maintain secondary containment materials and structures for all equipment and facilities using or storing contaminating substances. The containment system must be sufficiently impervious to prevent discharge and must have sufficient storage capacity to contain, at a minimum, the largest potential spill incident.
                (c) Keep temporarily stored waste in the smallest area feasible, and confine the waste to prevent escape as a result of percolation, rain, high water, or other causes. You must regularly remove waste from the refuge and lawfully dispose of the waste in a direct and workable timeframe. You may not establish a solid waste disposal site on a refuge.
                (d) Use engines that adhere to applicable Federal and State emission standards.
                (e) Construct, maintain, and use roads in a manner to minimize fugitive dust emissions.
                (f) Design, operate, and maintain your operations and equipment in a manner consistent with good air pollution control practices so as to minimize emissions and leaks of air pollutants and hydrocarbons, including intentional releases or flaring of gases.
                (g) Control the invasion of noxious and invasive plant and animal species in your area of operations from the beginning through final reclamation.
                (h) Avoid conducting ground-disturbing operations within 500 feet of any surface water, including an intermittent or ephemeral watercourse, or wetland, or any refuge structure or facility used by refuges for interpretation, public recreation, or administration. We may increase or decrease this distance consistent with the need to protect Service-administered structures or facilities, visitor uses or experiences, or visitor or employee health and safety; or to ensure that you have reasonable access to your non-Federal oil and gas. Measurements for purposes of this paragraph are by map distance.
              
              
                § 29.112
                What fish and wildlife protection standards must I meet?
                To protect fish and wildlife resources on the refuge, you must:
                (a) Along with your employees and contractors, adhere to all refuge regulations for the protection of fish, wildlife, and plants;
                (b) Ensure that you, your employees, and contractors have been informed and educated by the refuge staff on the appropriate protection practices for wildlife conservation;
                (c) Conduct operations in a manner that does not create an unsafe environment for fish and wildlife by avoiding or minimizing exposure to physical and chemical hazards; and
                (d) Conduct operations in a manner that avoids or minimizes impacts to sensitive wildlife, including timing and location of operations.
              
              
                
                § 29.113
                What hydrologic standards must I meet?
                You must:
                (a) Construct facilities in a manner that maintains hydrologic movement and function.
                (b) Not cause measurable degradation of surface water or groundwater beyond that of existing conditions.
                (c) Conduct operations in a manner that maintains natural processes of erosion and sedimentation.
              
              
                § 29.114
                What safety standards must I meet?
                To ensure the safety of your operations, you must:
                (a) Maintain your area of operations in a manner that avoids or minimizes the cause or spread of fire and does not intensify fire originating outside your operations area;
                (b) Maintain structures, facilities, improvements, and equipment in a safe and professional manner in order not to create an unsafe environment for refuge resources, visitors, and employees, by avoiding or minimizing exposure to physical and chemical hazards; and
                (c) Provide site-security measures to protect visitors from hazardous conditions resulting from your operations.
              
              
                § 29.115
                What lighting and visual standards must I meet?
                (a) You must design, shield, and focus lighting to minimize the effects of spill light on the night sky or adjacent areas; and
                (b) You must reduce visual contrast in the landscape in selecting the area of operations, avoiding unnecessary disturbance, choosing appropriate colors and materials for roads and permanent structures, and other means.
              
              
                § 29.116
                What noise reduction standards must I meet?
                You must prevent or minimize all noise that:
                (a) Adversely affects refuge resources or uses, taking into account frequency, magnitude, or duration; or
                (b) Exceeds levels that have been identified through monitoring as being acceptable to or appropriate for uses at the sites being monitored.
              
              
                § 29.117
                What reclamation and protection standards must I meet?
                (a) You must promptly clean up and remove from the refuge any released contaminating substances in accordance with all applicable Federal, State, and local laws.
                (b) You must perform partial reclamation of areas that are no longer necessary to conduct operations. You must begin final reclamation within 6 months after you complete your authorized operations unless we authorize a different reclamation period in writing.
                (c) You must protect all survey markers (e.g., monuments, witness corners, reference monuments, and bearing trees) against destruction, obliteration, or damage from operations. You are responsible for reestablishment, restoration, and referencing of any monuments, corners, and bearing trees that are destroyed, obliterated, or damaged by your operations.
                (d) You must complete reclamation by:
                (1) Plugging all wells;
                (2) Removing all above-ground structures, equipment, roads, and all other manmade material and debris resulting from operations;
                (3) Removing or neutralizing any contaminating substances;

                (4) Reestablishing native vegetative communities, or providing for conditions where ecological processes typical of the ecological zone (e.g., plant or wildlife succession) will reestablish themselves;
                (5) Grading to conform the contours to pre-existing elevations as necessary to maximize ecological function;
                (6) Restoring conditions to pre-disturbance hydrologic movement and functionality;
                (7) Restoring natural systems using native soil material that is similar in character to the adjacent undisturbed soil profiles;
                (8) Ensuring that reclamation does not interfere with visitor use or with administration of the refuge;

                (9) Attaining conditions that are consistent with the management objectives of the refuge, designed to meet the purposes for which the refuge was established; and
                
                (10) Coordinating with us or with other operators who may be using a portion of your area of operations to ensure proper and equitable apportionment of reclamation responsibilities.
              
              
                § 29.118
                What additional operating standards apply to geophysical operations?
                If you conduct geophysical operations, you must do all of the following:
                (a) Use surveying methods that minimize the need for vegetative trimming and removal.
                (b) Locate source points using industry-accepted minimum safe-offset distances from pipelines, telephone lines, railroad tracks, roads, power lines, water wells, oil and gas wells, oil- and gas-production facilities, and buildings.
                (c) Use equipment and methods that, based upon the specific environment, will minimize impacts to Service-administered lands and waters, and resources of refuges; visitor uses and experiences; and visitor and employee health and safety.
                (d) If you use shot holes, you must:
                (1) Use biodegradable charges;
                (2) Plug all shot holes to prevent a pathway for migration for fluids along any portion of the bore; and
                (3) Leave the site in a clean and safe condition that will not impede surface reclamation or pose a hazard to wildlife or human health and safety.
              
              
                § 29.119
                What additional operating standards apply to drilling and production operations?
                If you conduct drilling and production operations, you must meet all of the following standards:
                (a) To conduct drilling operations, you must:
                (1) Use containerized mud circulation systems for operations;
                (2) Not create or use earthen pits;
                (3) Take all necessary precautions to keep your wells under control at all times, using only employees, contractors, or subcontractors trained and competent in well control procedures and equipment operation, and using industry-accepted well control equipment and practices; and
                (4) Design, implement, and maintain integrated casing, cementing, drilling fluid, completion, stimulation, and blowout prevention programs to prevent escape of fluids to the surface and to isolate and protect usable water zones throughout the life of the well, taking into account all relevant geologic and engineering factors.
                (b) To conduct production operations, in addition to meeting the standards of paragraphs (a)(1) through (a)(4) of this section, you must do all of the following:
                (1) Monitor producing conditions for early indications that could lead to loss of mechanical integrity of producing equipment.
                (2) Maintain all surface equipment and the wellhead to prevent leaks or releases of any fluids or air pollutants.
                (3) Identify wells and related facilities with appropriate signage. Signs must remain in place until the well is plugged and abandoned and the related facilities are removed. Signs must be of durable construction, and the lettering must be legible and large enough to be read under normal conditions at a distance of at least 50 feet. Each sign must show the name of the well, name of the operator, and the emergency contact phone number.
                (4) Remove all equipment and materials when not needed for the current phase of your operation.
                (5) Plug all wells, leaving the surface in a clean and safe condition that will not impede surface reclamation or pose a hazard to wildlife or human health and safety, in accordance with § 29.117.
              
            
            
              General Terms and Conditions
              
                § 29.120
                What terms and conditions apply to all operators?
                The following terms and conditions apply to all operators, regardless of whether these terms and conditions are expressly included in the permit:

                (a) You must comply with all applicable operating standards in §§ 29.111 through 29.119; these operating standards will be incorporated in the terms and conditions of your operations permit. Violation of these operating standards, unless otherwise provided in your operations permit, will subject you to the Prohibited Acts and Penalties provisions of §§ 29.190 through 29.192.
                
                (b) You are responsible for ensuring that all of your employees, agents, contractors, and subcontractors comply fully with the requirements of this subpart.
                (c) You may be required to reimburse the Service for the costs of processing and administering temporary access permits and operations permits.
                (d) You may not use any surface water or groundwater from a source located on a refuge unless you have demonstrated a right to use that water or the use has been approved by the Service as the technologically feasible, least damaging method.
                (e) You agree to indemnify and hold harmless the United States and its officers and employees from and against any and all liability of any kind whatsoever arising out of or resulting from the acts or omissions of you and your employees, agents, representatives, contractors, and subcontractors in the conduct of activities under a Service-issued permit.
                (f) You will be required to take all reasonable precautions to avoid, minimize, rectify, or reduce the overall impacts of your proposed oil and gas activities to the refuge. You may be required to mitigate for impacts to refuge resources and lost uses. Mutually agreed to mitigation tools for this purpose may include providing alternative habitat creation or restoration, land purchase, or other resource compensation.
                (g) You are responsible for unanticipated and unauthorized damages as a direct or indirect result of your operations. You will be responsible for the actions and consequences of your employees and subcontractors. You will also be responsible for any reclamation of damages to refuge resources directly or indirectly caused by your operations through the occurrence of severe weather, fire, earthquakes, or the like thereof.
              
              
                § 29.121
                What monitoring and reporting is required for all operators?
                (a) The Service may access your area of operations at any time to monitor the effects of your operations to ensure compliance with the regulations in this subpart.
                (b) The Service may determine that third-party monitors are necessary to ensure compliance with your operations permit and to protect Service-administered lands and waters, or the resources of refuges, visitor uses and experiences, and visitor or employee health and safety.
                (1) The Service's determination will be based on the scope and complexity of the proposed operation, reports that you are required to submit under paragraph (e) of this section, and whether the refuge has the staff and technical ability to ensure compliance with the operations permit and any provision of this subpart.
                (2) A third-party monitor will report directly to the Service at intervals determined by the Service. We will make the information reported available to you upon your request.
                (3) You will be responsible for the cost of the third-party monitor.
                (c) You must notify the Service within 24 hours of any injuries to or mortality of fish, wildlife, or endangered or threatened plants resulting from your operations.
                (d) You must notify the Service of any accidents involving serious personal injury or death and of any fires or spills on the site immediately after the accident occurs. You must submit a full written report on the accident to the Service within 90 days after the accident occurs.
                (e) Upon our request, you must submit reports or other information necessary to verify compliance with your permit or with any provision of this subpart. To fulfill this request, you may submit to us reports that you have submitted to the State under State regulations, or that you have submitted to any other Federal agency to the extent they are sufficient to verify compliance with permits or this subpart.

                (f) If your operations include hydraulic fracturing, you must provide the Service with a report including the true vertical depth of the well, total water volume used, and a description of the base fluid and each additive in the hydraulic fracturing fluid, including the trade name, supplier, purpose, ingredients, Chemical Abstract Service Number (CAS), maximum ingredient concentration in additive (percent by mass), and maximum ingredient concentration in hydraulic fracturing fluid (percent by mass). The report must be either submitted through FracFocus or another Service-designated database.
              
              
                § 29.122
                For how long is my operations permit valid?
                Operations permits remain valid for the duration of the operation. Provisions of § 29.160 apply.
              
            
            
              Access Fees
              
                § 29.140
                May I cross Federal property to reach the boundary of my oil and gas right?
                The Service may grant you the privilege of access on, across, or through Service-administered lands or waters to reach the boundary of your oil and gas right. You should contact the Service to determine if additional permits are necessary for access.
              
              
                § 29.141
                Will the Service charge me a fee for access?
                (a) The Service will charge you a fee if you require use of Service-administered lands or waters outside the boundary or scope of your oil and gas right:
                (1) If you require new use of Service-administered lands or waters, we will charge you a fee based on the fair market value of that use.
                (2) Fees under this section will not be charged for access within the scope of your oil and gas right or access to your right that is otherwise provided for by law.
                (b) If access to your oil and gas right is across an existing refuge road, we may charge a fee according to a posted fee schedule.
              
              
                § 29.142
                Will I be charged a fee for emergency access to my operations?
                No.
                (a) The Service will not charge a fee for access across Service-administered lands or waters beyond the scope of your oil and gas right as necessary to respond to an emergency situation at your area of operations if we determine after the fact that the circumstances required an immediate response to either:
                (1) Prevent or minimize injury to refuge resources; or
                (2) Ensure public health and safety.
                (b) You will remain liable for any damage caused to refuge resources as a result of such emergency access.
              
            
            
              Financial Assurance
              
                § 29.150
                When do I have to provide financial assurance to the Service?
                You will need to provide financial assurance as a condition of approval for your operations permit when you submit your application. You must file financial assurance with us in a form acceptable to the Service and payable upon demand. This financial assurance is in addition to any financial assurance required by any other Federal or State regulatory authority.
              
              
                § 29.151
                How does the Service establish the amount of financial assurance?
                (a) You are responsible for completing reclamation of your disturbances, whether within or outside your permit area, in accordance with this subpart and the terms of your permit. If you fail to properly complete reclamation, you will be liable for the full costs of completing the reclamation. We will base the financial assurance amount upon the estimated cost that a third-party contractor would charge to complete reclamation in accordance with this subpart. If the cost of reclamation exceeds the amount of your financial assurance, you will remain liable for all costs of reclamation in excess of the financial assurance.
                (b) The Service will reduce the required amount of your financial assurance during the pendency of operations by the amount we determine is represented by in-kind reclamation you complete during your operations.
              
              
                § 29.152
                Will the Service adjust the amount required for my financial assurance?
                The Service may require, or you may request, an adjustment to the financial assurance amount because of any circumstances that increase or decrease the estimated costs established under § 29.151.
              
              
                
                § 29.153
                When will the Service release my financial assurance?
                (a) Your responsibility under the financial assurance will continue until either:
                (1) The Service determines that you have met all applicable reclamation operating standards and any additional reclamation requirements that may be included in your operations permit; or
                (2) A new operator assumes your operations, as provided in § 29.170(b).
                (b) You will be notified by the Service within 30 calendar days of our determination that your financial assurance has been released.
              
              
                § 29.154
                Under what circumstances will I forfeit my financial assurance?
                (a) You may forfeit all or part of your financial assurance if we cannot secure your compliance with the provisions of your operations permit or a provision of this subpart. The part of your financial assurance forfeited is based on costs to the Service to remedy your noncompliance.
                (b) In addition to forfeited financial assurance, we may temporarily:
                (1) Prohibit you from removing all structures, equipment, or other materials from your area of operations;
                (2) Require you to secure the operations site and take any necessary actions to protect Service-administered lands and waters, and resources of the refuge; visitor uses; and visitor or employee health and safety; and
                (3) Suspend review of any permit applications you have submitted until we determine that all violations of permit provisions or of any provision of this subpart are resolved.
                (4) Seek recovery as provided in § 29.151 for all costs of reclamation in excess of the posted financial assurance.
              
            
            
              Modification to an Operation
              
                § 29.160
                Can I modify operations under an approved permit?
                The Service may amend an approved temporary access permit or an operations permit to adjust to changed conditions or to address unanticipated conditions, either upon our own action or at your request.
                (a) To request a modification to your operation, you must provide, in writing, to the Service, your assigned permit number, a description of the proposed modification, and an explanation of why the modification is needed. We will review your request for modification under the approval standards at §§ 29.72 or 29.103. You may not implement any modification until you have received the Service's written approval.
                (b) If the Service needs to amend your temporary access permit or operations permit, you will receive a written notice that:
                (1) Describes the modification required and justification;
                (2) Specifies the time within which you must notify the Service that you either accept the modifications to your permit or explain any concerns you may have; and
                (3) Absent any concerns, specifies the time within which you must incorporate the modification into your operations.
              
            
            
              Change of Operator
              
                § 29.170
                What are my responsibilities if I transfer my right to operate?
                (a) If your operations are being conducted under § 29.44, you must notify the Service in writing within 30 calendar days from the date the new operator acquires the rights to conduct operations. Your written notification must include:
                (1) The names and addresses of the person or entity conveying the right and of the person or entity acquiring the right;
                (2) The effective date of transfer;
                (3) The description of the rights, assets, and liabilities being transferred and which ones, if any, are being reserved by the previous operator; and
                (4) A written acknowledgement from the new operator that the contents of the notification are true and correct.
                (b) If your operations are being conducted under § 29.43 or an operations permit:
                (1) You must provide notice under paragraph (a) of this section.

                (2) You remain responsible for compliance with your operations permit, and we will retain your financial assurance until the new operator:
                
                (i) Adopts and agrees in writing to conduct operations in accordance with all terms and conditions of your operations permit;
                (ii) Provides financial assurance with us that is acceptable to the Service and made payable to the Service; and
                (iii) Receives written notification from the Service that transfer of the operations permit has been approved.
              
              
                § 29.171
                What must I do if operations are transferred to me?
                (a) If another operator transfers operations conducted under § 29.44, as the transferee you may continue operating under the requirements of that section, but:
                (1) Within 30 calendar days from the date of the transfer, you must provide to the Service:
                (i) Documentation demonstrating that you hold the right to operate; and
                (ii) The names, phone numbers, and addresses of your:
                (A) Primary company representative;
                (B) Representative responsible for field supervision; and
                (C) Representative responsible for emergency response.
                (2) Within 90 days, or as otherwise agreed to by the Service, submit an operations permit application in compliance with §§ 29.90-29.97, Operations Permit: Application, that must be approved in compliance with applicable provisions of this subpart and under the timelines outlined in §§ 29.100-29.103, Operations Permit: Application Review and Approval.
                (b) If another operator transfers operations conducted under § 29.43 or an operations permit, you must within 30 days of commencing transferred operations:
                (1) Provide documentation demonstrating that you hold the right to operate.
                (2) Provide the names, phone numbers, and addresses of your:
                (i) Primary company representative;
                (ii) Representative responsible for field supervision; and
                (iii) Representative responsible for emergency response.
                (3) Agree in writing to conduct operations in accordance with all terms and conditions of the previous operator's permit.
                (4) File financial assurance with us that is acceptable to the Service and made payable to the Service.
                (5) Receive written approval from the Service for the transfer of the operation's permit.
                (c) You may modify operations transferred to you in accordance with § 29.160.
              
            
            
              Well Plugging
              
                § 29.180
                When must I plug my well?
                Except as provided in § 29.181, you must plug your well, in accordance with the standards and procedures outlined in this subpart, when any of the following occurs:
                (a) Your drilling operations have ended and you have taken no further action on your well within 60 calendar days;
                (b) Your well, which has been completed for production operations, has no measurable production quantities for 12 consecutive months; or
                (c) The period approved in your permit to maintain your well in shut-in status has expired.
              
              
                § 29.181
                Can I get an extension to the well plugging requirement?
                (a) You may apply for either an operations permit or a modification to your approved operations permit to maintain your well in a shut-in status for up to 5 years. Provide the information requested on FWS Form 3-2469, including, but not limited to:
                (1) An explanation of why the well is shut-in or temporarily abandoned and your future plans for utilization;
                (2) A demonstration of the mechanical integrity of the well; and
                (3) A description of the manner in which your well, equipment, and area of operations will be maintained in accordance with the standards in the subpart.

                (b) Based on the information provided under this section, we may approve your application to maintain your well in shut-in status for a period up to 5 years. We may condition an extension on an adjustment of your financial assurance.
                
                (c) You may apply for additional extensions by submitting a new application under paragraph (a) of this section.
              
            
            
              Prohibited Acts and Penalties
              
                § 29.190
                What acts are prohibited under this subpart?
                The following acts are prohibited:
                (a) Operating in violation of the terms or conditions of a temporary access permit, an operations permit, a permit under § 29.43, or any applicable provision of this subpart, including §§ 29.60-29.64 for pre-existing operations.
                (b) Damaging Service-administered lands or waters, or resources of a refuge, as a result of failure to comply with the terms or conditions of a temporary access permit, an operations permit, operations being conducted under §§ 29.43 or 29.44, or any provision of this subpart.
                (c) Conducting operations without a temporary access permit or an operations permit, unless conducting operations under §§ 29.43 or 29.44.
                (d) Failure to comply with any suspension or revocation order issued under this subpart.
                (e) Failure to comply with the applicable provisions of Federal law or regulation including this subchapter.
                (f) Failure to comply with the applicable provisions of the laws and regulations of the State wherein any operation is located unless further restricted by Federal law or regulation including this subchapter.
              
              
                § 29.191
                What enforcement actions can the Service take?
                If you engage in a prohibited act:
                (a) The Service may suspend and/or revoke your approved operations permit and your authorization for operations as set forth at § 29.43 and § 29.44; and/or
                (b) All prohibited acts are subject to the penalty provisions set forth at § 28.31 of this subchapter.
              
              
                § 29.192
                How do violations affect my ability to obtain a permit?
                Until you comply with the regulations in this subpart, we will not consider a request to conduct any new operations, except plugging and reclamation operations, on Service-administered lands or waters.
              
            
            
              Appeals
              
                § 29.200
                Can I, as operator, appeal Service decisions?
                Yes. If you disagree with a decision made by the Service under this subpart, you may use the appeals process in § 25.45 of this subchapter. The process set forth in § 25.45 will be used for appeal of any written decision concerning approval, denial, or modification of an operation made by the Service under this subpart. No Service decision under this subpart that is subject to appeal to the Regional Director or the Director shall be considered final agency action subject to judicial review under 5 U.S.C. 704 until the Regional Director has rendered his or her decision on the matter. The decision of the Regional Director will constitute the Service's final agency action, and no further appeal will lie in the Department from that decision.
              
            
            
              Public Information
              
                § 29.210
                How can the public learn about oil and gas activities on refuge lands?
                (a) Interested parties may view publicly available documents at the refuge's office during normal business hours or by other means prescribed by the refuge. The availability for public inspection of information about the nature, location, character, or ownership of refuge resources will conform to all applicable laws and implementing regulations, standards, and guidelines.
                (b) The refuge will make available for public inspection any documents that an operator submits to the Service under this subpart except those that the operator has identified as proprietary or confidential.
                (c) For the information required in § 29.121(f), the operator and the owner of the information will be deemed to have waived any right to protect from public disclosure information submitted through FracFocus or another Service-designated database.

                (d) For information required under this subpart that the owner of the information claims to be exempt from public disclosure and is withheld from the Service, a corporate officer, managing partner, or sole proprietor of the operator must sign and the operator must submit to the authorized officer an affidavit that:
                (1) Identifies the owner of the withheld information and provides the name, address, and contact information for a corporate officer, managing partner, or sole proprietor of the owner of the information;
                (2) Identifies the Federal statute or regulation that would prohibit the Service from publicly disclosing the information if it were in the Service's possession;
                (3) Affirms that the operator has been provided the withheld information from the owner of the information and is maintaining records of the withheld information, or that the operator has access and will maintain access to the withheld information held by the owner of the information;
                (4) Affirms that the information is not publicly available;
                (5) Affirms that the information is not required to be publicly disclosed under any applicable local, State, tribal, or Federal law;
                (6) Affirms that the owner of the information is in actual competition and identifies competitors or others that could use the withheld information to cause the owner of the information substantial competitive harm;
                (7) Affirms that the release of the information would likely cause substantial competitive harm to the owner of the information and provides the factual basis for that affirmation; and
                (8) Affirms that the information is not readily apparent through reverse engineering with publicly available information.
                (e) If the operator relies upon information from third parties, such as the owner of the withheld information, to make the affirmations in paragraphs (d)(6) through (d)(8) of this section, the operator must provide a written affidavit from the third party that sets forth the relied-upon information.
                (f) The Service may require any operator to submit to the Service any withheld information, and any information relevant to a claim that withheld information is exempt from public disclosure.
                (g) If the Service determines that the information submitted under paragraphs (d) or (e) of this section is not exempt from disclosure, the Service will make the information available to the public after providing the operator and owner of the information with no fewer than 10 business days' notice of the Service's determination.
                (h) The operator must maintain records of the withheld information until the later of the Service's release of the operator's financial assurance or 7 years after completion of operations on refuge lands. Any subsequent operator will be responsible for maintaining access to records required by this paragraph during its operation of the well. The operator will be deemed to be maintaining the records if it can promptly provide the complete and accurate information to the Service, even if the information is in the custody of its owner.
                (i) If any of the chemical identity information required in this subpart is withheld, the operator must provide the generic chemical name in the submission required. The generic chemical name must be only as nonspecific as is necessary to protect the confidential chemical identity, and should be the same as or no less descriptive than the generic chemical name provided to the Environmental Protection Agency.
              
            
            
              Information Collection
              
                § 29.220
                Has the Office of Management and Budget approved the collection of information?
                The Office of Management and Budget reviewed and approved the information collection requirements contained in this subpart and assigned OMB Control No. 1018-0162. We use the information collected under this subpart to manage non-Federal oil and gas operations on Service-administered lands or waters for the purpose of protecting wildlife and habitat, water quality and quantity, wildlife-dependent recreational opportunities, and the health and safety of employees and visitors on the NWRS. We may not conduct or sponsor and you are not required to respond to a collection of information unless it displays a currently valid OMB control number.
              
            
          
        
        
          
          Pt. 30
          PART 30—RANGE AND FERAL ANIMAL MANAGEMENT
          
            
              Subpart A—Range Animals
              Sec.
              30.1
              Surplus range animals.
              30.2
              Disposition of surplus range animals.
            
            
              Subpart B—Feral Animals
              30.11
              Control of feral animals.
              30.12
              Disposition of feral animals.
            
          
          
            Authority:
            5 U.S.C. 301; 16 U.S.C. 668dd, as amended; 16 U.S.C. 715i, as amended; 41 CFR 101-44.
          
          
            Subpart A—Range Animals
            
              § 30.1
              Surplus range animals.
              Range animals on fenced wildlife refuge areas, including buffalo and longhorn cattle, determined to be surplus to the needs of the conservation program may be planned and scheduled for disposal.
              [38 FR 16356, June 22, 1973]
            
            
              § 30.2
              Disposition of surplus range animals.
              Disposition shall be made only during regularly scheduled disposal program periods, except in the event of exigent circumstances affecting the animals, their range, or the recipient. The Refuge Manager is responsible for determining the existence of “exigent circumstances.” Surplus range animals may be disposed of, subject to State and Federal health laws and regulations, by donation for specific purposes to public agencies, public institutions, other governments or charitable institutions, or sold on the open market.
              [62 FR 19937, Apr. 24, 1997]
            
          
          
            Subpart B—Feral Animals
            
              § 30.11
              Control of feral animals.
              (a) Feral animals, including horses, burros, cattle, swine, sheep, goats, reindeer, dogs, and cats, without ownership that have reverted to the wild from a domestic state may be taken by authorized Federal or State personnel or by private persons operating under permit in accordance with applicable provisions of Federal or State law or regulation.
              (b) [Reserved]
              [31 FR 16027, Dec. 15, 1966]
            
            
              § 30.12
              Disposition of feral animals.
              Feral animals taken on wildlife refuge areas may be disposed of by sale on the open market, gift or loan to public or private institutions for specific purposes, and as otherwise provided in section 401 of the act of June 15, 1935 (49 Stat. 383, 16 U.S.C. 715s).
              [38 FR 16356, June 22, 1973]
            
          
        
        
          Pt. 31
          PART 31—WILDLIFE SPECIES MANAGEMENT
          
            
              Subpart A—Surplus Wildlife
              Sec.
              31.1
              Determination of surplus wildlife populations.
              31.2
              Methods of surplus wildlife population control and disposal.
            
            
              Subpart B—Terms and Conditions of Wildlife Reduction and Disposal
              31.11
              Donation and loan of wildlife specimens.
              31.12
              Sale of wildlife specimens.
              31.13
              Commercial harvest of fishery resources.
              31.14
              Official animal control operations.
              31.15
              Public hunting and fishing programs.
              31.16
              Trapping program.
              31.17
              Disposal of furs and pelts.
            
          
          
            Authority:
            Sec. 2, 33 Stat. 614, as amended, sec. 5, 43 Stat. 651, secs. 5, 10, 45 Stat. 449, 1224, secs. 4, 2, 48 Stat. 402, as amended, 451, as amended, 1270, sec. 4, 76 Stat. 654; 5 U.S.C. 301, 16 U.S.C. 685, 725, 690d, 715i, 664, 718(b), 43 U.S.C. 315a, 16 U.S.C. 460k; sec. 2, 80 Stat. 926; 16 U.S.C. 668bb.
          
          
            Source:
            31 FR 16027, Dec. 15, 1966, unless otherwise noted.
          
          
            Subpart A—Surplus Wildlife
            
              § 31.1
              Determination of surplus wildlife populations.
              The populations and requirements of wildlife species on wildlife refuge areas shall be determined by population census, habitat evaluation, and other means of ecological study.
            
            
              § 31.2
              Methods of surplus wildlife population control and disposal.

              Upon a determination that wildlife are surplus to a balanced conservation program on any wildlife refuge area, the surplus may be reduced or utilized in accordance with Federal and State law and regulation by:
              (a) Donation or loan to public agencies and institutions.
              (b) Sale to public or private agencies and institutions.
              (c) Commercial harvest of fishery resources.
              (d) Official wildlife control operations.
              (e) Public hunting or fishing.
              (f) Trapping.
            
          
          
            Subpart B—Terms and Conditions of Wildlife Reduction and Disposal
            
              § 31.11
              Donation and loan of wildlife specimens.
              Wildlife specimens may be donated or loaned to public institutions for specific purposes. Donation or loans of resident species of wildlife will not be made unless the recipient has secured the approval of the State.
              [38 FR 16356, June 22, 1973]
            
            
              § 31.12
              Sale of wildlife specimens.
              Surplus wildlife specimens may be sold alive or butchered, dressed and processed subject to Federal and State laws and regulations and the provisions of this part.
            
            
              § 31.13
              Do we allow commercial harvest of fishery resources?
              Refuge managers may allow commercial harvest of fishery resources by issuance of a permit or by refuge-specific regulation in compliance with applicable State and Federal laws when compatible and in compliance with § 29.1 of this subchapter C.
              [69 FR 54362, Sept. 8, 2004]
            
            
              § 31.14
              Official animal control operations.
              (a) Animal species which are surplus or detrimental to the management program of a wildlife refuge area may be taken in accordance with Federal and State laws and regulations by Federal or State personnel or by permit issued to private individuals.
              (b) Animal species which are damaging or destroying Federal property within a wildlife refuge area may be taken or destroyed by Federal personnel.
            
            
              § 31.15
              Public hunting and fishing programs.
              The privilege of hunting and fishing may be extended to the general public under the provisions of regulations cited in parts 32 and 33 of this subchapter.
            
            
              § 31.16
              Trapping program.
              Except as hereafter noted, persons trapping animals on wildlife refuge areas where trapping has been authorized shall secure and comply with the provisions of a Federal permit issued for that purpose. This permit shall specify the terms and conditions of trapping activity and the rates of charge or division of pelts, hides, and carcasses. Lands acquired as “waterfowl production areas” shall be open to public trapping without Federal permit provided that trapping on all or part of individual areas may be temporarily suspended by posting upon occasions of unusual or critical conditions affecting land, water, vegetation, or wildlife populations. Each person trapping on any wildlife refuge area shall possess the required State license or permit and shall comply with the provisions of State laws and regulations.
              [36 FR 17998, Sept. 8, 1971]
            
            
              § 31.17
              Disposal of furs and pelts.
              The disposition of animals and the pelts or carcasses thereof accruing to the United States through the trapping programs shall be sold by public auction or on the open market unless required for official purposes.
            
          
        
        
          Pt. 32
          PART 32—HUNTING AND FISHING
          
            
              Subpart A—General Provisions
              Sec.
              32.1
              Opening of wildlife refuge areas to hunting.
              32.2
              What are the requirements for hunting on areas of the National Wildlife Refuge System?
              32.3
              What are the procedures for publication of refuge-specific hunting regulations?
              32.4

              Opening of wildlife refuge areas to fishing.
              
              32.5
              What are the requirements for sportfishing on areas of the National Wildlife Refuge System?
              32.6
              What are the procedures for publication of refuge-specific sport fishing regulations?
              32.7
              What refuge units are open to hunting and/or sport fishing?
              32.8
              Areas closed to hunting.
              32.9
              Information collection requirements.
            
            
              Subpart B—Refuge-Specific Regulations for Hunting and Fishing
              32.20
              Alabama.
              32.21
              Alaska.
              32.22
              Arizona.
              32.23
              Arkansas.
              32.24
              California.
              32.25
              Colorado.
              32.26
              Connecticut.
              32.27
              Delaware.
              32.28
              Florida.
              32.29
              Georgia.
              32.30
              Hawaii.
              32.31
              Idaho.
              32.32
              Illinois.
              32.33
              Indiana.
              32.34
              Iowa.
              32.35
              Kansas.
              32.36
              Kentucky.
              32.37
              Louisiana.
              32.38
              Maine.
              32.39
              Maryland.
              32.40
              Massachusetts.
              32.41
              Michigan.
              32.42
              Minnesota.
              32.43
              Mississippi.
              32.44
              Missouri.
              32.45
              Montana.
              32.46
              Nebraska.
              32.47
              Nevada.
              32.48
              New Hampshire.
              32.49
              New Jersey.
              32.50
              New Mexico.
              32.51
              New York.
              32.52
              North Carolina.
              32.53
              North Dakota.
              32.54
              Ohio.
              32.55
              Oklahoma.
              32.56
              Oregon.
              32.57
              Pennsylvania.
              32.58
              Rhode Island.
              32.59
              South Carolina.
              32.60
              South Dakota.
              32.61
              Tennessee.
              32.62
              Texas.
              32.63
              Utah.
              32.64
              Vermont.
              32.65
              Virginia.
              32.66
              Washington.
              32.67
              West Virginia.
              32.68
              Wisconsin.
              32.69
              Wyoming.
              32.70
              Guam.
            
          
          
            Authority:
            5 U.S.C. 301; 16 U.S.C. 460k, 664, 668dd-668ee, and 715i; Pub. L. 115-20, 131 Stat. 86.
          
          
            Source:
            58 FR 5064, Jan. 19, 1993, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 32.1
              Opening of wildlife refuge areas to hunting.

              The opening of a wildlife refuge area to hunting will be dependent upon the provisions of law applicable to the area and upon a determination by the Secretary that the opening of the area to the hunting of migratory game birds, upland game, or big game will be compatible with the principles of sound wildlife management and will otherwise be in the public interest. The opening or closing of wildlife refuge areas to hunting shall be in accordance with the rulemaking requirements of the Administrative Procedure Act (5 U.S.C. 553). Lands acquired pursuant to the Act of May 18, 1948 (62 Stat. 238, 16 U.S.C. 695) will be opened to hunting only after it has been determined that the major portion of the crops in the vicinity of the area involved have been harvested, that the period of susceptibility of such crops to wildfowl depredation has passed, or that the possibility of these crops being damaged by waterfowl is minor. Lands acquired as “waterfowl production areas” shall annually be open to the hunting of migratory game birds, upland game, and big game subject to the provisions of State law and regulations and the pertinent provisions of parts 25 through 31 of this subchapter: Provided, That all forms of hunting or entry on all or any part of individual areas may be temporarily suspended by posting upon occasions of unusual or critical conditions of, or affecting land, water, vegetation, or wildlife populations.
            
            
              § 32.2
              What are the requirements for hunting on areas of the National Wildlife Refuge System?
              The following provisions shall apply to each person while engaged in public hunting on areas of the National Wildlife Refuge System:

              (a) Each person shall secure and possess the required State license.
              
              (b) Each person 16 years of age and older shall secure and possess a Migratory Bird Hunting Stamp while hunting migratory waterfowl.
              (c) Each person shall comply with the applicable provisions of Federal law and regulations including this subchapter and the current Federal Migratory Bird Regulations.
              (d) Each person shall comply with the applicable provisions of the laws and regulations of the State wherein any area is located unless further restricted by Federal law or regulation.
              (e) Each person shall comply with the terms and conditions authorizing access or use of wildlife refuges, including the terms and conditions under which hunting permits are issued.
              (f) Each person must comply with the provisions of any refuge-specific regulations governing hunting on the wildlife refuge area. Regulations, special conditions, and maps of the hunting areas for a particular wildlife refuge are available at that area's headquarters. In addition, refuge-specific hunting regulations for migratory game bird, upland game, and big game hunting appear in §§ 32.20 through 32.72.
              (g) The use of any drug on any arrow for bow hunting on national wildlife refuges is prohibited. Archers may not have arrows employing such drugs in their possession on any national wildlife refuge.
              (h) The unauthorized distribution of bait and the hunting over bait is prohibited on wildlife refuge areas. (Baiting is authorized in accordance with State regulations on national wildlife refuges in Alaska).
              (i) The use of nails, wire, screws or bolts to attach a stand to a tree, or hunting from a tree into which a metal object has been driven to support a hunter is prohibited on wildlife refuge areas.
              (j) The use or possession of alcoholic beverages while hunting is prohibited.
              (k) You may possess only approved nontoxic shot while in the field, which we identify in 50 CFR 20.21(j), while on Waterfowl Production Areas, or on certain other areas of the National Wildlife Refuge System as delineated on maps, leaflets and/or signs, available at each refuge headquarters or posted at each refuge, or as stated in refuge-specific regulations. Where we allow turkey and deer hunting, you may use slugs and shot containing lead to hunt these species unless prohibited by refuge-specific regulations and/or State law.
              (l) The refuge-specific regulations (§ 32.20 through § 32.72) may include the items discussed in § 32.3(b). Refuge permits and brochures should also include those items and any special conditions allowed by paragraph (f) of this section.
              [58 FR 5064, Jan. 19, 1993, as amended at 63 FR 46914, Sept. 3, 1998; 65 FR 30777, May 12, 2000; 67 FR 58943, Sept. 18, 2002; 81 FR 52271, Aug. 5, 2016; 82 FR 52010, Nov. 9, 2017]
            
            
              § 32.3
              What are the procedures for publication of refuge-specific hunting regulations?
              (a) Refuge-specific hunting regulations are issued only at the time of or after the determination and publication of the opening of a wildlife refuge area to migratory game bird, upland game or big game hunting.
              (b) Refuge-specific hunting regulations may contain the following items:
              (1) Wildlife species that may be hunted;
              (2) Seasons;
              (3) Bag limits;
              (4) Methods of hunting;
              (5) Description of areas open to hunting; or
              (6) Other provisions as required.
              (c) Refuge-specific hunting regulations will not liberalize existing State laws or regulations.
              (d) Refuge-specific hunting regulations are subject to change and the public is invited to submit suggestions and comments for consideration at any time.

              (e) We initially publish refuge-specific hunting regulations in the daily issue of the Federal Register, and subsequently they appear in §§ 32.20 through 32.72, except that the refuge manager may adopt and issue relevant refuge-specific season dates and times after the State establishes its hunting seasons by publication through one or more of the methods identified in § 25.31 of this subchapter C.

              (f) Refuge-specific hunting regulations may be amended or new conditions imposed at any time during the hunting season when unpredictable changes occur in wildlife populations, habitat conditions or in other factors affecting a refuge's wildlife resources. Changes in refuge-specific hunting regulations made under the conditions noted in this paragraph (f) can be in force only for the one season to which the changes apply.
              [58 FR 5064, Jan. 19, 1993, as amended at 67 FR 58943, Sept. 18, 2002]
            
            
              § 32.4
              Opening of wildlife refuge areas to fishing.

              Wildlife refuge areas may be opened to sport fishing only after a determination is made that this activity is compatible with the purposes for which the refuge was established. In addition, the sport fishing program must be consistent with principles of sound fishery management and otherwise be in the public interest. The opening or closing of wildlife refuge areas to fishing is subject to the rulemaking requirements of the Administrative Procedure Act (5 U.S.C. 551 et seq.). Lands acquired as “waterfowl production areas” are open to sport fishing subject to the provisions of State laws and regulations and the pertinent provisions of parts 25 through 31 of this subchapter: Provided, that fishing or entry on all or any part of individual areas may be temporarily suspended by posting upon occasions of unusual or critical conditions of, or affecting, land, water, vegetation or fish and wildlife populations.
            
            
              § 32.5
              What are the requirements for sportfishing on areas of the National Wildlife Refuge System?
              The following provisions shall apply to each person while engaged in public sport fishing on a wildlife refuge area:
              (a) Each person shall secure and possess the required State license.
              (b) Each person shall comply with the applicable provisions of Federal law and regulation including this subchapter.
              (c) Each person shall comply with the applicable provisions of the laws and regulations of the State wherein any area is located unless the same are further restricted by Federal law or regulation.
              (d) Each person shall comply with the terms and conditions authorizing access and use of the wildlife refuge area.
              (e) Each person must comply with the provisions of any refuge-specific regulation governing fishing on the wildlife refuge area. Regulations, special conditions, and maps of the fishing areas for a particular wildlife refuge are available at that area's headquarters. In addition, refuge-specific sport fishing regulations appear in §§ 32.20 through 32.72.
              [58 FR 5064, Jan. 19, 1993, as amended at 67 FR 58943, Sept. 18, 2002]
            
            
              § 32.6
              What are the procedures for publication of refuge-specific sport fishing regulations?
              (a) Refuge-specific fishing regulations are issued only at the time of or after the opening of a wildlife refuge area to sport fishing.
              (b) Refuge-specific fishing regulations may contain the following items:
              (1) Fish species that may be taken;
              (2) Seasons;
              (3) Creel limits;
              (4) Methods of fishing;
              (5) Description of areas open to fishing; or
              (6) Other provisions as required.
              (c) Refuge-specific fishing regulations will not liberalize existing State laws or regulations.
              (d) Refuge-specific fishing regulations are subject to change and the public is invited to submit suggestions and comments for consideration at any time.

              (e) We initially publish refuge-specific sport fishing regulations in the daily issue of the Federal Register, and subsequently they appear in §§ 32.20 through 32.72.
              (f) Refuge-specific fishing regulations may be amended as needed when unpredictable changes occur in fish and wildlife populations, habitat conditions or in other factors affecting a refuge's fish and wildlife resources.
              [58 FR 5064, Jan. 19, 1993, as amended at 67 FR 58943, Sept. 18, 2002]
            
            
              § 32.7
              What refuge units are open to hunting and/or sport fishing?

              Refuge units open to hunting and/or sport fishing in accordance with the provisions of this subpart and §§ 32.20 through 32.70, inclusive, are as follows:
              
              (a) Alabama. (1) Bon Secour National Wildlife Refuge.
              (2) Cahaba River National Wildlife Refuge.
              (3) Choctaw National Wildlife Refuge.
              (4) Eufaula National Wildlife Refuge.
              (5) Grand Bay National Wildlife Refuge.
              (6) Key Cave National Wildlife Refuge.
              (7) Mountain Longleaf National Wildlife Refuge.
              (8) Sauta Cave National Wildlife Refuge.
              (9) Wheeler National Wildlife Refuge.
              (b) Alaska. (1) Alaska Maritime National Wildlife Refuge.
              (2) Alaska Peninsula National Wildlife Refuge.
              (3) Arctic National Wildlife Refuge.
              (4) Becharof National Wildlife Refuge.
              (5) Innoko National Wildlife Refuge.
              (6) Izembek National Wildlife Refuge.
              (7) Kanuti National Wildlife Refuge.
              (8) Kenai National Wildlife Refuge.
              (9) Kodiak National Wildlife Refuge.
              (10) Koyukuk National Wildlife Refuge.
              (11) Nowitna National Wildlife Refuge.
              (12) Salawik National Wildlife Refuge.
              (13) Tetlin National Wildlife Refuge.
              (14) Togiak National Wildlife Refuge.
              (15) Yukon Delta National Wildlife Refuge.
              (16) Yukon Flats National Wildlife Refuge.
              (c) Arizona. (1) Bill Williams River National Wildlife Refuge.
              (2) Buenos Aires National Wildlife Refuge.
              (3) Cabeza Prieta National Wildlife Refuge.
              (4) Cibola National Wildlife Refuge.
              (5) Havasu National Wildlife Refuge.
              (6) Imperial National Wildlife Refuge.
              (7) Kofa National Wildlife Refuge.
              (8) Leslie Canyon National Wildlife Refuge.
              (9) San Bernardino National Wildlife Refuge.
              (d) Arkansas. (1) Bald Knob National Wildlife Refuge.
              (2) Big Lake National Wildlife Refuge.
              (3) Cache River National Wildlife Refuge.
              (4) Dale Bumpers White River National Wildlife Refuge.
              (5) Felsenthal National Wildlife Refuge.
              (6) Holla Bend National Wildlife Refuge.
              (7) Overflow National Wildlife Refuge.
              (8) Pond Creek National Wildlife Refuge.
              (9) Wapanocca National Wildlife Refuge.
              (e) California. (1) Cibola National Wildlife Refuge.
              (2) Clear Lake National Wildlife Refuge.
              (3) Colusa National Wildlife Refuge.
              (4) Delevan National Wildlife Refuge.
              (5) Don Edwards San Francisco Bay National Wildlife Refuge.
              (6) Havasu National Wildlife Refuge.
              (7) Humboldt Bay National Wildlife Refuge.
              (8) Imperial National Wildlife Refuge.
              (9) Kern National Wildlife Refuge.
              (10) Lower Klamath National Wildlife Refuge.
              (11) Marin Islands National Wildlife Refuge.
              (12) Merced National Wildlife Refuge.
              (13) Modoc National Wildlife Refuge.
              (14) Sacramento National Wildlife Refuge.
              (15) Sacramento River National Wildlife Refuge.
              (16) Salinas River National Wildlife Refuge.
              (17) San Diego Bay National Wildlife Refuge.
              (18) San Luis National Wildlife Refuge.
              (19) San Pablo Bay National Wildlife Refuge.
              (20) Sonny Bono Salton Sea National Wildlife Refuge.
              (21) Stone Lakes National Wildlife Refuge.
              (22) Sutter National Wildlife Refuge.
              (23) Tule Lake National Wildlife Refuge.
              (f) Colorado. (1) Alamosa National Wildlife Refuge.
              (2) Arapaho National Wildlife Refuge.
              (3) Baca National Wildlife Refuge.
              (4) Browns Park National Wildlife Refuge.
              (5) Monte Vista National Wildlife Refuge.
              (6) Rocky Mountain Arsenal.
              
              (g) Connecticut. (1) Silvio O. Conte National Fish and Wildlife Refuge.
              (2) Stewart B. McKinney National Wildlife Refuge.
              (h) Delaware. (1) Bombay Hook National Wildlife Refuge.
              (2) Prime Hook National Wildlife Refuge.
              (i) Florida. (1) Arthur R. Marshall Loxahatchee National Wildlife Refuge.
              (2) Cedar Keys National Wildlife Refuge.
              (3) Chassahowitzka National Wildlife Refuge.
              (4) Egmont Key National Wildlife Refuge.
              (5) Everglades Headwaters National Wildlife Refuge.
              (6) Hobe Sound National Wildlife Refuge.
              (7) J.N. “Ding” Darling National Wildlife Refuge.
              (8) Lake Woodruff National Wildlife Refuge.
              (9) Lower Suwannee National Wildlife Refuge.
              (10) Merritt Island National Wildlife Refuge.
              (11) Pelican Island National Wildlife Refuge.
              (12) Pinellas National Wildlife Refuge.
              (13) St. Marks National Wildlife Refuge.
              (14) St. Vincent National Wildlife Refuge.
              (15) Ten Thousand Islands National Wildlife Refuge.
              (j) Georgia. (1) Banks Lake National Wildlife Refuge.
              (2) Blackbeard Island National Wildlife Refuge.
              (3) Bond Swamp National Wildlife Refuge.
              (4) Eufaula National Wildlife Refuge.
              (5) Harris Neck National Wildlife Refuge.
              (6) Okefenokee National Wildlife Refuge.
              (7) Piedmont National Wildlife Refuge.
              (8) Savannah National Wildlife Refuge.
              (9) Wassaw National Wildlife Refuge.
              (10) Wolf Island National Wildlife Refuge.
              (k) Hawaii. (1) Hanalei National Wildlife Refuge.
              (2) Kakahaia National Wildlife Refuge.
              (3) Kilauea Point National Wildlife Refuge.
              (l) Idaho. (1) Bear Lake National Wildlife Refuge.
              (2) Camas National Wildlife Refuge.
              (3) Deer Flat National Wildlife Refuge.
              (4) Grays Lake National Wildlife Refuge.
              (5) Kootenai National Wildlife Refuge.
              (6) Minidoka National Wildlife Refuge.
              (m) Illinois. (1) Chautauqua National Wildlife Refuge.
              (2) Crab Orchard National Wildlife Refuge.
              (3) Cypress Creek National Wildlife Refuge.
              (4) Emiquon National Wildlife Refuge.
              (5) Great River National Wildlife Refuge.
              (6) Hackmatack National Wildlife Refuge.
              (7) Kankakee National Wildlife Refuge.
              (8) Meredosia National Wildlife Refuge.
              (9) Middle Mississippi River National Wildlife Refuge.
              (10) Port Louisa National Wildlife Refuge.
              (11) Two Rivers National Wildlife Refuge.
              (12) Upper Mississippi River National Wildlife and Fish Refuge.
              (n) Indiana. (1) Big Oaks National Wildlife Refuge.
              (2) Muscatatuck National Wildlife Refuge.
              (3) Patoka River National Wildlife Refuge and Management Area
              (o) Iowa. (1) De Soto National Wildlife Refuge.
              (2) Driftless Area National Wildlife Refuge.
              (3) Iowa Wetland Management District.
              (4) Neal Smith National Wildlife Refuge.
              (5) Northern Tallgrass Prairie National Wildlife Refuge.
              (6) Port Louisa National Wildlife Refuge.
              (7) Union Slough National Wildlife Refuge.
              
              (8) Upper Mississippi River National Wildlife and Fish Refuge.
              (p) Kansas. (1) Flint Hills National Wildlife Refuge.
              (2) Kirwin National Wildlife Refuge.
              (3) Marais des Cygnes National Wildlife Refuge.
              (4) Quivira National Wildlife Refuge.
              (q) Kentucky. (1) Clarks River National Wildlife Refuge.
              (2) Ohio River Islands National Wildlife Refuge.
              (3) Reelfoot National Wildlife Refuge.
              (r) Louisiana. (1) Atchafalaya National Wildlife Refuge.
              (2) Bayou Cocodrie National Wildlife Refuge.
              (3) Bayou Sauvage National Wildlife Refuge.
              (4) Bayou Teche National Wildlife Refuge.
              (5) Big Branch Marsh National Wildlife Refuge.
              (6) Black Bayou Lake National Wildlife Refuge.
              (7) Bogue Chitto National Wildlife Refuge.
              (8) Breton National Wildlife Refuge.
              (9) Cameron Prairie National Wildlife Refuge.
              (10) Cat Island National Wildlife Refuge.
              (11) Catahoula National Wildlife Refuge.
              (12) D'Arbonne National Wildlife Refuge.
              (13) Delta National Wildlife Refuge.
              (14) Grand Cote National Wildlife Refuge.
              (15) Lacassine National Wildlife Refuge.
              (16) Lake Ophelia National Wildlife Refuge.
              (17) Mandalay National Wildlife Refuge.
              (18) Red River National Wildlife Refuge.
              (19) Sabine National Wildlife Refuge.
              (20) Tensas River National Wildlife Refuge.
              (21) Upper Ouachita National Wildlife Refuge.
              (s) Maine. (1) Moosehorn National Wildlife Refuge.
              (2) Petit Manan National Wildlife Refuge.
              (3) Rachel Carson National Wildlife Refuge.
              (4) Sunkhaze Meadows National Wildlife Refuge.
              (5) Umbagog National Wildlife Refuge.
              (t) Maryland. (1) Blackwater National Wildlife Refuge.
              (2) Eastern Neck National Wildlife Refuge.
              (3) Patuxent Research Refuge.
              (u) Massachusetts. (1) Assabet River National Wildlife Refuge.
              (2) Great Meadows National Wildlife Refuge.
              (3) Mashpee National Wildlife Refuge.
              (4) Monomoy National Wildlife Refuge.
              (5) Nantucket National Wildlife Refuge.
              (6) Oxbow National Wildlife Refuge.
              (7) Parker River National Wildlife Refuge.
              (8) Silvio O. Conte National Fish and Wildlife Refuge.
              (v) Michigan. (1) Detroit River International Wildlife Refuge.
              (2) Harbor Island National Wildlife Refuge.
              (3) Kirtland's Warbler Wildlife Management Area.
              (4) Michigan Wetland Management District.
              (5) Seney National Wildlife Refuge.
              (6) Shiawassee National Wildlife Refuge.
              (w) Minnesota. (1) Agassiz National Wildlife Refuge.
              (2) Big Stone National Wildlife Refuge.
              (3) Big Stone Wetland Management District.
              (4) Crane Meadows National Wildlife Refuge.
              (5) Detroit Lakes Wetland Management District.
              (6) Fergus Falls Wetland Management District.
              (7) Glacial Ridge National Wildlife Refuge.
              (8) Hamden Slough National Wildlife Refuge.
              (9) Litchfield Wetland Management District.
              (10) Minnesota Valley National Wildlife Refuge.
              (11) Minnesota Valley Wetland Management District.
              (12) Morris Wetland Management District.
              (13) Northern Tallgrass Prairie National Wildlife Refuge.
              (14) Rice Lake National Wildlife Refuge.
              
              (15) Rydell National Wildlife Refuge.
              (16) Sherburne National Wildlife Refuge.
              (17) Tamarac National Wildlife Refuge.
              (18) Upper Mississippi River National Wildlife and Fish Refuge.
              (19) Windom Wetland Management District.
              (x) Mississippi. (1) Bogue Chitto National Wildlife Refuge.
              (2) Coldwater River National Wildlife Refuge.
              (3) Dahomey National Wildlife Refuge.
              (4) Grand Bay National Wildlife Refuge.
              (5) Hillside National Wildlife Refuge.
              (6) Holt Collier National Wildlife Refuge.
              (7) Mathews Brake National Wildlife Refuge.
              (8) Morgan Brake National Wildlife Refuge.
              (9) Panther Swamp National Wildlife Refuge.
              (10) Sam D. Hamilton Noxubee National Wildlife Refuge.
              (11) St. Catherine Creek National Wildlife Refuge.
              (12) Tallahatchie National Wildlife Refuge.
              (13) Yazoo National Wildlife Refuge.
              (y) Missouri. (1) Big Muddy National Fish and Wildlife Refuge.
              (2) Clarence Cannon National Wildlife Refuge.
              (3) Great River National Wildlife Refuge.
              (4) Loess Bluffs National Wildlife Refuge.
              (5) Middle Mississippi River National Wildlife Refuge.
              (6) Mingo National Wildlife Refuge.
              (7) Swan Lake National Wildlife Refuge.
              (8) Two Rivers National Wildlife Refuge.
              (z) Montana. (1) Benton Lake National Wildlife Refuge.
              (2) Benton Lake Wetland Management District.
              (3) Black Coulee National Wildlife Refuge.
              (4) Bowdoin National Wildlife Refuge.
              (5) Bowdoin Wetland Management District.
              (6) Charles M. Russell National Wildlife Refuge.
              (7) Charles M. Russell Wetland Management District.
              (8) Creedman Coulee National Wildlife Refuge.
              (9) Hailstone National Wildlife Refuge.
              (10) Hewitt Lake National Wildlife Refuge.
              (11) Lake Mason National Wildlife Refuge.
              (12) Lake Thibadeau National Wildlife Refuge.
              (13) Lamesteer National Wildlife Refuge.
              (14) Lee Metcalf National Wildlife Refuge.
              (15) Lost Trail National Wildlife Refuge.
              (16) Medicine Lake National Wildlife Refuge.
              (17) National Bison Range.
              (18) Ninepipe National Wildlife Refuge.
              (19) Northeast Montana Wetland Management District.
              (20) Northwest Montana Wetland Management District.
              (21) Pablo National Wildlife Refuge.
              (22) Red Rock Lakes National Wildlife Refuge.
              (23) Swan River National Wildlife Refuge.
              (24) UL Bend National Wildlife Refuge.
              (25) War Horse National Wildlife Refuge.
              (aa) Nebraska. (1) Boyer Chute National Wildlife Refuge.
              (2) Crescent Lake National Wildlife Refuge.
              (3) Fort Niobrara National Wildlife Refuge.
              (4) John W. and Louise Seier National Wildlife Refuge.
              (5) North Platte National Wildlife Refuge.
              (6) Rainwater Basin Wetland Management District.
              (7) Valentine National Wildlife Refuge.
              (bb) Nevada. (1) Ash Meadows National Wildlife Refuge.
              (2) Desert National Wildlife Refuge.
              (3) Fallon National Wildlife Refuge.
              (4) Pahranagat National Wildlife Refuge.
              (5) Ruby Lake National Wildlife Refuge.
              (6) Sheldon National Wildlife Refuge.
              
              (7) Stillwater National Wildlife Refuge.
              (cc) New Hampshire. (1) Great Bay National Wildlife Refuge.
              (2) Silvio O. Conte National Fish and Wildlife Refuge.
              (3) Umbagog National Wildlife Refuge.
              (dd) New Jersey. (1) Cape May National Wildlife Refuge.
              (2) Edwin B. Forsythe National Wildlife Refuge.
              (3) Great Swamp National Wildlife Refuge.
              (4) Supawna Meadows National Wildlife Refuge.
              (5) Wallkill River National Wildlife Refuge.
              (ee) New Mexico. (1) Bitter Lake National Wildlife Refuge.
              (2) Bosque del Apache National Wildlife Refuge.
              (3) Las Vegas National Wildlife Refuge.
              (4) Maxwell National Wildlife Refuge.
              (5) San Andres National Wildlife Refuge.
              (6) Sevilleta National Wildlife Refuge.
              (ff) New York. (1) Amagansett National Wildlife Refuge.
              (2) Elizabeth A. Morton National Wildlife Refuge.
              (3) Iroquois National Wildlife Refuge.
              (4) Montezuma National Wildlife Refuge.
              (5) Oyster Bay National Wildlife Refuge.
              (6) Seatuck National Wildlife Refuge.
              (7) Shawangunk Grasslands National Wildlife Refuge.
              (8) Target Rock National Wildlife Refuge.
              (9) Wallkill National Wildlife Refuge.
              (10) Wertheim National Wildlife Refuge.
              (gg) North Carolina. (1) Alligator River National Wildlife Refuge.
              (2) Cedar Island National Wildlife Refuge.
              (3) Currituck National Wildlife Refuge.
              (4) Great Dismal Swamp National Wildlife Refuge.
              (5) Mackay Island National Wildlife Refuge.
              (6) Mattamuskeet National Wildlife Refuge.
              (7) Pea Island National Wildlife Refuge.
              (8) Pee Dee National Wildlife Refuge.
              (9) Pocosin Lakes National Wildlife Refuge.
              (10) Roanoke River National Wildlife Refuge.
              (11) Swanquarter National Wildlife Refuge.
              (hh) North Dakota. (1) Appert Lake National Wildlife Refuge.
              (2) Ardoch National Wildlife Refuge.
              (3) Arrowwood National Wildlife Refuge.
              (4) Arrowwood Wetland Management District.
              (5) Audubon National Wildlife Refuge.
              (6) Audubon Wetland Management District.
              (7) Bone Hill National Wildlife Refuge.
              (8) Brumba National Wildlife Refuge.
              (9) Buffalo Lake National Wildlife Refuge.
              (10) Camp Lake National Wildlife Refuge.
              (11) Canefield Lake National Wildlife Refuge.
              (12) Chase Lake National Wildlife Refuge.
              (13) Chase Lake Wetland Management District.
              (14) Cottonwood Lake National Wildlife Refuge.
              (15) Crosby Wetland Management District.
              (16) Dakota Lake National Wildlife Refuge.
              (17) Des Lacs National Wildlife Refuge.
              (18) Devils Lake Wetland Management District.
              (19) Half Way Lake National Wildlife Refuge.
              (20) Hiddenwood Lake National Wildlife Refuge.
              (21) Hobart Lake National Wildlife Refuge.
              (22) Hutchinson Lake National Wildlife Refuge.
              (23) J. Clark Salyer National Wildlife Refuge.
              (24) J. Clark Salyer Wetland Management District.
              (25) Johnson Lake National Wildlife Refuge.
              (26) Kulm Wetland Management District.
              (27) Lake Alice National Wildlife Refuge.
              
              (28) Lake George National Wildlife Refuge.
              (29) Lake Ilo National Wildlife Refuge.
              (30) Lake National Wildlife Refuge.
              (31) Lake Nettie National Wildlife Refuge.
              (32) Lake Otis National Wildlife Refuge.
              (33) Lake Patricia National Wildlife Refuge.
              (34) Lake Zahl National Wildlife Refuge.
              (35) Lambs Lake National Wildlife Refuge.
              (36) Little Goose Lake National Wildlife Refuge.
              (37) Long Lake National Wildlife Refuge.
              (38) Long Lake Wetland Management District.
              (39) Lords Lake National Wildlife Refuge.
              (40) Lost Lake National Wildlife Refuge.
              (41) Lostwood National Wildlife Refuge.
              (42) Lostwood Wetland Management District.
              (43) Maple River National Wildlife Refuge.
              (44) Pleasant Lake National Wildlife Refuge.
              (45) Pretty Rock National Wildlife Refuge.
              (46) Rabb Lake National Wildlife Refuge.
              (47) Rock Lake National Wildlife Refuge.
              (48) Rose Lake National Wildlife Refuge.
              (49) School Section National Wildlife Refuge.
              (50) Sheyenne Lake National Wildlife Refuge.
              (51) Sibley Lake National Wildlife Refuge.
              (52) Silver Lake National Wildlife Refuge.
              (53) Slade National Wildlife Refuge.
              (54) Snyder Lake National Wildlife Refuge.
              (55) Springwater National Wildlife Refuge.
              (56) Stewart Lake National Wildlife Refuge.
              (57) Stoney Slough National Wildlife Refuge.
              (58) Storm Lake National Wildlife Refuge.
              (59) Sunburst Lake National Wildlife Refuge.
              (60) Tewaukon National Wildlife Refuge.
              (61) Tewaukon Wetland Management District.
              (62) Tomahawk National Wildlife Refuge.
              (63) Upper Souris National Wildlife Refuge.
              (64) Wild Rice National Wildlife Refuge.
              (65) Willow Lake National Wildlife Refuge.
              (66) Wintering River National Wildlife Refuge.
              (67) Wood Lake National Wildlife Refuge.
              (ii) Ohio. (1) Cedar Point National Wildlife Refuge.
              (2) Ottawa National Wildlife Refuge.
              (jj) Oklahoma. (1) Deep Fork National Wildlife Refuge.
              (2) Little River National Wildlife Refuge.
              (3) Optima National Wildlife Refuge.
              (4) Ozark Plateau National Wildlife Refuge.
              (5) Salt Plains National Wildlife Refuge.
              (6) Sequoyah National Wildlife Refuge.
              (7) Tishomingo National Wildlife Refuge.
              (8) Tishomingo Wildlife Management Unit.
              (9) Washita National Wildlife Refuge.
              (10) Wichita Mountains National Wildlife Refuge.
              (kk) Oregon. (1) Bandon Marsh National Wildlife Refuge.
              (2) Baskett Slough National Wildlife Refuge.
              (3) Bear Valley National Wildlife Refuge.
              (4) Cold Springs National Wildlife Refuge.
              (5) Deer Flat National Wildlife Refuge.
              (6) Hart Mountain National Antelope Refuge.
              (7) Julia Butler Hansen Refuge for the Columbian White-Tailed Deer.
              (8) Klamath Marsh National Wildlife Refuge.
              (9) Lewis and Clark National Wildlife Refuge.
              
              (10) Lower Klamath National Wildlife Refuge.
              (11) Malheur National Wildlife Refuge.
              (12) McKay Creek National Wildlife Refuge.
              (13) McNary National Wildlife Refuge.
              (14) Nestucca Bay National Wildlife Refuge.
              (15) Sheldon National Wildlife Refuge.
              (16) Siletz Bay National Wildlife Refuge.
              (17) Tualatin River National Wildlife Refuge.
              (18) Umatilla National Wildlife Refuge.
              (19) Upper Klamath National Wildlife Refuge.
              (20) Wapato Lake National Wildlife Refuge.
              (21) William L. Finley National Wildlife Refuge.
              (ll) Pennsylvania. (1) Cherry Valley National Wildlife Refuge.
              (2) Erie National Wildlife Refuge.
              (3) John Heinz National Wildlife Refuge at Tinicum.
              (4) Ohio River Islands National Wildlife Refuge.
              (mm) Rhode Island. (1) Block Island National Wildlife Refuge.
              (2) John H. Chafee National Wildlife Refuge.
              (3) Ninigret National Wildlife Refuge.
              (4) Sachuest Point National Wildlife Refuge.
              (5) Trustom Pond National Wildlife Refuge.
              (nn) South Carolina. (1) Cape Romain National Wildlife Refuge.
              (2) Carolina Sandhills National Wildlife Refuge.
              (3) Ernest F. Hollings ACE Basin National Wildlife Refuge.
              (4) Pinckney Island National Wildlife Refuge.
              (5) Santee National Wildlife Refuge.
              (6) Savannah National Wildlife Refuge.
              (7) Waccamaw National Wildlife Refuge.
              (oo) South Dakota. (1) Huron Wetland Management District.
              (2) Lacreek National Wildlife Refuge.
              (3) Lake Andes National Wildlife Refuge.
              (4) Lake Andes Wetland Management District.
              (5) Madison Wetland Management District.
              (6) Sand Lake National Wildlife Refuge.
              (7) Sand Lake Wetland Management District.
              (8) Waubay National Wildlife Refuge.
              (9) Waubay Wetland Management District.
              (pp) Tennessee. (1) Chickasaw National Wildlife Refuge.
              (2) Cross Creeks National Wildlife Refuge.
              (3) Hatchie National Wildlife Refuge.
              (4) Lake Isom National Wildlife Refuge.
              (5) Lower Hatchie National Wildlife Refuge.
              (6) Reelfoot National Wildlife Refuge.
              (7) Tennessee National Wildlife Refuge.
              (qq) Texas. (1) Anahuac National Wildlife Refuge.
              (2) Aransas National Wildlife Refuge.
              (3) Balcones Canyonlands National Wildlife Refuge.
              (4) Big Boggy National Wildlife Refuge.
              (5) Brazoria National Wildlife Refuge.
              (6) Buffalo Lake National Wildlife Refuge.
              (7) Caddo Lake National Wildlife Refuge.
              (8) Hagerman National Wildlife Refuge.
              (9) Laguna Atascosa National Wildlife Refuge.
              (10) Lower Rio Grande Valley National Wildlife Refuge.
              (11) McFaddin National Wildlife Refuge.
              (12) San Bernard National Wildlife Refuge.
              (13) Texas Point National Wildlife Refuge.
              (14) Trinity River National Wildlife Refuge.
              (rr) Utah. (1) Bear River Migratory Bird Refuge.
              (2) Fish Springs National Wildlife Refuge.
              (3) Ouray National Wildlife Refuge.
              (ss) Vermont. (1) Missisquoi National Wildlife Refuge.
              (2) Silvio O. Conte National Fish and Wildlife Refuge.
              (tt) Virginia. (1) Back Bay National Wildlife Refuge.
              (2) Chincoteague National Wildlife Refuge.
              
              (3) Eastern Shore of Virginia National Wildlife Refuge.
              (4) Elizabeth Hartwell Mason Neck National Wildlife Refuge.
              (5) Great Dismal Swamp National Wildlife Refuge.
              (6) James River National Wildilfe Refuge.
              (7) Mackay Island National Wildlife Refuge.
              (8) Occoquan Bay National Wildlife Refuge.
              (9) Plum Tree Island National Wildlife Refuge.
              (10) Presquile National Wildlife Refuge.
              (11) Rappahannock River Valley National Wildlife Refuge.
              (12) Wallops Island National Wildlife Refuge.
              (uu) Washington. (1) Billy Frank Jr. Nisqually National Wildlife Refuge.
              (2) Columbia National Wildlife Refuge.
              (3) Conboy Lake National Wildlife Refuge.
              (4) Dungeness National Wildlife Refuge.
              (5) Hanford Reach National Monument/Saddle Mountain National Wildlife Refuge.
              (6) Julia Butler Hansen Refuge for the Columbian White-tailed Deer.
              (7) Little Pend Oreille National Wildlife Refuge.
              (8) McNary National Wildlife Refuge.
              (9) Ridgefield National Wildlife Refuge.
              (10) San Juan Islands National Wildlife Refuge.
              (11) Toppenish National Wildlife Refuge.
              (12) Turnbull National Wildlife Refuge.
              (13) Umatilla National Wildlife Refuge.
              (14) Willapa National Wildlife Refuge.
              (vv) West Virginia. (1) Canaan Valley National Wildlife Refuge.
              (2) Ohio River Islands National Wildlife Refuge.
              (ww) Wisconsin. (1) Fox River National Wildlife Refuge.
              (2) Green Bay National Wildlife Refuge.
              (3) Hackmatack National Wildlife Refuge.
              (4) Horicon National Wildlife Refuge.
              (5) Leopold Wetland Management District.
              (6) Necedah National Wildlife Refuge.
              (7) St. Croix Wetland Management District.
              (8) Trempealeau National Wildlife Refuge.
              (9) Upper Mississippi River National Wildlife and Fish Refuge.
              (10) Whittlesey Creek National Wildlife Refuge.
              (xx) Wyoming.(1) Bamforth National Wildlife Refuge.
              (2) Cokeville Meadows National Wildlife Refuge.
              (3) Hutton Lake National Wildlife Refuge.
              (4) National Elk Refuge.
              (5) Pathfinder National Wildlife Refuge.
              (6) Seedskadee National Wildlife Refuge.
              (yy) Guam. (1) Guam National Wildlife Refuge.
              (2) [Reserved]
              [84 FR 47671, Sept. 10, 2019, as amended at 85 FR 54103, Aug. 31, 2020]
            
            
              § 32.8
              Areas closed to hunting.
              
                
                  Proclamations and orders
                  No.
                  Date
                  State
                  Land and waters within boundary and adjacent to, or in the vicinity of—
                  Citation
                
                
                   
                  Nov. 20, 1959
                  Alabama
                  Wheeler National Wildlife Refuge
                  24 FR 9513.
                
                
                   
                  Oct. 15, 1960
                  .......do
                  .......do
                  25 FR 9899.
                
                
                   
                  Nov. 3, 1970
                  .......do
                  Eufaula National Wildlife Refuge
                  35 FR 16935.
                
                
                  2325
                  Mar. 21, 1939
                  Arkansas
                  Big Lake National Wildlife Refuge
                  3 CFR Cum. Supp. 4 FR 1309.
                
                
                   
                  Oct. 24, 1958
                  .......do
                  Holla Bend National Wildlife Refuge
                  23 FR 8429.
                
                
                  2274
                  Mar. 15, 1938
                  .......do
                  White River National Wildlife Refuge
                  3 FR 591.
                
                
                   
                  July 13, 1963
                  Delaware
                  Bombay Hook National Wildlife Refuge
                  28 FR 6228.
                
                
                   
                  Oct. 22, 1953
                  Florida
                  St. Marks National Wildlife Refuge
                  18 FR 7837.
                
                
                   
                  Oct. 20, 1960
                  .......do
                  .......do
                  25 FR 10030.
                
                
                  2758
                  Dec. 2, 1947
                  .......do
                  “Ding” Darling National Wildlife Refuge
                  3 CFR 1947 Supp.; 12 FR 8039.
                
                
                  
                  2239
                  Apr. 10, 1939
                  Georgia
                  Savannah National Wildlife Refuge
                  3 CFR Cum. Supp.; 4 FR 1595.
                
                
                   
                  Nov. 3, 1970
                  .......do
                  Eufaula Wildlife Refuge
                  35 FR 16935.
                
                
                   
                  Nov. 3, 1970
                  .......do
                  Wassaw National Wildlife Refuge
                  35 FR 16936.
                
                
                  2748
                  Oct. 1, 1947
                  Illinois
                  Honshoe Lake, Alexander County
                  3 CFR, 1947 Supp. 12 FR 6521.
                
                
                   
                  Sept. 9, 1953
                  .......do
                  .......do
                  18 FR 5495.
                
                
                  2322
                  Feb. 7, 1939
                  Louisiana
                  Lacassine National Wildlife Refuge
                  3 CFR, Cum. Suppl. 4 FR 611.
                
                
                   
                  Nov. 19, 1982
                  .......do
                  Delta National Wildlife Refuge
                  47 FR 52183.
                
                
                   
                  Dec. 2, 1969
                  .......do
                  Lacassine National Wildlife Refuge
                  34 FR 19077.
                
                
                   
                  Aug. 13, 1960
                  Maryland
                  Martin National Wildlife Refuge
                  25 FR 7741.
                
                
                  2617
                  Oct. 18, 1948
                  Massachusetts
                  Parker River National Wildlife Refuge
                  3 CFR, 1948 Supp. 13 FR 6115.
                
                
                  2200
                  Oct. 7, 1936
                  Montana
                  Red Rock Lakes National Wildlife Refuge
                  1 FR 1554.
                
                
                   
                  Aug. 30, 1976
                  .......do
                  Charles M. Russell National Wildlife Refuge
                  41 FR 31539.
                
                
                  2284
                  May 9, 1939
                  North Carolina
                  Pea Island National Wildlife Refuge
                  3 FR 912.
                
                
                  2129
                  July 18, 1935
                  .......do
                  Swanquarter National Wildlife Refuge
                  49 Stat. 3450.
                
                
                   
                  Aug. 21, 1963
                  .......do
                  Mackay Island National Wildlife Refuge
                  28 FR 9209.
                
                
                   
                  Sept. 22, 1967
                  .......do
                  Pee Dee National Wildlife Refuge
                  32 FR 13384. 33 FR 749, Jan. 20, 1968.
                
                
                   
                  Sept. 27, 1964
                  .......do
                  .......do
                  49 FR 38141.
                
                
                  2000
                  June 6, 1932
                  South Carolina
                  Cape Romanain National Wildlife Refuge
                  47 Stat. 2513.
                
                
                  2329
                  Apr. 10, 1939
                  .......do
                  Savannah National Wildlife Refuge
                  3 CFR, Cum. Supp.; 4 FR 1595.
                
                
                   
                  Sept. 13, 1968
                  .......do
                  Cape Romain National Wildlife Refuge
                  33 FR 12964.
                
                
                   
                  Oct. 8, 1963
                  Tennessee
                  Cross Creeks National Wildlife Refuge
                  28 FR 10782.
                
                
                   
                  Aug. 23, 1956
                  Texas
                  Aransas National Wildlife Regudge
                  21 FR 6513.
                
                
                  2370
                  Oct. 16, 1939
                  Virginia
                  Back Bay National Wildlife Refuge
                  3 CFR, Cum. Supp. 4 FR 4285.
                
                
                   
                  Aug. 13, 1954
                  .......do
                  Presquile National Wildlife Refuge
                  19 FR 5290.
                
                
                   
                  Jan. 5, 1962
                  .......do
                  Back Bay National Wildlife Refuge
                  27 FR 104; 27 FR 858.
                
                
                   
                  Aug. 21, 1963
                  .......do
                  Mackay Island National Wildlife Refuge
                  28 FR 9209.
                
                
                   
                  Oct. 9, 1969
                  .......do
                  Mason Neck National Wildlife Refuge
                  34 FR 15653.
                
                
                  2439
                  Nov. 7, 1940
                  Washington
                  Willapa National Wildlife Refuge
                  3 CFR, Cum. Supp.; 5 FR 4443.
                
              
              [58 FR 5064, Jan. 19, 1993, as amended at 58 FR 42880, Aug. 12, 1993; 74 FR 45678, Sept. 3, 2009]
            
            
              § 32.9
              Information collection requirements.

              The information collection requirements contained in this part have been approved by the Office of Management and Budget (OMB) under 44 U.S.C. 3501 et seq. and assigned clearance number 1018-0140. The information is being collected to provide the refuge managers the information needed to decide whether or not to allow the requested use. A response is required in order to obtain a benefit. The Service may not conduct or sponsor, and you are not required to respond to, a collection of information unless it displays a currently valid OMB control number. Direct comments regarding the burden estimate or any other aspect of these information collection requirements to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [84 FR 47675, Sept. 10, 2019]
            
          
          
            Subpart B—Refuge-Specific Regulations for Hunting and Fishing
            
              Source:
              84 FR 47675, Sept. 10, 2019, unless otherwise noted.
            
            
              § 32.20
              Alabama.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Bon Secour National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following condition: We allow fishing only from legal sunrise to legal sunset.
              (b) Cahaba River National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of quail, squirrel, rabbit, opossum, raccoon, coyote, and bobcat on designated areas of the refuge subject to the following conditions:
              (i) We require hunters to hunt as governed by Alabama Department of Conservation and Natural Resources' William R. Ireland, Sr.—Cahaba River Wildlife Management Area hunting permit conditions.
              (ii) We require hunters to possess and carry a current and signed Alabama Department of Conservation and Natural Resources' William R. Ireland, Sr.—Cahaba River Wildlife Management Area hunting permit when hunting on the refuge.
              (iii) Hunters may hunt with shotguns using only #4 shot or smaller, rifles and handguns using rim-fire ammunition only, or archery equipment that complies with State and Federal regulations.
              (iv) We allow the use of dogs when hunting upland game.
              (v) Hunters may only hunt during designated days and times.
              (vi) Hunters must remove tree stands, blinds, or other personal property from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (3) Big game hunting. We allow the hunting of white-tailed deer, feral hog, and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(2)(i), (ii), (v), and (vi) of this section apply.
              (ii) We prohibit the use of firearms for hunting deer on the refuge. However, you may archery hunt in the portions of the refuge that are open for deer hunting during the archery, shotgun, and muzzleloader seasons established by the State.
              (iii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer. We also prohibit drives for feral hogs.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (c) Choctaw National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, coyote, beaver, and nutria on designated areas of the refuge subject to the following conditions:
              (i) We prohibit leaving unattended personal property, including, but not limited to, boats or vehicles of any type, geocaches, lumber, and cameras, overnight on the refuge (see § 27.93 of this chapter).
              (ii) You may only take incidental species (coyote, beaver, nutria, and feral hog) during any other refuge hunt with those weapons legal during those hunts as governed by the State of Alabama.
              (iii) You must possess and carry a signed refuge hunt permit (signed brochure) when hunting.
              (iv) All persons age 15 or younger, while hunting on the refuge, must be in the presence and under direct supervision of a licensed or exempt hunter age 21 or older. A licensed hunter supervising a youth must hold a valid State license for the species being hunted. One adult may supervise no more than two youth hunters.
              (v) We require all hunters to record hours hunted and all harvested game on the Visitor Check-In Permit and Report (FWS Form 3-2405) at the conclusion of each day at one of the refuge check stations.
              (vi) We allow the use of dogs when hunting squirrel and rabbit.
              (vii) Hunters may only hunt during designated days and times.
              (viii) For hunting, you may use only approved nontoxic shot (see § 32.2(k)), .22 caliber rimfire or smaller rifles, or legal archery equipment as governed by State regulations.
              (3) Big game hunting. We allow archery hunting of white-tailed deer and incidental take of feral hog subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(2)(ii), (iii), (iv), and (viii) of this section apply.

              (ii) Deer hunters may place one portable stand or blind on the refuge for use while deer hunting, but only during the open deer season. The stand must be clearly labeled with the hunter's State hunting license number. You may leave the stand or blind on the refuge overnight during the deer season in a non-hunting position at ground level.
              
              (iii) While climbing a tree, installing a tree stand that uses climbing aids, or hunting from a tree stand on the refuge, hunters must use a fall-arrest system (full body harness) that is manufactured to the Tree Stand Manufacturers Association's standards.
              (4) Sport fishing. We allow fishing in designated areas of the refuge subject to the following conditions:
              (i) We allow fishing year-round, except in the waterfowl sanctuary area as depicted within the refuge brochure. The waterfowl sanctuary is closed to fishing from November 15 through March 1.
              (ii) The condition set forth at paragraph (c)(2)(iii) of this section applies.
              (iii) We allow a rod and reel and pole and line. We prohibit all other methods of fishing, including bow fishing.
              (iv) We prohibit the taking of frogs, turtles, and crawfish (see § 27.21 of this chapter).
              (v) We prohibit fishing tournaments on all refuge waters.
              (d) Eufaula National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning dove and Eurasian-collared dove, duck, and goose on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a signed refuge hunt permit (signed brochure) when hunting.
              (ii) All youth hunters (ages 10 through 15) must remain within sight and normal voice contact of a properly licensed hunting adult age 21 or older. Youth hunters must possess and carry verification of passing a State-approved hunter education course. One adult may supervise no more than two youth hunters.
              (iii) All waterfowl hunting opportunities are spaced-blind and assigned by lottery. Hunters wishing to participate in our waterfowl hunt must submit a Waterfowl Lottery Application (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (iv) Hunters must remove all stands/blinds and other personal property at the end of each day's hunt (see § 27.93 of this chapter).
              (v) We allow access to the refuge for hunting from 11/2 hours before legal sunrise to 11/2 hours after legal sunset.
              (vi) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (vii) We prohibit hunting or observing from an elevated stand without use of a full body harness.
              (2) Upland game hunting. We allow hunting of squirrel and rabbit on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (d)(1)(i) and (ii) and (v) through (vii) of this section apply.
              (ii) We allow only shotguns as the means of take for upland game hunting.
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (d)(1)(i) and (v) through (vii) of this section apply.
              (ii) We allow youth gun hunting opportunities that are spaced-blind and assigned by lottery. Hunters wishing to participate in our youth gun hunt must submit a Big/Upland Game Hunt Application (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (iii) All youth hunters must remain within sight and normal voice contact of a properly hunting-licensed adult age 21 or older. Youth hunters must possess and carry verification of passing a State-approved hunter education course. One adult may supervise no more than one youth hunter.
              (iv) All big game hunting opportunities, except for youth gun, are archery-only.
              (v) We close those portions of the refuge between Bustahatchee and Rood Creeks to archery hunting until November 1.
              (4) Sport fishing. We allow sport fishing, including bowfishing, in designated areas of the refuge subject to the following conditions:

              (i) We allow shoreline access for fishing from 1 hour before legal sunrise to 1 hour after legal sunset.
              
              (ii) We prohibit taking frog or turtle on all refuge lands and waters (see § 27.21 of this chapter).
              (iii) We adopt reciprocal license agreements between Alabama and Georgia for fishing in Lake Eufaula. Anglers fishing in waters not directly connected to Lake Eufaula must be properly licensed for the State in which they are fishing.
              (e) Grand Bay National Wildlife Refuge. Refer to § 32.43(d) for regulations.
              (f) Key Cave National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning and white-winged dove, crow, woodcock, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We require hunters to possess and carry a current and signed Key Cave National Wildlife Refuge permit, which is included with the Alabama Department of Conservation and Natural Resources' Seven Mile Island Wildlife Management Area hunting permit, when hunting on the refuge.
              (ii) We allow hunting on Monday, Tuesday, Friday, and Saturday.
              (iii) We allow the use of dogs when hunting migratory game birds and upland game.
              (2) Upland game hunting. We allow hunting of quail, Eurasian-collared dove, squirrel, rabbit, raccoon, opossum, starling, coyote, bobcat, and fox on designated portions of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (f)(1)(i) and (iii) of this section apply.
              (ii) We allow hunting on designated areas from legal sunrise to legal sunset on Monday, Tuesday, Friday, and Saturday, except that you may hunt opossum and raccoon after legal sunset.
              (iii) Hunters may hunt with shotguns using only #4 shot or smaller, rifles and handguns using rim-fire ammunition only, or archery equipment that complies with State regulations.
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated portions of the refuge as governed by State regulations subject to the following conditions:
              (i) The conditions set forth at paragraphs (f)(1)(i) and (iii) of this section apply.
              (ii) We allow hunting on designated areas from legal sunrise to legal sunset on Monday, Tuesday, Friday, and Saturday.
              (iii) We prohibit the use of firearms for hunting deer on the refuge.
              (iv) We allow hunters to hunt from portable tree stands. While climbing a tree, installing a tree stand that uses climbing aids, or hunting from a tree stand on the refuge, hunters must use a fall-arrest system (full body harness) that is manufactured to the Tree Stand Manufacturers Association's standards.
              (v) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (vi) Hunters may hunt big game species other than deer with shotguns using only approved nontoxic #4 shot or smaller (see § 32.2(k)), rifles and handguns using rim-fire ammunition only, or archery equipment that complies with State regulations.
              (4) [Reserved]
              (g) Mountain Longleaf National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of woodcock on designated areas of the refuge subject to the following conditions:
              (i) We require hunters to hunt as governed by Alabama Department of Conservation and Natural Resources' Choccolocco Wildlife Management Area hunting permit conditions.
              (ii) We require hunters to possess and carry a current and signed Alabama Department of Conservation and Natural Resources' Choccolocco Wildlife Management Area hunting permit when hunting on the refuge.
              (iii) Hunters may only hunt during designated days and times.
              (iv) Hunters must remove tree stands, blinds, or other personal property from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (2) Upland game hunting. We allow hunting of quail, squirrel, rabbit, groundhog, raccoon, opossum, beaver, and fox on designated areas of the refuge subject to the following conditions:
              
              (i) The conditions set forth at paragraphs (g)(1)(i) through (iv) of this section apply.
              (ii) We prohibit hunting after legal sunset.
              (iii) Hunters must use a body safety harness at all times while hunting from a tree.
              (iv) We allow the use of dogs when hunting quail, squirrel, and rabbit only.
              (3) Big game hunting. We allow hunting of white-tailed deer, bobcat, coyote, feral hog, and turkey on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (g)(1)(i) through (iv) and (g)(2)(iii) of this section apply.
              (4) [Reserved]
              (h) Sauta Cave National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of quail, squirrel, rabbit, raccoon, and opossum on designated areas of the refuge subject to the following conditions:
              (i) We require hunters to hunt as governed by Alabama Department of Conservation and Natural Resources' North Sauty refuge hunting permit.
              (ii) We require hunters to possess and carry a current and signed Sauta Cave National Wildlife Refuge permit, which is found on the Alabama Department of Conservation and Natural Resources' Jackson County Waterfowl, Management Areas, refuges and Coon Gulf Tract hunting permit, when hunting.
              (iii) Hunters may only hunt during designated days and times.
              (iv) Hunters may hunt with shotguns using only #4 shot or smaller, rifles and handguns using rim-fire ammunition only, or archery equipment that complies with State regulations.
              (v) We allow the use of dogs when hunting upland game.
              (3)-(4) [Reserved]
              (i) Wheeler National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of quail, squirrel, rabbit, raccoon, and opossum on designated areas of the refuge subject to the following conditions:
              (i) We require hunters to possess and carry a current and signed hunting permit, found on the Wheeler National Wildlife Refuge hunting brochure, when hunting on the refuge.
              (ii) Hunters may hunt with shotguns using only #4 shot or smaller, rifles and handguns using rim-fire ammunition only, or archery equipment that complies with State regulations.
              (iii) We allow hunting on designated areas Monday through Saturday. We prohibit hunting on Sunday.
              (iv) We allow the use of dogs when hunting upland game.
              (v) Hunters must use a body safety harness at all times while hunting from a tree.
              (vi) Hunters must remove tree stands, blinds, or other personal property from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (vii) Hunters may only hunt during designated days and times.
              (3) Big game hunting. We allow the hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (i)(2)(i) and (iii) and (v) through (vii) of this section apply.
              (ii) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (iii) Hunters may only hunt with archery equipment that complies with State regulations and flintlocks .40 caliber or larger.
              (iv) You may only hunt feral hog during the refuge archery and flintlock deer season.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following condition: We open all refuge waters to fishing year-round unless otherwise posted.
            
            
              § 32.21
              Alaska.

              Alaska refuges are opened to hunting, fishing, and trapping pursuant to the Alaska National Interest Lands Conservation Act (Pub. L. 96-487, 16 U.S.C. 3101 et seq.). The regulations set forth at 50 CFR part 36 concern National Wildlife Refuges in Alaska. Information regarding specific refuge rules can be obtained from the Regional Office of the U.S. Fish and Wildlife Service, Anchorage, AK (see 50 CFR 2.2), or by contacting the manager of the respective individual refuge.
            
            
              § 32.22
              Arizona.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Bill Williams River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning and white-winged dove on designated areas of the refuge subject to the following conditions:
              (i) We allow shotguns, muzzleloaders, pistols, pneumatic guns, and archery equipment for hunting.
              (ii) We prohibit hunting within 50 yards (45 meters) of any building, road, or levee open to public use.
              (iii) You must remove boats, equipment, cameras, temporary blinds, stands, etc., at the end of each day's activities (see § 27.93 of this chapter).
              (2) Upland game hunting. We allow hunting of Gambel's quail and cottontail rabbit on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) and (iii) of this section apply.
              (ii) We allow hunting of cottontail rabbit from September 1 to the close of the State season.
              (3) Big game hunting. We allow hunting of desert bighorn sheep on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) and (iii) of this section apply.
              (ii) We allow the possession of rifles for desert bighorn sheep hunting.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following condition: The condition set forth at paragraph (a)(1)(iii) of this section applies.
              (b) Buenos Aires National Wildlife Refuge—(1) Migratory game bird hunting.We allow hunting of goose, duck, coot, merganser, moorhen (gallinule), common snipe, and mourning, white-winged, and Eurasian collared-dove on designated areas of the refuge subject to the following conditions:
              (i) We allow portable or temporary blinds and stands, but you must remove them at the end of each day's hunt (see § 27.93 of this chapter).
              (ii) We prohibit falconry.
              (iii) We allow dogs only for the retrieval of birds.
              (2) Upland game hunting. We allow hunting of black-tailed and antelope jackrabbit; cottontail rabbit; badger; bobcat; coati; kit and gray fox; raccoon; ringtail; coyote; and hog-nosed, hooded, spotted, and striped skunk on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i) through (iii) of this section apply.
              (ii) We prohibit night hunting from 1/2 hour after legal sunset until 1/2 hour before legal sunrise the following day.
              (3) Big game hunting. We allow hunting of mule and white-tailed deer, javelina, mountain lion, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i) and (b)(2)(ii) of this section apply.
              (ii) We prohibit the use of dogs when hunting big game.
              (4) [Reserved]
              (c) Cabeza Prieta National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning dove on designated areas of the refuge subject to the following conditions:
              (i) We require hunters to obtain a Barry M. Goldwater Range Entry Permit (Department of Defense form/requirement) from the refuge.
              (ii) We prohibit falconry.
              (iii) We allow dogs only for the pointing and retrieval of birds.
              (iv) We allow hunting only during the late season dove hunt.
              (2) Upland game hunting. We allow hunting of Gambel's quail, Eurasian collared-dove, desert cottontail rabbit, antelope and black-tailed jackrabbit, coyote, bobcat, and fox in designated areas of the refuge subject to the following conditions:

              (i) The conditions set forth at paragraphs (c)(1)(i) through (iii) of this section apply.
              
              (ii) We do not allow wheeled carts in designated Wilderness.
              (iii) We prohibit night hunting from 1/2 hour after legal sunset until 1/2 hour before legal sunrise the following day.
              (3) Big game hunting. We allow hunting of desert bighorn sheep, mule deer, and mountain lion on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(i) and (c)(2)(ii) of this section apply.
              (ii) We require Special Use Permits for all hunters (FWS Form 3-1383-G), guides (FWS Form 3-1383-C), and stock animals (FWS Form 3-1383-G).
              (iii) We prohibit the use of dogs when hunting big game.
              (4) [Reserved]
              (d) Cibola National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, moorhen (gallinule), common snipe, mourning and white-winged dove, and Eurasian collared-dove on designated areas of the refuge subject to the following conditions:
              (i) We allow only shotgun and archery.
              (ii) Hunters may only hunt during designated days and times.
              (iii) You must remove all temporary blinds, boats, and decoys from the refuge following each day's hunt (see § 27.93 of this chapter).
              (iv) The Hart Mine Marsh area is open to entry from 10 a.m. to 3 p.m. from October 1 through March 14.
              (2) Upland game hunting. We allow hunting of Gambel's quail and cottontail rabbit on designated areas of the refuge subject to the following conditions:
              (i) For cottontail rabbit, we allow only shotgun, archery, handgun, rifle, and muzzleloader.
              (ii) For quail, we allow only shotgun, archery, and handgun shooting shot.
              (iii) You may hunt cottontail rabbit from September 1 through the last day of the respective State's quail season.
              (3) Big game hunting. We allow hunting of mule deer on designated areas of the refuge subject to the following condition: We allow rifle, shotgun, handgun, muzzleloader, and archery, except for archery-only hunts.
              (4) Sport fishing. We allow sport fishing and frogging subject to the following condition: Cibola Lake is open to fishing and frogging from March 15 through September 30.
              (e) Havasu National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning and white-winged dove, duck, coot, moorhen (gallinule), goose, and common snipe on designated areas of the refuge subject to the following conditions:
              (i) We allow shotguns, muzzleloaders, pistols, pneumatic guns, and archery equipment for hunting.
              (ii) You must remove all boats, equipment, cameras, temporary blinds, stands, etc., at the end of each day's activities (see § 27.93 of this chapter).
              (iii) We allow the use of dogs when hunting.
              (iv) The following conditions apply to Pintail Slough (all refuge lands north of North Dike):
              (A) We prohibit falconry.
              (B) We limit the number of persons at each waterfowl hunt blind or field to four. Observers cannot hold shells or guns for hunting unless in possession of a valid State hunting license and stamps.
              (C) Waterfowl hunters must possess at least four decoys per designated blind or field.
              (D) You may use dead vegetation or materials for making or fixing hunt blinds.
              (E) We allow waterfowl hunting on Wednesdays, Saturdays, and Sundays. Waterfowl hunting ends at 2 p.m. MST (Mountain Standard Time). Hunters must be out of the Pintail Slough area by 3 p.m. MST.
              (2) Upland game hunting. We allow hunting of Gambel's quail and cottontail rabbit on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (e)(1)(i) through (iii) of this section apply.
              (ii) We allow hunting of Gambel's quail and cottontail rabbit in Pintail Slough prior to and following the State waterfowl season.

              (iii) We allow the incidental take of quail and cottontail rabbit in Pintail Slough during the State waterfowl season by hunters possessing a valid permit at their designated waterfowl hunt blind or field.
              (3) Big game hunting. We allow hunting of desert bighorn sheep on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (e)(1)(i) through (iii) of this section apply.
              (ii) We allow the possession of rifles for desert bighorn sheep hunting.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (e)(1)(ii) of this section applies.
              (ii) We prohibit overnight boat mooring and shore anchoring unless actively fishing as governed by State regulations (see § 27.93 of this chapter).
              (f) Imperial National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning and white-winged dove, duck, coot, moorhen (gallinule), goose, and common snipe on designated areas of the refuge subject to the following conditions:
              (i) We allow shotgun, archery, and crossbow.
              (ii) You must remove temporary blinds, boats, and decoys from the refuge following each day's hunt (see § 27.93 of this chapter).
              (2) Upland game hunting. We allow hunting of Gambel's quail, cottontail rabbit, coyote, and gray fox on designated areas of the refuge subject to the following conditions:
              (i) For hunting quail, we allow shotgun, handgun shooting shot, archery, and crossbow.
              (ii) For hunting cottontail rabbit, coyote, and fox, we allow shotgun, rifle, handgun, muzzleloader, archery, and crossbow.
              (iii) We allow cottontail rabbit hunting from September 1 to the close of the State quail season.
              (iv) We allow coyote and fox hunting only during the State quail season.
              (3) Big game hunting. We allow hunting of mule deer and desert bighorn sheep on designated areas of the refuge.
              (4) Sport fishing. We allow fishing and frogging for bullfrog on designated areas of the refuge subject to the following condition: We close posted portions of Martinez Lake and Ferguson Lake to entry from October 1 through the last day of February.
              (g) Kofa National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of Gambel's quail, cottontail rabbit, coyote, and gray fox on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting of coyote, fox, and cottontail rabbit during the State quail season only.
              (ii) For hunting quail, we allow shotgun, archery, crossbow, and handgun shooting shot.
              (iii) For hunting cottontail rabbit, coyote, and fox, we allow shotgun, rifle, muzzleloader, handgun, archery, and crossbow.
              (3) Big game hunting. We allow hunting of mule deer and desert bighorn sheep on designated areas of the refuge.
              (4) [Reserved]
              (h) Leslie Canyon National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning, white-winged, and Eurasian collared-dove on designated areas of the refuge subject to the following conditions:
              (i) We prohibit falconry.
              (ii) We prohibit the use of dogs.
              (iii) We prohibit pneumatic weapons.
              (2) Upland game hunting. We allow hunting of Gambel's and scaled quail; cottontail; black-tailed jackrabbit; gray fox; coati; badger; striped, hooded, spotted, and hog-nosed skunk; bobcat; raccoon; ring-tailed cat; and coyote on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (h)(1)(i) through (iii) of this section apply.
              (ii) We prohibit night hunting.
              (iii) We will allow hunting of these upland game species only when the State season dates overlap with a general or archery State deer and/or javelina hunt season.
              (3) Big game hunting. We allow hunting of mule deer, white-tailed deer, javelina, and black bear on designated areas of the refuge subject to the following conditions:

              (i) The conditions set forth at paragraphs (h)(2)(i) and (ii) of this section apply.
              
              (ii) We will allow hunting of black bear only when the State season dates overlap with a general or archery State deer and/or javelina hunt season.
              (4) [Reserved]
              (i) San Bernardino National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning and white-winged dove on designated areas of the refuge subject to the following condition: We allow the use of dogs while hunting.
              (2) Upland game hunting. We allow hunting of Gambel's, scaled, and Mearns' quail and cottontail rabbit on designated areas of the refuge subject to the following conditions:
              (i) We allow only shotgun.
              (ii) We allow the use of dogs while quail hunting.
              (iii) Cottontail rabbit season opens on September 1 and closes on the last day of the State quail season.
              (3)-(4) [Reserved]
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54104, Aug. 31, 2020]
            
            
              § 32.23
              Arkansas.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Bald Knob National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, snipe, woodcock, and dove on designated areas of the refuge subject to the following conditions:
              (i) We require refuge hunting permits (signed brochure). The permits are nontransferable, and anyone on refuge land in possession of hunting equipment must possess a signed permit at all times.
              (ii) We prohibit migratory game bird hunting on the refuge during the quota gun deer hunt.
              (iii) With the exception of hunting for woodcock, we prohibit migratory game bird hunting after 12 p.m. (noon) during the regular State waterfowl hunting season.
              (iv) You may not possess more than 25 shotgun shells while in the field. The field possession limit for shells does not apply to goose hunting during the State Conservation Order.
              (v) We prohibit hunting closer than 100 yards (90 meters) to another hunter or hunting party.
              (vi) You must remove decoys, blinds, boats, and all other equipment by 1 p.m. (see § 27.93 of this chapter).
              (vii) Hunters may enter the refuge beginning at 4 a.m. and must exit by 1 hour after legal shooting time ends.
              (viii) Boats displaying valid registration may be left on the refuge from March 1 through October 31. We prohibit the use of boats from 12 a.m. (midnight) to 4 a.m. during duck season.
              (ix) We allow the use of dogs when migratory game bird hunting.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, quail, raccoon, opossum, beaver, muskrat, nutria, armadillo, and coyote on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i), (vii), and (viii) of this section apply.
              (ii) Hunters may use shotguns and rifles chambered for rimfire cartridges.
              (iii) We allow squirrel hunting September 1 through February 28, except for season closure of the refuge during the quota gun deer hunt.
              (iv) We allow rabbit and quail hunting as governed by the State season, except for season closure of the refuge during the quota gun deer hunt.
              (v) We allow the use of dogs when hunting upland game. We require the use of dogs when hunting raccoon and opossum at night, 30 minutes after legal sunset to 30 minutes before legal sunrise.
              (vi) Hunters may take beaver, muskrat, nutria, armadillo, and coyote during any refuge hunt with those weapons legal during those hunts, subject to applicable State seasons and regulations.
              (vii) We limit hunting after legal sunset to raccoon/opossum hunting.
              (3) Big game hunting. We allow hunting of deer, feral hog, and turkey on designated areas of the refuge subject to the following conditions:

              (i) The conditions set forth at paragraphs (a)(1)(i), (vii), and (viii) of this section apply.
              
              (ii) We allow archery/crossbow deer hunting as governed by the State season, except for season closure of the refuge during the quota gun deer hunt.
              (iii) Muzzleloader hunting season for deer will begin in October and continue for a period of up to 9 days in all hunting units with annual season dates and bag limits provided on the hunt brochure/permit.
              (iv) The modern gun hunting season for deer will begin in November and continue for a period of up to 9 days in all hunting units with annual season dates and bag limits provided in the hunt brochure/permit.
              (v) We prohibit spring and fall gun hunting for turkey.
              (vi) You may use only shotguns with rifled slugs, muzzleloaders, and legal pistols for modern gun deer hunting on the Farm Unit.
              (vii) We allow only portable deer stands. You may erect stands 7 days prior to the refuge deer season and must remove them from the waterfowl sanctuaries prior to November 15, except for stands used by quota gun deer hunt permit holders (fee/signature required), which you must remove by the last day of the quota gun deer hunt. You must remove all stands on the remainder of the refuge within 7 days of the closure of archery season (see § 27.93 of this chapter). We prohibit leaving any tree stand, ground blind, or game camera on the refuge without the owner's Arkansas Game and Fish customer identification number clearly written on it in a conspicuous location.
              (viii) We prohibit the possession or use of buckshot for hunting on all refuge lands.
              (ix) We prohibit hunting from mowed and/or graveled road rights-of-way.
              (x) We allow only quota gun deer hunt permit holders on the refuge during the quota gun deer hunt and only for the purposes of deer hunting. We close the refuge to all other entry and public use during the quota gun deer hunt.
              (xi) We close waterfowl sanctuaries to all entry and hunting from November 15 to February 28, except for quota gun deer hunt permit holders who may hunt in the sanctuary when the season overlaps with these dates.
              (xii) Hunters may enter the refuge at 4 a.m. and remain until 1 hour after legal shooting time.
              (xiii) You may take feral hog only during the refuge quota gun and muzzleloader deer hunts and as governed by State Wildlife Management Area (WMA) regulations.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (a)(1)(viii) of this section applies.
              (ii) Anglers may enter the refuge beginning 1/2 hour before legal sunrise and must exit by 1 hour after legal sunset.
              (iii) We prohibit the take or possession of turtles and/or mollusks (see § 27.21 of this chapter).
              (b) Big Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, raccoon, nutria, coyote, beaver, and opossum on designated areas of the refuge subject to the following conditions:
              (i) We require refuge hunt permits. The permits (found on the front cover of the annual hunt brochure/permit—signature required) are nontransferable, and anyone on refuge land in possession of hunting equipment must sign and carry the permit at all times.
              (ii) Hunters may only hunt during designated days and times.
              (iii) We allow take of nutria, beaver, and coyote during any refuge hunt with the device allowed for that hunt subject to applicable State seasons and regulations.
              (iv) You may take opossum when hunting raccoon.
              (v) We require dogs for hunting of raccoon and opossum after legal sunset.
              (vi) When hunting, you may only use shotguns and rifles chambered for rimfire cartridges.
              (vii) We prohibit hunting from mowed and/or gravel road rights-of-way.
              (viii) We limit nighttime use, 30 minutes after legal sunset to 30 minutes before legal sunrise, to fishing, frogging, and/or raccoon/opossum hunting.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(2)(i), (iii), and (vii) of this section apply.
              (ii) Hunters may only hunt during designated days and times.
              (iii) Hunters may use only bows or crossbows.
              (iv) Hunters may use only biodegradable materials to mark trails.
              (v) We allow only portable deer stands. You may erect stands 7 days prior to the refuge deer season and must remove them 7 days after the closure of archery season (see § 27.93 of this chapter). We prohibit leaving any tree stand, ground blind, or game camera on the refuge without the owner's Arkansas Game and Fish customer identification number clearly written on it in a conspicuous location.
              (vi) Hunters may enter the refuge no earlier than 4 a.m. and must leave 1 hour after legal sunset.
              (4) Sport fishing. We allow fishing and frogging on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (b)(2)(viii) of this section applies.
              (ii) Anglers may launch boats only in designated areas.
              (iii) We allow frogging from the beginning of the State frogging season through October 31.
              (iv) We prohibit the take or possession of turtles and/or mollusks (see § 27.21 of this chapter).
              (c) Cache River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, snipe, woodcock, and dove on designated areas of the refuge subject to the following conditions:
              (i) We require refuge hunting permits. These permits (found on the front cover of the annual hunt brochure/permit—signature required) are nontransferable, and anyone on the refuge in possession of hunting equipment must sign and carry the permit at all times.
              (ii) With the exception of hunting for woodcock, we prohibit migratory game bird hunting after 12 p.m. (noon) during the regular State waterfowl hunting season.
              (iii) You must remove decoys, blinds, boats, and all other equipment by 1 p.m. each day (see § 27.93 of this chapter).
              (iv) Waterfowl hunters may enter the refuge at 4 a.m. and hunt until 12 p.m. (noon).
              (v) Boats displaying valid registration may be left on the refuge from March 1 through October 31. We prohibit boats on the refuge from 12 a.m. (midnight) to 4 a.m. during duck season.
              (vi) We allow the use of dogs when migratory game bird hunting.
              (vii) We allow waterfowl hunting on flooded refuge roads.
              (viii) We close all other hunts during the quota gun deer hunt.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, quail, raccoon, opossum, beaver, muskrat, nutria, armadillo, and coyote on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(i), (v), and (viii) of this section apply.
              (ii) We allow squirrel hunting September 1 through February 28, except for refuge-wide season closure during the quota gun deer hunt.
              (iii) We allow rabbit and quail hunting as governed by the State season, except for season closure of the refuge during the quota gun deer hunt.
              (iv) We allow the use of dogs when hunting upland game. We require the use of dogs when hunting raccoon and opossum at night, 30 minutes after legal sunset to 30 minutes before legal sunrise.
              (v) You may take beaver, muskrat, nutria, armadillo, and coyote during any refuge hunt with those weapons legal during those hunts subject to applicable State seasons and regulations.
              (vi) We prohibit hunting from mowed and/or graveled refuge roads except by waterfowl hunters during flooded conditions.
              (vii) You may use only shotguns and rifles chambered for rimfire cartridges when hunting.
              (viii) We limit nighttime use, 30 minutes after legal sunset to 30 minutes before legal sunrise, to fishing, frogging, and/or raccoon/opossum hunting.
              (3) Big game hunting. We allow hunting of deer, feral hog, and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(i) and (viii) and (c)(2)(v) and (vi) of this section apply.
              (ii) We allow archery/crossbow deer hunting as governed by the State season, except for season closure of the refuge during the quota gun deer hunt.
              (iii) Muzzleloader hunting season for deer will begin in October and will continue for a period of up to 9 days, with annual season dates and bag limits provided on the hunt brochure/permit.
              (iv) Modern gun deer hunting will begin in November and continue for a period of up to 11 days, with annual season dates and bag limits provided in the refuge hunt brochure/permit.
              (v) Hunters may take feral hog only during the quota gun and muzzleloader deer hunts and as governed by State Wildlife Management Area (WMA) regulations
              (vi) Hunters may only use shotguns with rifled slugs, muzzleloaders, or legal pistols for modern gun deer hunting on the Dixie Farm Unit Waterfowl Sanctuary, adjacent waterfowl hunt area, and Plunkett Farm Unit Waterfowl Sanctuary.
              (vii) We allow only portable stands. Hunters may erect stands 7 days prior to the refuge deer season and must remove them from the waterfowl sanctuaries prior to November 15, and from the rest of the refuge within 7 days of the closure of archery season (see § 27.93 of this chapter). We prohibit leaving any tree stand, ground blind, or game camera on the refuge without the owner's Arkansas Game and Fish customer identification number clearly written on it in a conspicuous location.
              (viii) We prohibit the possession or use of buckshot for hunting on all refuge lands.
              (ix) We prohibit hunting from mowed and/or graveled road rights-of-way.
              (4) Sport fishing. We allow fishing and frogging on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(v) and (c)(2)(viii) of this section apply.
              (ii) We close waterfowl sanctuaries to all entry and fishing/frogging from November 15 to February 28. We prohibit refuge-wide entry and fishing during the quota gun deer hunt.
              (iii) We prohibit the take or possession of turtles and/or mollusks (see § 27.21 of this chapter).
              (d) Dale Bumpers White River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl (ducks, mergansers, and coots) on designated areas of the refuge subject to the following conditions:
              (i) We require an annual public use permit (signed brochure) to hunt and fish.
              (ii) We allow waterfowl hunting from legal shooting hours until 12 p.m. (noon).
              (iii) We allow the use of dogs when migratory game bird hunting.
              (iv) You must remove blinds, blind material, and decoys from the refuge by 1 p.m. each day (see § 27.93 of this chapter).
              (v) Waterfowl hunters may enter the North Unit, Jack's Bay Hunt Area, and Levee Hunt Area no earlier than 4 a.m.
              (vi) We prohibit boating from November 1 through January 31 in the South Unit Waterfowl Hunt Areas, except from 4 a.m. to 1 p.m. on designated waterfowl hunt days.
              (vii) We allow waterfowl hunting on outlying tracts; paragraph (d)(1)(v) of this section applies.
              (viii) We only allow all-terrain vehicles (ATVs) for wildlife-dependent hunting and fishing activities. We prohibit the use of ATVs after December 15 each year in designated South Unit areas as shown in refuge user brochure.
              (ix) We prohibit the use of decoys that contain moving parts or electrical components, except that you may use manually operated jerk strings to simulate decoy movement.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, and all furbearers (as governed by State law) on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (d)(1)(i) of this section applies.
              (ii) We allow hunting of rabbit and squirrel on the North Unit from September 1 through January 31.

              (iii) We allow the use of dogs when hunting rabbit and squirrel from December 1 through January 31 on the North Unit only.
              
              (iv) We allow rabbit and squirrel hunting on the South Unit from September 1 through November 30.
              (v) We allow furbearer (as governed by State law) hunting. The annual public use permit (signed brochure) provides season dates and methods.
              (vi) We allow the use of dogs for hunting furbearers from legal sunset to legal sunrise. Hunters must tether or pen all dogs used for furbearer hunting from legal sunrise to legal sunset and any time they are not involved in actual hunting.
              (3) Big game hunting. We allow the hunting of white-tailed deer, feral hog, and turkey on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (d)(1)(i) of this section applies.
              (ii) Archery deer seasons on the North Unit are from October 1 through January 31 except during quota muzzleloader and quota gun deer hunts, when the archery season is closed.
              (iii) Archery deer seasons on the South Unit are from October 1 through December 31 except during quota muzzleloader and quota gun deer hunts, when the archery season is closed.
              (iv) Muzzleloader season for deer will begin in October and will continue for a period of up to 3 days of quota hunting in the North and South Units, and no more than 4 days of non-quota hunting in the North Unit.
              (v) The gun deer hunt will begin in November and will continue for a period of no more than 3 days of quota hunting in the North and South Units, and no more than 2 days of non-quota hunting in the North Unit.
              (vi) We restrict hunt participants for quota hunts to those drawn for a quota permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System). The permits are nontransferable and nonrefundable.
              (vii) We close the refuge to all non-quota hunting during refuge-wide quota muzzleloader and quota gun deer hunts.
              (viii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (ix) We prohibit firearm deer hunting from or across roads, ATV trails, levees, and maintained utility rights-of-way.
              (x) You may only use portable deer stands. You may erect stands up to 7 days before each hunt, but you must remove them within 7 days after each hunt (see § 27.93 of this chapter). All unattended deer stands on the refuge must have the owner's hunting license number clearly displayed.
              (xi) We close the Kansas Lake Area to all entry on December 1 and reopen it on March 1.
              (xii) We prohibit the possession of buckshot on the refuge.
              (xiii) We prohibit the possession and/or use of toxic shot by hunters using shotguns (see § 32.2(k)) when hunting deer or turkey.
              (xiv) Hunters who are hunting deer during a firearm season may kill feral hogs with weapons legal for those seasons. Feral hogs may be taken incidentally with archery equipment from November 1 through December 31.
              (4) Sport fishing. We allow sport fishing, frogging, and crawfishing on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (d)(1)(i) of this section applies.
              (ii) We allow fishing year-round in LaGrue, Essex, Prairie, Scrubgrass and Brooks Bayous, Big Island Chute, Moon, and Belknap Lakes next to Arkansas Highway 1, Indian Bay, the Arkansas Post Canal and adjacent drainage ditches; borrow ditches located adjacent to the west bank of that portion of the White River Levee north of the Graham Burke pumping station; and all waters in the refuge-owned North Unit and scattered tracts. We open all other South Unit refuge waters to sport fishing from March 1 through November 30 unless posted otherwise.
              (iii) We allow frogging on all refuge-owned waters open for sport fishing as follows: We allow frogging on the South Unit from the beginning of the State season through November 30; we allow frogging on the North Unit for the entire State season.

              (iv) We prohibit all commercial and recreational harvest of turtle on all property administered by Dale Bumpers White River National Wildlife Refuge.
              (v) We prohibit take or possession of any freshwater mussel, and we do not open to mussel shelling.
              (e) Felsenthal National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, and coot on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting of duck, goose, and coot during the State waterfowl season except during scheduled refuge quota gun deer hunts.
              (ii) Hunting of duck, goose, and coot ends at 12 p.m. (noon) each day.
              (iii) We allow only portable blinds. You must remove all duck hunting equipment (portable blinds, boats, guns, and decoys) from the hunt area by 1:30 p.m. each day (see § 27.93 of this chapter).
              (iv) We close areas of the refuge posted with “Area Closed” signs and identify them on the refuge hunt brochure map as a waterfowl sanctuary. We close waterfowl sanctuaries to all public entry and public use during the waterfowl hunting season.
              (v) Hunters must possess and carry a signed refuge public use regulations brochure/access permit (signed brochure) while hunting.
              (vi) All youth hunters age 15 and younger must remain within sight and normal voice contact of an adult age 21 or older, who possesses a valid state hunting license. One adult may supervise no more than two youth hunters.
              (vii) We allow only all-terrain vehicles/utility-type vehicles (ATVs/UTVs) for hunting and fishing activities.
              (viii) You may use horses and mules on roads and ATV/UTV trails (when open to motor vehicle and ATV/UTV traffic, respectively) as a mode of transportation for hunting and fishing activities on the refuge except during the quota deer hunts.
              (ix) We prohibit hunting within 150 feet (45 meters) of roads and trails open to motor vehicle use (including ATV/UTV trails).
              (x) You may take beaver, nutria, and coyote during any daytime refuge hunt with weapons and ammunition allowed for that hunt. There is no bag limit.
              (xi) We allow the use of dogs when hunting.
              (xii) We prohibit leaving any boat on the refuge. You must remove boat(s) at the end of each day's hunt.
              (2) Upland game hunting. We allow hunting of quail, squirrel, rabbit, and furbearers (as governed by State law) on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (e)(1)(iv) through (ix) and (xi) of this section apply.
              (ii) We allow hunting for quail, squirrel, rabbit, and furbearers (as governed by State law) on the refuge during State seasons through January 31. We close upland game hunting during refuge quota gun deer hunts.
              (iii) We do not open for spring squirrel hunting season, or summer/early fall raccoon hunting season.
              (iv) We allow the use of dogs for squirrel and rabbit hunting from December 1 through January 31 and for quail and raccoon/opossum hunting during the open season on the refuge for these species.
              (3) Big game hunting. We allow hunting of white-tailed deer, feral hog, and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (e)(1)(v) through (ix) of this section apply.
              (ii) We allow archery deer hunting on the refuge from the opening of the State season through January 31.
              (iii) We close archery deer hunting during the quota gun deer hunts.
              (iv) We allow muzzleloader deer hunting during the October State muzzleloader season for this deer management zone. The refuge will conduct one 4-day quota modern gun hunt for deer, typically in November. The refuge also may conduct one mobility-impaired hunt for deer typically in early November.
              (v) Total deer harvested refuge-wide is two deer (two does, or one buck and one doe, as governed by State law) regardless of method.

              (vi) During the deer and turkey hunts, hunters may possess lead ammunition legal for taking deer and turkey. We prohibit buckshot for gun deer hunting.
              
              (vii) You may only use portable deer stands erected no earlier than the opening day of archery season, and you must remove them no later than January 31 each year (see § 27.93 of this chapter).
              (viii) We prohibit the use of deer decoy(s).
              (ix) We open spring archery turkey hunting during the State spring turkey season. We do not open for fall archery turkey season.
              (x) We close spring archery turkey hunting during scheduled turkey quota gun hunts.
              (xi) We restrict quota hunt participants to those selected for a quota permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System), except that one nonhunting adult age 21 or older possessing a valid hunting license must accompany the youth hunter age 15 and younger.
              (xii) An adult age 21 or older possessing a valid hunting license must accompany and be within sight and normal voice contact of hunters age 15 and younger. One adult may supervise no more than one youth hunter.
              (xiii) We authorize the use of tree stands, ground blinds, and game cameras on the refuge if the owner's State hunting license number is clearly written on them in a conspicuous location. You must remove game cameras from the refuge at the end of each day's hunt.
              (xiv) We restrict hunt participants for quota hunts to those drawn for a quota permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System). These permits are nontransferable, and the permit fees are nonrefundable.
              (xv) The incidental taking of feral hogs will be governed by Arkansas Game and Fish Commission regulations concerning the taking of feral hogs on State Wildlife Management Areas (WMAs). Subject to State regulations, we allow incidental take of feral hogs on State WMAs during daytime refuge hunts (without the use of dogs) with legal hunting equipment and ammunition allowed for that hunt. There is no bag limit. We prohibit transport or possession of live hogs.
              (4) Sport fishing. We allow sport fishing, frogging, and crawfishing on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (e)(1)(v), (vi), and (xii) of this section apply.
              (ii) We prohibit fishing in the waterfowl sanctuary area when the sanctuary is closed, with the exception of the main channel of the Ouachita and Saline Rivers and the borrow pits along Highway 82. We post the waterfowl sanctuary area with “Area Closed” signs and identify those areas in refuge hunt brochures.
              (iii) We allow fishing only in areas accessible from the Ouachita and Saline Rivers and from Eagle, Jones, and Pereogeethe Lakes during the refuge quota gun deer hunts.
              (iv) You must reset trotlines when receding water levels expose them.
              (f) Holla Bend National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, raccoon, opossum, beaver, armadillo, coyote, and bobcat on designated areas of the refuge subject to the following conditions:
              (i) We require refuge hunting permits (found on the front cover of the annual hunt brochure/permit—signature required). The permits are nontransferable, and anyone on refuge land in possession of hunting equipment must sign and carry a permit at all times. Your hunt permit will also act as your entrance pass to the refuge.
              (ii) During the refuge archery season, you may take only squirrel, rabbit, raccoon, opossum, beaver, armadillo, coyote, or bobcat.
              (iii) We allow the use of dogs when gun hunting raccoon and opossum every Friday, Saturday, and Sunday until legal sunrise during the month of February.
              (iv) We only allow all-terrain vehicles (ATVs) for hunters and anglers with disabilities. We require a refuge ATV permit (Special Use Permit; FWS Form 3-1383-G) issued by the refuge manager.

              (v) We allow the use of nonmotorized boats during the refuge fishing/boating season (March 1 through October 31), but hunters must remove boats at the end of each day's hunt (see § 27.93 of this chapter).
              
              (3) Big game hunting. We allow hunting of deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (f)(2)(i), (iv), and (v) of this section apply.
              (ii) We allow archery/crossbow hunting for white-tailed deer and turkey.
              (iii) The refuge will conduct one youth-only (between ages 6 and 15 at the beginning of the gun deer season in Zone 7) quota gun deer hunt. We restrict hunt participants to those selected for a quota permit (electronic form), except that one nonhunting adult must accompany the youth hunter during the youth hunt.
              (iv) We open spring archery turkey hunting during the State turkey season.
              (v) We close the refuge to all entry and public use during scheduled youth quota gun hunts, except for those allowed to participate in the youth quota gun hunt.
              (vi) The refuge will conduct two youth-only (age 6 to 15 at the beginning of the spring turkey season) quota spring gun turkey hunts, each 2 days in length. We restrict hunt participants to those selected for a quota permit, except that one nonhunting adult age 21 or older must accompany the youth hunter during the youth hunt.
              (vii) We allow only portable deer stands. You may erect stands 7 days before the start of the season and must remove the stands from the refuge within 7 days after the season ends (see §§ 27.93 and 27.94 of this chapter).
              (viii) You must permanently affix the owner's Arkansas Game and Fish customer identification number to all tree stands, ground blinds, and game cameras on the refuge.
              (ix) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (x) You must check all game at the refuge check station.
              (4) Sport fishing. We allow sport fishing and frogging on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (f)(2)(iv) and (f)(3)(v) of this section apply.
              (ii) We open the waters of the refuge to fishing only from March 1 through October 31 from legal sunrise to legal sunset.
              (iii) Anglers must remove boats from the refuge at the end of each day's fishing activity (see § 27.93 of this chapter).
              (iv) We prohibit the take and possession of turtles and/or mollusks (see § 27.21 of this chapter).
              (g) Overflow National Wildlife Refuge—(1) (1) Migratory game bird hunting. We allow hunting of American woodcock, duck, goose, and coot on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a refuge public use regulations brochure/access permit (signed brochure) while hunting.
              (ii) Hunting of duck, goose, and coot ends at 12 p.m. (noon) each day.
              (iii) We allow only portable blinds. Hunters must remove portable blinds, boats, and decoys from the hunt area by 1:30 p.m. each day (see § 27.93 of this chapter).
              (iv) We allow only all-terrain vehicles (ATVs)/utility-type vehicles (UTVs) for hunting activities.
              (v) You may use horses on roads and ATV/UTV trails (when open to motor vehicle and ATV/UTV traffic, respectively) as a mode of transportation for hunting activities on the refuge.
              (vi) We prohibit hunting within 150 feet (45 meters) of roads and trails open to motor vehicle use (including ATV/UTV trails).
              (vii) You may take beaver, nutria, and coyote during any daytime refuge hunt with weapons and ammunition legal for that hunt. There is no bag limit. We prohibit transportation or possession of live hog.
              (viii) We allow boats on the refuge between the hours of 4 a.m. and 1:30 p.m. during waterfowl season.
              (ix) Hunters may not enter the refuge until 4 a.m., with the exception of designated parking areas.
              (2) Upland game hunting. We allow hunting of quail, squirrel, rabbit, and furbearers (as governed by State law) on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(iv) through (vii) of this section apply.
              (ii) We allow hunting during State seasons for quail, squirrel, rabbit, and furbearers (as governed by State law) through January 31. State regulations governing appropriate zones apply.
              (iii) We do not open for the spring squirrel hunting season or the summer/fall raccoon hunting season.
              (iv) When upland game hunting, we prohibit possession of lead ammunition except that you may possess rimfire rifle lead ammunition no larger than .22 caliber.
              (v) We allow the use of dogs for squirrel and rabbit hunting from December 1 through January 31, and for quail and raccoon/opossum hunting during the open season on the refuge for these species.
              (vi) We allow nighttime raccoon and opossum hunting.
              (3) Big game hunting. We allow hunting of white-tailed deer, feral hog, and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(iv) through (vii) of this section apply.
              (ii) We allow muzzleloader deer hunting during the first State muzzleloader season for this zone. State regulations governing appropriate zones apply.
              (iii) We prohibit buckshot for gun deer hunting.
              (iv) The bag limit for the muzzleloader deer hunt is two deer, with no more than one buck.
              (v) You may only use portable deer stands erected no earlier than the opening day of archery season, and you must remove them no later than January 31 each year (see § 27.93 of this chapter). The limit is one deer stand, blind, etc., per person.
              (vi) We prohibit the use of deer decoy(s).
              (vii) We restrict quota hunt participants on these hunts to those selected for a quota permit (electronic form), except that one nonhunting adult age 21 or older and possessing a valid hunting license must accompany a youth hunter age 15 or younger.
              (viii) The incidental taking of feral hogs will be governed by Arkansas Game and Fish Commission regulations concerning the taking of feral hogs on State Wildlife Management Areas (WMAs). Subject to State regulations, we allow incidental take of feral hogs on State WMAs during daytime refuge hunts (without the use of dogs) with legal hunting equipment and ammunition allowed for that hunt. There is no bag limit. We prohibit transport or possession of live hogs.
              (4) [Reserved]
              (h) Pond Creek National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, coot, and goose on designated areas of the refuge subject to the following conditions:
              (i) We close migratory game bird hunting during scheduled quota refuge gun deer hunts.
              (ii) Hunting ends at 12 p.m. (noon) each day.
              (iii) We allow only portable blinds. You must remove portable blinds, boats, and decoys from the hunt area by 1:30 p.m. each day (see § 27.93 of this chapter).
              (iv) You must possess and carry a refuge public use regulations brochure/access permit (signed brochure) while hunting.
              (v) We allow only all-terrain vehicles (ATVs)/utility-type vehicles (UTVs) for hunting and fishing activities.
              (vi) You may use horses and mules only on roads and ATV/UTV trails (when open to motor vehicle and ATV/UTV traffic, respectively) as a mode of transportation for on-refuge hunting and fishing activities, except during refuge muzzleloader and quota deer hunts.
              (vii) We prohibit hunting within 150 feet (45 meters) of roads and trails open to motor vehicle use (including ATV/UTV trails).
              (viii) You may take beaver, nutria, and coyote during any daytime refuge hunt with weapons and ammunition allowed for that hunt. We prohibit the use of dogs to take these species. There is no bag limit.
              (ix) We allow the use of dogs when waterfowl hunting.

              (x) We authorize the use of tree stands, game cameras, and boats while hunting and fishing on the refuge. The owner's Arkansas Game and Fish customer identification number must be affixed to, or clearly written on, them in a conspicuous manner.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, and furbearers (as governed by State law) on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting on the refuge during State seasons for this zone for squirrel, rabbit, and furbearers through January 31. We list specific hunting season dates annually in the refuge hunt brochure. We close upland game hunting during refuge quota deer hunts.
              (ii) We do not open to spring squirrel hunting season, or summer/early fall raccoon hunting season.
              (iii) The conditions set forth at paragraphs (h)(1)(iv) through (viii) of this section apply.
              (iv) We allow the use of dogs when squirrel, rabbit, raccoon, and opossum hunting from the opening of hunting season through January 31.
              (3) Big game hunting. We allow hunting of white-tailed deer, feral hog, and turkey on designated areas of the refuge subject to the following conditions:
              (i) We allow archery deer hunting on the refuge from the opening of the State season through January 31. State regulations governing appropriate zones apply.
              (ii) The conditions set forth at paragraphs (h)(1)(iv) through (viii) of this section apply.
              (iii) We close archery deer hunting during the quota gun deer hunts.
              (iv) We allow muzzleloader deer hunting for the first 5 days of the early State muzzleloader season for this deer management zone. The bag limit for the refuge muzzleloader hunt is two deer, with no more than one buck.
              (v) We prohibit buckshot for gun deer hunting.
              (vi) We restrict hunt participants for quota hunts to those drawn for a quota permit. These permits are nontransferable, and permit fees are nonrefundable.
              (vii) The quota gun deer hunt bag limit is two deer, with no more than one buck (one buck and one doe). Exception: Youth hunters participating in the refuge youth deer hunt and hunters participating in the refuge mobility-impaired hunt may harvest the legal State bag limit without antler restrictions.
              (viii) We do not open for fall archery turkey season.
              (ix) We close spring archery turkey hunting during scheduled turkey quota permit gun hunts.
              (x) You may use only portable deer stands erected no sooner than 2 days before the opening of the State deer season, and you must remove them no later than January 31 each year (see § 27.93 of this chapter).
              (xi) We prohibit the use of deer decoy(s).
              (xii) We restrict hunt participants during quota hunts to those selected for a quota permit, except that one nonhunting adult age 21 or older and possessing a valid hunting license must accompany a youth hunter.
              (xiii) We allow tree stands, ground blinds, boats, or game cameras on the refuge only if the owner's Arkansas Game and Fish customer identification number is affixed to, or clearly written on, them in a conspicuous location.
              (xiv) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (xv) We prohibit all public use, except fishing and access for fishing, during quota hunts.
              (xvi) We allow the taking of feral hogs on the refuge only during the muzzleloader and modern gun quota permit deer hunts and with weapons and ammunition allowed for that hunt. There is no bag limit. You may not transport or possess live hogs.
              (4) Sport fishing. We allow fishing, frogging, and the taking of crawfish on designated areas of the refuge subject to the following conditions:
              (i) You must reset trotlines when exposed by receding water levels.
              (ii) The conditions set forth at paragraphs (h)(1)(iv) through (viii) and (x) of this section apply.

              (iii) We prohibit taking or possessing turtles or mollusks (see § 27.21 of this chapter).
              
              (i) Wapanocca National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of snow goose on designated areas of the refuge subject to the following conditions:
              (i) We require refuge hunting permits. The permits (found on the front cover of the annual hunt brochure/permit—signature required) are nontransferable, and anyone on refuge land in possession of hunting equipment must sign and carry them at all times.
              (ii) Hunters may only hunt during designated days and times.
              (iii) Hunters may enter the refuge at 4 a.m. and must leave the refuge by 1 hour after legal sunset.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, raccoon, nutria, beaver, coyote, feral hog, and opossum on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (i)(1)(i) through (iii) of this section apply.
              (ii) You may use only shotguns and rifles chambered for rimfire cartridges when hunting.
              (iii) We allow the use of dogs when hunting.
              (iv) You may take nutria, beaver, and coyote during any refuge hunt with those weapons legal during those hunts, subject to applicable State seasons and regulations.
              (v) You may take feral hog only during the refuge quota gun deer hunt and as governed by State Wildlife Management Area (WMA) regulations.
              (vi) We limit nighttime hunting to raccoon/opossum hunting.
              (vii) We close all other hunts during the quota gun deer hunt. We allow only quota gun deer hunt permit (fee/signature required) holders to enter the refuge during this hunt and only for deer hunting.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (i)(1)(i) through (iii) and (i)(2)(iv) through (vii) of this section apply.
              (ii) We prohibit hunting from mowed and/or graveled road rights-of-way.
              (iii) We allow only portable deer stands. You may erect stands 7 days prior to the refuge deer season and must remove them from the waterfowl sanctuaries by December 1. You must remove all stands on the remainder of the refuge within 7 days of the closure of archery season (see § 27.93 of this chapter).
              (iv) We prohibit the possession or use of buckshot for hunting on all refuge lands.
              (v) We allow tree stands, ground blinds, and game cameras on the refuge only if the owner's Arkansas Game and Fish customer identification number is clearly written on them in a conspicuous location.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from March 1 through October 31 from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (ii) We prohibit the possession or use of yo-yos, jugs, or other floating containers; drops or limb lines; trotlines; and commercial fishing tackle.
              (iii) We allow bank fishing.
              (iv) We prohibit the take or possession of frogs, mollusks, and/or turtles (see § 27.21 of this chapter).
              (v) Anglers may launch boats only in designated areas.
              (vi) Anglers must remove all boats from the refuge at the end of each day's fishing activity (see § 27.93 of this chapter). We prohibit airboats, personal watercraft, and hovercraft.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54105, Aug. 31, 2020]
            
            
              § 32.24
              California.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Cibola National Wildlife Refuge. Refer to § 32.22(d) for regulations.
              (b) Clear Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, moorhen, and snipe on designated areas of the refuge.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of pronghorn antelope only on the controlled “U” Unit of the refuge subject to the following condition: You may hunt only in the unit for 9 consecutive days beginning on the first Saturday following the third Wednesday in August.
              (4) [Reserved]
              (c) Colusa National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, moorhen, and snipe on designated areas of the refuge subject to the following conditions:
              (i) You must return the State-issued entry permit and vacate the refuge no later than 11/2 hours after legal sunset unless participating in an authorized overnight stay.
              (ii) All hunters age 15 and younger must remain in the immediate presence of an adult (age 18 or older) at all times while in the field.
              (iii) Access to the hunt area is by foot traffic only. We prohibit bicycles and other conveyances. Mobility-impaired hunters should consult with the refuge manager for allowed conveyances.
              (iv) You may enter or exit only at designated locations.
              (v) The firearms used for hunting must remain unloaded until you are in designated free-roam areas or assigned pond/blind areas.
              (vi) Hunters may use shotguns only. We prohibit shotguns larger than 12 gauge.
              (vii) You may not possess more than 25 shot shells while in the field once you have left your assigned parking lot or boat launch.
              (viii) You may not possess shot size larger than BB, except steel “T” (0.20-inch (0.5-centimeter) diameter).
              (2) Upland game hunting. We allow hunting of pheasant and wild turkey only in the free-roam areas of the refuge subject to the following conditions:
              (i) We allow pheasant hunting in the assigned pond area during a special 1-day-only pheasant hunt on the first Monday after the opening of the State pheasant hunting season.
              (ii) We allow turkey hunting during the fall season only.
              (iii) The conditions set forth at paragraphs (c)(1)(i) through (viii) of this section apply.
              (3)-(4) [Reserved]
              (d) Delevan National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, moorhen, and snipe on designated areas of the refuge subject to the following conditions:
              (i) You must return the State-issued entry permit and vacate the refuge no later than 11/2 hours after legal sunset unless participating in an authorized overnight stay.
              (ii) All hunters age 15 and younger must remain in the immediate presence of an adult (age 18 or older) at all times while in the field.
              (iii) Access to the hunt area is by foot traffic only. We prohibit bicycles and other conveyances. Mobility-impaired hunters should consult with the refuge manager for allowed conveyances.
              (iv) You may enter or exit only at designated locations.
              (v) The firearms used for hunting must remain unloaded until you are in designated free-roam areas or assigned pond/blind areas.
              (vi) Hunters may use shotguns only. We prohibit shotguns larger than 12 gauge.
              (vii) You may not possess more than 25 shot shells while in the field once you have left your assigned parking lot or boat launch.
              (viii) You may not possess shot size larger than BB, except steel “T” (0.20-inch (0.5-centimeter) diameter).
              (ix) We restrict hunters assigned to the spaced blind area to within 100 feet (30.5 meters) of their assigned hunt site except for when retrieving downed birds, placing decoys, or traveling to and from the area.
              (2) Upland game hunting. We allow hunting of pheasant and wild turkey on designated areas on the refuge subject to the following conditions:
              (i) We allow pheasant hunting in the assigned pond/spaced blind area during a special 1-day-only pheasant hunt on the first Monday after the opening of the State pheasant hunting season.
              (ii) The conditions set forth at paragraphs (d)(1)(iii) through (viii) of this section apply.
              (3)-(4) [Reserved]
              (e) Don Edwards San Francisco Bay National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, and coot on designated areas of the refuge subject to the following conditions:
              (i) Hunters may only hunt during designated days and times.
              (ii) During the 2 weeks before the opening of the hunt season, you may bring a boat into Ponds AB1, A2E, AB2, A3N, A3W, A5, A7, and A8N, and moor it at a designated site. You may use your boat to access the hunting ponds, and you may leave your boat on the refuge during the hunt season. You must remove your boat within 2 weeks following the close of the hunt season. We allow nonmotorized boats and motorized boats powered by electric, gasoline direct fuel injection 2-stroke, or 4-stroke gasoline motors only.
              (iii) You may maintain an existing blind in the ponds open to hunting if you have a refuge permit (name and signature required), but the blind will be open for general use on a first-come, first-served basis.
              (iv) You must remove all decoys and other personal property, except personal boats, from the refuge by legal sunset (see § 27.93 of this chapter).
              (v) You may enter closed areas of the refuge to retrieve downed birds, provided you leave all weapons in a legal hunting area.
              (vi) We allow the use of dogs when hunting.
              (vii) You may not possess more than 25 shot shells while in the field once you have left your assigned parking lot or boat launch.
              (viii) At the Ravenswood Unit only, we only allow portable blinds or construction of temporary blinds made from natural materials.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We close Mallard Slough to boats from March 1 through August 31, and we close Mowry Slough from March 15 to June 15.
              (ii) We open designated fishing areas from legal sunrise to legal sunset each day.
              (iii) We prohibit the collection of bait of any type from the refuge except from the Dumbarton Fishing Pier, where it is legal to collect bait for noncommercial purposes.
              (iv) We prohibit the use of balloons to float hooks and bait farther than hand casting.
              (f) Havasu National Wildlife Refuge. Refer to § 32.22(e) for regulations.
              (g) Humboldt Bay National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, common moorhen, and snipe on designated areas of the refuge subject to the following conditions:
              (i) All hunters age 15 and younger must remain in the immediate presence of an adult (age 18 or older) at all times while in the field.

              (ii) You may only use portable blinds in the free-roam hunting areas (i.e., all hunt areas except Salmon Creek Unit).
              (iii) You must remove all blinds, decoys, shell casings, and other personal equipment and refuse from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (iv) We allow the use of dogs when hunting.
              (v) On the Salmon Creek Unit, we allow hunting on Tuesdays and Saturdays (except Federal holidays), and hunters must possess and carry a valid daily refuge permit. We issue refuge permits prior to each hunt by random drawing of names conducted at the check station 11/2 hours before legal shooting time. Shooting time ends at 3 p.m. Hunters drawn for a blind must completely fill out a Refuge Hunt Permit, which includes a “Record of Harvest” section. Each hunter must possess and carry the Refuge Hunt Permit/Record of Harvest (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) document while on the refuge and turn in a complete Record of Harvest at the check station before leaving the hunt area.
              (vi) On the Salmon Creek Unit, you may possess shot shells in quantities of 25 or fewer per hunter, per day.
              (vii) On the Salmon Creek Unit, we restrict hunters to within 100 feet (30 meters) of the assigned hunt site except for when placing and retrieving decoys, retrieving downed birds, or traveling to and from the parking area.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We allow fishing from the designated shoreline trail and dock (for nonmotorized boats only) at the Hookton Slough Unit from legal sunrise to legal sunset, only using pole and line or rod and reel.
              (h) Imperial National Wildlife Refuge. Refer to § 32.22(f) for regulations.
              (i) Kern National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and moorhen on designated areas of the refuge subject to the following conditions:
              (i) Hunters assigned to the spaced blind unit must remain within 100 feet (30.5 meters) of the numbered steel post (blind site) except when pursuing crippled birds, placing decoys, or traveling to and from the parking area.
              (ii) You may not possess more than 25 shot shells while in the field once you have left your assigned parking lot or boat launch.
              (iii) We allow only nonmotorized boats.
              (2) Upland game hunting. We allow hunting of pheasant on designated areas of the refuge.
              (3)-(4) [Reserved]
              (j) Lower Klamath National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, moorhen, and snipe on designated areas of the refuge subject to the following conditions:
              (i) In the controlled waterfowl hunting area, we require a valid Refuge Recreation Pass (available electronically or in person at the refuge office) for all hunters age 16 or older. All hunters age 15 and younger must remain in the immediate presence of an adult (age 18 or older) at all times while in the field.
              (ii) We require advance reservations for the first 2 days of the hunting season. Reservations are obtained through the waterfowl lottery each year.
              (iii) Hunters may enter the refuge at 4:30 a.m. unless otherwise posted.
              (iv) Shooting hours end at 1 p.m. on all California portions of the refuge with the following exceptions:
              (A) The refuge manager may designate up to 6 afternoon special youth, ladies, veteran, or disabled hunter waterfowl hunts per season.
              (B) The refuge manager may designate up to 3 days per week of afternoon waterfowl hunting for the general public after December 1.
              (v) We prohibit the setting of decoys in retrieving zones.
              (vi) Pit-style hunting blinds located in the Stearns units and unit 9D are first-come, first-served. We require you to hunt within a 200-foot (61-meter) radius of the blind.
              (2) Upland game hunting. We allow hunting of pheasant on designated areas of the refuge subject to the following condition: In the controlled pheasant hunting area, we require a valid permit (available electronically or in person at the refuge office) for all hunters age 16 or older. All hunters age 15 and younger must remain in the immediate presence of an adult (age 18 or older) at all times while in the field.
              (3)-(4) [Reserved]
              (k) Marin Islands National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing from boats on designated areas of the refuge.
              (l) Merced National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, snipe, and moorhen on designated areas of the refuge subject to the following conditions:
              (i) You may not possess more than 25 shot shells while in the field once you have left your assigned parking lot or boat launch.
              (ii) Each hunter must remain inside his or her assigned blind, except for when placing decoys, retrieving downed birds, and traveling to and from the parking area. We prohibit shooting from outside the blind.
              (iii) We restrict hunters in the spaced zone area of the Lonetree Unit to their assigned zone except when they are traveling to and from the parking area, retrieving downed birds, or shooting to retrieve crippled birds.
              (iv) We allow the use of dogs when hunting.
              (2)-(4) [Reserved]
              (m) Modoc National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, moorhen, and snipe on designated areas of the refuge subject to the following conditions:

              (i) On the opening weekend of the hunting season, hunters must possess and carry a refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) issued through random drawing to hunters with advance reservations only.
              (ii) After the opening weekend of the hunting season, we only allow hunting on Tuesdays, Thursdays, and Saturdays. Hunters must check-in and out of the refuge by using self-service permits (FWS Form 3-2405, Self-Clearing Check-in/out Permit). Hunters must completely fill out the “Refuge Hunt Permit” portion of the permit and deposit it in the drop box prior to hunting. The hunter must possess and carry the “Record of Kill” portion of the permit while on the refuge and turn it in prior to exiting the hunting area.
              (iii) In the designated spaced blind area, you must remain within the blind assigned to you.
              (iv) All hunters age 15 and younger must remain in the immediate presence of an adult (age 18 or older) at all times while in the field.
              (v) You may not possess more than 25 shot shells while in the field once you have left your assigned parking lot or boat launch.
              (vi) You may only use portable blinds in the free-roam hunting areas.
              (vii) You must remove all blinds, decoys, shell casings, other personal equipment, and refuse from the refuge at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (viii) Hunters must enter and exit the hunting area from the three designated hunt parking lots, which we open 11/2 hours before legal sunrise and close 1 hour after legal sunset each hunt day.
              (ix) We only allow access to the hunt area by foot, bicycle, and nonmotorized cart. We prohibit bicycles in the hunt area during the opening weekend of the hunting season.
              (2) Upland game hunting. We allow hunting of pheasant on designated areas of the refuge subject to the following conditions:
              (i) We limit hunting to junior hunters possessing a valid State Junior Hunting License and refuge Junior Pheasant Hunt Permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (ii) All hunters age 15 and younger must remain in the immediate presence of an adult (age 18 or older) at all times while in the field.
              (3) [Reserved]
              (4) Sport fishing. We allow sport fishing only on Dorris Reservoir subject to the following conditions:
              (i) We prohibit fishing from February 1 through September 30.
              (ii) We allow fishing only from legal sunrise to legal sunset.
              (iii) We allow only walk-in access to Dorris Reservoir from February 1 through March 31.
              (iv) We allow use of boats for fishing on Dorris Reservoir only from April 1 through September 30.
              (n) Sacramento National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, moorhen, and snipe on designated areas of the refuge subject to the following conditions:
              (i) You must return the State-issued entry permit and vacate the refuge no later than 11/2 hours after legal sunset unless participating in an authorized overnight stay.
              (ii) All hunters age 15 and younger must remain in the immediate presence of an adult (age 18 or older) at all times while in the field.
              (iii) Access to the hunt area is by foot traffic only. We prohibit bicycles and other conveyances. Mobility-impaired hunters should consult with the refuge manager for allowed conveyances.
              (iv) You may enter or exit only at designated locations.
              (v) The firearms used for hunting must remain unloaded until you are in designated free-roam areas or assigned pond/blind areas.
              (vi) Hunters may use shotguns only. We prohibit shotguns larger than 12 gauge.
              (vii) You may not possess more than 25 shot shells while in the field once you have left your assigned parking lot or boat launch.
              (viii) You may not possess shot size larger than BB, except steel “T” (0.20-inch (0.5-centimeter) diameter).

              (ix) We restrict hunters assigned to the spaced blind area to within 100 feet (30.5 meters) of their assigned hunt site except for when retrieving downed birds, placing decoys, or traveling to and from the area.
              
              (2) Upland game hunting. We allow hunting of pheasant and wild turkey in designated areas on the refuge subject to the following conditions:
              (i) We allow pheasant hunting in the assigned pond/spaced blind area during a special 1-day-only pheasant hunt on the first Monday after the opening of the State pheasant hunting season.
              (ii) The conditions set forth at paragraphs (n)(1)(iii) through (ix) of this section apply.
              (3)-(4) [Reserved]
              (o) Sacramento River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, moorhen, dove, and snipe on designated areas of the refuge subject to the following conditions:
              (i) Access to the hunt area on all units open to public hunting is by boat only, except on designated units, which are accessible by foot traffic or boat. We prohibit bicycles or other conveyances. Mobility-impaired hunters should consult with the refuge manager for allowed conveyances.
              (ii) On the Codora Unit, we prohibit hunting except for junior hunters on weekends only. Junior hunters must possess a valid junior hunting license and be accompanied by a nonhunting adult.
              (iii) We allow only shotgun hunting.
              (iv) We prohibit hunting within 50 feet (15 meters) of any landward boundary adjacent to private property.
              (v) We allow the use of dogs only when hunting migratory birds and upland game birds.
              (2) Upland game hunting. We allow hunting of pheasant, turkey, and quail on designated areas of the refuge subject to the following conditions:
              (i) We allow only shotgun and archery hunting.
              (ii) The conditions set forth at paragraphs (o)(1)(i), (ii), (iv), and (v) of this section apply.
              (3) Big game hunting. We allow hunting of black-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (o)(1)(i), (ii), and (iv) and (o)(2)(i) of this section apply.
              (ii) You may hunt feral hogs from September 1 through March 15.
              (iii) We prohibit the use of dogs while hunting black-tailed deer and feral hogs.
              (iv) We allow the use of only shotguns firing single non-lead shotgun slugs, and archery equipment. We prohibit the use or possession of rifles and pistols on the refuge for hunting.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (p) Salinas River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and moorhen on designated areas of the refuge subject to the following conditions:
              (i) You may not possess more than 25 shot shells while in the field once you have left your assigned parking lot or boat launch.
              (ii) Access to the hunt area is by foot traffic only. We prohibit bicycles and other conveyances. Mobility-impaired hunters should consult with the refuge manager for allowed conveyances.
              (iii) We allow the use of dogs when hunting waterfowl.
              (iv) You must remove all decoys and other personal property from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (2)-(4) [Reserved]
              (q) San Diego Bay National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing from boats and other flotation devices on designated areas of the refuge subject to the following condition: We prohibit shoreline fishing.
              (r) San Luis National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, moorhen, and snipe on designated areas of the refuge subject to the following conditions:
              (i) You may not possess more than 25 shot shells while in the field once you have left your assigned parking lot or boat launch.
              (ii) You must return your permits (state-issued) to the check stations immediately upon completion of your hunt and prior to using any tour routes or leaving the refuge vicinity.

              (iii) We restrict hunters in the spaced blind area to their assigned blind except when they are placing decoys, traveling to and from the parking area, retrieving downed birds, or pursuing crippled birds.
              
              (iv) We restrict hunters in the spaced zone area of the East Bear Creek Unit to their assigned zone except when they are traveling to and from the parking area, retrieving downed birds, or pursuing crippled birds.
              (v) Access to the Freitas Unit free-roam hunting area is by boat only with a maximum of 5 miles per hour (mph). We prohibit air-thrust and inboard water-thrust boats.
              (vi) We require State-issued Type A area permits for access on Wednesdays, Saturdays, and Sundays.
              (vii) We prohibit the use of motorized boats and other flotation devices in the free-roam units with the exception of the Freitas Unit.
              (viii) We prohibit vehicle trailers of any type or size to be in the refuge hunt areas at any time or to be left unattended at any location on the refuge.
              (ix) We allow the use of dogs when hunting.
              (2) Upland game hunting. We allow hunting of pheasant on designated areas of the refuge.
              (3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We only allow fishing during normal refuge visitation hours in designated areas as posted.
              (ii) We only allow the use of pole and line or rod and reel to take fish, and anglers must attend their equipment at all times.
              (s) San Pablo Bay National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, and coot on designated areas of the refuge subject to the following conditions:
              (i) You may only hunt from a boat. We prohibit walk-in hunting on the refuge.
              (ii) We allow the use of dogs when hunting.
              (2) Upland game hunting. We allow hunting of pheasant only in designated areas of the refuge subject to the following conditions:
              (i) You may only hunt on Wednesdays, Saturdays, and Sundays.
              (ii) The conditions set forth at paragraphs (s)(1)(ii) and (iii) of this section apply.
              (3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We allow fishing only with a pole and line or rod and reel. We prohibit bow fishing and gigging.
              (t) Sonny Bono Salton Sea National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and moorhen on designated areas of the refuge subject to the following conditions:
              (i) Hunters using the Union Tract must use goose decoys.
              (ii) You must hunt from assigned blinds on the Union Tract and within 100 feet (30 meters) of blind sites on the Hazard Tract, except when shooting to retrieve crippled birds.
              (iii) You may not possess more than 25 shot shells while in the field once you have left your assigned parking lot or boat launch.
              (2)-(3) [Reserved]
              (4) Sport fishing. We only allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from April 1 through September 30.
              (ii) We only allow boat fishing.
              (u) Stone Lakes National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and moorhen on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting on Sun River Unit only on Wednesdays and Saturdays from 1/2 hour before legal sunrise until 12 p.m. (noon).
              (ii) We will select hunters through a random drawing process (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) conducted at the refuge. Hunters should bring a copy of their refuge notification on the day of their hunt. Hunters should contact the refuge manager for additional information.
              (iii) All hunters age 15 and younger must remain in the immediate presence of an adult (age 18 or older) at all times while in the field.
              (iv) We prohibit bicycles or other conveyances. Mobility-impaired hunters should contact the refuge manager regarding allowed conveyances.

              (v) We restrict hunters to their assigned spaced-blind except when they are placing or retrieving decoys, traveling to and from the parking area, retrieving downed birds, or shooting to retrieve crippled birds
              (vi) You may not possess more than 25 shot shells while in the field once you have left your assigned parking lot or boat launch.
              (vii) We allow only nonmotorized boats to access water blinds.
              (viii) You must remove all decoys, personal equipment, shotshell hulls, and refuse from the refuge by 12:30 p.m. (see §§ 27.93 and 27.94 of this chapter).
              (ix) We allow the use of dogs when hunting.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit fishing from the bank.
              (ii) We prohibit the take of native reptiles and amphibians (see § 27.21 of this chapter).
              (v) Sutter National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, moorhen, and snipe on designated areas of the refuge subject to the following conditions:
              (i) You must return the State-issued entry permit and vacate the refuge no later than 11/2 hours after legal sunset unless participating in an authorized overnight stay.
              (ii) All hunters age 15 and younger must remain in the immediate presence of an adult (age 18 or older) at all times while in the field.
              (iii) Access to the hunt area is by foot traffic only. We prohibit bicycles and other conveyances. Mobility-impaired hunters should consult with the refuge manager for allowed conveyances.
              (iv) You may enter or exit only at designated locations.
              (v) The firearms used for hunting must remain unloaded until you are in designated free-roam areas or assigned pond/blind areas.
              (vi) Hunters may use shotguns only. We prohibit shotguns larger than 12 gauge.
              (vii) You may not possess more than 25 shot shells while in the field once you have left your assigned parking lot or boat launch.
              (viii) You may not possess shot size larger than BB, except steel “T” (0.20-inch (0.5-centimeter) diameter).
              (2) Upland game hunting. We only allow hunting of pheasant and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) We allow turkey hunting during the fall season only.
              (ii) The conditions set forth at paragraphs (v)(1)(i) through (viii) of this section apply.
              (3)-(4) [Reserved]
              (w) Tule Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, moorhen, and snipe on designated areas of the refuge subject to the following conditions:
              (i) In the controlled waterfowl hunting area, we require a valid Refuge Recreation Pass (available electronically or in person at the refuge office) for all hunters age 16 or older.
              (ii) All hunters age 15 or younger must remain in the immediate presence of an adult (age 18 or older) at all times while in the field.
              (iii) We require advance reservations for the first 2 days of the hunting season. You may obtain a reservation through the waterfowl lottery each year.
              (iv) Hunters may enter the refuge at 4:30 a.m. unless otherwise posted.
              (v) Shooting hours end at 1 p.m. on all portions of the refuge with the following exceptions:
              (A) The refuge manager may designate up to 6 afternoon special youth, ladies, veteran, or disabled hunter waterfowl hunts per season.
              (B) The refuge manager may designate up to 3 days per week of afternoon waterfowl hunting for the general public after December 1.
              (vi) You select blind sites by lottery at the beginning of each hunt day. You may shoot only from within your assigned blind site.
              (vii) We prohibit the setting of decoys in retrieving zones.
              (viii) We prohibit air-thrust and inboard water-thrust boats while hunting. We prohibit the use of all-terrain amphibious or utility-type vehicles (UTVs) in wetland units.
              (2) Upland game hunting. We allow hunting of pheasant on designated areas of the refuge subject to the following conditions:
              (i) In the controlled pheasant hunting area, we require a valid permit (available electronically or in person at the refuge office) for all hunters age 16 or older.
              (ii) All hunters age 15 or younger must remain in the immediate presence of an adult (age 18 or older) at all times while in the field.
              (3)-(4) [Reserved]
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54105, Aug. 31, 2020]
            
            
              § 32.25
              Colorado.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Alamosa National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, snipe, Eurasian collared-dove, and mourning dove on designated areas of the refuge subject to the following conditions:
              (i) We allow Eurasian collared-dove hunting only during the mourning dove season.
              (ii) The only acceptable methods of take are shotguns, hand-held bows, and hawking/falconry.
              (2) Upland game hunting. We allow hunting of cottontail rabbit, and black-tailed and white-tailed jackrabbit, on designated areas of the refuge subject to the following condition: The only acceptable methods of take are shotgun, rifle firing rimfire cartridges less than .23 caliber, hand-held bow, pellet gun, slingshot, and hawking/falconry.
              (3) Big game hunting. We allow hunting of elk on designated areas of the refuge.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We prohibit launching or removing any type of watercraft from the refuge on the Rio Grande or Chicago Ditch.
              (b) Arapaho National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, coot, merganser, Canada goose, snipe, Virginia and Sora rail, and mourning dove on designated areas of the refuge subject to the following conditions:
              (i) All migratory bird hunting closes annually on December 31.
              (ii) We allow access to the refuge 1 hour prior to legal shooting time.
              (iii) We allow use of only portable stands and blinds that the hunter must remove following each day's hunt (see § 27.93 of this chapter).
              (iv) We prohibit hunting 200 feet (60 meters) from any public use road, designated parking area, or designated public use facility located within the hunt area.
              (2) Upland game hunting. We allow hunting of jackrabbit, cottontail rabbit, and sage grouse on designated areas of the refuge subject to the following conditions:
              (i) All upland game hunting closes annually on December 31.
              (ii) The condition set forth at paragraph (b)(1)(ii) of this section applies.
              (3) Big game hunting. We allow hunting of antelope and elk on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(ii) and (iii) of this section apply.
              (ii) Elk hunters:
              (A) Must possess a refuge-specific permit (state-issued) to hunt elk; and
              (B) Must attend a scheduled pre-hunt information meeting prior to hunting.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit fishing between June 1 and July 31 each year.
              (ii) We allow fishing only from legal sunrise to legal sunset.
              (iii) We prohibit ice fishing on the refuge.
              (iv) We close Unit C to fishing when the refuge is open to big game rifle hunting.
              (v) We prohibit lead sinkers and live bait for fishing.
              (c) Baca National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of Eurasian collared-dove and mourning dove on designated areas of the refuge subject to the following conditions:

              (i) We allow Eurasian collared-dove hunting only during the mourning dove season.
              
              (ii) The only acceptable methods of take are shotguns, hand-held bows, and hawking/falconry.
              (2) Upland game hunting. We allow hunting of cottontail rabbit, and black-tailed and white-tailed jackrabbit, on designated areas of the refuge subject to the following condition: Shotguns, rifles firing rimfire cartridges less than .23 caliber, hand-held bows, pellet guns, slingshots, and hawking/falconry are the only acceptable methods of take.
              (3) Big game hunting. We allow hunting of elk on designated areas of the refuge.
              (4) [Reserved]
              (d) Browns Park National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and mourning dove on designated areas of the refuge.
              (2) Upland game hunting. We allow hunting of cottontail rabbit on designated areas of the refuge.
              (3) Big game hunting. We allow hunting of pronghorn antelope, moose, mule deer, and elk on designated areas of the refuge.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (e) Monte Vista National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, snipe, Eurasian collared-dove, and mourning dove on designated areas of the refuge subject to the following conditions:
              (i) We allow Eurasian collared-dove hunting only during the mourning dove season.
              (ii) The only acceptable methods of take are shotguns, hand-held bows, and hawking/falconry.
              (2) Upland game hunting. We allow hunting of cottontail rabbit, and black-tailed and white-tailed jackrabbit, on designated areas of the refuge subject to the following condition: The only acceptable methods of take are shotgun, rifle firing rimfire cartridges less than .23 caliber, hand-held bow, pellet gun, slingshot, and hawking/falconry.
              (3) Big game hunting. We allow hunting of elk on designated areas of the refuge.
              (4) [Reserved]
              (f) Rocky Mountain Arsenal. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing on Tuesdays, Saturdays, and Sundays from legal sunrise to legal sunset.
              (ii) We allow fishing from the first Saturday in April through November 30.
              (iii) All anglers age 16 and older must possess a signed refuge fishing permit (signed refuge fishing brochure) when fishing.
              (iv) You must stop and pay the daily fishing recreation fee for each Colorado State licensed angler age 16 or older. Payments are made at self-service fishing fee stations, and you must display a receipt of payment or an annual pass while fishing. High school and college students can fish for free with a current student identification card.
              (v) We allow bank fishing only at Lake Mary and Lake Ladora.
              (vi) We allow wade fishing only in Lake Ladora after Memorial Day.
              (vii) Each angler may use only one rod and reel or pole and line with one hook per line, except that we allow a second rod and reel or pole and line with one hook per line with a Colorado State-issued second rod stamp.
              (viii) We only allow barbless hooks.
              (ix) We only allow artificial lures and flies on Lake Ladora. We allow artificial lures and flies and artificial bait, cut bait, and food products only on Lake Mary.
              (x) We prohibit the use of live bait on all refuge waters.
              (xi) We only allow catch-and-release fishing.
              (xii) We prohibit the possession and consumption of alcoholic beverages while fishing.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54105, Aug. 31, 2020]
            
            
              § 32.26
              Connecticut.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Silvio O. Conte National Fish and Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following conditions:
              (i) We allow refuge access 11/2 hours prior to legal sunrise until 11/2 hours after legal sunset.
              (ii) We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of upland game on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (a)(1)(i) and (ii) of this section apply.
              (3) Big game hunting. We allow hunting of big game on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (a)(1)(i) and (ii) of this section apply.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (a)(1)(i) of this section applies.
              (ii) We prohibit launching of motorboats from the refuge.
              (iii) We prohibit the use of reptiles and amphibians as bait.
              (b) Stewart B. McKinney National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, coot, merganser, brant, sea duck, and goose on designated areas of the refuge subject to the following conditions:
              (i) For the Great Meadows unit, we will limit hunt days to Tuesdays, Wednesdays, and Saturdays during the regular duck, sea duck, and brant seasons.
              (ii) We allow the use of dogs consistent with State regulations.
              (iii) We allow the use of temporary tree stands and blinds, which must be removed at the end of each day's hunt (see § 27.93 of this chapter).
              (2) [Reserved]
              (3) Big game hunting. We allow archery hunting of white-tailed deer and wild turkey on designated areas of the refuge subject to the following condition: The condition set forth at paragraph (b)(1)(iii) of this section applies.
              (4) [Reserved]
              [85 FR 54106, Aug. 31, 2020]
            
            
              § 32.27
              Delaware.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Bombay Hook National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following conditions:
              (i) We require a refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) for waterfowl hunting.
              (ii) You must complete and return a Migratory Bird Hunt Report (FWS Form 3-2361), available at the refuge administration office or on the refuge's website, within 15 days of the close of the season.
              (iii) We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of grey squirrel, cottontail rabbit, ring-necked pheasant, bobwhite quail, raccoon, opossum, coyote, and red fox on designated areas of the refuge subject to the following condition: The condition set forth at paragraph (a)(1)(iii) of this section applies.
              (3) Big game hunting. We allow hunting of turkey and deer on designated areas of the refuge subject to the following conditions:
              (i) We require a refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (ii) Hunting on the headquarters deer hunt area will be by lottery. You must obtain and possess a refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) from the refuge office or website and have the permit in your possession while hunting.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We prohibit the use of lead fishing tackle on the refuge.
              (b) Prime Hook National Wildlife Refuge—(1) Migratory game bird hunting. We allow the hunting of waterfowl, coot, mourning dove, snipe, and woodcock on designated areas of the refuge subject to the following conditions:

              (i) You must obtain and possess a refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) from the refuge office or website and have the permit in your possession while hunting.
              (ii) You must complete and return a Migratory Bird Hunt Report (FWS Form 3-2361), available at the refuge administration office or on the refuge's website, within 15 days of the close of the season.
              (iii) We allow State certified hunters with disabilities hunting privileges in the Disabled Waterfowl Draw Area subject to the following condition: We do not allow assistants to enter a designated disabled hunting area unless they are accompanied by a certified disabled hunter.
              (iv) We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of rabbit, quail, pheasant, and red fox on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (b)(1)(i) and (iv) of this section apply.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (ii) Hunting on the headquarters deer hunt area will be by lottery.
              (iii) The condition set forth at paragraph (b)(1)(i) of this section applies.
              (4) Sport fishing. We allow sport fishing and crabbing on designated areas of the refuge subject to the following conditions:
              (i) On Turkle and Fleetwood ponds, we allow boats only with electric trolling motors.
              (ii) You must attend all crabbing and fishing gear at all times.
              (iii) You must remove all personal property at the end of each day's fishing activity (see §§ 27.93 and 27.94 of this chapter).
              [85 FR 54106, Aug. 31, 2020]
            
            
              § 32.28
              Florida.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Arthur R. Marshall Loxahatchee National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck and coot on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a signed current refuge hunt permit (signed brochure) while hunting. You must have on your person all applicable licenses and permits.
              (ii) We prohibit hunting from all refuge structures, canals, and levees; within 1/2 mile of canoe trails, campsites, and boat ramps; and in areas posted as closed. We allow motorized vessels in the Motorized Zone, south of latitude line 26°27.130. We allow nonmotorized vessels in the Refuge Interior. We allow only one motorized vessel per party.
              (iii) Hunters may only enter and leave the refuge at designated entrances.
              (iv) We allow only temporary blinds of native vegetation.
              (v) Hunters must remove decoys and other personal property from the hunting area at the end of each day's hunt (see § 27.93 of this chapter).
              (vi) Hunters may only use boats equipped with factory-manufactured, water-cooled outboard motors; boats with electric motors; and nonmotorized boats. We prohibit boats with air-cooled engines, fan boats, hovercraft, and personal watercraft (jet skis, jet boats, wave runners, etc.). We allow airboats by permit only (Special Use Permit (FWS Form 3-1383-G)). We will issue airboat permits through a separate lottery. There is a 35 miles per hour (mph) speed limit in all waters of the refuge. A 500-foot (150-meter) “idle speed zone” is at each of the refuge's three boat ramps.
              (vii) Hunters operating boats in the Refuge Interior, outside of the perimeter canal, are required to display a 10-inches by 12-inches (25-centimeters by 30-centimeters) orange flag 10 feet (3 meters) above the vessel's waterline.

              (viii) We will allow the use of airboats for a limited number of duck and coot hunters by permit (Special Use Permit (FWS Form 3-1383-G)) during Phase 2 of the State duck and coot season only. We will issue airboat permits through a separate lottery. Contact the Refuge headquarters for airboat permitting information.
              (ix) Motorized vessels used while hunting must be stopped and shut off for 15 minutes prior to shooting. Permitted motorized vessels must be in place 1 hour before legal sunrise and not move until 1 hour after legal sunrise.
              (x) All hunters must leave the hunt area once their bag/tag limit has been reached.
              (xi) We prohibit unrestricted airboat travel not associated with hunting.
              (xii) All hunters younger than age 18 must be supervised by a licensed and permitted adult age 21 or older, and must remain with the adult while hunting. Hunters younger than age 18 must have completed a hunter education course.
              (xiii) No entry and/or limited activity buffer zones or closures may be created to protect endangered or threatened species and other species.
              (xiv) Licenses, permits, equipment, and effects and vehicles, vessels, and other conveyances are subject to inspection by law enforcement officers.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of alligator, white-tailed deer, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) and (iii), (v) through (vii), and (x) and (xi) of this section apply.
              (ii) We prohibit hunting from all refuge structures and levees; within 1/2 mile of canoe trails, campsites, and boat ramps; and in areas posted as closed. We allow motorized vessels in the Motorized Zone, south of latitude line 26°27.130. We allow alligator hunting in the Motorized Zone and perimeter canal south of latitude line 26°27.130. We allow nonmotorized vessels in the Refuge Interior. We allow only one motorized vessel per party.
              (iii) We allow alligator hunting on the refuge 1 hour before legal sunset on Friday night through 1 hour after legal sunrise Saturday morning, and 1 hour before legal sunset on Saturday night through 1 hour after legal sunrise Sunday morning. We allow alligator hunting the first two weekends during Harvest Period 1 (August) and the first two weekends during Harvest Period 2 (September). Following the close of Harvest Period 2, the remaining weekends in October will be open for alligator harvest permittees who possess unused CITES tags (OMB Control No. 1018-0093). Specific dates for the alligator hunt are on the harvest permit issued by the State.
              (iv) Alligator hunters age 18 and older must be in possession of all necessary State and Federal licenses, permits, and CITES tags, as well as a signed refuge hunt permit (signed brochure) while hunting on the refuge. They must possess an Alligator Trapping License with CITES tag or an Alligator Trapping Agent License (State-issued), if applicable.
              (v) Persons younger than age 18 may not hunt but may only accompany an adult age 21 or older who possesses an Alligator Trapping Agent License (State-issued).
              (vi) You may take alligators using hand-held snare, harpoon, gig, snatch hook, artificial lure, manually operated spear, spear gun, or crossbow. We prohibit the taking of alligators using baited hook, baited wooden peg, or firearm. We allow the use of bang sticks (a hand-held pole with a pistol or shotgun cartridge on the end in a very short barrel) with approved nontoxic ammunition (see § 32.2(k)) only for taking alligators attached to a restraining line. Once an alligator is captured, it must be killed immediately. We prohibit catch-and-release of alligators. Once the alligator is dead, you must lock a CITES tag through the skin of the carcass within 6 inches (15.2 centimeters) of the tip of the tail. The tag must remain attached to the alligator at all times.
              (vii) We allow the use of airboats for a limited number of alligator hunters by permit (Special Use Permit (FWS Form 3-1383-G)). Airboat permits will be issued through a separate lottery. Contact the refuge headquarters for airboat permitting information.
              (viii) Alligators must remain in whole condition while on refuge lands.

              (ix) We allow a limited quota permit for the taking of white-tailed deer and incidental take of feral hog in the Refuge Interior, by airboat (requires Special Use Permit (FWS Form 3-1383-G)) and nonmotorized vessels only. Airboat access will be for deer hunt permit holders only.
              (x) White-tailed deer and feral hog hunters age 18 and older must be in possession of all necessary State and Federal licenses, permits, as well as a current refuge hunt permit (signed brochure) while hunting on the refuge.
              (xi) We have limited quota and specialty hunts for the taking of white-tailed deer, and incidental take of feral hogs during the deer hunts on the Strazzulla Marsh and the Cypress Swamp.
              (xii) Motorized vessels used while deer hunting must be stopped and shut off for 15 minutes prior to shooting. Permitted motorized vessels must be in place 1 hour before legal sunrise and not move until 1 hour after legal sunrise.
              (xiii) We close the Refuge Interior to all other uses during the limited quota white-tailed deer hunt in the Refuge Interior.
              (xiv) White-tailed deer hunters younger than age 18 must be supervised by a licensed and permitted adult age 21 or older, and must remain with the adult while hunting. Hunters younger than age 18 must have completed a hunter education course.
              (xv) We prohibit the use of dogs for the take or attempt to take of white-tailed deer and feral hogs. We allow the use of dogs for blood trailing only.
              (xvi) We require nontoxic ammunition (see § 32.2(k)) when deer hunting on the refuge.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing on all areas of the refuge, except those areas posted as closed to fishing or closed to the public.
              (ii) Anglers may only use boats equipped with factory-manufactured-water-cooled outboard motors, boats with electric motors, and nonmotorized boats. We prohibit boats with air-cooled engines, fan boats, hovercraft, and personal watercraft (jet skis, jet boats, wave runners, etc.). We allow the use of airboats by permit only (Special Use Permit (FWS Form 3-1383-G)). Airboat permits will be issued through a separate lottery. Contact the refuge headquarters for airboat permitting information.
              (iii) We allow motorized vessels in the Motorized Zone, south of latitude line 26°27.130, and perimeter canal. We allow only nonmotorized vessels in the Non Motorized Watercraft Zone, northern portion of Refuge Interior.
              (iv) Anglers operating boats in the Refuge Interior, outside of the perimeter canal, are required to display a 10-inches by 12-inches (25 cm x 30 cm) orange flag 10-feet (3 meters) above the vessel's waterline.
              (v) We only allow the use of rods and reels and poles and lines, and anglers must attend them at all times. We prohibit the possession or use of cast nets, seines, trot lines, jugs, and other fishing devices.
              (vi) We allow frog gigging, bow fishing, and fish gigging in all areas open to sport fishing, except in the A, B, and C Impoundments and Strazzulla Marsh.
              (vii) We prohibit frog gigging, bow fishing, and fish gigging from structures and from within 1/2 mile of refuge boat ramps, campsites, and canoe trails, and in areas posted as closed.
              (viii) We allow the taking of frogs from July 16 through March 15 of each year.
              (ix) The daily bag limit for frogs is 50 frogs per vessel or party.
              (x) Fish and frogs must remain in whole condition while on refuge lands.
              (xi) Frogs may only be taken by gig, blowgun, or hook and line, or by hand.
              (xii) We limit frogging or fishing by airboat to nonhunting airboat permittees only.
              (xiii) We prohibit commercial fishing, including unpermitted commercial guiding, and the taking of turtles and other wildlife (see § 27.21 of this chapter).
              (xiv) We allow 17 fishing tournaments a year by Special Use Permit only (General Activities—Special Use Permit Application, FWS Form 3-1383-G).
              (b) Cedar Keys National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow saltwater sport fishing year-round on designated areas of the refuge subject to the following conditions:
              
              (i) We close a 300-foot (90-meter (m)) buffer zone beginning at mean high tide line and extending into the waters around Snake Key to all public entry from March 1 through June 30 to protect nesting birds.
              (ii) We conditionally open to public entry a 300-foot (90-m) buffer zone beginning at mean high tide line and extending into the waters around Seahorse Key from March 1 through June 30. Should birds nest in that area during that timeframe, we will close that area of Seahorse Key to public entry.
              (c) Chassahowitzka National Wildlife Refuge—(1) Migratory game bird hunting. We allow migratory game bird hunting in designated areas of the refuge subject to the following conditions:
              (i) In Citrus County:
              (A) You may take only ducks and coots.
              (B) We allow waterfowl hunting on Wednesdays, Saturdays, and Sundays during those seasons established by the State of Florida.
              (C) We allow the use of dogs when hunting migratory birds.
              (D) We require hunters to possess and carry a signed, refuge hunting permit (signed brochure).
              (E) We prohibit hunting within 100 yards (91.4 meters) of any residence or on navigable waterways of Chassahowitzka River, Seven Cabbage Cut-off, and Mason Creek.
              (F) We allow temporary blinds and decoys, but you must remove all blinds and decoys from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (ii) In Hernando County:
              (A) All hunters in Hernando County must comply with the State of Florida Chassahowitzka Wildlife Management Area regulations.
              (B) The conditions set forth at paragraphs (c)(1)(i)(C), (D), and (F) of this section apply.
              (C) We allow hunting of geese, duck, and coot only on Wednesdays, Saturdays, and Sundays.
              (D) We prohibit hunting within 100 yards (91.4 meters) of any residence.
              (2) Upland game hunting. In Hernando County, we allow hunting of quail, squirrel, rabbit, feral hog, opossum, armadillo, beaver, coyote, skunk, and nutria as governed by State of Florida Chassahowitzka Wildlife Management Area regulations and subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(i)(C) through (F) and (c)(1)(ii)(D) of this section apply.
              (ii) We prohibit the use of traps or snares to take game.
              (iii) You may take feral hog, opossum, armadillo, beaver, coyote, skunk, and nutria as incidental species with the equipment legal for use during the season.
              (3) Big game hunting. In Hernando County, we allow hunting of whitetail deer and turkey, as governed by State of Florida Chassahowitzka Wildlife Management Area regulations and subject to the following condition: The conditions set forth at paragraphs (c)(2)(i) through (iii) of this section apply.
              (4) Sport fishing. We allow sport fishing in designated areas of the refuge subject to the following conditions:
              (i) We allow fishing 24 hours per day, year-round, except in areas posted closed.
              (ii) We prohibit harvesting and possession of frogs, horseshoe crabs, turtles, and snakes (see § 27.21 of this chapter).
              (iii) We permit commercial activities, including guiding, with a Special Use Permit (Commercial Activities Special Use Permit Application, FWS Form 3-1383-C). You must apply for the permit.
              (d) Egmont Key National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing year-round on designated areas of the refuge subject to the following condition: Anglers may only use two poles per angler and must attend both poles at all times.
              (e) Everglades Headwaters National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge in accordance with State regulations and applicable State Wildlife Management Area regulations.
              (2) Upland game hunting. We allow upland game hunting on designated areas of the refuge in accordance with State regulations and applicable State Wildlife Management Area regulations.
              
              (3) Big game hunting. We allow big game hunting on designated areas of the refuge in accordance with State regulations and applicable State Wildlife Management Area regulations.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge in accordance with State regulations and applicable State Wildlife Management Area regulations.
              (f) Hobe Sound National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing only from legal sunrise to legal sunset.
              (ii) We allow salt-water fishing along the Atlantic Ocean and Indian River Lagoon year-round as governed by State recreational fishing regulations.
              (iii) We allow the use of only rods and reels and poles and lines, and anglers must attend them at all times.
              (iv) We allow only two poles per angler, and anglers must attend those poles at all times in conjunction with the Martin County, Florida, two-pole ordinance.
              (g) J. N. “Ding” Darling National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing and crabbing in designated areas of the refuge subject to the following conditions:
              (i) We allow the take of crabs with the use of dip nets only.
              (ii) All anglers must exit refuge lands and waters no later than 1/2 hour after legal sunset.
              (iii) We prohibit the possession and use of seines or trot lines.
              (iv) We prohibit the use of cast nets from the left (south) side of Wildlife Drive or any water control structure, bridge, boardwalk, or rip rap affixed to Wildlife Drive.
              (v) All fish must remain in whole condition until removed from refuge lands and waters, except for fish caught and landed by individuals using the services of the refuge concessionaire at the Tarpon Bay recreation area. Those fish may be cleaned at the designated fish cleaning station in the concession area.
              (vi) We prohibit the use of bows and spears from Wildlife Drive or any trail or structure affixed to Wildlife Drive.
              (h) Lake Woodruff National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer, feral hog, and turkey on designated areas of the refuge subject to the following conditions:
              (i) We require a valid Lake Woodruff Quota Hunt Permit, which can be purchased through the Florida Fish and Wildlife Conservation Commission, and a valid Lake Woodruff National Wildlife Refuge hunt permit (signed annual hunt brochure), which is free and nontransferable.
              (ii) All hunters must be on stands or in blinds during deer hunts.
              (iii) We prohibit scouting in the hunt area during the quota hunt.
              (iv) Hunters possessing a valid permit may access the refuge 2 hours prior to legal sunrise each hunting day. All hunters must leave the refuge within 2 hours of legal sunset.
              (v) We allow stands or blinds to be set up 2 days prior to the permitted hunt, and you must remove them on or before the last day of your permitted hunt. You must clearly mark stands with the hunter's Florida Fish and Wildlife Conservation Commission (FWC) permit number found on your hunting license. No more than one stand or blind per person may be on the refuge at any time, unless a permitted hunter is accompanied by a youth hunter. You must place the stand and/or blind for a youth hunter within sight and normal voice contact of the permitted hunter's stand and mark it with the adult permitted hunter's FWC permit number and the word “YOUTH.”
              (vi) If you use flagging or other trail marking material, you must print your FWC permit number on each piece or marker. You may set up flagging and trail markers 2 days prior to the permitted hunt, and you must remove them on or before the last day of the permitted hunt.
              (vii) You must check out any game taken during the hunts at a self-check station.
              (viii) You may access the Western Unit only by boat.

              (ix) Hunters age 15 and younger do not need a quota permit, but they must be accompanied by an adult age 18 or older. Each adult may supervise one youth hunter and must remain within sight and normal voice contact of the youth hunter; the pair must share a single bag limit unless hunting during a designated family or youth hunt.
              (x) We prohibit shotgun loads larger than #2 shot and slugs during turkey hunts.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We only allow use of hook and line. We prohibit cast nets.
              (ii) We allow fishing from legal sunrise to legal sunset.
              (iii) We prohibit the use of snatch hooks in the refuge impoundments.
              (i) Lower Suwannee National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck and coot on designated areas of the refuge subject to the following conditions:
              (i) We require all hunters, age 16 or older, to purchase and possess a general refuge hunting permit through the Florida Fish and Wildlife Conservation Commission to hunt during all refuge hunts, unless otherwise exempt. We do not require youth hunters age 15 and younger to possess a general refuge hunting permit.
              (ii) Every hunter must possess a signed refuge hunt brochure (signed brochure) while hunting on the refuge.
              (iii) We prohibit hunting from or within 150 feet (45 meters) of all refuge roads open to public vehicle travel.
              (iv) An adult (parent or guardian) age 18 or older must supervise and must remain within sight of and in normal voice contact of a youth hunter, age 15 or younger. An adult may not supervise more than two youths. Youth hunters must meet State hunter-education requirements.
              (v) Clothes-type pins or clips with reflective or colored markings can be used for the temporary marking of vegetation in order to identify a route of travel to or from a tree stand. You must remove these pins at the end of deer season (see §§ 27.93 and 27.94 of this chapter). Each clothes-type pin or clip must contain the hunting license number of the hunter.
              (vi) You may leave a temporary tree stand on refuge property starting 1 week before archery season, but you must remove it by the last day of hog season. All tree stands left on the refuge within the hunt season must display the hunter's hunting license number legibly written on or attached to the stand. You may also use a temporary tree stand during small game season, but you must remove it by the last day of the small game season.
              (vii) Hunters must be at their vehicles by 1 hour after legal shooting time.
              (viii) We prohibit cleaning of game within 1,000 feet (300 meters) of any developed public recreation area, game check station, or gate.
              (2) Upland game hunting. We allow hunting of feral hog, gray squirrel, armadillo, opossum, rabbit, raccoon, coyote, and beaver on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (i)(1)(i) through (viii) of this section apply.
              (ii) Hunters may only hunt during designated days and times. The refuge prints dates for all the refuge hunting seasons in the annual refuge hunt brochure (signed brochure).
              (iii) We allow night hunting for raccoon and opossum from legal sunset until legal sunrise as governed by State regulations.
              (3) Big game hunting. We allow hunting of big game on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (i)(1)(i) through (viii) of this section apply.
              (ii) During the refuge archery season, hunters may only use archery equipment, including crossbows, as governed by State archery regulations.
              (iii) During the refuge muzzleloader season, hunters may only use muzzleloading firearms and archery equipment (see § 27.42 of this chapter) as governed by State muzzleloader regulations.
              (iv) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.

              (v) We allow hunting of deer (except spotted fawns), feral hog, gray squirrel, rabbit, armadillo, opossum, raccoon, beaver, and coyote during the archery season.
              (vi) Hunters may take feral hog (no size or bag limit), and a maximum of two deer per day, during the family hunt, except only one deer may be antlerless for each day of the family and senior hunts.
              (vii) Hunters must fill out a Big Game Harvest Report (FWS Form 3-2359) and check all game harvested during all deer and hog hunts.
              (viii) Hunters may take only bearded turkeys and only during the State Zone C youth turkey hunts and spring turkey season.
              (ix) Shooting hours for spring turkey begin 1/2 hour before legal sunrise and end at 1 p.m.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit taking of frogs and turtles (see § 27.21 of this chapter).
              (ii) We prohibit the use or possession of alcohol while fishing on the refuge.
              (j) Merritt Island National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, merganser, and coot in designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a current, signed Merritt Island National Wildlife Refuge hunt permit (signed brochure, non-transferable) at all times while hunting waterfowl on the refuge.
              (ii) You must carry (or hunt within 30 yards of a hunter who possesses) a valid State-issued Merritt Island Waterfowl Quota Permit, while hunting in areas 1 or 4 during the State's regular waterfowl season. The Waterfowl Quota Permit can be used for a single party consisting of the permit holder and up to three guests. The permit holder must be present. The Waterfowl Quota Permit is a limited entry quota permit, is zone-specific, and is nontransferable.
              (iii) During the State's waterfowl season, we allow hunting on Wednesdays, Saturdays, Sundays, and the following Federal holidays: Thanksgiving, Christmas, and New Year's Day.
              (iv) We prohibit hunters entering the normal or expanded restricted areas of the Kennedy Space Center (KSC).
              (v) We allow hunting of waterfowl on refuge-established hunt days from 1/2 hour before legal sunrise until 12 p.m. (noon). Hunters must remove all equipment and check out at the refuge check station prior to 1 p.m. each day.
              (vi) You may enter the refuge no earlier than 4 a.m. for the purpose of waterfowl hunting.
              (vii) We require an adult, age 18 or older, to supervise hunters age 15 and younger. The adult must remain within sight and normal voice contact of the youth hunter.
              (viii) We prohibit hunting or shooting within 25 feet (7.6 meters), or shooting from any portion, of a dike, dirt road, or railroad grade.
              (ix) We prohibit hunting or shooting within 150 yards (135 meters) of SR 402, SR 406, or any paved road right-of-way. We prohibit shooting over any dike or roadway.
              (x) You must stop at a posted refuge waterfowl check station and report statistical hunt information on the Migratory Bird Hunt Report (FWS Form 3-2361) to refuge personnel.
              (xi) When inside the impoundment perimeter ditch, you may use gasoline or diesel motors. Outside the perimeter ditch, you must propel vessels by paddling, push pole, or electric trolling motor.
              (2) [Reserved]
              (3) Big game hunting. We allow the hunting of white-tailed deer and feral hog in designated areas of the refuge subject to the following conditions:
              (i) We require a State-issued Merritt Island National Wildlife Refuge Big Game Quota Hunt Permit. The Quota Hunt Permit is a limited entry quota permit, is zone-specific, and is nontransferable.
              (ii) You must have a valid signed Big Game Hunt Permit (signed annual hunt brochure).
              (iii) We prohibit hunters entering the normal or expanded restricted areas of the Kennedy Space Center (KSC).
              (iv) We allow hunting within the State's deer season on specific days as defined by the refuge hunt brochure. Each hunt will be a 3-day weekend. Legal shooting hours are 1/2 hour before legal sunrise to 1/2 hour after legal sunset.

              (v) Hunters possessing a valid permit (State-issued permit) may access the refuge no earlier than 4 a.m. and must leave the refuge no later than 2 hours after legal sunset. If you wish to track wounded game beyond 2 hours after legal sunset, you must gain consent from a Federal Wildlife Officer to do so.
              (vi) We prohibit hunting from refuge roads or within 150 yards of roads open to public vehicle traffic or within 200 yards of a building or Kennedy Space Center facility.
              (vii) Each permitted hunter may have one adult guest and one youth hunter per adult. All guests must remain within 30 yards of the permitted hunter. The party must share a single bag limit. Each adult may supervise one youth hunter and must remain within sight and normal voice contact.
              (viii) You may set up stands or blinds up to 7 days prior to the permitted hunt; you must remove them on the last day of your permitted hunt. You must clearly mark stands and blinds with your Florida State customer identification (ID) number found on your hunting license. You may have no more than one stand or blind per person on the refuge at any time. You must place a stand or blind for a youth hunter within sight and normal voice contact of the supervisory hunter's stand and mark it with the supervisory hunter's Florida State customer ID number and the word “YOUTH.”
              (ix) We prohibit all scouting in the hunt area during the quota hunt.
              (x) If you use flagging or other trail-marking material, you must print your Florida State customer ID number on each piece or marker. You may set out flagging and trail markers up to 7 days prior to the permitted hunt, and you must remove them on the last day of the permitted hunt.
              (xi) We allow hunters possessing a valid permit to scout within their permitted zones up to 7 days prior to their permitted hunts. You must carry your valid Quota Hunt Permit identifying the permitted hunt zone while scouting.
              (xii) You must be on your stand or in your blind while hunting.
              (xiii) We prohibit stalking or moving through the hunt area while hunting.
              (xiv) We prohibit using dogs for tracking unless authorized by a Federal Wildlife Officer. Dogs must remain on a leash and be equipped with a GPS tracking device.
              (xv) You may field dress game; however, we prohibit cleaning game within 150 yards of any public area, road, game-check station, or gate. We prohibit dumping game carcasses on the refuge.
              (xvi) Archery hunters must wear at least 500 square inches (3,226 square centimeters) of solid fluorescent-orange color while moving to and from their vehicles, while moving to their stands or hunting spots, and while tracking or dragging out game.
              (xvii) There is no bag limit or size limit for the take of feral hogs.
              (xviii) You must stop at one of two check stations and report statistical hunt information on the Self-Clearing Check-In/Out Permit (FWS Form 3-2405).
              (4) Sport fishing. We allow recreational fishing, crabbing, clamming, and shrimping on designated areas of the refuge subject to the following conditions:
              (i) You must possess a current, signed refuge fishing permit (signed brochure) at all times while fishing on the refuge.
              (ii) We prohibit anglers entering the normal or expanded restricted areas of the Kennedy Space Center (KSC).
              (iii) We prohibit fishing after legal sunset or before legal sunrise, except that we allow fishing at night from a vessel in the open waters of Mosquito Lagoon, Indian River Lagoon, Banana River, and Haulover Canal.
              (iv) You may launch boats for night fishing and boating activities only from Bair's Cove, Beacon 42, and Biolab boat ramps.
              (v) We prohibit crabbing or fishing from Black Point Wildlife Drive or any side road connected to Black Point Wildlife Drive except from L Pond Road.
              (vi) We prohibit launching boats, canoes, or kayaks from Black Point Wildlife Drive or any side road connected to Black Point Wildlife Drive except from L Pond Road.
              (vii) Anglers and crabbers must attend their lines at all times.

              (viii) We prohibit harvesting and possession of horseshoe crab, frog, turtle, snake, and/or other wildlife (see § 27.21 of this chapter).
              (ix) We prohibit use of personal watercraft, kite surfing, kite boarding, wind surfing, sail boarding, use of air-thrust boats, and use of hovercraft on the refuge or in refuge waters.
              (x) We prohibit motorized vessels in the Banana River within the posted “No-Motor Zone,” including any vessel having an attached motor or a nonattached motor capable of use (including electric trolling motor).
              (xi) We allow vessels drafting 12 inches (30 centimeters) or less (measured while vessel is fully stopped) to be propelled only by poling, paddling, drifting, or electric trolling motors in the established Pole & Troll Zone(s), except in the posted running channels.
              (xii) We prohibit fish cleaning on refuge property.
              (xiii) We prohibit fishing from, or in the immediate vicinity of, the Manatee Viewing Deck on the northeast side of Haulover Canal.
              (xiv) When inside the impoundment perimeter ditch, you may use gasoline or diesel motors. Outside the perimeter ditch, you must propel vessels by paddling, push pole, or electric trolling motor.
              (k) Pelican Island National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing year-round.
              (ii) We allow bank fishing from spoil islands during daylight hours only.
              (l) Pinellas National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing year-round on designated areas of the refuge subject to the following condition: We allow fishing only from vessels in the waters surrounding Tarpon Key.
              (m) St. Marks National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck and coot on designated areas of the refuge subject to the following conditions:
              (i) You must remove blinds at the end of each day's hunt (see § 27.93 of this chapter).
              (ii) We allow the use of dogs to recover game.
              (iii) Hunters may access the hunt area by boat.
              (2) Upland game hunting. We allow hunting of grey squirrel, rabbit, and raccoon on designated areas of the refuge subject to the following conditions:
              (i) We require refuge permits (signed brochure) for hunting upland game. Each hunter must possess and carry a signed refuge permit while participating in a hunt.
              (ii) All hunters must wear 500 square inches (3,250 square centimeters) of fluorescent orange above the waistline while in a designated hunting unit during a refuge hunt.
              (iii) You may only use .22 caliber or smaller rim-fire rifles, shotguns (#4 bird shot or smaller) (see § 32.2(k)), or muzzleloaders to harvest squirrel, rabbit, and raccoon. In addition, you may use shotgun slugs, buckshot, archery equipment including crossbows, center fire weapons, or pistols to take feral hogs.
              (iv) We allow the use of leashed dogs for trailing injured or harvested game.
              (v) We prohibit hunting from any named or numbered road (with the exception of persons hunting during the mobility-impaired hunt).
              (vi) We prohibit cleaning of game within 1,000 feet (300 meters) of any residence, developed public recreation area, or game check station.
              (vii) You must check out all game taken at a game check station. You must use the State harvest recording system to check out all white-tail deer harvested on the refuge.
              (3) Big game hunting. We allow hunting of white-tailed deer, feral hog, and turkey in areas and during seasons designated in the hunting brochure subject to the following conditions:
              (i) We require State-issued refuge permits. Permits are nontransferable. Each hunter must possess and carry a signed permit when participating in a hunt.
              (ii) The conditions set forth at paragraphs (m)(2)(ii) and (iv) through (vii) of this section apply.
              (iii) We allow feral hog to be taken during any refuge hunt. There is no limit on the size or number of feral hogs that hunters may take.

              (iv) There is a two deer limit per hunt, as specified at paragraph (m)(3)(vi) of this section, except during the youth hunt, when the limit is as specified at paragraph (m)(3)(vii) of this section. The limit for turkey is one per hunt.
              (v) We prohibit the use of deer decoys.
              (vi) The bag limit for white-tailed deer is two deer per hunt, either two antlerless deer or one antlerless deer and one antlered deer. State regulations define antlerless deer as deer with no antler or antlers less than 5 inches (12.75 centimeters). Antlered deer must have at least three points, 1 inch (2.5 centimeters) or greater on one antler, to be harvested.
              (vii) There is one youth white-tailed deer hunt and one youth turkey hunt for youth ages 12 to 17. During these hunts, only the youth hunter may handle or discharge firearms used for hunting. An adult age 21 or older must accompany and remain in sight and normal voice contact of each youth hunter. There is no limit on the number of hogs a youth hunter may harvest during these hunts.
              (A) Youth white-tailed deer hunt harvest limits. (1) Youth hunters age 12 to 15 may harvest two deer, either two antlerless deer or one antlerless and one antlered. State regulations define antlerless deer as deer with no antler or antlers less than 5 inches (12.75 centimeters). There are no restrictions on antler size for youth hunters age 12 to 15.
              (2) Youth hunters age 16 or 17 may harvest two deer, either two antlerless or one antlerless and one antlered. State regulations define antlerless deer as deer with no antler or antlers less than 5 inches (12.75 centimeters). Antlered deer must have at least two points, 1 inch (2.5 centimeters) or greater on one antler, to be harvested by youth hunters age 16 or 17.
              (B) Youth turkey hunt harvest limit. The limit is one bearded turkey per youth hunter.
              (viii) Mobility-impaired hunters may have an assistant accompany them. You may transfer permits (State-issued permit) issued to assistants. We limit those hunt teams to harvesting white-tailed deer and feral hog within the limits provided at paragraph (m)(3)(vi) of this section.
              (ix) You may harvest one bearded turkey per hunt. You may only use shotguns or archery equipment, including crossbows, to harvest turkey. We prohibit hunting after 1 p.m.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit taking blue crabs from impounded water on the St. Marks Unit.
              (ii) We only allow fishing in refuge lakes, ponds, and impoundments from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (iii) We allow fishing in tidal and coastal waters 24 hours per day year-round.
              (iv) We prohibit taking of frogs or turtles (see § 27.21 of this chapter).
              (v) We prohibit use of cast nets or traps to take fish from any lake, pond, or impoundment on the refuge.
              (vi) You must attend all fishing equipment.
              (vii) We prohibit bow fishing on refuge lakes, ponds, and impoundments.
              (viii) The interior ponds and lakes on the Panacea Unit are open year-round for bank fishing. We open vehicle access to these areas from March 15 through May 15 each year. Ponds and lakes that anglers access from County Road 372 are open year-round for fishing and boating.
              (n) St. Vincent National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer, sambar deer, raccoon, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) We require refuge permits (hunters apply through State for license, and the State charges a fee). The permits are nontransferable, and the hunter must possess them while hunting. Only signed permits are valid. We only allow people with a signed refuge hunt permit or the helpers of mobility-impaired hunters on the island during the hunt periods.

              (ii) We authorize three refuge hunts: Sambar deer, white-tailed deer archery, and white-tailed deer muzzleloader. During the sambar deer hunt, only sambar deer, feral hog, and raccoon can be harvested. During the white-tailed deer hunts, only white-tailed deer, feral hog, and raccoon can be harvested.
              (iii) We restrict access to St. Vincent Island to the Indian Pass and West Pass campsites. The hunt brochure lists check-in and check-out procedures. We restrict access to the hunt areas to foot or bicycle travel.
              (iv) Hunt hours are 1/2 hour before legal sunrise until 3 p.m. for the sambar deer hunt.
              (v) You may set up tree stands only after you check in, and you must remove them from the island at the end of the hunt (see §§ 27.93 and 27.94 of this chapter).
              (vi) You may retrieve game from the closed areas only if accompanied by a refuge staff member or a Federal Wildlife Officer.
              (vii) We limit weapons to primitive weapons (bow and arrow, muzzleloader, and crossbow) on the primitive weapons sambar deer hunt and the primitive weapons white-tailed deer hunt. We limit the archery hunt to bow and arrow, and crossbow. You may take feral hog and raccoon only with the weapons allowed for that period.
              (viii) We allow only stand, still, and stalk hunting. We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (ix) You may only discharge muzzleloaders at the designated discharge area between 5 a.m. and 9 p.m.
              (x) Hunters must check out at the check station prior to leaving the refuge at the end of their hunt. A refuge staff member or volunteer must check the campsites before the hunters leave the refuge.
              (xi) Bag limits are:
              (A) Muzzleloader weapons sambar deer hunt. One sambar deer of either sex; no limit on feral hog or raccoon.
              (B) Archery hunt. One white-tailed deer of either sex. Antlered deer must have at least two points, 1 inch (2.5 centimeters) or more on one antler, to be harvested. State regulations define antlerless deer as deer with no antler or antlers less than 5 inches (12.75 centimeters). Youth age 15 or younger may harvest any deer except spotted fawn. We prohibit harvesting of spotted fawns. There is no limit on feral hog or raccoon.
              (C) Muzzleloader weapons white-tailed deer hunt. One white-tailed deer. Antlered deer must have at least two points, 1 inch (2.5 centimeters) or more in length on one antler, to be harvested. We issue a limited number of either-sex tags. If you have an either-sex tag, the bag limit is one deer that may be antlerless or antlered with legal antler configuration. State regulations define antlerless deer as deer with no antler or antlers less than 5 inches (12.75 centimeters). Youth age 15 or younger may harvest any deer except spotted fawn. We prohibit harvesting of spotted fawns. There is no limit on feral hog or raccoon.
              (xii) We prohibit bringing live game into the check station.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) You may fish from 1/2 hour before legal sunrise to 1/2 hour after legal sunset year-round.
              (ii) We prohibit the use of live minnows as bait.
              (iii) We allow the use of only rods and reels or poles and lines in refuge lakes. Anglers must attend their fishing equipment at all times.
              (iv) We prohibit the taking of frog and/or turtle (see § 27.21 of this chapter).
              (o) Ten Thousand Islands National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck and coot on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting each day during the early wood duck/teal season.
              (ii) We allow hunting only on Wednesdays, Saturdays, Sundays, and Federal holidays that fall within the State's waterfowl season, including Thanksgiving, Christmas, and New Year's Day.
              (iii) Hunters must possess and carry a valid, signed refuge permit (signed brochure) at all times while hunting on the refuge.

              (iv) We allow hunting from 1/2 hour before legal sunrise until 12 p.m. (noon). Hunters may enter the refuge no earlier than 4 a.m. and must remove all decoys, guns, blinds, and other related equipment by 1 p.m. each day (see § 27.93 of this chapter).
              (v) We prohibit hunting within 100 yards (90 meters) of the south edge of U.S. 41 and the area posted around Marsh Trail extending south from U.S. 41.
              (vi) We allow the use of dogs for waterfowl retrieval and prehunt scouting.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing and crabbing on the refuge on designated areas subject to the following conditions:
              (i) We allow fishing in the freshwater and brackish marsh area of the refuge year-round from legal sunrise to legal sunset.
              (ii) We prohibit the taking of snake, turtle, frog, and other wildlife in the freshwater and brackish marsh area of the refuge (see § 27.21 of this chapter).
              (iii) We prohibit the use of trotlines, gigs, spears, bush hooks, and snatch hooks in the freshwater and brackish marsh area of the refuge.
              (iv) Anglers and crabbers must attend their lines at all times.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54107, Aug. 31, 2020]
            
            
              § 32.29
              Georgia.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Banks Lake National Wildlife Refuge. (1)-(2)[Reserved]
              (3) Big game hunting. We allow alligator hunting on designated areas of the refuge subject to the following condition: We only allow alligator hunting during the first two weekends (from legal sunset Friday through legal sunrise Monday) of the State alligator season.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of only pole and line or rod and reel, which the angler must attend at all times.
              (ii) We allow sport fishing after legal sunset.
              (iii) We permit fishing tournaments by Special Use Permit (General Activities Special Use Permit Application, FWS Form 3-1383-G) issued by the refuge manager.
              (b) Blackbeard Island National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) We require a refuge hunt permit (electronic form) for all hunters age 16 and older. Hunters must sign the permit and carry it with them at all times when hunting.
              (ii) Hunters must check-in no more than 1 day in advance of the opening day of each hunt. We prohibit check-in after legal sunset of the second hunt day.
              (iii) Each hunter may place one stand on the refuge no earlier than 1 month prior to the opening day of each hunt, but must remove the stand by the end of each hunt (see § 27.93 of this chapter).
              (iv) Hunters must check-in at the refuge dock prior to setting up camp. We require personal identification at check-in.
              (v) Only hunters may camp at the designated camping area during refuge hunts.
              (vi) For hunting, we allow only bows as governed by State regulations.
              (vii) Hunters may take five deer (no more than two antlered), and we will issue State bonus tags for two of these. There is no bag limit on feral hog.
              (viii) Refuge personnel must check deer harvested during the scheduled hunt before hunters may remove them from the refuge.
              (ix) Hunters must be off the island by 12 p.m. (noon) on Sunday.
              (x) We allow mooring of boats to the government dock only for loading and unloading purposes.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow saltwater fishing year-round in the estuarine waters adjacent to the refuge.
              (ii) We allow bank/beach saltwater fishing into estuarine waters only from legal sunrise to legal sunset except during managed hunts.
              (c) Bond Swamp National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a signed refuge hunt permit (signed brochure) and an additional refuge quota hunt permit for the quota hunts while hunting.
              (ii) We allow the incidental take of feral hog with legal weapons during open season.
              (iii) We require hunters to report all harvested game at the check station before leaving the refuge (see hunting brochure).
              (iv) We allow access to the hunt area from 2 hours before legal sunrise until 2 hours after legal sunset.
              (v) We allow the use of dogs for retrieving downed waterfowl during waterfowl hunts.
              (vi) We prohibit hunting within 50 yards (45 meters (m)) of a road open to vehicle travel or within 200 yards (180 m) of a building.
              (vii) We prohibit entry into the designated hunt area by nonhunters during all quota deer-gun and waterfowl hunts.
              (viii) We prohibit removal of live hogs from the refuge.
              (ix) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (x) Youth hunters age 15 and younger must remain within sight and normal voice contact of an adult age 21 or older possessing a valid hunting license.
              (xi) We prohibit all-terrain vehicles (ATVs) on the refuge except by wheelchair-bound hunters with a refuge Special Use Permit (General Activities—Special Use Permit Application, FWS Form 3-1383-G).
              (xii) We prohibit leaving vehicles, boats, trailers, or decoys on the refuge overnight (see § 27.93 of this chapter).
              (xiii) We prohibit the possession or use of any suppressors or silencers on any firearm.
              (xiv) We prohibit the possession or use of any trail or game camera or leaving any other hunting-related electronic device on the refuge.
              (xv) We prohibit the possession or use of any night vision or thermal imaging equipment.
              (xvi) We prohibit the possession or use of any electronic calls.
              (xvii) We prohibit falconry.
              (xviii) You may only place temporary blinds, blind material, and/or decoys on the day of the hunt, and you must remove them by 1:00 p.m. on that same day.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, and quail on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(ii) through (iv), (vi), and (viii) through (xvii) of this section apply.
              (ii) We require you to possess and carry a signed refuge hunt permit (signed brochure) while hunting for upland game. The hunt brochure will serve as your hunt permit.
              (iii) We require each small game hunter to wear at least 500 square inches (3,250 square centimeters) of hunter orange as an outer garment above the waist during small game hunts.
              (iv) We allow the use of dogs when hunting for squirrel, rabbit, and quail.
              (v) You may place tree stands and hunting blinds during upland game and big game hunts on the day prior to each upland game and big game hunt. You must remove tree stands and hunting blinds by 11 a.m. on the day after the hunt.
              (3) Big game hunting. We allow hunting for white-tailed deer, feral hog, and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(i) through (iv), (vi) through (ix), and (xi) through (xvii) and (c)(2)(v) of this section apply.
              (ii) We prohibit the use of buckshot.
              (iii) We prohibit the use of dogs during deer and feral hog hunts.
              (iv) We require each deer and feral hog hunter to wear at least 500 square inches (3,250 square centimeters) of hunter orange as an outer garment above the waist during hunts.

              (v) Youth hunters age 15 and younger must remain within sight and normal voice contact of an adult age 21 or older possessing a valid hunting license. One adult may supervise no more than one youth hunter.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from March 1 to October 31, except on the Ocmulgee River, which is open to fishing year-round.
              (ii) We allow access to the refuge and fishing only from legal sunrise to legal sunset.
              (iii) We only allow fishing with pole and line or rod and reel.
              (iv) The conditions set forth at paragraphs (c)(1)(xi) and (xii) of this section apply.
              (v) We prohibit use or possession of alcoholic beverages while fishing on the refuge.
              (vi) We require you to possess and carry a signed refuge fishing permit (signed brochure) while fishing.
              (vii) Youth anglers age 15 and younger must remain within sight and normal voice contact of an adult age 21 or older who possesses a valid fishing license.
              (d) Eufaula National Wildlife Refuge. Refer to § 32.20(d) for regulations.
              (e) Harris Neck National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) We require a refuge hunt permit (electronic form) for all hunters age 16 and older. Hunters must sign the permit and carry it with them at all times when hunting.
              (ii) Each hunter may place one stand on the refuge during the week preceding each hunt, but you must remove stands by the end of each hunt (see § 27.93 of this chapter).
              (iii) We prohibit hunting within 100 yards (91.4 meters) of Harris Neck Road, the refuge entrance drive, Visitor Contact Station/Office, Barbour River Landing, Barbour River Road, or Gould's Cemetery.
              (iv) We require hunters to check-in and check-out each hunt day. We require personal identification to check-in and check-out.
              (v) We require hunters to check all harvested game at the check station before leaving the refuge each day.
              (vi) Hunters may take five deer (no more than two antlered), and we will issue State bonus tags for two of these. There is no bag limit for feral hog.
              (vii) During the gun hunt, we allow only shotguns (20 gauge or larger; slugs only), muzzleloaders, and bows as governed by State regulations.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow saltwater fishing year-round in the estuarine waters adjacent to the refuge.
              (ii) We allow bank fishing into estuarine waters only from legal sunrise to legal sunset except during managed hunts.
              (iii) We prohibit freshwater fishing.
              (f) Okefenokee National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow the hunting of rabbit, squirrel, and bobwhite quail on designated areas of the refuge subject to the following condition: We allow the use of dogs only to locate, point, and retrieve during quail hunts.
              (3) Big game hunting. We allow hunting of turkey and white-tailed deer, and feral hog as incidental take, on designated areas subject to the following conditions:
              (i) In the Pocket Unit:
              (A) We only allow archery hunting and foot traffic.
              (B) Hunters must sign in and out each hunt day and record harvest each day.
              (ii) In the Suwannee Canal Recreation Area:
              (A) We allow only shotguns or muzzleloaders.
              (B) We require a refuge permit (Big/Upland Game Hunt Application, FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) obtained through refuge lottery.
              (C) Hunters must sign in and out each day and record harvest each day.
              (D) You must tag your deer with special refuge tags.
              (E) Harvest limit is two deer of either sex per day.

              (F) We zone Chesser Island Hunt area to accommodate mobility-impaired and youth hunters. Only mobility-impaired hunters may use all-terrain vehicles (ATVs) and vehicles on firebreaks and unpaved roads.
              (iii) In the Cowhouse Unit, State of Georgia's Dixon Memorial Wildlife Management Area rules, regulations, dates, and times apply.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit possession of live bait fish.
              (ii) We allow the use of only pole and line or rod and reel as methods of take.
              (g) Piedmont National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of quail, squirrel, rabbit, raccoon, and opossum on designated areas of the refuge subject to the following conditions:
              (i) We prohibit upland game hunting during refuge deer or turkey hunts.
              (ii) You must possess and carry a signed refuge hunt permit (signed brochure) while hunting.
              (iii) We require a signed refuge hunt permit (signed brochure) to hunt on the Hitchiti Experimental Forest.
              (iv) We allow access to the hunt area from 2 hours before legal sunrise until 2 hours after legal sunset.
              (v) We allow hunting for raccoon and opossum from 6 p.m. to 6 a.m. on the days listed as open in the refuge hunt brochure.
              (vi) We only allow .22 caliber or smaller rimfire firearms for raccoon and opossum hunting.
              (vii) We allow the use of dogs on designated areas of the refuge for hunting quail, squirrel, rabbit, raccoon, and opossum.
              (viii) We prohibit possession or use of any suppressors or silencer on any firearms.
              (ix) We prohibit possession or use of trail or game cameras or leaving any other hunting-related electronic device on the refuge.
              (x) We prohibit possession or use of any night vision or thermal imaging equipment.
              (xi) We prohibit possession or use of any electronic calls.
              (xii) We prohibit falconry.
              (xiii) Youth hunters age 15 and younger must remain within sight and normal voice contact of an adult age 21 or older who possesses a valid hunting license.
              (3) Big game hunting. We allow hunting for white-tailed deer, turkey, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(2)(iii), (iv), and (viii) through (xi) of this section apply.
              (ii) You must possess and carry a signed refuge hunt permit (signed brochure), and possess and carry an additional refuge quota hunt permit (requires contact information only) for the quota hunts, while hunting.
              (iii) We prohibit buckshot.
              (iv) We prohibit hunting within 50 yards (45 meters (m)) of a road open to vehicle travel or within 200 yards (180 m) of a building.
              (v) You must bring any deer, turkey, or hog you harvest to the refuge check station intact, except entrails, the day you kill them and before you leave the refuge. We prohibit possession of dressed deer, turkey, or hog unless you have checked them at the refuge check station.
              (vi) We prohibit all-terrain vehicles (ATVs) on the refuge except by wheelchair-bound hunters with a special use permit (General Activities—Special Use Permit Application, FWS Form 3-1383-G).
              (vii) We prohibit dogs for hunting big game.
              (viii) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (ix) Youth hunters age 15 and younger must remain within sight and normal voice contact of an adult age 21 or older who possesses a valid hunting license. One adult may supervise no more than one youth hunter.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from March 15 to September 30.

              (ii) We allow access to the refuge and fishing from only legal sunrise to legal sunset.
              
              (iii) You may keep the following numbers of fish each day: Bass—5, channel catfish—5, sunfish or bream—15, and crappie—15.
              (iv) We allow nonmotorized boats or boats with electric motors on all ponds designated as open to fishing.
              (v) We prohibit use or possession of alcoholic beverages while fishing on the refuge.
              (vi) We allow fishing only with pole and line or rod and reel.
              (vii) We prohibit leaving boats or other personal equipment on the refuge overnight (see § 27.93 of this chapter).
              (viii) We prohibit the use of fish for bait and the possession of minnows.
              (ix) We prohibit possession or take of grass carp. You must immediately release any grass carp caught.
              (x) We require you to possess and carry a signed refuge fishing permit (signed brochure) while fishing.
              (xi) Youth anglers age 15 and younger must remain within sight and normal voice contact of an adult age 21 or older who possesses a valid fishing license.
              (h) Savannah National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl and mourning dove on designated areas of the refuge subject to the following conditions:
              (i) All hunters age 16 and older must possess and carry a signed refuge hunt permit (requires contact information only).
              (ii) To participate in the quota youth waterfowl hunt, youth hunters must submit the Waterfowl Lottery Application (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (iii) You may take feral hog and coyote during all refuge hunts (migratory bird, upland, and big game) with weapons authorized and legal for those hunts.
              (iv) We allow the incidental take of armadillo, beaver, opossum, and raccoon during all refuge hunts (migratory bird, upland, and big game) with firearms and other equipment authorized for use on refuge lands in Georgia only.
              (v) We allow the use of dogs for retrieving migratory birds.
              (2) Upland game hunting. We allow hunting of squirrel and rabbit on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (h)(1)(i), (iii), and (iv) of this section apply.
              (ii) You may not hunt on or within 100 yards (90 meters) of public roads, refuge facilities, roads and trails, and railroad rights-of-way, or in closed areas.
              (3) Big game hunting. We allow hunting of white-tailed deer, turkey, alligator, feral hog, and coyote on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (h)(1)(i), (iii), and (iv) of this section apply.
              (ii) To participate in the quota gun hunt for wheelchair-dependent hunters, hunters must submit the Quota Deer Hunt Application (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System). To participate in the quota youth turkey hunt and learn weekend, youth hunters must submit the Big/Upland Game Hunt Application (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (iii) You may only use bows, as governed by State regulations, for deer, feral hog, and coyote hunting during the archery hunt for these species.
              (iv) You may only use shotguns (20 gauge or larger, slugs only), centerfire rifles, centerfire pistols, muzzleloaders, and bows, as governed by State regulations, for deer, feral hog, and coyote hunting during the firearm hunts for these species.
              (v) Hunters may take as many as five deer (no more than two antlered). There is no bag limit on feral hog or coyote.
              (vi) We allow only shotguns with approved nontoxic #2 shot or smaller, and bows, as governed by State regulations, for turkey hunting. We prohibit the use of slugs or buckshot for turkey hunting.
              (vii) We prohibit catch-and-release of alligators.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:

              (i) Anglers may fish in refuge impoundments and canals from March 1 through November 30 annually.
              
              (ii) Anglers may fish in Kingfisher Pond and all tidal creeks year-round.
              (iii) We allow fishing from legal sunrise to legal sunset.
              (iv) Anglers may bank fish year-round throughout the refuge, unless otherwise posted.
              (v) Anglers may only use nonmotorized boats and boats with electric motors within impounded waters.
              (i) Wassaw National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) We require a refuge hunt permit for all hunters age 16 and older. Hunters must sign the permit and carry it with them at all times when hunting.
              (ii) Refuge personnel must check deer harvested during scheduled hunts before hunters leave the refuge.
              (iii) Hunters may take five deer (no more than two antlered), and we will issue State bonus tags for two of these. There is no bag limit on feral hog.
              (iv) We prohibit the use of buckshot.
              (v) We allow mooring of boats to the government dock only for loading or unloading purposes.
              (vi) Hunters must check-in at the refuge dock prior to setting up camp. We require personal identification at check-in.
              (vii) We allow only hunters to camp at the designated camping area while participating in refuge hunts.
              (viii) Each hunter may place one stand on the refuge no earlier than 1 month prior to the opening day of each hunt, but you must remove all stands by the end of each hunt (see § 27.93 of this chapter).
              (ix) Hunters must be off the island by 12 p.m. (noon) the day following the last day of the hunt.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow saltwater fishing year-round in the estuarine waters adjacent to the refuge.
              (ii) We allow bank/beach fishing into estuarine waters only from legal sunrise to legal sunset except during managed hunts.
              (iii) We prohibit freshwater fishing.
              (j) Wolf Island National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions: We allow saltwater fishing year-round in the estuarine waters adjacent to the refuge.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54109, Aug. 31, 2020]
            
            
              § 32.30
              Hawaii.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Hanalei National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (b) Kakahaia National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow saltwater fishing on designated areas of the refuge.
              (c) Kilauea Point National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow saltwater fishing on designated areas of the refuge.
            
            
              § 32.31
              Idaho.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Bear Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We allow boats, except air thrust boats, after September 20 within the designated refuge hunting areas, for the purposes of hunting.

              (ii) You may only use portable blinds or construct temporary blinds of natural vegetation. Blinds will be available for general use on a first-come, first-served basis. You must remove portable blinds, decoys, boats, and other personal property from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              
              (2) Upland game hunting. We allow hunting of pheasant, grouse, partridge, and cottontail rabbit on designated areas of the refuge.
              (3) [Reserved]
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following condition: We prohibit use and possession of lead weights or sinkers.
              (b) Camas National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We allow hunters to access the refuge 1 hour before legal shooting time.
              (ii) You may only use portable blinds or construct temporary blinds of natural vegetation. Blinds will be available for general use on a first-come, first-served basis. You must remove portable blinds, decoys, and other personal property at the end of each day's hunt (see § 27.93 of this chapter).
              (2) Upland game hunting. We allow hunting of pheasant, grouse, and partridge on designated areas of the refuge.
              (3)-(4) [Reserved]
              (c) Deer Flat National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, common snipe, and dove on designated areas of the refuge subject to the following conditions:
              (i) Hunters in the South Side Recreation Area may use float tubes, nonmotorized boats, or boats equipped with electric motors within 200 yards (180 meters) of the shoreline. We prohibit the use or possession of gas-powered motors.
              (ii) You must remove boats, decoys, blinds, other personal property, and any materials brought onto the refuge for blind construction at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (iii) Hunters may enter the refuge 1 hour before official shooting hours (1/2 hour before legal sunrise), and remain on the refuge until 1 hour after official shooting hours (legal sunset).
              (iv) We allow the use of dogs for hunting.
              (2) Upland game hunting. We allow hunting of pheasant, quail, and partridge on designated areas of the refuge subject to the following condition: The condition set forth at paragraph (c)(1)(iv) of this section applies.
              (3) Big game hunting. We allow hunting of deer on designated areas of the refuge subject to the following conditions:
              (i) You must obtain a refuge-specific hunting permit (signed brochure) to hunt deer on the Lake Lowell Unit. Hunters must sign and carry the permit in the field while hunting.
              (ii) Hunters may place up to two portable deer stands in the Lake Lowell Unit. Hunters must place stands/platforms by hand. Hunters may place stands/platforms on the refuge no earlier than the beginning date of the assigned hunt permit and must remove them no later than the ending date of the hunt permit. Each stand must display the hunter's hunting license number so that it is legible from the ground.
              (iii) In the Lake Lowell Unit, you may only shoot deer while hunting from an elevated tree stand/platform. We prohibit ground stalking and/or still hunting from the ground. We prohibit shooting a firearm or bow while on the ground, except to kill a downed deer.
              (iv) Hunters may enter the Lake Lowell Unit no earlier than 2 hours before official shooting hours (1/2 hour before legal sunrise) and must leave the area within 2 hours after official shooting hours (1/2 hour after legal sunset). Successful hunters may extend their departure time only as long as is necessary to retrieve dead deer.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) From October 1 through April 14, we allow ice fishing on the Lake Lowell Unit, unless otherwise posted by the Bureau of Reclamation.
              (ii) We allow fishing from nonmotorized boats in designated areas of the Lake Lowell Unit from October 1 through April 14, from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (iii) From February 1 through June 30, we prohibit fishing from all islands in the Snake River Islands Unit.
              (d) Grays Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, and snipe on designated areas of the refuge subject to the following conditions:
              (i) Blinds will be available for general use on a first-come, first-served basis. You must remove portable blinds, decoys, boats, and other personal property from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (ii) We allow only hunters and dogs to retrieve game in designated hunting areas.
              (2)-(4) [Reserved]
              (e) Kootenai National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting only on Tuesdays, Thursdays, Saturdays, and Sundays.
              (ii) We allow the use of dogs when hunting.
              (iii) We prohibit the discharge of firearms in posted retrieval zones and areas closed to hunting.
              (iv) Hunters may access the waterfowl hunt area no earlier than 3 a.m. and must leave no later than 1 hour after legal sunset.
              (2) Upland game hunting. We allow hunting of forest grouse and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) You may possess only approved nontoxic shot shells (see § 32.2(k)) while in the field.
              (ii) We allow the use of dogs when hunting forest grouse and for turkey during the fall hunt.
              (3) Big game hunting. We allow hunting of deer, elk, black bear, moose, and mountain lion on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting of deer at the designated accessible blind for hunters with disabilities subject to the following conditions:
              (A) You must obtain a Special Use Permit (FWS Form 3-1383-G) from the refuge manager to use the accessible blind.
              (B) We only allow deer hunting at the accessible blind using the following weapons: Muzzleloader, archery equipment, crossbow, shotgun, or handgun. For shotguns, you may only use slugs. For handguns, you may only use straight-walled cartridges not originally established for rifles.
              (ii) You may possess only approved nontoxic ammunition for hunting (see § 32.2(k)).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We allow bank fishing only.
              (f) Minidoka National Wildlife Refuge—(1)(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, snipe, dove, and crow on designated areas of the refuge subject to the following conditions:
              (i) We allow only hunters and dogs to retrieve game in designated hunting areas.
              (ii) You may only use portable blinds or construct temporary blinds of dead natural vegetation. Blinds will be available for general use on a first-come, first-served basis. You must remove portable blinds at the end of each day's hunt (see § 27.93 of this chapter). We prohibit use of rock piles above the high-water mark for blind construction.
              (iii) On West Hunting Area (Lake Walcott), we allow hunting on the uplands and over water within 100 yards (90 meters) of the shoreline. We allow use of boats only for retrieval of game.
              (iv) On East Hunting Area (Tule Island), we allow boats during the waterfowl hunting season.
              (2) Upland game hunting. We allow hunting of pheasant, grouse, partridge (chukar and gray partridge), cottontail rabbit, and bobcat on designated areas of the refuge subject to the following condition: The condition set forth at paragraph (f)(1)(i) of this section applies.
              (3) Big game hunting. We allow hunting of deer and elk on designated areas of the refuge subject to the following condition: Deer and elk hunters may enter the hunt area from 11/2 hours before legal hunting time to 11/2 hours after legal hunting time.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54109, Aug. 31, 2020]
            
            
              § 32.32
              Illinois.

              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Chautauqua National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl on designated areas of the refuge subject to the following condition: Hunters must remove boats, decoys, blinds, and blind materials at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow fishing on designated areas of the refuge from legal sunrise to legal sunset subject to the following conditions:
              (i) We allow fishing on Lake Chautauqua from February 1 through October 15. We prohibit fishing in the waterfowl hunting area during the waterfowl hunting season.
              (ii) We allow bank fishing year-round between the boat ramp and the fishing trail in the North Pool and from Goofy Ridge Public Access to the west gate of the North Pool water control structure.
              (b) Crab Orchard National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, woodcock, dove, snipe, rail, and crow on designated areas of the refuge subject to the following conditions:
              (i) We require a signed hunt brochure. You must carry this signed permit when hunting on the refuge.
              (ii) We prohibit hunting within 50 yards (45 meters (m)) of all designated public use facilities, including, but not limited to, parking areas, picnic areas, campgrounds, marinas, boat ramps, public roads, and established hiking trails listed in the refuge trails brochure.
              (iii) Hunters must remove all boats, decoys, blinds, blind materials, stands, platforms, and other personal equipment brought onto the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (iv) Waterfowl hunting blinds must be a minimum of 200 yards (180 m) apart. Hunters must anchor boat blinds on the shore or anchor them a minimum of 200 yards (180 m) away from any shoreline.
              (v) We allow the use of dogs when hunting, provided the dogs are under the immediate control of the hunter at all times.
              (2) Upland game hunting. We allow hunting of wild turkey, squirrel, rabbit, bobwhite quail, raccoon, opossum, red fox, grey fox, bobcat, woodchuck, striped skunk, pheasant, partridge, and coyote on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i) through (iii) and (v) of this section apply.
              (ii) We prohibit hunters using rifles or handguns with ammunition larger than .22 caliber rimfire, except they may use black powder firearms up to and including .40 caliber.
              (iii) We allow the use of .22 and .17 caliber rimfire lead ammunition for the taking of small game and furbearers during open season.
              (iv) For hunting, you may possess only approved nontoxic shot shells while in the field, including shot shells used for hunting wild turkey (see § 32.2(k)).
              (v) We require all deer and turkey hunters using the restricted use area to check-in at the refuge visitor center prior to hunting.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i) through (iii) and (b)(2)(ii) and (v) of this section apply.
              (ii) We prohibit the use of handguns for the taking of deer in the restricted use area.
              (iii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (iv) We only allow archery equipment when hunting deer in the following areas:
              (A) In the area west of Division Street and east of Blue Heron Marina;
              (B) On all refuge lands north of Illinois State Route 13; and

              (C) In the area north of the Crab Orchard Lake emergency spillway and west of Crab Orchard Lake.
              
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) On Crab Orchard Lake west of Wolf Creek Road:
              (A) Anglers may fish from boats all year.
              (B) Anglers must remove all trotlines/jugs from legal sunrise until legal sunset from the Friday immediately prior to Memorial Day through Labor Day.
              (ii) On Crab Orchard Lake east of Wolf Creek Road:
              (A) Anglers may fish from boats March 15 through September 30.
              (B) Anglers may fish all year at the Wolf Creek and Route 148 causeways.
              (iii) On A-41, Bluegill, Managers, Honkers, and Visitors Ponds:
              (A) Anglers may fish only from legal sunrise to legal sunset from March 15 through September 30.
              (B) We prohibit anglers from using boats or flotation devices.
              (iv) Trotlines/jugs:
              (A) We prohibit the use of trotlines/jugs on all refuge waters outside of Crab Orchard Lake.
              (B) We prohibit the use of trotlines/jugs with any flotation device that has previously contained any petroleum-based material or toxic substances.
              (C) Anglers must attach a buoyed device that is visible on the water's surface to all trotlines.
              (v) Anglers may use all legal noncommercial fishing methods, except they may not use any underwater breathing apparatus.
              (vi) Anglers may not submerge any poles or similar objects to take or locate any fish.
              (vii) Organizers of all fishing events must possess a Special Use Permit (FWS Form 3-1383-G or FWS Form 3-1383-C).
              (viii) We prohibit anglers from fishing within 250 yards (225 m) of an occupied waterfowl hunting blind.
              (ix) Specific creel and size limits apply on various refuge waters as listed in the Crab Orchard fishing brochure and the annual Illinois fishing digest.
              (c) Cypress Creek National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, woodcock, rail, dove, crow, and snipe on designated areas of the refuge subject to the following conditions:
              (i) You must remove all boats, decoys, blinds, blind materials, stands, and platforms (see §§ 27.93 and 27.94 of this chapter) brought onto the refuge at the end of each day's hunt.
              (ii) We prohibit outboard motors larger than 10 horsepower (hp).
              (iii) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, bobwhite quail, raccoon, opossum, red fox, gray fox, bobcat, striped skunk, woodchuck, turkey, pheasant, Hungarian partridge, and coyote on designated areas of the refuge subject to the following condition:
              (i) The conditions set forth at paragraphs (c)(1)(i) through (iii) of this section apply.
              (ii) For hunting, you may use or possess only approved nontoxic shot shells while in the field, including shot shells used for hunting wild turkey (see § 32.2(k)).
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (c)(1)(i) of this section applies.
              (ii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (c)(1)(ii) of this section applies.
              (ii) Anglers must remove all boats and fishing equipment (see § 27.93 of this chapter) brought onto the refuge at the end of each day's fishing activity.

              (iii) We prohibit the use of trotlines, jugs, yo-yos, nets, or any commercial fishing equipment except in areas where State regulations authorize commercial tackle.
              
              (iv) We prohibit the use of more than two poles per angler and more than two hooks or lures per pole.
              (v) We prohibit possession of bass smaller than 15 inches (37.5 centimeters) in length from refuge ponds.
              (vi) We prohibit possession of more than six channel catfish from refuge ponds.
              (d) Emiquon National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following conditions:
              (i) Hunters must remove boats, decoys, blinds, and blind materials brought onto the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (ii) We allow access for hunting from 1 hour before legal shooting time (as governed by State regulations for the species in question) until 1 hour after legal sunset.
              (2) Upland game hunting. We allow upland game hunting on designated areas of the refuge subject to the following condition: The condition set forth at paragraph (d)(1)(ii) of this section applies.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (d)(1)(ii) of this section applies.
              (ii) For hunting, you may use or possess only approved nontoxic shot shells while in the field, including shot shells used for hunting wild turkey (see § 32.2(k)).
              (4) Sport fishing. We allow sport fishing throughout the year on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from legal sunrise to legal sunset.
              (ii) We prohibit fishing in the waterfowl hunting area during the waterfowl hunting season.
              (e) Great River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following condition: On the Long Island Division, we allow hunting only from blinds constructed on sites posted by the Illinois Department of Natural Resources.
              (2) Upland game hunting. We allow hunting of small game, furbearers, and game birds on designated areas of the refuge subject to the following conditions:
              (i) We open the refuge divisions for upland game hunting from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (ii) On the Cherry Box and Hickory Creek Units, we allow hunting with shotgun only during the Statewide upland game season.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) For wild turkey hunting, you may use or possess only approved nontoxic shot shells while in the field (see § 32.2(k)).
              (ii) We allow only portable tree stands from September 1 through January 31 of each year. You must permanently attach your State-generated hunter identification number in a visible location on the stand. We allow only one tree stand per hunter.
              (iii) On the Fox Island Division, Slim Island Division, Cherry Box Division, and Hickory Creek Division, we only allow archery deer hunting during the Statewide archery season. We prohibit archery hunting during the State firearm season.
              (iv) On the Delair Division, we only allow deer hunting during special managed hunts. You must possess and carry a refuge permit (hunt letter) when hunting during special managed hunts.
              (v) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:

              (i) We prohibit the taking of any mussel (clam), crayfish, frog, leech, and turtle species by any method on the refuge (see § 27.21 of this chapter).
              
              (ii) On the Fox Island Division, we only allow bank fishing along any portion of the Fox River from January 1 through October 15.
              (f) Hackmatack National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following condition: You must remove all boats, decoys, blinds, blind materials, stands, and platforms (see §§ 27.93 and 27.94 of this chapter) brought onto the refuge at the end of each day's hunt.
              (2) Upland game hunting. We allow upland game and turkey hunting on designated areas of the refuge subject to the following conditions:
              (i) For hunting, you may use or possess only approved nontoxic shot shells while in the field, including shot shells used for hunting wild turkey (see § 32.2(k)).
              (ii) You must remove all boats, decoys, blinds, blind materials, stands, and platforms (see §§ 27.93 and 27.94 of this chapter) brought onto the refuge at the end of each day's hunt.
              (3) Big game hunting. We allow big game hunting on designated areas of the refuge subject to the following condition: You must remove all boats, decoys, blinds, blind materials, stands, and platforms (see §§ 27.93 and 27.94 of this chapter) brought onto the refuge at the end of each day's hunt.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We prohibit the taking of turtle and frog (see § 27.21 of this chapter).
              (g) Kankakee National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of wild turkey on designated areas of the refuge subject to the following conditions:
              (i) For hunting, you may possess only approved nontoxic shot shells while in the field (see § 32.2(k)).
              (ii) You must remove all boats, decoys, blinds, blind materials, stands, platforms, and other hunting equipment (see §§ 27.93 and 27.94 of this chapter) brought onto the refuge at the end of each day's hunt.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following condition: The condition set forth at paragraph (g)(2)(ii) of this section applies.
              (4) [Reserved]
              (h) Meredosia National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow sport fishing on all areas open to public access from legal sunrise to legal sunset from February 1 to October 15.
              (ii) We allow access to Meredosia Lake from the boat ramp and allow foot access on refuge land along the east side of the Meredosia Lake in Morgan County from legal sunrise to legal sunset throughout the year.
              (i) Middle Mississippi River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following condition: You must remove boats, blinds, blind materials, stands, decoys, and other hunting equipment from the refuge at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow hunting of small game, furbearers, and game birds on designated areas of the refuge subject to the following condition: We open the refuge divisions for upland game hunting from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (3) Big game hunting. We allow hunting of white-tailed deer and wild turkey on designated areas on the refuge subject to the following conditions:
              (i) For wild turkey hunting, you may use or possess only approved nontoxic shot shells while in the field (see § 32.2(k)).
              (ii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.

              (iii) We allow only portable tree stands from September 1 through January 31 of each year. You must permanently attach your State-generated hunter identification number in a visible location on the stand. We allow only one tree stand per hunter.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit the taking of any mussel (clam), crayfish, frog, leech, and turtle species by any method on the refuge (see § 27.21 of this chapter).
              (ii) We allow fishing only from legal sunrise to legal sunset.
              (iii) You must remove all fishing devices at the end of each day's fishing activity (see §§ 27.93 and 27.94 of this chapter).
              (j) Port Louisa National Wildlife Refuge. Refer to § 32.34(f) for regulations.
              (k) Two Rivers National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following conditions:
              (i) Hunters must remove boats, decoys, blinds, blind materials, stands, and platforms brought onto the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (ii) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (2) Upland game hunting. We allow upland game hunting for wild turkey, small game, furbearers, and nonmigratory game birds on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (k)(1)(i) and (ii) of this section apply.
              (ii) For hunting, you may use or possess only approved nontoxic shot shells while in the field, including shot shells used for hunting wild turkey (see § 32.2(k)).
              (iii) We prohibit hunters using rifles or handguns with ammunition larger than .22 caliber rimfire, except they may use black powder firearms up to and including .50 caliber.
              (iv) We allow the use of .22 and .17 caliber rimfire lead ammunition for the taking of small game and furbearers during open season.
              (v) We allow hunting from legal sunrise to legal sunset.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (k)(1)(i) of this section applies.
              (ii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit the taking of turtle or frog (see § 27.21 of this chapter).
              (ii) We allow fishing only from legal sunrise to legal sunset.
              (iii) Anglers must remove boats and all other fishing devices at the end of each day's fishing activity (see § 27.93 of this chapter).
              (l) Upper Mississippi River National Wildlife and Fish Refuge. Refer to § 32.42(r) for regulations.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54110, Aug. 31, 2020]
            
            
              § 32.33
              Indiana.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Big Oaks National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of squirrel on designated areas of the refuge subject to the following conditions:
              (i) We require a signed acknowledgment of danger agreement and a refuge hunt permit.
              (ii) Hunters must possess a valid daily gate pass at all times.
              (iii) We allow the use of dogs for hunting only during the squirrel hunting season in the day use area, provided the dog is under the immediate control of the hunter at all times. You must ensure that all hunting dogs wear a collar displaying the owner's contact information.

              (iv) You must hunt only in assigned areas. We prohibit trespass into an unassigned hunt area.
              
              (v) We require that all hunters check all harvested game taken on the refuge at the refuge check station.
              (vi) We require all refuge hunters to hunt with a partner. We require hunting partners to know the location of their partner while hunting. An adult, age 18 or older, must directly supervise youth hunters age 17 and younger.
              (vii) Hunters must possess and carry a compass while hunting on the refuge.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(2)(i), (ii), and (iv) through (vii) of this section apply.
              (ii) You may possess only approved nontoxic shot while in the field (see § 32.2(k)).
              (iii) We allow the use of portable hunting stands and blinds.
              (4) Sport fishing. We allow fishing on the Old Timbers Lake subject to the following conditions:
              (i) We require a signed acknowledgment of danger agreement and a refuge access permit.
              (ii) Anglers must possess a valid daily gate pass at all times.
              (iii) We allow fishing only with a rod and reel or pole and line.
              (iv) We prohibit the use of trotlines.
              (v) We prohibit retaining black bass, largemouth bass, smallmouth bass, and spotted bass between 12 and 15 inches (30 and 37.5 centimeters).
              (b) Muscatatuck National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, merganser, woodcock, and dove on designated areas of the refuge subject to the following conditions:
              (i) You must remove all boats, decoys, blinds, blind materials, stands, and platforms brought onto the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (ii) We allow the use of dogs when hunting, provided the dogs are under the immediate control of the hunter at all times.
              (iii) We prohibit hunting and the discharge of a firearm within 100 yards (30 meters) of any dwelling or any other building that people, pets, or livestock may occupy.
              (2) Upland game hunting. We allow hunting of turkey, quail, squirrel, raccoon, opossum, coyote, fox, skunk, and rabbit on designated areas of the refuge subject to the following conditions:
              (i) For hunting, you may use or possess only approved nontoxic shot shells while in the field, including shot shells used for hunting wild turkey (see § 32.2(k)).
              (ii) We allow the use of rimfire weapons for upland/small game hunting.
              (iii) We prohibit the use of centerfire rifles for any hunts on refuge property.
              (iv) During spring turkey hunting, hunters must possess a State-issued hunting permit during the first 6 days of the season.
              (v) We prohibit turkey hunting after 1 p.m. each day.
              (vi) We allow the incidental take of coyote only during other refuge hunting seasons.
              (vii) The conditions set forth at paragraphs (b)(1)(i) through (iii) of this section apply.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i) through (iii) and (b)(2)(i) through (iii) of this section apply.
              (ii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (iii) We prohibit the use or possession of tree spikes, plastic flagging, and reflective tacks.
              (iv) We prohibit firearms deer hunting during the State deer firearm season (archery and muzzleloader only).
              (v) We close archery deer hunting during the State muzzleloader season.
              (vi) We prohibit the possession of game trail cameras on the refuge.
              (vii) We require you to remove arrows from crossbows during transport in a vehicle.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              
              (i) We prohibit the use of any type of motor.
              (ii) We allow the use of kayaks, canoes, belly boats, or float tubes in all designated fishing areas.
              (iii) We allow fishing only with rod and reel, or pole and line.
              (iv) We prohibit harvest of frog and turtle (see § 27.21 of this chapter).
              (v) We prohibit the use of lead fishing tackle.
              (vi) We allow only youth age 15 and younger to fish in the Discovery Pond.
              (c) Patoka River National Wildlife Refuge and Management Area—(1) Migratory game bird hunting. We allow hunting of duck, goose, merganser, coot, woodcock, dove, snipe, rail, and crow on designated areas of the refuge and the White River Wildlife Management Area subject to the following conditions:
              (i) You must remove all boats, decoys, blinds, and blind materials after each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (ii) We prohibit hunting and the discharge of a weapon within 150 yards (137 meters) of any dwelling or any building that may be occupied by people, pets, or livestock.
              (2) Upland game hunting. We allow hunting of bobwhite quail, pheasant, cottontail rabbit, squirrel (gray and fox), red and gray fox, coyote, opossum, striped skunk, and raccoon subject to the following conditions:
              (i) We allow the use of dogs for hunting, provided the dog is under the immediate control of the hunter at all times.
              (ii) The conditions set forth at paragraphs (c)(1)(i) and (ii) of this section apply.
              (iii) You may only use or possess approved nontoxic shot shells (see § 32.2(k)) while in the field.
              (3) Big game hunting. We allow hunting of white-tailed deer and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (c)(2)(iii) applies while turkey hunting.
              (ii) On the Columbia Mine Unit, you may only hunt white-tailed deer during the first week (7 days) of the following seasons, as governed by the State: archery, firearms, and muzzleloader.
              (iii) On the Columbia Mine Unit, you may leave portable tree stands overnight only when the unit is open to hunting and for a 2-day grace period before and after the special season.
              (iv) On the Columbia Mine Unit, if you use a rifle to hunt, you may use only rifles allowed by State regulations for hunting on public land.
              (v) The conditions set forth at paragraphs (c)(1)(i) and (ii) of this section apply.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from legal sunrise to legal sunset.
              (ii) We allow fishing only with rod and reel, pole and line, bow and arrow, or crossbow.
              (iii) The minimum size limit for largemouth bass on Snakey Point Marsh and on the Columbia Mine Unit is 14 inches (35.6 centimeters).
              (iv) We prohibit the taking of any turtle, frog, leech, minnow, crayfish, and mussel (clam) species by any method on the refuge (see § 27.21 of this chapter).
              (v) You must remove boats at the end of each day's fishing activity (see § 27.93 of this chapter).
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54110, Aug. 31, 2020]
            
            
              § 32.34
              Iowa.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) De Soto National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow youth hunting of ring-necked pheasant on designated areas of the refuge subject to the following condition: The refuge will annually determine hunting seasons, dates, and designated areas, and publish them in the refuge brochure.
              (3) Big game hunting. We allow hunting of white-tailed deer and wild turkey on designated areas of the refuge subject to the following conditions:

              (i) The refuge manager will annually determine and publish hunting seasons and dates, and will include them in the refuge access permit (signed brochure).
              (ii) You must possess and carry a refuge access permit (signed brochure) at all times while in the hunting area. Hunters may enter the hunting areas only within the dates listed on the refuge access permit (signed brochure).
              (iii) Hunters with a valid Iowa or Nebraska resident hunting permit may access all areas open to hunting. Reciprocity exists, with both States allowing hunters with either resident permit to access refuge hunting land in either State.
              (iv) Hunters holding nonresident Nebraska or nonresident Iowa permits may hunt only on the ground that lies within the State that issued the nonresident permit.
              (v) We allow hunters in the designated area from 2 hours before legal sunrise until 2 hours after legal sunset.
              (vi) We prohibit the use of a crossbow as archery equipment unless the hunter has obtained a State-issued disability crossbow permit.
              (vii) All hunters must be in possession of a valid entrance fee permit.
              (viii) Hunters must remove hunting blinds or stands and other property by the close of the season (see §§ 27.93 and 27.94 of this chapter).
              (ix) We prohibit shooting on or over any refuge road open to vehicle traffic within 30 feet (9 meters (m)) of the centerline.
              (x) We prohibit field dressing of any big game within 100 feet (30 m) of the centerline of any refuge road.
              (xi) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (xii) We allow two portable tree stands/blinds per hunter within the hunt area. Of those, only one stand/blind can be left on the refuge from 1 week prior to the start of the designated hunt season to 1 week after the end of the designated hunt season.
              (xiii) Unattended stands and blinds must be plainly labeled with the full name and/or hunting license number of the owner. Labels must be visible from ground level.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow ice fishing in DeSoto Lake from January 2 through the end of February.
              (ii) We allow the use of pole and line or rod and reel fishing in DeSoto Lake from April 15 through October 14.
              (iii) We allow the use of archery and spear fishing for nongame fish only from April 15 through October 14.
              (iv) When the lake is open to ice fishing, we prohibit motor- or wind-driven conveyances on the lake.
              (v) We allow the use of portable ice fishing shelters on a daily basis from January 2 through the end of February.
              (vi) Anglers may use no more than two lines and two hooks per line, including ice fishing.
              (vii) We prohibit the use of trotlines, float lines, bank lines, or setlines.
              (viii) Anglers must adhere to minimum length and creel limits as posted.
              (ix) We prohibit anglers leaving any personal property, litter, fish, or fish parts on the banks, in the water, or on the ice (see §§ 27.93 and 27.94 of this chapter).
              (x) We prohibit digging or seining for bait.
              (xi) We prohibit take or possession of turtle or frog at any time (see §§ 27.21 of this chapter).
              (xii) We allow anglers on the refuge from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (b) Driftless Area National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of upland game on designated areas of the refuge subject to the following condition: In areas open to hunting, we allow hunting beginning November 1 until the close of State hunting seasons or January 15, whichever occurs first.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:

              (i) In areas open to hunting, we allow hunting beginning November 1 until the close of State hunting seasons or January 15, whichever occurs first.
              
              (ii) We allow only archery and muzzleloader hunting.
              (iii) We allow deer drives only during lawful party hunting conducted within the refuge, as governed by State regulations. We prohibit driving deer from or through the refuge to any persons hunting outside the refuge boundary.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (c) Iowa Wetland Management District—(1) Migratory game bird hunting. We allow hunting of migratory game birds throughout the district subject to the following conditions:
              (i) We prohibit leaving boats, decoys, or other personal property unattended at any time. You must remove all personal property, which includes boats, decoys, and blinds, brought onto the district at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (ii) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (2) Upland game hunting. We allow upland game hunting throughout the district subject to the following condition: The conditions set forth at paragraphs (c)(1)(i) and (ii) of this section apply.
              (3) Big game hunting. We allow big game hunting throughout the district and subject to the following conditions:
              (i) For wild turkey hunting, you may possess only approved nontoxic shot shells while in the field (see § 32.2(k)).
              (ii) You may leave tree stands in an area for a continuous period of time beginning 7 days prior to the open season for hunting deer and ending 7 days after the final day of that season. You must clearly mark the stand with your Iowa hunting license number.
              (4) Sport fishing. We allow sport fishing throughout the district subject to the following conditions:
              (i) The condition set forth at paragraph (c)(1)(i) of this section applies.
              (ii) You must remove all ice fishing shelters and other personal property at the end of each day's fishing (see § 27.93 of this chapter).
              (d) Neal Smith National Wildlife Refuge—(1) Migratory game bird hunting. We allow the hunting of dove, duck, goose, and coot on designated areas of the refuge subject to the following conditions:
              (i) We allow entry into the refuge 1 hour before legal sunrise and require hunters to leave the refuge no later than 1 hour after legal sunset.
              (ii) We prohibit shooting on or over any refuge road within 50 feet (15 meters) from the centerline.
              (iii) You must possess and carry a refuge permit (free brochure available at the refuge visitor center).
              (iv) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (2) Upland game hunting. We allow hunting of ring-necked pheasant, bobwhite quail, pigeon, crow, cottontail rabbit, gray and fox squirrel, and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (d)(1)(i) through (iv) of this section apply.
              (ii) You may only possess approved nontoxic shot (see § 32.2(k)) when turkey hunting.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge and subject to the following conditions:
              (i) The conditions set forth at paragraphs (d)(1)(i) through (iv) of this section apply.
              (ii) We allow the use of portable stands and blinds for hunting, and hunters must remove them at the end of each day (see § 27.93 of this chapter).
              (4) [Reserved]
              (e) Northern Tallgrass Prairie National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, merganser, coot, rail (Virginia and sora only), woodcock, snipe, and dove (mourning and Eurasian collared) on designated areas subject to the following conditions:
              (i) For units adjacent to and managed by Neal Smith National Wildlife Refuge, you must follow the refuge-specific regulations provided in this paragraph (e).

              (ii) Hunters must remove boats, decoys, portable or temporary blinds, materials brought onto the refuge, and other personal property at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter). Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.
              (iii) We allow the use of dogs when hunting, except when hunting furbearers, provided the dog is under the immediate control of the hunter at all times.
              (2) Upland game hunting. We allow hunting of wild turkey, ring-necked pheasant, bobwhite quail, gray partridge, cottontail rabbit, squirrel (fox and gray), groundhog, raccoon, opossum, fox (red and gray), coyote, badger, striped skunk, and crow on designated areas subject to the following conditions:
              (i) Shotgun hunters may possess only approved nontoxic shot when hunting turkey (see § 32.2(k)).
              (ii) The conditions set forth at paragraphs (e)(1)(i) through (iii) of this section apply.
              (3) Big game hunting. We allow the hunting of deer on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of temporary stands, blinds, platforms, or ladders.
              (ii) The conditions set forth at paragraphs (e)(1)(i) and (ii) of this section apply.
              (iii) We prohibit shooting on, from, over, across, or within 30 feet (9 meters) of a roadway open to public vehicle transportation at a big game animal or a decoy of a big game animal.
              (iii) For all counties with the exception of Jasper, you may leave tree stands in an area for a continuous period of time beginning 7 days prior to the open season for hunting deer and ending 7 days after the final day of that season. You must clearly mark the stand with your Iowa hunting license number.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (e)(1)(ii) of this section applies.
              (ii) We prohibit the taking of any turtle, frog, leech, minnow, crayfish, and mussel (clam) species by any method on the refuge (see § 27.21 of this chapter).
              (f) Port Louisa National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following condition: You must remove boats, decoys, and portable blinds at the end of each day (see § 27.93 of this chapter).
              (2) Upland game hunting. We allow hunting of upland game on designated areas of the refuge subject to the following conditions:
              (i) For wild turkey hunting, you may use or possess only approved nontoxic shot shells (see § 32.2(k)). We allow shotgun slug or muzzleloading rifle for hunting coyotes.
              (ii) We allow only squirrel hunting on the Keithsburg Division from the beginning of the State season through September 15.
              (iii) We allow hunting on the Horseshoe Bend Division from September 1 through September 15, and from December 1 through February 28. We allow spring turkey hunting.
              (iv) We allow hunting on the Big Timber Division from September 1 through February 28. We allow spring turkey hunting.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following condition: We allow the use of only portable stands, and you must remove them at the end of each day (see § 27.93 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit the taking of turtle or frog (see § 27.21 of this chapter).
              (ii) We allow fishing only from legal sunrise to legal sunset.
              (iii) Anglers must remove boats and all other fishing devices at the end of each day's fishing activity (see § 27.93 of this chapter).
              (g) Union Slough National Wildlife Refuge—  (1) Migratory game bird hunting. We allow hunting of duck, goose, coot, rail (Virginia and sora only), woodcock, dove, crow, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We allow hunters on the refuge from 1 hour before legal sunrise until 1 hour after legal sunset.

              (ii) We allow boats or other floating devices when hunting. You may not leave boats unattended.
              
              (iii) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (iv) We prohibit entry into any closed area to retrieve downed game, unless the hunter has received written permission from the refuge manager.
              (v) We prohibit hunting on road rights-of-way on any portion of the refuge not open to hunting. The road right-of-way extends to the center of the road.
              (2) Upland game hunting. We allow hunting of pheasant, gray partridge, cottontail rabbit, squirrel (fox and gray), groundhog, raccoon, opossum, fox, coyote, and skunk on designated areas of the refuge subject to the following conditions:
              (i) We prohibit possession of shotgun slugs.
              (ii) The conditions set forth at paragraphs (g)(1)(i), (ii), (iv), and (v) of this section apply.
              (3) Big game hunting. We allow hunting of deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(i), (ii), (iv), and (v) of this section apply.
              (ii) We allow portable tree stands, portable blinds, and freestanding elevated platforms to be left on the refuge from 7 days prior to the first deer hunting season; you must remove them prior to 7 days following the last deer hunting season (see § 27.93 of this chapter). Turkey hunters must remove blinds and stands each day (see § 27.93 of this chapter).
              (iii) You must label portable tree stands, portable blinds, and freestanding elevated platforms that are left unattended with your hunting license number. The label must be legible from the ground.
              (iv) You must remove any other personal property brought onto the refuge at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (v) We allow deer hunters on the refuge from 1 hour before legal sunrise until 2 hours after legal sunset.

              (vi) Deer hunters may possess only shot shells that shoot a single projectile (i.e., slugs).
              (vii) For wild turkey hunting, you may use or possess only approved nontoxic shot shells while in the field (see § 32.2(k)).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from legal sunrise to legal sunset.
              (ii) We allow fishing from boats on the Buffalo Creek Bottoms; however, we prohibit the use of gasoline motors.
              (iii) We prohibit the use or possession of lead terminal tackle.
              (h) Upper Mississippi River National Wildlife and Fish Refuge. Refer to § 32.42(r) for regulations.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54111, Aug. 31, 2020]
            
            
              § 32.35
              Kansas.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Flint Hills National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of coot, crow, mourning dove, duck, goose, rail, woodcock, and snipe on designated areas of the refuge subject to the following conditions:
              (i) You must remove portable hunting blinds and decoys at the end of each day's hunt (see § 27.93 of this chapter).
              (ii) We only allow rimfire firearms, shotguns, and archery equipment.
              (iii) We prohibit shooting from or over roads and parking areas.
              (iv) We allow the use of dogs when hunting migratory birds.
              (v) We close hunting areas on the north side of the Neosho River to all hunting from November 1 through March 1.
              (2) Upland game hunting. We allow hunting of coyote, pheasant, prairie chicken, quail, rabbit, State-defined furbearers, and squirrel on designated areas of the refuge subject to the following conditions:

              (i) We allow the use of dogs when hunting upland game, except that we prohibit the use of dogs when hunting coyotes and furbearers.
              
              (ii) Shooting hours for upland game species are 1/2 hour before legal sunrise until legal sunset.
              (iii) We prohibit the harvest of beaver and otter.
              (iv) The conditions set forth at paragraphs (a)(1)(ii) and (iii) of this section apply.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) You may possess only approved nontoxic shot for turkey hunting (see § 32.2(k)).
              (ii) We allow one portable blind or stand per hunter. You may place a stand on the refuge no more than 14 days prior to the season, and you must remove it within 14 days of the close of the season. You must remove a portable blind at the end of each day's hunt (see § 27.93 of this chapter). You must label any portable blind or stand with the owner's name and Kansas Department of Wildlife, Parks and Tourism (KDWPT) number. Labels must be clearly visible from the ground.
              (iii) We prohibit the use of dogs when hunting turkey.
              (iv) The condition set forth at paragraph (a)(1)(iii) of this section applies.
              (v) We only allow muzzleloaders, shotguns, and archery equipment.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We prohibit the take of reptiles and amphibians.
              (b) Kirwin National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of coot, crow, duck, goose, merganser, mourning dove, rail, snipe, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) You must remove portable hunting blinds and decoys at the end of each day's hunt (see § 27.93 of this chapter).
              (ii) We prohibit shooting from or over roads and parking areas.
              (iii) In Bow Creek, we allow hunting access by boat or on foot year round.
              (iv) We allow the use of dogs when hunting migratory birds.
              (2) Upland game hunting. We allow hunting of cottontail rabbit, jack rabbit, pheasant, prairie chicken, quail, State-defined furbearers, and squirrel (fox and grey) on designated areas of the refuge subject to the following conditions:
              (i) We only allow shotguns and archery equipment when hunting upland game.
              (ii) We allow the use of dogs when hunting upland game, except that we prohibit the use of dogs when hunting coyotes and furbearers.
              (iii) Shooting hours for upland game species are 1/2 hour before legal sunrise until legal sunset.
              (iv) We prohibit the harvest of beaver and otter.
              (v) The condition set forth at paragraph (b)(1)(ii) of this section applies.
              (3) Big game hunting. We allow hunting of deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) We only allow archery hunting of deer.
              (ii) We allow one portable blind or stand per hunter. You may place a stand on the refuge no more than 14 days prior to the season, and you must remove it within 14 days of the close of the season. You must remove a portable blind at the end of each day's hunt (see § 27.93 of this chapter). You must label any portable blind or stand with the owner's name and KDWPT number. Labels must be clearly visible from the ground.
              (iii) You must obtain a refuge-issued permit (FWS Form 3-2405, Self-Clearing Check-In/Out Permit) to hunt deer on the refuge.
              (iv) The condition set forth at paragraph (b)(1)(ii) of this section applies.
              (v) We prohibit the use of dogs when hunting turkey.
              (vi) You may possess only approved nontoxic shot for turkey hunting (see § 32.2(k)).
              (4) Sport fishing. We allow sport fishing on designated areas on the refuge subject to the following conditions:
              (i) We only allow boats for activities related to fishing.

              (ii) We prohibit boating for fishing between October 1 and April 1 when the reservoir water elevation falls below 1,722 feet (measured on October 1), except in the Bow Creek Hunting Unit. Boats may be launched only at Scout Cove during this period.
              
              (iii) We allow boating for fishing year-round, on the entire reservoir, only when the reservoir water elevation is above 1,722 feet (measured on October 1).
              (iv) We allow noncommercial collection of baitfish as governed by State regulations.
              (v) We prohibit all activities associated with fishing tournaments, outside of sport fishing itself, to include organized gatherings, registrations, weigh-ins, and award presentations to be held or organized on the refuge.
              (vi) We prohibit the take of reptiles and amphibians.
              (c) Marais des Cygnes National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of coot, crow, duck, goose, mourning dove, rail, snipe, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) You must remove portable hunting blinds and decoys at the end of each day's hunt (see § 27.93 of this chapter).
              (ii) We prohibit shooting from or over roads and parking areas.
              (iii) We allow the use of dogs when hunting migratory birds.
              (iv) We only allow shotguns and archery equipment.
              (2) Upland game hunting. We allow hunting of coyote, cottontail rabbit, State-defined furbearers, squirrel, and upland birds on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of dogs when hunting upland game, except that we prohibit the use of dogs when hunting coyotes and furbearers.
              (ii) Shooting hours for upland game species are 1/2 hour before legal sunrise until legal sunset.
              (iii) We prohibit the harvest of beaver and otter.
              (iv) The conditions set forth at paragraphs (c)(1)(i), (ii), and (iv) of this section apply.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a State-issued refuge access permit to hunt deer and spring turkey.
              (ii) We allow one portable blind or stand per hunter. You may place a stand on the refuge no more than 14 days prior to the season, and you must remove it within 14 days of the close of the season. You must remove a portable blind at the end of each day's hunt (see § 27.93 of this chapter). You must label any portable blind or stand with the owner's name and KDWPT number. Labels must be clearly visible from the ground.
              (iii) We prohibit the use of dogs when hunting turkey.
              (iv) You may possess only approved nontoxic shot for turkey hunting (see § 32.2(k)).
              (v) The condition set forth at paragraph (c)(1)(ii) of this section applies.
              (vi) We only allow archery deer hunting, except during the January antlerless deer season when we allow the use of archery, muzzleloader, and shotgun.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We prohibit the take of reptiles and amphibians.
              (d) Quivira National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of coot, crow, duck, goose, and mourning dove on designated areas of the refuge subject to the following conditions:
              (i) We open refuge hunting areas from September 1 through February 28.
              (ii) The refuge is open from 11/2 hours before legal sunrise to 11/2 hours after legal sunset.
              (iii) We prohibit the retrieval of game from areas closed to hunting.
              (iv) You must remove portable hunting blinds and decoys at the end of each day's hunt (see § 27.93 of this chapter).
              (v) We prohibit shooting from or over roads and parking areas.
              (vi) We allow the use of dogs when hunting migratory birds.
              (vii) We only allow shotguns and archery equipment.
              (2) Upland game hunting. We allow hunting of coyote, pheasant, quail, State-defined furbearers, squirrel, and rabbit on designated areas of the refuge subject to the following conditions:
              
              (i) The conditions set forth at paragraphs (d)(1)(i) through (iii), (v), and (vii) of this section apply.
              (ii) We allow the use of dogs when hunting upland game, except that we prohibit the use of dogs when hunting coyotes and furbearers.
              (iii) We prohibit the harvest of beaver and otter.
              (iv) You must possess a State-issued refuge access permit for coyote and State-defined furbearer hunting.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) You may possess only approved nontoxic ammunition for turkey and deer hunting (see § 32.2(k)).
              (ii) You must possess a State-issued refuge access permit for deer and turkey hunting.
              (iii) We allow one portable blind or stand per hunter. You may place a stand on the refuge no more than 14 days prior to the season, and you must remove it within 14 days of the close of the season. You must remove a portable blind at the end of each day's hunt (see § 27.93 of this chapter). You must label any portable blind or stand with the owner's name and KDWPT number. Labels must be clearly visible from the ground.
              (iv) We prohibit the use of dogs when hunting turkey.
              (v) The conditions set forth at paragraphs (d)(1)(i) through (iii) and (v) of this section apply.
              (vi) We only allow muzzleloaders, shotguns, and archery equipment.
              (4) Sport fishing. We allow sport fishing on all waters on the refuge subject to the following conditions:
              (i) We prohibit taking of reptiles and amphibians.
              (ii) We prohibit the use of trotlines and setlines.
              (iii) We prohibit the use of seines for taking bait.
              (iv) We prohibit fishing from water control structures and bridges.
              (v) We restrict fishing in the designated “Kid's Pond,” approximately 1/4 mile (.4 kilometers) west-southwest of headquarters, to youth age 14 and younger, and to a parent and/or guardian age 18 or older accompanying a youth.
              (vi) The creel limit for the Kid's Pond is one fish per day.
              (vii) The condition set forth at paragraph (d)(1)(ii) of this section applies.
              (viii) The only live bait we allow is worms; we prohibit all other live bait.
              [85 FR 54111, Aug. 31, 2020]
            
            
              § 32.36
              Kentucky.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Clarks River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning dove, woodcock, common snipe, Canada and snow goose, coot, crow, and waterfowl listed at 50 CFR 10.13(c)(1) under DUCK on designated areas of the refuge subject to the following conditions:
              (i) Except for raccoon, opossum, and bullfrog hunting, access to the refuge is from 2 hours before legal sunrise to 2 hours after legal sunset.
              (ii) You must possess and carry a signed refuge hunting/fishing permit (signed brochure) while hunting and/or fishing on the refuge.
              (iii) We prohibit hunting within 100 feet (30 meters) of a residence and discharge of firearms within 200 feet (60 meters) of any home, the abandoned railroad tracks, graveled roads, and hiking trails.
              (iv) We allow trail cameras. Trail cameras must have the owner's State hunting license number clearly displayed or we may confiscate them.
              (v) We allow the use of dogs for waterfowl, quail, snipe, dove, woodcock, squirrel, rabbit, raccoon, opossum, and fall turkey hunting. Dog owners/handlers must have a collar on each dog with the owner's contact information.
              (vi) We allow waterfowl hunting from legal shooting time until 12 p.m. (noon).
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, quail, raccoon, opossum, coyote, bobcat, fox, skunk, otter, muskrat, mink, weasel, and beaver on designated areas of the refuge subject to the following conditions:
              
              (i) The conditions set forth at paragraphs (a)(1)(i) through (v) of this section apply.
              (ii) We allow coyote hunting under Statewide regulations during daylight hours only.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) through (v) of this section apply.
              (ii) We close squirrel, rabbit, crow, woodcock, snipe, dove, and quail seasons during muzzleloader and modern gun deer hunts.
              (iii) We allow the use of only portable and climbing stands. You may place stands in the field no earlier than 2 weeks prior to the opening of deer season, and you must remove them from the field within 1 week after the season closes (see §§ 27.93 and 27.94 of this chapter). The hunter's State hunting license number must appear on all stands left in the field.
              (iv) You must use safety belts at all times when occupying the tree stands.
              (v) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (vi) Ground blinds used for the purpose of hunting any species during the deer modern gun, muzzleloader, and youth firearms seasons must display 1 square foot (144 square inches) of solid, unbroken, hunter orange visible from all sides. You must remove ground blinds when not in use.
              (4) Sport fishing. We allow fishing and frogging on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) and (ii) of this section apply.
              (ii) The following conditions apply to the Environmental Education and Recreation Area (EERA):
              (A) The EERA is a day-use area only.
              (B) We only allow one rod and reel or pole and line for fishing per person.
              (C) We prohibit the use of live fish for bait.
              (D) We allow the taking of largemouth bass, channel catfish, and bluegill in accordance with posted limits.
              (E) We prohibit the hunting or harvesting of frog.
              (b) Ohio River Islands National Wildlife Refuge. Refer to § 32.67(b) for regulations.
              (c) Reelfoot National Wildlife Refuge. Refer to § 32.61(f) for regulations.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54113, Aug. 31, 2020]
            
            
              § 32.37
              Louisiana.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Atchafalaya National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning dove, duck, goose, coot, snipe, rail, gallinule, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) You may hunt only as governed by State-issued Sherburne Wildlife Management Area regulations.
              (ii) Feral hogs are incidental take species. You may take feral hog during any open hunting season, only with the weapon allowed for that season, and only if you are a hunter with proper licenses and State permits for that season. There is no bag limit on feral hog.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, and raccoon on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (a)(1)(i) and (ii) of this section apply.
              (3) Big game hunting. We allow hunting of feral hog, white-tailed deer, and turkey on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (a)(1)(i) and (ii) of this section apply.
              (4) Sport fishing. We allow recreational finfishing and shellfishing year-round as governed by Sherburne Wildlife Management Area regulations.
              (b) Bayou Cocodrie National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) We require that all hunters and anglers age 16 and older purchase an annual public use permit (electronic form). You must sign the permit, certifying that you understand and will comply with all regulations. You must carry this permit at all times while on the refuge.
              (ii) We allow migratory game bird hunting on Wednesdays, Saturdays, and Sundays until 12 p.m. (noon) during the State season. We do not open for the special teal season or the State youth waterfowl hunt.
              (iii) We prohibit hunting within 150 feet (45 meters) of the maintained rights-of-way of roads, refuge roads or designated trails, buildings, residences, or designated public facilities.
              (iv) You must remove harvested waterfowl, temporary blinds, and decoys used for duck hunting by 1 p.m. each day (see § 27.93 of this chapter).
              (v) We allow the use of dogs to locate, point, and retrieve.
              (vi) We prohibit any person or group to act as a hunting guide, outfitter, or in any other capacity that any other individual(s) pays or promises to pay directly or indirectly for services rendered to any other person or persons hunting on the refuge, regardless of whether the payment is for guiding, outfitting, lodging, or club membership.
              (vii) We prohibit use or possession of any type of trail-marking material.
              (viii) We allow the incidental take of raccoon, feral hog, beaver, nutria, and coyote when hunting migratory birds, upland game, or big game species with firearms and archery equipment authorized for use.
              (ix) We allow all-terrain vehicles (ATVs) and utility vehicles as governed by State Wildlife Management Area (WMA) regulations and size specifications on designated trails (see § 27.31 of this chapter) from scouting season until February 28.
              (x) You may enter the refuge no earlier than 4 a.m. and must exit the refuge by 2 hours after legal sunset, except that raccoon and opossum hunters during the month of February may use the refuge at night.
              (2) Upland game hunting. We allow hunting of squirrel and rabbit on designated areas of the refuge subject to the following conditions:
              (i) Hunters may only hunt upland game during designated refuge seasons.
              (ii) The conditions set forth at paragraphs (b)(1)(i), (iii), and (vi) through (x) of this section apply.
              (iii) We allow the use of dogs to hunt squirrel and rabbit during that portion of the season designated as small game with dogs.
              (iv) While engaged in upland game hunting, we prohibit possession of hunting firearms (see § 27.42 of this chapter) larger than .22 caliber rimfire, shotgun slugs, or buckshot.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i), (iii), and (vi) through (x) of this section apply.
              (ii) The bag limit is one deer per day. The State tagging regulations apply.
              (iii) You may possess only approved nontoxic shot while hunting deer on the refuge (see § 32.2(k)). The requirement in this paragraph (b)(3)(iii) only applies to the use of shotgun ammunition.
              (iv) You must wear a minimum of 500 square inches (3,226 square centimeters) of unbroken hunter orange as the outermost layer of clothing on the chest and back, and a hat or cap of unbroken hunter orange. You must wear the solid-hunter-orange items while in the field.
              (v) You may place stands up to 2 days prior to established hunting season dates. You must remove stands by 2 days after the hunting season closes (see § 27.93 of this chapter). You must mark your State license number on your stand. You are allowed one portable stand or blind on the refuge.
              (vi) You must check all deer taken on the refuge before leaving the refuge at one of the self-clearing check stations indicated on the map in the refuge hunting and fishing regulations brochure.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              
              (i) The condition set forth at paragraph (b)(1)(x) of this section applies.
              (ii) We prohibit the taking of alligator snapping turtle (see § 27.21 of this chapter).
              (iii) We allow fishing only during daylight hours.
              (iv) The refuge boat ramp is open for daylight use only, except during specified hunting seasons when the ramp is open from 4 a.m. until 2 hours after legal sunset.
              (v) We prohibit wire traps, slat traps, wire nets, hoop nets, trotlines, yo-yos, and jug lines on the refuge.
              (c) Bayou Sauvage National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, and coot on designated areas of the refuge subject to the following conditions:
              (i) We allow only youth to hunt waterfowl and coot. An adult age 21 or older must supervise youth hunters during hunts. Youth hunter age and hunter education requirements are governed by State regulations. The youth must be capable of and must actively participate in such hunt by the possession and/or firing of a legal weapon during such hunt for the express purpose of harvesting game.
              (ii) Each adult may supervise no more than two youths, and no more than one adult may supervise each youth during the course of any hunt. Youth must remain within normal voice contact of the adult who is supervising them. Adults accompanying youth on refuge hunts may participate by hunting but may not harvest more than their own daily bag limit. Youth must harvest their own bag limits.
              (iii) We allow waterfowl hunting on Wednesdays, Thursdays, Saturdays, and Sundays from 30 minutes before legal sunrise until 12 p.m. (noon). We will close the refuge to waterfowl and coot hunting during any segment of goose season that extends beyond the regular duck season.
              (iv) Hunters may not enter the refuge prior to 4 a.m. on the day of the hunt and must exit the refuge with all equipment and materials (see § 27.93 of this chapter) no later than 1 p.m.
              (v) Hunters must possess and carry a valid refuge hunt permit (signed brochure).
              (vi) Each person age 18 and older must possess a valid Annual Public Use Permit (signed brochure).
              (vii) We prohibit hunting within 500 feet (150 meters (m)) of any residence or structure adjacent to the refuge, and we prohibit hunting within 200 feet (60 m) of any road, railroad, levee, water control structure, designated public use trail, designated parking area, or other designated public use facility.
              (viii) Hunters may use air-cooled propulsion engines to traverse the refuge through the Intracoastal Waterway and the Irish Bayou Straight Canal.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow finfishing and shellfishing on designated areas of the refuge subject to the following conditions:
              (i) We allow sport fishing and shellfishing year-round on designated areas of the refuge and only after 12 p.m. on portions of the refuge outside of the Hurricane Protection Levee from November 1 through January 31 and during the State teal season. We close the remainder of the refuge from November 1 through January 31.
              (ii) We only allow sport fishing with hand-held rod and reel or hand-held rod and line. You may take bait shrimp with cast nets 8 feet (2.4 m) in diameter or less. You may take crawfish (up to 100 pounds (45 kilograms) per person) with wire nets up to 20 inches (50 centimeters) in diameter. We allow recreational crabbing with a limit of 12 dozen per person. You must attend all fishing, crabbing, and crawfishing equipment at all times.
              (iii) We prohibit the use of trotlines, limblines, slat traps, gar sets, nets, and alligator lines on the refuge.
              (iv) The condition set forth at paragraph (c)(1)(viii) of this section applies.
              (d) Bayou Teche National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds and waterfowl on designated areas of the refuge subject to the following conditions:
              (i) All hunters must possess and carry a signed hunt permit (signed brochure) while hunting on the refuge.

              (ii) We prohibit hunting or discharge of firearm (see § 27.42 of this chapter) within 150 feet (45 meters (m)) of any residence or structure adjacent to the refuge, from the centerline of any road, railroad, designated public use maintained trail, designated parking area, or other designated public use facility.
              (iii) An adult age 18 or older must supervise youth hunters during all hunts. Youth hunter age and hunter education requirements are governed by State regulations. One adult may supervise two youths during small game and migratory game bird hunts but may supervise only one youth during big game hunts. Youth(s) must remain within normal voice contact of the adult who is supervising them. Adult guardians are responsible for ensuring that youth hunters do not violate refuge rules.
              (iv) We require waterfowl hunters to remove all portable blinds, boats, decoys, and other personal equipment from the refuge by 1 p.m. each day (see §§ 27.93 and 27.94 of this chapter).
              (v) All hunters must check-in prior to hunting and check out after hunting at a refuge self-clearing check station. You must report all game taken on the refuge when checking out by using the check card.
              (vi) We allow hunting until 12 p.m. (noon). Hunters may only enter the refuge after 4 a.m.
              (vii) When hunting migratory game birds, you may only use dogs to locate, point, and retrieve game.
              (viii) We allow the use of reflective tacks.
              (ix) Each person age 18 and older, must possess a valid Annual Public Use Permit (signed brochure).
              (2) Upland game hunting. We allow hunting of squirrel and rabbit on designated areas of the refuge subject to the following conditions:
              (i) We only allow hunting from the start of the State squirrel and rabbit seasons until the last day of State waterfowl season in the Coastal Zone, except that the Centerville Unit will be open until the last day of the State waterfowl season in the East Zone.
              (ii) We prohibit upland game hunting on days corresponding with refuge deer gun hunts.
              (iii) Hunters may enter the refuge at 4 a.m. Hunters must leave the refuge no later than 1 hour after legal sunset.
              (iv) The conditions set forth at paragraphs (d)(1)(i) through (iii), (v), and (viii) of this section apply.
              (3) Big game hunting. We allow the hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting of deer only with firearms (see § 27.42 of this chapter) during 5 specific days during October and November. A youth gun hunt will occur during the last weekend of October. The general gun hunt will occur during the final full weekend in November. The youth gun hunt includes both Saturday and Sunday. The general gun hunt includes the Friday immediately before the weekend.
              (ii) We allow archery deer hunting according to the State of Louisiana archery season. Hunters may take deer of either sex as governed by State-approved archery equipment and regulations. We close refuge archery hunting during refuge deer gun hunts.
              (iii) We do not allow hunting within 500 feet (152.4 meters) of the Garden City parking area and boardwalk.
              (iv) We allow each hunter to possess only one deer per day; the deer may be a buck or a doe. State season limits apply.
              (v) You may take feral hogs only as incidental take with archery equipment while participating in the refuge deer archery hunt.
              (vi) Hunters may use only portable deer stands. Hunters may erect deer stands 1 day before the deer archery season and must remove them from the refuge within 1 day after the season closes (see § 27.93 of this chapter). Hunters may place only one deer stand on the refuge. Deer stands must have the owner's State hunting license number clearly printed on the stand. Hunters must place stands in a nonhunting position when not in use.
              (vii) The conditions set forth at paragraphs (d)(1)(i) through (iii), (v), and (viii) and (d)(2)(ii) of this section apply.
              (viii) We prohibit the use of deer decoys.

              (ix) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              
              (4) Sport fishing. We allow sport fishing in all refuge waters subject to the following condition: We prohibit the use of unattended nets, traps, or lines (trot, jug, bush, etc.).
              (e) Big Branch Marsh National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, coot, goose, snipe, rail, gallinule, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) We allow waterfowl hunting on Wednesdays, Thursdays, Saturdays, and Sundays from 1/2 hour before legal sunrise until 12 p.m. (noon), including waterfowl hunting during the State special teal season and State youth waterfowl hunt. We allow snipe, rail, and gallinule hunting on Wednesdays, Thursdays, Saturdays, and Sundays from 1/2 hour before legal sunrise until 2 p.m.
              (ii) We prohibit goose hunting for that part of the season that extends beyond the regular duck season.
              (iii) We allow only temporary blinds, and hunters must remove blinds and decoys by 1 p.m. each day (see § 27.93 of this chapter).
              (iv) Hunters must possess and carry a valid refuge hunt permit (signed brochure).
              (v) An adult age 18 or older must supervise youth hunters age 17 and younger during all hunts. Youth hunter age and hunter education requirements are governed by State regulations. One adult may supervise two youths during small game hunts and migratory bird hunts, but is only allowed to supervise one youth during big game hunts. Youths must remain within normal voice contact and direct sight of the adult who is supervising them. Adult guardians are responsible for ensuring that youth hunters do not violate refuge rules.
              (vi) We prohibit hunting or discharge of firearm (see § 27.42 of this chapter) within 150 feet (45 meters (m)) of any residence or structure adjacent to the refuge, and from the centerline of any road, railroad, designated public use maintained trail, designated parking area, or other designated public use facility.
              (vii) Hunters may enter the refuge at 4 a.m. and must exit the refuge no later than 2 hours after legal sunset.
              (viii) You may use only reflective tacks as trail markers on the refuge.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, raccoon, and quail on designated areas of the refuge subject to the following conditions:
              (i) When hunting, you must possess only shot size 4 or smaller, or 0.22 caliber rim-fire rifles or smaller.
              (ii) When hunting squirrel, rabbit, and raccoon, we allow the use of dogs only after the close of the State archery deer season. When hunting quail, you may only use dogs to locate, point, and retrieve.
              (iii) The conditions set forth at paragraphs (e)(1)(iv) through (vii) of this section apply.
              (iv) During the dog season for squirrel and rabbit, all hunters, including archers (while on the ground), except waterfowl hunters, must wear a minimum of a cap or hat that is hunter orange, blaze pink, or other such color as governed by State regulations.
              (v) We only allow raccoon to be taken during the State rabbit season.
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) We are open only during the State season for archery hunting of deer.
              (ii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (iii) We allow placement of temporary deer stands 48 hours prior to the start of deer archery season. Hunters must remove all deer stands within 48 hours after the archery deer season closes (see § 27.93 of this chapter). We allow only one deer stand per hunter on the refuge. Deer stands must have the owner's State license/sportsmen's identification number clearly printed on the stand. We prohibit hunting stands on trees painted with white bands.

              (iv) We allow take of feral hogs only as incidental take with archery equipment while participating in the refuge deer archery hunt.
              
              (v) The conditions set forth at paragraphs (e)(1)(iv) through (vii) of this section apply.
              (vi) We prohibit the use of deer decoys.
              (4) Sport fishing. We allow recreational fishing and crabbing on designated areas of the refuge subject to the following conditions:
              (i) You may fish only from 1/2 hour before legal sunrise until 1/2 hour after legal sunset, except we allow night fishing from the bank and pier on Lake Road.
              (ii) You must only use rod and reel or pole and line while fishing.
              (iii) You must attend to any fishing, crabbing, and crawfishing equipment at all times.
              (f) Black Bayou Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, coot, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) You must carry a signed refuge hunt permit (signed public use regulations brochure) and must carry and fill out daily a Visitor Check-In Permit and Report (FWS Form 3-2405).
              (ii) We allow waterfowl hunting until 12 p.m. (noon) during the State season.
              (iii) Hunters may enter the refuge no earlier than 4 a.m. and must leave the refuge by 1:30 p.m.
              (iv) We prohibit hunting within 100 feet (30 meters (m)) of the maintained right-of-way of roads and from or across all-terrain vehicle (ATV) trails. We prohibit hunting within 50 feet (15 m) of, or trespassing on, aboveground oil, gas, or electrical transmission facilities.
              (v) Hunters must remove boats, blinds, and decoys from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (vi) When hunting migratory game birds, you may only use dogs to locate, point, and retrieve game.
              (vii) We only allow ATVs on trails designated for their use and marked by signs (see § 27.31 of this chapter). ATV trails are closed March 1 through August 31.
              (2) Upland game hunting. We allow hunting of quail, squirrel, rabbit, raccoon, and opossum on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (f)(1)(i), (iv), and (vii) of this section apply.
              (ii) Hunters may only hunt upland game during designated refuge seasons.
              (iii) We prohibit taking small game with firearms larger than .22 caliber rimfire, shotgun slugs, and buckshot.
              (iv) You may enter the refuge no earlier than 4 a.m. and must exit no later than 1 hour after legal shooting hours end.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (f)(1)(i), (iv), and (vii) and (f)(2)(iv) of this section apply.
              (ii) Hunters may only hunt big game during designated refuge seasons.
              (iii) An adult age 21 or older must supervise a youth hunter age 15 or younger during hunts. One adult may supervise only one youth during big game hunts. The youth hunter must remain within normal voice contact of the supervising adult.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit trotlines, limb lines, yo-yos, traps, and nets.
              (ii) We prohibit take of frog, turtle, and mollusk (see § 27.21 of this chapter).
              (g) Bogue Chitto National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting from 1/2 hour before legal sunrise until 12 p.m. (noon), including during the State special teal season, State youth waterfowl hunt, and special light goose conservation season.
              (ii) You must remove blinds and decoys by 1 p.m. each day (see § 27.93 of this chapter).
              (iii) We prohibit goose hunting for that part of the season that extends beyond the regular duck season.

              (iv) When hunting migratory game birds, you may only use dogs to locate, point, and retrieve game.
              
              (v) Each person age 18 and older while hunting or fishing must possess a valid Annual Public Use Permit (signed brochure).
              (vi) An adult age 18 or older must supervise youth hunters age 17 and younger during all hunts. Youth hunter age and hunter education requirements are governed by State regulations. One adult may supervise two youths during small game hunts and migratory bird hunts, but is only allowed to supervise one youth during big game hunts. Youths must remain within normal voice contact of the adult who is supervising them. Adult guardians are responsible for ensuring that youth hunters do not violate refuge rules.
              (vii) We prohibit hunting or discharge of firearms (see § 27.42 of this chapter) within 150 feet (45.7 meters (m)) from the centerline of any public road, refuge road, designated or maintained trail, building, residence, designated camping area, or designated public facility, or from or across aboveground oil, gas, or electric facilities.
              (viii) For the purpose of hunting, we prohibit possession of slugs, buckshot, and rifle and pistol ammunition, except during the deer gun and primitive firearm seasons (see § 32.2(k)).
              (ix) You may use only reflective tacks as trail markers on the refuge.
              (x) We allow the incidental take of feral hog during any open refuge hunting season with weapons approved for that season.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, raccoon, and opossum on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of dogs for rabbit, squirrel, raccoon, and opossum hunting on specific dates listed in the refuge hunt brochure.
              (ii) During any open deer firearm or primitive firearm season on the refuge, all hunters, except waterfowl hunters and nighttime raccoon and opossum hunters, must wear hunter orange, blaze pink, or other such color as governed by State regulations.
              (iii) The conditions set forth at paragraphs (g)(1)(v) through (x) of this section apply, except you may use .22-caliber rifles or smaller, and the nontoxic shot in your possession while hunting must be size 4 or smaller (see § 32.2(k)).
              (iv) We will close the refuge to hunting (except waterfowl) and camping when the Pearl River reaches 15.5 feet (4.65 meters) on the Pearl River Gauge at Pearl River, Louisiana.
              (v) During the dog season for squirrels and rabbits, all hunters, including archery hunters (while on the ground), except waterfowl hunters, must wear a cap or hat that is hunter-orange, blaze pink, or other such color as governed by State regulations.
              (3) Big game hunting. We allow hunting of white-tailed deer, turkey, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(v) through (x) and (g)(2)(ii) through (iv) of this section apply.
              (ii) Hunters may erect deer stands 48 hours before the deer archery season and must remove them from the refuge within 48 hours after this season closes (see § 27.93 of this chapter). We allow only one deer stand per hunter on the refuge. Deer stands must have the owner's State license/sportsmen's identification number clearly printed on the stand.
              (iii) Deer hunters hunting from concealed blinds must display State Wildlife Management Area (WMA) hunter-orange or blaze-pink (as governed by State WMA regulations) above or around their blinds that is visible from 360 degrees.
              (iv) We hold a special dog hog hunt in February. During this hunt, the following conditions apply, in addition to other applicable conditions in paragraph (g)(3) of this section:
              (A) You must use trained hog-hunting dogs to aid in the take of hog.
              (B) We allow take of hog from 1/2 hour before legal sunrise until 1/2 hour after legal sunset.
              (C) You must possess only approved nontoxic shot, or pistol or rifle ammunition not larger than .22 caliber rim-fire to take the hog after it has been caught by dogs.
              (v) You must kill all hogs prior to removal from the refuge.

              (vi) We prohibit the use of deer and turkey gobbler decoys.
              
              (4) Sport fishing. We allow only recreational fishing year-round on designated areas of the refuge subject to the following conditions:
              (i) We only allow cotton limb lines.
              (ii) We close the fishing ponds at the Pearl River Turnaround to fishing from April through the first full week of June and to boating during the months of April, May, June, and July.
              (iii) When the Pearl River Turnaround area is open, we allow boats that do not have gasoline-powered engines attached in the fishing ponds at the Pearl River Turnaround. Anglers must hand-launch these boats into the ponds. When the fishing ponds at the Pearl River Turnaround are open, hook and line is the only legal method of take in those ponds.
              (iv) The Pearl River Turnaround area, when open to fishing, is open 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (v) The conditions set forth at paragraphs (g)(1)(x) and (g)(2)(iv) of this section apply.
              (h) Breton National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport finfishing and shellfishing on designated areas of the refuge subject to the following conditions:
              (i) Crabbers must tend crabbing equipment at all times.
              (ii) We prohibit trotlines, slat traps, and nets.
              (i) Cameron Prairie National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, gallinule, snipe, and dove on designated areas of the refuge subject to the following conditions:
              (i) Hunters may only hunt during designated days and times.
              (ii) We prohibit entrance to the waterfowl hunting area earlier than 4 a.m. Shooting hours for waterfowl hunts end at 2 p.m. each day.
              (iii) We require every hunter to possess and carry a valid, signed refuge hunt permit and regulations brochure.
              (iv) Every hunter must complete and turn in a Migratory Bird Hunt Report (FWS Form 3-2361) available from a self-clearing check station after each hunt.
              (v) We prohibit hunting within 50 yards (45 meters) of any public road, refuge road, trail, building, resident, or designated public facility.
              (vi) When migratory bird hunting, you may only use dogs for the purpose of locating, pointing, and retrieving.
              (vii) Hunters must remove all hunting-related equipment from the refuge immediately following each day's hunt (see § 27.93 of this chapter).
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) We allow only portable deer stands. Hunters may place deer stands on the refuge 1 day before the white-tail deer archery season and must remove them from the refuge within 1 day after the season closes (see § 27.93 of this chapter). Hunters may place only one deer stand on the refuge, and deer stands must have the owner's State hunting license number clearly printed on the stand. Hunters must place stands in a nonhunting position at ground level when not in use.
              (ii) The conditions set forth at paragraphs (i)(1)(iii), (v), and (vii) of this section apply.
              (iii) Each hunter must complete and turn in a Big Game Harvest Report (FWS Form 3-2359) available from a self-clearing check station after each hunt.
              (iv) We prohibit entrance to the hunting area earlier than 4 a.m. Hunters must leave no later than 1 hour after legal sunset.
              (4) Sport fishing. We allow sport fishing, crabbing, and cast netting on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing with a rod and reel or a pole and line. We prohibit possession of any other type of fishing gear, including limb lines, gill nets, jug lines, yo-yos, or trotlines.
              (ii) We allow recreational fishing, crabbing, or cast netting in the East Cove Unit year-round from legal sunrise to legal sunset, except during the Louisiana west zone waterfowl season or when the Grand Bayou Boat Bay is closed.

              (iii) We allow sport fishing, crabbing, and cast netting in the Gibbstown Unit's Outfall Canal from March 15 through October 15.
              
              (iv) We allow only recreational crabbing with cotton hand lines or drop nets up to 24 inches (60 centimeters) outside diameter. We prohibit using floats on crab lines.
              (v) Anglers must attend all lines, nets, and bait, and must remove same from the refuge at the end of each day's fishing activity (see § 27.93 of this chapter).
              (vi) The daily limit of crabs is 5 dozen (60) per boat or vehicle, regardless of the number of people thereon.
              (vii) The daily shrimp limit during the Louisiana inshore shrimp season is 5 gallons (19 liters (L)) of heads-on shrimp per day, per vehicle or boat.
              (viii) We allow cast netting for bait on both the East Cove Unit and the Gibbstown Unit when the units are open for public fishing only. Anglers must empty cast nets directly into the container from the net. The daily bait shrimp limit is one gallon (3.8 L) per day, per boat, outside the Louisiana inshore shrimp season.
              (ix) Shrimp must remain in your actual custody while on the refuge.
              (x) We prohibit the taking of turtle (see § 27.21 of this chapter).
              (j) Cat Island National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) We require that all hunters and anglers age 16 and older purchase an annual public use permit (electronic form). The refuge user is required to sign, certifying that you understand and will comply with all regulations, and carry this permit at all times while on the refuge.
              (ii) You may enter the refuge no earlier than 4 a.m. and must exit the refuge by 2 hours after legal sunset.
              (iii) We allow take of beaver, feral hog, nutria, raccoon, and coyote incidental to any refuge hunt with weapons legal for that hunt until you take the daily bag limit of game.
              (iv) We allow all-terrain vehicles (ATVs) and utility-type vehicle (UTVs) as governed by State Wildlife Management Area regulations and size specifications on designated trails (see § 27.31 of this chapter) from scouting season until February 28.
              (v) We prohibit hunting within 150 feet (45 meters) of any public road, refuge road, trail or ATV trail, building, residence, or designated public facility.
              (vi) We prohibit all other hunting during refuge lottery deer hunts.
              (vii) We allow waterfowl hunting on Wednesdays, Saturdays, and Sundays until 12 p.m. (noon) during the designated State duck season.
              (viii) You must remove harvested waterfowl, temporary blinds, and decoys used for duck hunting by 1 p.m. each day (see § 27.93 of this chapter).
              (ix) When hunting migratory game birds, you may only use dogs to locate, point, and retrieve.
              (x) We prohibit accessing refuge property by boat from the Mississippi River.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, beaver, nutria, raccoon, and coyote on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (j)(1)(i) through (vi) of this section apply.
              (ii) While upland game hunting, we prohibit the possession of hunting firearms larger than 0.22 caliber rimfire, shotgun slugs, and buckshot (see § 27.42 of this chapter).
              (iii) We allow the use of dogs during designated small game with dog seasons. We require the owner's contact information on the collars of all dogs. We allow up to two dogs per hunting party for squirrel hunting.
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (j)(1)(i) through (vi) of this section apply.
              (ii) We allow archery-only deer hunting on the refuge during the State archery deer season.
              (iii) You must check all deer (name only) taken prior to leaving the refuge at one of the self-clearing check stations indicated on the map in the refuge public use brochure.

              (iv) You may place stands up to 2 days prior to established hunting season dates, and you must remove them no more than 2 days after the hunting season closes (see § 27.93 of this chapter). You must mark your State license identification number on your stand. You are allowed one portable stand or blind on the refuge.
              (v) You may only take one deer of either sex per day during the deer season. State season limits apply.
              (vi) You must wear a minimum of 500 square inches (3,226 square centimeters) of unbroken-hunter orange as the outermost layer of clothing on the chest and back, and a hat or cap of unbroken-hunter orange.
              (vii) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (j)(1)(i), (ii), (iv) (on the open portions of Wood Duck ATV trail for wildlife-dependent activities throughout the year), and (vi) of this section apply.
              (ii) We prohibit slat traps or hoop nets on the refuge.
              (iii) We prohibit possession of cleaned or processed fish on the refuge.
              (iv) Anglers may only crawfish during designated days and times. The harvest limit is 50 pounds (22.5 kilograms) per permit per day.
              (v) You must attend all crawfish traps and nets at all times. We allow up to, and no more than, 20 traps per angler on the refuge.
              (vi) We prohibit harvest of frog or turtle on the refuge (see § 27.21 of this chapter).
              (k) Catahoula National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) We allow migratory hunting of duck, goose, and coot on Tuesdays, Thursdays, Saturdays, and Sundays from 1/2 hour before legal sunrise until 12 p.m. (noon) during the State season.
              (ii) We prohibit migratory game bird hunting during deer modern and primitive firearms hunts.
              (iii) When hunting migratory game birds, you may only use dogs to locate, point, and retrieve game.
              (iv) We allow the use of only shotguns for hunting migratory birds.
              (v) Hunters must check-in and check out as governed by refuge-specific terms.
              (vi) We require hunters age 16 and older to purchase and carry a signed special refuge recreational activity permit (name/address/phone only).
              (vii) Hunters may enter the refuge no earlier than 4 a.m. and must exit no later than 2 hours after legal sunset for that day. Hunters must remove all decoys, blinds, and boats from the hunting area by 1 p.m. (see § 27.93 of this chapter).
              (viii) We prohibit hunting or discharge of firearms within 150 feet (45 meters (m)) from the edge of areas maintained for roads, trails, and utility rights-of-way.
              (ix) We prohibit parking, walking, or hunting within 150 feet (45 m) of any active oil and gas facility or equipment.
              (x) We only allow the use of bright eyes or reflective tape for flagging or trail markers.
              (xi) We restrict the use of all-terrain vehicles (ATVs) to designated trails. ATVs are allowed from September 1 through the last day of February. We allow ATVs only for hunting, fishing, and other wildlife-related activities.
              (xii) We allow the incidental take of feral hog, raccoon, beaver, nutria, and coyote while hunting with firearms or archery equipment authorized for that hunt.
              (2) Upland game hunting. We allow hunting of squirrel, raccoon, beaver, nutria, coyote, and rabbit on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (k)(1)(v) through (xii) of this section apply.
              (ii) We prohibit squirrel and rabbit hunting during deer modern and primitive firearms hunts.

              (iii) At the Bushley Unit, we allow the use of dogs to hunt squirrels and rabbits only after the last primitive firearms season for deer on the refuge. Hunters must place their contact information on the collars of all their dogs.
              (iv) We require hunters participating in the dog season for rabbits to wear a hunter-orange cap.
              (v) We only allow the use of shotguns and rifles that are .22 magnum caliber rim fire or less for upland game hunting.
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (k)(1)(v) through (xii) of this section apply.
              (ii) We allow deer modern firearm hunting on the area south of the French Fork of the Little River for 2 days in December with these dates being set annually.
              (iii) We allow hunting of deer with primitive firearms during the first segment of the State season for area 1, weekdays only (Monday through Friday) and 2 days in December with these dates set annually. We allow either-sex, deer gun hunting for the Friday, Saturday, and Sunday immediately following Thanksgiving Day and for 2 days in December with these dates to be set annually.
              (iv) We allow the use of portable deer stands. Hunters may place deer stands on the refuge 1 day before the deer archery season and must remove them from the refuge within 1 day after this season closes (see § 27.93 of this chapter). Hunters may place only one stand on the refuge. Deer stands must have the owner's State hunting license number clearly printed on the stand. Hunters must place stands in a nonhunting position when not in use.
              (v) We allow the use and possession of lead shotgun slugs during deer modern and primitive firearm hunts. We prohibit the use and possession of toxic and nontoxic shot shells during these hunts.
              (vi) All hunters must wear and display 400 square inches (2,581 square centimeters) of hunter orange and a hunter orange cap during deer modern and primitive firearm hunts.
              (vii) You may take only one deer per day during modern and primitive firearm deer hunts.
              (viii) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (ix) We prohibit the use of dogs to hunt and trail wounded deer.
              (x) We prohibit use of deer decoys.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (k)(1)(ix) through (xi) of this section apply.
              (ii) We require anglers age 16 and older to possess and carry a signed special refuge recreational activity permit (name/address/phone only).
              (iii) We allow fishing from 1/2 hour before legal sunrise to legal sunset.
              (iv) At the Headquarters Unit, we allow year-round fishing on Cowpen Bayou and the Highway 28 borrow pits. We allow fishing on Duck Lake and its tail-waters, Muddy Bayou, Willow Lake, and the Highway 84 borrow pits from March 1 through October 31. We only allow use of a rod and reel or pole with a hook and line attached for fishing in these waters. We prohibit snagging.
              (v) At the Bushley Bayou Unit, we allow fishing year-round. We allow trotlines, but anglers must tend them at least once every 24 hours and reset them when receding water levels expose them. Anglers must attach lines with a length of cotton line that extends into the water. We allow the use of yo-yos, but you must attend and only use them from 1 hour before legal sunrise until 1/2 hour after legal sunset. We prohibit the use of nets and traps.
              (vi) At the Headquarters Unit, we allow the launching of only trailered boats at designated boat ramps. Anglers may launch small hand-carried boats from the bank in other areas. We prohibit dragging of boats or driving onto road shoulders to launch boats.

              (vii) We prohibit bank fishing on Bushley Creek and fishing in Black Lake, Dempsey Lake, Long Lake, Rhinehart Lake, and Round Lake during deer modern and primitive firearms hunts.
              
              (viii) We prohibit fishing in Black Lake, Dempsey Lake, Long Lake, Round Lake, and Rhinehart Lake during waterfowl hunts.
              (ix) We prohibit taking or possessing frogs and turtles (see § 27.21 of this chapter).
              (x) We prohibit the possession of cleaned or processed fish on the refuge.
              (l) D'Arbonne National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) You must carry a signed refuge hunt permit (signed public use regulations brochure) and must carry and fill out daily a Visitor Check-In Permit and Report (FWS Form 3-2405).
              (ii) We allow waterfowl hunting until 12 p.m. (noon) during the State season.
              (iii) Hunters may enter the refuge no earlier than 4 a.m. and must exit no later than 1:30 p.m.
              (iv) We prohibit hunting within 100 feet (30 meters (m)) of the maintained rights-of-way of roads. We prohibit hunting within 50 feet (15 m) or trespassing on aboveground oil, gas, or electrical transmission facilities.
              (v) Hunters must remove boats, blinds, and decoys from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (vi) When hunting migratory game birds, you may only use dogs to locate, point, and retrieve game.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, raccoon, and opossum on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (l)(1)(i) and (iv) of this section apply.
              (ii) You may enter the refuge no earlier than 4 a.m. and must exit no later than 2 hours after legal shooting hours.
              (iii) When hunting upland game, you may only use dogs to locate, point, and retrieve game.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge as indicated subject to the following conditions:
              (i) The conditions set forth at paragraphs (l)(1)(i) and (iv) and (l)(2)(ii) of this section apply.
              (ii) You must check all deer taken during general gun deer hunts at a refuge check station on the same day taken.
              (iii) We prohibit hunters from placing or hunting from stands on pine trees with white-painted bands or rings.
              (4) Sport fishing. We allow sport fishing on the refuge subject to the following conditions:
              (i) For recreational fishing using commercial gear (slat traps, etc.), we require you to carry a Special Use Permit (FWS Form 3-1383-G), which is available at the refuge office.
              (ii) We prohibit the taking of turtle (see § 27.21 of this chapter).
              (m) Delta National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, and coot on designated areas of the refuge subject to the following conditions:
              (i) We allow waterfowl hunting on Wednesdays, Thursdays, Saturdays, and Sundays from 1/2 hour before legal sunrise until 12 p.m. (noon), including during the State special teal season, State youth waterfowl season, and State light goose special conservation season.
              (ii) We only allow temporary blinds. You must remove both blinds and decoys by 1 p.m. each day (see § 27.93 of this chapter).
              (iii) When hunting migratory game birds, you may only use dogs to locate, point, and retrieve game.
              (iv) Hunters must possess and carry a valid refuge hunt permit (signed brochure).
              (v) We prohibit discharge of firearms (see § 27.42 of this chapter) within 250 yards (225 meters) of buildings or worksites, such as oil or gas production facilities.

              (vi) An adult age 18 or older must supervise youth hunters age 17 and younger during all hunts. Youth hunter age and hunter education requirements are governed by State regulations. One adult may supervise two youths during small game and migratory game bird hunts but must supervise only one youth during big game hunts. Youth(s) must remain within normal voice contact of the adult who is supervising them.
              
              (vii) Hunters may enter the refuge at 4 a.m. and must exit the refuge no later than 2 hours after legal sunset.
              (2) Upland game hunting. We allow hunting of rabbit on designated areas of the refuge subject to the following conditions:
              (i) The refuge rabbit season opens the day after the State duck season closes and continues through the remainder of the State rabbit season.
              (ii) We restrict hunting to shotgun only.
              (iii) We allow the use of dogs when rabbit hunting.
              (iv) The conditions set forth at paragraphs (m)(1)(iv) through (vii) of this section apply.
              (3) Big game hunting. We only allow archery hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (m)(1)(iv) through (vii) of this section apply.
              (ii) We allow archery deer hunting, bucks only, from October 1 through 15. We allow either-sex archery deer hunting from October 16 through 31 and from the day after the close of the State duck season through the end of the State deer archery season.
              (iii) We allow placement of temporary deer stands 48 hours prior to the start of deer archery season. Hunters must remove all deer stands within 48 hours after the archery deer season closes (see § 27.93 of this chapter). We allow only one deer stand per hunter on the refuge. Deer stands must have the owner's State license/sportsmen's identification number clearly printed on the stand.
              (iv) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (v) We allow the take of hog(s) only with archery equipment during the archery deer season.
              (vi) We prohibit the use of deer decoys.
              (4) Sport fishing. We allow recreational fishing and crabbing on designated areas of the refuge subject to the following conditions:
              (i) We only allow recreational fishing and crabbing from 1/2 hour before legal sunrise until 1/2 hour after legal sunset. During State waterfowl hunting seasons, however, we only allow recreational fishing and crabbing from after 12 p.m. (noon) until 1/2 hour after legal sunset.
              (ii) We prohibit the use of trotlines, limblines, slat traps, jug lines, nets, or alligator lines.
              (iii) We prohibit the taking of turtle (see § 27.21 of this chapter).
              (n) Grand Cote National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) We allow waterfowl (duck, goose, coot) hunting on Wednesdays and Saturdays from 1/2 hour before legal sunrise until 12 p.m. (noon) during the State season.
              (ii) We prohibit teal hunting during the State September season.
              (iii) Hunters selected for lottery waterfowl hunts must be present and in possession of written documentation confirming their selection on the day of the hunt.
              (iv) We allow no more than three persons to hunt in each of the lottery waterfowl blinds, and hunters must confine all hunting activity to the direct vicinity of the blinds.
              (v) When hunting migratory game birds, you may only use dogs to locate, point, and retrieve.
              (vi) Hunters may enter the refuge no earlier than 4 a.m. and must exit no later than 2 hours after legal sunset for that day.
              (vii) We allow the incidental take of raccoon, feral hog, beaver, nutria, and coyote only when hunting for migratory bird, upland game, and big game species with firearms or archery equipment authorized for use.
              (viii) We require hunters age 16 and older to purchase and carry a signed refuge special recreational activity permit (electronic form).

              (ix) We prohibit hunting or the discharge of firearms within 150 feet (45 meters) from the edge of areas maintained for roads, trails, and utility rights-of-way.
              (x) Hunters must check-in and check out as governed by refuge-specific terms (see refuge hunting brochure for details).
              (xi) Refuge users must enter and exit the refuge only at designated parking areas occurring on the refuge. We prohibit accessing adjacent lands from refuge parking areas or any other part of the refuge.
              (xii) We restrict the use of all-terrain vehicles (ATVs) to designated ATV trails. ATVs are allowed from September 1 through the last day of February. We allow ATVs only for hunting, fishing, and other wildlife-related activities.
              (xiii) Hunters must remove all decoys, blinds, and boats from the hunt area by 1 p.m. (see § 27.93 of this chapter).
              (xiv) We only allow the use of bright eyes or reflective tape for flagging or trail markers.
              (2) Upland game hunting. We allow hunting of rabbit, raccoon, beaver, nutria, and coyote on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (n)(1)(vi) through (xiv) of this section apply.
              (ii) We allow the use of only shotguns and rifles that are .22 magnum caliber rimfire or less for upland game hunting
              (iii) We allow the use of dogs when hunting rabbit only after the close of the State deer rifle season. Dog owners must place their contact information on the collars of all their dogs.
              (iv) We require hunters participating in the special dog season for rabbits to wear a hunter-orange cap.
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (n)(1)(vi) through (xiv) of this section apply.
              (ii) We only allow the use of archery equipment for big game hunting.
              (iii) You may use only portable deer stands. Hunters must place deer stands on the refuge 1 day before the deer archery season and must remove them from the refuge within 1 day after the season closes (see § 27.93 of this chapter). Hunters may place only one deer stand on the refuge, and deer stands must have the owner's State hunting license/sportsmen's identification number clearly printed on the stand. Hunters must place the stand in a nonhunting position and at ground level when not in use.
              (iv) We prohibit the use of deer decoys.
              (v) We prohibit the use of dogs to trail wounded deer.
              (vi) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (n)(1)(xi) through (xiv) of this section apply.
              (ii) We only allow fishing within the Coulee Des Grues Bayou from the bank adjacent to Little California Road.
              (iii) Except as provided under paragraph (n)(4)(ii) of this section, we allow fishing from 1/2 hour before legal sunrise to legal sunset. Anglers may enter the refuge no earlier than 4 a.m. and must exit no later than 2 hours after legal sunset for that day.
              (iv) We require anglers age 16 and older to purchase and carry a signed refuge special recreational activity permit.
              (v) We prohibit the use of nets, traps, set lines, and trot lines. Anglers may only use a rod and reel or pole with a hook and line attached to fish.
              (vi) We prohibit the possession of cleaned or processed fish on the refuge.
              (vii) We prohibit the harvest of frog, turtle, snake, or mollusk (see § 27.21 of this chapter).
              (viii) We prohibit crawfishing.
              (o) Lacassine National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, gallinule, and coot on designated areas of the refuge subject to the following conditions:
              
              (i) Hunters may only hunt migratory game birds during designated refuge seasons.
              (ii) We require every hunter to possess and carry a valid signed refuge hunt permit (signed brochure) and regulations brochure.
              (iii) Hunters may enter the refuge at 4 a.m. Shooting hours end at 2 p.m. each day.
              (iv) Each hunter must complete and turn in a Migratory Bird Hunt Report (FWS Form 3-2361), available from a self-clearing check station, after each hunt.
              (v) We prohibit hunting within 50 yards (45 meters (m)) of refuge canals; waterways; public roads; buildings; aboveground oil, gas, or electrical transmission facilities; or designated public facilities. Hunting parties must remain a distance of no fewer than 150 yards (135 m) away from another hunter.
              (vi) You must remove all hunting-related equipment from the refuge immediately following each day's hunt (see § 27.93 of this chapter).
              (vii) When migratory bird hunting, you may only use dogs for the purpose of locating, pointing, and retrieving.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting for white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) Hunters may only hunt big game during designated refuge seasons with archery equipment.
              (ii) We allow only portable deer stands. Hunters may place deer stands on the refuge 1 day before the deer archery season and must remove them from the refuge within 1 day after the season closes (see § 27.93 of this chapter). Hunters may place only one deer stand on the refuge, and deer stands must have the owner's State hunting license number clearly printed on the stand. Hunters must place stands in a nonhunting position at ground level when not in use.
              (iii) The conditions set forth at paragraphs (o)(1)(ii), (v), and (vi) of this section apply.
              (iv) Hunters may enter the refuge at 4 a.m. Hunters must leave no later than 1 hour after legal sunset.
              (v) Each hunter must complete and turn in a Big Game Harvest Report (FWS Form 3-2359) available from a self-clearing check station, after each hunt.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from March 15 through October 15.
              (ii) We prohibit fishing activities before legal sunrise and after legal sunset.
              (iii) Anglers may enter the refuge 1 hour before legal sunrise, and you must leave 1 hour after legal sunset.
              (iv) Anglers can travel the refuge by boat from 1 hour before legal sunrise until 1 hour after legal sunset in order to access fishing areas.
              (v) We prohibit bank fishing from the Lacassine Pool Wildlife Drive.
              (vi) We prohibit boat and bank fishing in Lacassine Pool Unit D and refuge waters from October 16 through March 14.
              (vii) We allow fishing only with rod and reel or pole and line in refuge waters. We prohibit possession of any other type of fishing gear, including limb lines, gill nets, jug lines, yo-yos, or trotlines.
              (viii) We prohibit the taking of turtle (see § 27.21 of this chapter).
              (p) Lake Ophelia National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) We allow waterfowl (duck, goose, coot) hunting on Tuesdays, Thursdays, and Saturdays from 1/2 hour before legal sunrise until 12 p.m. (noon) during the Statewide duck season.
              (ii) When hunting migratory game birds, you may only use dogs to locate, point, and retrieve.
              (iii) Hunters may enter the refuge no earlier than 4 a.m. and must exit no later than 2 hours after legal sunset for that day. Hunters must remove all decoys, blinds, and boats from the hunt area by 1 p.m. (see § 27.93 of this chapter).

              (iv) We prohibit migratory game bird hunting during refuge deer primitive firearm hunts.
              
              (v) Except as restricted under paragraph (p)(3)(ix) of this section, we allow the incidental take of raccoon, feral hog, beaver, nutria, and coyote when hunting for migratory bird, upland game, and big game species with firearms and archery equipment authorized for use.
              (vi) We restrict the use of all-terrain vehicles (ATVs) to designated ATV trails. ATVs are allowed from September 1 to the last day of the spring turkey season. We allow ATVs only for hunting, fishing, and other wildlife-related activities.
              (vii) We restrict the use of the ATV trails that are designated for physically challenged persons to individuals who possess a State-issued physically challenged program hunter permit or are age 60 or older.
              (viii) We require hunters age 16 and older to purchase and carry a signed refuge special recreational activity permit (electronic form).
              (ix) We prohibit hunting or the discharge of firearms within 150 feet (45 meters) from the edge of areas maintained for roads, trails, and utility rights-of-way.
              (x) Hunters must check-in and check out as governed by refuge-specific terms (see refuge hunting brochure for details).
              (xi) Hunters and anglers must enter and exit the refuge only at designated parking areas occurring on the refuge. We prohibit accessing adjacent lands from refuge parking areas or any other part of the refuge.
              (xii) We only allow the use of bright eyes or reflective tape for flagging or trail markers.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, raccoon, beaver, nutria, and coyote on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (p)(1)(v) through (xii) of this section apply.
              (ii) Hunters may enter the refuge no earlier than 4 a.m. and must exit no later than 2 hours after legal sunset for that day.
              (iii) We only allow the use of shotguns and rifles that are .22 magnum caliber rimfire or less for upland game hunting.
              (iv) We prohibit upland game hunting during refuge deer primitive firearm hunts.
              (v) We allow the use of dogs when squirrel and rabbit hunting only after the close of the State deer rifle season. Dog owners must place their contact information on the collars of all their dogs.
              (vi) We require hunters participating in the special dog season for rabbits to wear a hunter-orange cap.
              (3) Big game hunting. We allow hunting of white-tailed deer, turkey, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (p)(1)(v) through (xii) and (p)(2)(ii) of this section apply.
              (ii) You may harvest only one antlered and one antlerless deer during each of the lottery primitive firearm hunts.
              (iii) You may use only portable deer stands. Hunters may place deer stands on the refuge 1 day before the deer archery season and must remove them from the refuge within 1 day after the season closes (see § 27.93 of this chapter). Hunters may place only one deer stand on the refuge, and deer stands must have the owner's State hunting license number clearly printed on the stand. Hunters must place stands in a nonhunting position and at ground level when not in use.
              (iv) All deer gun hunters must wear and display 400 square inches (2,600 square centimeters) of hunter orange and a hunter-orange cap during the deer gun seasons and lottery deer hunts.
              (v) Only hunters that have been selected for lottery primitive firearm deer hunts may be present during these hunts.
              (vi) We allow the use and possession of lead shotgun slugs during lottery primitive firearm deer hunts. We prohibit the use and possession of toxic and nontoxic shot shells during these hunts.
              (vii) We prohibit all other hunting during refuge deer primitive firearm hunts as described in the refuge hunting brochure.

              (viii) We prohibit the use of deer or turkey gobbler decoys.
              
              (ix) We allow turkey hunting only during the first 16 days of the State season until 12 p.m. (noon). We prohibit incidental hunting of feral hog while turkey hunting.
              (x) We prohibit the use of dogs to trail wounded deer.
              (xi) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (4) Sport fishing. We allow sport fishing in designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (p)(1)(xi) and (xii) of this section apply.
              (ii) We require anglers age 16 and older to purchase and carry a signed refuge special recreational activity permit (name/address/phone number only).
              (iii) We allow fishing from March 1 through October 15 from 1/2 hour before legal sunrise to legal sunset.
              (iv) We allow anglers to operate ATVs on the designated trails to the Duck Lake, Westcut Lake, and Possum Bayou boat ramps.
              (v) We prohibit the use of nets, traps, set lines, and trot lines. Anglers may only use a rod and reel or pole with a hook and line attached to fish.
              (vi) We prohibit the possession of cleaned or processed fish on the refuge.
              (vii) We prohibit the harvest of frog, turtle, snake, or mollusk (see § 27.21 of this chapter).
              (viii) We prohibit crawfishing.
              (q) Mandalay National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, moorhen, gallinule, and coot on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting of migratory game birds on Wednesdays and Saturdays until 12 p.m. (noon). Hunters may only enter the refuge after 4 a.m. and must exit the refuge no later than 1 p.m.
              (ii) Prior to hunting, we must assign a refuge hunt unit and issue a refuge lottery waterfowl permit (signed brochure) to any person entering, using, or occupying the refuge for hunting migratory game birds. You may only hunt in your assigned unit.
              (iii) Each person age 18 and older must possess a valid Annual Public Use Permit (signed brochure).
              (iv) An adult age 18 or older must supervise youth hunters during all hunts. Youth hunter age and hunter education requirements are governed by State regulations. One adult may supervise two youths during small game and migratory game bird hunts. An adult may supervise only one youth during big game hunts. Youth must remain within normal voice contact of the adult who is supervising them. Parents or adult guardians are responsible for ensuring that hunters age 16 and younger do not violate refuge rules.
              (v) All hunters must possess and carry a signed hunt brochure (signed brochure) while hunting on refuge.
              (vi) Only one adult may occupy a unit with up to two youths during a designated lottery youth waterfowl hunt. We allow no more than three hunters to hunt from a single blind within a unit at one time during any waterfowl hunt.
              (2) [Reserved]
              (3) Big game hunting. We allow the hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) We open the refuge to hunting of deer and hog only during the State archery season, except that prior to 12 p.m. (noon) on Wednesdays and Saturdays during State waterfowl seasons, we close areas north of the Intracoastal Waterway to big game hunting.
              (ii) Hunters may only enter the refuge after 4 a.m. and must exit by 1 hour after legal sunset.
              (iii) You may take big game with archery equipment and as governed by State law. From October 1 through 15, State bucks-only regulations apply. From October 16 through February 15, you may take only one deer of either sex per day, and hunters may possess only one deer. The State season limits on deer apply. There is no daily or possession limit on feral hogs.
              (iv) We prohibit the use of deer decoys.

              (v) We only allow portable stands. Hunters may erect temporary deer stands 1 day prior to the start of deer archery season. Hunters must remove all deer stands within 1 day after the archery deer season closes (see § 27.93 of this chapter). Hunters may place only one deer stand on the refuge. Deer stands must have the owner's State hunting license number clearly printed on the stand. Hunters must place stands in a nonhunting position when not in use.
              (vi) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (vii) The conditions set forth at paragraphs (q)(1)(iv) and (v) of this section apply.
              (4) Sport fishing. We allow sport fishing in all refuge waters subject to the following conditions:
              (i) We prohibit the use of unattended nets, traps, or lines (trot, jog, bush, etc.).
              (ii) We allow fishing in the refuge year-round.
              (iii) The refuge is open from legal sunrise until legal sunset.
              (iv) We prohibit the taking of turtle (see § 27.21 of this chapter).
              (r) Red River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, woodcock, and dove on designated areas of the refuge subject to the following conditions:
              (i) Hunters must possess and carry a signed refuge permit (signed refuge brochure).
              (ii) We allow waterfowl hunting until 12 p.m. (noon) during the State season.
              (iii) We allow dove hunting only during the first 3 days of the State season on all refuge lands as indicated in the refuge brochure.
              (iv) Hunters may enter the refuge no earlier than 4 a.m. and must exit the refuge no later than 1:30 p.m.
              (v) Hunters may only hunt during designated times and seasons as listed in refuge brochure (signed brochure).
              (vi) We prohibit hunting within 100 feet (30 meters) of any public road, refuge road, trail or ATV trail, residence, building, aboveground oil or gas or electrical transmission facility, or designated public facility.
              (vii) When hunting migratory game birds, you may only use dogs to locate, point, and retrieve.
              (2) Upland game hunting. We allow hunting of quail, squirrel, rabbit, raccoon, and opossum on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (r)(1)(i), (v), and (vi) of this section apply.
              (ii) We allow hunting of raccoon and opossum during the daylight hours of rabbit and squirrel season. We allow night hunting during December and January, and you may use dogs for night hunting.
              (iii) We allow the use of dogs to hunt squirrel and rabbit after December 31.
              (iv) Hunters may enter the refuge no earlier than 4 a.m. and must exit the refuge no later than 1 hour after legal shooting hours.
              (3) Big game hunting. We allow hunting of white-tailed deer, turkey, and feral hog on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (r)(1)(i), (v), and (vi) and (r)(2)(iv) of this section apply.
              (4) Sport Fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow use of only electric trolling motors on all refuge waters while fishing.
              (ii) Recreational fishing using commercial gear (slat traps, etc.) requires a special refuge permit (Special Use Permit (FWS Form 3-1383-G)), which is available at the refuge office. You must possess and carry the special refuge permit while fishing using commercial gear.
              (iii) We prohibit the taking of alligator snapping turtle (see § 27.21 of this chapter).
              (s) Sabine National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, gallinule, and coot on designated areas of the refuge subject to the following conditions:
              (i) Hunters may only hunt migratory game birds during designated refuge seasons.

              (ii) We require all hunters to possess and carry a valid signed refuge hunt permit (signed brochure) and regulations brochure.
              (iii) We prohibit entrance to the waterfowl hunting area earlier than 4 a.m. Shooting hours end at 2 p.m. each day.
              (iv) Each hunter must complete and turn in a Migratory Bird Hunt Report (FWS Form 3-2361) from a self-clearing check station after each hunt.
              (v) We allow only portable blinds and those made of native vegetation. Hunters must remove portable blinds, decoys, spent shells, and all other personal equipment after each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (vi) We prohibit hunting within 50 yards (45 meters (m)) of refuge canals; waterways; public roads; buildings; aboveground oil, gas, or electrical transmission facilities; or designated public facilities. Hunting parties must maintain a distance of no less than 150 yards (135 m) away from another hunter.
              (vii) When migratory bird hunting, you may only use dogs for the purpose of locating, pointing, and retrieving.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing, crabbing, and cast netting on designated areas of the refuge subject to the following conditions:
              (i) Bank and wharf access for fishing are available year-round at the public use areas along State Highway 27. Anglers may access the refuge for fishing by boat only during the March 15 to October 15 open period. You may launch boats at designated boat ramps only.
              (ii) We allow fishing with a rod and reel, pole and line, or jug and line. We prohibit possession of any other type of fishing gear, including limb lines, gill nets, or trot lines. Jug line limit is up to 10 per boat, and you must attend them at all times. The angler must mark all jugs with their fishing license number (State requirement) and remove the jugs from the refuge at the end of each day (see § 27.93 of this chapter).
              (iii) We prohibit fishing from October 16 through March 14 in Units 1A and 1B.
              (iv) Anglers can travel the refuge by boat from 1 hour before legal sunrise until 1 hour after legal sunset in order to access fishing areas; however, we prohibit fishing activities before legal sunrise and after legal sunset.
              (v) We allow recreational crabbing on designated areas of the refuge subject to the following conditions:
              (A) We allow only recreational crabbing with cotton hand lines or drop nets up to 24 inches (60 centimeters) outside diameter. We prohibit using floats on crab lines.
              (B) Anglers must remove all hand lines, drop nets, and bait from the refuge upon leaving (see § 27.93 of this chapter).
              (C) We allow a daily limit of 5 dozen (60) crabs per vehicle or boat.
              (vi) We allow recreational cast netting in designated areas of the refuge subject to the following conditions:
              (A) We allow recreational cast netting from boats only from legal sunrise to legal sunset during the Louisiana inshore shrimp season.
              (B) Anglers must immediately return all incidental take (bycatch) to the water before continuing to cast.
              (C) The daily shrimp limit during the Louisiana inshore shrimp season is 5 gallons (19 liters (L)) of heads-on shrimp per day, per vehicle or boat.
              (D) The daily bait shrimp limit is 1 gallon (3.8 L) per day, per boat, outside the Louisiana inshore shrimp season.
              (E) Shrimp must remain in your actual custody while on the refuge.
              (vii) We prohibit the taking of turtle (see § 27.21 of this chapter).
              (t) Tensas River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, coot, woodcock, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting of duck and coot on Tuesdays, Thursdays, Saturdays, and Sundays until 2 p.m. during the State season. We prohibit migratory bird hunting during refuge gun hunts for deer.
              (ii) We allow refuge hunters to enter the refuge no earlier than 4 a.m., and they must leave no later than 2 hours after legal sunset unless they are participating in the refuge nighttime raccoon hunt.

              (iii) We allow all-terrain vehicle (ATV) travel on designated trails for access typically from October 1 to the last day of the refuge squirrel season.
              (iv) We prohibit field dressing of game within 150 feet (45 meters) of parking areas, maintained roads, and trails.
              (v) An adult age 18 or older must supervise youth hunters age 17 and younger during all hunts. One adult may supervise two youths during small game and migratory bird hunts but may supervise only one youth during big game hunts. Youth must remain within normal voice contact of the adult who is supervising them.
              (vi) We allow the incidental take of coyote, beaver, raccoon, and opossum when hunting for migratory bird species with firearms and archery equipment authorized for use.
              (2) Upland game hunting. We allow hunting of raccoon, squirrel, and rabbit on designated areas of the refuge subject to the following conditions:
              (i) We allow nighttime raccoon hunting in alignment with Big Lake Wildlife Management Area (WMA).
              (ii) We allow the use of dogs when squirrel and rabbit hunting subject to the following conditions:
              (A) We allow hunting without dogs from the beginning of the State season to December 31; during this time period, we do not require hunters to wear hunter orange.
              (B) We allow squirrel and rabbit hunting with or without dogs from January 1 to the last day of February.
              (C) We allow no more than three dogs per hunting party.
              (iii) We close squirrel and rabbit hunting during the following gun hunts for deer: Refuge-wide youth hunt, primitive firearms hunt, and modern firearms hunt.
              (iv) The conditions set forth at paragraphs (t)(1)(ii) through (v) of this section apply.
              (v) We allow the incidental take of coyote, beaver, raccoon, and opossum when hunting for upland game species with firearms and archery equipment authorized for use.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) Deer archery season will begin the first Saturday in November and will conclude on January 31. We prohibit archery hunting during the following refuge-wide deer hunts: Youth gun hunt and modern firearms hunts.
              (ii) The deer primitive firearms season will occur between November 1 and January 31. We allow all legal primitive firearms as governed by State regulations.
              (iii) During the deer primitive firearms season, hunters may fit any legal primitive firearms with magnified scopes. We allow hunters using primitive weapons to hunt reforested areas. We prohibit youth hunters from using modern firearms during the primitive weapon hunt.
              (iv) During modern firearm hunts, all firearm hunting, even hunting with primitive weapons or muzzleloaders, is governed by applicable Federal and State regulations. We require a quota hunt permit for these hunts. We prohibit hunting in reforested areas. We prohibit hunting and/or shooting into or across any reforested area during the quota hunt for deer.
              (v) For the guided quota youth hunts, we consider youth to be ages 8 through 15.
              (vi) We will conduct a refuge-wide youth deer hunt. Hunt dates will be available at refuge headquarters typically in July. An adult age 18 or older must supervise a youth hunter age 15 or younger during the hunt. One adult may supervise only one youth during the deer hunt. A youth hunter must remain within normal voice contact of the supervising adult.
              (vii) Hunters may take only one deer (one buck or one doe) per day during refuge deer hunts except during guided youth and wheelchair-bound hunts when the limit will be one antlerless and one antlered deer per day.
              (viii) We designate refuge turkey hunt dates in the refuge hunting brochure (signed brochure).
              (ix) The conditions set forth at paragraphs (t)(1)(ii) through (iv) of this section apply.

              (x) We allow muzzleloader hunters to discharge their primitive firearms at the end of each hunt safely into the ground at least 150 feet (135 meters (m)) from any designated public road, maintained road, trail, fire break, dwelling, or aboveground oil and gas production facility. We define a “maintained road or trail” as one that has been mowed, disked, or plowed, or one that is free of trees.
              (xi) We prohibit deer hunters leaving deer stands unattended before the opening day of the refuge archery season. Hunters must remove stands by the end of the last day of the refuge archery season (see § 27.93 of this chapter). Hunters must clearly mark stands left unattended on the refuge with the stand owner's State hunting license number. Hunters must remove portable stands from trees each day and place freestanding stands in a nonhunting position when unattended.
              (xii) We allow hunting with slugs, rifle, or pistol ammunition larger than .22 caliber rimfire only during the quota hunts for deer. We prohibit use of buckshot when hunting.
              (xiii) We allow the incidental take of coyote, beaver, raccoon, and opossum when hunting for big game species with firearms and archery equipment authorized for use.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow anglers to enter the refuge no earlier than 4 a.m., and they must depart no later than 2 hours after legal sunset.
              (ii) We prohibit the taking of turtle (see § 27.21 of this chapter).
              (iii) We prohibit fish cleaning within 150 feet (45 m) of parking areas, maintained roads, and trails.
              (u) Upper Ouachita National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, dove, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) You must carry a signed refuge hunt permit (signed public use regulations brochure) and must carry and fill out daily a Visitor Check-In Permit and Report (FWS Form 3-2405).
              (ii) Hunters may only hunt during designated refuge seasons as listed in the signed refuge hunt permit.
              (iii) We allow waterfowl hunting until 12 p.m. (noon) during the State season.
              (iv) Hunters may enter the refuge no earlier than 4 a.m. and must exit the refuge no later than 1:30 p.m.
              (v) We prohibit hunting within 100 feet (30 meters (m)) of the maintained rights-of-way of roads and from or across all-terrain vehicle (ATV) trails. We prohibit hunting within 50 feet (15 m) of, or trespassing on, aboveground oil, gas, or electrical transmission facilities.
              (vi) When hunting migratory game birds, you may only use dogs to locate, point, and retrieve.
              (vii) We allow ATVs only on trails designated for their use and marked by signs (see § 27.31 of this chapter). ATV trails are closed March 1 through August 31.
              (2) Upland game hunting. We allow hunting of quail, squirrel, rabbit, raccoon, and opossum on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (u)(1)(i), (ii), (v), and (vii) of this section apply.
              (ii) You may enter the refuge no earlier than 4 a.m. and must exit no later than 2 hours after legal shooting hours.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (u)(1)(i), (ii), (v), and (vii) and (u)(2)(ii) of this section apply.
              (ii) Deer hunters must wear hunter orange as governed by State deer hunting regulations in wildlife management areas.
              (iii) We prohibit hunters from placing stands or hunting from stands on pine trees with white-painted bands and/or rings.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit leaving boats and other personal property on the refuge overnight (see § 27.93 of this chapter).
              (ii) You must tend trotlines daily. You must attach ends of trotlines by a length of cotton line that extends into the water.

              (iii) Recreational fishing using commercial gear (slat traps, etc.) requires a special refuge permit (Special Use Permit (FWS Form 3-1383-G)), which is available at the refuge office. You must possess and carry the special refuge permit while fishing using commercial gear.
              (iv) We prohibit the taking of turtle (see § 27.21 of this chapter).
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54113, Aug. 31, 2020]
            
            
              § 32.38
              Maine.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Moosehorn National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, American woodcock, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We require every hunter to possess and carry a personally signed refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (ii) We allow hunters to enter the refuge 2 hours before legal shooting hours, and they must exit the refuge by 1 hour past legal shooting hours.
              (iii) We only allow portable or temporary blinds and decoys that must be removed from the refuge following each day's hunt (see § 27.93 of this chapter).
              (iv) We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of ruffed grouse, snowshoe hare, red fox, gray and red squirrel, raccoon, skunk, and woodchuck on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (a)(1)(i), (ii) (except for hunters pursuing raccoon at night), and (iv) of this section apply.
              (3) Big game hunting. We allow hunting of black bear, bobcat, eastern coyote, moose, and white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i), (ii) (except for hunters pursuing eastern coyote at night), and (iv) of this section apply.
              (ii) The hunter must retrieve all species harvested on the refuge.
              (iii) We allow eastern coyote hunting from October 1 to March 31.
              (iv) We allow tree stands, blinds, and ladders. You must clearly label any tree stand, blind, or ladder left on the refuge overnight with your hunting license number. You must remove your tree stand(s), blind(s), and/or ladder(s) from the refuge on the last day of the muzzleloader deer season (see § 27.93 of this chapter).
              (v) You may hunt black bear, eastern coyote, and white-tailed deer during the State archery and firearms deer seasons on the Baring Division east of State Route 191.
              (vi) We prohibit use of firearms to hunt bear and coyote during the archery deer season on the Baring Division east of Route 191. We prohibit the use of firearms, other than a muzzleloader, to hunt coyote during the deer muzzleloader season on the Baring Division east of Route 191.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We only allow fishing from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (ii) We prohibit trapping fish for use as bait.
              (b) Petit Manan National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, woodcock, rail, and snipe on designated areas of the refuge subject to the following condition: We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of upland game on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of dogs consistent with State regulations.
              (ii) You may hunt coyotes from November 1 to March 31.
              (iii) Hunters must retrieve all species harvested on the refuge.
              (iv) We prohibit night hunting from 1/2 hour after legal sunset until 1/2 hour before legal sunrise the following day.
              (3) Big game hunting. We allow hunting of white-tailed deer and black bear on designated areas of the refuge subject to the following conditions:

              (i) Petit Manan Point is open only during the State-prescribed muzzleloader deer season.
              
              (ii) We allow black bear hunting during the firearm season for white-tailed deer.
              (iii) We allow hunters to enter the refuge 1 hour prior to legal sunrise and remain on the refuge 1 hour after legal sunset.
              (iv) We prohibit the use of dogs when hunting black bear.
              (4) [Reserved]
              (c) Rachel Carson National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, woodcock, and snipe on designated areas of the refuge subject to the following conditions:
              (i) Prior to entering designated refuge hunting areas, you must obtain a refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) and sign and carry the permit at all times.
              (ii) We open designated youth hunting areas to hunters age 15 and younger who possess and carry a refuge hunting permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System). Youth hunters must be accompanied by an adult age 18 or older. The accompanying adult must possess and carry a refuge hunting permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) and may also hunt.
              (iii) We allow the use of dogs consistent with State regulations.
              (iv) We only allow temporary blinds and stands, which you must remove at the end of each day's hunt (see § 27.93 of this chapter).
              (2) Upland game hunting. We allow hunting of pheasant, quail, grouse, fox, and coyote on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(i) and (iii) of this section apply.
              (ii) We allow take of pheasant, quail, and grouse by falconry on the refuge during State seasons.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions as set forth at paragraphs (c)(1)(i) and (iv) of this section apply.
              (ii) We allow hunting with shotgun and archery only. We prohibit rifles and muzzleloading firearms for hunting.
              (iii) We allow turkey hunting during the fall season only, as designated by the State.
              (iv) We allow only archery on those areas of the Little River division open to hunting.
              (v) During the State firearm deer season, we only allow hunting of fox and coyote with archery or shotgun as incidental take with a refuge big game permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (vi) We allow hunting from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (ii) We prohibit lead tackle.
              (iii) We prohibit trapping fish for use as bait.
              (d) Sunkhaze Meadows National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following condition: We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of upland game on designated areas of the refuge subject to the following conditions:
              (i) We allow hunters to enter the refuge 1 hour before legal shooting hours, and they must exit the refuge by 1 hour past legal shooting hours, except for hunters pursuing raccoons at night.
              (ii) The hunter must retrieve all species harvested on the refuge.
              (iii) We allow the use of dogs consistent with State regulations.
              (3) Big game hunting. We allow hunting of black bear, bobcat, moose, coyote, and white-tailed deer on designated areas of the refuge subject to the following conditions:

              (i) We allow hunters to enter the refuge 1 hour before legal shooting hours, and they must exit the refuge by 1 hour after legal shooting hours, except for hunters pursuing coyotes at night.
              
              (ii) We allow tree stands, blinds, and ladders. You must clearly label tree stands, blinds, or ladders left on the refuge overnight with your State hunting license number. You must remove your tree stand(s), blind(s), and/or ladder(s) from the refuge on the last day of the muzzleloader deer season (see § 27.93 of this chapter).
              (iii) We allow the use of dogs consistent with State regulations.
              (iv) We allow coyote hunting from October 1 to March 31.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We prohibit trapping fish for use as bait.
              (e) Umbagog National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, snipe, coot, crow, and woodcock on designated areas of the refuge subject to the following condition: We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of fox, raccoon, woodchuck, squirrel, porcupine, skunk, snowshoe hare, ring-necked pheasant, and ruffed grouse on designated areas of the refuge subject to the following conditions:
              (i) We prohibit night hunting from 1/2 hour after legal sunset until 1/2 hour before legal sunrise the following day.
              (ii) We allow the use of dogs consistent with State regulations.
              (3) Big game hunting. We allow hunting of bear, white-tailed deer, coyote, turkey, and moose on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of dogs consistent with State regulations.
              (ii) Hunters must retrieve all species harvested on the refuge.
              (iii) We allow temporary blinds and tree stands that are clearly marked with the owner's State hunting license number. You may erect temporary blinds and tree stands no earlier than 14 days prior to the hunting season, and you must remove them within 14 days after the hunting season (see § 27.93 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              [85 FR 54115, Aug. 31, 2020]
            
            
              § 32.39
              Maryland.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Blackwater National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose and duck on designated areas of the refuge subject to the following conditions:

              (i) You must obtain, and possess while hunting, a refuge waterfowl hunting permit (signed brochure or printed and signed copy of permit from Recreation.gov).
              (ii) Up to three additional hunters may accompany you on your reserved unit.
              (iii) We allow the use of dogs consistent with State regulations.
              (2) [Reserved]
              (3) Big game hunting. We allow the hunting of white-tailed deer, sika deer, and turkey on designated areas of the refuge subject to the following conditions:
              (i) The general hunt regulations for this paragraph (a)(3) are:

              (A) You must obtain, and possess while hunting, a turkey or deer hunting permit (printed and signed copy of permit from Recreation.gov).
              (B) We prohibit organized deer drives unless authorized by the refuge manager. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (C) We prohibit shooting a projectile from a firearm, muzzleloader, bow, or crossbow from, down, or across any road that is traveled by vehicular traffic.
              (D) We prohibit the use of rimfire or centerfire rifles and all handguns, including muzzleloading pistols, for hunting.

              (ii) We do not allow archery deer hunters to hunt within areas designated for the youth hunt on designated days.
              

              (iii) We allow turkey hunt permit holders (printed and signed copy of permit from Recreation.gov) to have an assistant, who must remain within sight and normal voice contact and abide by the rules set forth in the refuge's turkey brochure.

              (iv) We allow youth deer and turkey hunters to hunt on designated areas on designated days (youth hunt) if they meet the criteria of a “youth hunter” as governed by State law and possess a turkey or deer hunting permit (printed and signed copy of permit from Recreation.gov).
              (v) For the designated disabled hunt: (A) We require disabled hunters to have their America the Beautiful Access pass (OMB Control 1024-0252) in their possession while hunting in disabled areas.

              (B) Disabled hunters may have an assistant, age 18 or older, who must remain within sight and normal voice contact while hunting. Assistants must possess a printed and signed copy of a permit from Recreation.gov and a valid government-issued photo identification.
              (4) Sport fishing. We allow sport fishing and crabbing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing and crabbing only from April 1 through September 30 from legal sunrise to legal sunset in refuge waters, unless otherwise authorized by the refuge manager.
              (ii) We allow fishing and crabbing by boat in the Big Blackwater and the Little Blackwater River.
              (b) Eastern Neck National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) General hunt regulations for this paragraph (b)(3). (A) You must obtain, and possess while hunting, a deer or turkey hunting permit (printed and signed copy of permit from Recreation.gov).
              (B) We prohibit shooting a projectile from a firearm, muzzleloader, bow, or crossbow from, down, or across any road that is traveled by vehicular traffic.
              (C) We prohibit the use of rimfire or centerfire rifles and all handguns, including muzzleloading pistols, for hunting.

              (ii) We allow youth deer hunters to hunt on designated areas on designated days (youth hunt) if they meet the criteria of a “youth hunter” as governed by State law and possess a printed and signed copy of a permit from Recreation.gov.
              
              (iii) For the designated disabled hunt: (A) We require disabled hunters to have their America the Beautiful Access pass (OMB Control 1024-0252) in their possession while hunting in disabled areas.

              (B) Disabled hunters may have an assistant who must be age 18 or older and remain within sight and normal voice contact. Assistants must possess a printed and signed copy of a permit from Recreation.gov and a valid government-issued photo identification.
              (4) Sport fishing. We allow sport fishing and crabbing in designated areas of the refuge subject to the following conditions:
              (i) We allow fishing and crabbing from designated shoreline areas located at the Ingleside Recreation Area from legal sunrise to legal sunset, April 1 through September 30.
              (ii) We allow fishing from designated shoreline areas located at the Chester River end of Boxes Point and Duck Inn Trails from legal sunrise to legal sunset.
              (c) Patuxent Research Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, and dove on designated areas of the refuge subject to the following conditions:
              (i) We require a National Wildlife Refuge System Hunt Application (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System), and a signed Statement of Hunter Ethics (FWS Form 3-2516).
              (ii) We prohibit hunting and scouting on Sundays and Federal holidays. No hunt-related activities may take place unless the Hunting Control Station is open.
              (iii) We allow the use of dogs consistent with State regulations.

              (iv) We prohibit wading in all impounded waters except for the placement and retrieval of decoys.
              
              (2) Upland game hunting. We allow hunting of gray squirrel, eastern cottontail rabbit, and woodchuck on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (c)(1)(i) through (iii) of this section apply.
              (3) Big game hunting. We allow hunting of turkey and white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(i) and (ii) apply.
              (ii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We require a National Wildlife Refuge System Fishing/Shrimping/Crabbing/Frogging Application (FWS Form 3-2358).
              (ii) We prohibit the use and/or possession of lead sinkers.
              [85 FR 54116, Aug. 31, 2020]
            
            
              § 32.40
              Massachusetts.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Assabet River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl and woodcock on designated areas of the refuge subject to the following conditions:
              (i) We allow hunters to enter the refuge 11/2 hours before legal shooting hours, and they must exit the refuge by 11/2 hours after legal shooting hours.
              (ii) Hunters must obtain and possess a refuge-specific hunting permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) to hunt on the refuge.
              (iii) You may begin scouting hunting areas 4 weeks prior to the opening day of your permitted season. We require possession of a valid refuge hunting permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) while scouting.
              (iv) We allow the use of dogs consistent with State regulations.
              (v) One nonhunting companion may accompany each permitted hunter. We prohibit nonhunting companions from hunting, but they may assist in other means. All companions must carry identification and stay with the hunter.
              (vi) Hunters may use temporary tree stands and ground blinds while engaged in hunting during the applicable seasons. Hunters must mark stands and blinds with their permit number. Hunters must remove all stands and blinds within 30 days after the end of the permitted season.
              (vii) Migratory waterfowl hunting hours are 1/2 hour before legal sunrise to legal sunset.
              (2) Upland game hunting. We allow hunting of ruffed grouse, fox, coyote, gray squirrel, and cottontail rabbit on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) through (vi) of this section apply.
              (ii) Upland and big game hunting hours are 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (iii) North Unit B, Unit C, and South Unit are archery only.
              (iv) We prohibit the use of handguns or rifles for hunting.
              (3) Big game hunting. We allow hunting of white-tailed deer, turkey, and bear on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) through (iii), (v), and (vi), and (2)(ii) through (iv) of this section apply.
              (ii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow catch-and-release fishing only.
              
              (ii) We allow the use of live bait with the exception of any amphibians or reptiles (frogs, salamanders, etc.).
              (b) Great Meadows National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl on designated areas of the refuge subject to the following conditions:
              (i) We allow hunters to enter the refuge 11/2 hours before legal shooting hours, and they must exit the refuge by 11/2 hours after legal shooting hours.
              (ii) Hunters must obtain and possess a refuge-specific hunting permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) to hunt on the refuge.
              (iii) Hunters may begin scouting hunting areas 4 weeks prior to the opening day of your permitted season. We require possession of a valid hunting permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) while scouting.
              (iv) One nonhunting companion may accompany each permitted hunter. We prohibit nonhunting companions from hunting, but they may assist in other means. All companions must carry identification and stay with the hunter.
              (v) Hunters may use temporary tree stands and ground blinds while engaged in hunting during the applicable seasons. Hunters must mark stands and blinds with their permit number. Hunters must remove all stands and blinds within 30 days after the end of the permitted season.
              (vi) We allow the use of dogs consistent with State regulations.
              (vii) Migratory waterfowl hunting hours are 1/2 hour before legal sunrise to legal sunset.
              (2) Upland game hunting. We allow hunting of coyote on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i) through (iii), (iv), and (vi) of this section apply.
              (ii) Upland and big game hunting hours are 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (iii) We allow archery hunting only for upland game.
              (3) Big game hunting. We allow archery hunting of whitetail deer, turkey, and bear on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i) through (v) and (b)(2)(ii) of this section apply.
              (ii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (c) Mashpee National Wildlife Refuge—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the refuge subject to the following conditions:
              (i) We allow hunters to access the refuge 11/2 hours before legal shooting hours until 11/2 hours after legal shooting hours.
              (ii) Hunters may begin scouting hunting areas 4 weeks prior to the opening day of your permitted season. We require possession of a valid refuge hunting permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) while scouting.
              (iii) We allow the use of dogs consistent with State regulations.
              (iv) One nonhunting companion may accompany each permitted hunter. We prohibit nonhunting companions from hunting, but they may assist in other means. All companions must carry identification and stay with the hunter.
              (v) Hunters must clearly label tree stands and ground blinds with their State hunting license number.
              (vi) Migratory waterfowl hunting hours are 1/2 hour before legal sunrise to legal sunset.
              (2) Upland game hunting. We allow hunting of coyote, fox, raccoon, opossum, gray squirrel, quail, pheasant, crow, and ruffed grouse on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(i) through (iv) of this section apply.

              (ii) Upland and big game hunting hours are 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              
              (3) Big game hunting. We allow hunting of white-tailed deer and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(i), (ii), (iv), and (v), and (c)(2)(ii) of this section apply.
              (ii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) [Reserved]
              (d) Monomoy National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory waterfowl on designated areas of the refuge by boat subject to the following condition: We allow the use of dogs consistent with State regulations.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from legal sunrise to legal sunset on designated portions of the Monomoy Islands unless otherwise posted.
              (ii) We allow surf fishing from the Morris Island shore 24 hours a day.
              (e) Nantucket National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (f) Oxbow National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl, woodcock, and Wilson's snipe on designated areas of the refuge subject to the following conditions:
              (i) We allow hunters to enter the refuge 11/2 hours before legal shooting hours, and they must exit the refuge by 11/2 hours after legal shooting hours.
              (ii) Hunters must obtain and possess a refuge-specific hunting permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) to hunt on the refuge.
              (iii) Hunters may begin scouting hunting areas 4 weeks prior to the opening day of your permitted season. We require possession of a valid refuge hunting permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) while scouting.
              (iv) We allow the use of dogs consistent with State regulations.
              (v) Hunters may use temporary tree stands and ground blinds while engaged in hunting during the applicable seasons. Hunters must mark stands and blinds with their permit number. Hunters must remove all stands and blinds within 30 days after the end of the permitted season.
              (vi) One nonhunting companion may accompany each permitted hunter. We prohibit nonhunting companions from hunting, but they can assist in other means. All companions must carry identification and stay with the hunter.
              (vii) Migratory waterfowl hunting hours are 1/2 hour before legal sunrise to legal sunset.
              (2) Upland game hunting. We allow hunting of ruffed grouse, gray squirrel, coyote, fox, and eastern cottontail rabbit on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (f)(1)(i) through (vi) of this section apply.
              (ii) Upland and big game hunting hours are 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (iii) Hospital Road North Unit and Still River Depot Area are archery only.
              (iv) We prohibit the use of handguns or rifles for hunting.
              (3) Big game hunting. We allow hunting of white-tailed deer, turkey, and bear on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (f)(1)(i) through (iii), (v), and (vi) and (2)(ii) and (iv) of this section apply.
              (ii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) Sport fishing. We allow sport fishing in designated areas of the refuge.
              (g) Parker River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, brant, coot, crow, merganser, rail, snipe, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) Hunters may enter the refuge 1/2 hour before legal shooting hours and must exit the refuge by 1/2 hour after legal shooting hours.
              (ii) We prohibit the use of centerfire rifles and handguns to hunt any species.
              (iii) We prohibit shooting across refuge roads and within or into administratively closed zones.
              (iv) We prohibit launching motorized boats for scouting purposes prior to hunting.
              (v) We allow the use of dogs consistent with State regulations.
              (vi) We allow crow hunting only from September 1 through February 28.
              (vii) Migratory waterfowl hunting hours are 1/2 hour before legal sunrise to legal sunset.
              (2) Upland game hunting. We allow hunting of ruffed grouse, pheasant, cottontail rabbit, hare, gray squirrel, coyote, fox, raccoon, and opossum on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(i) through (iii), and (v) (with the exception that we prohibit dogs while hunting furbearers) of this section apply.
              (ii) Upland and big game hunting hours are 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (3) Big game hunting. We allow hunting of white-tailed deer and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(i) through (iii) and (g)(2)(ii) of this section apply.
              (ii) We allow hunting of white-tailed deer on Plum Island subject to the following conditions:
              (A) We allow archery, primitive firearms, shotgun, and crossbow (by MassWildlife permit only, for certain disabled persons) hunting during a designated 2-day hunt on the first Wednesday and Thursday of the State shotgun deer season.
              (B) You must have a lottery-issued hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) to hunt during this 2-day time period.
              (iii) We allow hunting of deer and wild turkey in Areas A, B, C, and D subject to the following condition: You may take deer using archery equipment only.
              (4) Sport fishing. We allow saltwater fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow saltwater fishing on the ocean beach from legal sunrise to legal sunset without a refuge permit.
              (ii) Stage Island is open to fishing from legal sunrise to legal sunset.
              (iii) Nelson Island is open to fishing from legal sunrise to legal sunset.
              (iv) We allow walk-on night fishing after legal sunset with a valid refuge permit (FWS Form 3-2358, National Wildlife Refuge System Fishing/Shrimping/Crabbing/Frogging Application; vehicle sticker issued by the refuge office).
              (v) We allow anglers to use over-the-sand, surf-fishing vehicles, or off-road vehicles (ORVs) with a valid refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) and permit fee, as determined in an annual lottery.
              (h) Silvio O. Conte National Fish and Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas subject to the following conditions:
              (i) Hunters may access the refuge 11/2 hours before legal sunrise until 11/2 hours after legal sunset.
              (ii) We prohibit access to Third Island between January 1 and June 30.
              (iii) We allow the use of dogs consistent with State regulations.
              (iv) Migratory waterfowl hunting hours are 1/2 hour before legal sunrise to legal sunset.
              (2) Upland game hunting. We allow hunting of upland game on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (h)(1)(i) through (iii) of this section apply.
              (ii) Upland and big game hunting hours are 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (3) Big game hunting. We allow hunting of big game on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (h)(1)(i) and (h)(2)(ii) of this section apply.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (h)(1)(i) and (ii) of this section apply.
              (ii) We prohibit launching of motorboats from the refuge.
              (iii) We prohibit the use of reptiles and amphibians as bait.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54117, Aug. 31, 2020]
            
            
              § 32.41
              Michigan.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Detroit River International Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, rail, gallinule, coot, woodcock, and snipe on designated areas of the refuge subject to the following conditions:
              (i) You must remove all of your blinds, boats, and decoys from the refuge each day (see § 27.93 of this chapter).
              (ii) We allow refuge access from 11/2 hours prior to legal sunrise until 1 hour after legal sunset.
              (iii) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (iv) We allow hunting of waterfowl only on the Plum Creek Bay Unit of the refuge and only through boat access.
              (v) We allow hunting of waterfowl only on the Brancheau Unit of the refuge as governed by Pointe Mouillee State Game Area special hunt regulations and subject to the following conditions:
              (A) You must obtain and possess a State-issued permit for this unit by entering the Michigan Department of Natural Resources' daily drawing at the Pointe Mouillee State Game Area.
              (B) You must remain with 75 feet (22.5 meters) of your assigned blind or numbered post. We allow an exception for unarmed (hunting weapons) retrieval of waterfowl.
              (C) We allow only nonmotorized boats.
              (D) We prohibit shot size larger than BBB.
              (2) Upland game hunting. We allow hunting of pheasant, squirrel, rabbit, fox, raccoon, and coyote on designated areas of the refuge and subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) through (iii) of this section apply.
              (ii) You may possess only approved nontoxic shot (see § 32.2(k)) while in the field with the following exception: While hunting fox, coyotes, and raccoons in units where we allow it, you may use single projectile shot such as bullets, slugs, or muzzleloader bullets containing lead. We prohibit the use of buckshot for any hunting on the refuge.
              (iii) On the Humbug Island Unit, you may only hunt with shotgun shells or archery equipment.
              (3) Big game hunting. We allow hunting of deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) and (ii) of this section apply.
              (ii) For wild turkey hunting, you may possess only approved nontoxic shot (see § 32.2(k)) while in the field.
              (iii) For deer hunting, you may possess only single projectile shot. We prohibit the use of buckshot for any hunting on the refuge.
              (iv) We allow portable tree stands for deer hunting. We allow only one tree stand per hunter per refuge unit.
              (v) For Humbug Marsh Mainland only:
              (A) You must obtain and possess a State-issued permit for this unit by entering the Michigan Department of Natural Resources' annual drawing.
              (B) You must obtain and possess a state access permit (issued by the refuge) for the date on which you are hunting in the Humbug Marsh Unit.
              (C) You must hunt from a provided fixed hunting platform and/or blind.

              (vi) The Humbug Island Unit is closed to firearm deer hunting. We allow only archery deer hunting on Humbug Island.
              
              (vii) The Fix Unit is closed to firearm deer hunting. We allow only archery deer hunting in the Fix Unit.
              (4) [Reserved]
              (b) Harbor Island National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer and black bear subject to the following condition: We prohibit the use of dogs when hunting.
              (4) [Reserved]
              (c) Kirtland's Warbler Wildlife Management Area—(1) Migratory game bird hunting. We allow migratory game bird hunting.
              (2) Upland game hunting. We allow upland game hunting.
              (3) Big game hunting. We allow big game hunting.
              (4) [Reserved]
              (d) Michigan Wetland Management District—(1) Migratory game bird hunting. We allow hunting of migratory game birds subject to the following conditions:
              (i) Hunters must remove boats, decoys, blinds, and blind materials at the end of each day (see § 27.93 of this chapter).
              (ii) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (2) Upland game hunting. We allow hunting of upland game subject to the following condition: The conditions set forth at paragraphs (d)(1)(i) and (ii) of this section apply.
              (3) Big game hunting. We allow the hunting of big game.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (e) Seney National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of woodcock and snipe on designated areas of the refuge subject to the following condition: We allow the use of dogs when hunting migratory birds, provided the dog is under the immediate control of the hunter at all times.
              (2) Upland game hunting. We allow hunting of ruffed grouse and snowshoe hare on designated areas of the refuge subject to the following condition: We allow the use of dogs when hunting upland game, provided the dog is under the immediate control of the hunter at all times.
              (3) Big game hunting. We allow the hunting of deer and bear on designated areas of the refuge subject to the following condition: We prohibit the use of dogs while deer or bear hunting.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit the use of fishing weights or lures containing lead.
              (ii) We allow ice fishing from January 1 through the end of February.
              (iii) Anglers must remove ice fishing shelters and all other personal property from the refuge each day (see § 27.93 of this chapter).
              (iv) We allow fishing on designated refuge pools from May 15 through September 30.
              (v) We allow fishing only from legal sunrise to legal sunset.
              (f) Shiawassee National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl (duck and goose), American coot, common gallinule, sora, Virginia rail, and Wilson's snipe on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a refuge check-in card.
              (ii) We allow waterfowl hunting on Saturdays, Sundays, Tuesdays, and Thursdays during the regular goose season after September 30.
              (iii) We allow hunter access to the refuge 11/2 hours before legal shooting time.
              (iv) You may possess no more than 25 shotgun shells while hunting in the field.
              (v) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (vi) We allow the take of feral hogs incidental to other lawful hunting using legal methods of take.
              (2) Upland game hunting. We allow hunting of turkey, small game (eastern fox squirrel, eastern cottontail, ring-necked pheasant, American woodcock, and American crow), and furbearers (raccoon, coyote, and red fox) on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (f)(1)(vi) of this section applies.

              (ii) You may only hunt turkey during the spring season.
              
              (iii) We allow hunter access for the spring wild turkey season from 11/2 hours before legal shooting time to 1/2 hour after legal shooting time.
              (iv) We allow hunter access for small game hunting from 1/2 hour before legal shooting time to 1/2 hour after legal shooting time.
              (v) We allow hunter access for furbearer hunting from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (vi) We allow dogs for hunting. Raccoon hunting dogs must wear global positioning system (GPS) or radio collars.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (f)(1)(vi) of this section applies.
              (ii) You must possess and carry a refuge permit (State-issued permit).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing by boat in navigable waterways but not within any managed refuge units.
              (ii) We allow bank fishing from legal sunrise to legal sunset only at designated sites along the Tittabawassee and Cass Rivers.
            
            
              § 32.42
              Minnesota.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Agassiz National Wildlife Refuge—(1) Migratory game bird hunting. We allow youth waterfowl hunting on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (ii) Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.
              (iii) You must remove all boats, decoys, blind materials, stands, platforms, cameras, and other personal property brought onto the refuge at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (iv) We close the refuge from 7 p.m. to 5:30 a.m.
              (v) We allow the use of motorless boats for hunting.
              (vi) We only allow waterfowl hunting during the State's youth waterfowl season.
              (2) Upland game hunting. We allow hunting of ruffed grouse and sharp-tailed grouse on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) through (v) of this section apply.
              (ii) We only allow hunting from the opening of the State's deer firearms season to the close of the State's ruffed grouse and sharp-tailed grouse seasons, respectively.
              (3) Big game hunting. We allow hunting of white-tailed deer and moose on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(ii) through (v) of this section apply.
              (ii) We prohibit shooting on, from, over, across, or within 30 feet (9 meters) of a roadway open to motorized public vehicle transportation at a big game animal or a decoy of a big game animal.
              (iii) We only allow archery hunting from the start of the State's deer firearms season, and close as governed by the State's archery deer season.
              (4) [Reserved]
              (b) Big Stone National Wildlife Refuge—(1) Migratory game bird hunting. We prohibit the hunting of migratory game birds. We allow the unarmed retrieval of waterfowl, legally taken outside the refuge, up to 100 yards (90 meters) inside the refuge boundary.
              (2) Upland game hunting. We allow hunting of ring-necked pheasant, Hungarian partridge, cottontail and jack rabbit, raccoon, striped skunk, gray and fox squirrel, red and gray fox, and wild turkey on designated areas of the refuge subject to the following conditions:

              (i) For wild turkey hunting, you may use or possess only approved nontoxic shot shells (see § 32.2(k)) while in the field.
              
              (ii) We allow the use of dogs for upland game bird hunting only, provided the dog is under the immediate control of the hunter at all times.
              (iii) Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.
              (iv) You must remove all boats, decoys, blind materials, stands, platforms, and other personal property brought onto the refuge at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (v) You may only hunt fox and raccoon from 1/2 hour before legal sunrise until legal sunset from the beginning of the State season through the last day of February.
              (vi) You may only hunt striped skunk from 1/2 hour before legal sunrise until legal sunset from September 1 through the last day of February.
              (3) Big game hunting. We allow hunting of deer on designated areas of the refuge subject to the following conditions:
              (i) We prohibit shooting on, from, over, across, or within 30 feet (9 meters) of a roadway open to public vehicle transportation at a big game animal or a decoy of a big game animal.
              (ii) The conditions set forth at paragraphs (b)(2)(iii) and (iv) of this section apply.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow only bank fishing on all refuge pools and open marshes.
              (ii) We prohibit the taking of any turtle, frog, leech, minnow, crayfish, and mussel (clam) species by any method on the refuge (see § 27.21 of this chapter).
              (c) Big Stone Wetland Management District—(1) Migratory game bird hunting. We allow hunting of migratory game birds throughout the district subject to the following conditions:
              (i) We allow the use of dogs for hunting, provided the dog is under the immediate control of the hunter at all times.
              (ii) Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.
              (iii) You must remove all boats, decoys, blind materials, stands, platforms, and other personal property brought onto the district at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting throughout the district subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(i) through (iii) of this section apply.
              (ii) You may use or possess only approved nontoxic shot shells (see § 32.2(k)) in the field while hunting turkey.
              (3) Big game hunting. We allow hunting of white-tailed deer throughout the district subject to the following condition: The conditions set forth at paragraphs (c)(1)(ii) and (iii) of this section apply.
              (4) Sport fishing. We allow fishing throughout the district subject to the following condition: The condition set forth at paragraph (c)(1)(iii) of this section applies.
              (d) Crane Meadows National Wildlife Refuge—(1) Migratory game bird hunting. We allow the hunting of goose, duck, merganser, coot, woodcock, common moorhen, mourning dove, Sora/Virginia rail, crow, and common snipe on designated areas of the refuge subject to the following conditions:
              (i) We require a signed hunt brochure. You must carry this signed brochure when hunting on the refuge.
              (ii) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (iii) Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.
              (iv) You must remove all boats, decoys, blind materials, stands, platforms, and other personal property brought onto the refuge at the end of each day (see §§ 27.93 and 27.94 of this chapter).

              (v) We prohibit entry onto the refuge earlier than 2 hours before legal shooting time, and we require hunters to leave the refuge no later than 2 hours after legal shooting time.
              
              (2) Upland game hunting. We allow hunting of ruffed grouse; ring-necked pheasant; red, gray, and fox squirrel; cottontail rabbit; jackrabbit; snowshoe hare; red and gray fox; raccoon; badger; bobcat; coyote; striped skunk; opossum; long and short tailed weasel; and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (d)(1)(ii) through (v) of this section apply.
              (ii) You may use or possess only approved nontoxic shot shells (see § 32.2(k)) in the field while hunting turkey.
              (iii) We allow the use of dogs when hunting, except when hunting furbearers, provided the dog is under the immediate control of the hunter at all times.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (d)(1)(i), (iii), and (iv) of this section apply.
              (ii) We prohibit shooting on, from, over, across, or within 30 feet (9 meters) of a roadway open to public vehicle transportation at a big game animal or a decoy of a big game animal.
              (iii) We prohibit the possession of hunting firearms or archery equipment on areas closed to deer hunting.
              (4) [Reserved]
              (e) Detroit Lakes Wetland Management District—(1) Migratory game bird hunting. We allow hunting of migratory game birds throughout the district, except that we prohibit hunting on the Headquarters waterfowl production area (WPA) in Becker County, the Hitterdal WPA in Clay County, and the McIntosh WPA in Polk County. The following conditions apply:
              (i) We allow the use of dogs for hunting, provided the dog is under the immediate control of the hunter at all times.
              (ii) Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.
              (iii) You must remove all boats, decoys, blind materials, stands, platforms, and other personal property brought onto the district at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting throughout the district, except that we prohibit hunting on the Headquarters WPA in Becker County, the Hitterdal WPA in Clay County, and the McIntosh WPA in Polk County. The following conditions apply:
              (i) The conditions set forth at paragraphs (e)(1)(i) through (iii) of this section apply.
              (ii) You may use or possess only approved nontoxic shot shells (see § 32.2(k)) in the field while hunting turkey.
              (3) Big game hunting. We allow big game hunting throughout the district, except that we prohibit hunting on the Headquarters WPA in Becker County, the Hitterdal WPA in Clay County, and the McIntosh WPA in Polk County. The following conditions apply:
              (i) The conditions set forth at paragraphs (e)(1)(ii) and (iii) of this section apply.
              (ii) Hunters may use portable stands.
              (4) Sport fishing. We allow sport fishing throughout the district subject to the following condition: The condition set forth at paragraph (e)(1)(iii) of this section applies.
              (f) Fergus Falls Wetland Management District—(1) Migratory game bird hunting. We allow hunting of migratory game birds throughout the district, except that we prohibit hunting on the Townsend, Mavis, and Gilmore waterfowl production areas (WPAs) and the building and administrative area of Knollwood WPA in Otter Tail County, and on the Larson WPA in Douglas County. The following conditions apply:
              (i) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (ii) Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.

              (iii) You must remove all boats, decoys, blind materials, stands, platforms, and other personal property brought onto the district at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              
              (2) Upland game hunting. We allow upland game hunting throughout the district, except that we prohibit hunting on the Townsend, Mavis, and Gilmore WPAs and in designated portions of Knollwood WPA in Otter Tail County, and on the Larson WPA in Douglas County. The following conditions apply:
              (i) The conditions set forth at paragraphs (f)(1)(i) through (iii) of this section apply.
              (ii) You may use and possess only approved nontoxic shot shells (see § 32.2(k)) in the field while hunting turkey.
              (3) Big game hunting. We allow big game hunting throughout the district, except that we prohibit hunting on the Townsend, Mavis, and Gilmore WPAs and the building and administrative area of Knollwood WPA in Otter Tail County, and on the Larson WPA in Douglas County. The following condition applies: The conditions set forth at paragraphs (f)(1)(ii) and (iii) of this section apply.
              (4) Sport fishing. We allow sport fishing throughout the district, except that we prohibit hunting on the Townsend, Mavis, and Gilmore WPAs and the building and administrative area of Knollwood WPA in Otter Tail County, and on the Larson WPA in Douglas County. The following condition applies: The condition set forth at paragraph (f)(1)(iii) of this section applies.
              (g) Glacial Ridge National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, woodcock, snipe, rail, and mourning dove on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (ii) Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.
              (iii) You must remove all boats, decoys, blind materials, stands, platforms, and other personal property brought onto the refuge at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (iv) We allow nonmotorized boats in areas open to migratory bird hunting during the migratory bird hunting seasons.
              (v) We prohibit hunting during the Spring Light Goose Conservation Order.
              (vi) We allow hunting during special State-administered youth seasons.

              (vii) We allow the use of wheeled, nonmotorized conveyance devices (e.g., bikes, game carts).
              (viii) We prohibit entry onto the refuge earlier than 2 hours before legal shooting time, and we require hunters to leave the refuge no later than 2 hours after legal shooting time.
              (2) Upland game hunting. We allow hunting of prairie chicken, sharp-tailed grouse, ring-necked pheasant, gray (Hungarian) partridge, ruffed grouse, rabbit (cottontail and jack), snowshoe hare, squirrel (fox and gray), and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(i) through (iii) and (vi) through (viii) of this section apply.
              (ii) You may use or possess only approved nontoxic shot shells (see § 32.2(k)) in the field while hunting turkey.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(ii) through (iii) and (vi) through (viii) of this section apply.
              (ii) We prohibit shooting on, from, over, across, or within 30 feet (9 meters) of a roadway open to public vehicle transportation at a big game animal or a decoy of a big game animal.
              (4) [Reserved]
              (h) Hamden Slough National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl on designated areas of the refuge subject to the following conditions:
              (i) We only allow youth waterfowl hunting on the State's youth waterfowl day.
              (ii) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.

              (iii) Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.
              
              (iv) You must remove all boats, decoys, blind materials, stands, platforms, and other personal property brought onto the refuge at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (v) We prohibit entry to hunting areas earlier than 2 hours before legal shooting hours.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) We only allow hunting during the State's muzzleloader season with muzzleloaders.
              (ii) The conditions set forth at paragraphs (h)(1)(iii) and (iv) of this section apply.
              (4) [Reserved]
              (i) Litchfield Wetland Management District—(1) Migratory game bird hunting. We allow hunting of migratory game birds throughout the district, except we prohibit hunting on that part of the Phare Lake waterfowl production area (WPA) in Renville County that lies within the Phare Lake State Game Refuge. The following conditions apply:
              (i) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (ii) Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.
              (iii) You must remove all boats, decoys, blind materials, stands, platforms, and other personal property brought onto the district at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting throughout the district, except we prohibit hunting on that part of the Phare Lake WPA in Renville County. The following conditions apply:
              (i) The conditions set forth at paragraphs (i)(1)(i) through (iii) of this section apply.
              (ii) You may use and possess only approved nontoxic shot shells (see § 32.2(k)) in the field while hunting turkey.
              (3) Big game hunting. We allow big game hunting throughout the district, except we prohibit hunting on that part of the Phare Lake WPA in Renville County that lies within the Phare Lake State Game Refuge. The following condition applies: The conditions set forth at paragraph (i)(1)(ii) and (iii) of this section apply.
              (4) Sport fishing. We allow sport fishing throughout the district subject to the following condition: The condition set forth at paragraph (i)(1)(iii) of this section applies.
              (j) Minnesota Valley National Wildlife Refuge—(1) Migratory game bird hunting. We allow the hunting of goose, duck, merganser, moorhen, coot, rail, woodcock, common snipe, and mourning dove on designated areas of the refuge subject to the following conditions:
              (i) We require a special use permit (FWS Form 3-1383-G) for refuge-specific special hunts and refuge-specific population management hunts.
              (ii) We prohibit the discharge of a weapon on, from, across, or within 100 feet (30 meters) of any service road, parking area, or designated hiking trail.
              (iii) Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.
              (iv) You must remove all boats, decoys, blind materials, stands, platforms, and other personal property brought onto the refuge at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (v) We prohibit entry into the refuge earlier than 2 hours before legal shooting time.
              (vi) We allow the use of dogs while hunting migratory birds, provided the dog is under the immediate control of the hunter at all times.
              (vii) We prohibit hunting during the State spring goose hunt.
              (2) Upland game hunting. We allow hunting of ruffed grouse, gray partridge, ring-necked pheasant, American crow, squirrel (gray, fox, and red), snowshoe hare, cottontail rabbit, jackrabbit, raccoon, fox (red and gray), striped skunk, coyote, opossum, and wild turkey on designated areas of the refuge subject to the following conditions:
              
              (i) The conditions set forth at paragraphs (j)(1)(i) through (v) of this section apply.
              (ii) We prohibit single projectile ammunition for hunting upland game and furbearers, except that we allow hunters to use small-caliber rimfire rifles and handguns (.22 caliber and smaller) on designated areas of the refuge.
              (iii) We prohibit the use of dogs for hunting furbearers. We allow the use of dogs while hunting upland game birds.
              (iv) You may use or possess only approved nontoxic shot shells (see § 32.2(k)) in the field while hunting turkey.
              (v) You may only hunt fox, opossum, and raccoon from 1/2 hour before legal sunrise until legal sunset, from the beginning of the State season through the last day of February, on designated areas of the refuge.
              (vi) You may only hunt coyotes and skunks from 1/2 hour before legal sunrise until legal sunset, from September 1 through the last day of February, on designated areas of the refuge.
              (vii) You may only hunt crows during the State-designated crow seasons, which occur between September 1 and the last day of February, on designated areas of the refuge.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (j)(1)(i) through (v) of this section apply.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge during daylight hours subject to the following conditions:
              (i) The condition set forth at paragraph (j)(1)(iv) of this section applies.
              (ii) We prohibit the taking of any turtle, frog, leech, minnow, crayfish, and mussel (clam) species by any method on the refuge (see § 27.21 of this chapter).
              (k) Minnesota Valley Wetland Management District—(1) Migratory game bird hunting. We allow hunting of migratory game birds throughout the district subject to the following conditions:
              (i) Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.
              (ii) You must remove all boats, decoys, blind materials, stands, platforms, and other personal property brought onto the district at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (iii) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (2) Upland game hunting. We allow upland game hunting throughout the district subject to the following conditions:
              (i) The conditions set forth at paragraphs (k)(1)(i) through (iii) of this section apply.
              (ii) We prohibit the possession of single projectile ammunition for hunting on the Soberg waterfowl production area (WPA).
              (iii) You may use or possess only approved nontoxic shot shells (see § 32.2(k)) in the field while hunting turkey.
              (3) Big game hunting. We allow big game hunting throughout the district subject to the following conditions:
              (i) The conditions set forth at paragraphs (k)(1)(i) through (iii) of this section apply.
              (ii) We prohibit firearms deer hunting on Soberg WPA.
              (4) Sport fishing. We allow sport fishing throughout the district subject to the following conditions: The condition set forth at paragraph (k)(1)(ii) of this section applies.
              (l) Morris Wetland Management District—(1) Migratory game bird hunting. We allow hunting of migratory game birds throughout the district, except that we prohibit hunting on the designated portions of the Edward-Long Lake waterfowl production area (WPA) in Stevens County. The following conditions apply:
              (i) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (ii) Hunters must dismantle hunting blinds, platforms, and ladders, including those made from natural vegetation at the end of each day.

              (iii) All boats, decoys, blind materials, stands, platforms, and other personal property (see 27.93 and 27.94 of this chapter) brought onto the WPA, must be removed at the end of each day.
              (2) Upland game hunting. We allow hunting of upland game, except that we prohibit hunting on the designated portions of the Edward-Long Lake WPA in Stevens County. The following conditions apply:
              (i) The conditions set forth at paragraphs (l)(1)(i) through (iii) of this section apply.
              (ii) You may use and possess only approved nontoxic shot shells (see § 32.2(k)) in the field while hunting turkey.
              (3) Big game hunting. We allow hunting of deer throughout the district, except that we prohibit hunting on the designated portions of the Edward-Long Lake WPA in Stevens County. The following condition applies: The conditions set forth at paragraphs (l)(1)(ii) and (iii) of this section apply.
              (4) Sport fishing. We allow fishing throughout the district, except that we prohibit fishing on the designated portions of the Edward-Long WPA in Stevens County. The following condition applies: The condition set forth at paragraph (l)(1)(iii) of this section applies.
              (m) Northern Tallgrass Prairie National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, merganser, moorhen, coot, rail (Virginia and sora only), woodcock, common snipe, mourning dove, and sandhill crane subject to the following conditions:
              (i) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (ii) Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.
              (iii) You must remove all boats, decoys, blind materials, stands, platforms, and other personal property brought onto the refuge at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (iv) We allow hunting on the unit located within the Hiawatha Game Refuge in Pipestone County, as governed by applicable State regulations.
              (v) We allow hunting on the Spieker tract in Clay County, as governed by applicable State regulations.
              (2) Upland game hunting. We allow hunting of wild turkey, ring-necked pheasant, Hungarian partridge, prairie chicken, spruce grouse, ruffed grouse, sharp-tailed grouse, rabbit (cottontail and jack), snowshoe hare, squirrel (fox and gray), raccoon, opossum, fox (red and gray), badger, coyote, bobcat, striped skunk, and crow on designated areas subject to the following conditions:
              (i) The conditions set forth at paragraphs (m)(1)(ii) through (iv) of this section apply.
              (ii) We prohibit the use of dogs for hunting furbearers. For all other upland game, we allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (iii) You may use or possess only approved nontoxic shells (see § 32.2(k)) in the field while hunting turkey.
              (3) Big game hunting. We allow hunting of deer, elk, and black bear on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (m)(1)(ii) through (iv) of this section apply.
              (ii) We prohibit shooting on, from, over, across, or within 30 feet (9 meters) of a roadway open to public vehicle transportation at a big game animal or a decoy of a big game animal.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit the taking of any turtle, frog, leech, minnow, crayfish, and mussel (clam) species by any method on the refuge (see § 27.21 of this chapter).
              (ii) The condition set forth at paragraph (m)(1)(iii) of this section applies.
              (n) Rice Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of woodcock and common snipe on designated areas of the refuge subject to the following conditions:

              (i) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              
              (ii) Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.
              (iii) You must remove all boats, decoys, blind materials, stands, platforms, and other personal property brought onto the refuge at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow hunting of ruffed grouse, spruce grouse, gray and fox squirrel, cottontail rabbit, and snowshoe hare on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (n)(1)(i) through (iii) of this section apply.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) We require a State-issued permit for firearms hunting.
              (ii) The conditions set forth at paragraphs (n)(1)(ii) and (iii) of this section apply.
              (iii) We prohibit shooting on, from, over, across, or within 30 feet (9 meters) of a roadway open to public vehicle transportation at a big game animal or a decoy of a big game animal.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We only allow fishing from nonmotorized boats or boats powered by electric motors in designated areas.
              (ii) The condition set forth at paragraph (n)(1)(iii) of this section applies.
              (iii) We prohibit the taking of any turtle, frog, leech, minnow, crayfish, and mussel (clam) species by any method on the refuge (see § 27.21 of this chapter).
              (o) Rydell National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, woodcock, and mourning dove on designated areas of the refuge subject to the following conditions:
              (i) We only allow hunting of goose, duck, and coot during the special State-administered youth waterfowl season.
              (ii) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (iii) Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.
              (iv) We allow nonmotorized boats in areas open to migratory bird hunting during the special State-administered youth waterfowl season.
              (v) We prohibit hunting during the Spring Light Goose Conservation Order.

              (vi) We allow the use of wheeled, nonmotorized conveyance devices (e.g., bikes, game carts).
              (vii) We prohibit entry onto the refuge earlier than 2 hours before legal shooting time, and we require hunters to leave the refuge no later than 2 hours after legal shooting time.
              (2) Upland game hunting. We allow hunting of ring-necked pheasant, gray (Hungarian) partridge, ruffed grouse, prairie grouse, rabbit (cottontail and jack), snowshoe hare, squirrel (fox and gray), and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (o)(1)(ii), (iii), (vi), and (vii) of this section apply.
              (ii) You may use or possess only approved nontoxic shot shells (see § 32.2(k)) in the field while hunting turkey.
              (iii) We prohibit the use of centerfire, rimfire, or muzzleloading rifles, and handguns.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) We prohibit shooting at a big game animal or a decoy of a big game animal on, from, over, across, or within 30 feet (9 meters) of a roadway open to public vehicle transportation.
              (ii) We require a State-issued permit to hunt white-tailed deer in the Special Permit Area of the refuge.
              (iii) Archery is the only legal weapon for hunting deer, with the exception of during the special State-administered mentored youth hunt and disabled hunt.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:

              (i) We prohibit the taking of any turtle, frog, leech, minnow, crayfish, and mussel (clam) species by any method on the refuge (see § 27.21 of this chapter).
              (ii) We allow fishing from May 1 through November 1.
              (p) Sherburne National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, rail, woodcock, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (ii) Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.
              (iii) You must remove all boats, decoys, blind materials, stands, platforms, and other personal property brought onto the refuge at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (iv) We prohibit entry onto the refuge earlier than 2 hours before legal shooting time, and we require hunters to leave the refuge no later than 2 hours after legal shooting time.
              (v) We prohibit hunting from March 1 through August 31.
              (vi) We allow only nonmotorized boats, and they must be launched at designated access sites.
              (2) Upland game hunting. We allow hunting of ruffed grouse, ring-necked pheasant, gray and fox squirrel, snowshoe hare, cottontail rabbit, jackrabbit, and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (p)(1)(i) through (v) of this section apply.
              (ii) We close the refuge to turkey hunting, except we allow a turkey hunt for youth hunters and persons with disabilities by special use permit (FWS Form 3-1383-G).
              (iii) You may use or possess only approved nontoxic shot shells (see § 32.2(k)) in the field while hunting turkey.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (p)(1)(ii) through (vi) of this section apply.
              (ii) We prohibit shooting on, from, over, across, or within 30 feet (9 meters) of a roadway open to public vehicle transportation at a big game animal or a decoy of a big game animal.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit the taking of any turtle, frog, leech, minnow, crayfish, and mussel (clam) species by any method on the refuge (see § 27.21 of this chapter).
              (ii) From March 1 through August 31 (the refuge wildlife sanctuary period), we allow fishing only from nonmotorized boats on the designated canoe route and on banks within 100 yards (91.44 meters) both upstream and downstream of designated access points.
              (q) Tamarac National Wildlife Refuge—(1) Migratory game bird hunting. We allow the hunting of goose, duck, coot, woodcock, snipe, rail (Virginia and Sora), mourning dove, and American crow on designated areas of the refuge subject to the following conditions:
              (i) Hunting by tribal members is governed by White Earth Reservation regulations on those portions of the Reservation that are a part of the refuge.
              (ii) You must remove all boats, decoys, blind materials, stands, platforms, and other personal property brought onto the refuge at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (iii) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (iv) You may hunt American crow from September 1 through the end of February within all migratory bird hunting areas, and from March 1 through the end of season in areas open to migratory bird hunting south of County Highway 26.
              (v) Hunters must dismantle hunting blinds, platforms, and ladders made from natural vegetation at the end of each day.
              (2) Upland game hunting. We allow hunting of wild turkey; bobcat; ruffed grouse; red, gray, and fox squirrel; cottontail rabbit; jackrabbit; snowshoe hare; red fox; raccoon; and striped skunk on designated areas of the refuge subject to the following conditions:
              (i) You may only hunt fox and raccoon from 1/2 hour before legal sunrise until legal sunset from the beginning of the State season through the last day of February within all upland game hunting areas, and from March 1 through the end of the season in areas open to upland game hunting south of County Highway 26.
              (ii) You may only hunt striped skunk from 1/2 hour before legal sunrise until legal sunset from September 1 through the last day of February.
              (iii) During the fall season, you may hunt wild turkey as governed by State and Tribal seasons and regulations throughout the refuge. During the spring seasons, you may only hunt wild turkey south of County Highway 26, minus the areas east of County Highway 29, north of Pine Lake, and west of Chippewa Water Control Structure Road.
              (iv) You may possess only approved nontoxic shells (see 32.2(k)) when hunting wild turkey.
              (v) We allow the use of dogs when hunting, except when hunting furbearers, provided the dog is under the immediate control of the hunter at all times.
              (vi) The conditions set forth at paragraphs (q)(1)(ii), (iii), and (v) of this section apply.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) We prohibit shooting on, from, over, across, or within 30 feet (9 meters) of a road edge open to public vehicle transportation at a big game animal or a decoy of a big game animal.
              (ii) The conditions set forth at paragraphs (q)(1)(i), (ii), and (v) of this section apply.
              (4) Sport Fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing in North Tamarac Lake, Wauboose Lake, and Two Island Lake year-round as governed by State and/or White Earth Reservation regulations.
              (ii) We allow fishing in Blackbird Lake and Lost Lake from the first day of the State walleye season through Labor Day as governed by State and/or White Earth Reservation regulations.
              (iii) We allow fishing in Pine Lake from December 1 until March 31.
              (iv) We prohibit the taking of any turtle, frog, leech, minnow, crayfish, or mussel (clam) species by any method on the refuge (see § 27.21 of this chapter).
              (v) The condition set forth at paragraph (q)(1)(ii) of this section applies.
              (r) Upper Mississippi River National Wildlife and Fish Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following conditions:
              (i) We prohibit migratory bird hunting from March 16 through August 31 each year.
              (ii) You cannot reserve hunting areas, except at Potter's Marsh Managed Hunt Area, Pool 13, near Thomson, Illinois.
              (iii) In areas posted and shown on maps as “Closed to All Access,” we prohibit public entry, to include hunting and fishing, at all times. This area is named and located as follows: Crooked Slough Backwater, Pool 13, Illinois, 2,453 acres.
              (iv) In areas posted and shown on maps as “No Entry—Sanctuary,” we prohibit hunting at all times and all public entry except as specified. These areas are named and located as follows:
              (A) Pool Slough, Pool 9, Minnesota/Iowa, 1,126 acres.
              (B) Bertom Island, Pool 11, Wisconsin, 31 acres.
              (C) Guttenberg Ponds, Pool 11, Iowa, 252 acres.
              (D) Spring Lake, Pool 13, Illinois, 3,697 acres.

              (v) In areas posted and shown on maps as “Area Closed” and “Area Closed—No Motors,” we prohibit migratory bird hunting at all times. We ask that you practice voluntary avoidance of these areas by any means or for any purpose from October 15 to the end of the respective State duck season. In areas also marked “no motors,” we prohibit the use of motors on watercraft from October 15 to the end of the respective State duck season.
              
              (A) The areas posted and marked on maps as “Area Closed” are named and located as follows:
              (1) Big Lake, Pool 4, Wisconsin, 2,210 acres.
              (2) Weaver Bottoms/Lost Island, Pool 5, Minnesota/Wisconsin, 3,508 acres.
              (3) Polander Lake, Pool 5A, Minnesota/Wisconsin, 1,873 acres.
              (4) Lake Onalaska, Pool 7, Wisconsin, 7,366 acres (voluntary avoidance on 3,365 acres until mid-November).
              (5) Wisconsin Islands, Pool 8, Minnesota/Wisconsin, 6,538 acres.
              (6) Harpers Slough, Pool 9, Iowa/Wisconsin, 5,209 acres.
              (7) Wisconsin River Delta, Pool 10, Wisconsin, 1,414 acres (closed November 1 to end of duck season).
              (8) 12-Mile Island, Pool 11, Iowa, 1,139 acres.
              (9) Bertom-McCartney, Pool 11, Wisconsin, 2,384 acres (no voluntary avoidance provision).
              (10) Pleasant Creek, Pool 13, Iowa, 2,191 acres.
              (11) Elk River, Pool 13, Iowa, 1,248 acres.
              (B) The areas posted and marked on maps as “Area Closed—No Motors” are named and located as follows:
              (1) Peterson Lake, Pool 4, Wisconsin 572 acres.
              (2) Rieck's Lake, Pool 4, Wisconsin, 499 acres.
              (3) Spring Lake, Pool 5, Wisconsin, 254 acres.
              (4) Sturgeon Slough, Pool 10, Wisconsin, 340 acres.
              (5) 12-Mile Island, Pool 10, Iowa, 540 acres.
              (6) John Deere Marsh, Pool 11, Iowa, 439 acres.
              (7) Kehough Slough, Pool 12, Illinois, 333 acres.
              (8) Beaver Island, Pool 14, Iowa, 864 acres.
              (vi) In areas posted and shown on maps as “No Hunting Zone” or “No Hunting or Trapping Zone,” we prohibit hunting at all times. These areas are named and located as follows:
              (A) Buffalo River, Pool 4, Wisconsin, 219 acres.
              (B) Fountain City Bay, Pool 5A, Wisconsin, 24 acres.
              (C) Upper Halfway Creek Marsh, Pool 7, Wisconsin, 143 acres.
              (D) Brice Prairie Tract, Pool 7, Wisconsin, 186 acres.
              (E) Hunter's Point, Pool 8, Wisconsin, 82 acres.
              (F) Goose Island, Pool 8, Wisconsin, 984 acres (also no motors and voluntary avoidance).
              (G) Sturgeon Slough, Pool 10, Wisconsin, 66 acres.
              (H) Goetz Island Trail, Pool 11, Iowa, 31 acres.
              (I) Crooked Slough Proper, Pool 13, Illinois, 270 acres.
              (J) Frog Pond, Pool 13, Illinois, 64 acres.
              (K) Ingersoll Wetlands Learning Center, Pool 13, Illinois, 41 acres.
              (L) Amann Tract, Pool 7, Wisconsin, 0.21 acre.
              (M) Lost Mound Unit Office and River Road, Pool 13, Illinois, 175 acres.
              (vii) In the area posted and shown on maps as “Mesquaki Lake No Hunting Zone,” Pool 13, Illinois, we prohibit hunting migratory birds from April 1 through September 30.
              (viii) You may not engage in open-water waterfowl hunting in Pool 11, approximate river miles 586-592, Grant County, Wisconsin, as marked with signs and as shown on refuge maps. Open-water hunting regulations and definitions that apply for Wisconsin outside of Grant County also apply in this area.
              (ix) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (x) We allow working a dog in refuge waters by tossing a retrieval dummy or other object for out-and-back exercise.

              (xi) You may use natural material for temporary blinds, with restrictions. You may hunt from a boat blind or pop-up blind, or you may construct a temporary blind of natural materials. You may gather grasses and marsh vegetation (e.g., willow, cattail, bulrush, lotus, and/or arrowhead) from the refuge for blind-building materials. However, you may not gather, bring onto the refuge, or use for blind building any tree(s) or other plant parts, including dead wood on the ground, greater than 2 inches (5 centimeters (cm)) in diameter.
              
              (xii) We require a 200-yard (182.9-meter) spacing distance between hunting parties on the Illinois portions of the refuge in Pools 12, 13, and 14.
              (xiii) You may set up hunting equipment the day of the hunt, but you must remove it at the end of each day (see § 27.93 of this chapter). You may place and leave hunting equipment and decoys on the refuge only from 1 hour before the start of legal shooting hours until 1/2 hour after the close of legal shooting hours.
              (2) Upland game hunting. We allow hunting of upland game on designated areas of the refuge subject to the following conditions:
              (i) We prohibit upland game hunting from March 16 through August 31 each year, except for spring wild turkey hunting and squirrel hunting on the Illinois portion of the refuge.
              (ii) The conditions set forth at paragraphs (r)(1)(ii) through (iv), (vi), (ix), (xi), and (xiii) of this section apply
              (iii) In areas posted and shown on maps as “Area Closed” and “Area Closed—No Motors,” we allow upland game hunting beginning the day after the respective State duck hunting season until upland game season closure or March 15, whichever comes first, except we allow spring turkey hunting during State seasons. In areas also marked “Area Closed—No Motors,” we prohibit the use of motors on watercraft from October 15 to the end of the respective State duck season.
              (iv) In the area posted and shown on maps as “Mesquaki Lake No Hunting Zone,” Pool 13, Illinois, we prohibit hunting upland game from April 1 to September 30.
              (v) For hunting, you may use or possess only approved nontoxic shot shells (see § 32.2(k)) while in the field, including shot shells used for hunting wild turkey.
              (3) Big game hunting. We allow hunting of big game on designated areas of the refuge subject to the following conditions:
              (i) We prohibit big game hunting from March 16 through August 31 each year.
              (ii) In areas closed to public access on the Lost Mound Unit of Savanna District, Illinois, we allow firearm deer hunts as established by the refuge manager.
              (iii) The conditions set forth at paragraphs (r)(1)(ii) through (iv), (vi), (ix), (xi), and (xiii) and (r)(2)(v) of this section apply.
              (iv) In areas posted and shown on maps as “No Entry—Sanctuary” we allow big game hunting beginning the day after the respective State duck hunting season until big game season closure or March 15, whichever comes first. We describe these areas more fully at paragraph (r)(1)(iv) of this section.
              (v) In areas posted and shown on maps as “Area Closed” and “Area Closed—No Motors,” we allow big game hunting beginning the day after the respective State duck hunting season until big game season closure or March 15, whichever comes first. In areas also marked “Area Closed—No Motors,” we prohibit the use of motors on watercraft from October 15 to the end of the respective State duck season.
              (vi) In the area posted and shown on maps as “Mesquaki Lake No Hunting Zone,” Pool 13, Illinois, we prohibit big game hunting from April 1 to September 30.
              (vii) On refuge-managed lands in Illinois, we prohibit organized drives for deer. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (r)(1)(iii) and (xi) of this section apply.
              (ii) In areas also marked “Area Closed—No Motors,” we prohibit the use of motors on watercraft from October 15 to the end of the respective State duck season.
              (iii) Commercial fishing in Spring Lake, Pool 13, Illinois, requires a Special Use Permit (FWS Form 3-1383-C) issued by the refuge or district manager (see § 31.13 of this chapter).
              (s) Windom Wetland Management District—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the district, except that we prohibit hunting on the Worthington waterfowl production area (WPA) in Nobles County and on designated portions of the Wolf Lake WPA in Cottonwood County. The following conditions apply:
              (i) You must remove all boats, decoys, blind materials, stands, platforms, and other personal property brought onto the district at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (ii) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (2) Upland game hunting. We allow hunting of upland game on designated areas of the district, except that we prohibit hunting on the Worthington WPA in Nobles County and on designated portions of the Wolf Lake WPA in Cottonwood County. The following condition applies: The conditions set forth at paragraphs (s)(1)(i) and (ii) of this section apply.
              (3) Big game hunting. We allow hunting of big game on designated areas of the district, except that we prohibit hunting on the Worthington WPA in Nobles County and on designated portions of the Wolf Lake WPA in Cottonwood County. The following conditions apply:
              (i) We allow the use of portable stands.
              (ii) The condition set forth at paragraph (s)(1)(i) of this section applies.
              (4) Sport fishing. We allow fishing throughout the district subject to the following condition: The condition set forth at paragraph (s)(1)(i) of this section applies.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54119, Aug. 31, 2020]
            
            
              § 32.43
              Mississippi.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Bogue Chitto National Wildlife Refuge. Refer to § 32.37(g) for regulations.
              (b) Coldwater River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory ducks, geese, mergansers, coot, rails, snipe, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) All hunters age 16 and older must possess a State-issued North Mississippi NWR hunting permit (code 606, available from the Mississippi Department of Wildlife, Fisheries, and Parks). While hunting on the refuge, all persons age 15 and younger (“youth hunter”) must be in the presence and under the direct supervision of a licensed or exempt hunter age 21 or older. A hunter supervising a youth hunter must hold all required licenses and permits.
              (ii) Hunters may enter the refuge at 4 a.m. and must exit the refuge no later than 12 p.m. (noon).
              (iii) We allow hunting of migratory game birds, including under the Light Goose Conservation Order, only on Wednesdays, Saturdays, and Sundays.
              (iv) Each hunter must obtain a daily Migratory Bird Hunt Report (FWS Form 3-2361). You must display the card in plain view on the dashboard of your vehicle so that the State-issued license number is readable. Prior to leaving the refuge, you must complete the reverse side of the card and deposit it at one of the refuge information stations. Include all game harvested, and if you harvest no game, report “0.” We prohibit hunters possessing more than one Migratory Bird Hunt Report at a time.
              (v) It is unlawful to hunt from or shoot into the 100-foot (30.5-meter) zone along either side of designated roads and parking lots.
              (vi) We allow the use of dogs on the refuge when hunting migratory game birds.
              (vii) You must remove decoys, blinds, boats, other personal property, and litter from the hunting area following each morning's hunt (see §§ 27.93 and 27.94 of this chapter).
              (viii) We allow no more than 25 shotshells per person in the field.
              (ix) We allow the take of beavers, coyotes, nutria, and feral hog during daylight hours only during any open season with weapons and ammunition legal for that season.
              (2) Upland game hunting. We allow hunting of quail, squirrel, and rabbit on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i), (ii), (v), and (ix) of this section apply.
              (ii) All hunters using shotguns for small game must use approved nontoxic shot (see § 32.2(k)).
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i), (ii), (iv) (substitute Big Game Harvest Report [FWS Form 3-2359] for Migratory Bird Hunt Report [FWS Form 3-2361]), and (vi) of this section apply.
              (ii) We prohibit dogs while hunting deer. We allow the use of dogs to hunt feral hog during designated hog seasons.
              (iii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (iv) We prohibit hunting or shooting across any open, fallow, or planted field from ground level or on or across any public road, public highway, railroad, or their rights-of-way during all general gun and primitive weapon hunts.
              (v) Hunters may erect portable deer stands 2 weeks prior to the opening of archery season on the refuge and must remove them (see § 27.93 of this chapter) by January 31.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit possession or use of jugs, seines, nets, hand-grab baskets, slat traps/baskets, or any other similar devices.
              (ii) We allow trotlines, yo-yos, limb lines, crawfish traps, or any other similar devices for recreational use only, and you must tag or mark them with waterproof ink, legibly inscribed or legibly stamped on the tag with your State fishing license number. You must attend these devices a minimum of once daily. If you are not going to attend these devices, you must remove them from the refuge (see § 27.93 of this chapter).
              (iii) We allow crawfishing.
              (c) Dahomey National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, merganser, coot, rail, snipe, woodcock, and dove on designated areas of the refuge subject to the following conditions:
              (i) All hunters age 16 and older must possess a North Mississippi NWR hunting permit (code 606, available from the Mississippi Department of Wildlife, Fisheries, and Parks). While hunting on the refuge, all persons age 15 and younger (“youth hunter”) must be in the presence and under the direct supervision of a licensed or exempt hunter at age 21 or older (“licensed hunter”). A hunter supervising a youth hunter must hold all required licenses and permits.
              (ii) Hunters may enter the refuge at 4 a.m. and must exit the refuge no later than 2 hours after legal sunset except during raccoon and frog hunts.
              (iii) We allow hunting of waterfowl (ducks, teal, mergansers, coots, and geese), rail and snipe, including under the Light Goose Conservation Order, only on Wednesdays, Saturdays, and Sundays ending at 12 p.m. (noon).
              (iv) Each hunter must obtain a daily Migratory Bird Hunt Report (FWS Form 3-2361). You must display the card in plain view on the dashboard of your vehicle so that the State-issued license number is readable. Prior to leaving the refuge, you must complete the card and deposit it at one of the refuge information stations. Include all game harvested, and if you harvest no game, report “0.” We prohibit hunters possessing more than one Migratory Bird Hunt Report at a time.
              (v) It is unlawful to hunt from or shoot into the 100-foot (30.5-meter) zone along either side of designated roads and parking lots.
              (vi) We allow the use of dogs on the refuge when hunting migratory game birds and upland game. We prohibit the use of dogs during big game hunts.

              (vii) You must remove decoys, blinds, boats, other personal property, and litter from the hunting area following each morning's hunt (see §§ 27.93 and 27.94 of this chapter).
              
              (viii) We allow no more than 25 shotshells per person in the field.
              (ix) We allow the take of coyote, beaver, nutria, and feral hog incidental to other lawful hunting using legal methods of take.
              (2) Upland game hunting. We allow hunting of quail, squirrel, rabbit, and raccoon on designated areas of the refuge subject to the following conditions:
              (i) You must possess a valid general Special Use Permit (FWS Form 3-1383-G) to hunt raccoon on the refuge.
              (ii) Each hunter must obtain a daily Upland/Small Game/Furbearer Report (FWS Form 3-2362). You must display the card in plain view on the dashboard of your vehicle so that the State-issued license number is readable. Prior to leaving the refuge, you must complete the card and deposit it at one of the refuge information stations. Include all game harvested, and if you harvest no game, report “0.” We prohibit hunters possessing more than one Upland/Small Game/Furbearer Report at a time.
              (iii) The conditions set forth at paragraphs (c)(1)(i), (ii), (v) and (ix) of this section apply.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) Each hunter must obtain a daily Big Game Harvest Report (FWS Form 3-2359). You must display the card in plain view on the dashboard of your vehicle so that the State-issued license number is readable. Prior to leaving the refuge, you must complete the card and deposit it at one of the refuge information stations. Include all game harvested, and if you harvest no game, report “0.” We prohibit hunters possessing more than one Big Game Harvest Report at a time.
              (ii) The conditions set forth at paragraphs (c)(1)(i), (ii), (v), and (ix) of this section apply.
              (iii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (iv) We prohibit hunting or shooting across any open, fallow, or planted field.
              (v) We allow valid permit holders to possess and hunt from one portable stand or blind on the refuge. You must clearly label your stand or blind with your State license/sportsmen's identification number. Stands left in the area do not reserve the hunting locations. You may place stands up to 7 days prior to the hunt, and you must remove them within 7 days after the refuge's deer season closes (see § 27.93 of this chapter). We prohibit the placement of ground blinds within mowed trails.
              (vi) Hunters using a climbing tree stand must use a fall-arrest system manufactured to Treestand Manufacturer's Association standards.
              (vii) We prohibit the use of buckshot on the refuge.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit the use or possession of alcoholic beverages while fishing.
              (ii) We prohibit possession or use of jugs, seines, nets, hand-grab baskets, slat traps/baskets, or any other similar devices.
              (iii) We prohibit commercial fishing of any kind.
              (iv) We only allow trotlines, yo-yos, limb lines, crawfish traps, or any other similar devices and only for recreational use. You must tag or mark these devices with the angler's State fishing license number written with waterproof ink, legibly inscribed or legibly stamped on the tag. You must attend these devices a minimum of once every 24 hours. When not attended, you must remove these devices from the refuge (see § 27.93 of this chapter).
              (v) We allow frogging and crawfishing.
              (d) Grand Bay National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and mourning dove on designated areas of the refuge subject to the following conditions:

              (i) Hunters must remove all decoys, blind material, and harvested waterfowl from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              
              (ii) You must only use portable or temporary blinds.
              (iii) We only allow the use of dogs when waterfowl hunting. We require all dogs to wear a collar displaying the owner's contact information.
              (iv) Each hunter must possess and carry a valid, signed copy of the refuge hunting brochure (signed brochure) while participating in refuge hunts.
              (2) Upland game hunting. We allow hunting of squirrel on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (d)(1)(iv) of this section applies.
              (ii) We only allow .22 caliber rimfire.
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (d)(1)(iv) of this section applies.
              (ii) We only allow hunting with bow and arrow. We prohibit firearms.
              (iii) We allow portable and climbing tree stands. Hunters must remove tree stands from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (iv) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) [Reserved]
              (e) Hillside National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, merganser, coot, and dove on designated areas of the refuge subject to the following conditions:
              (i) Each person age 16 or older hunting or fishing must possess a valid Theodore Roosevelt Complex Annual Public Use Permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (ii) All youth hunters age 15 and younger must be in the presence and direct supervision of a Mississippi licensed or exempt hunter, age 21 or older. One adult may supervise no more than one youth hunter.
              (iii) Before hunting or fishing, all participants must display their Daily Visitor Information/Harvest Report Card (Big Game Harvest Report, FWS Form 3-2359) in plain view in their vehicle so that the State-issued license number is readable. You must return all cards upon completion of the activity and before leaving the refuge.
              (iv) We prohibit all other public use on the refuge during the muzzleloader deer and limited draw turkey hunts.
              (v) Valid permit holders may incidentally take opossum, coyote, beaver, bobcat, and nutria in any refuge hunt season with weapons legal for that hunt. Valid permit holders may incidentally take feral hog during deer and turkey hunts only.
              (vi) We prohibit hunting or shooting into a 100-foot (30.5-meter) zone along either side of pipelines, power line rights-of-way, designated roads, and trails, and around parking lots. It is considered hunting if you have a loaded weapon, if you have a nocked arrow while bow hunting, or if you are in an elevated tree stand or ground blind with a means to take, within these areas.
              (vii) Hunters must remove all decoys, blind material, and harvested waterfowl from the area no later than 1 p.m. each day (see § 27.93 of this chapter).
              (viii) We allow the use of dogs for retrieving migratory birds.
              (ix) We allow goose, duck, merganser, and coot hunting beginning 1/2 hour before legal sunrise until 12 p.m. (noon).
              (x) We do not open for early teal season.
              (xi) We limit waterfowl hunters to 25 shotshells per person in the field.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, quail, raccoon, opossum, coyote, beaver, bobcat, and nutria on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (e)(1)(i) through (vi) of this section apply.
              (ii) We allow the use of dogs for hunting squirrel, raccoon, and quail, and for the February rabbit hunt.
              (iii) Beginning the first day after the deer muzzleloader hunt, we prohibit entry into the Turkey Point area until March 1.
              (3) Big game hunting. We allow hunting of white-tailed deer, turkey, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (e)(1)(i) through (vi) and (e)(2)(iii) of this section apply.
              (ii) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (iii) Hunting or shooting within or adjacent to open fields and tree plantations less than 5 feet (1.5 meters (m)) in height must be from a stand a minimum of 10 feet (3 m) above the ground.
              (iv) The refuge brochure provides deer check station locations and requirements. Prior to leaving the refuge, you must check all harvested deer at the nearest self-service check station (Big Game Harvest Report, FWS Form 3-2359) following the posted instructions.
              (v) Hunters may possess and hunt from only one stand or blind. Hunters may place a deer stand or blind 48 hours prior to a hunt and must remove it within 48 hours after each designated hunt (see § 27.93 of this chapter), with the exception of closed areas where special regulations apply.
              (vi) During designated muzzleloader hunts, we allow archery equipment and muzzleloaders loaded with a single projectile; we prohibit breech-loading firearms of any type.
              (vii) Turkey hunting opportunities will consist of three limited draw hunts within the State season time frame. Limited draw hunts require a Limited Hunt Permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) assigned by random computer drawing. At the end of the hunt, you must return the permit with information concerning the hunt to the refuge. Failure to return this permit will disqualify the hunter for any limited hunts the next year.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (e)(1)(i), (iii), (iv), and (e)(2)(iii) of this section apply.
              (ii) We prohibit trotlines, limb lines, jugs, seines, and traps.
              (iii) We allow frogging during the State bullfrog season.
              (iv) We allow fishing in the borrow ponds along the north levee throughout the year except during the muzzleloader deer hunt.
              (v) We open all other refuge waters to fishing March 1 through November 15.
              (f) Holt Collier National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of rabbit, opossum, coyote, beaver, bobcat, and nutria on designated areas of the refuge subject to the following conditions:
              (i) Each person age 16 or older hunting or fishing must possess a valid Theodore Roosevelt Complex Annual Public Use Permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System)).
              (ii) All youth hunters age 15 and younger must be in the presence and direct supervision of a Mississippi licensed or exempt hunter, age 21 or older. One adult may supervise no more than one youth hunter.
              (iii) Before hunting or fishing, all participants must display their Daily Visitor Information/Harvest Report Card (Big Game Harvest Report, FWS Form 3-2359) in plain view in their vehicle so that the required information is readable. You must return all cards upon completion of the activity and before leaving the refuge.
              (iv) We prohibit all other public use on the refuge during the muzzleloader deer hunt.
              (v) Valid permit holders may incidentally take opossum, coyote, beaver, bobcat, and nutria in any refuge hunt season with weapons legal for that hunt. Valid permit holders may incidentally take feral hog during deer hunts only.
              (vi) We allow the use of dogs for hunting during the February rabbit hunt.

              (vii) We prohibit hunting or shooting into a 100-foot (30.5-meter (m)) zone along either side of pipelines, power line rights-of-way, designated roads, and trails, and around parking lots. It is considered hunting if you have a loaded weapon, if you have a nocked arrow while bow hunting, or if you are in an elevated tree stand or ground blind with a means to take, within these areas.
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (f)(2)(i) through (iii), (v), and (vii) of this section apply.
              (ii) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (iii) Hunting or shooting within or adjacent to open fields or tree plantations less than 5 feet (1.5 m) in height must be from a stand a minimum of 10 feet (3 m) above the ground.
              (iv) Hunters may possess and hunt from only one stand or blind. Hunters may place a deer stand or blind 48 hours prior to a hunt and must remove it within 48 hours after each designated hunt (see § 27.93 of this chapter), with the exception of closed areas where special regulations apply.
              (v) During designated muzzleloader hunts, we allow archery equipment and muzzleloaders loaded with a single projectile; we prohibit breech-loading firearms of any type.
              (4) [Reserved]
              (g) Mathews Brake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, merganser, and coot on designated areas of the refuge subject to the following conditions:
              (i) Each person age 16 or older who is hunting or fishing must possess a valid Theodore Roosevelt Complex Annual Public Use Permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (ii) All youth hunters age 15 and younger must be in the presence and direct supervision of a Mississippi licensed or exempt hunter, age 21 or older. One adult may supervise no more than one youth hunter.
              (iii) Before hunting or fishing, all participants must display their Daily Visitor Information/Harvest Report Card (Big Game Harvest Report, FWS Form 3-2359) in plain view in their vehicle so that the required information is readable. You must return all cards upon completion of the activity and before leaving the refuge.
              (iv) Valid permit holders may incidentally take opossum, coyote, beaver, bobcat, and nutria in any refuge hunt season with weapons legal for that hunt. Valid permit holders may incidentally take feral hog during deer hunts only.
              (v) We prohibit hunting or shooting into a 100-foot (30.5 meter (m)) zone along either side of pipelines, power line rights-of-way, designated roads, and trails, and around parking lots. It is considered hunting if you have a loaded weapon, if you have a nocked arrow while bow hunting, or if you are in an elevated tree stand or ground blind with a means to take, within these areas.
              (vi) Hunters must remove all decoys, blind material, boats, and harvested waterfowl from the area no later than 1 p.m. each day (see § 27.93 of this chapter).
              (vii) We allow the use of dogs for retrieving migratory birds.
              (viii) We allow goose, duck, merganser, and coot hunting beginning 1/2 hour before legal sunrise until 12 p.m. (noon).
              (ix) We do not open for early teal season.
              (x) We allow hunting during open State seasons. The first 2 days of the season and all weekends, with the exception of youth weekends, are limited draw hunts. These hunts require a Limited Hunt Permit (FWS Form 3-2439, Hunt Application—National Refuge System) assigned by random computer drawing. At the end of the hunt, you must return the permit with information concerning your hunt. If you fail to return this permit, you will not be eligible for any limited hunts the next year.
              (xi) We limit waterfowl hunters to 25 shotshells per person in the field.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, raccoon, opossum, coyote, beaver, bobcat, and nutria on designated areas of the refuge subject to the following conditions:
              
              (i) The conditions set forth at paragraphs (g)(1)(i) through (v) of this section apply.
              (ii) We allow the use of dogs for hunting squirrel and raccoon, and for the February rabbit hunt.
              (iii) Beginning the day before waterfowl season, we restrict hunting to the waterfowl hunt area.
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(i) through (v) and (g)(2)(iii) of this section apply.
              (ii) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (iii) Hunting or shooting within or adjacent to open fields or tree plantations less than 5 feet (1.5 m) in height must be from a stand a minimum of 10 feet (3 m) above the ground.
              (iv) The refuge brochure provides deer check station dates, locations, and requirements. Prior to leaving the refuge, you must check all harvested deer at the nearest self-service check station following the posted instructions.
              (v) Hunters may possess and hunt from only one stand or blind. Hunters may place a deer stand or blind 48 hours prior to a hunt and must remove it within 48 hours after each designated hunt (see § 27.93 of this chapter), with the exception of closed areas where special regulations apply.
              (vi) We allow archery hunting October 1 through January 31.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(i) and (iii) of this section apply.
              (ii) We prohibit trotlines, limb lines, jugs, seines, and traps.
              (iii) We allow frogging during the State bullfrog season.
              (iv) We open refuge waters to fishing throughout the year, except in the waterfowl sanctuary, which is closed one day prior to the beginning of waterfowl season until March 1.
              (h) Morgan Brake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, merganser, and coot on designated areas of the refuge subject to the following conditions:
              (i) Each person age 16 or older who is hunting or fishing must possess a valid Theodore Roosevelt Complex Annual Public Use Permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (ii) All youth hunters age 15 and younger must be in the presence and direct supervision of a Mississippi licensed or exempt hunter, age 21 or older. One adult may supervise no more than one youth hunter.
              (iii) Before hunting or fishing, all participants must display their Daily Visitor Information/Harvest Report Card (Big Game Harvest Report, FWS Form 3-2359) in plain view in their vehicle so that the required information is readable. You must return all cards upon completion of the activity and before leaving the refuge.
              (iv) We prohibit all other public use on the refuge during the muzzleloader deer hunt.
              (v) Valid permit holders may incidentally take opossum, coyote, beaver, bobcat, and nutria in any refuge hunt season with weapons legal for that hunt. Valid permit holders may incidentally take feral hog during deer hunts only.
              (vi) We prohibit hunting or shooting into a 100-foot (30.5-meter (m)) zone along either side of pipelines, power line rights-of-way, designated roads, and trails, and around parking lots. It is considered hunting if you have a loaded weapon, if you have a nocked arrow while bow hunting, or if you are in an elevated tree stand or ground blind with a means to take, within these areas.
              (vii) Hunters must remove all decoys, blind material, and harvested waterfowl from the area no later than 1 p.m. each day (see § 27.93 of this chapter).
              (viii) We allow the use of dogs for retrieving migratory birds.

              (ix) We allow goose, duck, merganser, and coot hunting beginning 1/2 hour before legal sunrise until 12 p.m. (noon).
              
              (x) We do not open for early teal season.
              (xi) We limit waterfowl hunters to 25 shotshells per person in the field.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, quail, raccoon, opossum, coyote, beaver, bobcat, and nutria on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (h)(1)(i) through (vi) of this section apply.
              (ii) We allow the use of dogs for hunting squirrel, quail, and raccoon, and for the February rabbit hunt.
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (h)(1)(i) through (vi) of this section apply.
              (ii) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (iii) Hunting or shooting within or adjacent to open fields or tree plantations less than 5 feet (1.5 m) in height must be from a stand a minimum of 10 feet (3 m) above the ground.
              (iv) The refuge brochure provides deer check station locations and requirements. Prior to leaving the refuge, you must check all harvested deer at the nearest self-service check station (Big Game Harvest Report, FWS Form 3-2359) following the posted instructions.
              (v) Hunters may possess and hunt from only one stand or blind. Hunters may place a deer stand or blind 48 hours prior to a hunt and must remove it within 48 hours after each designated hunt (see § 27.93 of this chapter), with the exception of closed areas where special regulations apply.
              (vi) During designated muzzleloader hunts, we allow archery equipment and muzzleloaders loaded with a single projectile; we prohibit breech-loading firearms of any type.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (h)(1)(i), (iii), and (iv) of this section apply.
              (ii) We prohibit trotlines, limb lines, jugs, seines, and traps.
              (iii) We allow frogging during the State bullfrog season.
              (iv) We open refuge waters to fishing March 1 through November 15, except Providence Ponds, which are closed 1 day prior to the beginning of waterfowl season until March 1.
              (i) Panther Swamp National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, merganser, coot, and dove on designated areas of the refuge subject to the following regulations:
              (i) Each person age 16 or older who is hunting or fishing must possess a valid Theodore Roosevelt Complex Annual Public Use Permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (ii) All youth hunters age 15 and younger must be in the presence and direct supervision of a Mississippi licensed or exempt hunter, age 21 or older. One adult may supervise no more than one youth hunter.
              (iii) Before hunting or fishing, all participants must display their Daily Visitor Information/Harvest Report Card (Big Game Harvest Report, FWS Form 3-2359) in plain view in their vehicle so that the required information is readable. You must return all cards upon completion of the activity and before leaving the refuge.
              (iv) We prohibit all other public use on the refuge during all limited draw hunts.
              (v) Valid permit holders may incidentally take opossum, coyote, beaver, bobcat, and nutria in any refuge hunt season with weapons legal for that hunt. Valid permit holders may incidentally take feral hog during deer and turkey hunts only.

              (vi) We prohibit hunting or shooting into a 100-foot (30-meter (m)) zone along either side of pipelines, power line rights-of-way, designated roads, and trails, and around parking lots. It is considered hunting if you have a loaded weapon, if you have a nocked arrow while bow hunting, or if you are in an elevated tree stand or ground blind with a means to take, within these areas.
              (vii) Hunters must remove all decoys, blind material, and harvested waterfowl from the area no later than 1 p.m. each day (see § 27.93 of this chapter).
              (viii) We allow the use of dogs for retrieving migratory birds.
              (ix) We allow goose, duck, merganser, and coot hunting beginning 1/2 hour before legal sunrise until 12 p.m. (noon).
              (x) Beginning December 15 through March 1, we prohibit all entry into the Lower Twist and Carter Ponds area.
              (xi) During the State waterfowl season (except early teal season), waterfowl hunting in Unit 1 will be on Mondays, Tuesdays, and Wednesdays. Waterfowl hunting in Unit 2 will be on Fridays, Saturdays, and Sundays (see refuge brochure for details).
              (xii) We limit waterfowl hunters to 25 shotshells per person in the field.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, quail, raccoon, opossum, coyote, beaver, bobcat, and nutria on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (i)(1)(i) through (vi) and (x) of this section apply.
              (ii) We allow the use of dogs for hunting squirrel, quail, and raccoon, and for the February rabbit hunt.
              (3) Big game hunting. We allow hunting of white-tailed deer, turkey, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (i)(1)(i) through (vi) and (x) of this section apply.
              (ii) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (iii) Hunting or shooting within or adjacent to open fields or tree plantations less than 5 feet (1.5 m) in height must be from a stand a minimum of 10 feet (3 m) above the ground.
              (iv) The refuge brochure provides deer check station locations and requirements. Prior to leaving the refuge, you must check all harvested deer at the nearest self-service check station (Big Game Harvest Report, FWS Form 3-2359) following the posted instructions.
              (v) Hunters may possess and hunt from only one stand or blind. Hunters may place a deer stand or blind 48 hours prior to a hunt and must remove it within 48 hours after each designated hunt (see § 27.93 of this chapter), with the exception of closed areas where special regulations apply.
              (vi) During designated muzzleloader hunts, we allow archery equipment and muzzleloaders loaded with a single projectile; we prohibit breech-loading firearms of any type.
              (vii) We allow only shotguns with approved nontoxic shot (see § 32.2(k)) and archery equipment for turkey hunting.
              (viii) Limited draw hunts require a Limited Hunt Permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) assigned by random computer drawing. At the end of the hunt, you must return the permit with information concerning the hunt to the refuge. Failure to return this permit will disqualify the hunter for any limited hunts the next year.
              (ix) We hold limited draw hunts for persons with disabilities in November, December, and/or January. We will make hunt dates and permit application procedures (electronic form) available at the Theodore Roosevelt Complex headquarters.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (i)(1)(i), (iii), (iv), and (x) of this section apply.
              (ii) We prohibit trotlines, limb lines, jugs, seines, and traps.
              (iii) We allow frogging during the State bullfrog season.
              (j) Sam D. Hamilton Noxubee National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, woodcock, and coot on designated areas of the refuge subject to the following conditions:
              
              (i) You must purchase a refuge waterfowl permit (Waterfowl Lottery Application; FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) for waterfowl hunting. No more than two companions may accompany each permitted hunter, and we do not require these companions to purchase permits. Permits are nontransferable and only issued to hunters ages 16 and older. Permit holders can hunt as standby hunters for any date for which waterfowl hunting is open. Youth hunters age 15 and younger are not required to obtain a refuge waterfowl permit and can obtain a free permit from the refuge's office.
              (ii) You must remove all decoys, blind material, and harvested game from the refuge by 1 p.m. each day (see §§ 27.93 and 27.94 of this chapter).
              (iii) All youth hunters age 15 and younger must remain within sight and normal voice contact of an adult age 21 or older. One adult may supervise not more than two youth hunters.
              (iv) All waterfowl hunters must check-in before the day's hunt, and check-out at the end of the day's hunt (no later than 1 p.m.), at the refuge's duck check station.
              (v) We limit waterfowl hunters to 25 shotshells per person.
              (vi) Hunters must remove all personal property at the end of each day's hunt from the Noxubee Wilderness Area (see §§ 27.93 and 27.94 of this chapter). Outside the Noxubee Wilderness Area, hunters may leave tree stands labeled with the hunter's State hunting license number used for deer hunting.
              (vii) During the deer firearm (primitive or modern gun) hunts, any person hunting species other than waterfowl, accompanying another person hunting species other than waterfowl, or walking off-trail within areas open to deer hunting must wear at least 500 square inches (3,226 square centimeters (cm)) of unbroken fluorescent-orange material visible above the waistline as an outer garment at all times. When occupied, ground blinds must display a minimum of 400 square inches (2,581 square cm) of unbroken fluorescent-orange material.
              (viii) We allow the use of dogs for retrieval of migratory and upland game only.
              (ix) We require all hunters and anglers to record hours active and game harvested using the Visitor Check-In Permit and Report (FWS Form 3-2405).
              (x) We require all users to possess and display a valid Entrance Pass. You may use a current Federal Recreational Lands Pass or valid Federal Migratory Bird Hunting and Conservation Stamp (Federal Duck Stamp) as the Entrance Pass.
              (xi) Waterfowl hunters must stay within 100 feet (30.5 meters (m)) of the assigned hunt location. You may exceed 100 feet (30.5 m) when retrieving downed birds.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, quail, opossum, raccoon, coyote, beaver, and nutria on designated areas of the refuge subject to the following conditions:
              (i) When waterfowl hunting is actively taking place, we prohibit all public use other than waterfowl hunting within the designated areas for waterfowl hunting.
              (ii) We allow raccoon and opossum hunting between the hours of legal sunset and legal sunrise.
              (iii) The conditions set forth at paragraphs (j)(1)(iii) and (vi) through (x) of this section apply.
              (iv) You may take incidental species (coyote, beaver, nutria, and feral hog) during any hunt with those weapons legal during those hunts.
              (v) We require bobwhite quail and rabbit hunters to wear at least a solid hunter orange vest or cap.
              (3) Big game hunting. We allow hunting of white-tailed deer, turkey, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (j)(1)(iii) and (vi) through (x) and (j)(2)(i) and (iv) of this section apply.
              (ii) You must purchase a refuge quota deer permit (Quota Deer Hunt Application; FWS Form 3- 2439, Hunt Application—National Wildlife Refuge System). Permits are nontransferable. Youth hunters age 15 and younger are not required to a purchase a refuge quota deer permit and can obtain a free permit from the refuge's office.

              (iii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (iv) You may place one portable tree stand or ground blind for deer hunting on the refuge only during the open deer season. You must clearly label the stand or blind with your State hunting license number. When not in use and left on the refuge, you must place stands in a non-hunting position at ground level.
              (v) While climbing a tree, installing a tree stand that uses climbing aids, or hunting from a tree stand on the refuge, you must use a fall-arrest system (full body harness) that is manufactured to the Treestand Manufacturer's Association standards.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) The general sport fishing, boating, and bow fishing season extends from March 1 through October 31, except that we open the shoreline of Bluff Lake from the Bluff Lake Boardwalk to the visitor center, the entire Noxubee River, and all borrow pit areas along Highway 25 to fishing year-round.
              (ii) The conditions set forth at paragraphs (j)(1)(ix) and (x) and (j)(2)(i) of this section apply.
              (iii) Anglers must keep boat travel at idle speed, and they must not create a wake when moving.
              (iv) We prohibit limb lines, jug fishing, trotlines, snag lines, and hand grappling in Ross Branch, Bluff, and Loakfoma Lakes, as well as in areas within 100 yards of refuge water and transportation structures.
              (v) When left unattended, anglers must tag fishing gear with their State fishing license number. Anglers must check all gear within 24 hours each day or remove these devices (see § 27.93 of this chapter).
              (vi) We allow trotlining on the refuge subject to the following conditions:
              (A) Anglers must label each end of the trotline floats with the owner's State fishing license number.
              (B) We limit trotlines to one line per person, and we allow no more than two trotlines per boat.
              (C) Anglers must tend all trotlines every 24 hours, and must remove them when not in use (see § 27.93 of this chapter).
              (D) Trotlines must possess at least 6-inch (15.2-cm) cotton string leads.
              (vii) We allow jug fishing on the refuge subject to the following conditions:
              (A) Anglers must label each jug with their State fishing license number.
              (B) Anglers must check all jugs every 24 hours, and must remove them when not in use (see § 27.93 of this chapter).
              (viii) We prohibit bow fishing after legal sunset.
              (ix) We prohibit fishing tournaments on all refuge waters.
              (x) We prohibit the taking of frogs, turtles, and crawfish (see § 27.21 of this chapter).
              (xi) We prohibit using nets of any type to capture free-roaming fish or wildlife. You may use a fishing net to recover fish caught by hook and line.
              (xii) Outside the Noxubee Wilderness Area, anglers may leave trotlines and jugs used for fishing overnight if they are labled with the angler's State fishing license number.
              (k) St. Catherine Creek National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting on Butler Lake, Salt Lake, and Gillard Lake from 1/2 hour before legal sunrise until 12 p.m. (noon) on Wednesdays, Saturdays, and Sundays.
              (ii) We require that all hunters and anglers age 16 and older purchase an Annual Public Use Permit (electronic form). We require the refuge user to sign, certifying that you understand and will comply with all regulations, and carry this permit at all times while on the refuge.
              (iii) Hunters must remove harvested waterfowl, temporary blinds, and decoys used for duck hunting by 1 p.m. each day (see § 27.93 of this chapter).
              (iv) We allow only portable blinds.
              (v) Hunters only may enter the refuge no earlier than 4 a.m. and must exit the refuge by 2 hours after legal sunset.

              (vi) We allow no more than 25 shotshells per person in the field.
              
              (vii) We prohibit hunting within 150 feet (45 meters) of any petroleum facility or equipment, or refuge residences and buildings.
              (viii) We prohibit the use of handguns for hunting on the refuge.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, raccoon, opossum, beaver, nutria, and coyote in designated areas of the refuge subject to the following conditions:
              (i) We only allow hunting shotguns, .22 caliber rimfire rifles or smaller, and muzzle-loading rifles under .38 caliber shooting patched round balls. We prohibit the possession of hunting with slugs, buckshot, or rifle hunting ammunition larger than .22 rimfire.
              (ii) You must wear a hunter-orange hat and upper garment when hunting in open fields or reforested areas.
              (iii) We allow raccoon hunting only during the month of February from legal sunset to legal sunrise with the following conditions:
              (A) We require the use of dogs.
              (B) You may use only .22 caliber rimfire rifles for hunting.
              (iv) We allow the incidental take of raccoon, feral hog, beaver, nutria, and coyote when hunting migratory birds, upland game, big game species with firearms and archery equipment authorized for use.
              (v) The conditions set forth at paragraphs (k)(1)(ii) and (iv) through (vii) of this section apply.
              (3) Big game hunting. We allow hunting of deer, lottery youth turkey, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) We allow only still hunting.
              (ii) Hunters may take only one deer per day.
              (iii) You must wear a minimum of 500 square inches (3,226 square centimeters) of unbroken hunter orange as the outermost layer of clothing on the chest and back, and a hat or cap of unbroken hunter orange. You must wear the solid-hunter-orange items while in the field.
              (iv) While hunting, all persons age 16 and younger must be in the presence and under direct supervision of a licensed or exempt hunter age 21 or older.
              (v) Youth gun hunts (ages 10 to 15) for deer and waterfowl will coincide with designated State youth hunts each year. Youth deer hunters may use any weapon deemed legal by the State except for buckshot, which we prohibit.
              (vi) You may place stands up to 2 days prior to established hunting season dates, and you must remove them no more than 2 days after the hunting season closes (see § 27.93 of this chapter). You must mark your stand with your State hunting license identification number. We allow each hunter one portable stand or blind on the refuge.
              (vii) Refuge users must check all deer (name) taken prior to leaving the refuge at one of the self-clearing check stations indicated on the map in the refuge public use brochure.
              (viii) The conditions set forth at paragraphs (k)(1)(ii) and (iv) through (vii) and (k)(2)(iv) of this section apply.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow sport fishing from February 1 through November 15. On those days, you may fish from 30 minutes before legal sunrise to 30 minutes after legal sunset only.
              (ii) On the Sibley Unit, we prohibit motorized boats north of the Ring Levee. Anglers may hand-launch boats in Swamp Lake during nonflood conditions.
              (iii) An adult age 21 or older must supervise youth age 15 and younger who may fish in the Kid's Pond. We prohibit adults from fishing in this pond.
              (iv) We allow bow fishing.
              (v) We prohibit taking alligator gar.
              (vi) We prohibit crawfishing.
              (vii) We prohibit commercial fishing.
              (viii) We prohibit possession of trotline equipment, including limb lines, nets, traps, yo-yos, and/or jugs.
              (ix) The condition set forth at paragraph (k)(1)(ii) of this section applies.
              (l) Tallahatchie River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, geese, merganser, coot, rail, snipe, woodcock, and dove on designated areas of the refuge subject to the following conditions:

              (i) All hunters age 16 and older must possess a North Mississippi NWR hunting permit (code 606, available from the Mississippi Department of Wildlife, Fisheries, and Parks). While hunting on the refuge, all persons age 15 and younger (“youth hunter”) must be in the presence and under the direct supervision of a licensed or exempt hunter age 21 or older. A hunter supervising a youth hunter must hold all required licenses and permits.
              (ii) Hunters may enter the refuge at 4 a.m. and must exit the refuge no later than 2 hours after legal sunset except during raccoon and frog hunts.
              (iii) We allow hunting of waterfowl (ducks, teal, mergansers, coot, and geese), rail, and snipe, including under the Light Goose Conservation Order, only on Wednesdays, Saturdays, and Sundays ending at 12 p.m. (noon).
              (iv) Each hunter must obtain a daily Migratory Bird Hunt Report (FWS Form 3-2361). You must display the card in plain view on the dashboard of your vehicle so that the State-issued license number is readable. Prior to leaving the refuge, you must complete the card and deposit it at one of the refuge information stations. Include all game harvested, and if you harvest no game, report “0.” We prohibit hunters possessing more than one Migratory Bird Hunt Report at a time.
              (v) It is unlawful to hunt from or shoot into the 100-foot (30.5-meter) zone along either side of designated roads and parking lots.
              (vi) We allow the use of dogs on the refuge when hunting migratory game birds and upland game. We prohibit the use of dogs during big game hunts.
              (vii) You must remove decoys, blinds, boats, other personal property, and litter from the hunting area following each morning's hunt (see §§ 27.93 and 27.94 of this chapter).
              (viii) We allow no more than 25 shotshells per person in the field.
              (ix) We allow the take of beavers, coyotes, nutria, and feral hogs during daylight hours only during any open season with weapons and ammunition legal for that season.
              (2) Upland game hunting. We allow hunting of quail, squirrel, rabbit, nutria and raccoon on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (l)(1)(i), (ii), (iv) (substitute Big Game Harvest Report [FWS Form 3-2359] for Migratory Bird Hunt Report [FWS Form 3-2361]), (v), and (ix) of this section apply.
              (ii) All hunters using shotguns for small game must use approved nontoxic shot (see § 32.2(k)).
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (l)(1)(i), (ii), and (iv) (substitute Big Game Harvest Report [FWS Form 3-2359] for Migratory Bird Hunt Report [FWS Form 3-2361]) of this section apply.
              (ii) We prohibit dogs while hunting deer. We allow the use of dogs to hunt feral hog during designated hog seasons.
              (iii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (iv) We prohibit hunting or shooting across any open, fallow, or planted field.
              (v) We allow valid permit holders to possess and hunt from one portable stand or blind on the refuge. You must permanently and legibly write your State hunting license number on all stands on the refuge. Stands left on the area do not reserve the hunting locations. You may place stands up to 7 days prior to the hunt, and you must remove them no more than 7 days after the refuge's deer season closes (see § 27.93 of this chapter). Ground blinds may not be placed within mowed trails.
              (vi) Hunters using climbing tree stands must use a fall-arrest system manufactured to Treestand Manufacturer's Association standards.
              (vii) We prohibit the use of buckshot on the refuge.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit the use or possession of alcoholic beverages while fishing.

              (ii) We prohibit possession or use of jugs, seines, nets, hand-grab baskets, slat traps/baskets, or any other similar devices.
              
              (iii) We prohibit commercial fishing of any kind.
              (iv) We only allow trotlines, yo-yos, limb lines, crawfish traps, or any other similar devices for recreational use. You must tag or mark these devices with the angler's State fishing license number written in waterproof ink, legibly inscribed or legibly stamped on the tag. You must attend these devices a minimum of once every 24 hours. When not attended, you must remove them from the refuge (see § 27.93 of this chapter).
              (v) We prohibit snagging or attempting to snag fish.
              (vi) We allow frogging and crawfishing.
              (m) Yazoo National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, merganser, coot, and dove on designated areas of the refuge subject to the following conditions:
              (i) Each person age 16 or older who is hunting or fishing must possess a valid Theodore Roosevelt Complex Annual Public Use Permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (ii) All youth hunters age 15 and younger must be in the presence and direct supervision of a Mississippi licensed or exempt hunter, age 21 or older. One adult may supervise no more than one youth hunter.
              (iii) Before hunting or fishing, all participants must display their Daily Visitor Information/Harvest Report Card (Big Game Harvest Report, FWS Form 3-2359) in plain view in their vehicle so that the required information is readable. You must return all cards upon completion of the activity and before leaving the refuge.
              (iv) We prohibit all other public use on the refuge during all limited draw hunts.
              (v) Valid permit holders may incidentally take opossum, coyote, beaver, bobcat, and nutria in any refuge hunt season with weapons legal for that hunt. Valid permit holders may incidentally take feral hog during deer hunts only.
              (vi) We prohibit hunting or shooting into a 100-foot (30.5-meter (m)) zone along either side of pipelines, power line rights-of-way, designated roads, and trails, and around parking lots. It is considered hunting if you have a loaded weapon, if you have a nocked arrow while bow hunting, or if you are in an elevated tree stand or ground blind with a means to take, within these areas.
              (vii) Hunters must remove all decoys, blind material, and harvested waterfowl from the area no later than 1 p.m. each day (see § 27.93 of this chapter).
              (viii) We allow the use of dogs for retrieving migratory birds.
              (ix) We allow goose, duck, merganser, and coot hunting beginning 1/2 hour before legal sunrise until 12 p.m. (noon).
              (x) We limit waterfowl hunters to 25 shotshells per person in the field.
              (xi) Limited draw hunts require a Limited Hunt Permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) assigned by random computer drawing. At the end of the hunt, you must return the permit with information concerning that hunt to the refuge. Failure to return this permit will disqualify the hunter for any limited hunts the next year.
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, raccoon, opossum, coyote, beaver, bobcat, and nutria on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (m)(1)(i) through (vi) of this section apply.
              (ii) We allow the use of dogs for hunting squirrel and raccoon, and for the February rabbit hunt.
              (iii) We allow rabbit hunting on the Brown Tract of Theodore Roosevelt National Wildlife Refuge that is managed by Yazoo National Wildlife Refuge.
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (m)(1)(i) through (vi) and (xi) of this section apply.

              (ii) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              
              (iii) Hunting or shooting within or adjacent to open fields or tree plantations less than 5 feet (1.5 m) in height must be from a stand a minimum of 10 feet (3 m) above the ground.
              (iv) The refuge brochure provides deer check station locations and requirements. Prior to leaving the refuge, you must check all harvested deer at the nearest self-service check station (Big Game Harvest Report, FWS Form 3-2359) following the posted instructions.
              (v) Hunters may possess and hunt from only one stand or blind. Hunters may place a deer stand or blind 48 hours prior to a hunt, and must remove it within 48 hours after each designated hunt (see § 27.93 of this chapter), with the exception of closed areas where special regulations apply.
              (vi) During designated muzzleloader hunts, we allow archery equipment and muzzleloaders loaded with a single projectile; we prohibit breech-loading firearms of any type.
              (vii) Limited draw hunts require a Limited Hunt Permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) assigned by random computer drawing. At the end of the hunt, you must return the permit with information concerning the hunt to the refuge. Failure to return this permit will disqualify the hunter for any limited hunts the next year.
              (viii) We allow white-tailed deer hunting on the Brown Tract of Theodore Roosevelt National Wildlife Refuge that is managed by Yazoo National Wildlife Refuge.
              (4) [Reserved]
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54120, Aug. 31, 2020]
            
            
              § 32.44
              Missouri.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Big Muddy National Fish and Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following condition: You must remove all your blinds, boats, and decoys from the refuge each day (see § 27.93 of this chapter), except for blinds made entirely of marsh vegetation.
              (2) Upland game hunting. We allow upland game hunting on designated areas of the refuge subject to the following condition: On the 131-acre mainland unit of Boone's Crossing, we allow upland game hunting with archery methods only. On Johnson Island, we allow hunting of game animals during Statewide seasons using archery methods or shotguns using shot no larger than BB.
              (3) Big game hunting. We allow hunting of deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) We allow only portable tree stands from September 1 through January 31. Hunters must place their State Conservation number on their stands.
              (ii) On the Boone's Crossing Unit, including Johnson Island, we allow deer and turkey hunters with archery methods only.
              (iii) On the Cora Island Unit, we allow deer hunting with archery methods only. We restrict hunting for other game on this unit to shotgun only with shot no larger than BB.
              (iv) For wild turkey hunting, you may use or possess only approved nontoxic shot shells (see § 32.2(k)) while in the field.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following condition: You must operate all motorized boats at no-wake speed.
              (b) Clarence Cannon National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) You must register at the hunter sign-in/out station and record the sex and age of deer harvested on the Big Game Harvest Report (FWS Form 3-2359).
              (ii) We prohibit shooting at deer that are on any portion of the main perimeter levee.
              (iii) If you are assigned a specific blind location, you may hunt only from that location.

              (iv) We allow use of portable stands, but hunters must remove them at the end of each day (see § 27.93 of this chapter).
              (v) You must remove all boats, blinds, blind materials, stands, platforms, scaffolds, and other hunting equipment from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (4) Sport fishing. We allow fishing subject to the following conditions:
              (i) We prohibit the taking of turtle or frog (see § 27.21 of this chapter).
              (ii) We allow only boat fishing, except that we allow bank fishing during managed refuge special events.
              (iii) Anglers must remove all boats and fishing equipment at the end of each day (see § 27.93 of this chapter).
              (c) Great River National Wildlife Refuge. Refer to § 32.32(e) for regulations.
              (d) Loess Bluffs National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of light goose on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting of light geese only during the spring conservation order season.
              (ii) We require hunters to have a Special Use Permit (FWS Form 3-1383-C), and all hunters must hunt with a guide.
              (iii) We allow the guide and hunters into the hunt boundary up to 2 hours prior to legal shooting time.
              (iv) Hunting ends at 1 p.m.
              (v) We allow dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (vi) We allow portable blinds and decoys at the discretion of the guide.
              (vii) We prohibit pit blinds.
              (viii) We prohibit retrieving crippled geese outside of the hunt boundary, including adjacent private land. This includes retrieval by dogs.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of deer on designated areas of the refuge subject to the following conditions:
              (i) We require a valid State-managed hunt unit permit to hunt deer on the refuge.
              (ii) We allow only muzzleloader hunting.
              (iii) We require hunters to check in and out of the refuge.
              (iv) You must remove your stand(s) from the refuge at the end of the managed deer hunt (see § 27.93 of this chapter).
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following condition: You may take fish, amphibians, reptiles, and crustaceans only with a hand-held pole and line or rod and reel.
              (e) Middle Mississippi River National Wildlife Refuge. Refer to § 32.32(i) for regulations.
              (f) Mingo National Wildlife Refuge—(1) Migratory game bird hunting. We allow waterfowl hunting in Pool 7 and Pool 8 subject to the following conditions:
              (i) We allow the use of dogs for waterfowl hunting, provided the dogs are under the immediate control of the hunter at all times.
              (ii) We allow waterfowl hunting from 1/2 hour before legal sunrise until 1 p.m.
              (iii) You must remove boats, decoys, blinds, and blind materials brought onto the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (iv) We require hunters to go through the Missouri Department of Conservation daily draw process at Duck Creek Conservation Area to hunt in Pool 7 and Pool 8.
              (v) We require hunters to read our refuge hunting brochure that contains a hunting permit (signed brochure). We require hunters to sign and carry the permit/brochure while hunting.
              (vi) We allow the take of feral hog at any time, and bobcat when in season, while legally hunting others species on the refuge.
              (2) Upland game hunting. We allow hunting of squirrel, raccoon, and bobcat in designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (f)(1)(v) and (vi) of this section apply.
              (ii) We allow hunter access from 11/2 hours before legal shooting time until 11/2 hours after legal shooting time.

              (iii) We require that all hunters register at the hunter sign-in stations and complete an Upland Game Hunt Report (FWS Form 3-2362) located at the exit kiosks prior to exiting the refuge.
              
              (iv) We allow squirrel hunting from the State opening day until the day before the State opening of archery deer season.
              (v) Archery hunters may take squirrel, raccoon, and bobcat while in season and feral hog anytime while archery deer hunting.
              (vi) We allow raccoon hunting by special use permit during the Statewide raccoon season.
              (3) Big game hunting. We allow big game hunting in designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (f)(1)(iii), (v), and (vi) and (f)(2)(ii) of this section apply.
              (ii) We require that all hunters register at the hunter sign-in stations and complete the Big Game Harvest Report (FWS Form 3-2359) located at the exit kiosks prior to exiting the refuge.
              (iii) We allow archery hunting for deer and turkey during the fall season.
              (iv) We allow spring turkey hunting. You may only use or possess approved nontoxic shot shells (see § 32.2(k)) while in the field, including shot shells used for hunting wild turkey.
              (v) We allow archery hunting in the Expanded General Hunt Area through October 31.
              (vi) We allow portable tree stands. You may place a portable tree stand no earlier than 2 weeks before the State archery deer season, and you must remove it no later than 2 weeks after the State archery deer season (see § 27.93 of this chapter), except that in the Expanded General Hunt Area, you must remove all personal property at the end of each day (see § 27.93 of this chapter). A tree stand left on the refuge must be labeled with hunter's conservation identification number.
              (vii) We allow only one tree stand per deer hunter.
              (viii) Hunters may use boats to access the hunt area.
              (ix) We require hunters to apply for managed deer hunts through the Missouri Department of Conservation internet draw.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) Except as provided under paragraph (f)(4)(ii) of this section, we allow fishing from March 1 through September 30, from 1/2 hour before legal sunrise until 1/2 hour after legal sunset, on all refuge waters.
              (ii) We allow fishing year-round from 1/2 hour before legal sunrise to 1/2 hour after legal sunset on Red Mill Pond, Mingo River (south of Ditch 6 Road), Stanley Creed, May Pond, Fox Pond, and Ditches 1, 2, 3, 6, 10, and 11.
              (iii) We allow the use of electric trolling motors outside the Mingo Wilderness.
              (iv) We require the removal of watercraft from the refuge at the end of each day's fishing activity (see § 27.93 of this chapter).
              (v) We allow anglers to take nongame fish by nets and seines for personal use only from March 1 through September 30.
              (vi) Anglers must attend trammel and gill nets at all times and plainly label them with the angler's conservation identification (ID) number.
              (vii) We only allow the use of trotlines, throwlines, limb lines, bank lines, and jug lines from 1/2 hour before legal sunrise until 1/2 hour after legal sunset. Anglers must mark each line with their conservation ID number.
              (viii) We allow the take of common snapping turtle and soft-shelled turtle using only pole and line. We require all anglers to immediately release all alligator snapping turtles.
              (g) Swan Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl, dove, rail, snipe, and woodcock on the refuge subject to the following conditions:
              (i) We require the Missouri Department of Conservation “Green Card” while hunting waterfowl.
              (ii) We require Missouri Department of Conservation “White Cards” while dove hunting.
              (iii) You must follow designated check-in and check-out procedures.
              (iv) We only allow waterfowl hunting during designated days of the waterfowl seasons, late goose season, and Spring Conservation Order season.
              (v) We restrict hunting hours to designated times on designated units. You must remove all equipment (see § 27.93 of this chapter) and exit units by 1 p.m.

              (vi) During the Spring Conservation Order season, you may leave decoys and blinds overnight in your assigned unit.
              (vii) You may hunt only in your assigned designated area. We assign designated areas to hunters at the check station.
              (viii) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (ix) We restrict hunting units to parties no larger than four, unless otherwise designated.
              (x) We allow hand-pulled carts.
              (xi) You must park vehicles in designated parking areas.
              (xii) We prohibit hunting or shooting on, across, or within 100 feet (30.5 meters) of a service road, parking lot, or designated trail.
              (2) Upland game hunting. We allow hunting of upland game on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (g)(1)(xii) of this section applies.
              (ii) We allow shotguns, handguns, and rimfire .22 caliber rifles.
              (iii) You may not access the refuge from neighboring private or public lands.
              (iv) We restrict hunting use hours on designated hunting units.
              (3) Big game hunting. We allow hunting of deer and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(iii) and (g)(2)(iii) of this section apply.
              (ii) For wild turkey hunting, you may use or possess only approved nontoxic shot shells (see § 32.2(k)) while in the field.
              (iii) On the refuge, we allow hunting of white-tailed deer subject to the following conditions:
              (A) We require a Missouri Department of Conservation Permit, along with Missouri Department of Conservation hunter identification tags and parking permits (name/address/phone number), to hunt during the managed deer hunt.
              (B) You must participate in a pre-hunt orientation for managed deer hunts.
              (C) You must hunt in designated areas during designated times.
              (D) We allow entry onto the refuge 1 hour prior to shooting hours during managed deer hunts. You must be off the refuge 1 hour after shooting hours, unless the refuge manager or designee has given you permission to stay on the refuge until a later time.
              (E) We prohibit shooting from, across, or within 100 feet (30.5 meters (m)) of a service road, public road, parking lot, or designated trail unless authorized by the refuge manager.
              (F) We allow use of portable tree stands and blinds during managed deer hunts, and you must remove them at designated times (see § 27.93 of this chapter). You must attach your conservation identification number to all stands and blinds. During managed firearms hunts, you must mark enclosed hunting blinds and stands with hunter orange visible from all sides.
              (G) During special hunts, one nonhunting assistant may accompany youth or hunters with disabilities.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing on the refuge only during refuge open hours.
              (ii) The Taylor Point area of Elk Creek is open to fishing year-round during daylight hours. Anglers may access this area by a refuge road (FHWA Route 100) off of State Highway E.
              (iii) We allow only nonmotorized boats on refuge waters, except that anglers may use motor boats on the Silver Lake impoundment. No wake applies to all waters on the refuge.
              (iv) Anglers must remove all boats from the refuge at the end of each day (see § 27.93 of this chapter).
              (h) Two Rivers National Wildlife Refuge. Refer to § 32.32(k) for regulations.
            
            
              § 32.45
              Montana.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Benton Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, swan, and coot in designated areas of the refuge subject to the following conditions:
              
              (i) We allow hunters to enter and remain in open hunting areas 2 hours before legal sunrise until 2 hours after legal sunset.
              (ii) Hunters with a documented mobility disability may reserve an accessible blind in advance by contacting the refuge office.
              (2) Upland game hunting. We allow hunting of pheasant, sharp-tailed grouse, and gray partridge in designated areas of the refuge subject to the following condition: The condition set forth at paragraph (a)(1)(i) of this section applies.
              (3) [Reserved]
              (4) Sport fishing. We allow fishing on designated areas of the refuge.
              (b) Benton Lake Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district.
              (2) Upland game hunting. We allow the hunting of coyote, skunk, red fox, raccoon, hare, rabbit, and tree squirrel on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district.
              (4) Sport fishing. We allow sport fishing on designated areas of the district.
              (c) Black Coulee National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, swan, sandhill crane, and mourning dove on designated areas of the refuge subject to the following condition: You must remove all boats, decoys, portable blinds, other personal property, and any materials brought onto the refuge for blind construction by legal sunset each day (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow hunting of pheasant, sharp-tailed grouse, sage grouse, gray partridge, fox, and coyote on designated areas of the refuge subject to the following condition: Fox and coyote hunters may only use centerfire rifles, rimfire rifles, or shotguns with approved nontoxic shot (see § 32.2(k)).
              (3) Big game hunting. We allow big game hunting on designated portions of the refuge subject to the following conditions:
              (i) We allow hunters to leave portable tree stands, portable blinds, and freestanding elevated platforms on the refuge from August 15 through December 15.
              (ii) You must visibly mark portable tree stands, portable blinds, and freestanding elevated platforms with your automated licensing system (ALS) number.
              (4) [Reserved]
              (d) Bowdoin National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, swan, sandhill crane, and mourning dove on designated areas of the refuge.
              (2) Upland game hunting. We allow hunting of pheasant, sharp-tailed grouse, sage grouse, gray partridge, fox, and coyote on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a refuge Special Use Permit (FWS Form 3-1383-G) to hunt fox and coyotes.
              (ii) Fox and coyote hunters may only use centerfire rifles, rimfire rifles, or shotguns with approved nontoxic shot (see § 32.2(k)).
              (iii) Any person hunting or accompanying a hunter must wear a minimum of 400 square inches (2,581 square centimeters) of hunter orange (fluorescent) material above the waist, visible at all times.
              (3)-(4) [Reserved]
              (e) Bowdoin Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district.
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district subject to the following conditions:
              (i) You may leave portable tree stands, portable blinds, and freestanding elevated platforms on waterfowl production areas (WPAs) from August 15 through December 15.
              (ii) You must label portable tree stands, portable blinds, and freestanding elevated platforms with your automated licensing system (ALS) number. The label must be legible from the ground.

              (iii) We only allow the use of archery, muzzleloader (as governed by State regulations), or shotgun on the McNeil Slough WPA and Hammond WPA.
              (4) Sport fishing. We allow sport fishing on designated areas of the district.
              (f) Charles M. Russell National Wildlife Refuge—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the refuge.
              (2) Upland game hunting. We allow hunting of upland game birds, turkey, and coyote on designated areas of the refuge subject to the following condition: We allow coyote hunting from the first day of antelope rifle season through March 1 annually.
              (3) Big game hunting. We allow hunting of big game on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of portable blinds and stands.
              (ii) We limit each hunter to three stands or blinds. The hunter must have their automated licensing system (ALS) number visibly marked on the stand(s) or blind(s).
              (iii) You may install portable stands and blinds no sooner than August 1, and you must remove them by December 15 of each year (see § 27.93 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (g) Charles M. Russell Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following condition: You must remove all watercraft and personal equipment following each day of hunting (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game bird hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district subject to the following condition: You must remove your tree stand(s) from the refuge after each day's hunt (see § 27.93 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the district subject to the following condition: Anglers must remove all motor boats and other personal equipment at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (h) Creedman Coulee National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, swan, sandhill crane, and mourning dove on designated areas of the refuge.
              (2) Upland game hunting. We allow hunting of pheasant, sharp-tailed grouse, sage grouse, gray partridge, fox, and coyote on designated areas of the refuge.
              (3) Big game hunting. We allow big game hunting on designated areas of the refuge.
              (4) [Reserved]
              (i) Hailstone National Wildlife Refuge—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the refuge.
              (2) Upland game hunting. We allow only upland game bird hunting on designated areas of the refuge.
              (3)-(4) [Reserved]
              (j) Hewitt Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, swan, sandhill crane, and mourning dove on designated areas of the refuge subject to the following condition: You must remove all boats, decoys, portable blinds, other personal property, and any materials brought onto the refuge for blind construction by legal sunset each day (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow hunting of pheasant, sharp-tailed grouse, sage grouse, gray partridge, fox, and coyote on designated portions of the refuge subject to the following condition: Fox and coyote hunters may use only centerfire rifles, rim-fire rifles, or shotguns with approved nontoxic shot (see § 32.2(k)).
              (3) Big game hunting. We allow big game hunting on designated areas of the refuge subject to the following conditions:
              (i) We allow hunters to leave portable tree stands, portable blinds, and freestanding elevated platforms on the refuge from August 15 through December 15.
              (ii) You must visibly mark portable tree stands, portable blinds, and freestanding elevated platforms with your automated licensing system (ALS) number.
              (4) [Reserved]
              
              (k) Lake Mason National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge.
              (2) Upland game hunting. We allow hunting of upland game on designated areas of the refuge.
              (3) Big game hunting. We allow hunting of big game on designated areas of the refuge.
              (4) [Reserved]
              (l) Lake Thibadeau National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, swan, sandhill crane, and mourning dove on designated areas of the refuge.
              (2) Upland game hunting. We allow hunting of pheasant, sharp-tailed grouse, sage grouse, gray partridge, fox, and coyote on designated areas of the refuge.
              (3) Big game hunting. We allow big game hunting on designated areas of the refuge.
              (4) [Reserved]
              (m) Lamesteer National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory birds on designated areas of the refuge subject to the following condition: Hunters must obtain landowner permission before hunting on the refuge.
              (2) Upland game hunting. We allow hunting of upland game on designated areas of the refuge subject to the following condition: Hunters must obtain landowner permission before hunting on the refuge.
              (3) Big game hunting. We allow hunting of big game on designated areas of the refuge subject to the following condition: Hunters must obtain landowner permission before hunting on the refuge.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: Anglers must obtain landowner permission before fishing on the refuge.
              (n) Lee Metcalf National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, and coot on designated areas of the refuge subject to the following conditions:
              (i) You must hunt from an established blind.
              (ii) Legal entry time into the hunting area is no earlier than 2 hours before legal shooting hours. All hunters must exit the hunting area no later than 2 hours after legal shooting hours.
              (iii) We prohibit wildlife observation, scouting, and loitering during waterfowl hunting season at the waterfowl hunting area parking lot and on the refuge road leading to the waterfowl hunting area parking lot.
              (iv) We close the waterfowl hunting area to waterfowl hunting on Mondays and Thursdays.
              (v) Each hunter must set the appropriate blind selector (metal flip tag) before and after hunting.
              (vi) We prohibit attempting to “reserve” a blind for use later in the day by depositing a vehicle or other equipment on the refuge. A hunter must be physically present in the hunting area in order to use a blind. The exceptions are blinds 2 and 7, which may be reserved for hunters with disabilities.
              (vii) No more than four hunters or individuals may use a blind at one time.
              (viii) You must conduct all hunting from within the hunting blind.
              (ix) All hunters must have a visible means of retrieving waterfowl such as a float tube, waders, or a dog capable of retrieving.
              (x) We prohibit falconry hunting.
              (xi) We allow the use of a portable ground blind within the immediate mowed area around field blind #13.
              (2) Upland game hunting. We allow hunting of turkey on designated areas of the refuge.
              (3) Big game hunting. We allow archery hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) We prohibit wildlife observation, scouting, and loitering at access points and parking areas.
              (ii) Hunters may only enter the hunt area 2 hours prior to legal hunting hours and must exit no later than 2 hours after legal hunting hours.
              (iii) We allow archery hunting in the waterfowl hunting area in September, except during the youth waterfowl hunt weekend. We will allow archery hunting on Mondays and Thursdays in the waterfowl hunting area during waterfowl hunting season.

              (iv) We allow the use of portable tree stands or ground blinds. You must attach a tag displaying the owner's automated licensing system (ALS) number to each tree stand and/or ground blind you place on the refuge.
              (v) Hunters may not enter or retrieve deer from closed areas of the refuge without the consent of an authorized official.
              (vi) Hunters with a documented mobility disability may access designated locations in the hunting area to hunt from ground blinds. To access these areas, hunters must contact the refuge manager in advance to obtain a Special Use Permit (FWS Form 3-1383-G).
              (vii) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (o) Lost Trail National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of turkey and mountain grouse on designated areas of the refuge subject to the following conditions:
              (i) We allow use of riding or pack stock on designated access routes through the refuge to access off-refuge lands as identified in the public use leaflet.
              (ii) We prohibit retrieval of game in areas closed to hunting without a refuge retrieval permit.
              (iii) We allow portable or temporary blinds and tree stands.
              (3) Big game hunting. We allow hunting of elk, white-tailed deer, and mule deer on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (o)(2)(i) through (iii) of this section apply.
              (ii) The first week of the archery elk and deer hunting season and the first week of the general elk and deer hunting season are open only to youth hunters (ages 12 to 15). A nonhunting adult age 18 or older must accompany the youth hunter in the field.
              (iii) Persons assisting disabled hunters must not be afield with a hunting firearm, bow, or other hunting device.
              (4) [Reserved]
              (p) Medicine Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of coot, duck, goose, sandhill crane, tundra swan, snipe, and dove on designated areas of the refuge.
              (2) Upland game hunting. We allow hunting of pheasant, partridge, sharp-tailed grouse, coyote, red fox, and white-tailed jackrabbit on designated areas of the refuge subject to the following condition: We allow hunting of coyote, red fox, and white-tailed jackrabbit during daylight hours from November 15 through March 31.
              (3) Big game hunting. We allow hunting of deer and antelope on designated areas of the refuge.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (q) National Bison Range. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the National Bison Range as governed by joint State and Confederated Salish and Kootenai Tribal regulations for non-members and Confederated Salish and Kootenai Tribal regulations for members of the Confederated Salish and Kootenai Tribe subject to the following condition: We prohibit the use of lead or lead-based lures or sinkers.
              (r) Ninepipe National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge as governed by joint State and Confederated Salish and Kootenai Tribal regulations for non-members and Confederated Salish and Kootenai Tribal regulations for members of the Confederated Salish and Kootenai Tribe subject to the following condition: We prohibit the use of lead or lead-based tackle.
              (s) Northeast Montana Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district subject to the following conditions:
              (i) We allow hunters to leave portable tree stands and freestanding elevated platforms on waterfowl production areas (WPAs) from August 25 through February 15.
              (ii) You must label portable tree stands and freestanding elevated platforms with your automated licensing system (ALS) number so that the number is legible from the ground.
              (4) [Reserved]
              (t) Northwest Montana Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district as governed by State law (Flathead County waterfowl production areas (WPAs)) and joint State and Confederated Salish and Kootenai Tribal regulations for non-members and Confederated Salish and Kootenai Tribal regulations for members of the Confederated Salish and Kootenai Tribe (Lake County WPAs), subject to the following conditions:
              (i) Hunters must remove all boats, decoys, portable blinds (including those made of native materials), boat blinds, and all other personal property at the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (ii) We allow the use of hunting dogs when hunting.
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district as governed by State law (Flathead County WPAs) and joint State and Confederated Salish and Kootenai Tribal regulations for non-members and Confederated Salish and Kootenai Tribal regulations for members of the Confederated Salish and Kootenai Tribe (Lake County WPAs), subject to the following conditions:
              (i) We prohibit hunting with a shotgun capable of holding more than three shells.
              (ii) The conditions set forth at paragraphs (t)(1)(i) and (ii) of this section apply.
              (3) Big game hunting. We allow big game hunting on designated areas of the district as follows:
              (i) We allow big game hunting on Flathead County WPAs as governed by State law and subject to the following conditions:
              (A) The conditions set forth at paragraphs (t)(1)(i) and (t)(2)(i) of this section apply.
              (B) We restrict hunting on Flathead, Blasdel, and Batavia WPAs to hunting with archery equipment, shotgun, traditional handgun, muzzleloader, or crossbow only.
              (ii) We allow big game hunting on Lake County WPAs as governed by joint State and Confederated Salish and Kootenai Tribal regulations for non-members and Confederated Salish and Kootenai Tribal regulations for members of the Confederated Salish and Kootenai Tribe.
              (4) Sport fishing. We allow sport fishing on all WPAs throughout the district as governed by State law (Flathead County WPAs) and joint State and Confederated Salish and Kootenai Tribal regulations for non-members and Confederated Salish and Kootenai Tribal regulations for members of the Confederated Salish and Kootenai Tribe (Lake County WPAs).
              (u) Pablo National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge as governed by joint State and Confederated Salish and Kootenai Tribal regulations for non-members and Confederated Salish and Kootenai Tribal regulations for members of the Confederated Salish and Kootenai Tribe subject to the following condition: We prohibit the use of lead or lead-based lures or sinkers.
              (v) Red Rock Lakes National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, and coot on designated areas of the refuge subject to the following conditions:
              (i) Hunters must remove all blinds, decoys, shell casings, and other personal equipment from the refuge each day (see §§ 27.93 and 27.94 of this chapter).
              (ii) We prohibit the use of motorized decoys.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of deer, elk, moose, and pronghorn antelope on designated areas of the refuge subject to the following conditions:

              (i) We limit the number of hunters per day during the general big game season for the area north of South Valley Road, south of Red Rock River Mash, and west of Upper Red Rock Lake to the west refuge boundary. We close this area to hunting by other big game hunters during the general big game season. We select the hunters per day by annual lottery.
              (ii) You may hire outfitters or ranchers for the retrieval of big game only.
              (iii) We prohibit use of wheeled game carts or other mechanical transportation devices for game retrieval on portions of the refuge designated as Wilderness Area.
              (iv) We prohibit horses north of South Valley Road except for the retrieval of big game. We only allow horses for back-country access to the Centennial Mountains south of South Valley Road. We require the use of certified weed-free hay or pellets in refuge parking lots and on refuge roads or trails.
              (v) We prohibit hunting and/or shooting from or onto refuge lands from within 50 yards (45 meters) of the centerline of any public road open to motorized vehicles.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) You may only use pole and line or rod and reel to fish on the refuge.
              (ii) We prohibit the use of felt-soled wading boots on all refuge waters.
              (iii) We prohibit the use or possession of lead sinkers or any lead fishing product while fishing.
              (w) Swan River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, and coot on designated areas of the refuge.
              (2) [Reserved]
              (3) Big game hunting. We allow archery hunting of bear, elk, white-tailed deer, and mule deer on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of portable blinds and stands.
              (ii) We limit each hunter to one stand or blind. The hunter must have their automated licensing system (ALS) number visibly marked on the stand or blind.
              (iii) You may install portable stands and blinds no sooner than August 1, and you must remove them by December 15 of each year (see § 27.93 of this chapter).
              (iv) We prohibit hunting of black bear during the State spring season.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (x) UL Bend National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge.
              (2) Upland game hunting. We allow hunting of upland game birds and coyote on designated areas of the refuge subject to the following condition: We allow coyote hunting from the first day of antelope rifle season through March 1 annually.
              (3) Big game hunting. We allow hunting of big game on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of portable blinds and stands.
              (ii) We limit each hunter to three stands or blinds. The hunter must have their automated licensing system (ALS) number visibly marked on the stand(s) or blind(s).
              (iii) You may install portable stands and blinds no sooner than August 1, and you must remove them by December 15 of each year (see § 27.93 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (y) War Horse National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge.
              (2) Upland game hunting. We allow hunting of upland game birds on designated areas of the refuge.
              (3) Big game hunting. We allow hunting of big game on designated areas of the refuge.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54124, Aug. 31, 2020]
            
            
              § 32.46
              Nebraska.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Boyer Chute National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, and coot on designated areas of the refuge subject to the following conditions:
              (i) Hunters may access the refuge from 2 hours before legal sunrise until 2 hours after legal sunset along the immediate shoreline and including the high bank of the Missouri River. You may access the hunting area by water or, if by land, only within the public use area of the Island Unit.
              (ii) You must remove all blinds and decoys at the conclusion of each day's hunt (see § 27.93 of this chapter).
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The refuge manager will annually determine and publish hunting season dates and include them in the refuge access permit (signed brochure).
              (ii) You must possess and carry a refuge access permit (signed brochure) at all times while in the hunting area.
              (iii) We allow hunters in the designated areas from 2 hours before legal sunrise until 2 hours after legal sunset.
              (iv) We allow two portable tree stands/blinds per hunter within the hunt area. Of those, only one stand/blind can be left on the refuge from 1 week prior to the start of the designated hunt season to 1 week after the end of the designated hunt season.
              (v) You must plainly label unattended stands and blinds with the full name and/or hunting license number of the owner. Labels must be visible from ground level.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow personally attended hook and line fishing and archery fishing (rough fish only) from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (ii) We prohibit the use of trotlines, float lines, bank lines, or setlines.
              (iii) We prohibit digging or seining for bait.
              (iv) We prohibit the take or possession of turtles or frogs (see § 27.21 of this chapter).
              (v) Anglers may use no more than two lines and two hooks per line.
              (b) Crescent Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of coot, crow, dove, duck, goose, merganser, rail, and snipe on designated areas of the refuge subject to the following conditions:
              (i) Hunters may access the refuge from 2 hours before legal sunrise until 2 hours after legal sunset.
              (ii) We allow the use of dogs.
              (iii) We open the refuge to hunting from September 1 through March 15.
              (iv) We prohibit publicly organized hunts unless authorized under a Special Use Permit (FWS Form 3-1383-C).
              (2) Upland game hunting. We allow hunting of cottontail and jack rabbit, coyote, porcupine, prairie dog, State-defined furbearers, ring-necked pheasant, and prairie grouse on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i) through (iv) of this section apply.
              (ii) We allow electronic calls for coyote and furbearer hunting.
              (iii) Coyotes and all furbearers or their parts, if left in the field, must be left at least 50 yards away from any road, trail, or building. Otherwise, hunters must remove them from the refuge.
              (iv) Shooting hours are from 1/2 hour before legal sunrise until 1/2 hour after legal sunset.
              (3) Big game hunting. We allow hunting of white-tailed deer, mule deer, and pronghorn antelope on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (b)(1)(i), (iii), and (iv) of this section apply.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Anglers may enter the refuge 1 hour before legal sunrise and remain until 1 hour after legal sunset.
              (ii) We open Blue, Smith, Crane, and Island Lake to fishing year-round. We close all other refuge lakes to fishing.
              (iii) We prohibit leaving temporary shelters used for fishing overnight on the refuge.
              (c) Fort Niobrara National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of coot, crow, dark goose, dove, duck, light goose, rail, snipe, teal, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) Hunters and anglers may access the refuge from 2 hours before legal sunrise until 2 hours after legal sunset.
              (ii) We allow access from designated areas of the refuge.
              (iii) You must remove all blinds and decoys at the conclusion of each day's hunt (see § 27.93 of this chapter).
              (iv) We allow the use of dogs when hunting August 1 through April 30.
              (2) Upland game hunting. We allow hunting of badger, bobcat, coyote, fox, long-tailed weasel, mink, opossum, prairie dog, porcupine, rabbit, hare, raccoon, skunk, squirrel, woodchuck, State-defined furbearers, greater prairie chicken, grouse, partridge, pheasant, quail, and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(i), (ii), and (iv) of this section apply.
              (ii) We allow hunting with muzzleloader, archery, shotgun, and falconry.
              (iii) You may only possess nontoxic shot when hunting turkey (see § 32.2(k)).
              (iv) Shooting hours for coyote, prairie dog, porcupine, woodchuck, and State-defined furbearers are 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (3) Big game hunting. We allow hunting of deer, elk, and pronghorn antelope on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(i) and (ii) of this section apply.
              (ii) We allow hunting only with muzzleloader and archery equipment.
              (iii) We allow portable tree stands and ground blinds to be used from August 16 through January 31.
              (iv) We allow muzzleloader deer hunting subject to the following condition: Hunters must possess a refuge hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) and comply with all of its terms and conditions.
              (4) Sport fishing. We allow fishing on Minnechaduza Creek and on the Niobrara River, downstream from the Cornell Dam, subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(i) and (ii) of this section apply.
              (ii) We prohibit the use of limb or set lines.
              (iii) We prohibit the take of baitfish, reptiles, and amphibians.
              (iv) We prohibit use or possession of alcoholic beverages while fishing on refuge lands and waters.
              (d) John W. and Louise Seier National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of coot, crow, dark goose, dove, duck, light goose, merganser, rail, snipe, teal, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) Hunters may access the refuge from 2 hours before legal sunrise until 2 hours after legal sunset.
              (ii) You must remove all blinds and decoys at the conclusion of each day's hunt (see § 27.93 of this chapter).
              (iii) We allow the use of dogs August 1 through April 31.
              (2) Upland game hunting. We allow hunting of badger, bobcat, coyote, fox, long-tailed weasel, mink, opossum, prairie dog, porcupine, rabbit, hare, raccoon, skunk, squirrel, woodchuck, State-defined furbearers, greater prairie chicken, grouse, partridge, pheasant, quail, and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (d)(1)(i) and (iii) of this section apply.
              (ii) You may only possess nontoxic shot when hunting turkey (see § 32.2(k)).
              (iii) Shooting hours for coyote, prairie dog, porcupine, woodchuck, and State-defined furbearers are 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (3) Big game hunting. We allow hunting of deer, elk, and pronghorn antelope on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (d)(1)(i) of this section applies.
              (ii) We allow portable tree stands and ground blinds to be used from August 16 through January 31.
              (4) [Reserved]
              
              (e) North Platte National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow youth hunting of pheasant, porcupine, prairie dog, rabbit, State-defined furbearers, squirrel, turkey, and coyote on designated areas of the refuge subject to the following conditions:
              (i) We close the Lake Alice Unit to all public entry from November 1 through January 14, and we close the Minatare and Winters Creek Units to all public entry from October 15 through January 14.
              (ii) Hunters must be 15 years of age or younger (“youth hunters”). A licensed hunter 19 years of age or older (“adult guide”) must accompany youth hunters. Adult guides must not hunt or carry firearms.
              (iii) We close the refuge to public use from legal sunset to legal sunrise. Youth hunters and adult guides may enter the designated hunting area 1 hour prior to legal sunrise.
              (iv) We allow the use of dogs for hunting upland game.
              (3) Big game hunting. We allow archery hunting of mule deer and white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (e)(2)(i) of this section applies.
              (ii) We close the refuge to public use from legal sunset to legal sunrise. However, archery deer hunters may enter the designated hunting area 1 hour prior to legal sunrise and remain until 1 hour after legal sunset.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (f) Rainwater Basin Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following conditions:
              (i) We allow the use of dogs when hunting, except that we prohibit hunting with dogs from May 1 to July 31.
              (ii) We prohibit exercising, running, or training dogs from May 1 to July 31.
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district subject to the following condition: The conditions set forth at paragraphs (f)(1)(i) and (ii) of this section apply.
              (3) Big game hunting. We allow big game hunting on designated areas of the district subject to the following condition: The conditions set forth at paragraphs (f)(1)(i) and (ii) of this section apply.
              (4) Sport fishing. We allow sport fishing on designated areas of the district.
              (g) Valentine National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of coot, crow, dove, dark goose, duck, light goose, merganser, rail, snipe, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) We allow hunter access from 2 hours before legal sunrise to 2 hours after legal sunset.
              (ii) We allow the use of dogs.
              (iii) We prohibit shooting from a motor vehicle or across any refuge roadway or right-of-way.
              (iv) You must remove all blinds and decoys at the conclusion of each day's hunt (see § 27.93 of this chapter).
              (2) Upland game hunting. We allow hunting of cottontail rabbit, coyote, partridge, prairie chicken, quail, ring-neck pheasant, State-defined furbearers, sharp-tailed grouse, squirrel, and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(i) through (iv) of this section apply.
              (ii) We allow coyote and State-defined furbearer hunting from September 1 to March 31. Shooting hours are 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (iii) We prohibit the use of dogs to hunt coyotes.
              (iv) We prohibit the use of bait to hunt coyotes.
              (v) You may only possess nontoxic shot when hunting turkey (see § 32.2(k)).
              (3) Big game hunting. We allow hunting of elk, white-tailed deer, mule deer, and pronghorn antelope on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(i) and (iii) of this section apply.

              (ii) We allow portable tree stands and ground blinds to be used from August 16 through January 31.
              
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Anglers may enter the refuge 1 hour before legal sunrise and remain 11/2 hours after legal sunset.
              (ii) We prohibit the take of reptiles, amphibians, and minnows (see § 27.21 of this chapter), with the exception that you may take bullfrogs on refuge lakes open to fishing.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54124, Aug. 31, 2020]
            
            
              § 32.47
              Nevada.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Ash Meadows National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, moorhen, snipe, and dove on designated areas of the refuge subject to the following conditions:
              (i) We only allow motorless boats or boats with electric motors on the refuge hunting area during the migratory waterfowl hunting season.
              (ii) We open the refuge to the public from 1 hour before legal sunrise until 1 hour after legal sunset.
              (2) Upland game hunting. We allow hunting of quail and rabbit on designated areas of the refuge subject to the following condition: The condition set forth at paragraph (a)(1)(ii) of this section applies.
              (3)-(4) [Reserved]
              (b) Desert National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of bighorn sheep on designated areas of the refuge subject to the following condition: We require bighorn sheep guides to obtain a Special Use Permit (FWS Form 3-1383-C) prior to taking clients onto the refuge.
              (4) [Reserved]
              (c) Fallon National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, swan, coot, merganser, snipe, and dove on designated areas of the refuge subject to the following conditions:
              (i) We allow motorized and nonmotorized boats for hunting.
              (ii) We allow the use of dogs when hunting game birds.
              (iii) We allow overnight stays while hunting subject to the following conditions:
              (A) You may stay overnight only at designated sites within the refuge boundary.
              (B) We limit overnight stays to 4 consecutive nights at one location, and to 12 consecutive nights on the refuge.
              (2) Upland game hunting. We allow hunting of quail, rabbit, turkey, badger, beaver, and coyote on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(ii) and (iii) of this section apply.
              (ii) We allow artificial lighting for hunting coyotes.
              (3) Big game hunting. We allow hunting of mule deer and pronghorn on designated areas of the refuge subject to the following condition: The condition set forth at paragraph (c)(1)(iii) of this section applies.
              (4) [Reserved]
              (d) Pahranagat National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, moorhen, snipe, and dove on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting on designated days.
              (ii) We only allow motorless boats or boats with electric motors on the refuge hunting area during the migratory waterfowl hunting season.
              (iii) From October 1 to February 1, you may only possess shotshells in quantities of 25 or fewer when in the field once you have left your assigned parking lot or boat launch.
              (2) Upland game hunting. We allow hunting of quail and rabbit on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting on designated days.
              (ii) We allow hunting of jackrabbits only during the State cottontail season.
              (iii) You may not possess more than 25 shot shells while in the field once you have left your assigned parking lot or boat launch.
              (3) [Reserved]
              
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We allow fishing year-round, except that we close the North Marsh to all fishing from October 1 through February 1.
              (e) Ruby Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of dark goose, duck, coot, moorhen, and common snipe on designated areas of the refuge subject to the following conditions:
              (i) Hunters may access the refuge from 1 hour before legal sunrise until 2 hours after legal sunset.
              (ii) Hunters must remove all blind materials and decoys following each day's hunt.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Anglers may access the refuge from 1 hour before legal sunrise until 2 hours after legal sunset.
              (ii) We allow fishing by wading and from personal flotation devices (float tubes) and bank fishing in designated areas.
              (iii) You may use only artificial lures in the Collection Ditch and adjoining spring ponds.
              (iv) We prohibit the possession of live or dead bait fish, any amphibians (including frogs), and crayfish on the refuge.
              (f) Sheldon National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, and coot on designated areas of the refuge subject to the following condition: We allow only portable blinds and temporary blinds constructed of synthetic material.
              (2) Upland game hunting. We allow hunting of quail, grouse, and chukar on designated areas of the refuge.
              (3) Big game hunting. We allow hunting of deer, antelope, and bighorn sheep on designated areas of the refuge subject to the following conditions:
              (i) We allow ground blinds, and you must not construct them earlier than 1 week prior to the opening day of the legal season for which you have a valid State-issued hunting permit.
              (ii) You must remove blinds within 24 hours of harvesting an animal or at the end of the permittee's legal season (see § 27.93 of this chapter).
              (iii) You must label blinds with your State hunting license and permit numbers.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge. 
              (g) Stillwater National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, swan, coot, merganser, snipe, and dove on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of dogs when hunting game birds.
              (ii) We allow overnight stays while hunting subject to the following conditions:
              (A) You may stay overnight only at designated sites within the refuge boundary.
              (B) We limit overnight stays to 4 consecutive nights at one location, and to 12 consecutive nights on the refuge.
              (2) Upland game hunting. We allow hunting of quail, rabbit, turkey, badger, beaver, and coyote on designated areas of the refuge subject to the following conditions:
              (i) Approved methods of take include shotgun and federally approved non-lead shot, bow and arrow, and falconry.
              (ii) We allow the use of dogs when hunting.
              (iii) The condition set forth at paragraph (g)(1)(ii) of this section applies.
              (3) Big game hunting. We allow hunting of mule deer and pronghorn on designated areas of the refuge subject to the following conditions:
              (i) Approved methods of take include shotgun, muzzle-loading rifle, and bow and arrow.
              (ii) The condition set forth at paragraph (g)(1)(ii) of this section applies.
              (4) [Reserved]
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54126, Aug. 31, 2020]
            
            
              § 32.48
              New Hampshire.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Great Bay National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl on designated areas of the refuge subject to the following conditions:
              (i) You must access waterfowl hunting areas by boat launched from off-refuge sites only. We prohibit overland access through the refuge.
              (ii) We allow the use of dogs consistent with State regulations.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) We prohibit hunters from discharging a bow and arrow within 15 feet (4.5 meters), or a firearm within 200 feet (61 meters), of the traveled portion of, or across, any refuge roads or trails.
              (ii) We allow hunting for deer during a 2-day hunt during the first weekend of the State's firearms season subject to the following conditions:
              (A) We require hunters to have a lottery-issued refuge firearms deer hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) and to possess it at all times while scouting and hunting on the refuge.
              (B) We allow scouting during the week prior to the first day of the firearms deer hunt.
              (C) Hunters must check-in with refuge personnel prior to entering the refuge, and must check out with refuge personnel when exiting the refuge.
              (D) Hunters must register harvested deer at the refuge check station, if a refuge check station is offered.
              (E) Hunters must wear a minimum of 400 square inches (2,581 square centimeters) of solid-colored, blaze-orange clothing or material, in a visible manner on the head, chest, and back.
              (iii) We allow archery deer and archery turkey hunting during the fall season subject to the following conditions:
              (A) We require hunters to have a lottery-issued refuge hunt permit (Big/Upland Game Hunt Application, FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) and to possess it at all times while scouting and hunting on the refuge.
              (B) We allow scouting during the week prior to the season opening.
              (C) We prohibit archery hunting during the 2-day deer firearms hunt, unless the hunter possesses the appropriate firearms deer hunt permit.
              (iv) We allow turkey hunting during the spring season subject to the following conditions: The conditions set forth at paragraphs (a)(3)(iii)(A) and (B) of this section apply.
              (4) [Reserved]
              (b) Silvio O. Conte National Fish and Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, common snipe, and American woodcock on designated areas of the refuge subject to the following condition: We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of coyote, fox, raccoon, woodchuck, red squirrel, eastern gray squirrel, porcupine, skunk, crow, snowshoe hare, ring-necked pheasant, and ruffed grouse on designated areas of the refuge subject to the following condition: We allow the use of dogs consistent with State regulations.
              (3) Big game hunting. We allow hunting of white-tailed deer, moose, black bear, and wild turkey on designated areas of the refuge subject to the following condition: We allow tree stands and blinds that are clearly marked with the owner's State hunting license number.
              (4) [Reserved]
              (c) Umbagog National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, snipe, coot, crow, and woodcock on designated areas of the refuge subject to the following condition: We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of fox, raccoon, woodchuck, squirrel, porcupine, skunk, snowshoe hare, ring-necked pheasant, and ruffed grouse on designated areas of the refuge subject to the following conditions:
              (i) We prohibit night hunting from 1/2 hour after legal sunset until 1/2 hour before legal sunrise the following day.
              (ii) We allow the use of dogs consistent with State regulations.
              (3) Big game hunting. We allow hunting of bear, white-tailed deer, coyote, wild turkey, and moose on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of dogs consistent with State regulations.
              (ii) Hunters must retrieve all species harvested on the refuge.
              (iii) We allow temporary blinds and tree stands that are clearly marked with the owner's State hunting license number. You may erect temporary blinds and tree stands no earlier than 14 days prior to the hunting season, and you must remove them within 14 days after the hunting season (see § 27.93 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54126, Aug. 31, 2020]
            
            
              § 32.49
              New Jersey.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Cape May National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl, coot, moorhen, rail, snipe, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) The snipe season on the refuge begins with the start of the State early woodcock south zone season and continues through the end of the State snipe season.
              (ii) We allow the use of dogs consistent with State regulations.
              (iii) We prohibit falconry.
              (2) Upland game hunting. We allow hunting of rabbit and squirrel on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(ii) and (iii) of this section apply.
              (ii) We allow rabbit and squirrel hunting following the end of the State's 6-day firearm season for white-tailed deer, until the close of the regular rabbit and squirrel season.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following condition: Tree stands must be marked with the owner's New Jersey Conservation Identification Number.
              (4) Sport fishing. We allow saltwater sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from 1 hour before legal sunrise to 1 hour after legal sunset.
              (ii) We close the Atlantic Ocean beach annually to all access, including fishing, between April 1 and September 30.
              (iii) We prohibit fishing for, or possession of, shellfish on refuge lands.
              (b) Edwin B. Forsythe National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl, coot, moorhen, and rail on designated areas of the refuge subject to the following conditions:
              (i) We require hunters to possess a signed refuge hunt permit (Migratory Bird Hunt Application FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) at all times while scouting and hunting on the refuge.
              (ii) We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of squirrel on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (b)(1)(i) and (ii) of this section apply.
              (3) Big game hunting. We allow hunting of white-tailed deer and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (b)(1)(i) of this section applies.
              (ii) You must mark deer stands with the hunter's New Jersey Conservation Identification Number. You must remove deer stands from the refuge at the end of the last day of the hunting season (see §§ 27.93 and 27.94 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We prohibit the use of lead fishing tackle on the refuge.
              (c) Great Swamp National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of deer on designated areas of the refuge subject to the following conditions:
              
              (i) Hunters must obtain a refuge hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System), and possess the signed refuge permit at all times while hunting or scouting on the refuge.
              (ii) On scouting days, hunters must access the refuge between legal sunrise and legal sunset. On hunting days, hunters may enter the refuge 2 hours before legal shooting time and must leave no later than 2 hours after legal shooting time.
              (iii) Hunters may put up tree stands beginning on the first scouting day, except on the day of the refuge's youth hunt. Hunters must retrieve their stands by 12 p.m. (noon) on the Sunday after the last day of the hunt (see § 27.93 of this chapter). All hunters must put their Conservation Identification Number on their stand, and they may have only one stand in the field at any one time.
              (iv) We allow hunters to use sleds to retrieve deer in the Wilderness Area east of Long Hill/New Vernon Road. We prohibit wheeled game carriers.
              (v) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) [Reserved]
              (d) Supawna Meadows National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose and duck on designated areas of the refuge subject to the following condition: We allow the use of dogs consistent with State regulations.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following condition: We allow only bow hunting on the refuge.
              (4) Sport fishing. We allow sport fishing and crabbing on the refuge in designated areas subject to the following conditions:
              (i) We prohibit the taking of frogs and turtles from all nontidal waters and refuge lands (see § 27.21 of this chapter).
              (ii) We prohibit fishing in designated nontidal waters from legal sunset to legal sunrise.
              (iii) We prohibit bow fishing in nontidal waters.
              (e) Wallkill River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory birds on designated areas of the refuge subject to the following conditions:
              (i) Hunters must obtain a refuge hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System). We require hunters to possess a signed refuge hunt permit at all times while scouting and hunting on the refuge.
              (ii) Hunters may enter the refuge 2 hours before legal shooting time and must leave no later than 2 hours after legal shooting time.
              (iii) We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of coyote, fox, crow, ruffed grouse, opossum, raccoon, pheasant, chukar, rabbit/hare/jackrabbit, squirrel, and woodchuck on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (e)(1)(i) through (iii) of this section apply.
              (ii) We allow hunting from legal sunrise to legal sunset.
              (3) Big game hunting. We allow hunting of white-tailed deer, bear, and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (e)(1)(i) and (ii) of this section apply.
              (ii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) Sport fishing. We allow sport fishing on the refuge subject to the following conditions:
              (i) We open Owens Station Crossing for catch-and-release fishing only.

              (ii) We allow fishing from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              
              (iii) We prohibit the taking of amphibians and reptiles (see § 27.21 of this chapter).
              (iv) We prohibit trapping fish for use as bait.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54127, Aug. 31, 2020]
            
            
              § 32.50
              New Mexico.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Bitter Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose; duck; coot; mourning and white-winged dove; and sandhill crane on designated areas of the refuge subject to the following conditions:
              (i) We restrict hunting in the Middle Tract to the following times:
              (A) You may hunt only on Tuesdays, Thursdays, and Saturdays during the period when the State seasons that apply to the Middle Tract area are open.
              (B) You may hunt only until 1 p.m. on each hunt day.
              (ii) On the South Tract, we allow hunting only during special hunts (hunters with disabilities and/or youth hunters age 17 and younger).
              (iii) You must remove all waterfowl decoys and all temporary blinds/stands after each day's hunt (see § 27.93 of this chapter).
              (iv) We allow the use of dogs when hunting.
              (2) Upland game hunting. We allow hunting of pheasant, quail (scaled, Gambel's, northern bobwhite, and Montezuma), Eurasian collared-dove, desert cottontail, and black-tailed jackrabbit on designated areas of the refuge subject to the following conditions:
              (i) We allow rabbit hunting on the North Tract only during the season that is concurrently open for quail hunting within the State.
              (ii) The conditions set forth at paragraphs (a)(1)(i) and (ii) of this section apply.
              (iii) We allow Eurasian collared-dove hunting on the North Tract only during the season that is concurrently open for dove hunting within the State.
              (3) Big game hunting. We allow hunting of mule deer, white-tailed deer, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) Hunters may take feral hog (no bag limit) only while legally hunting deer and only with the weapon legal for deer on that day in that area.
              (ii) You must remove all temporary blinds/stands after each day's hunt (see § 27.93 of this chapter).
              (4) [Reserved]
              (b) Bosque del Apache National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning dove, white-winged dove, and light goose on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting of light goose in the North Special Hunt Area on dates to be determined by refuge staff. Hunters must possess a permit available through a lottery drawing (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (ii) Hunting hours for mourning and white-winged dove are from 1/2 hour before legal sunrise to legal sunset. Hunting hours for light goose are from 1/2 hour before legal sunrise to 12:00 p.m. (noon) Mountain Time.
              (iii) You must remove all spent shells and all other personal equipment at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (iv) We allow the use of dogs when hunting.
              (v) We prohibit falconry on the refuge.
              (vi) We allow the use of horses and pack stock in support of hunting in the East Hunt Unit only.
              (2) Upland game hunting. We allow hunting of scaled, Gambel's, northern bobwhite, and Montezuma quail; cottontail rabbit; black-tailed jackrabbit; and Eurasian collared-dove on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(iv) through (vi) of this section apply.
              (ii) Hunting hours are from 1/2 hour before legal sunrise to 1/2 after legal sunset.
              (3) Big game hunting. We allow hunting of mule deer, javelina, oryx, and bearded Rio Grande turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(vi) and (b)(2)(ii) of this section apply.
              (ii) We allow hunting of bearded Rio Grande turkey for youth hunters in the North Special Hunt Area and South Special Hunt Area during the State-established youth hunt and on weekends April through May during the State-established general spring turkey hunt. All hunters must fill out FWS Form 3-2439 (Hunt Application—National Wildlife Refuge System) and pay a fee. The permit is available through a lottery drawing. If selected, you must carry your refuge hunt permit (FWS Form 3-2439) at all times during the hunt.
              (iii) We allow incidental take of feral hog by those legally licensed for, and participating in, other big game hunting activities. You may take feral hog only with a method allowed within each refuge hunt unit. We prohibit the use of dogs for this activity.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from April 1 through September 30.
              (ii) We allow fishing from 1/2 hour before legal sunrise until 1/2 hour after legal sunset.
              (iii) We prohibit trotlines, bow fishing, seining, dip netting, and traps.
              (iv) We allow frogging for bullfrog on the refuge in areas that are open to fishing. We allow the use of hook and line, spears, gigs, and archery equipment to take bullfrog.
              (c) Las Vegas National Wildlife Refuge—(1) Migratory Game Bird Hunting. We allow hunting of mourning dove and goose on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a refuge hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (ii) We allow the use of dogs when hunting.
              (iii) We allow hunting of goose on dates to be determined by refuge staff. Hunters must possess a permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (iv) Shooting hours for geese are from 1/2 hour before legal sunrise to 1 p.m. local time.
              (v) We assign a bag limit for both light goose and Canada goose.
              (2)—(4) [Reserved]
              (d) Maxwell National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from noon March 1 through October 31.
              (ii) We allow boats on Lake 13 only during the fishing season; boats must travel at trolling speed only.
              (e) San Andres National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of oryx or gemsbok (Oryx gazella) and desert bighorn sheep (Ovis canadensis mexicana) on designated areas of the refuge as governed by White Sands Missile Range (WSMR) regulations subject to the following conditions:
              (i) Hunters using livestock (i.e., horses or mules) must provide only certified weed-free feed to their animals while on the refuge. You must feed livestock weed-free feed exclusively for 3 days prior to arrival on the refuge.
              (ii) We allow all-terrain vehicle (ATV) use by hunters or members of their hunting party, for game retrieval only. ATVs must remain on designated roads. All vehicles, including trailers and ATVs, must be cleaned of mud, vegetation, and other debris prior to use on the refuge.
              (4) [Reserved]
              (f) Sevilleta National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning dove, white-winged dove, goose, duck, and coot on designated areas of the refuge subject to the following conditions:
              (i) In Units A and B, legal hunting hours begin from 1/2 hour before legal sunrise and will not extend past 1 p.m. on each hunt day. Hunters may access Units A and B from 1 hour before legal sunrise until 1 hour after legal sunset.
              (ii) In Unit B, we allow waterfowl hunting from designated blinds only.
              (iii) We allow the use of dogs when hunting.
              
              (iv) At Unit A, in the Cornerstone Marsh Unit, we give priority use to disabled hunters (per Mobility-Impaired Certification in the State Hunting Rules and Information pamphlet).
              (2) Upland game hunting. We allow hunting of Gambel's quail and Eurasian collared-dove on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (f)(1)(iii) and (iv) of this section apply.
              (ii) In the Rio Puerco Unit, legal hunting hours will run from 1/2 hour before legal sunrise to legal sunset.
              (iii) We allow falcons to hunt dove in the Rio Puerco Unit only.
              (iv) We open to Eurasian collared-dove hunting only during the State South Zone mourning and white-winged dove season.
              (3)-(4) [Reserved]
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54127, Aug. 31, 2020]
            
            
              § 32.51
              New York.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Amagansett National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We seasonally close the refuge to sport fishing from April 1 to August 31.
              (b) Elizabeth A. Morton National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (c) Iroquois National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, rail, coot, gallinule, woodcock, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of dogs consistent with State regulations.
              (ii) For hunting of duck, goose, and coot:
              (A) We allow hunting on Saturday of the New York State Youth Days.
              (B) We allow hunting Tuesdays, Thursdays, and Saturdays during the regular waterfowl season, excluding opening day of deer firearms season.
              (C) We require proof of successful completion of the New York State waterfowl identification course, the Iroquois nonresident waterfowl identification course, or a suitable nonresident State waterfowl identification course. All hunters must show proof of successful course completion each time they hunt.
              (D) We require a refuge hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (E) We allow hunting from legal starting time until 12 p.m. (noon). We require hunters to return a completed Migratory Bird Hunt Report (FWS Form 3-2361) no later than 1 p.m. on the day of the hunt.
              (F) Hunters must remain in designated hunting areas, unless actively pursuing downed or crippled birds.
              (iii) For hunting of rail, gallinule, snipe, and woodcock, we allow hunting during the State seasons east of Sour Springs Road by all hunters, except we close rail, gallinule, snipe and woodcock hunting during refuge waterfowl hunt days to hunters without a refuge waterfowl permit.
              (2) Upland game hunting. We allow hunting of ruffed grouse, gray squirrel, cottontail rabbit, pheasant, coyote, fox, raccoon, skunk, and opossum on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (c)(1)(i) of this section applies.
              (ii) For small game hunting:
              (A) We allow hunting from opening day of the State season until the last day of February.
              (B) We prohibit the use of raptors to take small game.
              (iii) For furbearer hunting, we prohibit hunting from legal sunset to legal sunrise.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) We require a refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) for spring turkey hunting.

              (ii) The condition set forth at paragraph (c)(1)(i) of this section applies.
              
              (4) Sport fishing. We allow sport fishing and frogging on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing and frogging from legal sunrise to legal sunset.
              (ii) We prohibit collecting fish for use as bait.
              (d) Montezuma National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl, Canada goose, snow goose, and gallinule on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of dogs consistent with State regulations.
              (ii) For the regular waterfowl season:
              (A) We require daily refuge permits (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) and reservations; we issue permits to hunters with a reservation for that hunt day. We require you to complete and return your permit by the end of the hunt day.
              (B) We allow hunting only on Tuesdays, Thursdays, and Saturdays during the established refuge season set within the State western zone season. We allow a youth waterfowl hunt during New York State's established youth waterfowl hunt each year.
              (C) All hunters with reservations and their hunting companions must check-in at the Route 89 Hunter Check Station area at least 1 hour before legal shooting time or forfeit their reservation.
              (D) We allow motorless boats to hunt waterfowl. We limit hunters to one boat per reservation and one motor vehicle in the hunt area per reservation.
              (E) We prohibit shooting from within 500 feet (152.4 meters) of the Tschache Pool observation tower.
              (F) We require proof of successful completion of the New York State waterfowl identification course, the Montezuma nonresident waterfowl identification course, or a suitable nonresident State waterfowl identification course. All hunters must show proof of successful course completion each time they hunt.
              (G) You may hunt gallinule only during the regular waterfowl season.
              (iii) For Canada goose and snow goose hunting:
              (A) We allow hunting of Canada goose during the New York State September season and of snow goose during portions of the New York State snow goose season and portions of the period covered by the Light Goose Conservation Order.
              (B) You must possess a valid daily hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System). We require you to complete and return the daily hunt permit card by the end of the hunt day.
              (C) For snow goose hunting, hunters may enter the refuge no earlier than 4 hours before legal sunrise. For Canada goose hunting, hunters may enter the refuge no earlier than 2 hours before legal sunrise.
              (2) Upland game hunting. We allow hunting of rabbit and squirrel on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (d)(1)(i) of this section applies.
              (ii) You must possess a valid daily hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) and are required to complete and return the daily hunt permit card by the end of each hunt day.
              (iii) We allow upland game hunters to access the refuge from 2 hours before legal sunrise until 2 hours after legal sunset.
              (iv) We require the use of approved nontoxic shot for upland game hunting (see § 32.2(k)).
              (3) Big game hunting. We allow hunting of white-tailed deer and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (d)(1)(i) of this section applies.
              (ii) You must possess a valid daily hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System). We require you to complete and return the daily hunt permit card by the end of the hunt day.
              (iii) We allow white-tailed deer and turkey hunters to access the refuge from 2 hours before legal sunrise until 2 hours after the end of legal shooting time.

              (iv) We allow youth and special big game hunts during New York State's established youth and special big game hunts each year.
              
              (4) Sport fishing. We allow access for fishing from designated areas of the refuge subject to the following condition: We prohibit the use of lead fishing tackle.
              (e) Oyster Bay National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: Anglers may fish from the refuge shoreline at Mill Pond from legal sunrise to legal sunset.
              (f) Seatuck National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) We allow archery hunting on specific days between November 1 and January 31.
              (ii) Hunters must obtain and possess a refuge-specific permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) for hunting on the refuge.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: Anglers may fish in refuge-controlled waters of the Great South Bay from boats only.
              (g) Shawangunk Grasslands National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) Hunters must purchase and possess a signed refuge hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) at all times while scouting and hunting on the refuge.
              (ii) You may hunt deer using archery equipment only.
              (iii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (iv) Hunters may enter the refuge 2 hours before legal shooting time and leave no later than 2 hours after legal shooting time.
              (4) [Reserved]
              (h) Target Rock National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We allow sport fishing in Huntington Bay from the refuge shoreline when the refuge is open to visitors.
              (i) Wallkill River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory birds on designated areas of the refuge subject to the following conditions:
              (i) Hunters must obtain and possess a signed refuge hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) at all times while scouting and hunting on the refuge.
              (ii) Hunters may enter the refuge 2 hours before legal shooting time and leave no later than 2 hours after legal shooting time.
              (iii) We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of rabbit/hare, gray/black/fox squirrel, pheasant, bobwhite quail, ruffed grouse, crow, red/gray fox, coyote, bobcat, raccoon, skunk, mink, weasel, and opossum on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (i)(1)(i) through (iii) of this section apply.
              (ii) We allow hunting from legal sunrise to legal sunset.
              (3) Big game hunting. We allow hunting of white-tailed deer, bear, and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (i)(1)(i) and (ii), and (i)(2)(ii) of this section apply.
              (ii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:

              (i) We open Owens Station Crossing for catch-and-release fishing only.
              
              (ii) We allow fishing from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (iii) We prohibit the taking of amphibians and reptiles.
              (iv) We prohibit minnow/bait trapping.
              (j) Wertheim National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey within designated areas of the refuge subject to the following conditions:
              (i) We allow archery and shotgun hunting of white-tailed deer during specific days between November 1 and January 31.
              (ii) We require a permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) for hunting on the refuge.
              (iii) Hunters assigned to Unit 5 must hunt from portable tree stands and must direct aim away from a public road and/or dwelling.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow shore and boat fishing on the portion of the Carmans River between Sunrise and Montauk Highways.
              (ii) We allow only boat fishing from Montauk Highway south to the mouth of the Carmans River.
              (iii) We prohibit spearfishing.
              (iv) We prohibit the taking of baitfish and frogs.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54128, Aug. 31, 2020]
            
            
              § 32.52
              North Carolina.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Alligator River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, tundra swan, coot, mourning dove, snipe and woodcock on designated areas of the refuge subject to the following conditions:
              (i) We require all hunters to possess and carry a signed, self-service refuge hunting regulations and permit (signed brochure) while hunting on the refuge.
              (ii) We allow the use of dogs when hunting in designated areas.
              (iii) We allow hunters to enter and remain in open hunting areas from 1 hour before legal shooting time until 1 hour after legal shooting time.
              (2) Upland game hunting. We allow hunting of quail, rabbit, squirrel, opossum, and raccoon on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) through (iii) of this section apply.
              (ii) We only allow dog training during the corresponding hunt season.
              (iii) We require a Special Use Permit (FWS Form 3-1383-G) to hunt raccoon or opossum from 1/2 hour after legal sunset until 1/2 hour before legal sunrise.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) through (iii) and (a)(2)(ii) of this section apply.
              (ii) Unarmed hunters may walk to retrieve stray dogs from closed areas and “no dog hunting” areas.
              (4) Sport fishing. We allow sport fishing and frogging on designated areas of the refuge subject to the following conditions:
              (i) We allow only fishing from legal sunrise to legal sunset.
              (ii) We only allow pole and line, rod and reel, or cast net.
              (iii) We require a Special Use Permit (FWS Form 3-1383-G) for fishing or frogging between legal sunset and legal sunrise.
              (iv) You must only take frogs by use of frog gigs.
              (b) Cedar Island National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of tundra swan, Canada and snow goose, brant, duck, teal, and coot on designated areas of the refuge subject to the following conditions:
              (i) We allow portable blinds. Hunters must remove blinds, decoys, and other personal property from the refuge at the end of each day's hunt (see § 27.93 of this chapter).

              (ii) Hunters/hunt parties must not hunt closer than 150 yards (135 meters) apart.
              
              (iii) We allow hunters to enter and remain in open hunting areas from 1 hour before legal shooting time until 1 hour after legal shooting time.
              (2)-(4) [Reserved]
              (c) Currituck National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of swan, goose, duck, and coot on designated areas of the refuge subject to the following conditions:
              (i) We require a North Carolina Waterfowl Hunt Permit or a refuge hunt permit (signed brochure). You must carry a permit while hunting on the refuge.
              (ii) You must hunt from your assigned blind location.
              (iii) We allow hunting from 1/2 hour before legal sunrise to 4:20 p.m. (as governed by County regulations).
              (iv) We allow hunters to access the refuge 11/2 hours before legal shooting time until 1 hour after legal shooting time.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of deer and feral hog on limited dates on designated areas of the refuge subject to the following conditions:
              (i) We require a refuge hunting permit (signed brochure) that hunters must sign and carry while hunting on the refuge.
              (ii) We allow the use of shotguns, muzzleloading rifles/shotguns, and bows in designated units. We prohibit the use of all other rifles and crossbows.
              (iii) We allow hunters on the refuge from 1 hour before legal sunrise to 1 hour after legal sunset.
              (iv) We allow the use of portable tree stands, but hunters must remove them from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (v) Hunters may access the refuge by foot, boat, and/or vehicle, but we prohibit hunting from a boat or vehicle.
              (vi) Each youth hunter, age 15 and younger, must have successfully completed a State-approved hunter safety course, and must possess and carry proof of certification. While hunting, each youth hunter must remain within sight and normal voice contact of an adult age 21 or older. An adult may directly supervise up to two youth hunters.
              (4) [Reserved]
              (d) Great Dismal Swamp National Wildlife Refuge. Refer to § 32.65(e) for regulations.
              (e) Mackay Island National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of deer on designated areas of the refuge subject to the following conditions:
              (i) We require a refuge deer hunting permit (signed brochure) that hunters must sign and carry while hunting on the refuge.
              (ii) We allow the use of shotguns, muzzleloading rifles/shotguns, pistols, crossbows, and bows. We prohibit the use of all other rifles.
              (iii) We allow access to hunting areas from 5 a.m. until 8 p.m.
              (iv) We prohibit carrying a loaded firearm on or within 50 feet (15 meters) of gravel roads.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing only from legal sunrise to legal sunset from March 15 through October 15, except that we allow fishing along the Marsh Causeway year-round. The 0.3 Mile Loop Trail and the terminus of the canal immediately adjacent to the Visitor Center are open year-round, but we close them during the refuge permit deer hunts.
              (ii) Anglers must attend all fishing lines.
              (f) Mattamuskeet National Wildlife Refuge—(1) Migratory game bird hunting. We allow the hunting of tundra swan, goose, duck, and coot on designated areas of the refuge subject to the following conditions:
              (i) We require refuge-issued permits (name and address) that you must validate at the refuge headquarters, sign, and possess while hunting.
              (ii) Refuge personnel will assign you to a hunting blind. You must hunt from your assigned blind.
              (iii) Hunters may only shoot crippled waterfowl from outside the assigned blind.

              (iv) Hunters may use decoys, but you must remove them from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              
              (v) All waterfowl hunters must check out at the assigned station prior to leaving the refuge.
              (vi) Shooting hours are from 1/2 hour before legal sunrise until 12 p.m. (noon).
              (vii) We allow the use of dogs when hunting.
              (viii) We allow the taking of only Canada goose during the State September Canada goose season subject to the following conditions:
              (A) We allow hunting Monday through Saturday during the State season.
              (B) The hunter must possess and carry a validated refuge permit (name and address) while hunting.
              (ix) Hunting by youth hunters (age 16 and younger) is subject to the following conditions:
              (A) Validly licensed adults, age 21 or older, holding applicable permits must accompany and supervise, remaining in sight and voice contact at all times, any youth hunters. Each adult may supervise no more than two youth hunters.
              (B) Youth hunters must possess and carry evidence of successful completion of a State-approved hunter education course.
              (C) We allow hunting on Tuesdays, Wednesdays, Fridays, and Saturdays during the late and youth waterfowl State seasons.
              (2) [Reserved]
              (3) Big game hunting. We allow the hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The hunter must possess and carry a signed, validated refuge permit (name and address) and a State-issued lottery permit while hunting.
              (ii) Hunters may take one antlered deer and one antlerless deer per day, or two antlerless deer per day.
              (iii) Hunters may take deer with shotgun, bow and arrow, crossbow, or muzzleloading rifle/shotgun.
              (iv) We allow hunters on the refuge from 1 hour before legal shooting time until 1 hour after legal shooting time.
              (v) Hunters can use boats to access hunt areas, but we prohibit hunting from a boat.
              (vi) We allow the use of only portable blinds and deer stands. Blinds must display hunter orange that is visible from all directions. Hunters with a valid permit (name and address) may erect one portable blind or stand the day before the start of their hunt and must remove it at the end of the second day of that 2-day hunt (see § 27.93 of this chapter). Any stands or blinds left overnight on the refuge must have a tag with the hunter's State hunting license number.
              (vii) Hunters must wear a minimum of 500 square inches (3,250 square centimeters) of hunter-orange material above the waist that is visible from all directions.
              (viii) An adult may only supervise one youth hunter. The youth hunter must be within sight and normal voice contact of the adult.
              (ix) We allow the use of only biodegradable-type flagging.
              (4) Sport fishing. We allow sport fishing and crabbing on designated areas of the refuge subject to the following conditions:
              (i) We are open to sport fishing, bow fishing, and crabbing from March 1 through October 31, from 1/2 hour before legal sunrise to 1/2 hour after legal sunset, except that we allow bank fishing and crabbing year-round from:
              (A) State Route 94 (24 hours a day);
              (B) The north bridge and south of the north bridge at Lake Landing;
              (C) The Outfall Canal water control structure;
              (D) The Central Canal bridge on Wildlife Drive; and
              (E) Along the west main and east main canal between the Entrance Road metal bridge and Number One East Canal as posted.
              (ii) We prohibit herring dipping.
              (iii) We allow crabbing subject to the following conditions:
              (A) We allow only five handlines and hand-activated traps per person. Owners must be in attendance, and must remove all handlines and traps daily (see §§ 27.93 and 27.94 of this chapter).
              (B) We prohibit crab pots.
              (C) You may only take or possess 12 crabs per person per day.
              (g) Pea Island National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing and crabbing on designated areas of the refuge subject to the following condition: We require all recreational nighttime surf anglers to possess and carry a signed, self-service refuge nighttime surf fishing permit (signed brochure) while fishing on the refuge between 1/2 hour after legal sunset and 1/2 hour before legal sunrise.
              (h) Pee Dee National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of dove on designated dates and areas of the refuge subject to the following conditions:
              (i) We require all hunters to possess and carry a signed refuge general hunt permit (signed brochure) and government-issued picture identification while in the field.
              (ii) Validly licensed adults, age 21 or older, holding applicable permits must accompany and supervise, remaining in sight and voice contact at all times, any youth hunters (age 18 and younger). Each adult may supervise no more than two youth hunters. Youth hunters must possess and carry evidence of successful completion of a State-approved hunter education course.
              (iii) We prohibit hunting on Sundays.
              (2) Upland game hunting. We allow hunting of quail, rabbit, squirrel, raccoon, and opossum on designated dates and areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (h)(1)(i) through (iii) of this section apply (with the following exception to the condition at paragraph (h)(1)(ii): Each adult may supervise no more than one youth hunter).
              (ii) We require the use of dogs on raccoon/opossum hunts. All dogs must wear a collar displaying the owner's contact information.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated dates and areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (h)(1)(i) through (iii) of this section apply (with the following exception to the condition at paragraph (h)(1)(ii): Each adult may supervise no more than one youth hunter).
              (ii) We require each person participating in a muzzleloader or firearms quota hunt to possess a nontransferable refuge quota hunt permit. You may apply for quota hunt permits by submitting a completed hunt application (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) available at the refuge office.
              (iii) During big game hunts, we prohibit hunters from entering the refuge earlier than 4 a.m., and they must leave the refuge no later than 2 hours after legal sunset.
              (iv) Youth quota hunts are for hunters ages 10 through 17.
              (v) During refuge firearms deer hunts, all participants must wear at least 500 square inches (3,250 square centimeters) of unbroken, fluorescent-orange material above the waist as an outer garment while hunting and while en route to and from hunting areas.
              (vi) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (vii) We prohibit placing a tree stand on the refuge more than 4 days prior to the opening day of the deer hunt in which hunters will be participating, except for participants of the youth deer hunt, who may place tree stands no more than 7 days prior to the hunt day. Archery hunters must remove their tree stands by the last day of that hunt (see § 27.93 of this chapter). Muzzleloader and firearms hunters must remove their tree stands by the day after the last day of that hunt (see § 27.93 of this chapter).
              (viii) You must check all deer taken on the refuge at the refuge check station on the date of take prior to removing the animal from the refuge.
              (ix) During refuge muzzleloader and firearms deer hunts, we prohibit all other public use in refuge hunting areas.
              (x) We prohibit big game hunting within 100 feet (30 meters) of any vehicle or road open to vehicle traffic.
              (4) Sport fishing. We allow sport fishing on designated dates and areas of the refuge subject to the following conditions:

              (i) We require all anglers to possess and carry a signed refuge sport fishing permit (signed brochure) and government-issued picture identification while fishing in refuge waters.
              (ii) We prohibit possession or use of trotlines, set hooks, gigs, jug lines, limblines, snagging devices, nets, seines, fish traps, or other special devices.
              (i) Pocosin Lakes National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, swan, dove, woodcock, rail, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We require consent from refuge personnel to enter and retrieve legally taken game animals from closed areas, including “No Hunting Zones.”
              (ii) We require all hunters and anglers to possess and carry a signed, self-service refuge hunting/fishing permit (signed brochure) while hunting and fishing on the refuge. We require all hunters age 16 and older to purchase and carry a special refuge recreational activity permit (name/address/phone number).
              (iii) We allow hunters to enter and remain in hunting areas from 2 hours before legal sunrise until 2 hours after legal sunset when we allow hunting in those areas.
              (iv) We allow the use of all-terrain vehicles (ATVs) only on designated ATV roads (see § 27.31 of this chapter) and only to transport hunters and their equipment to hunt and scout. We allow hunting from ATVs while on these designated ATV roads when they are stationary and the engine is turned off. We allow ATV use only on the ATV roads at the following times:
              (A) When we open the ATV road and surrounding area to hunting;
              (B) One week prior to the ATV road and surrounding area opening to hunting; and
              (C) On Sundays, when we open the ATV road and surrounding area for hunting the following Monday.
              (v) We allow the use of biodegradable-type flagging.
              (vi) We allow the use of only portable blinds and temporary blinds constructed of natural materials. You must remove portable blinds at the end of each day (see § 27.93 of this chapter).
              (vii) We allow the use of dogs to point and retrieve migratory game birds.
              (2) Upland game hunting. We allow hunting of quail, squirrel, raccoon, opossum, rabbit, beaver, nutria, and fox on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (i)(1)(i) through (iv) of this section apply.
              (ii) We only allow the taking of beaver and nutria with firearms and only during those times when the area is open to hunting of other game animals with firearms.
              (iii) We prohibit the hunting of raccoon and opossum during, 5 days before, and 5 days after the State bear seasons. Outside of these periods, we allow the hunting of raccoon and opossum at night but only while possessing a General Special Use Application and Permit (FWS Form 3-1383-G).
              (iv) We prohibit the use of rifles, other than .22-caliber rimfire rifles for hunting, and we prohibit the use of pistols for hunting.
              (v) We allow the use of dogs for pointing and retrieving upland game and for chasing rabbit (but not fox). We prohibit possession of buckshot or slugs while hunting with dogs.
              (3) Big game hunting. We allow hunting of deer, turkey, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (i)(1)(i) through (iv) of this section apply.
              (ii) You may hunt turkey only if you carry a valid permit (General Activities Special Use Permit Application, FWS Form 3-1383-G). These permits are valid only for the dates and areas shown on the permit. You may possess only approved nontoxic shot (see § 32.2(k)) while hunting turkeys west of Evans Road and on the Pungo Unit.
              (iii) We prohibit the use of rifles and pistols.
              (iv) We allow deer hunting on the Pungo Unit only through the end of October each season, except that we allow deer hunting with archery equipment on the Pungo Unit through the end of November.

              (v) We allow hunters to take feral hogs in any area that is open to hunting deer using only those weapons authorized for taking deer. On the Frying Pan tracts, we also allow hunters to take feral hogs, using only those weapons authorized for taking deer, whenever we open those tracts to hunting any game species with firearms.
              (vi) We allow the use of only portable deer stands (tree climbers, ladders, tripods, etc.).We require that you remove all stands, blinds, and other personal property at the end of each day (see § 27.93 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing in Pungo Lake and New Lake only from March 1 through October 31, except that we close Pungo Lake and the entire Pungo Unit to fishing during the limited big game hunts.
              (ii) We allow fishing only from 1/2 hour before legal sunrise until 1/2 hour after legal sunset.
              (j) Roanoke River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck and coot on designated areas of the refuge.
              (2) Upland game hunting. We allow hunting of squirrel, raccoon, and opossum on designated areas of the refuge.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge.
              (4) [Reserved]
              (k) Swanquarter National Wildlife Refuge—(1) Migratory game bird hunting. We allow the hunting of tundra swan, goose, brant, duck, teal, and coot on designated areas of the refuge subject to the following conditions:
              (i) We allow portable blinds. You must remove blinds, decoys, and other personal property at the end of each day's hunt (see § 27.93 of this chapter).
              (ii) We prohibit hunters/hunt parties from hunting closer than 150 yards (135 meters) apart.
              (iii) We allow hunters to enter and remain in open hunting areas from 1 hour before legal shooting time until 1 hour after legal shooting time.
              (2)-(4) [Reserved]
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54129, Aug. 31, 2020]
            
            
              § 32.53
              North Dakota.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Appert Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (b) Ardoch National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (c) Arrowwood National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of pheasant, sharp-tailed grouse, partridge, cottontail rabbit, and fox on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting of upland game birds on the day following the close of the State firearm deer season through the end of the regular upland bird season.
              (ii) We allow hunting of cottontail rabbit and fox on the day following the close of the State firearm deer season through March 31.
              (3) Big game hunting. We allow deer hunting on designated areas of the refuge subject to the following conditions:

              (i) We prohibit entering the refuge before legal shooting hours on the opening day of firearms deer season. We require all hunters to be off the refuge 11/2 hours after legal sunset.
              (ii) We allow deer hunting on the refuge during the State youth deer season.
              (iii) After harvesting a deer, firearm deer hunters must wear blaze orange on the refuge.
              (iv) We allow access by foot travel only. You may use a vehicle on designated refuge roads and trails to retrieve deer during the following times only: 9:30 to 10 a.m.; 1:30 to 2 p.m.; and 1/2 hour after legal sunset for 1 hour.
              (v) We allow temporary tree stands, blinds, and game cameras for daily use; you must remove them by the end of each day's hunt (see § 27.93 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow boats at idle speed only on Arrowwood Lake and Jim Lake from May 1 to September 30 of each year.
              (ii) We allow ice fishing and dark house spearfishing. We allow snowmobiles, all-terrain vehicles (ATVs), utility terrain vehicles (UTVs), motor vehicles, and fish houses on the ice as conditions allow.
              (iii) You may use and leave fish houses on the ice overnight until March 15.
              (d) Arrowwood Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district.
              (4) Sport fishing. We allow sport fishing on designated areas of the district subject to the following condition: You must remove boats, motor vehicles, fishing equipment, and other personal property (excluding ice houses) by legal sunset (see §§ 27.93 and 27.94 of this chapter).
              (e) Audubon National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of ring-necked pheasant, gray partridge, and sharp-tailed grouse on designated areas of the refuge subject to the following conditions:
              (i) We open to upland game hunting annually on the day following the close of the regular deer gun season, and we close as governed by the State season.
              (ii) We allow game retrieval without a firearm up to 100 yards (90 meters) inside the refuge boundary fence and closed areas of the refuge. Retrieval time may not exceed 10 minutes. You may use dogs to assist in retrieval.
              (3) Big game hunting. We allow hunting of white-tailed and mule deer on designated areas of the refuge subject to the following conditions:
              (i) We close the refuge to hunting during the State's special youth deer hunting season.
              (ii) Hunters may use designated refuge roads to retrieve downed deer.
              (iii) We allow only portable tree stands. You must remove all tree stands at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (4) Sport fishing. We allow ice fishing on designated areas of the refuge.
              (f) Audubon Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district.
              (4) Sport fishing. We allow sport fishing on designated areas of the district subject to the following condition: You must remove boats, motor vehicles, fishing equipment, and other personal property (excluding ice houses) by the end of each day's fishing activity (see §§ 27.93 and 27.94 of this chapter).
              
              (g) Bone Hill National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (h) Brumba National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (i) Buffalo Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: Access is controlled by the individual landowner.
              (j) Camp Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: Access is controlled by the individual landowner.
              (k) Canefield Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (l) Chase Lake National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow deer hunting on designated areas of the refuge.
              (4) [Reserved]
              (m) Chase Lake Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following conditions: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district.
              (4) Sport fishing. We allow sport fishing on designated areas of the district subject to the following condition: You must remove boats, motor vehicles, fishing equipment, and other personal property (excluding ice houses) by the end of each day's fishing activity (see §§ 27.93 and 27.94 of this chapter).
              
              (n) Cottonwood Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: Access is controlled by the individual landowner.
              (o) Crosby Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district.
              (4) Sport fishing. We allow sport fishing on designated areas of the district subject to the following condition: You must remove boats, motor vehicles, fishing equipment, and other personal property (excluding ice houses) by the end of each day's fishing activity (see §§ 27.93 and 27.94 of this chapter).
              (p) Dakota Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (q) Des Lacs National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of fox, sharp-tailed grouse, Hungarian partridge, turkey, and ring-necked pheasant on designated areas of the refuge subject to the following conditions:
              (i) We open for upland game bird hunting on the day following the close of the regular deer gun season through the end of the State season.
              (ii) We allow the use of hunting dogs for retrieval of upland game.
              (iii) We allow fox hunting from the day following the regular firearm deer season until March 31.
              (iv) We prohibit accessing refuge lands from refuge waters.
              (3) Big game hunting. We allow deer and moose hunting on designated areas of the refuge subject to the following conditions:
              (i) We only allow the use of portable tree stands and ground blinds. We prohibit leaving stands and blinds overnight on the refuge (see § 27.93 of this chapter).
              (ii) We prohibit entry to the refuge before 12 p.m. (noon) on the first day of the respective bow, gun, or muzzleloader deer hunting seasons.
              (iii) The condition set forth at paragraph (q)(2)(iv) of this section applies.
              (4) [Reserved]
              (r) Devils Lake Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (3) Big game hunting. We allow big game hunting on designated areas of the district subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the district subject to the following condition: You must remove boats, motor vehicles, fishing equipment, and other personal property (excluding ice houses) by the end of each day's fishing activity (see §§ 27.93 and 27.94 of this chapter).
              (s) Half Way Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (t) Hiddenwood Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: Access is controlled by the individual landowner.
              (u) Hobart Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (v) Hutchinson Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (w) J. Clark Salyer National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, and coot on designated areas of the refuge subject to the following condition: We allow the use of dogs for hunting and retrieving game birds.
              (2) Upland game hunting. We allow hunting of ruffed and sharp-tailed grouse, Hungarian partridge, turkey, ring-necked pheasant, and fox on designated areas of the refuge subject to the following conditions:
              (i) We open the refuge to hunting for sharp-tailed grouse, Hungarian partridge, and ring-necked pheasant north of the Willow-Upham road on the day following the close of the regular firearm deer season.
              (ii) We open the refuge to fox hunting on the day following the close of the regular firearm deer season. Fox hunting on the refuge closes March 31.
              (iii) Hunters may possess only approved nontoxic shot (see § 32.2(k)) for all upland game hunting, including turkey.
              (3) Big game hunting. We allow hunting of deer and moose on designated areas of the refuge subject to the following conditions:

              (i) You must possess and carry a refuge permit to hunt antlered deer on the refuge outside the nine public hunting areas during the regular firearms season.
              (ii) We prohibit entry to the refuge before 12 p.m. (noon) on the first day of the respective bow, gun, or muzzleloader deer hunting seasons. You may access refuge roads open to the public before 12 p.m. (noon).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow boat fishing from May 1 through September 30.
              (ii) We allow ice fishing and dark house spearfishing. We allow snowmobiles, all-terrain vehicles (ATVs), utility terrain vehicles (UTVs), motor vehicles, and fish houses on the ice as conditions allow.
              (x) J. Clark Salyer Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district.
              (4) Sport fishing. We allow sport fishing on designated areas of the district subject to the following condition: You must remove boats, motor vehicles, fishing equipment, and other personal property (excluding ice houses) by the end of each day's fishing activity (see §§ 27.93 and 27.94 of this chapter).
              (y) Johnson Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (z) Kulm Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district.
              (4) Sport fishing. We allow sport fishing on designated areas of the district subject to the following condition: You must remove boats, motor vehicles, fishing equipment, and other personal property (excluding ice houses) by the end of each day's fishing activity (see §§ 27.93 and 27.94 of this chapter).
              (aa) Lake Alice National Wildlife Refuge—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the refuge subject to the following conditions:
              (i) We allow motorized boats only during the migratory game bird hunting season; however, motors must not exceed 10 horsepower.
              (ii) You must remove all boats, decoys, portable blinds, other personal property, and any materials brought onto the refuge for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow hunting of ring-necked pheasants, sharp-tailed grouse, gray partridge, cottontail rabbit, jackrabbit, snowshoe hare, and fox on designated areas of the refuge.
              (3) Big game hunting. We allow deer and fox hunting on designated areas of the refuge subject to the following conditions:
              (i) We prohibit trapping.

              (ii) We allow portable tree stands. Hunters must remove tree stands from the refuge by the end of each day's hunt (see § 27.93 of this chapter).
              
              (4) Sport fishing. We allow ice fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow vehicles and fish houses on the ice as conditions allow.
              (ii) We allow public access for ice fishing from 5 a.m. to 10 p.m.
              (iii) You must remove ice fishing shelters and personal property from the refuge by 10 p.m. each day (see §§ 27.93 and 27.94 of this chapter).
              (bb) Lake George National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (cc) Lake Ilo National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We open the lake to fishing from 5 a.m. to 10 p.m. year round.
              (ii) We open the refuge to ice fishing from October 1 through March 31.
              (dd) Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: Access is controlled by the individual landowner.
              (ee) Lake Nettie National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed and mule deer on designated areas of the refuge subject to the following conditions:
              (i) We allow only portable tree stands.
              (ii) Hunters must remove tree stands from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (4) [Reserved]
              (ff) Lake Otis National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (gg) Lake Patricia National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (hh) Lake Zahl National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of sharp-tailed grouse, Hungarian partridge, and ring-necked pheasant on designated areas of the refuge subject to the following conditions:
              (i) We open to upland game bird hunting on the day following the close of the regular deer gun season through the end of the State season.

              (ii) We allow the use of hunting dogs to retrieve upland game.
              
              (3) Big game hunting. We allow deer hunting on designated areas of the refuge subject to the following conditions:
              (i) You may only use portable tree stands and ground blinds. We prohibit leaving stands and blinds overnight (see § 27.93 of this chapter).
              (ii) We prohibit entry to the refuge before 12 p.m. (noon) on the first day of the respective archery, gun, or muzzleloader deer hunting season.
              (4) [Reserved]
              (ii) Lambs Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (jj) Little Goose Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (kk) Long Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of ring-necked pheasant, sharp-tailed grouse, and grey partridge on designated areas of the refuge subject to the following condition: We open to upland game bird hunting annually on the day following the close of the firearm deer season through the close of the State season.
              (3) Big game hunting. We allow hunting of deer on designated areas of the refuge.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We only allow fishing from legal sunrise to legal sunset.
              (ll) Long Lake Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district.
              (4) Sport fishing. We allow sport fishing on designated areas of the district subject to the following condition: You must remove boats, motor vehicles, fishing equipment, and other personal property (excluding ice houses) by the end of each day's fishing activity (see §§ 27.93 and 27.94 of this chapter).
              (mm) Lords Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (nn) Lost Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (oo) Lostwood National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of sharp-tailed grouse, Hungarian partridge, and ring-necked pheasant on designated areas of the refuge subject to the following condition: We allow the use of dogs to retrieve upland game.
              (3) Big game hunting. We allow deer and moose hunting on designated areas of the refuge subject to the following condition: We prohibit entry to the refuge before 12 p.m. (noon) on the first day of the respective archery, gun, or muzzleloader deer hunting season.
              (4) [Reserved]
              (pp) Lostwood Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district.
              (4) Sport fishing. We allow sport fishing on designated areas of the district subject to the following condition: You must remove boats, motor vehicles, fishing equipment, and other personal property (excluding ice houses) by the end of each day's fishing activity (see §§ 27.93 and 27.94 of this chapter).
              (qq) Maple River National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (rr) Pleasant Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (ss) Pretty Rock National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (tt) Rabb Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (uu) Rock Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (vv) Rose Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: Access is controlled by the individual landowner.
              (ww) School Section National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: Access is controlled by the individual landowner.
              (xx) Sheyenne Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: Access is controlled by the individual landowner.
              (yy) Sibley Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (zz) Silver Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (aaa) Slade National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of deer on designated areas of the refuge.
              (4) [Reserved]
              
              (bbb) Snyder Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (ccc) Springwater National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (ddd) Stewart Lake National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow ice or shore fishing on designated areas of the refuge.
              (eee) Stoney Slough National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (fff) Storm Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (ggg) Sunburst Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (hhh) Tewaukon National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow ring-necked pheasant hunting on designated areas of the refuge subject to the following condition: We open for upland game hunting on the first Monday following the close of the State deer gun season through the close of the State pheasant season.
              (3) Big game hunting. We allow deer hunting on designated areas of the refuge subject to the following conditions:
              (i) We allow deer bow hunting on designated areas of the refuge as governed by State regulations.

              (ii) The deer bow hunting season closes September 30, reopens the Friday following the close of the State gun deer season, and continues through the end of the State archery deer season.
              
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (iii) Tewaukon Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district.
              (4) Sport fishing. We allow sport fishing on designated areas of the district subject to the following condition: You must remove boats, motor vehicles, fishing equipment, and other personal property (excluding ice houses) by the end of each day (see §§ 27.93 and 27.94 of this chapter).
              (jjj) Tomahawk National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (kkk) Upper Souris National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of wild turkey, sharp-tailed grouse, Hungarian partridge, and pheasant on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of dogs for hunting and retrieving of upland game birds with the exception of wild turkey.
              (ii) We allow hunters on the refuge from 5 a.m. until 10 p.m.
              (3) Big game hunting. We allow deer and moose hunting on designated areas of the refuge subject to the following conditions:
              (i) We only allow the use of portable tree stands and ground blinds. You must remove stands and blinds from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (ii) The condition set forth at paragraph (kkk)(2)(ii) of this section applies.
              (iii) We prohibit entry to the refuge before 12 p.m. (noon) on the first day of the respective bow, gun, or muzzleloader deer hunting seasons.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of fishing boats, canoes, kayaks, and float tubes in designated boat fishing areas from Lake Darling Dam north to State Highway 28 (Greene) crossing for fishing from May 1 through September 30.
              (ii) We allow fishing from nonmotorized vessels only on the Beaver Lodge Canoe Trail from May 1 through September 30.
              (iii) We allow boating and fishing from vessels on the Souris River from Mouse River Park to the north boundary of the refuge from May 1 through September 30.
              (iv) We allow snowmobiles, all-terrain vehicles (ATVs), utility terrain vehicles (UTVs), motor vehicles, and fish houses on the ice as conditions allow from Lake Darling Dam north to Carter Dam (Dam 41) for ice fishing.
              (v) We allow you to place fish houses overnight on the ice of Lake Darling as governed by State regulations.
              (vi) We allow anglers to place portable fish houses on the Souris River north of Carter Dam (Dam 41) and south of Lake Darling Dam for ice fishing, but anglers must remove the fish houses from the refuge at the end of each day's fishing activity (see § 27.93 of this chapter).
              (vii) We allow anglers on the refuge from 5 a.m. until 10 p.m.
              (lll) Wild Rice National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (mmm) Willow Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (nnn) Wintering River National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              (ooo) Wood Lake National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (3) Big game hunting. We allow hunting of all State-defined species subject to the following condition: Access is controlled by the individual landowner.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Access is controlled by the individual landowner.
              (ii) We prohibit boats during the regular North Dakota waterfowl season.
              [85 FR 54130, Aug. 31, 2020]
            
            
              § 32.54
              Ohio.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Cedar Point National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow white-tailed deer hunting on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a State-issued permit. All hunters must check in and out at the refuge check station. We require hunters to check out with the State-issued Harvest Card no later than 2 hours after the conclusion of their controlled hunt.
              (ii) We prohibit hunting or shooting within 150 feet (45.7 meters) of any structure, building, or parking lot.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from legal sunrise to legal sunset.
              (ii) We prohibit the taking of turtle, frog, leech, minnow, crayfish, and mussel (clam) species by any method on the refuge (see § 27.21 of this chapter).
              (iii) You must remove all boats, ice fishing structures, devices, and personal property from the refuge each day (see § 27.93 of this chapter).
              (b) Ottawa National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, rail, gallinule, coot, dove, woodcock, crow, and snipe on designated areas of the refuge subject to the following conditions:

              (i) On controlled waterfowl hunt units, we allow hunting of goose, duck, and coot as governed by with State regulations and subject to the following conditions:
              
              (A) You must stop hunting at 12 p.m. (noon) each day.
              (B) You may possess no more than 25 shot shells.
              (ii) On public hunting units, we allow hunting of duck, goose, rail, gallinule, coot, dove, woodcock, and snipe subject to the following conditions:
              (A) We allow refuge access from 11/2 hours prior to the State-listed morning shooting time and 1 hour after the State-listed evening shooting time.
              (B) We allow the use of dogs when hunting, provided the dog is under the immediate control of the hunter at all times.
              (C) We allow nonmotorized boats in areas open to waterfowl hunting during the waterfowl hunting seasons with the following exception: We allow motorized boats in the Metzger Marsh and Two Rivers units.
              (2) Upland game hunting. We allow hunting of pheasant, squirrel, rabbit, fox, raccoon, skunk, opossum, groundhog, and coyote on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(ii)(A) and (B) of this section apply.
              (ii) We prohibit the use of buckshot for any hunting on the refuge.
              (iii) We prohibit hunting or shooting within 150 feet (45.7 meters) of any structure, building, or parking lot.
              (iv) For hunting, you may use or possess only approved nontoxic shot shells (see § 32.2(k)) while in the field.
              (3) Big game hunting. We allow hunting of white-tailed deer and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) On controlled deer hunt units, we allow hunting of white-tailed deer only as governed by State regulations and subject to the following conditions:
              (A) We require hunters to possess and carry a State-issued permit. You must check in and out at the refuge check station using the State-issued Harvest Card no later than 2 hours after the conclusion of your hunt.
              (B) We prohibit hunting or shooting within 150 feet (45.7 meters) of any structure, building, or parking lot.
              (ii) We allow hunting of white-tailed deer and turkey on designated public hunting units of the refuge as governed by State regulations and subject to the following conditions:
              (A) The conditions set forth at paragraphs (b)(1)(ii)(A) and (b)(2)(ii) of this section apply.
              (B) We allow only portable deer stands for hunting. We allow only one tree stand per hunter per refuge unit. We allow placement of tree stands after September 1, and require hunters to remove tree stands by March 1 of each year (see § 27.93 of this chapter). We require deer stands to be labeled with the hunter's Ohio customer identification number, which is on the hunting license.
              (C) The condition set forth at paragraph (b)(2)(iv) applies while turkey hunting.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from legal sunrise to legal sunset.
              (ii) We prohibit the taking of any turtle, frog, leech, minnow, crayfish, and mussel (clam) species by any method on the refuge (see § 27.21 of this chapter).
              (iii) You must remove all boats, ice fishing structures, devices, and personal property from the refuge each day (see § 27.93 of this chapter).
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54137, Aug. 31, 2020]
            
            
              § 32.55
              Oklahoma.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Deep Fork National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, dark geese, merganser, and coot on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a signed refuge hunt tearsheet (signed brochure).
              (ii) We allow waterfowl hunting on Fridays, Saturdays, Sundays, and Mondays, from 1/2 hour before legal sunrise until 1 p.m.

              (iii) You may only use portable blinds or blinds constructed of natural dead vegetation. You must remove blinds, decoys, stands, and all personal equipment at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow hunting of fox and gray squirrel, swamp and cottontail rabbit, and raccoon on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) and (iii) of this section apply.
              (ii) We allow shotguns, .22- and .17-caliber rimfire rifles, and pistols for rabbit and squirrel hunting.
              (iii) For raccoon hunting only, we allow hunting from legal sunset to legal sunrise only.
              (iv) We allow the use of dogs when hunting squirrel, rabbit, and raccoon.
              (3) Big game hunting. We allow hunting of white-tailed deer, wild turkey, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a signed refuge tearsheet (signed brochure) for the archery deer hunt. Hunters must turn in a Big Game Harvest Report (FWS Form 3-2359) by December 31 annually. Failure to submit the report will render the hunter ineligible for the next year's limited season archery deer hunt.
              (ii) We will offer a limited season archery deer hunt following the controlled deer hunt.
              (iii) You may hunt feral hog during any established refuge hunting season.
              (iv) Hunters may place no more than one stand on the refuge. You may place stands starting on the day the hunt begins. You must remove stands the day the hunt ends (see § 27.93 of this chapter).
              (4) Sport fishing. We allow sport fishing in designated areas of the refuge subject to the following conditions:
              (i) We allow year-round fishing on the Deep Fork River and at the Montezuma Creek Fishing Area. We allow fishing on all other sloughs, farm ponds, and impoundments not connected to the River from March 1 through October 31.
              (ii) We allow bowfishing on the refuge from legal sunrise to legal sunset from March 1 to September 30.
              (iii) We prohibit snagging and netting.
              (iv) We allow the use of trotlines, juglines, limblines, and yo-yos only in the Deep Fork River; we prohibit their use in any other areas on the refuge.
              (b) Little River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck on designated areas of the refuge subject to the following conditions:
              (i) You may only use portable blinds. You must remove blinds, decoys, and all personal equipment from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (ii) You may hunt from 1/2 hour before legal sunrise until 12 p.m. (noon) each day.
              (iii) You must possess and carry a signed refuge tearsheet (signed brochure) while hunting.
              (iv) We close the refuge to duck hunting during controlled deer hunts.
              (2) Upland game hunting. We allow hunting of gray and fox squirrel, eastern cottontail and swamp rabbit, beaver, coyote, and raccoon on designated areas of the refuge subject to the following conditions:
              (i) We open squirrel season from May 15 through the Friday before the State deer muzzleloader season. We reopen squirrel season on the Monday after the last refuge controlled deer hunt through January 31.
              (ii) We open rabbit season from October 1 through the Friday before the State deer muzzleloader season. We reopen rabbit season on the Monday after the last refuge controlled deer hunt through January 31.
              (iii) You may take take beaver, raccoon, and coyote as incidental take to any daytime established refuge hunt with legal weapons and a signed hunt tearsheet for the current hunt season.
              (iv) Hunters may only hunt upland game during designated refuge seasons.
              (v) We allow the use of dogs when hunting squirrel, rabbit, and raccoon.
              (3) Big game hunting. We allow hunting of white-tailed deer, turkey, and feral hog on designated areas of the refuge subject to the following conditions:
              
              (i) We open the deer archery season from October 1 through the Friday before the State deer muzzleloader season. We reopen deer season on the Monday after the last refuge controlled deer hunt through January 15.
              (ii) We open the deer gun season during the months of October and November. Hunters must pay a fee and obtain a controlled hunt permit through the State.
              (iii) We open the turkey archery season from October 1 through the Friday before the State deer muzzleloader season. We reopen turkey season on the Monday after the last refuge controlled deer hunt through January 15.
              (iv) We open the turkey gun season during the month of April. Hunters must pay a fee and obtain a controlled hunt permit through the State.
              (v) Shotgun hunters may only possess approved nontoxic shot (see § 32.2(k)) while in the field while hunting turkey.
              (vi) You may hunt feral hog during any established refuge hunting season. Refuge signed tearsheet (signed brochure) and legal weapons apply for the current hunting season.
              (vii) Hunters may only hunt big game during designated refuge seasons.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (c) Optima National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning dove on designated areas of the refuge.
              (2) Upland game hunting. We allow hunting of ring-necked pheasant, bobwhite and scaled quail, cottontail rabbit, and jackrabbit on the refuge subject to the following condition: We allow only shotguns for upland game hunting.
              (3) Big game hunting. We allow hunting of white-tailed deer, mule deer, and turkey on the refuge subject to the following conditions:
              (i) We allow archery and shotguns during spring turkey season.
              (ii) We allow only archery hunting during fall seasons.
              (4) [Reserved]
              (d) Ozark Plateau National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of cottontail rabbit and gray and fox squirrel on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a signed refuge tearsheet (signed brochure).
              (ii) We prohibit falconry.
              (iii) The only allowed methods of take are shotguns, .17 or .22 rimfire rifle, and archery equipment as governed by State regulations.
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hogs on designated portions of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (d)(2)(i) of this section applies.
              (ii) We only allow the use of archery equipment.
              (iii) We allow the use of portable deer stands only. You must remove stand(s) from the refuge within 2 days of the last day of the season (see § 27.93 of this chapter).
              (iv) We allow the incidental take of feral hogs during the deer, rabbit, and squirrel hunting seasons.
              (4) [Reserved]
              (e) Salt Plains National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, American coot, sandhill crane, mourning dove, white-winged dove, Eurasian collared dove, and rock dove on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting from 1/2 hour before legal sunrise until 12 p.m. (noon).
              (ii) We open public hunting areas to all access 2 hours prior to legal shooting time, and close those areas at 12 p.m. (noon).
              (2) Upland game hunting. We allow hunting of northern bobwhite quail and ring-necked pheasant on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (e)(1)(i) and (ii) of this section apply.
              (3) Big game hunting. We allow hunting of white-tailed deer, wild turkey, American beaver, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) We require a limited hunt permit (State-issued) for controlled hunts for deer and spring wild turkey hunts.

              (ii) White-tailed deer and wild turkey hunters may place no more than one stand/blind on the refuge. You may place stands starting on the day the hunt begins. You must remove stands the day the hunt ends (see § 27.93 of this chapter).
              (iii) White-tailed deer and wild turkey hunters must check-in and out at a refuge check station. Refuge staff provide a hunter briefing as part of check-in.
              (iv) You may take feral hogs and American beaver only as incidental game during a controlled hunt, open upland game season, or open migratory game bird season using a State-approved method of take for that season.
              (v) Wild turkey hunters must use and only possess approved nontoxic shot (see § 32.2(k)).
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from April 1 through October 15.
              (ii) We prohibit the use of netting, seines, cast nets, trawls, dip nets, and traps.
              (iii) Posts used to secure or anchor trotlines must reach a minimum of 2 feet (30 centimeters) above the water surface, and you must mark them to make them clearly visible to boaters. You must remove posts when they are not in use (see § 27.93 of this chapter).
              (iv) We only allow youth and persons with disabilities to fish on Bonham Pond subject to the following conditions:
              (A) We open to fishing from legal sunrise to legal sunset.
              (B) We limit anglers to one pole per person.
              (C) We restrict Bonham Pond to catch-and-release fishing only.
              (f) Sequoyah National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, mourning dove, American coot, snipe, and woodcock on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a signed refuge hunt tearsheet (signed brochure).
              (ii) We open the refuge to hunting only on Saturdays, Sundays, Mondays, and Tuesdays. We prohibit hunters from entering the land portion of the Sandtown Bottom Unit or any portion of Sally Jones Lake before 5 a.m. Hunters must leave the area by 1 hour after legal sunset.
              (iii) We prohibit hunting or shooting within 50 feet (15 meters) of designated roads or parking areas.
              (iv) Season lengths and bag limits will be governed by State regulations with the exception that all hunting, except for the conservation light goose season, will close on January 31 of each year. If a conservation light goose season is in effect, State regulations apply with the exception of special hunting days.
              (v) You must remove stands, blinds, boats, and other personal property from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (vi) We prohibit hunters from using refuge boat ramps to access hunting areas outside the refuge boundary:
              (A) On days when we close the refuge to hunting for certain species; and/or
              (B) When hunting species that we do not allow to be hunted on the refuge.
              (vii) We restrict the use of airboats within the refuge boundary to the navigation channel and the designated hunting areas from September 1 through March 31.
              (2) Upland game hunting. We allow hunting of eastern gray and fox squirrel and swamp and eastern cottontail rabbit on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (f)(1)(i) through (iii) and (v) through (vii) of this section apply.
              (ii) Season lengths and bag limits will be governed by State regulations with the exception that all upland game hunting will close on January 31 of each year.
              (iii) We only allow legal shotguns, and .22 and .17 rimfire rifles, for hunting upland game. You must plug hunting shotguns so that they are incapable of holding more than three shells.

              (iv) The east portion of the Sandtown Bottom Unit and the portion of Robert S. Kerr Reservoir, from Tuff boat ramp to the confluence of Vian Creek, are designated as a waterfowl sanctuary that we close to all entry, except for the designated hiking trail, from September 1 through March 31. The closed area is marked with signs and buoys.
              
              (3) Big game hunting. We allow hunting of white-tailed deer, wild turkey, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (f)(1)(i) through (iii) and (v) through (vii) of this section apply.
              (ii) We require a limited hunt permit (State-issued) for controlled hunts for archery deer, and for spring wild turkey hunts.
              (iii) Hunters must apply to the State-controlled deer hunt drawing administered by the Oklahoma Department of Wildlife Conservation for selection. You must attend a pre-hunt briefing.
              (iv) Incidental take of feral hogs may occur during deer, wild turkey, rabbit, and squirrel hunting seasons.
              (4) Sport fishing. We allow fishing and frogging on designated areas of the refuge subject to the following conditions:
              (i) We prohibit fishing or frogging from September 1 through March 31 in the closed zone south of refuge headquarters, as designated by buoys and signs.
              (ii) You must remove trotlines from the closed zone before September 1 (see § 27.93 of this chapter).
              (iii) The conditions set forth at paragraphs (f)(1)(v) and (vii) of this section apply.
              (g) Tishomingo National Wildlife Refuge—(1) Migratory game bird hunting. We allow the hunting of duck, teal, light geese, dark geese, snipe, gallinule, American coot, and merganser on designated areas of the refuge subject to the following conditions:
              (i) We allow the hunting of migratory birds every day, but waterfowl hunters must be off the unit by 1 p.m.
              (ii) Hunters must possess and carry a signed hunt tearsheet (signed brochure).
              (iii) We require the hunters to self-check-in and self-check-out.
              (iv) We allow only shotguns for hunting.
              (v) We prohibit falconry.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer, feral hog, and turkey on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (g)(1)(ii) of this section applies.
              (ii) We require State-controlled deer hunt drawing hunters to attend a pre-hunt briefing.
              (iii) You may hunt feral hog during any established refuge hunting season, using the weapon authorized for that particular hunt.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Anglers may bank and wade fish with pole and line or rod and reel year-round.
              (ii) Anglers may use boats from March 1 through September 30 in designated waters unless otherwise specified on the fishing tearsheet.
              (iii) Anglers may “no-wake” boat fish during the boating season with line and pole or rod and reel, except in areas designated as sanctuary zones.
              (iv) Anglers may use trotlines and other set tackle only in the Cumberland Pool (designated areas), Rock Creek, and between the natural banks of the Washita River. Anglers may only use set tackle with anchored floats.
              (v) We prohibit use of limblines, throwlines, juglines, and yo-yos.
              (vi) We prohibit use of any containers (jugs, bottles) as floats.
              (vii) Anglers may fish after legal sunset from a boat (during boating season) in the Cumberland Pool, except in the sanctuary zones. Anglers may fish after legal sunset at the headquarters boat ramp area, Goose Pen Pond, Sandy Creek Bridge, Murray 23, and Nida Point.
              (viii) We allow bowfishing in Pennington Creek and the Washita River during daylight hours.
              (ix) We prohibit the take of fish by use of hands (noodling).
              (x) We prohibit the take of frog, turtle, or mussel (see § 27.21 of this chapter).
              (h) Tishomingo Wildlife Management Unit—(1) Migratory game bird hunting. We allow hunting of mourning dove and waterfowl on the Tishomingo Wildlife Management Unit of Tishomingo National Wildlife Refuge.
              (2) Upland game hunting. We allow hunting of quail, squirrel, turkey, and rabbit on the Tishomingo Wildlife Management Unit of Tishomingo National Wildlife Refuge.
              
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on the Tishomingo Wildlife Management Unit of Tishomingo National Wildlife Refuge.
              (4) Sport fishing. We allow sport fishing on the Tishomingo Wildlife Management Unit of Tishomingo National Wildlife Refuge.
              (i) Washita National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, merganser, sandhill crane, mourning, white-winged, and Eurasian collared-dove on designated areas of the refuge subject to the following conditions:
              (i) We require hunters to carry a signed tearsheet (signed brochure) while hunting duck, goose, merganser, and sandhill crane.
              (ii) Duck, goose, merganser, and sandhill crane hunters must hunt only in designated fields on specified days at specified hours.
              (iii) We prohibit bringing natural vegetation from outside the refuge onto the refuge to construct temporary blinds. You must remove temporary blinds, decoys, and other hunting equipment from the refuge at the end of each hunt day (see § 27.93 of this chapter).
              (2) Upland game hunting. We allow hunting of bobwhite quail, cottontail rabbit, and black-tailed jackrabbit on designated areas of the refuge.
              (3) Big game hunting. We allow hunting of white-tailed deer, feral hog, and Rio Grande wild turkey on designated areas of the refuge subject to the following conditions:
              (i) We allow deer and feral hog hunting during the special refuge season. We will hold turkey hunts during the State spring turkey season.
              (ii) You must check in and out of hunt areas daily at the refuge office or check station.
              (iii) You must take bagged deer, hog, and/or turkey to the refuge check station.
              (iv) We will determine bag limits on deer and turkey annually.
              (v) We prohibit using handguns for hunting.
              (4) Sport fishing. We allow fishing in designated areas of the refuge subject to the following conditions:
              (i) Anglers may fish from March 15 through October 14 in the Washita River and Foss Reservoir.
              (ii) Anglers may bank fish year-round in the Washita River and Foss Reservoir from open areas.
              (j) Wichita Mountains National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, merganser, and coot on designated portions of the refuge subject to the following conditions:
              (i) Hunters must possess a current signed refuge hunting tearsheet (signed brochure) while hunting on the refuge.
              (ii) We prohibit waterfowl hunting during the refuge controlled elk and deer hunts.
              (iii) We allow waterfowl hunting from 1/2 hour before legal sunrise until 1 p.m.
              (iv) We allow the use of hunting dogs only for waterfowl hunting.
              (v) You may only build blinds constructed of natural vegetation materials from the refuge.
              (vi) Hunters must remove decoys and blinds from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (vii) We prohibit jump shooting.
              (viii) We prohibit hunting within 400 feet (122 meters) of any paved road, parking area, or building/dwelling.
              (ix) We prohibit shooting from or across any designated trail, road, or parking area.
              (x) We prohibit the use of motorized decoys in portions of the refuge designated as wilderness area.
              (xi) We prohibit the use of game carts or other mechanical transportation devices on portions of the refuge designated as wilderness area.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of elk, turkey, and white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) We allow elk, deer, and turkey hunting only during the State-controlled hunt program.
              (ii) We allow only five (5) rounds of ammunition per day during controlled elk and white-tailed deer hunts.

              (iii) We allow elk and deer hunting with centerfire rifles only; the minimum calibers are .243 for deer and .270 caliber for elk.
              
              (iv) You must possess only approved nontoxic shot (see § 32.2(k)) while in the field while hunting turkey.
              (v) You must check all harvested elk and deer through the refuge check station, and attach a metal transportation tag, before leaving refuge property.
              (vi) We only allow use of archery equipment and shotgun or muzzleloader with a shot size of #2 or smaller for turkey hunting. We prohibit crossbows.
              (vii) You may take feral hogs and coyote only during controlled hunts with weapons approved for that hunt.
              (viii) The conditions set forth at paragraphs (j)(1)(viii) and (xi) of this section apply.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) You may take fish only with pole and line or rod and reel.
              (ii) We prohibit taking of frogs and turtles (see § 27.21 of this chapter).
              (iii) Anglers may use motorized boats on Elmer Thomas Lake; however, we enforce a no-wake rule on the lake.
              (iv) We allow fishing after legal sunset on the refuge, but we prohibit all other boating after legal sunset.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54137, Aug. 31, 2020]
            
            
              § 32.56
              Oregon.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Bandon Marsh National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting of goose, duck, coot, and snipe 7 days per week on that portion of the refuge west of U.S. Highway 101 and outside the Bandon city limits.
              (ii) On the Ni-les'tun Unit of the refuge, we allow hunting of goose, duck, and coot only on Wednesdays, Saturdays, and Sundays.
              (iii) You must remove all blinds, decoys, shotshell hulls, and other personal equipment and refuse from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (iv) Hunters accessing the Ni-les'tun Unit via boat must secure or anchor boats and use established boat launch areas. Hunters may park boats within the marsh while they hunt, but we require boats landing on the bank of the Coquille River within the Ni-les'tun Unit to park within a designated location.
              (v) Hunters may enter the refuge no earlier than 2 hours before legal sunrise and must exit the refuge no later than 1 hour after legal sunset.
              (vi) Hunters may use dogs as an aid to retrieving waterfowl during the hunting season.
              (vii) You may enter posted retrieval zones while retrieving downed birds and when traveling to and from the hunting areas. We prohibit discharging firearms while in a retrieval zone.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (b) Baskett Slough National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck and goose on designated areas of the refuge subject to the following conditions:
              (i) We allow only hunters age 17 and younger to participate in the youth waterfowl hunt. Youths must be accompanied by an adult age 21 or older.
              (ii) We require youth hunters to obtain a refuge waterfowl hunting permit (Waterfowl Lottery Application, FWS Form 3-2439, Hunt Application—National Wildlife Refuge System). All youth hunting waterfowl must do so from designated blinds.
              (iii) You must remove blinds, decoys, and other personal property at the end of each day's hunt (see § 27.93 of this chapter).
              (iv) We allow the use of dogs when hunting.
              (v) We require waterfowl and goose permit hunters to check in and out at the Hunter Check Station (refuge office), which is open from 11/2 hours before legal hunting hours to 8 a.m. and from 11 a.m. to 1 p.m. We prohibit hunting after 12 p.m. (noon).

              (vi) We require goose hunters to space themselves no less than 200 yards (183 meters) apart from each other during the early September goose hunt.
              
              (2)-(4) [Reserved]
              (c) Bear Valley National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of deer on designated areas of the refuge subject to the following conditions:
              (i) Hunting opens concurrent with the State season and closes October 31.
              (ii) We prohibit hunting or public entry of any kind from November 1 to the State-regulated opening day of deer season in the hunting unit.
              (iii) We allow walk-in access only from designated entry points.
              (4) [Reserved]
              (d) Cold Springs National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, dove, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We prohibit discharge of any firearm within 1/4 mile (396 meters (m)) of any maintained building or Federal facility, such as, but not limited to, a structure designed for storage, human occupancy, or shelter for animals.
              (ii) We allow hunting only on Tuesdays, Thursdays, Saturdays, Sundays, and all federally recognized holidays within the State season, with the exception of dove. We only allow hunting for all dove species within the State mourning dove season.
              (iii) On the Memorial Marsh Unit:
              (A) We allow waterfowl hunting only from numbered field blind sites. We allow a maximum of four persons per blind site.
              (B) Waterfowl hunters must remain within 100 feet (30 m) of the numbered field blind post unless retrieving birds or setting decoys.
              (iv) Hunters must remove all decoys and other equipment (see § 27.93 of this chapter) at the end of each day's hunt.
              (2) Upland game hunting. We allow hunting of upland game birds on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (d)(1)(i) and (ii) of this section apply.
              (ii) We allow hunting from 12 p.m. (noon) to the end of legal hunting hours.
              (3) Big game hunting. We allow hunting of elk on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (d)(1)(i) of this section applies.
              (ii) We only allow hunting with a valid, State-issued emergency hunt permit or kill permit.
              (4) Sport fishing. We allow fishing on designated areas of the refuge.
              (e) Deer Flat National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning dove, goose, duck, coot, and snipe on designated areas of the refuge subject to the following condition: We allow only portable blinds and temporary blinds constructed of natural materials.
              (2) Upland game hunting. We allow hunting of pheasant, quail, and partridge on designated areas of the refuge subject to the following condition: We prohibit hunting from February 1 through May 31.
              (3) Big game hunting. We allow hunting of deer on designated areas of the refuge.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following condition: We prohibit shoreline fishing on the islands of the Snake River Sector from February 1 through May 31.
              (f) Hart Mountain National Antelope Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, and coot on designated areas of the refuge subject to the following conditions:
              (i) We allow only portable blinds and temporary blinds constructed of synthetic or nonliving natural materials.
              (ii) We prohibit digging of pit blinds for waterfowl hunting.
              (2) Upland game hunting. We allow hunting of chukar and California quail on designated areas of the refuge.
              (3) Big game hunting. We allow hunting of deer, antelope, and bighorn sheep on designated areas of the refuge subject to the following conditions:
              (i) We allow only portable blinds and temporary blinds constructed of synthetic or nonliving natural materials.
              (ii) We allow ground blinds, but we prohibit construction of them earlier than 1 week prior to the opening day of the legal season for which you have a valid permit.

              (iii) You must remove blinds within 24 hours of harvesting an animal or at the end of the permittee's legal season (see § 27.93 of this chapter).
              (iv) We limit hunters to one blind each, and you must tag blinds with the owner's State license or permit number.
              (4) Sport fishing. We allow fishing on designated areas of the refuge.
              (g) Julia Butler Hansen Refuge for the Columbian White-Tailed Deer—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and common snipe on designated areas of the refuge subject to the following conditions:
              (i) You must remove all personal property, including decoys and boats, by 1 hour after legal sunset (see §§ 27.93 and 27.94 of this chapter).
              (ii) We open the refuge for day-use access from 11/2 hours before legal sunrise until 11/2 hours after legal sunset.
              (iii) We allow the use of dogs when hunting.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (h) Klamath Marsh National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and common snipe on designated areas of the refuge subject to the following condition: We prohibit the use of air-thrust and inboard water-thrust boats when waterfowl hunting.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We prohibit the use of boats when sport fishing.
              (i) Lewis and Clark National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and snipe on the designated areas of the refuge subject to the following conditions:
              (i) You must remove all personal property, including decoys and boats, by 1 hour after legal sunset (see §§ 27.93 and 27.94 of this chapter).
              (ii) We open the refuge for hunting access from 11/2 hours before legal sunrise until 11/2 hours after legal sunset.
              (iii) We allow the use of dogs when hunting.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (j) Lower Klamath National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and common snipe on designated areas of the refuge subject to the following conditions:
              (i) In the controlled waterfowl hunting area, we require a valid Refuge Recreation Pass (electronic form) for all hunters age 16 and older. All hunters age 15 and younger must remain in the immediate presence of an adult (age 18 or older) at all times while in the field.
              (ii) We require advance reservations for the first 2 days of the hunting season. You may obtain a reservation through the waterfowl lottery (Migratory Bird Hunt Application, FWS form 3-2439, Hunt Application—National Wildlife Refuge System) each year.
              (iii) Entry hours for hunters begin at 4:30 a.m. unless otherwise posted.
              (iv) We prohibit the setting of decoys in retrieving zones.
              (2) Upland game hunting. We allow hunting of pheasant on designated areas of the refuge subject to the following condition: In the controlled pheasant hunting area, we require a valid permit for all hunters age 16 and older. All hunters age 15 and younger must remain in the immediate presence of an adult (age 18 or older) at all times while in the field.
              (3)-(4) [Reserved]
              (k) Malheur National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of dove, goose, duck, merganser, coot, snipe, and pigeon on designated areas of the refuge subject to the following conditions:
              (i) We allow nonmotorized boats or boats equipped with only electric motors on the North and South Malheur Lake Hunt Units.
              (ii) We allow only portable and temporary hunting blinds.
              (iii) You must remove boats, decoys, blinds, materials, and all personal property at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (iv) The South Malheur Lake and Buena Vista Hunt Units open for migratory bird hunting on the fourth Saturday of October and close at the end of the State waterfowl season.

              (v) You may access the South Malheur Lake Hunt Unit from the North Malheur Lake Hunt Unit, but no earlier than the fourth Saturday of October.
              (2) Upland game hunting. We allow hunting of pheasant, quail, partridge, chukar, and rabbit on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting of upland game species on designated areas of the Blitzen Valley east of Highway 205 from the fourth Saturday in October through the end of the State pheasant season.
              (ii) We allow hunting of upland game species on the North Malheur Lake Hunt Unit concurrent with the State pheasant season.
              (3) Big game hunting. We allow hunting of deer and pronghorn on designated areas of the refuge.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit ice fishing on, and all public access to, any ice formations.
              (ii) We allow fishing year-round on Krumbo Reservoir and in the Blitzen River, East Canal, and Mud Creek upstream from and including Bridge Creek.
              (iii) We allow fishing on the north bank of the Blitzen River from Sodhouse Lane downstream to the bridge on the Boat Landing Road between August 1 and September 15.
              (iv) We prohibit boats on public fishing areas, except that we allow nonmotorized boats and boats equipped with only electric motors on Krumbo Reservoir.
              (l) McKay Creek National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, snipe, and dove on designated areas of the refuge subject to the following conditions:
              (i) We prohibit discharge of any firearm within 1/4 mile (396 meters) of any maintained building or Federal facility, such as, but not limited to, a structure designed for storage, human occupancy, or shelter for animals.
              (ii) Hunters must remove all decoys and other equipment from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (2) Upland game hunting. We allow hunting of upland game birds and turkey on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (l)(1)(i) of this section applies.
              (ii) On the opening weekend of the hunting season, we require all hunters to possess and carry a special refuge permit (signed refuge brochure).
              (3) Big game hunting. We allow hunting of deer and elk on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (l)(1)(i) and (ii) of this section apply.
              (ii) We only allow elk hunting only with a valid, State-issued emergency hunt permit or kill permit.
              (iii) We allow deer hunting only with a special, State-issued permit.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (m) McNary National Wildlife Refuge. Refer to § 32.66(h) for regulations.
              (n) Nestucca Bay National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, and coot on designated areas of the refuge subject to the following conditions:
              (i) Hunters must remove all blinds, decoys, shotshell hulls, and other personal equipment and refuse from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (ii) Hunters may enter the refuge no earlier than 2 hours before legal sunrise and must exit the refuge no later than 1 hour after legal sunset.
              (iii) Hunters may use dogs as an aid to retrieving waterfowl during the hunting season.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing and shellfishing on designated areas of the refuge.
              (o) Sheldon National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of quail, grouse, and partridge on designated areas of the refuge.
              (3) Big game hunting. We allow hunting of deer and antelope on designated areas of the refuge.
              (4) [Reserved]
              (p) Siletz Bay National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, and coot on designated areas of the refuge subject to the following conditions:
              
              (i) We allow waterfowl hunting 7 days per week on refuge lands west of U.S. Highway 101.
              (ii) On the Millport Slough South Unit, we allow waterfowl hunting only on Wednesdays, Saturdays, and Sundays.
              (iii) Hunters must remove all blinds, decoys, shotshell hulls, and other personal equipment and refuse from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (iv) Hunters may enter the refuge no earlier than 2 hours before legal sunrise and must exit the refuge no later than 1 hour after legal sunset.
              (v) Hunters may use dogs as an aid to retrieving waterfowl during the hunting season.
              (vi) You may enter posted retrieval zones while retrieving downed birds and when traveling to and from the hunting areas. We prohibit discharging firearms while in a retrieval zone.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow fishing and clamming on designated areas of the refuge only from legal sunrise to legal sunset.
              (q) Tualatin River National Wildlife Refuge—(1) Migratory game bird hunting. We allow waterfowl hunting on designated areas of the refuge subject to the following conditions:
              (i) Youth age 17 and younger may participate as active hunters. An adult age 21 or older must accompany and supervise youth hunters. We do not allow supervising adults to hunt.
              (ii) We allow a maximum of two youth hunters and two nonhunters per hunting blind, for a maximum occupancy of four persons per blind.
              (iii) Disabled youth hunters must possess an Oregon Disabilities Hunting and Fishing Permit issued by the Oregon Department of Fish and Wildlife (ODFW) to qualify for preference in using the designated accessible hunting blind.
              (iv) We open the hunting season on the last weekend of October, as conditions allow, through the end of the regular State hunting season. We close the refuge for the third-period northwest permit zone goose hunt.
              (v) Official hunting start times for game birds are governed by State regulations. Hunting ends at 1 p.m. for the entire season.
              (vi) We open the hunt area for access 11/2 hours before legal shooting hours.
              (vii) You must remove decoys, other personal property, and trash from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (viii) We allow the use of dogs for retrieving waterfowl.
              (ix) All hunters must hunt from designated blinds.
              (x) All hunters must have visible means of retrieving waterfowl such as float tube, waders, or a dog capable of retrieving.
              (xi) Hunters must check-in and check-out with a Refuge representative and submit a Migratory Bird Hunt Report (FWS Form 3-2361) when checking out.
              (2)-(4) [Reserved]
              (r) Umatilla National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, dove, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We prohibit discharge of any firearm within 1/4 mile (396 meters) of any maintained building or Federal facility, such as, but not limited to, a structure designed for storage, human occupancy, or shelter for animals.
              (ii) Hunters must remove all decoys and other equipment at the end of each day's hunt (see § 27.93 of this chapter).
              (iii) On the McCormack Unit, we allow hunting subject to the following conditions:
              (A) The McCormack Unit is a fee-hunt area only open to hunting on Wednesdays, Saturdays, Sundays, Thanksgiving Day, and New Year's Day during State waterfowl seasons.
              (B) We require hunters to stop at the check station to obtain a special refuge permit (signed refuge brochure).
              (C) We allow hunting only from assigned areas.
              (2) Upland game hunting. We allow hunting of upland game birds on designated areas of the refuge subject to the following conditions:

              (i) The conditions set forth at paragraphs (r)(1)(i) and (ii) of this section apply.
              
              (ii) On the McCormack Fee Hunt Unit, we allow hunting subject to the following conditions:
              (A) We allow hunting only on Wednesdays, Saturdays, Sundays, Thanksgiving Day, and New Year's Day from 12 p.m. (noon) to the end of State legal hunting hours.
              (B) We require all hunters to possess and carry a special refuge permit (signed refuge brochure).
              (3) Big game hunting. We allow hunting of deer on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (r)(1)(i) of this section applies.
              (ii) We allow hunting only with a special, State-issued permit.
              (4) Sport fishing. We allow fishing on designated areas of the refuge.
              (s) Upper Klamath National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and common snipe on designated areas of the refuge.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing in designated areas of the refuge.
              (t) Wapato Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, and coot on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting on Tuesdays, Thursdays, and Saturdays during the State waterfowl season.
              (ii) The hunt area is open for access 2 hours before and after legal shooting hours.
              (iii) All hunters must hunt from designated blinds except to retrieve downed birds. We prohibit hunting from levees.
              (iv) We allow a maximum occupancy of four persons per blind.
              (v) Disabled hunters must possess an Oregon Disabilities Hunting and Fishing Permit issued by the Oregon Department of Fish and Wildlife to qualify for preference in using the ADA Accessibility Guidelines blind or Federal Access pass.
              (vi) You must remove decoys, other personal property, and trash (including empty shotgun hulls) from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (vii) We allow the use of dogs for retrieving waterfowl.
              (viii) Hunters must submit a Migratory Bird Hunt Report (FWS Form 3-2361) at the end of each day's hunt.
              (2)-(4) [Reserved]
              (u) William L. Finley National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow deer and elk hunting on designated areas of the refuge subject to the following conditions:
              (i) You may harvest only antlerless elk with appropriate State-issued tags.
              (ii) We prohibit hunting from any refuge structure, observation blind, or boardwalk.
              (iii) We require all hunters to register at a self-service hunt kiosk. All hunters must complete a Big Game Harvest Report (FWS Form 3-2359) at the end of each hunt day.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from legal sunrise to legal sunset.
              (ii) We allow anglers to use only pole and line, or rod and reel. Anglers must attend their line.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54137, Aug. 31, 2020]
            
            
              § 32.57
              Pennsylvania.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Cherry Valley National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following conditions:
              (i) Hunters must obtain and possess a signed refuge hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) at all times while scouting and hunting on the refuge.
              (ii) Hunters may enter the refuge 2 hours before legal shooting time and must leave no later than 2 hours after legal shooting time.
              (iii) We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of squirrel, grouse, rabbit, pheasant, quail, woodchuck, crow, fox, raccoon, opossum, skunk, weasel, coyote, and bobcat on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i), (ii), and (iii) of this section apply.
              (ii) We allow hunting from legal sunrise to legal sunset.
              (3) Big game hunting. We allow hunting of white-tailed deer, bear, and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) and (ii) of this section apply.
              (ii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) Sport fishing. We allow sport fishing on the refuge subject to the following conditions:
              (i) The Cherry Creek section located on the former Cherry Valley Golf Course is open for catch-and-release fishing. Anglers at this location must:
              (A) Obtain a day-use fishing permit (signed brochure). A maximum of three anglers per day may share the same permit; and
              (B) Use only artificial lures and barbless hooks to fish.
              (ii) We allow fishing from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (iii) We allow only nonmotorized or electric-motor boats in designated areas.
              (iv) We prohibit the use of eel chutes, eelpots, and fyke nets.
              (v) We prohibit trapping fish for use as bait.
              (vi) We prohibit the take, collection, capture, killing, and possession of any reptile or amphibian on the refuge.
              (b) Erie National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning dove, woodcock, rail, Wilson's snipe, Canada goose, duck, coot, and crow on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting activities on the refuge from September 1 through the end of February. We allow scouting for those same dates, and for the 7 days prior to the start of each season.
              (ii) We allow only nonmotorized boats for waterfowl hunting in permitted areas.
              (iii) We prohibit field possession of migratory game birds in areas of the refuge closed to migratory game bird hunting.
              (iv) We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of ruffed grouse, squirrel, rabbit, woodchuck, pheasant, quail, raccoon, fox, coyote, skunk, and opossum on designated areas of the refuge subject to the following conditions:
              (i) We allow woodchuck hunting on the refuge from September 1 through the end of February.
              (ii) We prohibit the use of raptors to take small game.
              (iii) The condition set forth at paragraph (b)(1)(iv) of this section applies.
              (3) Big game hunting. We allow hunting of deer, bear, and turkey on designated areas of the refuge.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow nonmotorized watercraft use in Area 5. Watercraft must remain in an area from the dike to 3,000 feet (900 meters) upstream.
              (ii) We prohibit the taking of turtle or frog (see § 27.21 of this chapter).
              (iii) We prohibit the collecting or releasing of baitfish.
              (iv) We prohibit the taking or possession of shellfish on the refuge.
              (c) John Heinz National Wildlife Refuge at Tinicum. (1)-(2) [Reserved]
              (3) Big game hunting. We allow archery-only hunting of white-tailed deer on designated areas of the refuge subject to the following condition: Hunters must possess a refuge hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing on the refuge from legal sunrise to legal sunset.

              (ii) Anglers may only operate boats, canoes, and floats in tidal waters.
              
              (iii) We prohibit bowfishing or spearfishing on the refuge.
              (iv) We prohibit the take, collection, or capture of any reptile or amphibian on the refuge.
              (d) Ohio River Islands National Wildlife Refuge. Refer to § 32.67(b) for regulations.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54137, Aug. 31, 2020]
            
            
              § 32.58
              Rhode Island.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Block Island National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, merganser, and coot on designated areas of the refuge subject to the following conditions:
              (i) We require hunters to possess and carry a signed refuge hunting brochure valid for the current season.
              (ii) We only allow portable or temporary blinds, and decoys must be removed from the refuge following each day's hunt (see § 27.93 of this chapter).
              (iii) We allow the use of dogs consistent with State regulations. Dogs must be under direct control of the hunter at all times.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) We require hunters to possess and carry a signed refuge hunting brochure valid for the current season.
              (ii) We only allow portable or temporary stands and blinds that must be removed from the refuge on the last day of the deer hunt (see § 27.93 of this chapter). Stands and blinds must be marked with the hunter's State hunting license number.
              (4) Sport fishing. We allow saltwater fishing from refuge shorelines.
              (b) John H. Chafee National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, merganser, and coot on designated areas of the refuge subject to the following conditions:
              (i) We require hunters to possess and carry a signed refuge migratory game bird hunting brochure valid for the current season.
              (ii) We only allow portable or temporary blinds and decoys that must be removed from the refuge following each day's hunt (see § 27.93 of this chapter).
              (iii) We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of coyote and fox on designated areas of the refuge subject to the following condition: We only allow the incidental take of coyote and fox during the refuge deer hunting season with a signed refuge hunting brochure valid for the current season.
              (3) Big game hunting. We allow hunting of white-tailed deer and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) We require every hunter to possess and carry a personally signed refuge hunting brochure valid for the current season.
              (ii) We only allow portable or temporary stands and blinds that must be removed from the refuge on the last day of the deer hunt (see § 27.93 of this chapter). We prohibit permanent tree stands. Stands and blinds must be marked with the hunter's State hunting license number.
              (4) Sport fishing. We allow saltwater fishing in designated areas of the refuge.
              (c) Ninigret National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of coyote and fox on designated areas of the refuge subject to the following condition: We only allow the incidental take of coyote and fox during the refuge deer hunting season. We require hunters to possess and carry a signed refuge hunting brochure valid for the current season.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) We require hunters to possess and carry a signed refuge hunting brochure valid for the current season.

              (ii) We only allow portable or temporary stands and blinds that must be removed from the refuge on the last day of the deer hunt (see § 27.93 of this chapter). We prohibit permanent tree stands. Stands and blinds must be marked with the hunter's State hunting license number.
              (4) Sport fishing. We allow saltwater fishing from refuge shorelines.
              (d) Sachuest Point National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of fox and coyote on designated areas of the refuge subject to the following condition: We only allow the incidental take of fox and coyote during limited, periodic hunts with a signed hunt application (see paragraph (d)(3)(i) of this section).
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) We require every hunter to possess and carry a personally signed hunt application (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (ii) We only allow hunting of big game during limited, periodic hunts.
              (iii) We only allow portable tree stands and blinds. You must clearly label any tree stand or blind left on the refuge overnight with your refuge permit number. You must remove your tree stand(s) and/or blind(s) from the refuge on the last day of the refuge-authorized deer hunt (see § 27.93 of this chapter).
              (4) Sport fishing. We allow saltwater fishing on designated areas of the refuge subject to the following conditions:
              (i) Anglers may only saltwater fish at Sachuest Beach shoreline from September 16 through March 31.
              (ii) Anglers may night-fish after legal sunset with a refuge permit (FWS Form 3-2358, National Wildlife Refuge System Fishing/Shrimping/Crabbing/Frogging Application).
              (e) Trustom Pond National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, merganser, coot, and mourning dove on designated areas of the refuge subject to the following condition: We allow the use of dogs consistent with State regulations.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow saltwater fishing on designated areas of the refuge subject to the following condition: Anglers may saltwater fish from September 16 through March 31.
              [85 FR 54138, Aug. 31, 2020]
            
            
              § 32.59
              South Carolina.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Cape Romain National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of marsh hen/rail on designated areas of the refuge subject to the following conditions:
              (i) We require each hunter to carry at all times while hunting a signed, current refuge hunt permit (signed brochure) and a government-issued picture identification.
              (ii) We prohibit hunting on Sundays.
              (iii) Each hunter age 15 and younger must remain within sight and normal voice contact of an adult age 21 or older. Youth hunters must have successfully completed a State-approved hunter education course.
              (iv) We allow the use of dogs while hunting for marsh hen/rail.
              (2) Upland game hunting. We allow hunting of raccoon on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) through (iii) of this section apply.
              (ii) We allow hunting only on days designated annually by the refuge within the State season.
              (iii) Each archery hunter must check-in at the camping site on Bulls Island before setting up camp or before starting to hunt. We require each hunter to record his or her State hunting license number in the available register.
              (iv) Hunters may camp in the designated camping areas on Bulls Island during the archery white-tailed deer hunts from 9 a.m. on the day preceding the hunt until 12 p.m. (noon) on the day following the hunt.

              (v) Hunters must hunt from a tree stand or the ground. We prohibit stalking, driving, corralling, or any other cooperative form of hunting.
              
              (3) Big game hunting. We allow the hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) through (iii) and (a)(2)(ii) through (v) of this section apply.
              (ii) The refuge designates daily limits for white-tailed deer.
              (iii) We prohibit crossbows, muzzleloaders, shotguns, rifles, pistols, and any other firearms or illegal means (as governed by State designations) to take white-tailed deer during the designated refuge archery hunt.
              (iv) Hunters much check all white-tailed deer at the refuge check station prior to removal from Bulls Island.
              (4) Sport fishing. We allow saltwater fishing and shell fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit cast nets on the pier at Garris Landing.
              (ii) We prohibit anglers or visitors taking, possessing, or transporting more than one 3-quart plastic bag of sea shells per person per day from the refuge.
              (b) Carolina Sandhills National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning dove and woodcock on designated areas of the refuge subject to the following conditions:
              (i) All hunters must carry a signed refuge general hunt permit (signed brochure) and government-issued picture identification.
              (ii) Each youth hunter (age 15 and younger) must remain within sight and voice contact and under supervision of an adult age 21 or older.
              (iii) We prohibit discharge of any weapon on or across any part of the refuge road system.
              (iv) We prohibit the use of outdoor recreational vehicles (ORVs) except by mobility-impaired hunters with a Special Use Permit (FWS Form 3-1383-G) to use ORV in designated areas during specified hunts. Companions assisting disabled hunters must be listed on the Special Use Permit.
              (v) For hunting, you may possess shotguns with shot no larger than #5.
              (vi) Legal shooting hours for September dove hunts are 12 p.m. (noon) to 6 p.m.
              (vii) We prohibit the possession of more than 50 shotgun shells during the September dove hunts.
              (2) Upland game hunting. We allow hunting of quail, rabbit, raccoon, and opossum on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i) through (iv) of this section apply.
              (ii) We require dogs for hunting raccoon and opossum. All dogs must wear a collar displaying the owner's contact information.
              (iii) Upland game hunters may possess shotguns with shot no larger than #4, or .22 caliber rimfire rifles or primitive muzzleloading rifles of .40 caliber or smaller. We prohibit possession of buckshot or slugs.
              (iv) Upland game hunters using archery equipment must use small game tips on the arrows.
              (v) All persons participating in refuge firearms hunts and while en route to and from hunting areas must wear either a hat, coat, or vest of solid blaze orange. This does not apply to raccoon and opossum hunters.
              (vi) We prohibit falconry.
              (3) Big game hunting. We allow hunting of white-tailed deer, turkey, coyote, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i), (iii), and (iv) and (b)(2)(v) of this section apply.
              (ii) Each youth hunter (age 15 and younger) must remain within sight and voice contact and under supervision of an adult age 21 or older. Each adult may supervise no more than one youth hunter.
              (iii) Harvested deer, feral hog, or turkey must be checked at the designated check station prior to removing from the refuge. Hunters must complete the Big Game Harvest Report (FWS Form 3-2359).

              (iv) During deer and turkey hunts, we prohibit hunters from entering the refuge earlier than 4 a.m. and staying on the refuge later than 2 hours after legal sunset.
              
              (v) During the primitive weapons hunt, you may use bow and arrow, crossbows, muzzleloading shotguns (20 gauge or larger), or muzzleloading rifles (.40 caliber or larger). We prohibit revolving rifles and black-powder handguns.
              (vi) During modern gun hunts, you may use shotguns, rifles (centerfire and larger than .22 caliber), handguns (.357 caliber or larger and barrel length no less than 6 inches [15 centimeters (cm)]), or any weapon allowed during the primitive weapons hunt. We prohibit military, hard-jacketed bullets, and .22 caliber rimfire rifles during the modern gun hunts.
              (vii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (viii) We prohibit adults from possessing or discharging firearms during youth deer or turkey hunts.
              (ix) We prohibit placing stands on the refuge more than 3 days prior to the opening day of each big game hunt period. You must remove stands at the end of each hunt period (see § 27.93 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from 1 hour before legal sunrise to 1 hour after legal sunset.
              (ii) We prohibit bow fishing, fish baskets, nets, set hooks, trotlines, or snagging devices.
              (iii) We prohibit snagging of fish by pulling or jerking any device equipped with one or more hooks through the water for the purpose of impaling fish.
              (iv) At Mays and Honkers Lakes, the creel limit on largemouth bass is five fish per person per day. All bass must be a minimum length of 12 inches (30 cm).
              (v) We designate Oxpen Lake as adult-youth fishing only. A youth (age 15 and younger) must be actively fishing and accompanied by no more than two adults age 18 or older. We prohibit adults fishing unless a youth accompanies them. The creel limit on channel catfish is five fish per person per day.
              (vi) We prohibit the use or possession of alcoholic beverages while fishing on the refuge.
              (c) Ernest F. Hollings ACE Basin National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, and coot on designated areas of the refuge subject to the following conditions:
              (i) We require each hunter to carry at all times while hunting a signed, current refuge hunting regulations brochure (signed brochure) containing a refuge hunt permit.
              (ii) Each youth hunter (age 15 and younger) must remain within sight and normal voice contact of an adult age 21 or older. Youth hunters must have successfully completed a State-approved hunter education course.
              (iii) We only allow hunting until 12 p.m. (noon) each day during the State waterfowl season.
              (iv) You must remove portable blinds and decoys at the end of each day's hunt (see § 27.93 of this chapter).
              (v) We only allow the use of dogs while hunting.
              (vi) We allow scouting all year from legal sunrise to legal sunset.
              (vii) You may access the hunt areas only by boat.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(i) and (ii) of this section apply.
              (ii) Except for the special quota permit hunts, we allow only archery or muzzleloader hunting. During special quota permit hunts, we allow use of centerfire rifles or shotguns.
              (iii) On hunt days, hunters may enter the refuge no earlier than 5 a.m. and must leave the refuge no later than 1 hour after legal sunset.

              (iv) We require all deer taken during any hunt to be checked at the designated refuge check station before removal from the refuge. In addition, all deer must be tagged with an antlerless tag (State-issued) provided by the refuge.
              
              (v) The refuge daily bag limit is two antlerless deer and one antlered buck that must have at least three antler points on one side. We define a “point” as an antler projection of at least 1 inch (2.5 centimeters) or more in length.
              (vi) You may take feral hogs during refuge deer hunts. There is no size or bag limit on hogs. We may offer special hog hunts during and after deer season to further control this invasive species. We prohibit removal of live hogs from the refuge.
              (vii) You must hunt deer and feral hogs from an elevated deer stand. We prohibit shooting big game from a boat.
              (viii) All permanently fixed ground blinds are for the mobility-impaired hunt only.
              (ix) We prohibit crossbows on the archery hunts. We only allow muzzleloading rifles using a single projectile on the muzzleloader hunts. We prohibit buckshot.
              (x) You may use flagging to mark the site of hunter entry from roads or trails and again at the stand site. You may use clothespins with reflective tape between these sites to mark the route to the stand. Hunters must label all such markers with their last name and State hunting license number.
              (xi) We require hunters to wear an outer garment visible above the waist that contains a minimum of 500 square inches (3,226 square centimeters) of solid, florescent-orange material at all times during the muzzleloader and mobility-impaired hunts.
              (xii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing in impounded waters contained within dikes and levees in the Beaufort County portion of the refuge annually from April 1 through August 31 during daylight hours. We close fishing during all remaining times within all refuge-impounded waters.
              (ii) We only allow bank fishing.
              (iii) We only allow hook and line sport fishing using rod and reel or pole.
              (d) Pinckney Island National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) We only allow hunting on the refuge by lottery.
              (ii) We require a refuge hunt permit (electronic form) for all hunters chosen in the lottery who are age 16 and older. You must sign the refuge hunt permit and carry it at all times when hunting.
              (iii) Hunters must check-in at the designated check station and park in the designated area prior to hunting. We require personal identification at check-in.
              (iv) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (v) Each hunter may place one stand on the refuge during the week preceding the hunt. You must remove your stand at the end of the hunt (see § 27.93 of this chapter).
              (vi) We prohibit the use of buckshot.
              (vii) We prohibit hunting closer than 100 yards (90 meters (m)) to U.S. Highway 278 or the check station area, or closer than 200 yards (180 m) to the residence area.
              (viii) Refuge personnel must check deer harvested during a scheduled hunt before hunters leave the refuge.
              (ix) You may take five deer (no more than two antlered).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow saltwater fishing year-round in the estuarine waters adjacent to the refuge.
              (ii) We prohibit freshwater fishing.
              (e) Santee National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of raccoon and opossum on designated areas of the refuge subject to the following conditions:
              (i) We allow only primitive weapons. We prohibit hunting with exploding arrows, centerfire rifles, and handguns.
              (ii) All refuge hunters age 14 and younger must show proof of successful completion of a hunter-education/safety course. A properly licensed adult age 21 or older must directly supervise (within sight and normal voice contact) hunters age 14 and younger. An adult may supervise only one youth.
              (iii) We require hunters to possess a refuge hunt permit (signed refuge hunt brochure), a valid State hunting license, and government-issued picture identification while hunting.
              (iv) You must check in all harvested animals at a designated check station. If no refuge employee is present at a designated check station to check the harvested animal, the hunter must record species harvest information on the provided data sheet (FWS Form 3-2405).
              (v) You must check all animals taken on the refuge before removing the animal from the refuge and prior to 8:30 p.m. at the check station.
              (vi) We require hunters to make a reasonable effort to retrieve wounded game. You must obtain permission from refuge personnel to enter a “No Hunting Zone” or “Closed Area” for any purpose.
              (vii) We prohibit hunting from within 100 feet (30 meters (m)) of or across any roadway, whether open or closed to vehicular traffic, or from or within 300 yards (270 m) of any designated hunter check station or residence.
              (viii) We open hunting areas from 5 a.m. until 8:30 p.m. during designated hunt periods.
              (ix) We allow the use of dogs only for raccoon and opossum hunting. The dogs must wear a collar displaying the owner's contact information.
              (x) We allow take of raccoon and opossum only during night hunting from the hours of 6 p.m. to 6 a.m. We prohibit hunting on Saturday nights and Sunday nights. Special State regulations apply for night hunting.
              (xi) We only allow take of raccoon and opossum with a shotgun using shot size no larger than #4 or a .22-caliber rimfire rifle. We prohibit possession of buckshot or slugs.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (e)(2)(i) through (viii) of this section apply.
              (ii) We prohibit night hunting of deer and feral hogs. On the refuge, we define “nighttime” as from 1/2 hour after legal sunset to 1/2 hour before legal sunrise.
              (iii) We allow the unlimited incidental take of feral hog while hunting during the day.
              (iv) We prohibit trail flagging. You may use clothes pins with reflective tape/tack or commercially made reflective orange glow or trail clips to mark the path to the tree. You must mark all clips and pins with your full name, and you must remove them at the end of the hunt period (see §§ 27.93 and 27.94 of this chapter).
              (v) You must hunt deer and feral hog from portable elevated hunting stands. You must wear a safety belt or harness while using a hunting stand. We prohibit ground blinds. We allow only one stand per hunter, and each hunter must clearly mark stands with his or her State hunting license number.
              (vi) You may place stands, clothespins, or clips, only on open hunt areas, on the Friday, Saturday, and Sunday immediately prior to each hunt (from 7 a.m. until 5 p.m.). You must remove them by 8:30 p.m. on the last day of each hunt period (see §§ 27.93 and 27.94 of this chapter).
              (vii) We open the Plantation Islands (Cuddo Unit) to deer and feral hog hunting only from 5 a.m. until 2:30 p.m.
              (viii) Shooting hours are from 1/2 hour before legal sunrise until 1/2 hour after legal sunset.
              (ix) We allow the use of nonmotorized boats for accessing the unit's interior canals to inland areas open to hunting.

              (x) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Anglers must sign and possess a refuge fishing permit (signed brochure), and possess government-issued picture identification, while fishing on the refuge. We require all recreational fishing boat operators to have one refuge fishing permit per boat.
              (ii) We open Cantey Bay (Bluff Unit), Black Bottom (Cuddo Unit), and Savannah Branch (Pine Island Unit) only to boating and fishing, from March 1 through October 31.
              (iii) We allow fishing access in interior freshwater canals and ponds only by canoes or kayaks, or by foot or bicycle travel only.
              (iv) We prohibit attaching trotlines, bush/limb lines, fishing devices, signs, or any other objects to trees, posts, or markers within refuge boundaries.
              (f) Savannah National Wildlife Refuge. Refer to § 32.29(h) for regulations.
              (g) Waccamaw National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, dove, woodcock, and snipe on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry at all times while hunting a signed, current refuge hunting regulations brochure (signed brochure), which serves as the hunt permit.
              (ii) Each youth hunter age 15 and younger must remain within sight, within normal voice contact, and under the supervision of an adult age 21 or older, except when participating in the Federal youth days waterfowl hunt, when the youth hunter must be under the supervision of an adult age 18 or older. We do not require youth hunters to have a hunter-education card for migratory gamebird hunting, but they must possess a signed refuge hunting regulations brochure. The supervising adult must comply with all State and Federal hunting license requirements and also possess a signed refuge hunting regulations brochure. Each supervising adult may supervise no more than two youths.
              (iii) We allow waterfowl hunting only until 12 p.m. (noon) each Saturday and Wednesday during the State waterfowl season. Hunters may enter the refuge no earlier than 5 a.m. on hunt days and must be off the refuge by 2 p.m.
              (iv) We allow scouting Monday through Friday during the waterfowl season. Hunters must be off the refuge by 2 p.m.
              (v) Hunters must remove portable blinds and decoys from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (vi) We allow the use of dogs only while hunting. We require dogs to wear a collar displaying the owner's contact information.
              (2) Upland game hunting. We allow hunting of gray squirrel, raccoon, and opossum on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(i), (ii), and (vi) of this section apply.
              (ii) We allow hunting only on days designated annually by the refuge within the State season.
              (iii) You may possess only nontoxic shot (see § 32.2(k)) no larger than #2 in shotguns for hunting. We allow .22-caliber rimfire rifles.
              (iv) We prohibit shooting any game from a boat except waterfowl.
              (v) We prohibit upland game hunting during refuge big game hunts.
              (3) Big game hunting. We allow hunting of white-tailed deer, feral hog, and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(i) and (g)(2)(ii) and (iv) of this section apply.
              (ii) We allow archery, muzzleloading (black powder), rifles (centerfire larger than .22 caliber), and shotguns according to refuge unit-specific regulations. We allow muzzleloading rifles that use only a single projectile on the muzzleloader hunts. We prohibit buckshot, rimfire ammunition, and full-metal-jacketed military ammunition.
              (iii) We allow scouting all year during daylight hours except during the State waterfowl season. During the waterfowl season, the same regulations that apply to scouting for waterfowl (paragraph (g)(1)(iv) of this section) apply to scouting for big game species.

              (iv) Hunters may enter the refuge no earlier than 5 a.m. on hunt days and must leave the refuge no later than 1 hour after legal sunset.
              
              (v) We allow harvest of only one antlered deer for each hunt session; you may not exceed harvest of a total of three antlered deer per year. We allow harvest of three antlerless deer per season; you may not exceed harvest of more than two antlerless deer per day.
              (vi) You may take feral hogs during refuge deer hunts. There is no size or bag limit on hogs.
              (vii) We prohibit hunting on or within 100 feet (30 meters) of all routes marked as roads or trails on the hunt brochure map.
              (viii) You must hunt deer and feral hog from an elevated hunting stand.
              (ix) We allow only one portable tree stand per hunter, and you must clearly mark it with your State hunting license number. We prohibit placing deer stands on the refuge more than 3 days prior to the opening day of a hunting session. Hunters must remove stands from the refuge no later than 3 days after each refuge big game hunt (see § 27.93 of this chapter).
              (x) We allow hunters to use flagging to mark the site of hunter entry from roads or trails and again at the stand site. We allow hunters to use clothes pins with reflective tape between entry and stand sites to mark the route to the stand. You must label all pins with your last name, and you must remove them at the end of the hunt (see §§ 27.93 and 27.94 of this chapter).
              (xi) We require hunters to wear an outer garment visible above the waist that contains a minimum of 500 square inches (3,226 square centimeters) of solid, fluorescent-orange material at all times during big game hunts except for wild turkey.
              (xii) We prohibit organized drives. We define a “drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause game to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the game.
              (xiii) We allow crossbows only during the big game hunting sessions, when we allow muzzleloaders and modern weapons.
              (xiv) Each youth hunter age 15 and younger must remain within sight, within normal voice contact, and under supervision of an adult age 21 or older. Each youth hunter must possess a signed refuge hunting regulations brochure. We require youth hunters who are sitting in a hunting stand by themselves to possess a valid hunter-education card. The supervising adult must comply with all State and Federal hunting license requirements and possess a signed refuge hunting regulations brochure. Each supervising adult may supervise a maximum of one youth.
              (xv) We only allow deer and hog hunting on the uplands of Sandy Island during a special archery-only lottery hunt. Hunters must apply for lottery entry (name/address/phone number) and are chosen by a random selection process. There is a quota on the number of hunters selected for this hunt.
              (4) Sport fishing. We allow fishing on designated areas of the refuge.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54139, Aug. 31, 2020]
            
            
              § 32.60
              South Dakota.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Huron Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district.
              (4) Sport fishing. We allow sport fishing on designated areas of the district subject to the following condition: You must remove boats, motor vehicles, fishing equipment, and other personal property (excluding ice houses) by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (b) LaCreek National Wildlife Refuge—(1) Migratory game bird hunting. We allow the hunting of goose, duck, coot, common snipe, sandhill crane, crow, and mourning dove on designated areas of the refuge subject to the following conditions:
              (i) Hunters may enter the refuge 2 hours before legal sunrise and remain no longer than 2 hours after legal sunset. We allow access from refuge parking areas, adjacent public lands, and adjacent private lands enrolled in public access programs.
              (ii) We allow the use of motorized boats for hunting and game retrieval on the Little White River Recreation Area. We allow the use of manual powered boats for hunting and game retrieval on all waters within open hunt areas and the use of boats with electric motors on Pool #10.
              (iii) We allow the use of dogs.
              (iv) We prohibit shooting from or over refuge roads and parking areas.
              (v) We prohibit hunting light geese during the spring conservation order.
              (vi) For crow hunting, we prohibit hunting with rifles and hunting during the spring season.
              (2) Upland game hunting. We allow the hunting of bobcat, coyote, fox, cottontail rabbit, mountain lion, prairie chicken, ring-necked pheasant, and sharp-tailed grouse on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i), (ii), and (iv) of this section apply.
              (ii) We allow access for bobcat, coyote, fox, and mountain lion hunting January 1 through February 15, and hunting hours are from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (iii) We prohibit the use of dogs when hunting bobcat, coyote, fox, and mountain lion. We allow the use of dogs while hunting other upland game.
              (iv) Coyotes and all furbearers or their parts, if left in the field, must be left at least 50 yards away from any road, trail, or building. Otherwise, hunters must remove them from the refuge.
              (3) Big game hunting. We allow hunting of white-tailed and mule deer on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i) through (iv) of this section apply.
              (ii) Hunters may leave portable tree stands and free-standing elevated platforms on the refuge from August 25 through February 15. Hunters must remove all other personal property by the end of each day's hunt (see § 27.93 of this chapter).
              (iii) We close the refuge to archery hunting during refuge firearm seasons.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit the use or possession of live minnows or bait fish in Pools 3, 4, 7, and 10 and the Cedar Creek Trout Ponds.
              (ii) We open designated fishing areas from 1/2 hour before legal sunrise to 1/2 hour after legal sunset, except the Little White River Recreation Area.
              (c) Lake Andes National Wildlife Refuge—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the refuge.
              (2) Upland game hunting. We allow upland game hunting on designated areas of the refuge.
              (3) Big game hunting. We allow big game hunting on designated areas of the refuge.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: You must remove all boats, motor vehicles, fishing equipment, and other personal property, excluding ice houses, by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (d) Lake Andes Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district subject to the following condition: You must remove portable ground blinds and other personal property at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the district subject to the following condition: You must remove boats, motor vehicles, fishing equipment, and other personal property (excluding ice houses) by the end of each day's fishing activity (see §§ 27.93 and 27.94 of this chapter).
              (e) Madison Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district subject to the following condition: You must remove portable ground blinds and other personal property by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the district subject to the following condition: You must remove boats, motor vehicles, fishing equipment, and other personal property (excluding ice houses) by the end of each day's fishing activity (see §§ 27.93 and 27.94 of this chapter).
              (f) Sand Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl on designated portions of the refuge subject to the following condition: Unarmed waterfowl hunters on the perimeter of the refuge may retrieve downed waterfowl up to 100 yards (90 meters) inside the refuge boundary.
              (2) Upland game hunting. We allow hunting of pheasant, sharp-tailed grouse, and partridge on designated portions of the refuge subject to the following conditions:
              (i) We allow hunting of upland game birds from the Monday following closure of the refuge firearms deer season through the first Sunday in January.
              (ii) Hunters may enter the refuge no earlier than 10 a.m. each day.
              (3) Big game hunting. We allow hunting of deer on designated areas of the refuge subject to the following conditions:
              (i) Only firearms deer hunters possessing and carrying a State-issued Sand Lake refuge permit may hunt deer on the refuge.
              (ii) We allow portable tree stands; portable, elevated hunting platforms not attached to trees; and portable ground blinds only.
              (iii) You may place your tree stand(s), elevated platform(s), and/or ground blind(s) on the refuge only during your designated licensed season. You must remove these stands/blinds by the end of your designated licensed season (see § 27.93 of this chapter).
              (iv) Deer hunters may enter the refuge 1 hour before legal shooting time and remain no longer than 1 hour after shooting time ends.
              (v) We allow vehicles on designated refuge roads only for retrieving harvested deer and only during the following times: 9:30 to 10 a.m., 1:30 to 2 p.m., and from the end of legal shooting time to 1 hour after the end of shooting time (see § 27.31 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) Fishing hours are 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (ii) We allow ice fishing shanties, but anglers must remove them at the end of each day's fishing activity (see § 27.93 of this chapter).
              (g) Sand Lake Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district and subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district subject to the following conditions:
              (i) We allow hunters to leave portable tree stands and free-standing elevated platforms on waterfowl production areas from the first Saturday after August 25 through February 15.
              (ii) You must remove portable ground blinds, trail cameras, and other personal property by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the district subject to the following condition: You must remove boats, motor vehicles, fishing equipment, and other personal property (excluding ice houses) by the end of each day's fishing activity (see §§ 27.93 and 27.94 of this chapter).
              (h) Waubay National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow deer hunting on designated areas of the refuge subject to the following conditions:
              (i) Hunters must remove stands by the end of the hunt (see § 27.93 of this chapter).
              (ii) Hunters may launch nonmotorized watercraft from designated access points to travel to islands.
              (iii) We close archery seasons during refuge firearm seasons.
              (iv) We prohibit organized deer drives during archery season. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) Sport fishing. We allow ice fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit open water fishing at any time.
              (ii) Anglers must not be on the ice until 1 hour prior to legal sunrise and must be off the ice by 1 hour after legal sunset.
              (iii) Anglers must remove ice shacks by 1 hour after legal sunset (see § 27.93 of this chapter).
              (iv) We restrict angler foot travel to posted access points, public roads, and lake ice.
              (i) Waubay Wetland Management District—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the district subject to the following condition: You must remove boats, decoys, portable blinds, other personal property, and any materials brought onto the area for blind construction by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow upland game hunting on designated areas of the district.
              (3) Big game hunting. We allow big game hunting on designated areas of the district subject to the following conditions:
              (i) We allow hunters to leave portable tree stands and free-standing elevated platforms on waterfowl production areas from the first Saturday after August 25 through February 15.
              (ii) You must remove portable ground blinds and other personal property by the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the district subject to the following condition: You must remove boats, motor vehicles, fishing equipment, and other personal property (excluding ice houses) by the end of each day's fishing activity (see §§ 27.93 and 27.94 of this chapter).
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54139, Aug. 31, 2020]
            
            
              § 32.61
              Tennessee.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Chickasaw National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, merganser, mourning dove, woodcock, and snipe on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a signed refuge permit (signed refuge brochure) and comply with all permit provisions.

              (ii) We allow hunting for duck, goose, coot, and merganser from 1/2 hour before legal sunrise to 12 p.m. (noon). We allow hunters to access the refuge no more than 2 hours before legal sunrise.
              
              (iii) We close mourning dove, woodcock, and snipe seasons during all youth and muzzleloader hunts, and during the first 4 weeks of firearms deer seasons.
              (iv) You may use only portable blinds, and you must remove all boats, blinds, and decoys from the refuge by 1 p.m. each day (see § 27.93 of this chapter).
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, quail, coyote, beaver, raccoon, and opossum on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (a)(1)(i) of this section applies.
              (ii) We allow hunters to access the refuge no more than 2 hours before legal sunrise to no later than 2 hours after legal sunset, except that raccoon and opossum hunters may access the refuge from legal sunset to legal sunrise.
              (iii) We close squirrel, rabbit, and quail seasons during all youth and muzzleloader hunts, and during the first 4 weeks of firearms deer seasons.
              (iv) We close raccoon and opossum seasons on Friday and Saturday nights during all firearms, youth, and muzzleloader deer hunts and seasons, including the Friday night prior to any hunt or season that opens on a Saturday morning.
              (v) You may take coyote and beaver incidental to legal hunting activities with legal methods of take for those hunts.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) and (a)(2)(ii) and (v) of this section apply.
              (ii) You may only participate in the refuge quota hunts with a special quota permit issued through random drawing (electronic form).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing only with pole and line, or rod and reel.
              (ii) We allow the use of bow and arrow, or a gig, to take nongame fish on refuge waters.
              (iii) We prohibit taking frog or turtle on the refuge (see § 27.21 of this chapter).
              (b) Cross Creeks National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of Canada goose on designated areas of the refuge subject to the following conditions:
              (i) We require a refuge hunt permit (electronic form) for all hunters age 17 and older. You must carry a valid refuge permit while hunting on the refuge.
              (ii) The annual refuge hunting and fishing regulations brochure provides season dates and bag limits.
              (iii) We prohibit hunting within 50 yards (45 meters) of any building, public use road, or boat launching ramp.
              (iv) We allow hunters to access the refuge from 2 hours before legal sunrise to 2 hours after legal sunset.
              (v) We allow the use of dogs to retrieve geese.
              (vi) You may use only portable blinds, and you must remove all boats, blinds, and decoys from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (vii) We allow the take of beaver and coyote incidental to legal hunting activities with legal methods of take for those hunts.
              (2) Upland game hunting. We allow hunting of squirrel, beaver, and coyote on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (b)(1)(i) through (iv) and (vii) of this section apply.
              (3) Big game hunting. We allow the hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(2)(i) through (iv) and (b)(1)(vii) of this section apply.
              (ii) We only allow the use of portable blinds and tree stands on the refuge. You must remove blinds, tree stands, and all other personal equipment from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (iii) You may only participate in the refuge quota deer hunts with a special quota permit (electronic form) issued through random drawing.

              (iv) Each youth hunter age 16 and younger must remain within sight of and normal voice contact of an adult age 21 or older. One adult hunter may supervise no more than one youth hunter.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing on the refuge pools and reservoirs from March 16 through November 14, from 1/2 hour before legal sunrise to 1/2 hour after legal sunset.
              (ii) We prohibit trotlines, limblines, jugs, and slat baskets in refuge pools and impoundments and on Elk Reservoir and South Cross Creeks Reservoir.
              (iii) We prohibit taking frog, turtle, and crawfish on the refuge (see § 27.21 of this chapter).
              (iv) We allow bow fishing in refuge impoundments and on Barkley Lake.
              (c) Hatchie National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, merganser, mourning dove, woodcock, and snipe on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a signed refuge permit (signed refuge brochure) and comply with all permit provisions.
              (ii) We allow hunting for duck, goose, coot, and merganser from 1/2 hour before legal sunrise until 12 p.m. (noon). We allow hunters to access the refuge no earlier than 2 hours before legal sunrise.
              (iii) We close mourning dove, woodcock, and snipe seasons during all quota gun and youth deer gun hunts.
              (iv) You may use only portable blinds, and you must remove all boats, blinds, and decoys from the refuge by 1 p.m. each day (see § 27.93 of this chapter).
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, quail, coyote, beaver, raccoon, and opossum on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (c)(1)(i) of this section applies.
              (ii) We allow hunters to access the refuge no earlier than 2 hours before legal sunrise to no later than 2 hours after legal sunset, except that raccoon and opossum hunters may access the refuge from legal sunset to legal sunrise.
              (iii) We close all small game hunts during the refuge deer quota and youth gun hunts.
              (iv) You may take coyote and beaver incidental to legal hunting activities with legal methods of take for those hunts.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(i) and (c)(2)(ii) and (iv) of this section apply.
              (ii) You may only participate in the refuge deer quota hunts with a special quota permit (electronic form) issued through random drawing.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing only with pole and line, or rod and reel.
              (ii) We allow use of a bow and arrow, or gig, to take nongame fish on refuge waters.
              (iii) We prohibit taking frog or turtle on the refuge (see § 27.21 of this chapter).
              (iv) We open Oneal Lake for fishing during a restricted season and for authorized special events.
              (v) We only allow fishing boats of 18 feet (5.5 meters) or less in length on refuge lakes.
              (d) Lake Isom National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of squirrel, coyote, beaver, and raccoon on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a signed refuge permit (signed refuge brochure) and comply with all permit provisions.
              (ii) We allow hunters to access the refuge no earlier than 2 hours before legal sunrise to no later than 2 hours after legal sunset, except that raccoon hunters may access the refuge from legal sunset to legal sunrise.
              (iii) You may take coyote and beaver incidental to legal hunting activities with legal methods of take for those hunts.
              (3) Big game hunting. We allow only archery hunting for white-tailed deer on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (d)(2)(i) through (iii) of this section apply.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We open all waters of Lake Isom to fishing only from March 16 through November 14, and from legal sunrise to legal sunset.
              (ii) We prohibit taking frog or turtle from refuge waters (see § 27.21 of this chapter).
              (iii) We allow fishing only with pole and line, or rod and reel.
              (iv) We allow use of a bow and arrow, or a gig, to take nongame fish on refuge waters.
              (e) Lower Hatchie National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, merganser, mourning dove, woodcock, and snipe on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a signed refuge permit (signed refuge brochure) and comply with all permit provisions.
              (ii) We allow hunting for duck, goose, coot, and merganser from 1/2 hour before legal sunrise to 12 p.m. (noon). We allow hunters to access the refuge no earlier than 2 hours before legal sunrise.
              (iii) We close mourning dove, woodcock, and snipe seasons all youth and muzzleloader hunts, and during the first 4 weeks of firearms deer seasons.
              (iv) You may use only portable blinds, and you must remove all boats, blinds, and decoys from the refuge by 1 p.m. each day (see § 27.93 of this chapter).
              (2) Upland game hunting. We allow hunting of squirrel, rabbit, quail, coyote, beaver, raccoon, and opossum on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (e)(1)(i) of this section applies.
              (ii) We allow hunters to access the refuge no more than 2 hours before legal sunrise to no more than 2 hours after legal sunset, except that raccoon and opossum hunters may access the refuge from legal sunset to legal sunrise.
              (iii) We close squirrel, rabbit, and quail seasons during all youth and muzzleloader hunts, and during the first 4 weeks of firearms deer seasons.
              (iv) We close raccoon and opossum seasons on Friday and Saturday nights during all firearms, youth, and muzzleloader deer hunts and seasons, including the Friday night prior to any hunt or season that opens on a Saturday morning.
              (v) You may take coyote and beaver incidental to legal hunting activities with legal methods of take for those hunts.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (e)(1)(i) and (e)(2)(ii) and (v) of this section apply.
              (ii) You may participate in the refuge quota hunts only with a special quota permit (electronic form) issued through random drawing.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge and the Sunk Lake Public Use Natural Area as governed by State regulations and subject to the following conditions:
              (i) We allow fishing only from legal sunrise to legal sunset.
              (ii) We allow fishing only with pole and line, or rod and reel.
              (iii) We allow use of a bow and arrow, or a gig, to take nongame fish on refuge waters.
              (iv) We prohibit taking frog or turtle on the refuge (see § 27.21 of this chapter).
              (f) Reelfoot National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of squirrel, coyote, beaver, and raccoon on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a signed refuge permit (signed refuge brochure) and comply with all permit provisions.

              (ii) We allow hunters to access the refuge no earlier than 2 hours before legal sunrise to no later than 2 hours after legal sunset, except that raccoon hunters may access the refuge from legal sunset to legal sunrise.
              
              (iii) You may take coyote and beaver incidental to legal hunting activities with legal methods of take for those hunts.
              (3) Big game hunting. We allow hunting for white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (f)(2)(i) through (iii) of this section apply.
              (ii) You may participate in the refuge firearms deer and turkey quota hunts only with a special quota permit (electronic form) issued through random drawing.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow access to the Long Point Unit (north of Upper Blue Basin) for fishing from March 16 through November 14, and the Grassy Island Unit (south of Upper Blue Basin) for fishing from February 1 through November 14.
              (ii) We allow fishing on the refuge from legal sunrise to legal sunset.
              (iii) We prohibit taking of frog or turtle on the refuge (see § 27.21 of this chapter).
              (g) Tennessee National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of Canada goose, dove, and crow on designated areas of the refuge subject to the following conditions:
              (i) We require a refuge hunt permit (name and address) for all hunters age 17 and older. You must carry a valid refuge permit while hunting on the refuge.
              (ii) The annual refuge hunting and fishing regulations brochure provides season dates and bag limits.
              (iii) We prohibit hunting within 50 yards (45 meters) of any building, public use road, or boat launching ramp.
              (iv) We allow hunters to access the refuge from 2 hours before legal sunrise to 2 hours after legal sunset, except as provided under paragraph (g)(2)(ii) of this section.
              (v) Youth hunters age 16 and younger must be accompanied by an adult 21 years old or older who has a refuge hunting permit on his or her person. The adult must remain in a position to take immediate control of the hunting device.
              (vi) We allow the use of dogs for migratory bird, squirrel, raccoon, and opossum hunting.
              (vii) You may use only portable blinds, and you must remove all boats, blinds, and decoys from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (viii) We allow the take of beaver and coyote incidental to legal hunting activities with legal methods of take for those hunts.
              (2) Upland game hunting. We allow hunting of squirrel, coyote, beaver, raccoon, and opossum on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(i) through (vi) and (viii) of this section apply.
              (ii) We allow hunting for raccoon and opossum from legal sunset to legal sunrise.
              (3) Big game hunting. We allow hunting of white-tailed deer and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (g)(1)(i) through (v) and (viii) of this section apply.
              (ii) You may participate in the refuge quota deer hunts only with a special quota permit (electronic form) issued through random drawing.
              (iii) We allow the use of only portable blinds and tree stands on the refuge. You must remove blinds, tree stands, and all other personal equipment from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing in Swamp Creek, Sulphur Well Bay, and Bennetts Creek from March 16 through November 14. We open the remainder of the refuge portion of Kentucky Lake to fishing year-round. We allow bank fishing year-round along Refuge Lane from the New Johnsonville Pump Station.
              (ii) We allow fishing on interior refuge impoundments from 1/2 hour before legal sunrise to 1/2 hour after legal sunset from March 16 to November 14.

              (iii) We prohibit taking frog, turtle, and crawfish on the refuge (see § 27.21 of this chapter).
              
              (iv) We prohibit trotlines, limblines, jugs, and slat baskets in refuge pools and impoundments.
              (v) We allow bow fishing in refuge impoundments and on Kentucky Lake.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54139, Aug. 31, 2020]
            
            
              § 32.62
              Texas.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Anahuac National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, white-winged, mourning, rock, and Eurasian collared-dove, and rock pigeon on designated areas of the refuge subject to the following conditions:
              (i) You must carry a current signed refuge hunting permit (signed tearsheet) while waterfowl hunting on all refuge hunt units.
              (ii) Season dates for waterfowl will be concurrent with the State, except as specified in the refuge hunting permit (signed tearsheet).
              (iii) Hunters age 17 and younger must be under the direct supervision of an adult age 18 or older.
              (iv) For waterfowl hunting, you may enter the refuge hunt units no earlier than 4 a.m. Hunting starts at the designated legal shooting time and ends at 12 p.m. (noon). You must leave refuge hunt units by 12:30 p.m. For dove hunting, you may enter the refuge 1 hour before legal sunrise and must leave the refuge by 1/2 hour after legal sunset. We close refuge hunt units on Thanksgiving, Christmas, and New Year's Day.
              (v) For waterfowl hunting, we allow hunting in portions of the East Unit on Saturdays, Sundays, and Tuesdays during the regular waterfowl seasons.
              (vi) Hunters must check in and out through the check station (FWS Form 3-2405) when accessing the East Unit by vehicle.
              (vii) We require hunters to remain in an assigned area for that day's hunt.
              (viii) We allow hunters to access designated areas of the East Unit by boat from Jackson Ditch, East Bay Bayou, or Onion Bayou.
              (ix) We allow hunting on the East Unit as governed by the State light goose conservation order. Hunt areas are by permit on a first-come, first-served basis the morning of the hunt. We allow a maximum of six persons per field. Individuals in each group must set up and stay in their permitted area and stay within 50 feet (15 meters (m)) of each other unless retrieving goose.
              (x) Hunters must set up within 50 yards (45 m) of the post marker and must stay within 50 feet (15 m) of each other unless retrieving waterfowl. We allow a minimum of two, and a maximum of six, persons per permit.
              (xi) We allow hunting in portions of the Middleton Tract daily during the September teal season and on Saturdays, Sundays, and Wednesdays of the regular waterfowl season.
              (xii) We restrict motorized boats in inland waters of the Middleton Tract to motors of 25 horsepower or less or electric trolling motors during hunting season.
              (xiii) You may access hunt areas by foot, nonmotorized watercraft, outboard motorboat, or airboat. Airboats may not exceed 10 horsepower with direct drive with a propeller length of 48 inches (120 centimeters) or less.
              (xiv) On inland waters of refuge hunt areas open to motorized boats, we restrict the operation of motorized boats to lakes, ponds, ditches, and other waterways when hunting. We prohibit the operation of motorized boats on or through emergent wetland vegetation.
              (xv) On inland waters of the refuge hunt areas open to motorized boats, we restrict the use of boats powered by air-cooled or radiator-cooled engines to those powered by a single engine of 25 horsepower or less and utilizing a propeller 9 inches (22.5 centimeters) in diameter or less during the hunting season.
              (xvi) We allow portable blinds or temporary natural vegetation blinds. You must remove all blinds, decoys, boats, spent shells, marsh chairs, and other equipment from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).

              (xvii) We require a minimum distance between hunt parties of 200 yards (180 m).
              
              (xviii) We allow the use of dogs when hunting.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow fishing and crabbing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing and crabbing only with pole and line, rod and reel, or handheld line. We prohibit the use any method not expressly allowed, including trotlines, setlines, jug lines, limb lines, bows and arrows, gigs, spears, or crab traps.
              (ii) We allow cast netting for bait for personal use along waterways in areas open to the public and along public roads.
              (iii) The conditions set forth at paragraphs (a)(1)(xiii) and (xv) of this section apply.
              (iv) We prohibit mooring to water control structures.
              (b) Aransas National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, coot, and merganser on designated areas of the refuge subject to the following conditions:
              (i) For the Matagorda Island upland units, each adult hunter age 17 or older must possess an annual public hunting permit administered by the State.
              (ii) Hunting starts at the designated legal shooting time and ends at 12 p.m. (noon) on the Matagorda Island upland units. Hunters must leave upland units by 12:30 p.m. Authorized hunting on other designated areas begins 30 minutes before legal sunrise and ends at legal sunset.
              (iii) Hunters age 17 and younger must be under the direct supervision of an adult age 18 or older.
              (iv) We allow portable blinds or temporary natural vegetation blinds. You must remove all blinds, decoys, boats, spent shells, marsh chairs, and other equipment from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (v) For the Matagorda Island upland units, we require all hunters to check in and out at the hunter check station located on the north end of the Island.
              (vi) We allow the use of dogs when hunting.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (b)(1)(iii) of this section applies.
              (ii) On the Blackjack and Tatton Units, we allow hunting subject to the following conditions:
              (A) We allow sprays and other non-ingestible attractants.
              (B) For the archery and rifle season, hunters must obtain a refuge self-clearing permit (FWS Form 3-2405).
              (C) The annual refuge hunt brochure provides bag limits.
              (D) Hunters must field dress all harvested game in the field.
              (E) We prohibit hunting on or across any part of the refuge road system, or hunting from a vehicle on any refuge road or road right-of-way. Hunters must remain at a minimum of 100 yards (90 meters) off any designated refuge road or structure.
              (F) We prohibit hunters using handguns during archery and rifle hunts.
              (G) We allow use of portable hunting stands, stalking of game, and still-hunting. There is a limit of two portable stands per permitted hunter. A hunter may set up the portable stands during the scouting day, but must remove them when the hunter's permit expires (see § 27.93 of this chapter).
              (H) We allow the use of only biodegradable flagging tape to mark trails and hunt stand location during the archery and rifle hunts on the refuge. You must write your last name in black permanent marker on the first piece of flagging tape nearest the adjacent designated roadway.
              (iii) On the Matagorda Island Unit, we allow hunting subject to the following conditions:
              (A) The conditions set forth at paragraphs (b)(3)(ii)(A) through (H) of this section apply.
              (B) We require all hunters to stay in their designated stand unless they are retrieving game. We prohibit stalking of game.
              (C) Each adult hunter may supervise up to two youth hunters.
              (4) Sport fishing. We allow sport fishing and fishing access on designated areas of the refuge subject to the following conditions:
              
              (i) We prohibit the use of crab traps in marshes within the boundary of any refuge unit.
              (ii) We allow the use of no more than two rods while fishing.
              (iii) Beginning April 15 through October 15, you may access State waters for fishing at areas designated in the refuge fishing brochure. From October 16 through April 14, we open to fishing only the area adjacent to the picnic area off of the fishing pier; we allow wade fishing access in that immediate area. You may fish all year in the bayside marsh unit and the Gulf side beach of Matagorda Island.
              (iv) We prohibit consumption of alcohol or possession of open alcohol containers while fishing.
              (c) Balcones Canyonlands National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning, white-wing, rock, and Eurasian-collared dove on designated areas of the refuge subject to the following conditions:
              (i) We allow hunters in designated area(s) from 12 p.m. (noon) to legal sunset.
              (ii) We require refuge permits (name only).
              (iii) We allow the use of dogs to retrieve game birds during the hunt.
              (iv) Hunters age 17 and younger must be under the direct supervision of an adult age 18 or older.
              (v) Hunter may bring up to two guests. Guests may not use a hunting firearm. Guests must be with the hunter at all times.
              (2) Upland game hunting. We allow hunting of wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(ii) and (iv) of this section apply.
              (ii) We require hunters to check in and out daily at designated check station(s).
              (iii) The annual refuge hunt brochure provides bag limits.
              (iv) We allow the use of all-terrain vehicles (ATVs) to retrieve downed game.
              (v) We allow scent attractants.
              (vi) A hunter may bring one guest. The guest may not use a hunting firearm or other hunting weapon (archery). The guest may assist the hunter in game retrieval or field dressing activities. The guest must be with the hunter at all times.
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions: The conditions set forth at paragraphs (c)(1)(iv) and (c)(2)(ii) through (vi) of this section apply.
              (4) [Reserved]
              (d) Big Boggy National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, and coot on designated areas of the refuge subject to the following conditions:
              (i) Season dates will be concurrent with the State for the September teal season, youth-only season, and duck and coot regular season in the Texas South Zone, and goose regular season in the Texas East Zone, with the exception that we prohibit duck (not including the September teal and youth-only seasons) and coot hunting on the refuge until the last Saturday in October. If the State-specified duck and coot regular season opens later than the last Saturday in October, then hunting on the refuge will open consistent with the State-specified season date.
              (ii) Hunters 17 and younger must be under the direct supervision of an adult age 18 or older.
              (iii) Hunters may enter the refuge hunt units no earlier than 4 a.m. Hunting starts at the designated legal shooting time and ends at 12 p.m. (noon). Hunters must leave refuge hunt units by 1 p.m.
              (iv) We allow motorized boats, including airboats, in open tidal waters. We prohibit the operation of motorized boats in shallow water through emergent and submergent wetland vegetation, or where bottom gouging would occur. We allow motorized boats to enter shallow water by drifting or polling, or by means of trolling motor where it does not cause damage to vegetation or the bottom.

              (v) You must remove all decoys, boats, spent shells, marsh chairs, vegetation (blind material), and other equipment from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              
              (vi) We require a minimum distance between hunt parties of 200 yards (180 meters).
              (vii) We restrict vehicle access to designated roads and parking areas. You may access hunt units from land by foot or nonmotorized conveyance from designated parking areas or turn-arounds. You may access public waterfowl hunting areas by motorized boat from State waters, where applicable.
              (2)-(4) [Reserved]
              (e) Brazoria National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, and coot on designated areas of the refuge subject to the following conditions:
              (i) Season dates will be concurrent with the State for the September teal season, youth-only season, and duck and coot regular season in the Texas South Zone, and goose regular season in the Texas East Zone, with the exception that we prohibit duck (not including the September teal and youth-only seasons) and coot hunting on the refuge until the last Saturday in October. If the State-specified duck and coot regular season opens later than the last Saturday in October, then hunting on the refuge will open consistent with the State-specified season date.
              (ii) Hunters age 17 and younger must be under the direct supervision of an adult age 18 or older.
              (iii) Hunters may enter the refuge hunt units no earlier than 4 a.m. Hunting starts at the designated legal shooting time and ends at 12 p.m. (noon). Hunters must leave refuge hunt units by 1 p.m.
              (iv) We allow hunting in the Alligator Marsh public waterfowl hunting area daily during the September teal season and on Saturdays, Sundays, and Wednesdays of the regular waterfowl season.
              (v) We allow motorized boats, including airboats, in open tidal waters. We prohibit the operation of motorized boats in shallow waters, through emergent and submergent wetland vegetation, or where bottom gouging would occur. We allow motorized boats to enter shallow water by drifting or polling, or by means of trolling motor where it does not cause damage to vegetation or the bottom.
              (vi) You must remove all decoys, boats, spent shells, marsh chairs, vegetation (blind material), and other equipment from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (vii) We require a minimum distance between hunt parties of 200 yards (180 meters (m)).
              (viii) We allow the retrieval of downed waterfowl inside a 100-yard (91-m) retrieval zone west of Middle Bayou. We also allow the retrieval of downed waterfowl inside a 100-yard (91-m) retrieval zone around the portions of Alligator Lake that are open to hunting.
              (ix) We restrict vehicle access to designated roads and parking areas. You may access hunt units from land by foot or nonmotorized conveyance from designated parking areas and turn-arounds. You may access public waterfowl hunting areas by motorized boat from State waters, where applicable.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit the use or possession of alcoholic beverages in all public fishing areas.
              (ii) We open Bastrop Bayou Fishing Pier and pull-offs to fishing 24 hours a day.
              (iii) We prohibit the use of trotlines, sail lines, set lines, jugs, gigs, spears, bush hooks, snatch hooks, crossbows, or bows and arrows of any type.
              (iv) The condition set forth at paragraph (e)(1)(v) of this section applies.
              (f) Buffalo Lake National Wildlife Refuge—(1) Migratory bird hunting. We allow hunting of mourning dove, white-winged dove, and Eurasian collared-dove on designated areas of the refuge subject to the following conditions:
              (i) We require hunters to obtain a Special Use Permit (FWS Form 3-1383-G).
              (ii) Hunters age 17 and younger (“youth hunters”) must be under the direct supervision of an adult age 18 or older (“adult supervisor”).

              (iii) We limit hunting to no more than 6 days with a maximum of 12 hunters, during the concurrent pheasant/quail season as governed by the State of Texas hunting season.
              
              (iv) Hunting hours will be from 30 minutes before legal sunrise until noon.
              (v) All hunters must check in and out at refuge headquarters.
              (vi) Bag limits will be determined annually for each species, but will never exceed the limits set by Texas Parks and Wildlife Department (TPWD).
              (2) Upland game hunting. We allow hunting of ring-necked pheasant, northern bobwhite, and scaled quail on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (f)(1)(ii), (iii), and (v) of this section apply.
              (ii) Hunting hours will be from 9 a.m. to 4:30 p.m.
              (iii) We allow only shotguns for pheasant and quail hunting.
              (3) Big game hunting. We allow hunting of white-tailed deer, mule deer, and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (f)(1)(ii) of this section applies.
              (ii) After legal sunset, hunters may be in designated camping areas only. We prohibit hunters in all other areas of the refuge after legal sunset.
              (iii) During the youth hunt, each adult supervisor may supervise only one youth hunter. A youth hunter may have up to two adult supervisors.
              (4) [Reserved]
              (g) Caddo Lake National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) The annual refuge tearsheet (signed brochure) provides season dates and bag limits.
              (ii) Deer archery hunters must possess and carry a signed refuge tearsheet (signed brochure) while hunting.
              (iii) Hunters age 17 and younger must be under the direct supervision of an adult age 18 or older.
              (iv) You may hunt feral hog during any established refuge hunting season. Refuge permits and legal weapons apply for the current hunting season.
              (v) We allow hunters to access the refuge no more than 2 hours before legal sunrise and no more than 2 hours after legal sunset.
              (vi) You may participate in the refuge firearms deer hunt only with a Quota Deer Hunt Permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) issued through random drawing.
              (vii) We allow the use of only portable blinds and tree stands on the refuge. You must remove blinds, tree stands, and all other personal equipment from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (viii) We allow all-terrain vehicles for medically documented disabled hunters by Special Use Permit (FWS Form 3-1383-G only).
              (4) [Reserved]
              (h) Hagerman National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning dove on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a signed refuge tearsheet (signed brochure).
              (ii) Hunters age 17 and younger must be under the direct supervision of an adult age 18 or older.
              (iii) We require hunters to self-check-in and self-check-out (FWS Form 3-2405), with the exception of Nocona Unit.
              (iv) We prohibit falconry.
              (v) We allow the use of dogs to retrieve game.
              (vi) We allow only approved nontoxic shot (see § 32.2(k)) for all hunts on the refuge.
              (vii) We prohibit hunting within 150 feet (45 meters) of any day use area or walking trail.
              (2) Upland game hunting. We allow hunting of fox squirrel and eastern cottontail rabbit in the months of January, February, and September on designated areas of the refuge and subject to the following condition: The conditions set forth at paragraphs (h)(1)(i) through (vii) of this section apply.
              (3) Big game hunting. We allow hunting of white-tailed deer, feral hog, and wild turkey on designated areas of the refuge subject to the following conditions:

              (i) We require a limited hunt permit (name only) for controlled hunts for archery deer, hunts for feral hog, and spring wild turkey hunts.
              (ii) We require feral hog and turkey hunters to self-check-in and self-check-out (FWS Form 3-2405), with the exception of Nocona Unit.
              (iii) We require controlled deer hunters to check in and out (FWS Form 3-2405) at the refuge check station.
              (iv) We allow muzzleloaders, bow and arrow, and shotguns for feral hog and spring turkey hunts. You may possess only lead-free, approved nontoxic (steel, bismuth, copper, or tungsten; see § 32.2(k)) bullets, slugs, and shot (00 buck for hogs, no shell larger than #4 shot size for turkey).
              (v) We require all hunters to check-in, show proof of personal identification, and produce a valid limited hunt permit (name only) prior to the hunt.
              (vi) We limit each hunter to one stand, which the hunter may place on the refuge during the day preceding each hunt. You must remove all stands by legal sunset on the last day of each hunt (see § 27.93 of this chapter).
              (vii) Hunters must check all game harvested during limited hunts at the refuge check station the same day of the kill and prior to leaving the refuge for the day.
              (viii) The conditions set forth at paragraphs (h)(1)(ii) and (v) of this section apply.
              (ix) We require proof of completion of a bow hunter education course for all archery deer hunting.
              (x) We require annual successful completion of an archery proficiency test with a score of 80 percent or higher for all deer hunt permit holders.
              (xi) We allow hunting only from stands or blinds, or by stalking.
              (xii) We prohibit cutting of trees or limbs greater than 1 inch (2.5 centimeters).
              (xiii) We allow hunters with valid limited permits to place hunt stands on trees the day before their hunt segment begins, but they must first check-in at the hunter check station. They may not enter any hunt unit until 8 a.m., and they must leave the unit by 2 p.m. We will disqualify anyone in violation from hunting.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge and subject to the following conditions:
              (i) We open Lake Texoma and connected streams to bank fishing with pole and line, rod and reel, or hand line year-round.
              (ii) We allow wade fishing from March 15 through October 1 annually from all areas except Refuge Road, Wildlife Drive, Plover Road, Tern Road, and Egret Road.
              (iii) We allow fishing in refuge ponds from March 15 through September 30 annually, with the exception of Refuge Road pond, which is open year-round.
              (iv) We prohibit the use of glass containers, plastic jugs, and/or plastic bottles as floats on trotlines.
              (v) You may only take bait for personal use while fishing in refuge waters as governed by Texas State law.
              (vi) We allow the use of bow and arrow to take nongame fish on refuge waters except from Refuge Road, Wildlife Drive, Plover Road, Tern Road, and Egret Road.
              (vii) We prohibit limb lines, throw lines, jug lines, seine nets, noodling, and yo-yos.
              (viii) We prohibit taking frog, turtle, and mussel from refuge lands and waters (see § 27.21 of this chapter).
              (i) Laguna Atascosa National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer, feral hog, nilgai antelope, other exotic ungulates, and American alligator on designated areas of the refuge subject to the following conditions:
              (i) We allow the incidental take of nilgai antelope, feral hog, and other rarely observed exotic ungulates (such as fallow deer, axis deer, sika deer, Barbary sheep, and black buck) during all refuge hunts, with the exception of American alligator hunts.
              (ii) We require hunters to attend refuge hunter orientation before hunting on the refuge. We require each hunter to obtain and carry with them a signed and dated hunt information tearsheet (name only) in addition to the State hunt permit.
              (iii) Bag limits for species hunted on the refuge are provided in the refuge hunt tearsheet annually.

              (iv) Each hunter age 17 and younger must be under the direct supervision of an adult age 18 or older.
              
              (v) We allow a scouting period prior to the commencement of each refuge hunt period. A permitted hunter and a limit of two non-permitted individuals may enter the hunt units during the scouting period, which begins after hunter orientation and ends at legal sunset. Each hunter must clearly display a Vehicle Validation Tag face up on the vehicle dashboard when scouting and hunting.
              (vi) We allow hunters to enter the refuge 11/2 hours before legal sunrise during their permitted hunt periods. Hunters must leave the hunt units no later than 1 hour after State legal shooting hours.
              (vii) Hunters may access hunt units only by foot or bicycle.
              (viii) We allow hunting from portable stands or by stalking and still hunting. There is a limit of one blind or stand per permitted hunter. Hunters must attach hunter identification (permit number or State license number) to the blind or stand. Hunters must remove all blinds and stands at the end of the permitted hunt period (see § 27.93 of this chapter).
              (ix) During American alligator hunts, we allow hunters to leave hooks set over only one night period at a time; set lines must be checked daily. Hunters must field dress all harvested big game in the field and check the game at the hunt check station before removal from the refuge. Hunters may use a nonmotorized cart to assist with the transportation of harvested game animals.
              (x) Hunters must field dress all harvested big game in the field and check the game at the hunt check station before removal from the refuge. Hunters may use a nonmotorized cart to assist with the transportation of harvested game animals.
              (xi) We prohibit the killing or wounding of a game animal and then intentionally or knowingly failing to make a reasonable effort to retrieve and include it in the hunter's bag limit.
              (4) Sport fishing. We allow fishing and crabbing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing and crabbing year-round only from Adolph Thomae Jr. County Park, on San Martin Lake of the Bahia Grande Unit, and on the South Padre Island Unit.
              (ii) We allow only pole and line, rod and reel, hand line, dip net, or cast net for fishing. We prohibit the use of crab traps or pots for crabbing. Anglers must attend all fishing lines, crabbing equipment, and other fishing devices at all times.
              (iii) In the Bahia Grande Unit, inside the refuge boundary on San Martin Lake, we allow only bank and wade fishing within a designated area, which may only be accessed on foot. In other waters of the Bahia Grande Unit, we do not allow boats or fishing inside the refuge boundary.
              (j) Lower Rio Grande Valley National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of mourning, white-winged, and white-tipped dove on designated areas of the refuge subject to the following conditions:
              (i) We require hunters to obtain a hunt permit (signed brochure) and to possess and carry that permit at all times during your designated hunt period. Hunters must also display the vehicle placard (part of the hunt permit) while participating in the designated hunt period.
              (ii) Hunters age 17 and younger must be under the direct supervision of an adult age 18 or older.
              (iii) You may access the refuge during your permitted hunt period from 1 hour before legal hunt time to 1 hour after legal hunt time. You must only hunt during legal hunt hours.
              (iv) We restrict hunt participants to those listed on the refuge hunt permit (hunter, non-hunting chaperone, and non-hunting assistant).
              (v) We allow hunters to use bicycles on designated routes of travel.
              (vi) We allow the use of dogs to retrieve doves during the hunt.
              (2) Upland game hunting. We allow hunting of wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (j)(1)(i) through (v) of this section apply.
              (ii) We allow turkey hunting during the spring season only.

              (iii) You may only harvest one bearded turkey per hunter.
              
              (iv) We prohibit the killing, wounding, taking, or possession of game animals and then intentionally or knowingly failing to make a reasonable effort to retrieve or keep the edible portions of the animal and include it in your bag limit.
              (3) Big game hunting. We allow hunting of white-tailed deer, feral hog, nilgai antelope, javelina, and other exotic ungulates (as defined by the State of Texas to include fallow deer, axis deer, sika deer, Barbary sheep, and black buck) on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (j)(1)(i) through (v) and (2)(iv) of this section apply.
              (ii) We allow only free-standing blinds or tripods. Hunters may set them up during the scouting days preceding each permitted hunt day and must take them down by the end of each hunt day (see § 27.93 of this chapter). Hunters must mark and tag all stands with their hunting license number during the period of use.
              (iii) Hunters must field-dress all harvested big game in the field.
              (iv) Hunters may use nonmotorized dollies or carts off of improved roads or trails to haul carcasses to a parking area.
              (v) We prohibit the use of big game decoys.
              (4) [Reserved]
              (k) McFaddin National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, and coot on designated areas of the refuge subject to the following conditions:
              (i) Season dates will be concurrent with the State for the September teal season, youth-only season, and duck and coot regular season in the Texas South Zone, and goose regular season in the Texas East Zone, with the exception that we prohibit duck (not including the September teal and youth-only seasons) and coot hunting on the refuge until the last Saturday in October. If the State-specified duck and coot regular season opens later than the last Saturday in October, then hunting on the refuge will open consistent with the State-specified season date.
              (ii) You must possess and carry a current signed refuge hunting permit (signed tearsheet) while hunting on all units of the refuge.
              (iii) Hunters age 17 and younger must be under the direct supervision of an adult age 18 or older.
              (iv) Hunters must enter the refuge hunt units between 4 a.m. and 1/2 hour before the designated legal shooting time. Hunting starts at legal shooting time and ends at 12 p.m. (noon). Hunters must leave refuge hunt units by 12:30 p.m. We close refuge hunt units on Thanksgiving, Christmas, and New Year's Day.
              (v) You may access hunt areas by foot, nonmotorized watercraft, outboard motorboat, or airboat. Airboats may not exceed 10 horsepower with direct drive with a propeller length of 48 inches (120 centimeters) or less. Engines may not exceed 2 cylinders and 484 cc.
              (vi) We allow hunting in the Star Lake/Clam Lake Hunt Unit daily during the special teal season and on Saturdays, Sundays, and Tuesdays of the regular waterfowl season. During the regular waterfowl season only, all hunters hunting the Star Lake/Clam Lake Hunt Units must register at the check station (FWS Form 3-2405), including those accessing the unit from the beach along the Brine Line or Perkins Levee.
              (vii) We allow hunting in the Central Hunt Units daily during the September teal season and on Saturdays, Sundays, and Tuesdays of the regular waterfowl season.
              (viii) We only allow hunting in the Spaced Hunt Units on Saturdays, Sundays, and Tuesdays of the regular waterfowl season. We allow a maximum of four hunters per area. Hunters must possess and carry Special Fee Area Permits (signed refuge tearsheet) while hunting.
              (ix) We allow daily hunting in the Mud Bayou Hunt Unit during the September teal season and on Sundays, Wednesdays, and Fridays of the regular waterfowl season. We allow access by foot from the beach at designated crossings or by boat from the Gulf Intracoastal Waterway via Mud Bayou.

              (x) On inland waters of the refuge hunt area open to motorized boats, we restrict the use of boats powered by air-cooled or radiator-cooled engines to those powered by a single engine of 25 horsepower or less and utilizing a propeller 9 inches (22.5 centimeters) in diameter or less during the hunting season.
              (xi) We allow portable blinds and temporary natural vegetation blinds. You must remove all blinds, decoys, boats, spent shells, marsh chairs, and other equipment from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (xii) We require a minimum distance between hunt parties, and between hunters and driveable roads and buildings, of 200 yards (180 meters).
              (xiii) We allow the use of dogs when hunting.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow fishing and crabbing on designated areas of the refuge subject to the following conditions:
              (i) We only allow fishing and crabbing with pole and line, rod and reel, or handheld line. We prohibit the use of any method not expressly allowed in inland waters, including trotlines, set lines, jug lines, limb lines, bows and arrows, gigs, spears, and crab traps.
              (ii) We allow cast netting for bait for personal use along waterways in areas open to the public and along public roads.
              (iii) The conditions set forth at paragraphs (k)(1)(v) and (x) of this section apply.
              (iv) We prohibit mooring to water control structures.
              (l) San Bernard National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, and coot on designated areas of the refuge subject to the following conditions:
              (i) Season dates will be concurrent with the State for the September teal season, youth-only season, and duck and coot regular season in the Texas South Zone, and goose regular season in the Texas East Zone, with the exception that we prohibit duck (not including the September teal and youth-only seasons) and coot hunting on the refuge until the last Saturday in October. If the State-specified duck and coot regular season opens later than the last Saturday in October, then hunting on the refuge will open consistent with the State-specified season date.
              (ii) Hunters age 17 and younger must be under the direct supervision of an adult age 18 or older.
              (iii) Hunters may enter the refuge hunt units no earlier than 4 a.m. Hunting starts at the designated legal shooting time and ends at 12 p.m. (noon). Hunters must leave refuge hunt units by 1 p.m.
              (iv) We require hunters to use the Waterfowl Lottery Application (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) for the Sargent Permit Waterfowl Hunt Area. Hunters must abide by all terms and conditions set by the permit.
              (v) We allow motorized boats, including airboats, in open tidal waters. We prohibit the operation of motorized boats in shallow waters, through emergent and submergent wetland vegetation, or where bottom gouging would occur. We allow motorized boats to enter shallow water by drifting or polling, or by means of trolling motor where it does not cause damage to vegetation or the bottom.
              (vi) You must remove all decoys, boats, spent shells, marsh chairs, vegetation (blind material), and other equipment from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (vii) We require a minimum distance between hunt parties of 200 yards (180 meters).
              (viii) We restrict vehicle access to designated roads. You may access hunt units from land by foot or nonmotorized conveyance from designated parking areas or turn-arounds. You may access public waterfowl hunting areas by motorized boat from State waters, where applicable.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit the use or possession of alcoholic beverages in all public fishing areas.
              (ii) The condition set forth at paragraph (l)(1)(v) of this section applies.
              (m) Texas Point National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, and coot on designated areas of the refuge subject to the following conditions:
              
              (i) Season dates will be concurrent with the State for the September teal season, youth-only season, and duck and coot regular season in the Texas South Zone, and goose regular season in the Texas East Zone, with the exception that we prohibit duck (not including the September teal and youth-only seasons) and coot hunting on the refuge until the last Saturday in October. If the State-specified duck and coot regular season opens later than the last Saturday in October, then hunting on the refuge will open consistent with the State-specified season date.
              (ii) You must possess and carry a current signed refuge hunting permit (signed tearsheet) while hunting on all hunt units of the refuge.
              (iii) Hunters age 17 and younger must be under the direct supervision of an adult age 18 or older.
              (iv) Hunters must enter the refuge hunt unit between 4 a.m. and 1/2 hour before the designated legal shooting time. Hunting starts at legal shooting time and ends at 12 p.m. (noon). Hunters must be off refuge hunt units by 12:30 p.m. We close refuge hunt units on Thanksgiving, Christmas, and New Year's Day.
              (v) We allow hunting in portions of the refuge daily during the September teal season and on Saturdays, Mondays, and Wednesdays during the regular waterfowl season.
              (vi) You may access hunt areas by foot, nonmotorized watercraft, outboard motorboat, or airboat. Airboats may not exceed 10 horsepower with direct drive with a propeller length of 48 inches (120 centimeters) or less. Engines may not exceed 2 cylinders and 484 cc.
              (vii) On inland waters of the refuge hunt area open to motorized boats, we restrict the use of boats powered by air-cooled or radiator-cooled engines to those powered by a single engine of 25 horsepower or less and utilizing a propeller 9 inches (22.5 centimeters) in diameter or less during the hunting season.
              (viii) We allow portable blinds and temporary natural vegetation blinds. You must remove all blinds, decoys, boats, spent shells, marsh chairs, and other equipment from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (ix) We require a minimum distance between hunt parties of 200 yards (180 meters).
              (x) We allow the use of dogs when hunting.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow fishing and crabbing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing and crabbing with pole and line, rod and reel, or handheld line. We prohibit the use of any method not expressly allowed in inland waters, including trotlines, set lines, jug lines, limb lines, bows and arrows, gigs, spears, and crab traps.
              (ii) We allow cast netting for bait by individuals along waterways in areas open to the public and along public roads.
              (iii) The conditions set forth at paragraphs (m)(1)(vi) and (vii) of this section apply.
              (iv) We prohibit mooring to water control structures.
              (n) Trinity River National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck on designated areas of the refuge subject to the following conditions:
              (i) We only allow hunting on Champion Lake by refuge lottery drawing.
              (ii) We only allow hunting on Champion Lake Saturdays and Sundays during the State duck season. Hunters may not enter the refuge until 5 a.m. and must be out of the hunt area by 12 p.m. (noon).
              (iii) You must remove all blinds, decoys, shell casings, and other personal equipment following each hunt day (see §§ 27.93 and 27.94 of this chapter).
              (iv) We allow the use of dogs when retrieving game.
              (v) Hunters age 17 and younger must be under the direct supervision of an adult age 18 or older.
              (vi) We require a minimum distance between hunt parties of 150 yards (135 meters).
              (2) Upland game hunting. We allow hunting for squirrel and rabbit on designated areas of the refuge subject to the following conditions:

              (i) We require hunters to possess a refuge permit (signed tearsheet). The hunter must carry the nontransferable permit at all times while hunting.
              (ii) We require that refuge hunters turn in the Upland/Small Game/Furbearer Report (FWS Form 3-2362) by the date specified on the permit. Failure to submit the report will render the hunter ineligible for the next year's limited upland game hunt.
              (iii) The condition set forth at paragraph (n)(1)(v) of this section applies.
              (iv) We allow all-terrain vehicle use for hunters with disabilities in designated units.
              (v) We require a minimum distance between hunt parties of 200 yards (180 meters). Hunters must visibly wear 400 square inches (2,600 square centimeters) of hunter orange above the waist and a solid hunter-orange hat or cap.
              (vi) Hunters may enter the refuge no earlier than 4:30 a.m. We allow hunting from 1/2 hour before legal sunrise to legal sunset only during the days specified on the permit.
              (vii) Hunters may place no more than one temporary stand on the refuge. Hunters may place the stand during the scouting week before the hunt begins and must remove it the day the hunt ends (see § 27.93 of this chapter). Hunters must label blinds with the name of the permit holder. We prohibit hunting or erection of blinds on refuge roads or mowed/maintained trails.
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) We require a refuge permit (signed refuge tearsheet) and Big Game Harvest Report (FWS Form 3-2359). Hunters must turn in both forms by the date specified on the permit. Failure to submit the Big Game Harvest Report will render the hunter ineligible for the next year's limited big game hunt. Drawings are by lottery. The hunter must carry the nontransferable permit at all times while hunting.
              (ii) The conditions set forth at paragraphs (n)(1)(v) and (n)(2)(iv) through (vii) of this section apply.
              (iii) We allow hunting during a designated 23-day archery season.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We only allow fishing with pole and line, rod and reel, or hand-held line.
              (ii) We prohibit the use of trotlines, setlines, bows and arrows, gigs, spears, fish traps, crab/crawfish traps, and/or nets.
              (iii) We prohibit the harvesting of frog or turtle (see § 27.21 of this chapter).
              (iv) We allow fishing from legal sunrise to legal sunset.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54140, Aug. 31, 2020]
            
            
              § 32.63
              Utah.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Bear River Migratory Bird Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and tundra swan on designated areas of the refuge subject to the following conditions:
              (i) We prohibit hunting or shooting within 100 yards (90 meters (m)) of refuge roads, parking areas, and observation platforms.
              (ii) We allow airboats only in Refuge Unit 9 and Block C.
              (iii) We close for the spring and extended season goose hunts.
              (iv) We prohibit archery hunting on the refuge.
              (v) You may enter the refuge 2 hours before legal sunrise and must exit the refuge by 2 hours after legal sunset.
              (2) Upland game hunting. We allow hunting of pheasant on designated areas of the refuge subject to the following condition: We prohibit hunting or taking of pheasants with a shotgun of any description capable of holding more than three shells, unless it is plugged with a one-piece filler incapable of removal without disassembling the gun so that its total capacity does not exceed three shells.
              (3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We open to fishing year-round.
              
              (ii) You may fish only in designated areas west of the Auto Tour Road access gate from legal sunrise to legal sunset.
              (b) Fish Springs National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of coot, duck, goose, mourning dove, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of dogs when hunting.
              (ii) You may construct temporary blinds. You must remove all blinds constructed out of materials other than vegetation at the end of each day's hunt (see § 27.93 of this chapter).
              (iii) We allow the use of small boats (15 feet or less) when hunting. We prohibit gasoline motors and air boats.
              (iv) You may enter the refuge 2 hours prior to legal sunrise and must exit the refuge by 11/2 hours after legal sunset.
              (v) You must remove decoys, boats, vehicles, and other personal property from the refuge at the end of each day's hunt (see § 27.93 of this chapter).
              (vi) We have a special blind area for use by disabled hunters. We prohibit trespass for any reason by any individual not registered to use that area.
              (2) Upland game hunting. We allow hunting of chukar, desert rabbit, and mountain rabbit on designated areas of the refuge subject to the following conditions:
              (i) We close to hunting on January 31.
              (ii) We allow the use of dogs when hunting.
              (3) Big game hunting. We allow hunting of mule deer and pronghorn antelope on designated areas of the refuge subject to the following condition: We only allow archery equipment when hunting big game.
              (4) [Reserved]
              (c) Ouray National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, coot, and goose on designated areas of the refuge subject to the following condition: During hunting season, the refuge is open from 11/2 hours before legal sunrise to 11/2 hours after legal sunset.
              (2) Upland game hunting. We allow hunting of pheasant and turkey on designated areas of the refuge subject to the following conditions:
              (i) You may possess only approved nontoxic shot (see § 32.2(k)) while hunting turkey in the field.
              (ii) We allow turkey hunting for youth hunters only.
              (3) Big game hunting. We allow hunting of deer and elk on designated areas of the refuge subject to the following conditions:
              (i) You must remove all tree stands and blinds no later than the last day of the hunting season for which you have a permit (see § 27.93 of this chapter).
              (ii) We allow any-legal-weapon elk hunting for youth, disabled, and depredation pool hunters during State seasons.
              (iii) We close for the general any-legal-weapon (rifle) and muzzleloader bull elk hunts.
              (iv) We allow any-legal-weapon elk hunting during limited late season antlerless elk hunts starting on December 1 during State seasons.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) You may only fish with the aid of a pole, hook, and line. We prohibit trot lines, bow and arrows, spears, spear guns, cross bows, and firearms.
              (ii) You must release unharmed any of the following four endangered fish if caught: Razorback sucker, Colorado pikeminnow, humpback chub, and bonytailed chub.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54141, Aug. 31, 2020]
            
            
              § 32.64
              Vermont.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Missisquoi National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, brant, merganser, coot, woodcock, and snipe on designated areas of the refuge subject to the following conditions:
              (i) In the Delta Lakeshore Area:
              (A) We prohibit blind staking and unattended decoys.
              (B) We prohibit jumpshooting within 200 yards of a party hunting from a boat or blind.
              (ii) In the Maquam Shore Area:
              
              (A) We do not require a refuge permit to hunt or scout in this area.
              (B) We prohibit jumpshooting within 200 yards (183 meters) of a party hunting from a boat or blind.
              (iii) In the Saxes Pothole/Creek and Shad Island Pothole:
              (A) This is a controlled hunting area. We require a refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) to hunt in this area.
              (B) Each hunting party must possess and carry a permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) for the specific zone on the specific day they are hunting in this area. Permits are not transferable.
              (C) You must use a dog to retrieve migratory game birds.
              (iv) In the Junior Waterfowl Hunting Area:
              (A) This is a controlled hunting area. We require a refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) to hunt in this area.
              (B) Each junior hunter must possess and carry a permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) for the assigned blind site and day. On Mentor Day, mentors must also possess and carry this permit for the assigned blind site. Each adult hunting party must possess and carry a permit for the blind site and day they are hunting. Permits are not transferable.
              (C) Shooting hours end at 11 a.m.
              (v) In the Long Marsh Channel and Metcalfe Island:
              (A) This is a controlled hunting area. We require a refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) to hunt in this area.
              (B) We limit hunting to Tuesdays, Thursdays, and Saturdays throughout the waterfowl hunting season for duck.
              (C) Each hunting party must possess and carry a permit for the blind on the specific day they are hunting in this area. Permits are not transferable.
              (D) Shooting hours end at 11 a.m.
              (E) You must use a dog to retrieve migratory game birds.
              (F) We close this area to waterfowl hunting during split seasons when geese are the only waterfowl that hunters may legally take.
              (vi) In the Maquam Swamp Area:
              (A) We prohibit blind staking and unattended decoys.
              (B) You must use a dog to retrieve migratory game birds.
              (vii) In all hunting areas, we allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of cottontail rabbit, snowshoe hare, ruffed grouse, and gray squirrel on designated areas of the refuge subject to the following conditions:
              (i) You must obtain a signed refuge hunt brochure (signed brochure) at refuge headquarters prior to hunting, and you must hold a valid State hunting license.
              (ii) We only allow shotguns or muzzleloaders on open areas east of the Missisquoi River and on Shad Island.
              (iii) We prohibit hunting from the end of snowshoe hare and rabbit season through September 1.
              (iv) On the Eagle Point Unit, conditions in paragraphs (a)(2)(i) through (iii) of this section do not apply.
              (v) The condition set forth at paragraph (a)(1)(vii) of this section applies.
              (3) Big game hunting. We allow hunting of white-tailed deer, moose, bear, and turkey on designated areas of the refuge subject to the following conditions:
              (i) You must obtain a signed refuge hunt brochure (signed brochure) at refuge headquarters prior to hunting, and you must hold a valid State hunting license.
              (ii) We only allow shotguns, muzzleloaders, or archery equipment on open areas east and north of Vermont Route 78. We prohibit rifles in these areas at any time.
              (iii) You may use portable tree stands as governed by State regulations guiding their use on State wildlife management areas with the following exception: We allow only one tree stand or ground blind for each signed refuge hunt brochure (signed brochure) we issue.

              (iv) On the Eagle Point Unit, we allow hunting subject to the following conditions:
              
              (A) You may use portable tree stands as governed by State regulations guiding their use on State wildlife management areas.

              (B) We allow training of dogs during the regular hunting seasons as governed by State regulations. We allow dog training outside the regular hunting seasons (i.e., from June 1 through July 31) only with a Special Use Permit (Permit Application Form: National Wildlife Refuge System General Special Use, FWS Form 3-1383-G).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow sport fishing (including bow fishing) by boat and ice fishing in designated areas with the following exceptions:
              (A) We close the following areas: Goose Bay, Saxes Creek and Pothole, Metcalfe Island Pothole, Long Marsh Channel, and Clark Marsh.
              (B) We close the following areas from Labor Day to December 31: Long Marsh Bay and Long Marsh Channel.
              (ii) We allow bank fishing along designated areas of Charcoal Creek.
              (iii) We prohibit taking fish with firearms within refuge boundaries.
              (iv) We allow boat launching from Louie's Landing year-round. We allow boat launching from Mac's Bend boat launch area from September through November (inclusive).
              (b) Silvio O. Conte National Fish and Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, crow, and American woodcock on designated areas of the refuge subject to the following conditions:
              (i) We allow disabled hunters to hunt from a vehicle that is at least 10 feet from the traveled portion of the refuge road if the hunter possesses a State-issued disabled hunting license and a Special Use Permit (FWS Form 3-1383-G) issued by the refuge manager.
              (ii) We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of coyote, fox, raccoon, bobcat, woodchuck, red squirrel, eastern gray squirrel, porcupine, skunk, snowshoe hare, eastern cottontail, and ruffed grouse on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i) and (ii) of this section apply.
              (ii) Shooting from, over, or within 10 feet of the traveled portion of any gravel road is prohibited.
              (iii) We require hunters hunting at night to possess a Special Use Permit (FWS Form 3-1383-G) issued by the refuge manager.
              (3) Big game hunting. We allow hunting of white-tailed deer, moose, black bear, and wild turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i) and (b)(2)(ii) of this section apply.
              (ii) You may use portable tree stands and/or blinds. You must clearly label your tree stands and/or blinds with your hunting license number.
              (iii) You may retrieve moose at the Nulhegan Basin Division with the use of a commercial moose hauler, if the hauler possesses a Special Use Permit (FWS Form 3-1383-C) issued by the refuge manager.
              (4) [Reserved]
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54141, Aug. 31, 2020]
            
            
              § 32.65
              Virginia.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Back Bay National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer and feral hog on designated areas of the refuge subject to the following conditions:
              (i) We allow scouting on designated days prior to the start of each refuge hunt period. Hunters may enter the hunt zones on foot, on bicycle, or through transportation provided by the refuge only.
              (ii) Hunters may go to Hunt Zone 1 (Long Island) only by hand-launched watercraft (canoe, punt, rowboat, and similar watercraft) from the canoe launch at refuge headquarters. We prohibit use of trailers.

              (iii) We prohibit retrieval of wounded game from a “No Hunting Area” or “Safety Zone” without the consent of the refuge employee on duty at the check station.
              (iv) We prohibit the use of tree stands, except on Long Island (Hunt Zone 1).
              (v) We prohibit the use of pursuit dogs while hunting white-tailed deer.
              (4) Sport fishing. We allow sport fishing, noncommercial crabbing, and clamming on designated areas of the refuge subject to the following conditions:
              (i) We close all areas within the hunting zones, as well as the oceanfront, to fishing, crabbing, and clamming during the annual refuge white-tailed deer and feral hog hunt.
              (ii) You may surf fish, crab, and clam south of the refuge's beach access ramp. We allow night surf fishing by Special Use Permit (FWS Form 3-1383-G) in this area on dates and at times designated on the permit.
              (iii) For sport fishing in D Pool:
              (A) We only allow fishing from the docks or banks in D Pool. We prohibit boats, canoes, and kayaks on D Pool.
              (B) We prohibit hooks other than barbless or flattened.
              (C) You must catch and release all freshwater game fish. The daily creel limit for D Pool for other species is a maximum combination of any 10 nongame fish.
              (D) Parking for non-ambulatory anglers is available adjacent to the dock at D Pool. All other anglers must enter the area by foot or bicycle.
              (b) Chincoteague National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl and rail on designated areas of the refuge subject to the following conditions:
              (i) You must obtain and possess a signed refuge hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) while hunting on the refuge.P>(ii) You may only access hunting areas by boat.
              (iii) We prohibit hunting on Assawoman and Metompkin Islands' beach and dune habitats beginning March 15.
              (iv) We allow the use of dogs consistent with State regulations.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer and sika in designated areas of the refuge subject to the following conditions:
              (i) We allow holders of a signed refuge hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) to access areas of the refuge typically closed to the nonhunting public. All occupants of a vehicle or hunt party must possess a refuge hunt permit and be actively engaged in hunting. We allow an exception for those persons aiding a disabled person who possesses a valid State-issued Commonwealth of Virginia Disabled Resident Lifetime License or Commonwealth of Virginia Resident Disabled Veteran's Lifetime License.
              (ii) You may not hunt within 100 feet (30.5 meters) of any building.
              (iii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (iv) You may not hunt, discharge a firearm, or nock an arrow or crossbow bolt within 50 feet (15.2 meters) of the centerline of any road, whether improved or unimproved, or paved trail.
              (v) We prohibit the use of pursuit dogs while hunting white-tailed deer and sika.
              (4) Sport fishing. We allow sport fishing, crabbing, and clamming from the shoreline of the refuge in designated areas subject to the following conditions:
              (i) You must attend minnow traps, crab traps, crab pots, and handlines at all times.
              (ii) We prohibit the use of seine nets and pneumatic (compressed air or otherwise) bait launchers.
              (iii) The State regulates certain species of finfish, shellfish, and crustacean (crab) using size or possession limits. You may not alter these species, to include cleaning or filleting, in such a way that we cannot determine its species or total length.

              (iv) In order to fish after the refuge closes for the day, anglers must obtain an overnight fishing pass (name/address/phone) issued by the National Park Service. Anglers can obtain a pass in person at the National Park Service Tom's Cove Visitor Center.
              (v) We allow only three surf fishing poles per licensed angler, and those poles must be attended at all times. This includes persons age 65 or older who are license-exempt in Virginia.
              (c) Eastern Shore of Virginia National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow archery and shotgun hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) We allow holders of a signed refuge hunt permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) to access areas of the refuge typically closed to the nonhunting public. All occupants of a vehicle or hunt party must possess a refuge hunt permit and be actively engaged in hunting. We allow an exception for those persons aiding a disabled person who possesses a valid State-issued Commonwealth of Virginia Disabled Resident Lifetime License or Commonwealth of Virginia Resident Disabled Veteran's Lifetime License.
              (ii) You must sign in before entering the hunt zone and sign out upon leaving the zone.
              (iii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (iv) You may not hunt, discharge a firearm, or nock an arrow or crossbow bolt outside of the designated hunting areas.
              (v) We only allow shotguns loaded with buckshot during the firearm season.
              (vi) We prohibit the use of pursuit dogs while hunting white-tailed deer.
              (4) [Reserved]
              (d) Elizabeth Hartwell Mason Neck National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a signed refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (ii) We only allow shotguns with slugs during the firearm season.
              (iii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (iv) We prohibit the use of pursuit dogs while hunting deer.
              (v) Hunters must certify and qualify weapons and ammunition at a refuge-approved range and view the refuge orientation session online prior to issuance of a refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (4) [Reserved]
              (e) Great Dismal Swamp National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer and bear on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a signed refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (ii) We prohibit the use of pursuit dogs while hunting white-tailed deer and bear.
              (4) Sport fishing. We allow sport fishing in designated areas of the refuge subject to the following conditions:
              (i) We allow fishing in Lake Drummond from a boat (maximum 25 horsepower) and from the piers at Washington Ditch and Interior Ditch.
              (ii) We prohibit bank fishing on the refuge, with the exception noted in paragraph (e)(4)(i) of this section.
              (iii) We require permits (Special Use Permit (FWS Form 3-1383-G)) for vehicular access to the boat ramp on Interior Ditch Road on the west side of Lake Drummond.
              (f) James River National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:

              (i) We require hunters to possess and carry a refuge hunting permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (ii) We require persons who wish to hunt during the refuge's archery season to obtain a refuge hunting permit through a lottery administered by the Virginia Department of Game and Inland Fisheries.
              (iii) We require that, during firearms and muzzleloader seasons, hunters remain within 100 feet (30 meters (m)) of their assigned stand while hunting.
              (iv) We require that hunters using a muzzleloader must hunt from a stand elevated 10 feet (3 m) or more above the ground.
              (v) We prohibit the use of pursuit dogs while hunting white-tailed deer.
              (4) [Reserved]
              (g) Mackay Island National Wildlife Refuge. Refer to § 32.52(e) for regulations.
              (h) Occoquan Bay National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) You must possess and carry a signed refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) and be selected in the refuge lottery to hunt.
              (ii) We only allow shotguns with slugs during the firearm season.
              (iii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (iv) We prohibit the use of pursuit dogs while hunting deer.
              (v) Hunters must certify and qualify weapons and ammunition at a refuge-approved range and view the refuge orientation session online prior to issuance of a refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (4) [Reserved]
              (i) Plum Tree Island National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory waterfowl, gallinule, and coot on designated areas of the refuge subject to the following conditions:
              (i) We require migratory game bird hunters to obtain and carry a permit through a lottery administered by the Virginia Department of Game and Inland Fisheries.
              (ii) You must hunt from a blind, as assigned by the hunting permit.
              (iii) We allow the use of dogs consistent with State regulations.
              (2)-(4) [Reserved]
              (j) Presquile National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) We require big game hunters to obtain a permit through a lottery administered by the Virginia Department of Game and Inland Fisheries.
              (ii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (iii) We allow shotgun hunting on designated days as indicated on refuge hunting permits, in the State hunting guide, and on the refuge website.
              (iv) We require hunters to dock their boats at designated locations on the refuge.
              (v) We prohibit the use of pursuit dogs while hunting white-tailed deer.
              (4) [Reserved]
              (k) Rappahannock River Valley National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) We require big game hunters to obtain a permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System).
              (ii) We prohibit the use of pursuit dogs while hunting white-tailed deer.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing access each day from legal sunrise to legal sunset.

              (ii) During the period when the refuge is open for hunting, we close hunting areas to all other uses, including sport fishing.
              
              (iii) We allow fishing only by use of one or more attended poles with hook and line attached. We prohibit all other fishing methods and means.
              (iv) We prohibit the use of lead fishing tackle in freshwater ponds, including Wilna Pond and Laurel Grove Pond.
              (v) We require catch-and-release fishing for largemouth bass in freshwater ponds, including Wilna Pond and Laurel Grove Pond. Anglers may take other finfish species as governed by State regulations.
              (vi) We prohibit the use of minnows as bait.
              (vii) We prohibit use of boats propelled by gasoline motors, sail, or mechanically operated paddle wheel while fishing.
              (l) Wallops Island National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) You must obtain and carry a signed refuge big game hunt brochure while hunting.
              (ii) You must sign in at the hunter registration station prior to entering your hunt zone and sign out upon exiting your hunt zone. All hunters must sign out no later than 2 hours after the end of legal shooting hours.
              (iii) You must report all harvested animals on the sign-out sheet at the hunter registration station when signing out.
              (iv) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (v) We prohibit the use of pursuit dogs while hunting white-tailed deer.
              (4) [Reserved]
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54141, Aug. 31, 2020]
            
            
              § 32.66
              Washington.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Billy Frank Jr. Nisqually National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, and coot on designated areas of the refuge subject to the following conditions:
              (i) We allow hunters to possess and carry no more than 25 shells while hunting in the field.
              (ii) Hunters may access the hunt areas by boat only.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow fishing and shellfishing on designated areas of the refuge subject to the following conditions:
              (i) We prohibit bank fishing within the refuge along the Nisqually River and McAllister Creek.
              (ii) We prohibit shellfishing (clams, oysters, mussels) on the tideflats.
              (iii) We prohibit tidal flat and marsh access from refuge trails.
              (b) Columbia National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We prohibit discharge of any firearm within 1/4 mile (396 meters) of any maintained building or Federal facility, such as, but not limited to, a structure designed for storage, human occupancy, or shelter for animals.
              (ii) We only allow portable blinds and temporary blinds constructed of nonliving natural materials. Hunters must remove all decoys and other equipment at the end of each day's hunt (see § 27.93 of this chapter).
              (iii) We allow hunting only on Wednesdays, Saturdays, Sundays, and Federal holidays on Marsh Unit 1 and Farm Units 226 and 227.
              (2) Upland game hunting. We allow hunting of upland game birds on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (b)(1)(i) of this section applies.
              (ii) We allow hunting from 12 p.m. (noon) to legal sunset on Wednesdays, Saturdays, Sundays, and Federal holidays in Marsh Unit 1.
              (3) Big game hunting. We allow hunting of deer on designated areas of the refuge subject to the following conditions:
              
              (i) The condition set forth at paragraph (b)(1)(i) of this section applies.
              (ii) We allow hunting with shotgun, muzzleloader, and archery only.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) On waters open to fishing, we allow fishing only from April 1 to September 30, except that we allow fishing year-round on Falcon, Heron, Goldeneye, Corral, Blythe, Chukar, and Scaup Lakes.
              (ii) We allow frogging during periods when we allow fishing on designated waters.
              (c) Conboy Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We prohibit discharge of any firearm within 1/4 mile (396 meters) of any maintained building or Federal facility, such as, but not limited to, a structure designed for storage, human occupancy, or shelter for animals.
              (ii) Hunters must remove all decoys and other equipment at the end of each day's hunt (see § 27.93 of this chapter).
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of deer on designated areas of the refuge subject to the following conditions: The condition set forth at paragraph (c)(1)(i) of this section applies.
              (4) [Reserved]
              (d) Dungeness National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow saltwater fishing on designated areas of the refuge.
              (e) Hanford Reach National Monument/Saddle Mountain National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, dove, and snipe on designated areas of the monument/refuge subject to the following conditions:
              (i) We prohibit discharge of any firearm within 1/4 mile (396 meters) of any maintained building or Federal facility, such as, but not limited to, a structure designed for storage, human occupancy, or shelter for animals.
              (ii) Hunters must remove all decoys and other equipment at the end of each day's hunt (see § 27.93 of this chapter).
              (2) Upland game hunting. We allow hunting of pheasant, quail, grey partridge, and chukar partridge on designated areas of the monument/refuge subject to the following conditions: The conditions set forth at paragraphs (e)(1)(i) and (ii) of this section apply.
              (3) Big game hunting. We allow hunting of deer and elk on designated areas of the monument/refuge subject to the following conditions:
              (i) We allow sport hunting of deer and elk on the Saddle Mountain, Ringold, and Wahluke (East) units of the monument/refuge subject to the following conditions:
              (A) The condition set forth at paragraph (e)(1)(i) of this section applies.
              (B) We allow hunting with shotgun, muzzleloader, and archery only.
              (ii) We allow population control hunting of elk on the Rattlesnake Unit of the monument/refuge subject to the following conditions:
              (A) We prohibit overnight camping, overnight parking, and smoking.
              (B) We require elk population control hunters to participate in a Service-directed, hunt-specific training session each year prior to hunting. Hunters must check-in and out at a refuge check station and fill out and display the Self-Clearing check-In Permit (Form 3-2405) on the dashboards of their vehicles.
              (C) We allow hunting with modern firearms only.
              (D) We allow authorized vehicles only on designated roads and only in designated parking areas.
              (E) We prohibit the use of bicycles and carts.
              (F) We allow hunting Monday through Friday only.
              (G) All hunt assistants must check-in and out at a refuge check station and be under the supervision of the permitted hunter at all times. All hunt assistants must fill out and display the Self-Clearing check-In Permit (Form 3-2405) on the dashboards of their vehicles.
              (H) We allow foot access only beyond designated roads and parking areas.
              (I) We prohibit retrieval of animals outside the hunt area without prior Service approval.
              (4) Sport fishing. We allow sport fishing on the designated areas of the monument/refuge subject to the following condition: We allow access from legal sunrise to legal sunset, except that we allow access to the Wahluke Unit's White Bluffs boat launch from 2 hours before legal sunrise until 2 hours after legal sunset for launch and recovery activities only.
              (f) Julia Butler Hansen Refuge for the Columbian White-Tailed Deer—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and common snipe on designated areas of the refuge subject to the following conditions:
              (i) You must remove all personal property, including decoys and boats, by 1 hour after legal sunset (see §§ 27.93 and 27.94 of this chapter).
              (ii) We open the refuge for hunting access from 11/2 hours before legal sunrise until 11/2 hours after legal sunset.
              (iii) We allow the use of dogs when hunting.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of elk on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting on Mondays through Fridays only. We close the refuge to hunting on weekends and Federal holidays.
              (ii) We allow a maximum of 10 hunters to use the refuge in any one day, with one hunt period consisting of 5 consecutive days.
              (iii) We allow hunting of elk using muzzleloading firearms only.
              (iv) We require hunters to attend a refuge-specific orientation session each year prior to hunting on the refuge.
              (v) We require hunters to sign in and out each day at the refuge headquarters. When signing out for the day, you must report hunting success or failure, and any hit-but-not-retrieved animals on the Big Game Harvest Report (FWS Form 3-2359).
              (vi) Additional persons may assist hunters during elk retrieval only. No more than one unlicensed person may assist each licensed hunter during the hunt or during elk retrieval.
              (vii) We prohibit hunters from operating motorized vehicles on the refuge.
              (4) Sport fishing. We allow bank fishing on designated areas of the refuge.
              (g) Little Pend Oreille National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting September through December.
              (ii) We allow the use of dogs when hunting.
              (2) Upland game hunting. We allow hunting of upland game and small game on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting September through December, and during the spring wild turkey season.
              (ii) During the spring turkey season, we prohibit hunting of all species except wild turkey.
              (iii) We allow the use of dogs when hunting, with the exception of raccoon.
              (3) Big Game Hunting. We allow hunting of big game on designated areas of the refuge subject to the following conditions: The condition set forth at paragraph (g)(1)(i) of this section applies.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (h) McNary National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, dove, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We prohibit discharge of any firearm within 1/4 mile (396 meters) of any maintained building or Federal facility, such as, but not limited to, a structure designed for storage, human occupancy, or shelter for animals.
              (ii) Hunters must remove all decoys and other equipment at the end of each day's hunt (see § 27.93 of this chapter).
              (iii) On the McNary Fee Hunt Area (McNary Headquarters Unit), we allow hunting subject to the following conditions:
              (A) The McNary Fee Hunt Area (McNary Headquarters Unit) is only open on Wednesdays, Saturdays, Sundays, Thanksgiving Day, and New Year's Day.
              (B) We require hunters to possess and carry a special refuge permit (signed refuge brochure).
              (C) We allow hunting only from assigned areas.
              
              (iv) On the Peninsula Unit, we allow hunting subject to the following condition: On the east shoreline of the Peninsula Unit, we allow hunting only from established numbered blind sites, assigned on a first-come, first-served basis, and we require hunters to remain within 100 feet (30 meters) of marked posts unless retrieving birds or setting decoys.
              (2) Upland game hunting. We allow hunting of upland game birds on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (h)(1)(i) of this section applies.
              (ii) On the McNary Fee Hunt Area (McNary Headquarters Unit), we allow hunting on Wednesdays, Saturdays, Sundays, Thanksgiving Day, and New Year's Day from 12 p.m. (noon) to the end of State legal hunting hours.
              (3) Big game hunting. We allow hunting of deer on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (h)(1)(i) of this section applies.
              (ii) On the Stateline and Juniper Canyon Units, we allow hunting with modern firearms, shotgun, muzzleloader, and archery.
              (iii) On the Peninsula, Two-Rivers, and Wallula Units, we allow hunting with archery and shotgun only.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (i) Ridgefield National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, and coot on designated areas of the refuge subject to the following conditions:
              (i) You may not shoot or discharge any firearm from, across, or along any designated route of travel, including pedestrian trails.
              (ii) We close the refuge to goose hunting when the dusky Canada goose harvest reaches the quota posted at the refuge.
              (iii) We allow hunting on designated portions of the River “S” Unit on Tuesdays, Thursdays, and Saturdays, excluding Federal holidays, during the regular State waterfowl hunting season.
              (iv) Prior to entering the hunt area, you must check in at the refuge check station, and obtain a Migratory Bird Hunt Report (FWS Form 3-2361). You must carry the Migratory Bird Hunt Report while hunting as proof of blind assignment and user fee payment.
              (v) We allow access to the refuge check station 2 hours before legal shooting time. We require hunters to depart the refuge no later than 1 hour after legal shooting time.
              (vi) We allow hunting only from designated permanent blinds.
              (vii) We allow a maximum of three persons per hunting blind.
              (viii) We prohibit additional hunters to join a hunt party after the party has checked in.
              (ix) We allow the use of dogs when hunting.
              (x) Prior to switching blinds, you must first report to the refuge check station to obtain a new blind assignment. You must submit an accurate Migratory Bird Hunt Report (FWS Form 3-2361) for the blind being vacated, and obtain a new Migratory Bird Hunt Report for the new blind.
              (xi) Prior to leaving the hunt area, you must check out at the refuge check station, submit an accurate Migratory Bird Hunt Report (FWS Form 3-2361), and present all harvested birds for inspection by check station personnel.
              (xii) We reserve Blind 1A for exclusive use by hunters with permanent disabilities who qualify for a valid State Disabled Hunter Permit or America the Beautiful access pass, and their nonhunting assistants.
              (2)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing and frogging on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing and frogging from March 1 through September 30 only.
              (ii) We allow fishing and frogging from legal sunrise to legal sunset only.
              (j) San Juan Islands National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (k) Toppenish National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, dove, and snipe on designated areas of the refuge subject to the following conditions:
              
              (i) We prohibit discharge of any firearm within 1/4 mile (396 meters (m)) of any maintained building or Federal facility, such as, but not limited to, a structure designed for storage, human occupancy, or shelter for animals.
              (ii) We allow only portable blinds and temporary blinds constructed of nonliving natural materials. Hunters must remove all decoys and other equipment at the end of each day's hunt (see § 27.93 of this chapter).
              (iii) On the Pumphouse, Petty, Isiri, Chamber, and Chloe Units, we allow hunting 7 days a week subject to the following condition: We require a minimum distance between hunt parties of 200 yards (180 m).
              (iv) On the Halvorson and Webb Units, we allow hunting only on Wednesdays, Saturdays, Sundays, Thanksgiving Day, Christmas Day, and New Year's Day.
              (v) On the Robbins Road Unit, we allow hunting only on Tuesdays, Thursdays, Saturdays, Sundays, Thanksgiving Day, Christmas Day, and New Year's Day.
              (vi) On the Robbins Road and Pumphouse Units, we allow hunting only from numbered field blind sites. We prohibit free-roam hunting or jump shooting, and you must remain within 100 feet (30 m) of the numbered field blind post unless retrieving birds or setting decoys. We allow a maximum of four persons per blind site.
              (2) Upland game hunting. We allow hunting of upland game birds on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (k)(1)(i) of this section applies.
              (ii) We allow hunting of upland game birds from 12 p.m. (noon) to legal sunset of each hunt day.
              (iii) On the Halvorson and Webb Units, we allow hunting only on Wednesdays, Saturdays, Sundays, Thanksgiving Day, Christmas Day, and New Year's Day.
              (iv) On the Robbins Road Unit, we allow hunting only on Tuesdays, Thursdays, Saturdays, Sundays, Thanksgiving Day, Christmas Day, and New Year's Day.
              (3)-(4) [Reserved]
              (l) Turnbull National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of duck, goose, and coot on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting during the State youth season in September.
              (ii) We allow hunting from the beginning of the regular waterfowl seasons through November 30 by youths (younger than age 16) on Saturday and Sunday only. An adult, age 18 or older, must accompany and supervise youth hunters. We allow the supervising adult(s) to hunt.
              (iii) We allow the use of dogs when hunting.
              (iv) Hunters may access the refuge no earlier than 2 hours before legal hunting hours and must leave no later than 1 hour after legal hunting hours.
              (v) Hunters may hunt only from within 50 yards of posted hunting sites.
              (vi) Hunting parties are restricted to a maximum of two youths and two accompanying adults per hunting site.
              (vii) We allow the use of nonmotorized boats for hunting.
              (viii) We only allow the use of portable blinds and temporary blinds constructed of manmade materials.
              (ix) Hunters must remove all blinds, decoys, and other personal equipment from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (x) We allow migratory game bird hunting with shotguns only.
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of elk on designated areas of the refuge subject to the following conditions:
              (i) Hunters must obtain a letter from the refuge manager assigning them a hunt unit.
              (ii) Hunters may access the refuge no earlier than 2 hours before State legal shooting time and must leave no later than 5 hours after the end of State legal hunting hours.
              (iii) Hunters not using approved nontoxic ammunition (see § 32.2(k)) must remove or bury the visceral remains of harvested animals.
              (4) [Reserved]
              (m) Umatilla National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, dove, and snipe on designated areas of the refuge subject to the following conditions:
              (i) We prohibit discharge of any firearm within 1/4 mile (396 meters) of any maintained building or Federal facility, such as, but not limited to, a structure designed for storage, human occupancy, or shelter for animals.
              (ii) Hunters must remove all decoys and other equipment at the end of each day's hunt (see § 27.93 of this chapter).
              (iii) On the Paterson and Whitcomb Units, we allow hunting only on Wednesdays, Saturdays, Sundays, and all Federal holidays within the State season.
              (iv) On the Ridge Unit, we allow only shoreline hunting; we prohibit hunting from boats.
              (2) Upland game hunting. We allow hunting of upland game birds on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (m)(1)(i) and (iii) of this section apply.
              (ii) On the Whitcomb Island Unit, we only allow hunting of upland game from 12 p.m. (noon) to the end of State legal hunting hours.
              (3) Big game hunting. We allow hunting of deer on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (m)(1)(i) of this section applies.
              (ii) We allow hunting by special permit only (issued by the State).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (n) Willapa National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, and snipe on designated areas of the refuge subject to the following conditions:
              (i) In the designated goose hunt area in the Riekkola Unit, hunters may take ducks, coots, and snipe only incidental to hunting geese.
              (ii) We open the refuge for hunting access from 11/2 hours before legal sunrise until 11/2 hours after legal sunset.
              (iii) We allow the use of dogs when hunting.
              (iv) You must remove all personal property, including decoys and boats, by 1 hour after legal sunset (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow hunting of forest grouse (sooty and ruffed) on designated areas of the refuge subject to the following conditions:
              (i) We allow archery hunting only.
              (ii) The condition set forth at paragraph (n)(1)(ii) of this section applies.
              (3) Big game hunting. We allow hunting of deer, elk, and bear on designated areas of the refuge subject to the following conditions:
              (i) At Long Island, we allow only archery hunting; we prohibit hunting firearms.
              (ii) We prohibit bear hunting on any portion of the refuge except Long Island.
              (iii) We prohibit the use of centerfire or rimfire rifles within the Lewis, Porter Point, and Riekkola Units.
              (iv) The condition set forth at paragraph (n)(1)(ii) of this section applies.
              (v) You may leave your tree stand(s) in place for 3 days. You must label your tree stand(s) with your hunting license number and the date you set up the stand. You may set up stands 11/2 hours before legal sunrise. You must remove your tree stand(s) and all other personal property from the refuge by 11/2 hours after legal sunset on the third day (see § 27.93 of this chapter).
              (vi) At Leadbetter Point, we allow hunting of elk only during the State early muzzleloader season, and by special permit in consultation with the State.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54142, Aug. 31, 2020]
            
            
              § 32.67
              West Virginia.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Canaan Valley National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, rail, coot, gallinule, mourning dove, snipe, and woodcock on designated areas of the refuge subject to the following conditions:

              (i) We require each hunter to possess and carry a signed refuge hunting brochure (signed brochure).
              
              (ii) Hunters may enter the refuge 1 hour before legal sunrise and must exit the refuge, including parking areas, no later than 1 hour after legal sunset.
              (iii) We prohibit overnight parking except by Special Use Permit (FWS Form 3-1383-G) on Forest Road 80.
              (iv) We allow the use of dogs consistent with State regulations.
              (v) We prohibit dog training except during legal hunting seasons.
              (2) Upland game hunting. We allow the hunting of ruffed grouse, squirrel, cottontail rabbit, snowshoe hare, red fox, gray fox, bobcat, woodchuck, coyote, opossum, striped skunk, and raccoon on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i), (iv) and (v) of this section apply.
              (ii) You may hunt coyote, raccoon, opossum, skunk, and fox at night, but you must obtain a Special Use Permit (FWS Form 3-1383-G) at the refuge headquarters before hunting.
              (iii) We only allow hunting in the No Rifle Zones with the following equipment: Archery (including crossbow), shotgun, or muzzleloader.
              (iv) We prohibit the hunting of upland game species from March 1 through August 31.
              (3) Big game hunting. We allow the hunting of white-tailed deer, black bear, and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (a)(1)(i) and (iv) and (a)(2)(iii) of this section apply.
              (ii) We allow the use of dogs for hunting black bear during the gun season.
              (iii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We prohibit the use of lead fishing tackle on designated areas of the refuge.
              (b) Ohio River Islands National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following conditions:
              (i) We require each hunter to possess and carry a signed refuge hunting brochure (signed brochure).
              (ii) Hunters may enter the refuge 1 hour before legal sunrise and must exit the refuge, including parking areas, no later than 1 hour after legal sunset.
              (iii) We allow the use of dogs consistent with State regulations.
              (2) Upland game hunting. We allow hunting of upland game on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (b)(1)(i), (ii), and (iii) of this section apply.
              (3) Big game hunting. We allow hunting of big game on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i) and (ii) of this section apply.
              (ii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from 1 hour before legal sunrise until 1 hour after legal sunset. This restriction does not apply to off-shore fishing.
              (ii) We prohibit trotlines (setlines) and turtle lines.
              [85 FR 54143, Aug. 31, 2020]
            
            
              § 32.68
              Wisconsin.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Fox River National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge and subject to the following conditions:

              (i) Hunters must remove all stands from the refuge following each day's hunt (see § 27.93 of this chapter). We prohibit hunting from any stand left up overnight.
              (ii) Hunters may enter the refuge no earlier than 1 hour before legal shooting hours and must exit the refuge no later than 1 hour after legal shooting hours end.
              (iii) Any ground blind used during any gun deer season must display at least 144 square inches (929 square centimeters) of solid, blaze-orange material visible from all directions.
              (4) [Reserved]
              (b) Green Bay National Wildlife Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) You must remove all stands from the refuge following each day's hunt (see § 27.93 of this chapter). We prohibit hunting from any stand left up overnight.
              (ii) Hunters may enter the refuge no earlier than 1 hour before legal shooting hours and must exit the refuge no later than 1 hour after legal shooting hours end.
              (iii) Any ground blind used during any gun deer season must display at least 144 square inches (929 square centimeters) of solid, blaze-orange material visible from all directions.
              (iv) We require hunters to possess a permit (FWS Form 3-1383-G) for deer hunting on Plum Island.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We only allow fishing from the shoreline; we prohibit fishing from docks, piers, and other structures.
              (c) Hackmatack National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following condition: You must remove all boats, decoys, blinds, blind materials, stands, platforms, and other hunting equipment (see §§ 27.93 and 27.94 of this chapter) brought onto the refuge at the end of each day's hunt.
              (2) Upland game hunting. We allow upland game and turkey hunting on designated areas of the refuge subject to the following conditions:
              (i) For hunting, you may use or possess only approved nontoxic shot shells while in the field, including shot shells used for hunting wild turkey (see § 32.2(k)).
              (ii) You must remove all boats, decoys, blinds, blind materials, stands, platforms, and other hunting equipment (see §§ 27.93 and 27.94 of this chapter) brought onto the refuge at the end of each day's hunt.
              (3) Big game hunting. We allow big game hunting on designated areas of the refuge subject to the following conditions:
              (i) You must remove all boats, decoys, blinds, blind materials, stands, platforms, and other hunting equipment (see §§ 27.93 and 27.94 of this chapter) brought onto the refuge at the end of each day's hunt.
              (ii) We prohibit organized deer drives. We define a “deer drive” as an organized or planned effort to pursue, drive, chase, or otherwise frighten or cause deer to move in the direction of any person(s) who is part of the organized or planned hunt and known to be waiting for the deer.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following condition: We prohibit the taking of turtle and frog (see § 27.21 of this chapter).
              (d) Horicon National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of goose, duck, coot, common moorhen, and American woodcock on designated areas of the refuge subject to the following condition: We allow only participants in the Learn to Hunt and other special programs to hunt goose, duck, coot, and common moorhen.
              (2) Upland game hunting. We allow hunting of wild turkey, ring-necked pheasant, gray partridge, ruffed grouse, squirrel, cottontail rabbit, snowshoe hare, raccoon, opossum, striped skunk, red fox, gray fox, coyote, and bobcat on designated areas of the refuge subject to the following conditions:

              (i) For hunting, you may use or possess only approved nontoxic shot shells while in the field, including shot shells used for hunting wild turkey (see § 32.2(k)).
              
              (ii) We prohibit night hunting from 1/2 hour after legal sunset until 1/2 hour before legal sunrise the following day.
              (iii) We allow the use of dogs while hunting upland game (except raccoon, opossum, striped skunk, red fox, gray fox, coyote, and bobcat), provided the dog is under the immediate control of the hunter at all times.
              (iv) Coyote, red fox, gray fox, and bobcat hunting begins on the first day of the traditional 9-day gun deer season.
              (v) Coyote hunting ends on the last day of the season for fox.
              (vi) You may only hunt striped skunk and opossum during the season for raccoon.
              (vii) You may only hunt snowshoe hare during the season for cottontail rabbit.
              (viii) Hunters may enter the refuge no earlier than 1 hour before legal shooting hours and must exit the refuge no later than 1 hour after legal shooting hours.
              (3) Big game hunting. We allow hunting of white-tailed deer and black bear in designated areas of the refuge subject to the following conditions:
              (i) Hunters must remove all stands and personal property from the refuge following each day's hunt (see §§ 27.93 and 27.94 of this chapter). We prohibit hunting from any stand left up overnight.
              (ii) We prohibit hunting bear with dogs.
              (iii) Hunters must possess a refuge permit (FWS Form 3-2439, Hunt Application—National Wildlife Refuge System) to hunt in Area E (surrounding the office/visitor center).
              (iv) Hunters may enter the refuge no earlier than 1 hour before legal shooting hours and must exit the refuge no later than 1 hour after legal shooting hours.
              (v) Any ground blind used during any gun deer season must display at least 144 square inches (929 square centimeters) of solid-blaze-orange or fluorescent pink material visible from all directions.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We only allow bank fishing or fishing through the ice.
              (ii) We prohibit the use of fishing weights or lures containing lead.
              (e) Leopold Wetland Management District—(1) Migratory game bird hunting. We allow hunting of migratory game birds throughout the district, except that we prohibit hunting on the Blue-wing waterfowl production area (WPA) in Ozaukee County and on the Wilcox WPA in Waushara County, subject to the following conditions:
              (i) We allow the use of hunting dogs, provided the dog is under the immediate control of the hunter at all times.
              (ii) You must remove boats, decoys, and blinds at the conclusion of each day (see § 27.93 of this chapter).
              (2) Upland game hunting. We allow hunting of upland game throughout the district, except that we prohibit hunting on the Blue-wing WPA in Ozaukee County and on the Wilcox WPA in Waushara County, subject to the following conditions:
              (i) The condition set forth at paragraph (e)(1)(i) of this section applies.
              (ii) For hunting, you may use or possess only approved nontoxic shot shells (see § 32.2(k)) while in the field, including shot shells used for hunting wild turkey.
              (3) Big game hunting. We allow hunting of big game throughout the district, except that we prohibit hunting on the Blue-wing WPA in Ozaukee County and on the Wilcox WPA in Waushara County, subject to the following condition: Any ground blind used during any gun deer season must display at least 144 square inches (929 square centimeters) of solid, blaze-orange material visible from all directions.
              (4) Sport fishing. We allow sport fishing on WPAs throughout the district.
              (f) Necedah National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following condition: We allow the use of dogs while hunting migratory game birds, provided the dog is under the immediate control of the hunter at all times.
              (2) Upland game hunting. We allow hunting of wild turkey, ruffed grouse, gray squirrel, fox squirrel, cottontail rabbit, snowshoe hare, and raccoon on designated areas of the refuge subject to the following conditions:
              (i) For wild turkey hunting, you may use or possess only approved nontoxic shot shells (see § 32.2(k)) while in the field.
              (ii) During the spring turkey season, we allow unarmed hunters who have a valid spring turkey permit in their possession to scout the hunt area. We allow this scouting beginning on the Saturday immediately prior to the opening date listed on the State turkey hunting permit.
              (iii) We open Refuge Area 3 to hunting after the State deer gun season through the end of the respective State seasons or until February 28, whichever occurs first.
              (iv) We allow the use of dogs while hunting upland game (except raccoon), provided the dog is under the immediate control of the hunter at all times.
              (v) You may only hunt snowshoe hare during the season for cottontail rabbit.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) We prohibit possession of a loaded firearm or a nocked arrow on a bow within 50 feet (15 meters (m)) of the centerline of all public roads. During the gun deer season, we prohibit possession of a loaded firearm within 50 feet (15 m) of the center of refuge trails, and we prohibit discharge of guns from, across, down, or alongside these trails.
              (ii) You may use portable elevated devices, but you must lower them to ground level at the close of shooting hours each day. You must remove all blinds, stands, platforms, and ladders from the refuge at the end of the hunting season (see §§ 27.93 and 27.94 of this chapter).
              (iii) You must clearly mark all non-natural blinds, stands, platforms, and ladders on the exterior with the hunter's State hunting license number in letters that are at least 1 inch (2.5 centimeters) high. You may also use an attached metal tag with stamped or engraved lettering that is clearly visible.
              (iv) We open Refuge Area 2 to deer hunting during State archery, gun, and muzzleloader seasons, except for any early antlerless-only hunts.
              (v) We open Refuge Area 3 to deer hunting during the State regular gun, muzzleloader, and late archery seasons. Unarmed deer hunters may enter Area 3 to scout beginning the Saturday prior to the gun deer season.
              (vi) You may use clothespins marked with flagging or reflective material. We prohibit all other types of marking. You must clearly identify the hunter's State hunting license number on the clothes pin or the flagging itself. You must remove all clothes pins by the last day of archery season (see §§ 27.93 and 27.94 of this chapter).
              (vii) Beginning the Saturday prior to the opening of the State regular gun deer season, you may use nonmotorized boats on Sprague-Goose Pools until freeze-up in order to access areas for deer hunting.
              (viii) Any ground blind used during any gun deer season must display at least 144 square inches (929 square centimeters) of solid-blaze-orange material visible from all directions.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow use of nonmotorized boats in Sprague-Goose pools only when we open these pools to fishing.
              (ii) We allow motorized boats in Suk Cerney Pool.
              (iii) We allow fishing by hook and line only.
              (g) St. Croix Wetland Management District—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas throughout the district subject to the following conditions:
              (i) We prohibit hunting on designated portions posted as closed of the St. Croix Prairie Waterfowl Production Area (WPA) and the Prairie Flats— South WPA in St. Croix County.
              (ii) We close the Oak Ridge WPA in St. Croix County to hunting from the opening day of waterfowl season until the first Saturday in December, except that we allow deer hunting during regular archery, gun, and muzzleloader seasons.
              (2) Upland game hunting. We allow hunting of upland game on designated areas throughout the district subject to the following conditions:
              
              (i) The conditions set forth at paragraphs (g)(1)(i) and (ii) of this section apply.
              (ii) For hunting, you may use or possess only approved nontoxic shot shells (see § 32.2(k)) while in the field, including shot shells used for hunting wild turkey.
              (3) Big game hunting. We allow hunting of big game on designated areas throughout the district subject to the following condition: We prohibit hunting on designated portions of the St. Croix Prairie WPA and the Prairie Flats—South WPA in St. Croix County.
              (4) Sport fishing. We allow sport fishing on WPAs throughout the district.
              (h) Trempealeau National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of migratory game birds on designated areas of the refuge subject to the following conditions:
              (i) We allow hunting of duck, merganser, goose, coot, mourning dove, sora, Virginia rail, woodcock, snipe, and crow on refuge lands north of the main channel of the Trempealeau River and north of State Highway 35/54, subject to the following conditions:
              (A) We allow only the use of portable or temporary blinds.
              (B) We allow the use of dogs while hunting migratory game birds, provided the dog is under the immediate control of the hunter at all times.
              (ii) We allow hunting of duck, merganser, goose, and coot on refuge lands south of the main channel of the Trempealeau River and south of State Highway 35/54, subject to the following condition: We require a refuge permit.
              (2) Upland game hunting. We allow hunting of wild turkey, ruffed grouse, ring-necked pheasant, bobwhite quail, Hungarian partridge, sharp-tailed grouse, coyote, gray and red fox, bobcat, raccoon, snowshoe hare, cottontail rabbit, and gray and red squirrel on designated areas of the refuge subject to the following conditions:
              (i) We allow upland game hunting only on refuge land north of the main channel of the Trempealeau River and north of State Highway 35/54.
              (ii) We allow only the use of portable or temporary blinds.
              (iii) We allow the use of dogs while hunting upland game birds, provided the dog is under the immediate control of the hunter at all times.
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:
              (i) On refuge land south of the main channel of the Trempealeau River and south of State Highway 35/54:
              (A) We prohibit the use of rifles for deer hunting.
              (B) We allow white-tailed deer hunting only by refuge permit.
              (ii) On refuge land north of the main channel of the Trempealeau River and north of State Highway 35/54:
              (A) We allow white-tailed deer hunting during the State archery, muzzleloader, and firearms seasons.
              (B) We allow hunting during the youth gun deer hunt and the gun hunt for hunters with disabilities as governed by State regulations.
              (4) Sport fishing. We allow fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing only from legal sunrise to legal sunset.
              (ii) We allow boats propelled by hand or electric motors only on refuge pools. We do not prohibit the possession, only the use, of other watercraft motors.
              (iii) We prohibit harvest of turtle (see § 27.21 of this chapter).
              (iv) We prohibit night-lighting, archery, spearing, or netting of fish.
              (i) Upper Mississippi River National Wildlife and Fish Refuge. Refer to § 32.42(r) for regulations.
              (j) Whittlesey Creek National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of waterfowl on designated areas of the refuge subject to the following conditions:
              (i) We allow only the use of portable or temporary blinds.
              (ii) You must remove portable or temporary blinds and any material brought on to the refuge for blind construction at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) [Reserved]
              (3) Big game hunting. We allow hunting of white-tailed deer on designated areas of the refuge subject to the following conditions:

              (i) We allow archery deer hunting to take place on refuge lands owned by the Service that constitute tracts greater than 20 acres (8 hectares).
              (ii) Hunters may construct ground blinds entirely of dead vegetation from refuge lands.
              (iii) Hunters must remove all stands and blinds from the refuge at the end of each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) We allow fishing from legal sunrise to legal sunset only.
              (ii) We prohibit the taking of any mussel (clam), crayfish, frog, leech, or turtle species by any method on the refuge (see § 27.21 of this chapter).
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54144, Aug. 31, 2020]
            
            
              § 32.69
              Wyoming.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Bamforth National Wildlife Refuge. (1) [Reserved]
              (2) Upland game hunting. We allow hunting of chukar, grey partridge, pheasant, rabbit, sharp-tailed grouse, and turkey on designated areas of the refuge.
              (3) Big game hunting. We allow hunting of pronghorn antelope, mule deer, and white-tailed deer on designated areas of the refuge.
              (4) [Reserved]
              (b) Cokeville Meadows National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of dove, duck, dark goose, coot, merganser, light goose, snipe, Virginia rail, Sora rail, sandhill crane, and mourning dove on designated areas of the refuge subject to the following conditions:
              (i) We allow the use of dogs when hunting.
              (ii) Hunters may only access the refuge 1 hour before legal sunrise until 1 hour after legal sunset.
              (2) Upland game hunting. We allow hunting of blue grouse, ruffed grouse, chukar partridge, gray partridge, cottontail rabbit, snowshoe hare, squirrel (red, gray, and fox), red fox, raccoon, and striped skunk on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (b)(1)(ii) of this section applies.
              (ii) We allow the use of dogs to find and retrieve legally harvested upland game birds, cottontail rabbits, and squirrels. You may not use dogs to chase red fox, raccoon, striped skunk, or any other species not specifically allowed in this paragraph (b)(2)(ii).
              (iii) Licensed migratory bird, big game, or upland/small game hunters may harvest red fox, raccoon, and striped skunk on the refuge from September 1 until the end of the last open big game, upland bird, or small game season. You must possess, and remove from the refuge, all red fox, raccoon, and striped skunk that you harvest on the refuge.
              (3) Big game hunting. We allow hunting of elk, mule deer, white-tailed deer, pronghorn, and moose subject to the following condition: The condition set forth at paragraph (b)(1)(ii) of this section applies.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (c) Hutton Lake National Wildlife Refuge—(1) Migratory game bird hunting. We allow youth hunting of goose, duck, coot, and merganser on designated areas of the refuge during the Wyoming Zone C2 “special youth waterfowl hunting days” subject to the following conditions:
              (i) We allow the use of dogs when hunting.
              (ii) We prohibit the cleaning of game on the refuge.
              (2) Upland game hunting. We allow hunting of chuker, grey partridge, pheasant, rabbit, sharp-tailed grouse, and turkey on designated areas of the refuge subject to the following conditions:
              (i) The conditions set forth at paragraphs (c)(1)(i) and (ii) of this section apply.
              (ii) We allow hunting November 1 through March 1.
              (3) Big game hunting. We allow hunting of pronghorn antelope and mule deer on designated areas of the refuge subject to the following condition: We allow hunting November 1 through March 1.
              (4) [Reserved]
              
              (d) National Elk Refuge. (1)-(2) [Reserved]
              (3) Big game hunting. We allow hunting of elk and bison on designated areas of the refuge subject to the following conditions:
              (i) We require refuge permits (issued by State of Wyoming).
              (ii) We prohibit shooting from or across refuge roads and parking areas.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge.
              (e) Pathfinder National Wildlife Refuge—(1) (1) Migratory game bird hunting. We allow hunting of dove, goose, duck, and coot on designated areas of the refuge.
              (2) Upland game hunting. We allow hunting of sage grouse and cottontail rabbit on designated areas of the refuge.
              (3) Big game hunting. We allow hunting of pronghorn antelope and deer on designated areas of the refuge.
              (4) [Reserved]
              (f) Seedskadee National Wildlife Refuge—(1) Migratory game bird hunting. We allow hunting of dark goose, duck, coot, merganser, dove, snipe, and rail on designated areas of the refuge subject to the following conditions:
              (i) We open the refuge to the general public from 1/2 hour before legal sunrise to 1/2 hour after legal sunset. Waterfowl hunters may enter the refuge 1 hour before legal shooting hours to set up decoys and blinds.
              (ii) We allow the use of dogs when hunting.
              (iii) You must only use portable blinds or blinds constructed from dead and downed wood.
              (iv) You must remove portable blinds, tree stands, decoys, and other personal equipment from the refuge after each day's hunt (see §§ 27.93 and 27.94 of this chapter).
              (2) Upland game hunting. We allow hunting of sage grouse, cottontail rabbit, jackrabbit, raccoon, fox, and skunk on designated areas of the refuge subject to the following condition: The conditions set forth at paragraphs (f)(1)(i) and (ii) of this section apply.
              (3) Big game hunting. We allow hunting of pronghorn, mule deer, white-tailed deer, elk, and moose on designated areas of the refuge subject to the following condition: The condition set forth at paragraph (f)(1)(i) section applies.
              (4) Sport fishing. We allow sport fishing on designated areas of the refuge subject to the following conditions:
              (i) The condition set forth at paragraph (f)(1)(i) of this section applies.
              (ii) We prohibit taking of mollusk, crustacean, reptile, and amphibian from the refuge (see § 27.21 of this chapter).
              [84 FR 47675, Sept. 10, 2019, as amended at 85 FR 54144, Aug. 31, 2020]
            
            
              § 32.70
              Guam.
              The following refuge units are open for hunting and/or fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional refuge-specific regulations.
              (a) Guam National Wildlife Refuge. (1)-(3) [Reserved]
              (4) Sport fishing. We allow sport fishing and collection of marine life on designated areas of the refuge as governed by Government of Guam laws and regulations and subject to the following conditions:
              (i) We open the refuge to anglers from 8:30 a.m. until 5 p.m. each day year-round, except on Thanksgiving, Christmas, and New Year's Day, when we close to all public entry.
              (ii) You may not possess surround or gill nets on the refuge.
              (iii) We prohibit use of Self Contained Underwater Breathing Apparatus (SCUBA) to take fish or invertebrates.
              (b) [Reserved]
            
          
        
        
          Pt. 34
          PART 34—REFUGE REVENUE SHARING WITH COUNTIES
          
            Sec.
            34.1
            Purpose.
            34.2
            Authority.
            34.3
            Definitions.
            34.4
            Eligibility of areas.
            34.5
            Distribution of revenues.
            34.6
            Schedule of appraisals.
            34.7
            Fair market value appraisals.
            34.8
            Appropriations authorized.
            34.9
            Protests.
          
          
            Authority:
            16 U.S.C. 715s, as amended.
          
          
            Source:
            44 FR 33073, June 8, 1979, unless otherwise noted.
          
          
            
            § 34.1
            Purpose.
            The purpose of the regulations contained in this part is to prescribe the procedures for making payments in lieu of taxes to counties for areas administered by the Secretary through the U.S. Fish and Wildlife Service in accordance with the Revenue Sharing Act.
          
          
            § 34.2
            Authority.
            (a) The Act of October 17, 1978, Pub. L. 95-469, amended the Act of June 15, 1935, as amended by the Act of August 30, 1964 (78 Stat. 701; 16 U.S.C. 715s), by revising the formula and extending the revenue sharing provisions to all fee and reserve areas that are administered solely or primarily by the Secretary through the U.S. Fish and Wildlife Service. Payments under this Act may be used for any governmental purpose.
            (b) Pursuant to title VI of the Civil Rights Act of 1964 (78 Stat. 252; 42 U.S.C. 2000d), and the regulations issued pursuant thereto, which are contained in 43 CFR part 17, counties must file an assurance with the Department, comply with the terms of the assurances, and comply with regulations contained in 43 CFR part 17 in order to continue to receive this Federal financial assistance.
          
          
            § 34.3
            Definitions.
            (a) The term fee area means any area which was acquired in fee by the United States and is administered, either solely or primarily, by the Secretary through the Service.
            (b) The term reserve area means any area of land withdrawn from the public domain and administered, either solely or primarily, by the Secretary through the Service. For the purpose of these regulations, reserve areas also include lands in Hawaii, the Commonwealth of Puerto Rico, Guam, and the Virgin Islands, which were initially administered by the United States through Act of Congress, Executive Order, Public Land Order or Proclamation of the President and administered, either solely or primarily, by the Secretary through the Service.
            (c) The term county means any county, parish, organized or unorganized borough, township or municipality, or other unit of local government that is the primary collector for general purpose real property taxes where fee areas and/or reserve areas are located. For the purpose of sharing revenues, the Commonwealth of Puerto Rico, Guam, and the Virgin Islands shall each be treated as a county.
            (d) The term fund means the revenues received by the Service from (1) the sale or disposition of animals, salmonoid carcasses and eggs, products of the soil (including, but not limited to, timber, hay, and grass), minerals, shells, sand, and gravel; (2) leases for public accommodations or facilities incidental to, but not in conflict with, the basic purpose of such areas; and (3) other privileges, including industrial leases at Crab Orchard National Wildlife Refuge, Illinois, as authorized by Section 8 of Pub. L. 95-616, approved October 27, 1978. The Service may pay from such fund any necessary expenses incurred in connection with the revenue producing and revenue sharing activity. The fund shall also include any appropriations authorized by the Act to make up any difference between the total amount of receipts after payments of expenses and the total amount of payments due the counties.
            (e) The term net receipts means the amount of revenue collected by the Service from an area (including fee land and/or reserve land) after the deduction of necessary expenses incurred in producing the particular revenues.
            (f) The term fair market value means the amount in terms of money for which in all probability a property would be sold if exposed for sale in the open market by a seller who is willing but not obligated to sell, allowing a reasonable time to find a buyer who is willing but not obligated to buy, both parties having full knowledge of all the uses to which the property is adapted, and for which it is capable of being used.
          
          
            § 34.4
            Eligibility of areas.

            In order to receive payments under the Act, a county must qualify under the definition in § 34.3(c) of this part and there must be located within the county, areas of land owned in fee title by the United States and administered by the Secretary of the Interior through the Fish and Wildlife Service, including wildlife refuges, waterfowl production areas, wildlife ranges, wildlife management areas, fish hatcheries, research centers or stations, and administrative sites, and these areas must be solely or primarily administered by the Service. In addition to this Act, reserve areas administered solely or primarily by the Service are entitlement lands under section 6(a) of the Act of October 29, 1976 (Pub. L. 94-565, 31 U.S.C. 1601-1607), for which regulations are published in title 43, part 1880, Code of Federal Regulations.
          
          
            § 34.5
            Distribution of revenues.
            The Act provides that the Secretary, at the end of each fiscal year, shall pay to each county out of the fund:
            (a) For reserve areas, an amount equal to 25 per centum of the net receipts, collected by the Secretary in connection with the operation and management of such area, provided that when any such area is situated in more than one county, the distributive share to each from the aforesaid receipts shall be proportional to its acreage of such reserve area.
            (b) For fee areas, whichever of the following is greater:
            (1) An amount equal to 75¢ per acre for the total acreage of the fee area located within such county.
            (2) An amount equal to three-fourths of one per centum of the fair market value, as determined by the Secretary, of that portion of the fee area (excluding any improvements thereto made after the date of Federal acquisition) which is located within such county. For those areas of fee land within the National Wildlife Refuge System as of September 30, 1977, the amount of payment based on fair market value will not be less than the amount paid on the adjusted cost basis as in effect at that time. Actual cost, or appraised value in case of donation, will be used for lands acquired during fiscal year 1978. For those areas of fee lands added to lands administered by the Service after September 30, 1978, by purchase, donation, or otherwise, fair market value shall be determined by appraisal as of the date said areas are administered by the Service.
            (3) An amount equal to 25 per centum of the net receipts collected by the Secretary in connection with the operation and management of such fee area during such fiscal year; but if a fee area is located in two or more counties, the amount each such county is entitled to shall be the amount which bears to such 25 per centum, the same ratio as that portion of the fee area acreage which is within such county bears to the total acreage of such fee area.
            (c) In accordance with section 5(A) of the act, each county which receives a payment under paragraphs (a) and (b) of this section, with respect to any fee area or reserve area, shall distribute that payment to those units of local government which have incurred the loss or reduction of real property tax revenues because of the existence of such area in accordance with the following guidelines.
            The local units of government entitled to this distribution will be those such as, but not limited to, cities, towns, townships, school districts, and the county itself in appropriate cases, which levy and collect real property taxes separately from the county or other primary taxing authority or those for which a tax is separately stated on a consolidated tax bill of the primary taxing authority in areas wherein eligible lands are located. The amount of distribution or passthrough to which each unit of local government shall be entitled shall be in the same proportion as its current tax loss bears to the current whole tax loss.
            This proportion may be determined; from representative tax bills for the area; by construction by using assessments and millage rates; or by other suitable methods to achieve an equitable result. An example using the representative tax bill method is:
            
              Typical Tax Bill for the Area
              
                County
                $80 or 80%
              
              
                School District
                20 or 20%
              
              
                   Total
                $100 or 100%
              
            
            

              The county would receive the total payment, keep 80 percent and pass through 20 percent to the school district. An example using the construction method is:
              
              
                For a Typical Acre
                
                  Assessed value—
                
                
                  $100 × 80 mills County
                  $8
                  80%
                
                
                  $100 × 20 mills School District
                  $2
                  20%
                
                
                     Total
                  $10
                  100%
                
              
              Here again, the county would receive the total payment, keep 80 percent and pass through 20 percent to the school district.
            
            
            Counties shall distribute the payment to eligible local units of government within 90 days from receipt of the payment. In the event a county cannot make the required distribution for reasons of State or local law, or otherwise, the Service will make the payments directly to local units of government upon return of the check and information upon which to make the payments.
            (d) Each county which receives a payment under these regulations shall maintain a record for a period of three years as to how the payment was distributed to units of local government under paragraph (c) of this section. The record shall be available for inspection by the regional director, should a dispute arise as to the distribution of payments. See § 29.21-2(c) for a listing of the regional directors of the Service.
          
          
            § 34.6
            Schedule of appraisals.

            The Secretary shall make fair market value appraisals of areas administered by the Service within five years after October 17, 1978, beginning with areas established earliest. All areas for which payments were not authorized prior to fiscal year 1979 (i.e.; fish hatcheries, administrative sites, and research stations) shall be included in the areas appraised during the first fiscal year. Once appraised, areas shall be reappraised on a schedule of at least once every five years. Until areas are appraised, the fair market value for the purposes of this regulation shall be the adjusted cost as of September 30, 1978, except that fee lands added to such areas after that date shall be on the basis of fair market value.
          
          
            § 34.7
            Fair market value appraisals.
            Fee areas administered by the Service will be appraised in accordance with standard appraisal procedures in order to estimate the fair market value of each area as a whole. The evaluation will be premised on an appropriate determination of highest and best use in accordance with existing or potential zoning, the present condition of the land and the general economic situation in the vicinity. Standard appraisal techniques will involve a market data comparison of these areas with similar properties which have sold recently in the local market. These techniques may also include consideration of potential income and development of the cost approach for special use properties having limited marketability. An appropriate evaluation of these areas will also take into consideration a discount for size as recognized by the market for large properties where applicable. The appraisals will be accomplished by the regional director, using Service staff appraisers or private appraisers contracted by the Service.
            The Act requires that improvements placed upon the land after the date of Federal Acquisition be excluded from the fair market value. The only structures that will be included in the appraisal are those that were present at the time of Federal acquisition and have not been the subject of substantial renovation or modification with Federal funds. Evaluation of improvements will be based on their contributory value to the area as determined by the highest and best use study. Lands occupied by improvements not subject to appraisal will be valued as though unimproved.
            The appraisals will be reviewed by the Service's review appraisers and the determination of the regional director as to fair market value shall be final and conclusive and shall be the basis for computation of revenue sharing payments.
          
          
            § 34.8
            Appropriations authorized.
            The Act authorizes appropriations to the fund for any fiscal year when the aggregate amount of payments required to be made exceeds the net receipts in the fund.
          
          
            § 34.9
            Protests.

            (a) Computation of payments shall be based on Federal records concerning land, real property improvements, and accounting of net receipts from areas administered solely or primarily by the Service.
            (b) Any affected county may protest the results of the computations of its payments to the regional director in charge of the State and county affected. See § 29.21-2(c) for a listing of the regional directors of the Service.
            (c) Any protesting county shall submit sufficient evidence to show error in the computation or the data from which the computations are made.
            (d) All protests to the regional director shall be filed within 90 days from the date of receipt of the payment.
            (e) The regional director shall consult with the affected county to resolve conflicts in the computations and/or data. The regional director shall make a determination as to the correct payment, which determination shall be final and conclusive.
          
        
        
          Pt. 35
          PART 35—WILDERNESS PRESERVATION AND MANAGEMENT
          
            
              Subpart A—General Rules
              Sec.
              35.1
              Definitions.
              35.2
              Objectives.
              35.3
              General regulations.
              35.4
              Appropriations and personnel.
              35.5
              Commercial enterprises, roads, motor vehicles, motorized equipment, motorboats, aircraft, mechanical transport, structures, and installations.
              35.6
              Public use.
              35.7
              Control of wildfires, insects, pest plants, and disease.
              35.8
              Forest management.
              35.9
              Livestock grazing.
              35.10
              Controlled burning.
              35.11
              Scientific uses.
              35.12
              Water rights.
              35.13
              Access to State and private lands.
              35.14
              Special regulations.
            
            
              Subpart B—Special Regulations for Specific National Wildlife Refuge Wilderness [Reserved]
            
          
          
            Authority:
            78 Stat. 890; 16 U.S.C. 1131-1136; 43 U.S.C. 1201.
          
          
            Source:
            36 FR 25426, Dec. 31, 1971, unless otherwise noted.
          
          
            Subpart A—General Rules
            
              § 35.1
              Definitions.
              As used in the rules and regulations in this subchapter:
              
                National Wildlife Refuge System means all lands, waters, and interests therein administered by the U.S. Fish and Wildlife Service as national wildlife refuges, wildlife ranges, game ranges, wildlife management areas, waterfowl production areas, and areas for the protection and conservation of fish and wildlife which are threatened with extinction.
              
                National Wilderness Preservation System means the units designated as wilderness by the Congress under the provisions of the Wilderness Act (supra).
              
                Wilderness Units shall mean areas in the National Wildlife Refuge System that have been designated by Act of Congress as units of the National Wilderness Preservation System.
              
                Secretary means the Secretary of the Interior.
              
                Director means the Director of the U.S. Fish and Wildlife Service.
            
            
              § 35.2
              Objectives.
              (a) Units of the National Wildlife Refuge System have been established by divers legal means and are administered for a variety of wildlife program purposes. The establishment of each wilderness unit is within and supplemental to the purposes for which a specific unit of the National Wildlife Refuge System was established and is administered. Each wilderness shall be administered for such other purposes for which the national wildlife refuge was established and shall be also administered to preserve its wilderness character.
              (b) Except as otherwise provided by law, wilderness areas shall be devoted to the public purposes of recreational, scenic, scientific, educational, conservation, and historical use and shall be administered in such a manner as will leave them unimpaired for future use and enjoyment as wilderness.
            
            
              § 35.3
              General regulations.

              Rules and regulations governing administration of the National Wildlife Refuge System will apply to wilderness units where said rules and regulations do not conflict with provisions of the Wilderness Act or Act of Congress which establishes the wilderness unit.
            
            
              § 35.4
              Appropriations and personnel.
              No appropriation shall be made available for the payment of expenses or salaries for the administration of a wilderness unit as a separate entity nor shall any appropriation be made available for additional personnel solely for the purpose of managing or administering areas because they are included within the National Wilderness Preservation System.
            
            
              § 35.5
              Commercial enterprises, roads, motor vehicles, motorized equipment, motorboats, aircraft, mechanical transport, structures, and installations.
              Except as specifically provided and subject to existing private rights, there shall be no commercial enterprise and no permanent road within a wilderness unit, and except as necessary to meet minimum requirements for the administration of the area (including measures required in emergencies involving the health and safety of persons within the area), there shall be no temporary road, no use of motor vehicles, motorized equipment or motorboats, no landing of aircraft, no other form of mechanized transport, and no structure or installation within any such area.
              (a) The Director may authorize occupancy and use of a national wildlife refuge by officers, employees, agencies, and agents of Federal, State, and county governments to carry out the purposes of the Wilderness Act and the Act establishing the wilderness and will prescribe conditions under which motorized equipment, mechanical transport, aircraft, motorboats, installations, or structures may be used to meet the minimum requirements for authorized activities to protect and administer the wilderness. The Director may also prescribe the conditions under which such equipment, transport, aircraft, installations, or structures may be used in emergencies involving the health and safety of persons, damage to property, violations of civil and criminal law, or other purposes.
              (b) The Director may permit, subject to such restrictions as he deems desirable, the landing of aircraft and the use of motorized equipment at places within a wilderness where such uses were established prior to the date the wilderness was designated by Act of Congress as a unit of the National Wilderness Preservation System.
            
            
              § 35.6
              Public use.
              Public uses of a wilderness unit will be in accordance with the purposes for which the individual national wildlife refuge was established and is administered and laws and regulations governing public uses within the National Wildlife Refuge System.
              (a) When public uses are authorized within a wilderness unit, the Refuge Manager may regulate such use. Regulating will include limiting the numbers of persons allowed in the wilderness at a given time, imposing restrictions on time, seasons, kinds and location of public uses, requiring a permit or reservation to visit the area, and similar actions.
              (b) All persons entering a wilderness unit will be required to remove such materials as they carry in.
              (c) Informational signs for the convenience of visitors will not be permitted in a wilderness unit; however, rustic directional signs for vistor safety may be installed in locations appropriate to a wilderness setting.
              (d) Limited public use facilities and improvements may be provided as necessary for the protection of the refuge and wilderness and for public safety. Facilities and improvements will not be provided for the comfort and convenience of wilderness visitors.

              (e) Public services and temporary structures generally offered by packers, outfitters, and guides for realizing the recreational or other wilderness purposes of a wilderness may be permitted. Temporary installations and structures which existed for these subsistence purposes under valid special use permit or easement when the wilderness was established may be continued if their use is necessary to administer the refuge for the purposes for which it was established and for wilderness purposes. The number, nature, and extent of such temporary structures and services will be controlled through regulations and special use permits issued by the Refuge Manager so as to provide maximum protection of wilderness resources and values.
              (f) Hunting and fishing in a refuge wilderness will be in accordance with Federal and State regulations including special regulations for the specific wildlife refuge. Hunting or fishing which requires motorized equipment will not be permitted except as provided in § 35.5(a) and (b).
            
            
              § 35.7
              Control of wildfires, insects, pest plants, and disease.
              To the extent necessary, the Director shall prescribe measures to control wildfires, insects, pest plants, and disease to prevent unacceptable loss of wilderness resources and values, loss of life, and damage to property.
            
            
              § 35.8
              Forest management.
              Forest management activities in a wilderness unit will be directed toward allowing natural ecological processes to operate freely. Commercial harvesting of timber shall not be permitted except where necessary to control attacks of insects or disease as prescribed in § 35.7.
            
            
              § 35.9
              Livestock grazing.
              (a) The grazing of livestock, where established prior to the date of legislation which designates a wilderness unit, may be permitted to continue subject to part 29 of this subchapter and in accordance with special provisions which may be prescribed for individual units. Numbers of permitted livestock will not be more liberal than those utilizing a wilderness prior to establishment and may be more restrictive.
              (b) The Director may permit, subject to such conditions as he deems necessary, the maintenance, reconstruction or relocation of only those livestock management improvements and structures which existed within a wilderness unit when it was incorporated into the National Wilderness Preservation System.
            
            
              § 35.10
              Controlled burning.
              Controlled burning will be permitted on wilderness units when such burning will contribute to the maintenance of the wilderness resource and values in the unit; however, any fire in a wilderness area that poses a threat to resources or facilities outside the unit will be controlled and extinguished.
              [36 FR 25426, Dec. 31, 1971, as amended at 37 FR 12067, June 17, 1972]
            
            
              § 35.11
              Scientific uses.
              Recognizing the scientific value of wilderness, research data gathering and similar scientific uses will be encouraged providing that wilderness values are not impaired. The person or agency involved in scientific investigation must be willing to accept reasonable limitations on activities and location and size of the area to be used for research purposes. A special use permit authorizing scientific uses shall be required.
            
            
              § 35.12
              Water rights.
              Nothing in the regulations in this part constitutes an expressed or implied claim or denial on the part of the Department of the Interior as to exemption from State water laws.
            
            
              § 35.13
              Access to State and private lands.
              Rights of States or persons and their successors in interest, whose land is surrounded by a wilderness unit, will be recognized to assure adequate access to that land. Adequate access is defined as the combination of modes and routes of travel which will best preserve the wilderness character of the landscape. Mode of travel designated shall be reasonable and consistent with accepted, conventional, contemporary modes of travel in said vicinity. Use will be consistent with reasonable purposes for which such land is held. The Director will issue such permits as are necessary for access, designating the means and route of travel for ingress and degress so as to preserve the wilderness character of the area.
              [36 FR 25426, Dec. 31, 1971; 37 FR 1049, Jan. 22, 1972]
            
            
              § 35.14
              Special regulations.

              (a) Special regulations will be issued by the Director for individual wilderness units within the National Wildlife Refuge System as established by Public Law. These special regulations will supplement the provisions of this part.
              (b) Special regulations may contain administrative and public uses as recognized in the:
              (1) Legislative Record of the establishing Act.
              (2) Committee Reports of the Congress.
              (3) Departmental and Executive Reports to the Congress.
              (4) Other provisions.

              (c) Such special regulations shall be published in subpart B of this part after a wilderness has been established by Public Law and shall become effective upon publication in the Federal Register (12-31-71).
            
          
          
            Subpart B—Special Regulations for Specific National Wildlife Refuge Wilderness [Reserved]
          
        
        
          Pt. 36
          PART 36—ALASKA NATIONAL WILDLIFE REFUGES
          
            
              Subpart A—Introduction and General Provisions
              Sec.
              36.1
              How do the regulations in this part apply to me and what do they cover?
              36.2
              What do these terms mean?
              36.3
              Information collection.
            
            
              Subpart B—Subsistence Uses
              36.11
              Purpose and policy.
              36.12
              Use of snowmobiles, motorboats, dog teams and other means of surface transportation traditionally employed by local rural residents engaged in subsistence uses.
              36.13
              Subsistence fishing.
              36.14
              Subsistence hunting and trapping.
              36.15
              Subsistence uses of timber and plant material.
              36.16
              Closure to subsistence uses of fish and wildlife.
            
            
              Subpart C [Reserved]
            
            
              Subpart D—Other Refuge Uses
              36.31
              Recreational activities.
              36.32
              Taking of fish and wildlife.
              36.33
              What do I need to know about using cabins and related structures on Alaska National Wildlife Refuges?
              36.34
              Firearms.
              36.35
              Unattended property.
              36.36
              Sled dogs and household pets.
              36.37
              Revenue producing visitor services.
            
            
              Subpart E—Refuge Specific Regulations
              36.39
              Public use.
            
            
              Subpart F—Permits and Public Participation and Closure Procedures
              36.41
              Permits.
              36.42
              Public participation and closure procedures.
              Table I to Part 36—Summary Listing the National Wildlife Refuges in Alaska as Established by the Alaska Lands Act, Pub. L. 96-487, December 2, 1980
            
          
          
            Authority:
            16 U.S.C. 460(k) et seq., 668dd-668ee, 3101 et seq., Pub. L. 115-20, 131 Stat. 86.
          
          
            Source:
            46 FR 31827, June 17, 1981, unless otherwise noted.
          
          
            Subpart A—Introduction and General Provisions
            
              § 36.1
              How do the regulations in this part apply to me and what do they cover?
              (a) The regulations contained in this part are prescribed for the proper use and management of all Alaska National Wildlife Refuges and supplement the general National Wildlife Refuge System regulations found in title 50 CFR chapter I, subchapter C. The general National Wildlife Refuge System regulations are automatically applicable in their entirety to the Alaska National Wildlife Refuges except as supplemented or modified by these regulations or amended by ANILCA.
              (b) Except as provided in paragraph (c) of this section, the regulations contained in this part are applicable only on federally-owned lands within the boundaries of any Alaska National Wildlife Refuge. For purposes of this part, “federally-owned lands” means land interests held or retained by the United States, but does not include those land interests:
              (1) Tentatively approved, legislatively conveyed, or patented to the State of Alaska; or
              (2) Interim conveyed or patented to a Native Corporation or person.

              (c) The regulations found in 50 CFR, parts 25, 26, 27, and 28, and §§ 32.2(d) and 32.5(c), except as supplemented or modified by this part or amended by ANILCA, along with the regulations found in 50 CFR 36.35(d), also are applicable to administrative and visitor facility sites of the Fish and Wildlife Service in Alaska which we may hold in fee or less than fee title and are either inside or outside the approved boundaries of any Alaska National Wildlife Refuge. Less than fee title lands do not include easements under Section 17(b) of the Alaska Native Claims Settlement Act (85 Stat. 688), but although not limited to, they include sites administered by a national wildlife refuge under the terms of a memorandum of understanding or lease agreement.
              [46 FR 31827, June 17, 1981, as amended at 64 FR 14151, Mar. 24, 1999; 81 FR 52271, Aug. 5, 2016; 82 FR 52010, Nov. 9, 2017]
            
            
              § 36.2
              What do these terms mean?
              The following definitions shall apply to the regulations contained in this part.
              
                Adequate and feasible access means a reasonable method and route of pedestrian or vehicular transportation which is economically practicable for achieving the use or development desired by the applicant on his/her non-federal land or occupancy interest, but does not necessarily mean the least costly alternative.
              
                Adequate snow cover means snow of sufficient depth to protect the underlying vegetation and soil.
              
                Administrative and visitor facility sites means any facility or site administered by the U.S. Fish and Wildlife Service for public entry or other administrative purposes including, but not limited to, refuge staff offices, visitor centers, public access and parking sites, and campgrounds.
              
                Aircraft means a machine or device that is used or intended to be used to carry persons or objects in flight through the air, including but not limited to, airplanes, helicopters and gliders.
              
                Alaska National Wildlife Refuges means all lands, waters and interests therein administered by the U.S. Fish and Wildlife Service within the following National Wildlife Refuges in Alaska: Alaska Maritime, Arctic, Alaska Peninsula, Becharof, Innoko, Kanuti, Kenai, Kodiak, Koyukuk, Nowitna, Selawik, Tetlin, Izembek, Togiak, Yukon Delta and Yukon Flats.
              
                ANILCA means the Alaska National Interest Lands Conservation Act, 94 Stat 237, Pub. L. 96-487 (December 2, 1980).
              
                Downed aircraft means an aircraft that as a result of mechanical failure or accident cannot take off.
              
                Fish and wildlife means any member of the animal kingdom, including without limitation any mammal, fish, bird (including any migratory, non-migratory, or endangered bird for which protection is also afforded by treaty or other international agreement), amphibian, reptile, mollusk, crustacean, arthropod, or other invertebrate, and includes any part, product, egg, or offspring thereof, or dead body or part thereof.
              
                Off-road vehicle means any motor vehicle designed for or capable of cross-country travel on or immediately over land, water, sand, snow, ice, marsh, wetland, or other natural terrain, except snowmobiles as defined in this section. It includes, but is not limited to, four-wheel drive or low-pressure-tire vehicles, motorcycles and related two-, three-, or four-wheel vehicles, amphibious machines, ground-effect or air-cushion vehicles, air-thrust boats, recreation vehicle campers, and any other means of transportation deriving motive power from any source other than muscle or wind.
              
                Operate means to manipulate the controls of any conveyance, such as, but not limited to, an aircraft, snowmobile, motorboat, off-road vehicle, or any other motorized or non-motorized form of vehicular transport as to direct its travel, motion, or purpose.
              
                Person means any individual, firm, corporation, society, association, partnership, or other private or public body.
              
                Public lands means lands situated in Alaska which are federally owned lands, except:

              (1) Land selections of the State of Alaska which have been tentatively approved or validly selected under the Alaska Statehood Act (72 Stat. 339) and lands which have been confirmed to, validly selected by, or granted to the Territory of Alaska or the State under any other provision of Federal law;
              
              (2) Land selections of a Native Corporation made under the Alaska Native Claims Settlement Act (85 Stat. 688) which have not been conveyed to a Native Corporation, unless any such selection is determined to be invalid or is relinquished; and
              (3) Lands referred to in section 19(b) of the Alaska Native Claims Settlement Act.
              
                Refuge Manager means any Fish and Wildlife Service official in charge of an Alaska National Wildlife Refuge, the Alaska Regional Director of the Fish and Wildlife Service, or an authorized representative of either.
              
                Snowmachine or snowmobile means a self-propelled vehicle intended for off-road travel primarily on snow having a curb weight of not more than 1,000 pounds (450 kg), driven by track or tracks in contact with the snow and steered by a ski or skis in contact with the snow.
              
                Structure means something temporarily or permanently constructed, built, or placed; and constructed of natural or manufactured parts including, but not limited to, a building, shed, cabin, porch, bridge, walkway, stair steps, sign, landing, platform, dock, rack, fence, telecommunication device, antennae, fish cleaning table, satellite dish/mount, or well head.
              
                Subsistence uses means the customary and traditional uses by rural Alaska residents of wild, renewable resources for direct personal or family consumption as food, shelter, fuel, clothing, tools, or transportation; for the making and selling of handicraft articles out of nonedible byproducts of fish and wildlife resources taken for personal or family consumption; for barter or sharing for personal or family consumption; and, for customary trade. For purpose of this paragraph, the term:
              (1) Family means all persons related by blood, marriage, or adoption, or any person living within the household on a permanent basis; and
              (2) Barter means the exchange of fish or wildlife or their parts taken for subsistence uses:
              (i) For other fish or game of their parts; or
              (ii) For other food or for nonedible items other than money if the exchange is of a limited and noncommercial nature; and
              (3) Customary trade shall be limited to the exchange of furs for cash, and such other activities, if any, as may be designated in special rules for Alaska National Wildlife Refuges.
              
                Take or taking, as used with respect to fish and wildlife, means to pursue, hunt, shoot, trap, net, capture, collect, kill, harm or attempt to engage in any such conduct.
              
                Temporary means a continuous period of time not to exceed 12 months, except as specifically provided otherwise.
              [46 FR 31827, June 17, 1981, as amended at 51 FR 44793, Dec. 12, 1986; 64 FR 14151, Mar. 24, 1999; 81 FR 27043, May 5, 2016; 81 FR 52271, Aug. 5, 2016; 82 FR 52010, Nov. 9, 2017]
            
            
              § 36.3
              Information collection.

              The information collection requirements contained in this part have been approved by the Office of Management and Budget under 44 U.S.C. et seq. and assigned clearance number 1018-0014. The collected information will assist the Service in administering these programs and, particularly, in the issuance of permits and the granting of statutory or administrative benefits. The information requested in the application form is required to obtain a benefit. The public reporting burden for this collection of information is estimated to average 1.5 hours each for 150 non-competitively awarded permits and 31.66 hours each for 60 competitively awarded permits including the time for reviewing instructions, searching existing data sources, gathering and maintaining data needed, and completing and reviewing the collection of information. The estimated annual number of respondents is 210, yielding a total annual reporting and record keeping burden of 2125 hours. Comments and suggestions on the burden estimate or any other aspect of the form should be sent directly to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [62 FR 45340, Aug. 27, 1997, as amended at 79 FR 43967, July 29, 2014]
            
          
          
            
            Subpart B—Subsistence Uses
            
              § 36.11
              Purpose and policy.
              (a) Consistent with the management of fish and wildlife in accordance with recognized scientific principles and the purposes for which each Alaska National Wildlife refuge was established, designated, or expanded by ANILCA, the purpose of this subpart is to provide the opportunity for local rural residents engaged in a subsistence way of life to do so pursuant to applicable State and Federal law.
              (b) Consistent with sound management principles and the conservation of healthy populations of fish and wildlife, the utilization of Alaska National Wildlife Refuges is to cause the least adverse impact possible on local rural residents who depend upon subsistence uses of the resources of the public lands in Alaska.
              (c) Nonwasteful subsistence uses of fish, wildlife and other renewable resources by local rural residents shall be the priority consumptive uses of such resources over any other consumptive uses permitted within Alaska National Wildlife Refuge areas.
              (d) The State of Alaska is authorized to regulate the taking of fish and wildlife for subsistence uses within Alaska National Wildlife Refuges to the extent such regulation is consistent with applicable Federal law, including but not limited to ANILCA.
              (e) Nothing in this subpart shall be construed as permitting the level of subsistence uses of fish and wildlife within Alaska National Wildlife Refuges to be inconsistent with the conservation of healthy populations of fish and wildlife.
              [46 FR 31827, June 17, 1981, as amended at 81 FR 52272, Aug. 5, 2016; 82 FR 52010, Nov. 9, 2017]
            
            
              § 36.12
              Use of snowmobiles, motorboats, dog teams and other means of surface transportation traditionally employed by local rural residents engaged in subsistence uses.
              (a) Notwithstanding any other provision of subchapter C of title 50 CFR the use of snowmobiles, motorboats, dog teams and other means of surface transportation traditionally employed by local rural residents engaged in subsistence uses is permitted within Alaska National Wildlife Refuges except at those times and in those areas restricted or closed by the Refuge Manager.
              (b) The Refuge Manager may restrict or close a route or area to the use of snowmobiles, motorboats, dog teams or other means of surface transportation traditionally employed by local rural residents engaged in subsistence uses if the Refuge Manager determines that such use is causing or is likely to cause an adverse impact on public health and safety, resource protection, protection of historic or scientific values, subsistence uses, conservation of endangered or threatened species, or other purposes and values for which the refuge was established.
              (c) No restrictions or closures shall be imposed without notice and a public hearing in the affected vicinity and other locations as appropriate. In the case of emergency situations, restrictions or closures shall not exceed sixty (60) days and shall not be extended unless the Refuge Manager establishes, after notice and public hearing in the affected vicinity and other locations as appropriate, that such extension is justified according to the factors set forth in paragraph (b) of this section. Notice of the proposed or emergency restrictions or closures and the reasons therefor shall be published in at least one newspaper of general circulation within the State and in at least one local newspaper if available, and information about such proposed or emergency actions shall also be made available for broadcast on local radio stations in a manner reasonably calculated to inform local rural residents in the affected vicinity. All restrictions and closures shall be designated on a map which shall be available for public inspection at the office of the Refuge Manager of the affected refuge and the post office or postal authority of every affected community within or near the refuge area, or by the posting of signs in the vicinity of the restrictions or closures, or both.

              (d) Snowmobiles, motorboats, dog teams and other means of surface transportation traditionally employed by local rural residents engaged in subsistence uses shall be operated (1) in compliance with applicable State and Federal law, (2) in such a manner as to prevent waste or damage to the refuge, and (3) in such a manner as to prevent the herding, harassment, hazing or driving of wildlife for hunting or other purposes.
              (e) At all times when not engaged in subsistence uses, local rural residents may use snowmobiles, motorboats, dog teams and other means of surface transportation in accordance with subpart C of this part.
            
            
              § 36.13
              Subsistence fishing.
              Fish may be taken by local rural residents for subsistence uses in compliance with applicable State and Federal law. To the extent consistent with the provisions of this part and other Federal law, applicable State laws and regulations governing the taking of fish which are now or will hereafter be in effect are hereby incorporated by reference as a part of these regulations.
              [82 FR 52010, Nov. 9, 2017]
            
            
              § 36.14
              Subsistence hunting and trapping.
              Local rural residents may hunt and trap wildlife for subsistence uses in Alaska National Wildlife Refuges in compliance with applicable State and Federal laws. To the extent consistent with the provisions of this part and other Federal law, applicable State laws and regulations governing the taking of wildlife which are now or will hereafter be in effect are hereby incorporated by reference as a part of these regulations.
              [82 FR 52010, Nov. 9, 2017]
            
            
              § 36.15
              Subsistence uses of timber and plant material.
              (a) Notwithstanding any other provision of this part, the noncommercial cutting of live standing timber by local rural residents for appropriate subsistence uses, such as firewood or house logs, may be permitted in Alaska National Wildlife Refuges as follows:
              (1) For live standing timber greater than six inches diameter at breast height (41/2 feet above ground level), the Refuge Manager may allow cutting in accordance with the specifications of a special use permit if such cutting is determined to be compatible with the purposes for which the refuge was established;
              (2) For live standing timber between three and six inches diameter at breast height, cutting is allowed on the Arctic National Wildlife Refuge south of latitude 68 degrees North and on the Innoko, Kanuti, Koyukuk, Nowitna, Selawik, Tetlin, and Yukon Flats National Wildlife Refuges unless restricted by the Refuge Manager, except that no more than 20 trees may be cut annually by an individual without a special use permit, no cutting may be done within 50 feet of a stream, lake, or river and no more than one tree in five (20%) may be cut in any specific stand; on the remainder of the Arctic National Wildlife Refuge and on all other Alaska National Wildlife Refuges, the Refuge Manager may allow cutting in accordance with the specifications of a special use permit if such cutting is determined to be compatible with the purposes for which the refuge was established;
              (3) For live standing timber less than three inches diameter at breast height, cutting is allowed unless restricted by the Refuge Manager.
              (b) The noncommercial gathering by local rural residents of fruits, berries, mushrooms, and other plant materials for subsistence uses, and the noncommercial gathering of dead or downed timber for firewood, shall be allowed without a permit.
              (c)(1) Notwithstanding any other provision of this part, the Refuge Manager, after notice and public hearing in the affected vicinity and other locations as appropriate, may temporarily close all or any portion of an Alaska National Wildlife Refuge to subsistence uses of a particular plant population only if necessary for reasons of public safety, administration, or to assure the continued viability of such population. For purposes of this section, the term “temporary” shall mean only as long as reasonably necessary to achieve the purpose of the closure.

              (2) If the Refuge Manager determines that an emergency situation exists and that extraordinary measures must be taken for public safety or to assure the continued viability of a particular plant population, the Refuge Manager may immediately close all or any portion of an Alaska National Wildlife Refuge to the subsistence uses of such population. Such emergency closure shall be effective when made, shall be for a period not to exceed sixty (60) days, and may not subsequently be extended unless the Refuge Manager establishes, after notice and public hearing in the affected vicinity and other locations as appropriate, that such closure should be extended.
              (3) Notice of administrative actions taken pursuant to this section, and the reasons justifying such actions, shall be published in at least one newspaper of general circulation within the State and in at least one local newspaper if available, and information about such actions and reasons therefor also shall be made available for broadcast on local radio stations in a manner reasonably calculated to inform local rural residents in the affected vicinity. All closures shall be designated on a map which shall be available for public inspection at the office of the Refuge Manager of the affected refuge and the post office or postal authority of every affected community within or near the refuge, or by the posting of signs in the vicinity of the restrictions, or both.
              [46 FR 31827, June 17, 1981, as amended at 51 FR 44793, Dec. 12, 1986]
            
            
              § 36.16
              Closure to subsistence uses of fish and wildlife.
              (a) Notwithstanding any other provision of this part, the Refuge Manager, after consultation with the State and adequate notice and public hearing in the affected vicinity and other locations as appropriate, may temporarily close all or any portion of an Alaska National Wildlife Refuge to subsistence uses of a particular fish or wildlife population only if necessary for reasons of public safety, administration, or to assure the continued viability of such population. For the purposes of this section, the term “temporarily” shall means only so long as reasonably necessary to achieve the purpose of the closure.
              (b) If the Refuge Manager determines that an emergency situation exists and that extraordinary measures must be taken for public safety or to assure the continued viability of a particular fish or wildlife population, he may immediately close all or any portion of a refuge to the subsistence uses of such population. Such emergency closure shall be effective when made, shall not exceed sixty (60) days, and may not subsequently be extended unless the Refuge Manager establishes, after notice and public hearing in the affected vicinity and other locations as appropriate, that such closure should be extended.
              (c) Notice of administrative actions taken pursuant to this section and the reasons justifying such actions shall be published in at least one newspaper of general circulation within the State and in at least one local newspaper if available, and information about such actions and justifying reasons shall be made available for broadcast on local radio stations in a manner reasonably calculated to inform local rural residents in the affected vicinity. All closures shall be designated on a map which shall be available for public inspection at the office of the Refuge Manager of the affected refuge area and the post office or postal authority of every affected community within or near the refuge area, or by the posting of signs in the vicinity of the closures, or both.
            
          
          
            Subpart C [Reserved]
          
          
            Subpart D—Other Refuge Uses
            
              § 36.31
              Recreational activities.
              (a) Public recreational activities within the Alaska National Wildlife Refuges are authorized as long as such activities are conducted in a manner compatible with the purposes for which the areas were established. Such recreational activities include, but are not limited to, sightseeing, nature observation and photography, sport hunting, sport fishing, boating, camping, hiking, picnicking and other related activities. Any existing special regulations now in force and effect shall continue to apply to the applicable refuge lands in Alaska National Wildlife Refuges.

              (b) Surface collection, by hand (including handheld gold pans) and for personal recreational use only, of rocks and minerals is authorized: Provided however, That (1) collection of silver, platinum, gemstones and fossils is prohibited, and (2) collection methods which may result in disturbance of ground surface, such as the use of shovels, pickaxes, sluice boxes and dredges, are prohibited. The recreation activities specified in paragraphs (a) and (b) of this section may be prohibited or otherwise restricted in accordance with the provisions of § 36.42.
            
            
              § 36.32
              Taking of fish and wildlife.

              (a) The taking of fish and wildlife for sport hunting, trapping, and sport fishing is authorized in accordance with applicable State and Federal law and such laws are hereby adopted and made a part of these regulations; Provided however, That the Refuge Manager, pursuant to § 36.42, may designate areas where, and establish periods when, no taking of a particular population of fish or wildlife shall be permitted.

              (b) The exercise of valid commercial fishing rights or privileges obtained pursuant to existing law, including any use of refuge areas for campsites, cabins, motorized vehicles, and aircraft landing directly incident to the exercise of such rights or privileges, is authorized; Provided, however, That the Refuge Manager may restrict or prohibit the exercise of these rights or privileges or uses of federally owned lands directly incident to such exercise if he determines, after conducting a public hearing in the affected locality, that they are inconsistent with the purposes of the refuge and that they constitute a significant expansion of commercial fishing activities within such refuge beyond the level of such activities in 1979.
              (c) The following provisions shall apply to any person while engaged in the taking of fish and wildlife within an Alaska National Wildlife Refuge:
              (1) Trapping and sport hunting. (i) Each person shall secure and possess all required State licenses and shall comply with the applicable provisions of State law unless further restricted by Federal law;
              (ii) Each person shall comply with the applicable provisions of Federal law; and
              (iii) In addition to the requirements of paragraphs (a) and (b) of this section, each person shall continue to secure a trapping permit from the appropriate Refuge Manager prior to trapping on the Kenai, Izembek and Kodiak Refuges and the Aleutian Islands Unit of the Alaska Maritime Refuge.
              (2) Sport and commercial fishing. (i) Each person shall secure and possess all required State licenses and shall comply with the applicable provisions of State law unless further restricted by Federal law; and
              (ii) Each person shall comply with the applicable provisions of Federal law.
              (d) Nothing in this section shall apply to the taking of fish and wildlife for subsistence uses.
              (e) Nothing in these rules shall be interpreted as waiving the requirements of other fish and wildlife conservation statutes such as the Airborne Hunting Act or those provisions of subchapter C of title 50 CFR regarding the taking of depredating wildlife. Animal control programs shall only be conducted in accordance with a special use permit issued by the Refuge Manager.
              [82 FR 52010, Nov. 9, 2017, as amended at 84 FR 47790, Sept. 10, 2019]
            
            
              § 36.33
              What do I need to know about using cabins and related structures on Alaska National Wildlife Refuges?
              (a) Definitions. As used in this section, the term:
              
                Administrative cabin shall mean any cabin only used by refuge or other authorized personnel for the administration of the refuge.
              
                Cabin shall mean a small, usually single-story, three or more sided structure that is permanently and completely enclosed with a roof and walls. The roof and walls are not fabric, cannot be easily disassembled, and are not removed seasonally.
              
                Commercial cabin shall mean any cabin which is used in association with a commercial operation including but not limited to commercial fishing activities and recreational guiding services.
              
                Existing cabin shall mean any cabin situated on Federal lands before December 2, 1980. A cabin legally situated on lands that subsequently become refuge will also be considered an “existing” cabin providing the applicant meets the appropriate application deadlines.
              
                Family shall include the spouse (including what is known as a common-law relationship), children by birth or adoption, and other blood relatives within the second degree of kindred.
              
                Guest shall mean a person who occasionally visits the permittee in the cabin. This term does not include clients using commercial cabins.
              
                Immediate family shall include the spouse and children, either by birth or adoption, of the claimant residing in the cabin or structure.
              
                New cabin shall mean any permitted cabin constructed on refuge lands after December 2, 1980. This may also include a cabin whose claimant failed to meet the application deadline for existing cabins but is otherwise a permitted cabin.
              
                Other related structures shall mean those structures or devices essential to the activities for which the cabin special use permit is issued. This includes but is not limited to outdoor toilets, food caches, storage sheds, and fish drying racks.
              
                Private recreational use shall mean a use associated with leisure activities, not including bona fide subsistence uses or authorized commercial uses.
              
                Public use cabin shall mean a cabin owned and administered by the Fish and Wildlife Service and available for use by the public.
              (b) All cabins. The regulations in this paragraph (b) shall apply to all cabins, claimants, occupants, and guests. The regulations in this paragraph (b) do not apply to temporary facilities: any structure or man-made improvement which can readily be completely dismantled and removed from the site when the period of authorized use is terminated.
              (1) A special use permit is required to construct, use and/or occupy a cabin on Fish and Wildlife Service lands within the refuge. The permit may also authorize the use of related structures and other necessary appurtenances.
              (2) After adequate public notice has been given, unclaimed cabins become the property of the Federal Government. Adequate public notice shall include: Posting notices of trespass on unclaimed cabins; publication of notices of trespass in Anchorage and Fairbanks newspapers and in at least one local newspaper if available; and posting notices of trespass at appropriate community post offices. A Government-owned cabin may be used for refuge administration, used for emergency purposes by the public, permitted to another applicant, designated a public use cabin, or destroyed. Disposal of excess cabins and structures will be according to regulations pursuant to title 41, chapter 114 of the Code of Federal Regulations.
              (3) Willful noncompliance with the conditions and stipulations of a special use permit shall be considered grounds to invoke the administrative process leading to notice and hearing, and possible revocation of the permit. The refuge manager will attempt to resolve problems of noncompliance with the permittee as soon as possible after the situation becomes known. If this effort fails, the refuge manager shall provide written notice to the permittee within 30 days of that date, informing the permittee of noncompliance, giving specific instructions for compliance and providing appropriate time for the permittee to comply.
              (4) No special use permit will be issued for the construction of a cabin for private recreational use or for the private recreational use of an existing cabin.
              (5) Guests are allowed to occupy a cabin only during the activity period identified on the special use permit. Guests occupying a cabin during the absence of the permittee shall obtain a letter of authorization from the permittee. The guest must have a copy of the letter in his/her possession. In commercial cabins, the permittee or another person listed on the permit must be present when the cabin is occupied by guests or clients.
              (6) A person whose permit application (new or renewal) for a cabin has been denied or whose cabin permit has been revoked by the refuge manager may appeal to the Regional Director as described in § 36.41(b).
              (c) Existing cabins. In addition to paragraph (b) of this section, the regulations in this paragraph (c) shall apply to all existing cabins, claimants, occupants, and guests.
              
              (1) Where a valid cabin permit or lease was in effect on December 2, 1980, or at the time the land was subsequently added to the refuge, the refuge manager shall provide for the continuation of the permit or lease under the same conditions. The new permit shall be nontransferable and renewable every five years unless the continuation would directly threaten or significantly impair the purposes for which the refuge was established. The cabin and related structures are the personal property of the claimant and can be removed by him/her upon non-renewal or revocation. The owner of a cabin may sell his/her interest in the cabin to another person; however, the new owner does not automatically qualify for a permit and must apply for a new one.
              (2) To obtain a special use permit for a cabin that was not under permit or lease before December 2, 1980, or at the time the land was subsequently added to the refuge, a claimant should submit to the refuge manager an application that includes the following:
              (i) Reasonable proof of possessory interest or right to occupy the cabin as shown by affidavit, bill of sale, or other document.
              (ii) Date of construction or acquisition.
              (iii) A sketch or photograph that accurately depicts the cabin and related structures.
              (iv) The dimensions of the cabin and related structures.
              (v) A U.S. Geological Survey topographic map that shows the geographic location of the cabin and related structures.
              (vi) The claimant's agreement to vacate and remove all personal property from the cabin and related structures within one year from receipt of a non-renewal or revocation notice.
              (vii) The claimant's acknowledgment that he/she has no legal interest in the real property on which the cabin and related structures are located.
              (viii) A list of family members residing with the claimant in the cabin being applied for. It need only include those immediate family members who may be eligible to renew a permit for continued use and occupancy upon the original claimant's death (this is not applicable to cabins used for commercial purposes).
              (3) Applications for permits for existing cabins, which are not currently under valid permits, will only be accepted for a period of one year following the effective date of these regulations. However, cabins that were legally located on lands that subsequently become refuge will also be considered “existing” cabins. The owners will have two years following the date the lands become refuge to apply for a permit. Following those dates, all applications for cabins will be for “new” cabins only, no matter when the cabin was built or first used. If ownership is not established within three years after the land becomes refuge, the cabin may be considered abandoned, and it will become Federal property in accordance with Federal regulations.
              (4) The occupancy of a noncommercial cabin is limited to the permittee and his/her family, bona fide partners, and guests.
              (5) Major modification or rehabilitation of an existing cabin must be approved by the refuge manager before construction begins. The modifications will be done by the permittee or designated agent and will remain the property of the permittee. Major additions (e.g., larger than the original cabin) may fall under the ownership provisions for new cabins. Although cabins destroyed by accidents, vandalism or natural causes may be reconstructed, they must be approved by the refuge manager before construction and must meet the construction guidelines for new cabins, even though remaining the property of the claimant.
              (d) New cabins. In addition to paragraph (b) of this section, the regulations in this paragraph (d) shall apply to all new cabins, claimants, occupants, and guests.

              (1) A nontransferable, five year special use permit shall only be issued upon a determination that the proposed construction, use and maintenance of the cabin is compatible with refuge purposes and that the cabin use is either directly related to refuge administration or is needed for continuation of an ongoing activity or use otherwise allowed within the refuge where the applicant lacks a reasonable off-refuge site. In addition, these activities must have historically been supported by the construction and use of cabins in the geographic area. In general, new cabin permits will be given only to local residents to pursue a legitimate subsistence activity. In determining whether to permit the construction, use, and occupancy of cabins or other structures, the refuge manager shall be guided by factors such as other public uses, public health and safety, environmental and resource protection, research activities, protection of historic or scientific values, subsistence uses, endangered or threatened species conservation and other management considerations necessary to ensure that the activities authorized pursuant to a permit are compatible with the purposes for which the refuge was established.
              (2) To obtain a special use permit for a new cabin, an applicant should submit to the refuge manager an application that includes the following:
              (i) A sketch that accurately depicts the proposed cabin and related structures.
              (ii) The dimensions of the proposed cabin and related structures.
              (iii) A U.S. Geological Survey topographic map that shows the geographic location of the proposed cabin and related structures.
              (iv) The applicant's agreement to vacate and remove all personal property from the cabin and related structures within one year from receipt of a non-renewal or revocation notice.
              (v) The applicant's acknowledgment that he/she has no legal interest in the cabin and related structures or in the real property on which the cabin and related structures are located.
              (vi) A list of family members residing with the applicant in the cabin being applied for. It need only include those immediate family members who may be eligible to renew a permit for continued use and occupancy upon the original claimant's death.
              (3) The permitting instrument shall be a nontransferable renewable five year special use permit. It shall be renewed every five years (upon request) until the death of the original claimant's last immediate family member unless the special use permit has been revoked or the cabin has been abandoned.
              (4) No new cabins will be constructed in designated wilderness areas unless they are built specifically for the administration of the area, for public safety, or for trapping where trapping has been a traditional and customary use.
              (5) New trapping cabins in wilderness will be available for public use to ensure public health and safety.
              (6) The occupancy of a noncommercial cabin is limited to the permittee, and his/her family, bona fide partners, and guests.
              (e) Commercial cabins. In addition to paragraph (b) of this section, the regulations in this paragraph (e) shall apply to all commercial cabins, permittees, clients, guests, and occupants.
              (1) A special use permit is required for all cabins used for commercial purposes. Refuge managers may also issue special use permits that authorize additional commercial use of an existing cabin used for guiding, etc. The use of a new cabin shall be limited to the type of use specified in the original permit. The refuge manager may permit the use of an existing cabin on non-wilderness refuge lands for the exercise of valid commercial fishing rights. Such a permit may be denied if, after conducting a public hearing in the affected locality, it is found that the use is inconsistent with refuge purposes and is a significant expansion of commercial fishing activities within the unit beyond 1979 levels.
              (2) When the commercial fishing or guiding rights associated with a permittee's existing cabin are acquired by a new party, the privilege of using the cabin cannot be sold and the new party does not necessarily qualify for a cabin permit. He/she must apply for a permit and meet the criteria described in this paragraph (e) before issuance of a special use permit by the refuge manager. He/she may not occupy the cabin before issuance of a permit.
              (3) No new commercial cabins will be permitted in wilderness areas.

              (4) Commercial cabins may be occupied only by persons legitimately involved in the commercial enterprise, assistants, employees, their families, guests and clients and only during the time that the authorized activity is occurring. The names of those individuals, excluding guests and clients, will be listed on the permit. The permittee or another individual listed on the permit must be present when the cabin is occupied.
              (5) Special use permits for commercial cabins may be renewed annually in conjunction with the special use permit renewal for the commercial activity itself. The cabin permit may be issued for periods of up to five years and is a separate permit from one issued for the commercial activity.
              (f) Administrative and government-owned public use cabins. In addition to paragraph (a) of this section, the regulations in this paragraph (f) apply to all administrative and government-owned cabins.
              (1) The refuge manager can designate those cabins not under permit as administrative cabins to be used for official government business. Administrative cabins may be used by the public during life-threatening emergencies. On a case-by-case basis, they may also be designated as public use cabins when not needed for government purposes. In such cases, the refuge manager must inform the public and post dates or seasons when the cabins are available.
              (2) The refuge manager may designate government-owned cabins as public use cabins. They are only intended for short-term public recreational use and occupancy. The refuge manager may develop an allocation system for managing public use cabins for short-term recreational use. No existing public use cabins shall be removed or new public use cabins constructed within wilderness areas designated by the Alaska National Interest Lands Conservation Act of 1980 or subsequently designated wilderness areas until the Secretary of the Interior notifies the House Committee on Interior and Insular Affairs and the Senate Committee on Energy and Natural Resources.
              [59 FR 38314, July 27, 1994, as amended at 64 FR 14151, Mar. 24, 1999]
            
            
              § 36.34
              Firearms.
              The possession, use and transporting of firearms is authorized for hunting and personal protection in accordance with State and Federal laws unless prohibited or otherwise restricted by the Refuge Manager in accordance with the provisions of § 36.42.
            
            
              § 36.35
              Unattended property.
              (a) Leaving any snowmachine, vessel, off-road vehicle or other personal property unattended for longer than 12 months without the prior permission of the Refuge Manager is prohibited, and any property so left may be impounded by the Refuge Manager.
              (b) The Refuge Manager may (1) designate areas where personal property may not be left unattended for any time period, (2) establish limits on the amount and type of personal property that may be left unattended, (3) prescribed the manner in which personal property may be left unattended or (4) establish limits on the length of time personal property may be left unattended.
              (c) Such designations and restrictions arising under paragraph (b) of this section shall be (1) published in at least one newspaper of general circulation within the State, posted at community post offices within the affected vicinity, made available for broadcast on local radio stations in a manner reasonably calculated to inform residents in the affected community, and designated in a map which shall be available for public inspection at the office of the Refuge Manager, or (2) designated by the posting of appropriate signs or (3) both.
              (d) In the event unattended property interferes with the safe and orderly management of a refuge area or causes damage to refuge resources, it may be impounded by the Refuge Manager at any time.
            
            
              § 36.36
              Sled dogs and household pets.
              The general trespass provisions of 50 CFR 26.21 shall not apply to household pets and sled, work, or pack dogs under the direct control of their owners or handlers, but such activities may be prohibited or otherwise restricted pursuant to the provisions of § 36.42.
              [46 FR 40192, Aug. 7, 1981]
            
            
              
              § 36.37
              Revenue producing visitor services.
              (a) Applicability. (1) Except as otherwise provided for in this paragraph, the regulations contained in this section apply to new visitor services provided within all National Wildlife Refuge areas in Alaska.
              (2) The rights granted by this section to historical operators, preferred operators, and Cook Inlet Region, Incorporated, are not exclusive. The Refuge Manager may authorize other persons to provide visitor services on refuge lands. Nothing in this section shall require the Refuge Manager to issue a visitor services permit if not otherwise mandated by statute to do so. Nothing in this section shall authorize the Refuge Manager to issue a visitor services permit to a person who is not capable of carrying out its terms and conditions in a satisfactory manner.
              (3) This section does not apply to the guiding of sport hunting or sport fishing.
              (b) Definitions. The following definitions shall apply to this section:
              (1) Best offer means a responsive offer that best meets, as determined by the Refuge Manager, the selection criteria contained in a competitive solicitation for a visitor services permit.
              (2) Controlling interest, in the case of a corporation means an interest, beneficial or otherwise, of sufficient outstanding voting securities or capital of the business, so as to permit exercise of final managerial authority over the actions and operations of the corporation, or election of a majority of the Board of Directors of the corporation.
              (3) Controlling interest in the case of a partnership, limited partnership, joint venture or individual entrepreneurship means a beneficial ownership of or interest in the entity so as to permit the exercise of final managerial authority over the actions and operations of the entity.
              (4) Controlling interest in other circumstances means any arrangement under which a third party has the ability to exercise general management authority over the actions or operations of the business.
              (5) Historical operator means any person who:
              (i) On or before January 1, 1979, was lawfully engaged in adequately providing any type of visitor service in a refuge within the scope of paragraph (c) of this section;
              (ii) Has continued to lawfully provide that visitor service; and
              (iii) Is otherwise determined by the Refuge Manager to have a right to continue to provide such services or similar services pursuant to paragraph (c) of this section.
              (6) Local area means that area in Alaska within 100 miles of the location within a refuge where any of the visitor service is authorized.
              (7) Local resident means:
              (i) For individuals. Those individuals that have maintained their primary, permanent residence and business within the local area for the past twelve (12) consecutive months and whenever absent from this primary, permanent residence, have the intention of returning to it. Factors demonstrating the location of an individual's primary, permanent residence and business may include, but are not limited to, the permanent address indicated on licenses issued by the State of Alaska, tax returns, and voter registrations.
              (ii) For corporations. A corporation in which the controlling interest is held by an individual or individuals who qualify as “local resident(s)” within the meaning of this section. For non-profit corporations a majority of the board members and a majority of the officers must qualify as “local residents.”
              (8) Native Corporation means the same as defined in section 102(6) of ANILCA.
              (9) Preferred operator means a local resident or Native Corporation which is entitled to a preference under this section in the award of a permit, and as otherwise provided under section 1307(b) of ANILCA.
              (10) A responsive offer means one which is timely made and meets the terms and conditions of the solicitation document.
              (11) Similar visitor service means that visitor service authorized by the Refuge Manager to be provided on a refuge and determined by the Refuge Manager, on a case by case basis, to be similar to an established service being provided by a historical operator.
              (12) Visitor service means any service or activity made available for a fee, commission, brokerage, or other compensation to persons who visit a refuge, including such services as providing food, accommodations, transportation, tours, and guides excepting the guiding of sport hunting and fishing. This also includes any activity where one participant/member or group of participants pays more in fees than the other participants (non-member fees, etc.), or fees are paid to the organization which are in excess of the bona fide expenses of the trip.
              (13) Right of first refusal means, as it relates to section 1307(a) of ANILCA, a reasonable opportunity for a historical operator to review a description of the new similar service and the terms and conditions upon which it is to be provided to determine if the historical visitor service operator wishes to provide the service. As it relates to section 1307(c) of ANILCA, it refers to the opportunity for Cook Inlet Region, Incorporated to have the first opportunity to provide new visitor services on the Kenai National Wildlife Refuge in the Cook Inlet Region.
              (c) Visitor services existing on or before January 1, 1979, “historical operators”. (1) A historical operator shall have a right to continue to provide visitor services or similar services within such area, under appropriate terms and conditions, so long as such services are determined by the Refuge Manager to be consistent with the purposes for which the refuge was established. A historical operator must obtain a permit from the refuge manager to conduct the visitor services. The permit shall be for a fixed term and specified area, and shall contain such terms and conditions as are in the public interest. Failure to comply with the terms and conditions of the permit may result in cancellation of the authorization and consequent loss of historical operator rights under this section. Nothing in this section shall prohibit the Refuge Manager from permitting persons, in addition to historical operators, to provide visitor services in the refuge at the Refuge Manager's discretion so long as historical operators are permitted to conduct a scope or level of visitor services equal to or greater than those provided prior to January 1, 1979, under terms and conditions consistent with this section. A historical operator may be permitted by the Refuge Manager, under separate authority, to increase the scope or level of visitor services provided prior to January 1, 1979, but no historical operating rights shall be obtained in such increase.
              (2) A historical operator may also apply to the Refuge Manager for a permit or amended permit to provide similar types of visitor services. Granting the request will not result in an increase in the scope or level of service in excess of those provided as of January 1, 1979, by the requesting historical operator. The Refuge Manager shall grant the request if such visitor services are determined by the Refuge Manager to be:
              (i) Consistent with the management of refuge resources and the purposes for which the refuge area was established;
              (ii) Similar to the visitor services provided by the historical operator prior to January 1, 1979; and
              (iii) Consistent with the legal rights of any other person.
              (3) When a historical operator permit has expired, and if the visitor services permitted by it were adequately provided and consistent with the purposes of the refuge as determined by the Refuge Manager, the Refuge Manager shall renew the permit for a fixed term consistent with such new terms and conditions as are in the public interest. Should a historical operator decline to accept an offer of renewal, its rights as a historical operator shall be considered as terminated.

              (4) If the Refuge Manager determines that permitted visitor services must be curtailed or reduced in scope or season to protect refuge resources, or for other purposes, the Refuge Manager shall require the historical operator to make such changes in visitor services. If more than one historical operator providing the same type of visitor services is required to have those services curtailed, the Refuge Manager shall establish a proportionate reduction of visitor services among all such historical operators, taking into account historical operating levels and other appropriate factors, so as to achieve a fair curtailment of visitor services among the historical operators. If the level of visitor services must be so curtailed that only one historical operator feasibly may continue to provide the visitor services, the Refuge Manager shall select one historical operator to continue to provide the curtailed visitor services through a competitive selection process.
              (5) The rights of a historical operator shall terminate if the historical operator fails to provide the visitor services under the terms and conditions of a permit issued by the Refuge Manager or fails to provide the visitor services for a period of more than twenty four (24) consecutive months.
              (6) The rights of a historical operator under this section shall terminate upon a change, after January 1, 1979, in the controlling interest of the historical operator through sale, assignment, devise, transfer or otherwise.
              (7) The Refuge Manager may authorize other persons to provide visitor services in a refuge in addition to historical operators, as long as such other persons conduct the services in a manner compatible with the purposes of the refuge.
              (d) Visitor services initially authorized after January 1, 1979, “preferred operators”. (1) In selecting persons to provide, and in permitting any type of visitor service, excepting guided hunting or fishing, the Refuge Manager will give a preference to preferred operators determined qualified to provide such visitor services. Preferences for most directly affected Native Corporation(s) and local residents are equal and are not additive.
              (2) In selecting persons to provide any type of visitor service for refuges subject to a preferred operator preference under this section, the Refuge Manager will publicly solicit competitive offers for persons to apply for a permit, or the renewal of a permit, to provide such visitor service pursuant to Service procedures. Preferred operators must submit a responsive offer to such solicitation in order to effect their preference. If, as a result of the solicitation, an offer from a person other than a preferred operator is determined to be the best offer and that offeror is determined to be capable of carrying out the terms of the permit, the preferred operator which submitted the most responsive offer shall be given an opportunity to substantially equal the best offer received by amending its offer. If the amended offer of the preferred operator is considered by the Refuge Manager as being substantially equal to the terms of the best offer, the preferred operator, if determined to be capable of carrying out the terms of the permit, shall be awarded the visitor service permit. If the preferred operator fails to meet these requirements, the Refuge Manager shall award the permit to the person who submitted the best offer in response to the solicitation. The Native Corporation(s) determined to be “most directly affected” under this section and local residents have equal preference.
              (3) Nothing in this section shall prohibit the Refuge Manager from authorizing persons other than preferred operators to provide visitor services in refuge areas so long as the procedures described in this section have been followed with respect to preferred operators. Preferred operators are not entitled by this section to provide all visitor services in a qualified refuge.
              (4) An offer from a Native Corporation or a local corporation under this section must document its controlling interest in the entity or in the case of a joint venture, all partners, making the offer.
              (5) The preferences described in this section may not be sold, assigned, transferred, or devised, directly or indirectly.
              (e) Preference to Cook Inlet Region, Incorporated (CIRI). (1) Cook Inlet Region, Incorporated, in cooperation with village corporations within Cook Inlet Region when appropriate, shall have a right of first refusal to provide new visitor services within that portion of the Kenai National Moose Range (Kenai National Wildlife Refuge) within the boundaries of Cook Inlet Region. The CIRI shall have ninety (90) days from receipt of a prospectus in which to exercise its right.
              
              (2) In order to exercise this right of first refusal, CIRI must submit an offer responsive to the terms of a visitor services solicitation. If CIRI makes such an offer and is determined by the Refuge Manager to be capable of carrying out the terms of the special use permit, it shall be awarded the permit. If it does not, the permit may be awarded to another person pursuant to a showing that such other person can carry out the conditions of the special use permit in a manner compatible with the purposes of the refuge. An offer being made by CIRI under this section must document controlling interest by CIRI when made in cooperation with village corporations within the Cook Inlet Region. The CIRI right of first refusal shall have precedence over the rights of preferred operators.
              (3) The right of first refusal described in this section may not be sold, transferred, devised, or assigned, directly or indirectly.
              (f) Most directly affected Native Corporation determination. (1) Prior to the issuance of a solicitation document for any new visitor service in a refuge, the Refuge Manager shall provide an opportunity for any Native Corporation interested in providing visitor services within that refuge to submit an application to the Refuge Manager to be determined “most directly affected” Native Corporation. The application shall include but not be limited to, the following information:
              (i) The name, address, and telephone number of the Native Corporation, the date of incorporation, its articles of incorporation and structure, and the name of the applicable refuge area;
              (ii) The location of the corporation's population center or centers;
              (iii) An assessment of the socioeconomic impacts, including historical and traditional use, and their effects on the Native Corporation as a result of the expansion or establishment of the refuge; and
              (iv) Any other information the Native Corporation believes is relevant.
              (2) Upon receipt of all applications from interested Native Corporations, the Refuge Manager will determine the “most directly affected” Native Corporation based on, but not limited to, the following criteria:
              (i) The number of acres of surface land within and adjoining the refuge that the Native Corporation owns, or which has been selected under the Alaska Native Claims Settlement Act, unless such selection is determined to be invalid or is relinquished;
              (ii) The distance and accessibility from the Native Corporation's population center and/or business address to the applicable refuge; and
              (iii) The socio-economic impacts, including historic and traditional use, and their effects as a result of the expansion or establishment of the refuge.
              (3) In the event that more than one Native Corporation is determined to be equally affected, each such Native Corporation shall be considered as a preferred operator under this section.
              (4) The Refuge Manager's “most directly affected” Native Corporation determination or when requested, the Regional Director's appeal decision for a refuge is applicable for all new visitor services in that refuge.
              (5) Any Native Corporation that has not applied for a most directly affected Native Corporation determination may apply for a determination upon issuance of a future solicitation for a new visitor service. A corporation determined to be most directly affected for a refuge will maintain that status for all future visitor service solicitations.
              (g) Appeal procedures. Any person(s) who believe that they have been improperly denied rights with respect to providing visitor services under this section may appeal the denial to the Regional Director. Such an appeal must be submitted in writing within forty-five (45) days of receipt of the denial from which an appeal is sought. The appeals process as defined in 50 CFR subpart F, 36.41(b) will apply with exception of the period of time allowed to file an appeal.
              [62 FR 1842, Jan. 14, 1997]
            
          
          
            Subpart E—Refuge Specific Regulations
            
              § 36.39
              Public use.
              (a) General. Public use of Alaska National Wildlife Refuges (NWR) is permitted subject to all other parts of 50 CFR part 36, those sections of 50 CFR subchapter C not supplemented by part 36, and the following refuge-specific requirements:
              (b) Alaska Maritime National Wildlife Refuge. (1) Amchitka Island—closed to all public access, occupancy and use, unless specifically authorized by a special use permit issued jointly by the Refuge Manager and the U.S. Navy (Commanding Officer, Fleet Surveillance Support Command, Chesapeake, Virginia).
              (c) Alaska Peninsula/Becharof National Wildlife Refuge Complex. (1) The Alaska Peninsula/Becharof National Wildlife Refuge (Complex) includes the Becharof National Wildlife Refuge, the Chignik and Ugashik Units of the Alaska Peninsula National Wildlife Refuge and the Seal Cape Area of the Alaska Maritime National Wildlife Refuge.
              (2) Off-road vehicles are permitted on the refuge complex under § 36.12(a),§ 36.39(c)(2)(ii) or § 36.39(c)(2)(iii) and must meet the following conditions:
              (i) Vehicles are limited to three or four-wheeled vehicles with a maximum gross weight of 650 pounds as listed by the manufacturer.
              (ii) ORV's are permitted on the following trails only: Yantarni Bay Airstrip; Yantarni Bay Airstrip to beach trail; and Yantarni Bay Airstrip to oil well site trail. Maps of the above areas are available from the Refuge Manager.
              (iii) Subject to the weight and size restrictions listed in (i) above, subsistence use of off-road vehicles, as authorized by 50 CFR 36.12(a) is allowed throughout the Alaska Peninsula/Becharof National Wildlife Refuge Complex.
              (3) Camping is permitted on the Refuge Complex subject to the following restrictions:
              (i) These camping limits do not apply to subsistence users except at Big Creek where they apply to all refuge complex users.
              (ii) No permanent improvements may be made to campsites without a special use permit. All materials brought on to the refuge complex must be removed upon cessation of camping unless authorized by a special use permit.
              (iii) Other than reserved sites authorized by special use permits, camping at one location is limited to seven consecutive nights from August 1 through November 15 within 1/4 mile of the following waters: Becharof Lake in the Severson Peninsula area (Island Arm); Becharof Lake Outlet; Ugashik Narrows; Big Creek; Gertrude Lake; and Gertrude Creek between Gertrude Lake and the King Salmon River. Maps of the above areas are available from the Refuge Manager.
              (iv) Tent camps must be moved a minimum of one mile following each seven-night camping stay during the periods specified above.
              (4) Temporary facilities may be authorized on the Alaska Peninsula/Becharof National Wildlife Refuge Complex by special use permit only, subject to the following conditions:
              (i) Except for administrative or subsistence purposes, new temporary facilities are prohibited within 1/4 mile of the Becharof Lake shoreline.
              (ii) Except for administrative purposes, new temporary facilities are prohibited in the following areas: within 1/4 mile of the shorelines of Gertrude Lake and Long Lake; within 1/4 mile of the airstrip on the south side of the King Salmon River approximately 1/2 mile above the confluence of Gertrude Creek and the King Salmon River; within 1/4 mile of the shoreline of Upper and Lower Ugashik Lakes; within 1/4 mile of the shoreline of Becharof Lake outlet; and within 1/4 mile of the shoreline of Big Creek. Maps of the above areas are available from the Refuge Manager.
              (d) Arctic National Wildlife Refuge. We prohibit all domestic sheep, goats, and camelids on the refuge.
              (e)-(h) [Reserved]
              (i) Kenai National Wildlife Refuge. Maps of designated areas open to specific public use activities on the refuge are available from Refuge Headquarters at the following address: 1 Ski Hill Road, Soldotna, AK.
              (1) Aircraft. Except in an emergency, the operation of aircraft on the Kenai National Wildlife Refuge is authorized only in designated areas, as described in this paragraph (i)(1).

              (i) We allow the operation of airplanes within the Kenai Wilderness on the following designated lakes, and under the restrictions noted:
              
              (A) Dave Spencer (Canoe Lakes) Unit. (1) Bedlam Lake.
              (2) Bird Lake.
              (3) Cook Lake.
              (4) Grouse Lake.
              (5) King Lake.
              (6) Mull Lake.
              (7) Nekutak Lake.
              (8) Norak Lake.
              (9) Sandpiper Lake.
              (10) Scenic Lake.
              (11) Shoepac Lake.
              (12) Snowshoe Lake.
              (13) Taiga Lake.
              (14) Tangerra Lake.
              (15) Vogel Lake.
              (16) Wilderness Lake.
              (17) Pepper, Gene, and Swanson lakes are open to operation of airplanes only to provide access for ice fishing.
              (B) Andrew Simons Unit.
              
              (1) Emerald Lake.
              (2) Green Lake.
              (3) Harvey Lake.
              (4) High Lake.
              (5) Iceberg Lake.
              (6) Kolomin Lakes.
              (7) Lower Russian Lake.
              (8) Martin Lake.
              (9) Pothole Lake.
              (10) Twin Lakes.
              (11) Upper Russian Lake.
              (12) Windy Lake.
              (13) Dinglestadt Glacier terminus lake.
              (14) Wosnesenski Glacier terminus lake.
              (15) Tustumena Lake and all lakes within the Kenai Wilderness within 1 mile of the shoreline of Tustumena Lake.
              (16) All unnamed lakes in sections 1 and 2, T. 1 S., R. 10 W., and sections 4, 5, 8, and 9, T. 1 S., R. 9 W., Seward Meridian.
              (17) An unnamed lake in sections 28 and 29, T. 2 N., R. 4 W., Seward Meridian: The Refuge Manager may issue a special use permit (FWS Form 3-1383-G) for the operation of airplanes on this lake to successful applicants for certain State of Alaska, limited-entry, drawing permit hunts. Successful applicants should contact the Refuge Manager to request information.
              (C) Mystery Creek Unit. An unnamed lake in section 11, T. 6 N., R. 5 W., Seward Meridian.
              (ii) We allow the operation of airplanes on all lakes outside of the Kenai Wilderness, except that we prohibit aircraft operation on:
              (A) The following lakes with recreational developments, including, but not limited to, campgrounds, campsites, and public hiking trails connected to road waysides, north of the Sterling Highway:
              (1) Afonasi Lake.
              (2) Anertz Lake.
              (3) Breeze Lake.
              (4) Cashka Lake.
              (5) Dabbler Lake.
              (6) Dolly Varden Lake.
              (7) Forest Lake.
              (8) Imeri Lake.
              (9) Lili Lake.
              (10) Mosquito Lake.
              (11) Nest Lake.
              (12) Rainbow Lake.
              (13) Silver Lake.
              (14) Upper Jean Lake.
              (15) Watson Lake.
              (16) Weed Lake.
              (B) All lakes within the Skilak Wildlife Recreation Area (south of Sterling Highway and north of Skilak Lake), except for Bottenintnin Lake (open to airplanes year-round) and Hidden Lake (open to airplanes only to provide access for ice fishing).
              (C) Headquarters Lake (south of Soldotna), except for administrative purposes. You must request permission from the Refuge Manager.
              (iii) Notwithstanding any other provisions of this part, we prohibit the operation of aircraft from May 1 through September 10 on any lake where nesting trumpeter swans or their broods or both are present.
              (iv) We prohibit the operation of wheeled airplanes, with the following exceptions:
              (A) We allow the operation of wheeled airplanes, at the pilot's risk, on the unmaintained Big Indian Creek Airstrip; on gravel areas within 1/2 mile of Wosnesenski Glacier terminus lake; and within the SE1/4, section 16 and SW1/4, section 15, T. 4 S., R. 8 W., Seward Meridian.

              (B) We allow the operation of wheeled airplanes, at the pilot's risk, within designated areas of the Chickaloon River Flats, including all of sections 5 and 6 and parts of sections 2, 3, 4, 7, 8, 9, 11, and 16, T. 9 N., R. 4 W.; all of section 1 and parts of sections 2, 3, 4, 5, 11, and 12, T. 9 N., R. 5 W.; all of sections 33 and 34 and parts of sections 24, 25, 26, 27, 28, 29, 31, 32, and 35, T. 10 N., R. 4 W.; all of section 33 and parts of sections 19, 27, 28 29, 30 32, 34, 35, and 36, T. 10 N., R. 5 W, Seward Meridian.
              (v) We allow the operation of airplanes on the Kasilof River, on the Chickaloon River (from the outlet to mile 6.5), and on the Kenai River below Skilak Lake (from June 15 through March 14). We prohibit aircraft operation on all other rivers on the refuge.
              (vi) We prohibit the operation of unlicensed aircraft anywhere on the refuge except as authorized under terms and conditions of a special use permit (FWS Form 3-1383-G) issued by the Refuge Manager.
              (vii) We prohibit air dropping any items within the Kenai Wilderness except as authorized under terms and conditions of a special use permit (FWS Form 3-1383-G) issued by the Refuge Manager.
              (2) Motorboats. (i) We allow motorboat operation on all waters of the refuge, except that:
              (A) We prohibit motorboat operation within the Dave Spencer (Canoe Lakes) Unit of the Kenai Wilderness, including those portions of the Moose and Swanson rivers within this Unit, except that we allow motorboat operation on those lakes designated for airplane operations as provided in paragraph (i)(1) of this section and shown on a map available from Refuge Headquarters.
              (B) We prohibit motorboat operation on the Kenai River from the eastern refuge boundary near Sportsmans Landing and the confluence of the Russian River downstream to Skilak Lake. You may have a motor attached to your boat and drift or row through this section, provided the motor is not operating.
              (C) We prohibit motorboat operation on the Kenai River from the outlet of Skilak Lake (river mile 50) downstream for approximately 3 miles (river mile 47) between March 15 and June 14, inclusive. You may have a motor attached to your boat and drift or row through this section, provided the motor is not operating.
              (D) We prohibit the operation of motors with a total propshaft horsepower rating greater than 10 horsepower on the Moose, Swanson, Funny, Chickaloon (upstream of river mile 7.5), Killey, and Fox rivers.
              (E) On the Kenai River downstream of Skilak Lake (river mile 50) to the refuge boundary (river mile 45.5), we restrict motorboat operation to only those motorboats with 4-stroke or direct fuel injection motors with a total propshaft horsepower rating of 50 horsepower or less, and that are up to 21 feet in length and up to 106 inches in width. On Skilak Lake, we restrict motorboat operation to only those motorboats with 4-stroke or direct fuel injection motors.
              (F) A “no wake” restriction applies to the entire water body of Engineer, Upper and Lower Ohmer, Bottenintnin, Upper and Lower Jean, Kelly, Petersen, Watson, Imeri, Afonasi, Dolly Varden, and Rainbow lakes.
              (ii) Notwithstanding any other provisions of these regulations, we prohibit the operation of motorboats from May 1 through September 10 on any lake where nesting trumpeter swans or their broods or both are present.
              (3) Off-road vehicles. (i) We prohibit the operation of all off-road vehicles, as defined at § 36.2, except that four-wheel drive, licensed, and registered motor vehicles designed and legal for highway use may operate on designated roads, rights-of-way, and parking areas open to public vehicular access. This prohibition applies to off-road vehicle operation on lake and river ice. At the operator's risk, we allow licensed and registered motor vehicles designed and legal for highway use on Hidden, Engineer, Kelly, Petersen, and Watson lakes only to provide access for ice fishing. You must enter and exit the lakes via existing boat ramps.
              (ii) We prohibit the operation of air cushion watercraft, air-thrust boats, jet skis and other personal watercraft, and all other motorized watercraft except motorboats.

              (iii) The Refuge Manager may issue a special use permit (FWS Form 3-1383-G) for the operation of specialized off-road vehicles and watercraft for certain administrative activities (to include fish and wildlife-related monitoring, vegetation management, and infrastructure maintenance in permitted rights-of-way).
              (4) Snowmobiles. We allow the operation of snowmobiles only in designated areas and only under the following conditions:
              (i) We allow the operation of snowmobiles from December 1 through April 30 only when the Refuge Manager determines that there is adequate snow cover to protect underlying vegetation and soils. During this time, the Refuge Manager will authorize, through public notice (a combination of any or all of the following: Internet, newspaper, radio, and/or signs), the use of snowmobiles less than 48 inches in width and less than 1,000 pounds (450 kg) in weight.
              (ii) We prohibit snowmobile operation:
              (A) In all areas above timberline, except the Caribou Hills.
              (B) In an area within sections 5, 6, 7, and 8, T. 4 N., R. 10 W., Seward Meridian, east of the Sterling Highway right-of-way, including the Refuge Headquarters complex, the environmental education/cross-country ski trails, Headquarters and Nordic lakes, and the area north of the east fork of Slikok Creek and northwest of a prominent seismic trail to Funny River Road.
              (C) In an area including the Swanson River Canoe Route and portages, beginning at the Paddle Lake parking area, then west and north along the Canoe Lakes wilderness boundary to the Swanson River, continuing northeast along the river to Wild Lake Creek, then east to the west shore of Shoepac Lake, south to the east shore of Antler Lake, and west to the beginning point near Paddle Lake.
              (D) In an area including the Swan Lake Canoe Route and several road-connected public recreational lakes, bounded on the west by the Swanson River Road, on the north by the Swan Lake Road, on the east by a line from the east end of Swan Lake Road south to the west bank of the Moose River, and on the south by the refuge boundary.
              (E) In the Skilak Wildlife Recreation Area, except on Hidden, Kelly, Petersen, and Engineer lakes only to provide access for ice fishing. You must enter and exit these lakes via the existing boat ramps and operate exclusively on the lakes. Within the Skilak Wildlife Recreation Area, only Upper and Lower Skilak Lake campground boat launches may be used as access points for snowmobile use on Skilak Lake.
              (F) On maintained roads within the refuge. Snowmobiles may cross a maintained road after stopping.
              (G) For racing, or to herd, harass, haze, pursue, or drive wildlife.
              (5) Hunting and trapping. We allow hunting and trapping on the refuge in accordance with State and Federal laws and consistent with the following provisions:
              (i) You may not discharge a firearm within 1/4 mile of designated public campgrounds, trailheads, waysides, buildings including public use cabins, or the Sterling Highway from the east Refuge boundary to the east junction of the Skilak Loop Road. You may not discharge a firearm within 1/4 mile of the west shoreline of the Russian River from the upstream extent of the Russian River Falls downstream to its confluence with the Kenai River, and from the shorelines of the Kenai River from the east refuge boundary downstream to Skilak Lake and from the outlet of Skilak Lake downstream to the refuge boundary, except that firearms may be used in these areas to dispatch animals while lawfully trapping and shotguns may be used for waterfowl and small game hunting along the Kenai River. These firearms discharge regulations do not preclude use of firearms for taking game in defense of life and property as defined under State law.
              (ii) We prohibit hunting over bait, with the exception of hunting for black bear, and then only as authorized under the terms and conditions of a special use permit (FWS Form 3-1383-G) issued by the Refuge Manager.
              (iii) We prohibit hunting big game with the aid or use of a dog, with the exception of hunting for black bear, and then only as authorized under the terms and conditions of a special use permit (FWS Form 3-1383-G) issued by the Refuge Manager.

              (iv) We prohibit hunting and trapping within sections 5, 6, 7, and 8, T. 4 N., R. 10 W., Seward Meridian, encompassing the Kenai Refuge Headquarters, Environmental Education Center, Visitor Center Complex, and associated public use trails. A map of closure areas is available at Refuge Headquarters.
              (v) The additional provisions for hunting and trapping within the Skilak Wildlife Recreation Area are set forth in paragraph (i)(6) of this section.
              (6) Hunting and trapping within the Skilak Wildlife Recreation Area. (i) The Skilak Wildlife Recreation Area is bound by a line beginning at the easternmost junction of the Sterling Highway and the Skilak Loop Road (Mile 58), then due south to the south bank of the Kenai River, then southerly along the south bank of the Kenai River to its confluence with Skilak Lake, then westerly along the north shore of Skilak Lake to Lower Skilak Campground, then northerly along the Lower Skilak campground road and the Skilak Loop Road to its westernmost junction with the Sterling Highway (Mile 75.1), then easterly along the Sterling Highway to the point of origin.
              (ii) The Skilak Wildlife Recreation Area (Skilak Loop Management Area) is closed to hunting and trapping, except as provided in paragraphs (i)(6)(iii) and (iv) of this section.
              (iii) You may hunt moose only with a permit issued by the Alaska Department of Fish and Game and in accordance with the provisions set forth in paragraph (i)(5) of this section.
              (iv) You may hunt small game in accordance with the provisions set forth in paragraph (i)(5) of this section and:
              (A) Using falconry and bow and arrow only from October 1 through March 1; or
              (B) If you are a youth hunter 16 years old or younger, who is accompanied by a licensed hunter 18 years old or older who has successfully completed a certified hunter education course (if the youth hunter has not), or by someone born on or before January 1, 1986. Youth hunters must use standard .22 rimfire or shotgun, and may hunt only in that portion of the area west of a line from the access road from the Sterling Highway to Kelly Lake, the Seven Lakes Trail, and the access road from Engineer Lake to Skilak Lake Road, and north of the Skilak Lake Road. The youth hunt occurs during each weekend from November 1 to December 31, including the Friday following Thanksgiving. State of Alaska bag limit regulations apply.
              (7) Fishing. We allow fishing on the refuge in accordance with State and Federal laws, and consistent with the following provisions:
              (i) We prohibit fishing during hours of operation of the Russian River Ferry along the south bank of the Kenai River from a point 100 feet upstream to a point 100 feet downstream of the ferry dock.
              (ii) Designated areas along the Kenai River at the two Moose Range Meadows public fishing facilities along Keystone Drive are closed to public access and use. At these facilities, we allow fishing only from the fishing platforms and by wading in the Kenai River. To access the river, you must enter and exit from the stairways attached to the fishing platforms. We prohibit fishing from, walking or placing belongings on, or otherwise occupying designated areas along the river in these areas.
              (8) Public use cabin and camping area management. We allow camping and use of public use cabins on the refuge in accordance with the following conditions:
              (i) Unless otherwise further restricted, camping may not exceed 14 days in any 30-day period anywhere on the refuge.
              (ii) Campers may not spend more than 7 consecutive days at Hidden Lake Campground or in public use cabins.

              (iii) The Refuge Manager may establish a fee and registration permit system for overnight camping at designated campgrounds and public use cabins. At all of the refuge's fee-based campgrounds and public use cabins, you must pay the fee in full prior to occupancy. No person may attempt to reserve a refuge campsite by placing a placard, sign, or any item of personal property on a campsite. Reservations and a cabin permit are required for public use cabins, with the exception of the Emma Lake and Trapper Joe cabins, which are available on a first-come, first-served basis. Information on the refuge's public use cabin program is available from Refuge Headquarters and online at http://www.recreation.gov.
                
              
              (iv) Campers in developed campgrounds and public use cabins must follow all posted campground and cabin occupancy rules.
              (v) You must observe quiet hours from 11:00 p.m. until 7:00 a.m. in all developed campgrounds, parking areas, and public use cabins.
              (vi) Within developed campgrounds, we allow camping only in designated sites.
              (vii) Campfires. (A) Within developed campgrounds, we allow open fires only in portable, self-contained, metal fire grills, or in the permanent fire grates provided. We prohibit moving a permanent fire grill or grate to a new location.
              (B) Campers and occupants of public use cabins may cut only dead and down vegetation for campfire use.
              (C) You must completely extinguish (put out cold) all campfires before permanently leaving a campsite.
              (viii) While occupying designated campgrounds, parking areas, or public use cabins, all food (including lawfully retained fish, wildlife, or their parts), beverages, personal hygiene items, odiferous refuse, or any other item that may attract bears or other wildlife, and all equipment used to transport, store, or cook these items (such as coolers, backpacks, camp stoves, and grills) must be:
              (A) Locked in a hard-sided vehicle, camper, or camp trailer; in a cabin; or in a commercially produced and certified bear-resistant container; or
              (B) Immediately accessible to at least one person who is outside and attending to the items.
              (ix) We prohibit deposition of solid human waste within 100 feet of annual mean high water level of any wetland, lake, pond, spring, river, stream, campsite, or trail. In the Swan Lake and Swanson River Canoe Systems, you must bury solid human waste to a depth of 6 to 8 inches.
              (x) We prohibit tent camping within 600 feet of each public use cabin, except by members and guests of the party registered to that cabin.
              (xi) Within 100 yards of the Kenai River banks along the Upper Kenai River from river mile 73 to its confluence with Skilak Lake (river mile 65), we allow camping only at designated primitive campsites. Campers can spend no more than 3 consecutive nights at the designated primitive campsites.
              (xii) We prohibit camping in the following areas of the refuge:
              (A) Within 1/4 mile of the Sterling Highway, Ski Hill, or Skilak Loop roads, except in designated campgrounds.
              (B) On the two islands in the lower Kenai River between mile 25.1 and mile 28.1 adjacent to the Moose Range Meadows Subdivision.
              (C) At the two refuge public fishing facilities and the boat launching facility along Keystone Drive within the Moose Range Meadows Subdivision, including within parking areas, and on trails, fishing platforms, and associated refuge lands.
              (9) Other uses and activities—(i) Must I register to canoe on the refuge? Canoeists on the Swanson River and Swan Lake Canoe Routes must register at entrance points using the registration forms provided. The maximum group size on the Canoe Routes is 15 people. The Refuge Manager may authorize larger groups under the terms and conditions of a special use permit (FWS Form 3-1383-G).
              (ii) May I use motorized equipment within designated Wilderness areas on the refuge? Within the Kenai Wilderness, except as provided in this paragraph (i), we prohibit the use of motorized equipment, including, but not limited to, chainsaws; generators; power tools; powered ice augers; and electric, gas, or diesel power units. We allow the use of motorized wheelchairs, when used by those whose disabilities require wheelchairs for locomotion. We allow the use of snowmobiles, airplanes, and motorboats in designated areas in accordance with the regulations in this paragraph (i).
              (iii) May I use non-motorized wheeled vehicles on the refuge? Yes, you may use bicycles and other non-motorized wheeled vehicles, but only on refuge roads and rights-of-way designated for public vehicular access. In addition, you may use non-motorized, hand-operated, wheeled game carts, specifically manufactured for such purpose, to transport meat of legally harvested big game on designated industrial roads closed to public vehicular access. Information on these designated roads is available from Refuge Headquarters. Further, you may use a wheelchair if you have a disability that requires its use for locomotion.
              (iv) May I ride or use horses, mules, or other domestic animals as packstock on the refuge? Yes, as authorized under State law, except on the Fuller Lakes Trail and on all trails within the Skilak Wildlife Recreation Area and the Refuge Headquarters area. All animals used as packstock must remain in the immediate control of the owner, or his/her designee. All hay and feed used on the refuge for domestic stock and sled dogs must be certified under the State of Alaska's Weed Free Forage certification program.
              (v) Are pets allowed on the refuge? Yes, pets are allowed, but you must be in control of your pet(s) at all times. Pets in developed campgrounds and parking lots must be on a leash that is no longer than 9 feet in length. Pets are not allowed on hiking and ski trails in the Refuge Headquarters area.
              (vi) May I cut firewood on the refuge? The Refuge Manager may open designated areas of the refuge for firewood cutting. You may cut and/or remove firewood only for personal, noncommercial use, and only as authorized under the terms and conditions of a special use permit (FWS Form 3-1383-G) issued by the Refuge Manager.
              (vii) May I cut Christmas trees on the refuge? You may cut one spruce tree per household per year no larger than 20 feet in height from Thanksgiving through Christmas Day. Trees may be taken anywhere on the refuge, except that we prohibit taking trees from within the 2-square-mile Refuge Headquarters area on Ski Hill Road. Trees must be harvested with hand tools, and must be at least 150 feet from roads, trails, campgrounds, picnic areas, and waterways (lakes, rivers, streams, or ponds). Stumps from harvested trees must be trimmed to less than 6 inches in height.
              (viii) May I pick berries and other edible plants on the refuge? You may pick and possess unlimited quantities of berries, mushrooms, and other edible plants for personal, noncommercial use.
              (ix) May I collect shed antlers on the refuge? You may collect and keep up to eight (8) naturally shed moose and/or caribou antlers annually for personal, noncommercial use. You may collect no more than two (2) shed antlers per day.
              (x) May I leave personal property on the refuge? You may not leave personal property unattended longer than 72 hours unless in a designated area or as authorized under the terms and conditions of a special use permit (FWS Form 3-1383-G) issued by the Refuge Manager. However, refuge visitors involved in approved, extended overnight activities, including hunting, fishing, and camping, may leave personal property unattended during their continuous stay, but in no case longer than 14 days.
              (xi) If I find research marking devices, what do I do? You must return any radio transmitter collars, neck and leg bands, ear tags, or other fish and wildlife marking devices found or recovered from fish and wildlife on the refuge within 5 days of leaving the refuge to the Refuge Manager or the Alaska Department of Fish and Game.
              (xii) Are there special regulations for alcoholic beverages? In addition to the provisions of 50 CFR 27.81, anyone under the age of 21 years may not knowingly consume, possess, or control alcoholic beverages on the refuge in violation of State of Alaska law or regulations.
              (xiii) Are there special regulations for public gatherings on the refuge? In addition to the provisions of 50 CFR 26.36, a special use permit (FWS Form 3-1383-G) is required for any outdoor public gathering of more than 20 persons.
              (10) Areas of the refuge closed to public use. (i) From March 15 through September 30, you may not approach within 100 yards of, or walk on or otherwise occupy, the rock outcrop islands in Skilak Lake traditionally used by nesting cormorants and gulls. A map depicting the closure is available from the Refuge Headquarters.
              (ii) Headquarters Lake, adjacent to the Kenai Refuge Headquarters area, is closed to boating.
              (11) Area-specific regulations for the Russian River Special Management Area.
                The Russian River Special Management Area includes all refuge lands and waters within 1/4 mile of the eastern refuge boundary along the Russian River from the upstream end of the fish ladder at Russian River Falls downstream to the confluence with the Kenai River, and within 1/4 mile of the Kenai River from the eastern refuge boundary downstream to the upstream side of the powerline crossing at river mile 73, and areas managed by the refuge under memorandum of understanding or lease agreement at the Sportsman Landing facility. In the Russian River Special Management Area:
              (i) While recreating on or along the Russian and Kenai rivers, you must closely attend or acceptably store all attractants, and all equipment used to transport attractants (such as backpacks and coolers) at all times. Attractants are any substance, natural or manmade, including but not limited to, items of food, beverage, personal hygiene, or odiferous refuse that may draw, entice, or otherwise cause a bear or other wildlife to approach. Closely attend means to retain on the person or within the person's immediate control and in no case more than 3 feet from the person. Acceptably store means to lock within a commercially produced and certified bear-resistant container.
              (ii) While recreating on or along the Russian and Kenai rivers, you must closely attend or acceptably store all lawfully retained fish at all times. Closely attend means to keep within view of the person and be near enough for the person to quickly retrieve, and in no case more than 12 feet from the person. Acceptably store means to lock within a commercially produced and certified bear-resistant container.
              (iii) We prohibit overnight camping except in designated camping facilities at the Russian River Ferry and Sportsman's Landing parking areas. Campers may not spend more than 2 consecutive days at these designated camping facilities.
              (iv) You may start or maintain a fire only in designated camping facilities at the Russian River Ferry and Sportsman's Landing parking areas, and then only in portable, self-contained, metal fire grills, or in the permanent fire grates provided. We prohibit moving a permanent fire grill or grate to a new location. You must completely extinguish (put out cold) all campfires before permanently leaving your campsite.
              (12) Area-specific regulations for the Moose Range Meadows Subdivision non-development and public use easements. (i) Where the refuge administers two variable width, non-development easements held by the United States and overlaying private lands within the Moose Range Meadows Subdivision on either shore of the Kenai River between river miles 25.1 and 28.1, you may not erect any building or structure of any kind; remove or disturb gravel, topsoil, peat, or organic material; remove or disturb any tree, shrub, or plant material of any kind; start a fire; or use a motorized vehicle of any kind (except a wheelchair occupied by a person with a disability), unless such use is authorized under the terms and conditions of a special use permit (FWS Form 3-1383-G) issued by the Refuge Manager.
              (ii) Where the refuge administers two 25-foot-wide public use easements held by the United States and overlaying private lands within the Moose Range Meadows Subdivision on either shore of the Kenai River between river miles 25.1 and 28.1, we allow public entry subject to applicable Federal regulations and the following provisions:
              (A) You may walk upon or along, fish from, or launch or beach a boat upon an area 25 feet upland of ordinary high water, provided that no vehicles (except wheelchairs) are used. We prohibit non-emergency camping, structure construction, and brush or tree cutting within the easements.
              (B) From July 1 to August 15, you may not use or access any portion of the 25-foot-wide public easements or the three designated public easement trails located parallel to the Homer Electric Association Right-of-Way from Funny River Road and Keystone Drive to the downstream limits of the public use easements. Maps depicting the seasonal closure are available from Refuge Headquarters.
              (13) Area-specific regulations for Alaska Native Claims Settlement Act Section 17(b) easements. Where the refuge administers Alaska Native Claims Settlement Act Section 17(b) easements to provide access to refuge lands, no person may block, alter, or destroy any section of the road, trail, or undeveloped easement, unless such use is authorized under the terms and conditions of a special use permit (FWS Form 3-1383-G) issued by the Refuge Manager. No person may interfere with lawful use of the easement or create a public safety hazard on the easement. Section 17(b) easements are depicted on a map available from Refuge Headquarters.
              (j) Kodiak National Wildlife Refuge—(1) Seasonal public use closure of the O'Malley River Area. The area within the Kodiak National Wildlife Refuge described in this paragraph (j)(1) is closed to all public access, occupancy, and use from June 25 through September 30, except for individuals participating in the O'Malley River Bear-Viewing Program. The area subject to seasonal closure consists of lands and waters located within Township 33 South, Range 30 West, Seward Meridian, Alaska, consisting of approximately 2,560 acres, and more particularly described as follows: Township 33 South, Range 30 West, Seward Meridian, Alaska, all of Section 25; all of Section 26, excluding U.S. Survey 10875 and the adjacent riparian ownership (Koniag Inc.) fronting the survey and extending to the center of Karluk Lake; and all of Sections 35 and 36, excluding U.S. Survey 10876 and the adjacent riparian ownership (Koniag Inc.) fronting the survey and extending to the center of Karluk Lake. Maps of the closure area are available from the Refuge.
              (2) Access easement provision. Notwithstanding any other provision of this paragraph (j), there exists a 25-foot-wide access easement on an existing trail within the Koniag Inc. Regional Native Corporation lands within properties described in paragraph (j)(1) of this section in favor of the United States of America.
              (3) Permit requirement for Conservation Easement lands. Pursuant to the terms of a Conservation Easement held by the United States and the State of Alaska, we manage public use of certain lands owned by Koniag, Inc. These lands are inholdings within the exterior boundaries of the Kodiak National Wildlife Refuge. The Conservation Easement was recorded in the Kodiak Recording District, Alaska, on December 6, 2002, as document number 2002-003448-0. The lands subject to the Conservation Easement to which the permit requirement in this paragraph apply are all lands within 1/2 mile of the west shore of Karluk Lake, from the lake outlet to the southern boundary of T. 32 S., R. 30 W. (surveyed), Seward Meridian; all lands within 1/2 mile of the east shore of Karluk Lake, from the lake outlet to a point due east of the north end of Camp Island; and all lands within a 1/2-mile band of land on either side of the Karluk River, from the Karluk Lake outlet downstream to the refuge boundary. A map is available from the refuge showing the location of the easement lands that are subject to the permit requirement. You are prohibited from using these lands unless:
              (i) You have a nontransferable permit from the refuge;
              (ii) You are a concessionaire or a client of a concessionaire authorized by Koniag, Inc., to provide revenue-producing visitor services;
              (iii) You are an authorized user in accordance with section 7(d) of the Conservation Easement; or
              (iv) You are limiting your use of the property to public access easements established under section 17(b) of the Alaska Native Claims Settlement Act.
              (4) Camping prohibition near facilities. On lands within Kodiak National Wildlife Refuge, you are prohibited from camping within one-quarter mile of public use cabins and Federal and administrative facilities, unless such activity is specifically authorized in a Refuge Special Use Permit. An administrative facility means any facility or site administered by the U.S. Fish and Wildlife Service or the State of Alaska for public entry or other administrative purposes, including but not limited to cabins, storage buildings, piers, docks, weirs, refuge offices, visitor centers, and public access and parking sites. Maps of the locations of public use cabins and administrative facilities are available from Refuge Headquarters in Kodiak, Alaska.
              (5) Snowmachine prohibition. Snowmachines, as defined in § 36.2, are prohibited within an approximately 4,972-acre area encompassing Den Mountain and adjacent highlands. The summit of Den Mountain is located within Township 29 South, Range 24 West, Seward Meridian, Alaska. Maps of the closed area are available from Refuge Headquarters in Kodiak, Alaska.
              [51 FR 32332, Sept. 11, 1986, as amended at 51 FR 41509, Nov. 17, 1986; 60 FR 37311, July 19, 1995; 61 FR 29497, June 11, 1996; 64 FR 14154, Mar. 24, 1999; 71 FR 33259, June 8, 2006; 75 FR 16639, Apr. 1, 2010; 81 FR 27043, May 5, 2016; 85 FR 54145, Aug. 31, 2020]
            
          
          
            Subpart F—Permits and Public Participation and Closure Procedures
            
              § 36.41
              Permits.
              (a) Applicability. The regulations contained in this section apply to the issuance and administration of competitively and noncompetitively issued permits for economic and/or other privileged uses on all national wildlife refuges in Alaska. Nothing in this section requires the refuge manager to issue a special use permit if not otherwise mandated by statute to do so. Supplemental procedures for granting historical use, Native Corporation, and local preferences in the selection of commercial operators to hold permits to provide visitor services, other than hunting and fishing guiding on refuges in Alaska, are addressed in § 36.37, Revenue producing visitor services.
              (b) Definitions. As used in this section, the term or terms:
              
                Commercial visitor service means any service or activity made available for a fee, commission, brokerage or other compensation to persons who visit a refuge, including such services as providing food, accommodations, transportation, tours, and guides. Included is any activity where one participant/member or group of participants pays more in fees than the other participants (non-member fees, etc.), or fees are paid to the organization which are in excess of the bona fide expenses of the trip;
              
                Entire business means all assets including, but not limited to, equipment, facilities, and other holdings directly associated with the permittee's type of commercial visitor service authorized by permit. This term also includes assets held under the name of separate business entities, which provide the same specific type of commercial visitor services authorized by permit, that the permittee has a financial interest in. The term does not include related enterprises owned by the permittee such as taxidermy and travel services;
              
                Immediate family means the spouse and children, either by birth or adoption, of the permittee.
              
                Operations plan means a narrative description of the commercial operations which contains all required information identified in the prospectus;
              
                Permit means a special use permit issued by the refuge manager which authorizes a commercial visitor service or other activity restricted by law or regulation on a national wildlife refuge;
              
                Prospectus means the document that the Service uses in soliciting competition to award commercial visitor services on a refuge;
              
                Subcontracting means any activity in which the permittee provides financial or other remuneration to anyone other than employees to conduct the specific commercial services authorized by the Service. The permittee's primary authorized activities must be conducted in a genuine employer/employee relationship where the source of all remuneration for services provided to clients is from the permittee. Subcontracting does not apply to booking services or authorized secondary services provided to clients in support of the permittee's primary authorized activities (e.g., a guide paying a marine or air taxi operator to transport clients);
              
                Subletting means any activity in which the permittee receives financial or other remuneration in return for allowing another commercial operator to conduct any of the permittee's authorized activities in the permittee's use area; and
              
                Use area means the designated area where commercial services may be conducted by the permittee.
              
              (c) General provisions. In all cases where a permit is required, the permittee must abide by the conditions under which the permit was issued. Refuge managers will provide written notice to the permittee in all cases where documentation of noncompliance is prepared for use in any administrative proceeding involving the permittee.
              (d) Application. (1) This section and other regulations in this part 36, generally applicable to the National Wildlife Refuge System, require that permits be obtained from the refuge manager. For activities on the following refuges, request permits from the respective refuge manager in the following locations:
              
                
                  Refuge
                  Office location
                
                
                  Alaska Peninsula National Wildlife Refuge
                  King Salmon.
                
                
                  Alaska Maritime National Wildlife Refuge
                  Homer.
                
                
                  Aleutian Islands Unit, Alaska Maritime NWR
                  Homer.
                
                
                  Arctic National Wildlife Refuge
                  Fairbanks.
                
                
                  Becharof National Wildlife Refuge
                  King Salmon.
                
                
                  Innoko National Wildlife Refuge
                  McGrath.
                
                
                  Izembek National Wildlife Refuge
                  Cold Bay.
                
                
                  Kanuti National Wildlife Refuge
                  Fairbanks.
                
                
                  Kenai National Wildlife Refuge
                  Soldotna.
                
                
                  Kodiak National Wildlife Refuge
                  Kodiak.
                
                
                  Koyukuk National Wildlife Refuge
                  Galena.
                
                
                  Nowitna National Wildlife Refuge
                  Galena.
                
                
                  Selawik National Wildlife Refuge
                  Kotzebue.
                
                
                  Tetlin National Wildlife Refuge
                  Tok.
                
                
                  Togiak National Wildlife Refuge
                  Dillingham.
                
                
                  Yukon Delta National Wildlife Refuge
                  Bethel.
                
                
                  Yukon Flats National Wildlife Refuge
                  Fairbanks.
                
              
              (2) For noncompetitively issued permits, the applicant may present the application verbally if he/she is unable to prepare a written application. The refuge manager will keep a written record of such verbal application. For competitively issued permits, the applicant must submit a written application in the format delineated in the prospectus or other designated format of the Service.
              (3) The refuge manager will grant or deny applications for noncompetitively issued permits in writing within 45 days, except for good cause. For competitively issued permits, the refuge manager will grant or deny applications in accordance with the time frame established in the prospectus, except for good cause.
              (4) Refuge managers may establish application period deadlines for individual refuges for both competitively and noncompetitively issued permits. The refuge manager will send notification of availability for commercial opportunities and application deadlines to existing and/or the previous year's permittees. He/she will publish the notice in at least one newspaper of general circulation in the State and in at least one local newspaper if available, and will make available for broadcast on local radio stations in a manner reasonably calculated to inform local prospective applicants.
              (5) The Service may limit the number of applications that an individual may submit for competitively awarded offerings.
              (e) Competitively awarded permits. (1) Where the number of available permits is limited, refuge managers will award permits competitively. A prospectus with invitation to bid system will be the primary competitive method used for selecting commercial visitor services. Where justified, other selection methods, including but not limited to lotteries, may be used. Such circumstances may include, but not be limited to, the timely refilling of use areas that have become vacant during regularly scheduled terms to prevent commercial visitor service opportunities from going unused, and initiating trial programs on individual refuges. The refuge manager has discretionary authority to issue noncompetitive permits on a one-time, short-term basis to accredited educational institutions and other nonprofit organizations to conduct primarily environmental education-related activities that also may be recreational in nature in use areas where permits for that type of guided recreational activity are otherwise limited to competitive award.
              (2) Where numbers of permits have been limited for an activity prior to the promulgation of these regulations and a prospectus with invitation to bid system has not yet been developed, refuge managers may issue noncompetitive five-year permits consistent with the terms set forth in paragraph (e)(16) of this section on a one-time basis to existing permittees.

              (3) The Service will publish notice of all solicitations for competition in accordance with paragraph (d)(4) of this section and include reasonable application periods of not less than 60 days. When competitively selecting permittees for an activity in a use area where permits for that activity were not previously competitively awarded, the Service will publish notice of the upcoming opportunity a minimum of 18 months prior to the effective date of the permit term.
              (4) All prospectuses will identify the selection criteria that the Service will use to evaluate the proposals. All prospectuses involving commercial visitor services must include experience and performance in providing the same or similar services as a criterion. In evaluating the experience of an applicant, the Service will specifically consider knowledge of the specific area covered by the prospectus and the nature of the technical skills required to provide quality service to the public.
              (5) A panel of Service employees who use a scoring process based on the selection criteria will evaluate and rank applications received in response to a prospectus.
              (6) The Service has discretionary authority to not evaluate or consider proposals that are incomplete or improperly submitted.
              (7) The Service may establish minimum scores to qualify for the award of permits. If established, these minimum scores will be identified in the prospectus.
              (8) The Service may establish limits on the number of use areas within an individual refuge, or on refuges statewide, in which a permittee is authorized to operate. This limit applies to different corporations in which the same individual has any ownership interests.
              (9) When vacancies occur in competitively filled use areas, the procedure for reissuing the permits will depend on how long it has been since the permit originally was issued. The Service will award the permit to the next highest ranking interested applicant in the original solicitation, if a vacancy occurs within the first 12 months of the permit's effective date. Resolicited competition for the area will occur as soon as practicable if:
              (i) A vacancy occurs after 12 months of the permit's effective date; and
              (ii) At least 24 months of the original permit term is available for a new permittee after completion of the solicitation, application, evaluation and awards period. If less than 24 months of the term of the permit is available, the Service has the discretion to solicit competition during the regularly scheduled solicitation period. The Service may annually issue noncompetitive permits for vacant areas, where there has not been significant permittee interest, until competition can be solicited in conjunction with other solicitations for vacant areas.
              (10) Terms of permits awarded under the prospectus with invitation method are valid for 5 years except in those instances where the Service issues permits to fill vacancies occurring during a scheduled award cycle. In these instances, the permit duration is limited to the expiration date of the original award period. Permits awarded under the prospectus by invitation method must be renewed noncompetitively by the refuge manager for a period of 5 additional years upon application and a showing of permittee compliance with all applicable permit terms and conditions and a satisfactory record of performance. After one renewal, the Service shall not extend or noncompetitively renew another permit.
              (11) Permit privileges may be transferred to other qualified entities that demonstrate the ability to meet Service standards, as outlined in the prospectus upon which the existing permit was based, subject to approval by the refuge manager. Requests for transfers must be made in writing to the refuge manager. A permittee who transfers his/her privileges will not be eligible to be considered for competitively awarded permits for the same type of activity on the same national wildlife refuge for a period of three years following the authorized transfer. The Service retains complete discretion in allowing transfers. In general, the Service approves transfers only upon demonstrating that it is to the government's benefit and if all the following criteria are satisfied:

              (i) The transfer is part of the sale or disposition of the current permittee's entire business as earlier defined;
              
              (ii) The current permittee was either conducting the commercial operation in the refuge under authorization of a permit for a minimum of 12 years or owns significant real property in the area, the value of which is dependent on holding a refuge permit. Consideration of the last element will include, but is not limited to:
              (A) The relationship of the real property to permitted refuge activities as documented in the operations plan;
              (B) The percentage that the authorized refuge activities comprise of the total commercial use associated with the real property; and
              (C) The appraised value of the real property.
              (iii) The transferee must be independently qualified to hold the permit under the standards of the prospectus of the original existing permit.
              (iv) The transferee has an acceptable history of compliance with State and Federal fish and wildlife and related permit regulations during the past 5 years. An individual with any felony conviction is an ineligible transferee. Transfer approval to an individual having any violations, convictions, or pleas of nolo contendere for fish and wildlife related federal misdemeanors or State violations will be discretionary. Denial is based on, but not limited to, whether the individual committed any violation in which the case disposition resulted in any of the following:
              (A) Any jail time served or probation;
              (B) Any criminal fine of $250 or greater;
              (C) Forfeiture of equipment or harvested animal (or parts thereof) valued at $250 or greater;
              (D) Suspension of privileges or revocation of any fish and wildlife related license/permits;
              (E) Other alternative sentencing that indicates the penalty is of equal severity to the foregoing elements; or
              (F) Any multiple convictions or pleas of nolo contendere for fish and wildlife-related Federal misdemeanors or State fish and wildlife-related violations or misdemeanors irrespective of the amount of the fine.
              (12) The transferee must follow the operations plan of the original permittee. The transferee may modify the operations plan with the written consent of the refuge manager as long as the change does not result in increased adverse impacts to refuge resources or other refuge users.
              (13) Upon timely approval of the transfer, the Service will issue the new permittee a permit for the remaining portion of the original permit term. The refuge manager retains the right to restrict, suspend, revoke, or not renew the permit for failure to comply with its terms and conditions.
              (14) Permit privileges issued under this paragraph (e) may be transferred, subject to refuge manager approval, to a former spouse when a court awards permit-associated business assets in a divorce settlement agreement to that person. The recipient must independently qualify to hold the originally issued permit under the minimum standards identified by the Service, and the permittee must have an acceptable history of compliance as set forth in paragraph (e)(11)(iv) of this section.
              (15) Permit privileges issued under this paragraph (e) may be transferred in the case of death or disability of the permittee, subject to refuge manager approval, as provided in this paragraph (e). In these cases, the permit privileges may pass to a spouse who can demonstrate he/she is capable of providing the authorized services and who has an acceptable history of compliance as set forth in paragraph (e)(11)(iv) of this section. A spouse who lacks any required license(s) but otherwise qualifies may hire an employee, who holds the required license(s) and who has an acceptable history of compliance as set forth in paragraph (e)(11)(iv) of this section, to assist in the operation. Permit privileges may also pass to another member of the immediate family or a person who was a business partner at the time of original permit issuance. This person must be independently qualified under the minimum standards identified by the Service at the time of original permit issuance and have an acceptable history of compliance as set forth in paragraph (e)(11)(iv) of this section.

              (16) Upon September 26, 1997, refuge managers will amend existing competitively-awarded permits through the prospectus method to make the terms fully consistent with this section, including eligibility for a 5-year non-competitive renewal.
              (f) Fees. Permittees must pay fees formally established by regional and/or nation-wide Service policy. The refuge manager must document any fee exemption.
              (g) Subletting and subcontracting. A permittee may not sublet any part of an authorized use area. Subcontracting any service authorized by the permit requires written approval from the refuge manager unless the subcontracted service is specifically identified in the permittee's approved perations plan.
              (h) Restriction, suspension and revocation of permits. The refuge manager may suspend, revoke, or reasonably restrict the terms of a permit for noncompliance with the terms and conditions of the regulations in this subchapter C; for nonuse of the permit; for violations/convictions (including pleas of nolo contendere) of any law or regulation pertaining to the same type of activity authorized by the permit, whether or not the activity occurred on or off the refuge; to protect public health or safety; or if the refuge manager determines the use to be incompatible with refuge purposes or is inconsistent with the Service's obligations under Title VIII of the Alaska National Interest Lands Conservation Act. All actions pertaining to this paragraph are subject to the appeal process as set forth in paragraph (i) of this section.
              (i) Appeals. (1) Any person adversely affected by a refuge manager's decision or order relating to the person's permit, or application for a permit, has the right to have the decision or order reviewed by the regional director. This section does not apply to permits or applications for rights-of-way. See 50 CFR 29.22 for the hearing and appeals procedure on rights-of-way.
              (2) Prior to making any adverse decision or order on any permit or an application for a noncompetitively issued permit, the refuge manager will notify the permittee or applicant, verbally or in writing, of the proposed action and its effective date. A permittee or applicant of noncompetitively issued permits, shall have 45 calendar days after notification in which to present to the refuge manager, orally or in writing, a statement in opposition to the proposed action or effective date. Notification in writing to a valid permit holder shall occur within 10 calendar days after receipt of the statement in opposition to the refuge manager's final decision or order. An applicant for a noncompetitively issued permit shall be notified in writing within 30 calendar days after receipt of the statement in opposition, of the refuge manager's final decision or order. An applicant for a competitively issued permit who is not selected will not receive advance notice of the award decision. Such applicants, who wish to appeal the decision must appeal directly to the regional director within the time period provided for in paragraph (i)(3) of this section.
              (3) The permittee or applicant shall have 45 calendar days from the postmarked date of the refuge manager's final decision or order in which to file a written appeal to the regional director. In appeals involving applicants who were not selected during a competitive selection process, the selected applicant concurrently will have the opportunity to provide information to the regional director prior to the final decision. Selected applicants who choose to take advantage of this opportunity, will retain their right of appeal should the appeal of the unsuccessful applicant result in reversal or revision of the original decision. For purposes of reconsideration, appellants shall present the following information:
              (i) Any statement or documentation, in addition to that included in the initial application, permit or competitive prospectus, which demonstrates that the appellant satisfies the criteria set forth in the document under which the permit application/award was made;
              (ii) The basis for the permit applicant's disagreement with the decision or order being appealed; and
              (iii) Whether or not the permit applicant requests an informal hearing before the regional director.

              (4) The regional director will provide a hearing if requested by the applicant. After consideration of the written materials and oral hearing, and within a reasonable time, the regional director shall affirm, reverse, or modify the refuge manager's decision or order and shall set forth in writing the basis for the decision. The applicant must be sent a copy of the decision promptly. The decision will constitute final agency action.
              (5) Permittee compliance with any decision or order of a refuge manager shall be required during the appeal process unless the regional director makes a preliminary finding contrary to the refuge manager's decision, and prepares a written determination that such action is not detrimental to the interests of the United States, or upon submission and acceptance of a bond deemed adequate by the refuge manager to indemnify the United States from loss or damage.
              (j) State selection of guide-outfitters. Nothing in this section will prohibit the Service from cooperating with the State of Alaska in administering the selection of sport fishing guides and big game hunting guide-outfitters operating on national wildlife refuges should the State develop a competitive selection process which is acceptable to the Service.
              [62 FR 45340, Aug. 27, 1997]
            
            
              § 36.42
              Public participation and closure procedures.
              (a) Authority. The Refuge Manager may close an area or restrict an activity on an emergency, temporary, or permanent basis.
              (b) Criteria. In determining whether to close an area or restrict an activity otherwise allowed, the Refuge Manager shall be guided by factors such as public health and safety, resource protection, protection of cultural or scientific values, subsistence uses, endangered or threatened species conservation, and other management considerations necessary to ensure that the activity or area is being managed in a manner compatible with the purposes for which the Alaska National Wildlife Refuge area was established.
              (c) Emergency closures or restrictions. (1) Emergency closures or restrictions relating to the use of aircraft, snowmachines, motorboats, or non-motorized surface transportation shall be made after notice and hearing;
              (2) Emergency closures or restrictions relating to the taking of fish and wildlife shall be accompanied by notice with a subsequent hearing;
              (3) Other emergency closures or restrictions shall become effective upon notice as prescribed in paragraph (f) of this section; and
              (4) No emergency closure or restriction shall be for a period exceeding 30 days.
              (d) Temporary closures or restrictions. (1) Temporary closures or restrictions relating to the use of aircraft, snowmachines, motorboats or non-motorized surface transportation, or to the taking of fish and wildlife, shall not be effective prior to notice and hearing in the vicinity of the area(s) affected by such closures or restriction, and other locations as appropriate;
              (2) Other temporary closures shall be effective upon notice as prescribed in paragraph (f) of this section; and
              (3) Temporary closures or restrictions shall extend only for so long as necessary to achieve their purposes, and in no case may exceed 12 months or be extended beyond that time.
              (e) Permanent closures or restrictions. Permanent closures or restrictions shall be made only after notice and public hearings in the affected vicinity and other locations as appropriate, and after publication in the Federal Register.
              (f) Notice. Emergency, temporary, or permanent closures or restrictions shall be:
              (1) Published in at least one newspaper of general circulation in the State and in at least one local newspaper if available, posted at community post offices within the vicinity affected, made available for broadcast on local radio stations in a manner reasonably calculated to inform residents in the affected vicinity, and designated on a map which shall be available for public inspection at the office of the Refuge Manager and other places convenient to the public; or
              (2) Designated by the posting of appropriate signs; or
              (3) Both.
              (g) Openings. In determining whether to open an area to public use or activity otherwise prohibited, the Refuge Manager shall provide notice in the 
                Federal Register and shall, upon request, hold a hearing in the affected vicinity and other location, as appropriate, prior to making a final determination.
              (h) Prohibitions. Except as otherwise specifically permitted under the provisions of this part, entry into closed areas or failure to abide by restrictions established under this section is prohibited.
              [46 FR 31827, June 17, 1981, as amended at 81 FR 52273, Aug. 5, 2016; 82 FR 52011, Nov. 9, 2017]
            
            
              Pt. 36, Table I
              Table I to Part 36—Summary Listing the National Wildlife Refuges in Alaska as established by the Alaska Lands Act, Pub. L. 96-487, December 2, 1980
              1. Alaska Maritime, including:
              Aleutian Island*
              Bering Sea*
              Bogoslof*
              Chamisso*
              Forrester Island*
              Hazy Islands*
              Pribilof*
              Saint Lazaria*
              Semidi*
              Simeonof*
              Tuxedni*
              2. Alaska Peninsula
              3. Arctic, including: William O. Douglas*
              4. Becharof**
              5. Innoko
              6. Izembek*
              7. Kanuti
              8. Kenai*
              9. Kodiak*
              10. Koyukuk
              11. Nowitna
              12. Selawik
              13. Tetlin
              14. Togiak, including: Cape Newenham*
              15. Yukon Delta, including:
              Clarence Rhode*
              Hazen Bay*
              Nunivak*
              16. Yukon Flats*
              
              
                *These indicated units were previously existing refuges before the Alaska Lands Act of December 2, 1980, and are now part of the 16 National Wildlife Refuges established by the Alaska Lands Act.
              
            
          
        
        
          Pt. 37
          PART 37—GEOLOGICAL AND GEOPHYSICAL EXPLORATION OF THE COASTAL PLAIN, ARCTIC NATIONAL WILDLIFE REFUGE, ALASKA
          
            
              Subpart A—General Provisions
              Sec.
              37.1
              Purpose.
              37.2
              Definitions.
              37.3
              Other applicable laws.
              37.4
              Disclaimer and disqualification.
            
            
              Subpart B—General Requirements
              37.11
              General standards for exploratory activities.
              37.12
              Responsibilities of permittee.
              37.13
              Group participation.
              37.14
              Bonding.
            
            
              Subpart C—Exploration Plans
              37.21
              Application requirements.
              37.22
              Approval of exploration plan.
              37.23
              Special use permit.
              37.24
              Plan of operation.
              37.25
              Revision.
            
            
              Subpart D—Environmental Protection
              37.31
              Environmental protection.
              37.32
              Special areas.
              37.33
              Environmental briefing.
            
            
              Subpart E—General Administration
              37.41
              Responsibilities of the Regional Director.
              37.42
              Inspection and monitoring.
              37.43
              Suspension and modification.
              37.44
              Revocation and relinquishment.
              37.45
              Exploration by the U.S. Geological Survey.
              37.46
              Cost reimbursement.
              37.47
              Civil penalties.
            
            
              Subpart F—Reporting and Data Management
              37.51
              Operational reports.
              37.52
              Records.
              37.53
              Submission of data and information.
              37.54
              Disclosure.
              Appendix I to Part 37—Legal Description of the Coastal Plain, Arctic National Wildlife Refuge, Alaska
            
          
          
            Authority:
            Sec. 1002, Pub. L. 96-487, 94 Stat. 2449, as amended by sec. 110, Pub. L. 97-394, 96 Stat. 1982 (16 U.S.C. 3142); sec. 110, Pub. L. 89-665, as added by sec. 206, Pub. L. 96-515, 94 Stat. 2996 (16 U.S.C. 470h-2); sec. 401, Pub. L. 148, 49 Stat. 383, as amended (16 U.S.C. 715s); 31 U.S.C. 9701; 5 U.S.C. 301; 209 DM 6.1.
          
          
            
            Source:
            48 FR 16858, Apr. 19, 1983, unless otherwise noted.
          
          
            Note:

            The information collection requirements contained in this part do not require approval by the Office of Management and Budget under 44 U.S.C. 3501 et seq., because there are fewer than 10 respondents annually.
          
          
            Subpart A—General Provisions
            
              § 37.1
              Purpose.
              These regulations implement the requirement of section 1002(d) of the Alaska National Interest Lands Conservation Act, 94 Stat. 2450, as amended, 16 U.S.C. 3142(d), that the Secretary establish guidelines governing surface geological and geophysical exploration for oil and gas within the coastal plain of the Arctic National Wildlife Refuge. Section 1002 mandates an oil and gas exploration program for the refuge's coastal plain. The program shall culminate in a report to Congress which contains, among other things, the identification of those areas within the coastal plain that have oil and gas production potential, an estimate of the volume of oil and gas concerned, the description of the wildlife, its habitat, and other resources that are within the areas identified, and an evaluation of the adverse effects that the carrying out of further exploration for, and the development and production of, oil and gas within such areas will have on the refuge's resources. It is the objective of this program to ascertain the best possible data and information concerning the probable existence, location, volume, and potential for further exploration, development, and production of oil and gas within the coastal plain without significantly adversely affecting the wildlife, its habitat, or the environment and without unnecessary duplication of exploratory activities. These regulations prescribe the requirements and procedures for obtaining authorization for and the conduct of such exploratory activities, and for submitting to the Department the resulting data and information. These regulations also describe other matters relating to the administration of the program.
            
            
              § 37.2
              Definitions.
              The following definitions are applicable to the sections of this part.
              (a) Act means section 1002 of the Alaska National Interest Lands Conservation Act, 94 Stat. 2449, as amended by section 110 of Pub. L. 97-394, 96 Stat. 1982, 16 U.S.C. 3142.
              (b) Adequate protective cover means snow or a frostline, or both, sufficient to protect the vegetation and soil from significant adverse effects due to the operation of surface equipment, as determined by the Regional Director.
              (c) Coastal lagoons means the waters and submerged lands between the mainland and the offshore barrier islands that lie between Brownlow Point and the Aichilik River within the coastal plain.
              (d) Coastal plain means that area shown on the map entitled “Arctic National Wildlife Refuge”, dated August 1980, and legally described in appendix I of this part.
              (e) Cultural resource means any district, site, building, structure, or object significant in American history, architecture, archeology, engineering or culture, as determined in accordance with 36 CFR 60.6.
              (f) Department means the Department of the Interior and any of its component bureaus and offices.
              (g) Director means the Director of the U.S. Fish and Wildlife Service of his authorized representative.
              (h) Exploration plan means the way in which a program of exploratory activities is proposed to be arranged and carried out.
              (i) Exploratory activities means surface geological exploration or seismic exploration or both of the coastal plain and all related activities and logistics required for either or both, and any other type of geophysical exploration of the coastal plain which involves or is a component of an exploration program for the coastal plain involving surface use of refuge lands and all related activities and logistics required for such exploration.
              (j) Harass means to pursue, hunt, take, capture, molest, collect, harm, shoot or kill or attempt to engage in any of the preceding by either intentional or negligent act or omission.
              
              (k) Hazardous substances means petroleum, petroleum products, toxic materials, chemical effluent, explosives, or other materials which are likely to cause significant adverse effects to the refuge's wildlife, its habitat, the environment, or humans.
              (l) Permittee means the person authorized by a special use permit issued pursuant to this part to conduct exploratory activities on the coastal plain; any official, employee, contractor, subcontractor or agent of the permittee or of the permittee's designee; and any participant to the permittee's permit.
              (m) Person means any individual, partnership, firm, corporation, association, organization, or agency.
              (n) Plan of operation means detailed procedures, covering a period not to exceed 12 months, proposed for executing an exploration plan.
              (o) Processed, analyzed and interpreted data or information means any data or information which results from any subsequent modification, processing, analysis, or interpretation of raw data and information by human or electronic means, on or off the refuge.
              (p) Raw data and information means all original observations and recordings in written or electronic form and samples obtained during field operations.
              (q) Refuge means the Arctic National Wildlife Refuge.
              (r) Regional Director means the Regional Director, Region 7 of the U.S. Fish and Wildlife Service, or his authorized representative.
              (s) Rehabilitation means the act of returning the landform and vegetation to as near its original shape and condition as practicable, as determined by the Regional Director.
              (t) Secretary means the Secretary of the Interior or his authorized representative.
              (u) Service means the U.S. Fish and Wildlife Service.
              (v) Solicitor means the Solicitor of the Department of the Interior or his authorized representative.
              (w) Special use permit means a revocable, nonpossessory privilege issued in writing by the Regional Director and authorizing the permittee to enter and use the refuge for a specified period to conduct exploratory activities, and other activities necessary thereto.
              (x) Support facilities means facilities on or near the refuge used to provide logistical support for the field exploratory activities.
              (y) Third party means any person other than a representative of the permittee or the United States government.
              (z) Waste means all material for discard from exploratory activities. It includes, but is not limited to, human waste, trash, garbage, refuse, fuel drums, shot wire, survey stakes, explosives boxes, ashes, and functional and nonfunctional equipment.
              (aa) Wildlife means fish or wildlife or both.
            
            
              § 37.3
              Other applicable laws.
              (a) Nothing in this part shall be construed to relieve a permittee or any person from complying with any applicable federal laws or any applicable state and local laws, the requirements of which are not inconsistent with this part.
              (b) Until the litigation between the United States and the State of Alaska over title to the submerged lands of the coastal lagoons, “United States v. Alaska”, Sup. Ct., No. 84, Orig. (1979), is resolved, the permittee shall satisfy both federal and state requirements for conducting oil and gas exploration in the coastal lagoons. In the event of an inconsistency between such requirements the permittee shall satisfy that requirement which provides the greatest environmental protection.
            
            
              § 37.4
              Disclaimer and disqualification.
              (a) Authorization granted under this part to conduct exploratory activities shall not confer a right to any discovered oil, gas, or other mineral in any manner.

              (b) Any person who obtains access pursuant to § 37.54 to data and information obtained as a result of carrying out exploratory activities shall be disqualified from obtaining or participating in any lease of the oil and gas to which such data and information pertain. Any person who obtains access to data and information obtained as a result of carrying out exploratory activities from any person other than the permittee who obtained such data and information shall be disqualified from obtaining or participating in any lease of the oil and gas to which such data and information pertain.
            
          
          
            Subpart B—General Requirements
            
              § 37.11
              General standards for exploratory activities.
              (a) No exploratory activities shall be conducted without a special use permit. Requirements and procedures for obtaining a special use permit are prescribed in §§ 37.21 through 37.23.
              (b) Exploratory activities shall be conducted so that they do not:
              (1) Significantly adversely affect the refuge's wildlife, its habitat, or the environment;
              (2) Unnecessarily duplicate exploratory activities of the permittee or another permittee; and
              (3) Unreasonably or significantly interfere with another permittee's activities.
              (c) Reexamination of an area may be permitted by the Regional Director if necessary to correct data deficiencies or to refine or improve data or information already gathered.
              (d) Drilling of exploratory wells is prohibited.
            
            
              § 37.12
              Responsibilities of permittee.
              (a) The permittee shall comply and shall be responsible for the compliance of its officials, employees, contractors, subcontractors and agents with the regulations of this part, the terms and conditions of its special use permit, the provisions of its approved exploration plan and plan or operation, and all reasonable stipulations, demands and orders issued by the Regional Director. All actions by the permittee inconsistent with this part are prohibited.
              (b) The permittee shall designate a general representative who shall be the person primarily accountable for managing the permittee's authorized activities, and a field representative who shall be the person primarily accountable for supervising the permittee's field operations, and their alternates. The Regional Director shall be informed of the names, addresses, and telephone numbers of the persons designated pursuant to this paragraph and of the procedures for contacting them on a 24-hour basis, including the radio frequency for field operations, at the time the permittee submits its first plan of operation pursuant to § 37.24. The permittee shall notify the Regional Director promptly of any changes in such personnel or the procedures for contacting them.
              (c) Field operations shall be conducted by the permittee or a designee approved by the Regional Director. Assignment of a designee shall be in a manner and form acceptable to the Regional Director. The Regional Director shall approve or disapprove a permittee's designee within 30 days following the receipt of such information as the Regional Director may require from the permittee and designee in order to reach his decision. Acceptance of a designee to act for the permittee in matters relating to the conduct of exploratory activities does not relieve the permittee of responsibility for compliance with applicable laws, its special use permit, exploration plan, plan of operation, and all reasonable stipulations, demands and orders of the Regional Director. The designee will be considered the agent of the permittee and will be responsible for complying fully with the obligations of the permittee. The serving of stipulations, demands, orders, and notices on the permittee's designee, when delivered personally or by radio or mail, will be deemed to be service upon the permittee. The permittee shall notify the Regional Director in writing when assignment of a designee has been cancelled. A designee cannot reassign its designation to another party. The permittee or designee shall notify the Regional Director 10 working days in advance of its intention to commence field operations for each season that it conducts exploratory activities.

              (d) The permittee shall submit to the Regional Director 30 days prior to the commencement of field operations for each year covered by its exploration plan an updated list of the names and addresses of all persons participating in the exploratory activities covered thereby or sharing in the data and information resulting therefrom through a cost-sharing or any other arrangement.
              
              (e) The permittee shall perform operations and maintain equipment in a safe and workmanlike manner. The permittee shall take all reasonable precautions necessary to provide adequate protection for the health and safety of life and the protection of property and to comply with any health and safety requirements prescribed by the Regional Director.
            
            
              § 37.13
              Group participation.
              (a) To avoid unnecessary duplication of exploratory activities, the permittee shall, if ordered by the Regional Director, afford all interested persons, through a signed agreement, an opportunity to participate in its exploratory activities. Within 60 days following such order, the permittee shall provide evidence satisfactory to the Regional Director of its compliance therewith. The permittee shall provide the Regional Director with the names and addresses of all additional participants, as they join.
              (b) If, with the approval of the Regional Director, the permittee at any time changes any provisions of its approved exploration plan relating to areal extent, intensity of exploratory activities, or logistical support, and the Regional Director determines such changes to be significant, the Regional Director may require the permittee to afford all interested persons another opportunity to participate in the permitted exploratory activities in accordance with paragraph (a) of this section.
              (c) The requirements of this section do not preclude the permittee from initiating field operations as authorized under its special use permit.
              (d) All participants shall be bound by the regulations of this part, the permittee's special use permit, approved exploration plan and plan of operation and any reasonable stipulations, demands and orders issued by the Regional Director.
            
            
              § 37.14
              Bonding.
              (a) Before the issuance of its special use permit, any applicant whose exploration plan has been approved under § 37.22 shall furnish to the Service a surety bond of not less than $100,000, or other security satisfactory to the Service, to secure performance of its exploration plan and plan(s) of operation and compliance with the permit and this part. Such surety bond shall be issued by qualified surety companies approved by the Department of the Treasury (see Department of the Treasury Circular No. 570). Such bond shall be maintained by the permittee for the benefit of the Service until the Regional Director notifies the permittee in writing that all terms and conditions of its exploration plan, special use permit, plan of operation, and this part have been met or otherwise consents to its cancellation or termination. Any bond furnished or maintained by a person under this section shall be on a form approved or prescribed by the Regional Director. The Regional Director may require an increase in the amount of any bond or other security to be furnished and any outstanding bond or security or require a new bond or security whenever additional coverage is needed to secure performance of its exploration plan and plan(s) of operation and compliance with the permit and this part or is needed as a consequence of default.
              (b) Whenever a permittee's exploration plan, plan of operation, or special use permit is revised or modified, the permittee shall provide to the Regional Director within 30 days thereafter an acknowledgement by the surety that its bond continues to apply to the exploration plan, plan of operation or special use permit, as revised or modified, unless a waiver of notice to the surety is contained in the bond or the surety is not otherwise released by the revision or modification, or unless the permittee provides to the Service an increased or additional bond.
              (c) Recovery of the amount specified in the permittee's bond or other security shall not preclude the Department from seeking specific performance by the permittee of any obligations not satisfied by enforcement of the bond or security, or compensation for any damages, losses or costs due to the permittee's activities which exceed the amount recovered, by pursuing the Department's legal remedies.
            
          
          
            
            Subpart C—Exploration Plans
            
              § 37.21
              Application requirements.
              (a) Prior to submitting an exploration plan, applicants may meet with the Regional Director to discuss their proposed plans and exploratory activities and the requirements of this part.
              (b) Any person wanting to conduct exploratory activities may apply for a special use permit by submitting for approval one or more written exploration plans, in triplicate, to the Regional Director, Region 7, U.S. Fish and Wildlife Service, 1011 East Tudor Road, Anchorage, Alaska 99503. To be considered, exploration plans covering the period from the inception of the program through May 31, 1986, or any portions thereof, must be received by the Regional Director during normal business hours on May 20, 1983; exploration plans covering exploratory activities other than seismic exploration for the period from June 1, 1984, through May 31, 1986, or any portions thereof, must be received by the Regional Director during normal business hours on April 2, 1984; and exploration plans covering, but not limited to, seismic exploration for the period from October 1, 1984, through May 31, 1986, or any portions thereof, must be received by the Regional Director during normal business hours on June 4, 1984.
              (c) In addition to containing the information required in paragraph (d) of this section, any exploration plan submitted shall describe the applicant's plan for carrying out an integrated program of exploratory activities in such a manner as will satisfy the objective and limitations stated in § 37.1. If an applicant submits an exploration plan on May 20, 1983 with the intention of submitting another exploration plan on March 1, 1984, the applicant shall describe in its initial plan how its future exploratory activities will be integrated with those proposed under its initial plan. Any applicant submitting an exploration plan on May 20, 1983 which incorporates preliminary field investigations and/or surface geological exploration proposed to commence before August 1, 1983 may submit a written request to the Regional Director for an expedited review and approval of that portion of the exploration plan covering such preliminary investigations and/or exploration. Each exploration plan submitted must be published and be the subject of a public hearing in accordance with requirements of § 37.22(b).
              (d) An exploration plan shall set forth in general terms such information as is required by this part and by the Regional Director in determining whether the plan is consistent with this part, including, but not limited to:

              (1) The name and address of any person who will conduct the proposed exploratory activities, i.e., the applicant/permittee, and, if that person is an agency, firm, corporation, organization, or association, the names and addresses of the responsible officials, or, if a partnership, the names and addresses of all partners;
              (2) The names and addresses of all persons planning at the time of plan submittal to participate in the proposed exploratory activities or share in the data and information resulting therefrom through a cost-sharing or any other arrangement;
              (3) Evidence of the applicant's technical and financial ability to conduct integrated and well designed exploratory activities in an arctic or subarctic environment and of the applicant's responsibility in complying with any exploration permits previously held by it;
              (4) A map at a scale of 1:250,000 of the geographic areas in which exploratory activities are proposed and of the approximate locations of the applicant's proposed geophysical survey lines, travel routes to and within the refuge, fuel caches, and major support facilities;
              (5) A general description of the type of exploratory activities planned, including alternate exploratory methods and techniques if proposed, and the manner and sequence in which such activities will be conducted;
              (6) A description of how various exploratory methods and techniques will be utilized in an integrated fashion to avoid unnecessary duplication of the applicant's own work;

              (7) A schedule for the exploratory activities proposed, including the approximate dates on which the various types of exploratory activities are proposed to be commenced and completed;
              (8) A description of the applicant's proposed communication technniques;
              (9) A description of the equipment, support facilities, methods of access and personnel that will be used in carrying out exploratory activities;
              (10) A hazardous substances control and contingency plan describing actions to be taken to use, store, control, clean up, and dispose of these materials in the event of a spill or accident;
              (11) A general description of the anticipated impacts that the proposed exploratory activities may have on the refuge's wildlife, its habitat, the environment, subsistence uses and needs, and cultural resources, and a description of mitigating measures which will be implemented to minimize or avoid such impacts;
              (12) A description of the proposed procedures for monitoring the environmental impacts of its operation and its compliance with all regulatory and permit requirements;
              (13) A statement that, if authorized to conduct exploratory activities, the applicant shall comply with this part, its special use permit, its approved exploration plan, plan of operation, and all reasonable stipulations, demands and orders issued by the Regional Director;
              (14) A description of the applicant's proposed data quality assurance and control program; and
              (15) Such other pertinent information as the Regional Director may reasonably require.
              [48 FR 16858, Apr. 19, 1983, as amended at 49 FR 7570, Mar. 1, 1984]
            
            
              § 37.22
              Approval of exploration plan.
              (a) An exploration plan shall be approved by the Regional Director if he determines that it satisfies the requirements of § 37.21 (c) and (d) and is otherwise consistent with the Act and the regulations of this part. In order to meet the objective and limitations stated in § 37.1, enforce the standards stated in § 37.11(b), or minimize adverse impacts on subsistence uses, the Regional Director may approve or disapprove any exploration plan in whole or in part or may require, as a condition of approval, an applicant to conduct its exploratory activities in an assigned area or jointly with other applicants or to make such modification in its exploration plan as he considers necessary and appropriate to make it consistent with this part. No plan shall be approved if the applicant submitting it does not demonstrate to the reasonable satisfaction of the Regional Director its adequate technical and financial ability to conduct integrated and well designed exploratory activities in an arctic or subarctic environment, and a history of responsible compliance with any exploration permits that it or its responsible officials or partners may have previously held.

              (b) Upon receipt of an exploration plan submitted in accordance with § 37.21(b), the Regional Director shall promptly publish notice of the application and text of the plan in the Federal Register and newspapers of general circulation in the State of Alaska. The Regional Director shall determine within 90 days after the plan is submitted whether the plan is consistent with this part. The Regional Director may extend this 90-day period for up to 30 additional days upon written notice to the applicant. Before making his determination, the Regional Director shall hold at least one public hearing in the State for the purpose of receiving public comments on the plan and may confer with the applicant whenever he deems it necessary. The Regional Director shall give the applicant written notice of his determination.
              (c) Whenever the Regional Director disapproves an exploration plan in whole or in part, he shall notify the applicant in writing of the reasons for his disapproval. The applicant may request the Director to consider that which was disapproved by the Regional Director by filing a written request with the Director, U.S. Fish and Wildlife Service, Department of the Interior, Washington, DC 20240, within 30 days from the date of disapproval. Such a request shall not operate to stay the Regional Director's disapproval. The request shall:
              (1) State fully the basis for the applicant's disagreement with the Regional Director's determination;

              (2) Include any statement or documentation, in addition to that already submitted by the applicant with its application, which demonstrates that the applicant's exploration plan is consistent with this part; and
              (3) Indicate whether or not the applicant requests an informal hearing before the Director.
              The Director shall provide an informal hearing if requested by the applicant. Within 30 days of the receipt of the applicant's request for reconsideration or of the applicant's hearing, if any, whichever is later, the Director shall affirm, reverse, or modify the Regional Director's determination. Written notice of the Director's decision and the reasons therefor shall be provided promptly to the applicant. The Director's decision shall constitute the final administrative decision of the Secretary in the matter. Nothing in this part shall be construed to deprive the Secretary or the Assistant Secretary for Fish and Wildlife and Parks of the authority to take jurisdiction at any stage of any appeal or request for reconsideration and render the final decision in the matter after holding any informal hearing that may be required, to review any decision of the Regional Director or Director, or to direct the Regional Director or Director to reconsider a decision.
              (d) The Regional Director, as a condition of approval of any exploration plan under this section, shall:
              (1) Require that all data and information (including processed, analyzed and interpreted information) obtained as a result of carrying out the plan shall be submitted to the Regional Director, as provided in § 37.53;
              (2) Make such data and information available to the public, except that any processed, analyzed and interpreted data or information shall be held confidential by the Department for a period of not less than 10 years following the submission of such data or information to the Regional Director or 2 years following any lease sale including the area within the refuge from which the information was obtained, whichever period is longer, as provided in § 37.54; and
              (3) Require that all raw data and information obtained as a result of carrying out the plan shall be made available by the permittee to any person at fair cost.
              (e) In the course of evaluating an exploration plan, the Regional Director shall also evaluate the effect of the proposed exploratory activities on subsistence uses and needs, the availability for exploration of alternate areas within the coastal plain, and alternatives to the proposed activities which would reduce or eliminate the use of areas within the coastal plain needed for subsistence purposes. If the Regional Director finds that the exploration plan, if approved, would significantly restrict subsistence uses, he shall satisfy the requirement to hold a hearing on this issue by incorporating it in any hearing held pursuant to paragraph (b) of this section and shall otherwise satisfy the procedural requirements of section 810(a) of the Alaska National Interest Lands Conservation Act, 94 Stat. 2427, 16 U.S.C. 3120, before approving the plan.
            
            
              § 37.23
              Special use permit.
              (a) Within 45 days, or sooner if practicable, of approving an exploration plan, or portion thereof, the Regional Director shall, unless prohibited by law, issue a special use permit to authorize the permittee to proceed with those exploratory activities described and approved in its exploration plan, or portion thereof, provided that the requirements of § 37.14(a) have been satisfied. The special use permit may contain such terms and conditions and may be amended from time to time as the Regional Director deems necessary and appropriate to carry out the Act and this part.

              (b) Before issuing a special use permit to authorize exploration of lands within the coastal plain allotted pursuant to the Act of May 17, 1906, 34 Stat. 197, as amended by the Act of August 2, 1956, 70 Stat. 954, or on lands within the coastal plain the surface estate in which has been selected by or conveyed to the Kaktovik Inupiat Corporation pursuant to Sections 12 and 14 of the Alaska Native Claims Settlement Act, 85 Stat. 701 and 702, 43 U.S.C. 1611 and 1613, the Regional Director shall seek the views of the holder of such approved native allotment or the Corporation for the purpose of developing permit conditions designed to mitigate the effects of such exploration on its interests.
            
            
              § 37.24
              Plan of operation.
              Each approved exploration plan shall be supplemented by a written plan of operation for each fiscal year, or portions thereof, covered by the exploration plan. Each plan of operation shall specify the field operations for implementing that exploration plan during the year, or portions thereof, covered by the plan of operation. Each plan of operation shall be submitted to the Regional Director at least 30 days before field operations are to be commenced thereunder, except that any plan of operation supplementing a portion of an exploration plan that received expedited review and approval pursuant to § 37.21(c) shall be submitted 10 days before field operations are to be commenced thereunder. A plan of operation shall set forth such specific information as is required by the Regional Director in determining whether the plan is consistent with the exploration plan to which it pertains and with this part. The permittee shall make such modifications in its plan of operation as are deemed at any time by the Regional Director to be necessary and appropriate to ensure such consistency. Reconsideration of the Regional Director's actions under this section may be obtained by employing the procedures described in § 37.22(c).
            
            
              § 37.25
              Revision.
              (a) A permittee may request the Regional Director for permission to revise its approved exploration plan. Until the Regional Director grants the permittee's request, no revision of its exploration plan shall be implemented. Such request shall be deemed to be granted on the 10th working day following its receipt unless the Regional Director denies the request; advises the permittee that the proposed revision is major and, therefore, must satisfy the publication and hearing requirements of § 37.22(b) before it can be acted upon; by timely written notice extends the period for considering the request; conditionally approves the proposed revision with such modifications as he stipulates are necessary and appropriate; or, unconditionally approves the proposed revision within a shorter period. No revision of an exploration plan shall be approved that is inconsistent with the Act or this part. Approval of any revision is subject to the conditions stated in § 37.22(d) to the extent that they are pertinent.
              (b) Upon 10 working days advance notice to the Regional Director of its proposed revision, or within such lesser period as may be concurred in by the Regional Director, a permittee may implement a revision of its plan of operation, provided that such revision is consistent with the exploration plan to which the plan of operation pertains and this part. The Regional Director may require the permittee to defer, modify, or rescind such revision whenever he determines that such action is necessary and appropriate to ensure such consistency.
              (c) Reconsideration of the Regional Director's actions under this section may be obtained by employing the procedures described in § 37.22(c). A request for reconsideration shall not operate to stay the Regional Director's actions unless such stay is granted in writing by the Director.
            
          
          
            Subpart D—Environmental Protection
            
              § 37.31
              Environmental protection.

              (a) The permittee shall conduct operations in a manner which avoids significant adverse effects on the refuge's wildlife, its habitat, and environment. The Regional Director may impose stipulations to supplement the permittee's special use permit and issue other orders as needed to ensure that the permittee's activities are conducted in a manner consistent with this part. If, after 30 days, or in emergencies such shorter periods as shall not be unreasonable, following a demand by the Regional Director, the permittee shall fail or refuse to perform any action required by this part, its exploration plan, plan of operation, special use permit, or a stipulation or order of the Refuge Manager, the department shall have the right, but not the obligation, to perform any or all such actions at the sole expense of the permittee. Prior to making such demand, the Regional Director shall confer with the permittee, if practicable to do so, regarding the required action or actions included in the demand. Reconsideration of the Regional Director's demands under this section may be obtained by employing the procedures described in § 37.22(c). A request for reconsideration shall not operate to stay the Regional Director's demands or the Department's performance pursuant to this section unless such stay is granted in writing by the Director.
              (b) Terrestrial environment. (1) Vehicles shall be operated in a manner such that the vegetative mat or soil is not significantly damaged or displaced. Blading of snow on trails or campsites shall be limited so as to maintain an adequate protective cover.
              (2) Ground vehicles shall be of the type causing the least practicable harm to the surface, such as Nodwell FN-110 or FN-60 or Bombardier track vehicles, mobile camps on flexible tracks or skids, vibrator units on flexible tracks or wheels, D-7 Caterpillar tractors, or their equivalent. They shall be operated only in the winter and where there is adequate protective cover. Vehicle operation shall cease in the spring when the Regional Director determines that the protective cover is no longer adequate. Operation of ground vehicles in the summer is prohibited.
              (3) Movement of equipment through riparian willow stands shall be avoided, except when approved by the Regional Director.
              (4) Above ground explosive charges shall be utilized in a manner to minimize damage to the vegetative mat.
              (5) Campsites may be located on lakes which are frozen throughout, including bottom sediments, on durable ground, and on lagoons which are frozen to sufficient depth to ensure safety of personnel, but shall not be located on river ice. Durable ground can include gravel or sand bars or vegetated ground with adequate protective cover.
              (6) Campsites and trails shall be kept clean of waste.
              (7) Gray water may be discharged to the surface provided it is filtered, disinfected, and not discharged directly into lakes and rivers.
              (8) The permittee shall take all precautionary measures necessary to prevent and suppress man-caused tundra fires and shall notify the Regional Director of the occurrence of any tundra fires immediately or as soon as communication can be established.
              (9) Rehabilitation of disturbed surface areas shall be accomplished by the permittee in accordance with schedules and a plan required and approved by the Regional Director. Revegetation shall be accomplished exclusively with endemic species.
              (10) The permittee shall not harass wildlife in any manner, including, but not limited to, close approach by surface vehicles or aircraft. Aircraft should maintain an altitude of at least 1500 feet above ground level whenever practicable.
              (11) No explosives shall be detonated within 1/2 miles of any known denning brown or polar bear or any muskoxen or caribou herd.
              (12) The permittee shall operate in such a manner as not to impede or restrict the free passage and movement of large mammals, including caribou, muskoxen, moose, polar bear, and brown bear.
              (13) Feeding of wildlife is prohibited. This includes the leaving of garbage or edibles in a place which would attract wildlife. Garbage shall be kept in covered animal-proof containers while awaiting incineration.
              (14) Hunting, fishing, and trapping by the permittee within the refuge are prohibited during the conduct of exploratory activities. Employing firearms in defense of life and property is allowed.
              (c) Aquatic environment. (1) The permittee shall not significantly alter the banks of streams, rivers, or lakes while conducting exploratory activities. Crossings of stream, river, or lake banks shall utilize a low angle approach or, if appropriate, snow bridges. If snow bridges are utilized for bank protection they shall be free of dirt and debris and shall be removed after use or prior to breakup each year, whichever occurs first.

              (2) No water shall be removed from any subsurface source. Removal of water or snow cover from or compaction of snow cover on streams, rivers or lakes identified by the Regional Director as inhabited by fish shall be prohibited during the winter.

              (3) To protect fish and other aquatic fauna, high explosives shall not be detonated within, beneath, on or in close proximity to fish-bearing waters unless prior drilling indicates that the water body, including its substrate, is solidly frozen. The minimum acceptable offset from fishing-bearing waters for various size charges is:
              
              
                1 pound charge—50 feet
                2 pound charge—75 feet
                5 pound charge—125 feet
                10 pound charge—150 feet
                25 pound charge—250 feet
                100 pound charge—500 feet
              
              
              Use of a charge in excess of 100 pounds shall be approved by the Regional Director and shall be in a manner prescribed or approved by him.
              (4) All operations shall be conducted in a manner that will not impede the passage of fish, disrupt fish spawning, overwintering or nursery areas identified by the Regional Director or block or change the character or course of, or cause significant siltation or pollution of any stream, river, pond, pothole, lake, lagoon, or drainage system.
              (5) Ground vehicles shall not cross active spring areas.
              (d) Cultural resources. (1) Prior to implementing any plan of operation, the permittee shall obtain from the Regional Director copies of the cultural resource reconnaissance reports, maps and other available documents which identify all known cultural resource sites and areas of predicted high probability of containing cultural resources. The Regional Director may reasonably restrict or prohibit exploratory activities in these areas and, in accordance with 36 CFR part 800, thereby mitigate, minimize or avoid any adverse effects thereon.
              (2) Unless otherwise specified by the Regional Director, the following prohibitions shall be in effect:
              (i) No vehicle of any type shall pass over or through a known cultural resource site with standing structures; and
              (ii) No seismic train shall camp on a known cultural resource site.
              (3) If any exploratory activities require entry into areas known to contain historic or archeological resources, high probability areas, or areas previously unsurveyed for cultural resources, prior to the initiation of such activities, the permittee shall, if ordered by the Regional Director, locate, identify and evaluate properties eligible for listing on the National Register of Historic Places, recover for the Department historic and archeological data contained in such properties, and take other measures, as directed by the Regional Director, designed to mitigate, minimize or avoid to the extent practicable any significant adverse effects on them. Such efforts shall be done in a manner prescribed or approved by the Regional Director in accordance with a programmatic memorandum of agreement among the Service, the State Historic Preservation Officer and the Advisory Council on Historic Preservation, and without expense or liability to the Department.
              (e) General. (1) All spills or leakages of any hazardous substances, fires, fatalities, and any other conditions which threaten the refuge's resources, the environment, or human safety, shall be reported by the permittee to the Regional Director immediately or as soon as communication can be established. Other notifications shall be made by the permittee as required by applicable laws.
              (2) All combustible solid waste shall be incinerated or returned to the permittee's base of operations for disposal in accordance with applicable federal, state and local standards. All non-combustible solid waste, including, but not limited to, fuel drums and shot wire, shall be returned to the permittee's base of operations for disposal in accordance with applicable federal, state and local standards.

              (3) No discharge of petroleum, petroleum products, or toxic materials shall be made within the refuge. All hazardous subtances utilized and/or generated in conducting exploratory activities shall be contained, controlled, and cleaned up in accordance with the permittee's approved hazardous substances control and contingency plan. Such measures shall take precedence over all other matters except human safety.
              
              (4) Unless exigencies warrant, in any field operations employing surface geological exploration, the equipment, facilities, and personnel used within the coastal plain shall not exceed that necessary to support a maximum of 6 simultaneously operating surface geological survey crews, and in any field operations employing seismic exploration methods, the equipment, facilities, and personnel used within the coastal plain shall not exceed that necessary to support a maximum of 6 simultaneously operating seismic survey crews.
              (5) No fuel storage facilities shall be placed within the annual floodplain of fish-bearing watercourses or within 100 feet of any other water body, and no vehicle refueling shall occur within such areas except when approved by the Regional Director. All fuel storage sites shall be approved by the Regional Director. Fuel containers shall be properly stored and marked with the permittee's name, type of fuel, and last date of filling. All fuel containers with a storage capacity greater than 55 gallons shall be of double-wall construction. All fuels containers, including those emptied, shall be capped when not in actual use. All fuel containers placed within the annual floodplain of fish-bearing watercourses shall be removed prior to breakup.
              (6) The permittee shall not disturb or damage any geodetic land survey monuments. If any monument is disturbed or damaged, the permittee shall reestablish it in a manner acceptable to the Regional Director.
              (7) The timing and location of the detonation of explosives shall be approved in advance by the Regional Director.
              (8) No permanent structures or facilities will be erected within the coastal plain. The type and location of temporary structures and facilities including, but not limited to, ice airstrips, for use in support of exploratory activities must be approved by the Regional Director.
            
            
              § 37.32
              Special areas.
              (a) Caribou calving and post-calving special areas. The Regional Director shall designate within the coastal plain specific caribou calving and post-calving special areas which shall be closed to all exploratory activities for such periods between May 10 and July 15 of each year as those areas are determined by the Regional Director to be used for caribou calving and post-calving or both so as to ensure that exploratory activities do not significantly adversely affect calving and post-calving caribou. No exploratory activities shall be conducted in such designated areas during such periods.
              (b) Muskoxen calving special areas. Whenever he deems it necessary or appropriate to ensure that exploratory activities do not significantly adversely affect calving muskoxen, the Regional Director shall designate within the following areas specific areas which shall be closed to all exploratory activities for such periods between April 15 and June 5 of each year as those areas are determined by the Regional Director to be used for muskoxen calving. No exploratory activities shall be conducted in such designated areas during such periods.
              (1) One generally encompassing the Tamayariak uplands bordered on the east by the Tamayariak River, on the northwest by the Canning River, on the east by a north-south line intersecting the benchmark “Can”, and on the south by an east-west line also intersecting the benchmark “Can”.
              (2) One generally encompassing the Carter Creek uplands, bordered on the east by the Sadlerochit River, on the north by the mainland coastline, on the west by Carter Creek, and on the south by an east-west line approximately six miles inland from the coastline.
              (3) One generally encompassing the Niguanak hills, bordered on the east by the Angun River, on the north by the mainland coastline, on the west by a line parallel to and two miles west of the Niguanak River, crossing portions of the Okerokovik River, and extending south to the southern boundary of the coastal plain, and on the south by the southern boundary of the coastal plain.
              (c) Brown bear and polar bear denning special areas. Whenever he deems it necessary or appropriate to ensure that exploratory activities do not significantly adversely affect denning bears, the Regional Director shall designate within the coastal plain brown bear and polar bear denning sites within 1/2 mile of which all exploratory activities shall be prohibited for such periods between October 1 of one year and April 30 of the following year as are prescribed by the Regional Director.
              (d) Snow goose staging special areas. Whenever he deems it necessary or appropriate to ensure that exploratory activities do not significantly adversely affect staging snow geese, the Regional Director shall designate within the general area bordered on the east by the Aichilik River, on the north by the mainland coastline, on the west by the Hulahula River, and on the south by the southern boundary of the coastal plain, specific snow goose staging special areas which shall be closed to all exploratory activities during such periods between August 20 and September 10 of each year as those areas are determined by the Regional Director to be used for snow goose staging. No exploratory activities shall be conducted in such designated areas during such periods.
              (e) In addition, the Regional Director may designate specific areas within the coastal plain that are important for other wildlife or that encompass lands the surface estate in which is owned by holders of approved native allotments or the Kaktovik Inupiat Corporation as special areas in which exploratory activities may be prohibited, conditioned or otherwise restricted in such manner and for such period as prescribed by the Regional Director to avoid significant adverse effects from exploratory activities.
              (f) The Regional Director shall notify the permittee of the locations of designated special areas and of the applicable limitations on its exploratory activities as far in advance of the effective dates of such limitations as is possible. The Regional Director may modify or remove such designations and limitations whenever he determines that they are no longer necessary to protect the resources or values of such special areas from significant adverse effects.
              (g) No exploratory activities shall be conducted by any permittee at any time within 1/2 mile of the source of the Sadleochit Spring or within 1/4 mile on either side of Sadlerochit Spring Creek for a distance of 5 miles downstream from its source.
            
            
              § 37.33
              Environmental briefing.
              The permittee shall provide opportunities for the Regional Director to conduct environmental and other pertinent briefings for all of its personnel involved in field operations prior to commencement of field work and periodically thereafter as the Regional Director may determine. The permittee shall require the attendance of its personnel and arrange the time and place for such briefings upon the request of the Regional Director. In addition, the permittee shall provide a copy of this part to each employee involved with its exploratory activities.
            
          
          
            Subpart E—General Administration
            
              § 37.41
              Responsibilities of the Regional Director.
              The Regional Director is authorized to approve and disapprove exploration plans; issue special use permits; inspect and regulate exploratory activities; require compliance with the permittee's approved exploration plan, plan of operation, this part, and other statutes and regulations under which the refuge is administered; and perform all other duties assigned to the Regional Director by this part. The Regional Director may issue written or oral stipulations, demands and orders to carry out his responsibilities, and amend and terminate them as he deems appropriate. Any oral stipulation, demand or order shall be confirmed in writing within 3 working days from its issuance.
            
            
              § 37.42
              Inspection and monitoring.

              The Regional Director may designate field representatives, hereinafter known as Field Monitors, to monitor the exploratory activities in the field. A Field Monitor may exercise such authority of the Regional Director as is provided by delegation, except that a Field Monitor may not revoke a permittee's special use permit, and provided that any order issued by a Field Monitor which suspends all of a permittee's field activities shall, except in emergencies, require the concurrence of the Regional Director. The Regional Director shall have a continuing right of access to any part of the exploratory activities at any time for inspection or monitoring and for any other purpose that is consistent with this part. A permittee, upon request by the Regional Director, shall furnish lodging, food, and reasonable use of its communication and surface and air transportation systems, to the Field Monitors and other representatives of the United States for the purposes of inspecting and monitoring the permittee's exploration activities in the field and for any other purpose consistent with this part. Whenever possible, the Regional Director shall give advance notice of the need for such services and facilities, including the names of persons to be accommodated.
            
            
              § 37.43
              Suspension and modification.
              If at any time while exploratory activities are being carried out under an approved exploration plan and special use permit, the Regional Director, on the basis of information available to him, determines that continuation of further activities under the plan or permit will significantly adversely affect the refuge's wildlife, its habitat, or the environment, or significantly restrict subsistence uses, or that the permittee has failed to comply with its approved exploration plan, plan of operation, special use permit, any reasonable stipulation, demand or order of the Regional Director, or any regulation of this part, the Regional Director may, without any expense or liability to the Department, suspend activities under the plan and/or permit for such time, or make such modifications to the plan and/or permit, or both suspend and so modify, as he determines necessary and appropriate. Such suspensions shall state the reasons therefore and be effective immediately upon receipt of the notice. Suspensions issued orally shall be followed by a written notice confirming the action within 3 days, and all written notices will be sent by messenger or registered mail, return receipt requested. A suspension shall remain in effect until the basis for the suspension has been corrected to the satisfaction of the Regional Director. For good cause, the Regional Director may also grant at the permittee's request, a written waiver of any provision of its special use permit, so long as such waiver will not be likely to result in significant adverse effects on the refuge's resources. Reconsideration of the Regional Director's actions under this section may be obtained by employing the procedures described in § 37.22(c). A request for reconsideration shall not operate to stay the Regional Director's actions unless such stay is granted in writing by the Director.
            
            
              § 37.44
              Revocation and relinquishment.
              For nonuse, for failure to comply with § 37.14, or for any action of the permittee not consistent with this part, the Regional Director may revoke or a permittee may relinquish a special use permit to conduct exploratory activities at any time by sending to the other a written notice of revocation or relinquishment. Such notice shall state the reasons for the revocation or relinquishment and shall be sent by registered mail, return receipt requested, at least 30 days in advance of the date that the revocation or relinquishment will be effective. Revocation or relinquishment of a permit to conduct exploratory activities shall not relieve the permittee of the obligation to comply with all other obligations specified in this part and in its special use permit, approved exploration plan and plan of operation. Reconsideration of the Regional Director's actions under this section may be obtained by employing the procedures described in § 37.22(c). A request for reconsideration shall not operate to stay the Regional Director actions unless such stay is granted in writing by the Director.
            
            
              § 37.45
              Exploration by the U.S. Geological Survey.

              Notwithstanding the requirement found in § 37.21(b) on when exploration plans shall be submitted, the U.S. Geological Survey may at any time apply for a special use permit to conduct exploratory activities by submitting for approval one or more exploration plans in accordance with the requirements of this part and the Act. No plan submitted by the Survey will be approved unless (1) no other person has submitted a plan for the area involved which satisfies the regulations of this part and (2) the information which would be obtained from the Survey is needed to make an adequate report to Congress pursuant to the Act. Sections 37.13, 37.14, 37.22(d)(3), 37.46, 37.47, and 37.54(d) and the provisions of §§ 37.22(d)(2), 37.53(e), and 37.54 on processed, analyzed and interpreted data or information shall not apply to the Survey. If authorized to conduct exploratory activities, the Survey shall comply with this part in all other respects. All contractors and subcontractors used by the Survey to conduct exploratory activities shall be subject to all of the regulations of this part excepting §§ 37.13 and 37.46 and the provisions of §§ 37.22(d)(2), 37.53(e), and 37.54 on processed, analyzed and interpreted data or information.
            
            
              § 37.46
              Cost reimbursement.
              (a) Each applicant for or holder of a special use permit issued under this part shall reimburse the Department for its actual costs incurred, including, but not limited to, its direct costs and indirect costs as established by the indirect cost rate of the charging bureau or office, in publishing, reviewing (which includes, but is not limited to, conducting any public hearings thereon), modifying, and approving or disapproving the applicant's or permittee's exploration plan(s); reviewing evidence of the permittee's compliance with any order given by the Regional Director under § 37.13; preparing and issuing the permittee's special use permit; reviewing and acting on the permittee's plan(s) of operation; inspecting, monitoring, and enforcing the permittee's compliance with its approved exploration plan(s), plan(s) or operation, special use permit and this part; performing the permittee's obligations pursuant to § 37.31(a); and identifying, evaluating and preserving historic, archeological and cultural resources in areas to be explored by the permittee; as further delineated by the Regional Director.
              (b) Each applicant shall submit with each exploration plan submitted a payment, the amount of which shall be an estimate made by the Regional Director of the costs which will be incurred by the Department in publishing, reviewing, modifying and approving or disapproving the applicant's exploration plan.
              (1) If the applicant's plan is disapproved or if the applicant withdraws its application before a decision is reached on its plan, the applicant shall be responsible for such costs incurred by the Department in processing the applicant's application up to the date on which the plan is disapproved or the Regional Director receives written notice of the applicant's withdrawal, and for costs subsequently incurred by the Department in terminating the application review process. If the costs actually incurred exceed the estimate paid at the time of application, reimbursement by the applicant of such additional costs shall be due within 30 days of receiving notice from the Regional Director of the additional amount due. If the actual costs incurred are less than the estimate paid by the applicant, the excess shall be refunded to the applicant.
              (2) If the applicant's plan is approved, the applicant shall pay an estimate made by the Regional Director of the costs which will be incurred by the Department in preparing and issuing to the applicant a special use permit. The first quarterly payment made by the applicant pursuant to paragraph (c) of this section will be adjusted upward or downward, as warranted, to accurately reflect the actual costs incurred by the Department in processing the permit. If an applicant withdraws after its plan is approved, but before its special use permit is issued, the applicant shall be responsible for such costs incurred by the Department in preparing the applicant's permit up to the date on which the Regional Director receives written notice of the applicant's withdrawal and for costs subsequently incurred by the Department in terminating permit preparation and issuance.

              (3) When two or more applications are filed which the Regional Director determines to be in competition with each other, each applicant shall reimburse the Department for such actual costs incurred in processing its exploration plan and special use permit, if issued, except that those costs which are not readily identifiable with one of the applicants, shall be paid by each of the applicants in equal shares.
              (c) Upon issuance of a special use permit, the permittee shall make an initial advance payment covering that current fiscal year quarter and quarterly payments thereafter to cover the actual costs incurred by the Department in administering the permittee's permit for its duration. Such costs shall include, but are not limited to, those direct costs and indirect costs, as established by the indirect costs rate of the charging bureau or office, incurred in reviewing and acting on permittee's plan(s) of operation; reviewing evidence of the permittee's compliance with any order given by the Regional Director under § 37.13; preparing and issuing the permittee's special use permit; inspecting, monitoring, and enforcing the permittee's compliance with its approved exploration plan, plan(s) of operation, special use permit and this part; performing the permittee's obligations pursuant to § 37.31(a); and identifying, evaluating and preserving historic, archeological and cultural resources in areas to be explored by the permittee. Each quarterly payment will be paid at the outset of the quarter and will cover the estimated cost of that quarter as adjusted by the Regional Director by reason of any adjustment warranted by paragraph (b) of this section or by overpayments or underpayments in previous quarters for which adjustment has not already been made. Upon termination of the permittee's special use permit, reimbursement or refundment of any outstanding amounts due the Department or the permittee shall be made within 180 days.
              (d) Estimates required by this section shall be made by the Regional Director on the basis of the best available cost information. However, reimbursement shall not be limited to the Regional Director's estimate if actual costs exceed projected estimates.
              (e) All payments required by this section shall be made payable to the Service. No applicant or permittee shall set off or otherwise deduct any debt due to or any sum claimed to be owed to it by the United States from any payment required by this section. Overpayments shall be credited or refunded to the person making them.
              (f) When through partnership, joint venture or other business arrangement more than one person applies for or participates in a special use permit, each shall be jointly and severally liable for reimbursing the Department's cost under this section.
              (g) Any lodging, food, communication, and transportation provided by a permittee under § 37.42 shall be deemed to be costs paid to the Department in kind for services rendered in inspecting and monitoring the permittee's exploratory activities. At the end of each quarter, the permittee shall furnish the Regional Director with a report, in a format approved or prescribed by him, on the goods and services provided during that quarter, and the names of the individuals to whom they were provided.
              (h) Any dispute between an applicant or permittee and the Regional Director as to costs actually incurred by the Department and charged to the applicant or permittee shall be finally decided for the Secretary by the Director, using the procedures described in § 37.22(c).
            
            
              § 37.47
              Civil penalties.
              (a) This section prescribes the procedures for assessing a civil penalty for the violation of any provision of an approved exploration plan, any term or condition of the special use permit issued under § 37.23, or any prohibition contained in this part. The civil penalty remedy afforded by this section is in addition to all other remedies available to the Secretary.
              (b) Notice of violation. (1) The notice of violation shall be issued by the Solicitor and served personally or by registered mail upon the person named in the notice (hereinafter the respondent) or his authorized representative. The notice shall contain:
              (i) A summary of the facts believed to show a violation by the respondent;
              (ii) A specific reference to the provision, term, condition or prohibition allegedly violated; and

              (iii) The amount of the penalty proposed to be assessed. The notice may also contain an initial proposal for compromise or settlement of the action.
              (2) The notice of violation shall also advise respondent of his right to:
              (i) Respond to the notice within 45 calendar days from the date of its issuance by: (A) Undertaking informal discussions with the Solicitor; (B) Accepting the proposed penalty or the compromise, if any, offered in the notice; or (C) Filing a petition for relief in accordance with paragraph (c) of this section; or
              (ii) Take no action and await the Solicitor's notice of assessment. Such response must be received by the Solicitor on or before the 45th day during normal business hours at the address stated in the notice.
              (3) Any notice of violation may be amended, but any nontechnical amendment will extend the running of the respondent's 45 day period for response from the date of the notice to the date of the amendment.
              (4) Acceptance of the proposed penalty or the compromise, if any, stated in the notice of violation shall be deemed to be a waiver of the notice of assessment required in paragraph (d) of this section and of the respondent's right to an opportunity for a hearing described in paragraph (e) of this section.
              (c) Petition for relief. If the respondent chooses, he may ask that no penalty be assessed or that the amount be reduced and he may admit or contest the legal sufficiency of the Solicitor's charges and allegations of facts, by filing a petition for relief at the address specified in the notice within 45 calendar days from the date thereof. Such petition must be received by the Solicitor on or before the 45th day during normal business hours. The petition shall be in writing and signed by the respondent. If the respondent is a corporation, partnership, association or agency, the petition must be signed by an officer or official authorized to sign such document. It must set forth in full the legal or other reasons for the relief requested.
              (d) Notice of assessment. (1) After 45 calendar days from the date of the notice of violation or any amendment thereof, the Solicitor may proceed to determine whether the respondent committed the violation alleged and to determine the amount of civil penalty to be assessed, taking into consideration the information available and such showing as may have been made by the respondent. The Solicitor shall notify the respondent of his determinations by a written notice of assessment, which shall also set forth the basis for his determinations. The notice of assessment shall be served on the respondent personally or by registered mail.
              (2) The notice of assessment shall also advise the respondent of his right to request a hearing on the matter in accordance with paragraph (e) of this section.
              (e) Request for a hearing. Within 45 calendar days from the date of the issuance of the notice of assessment, the respondent may request a hearing to be conducted on the matter in accordance with 5 U.S.C. 554 through 557 by filing a dated, written request for hearing with the Hearings Division, Office of Hearings and Appeals, Department of the Interior, 801 North Quincy Street, Arlington, Virginia 22203. Such request must be received at this address on or before the 45th day during normal business hours. The respondent shall state the respondent's preference as to the place and date for a hearing. The request must enclose a copy of the notice of violation and the notice of assessment. A copy of the request shall be served upon the Solicitor personally or by mail at the address specified in the notice of assessment.
              (f) Finality of decision. If no request for a hearing is filed in accordance with this section, the assessment stated in the notice of assessment shall be effective and constitute the final administrative decision of the Secretary on the 45th calandar day from the date of the notice of assessment. If the request for hearing is timely filed in accordance with this section, the date of the final administrative decision in the matter shall be as provided in paragraph (g) or (h) of this section. When a civil penalty assessed under this section becomes final, the respondent shall have 20 calendar days from the date of the final administrative decision within which to make full payment of the penalty assessed. Payment will be timely only if received in the Office of the Solicitor during normal business hours on or before the 20th day.
              (g) Hearing. (1) Upon receipt of a request for a hearing, the Hearings Division will assign an administrative law judge who shall have all the powers accorded by law and necessary to preside over the parties and the hearing and to make decisions in accordance with 5 U.S.C. 554 through 557. Notice of such assignment shall be given promptly to the respondent and to the Solicitor at the address stated in the notice of assessment. Upon notice of the assignment of an administrative law judge to the case, the Solicitor shall file all correspondence and petitions exchanged between the Solicitor and the respondent which shall become a part of the hearing record.
              (2) The hearing shall be conducted in accordance with 5 U.S.C. 554 through 557 and with 43 CFR part 4 to the extent that it is not inconsistent with this part. Subject to 43 CFR 1.3, the respondent may appear in person, by representative, or by counsel. The hearing shall be held in a location established by the administrative law judge, giving due regard to the convenience of the parties, their representatives and witnesses. Failure to appear at the time set for hearing shall be deemed a waiver of the right to a hearing and consent to the decision on the record made at the hearing. The judge shall render a written decision on the record, which shall set forth his findings of facts and conclusions of law and the reasons therefore, and an assessment of a civil penalty if he determines that the respondent committed the violation charged.
              (3) Discovery shall be obtained by employing the procedures described 43 CFR 4.1130 through 4.1141. In addition, discovery of facts known and opinions held by experts, otherwise discoverable under 43 CFR 4.1132(a) and acquired and developed in anticipation of administrative adjudication or litigation, may be obtained only as follows:
              (i)(A) A party through interrogatories require any other party to identify each person whom the other party expects to call as an expert witness, to state the subject matter on which the expert is expected to testify, and to state the substance of the facts and opinions to which the expert is expected to testify and a summary of the grounds for each opinion.
              (B) Upon motion, the administrative law judge may order further discovery by other means, subject to such restrictions as to scope and such provisions under paragraph (g)(3)(iii) of this section concerning fees and expenses, as the administrative law judge may deem appropriate.
              (ii) A party may discover facts known or opinions held by an expert, who has been retained or employed by another party in anticipation of administrative adjudication or litigation or preparation therefore and who is not expected to be called as a witness, only upon a showing of exceptional circumstances under which it is impracticable for the party seeking discovery to obtain facts or opinions on the same subject by other means.
              (iii) Unless manifest injustice would result, (A) the administrative law judge shall require the party seeking discovery to pay the expert, or the Department if the expert is an employee of the United States, a reasonable fee for time spent in responding to paragraphs (g)(3)(i)(B) and (g)(3)(ii) of this section; and (B) with respect to discovery under paragraph (g)(3)(i)(B) of this section the administrative law judge may require and with respect to discovery under paragraph (g)(3)(ii) of this section the administrative law judge shall require, the party seeking discovery to pay the other party a fair portion of the fees and expenses reasonably incurred by the latter party in obtaining facts and opinions from the expert.
              (4) Unless the notice of appeal is filed in accordance with paragraph (h) of this section, the administrative law judge's decision shall constitute the final administrative decision of the Secretary in the matter and shall become effective 30 calendar days from the date of the decision.
              (h) Appeal. (1) Either the respondent or the Solicitor may seek an appeal from the decision of an administrative law judge as to the respondent's violation or penalty or both by the filing of a notice of appeal with the Director, Office of Hearings and Appeals, United States Department of the Interior, 801 North Quincy Street, Arlington, Virginia 22203, within 30 calendar days of the date of the administrative law judge's decision. Such notice shall be accompanied by proof of service on the administrative law judge and the opposing party.
              (2) Upon receipt of such a request, the Director, Office of Hearings and Appeals, shall appoint an ad hoc appeals board to determine whether an appeal should be granted, and to hear and decide an appeal. To the extent they are not inconsistent herewith, the provisions of 43 CFR part 4, subpart G shall apply to appeal proceedings under this paragraph. The determination of the board to grant or deny an appeal, as well as its decision on the merits of an appeal, shall be in writing and become effective as the final administrative determination of the Secretary in the matter on the date it is rendered, unless otherwise specified therein.
              (i) Amount of penalty. The amount of any civil penalty assessed under this section shall not exceed $10,000 for each violation. Each day of a continuing violation shall, however, constitute a separate offense. In determining the amount of such penalty, the nature, circumstances, extent, and gravity of the violation committed, and, with respect to the respondent, his history of any prior offenses, his demonstrated good faith in attempting to achieve timely compliance after being cited for the violation, and such other matters as justice may require shall be considered.
              (j) Petition for remission. The Solicitor may modify or remit, with or without conditions, any civil penalty which is subject to imposition or which has been imposed under this paragraph unless the matter is pending in court for judicial review or for recovery of the civil penalty assessed. A petition for remission may be filed by the respondent with the Solicitor at any time from the date of the notice of violation referred to in paragraph (b) of this section until 90 days after the date of final administrative decision assessing a civil penalty. The petition must set forth in full the legal and other reasons for the relief requested. Any petition that is not timely filed will not receive consideration. The Solicitor's decision shall be the final administrative decision for the Secretary on the petition.
              [48 FR 16858, Apr. 19, 1983, as amended at 67 FR 38208, June 3, 2002]
            
          
          
            Subpart F—Reporting and Data Management
            
              § 37.51
              Operational reports.
              (a) Each permittee shall submit reports every 2 weeks on the progress of exploratory activities in a manner and format approved or prescribed by the Regional Director. These shall include, but are not limited to, a daily log of operations, and a report on the discovery of any springs, hydrocarbon seeps, and other unusual phenomena.
              (b) Each permittee shall submit to the Regional Director a semiannual report of exploratory activities conducted within the periods from December through May and June through November. These semiannual reports shall be submitted on August 1 and February 1 or, as otherwise specified by the Regional Director, and shall contain the following:
              (1) A description of the work performed;
              (2) Charts, maps, or plats depicting the areas in which any exploratory activities were conducted, specifically identifying the seismic lines and the locations where geological exploratory activities were conducted, and the locations of campsites, airstrips and other support facilities utilized;
              (3) The dates on which exploration was actually performed.
              (4) A narrative summary of any: (i) Surface occurrences of hydrocarbon or environmental hazards, and (ii) adverse effects of the exploratory activities on the refuge's wildlife, its habitat, the environment, cultural resources, or other uses of the area in which the activities were conducted; and
              (5) Such other information as may be reasonably specified by the Regional Director.
              (c) Each permittee shall also submit such other reports as are specified in this part.
            
            
              
              § 37.52
              Records.
              The permittee shall keep accurate and complete records relating to its exploratory activities and to all data and information, including, but not limited to, raw, processed, reprocessed, analyzed and interpreted data and information, obtained as a result thereof. Until September 2, 1989, the Secretary shall have access to and the right to examine and reproduce any records, papers, or other documents relating to such activities, data and information in order to ascertain the permittee's compliance with this part, ability to perform under any special use permit, and reliability and accuracy of all data, information and reports submitted to the Regional Director.
            
            
              § 37.53
              Submission of data and information.

              (a) The permittee shall submit to the Regional Director free of charge all data and information obtained as a result of carrying out exploratory activities. Such data and information include copies of all raw data and information and all processed, analyzed and interpreted data or information. The permittee shall, unless directed otherwise by the Regional Director, submit such data and information within 30 days after the end of the annual quarter during which they become available to it at every level of data gathering or utilization, i.e., acquisition, processing, reprocessing, analysis, and interpretation.
              (b) Each submission of geophysical data or information shall contain, unless otherwise specified by the Regional Director, the following:
              (1) An accurate and complete record of each geophysical survey conducted under the permittee's permit, including digital navigational data, if obtained, and final location maps of all survey stations; and,
              (2) All seismic data developed under the permit, presented in a format prescribed or approved by the Regional Director and of a quality suitable for processing.
              (c) Processed geophysical information shall be submitted with extraneous signals and interference removed as much as possible, and presented in a format and of a quality suitable for interpretive evaluation, reflecting state-of-the-art processing techniques.
              (d) Processed, analyzed and interpreted data or information required to be submitted by the Act and this section shall include, but not be limited to, seismic record sections, and intepretations thereof; geologic maps, cross sections, and intepretations thereof; maps of gravitational and magnetic fields and interpretations thereof; and chemical or other analyses of rock samples collected on the refuge and interpretations thereof.
              (e) Any permittee or other person submitting processed, analyzed and interpreted data or information to the Regional Director shall clearly identify them by marking the top of each page bearing such data or information with the words ”PROCESSED, ANALYZED AND INTERPRETED DATA OR INFORMATION”. All pages so marked shall be physically separated by the person submitting them from those not so marked, unless doing so will destroy the value or integrity of the data or information presented. In that event or in the event that an item is submitted which is not susceptible to marking by page, the document or item submitted will be accompanied by a summary identifying the location of all processed, analyzed and interpreted data or information which are not segregated or marked by page, and explaning the reasons therefore. All pages not marked with this legend, all other data and information not identified as bearing such data or information, and all other data and information incorrectly identified as bearing such data or information shall be treated as raw data and information and shall be made available to the public upon request in accordance with § 37.54(a). The Department reserves the right to determine whether any page or item is correctly identified as constituting processed, analyzed and interpreted data or information.

              (f) If the permittee proposes to transfer any data or information covered by this section to a third party or the third party proposes to transfer such data or information to another third party, the transferor shall notify the Regional Director at least 10 days in advance and shall require the receiving third party, in writing, to abide by the obligations of the permittee as specified in this section as a condition precedent to the transfer of such data or information.
              (g) Upon request by the Department, a permittee shall identify each person to whom the permittee has provided data and information pursuant to § 37.22(d)(3) and provide a description of the area to which such data and information pertain.
            
            
              § 37.54
              Disclosure.
              (a) The Department shall make raw data and information obtained as a result of carrying out exploratory activities and submitted by the permittee or a third party available to the public upon submittal to the Congress of the report required by subsection (h) of the Act in accordance with subsection (e)(2)(C) of the Act, this section, and the procedural requirements of the Freedom of Information Act, 5 U.S.C. 552, and 43 CFR part 2. The Department shall withhold from the public all processed, analyzed and interpreted data or information obtained as a result of carrying out exploratory activities and submitted by the permittee or a third party, if they have been properly marked and correctly identified in accordance with § 37.53(e), until 10 years after the submission of such data or information to the Regional Director or until 2 years after any lease sale including the area within the refuge from which such data or information were obtained, whichever period is longer, by invoking subsection (e)(2)(C) of the Act and exemption 3 to the Freedom of Information Act, 5 U.S.C. 552(b)(3). Thereafter, the Department shall treat such data or information as raw data and information. The Department shall make all other records, except exploration plans which must be published in accordance with § 37.22(b), submitted by a permittee or a third party relating to the activities covered by the Act and this part available to the public in accordance with the Freedom of Information Act, 5 U.S.C. 552, and 43 CFR part 2.
              (b) The Department reserves the right to disclose any data and information obtained as a result of carrying out exploratory activities and submitted by a permittee or a third party and any other information submitted by a permittee or a third party which may be exempt from public disclosure under the Freedom of Information Act, 5 U.S.C. 552, to an agent or third party in order to carry out the Department's statutory authorities. When practicable, the Department shall notify the permittee who provided the data or information of its intent to disclose the data or information to an agent or third party. Prior to any such disclosure, the recipient shall be required to execute a written commitment not to transfer or to otherwise disclose any data or information to anyone without the express consent of the Department. The recipient shall be liable for any unauthorized use by or disclosure of such data or information to other third parties.
              (c) The Department reserves the right to disclose upon proper request any processed, analyzed and interpreted data and information and any other confidential information to the State of Alaska, to the Congress and any committee or subcommittee of the Congress having jurisdiction over the refuge or this exploration program, and to any part of the Executive and Judicial Branches of the United States for official use. The recipient shall be responsible for maintaining the confidentiality of such data and information in accordance with the Act.
              (d) Commercial use by any person of data or information obtained as a result of carrying out exploratory activities and disclosed pursuant to this section is prohibited. No person shall obtain access from the Department, pursuant to paragraph (a) of this section, to any data or information obtained as a result of carrying out exploratory activities and submitted by the permittee or a third party until such person provides the Department with a statement certifying that person's awareness of the prohibition contained in this paragraph and the disqualification stated in the first sentence of § 37.4(b).
            
            
              
              Pt. 37, App. I
              Appendix I to Part 37—Legal Description of the Coastal Plain, Arctic National Wildlife Refuge, Alaska
              Beginning at the meander corner of section 35 on the First Standard Parallel North on the line of mean high water on the left bank of the Canning River, T. 5 N., R. 23 E., Umiat Meridian;
              Thence easterly, along the First Standard Parallel North, approximately 403/4 miles to the closing corner of T. 4 N., Rs. 30 and 31 E., Umiat Meridian;
              Thence southerly, between Rs. 30 and 31 E., approximately 6 miles to the corner of Tps. 3 and 4 N., Rs. 33 and 34 E., Umiat Meridian;
              Thence easterly, between Tps. 3 and 4 N., approximately 18 miles to the corner of Tps. 3 and 4 N., Rs. 33 and 34 E., Umiat Meridian;
              Thence southerly, between Rs. 33 and 34 E., approximately 6 miles to the corner of Tps. 2 and 3 N., Rs. 33 and 34 E., Umiat Meridian;
              Thence easterly, between Tps. 2 and 3 N., approximately 21 miles to the meander corner of sections 4 and 33, on the line of mean high water on the left bank of the Aichilik River, Tps. 2 and 3 N., R. 37 E., Umiat Meridian;
              Thence northeasterly, along the line of mean high water on the left bank of the Aichilik River, approximately 32 miles to a point at the line of mean high tide of the Beaufort Lagoon, located in section 28, T. 6 N., R. 40 E., Umiat Meridian;
              Thence on an approximate forward bearing of N. 65 degrees E., approximately 7,600 feet to a point on the northerly boundary of the Arctic National Wildlife Refuge located in section 22, T. 6 N., R. 40 E., Umiat Meridian at the line of extreme low tide;
              Thence northwesterly, along the northerly boundary of the Arctic National Wildlife Refuge at the line of extreme low tide on the seaward side of all offshore bars, reefs and islands, approximately 28 miles, to a point in section 33, T. 9 N., R. 36 E., that is due north of the corner of T. 8 N., Rs. 36 and 37 E., Umiat Meridian;
              Thence due South, approximately 3/4 mile to the corner of T. 8 N., Rs. 36 and 37 E., Umiat Meridian;
              Thence southerly between Rs. 36 and 37 E., approximately 3 miles to the corner of sections 13, 18, 19, and 24, T. 8. N., Rs. 36 and 37 E., Umiat Meridian;
              Thence westerly, between sections 13 and 24, approximately 1 mile to the corner of sections 13, 14, 23 and 24, T. 8. N., R. 36 E., Umiat Meridian;
              Thence northerly, between sections 13 and 14, approximately 1 mile to the corner of sections 11, 12, 13 and 14, T. 8. N., R. 36 E., Umiat Meridian;
              Thence westerly, between sections 11 and 14, 10 and 15, 9 and 16, 8 and 17, approximately 4 miles to the corner of sections 7, 8, 17 and 18, T. 8 N., R. 36 E., Umiat Meridian;
              Thence southerly, between sections 17 and 18, 19 and 20, 29 and 30 to the corner of sections 29, 30, 31 and 32, T. 8. N., R. 36 E., Umiat Meridian;
              Thence westerly, between sections 30 and 31, approximately 1 mile to the corner of sections 25, 30, 31 and 36, T. 8. N., Rs. 35 and 36 E., Umiat Meridian;
              Thence southerly, between sections 31 and 36, approximately 1 mile to the corner of Tps. 7 and 8 N., Rs. 35 and 36 E., Umiat Meridian;
              Thence westerly, between Tps. 7 and 8 N., approximately 1 mile to the corner of sections 1, 2, 35 and 36, Tps. 7 and 8 N., R. 35 E., Umiat Meridian;
              Thence Northerly, between sections 35 and 36 and 25 and 26, 23 and 24, approximately 3 miles to the corner of sections 13, 14, 23 and 24, T. 8 N., R. 35 E., Umiat Meridian;
              Thence westerly, between sections 14 and 23, 15 and 22, 16 and 21, 17 and 20, 18 and 19, 13 and 24, 14 and 23, 15 and 22, 16 and 21, 17 and 20, approximately 10 miles to the corner of sections 17, 18, 19 and 20, T. 8 N., R. 34 E., Umiat Meridian;
              Thence northerly, between sections 17 and 18, approximately 1 mile to the corner of sections 7, 8, 17 and 18, T. 8 N., R. 34 E., Umiat Meridian;
              Thence westerly, between sections 7 and 18, approximately 1 mile to the corner of sections 7, 12, 13 and 18, T. 8 N., Rs. 33 and 34 E., Umiat Meridian;
              Thence southerly, between Rs. 33 and 34 E., approximately 1 mile to the corner of sections 13, 18, 19 and 24, T. 8 N., Rs. 33 and 34 E., Umiat Meridian;
              Thence westerly, between sections 13 and 24, 14 and 23, 15 and 22, approximately 3 miles to the corner of sections 15, 16, 21 and 22, T. 8 N., R. 33 E., Umiat Meridian;
              Thence southerly, between sections 21 and 22, approximately 1 mile to the corner of sections 21, 22, 27 and 28, T. 8 N., R. 33 E., Umiat Meridian;
              Thence westerly, between sections 21 and 28, approximately one mile to the corner of sections 20, 21, 28 and 29, T. 8 N., R. 33 E., Umiat Meridian;
              Thence southerly, between sections 28 and 33, 29 and 32, approximately 2 miles to the corner of sections 4, 5, 32 and 33, Tps. 7 and 8 N., R. 33 E., Umiat Meridian;
              Thence westerly, between Tps. 7 and 8 N., approximately 2 miles to the corner of Tps. 7 and 8 N., Rs. 32 and 33 E., Umiat Meridian;
              Thence southerly, between section 1 and 6 approximately 1 mile to the corner of sections 1, 6, 7, and 12, T. 7 N., Rs. 32 and 33 E., Umiat Meridian;

              Thence westerly, between sections 1 and 12, approximately 1 mile to the corner of sections 1, 2, 11 and 12, T. 7 N., R. 32 E., Umiat Meridian;
              
              Thence northerly, between sections 1 and 2, 35 and 36, approximately 2 miles to the corner of sections 25, 26, 35 and 36, T. 8 N., R. 32 E., Umiat Meridian;
              Thence westerly, between sections 26 and 27, 34 and 35, approximately 2 miles to the corner of sections 27, 28, 33 and 34, T. 8 N., R. 32 E., Umiat Meridian;
              Thence southerly, between sections 33 and 34, approximately one mile to the corner of sections 3, 4, 33 and 34, Tps. 7 and 8 N., R. 32 E., Umiat Meridian;
              Thence westerly, between Tps. 7 and 8 N., approximately 3 miles to the corner of Tps. 7 and 8 N., Rs. 31 and 32 E., Umiat Meridian;
              Thence northerly, between ranges 31 and 32 E., approximately 31/2 miles to a point on the northerly boundary of the Arctic National Wildlife Refuge at the line of extreme low tide located between sections 13 and 18, T. 8 N., Rs. 31 and 32 E., Umiat Meridian;
              Thence westerly, along the northerly boundary of the Arctic National Wildlife Refuge approximately 57 miles along the line of extreme low water of the Arctic Ocean, including all offshore bars, reefs, and islands, to the most westerly tip of the most northwesterly island, westerly of Brownlow Point, section 6, T. 9 N., R. 25 E., Umiat Meridian;
              Thence on an approximate forward bearing of S. 561/2 degree W. approximately 31/4 miles to the mean high water line of the extreme west bank of the Canning River in section 15, T. 9 N., R. 24 E., Umiat Meridian;
              Thence southerly, along the mean high water line of the west bank of the Canning River approximately 32 miles to the meander corner on the First Standard Parallel North at a point on the southerly boundary of section 35, T. 5 N., R. 23 E., Umiat Meridian, the point of beginning.
              [48 FR 16858, Apr. 19, 1983; 49 FR 7570, Mar. 1, 1984]
            
          
        
        
          Pt. 38
          PART 38—MIDWAY ATOLL NATIONAL WILDLIFE REFUGE
          
            
              Subpart A—General
              Sec.
              38.1
              Applicability.
              38.2
              Scope.
            
            
              Subpart B—Executive Authority; Authorized Powers; Emergency Authority
              38.3
              Executive authority; duration.
              38.4
              Authorized functions, powers, and duties.
              38.5
              Emergency authority.
            
            
              Subpart C—Prohibitions
              38.6
              General.
              38.7
              Adopted offenses.
              38.8
              Consistency with Federal law.
              38.9
              Breach of the peace.
              38.10
              Trespass.
              38.11
              Prostitution and lewd behavior.
              38.12
              Alcoholic beverages.
              38.13
              Speed limits.
              38.14
              Miscellaneous prohibitions.
              38.15
              Attempt.
              38.16
              Penalties.
            
            
              Subpart D—Civil Administration
              38.17
              General.
            
          
          
            Authority:
            5 U.S.C. 301; 16 U.S.C. 460k et seq., 664, 668dd, 742(f), 3901 et seq.; 48 U.S.C. 644a; sec. 48, Pub. L. 86-624, 74 Stat 424; E.O. 13022, 61 FR 56875, 3 CFR, 1996 Comp., p. 224.
          
          
            Source:
            63 FR 11626, Mar. 10, 1998, unless otherwise noted.
          
          
            Subpart A—General
            
              § 38.1
              Applicability.
              (a) The regulations of this part apply to the Midway Atoll National Wildlife Refuge. For the purpose of this part, the Midway Atoll National Wildlife Refuge includes the Midway Islands, Hawaiian Group, between the parallels of 28 deg. 5′ and 28 deg. 25′ North latitude, and their territorial seas located approximately between the meridians of 177 deg. 10′ and 177 deg. 30′ West longitude, as were placed under the jurisdiction and control of the Interior Department by the provisions of Executive Order No. 13022 of October 31, 1996 (3 CFR, 1996 Comp., p. 224).
              (b) Administration of Midway Atoll National Wildlife Refuge is governed by the regulations of this part and parts 25-32 of title 50, Code of Federal Regulations; the general principles of common law; the provisions of the criminal laws of the United States in their entirety including the provisions of 18 U.S.C. 13 and those provisions that were not specifically applied to unincorporated possessions; the laws applicable under the special maritime jurisdiction contained in 48 U.S.C. 644a; and the provisions of the criminal laws of the State of Hawaii to the extent the criminal laws of the State of Hawaii do not conflict with the criminal laws of the United States.
            
            
              § 38.2
              Scope.

              The provisions of this part are in addition to the regulations of 50 CFR parts 25-32 which also apply to Midway Atoll National Wildlife Refuge.
            
          
          
            Subpart B—Executive Authority; Authorized Powers; Emergency Authority
            
              § 38.3
              Executive authority; duration.
              The executive authority of the Secretary of the Interior over the Midway Islands will be exercised by the Service Regional Director. The executive authority of the Service Regional Director may be redelegated to the Refuge Manager, Midway Atoll National Wildlife Refuge.
            
            
              § 38.4
              Authorized functions, powers, and duties.
              The executive authority of the Regional Director concerning the Midway Islands includes:
              (a) Issuance of citations for violations of this part and 50 CFR parts 25-32;
              (b) Abatement of any public nuisance upon the failure of the person concerned to comply with a removal notice;
              (c) Seizure of evidence;
              (d) Investigation of accidents and offenses;
              (e) Custody and disposal of lost or abandoned property;
              (f) Regulation of aircraft and boat traffic and safety;
              (g) Imposition of quarantines;
              (h) Evacuation of hazardous areas;
              (i) Lawful restraint, detention, confinement, and care of persons prior to their prompt transfer to the custody of the United States District Court for the District of Hawaii;
              (j) Lawful removal of person from the Midway Atoll National Wildlife Refuge for cause;
              (k) Regulation of vehicle traffic and safety;
              (l) Performance of other lawful acts necessary for protecting the health and safety of persons and property on Midway Atoll National Wildlife Refuge; and
              (m) Issuance of lawful notices and orders necessary to the exercise of executive authority under this section.
            
            
              § 38.5
              Emergency authority.
              During the imminence and duration of any emergency, the Regional Director may perform any lawful acts necessary to protect life and property on Midway Atoll National Wildlife Refuge.
            
          
          
            Subpart C—Prohibitions
            
              § 38.6
              General.
              In addition to any act prohibited by this part or 50 CFR part 27, any act committed on the Midway Atoll National Wildlife Refuge that would be a violation of the criminal laws of the United States or of the State of Hawaii as specified in subpart A of this part, as they now appear or as they may be amended or recodified; or any act committed on the Midway Atoll National Wildlife Refuge that would be criminal if committed on board a merchant vessel or other vessel belonging to the United States pursuant to the provisions of 48 U.S.C. 644a, is prohibited and punishable, in accordance with the National Wildlife Refuge System Administration Act, 16 U.S.C. 668dd, the criminal laws of the United States or the State of Hawaii as specified in subpart A of this part, as they now appear or as they may be amended or recodified; or according to the laws applicable on board United States vessels on the high seas pursuant to the provisions of 48 U.S.C. 644a.
            
            
              § 38.7
              Adopted offenses.

              Any person who commits any act or omission on Midway Atoll National Wildlife Refuge which, although not made punishable by an enactment of Congress, would be punishable if committed within the United States under the United States criminal code at the time of such act or omission, including any provisions of the United States criminal code that are not specifically applied to unincorporated possessions of the United States, will be guilty of a like offense and subject to like punishment. Any person who commits any act or omission on Midway Atoll National Wildlife Refuge which, although not made punishable by an enactment of Congress, would be punishable if committed within the State of Hawaii by the laws thereof at the time of such act or omission, will be guilty of a like offense and subject to like punishment to the extent the laws of the State of Hawaii do not conflict with the criminal laws of the United States.
            
            
              § 38.8
              Consistency with Federal law.
              Any provisions of the laws of the State of Hawaii, as they now appear or as they may be amended or recodified, which are adopted by this part will apply only to the extent that they are not in conflict with any applicable Federal law or regulation.
            
            
              § 38.9
              Breach of the peace.
              No person on Midway Atoll National Wildlife Refuge will:
              (a) With intent to cause public inconvenience, annoyance, or alarm, or recklessly creating a risk thereof, engage in fighting, threatening, or other violent or tumultuous behavior; or make unreasonable noise or offensively coarse utterances, gestures, or displays, or address abusive language to any person present; or create a hazardous or physically offensive condition by any act which is not performed under any authorized license or permit;
              (b) Having no legal privilege to do so, knowingly or recklessly obstruct any roadway, alley, runway, private driveway, or public passage, or interfere with or unreasonably delay any emergency vehicle or equipment or authorized vehicle, boat, vessel, or plane, or any peace officer, fireman, or other public official engaged in or attempting to discharge any lawful duty or office, whether alone or with others. “Obstruction” as used in this paragraph means rendering impassable without unreasonable inconvenience or hazard;
              (c) When in a gathering, refuse to obey a reasonable request or order by a peace officer, fireman, or other public official:
              (1) To prevent an obstruction of any public road or passage;
              (2) To maintain public safety by dispersing those gathered in dangerous proximity to a public hazard; or
              (d) With intent to arouse or gratify sexual desire of any other person, expose one's genitals under circumstances in which one's conduct is likely to cause affront or alarm.
            
            
              § 38.10
              Trespass.
              No person on Midway Atoll National Wildlife Refuge will:
              (a) Loiter, prowl, or wander upon or near the assigned living quarters and adjacent property of another without lawful purpose, or, while being upon or near the assigned living quarters and adjacent property of another, peek in any door or window of an inhabited building or structure located thereon without lawful purpose;
              (b) Enter upon any assigned residential quarters or areas immediately adjacent thereto, without permission of the assigned occupant;
              (c) Enter or remain in, without lawful purpose, any office building, warehouse, plant, theater, club, school, or other building after normal operating hours for that building; or
              (d) Enter or remain in any area or building designated and posted as “restricted” unless authorized by proper authority to be there.
            
            
              § 38.11
              Prostitution and lewd behavior.
              No person on Midway Atoll National Wildlife Refuge will:
              (a) Engage in prostitution. “Prostitution” means the giving or receiving of the body for sexual intercourse for hire; or
              (b) Commit any lewd act in a public place which is likely to be observed by others who would be affronted or alarmed.
            
            
              § 38.12
              Alcoholic beverages.
              No person on Midway Atoll National Wildlife Refuge will:
              (a) Sell any alcoholic beverages to any person who, because of age, would be prohibited from purchasing that beverage in a civilian establishment in Hawaii.
              (b) Present or have in possession any fraudulent evidence of age for the purpose of obtaining alcoholic beverages in violation of this section.
              (c) Be substantially intoxicated on any street, road, beach, theater, club, or other public place from the voluntary use of intoxicating liquor, drugs or other substance. As used in this paragraph, “substantially intoxicated” is defined as an actual impairment of mental or physical capacities.
            
            
              
              § 38.13
              Speed limits.
              No person on Midway Atoll National Wildlife Refuge will exceed the speed limit for automobiles, trucks, bicycles, motorcycles, or other vehicles. Unless otherwise posted, the speed limit throughout the Midway Atoll National Wildlife Refuge is 15 miles per hour.
            
            
              § 38.14
              Miscellaneous prohibitions.
              No person on Midway Atoll National Wildlife Refuge will:
              (a) Smoke or ignite any fire in any designated and posted “No Smoking” area, or in the immediate proximity of any aircraft, fueling pit, or hazardous material storage area;
              (b) Knowingly report or cause to be reported to any public official, or willfully activate or cause to be activated, any alarm, that an emergency exists, knowing that such report or alarm is false. “Emergency.” as used in subpart B of this part, includes any condition which results, or could result, in the response of a public official in an emergency vehicle, or any condition which jeopardizes, or could jeopardize, public lives or safety, or results or could result in the evacuation of an area, building, structure, vehicle, aircraft, or boat or other vessel, or any other place by its occupants; or
              (c) Intentionally report to any public official authorized to issue a warrant of arrest or make an arrest, that a crime has been committed, or make any oral or written statement to any of the above officials concerning a crime or alleged crime or other matter, knowing such report or statement to be false.
            
            
              § 38.15
              Attempt.
              No person on Midway Atoll National Wildlife Refuge will attempt to commit any offense prohibited by this part.
            
            
              § 38.16
              Penalties.
              Any person who violates any provision of this part will be fined or imprisoned in accordance with 16 U.S.C. 668dd(e) and Title 18, U.S. Code.
            
          
          
            Subpart D—Civil Administration
            
              § 38.17
              General.
              Civil administration of Midway Atoll National Wildlife Refuge shall be governed by the provisions of this part, 50 CFR parts 25-32, and the general principles of common law.
            
          
        
      
      
        SUBCHAPTER D [RESERVED]
      
      
        
        SUBCHAPTER E—MANAGEMENT OF FISHERIES CONSERVATION AREAS
        
          Pt. 70
          PART 70—NATIONAL FISH HATCHERIES
          
            Sec.
            70.1
            Purpose.
            70.2
            Administrative provisions.
            70.3
            State cooperation in national fish hatchery area management.
            70.4
            Prohibited acts.
            70.5
            Enforcement, penalty, and procedural requirements for violations of parts 25, 26, and 27.
            70.6
            Public entry and use.
            70.7
            Land-use management.
            70.8
            Range and feral animal management.
            70.9
            Wildlife species management.
          
          
            Authority:
            Sec. 4, 48 Stat. 402, as amended, sec. 4, 76 Stat. 654; 5 U.S.C. 301, 16 U.S.C. 664; 460k; sec. 2, 80 Stat. 926; 16 U.S.C. 668dd.
          
          
            Source:
            45 FR 28723, Apr. 30, 1980, unless otherwise noted.
          
          
            § 70.1
            Purpose.
            All national fish hatchery areas are maintained for the fundamental purpose of the propagation and distribution of fish and other aquatic animal life and managed for the protection of all species of wildlife.
          
          
            § 70.2
            Administrative provisions.
            The provisions and regulations set forth in part 25 of this chapter are equally applicable to national fish hatchery areas.
          
          
            § 70.3
            State cooperation in national fish hatchery area management.
            State cooperation may be enlisted in management programs including public hunting, fishing, and recreation. The details of these programs shall be mutually agreed upon by the Secretary and the head of the appropriate State agency in cooperative agreements executed for that purpose. Persons entering upon a national fish hatchery area shall comply with all regulations issued by the State agency under the terms of the cooperative agreement.
          
          
            § 70.4
            Prohibited acts.
            (a) The prohibited acts enumerated in part 27 of this chapter are equally applicable to national fish hatchery areas.
            (b) Fishing, taking, seining, or attempting to fish, take, seine, any fish, amphibian, or other aquatic animal on any national fish hatchery area is prohibited except as may be authorized under the provisions of part 71 of this chapter.
            (c) Hunting, killing, capturing, taking, or attempting to hunt, kill, capture, or take any animal on any national fish hatchery area is prohibited except as may be authorized in the provisions of part 71 of this chapter.
            (d) Disturbing spawning fish or fish preparing to spawn in ponds, raceways, streams, lakes, traps, and below traps, ladders, fish screens, fishways and racks is prohibited.
          
          
            § 70.5
            Enforcement, penalty, and procedural requirements for violations of parts 25, 26, and 27.
            The enforcement, penalty, and procedural requirement provisions set forth in part 28 of this chapter are equally applicable to national fish hatchery areas.
          
          
            § 70.6
            Public entry and use.
            The public entry and use provisions set forth in part 26 of this chapter are equally applicable to national fish hatchery areas.
            
              Editorial Note:
              For Federal Register citations to special regulations issued under § 70.6, see the List of CFR Sections Affected, which appears in the Finding Aids section of the printed volume and at www.govinfo.gov.
              
            
          
          
            § 70.7
            Land-use management.
            The land-use management provisions set forth in part 29 of this chapter are equally applicable to national fish hatchery areas.
          
          
            § 70.8
            Range and feral animal management.
            The range and feral animal management provisions set forth in part 30 of this chapter are equally applicable to national fish hatchery areas.
          
          
            
            § 70.9
            Wildlife species management.
            The wildlife species management provisions set forth in part 31 of this chapter are equally applicable to national fish hatchery areas, except § 31.15 relating to hunting and fishing, which are treated separately in this part.
          
        
        
          Pt.71
          PART 71—HUNTING AND SPORT FISHING ON NATIONAL FISH HATCHERIES
          
            
              Subpart A—General Provisions
              Sec.
              71.1
              Opening of national fish hatcheries to hunting and sport fishing.
              71.2
              What are the requirements for hunting on areas of the National Fish Hatchery System?
              71.3
              Information collection requirements.
            
            
              Subpart B—Hatchery-Specific Regulations for Hunting and Sport Fishing
              71.11
              National fish hatcheries open for hunting.
              71.12
              National fish hatcheries open for sport fishing.
            
          
          
            Authority:
            Sec. 4, Pub. L. 73-121, 48 Stat. 402, as amended; sec. 4, Pub. L. 87-714, 76 Stat. 654; 5 U.S.C. 301; 16 U.S.C. 460k, 664, 668dd, 1534.
          
          
            Source:
            84 FR 47790, Sept. 10, 2019, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 71.1
              Opening of national fish hatcheries to hunting and sport fishing.
              National fish hatchery areas may be opened to hunting or sport fishing when such activity is not detrimental to the propagation and distribution of fish or other aquatic wildlife.
            
            
              § 71.2
              What are the requirements for hunting on areas of the National Fish Hatchery System?
              The following provisions apply to public hunting and sport fishing on a national fish hatchery area:
              (a) Each person must secure and possess the required State license.
              (b) Each person age 16 and older must obtain and possess a Federal Migratory Bird Hunting and Conservation Stamp (Federal Duck Stamp) while hunting migratory waterfowl.
              (c) Each person must comply with the applicable provisions of Federal laws and regulations including this subchapter and the current Federal migratory bird regulations at 50 CFR parts 20 and 21.
              (d) Each person must comply with the applicable provisions of the laws and regulations of the State in which a hatchery is located unless further restricted by Federal law or regulation.
              (e) Each person must comply with the terms and conditions authorizing access and use of the national fish hatchery area.
              (f) The regulations contained in this part are prescribed for hunting and sport fishing of all National Fish Hatcheries and supplement the general National Wildlife Refuge System regulations found in 50 CFR chapter I, subchapter C. The general National Wildlife Refuge System regulations are automatically applicable in their entirety to the National Fish Hatcheries except as supplemented by the regulations in this part. If the regulations in this part conflict with the general National Wildlife Refuge System regulations, comply with these regulations.
              (g) Each person must comply with the provisions of any special notices governing hunting on the national fish hatchery area. Such special notices will be posted throughout the area and will be available at the headquarters of the fish hatchery to which they relate.
              (1) Special notices are issued only after the announcement of applicable annual State and Federal hunting regulations.
              (2) Special notices may contain the following items:
              (i) Wildlife species which may be hunted, or species of fish which may be taken;
              (ii) Seasons;
              (iii) Bag/creel limits;
              (iv) Methods of hunting or fishing;
              (v) Description of areas open to hunting or fishing; or
              (vi) Other provisions as required.
              (3) Special notices will not liberalize existing State law or regulations.
              (4) Special notices may be amended as needed to meet management responsibilities for the area.
            
            
              
              § 71.3
              Information collection requirements.

              The information collection requirements contained in this part have been approved by the Office of Management and Budget (OMB) under 44 U.S.C. 3501 et seq. and assigned clearance number 1018-0140. The information is being collected to provide the refuge managers the information needed to decide whether or not to allow the requested use. A response is required in order to obtain a benefit. The Service may not conduct or sponsor, and you are not required to respond to, a collection of information unless it displays a currently valid OMB control number. Direct comments regarding the burden estimate or any other aspect of these information collection requirements to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
            
          
          
            Subpart B—Hatchery-Specific Regulations for Hunting and Fishing
            
              § 71.11
              National fish hatcheries open for hunting.
              The following hatcheries are open for hunting as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional hatchery-specific regulations.
              (a) Iron River National Fish Hatchery—(1) Migratory game bird hunting. We allow duck, goose, coot, rail, snipe, woodcock, dove, and crow hunting on designated areas of the hatchery.
              (2) Upland game hunting. We allow pheasant, bobwhite quail, ruffed and sharp-tailed grouse, Hungarian partridge, rabbit/hare, squirrel, coyote, fox, bobcat, raccoon, opossum, skunk, weasel, and woodchuck hunting on designated areas of the hatchery.
              (3) Big game hunting. We allow white-tailed deer, turkey, and bear hunting on designated areas of the hatchery subject to the following conditions:
              (i) You must label tree stands and ground blinds with the owner's State hunting license number. The label must be readable from the ground.
              (ii) You may place tree stands and ground blinds on the hatchery only from September 1 to December 31 annually.
              (b) Jordan River National Fish Hatchery—(1) Migratory game bird hunting. We allow the hunting of woodcock, dove, duck, goose, rail, snipe, coot, and crow on designated areas of the hatchery subject to the following conditions:
              (i) We allow entry into the hatchery 1 hour before legal sunrise and require hunters to leave the hatchery no later than 1 hour after legal sunset.
              (ii) We prohibit shooting on or over any hatchery road within 50 feet (15 meters) from the centerline.
              (iii) We allow the use of dogs while hunting, provided the dog is under the immediate control of the hunter at all times.
              (2) Upland game hunting. We allow hunting of rabbit/hare, squirrel, coyote, fox, bobcat, raccoon, opossum, skunk, weasel, and woodchuck on designated areas of the hatchery subject to the following condition: The conditions set forth at paragraphs (b)(1)(i) through (iii) of this section apply.
              (3) Big game hunting. We allow hunting of bear, white-tailed deer, and turkey on designated areas of the hatchery and subject to the following conditions:
              (i) The conditions set forth at paragraphs (b)(1)(i) through (iii) of this section apply.
              (ii) We allow the use of portable stands and blinds for hunting, and hunters must remove them at the end of each day.
              (iii) You must label tree stands with the owner's Department of Natural Resources sportcard number. The label, printed in legible English that can be easily read from the ground, must be affixed to the stand.
              (c) Leadville National Fish Hatchery—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the hatchery.
              (2) Upland game hunting. We allow upland game hunting on designated areas of the hatchery.
              (3) Big game hunting. We allow big game hunting on designated areas of the hatchery subject to the following conditions:

              (i) You must label tree stands and ground blinds with the owner's State hunting license number. The label must be readable from the ground.
              (ii) You may place tree stands and ground blinds on the refuge only from September 1 to December 31 annually.
              (4) Sport fishing. See § 71.12(k) for hatchery-specific fishing regulations for this hatchery.
              (d) Leavenworth National Fish Hatchery—(1) Migratory game bird hunting. We allow migratory game bird hunting on designated areas of the hatchery subject to the following condition: We allow the use of dogs for hunting in accordance with State of Washington hunting regulations.
              (2) Upland game hunting. We allow upland game hunting on designated areas of the hatchery subject to the following condition: We allow the use of dogs for hunting in accordance with State of Washington hunting regulations.
              (3) Big game hunting. We allow big game hunting on designated areas of the hatchery subject to the following condition: We allow the use of dogs for hunting in accordance with State of Washington hunting regulations.
              (4) Sport fishing. See § 71.12(l) for hatchery-specific fishing regulations for this hatchery.
              (e) Little White Salmon National Fish Hatchery—(1) Migratory bird hunting. We allow hunting of crow on designated areas of the hatchery subject to the following conditions:
              (i) We only allow portable blinds and temporary blinds constructed of nonliving natural materials. Hunters must remove all equipment at the end of each day's hunt.
              (ii) We allow the use of dogs when hunting.
              (2) Upland game hunting. We allow hunting of bobcat, grouse, partridge, and porcupine on designated areas of the hatchery subject to the following condition: The conditions set forth at paragraphs (e)(1)(i) and (ii) of this section apply.
              (3) Big game hunting. We allow hunting of bear, elk, black-tailed deer, mule deer, and wild turkey on designated areas of the hatchery subject to the following condition: The conditions set forth at paragraphs (e)(1)(i) and (ii) of this section apply.
              (4) Sport fishing. See § 71.12(m) for hatchery-specific fishing regulations for this hatchery.
              (f) Southwest Native Aquatic Resources and Recovery Center—(1) Migratory game bird hunting. We allow the hunting of sandhill crane, light and dark goose, duck, merganser, coot, mourning and white-winged dove, and band-tailed pigeon on designated areas of the center.
              (2) Upland game hunting. We allow the hunting of Eurasian collared-dove; dusky (blue) grouse; pheasant; scaled quail; and Abert's, red, gray, and fox squirrel on designated areas of the center.
              (3) [Reserved]
              (g) Spring Creek National Fish Hatchery—(1) Migratory bird hunting. We allow hunting of crow on designated areas of the hatchery subject to the following conditions:
              (i) We only allow portable blinds and temporary blinds constructed of nonliving natural materials. Hunters must remove all equipment at the end of each day's hunt.
              (ii) We allow the use of dogs when hunting.
              (2) Upland game hunting. We allow hunting of bobcat, grouse, partridge, and porcupine on designated areas of the hatchery subject to the following condition: The conditions set forth at paragraphs (g)(1)(i) and (ii) of this section apply.
              (3) Big game hunting. We allow hunting of bear, elk, black-tailed deer, mule deer, and wild turkey on designated areas of the hatchery subject to the following condition: The conditions set forth at paragraphs (g)(1)(i) and (ii) of this section apply.
              (4) Sport fishing. See § 71.12(o) for hatchery-specific fishing regulations for this hatchery.
              [85 FR 54145, Aug. 31, 2020]
            
            
              § 71.12
              National fish hatcheries open for sport fishing.
              The following hatcheries are open for sport fishing as governed by applicable Federal and State regulations, and are listed in alphabetical order with additional hatchery-specific regulations.
              (a) Abernathy Fish Technology Center. We allow sport fishing on designated areas of the center.
              
              (b) Berkshire National Fish Hatchery. We allow sport fishing on designated areas of the hatchery subject to the following conditions:
              (1) Anglers must abide by posted signage.
              (2) Anglers must remain at least 50 feet away from raceways and fish culture areas to maintain biosecurity of stocked fish populations.
              (3) On the Konkapot River, we prohibit angling equipment, including, but not limited to, live bait, boots, and rods, near the areas described in paragraph (b)(2).
              (4) We limit access to Outreach Pond to youth (ages 13 and younger), supervised by an adult at all times.
              (5) We allow fishing on Outreach Pond during open hatchery hours only.
              (6) We prohibit the use of baitfish, shiners, and minnows in the Outreach Pond.
              (7) We prohibit all fishing methods of take besides rods on Outreach Pond.
              (8) We allow a daily creel limit of three (3) fish per individual at Outreach Pond. There is no creel limit during fishing derbies.
              (9) We prohibit fishing during the winter in Outreach Pond.
              (10) We prohibit the use of all lead, including tackle containing lead, when fishing in Outreach Pond.
              (c) Craig Brook National Fish Hatchery. We allow sport fishing on designated areas of the hatchery subject to the following condition: We only allow fishing from legal sunrise to legal sunset.
              (d) Dwight D. Eisenhower National Fish Hatchery. We allow sport fishing on designated areas of the hatchery subject to the following conditions:
              (1) Anglers must abide by posted signage.
              (2) Anglers must remain at least 50 feet away from the water intake from Furnace Brook, raceways, and fish culture areas for safety and to maintain biosecurity of stocked fish populations.
              (3) We prohibit angling equipment, including, but not limited to, live bait, boots, and rods, near the areas described in paragraph (d)(2).
              (e) Edenton National Fish Hatchery. We allow sport fishing on designated areas of the hatchery subject to the following conditions:
              (1) We allow fishing during open hatchery hours only.
              (2) We prohibit the cleaning of fish on the hatchery.
              (f) Entiat National Fish Hatchery. We allow sport fishing on designated areas of the hatchery.
              (g) Harrison Lake National Fish Hatchery. We allow sport fishing on designated areas of the hatchery subject to the following conditions:
              (1) We only allow fishing from 1/2 hour before legal sunrise until 1/2 hour after legal sunset.
              (2) We prohibit the use of nets for the capture of fish in Herring Creek.
              (3) We prohibit the use of gasoline motors greater than 5 horsepower on watercraft.
              (h) Hotchkiss National Fish Hatchery. We allow sport fishing on designated areas of the hatchery subject to the following condition: We prohibit the cleaning of fish on the hatchery.
              (i) Inks Dam National Fish Hatchery. We allow sport fishing on designated areas of the hatchery.
              (j) Lamar National Fish Hatchery. We allow sport fishing on designated areas of the hatchery subject to the following condition: We only allow sport fishing from legal sunrise to legal sunset.
              (k) Leadville National Fish Hatchery. We allow sport fishing on designated areas of the hatchery subject to the following condition: We prohibit the cleaning of fish on the hatchery. See § 71.11 for hatchery-specific hunting regulations for this hatchery.
              (l) Leavenworth National Fish Hatchery. We allow sport fishing on designated areas of the hatchery.
              (m) Little White Salmon National Fish Hatchery. We allow sport fishing on designated areas of the hatchery subject to the following condition: We allow fishing after legal sunset, but the hatchery access road is closed from 11 p.m. to 4 a.m.
              (n) Orangeburg National Fish Hatchery. We allow sport fishing on designated areas of the hatchery subject to the following conditions:
              (1) We prohibit fishing after legal sunset.

              (2) We prohibit the cleaning of fish on the hatchery.
              
              (3) We prohibit motorized boats on the hatchery while fishing.
              (o) Spring Creek National Fish Hatchery. We allow sport fishing on designated areas of the hatchery subject to the following condition: We only allow fishing from legal sunrise to legal sunset.
              (p) Tishomingo National Fish Hatchery. We allow sport fishing on designated areas of the hatchery.
              (q) Valley City National Fish Hatchery. We allow sport fishing on designated areas of the hatchery subject to the following condition: We prohibit the cleaning of fish on the hatchery.
              (r) Willard National Fish Hatchery. We allow sport fishing on designated areas of the hatchery.
              [84 FR 47790, Sept. 10, 2019, as amended at 85 FR 54146, Aug. 31, 2020]
            
          
        
      
      
        
        SUBCHAPTER F—FINANCIAL ASSISTANCE—WILDLIFE AND SPORT FISH RESTORATION PROGRAM
        
          Pt. 80
          PART 80—ADMINISTRATIVE REQUIREMENTS, PITTMAN-ROBERTSON WILDLIFE RESTORATION AND DINGELL-JOHNSON SPORT FISH RESTORATION ACTS
          
            
              Subpart A—General
              Sec.
              80.1
              What does this part do?
              80.2
              What terms do I need to know?
            
            
              Subpart B—State Fish and Wildlife Agency Eligibility
              80.10
              Who is eligible to receive the benefits of the Acts?
              80.11
              How does a State become ineligible to receive the benefits of the Acts?
              80.12
              Does an agency have to confirm that it wants to receive an annual apportionment of funds?
            
            
              Subpart C—License Revenue
              80.20
              What does revenue from hunting and fishing licenses include?
              80.21
              What if a State diverts license revenue from the control of its fish and wildlife agency?
              80.22
              What must a State do to resolve a declaration of diversion?
              80.23
              Does a declaration of diversion affect a previous Federal obligation of funds?
            
            
              Subpart D—License Holder Certification
              80.30
              Why must an agency certify the number of paid license holders?
              80.31
              How does an agency certify the number of paid license holders?
              80.32
              What is the certification period?
              80.33
              How does an agency decide who to count as paid license holders in the annual certification?
              80.34
              Must a State fish and wildlife agency receive a minimum amount of revenue for each license holder certified?
              80.35
              What additional requirements apply to certifying multiyear licenses?
              80.36
              May an agency count license holders in the annual certification if the agency receives funds from the State or another entity to cover their license fees?
              80.37
              May the State fish and wildlife agency certify a license sold at a discount when combined with another license or privilege?
              80.38
              May an entity other than the State fish and wildlife agency offer a discount on a license, or offer a free license, under any circumstances?
              80.39
              What must an agency do if it becomes aware of errors in its certified license data?
              80.40
              May the Service recalculate an apportionment if an agency submits revised data?
              80.41
              May the Director correct a Service error in apportioning funds?
            
            
              Subpart E—Eligible Activities
              80.50
              What activities are eligible for funding under the Pittman-Robertson Wildlife Restoration Act?
              80.51
              What activities are eligible for funding under the Dingell-Johnson Sport Fish Restoration Act?
              80.52
              May an activity be eligible for funding if it is not explicitly eligible in this part?
              80.53
              Are costs of State central services eligible for funding?
              80.54
              What activities are ineligible for funding?
              80.55
              May an agency receive a grant to carry out part of a larger project?
              80.56
              How does a proposed project qualify as substantial in character and design?
            
            
              Subpart F—Allocation of Funds by an Agency
              80.60
              What is the relationship between the Basic Hunter Education and Safety subprogram and the Enhanced Hunter Education and Safety program?
              80.61
              What requirements apply to funds for the Recreational Boating Access subprogram?
              80.62
              What limitations apply to spending on the Aquatic Resource Education and the Outreach and Communications subprograms?
              80.63
              Does an agency have to allocate costs in multipurpose projects and facilities?
              80.64
              How does an agency allocate costs in multipurpose projects and facilities?
              80.65
              Does an agency have to allocate funds between marine and freshwater fisheries projects?
              80.66
              What requirements apply to allocation of funds between marine and freshwater fisheries projects?
              80.67
              May an agency finance an activity from more than one annual apportionment?
              80.68
              What requirements apply to financing an activity from more than one annual apportionment?
            
            
              
              Subpart G—Application for a Grant
              80.80
              How does an agency apply for a grant?
              80.81
              What must an agency submit when applying for a comprehensive-management-system grant?
              80.82
              What must an agency submit when applying for a project-by-project grant?
              80.83
              What is the Federal share of allowable costs?
              80.84
              How does the Service establish the non-Federal share of allowable costs?
              80.85
              What requirements apply to match?
            
            
              Subpart H—General Grant Administration
              80.90
              What are the grantee's responsibilities?
              80.91
              What is a Federal obligation of funds and how does it occur?
              80.92
              How long are funds available for a Federal obligation?
              80.93
              When may an agency incur costs under a grant?
              80.94
              May an agency incur costs before the beginning of the grant period?
              80.95
              How does an agency receive Federal grant funds?
              80.96
              May an agency use Federal funds without using match?
              80.97
              May an agency barter goods or services to carry out a grant-funded project?
              80.98
              How must an agency report barter transactions?
              80.99
              Are symbols available to identify projects?
              80.100
              Does an agency have to display one of the symbols in this part on a completed project?
            
            
              Subpart I—Program Income
              80.120
              What is program income?
              80.121
              May an agency earn program income?
              80.122
              May an agency deduct the costs of generating program income from gross income?
              80.123
              How may an agency use program income?
              80.124
              How may an agency use unexpended program income?
              80.125
              How must an agency treat income that it earns after the grant period?
              80.126
              How must an agency treat income earned by a subgrantee after the grant period?
            
            
              Subpart J—Real Property
              80.130
              Does an agency have to hold title to real property acquired under a grant?
              80.131
              Does an agency have to hold an easement acquired under a grant?
              80.132
              Does an agency have to control the land or water where it completes capital improvements?
              80.133
              Does an agency have to maintain acquired or completed capital improvements?
              80.134
              How must an agency use real property?
              80.135
              What if an agency allows a use of real property that interferes with its authorized purpose?
              80.136
              Is it a diversion if an agency does not use grant-acquired real property for its authorized purpose?
              80.137
              What if real property is no longer useful or needed for its original purpose?
            
            
              Subpart K—Revisions and Appeals
              80.150
              How does an agency ask for revision of a grant?
              80.151
              May an agency appeal a decision?
            
            
              Subpart L—Information Collection
              80.160
              What are the information collection requirements of this part?
            
          
          
            Authority:
            16 U.S.C. 669-669k and 777-777n, except 777e-1 and g-1.
          
          
            Source:
            76 FR 46156, Aug. 1, 2011, unless otherwise noted.
          
          
            Subpart A—General
            
              § 80.1
              What does this part do?
              This part of the Code of Federal Regulations tells States how they may:
              (a) Use revenues derived from State hunting and fishing licenses in compliance with the Acts.
              (b) Receive annual apportionments from the Federal Aid to Wildlife Restoration Fund (16 U.S.C. 669(b)), if authorized, and the Sport Fish Restoration and Boating Trust Fund (26 U.S.C 9504).
              (c) Receive financial assistance from the Wildlife Restoration program, the Basic Hunter Education and Safety subprogram, and the Enhanced Hunter Education and Safety grant program, if authorized.
              (d) Receive financial assistance from the Sport Fish Restoration program, the Recreational Boating Access subprogram, the Aquatic Resources Education subprogram, and the Outreach and Communications subprogram.
              (e) Comply with the requirements of the Acts.
            
            
              § 80.2
              What terms do I need to know?

              The terms in this section pertain only to the regulations in this part.
              
              
                Acts means the Pittman-Robertson Wildlife Restoration Act of September 2, 1937, as amended (16 U.S.C. 669-669k), and the Dingell-Johnson Sport Fish Restoration Act of August 9, 1950, as amended (16 U.S.C. 777-777n, except 777e-1 and g-1).
              
                Agency means a State fish and wildlife agency.
              
                Angler means a person who fishes for sport fish for recreational purposes as permitted by State law.
              
                Asset means all tangible and intangible real and personal property of monetary value. This includes Capital assets as defined at 2 CFR 200.12, Equipment as defined at 2 CFR 200.33, and real property of any value.
              
                Capital improvement or capital expenditure for improvement means:
              (1) A structure that costs at least $25,000 to build, acquire, or install; or the alteration or repair of a structure or the replacement of a structural component, if it increases the structure's useful life by at least 10 years or its market value by at least $25,000.
              (2) An agency may use its own definition of capital improvement if its definition includes all capital improvements as defined here.
              
                Comprehensive management system is a State fish and wildlife agency's method of operations that links programs, financial systems, human resources, goals, products, and services. It assesses the current, projected, and desired status of fish and wildlife; it develops a strategic plan and carries it out through an operational planning process; and it evaluates results. The planning period is at least 5 years using a minimum 15-year projection of the desires and needs of the State's citizens. A comprehensive-management-system grant funds all or part of a State's comprehensive management system.
              
                Construction means the act of building or significantly renovating, altering, or repairing a structure. Acquiring, clearing, and reshaping land and demolishing structures are types or phases of construction. Examples of structures are buildings, roads, parking lots, utility lines, fences, piers, wells, pump stations, ditches, dams, dikes, water-control structures, fish-hatchery raceways, and shooting ranges.
              
                Director means:
              (1) The person whom the Secretary:
              (i) Appointed as the chief executive official of the U.S. Fish and Wildlife Service, and
              (ii) Delegated authority to administer the Acts nationally; or
              (2) A deputy or another person authorized temporarily to administer the Acts nationally.
              
                Diversion means any use of revenue from hunting and fishing licenses for a purpose other than administration of the State fish and wildlife agency.
              
                Fee interest means the right to possession, use, and enjoyment of a parcel of land or water for an indefinite period. A fee interest, as used in this part, may be the:
              (1) Fee simple, which includes all possible interests or rights that a person can hold in a parcel of land or water; or
              (2) Fee with exceptions to title, which excludes one or more real property interests that would otherwise be part of the fee simple.
              
                Grant means an award of money, the principal purpose of which is to transfer funds or property from a Federal agency to a grantee to support or stimulate an authorized public purpose under the Acts. This part uses the term grant for both a grant and a cooperative agreement for convenience of reference. This use does not affect the legal distinction between the two instruments. The meaning of grant in the terms grant funds,
                grant-funded,
                under a grant, and under the grant includes the matching cash and any matching in-kind contributions in addition to the Federal award of money.
              
                Grantee means the State fish and wildlife agency that applies for the grant and carries out grant-funded activities in programs authorized by the Acts. The State fish and wildlife agency acts on behalf of the State government, which is the legal entity and is accountable for the use of Federal funds, matching funds, and matching in-kind contributions.
              
                Lease means an agreement in which the owner of a fee interest transfers to a lessee the right of exclusive possession and use of an area of land or water for a fixed period, which may be renewable. The lessor cannot readily revoke the lease at his or her discretion. The lessee pays rent periodically or as a single payment. The lessor must be able to regain possession of the lessee's interest (leasehold interest) at the end of the lease term. An agreement that does not correspond to this definition is not a lease even if it is labeled as one.
              
                Match or cost share means the non-Federal portion of project costs or value of any non-Federal in-kind contributions of a grant-funded project, unless a Federal statute authorizes match using Federal funds. Match must meet the requirements at 2 CFR 200.306(b)(1)-(7).
              
                Obligation has two meanings depending on the context:
              (1) When a grantee of Federal financial assistance commits funds by incurring costs for purposes of the grant, the definition at 2 CFR 200.71 applies.
              (2) When the Service sets aside funds for disbursement immediately or at a later date in the formula-based programs under the Acts, the definition at 50 CFR 80.91 applies.
              
                Personal property means anything tangible or intangible that is not real property.
              (1) Tangible personal property includes:
              (i) Objects, such as equipment and supplies, that are moveable without substantive damage to the land or any structure to which they may be attached;
              (ii) Soil, rock, gravel, minerals, gas, oil, or water after excavation or extraction from the surface or subsurface;
              (iii) Commodities derived from trees or other vegetation after harvest or separation from the land; and
              (iv) Annual crops before or after harvest.
              (2) Intangible personal property includes:
              (i) Intellectual property, such as patents or copyrights;
              (ii) Securities, such as bonds and interest-bearing accounts; and
              (iii) Licenses, which are personal privileges to use an area of land or water with at least one of the following attributes:
              (A) Are revocable at the landowner's discretion;
              (B) Terminate when the landowner dies or the area of land or water passes to another owner; or
              (C) Do not transfer a right of exclusive use and possession of an area of land or water.
              
                Project means one or more related undertakings in a project-by-project grant that are necessary to fulfill a need or needs, as defined by a State fish and wildlife agency, consistent with the purposes of the appropriate Act. For convenience of reference in this part, the meaning of project includes an agency's fish and wildlife program under a comprehensive management system grant.
              
                Project-by-project grant means an award of money based on a detailed statement of a project or projects and other supporting documentation.
              
                Real property means one, several, or all interests, benefits, and rights inherent in the ownership of a parcel of land or water. Examples of real property include fee, conservation easements, access easements, utility easements, and mineral rights. A leasehold interest is also real property except in those States where the State Attorney General provides an official opinion that determines a lease is personal property under State law.
              (1) A parcel includes (unless limited by its legal description) the space above and below it and anything physically affixed to it by a natural process or human action. Examples include standing timber, other vegetation (except annual crops), buildings, roads, fences, and other structures.
              (2) A parcel may also have rights attached to it by a legally prescribed procedure. Examples include water rights or an access easement that allows the parcel's owner to travel across an adjacent parcel.
              (3) The legal classification of an interest, benefit, or right depends on its attributes rather than the name assigned to it. For example, a grazing permit is often incorrectly labeled a lease, which can be real property, but most grazing permits are actually licenses, which are not real property.
              
                Regional Director means the person appointed by the Director to be the chief executive official of one of the Service's geographic Regions, or a deputy or another person temporarily authorized to exercise the authority of the chief executive official of one of the Service's geographic Regions. This person's responsibility does not extend to any administrative units that the Service's Headquarters supervises directly in that geographic Region.
              
                Secretary means the person appointed by the President to direct the operation of the Department of the Interior, or a deputy or another person who is temporarily authorized to direct the operation of the Department.
              
                Service means the U.S. Fish and Wildlife Service.
              
                Sport fish means aquatic, gill-breathing, vertebrate animals with paired fins, having material value for recreation in the marine and fresh waters of the United States.
              
                State means any State of the United States, the Commonwealths of Puerto Rico and the Northern Mariana Islands, and the territories of Guam, the U.S. Virgin Islands, and American Samoa. State also includes the District of Columbia for purposes of the Dingell-Johnson Sport Fish Restoration Act, the Sport Fish Restoration program, and its subprograms. State does not include the District of Columbia for purposes of the Pittman-Robertson Wildlife Restoration Act and the programs and subprogram under the Act because the Pittman-Robertson Wildlife Restoration Act does not authorize funding for the District. References to “the 50 States” apply only to the 50 States of the United States and do not include the Commonwealths of Puerto Rico and the Northern Mariana Islands, the District of Columbia, or the territories of Guam, the U.S. Virgin Islands, and American Samoa.
              
                State fish and wildlife agency means the administrative unit designated by State law or regulation to carry out State laws for management of fish and wildlife resources. If an agency has other jurisdictional responsibilities, the agency is considered the State fish and wildlife agency only when exercising responsibilities specific to management of the State's fish and wildlife resources.
              
                Subaccount means a record of financial transactions for groups of similar activities based on programs and subprograms. Each group has a unique number. Different subaccounts also distinguish between benefits to marine or freshwater fisheries in the programs and subprograms authorized by the Dingell-Johnson Sport Fish Restoration Act.
              
                Useful life means the period during which a federally funded capital improvement is capable of fulfilling its intended purpose with adequate routine maintenance.
              
                Wildlife means the indigenous or naturalized species of birds or mammals that are either:
              (1) Wild and free-ranging;
              (2) Held in a captive breeding program established to reintroduce individuals of a depleted indigenous species into previously occupied range; or
              (3) Under the jurisdiction of a State fish and wildlife agency.
              [76 FR 46156, Aug. 1, 2011, as amended at 78 FR 35152, June 12, 2013; 84 FR 44784, Aug. 27, 2019]
            
          
          
            Subpart B—State Fish and Wildlife Agency Eligibility
            
              § 80.10
              Who is eligible to receive the benefits of the Acts?
              States acting through their fish and wildlife agencies are eligible for benefits of the Acts only if they pass and maintain legislation that:
              (a) Assents to the provisions of the Acts;
              (b) Ensures the conservation of fish and wildlife; and
              (c) Requires that revenue from hunting and fishing licenses be:
              (1) Controlled only by the State fish and wildlife agency; and
              (2) Used only for administration of the State fish and wildlife agency, which includes only the functions required to manage the agency and the fish- and wildlife-related resources for which the agency has authority under State law.
            
            
              § 80.11
              How does a State become ineligible to receive the benefits of the Acts?
              A State becomes ineligible to receive the benefits of the Acts if it:

              (a) Fails materially to comply with any law, regulation, or term of a grant as it relates to acceptance and use of funds under the Acts;
              (b) Does not have legislation required at § 80.10 or passes legislation contrary to the Acts; or
              (c) Diverts hunting and fishing license revenue from:
              (1) The control of the State fish and wildlife agency; or
              (2) Purposes other than the agency's administration.
            
            
              § 80.12
              Does an agency have to confirm that it wants to receive an annual apportionment of funds?
              No. However, if a State fish and wildlife agency does not want to receive the annual apportionment of funds, it must notify the Service in writing within 60 days after receiving a preliminary certificate of apportionment.
            
          
          
            Subpart C—License Revenue
            
              § 80.20
              What does revenue from hunting and fishing licenses include?
              Hunting and fishing license revenue includes:
              (a) All proceeds from State-issued general or special hunting and fishing licenses, permits, stamps, tags, access and use fees, and other State charges to hunt or fish for recreational purposes. Revenue from licenses sold by vendors is net income to the State after deducting reasonable sales fees or similar amounts retained by vendors.
              (b) Real or personal property acquired with license revenue.
              (c) Income from the sale, lease, or rental of, granting rights to, or a fee for access to real or personal property acquired or constructed with license revenue.
              (d) Income from the sale, lease, or rental of, granting rights to, or a fee for access to a recreational opportunity, product, or commodity derived from real or personal property acquired, managed, maintained, or produced by using license revenue.
              (e) Interest, dividends, or other income earned on license revenue.
              (f) Reimbursements for expenditures originally paid with license revenue.
              (g) Payments received for services funded by license revenue.
            
            
              § 80.21
              What if a State diverts license revenue from the control of its fish and wildlife agency?
              The Director may declare a State to be in diversion if it violates the requirements of § 80.10 by diverting license revenue from the control of its fish and wildlife agency to purposes other than the agency's administration. The State is then ineligible to receive benefits under the relevant Act from the date the Director signs the declaration until the State resolves the diversion. Only the Director may declare a State to be in diversion, and only the Director may rescind the declaration.
            
            
              § 80.22
              What must a State do to resolve a declaration of diversion?
              The State must complete the actions in paragraphs (a) through (e) of this section to resolve a declaration of diversion. The State must use a source of funds other than license revenue to fund the replacement of license revenue.
              (a) If necessary, the State must enact adequate legislative prohibitions to prevent diversions of license revenue.
              (b) The State fish and wildlife agency must replace all diverted cash derived from license revenue and the interest lost up to the date of repayment. It must enter into State records the receipt of this cash and interest.
              (c) The agency must receive either the revenue earned from diverted property during the period of diversion or the current market rental rate of any diverted property, whichever is greater.
              (d) The agency must take one of the following actions to resolve a diversion of real, personal, or intellectual property:
              (1) Regain management control of the property, which must be in about the same condition as before diversion;
              (2) Receive replacement property that meets the criteria in paragraph (e) of this section; or

              (3) Receive a cash amount at least equal to the current market value of the diverted property only if the Director agrees that the actions described in paragraphs (d)(1) and (d)(2) of this section are impractical.
              
              (e) To be acceptable under paragraph (d)(2) of this section:
              (1) Replacement property must have both:
              (i) Market value that at least equals the current market value of the diverted property; and
              (ii) Fish or wildlife benefits that at least equal those of the property diverted.
              (2) The Director must agree that the replacement property meets the requirements of paragraph (e)(1) of this section.
            
            
              § 80.23
              Does a declaration of diversion affect a previous Federal obligation of funds?
              No. Federal funds obligated before the date that the Director declares a diversion remain available for expenditure without regard to the intervening period of the State's ineligibility. See § 80.91 for when a Federal obligation occurs.
            
          
          
            Subpart D—License Holder Certification
            
              Source:
              84 FR 44784, Aug. 27, 2019, unless otherwise noted.
            
            
              § 80.30
              Why must an agency certify the number of paid license holders?
              A State fish and wildlife agency must certify the number of people having paid licenses to hunt and paid licenses to fish because the Service uses these data in statutory formulas to apportion funds in the Wildlife Restoration and Sport Fish Restoration programs among the States.
            
            
              § 80.31
              How does an agency certify the number of paid license holders?
              (a) A State fish and wildlife agency certifies the number of paid license holders by responding to the Director's annual request for the following information:
              (1) The number of people who have paid licenses to hunt in the State during the State-specified certification period (certification period); and
              (2) The number of people who have paid licenses to fish in the State during the certification period.
              (b) The agency director or his or her designee:
              (1) Must certify the information at paragraph (a) of this section in the format that the Director specifies;
              (2) Must provide documentation to support the accuracy of this information at the Director's request;
              (3) Is responsible for eliminating multiple counting of the same individuals in the information that he or she certifies; and
              (4) May use statistical sampling, automated record consolidation, or other techniques approved by the Director for this purpose.
              (c) If an agency director uses statistical sampling to eliminate multiple counting of the same individuals, he or she must ensure that the sampling is complete by the earlier of the following:
              (1) Five years after the last statistical sample; or
              (2) Before completing the first certification following any change in the licensing system that could affect the number of license holders.
            
            
              § 80.32
              What is the certification period?
              A certification period must:
              (a) Be 12 consecutive months;
              (b) Correspond to the State's fiscal year or license year;
              (c) Be consistent from year to year unless the Director approves a change; and
              (d) End at least 1 year and no more than 2 years before the beginning of the Federal fiscal year in which the apportioned funds first become available for expenditure.
            
            
              § 80.33
              How does an agency decide who to count as paid license holders in the annual certification?
              (a) A State fish and wildlife agency must count only those people who have a license issued:
              (1) In the license holder's name; or
              (2) With a unique identifier that is traceable to the license holder, who must be verifiable in State records.

              (b) A State fish and wildlife agency must count a person holding a single-year license only once in the certification period in which the license first becomes valid. (Single-year licenses are valid for any length of time less than 2 years.)
              
              (c) A person is counted as a valid license holder even if the person is not required to have a paid license or is unable to hunt or fish.
              (d) A person having more than one valid hunting license is counted only once each certification period as a hunter. A person having more than one valid fishing license is counted only once each certification period as an angler. A person having both a valid hunting license and a valid fishing license, or a valid combination hunting/fishing license, may be counted once each certification period as a hunter and once each certification period as an angler. The license holder may have voluntarily obtained them or was required to have them in order to obtain a different privilege.
              (e) A person who has a license that allows the license holder only to trap animals or only to engage in commercial fishing or other commercial activities must not be counted.
            
            
              § 80.34
              Must a State fish and wildlife agency receive a minimum amount of revenue for each license holder certified?
              (a) For the State fish and wildlife agency to certify a license holder, the agency must establish that it receives the following minimum gross revenue:
              (1) $2 for each year the license is valid, for either the privilege to hunt or the privilege to fish; and
              (2) $4 for each year the license is valid for a combination license that gives privileges to both hunt and fish.
              (b) A State fish and wildlife agency must follow the requirement in paragraph (a) of this section for all licenses sold as soon as practical, but no later than September 27, 2021.
              (c) A State may apply these standards to all licenses certified in the license certification period that this rule becomes effective.
            
            
              § 80.35
              What additional requirements apply to certifying multiyear licenses?
              The following additional requirements apply to certifying multiyear licenses:
              (a) A State fish and wildlife agency must follow the requirement at § 80.34(a) for all multiyear licenses sold before and after the date that the agency adopts the new standard, unless following the exception at paragraph (c) of this section.
              (b) If an agency is using an investment, annuity, or similar method to fulfill the net-revenue requirements of the version of § 80.33 that was effective from August 31, 2011, or any prior rule that required net revenue, until September 26, 2019, the agency must discontinue that method and convert to the new standard, unless following the exception at paragraph (c) of this section.
              (1) If the revenue collected at the time of sale has not been spent, the agency must begin to use the new standard by applying the total amount the agency received at the time of sale.
              (2) If the revenue collected at the time of sale has been spent, the agency must apply the new standard as if it were applicable at the time of sale. For example, if a single-privilege, multiyear license sold for $100 in 2014, and the agency adopts the new standard in 2018, then 4 years have been used toward the amount received by the agency (4 years × $2 = $8) and the license holder may be counted for up to 46 more years ($100 − $8 = $92/$2 = 46).
              (c) An agency may continue to follow the requirements of the version of § 80.33 that was effective from August 31, 2011, or any prior rule that required net revenue, until September 26, 2019, for those multiyear licenses that were sold before the date specified at § 80.34(b) if the agency:
              (1) Notifies the Director of the agency's intention to do so;
              (2) Describes how the new requirement will cause financial or operational harm to the agency when applied to licenses sold before the effective date of these regulations; and
              (3) Commits to follow the current standard for those multiyear licenses sold after the date specified at § 80.34(b).
              (d) A multiyear license may be valid for either a specific or indeterminate number of years, but it must be valid for at least 2 years.

              (e) The agency may count the license for all certification periods for which it received the minimum required revenue, as long as the license holder meets all other requirements of this subpart. For example, an agency may count a single-privilege, multiyear license that sells for $25 for 12 certification periods. However, if the license exceeds the life expectancy or the license is valid for only 5 years, it may be counted only for the number of years it is valid.
              (f) An agency may spend a multiyear license fee as soon as the agency receives it.
              (g) The agency must count only the licenses that meet the minimum required revenue for the license period based on:
              (1) The duration of the license in the case of a multiyear license with a specified ending date; or
              (2) Whether the license holder remains alive.
              (h) The agency must use and document a reasonable technique for deciding how many multiyear-license holders remain alive in the certification period. Some examples of reasonable techniques are specific identification of license holders, statistical sampling, life-expectancy tables, and mortality tables. The agency may instead use 80 years of age as a default for life expectancy.
            
            
              § 80.36
              May an agency count license holders in the annual certification if the agency receives funds from the State or another entity to cover their license fees?
              If a State fish and wildlife agency receives funds from the State or other entity to cover fees for some license holders, the agency may count those license holders in the annual certification only under the following conditions:
              (a) The State funds to cover license fees must come from a source other than hunting- and fishing-license revenue.
              (b) The State must identify funds to cover license fees separately from other funds provided to the agency.
              (c) The agency must receive at least the average amount of State-provided discretionary funds that it received for the administration of the State's fish and wildlife agency during the State's 5 previous fiscal years.
              (1) State-provided discretionary funds are those from the State's general fund that the State may increase or decrease if it chooses to do so.
              (2) Some State-provided funds are from special taxes, trust funds, gifts, bequests, or other sources specifically dedicated to the support of the State fish and wildlife agency. These funds typically fluctuate annually due to interest rates, sales, or other factors. They are not discretionary funds for purposes of this part as long as the State does not take any action to reduce the amount available to its fish and wildlife agency.
              (d) The agency must receive and account for the State or other entity funds as license revenue.
              (e) The agency must issue licenses in the license holder's name or by using a unique identifier that is traceable to the license holder, who is verifiable in State records.
              (f) The license fees must meet all other requirements in this part.
            
            
              § 80.37
              May the State fish and wildlife agency certify a license sold at a discount when combined with another license or privilege?
              Yes. A State fish and wildlife agency may certify a license that is sold at a discount when combined with another license or privilege as long as the agency meets the rules for minimum revenue at § 80.34 for each privilege.
            
            
              § 80.38
              May an entity other than the State fish and wildlife agency offer a discount on a license, or offer a free license, under any circumstances?
              (a) An entity other than the agency may offer the public a license that costs less than the regulated price and a State fish and wildlife agency may certify the license holder only if:
              (1) The license is issued to the individual according to the requirements at § 80.33;
              (2) The amount received by the agency meets all other requirements in this subpart; and
              (3) The agency agrees to the amount of revenue it will receive.
              (b) An entity other than the agency may offer the public a license that costs less than the regulated price without the agency agreeing, but must pay the agency the full cost of the license.
            
            
              
              § 80.39
              What must an agency do if it becomes aware of errors in its certified license data?
              A State fish and wildlife agency must submit revised certified data on paid license holders within 90 days after the agency becomes aware of errors in its certified data. The State may become ineligible to participate in the benefits of the relevant Act if it becomes aware of errors in its certified data and does not resubmit accurate certified data within 90 days.
            
            
              § 80.40
              May the Service recalculate an apportionment if an agency submits revised data?
              The Service may recalculate an apportionment of funds based on revised certified license data under the following conditions:
              (a) If the Service receives revised certified data for a pending apportionment before the Director approves the final apportionment, the Service may recalculate the pending apportionment.
              (b) If the Service receives revised certified data for an apportionment after the Director has approved the final version of the apportionment, the Service may recalculate the apportionment only if doing so would not reduce funds to other State fish and wildlife agencies.
            
            
              § 80.41
              May the Director correct a Service error in apportioning funds?
              Yes. The Director may correct any error that the Service makes in apportioning funds.
            
          
          
            Subpart E—Eligible Activities
            
              § 80.50
              What activities are eligible for funding under the Pittman-Robertson Wildlife Restoration Act?
              The following activities are eligible for funding under the Pittman-Robertson Wildlife Restoration Act:
              (a) Wildlife Restoration program. (1) Restore and manage wildlife for the benefit of the public.
              (2) Conduct research on the problems of managing wildlife and its habitat if necessary to administer wildlife resources efficiently.
              (3) Obtain data to guide and direct the regulation of hunting.
              (4) Acquire real property suitable or capable of being made suitable for:
              (i) Wildlife habitat; or
              (ii) Public access for hunting or other wildlife-oriented recreation.
              (5) Restore, rehabilitate, improve, or manage areas of lands or waters as wildlife habitat.
              (6) Build structures or acquire equipment, goods, and services to:
              (i) Restore, rehabilitate, or improve lands and waters as wildlife habitat; or
              (ii) Provide public access for hunting or other wildlife-oriented recreation.
              (iii) Grantees and subgrantees must follow the requirements at 2 CFR part 200 when acquiring equipment, goods, and services under an award, with emphasis on §§ 200.313, 200.317 through 200.326, and 200.439.
              (7) Operate or maintain:
              (i) Projects that the State fish and wildlife agency completed under the Pittman-Robertson Wildlife Restoration Act; or
              (ii) Facilities that the agency acquired or constructed with funds other than those authorized under the Pittman-Robertson Wildlife Restoration Act if these facilities are necessary to carry out activities authorized by the Pittman-Robertson Wildlife Restoration Act.
              (8) Coordinate grants in the Wildlife Restoration program and related programs and subprograms.
              (9) Provide technical assistance.
              (10) Make payments in lieu of taxes on real property under the control of the State fish and wildlife agency when the payment is:
              (i) Required by State or local law; and
              (ii) Required for all State lands including those acquired with Federal funds and those acquired with non-Federal funds.
              (b) Wildlife Restoration—Basic Hunter Education and Safety subprogram. (1) Teach the skills, knowledge, and attitudes necessary to be a responsible hunter.
              (2) Acquire real property suitable or capable of being made suitable for firearm and archery ranges for public use.

              (3) Construct, operate, or maintain firearm and archery ranges for public use.
              
              (c) Enhanced Hunter Education and Safety program. (1) Enhance programs for hunter education, hunter development, and firearm and archery safety. Hunter-development programs introduce individuals to and recruit them to take part in hunting, bow hunting, target shooting, or archery.
              (2) Enhance interstate coordination of hunter-education and firearm- and archery-range programs.
              (3) Enhance programs for education, safety, or development of bow hunters, archers, and shooters.
              (4) Enhance construction and development of firearm and archery ranges.
              (5) Update safety features of firearm and archery ranges.
              (6) Acquire real property suitable or capable of being made suitable for firearm and archery ranges for public use.
              [76 FR 46156, Aug. 1, 2011, as amended at 84 FR 44786, Aug. 27, 2019]
            
            
              § 80.51
              What activities are eligible for funding under the Dingell-Johnson Sport Fish Restoration Act?
              The following activities are eligible for funding under the Dingell-Johnson Sport Fish Restoration Act:
              (a) Sport Fish Restoration program. (1) Restore and manage sport fish for the benefit of the public.
              (2) Conduct research on the problems of managing fish and their habitat and the problems of fish culture if necessary to administer sport fish resources efficiently.
              (3) Obtain data to guide and direct the regulation of fishing. These data may be on:
              (i) Size and geographic range of sport fish populations;
              (ii) Changes in sport fish populations due to fishing, other human activities, or natural causes; and
              (iii) Effects of any measures or regulations applied.
              (4) Develop and adopt plans to restock sport fish and forage fish in the natural areas or districts covered by the plans; and obtain data to develop, carry out, and test the effectiveness of the plans.
              (5) Stock fish for recreational purposes.
              (6) Acquire real property suitable or capable of being made suitable for:
              (i) Sport fish habitat or as a buffer to protect that habitat; or
              (ii) Public access for sport fishing. Closures to sport fishing must be based on the recommendations of the State fish and wildlife agency for fish and wildlife management purposes.
              (7) Restore, rehabilitate, improve, or manage:
              (i) Aquatic areas adaptable for sport fish habitat; or
              (ii) Land adaptable as a buffer to protect sport fish habitat.
              (8) Build structures or acquire equipment, goods, and services to:
              (i) Restore, rehabilitate, or improve aquatic habitat for sport fish, or land as a buffer to protect aquatic habitat for sport fish; or
              (ii) Provide public access for sport fishing.
              (iii) Grantees and subgrantees must follow the requirements at 2 CFR part 200 when acquiring equipment, goods, and services under an award, with emphasis on §§ 200.313, 200.317 through 200.326, and 200.439.
              (9) Construct, renovate, operate, or maintain pumpout and dump stations. A pumpout station is a facility that pumps or receives sewage from a type III marine sanitation device that the U.S. Coast Guard requires on some vessels. A dump station, also referred to as a “waste reception facility,” is specifically designed to receive waste from portable toilets on vessels.
              (10) Operate or maintain:
              (i) Projects that the State fish and wildlife agency completed under the Dingell-Johnson Sport Fish Restoration Act; or
              (ii) Facilities that the agency acquired or constructed with funds other than those authorized by the Dingell-Johnson Sport Fish Restoration Act if these facilities are necessary to carry out activities authorized by the Act.
              (11) Coordinate grants in the Sport Fish Restoration program and related programs and subprograms.
              (12) Provide technical assistance.
              (13) Make payments in lieu of taxes on real property under the control of the State fish and wildlife agency when the payment is:
              (i) Required by State or local law; and
              
              (ii) Required for all State lands including those acquired with Federal funds and those acquired with non-Federal funds.
              (b) Sport Fish Restoration—Recreational Boating Access subprogram. (1) Acquire land for new facilities, build new facilities, or acquire, renovate, or improve existing facilities to create or improve public access to the waters of the United States or improve the suitability of these waters for recreational boating. A broad range of access facilities and associated amenities can qualify for funding, but they must provide benefits to recreational boaters. “Facilities” includes auxiliary structures necessary to ensure safe use of recreational boating access facilities.
              (2) Conduct surveys to determine the adequacy, number, location, and quality of facilities providing access to recreational waters for all sizes of recreational boats.
              (c) Sport Fish Restoration—Aquatic Resource Education subprogram. Enhance the public's understanding of water resources, aquatic life forms, and sport fishing, and develop responsible attitudes and ethics toward the aquatic environment.
              (d) Sport Fish Restoration—Outreach and Communications subprogram. (1) Improve communications with anglers, boaters, and the general public on sport fishing and boating opportunities.
              (2) Increase participation in sport fishing and boating.
              (3) Advance the adoption of sound fishing and boating practices including safety.
              (4) Promote conservation and responsible use of the aquatic resources of the United States.
              [76 FR 46156, Aug. 1, 2011, as amended at 84 FR 44786, Aug. 27, 2019]
            
            
              § 80.52
              May an activity be eligible for funding if it is not explicitly eligible in this part?
              An activity may be eligible for funding even if this part does not explicitly designate it as an eligible activity if:
              (a) The State fish and wildlife agency justifies in the project statement how the activity will help carry out the purposes of the Pittman-Robertson Wildlife Restoration Act or the Dingell-Johnson Sport Fish Restoration Act; and
              (b) The Regional Director concurs with the justification.
            
            
              § 80.53
              Are costs of State central services eligible for funding?
              Administrative costs in the form of overhead or indirect costs for State central services outside of the State fish and wildlife agency are eligible for funding under the Acts and must follow an approved cost allocation plan. These expenses must not exceed 3 percent of the funds apportioned annually to the State under the Acts.
            
            
              § 80.54
              What activities are ineligible for funding?
              The following activities are ineligible for funding under the Acts, except when necessary to carry out project purposes approved by the Regional Director:
              (a) Law enforcement activities.
              (b) Public relations activities to promote the State fish and wildlife agency, other State administrative units, or the State.
              (c) Activities conducted for the primary purpose of producing income.
              (d) Activities, projects, or programs that promote or encourage opposition to the regulated taking of fish, hunting, or the trapping of wildlife.
            
            
              § 80.55
              May an agency receive a grant to carry out part of a larger project?
              A State fish and wildlife agency may receive a grant to carry out part of a larger project that uses funds unrelated to the grant. The grant-funded part of the larger project must:
              (a) Result in an identifiable outcome consistent with the purposes of the grant program;
              (b) Be substantial in character and design;
              (c) Meet the requirements of §§ 80.130 through 80.136 for any real property acquired under the grant and any capital improvements completed under the grant; and
              (d) Meet all other requirements of the grant program.
            
            
              
              § 80.56
              How does a proposed project qualify as substantial in character and design?
              A proposed project qualifies as substantial in character and design if it:
              (a) Describes a need consistent with the Acts;
              (b) States a purpose and sets objectives, both of which are based on the need;
              (c) Uses a planned approach, appropriate procedures, and accepted principles of fish and wildlife conservation and management, research, or education; and
              (d) Is cost effective.
            
          
          
            Subpart F—Allocation of Funds by an Agency
            
              § 80.60
              What is the relationship between the Basic Hunter Education and Safety subprogram and the Enhanced Hunter Education and Safety program?
              The relationship between the Basic Hunter Education and Safety subprogram (Basic Hunter Education) and the Enhanced Hunter Education and Safety program (Enhanced Hunter Education) is in table 1 to § 80.60:
              
                Table 1 to § 80.60
                
                   
                  Basic Hunter Education funds
                  Enhanced Hunter Education funds
                
                
                  (a) Which activities are eligible for funding?
                  Those listed at § 80.50(a) and (b)
                  Those listed at 80.50(c), but see 80.60(d) under Basic Hunter Education funds.
                
                
                  (b) How long are funds available for obligation?
                  Two Federal fiscal years
                  One Federal fiscal year.
                
                
                  (c) What if funds are not fully obligated during the period of availability?
                  The Service may use unobligated funds to carry out the Migratory Bird Conservation Act (16 U.S.C. 715 et seq.).
                  The Service reapportions unobligated funds to eligible States as Wildlife Restoration funds for the following fiscal year. States are eligible to receive funds only if their Basic Hunter Education funds were fully obligated in the preceding fiscal year for activities at § 80.50(b).
                
                
                  (d) What if funds are fully obligated during the period of availability?
                  If Basic Hunter Education funds are fully obligated for activities listed at 80.50(b), the agency may use that fiscal year's Enhanced Hunter Education funds for eligible activities related to Basic Hunter Education, Enhanced Hunter Education, or the Wildlife Restoration program.
                  No special provisions apply.
                
              
              [76 FR 46156, Aug. 1, 2011, as amended at 84 FR 44787, Aug. 27, 2019]
            
            
              § 80.61
              What requirements apply to funds for the Recreational Boating Access subprogram?
              The requirements of this section apply to allocating and obligating funds for the Recreational Boating Access subprogram.
              (a) A State fish and wildlife agency must allocate funds from each annual apportionment under the Dingell-Johnson Sport Fish Restoration Act for use in the subprogram.
              (b) Over each 5-year period, the total allocation for the subprogram in each of the Service's geographic regions must average at least 15 percent of the Sport Fish Restoration funds apportioned to the States in that Region. As long as this requirement is met, an individual State agency may allocate more or less than 15 percent of its annual apportionment in a single Federal fiscal year with the Regional Director's approval.
              (c) The Regional Director calculates Regional allocation averages for separate 5-year periods that coincide with Federal fiscal years 2008-2012, 2013-2017, 2018-2022, and each subsequent 5-year period.

              (d) If the total Regional allocation for a 5-year period is less than 15 percent, the State agencies may, in a memorandum of understanding, agree among themselves which of them will make the additional allocations to eliminate the Regional shortfall.
              
              (e) This paragraph applies if State fish and wildlife agencies do not agree on which of them will make additional allocations to bring the average Regional allocation to at least 15 percent over a 5-year period. If the agencies do not agree:
              (1) The Regional Director may require States in the Region to make changes needed to achieve the minimum 15-percent Regional average before the end of the fifth year; and
              (2) The Regional Director must not require a State to increase or decrease its allocation if the State has allocated at least 15 percent over the 5-year period.
              (f) A Federal obligation of these allocated funds must occur by the end of the fourth consecutive Federal fiscal year after the Federal fiscal year in which the funds first became available for allocation.
              (g) If the agency's application to use these funds has not led to a Federal obligation by that time, these allocated funds become available for reapportionment among the State fish and wildlife agencies for the following fiscal year.
            
            
              § 80.62
              What limitations apply to spending on the Aquatic Resource Education and the Outreach and Communications subprograms?
              The limitations in this section apply to State fish and wildlife agency spending on the Aquatic Resource Education and Outreach and Communications subprograms.
              (a) Each State's fish and wildlife agency may spend a maximum of 15 percent of the annual amount apportioned to the State from the Sport Fish Restoration and Boating Trust Fund for activities in both subprograms. The 15-percent maximum applies to both subprograms as if they were one.
              (b) The 15-percent maximum for the subprograms does not apply to the Commonwealths of Puerto Rico and the Northern Mariana Islands, the District of Columbia, and the territories of Guam, the U.S. Virgin Islands, and American Samoa. These jurisdictions may spend more than 15 percent of their annual apportionments for both subprograms with the approval of the Regional Director.
            
            
              § 80.63
              Does an agency have to allocate costs in multipurpose projects and facilities?
              Yes. A State fish and wildlife agency must allocate costs in multipurpose projects and facilities. A grant-funded project or facility is multipurpose if it carries out the purposes of:
              (a) A single grant program under the Acts; and
              (b) Another grant program under the Acts, a grant program not under the Acts, or an activity unrelated to grants.
            
            
              § 80.64
              How does an agency allocate costs in multipurpose projects and facilities?
              A State fish and wildlife agency must allocate costs in multipurpose projects based on the uses or benefits for each purpose that will result from the completed project or facility. The agency must describe the method used to allocate costs in multipurpose projects or facilities in the project statement included in the grant application.
            
            
              § 80.65
              Does an agency have to allocate funds between marine and freshwater fisheries projects?
              Yes. Each coastal State's fish and wildlife agency must equitably allocate the funds apportioned under the Dingell-Johnson Sport Fish Restoration Act between projects with benefits for marine fisheries and projects with benefits for freshwater fisheries.
              (a) The subprograms authorized by the Dingell-Johnson Sport Fish Restoration Act do not have to allocate funding in the same manner as long as the State fish and wildlife agency equitably allocates Dingell-Johnson Sport Fish Restoration funds as a whole between marine and freshwater fisheries.
              (b) The coastal States for purposes of this allocation are:
              (1) Alabama, Alaska, California, Connecticut, Delaware, Florida, Georgia, Hawaii, Louisiana, Maine, Maryland, Massachusetts, Mississippi, New Hampshire, New Jersey, New York, North Carolina, Oregon, Rhode Island, South Carolina, Texas, Virginia, and Washington;

              (2) The Commonwealths of Puerto Rico and the Northern Mariana Islands; and
              
              (3) The territories of Guam, the U.S. Virgin Islands, and American Samoa.
            
            
              § 80.66
              What requirements apply to allocation of funds between marine and freshwater fisheries projects?
              The requirements of this section apply to allocation of funds between marine and freshwater fisheries projects.
              (a) When a State fish and wildlife agency allocates and obligates funds it must meet the following requirements:
              (1) The ratio of total funds obligated for marine fisheries projects to total funds obligated for marine and freshwater fisheries projects combined must equal the ratio of resident marine anglers to the total number of resident anglers in the State; and
              (2) The ratio of total funds obligated for freshwater fisheries projects to total funds obligated for marine and freshwater fisheries projects combined must equal the ratio of resident freshwater anglers to the total number of resident anglers in the State.
              (b) A resident angler is one who fishes for recreational purposes in the same State where he or she maintains legal residence.
              (c) Agencies must determine the relative distribution of resident anglers in the State between those that fish in marine environments and those that fish in freshwater environments. Agencies must use the National Survey of Fishing, Hunting, and Wildlife-associated Recreation or another statistically reliable survey or technique approved by the Regional Director for this purpose.
              (d) If an agency uses statistical sampling to determine the relative distribution of resident anglers in the State between those that fish in marine environments and those that fish in freshwater environments, the sampling must be complete by the earlier of the following:
              (1) Five years after the last statistical sample; or
              (2) Before completing the first certification following any change in the licensing system that could affect the number of sportfishing license holders.
              (e) The amounts allocated from each year's apportionment do not necessarily have to result in an equitable allocation for each year. However, the amounts allocated over a variable period, not to exceed 3 years, must result in an equitable allocation between marine and freshwater fisheries projects.
              (f) Agencies that fail to allocate funds equitably between marine and freshwater fisheries projects may become ineligible to use Sport Fish Restoration program funds. These agencies must remain ineligible until they demonstrate to the Director that they have allocated the funds equitably.
            
            
              § 80.67
              May an agency finance an activity from more than one annual apportionment?
              A State fish and wildlife agency may use funds from more than one annual apportionment to finance high-cost projects, such as construction or acquisition of lands or interests in lands, including water rights. An agency may do this in either of the following ways:
              (a) Finance the entire cost of the acquisition or construction from a non-Federal funding source. The Service will reimburse funds to the agency in succeeding apportionment years according to a plan approved by the Regional Director and subject to the availability of funds.
              (b) Negotiate an installment purchase or contract in which the agency pays periodic and specified amounts to the seller or contractor according to a plan that schedules either reimbursements or advances of funds immediately before need. The Service will reimburse or advance funds to the agency according to a plan approved by the Regional Director and subject to the availability of funds.
            
            
              § 80.68
              What requirements apply to financing an activity from more than one annual apportionment?
              The following conditions apply to financing an activity from more than one annual apportionment:

              (a) A State fish and wildlife agency must agree to complete the project even if Federal funds are not available. If an agency does not complete the project, it must recover any expended Federal funds that did not result in commensurate wildlife or sport-fishery benefits. The agency must then reallocate the recovered funds to approved projects in the same program.
              (b) The project statement included with the application must have a complete schedule of payments to finish the project.
              (c) Interest and other financing costs may be allowable subject to the restrictions in the applicable Federal Cost Principles.
            
          
          
            Subpart G—Application for a Grant
            
              § 80.80
              How does an agency apply for a grant?
              (a) An agency applies for a grant by sending the Regional Director:
              (1) Completed standard forms that are:
              (i) Approved by the Office of Management and Budget for the grant application process; and

              (ii) Available on the Federal Web site for electronic grant applications at http://www.grants.gov; and
              (2) Information required for a comprehensive-management-system grant or a project-by-project grant.
              (b) The director of the State fish and wildlife agency or his or her designee must sign all standard forms submitted in the application process.
              (c) The agency must send copies of all standard forms and supporting information to the State Clearinghouse or Single Point of Contact before sending it to the Regional Director if the State supports this process under Executive Order 12372, Intergovernmental Review of Federal Programs.
            
            
              § 80.81
              What must an agency submit when applying for a comprehensive-management-system grant?
              A State fish and wildlife agency must submit the following documents when applying for a comprehensive-management-system grant:
              (a) The standard form for an application for Federal assistance in a mandatory grant program.
              (b) The standard forms for assurances for nonconstruction programs and construction programs as applicable. Agencies may submit these standard forms for assurances annually to the Regional Director for use with all applications for Federal assistance in the programs and subprograms under the Acts.
              (c) A statement of cost estimates by subaccount. Agencies may obtain the subaccount numbers from the Service's Regional Division of Wildlife and Sport Fish Restoration.
              (d) Supporting documentation explaining how the proposed work complies with the Acts, the provisions of this part, and other applicable laws and regulations.
              (e) A statement of the agency's intent to carry out and fund part or all of its comprehensive management system through a grant.
              (f) A description of the agency's comprehensive management system including inventory, strategic plan, operational plan, and evaluation. “Inventory” refers to the process or processes that an agency uses to:
              (1) Determine actual, projected, and desired resource and asset status; and
              (2) Identify management problems, issues, needs, and opportunities.
              (g) A description of the State fish and wildlife agency program covered by the comprehensive management system.
              (h) Contact information for the State fish and wildlife agency employee who is directly responsible for the integrity and operation of the comprehensive management system.
              (i) A description of how the public can take part in decisionmaking for the comprehensive management system.
            
            
              § 80.82
              What must an agency submit when applying for a project-by-project grant?
              A State fish and wildlife agency must submit the following documents when applying for a project-by-project grant:
              (a) The standard form for an application for Federal assistance in a mandatory grant program.

              (b) The standard forms for assurances for nonconstruction programs and construction programs as applicable. Agencies may submit these standard forms for assurances annually to the Regional Director for use with all applications for Federal assistance in the programs and subprograms under the Acts.
              
              (c) A project statement that describes each proposed project and provides the following information:
              (1) Need. Explain why the project is necessary and how it fulfills the purposes of the relevant Act.
              (2) Purpose. State the purpose and base it on the need. The purpose states the desired outcome of the proposed project in general or abstract terms.
              (3) Objectives. State the objectives and base them on the need. The objectives state the desired outcome of the proposed project in terms that are specific and quantified.
              (4) Results or benefits expected.
              
              (5) Approach. Describe the methods used to achieve the stated objectives.
              (6) Useful life. Propose a useful life for each capital improvement, and reference the method used to determine the useful life of a capital improvement with a value greater than $100,000.
              (7) Geographic location.
              
              (8) Principal investigator for research projects. Record the principal investigator's name, work address, and work telephone number.
              (9) Program income.
              
              (i) Estimate the amount of program income that the project is likely to generate.
              (ii) Indicate the method or combination of methods (deduction, addition, or matching) of applying program income to Federal and non-Federal outlays.
              (iii) Request the Regional Director's approval for the additive or matching method. Describe how the agency proposes to use the program income and the expected results. Describe the essential need when using program income as match.
              (iv) Indicate whether the agency wants to treat program income that it earns after the grant period as either license revenue or additional funding for purposes consistent with the grant terms and conditions or program regulations.
              (v) Indicate whether the agency wants to treat program income that the subgrantee earns as license revenue, additional funding for the purposes consistent with the grant or subprogram, or income subject only to the terms of the subgrant agreement.
              (10) Budget narrative. (i) Provide costs by project and subaccount with additional information sufficient to show that the project is cost effective. Agencies may obtain the subaccount numbers from the Service's Regional Division of Wildlife and Sport Fish Restoration.
              (ii) Describe any item that requires the Service's approval and estimate its cost. Examples are preaward costs, capital improvements or expenditures, real property acquisitions, or equipment purchases.
              (iii) Include a schedule of payments to finish the project if an agency proposes to use funds from two or more annual apportionments.
              (11) Multipurpose projects. Describe the method for allocating costs in multipurpose projects and facilities as described in §§ 80.63 and 80.64.
              (12) Relationship with other grants. Describe any relationship between this project and other work funded by Federal grants that is planned, anticipated, or underway.
              (13) Timeline. Describe significant milestones in completing the project and any accomplishments to date.
              (14) General. Provide information in the project statement that:
              (i) Shows that the proposed activities are eligible for funding and substantial in character and design; and

              (ii) Enables the Service to comply with the applicable requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 and 4331-4347), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the National Historic Preservation Act (16 U.S.C. 470s), and other laws, regulations, and policies.
              [76 FR 46156, Aug. 1, 2011, as amended at 84 FR 44787, Aug. 27, 2019]
            
            
              § 80.83
              What is the Federal share of allowable costs?
              (a) The Regional Director must provide at least 10 percent and no more than 75 percent of the allowable costs of a grant-funded project to the fish and wildlife agencies of the 50 States. The Regional Director generally approves any Federal share from 10 to 75 percent as proposed by one of the 50 States if the:
              (1) Funds are available; and
              
              (2) Application is complete and consistent with laws, regulations, and policies.
              (b) The Regional Director may provide funds to the District of Columbia to pay 75 to 100 percent of the allowable costs of a grant-funded project in a program or subprogram authorized by the Dingell-Johnson Sport Fish Restoration Act. The Regional Director decides on the specific Federal share between 75 and 100 percent based on what he or she decides is fair, just, and equitable. The Regional Director may reduce the Federal share to less than 75 percent of allowable project costs only if the District of Columbia voluntarily provides match to pay the remaining allowable costs. However, the Regional Director must not reduce the Federal share below 10 percent unless he or she follows the procedure at paragraph (d) of this section.
              (c) The Regional Director may provide funds to pay 75 to 100 percent of the allowable costs of a project funded by a grant to a fish and wildlife agency of the Commonwealths of Puerto Rico and the Northern Mariana Islands and the territories of Guam, the U.S. Virgin Islands, and American Samoa. The Regional Director decides on the specific Federal share between 75 and 100 percent based on what he or she decides is fair, just, and equitable. The Regional Director may reduce the Federal share to less than 75 percent of allowable project costs only if the Commonwealth or territorial fish and wildlife agency voluntarily provides match to pay the remaining allowable costs. However, the Regional Director must not reduce the Federal share below 10 percent unless he or she follows the procedure at paragraph (d) of this section. The Federal share of allowable costs for a grant-funded project for the Commonwealth of the Northern Mariana Islands and the territories of Guam, the U.S. Virgin Islands, and American Samoa may be affected by the waiver process described at § 80.84(c).
              (d) The Regional Director may waive the 10-percent minimum Federal share of allowable costs if the State, District of Columbia, Commonwealth, or territory requests a waiver and provides compelling reasons to justify why it is necessary for the Federal government to fund less than 10 percent of the allowable costs of a project.
            
            
              § 80.84
              How does the Service establish the non-Federal share of allowable costs?
              (a) To establish the non-Federal share of a grant-funded project for the 50 States, the Regional Director approves an application for Federal assistance in which the State fish and wildlife agency proposes the specific non-Federal share by estimating the Federal and match dollars, consistent with § 80.83(a).
              (b) To establish the non-Federal share of a grant-funded project for the District of Columbia and the Commonwealth of Puerto Rico, the Regional Director:
              (1) Decides which percentage is fair, just, and equitable for the Federal share consistent with § 80.83(b) through (d);
              (2) Subtracts the Federal share percentage from 100 percent to determine the percentage of non-Federal share; and
              (3) Applies the percentage of non-Federal share to the allowable costs of a grant-funded project to determine the match requirement.
              (c) To establish the non-Federal share of a grant-funded project for the Commonwealth of the Northern Mariana Islands and the territories of Guam, the U.S. Virgin Islands, and American Samoa, the Regional Director must first calculate a preliminary percentage of non-Federal share in the same manner as described in paragraph (b) of this section. Following 48 U.S.C. 1469a, the Regional Director must then waive the first $200,000 of match to establish the final non-Federal match requirement for a project that includes funding from only one grant program or subprogram. If a project includes funds from more than one grant program or subprogram, the Regional Director must waive the first $200,000 of match applied to the funds for each program and subprogram.
            
            
              § 80.85
              What requirements apply to match?
              The requirements that apply to match include:
              
              (a) Match may be in the form of cash or in-kind contributions.
              (b) Unless authorized by Federal law, the State fish and wildlife agency or any other entity must not:
              (1) Use as match Federal funds or the value of an in-kind contribution acquired with Federal funds; or
              (2) Use the cost or value of an in-kind contribution to satisfy a match requirement if the cost or value has been or will be used to satisfy a match requirement of another Federal grant, cooperative agreement, or contract.
              (c) The agency must fulfill match requirements at the:
              (1) Grant level if the grant has funds from a single subaccount; or
              (2) Subaccount level if the grant has funds from more than one subaccount.
            
          
          
            Subpart H—General Grant Administration
            
              § 80.90
              What are the grantee's responsibilities?
              A State fish and wildlife agency as a grantee is responsible for all of the actions required by this section.
              (a) Compliance with all applicable Federal, State, and local laws and regulations.
              (b) Supervision to ensure that the work follows the terms of the grant, including:
              (1) Proper and effective use of funds;
              (2) Maintenance of records;
              (3) Submission of complete and accurate Federal financial reports and performance reports by the due dates in the terms and conditions of the grant; and
              (4) Regular inspection and monitoring of work in progress.
              (c) Selection and supervision of personnel to ensure that:
              (1) Adequate and competent personnel are available to complete the grant-funded work on schedule; and
              (2) Project personnel meet time schedules, accomplish the proposed work, meet objectives, and submit the required reports.
              (d) Settlement of all procurement-related contractual and administrative issues.
              (e) Giving reasonable access to work sites and records by employees and contractual auditors of the Service, the Department of the Interior, and the Comptroller General of the United States.
              (1) Access is for the purpose of:
              (i) Monitoring progress, conducting audits, or other reviews of grant-funded projects; and
              (ii) Monitoring the use of license revenue.
              (2) Regulations on the uniform administrative requirements for grants awarded by the Department of the Interior describe the records that are subject to these access requirements.
              (3) The closeout of an award does not affect the grantee's responsibilities described in this section.
              (f) Control of all assets acquired under the grant to ensure that they serve the purpose for which acquired throughout their useful life.
            
            
              § 80.91
              What is a Federal obligation of funds and how does it occur?
              An obligation of funds is a legal liability to disburse funds immediately or at a later date as a result of a series of actions. All of these actions must occur to obligate funds for the formula-based grant programs authorized by the Acts:
              (a) The Service sends an annual certificate of apportionment to a State fish and wildlife agency, which tells the agency how much funding is available according to formulas in the Acts.
              (b) The agency sends the Regional Director an application for Federal assistance to use the funds available to it under the Acts and commits to provide the required match to carry out projects that are substantial in character and design.
              (c) The Regional Director notifies the agency that he or she approves the application for Federal assistance and states the terms and conditions of the grant.
              (d) The agency accepts the terms and conditions of the grant in one of the following ways:

              (1) Starts work on the grant-funded project by placing an order, entering into a contract, awarding a subgrant, receiving goods or services, or otherwise incurring allowable costs during the grant period that will require payment immediately or in the future;
              
              (2) Draws down funds for an allowable activity under the grant; or
              (3) Sends the Regional Director a letter, fax, or e-mail accepting the terms and conditions of the grant.
            
            
              § 80.92
              How long are funds available for a Federal obligation?
              Funds are available for a Federal obligation during the fiscal year for which they are apportioned and until the close of the following fiscal year except for funds in the Enhanced Hunter Education and Safety program and the Recreational Boating Access subprogram. See §§ 80.60 and 80.61 for the length of time that funds are available in this program and subprogram.
            
            
              § 80.93
              When may an agency incur costs under a grant?
              A State fish and wildlife agency may incur costs under a grant from the effective date of the grant period to the end of the grant period except for preaward costs that meet the conditions in § 80.94.
            
            
              § 80.94
              May an agency incur costs before the beginning of the grant period?
              (a) A State fish and wildlife agency may incur costs of a proposed project before the beginning of the grant period (preaward costs). However, the agency has no assurance that it will receive reimbursement until the Regional Director awards a grant that incorporates a project statement demonstrating that the preaward costs conform to all of the conditions in paragraph (b) of this section.
              (b) Preaward costs must meet the following requirements:
              (1) The costs are necessary and reasonable for accomplishing the grant objectives.
              (2) The Regional Director would have approved the costs if the State fish and wildlife agency incurred them during the grant period.
              (3) The agency incurs these costs in anticipation of the grant and in conformity with the negotiation of the award with the Regional Director.
              (4) The activities associated with the preaward costs comply with all laws, regulations, and policies applicable to a grant-funded project.
              (5) The agency must:
              (i) Obtain the Regional Director's concurrence that the Service will be able to comply with the applicable laws, regulations, and policies before the agency starts work on the ground; and
              (ii) Provide the Service with all the information it needs with enough lead time for it to comply with the applicable laws, regulations, and policies.
              (6) The agency must not complete the project before the beginning of the grant period unless the Regional Director concurs that doing so is necessary to take advantage of temporary circumstances favorable to the project or to meet legal deadlines. An agency completes a project when it incurs all costs and finishes all work necessary to achieve the project objectives.
              (c) The agency can receive reimbursement for preaward costs only after the beginning of the grant period.
            
            
              § 80.95
              How does an agency receive Federal grant funds?
              (a) A State fish and wildlife agency may receive Federal grant funds through either:
              (1) A request for reimbursement; or
              (2) A request for an advance of funds if the agency maintains or demonstrates that it will maintain procedures to minimize time between transfer of funds and disbursement by the agency or its subgrantee.
              (b) An agency must use the following procedures to receive a reimbursement or an advance of funds:
              (1) Request funds through an electronic payment system designated by the Regional Director; or
              (2) Request funds on a standard form for that purpose only if the agency is unable to use the electronic payment system.
              (c) The Regional Director will reimburse or advance funds only to the office or official designated by the agency and authorized by State law to receive public funds for the State.

              (d) All payments are subject to final determination of allowability based on audit or a Service review. The State fish and wildlife agency must repay any overpayment as directed by the Regional Director.
              
              (e) The Regional Director may withhold payments pending receipt of all required reports or documentation for the project.
            
            
              § 80.96
              May an agency use Federal funds without using match?
              (a) The State fish and wildlife agency must not draw down any Federal funds for a grant-funded project under the Acts in greater proportion to the use of match than total Federal funds bear to total match unless:
              (1) The grantee draws down Federal grant funds to pay for construction, including land acquisition;
              (2) An in-kind contribution of match is not yet available for delivery to the grantee or subgrantee; or
              (3) The project is not at the point where it can accommodate an in-kind contribution.
              (b) If an agency draws down Federal funds in greater proportion to the use of match than total Federal funds bear to total match under the conditions described at paragraphs (a)(1) through (a)(3) of this section, the agency must:
              (1) Obtain the Regional Director's prior approval, and
              (2) Satisfy the project's match requirement before it submits the final Federal financial report.
            
            
              § 80.97
              May an agency barter goods or services to carry out a grant-funded project?
              Yes. A State fish and wildlife agency may barter to carry out a grant-funded project. A barter transaction is the exchange of goods or services for other goods or services without the use of cash. Barter transactions are subject to the cost principles at 2 CFR part 200.
              [84 FR 44787, Aug. 27, 2019]
            
            
              § 80.98
              How must an agency report barter transactions?
              (a) A State fish and wildlife agency must follow the requirements in table 1 to § 80.98(a) when reporting barter transactions in the Federal financial report:
              Table 1 to § 80.98(a)
              (a) A State fish and wildlife agency must follow the requirements in the following table when reporting barter transactions in the Federal financial report:
              
                
                  If * * *
                  Then the agency * * *
                
                
                  (1) The goods or services exchanged have the same market value,
                  (i) Does not have to report bartered goods or services as program income or grant expenses in the Federal financial report; and(ii) Must disclose that barter transactions occurred and state what was bartered in the Remarks section of the report.
                  
                
                
                  (2) The market value of the goods or services relinquished exceeds the market value of the goods and services received,
                  Must report the difference in market value as grant expenses in the Federal financial report.
                
                
                  (3) The market value of the goods or services received exceeds the market value of the goods and services relinquished,
                  Must report the difference in market value as program income in the Federal financial report.
                
                
                  (4) The barter transaction was part of a cooperative farming or grazing arrangement meeting the requirements in paragraph (b) of this section,
                  (i) Does not have to report bartered goods or services as program income or grant expenses in the Federal financial report; and(ii) Must disclose that barter transactions occurred and identify what was bartered in the Remarks section of the Federal financial report.
                  
                
              
              (b) For purposes of paragraph (a)(4) of this section, cooperative farming or grazing is an arrangement in which an agency:
              (1) Allows an agricultural producer to farm or graze livestock on land under the agency's control; and
              (2) Designs the farming or grazing to advance the agency's fish and wildlife management objectives.
              [76 FR 46156, Aug. 1, 2011, as amended at 84 FR 44786, Aug. 27, 2019]
            
            
              § 80.99
              Are symbols available to identify projects?
              Yes. The following distinctive symbols are available to identify projects funded by the Acts and products on which taxes and duties have been collected to support the Acts:
              (a) The symbol of the Pittman-Robertson Wildlife Restoration Act follows:
              
                
                ER01AU11.031
              
              (b) The symbol of the Dingell-Johnson Sport Fish Restoration Act follows:
              
                ER01AU11.032
              
              (c) The symbol of the Acts when used in combination follows:
              
                ER12SE14.027
              
              [76 FR 46156, Aug. 1, 2011, as amended at 79 FR 54668, Sept. 12, 2014]
            
            
              § 80.100
              Does an agency have to display one of the symbols in this part on a completed project?

              No. A State fish and wildlife agency does not have to display one of the symbols in § 80.99 on a project completed under the Acts. However, the Service encourages agencies to display the appropriate symbol following these requirements or guidelines:
              (a) An agency may display the appropriate symbol(s) on:
              (1) Areas such as wildlife-management areas, shooting ranges, and sportfishing and boating-access facilities that were acquired, developed, operated, or maintained with funds authorized by the Acts; and
              (2) Printed or Web-based material or other visual representations of project accomplishments.
              (b) An agency may require a subgrantee to display the appropriate symbol or symbols in the places described in paragraph (a) of this section.
              (c) The Director or Regional Director may authorize an agency to use the symbols in a manner other than as described in paragraph (a) of this section.
              (d) The Director or Regional Director may authorize other persons, organizations, agencies, or governments to use the symbols for purposes related to the Acts by entering into a written agreement with the user. An applicant must state how it intends to use the symbol(s), to what it will attach the symbol(s), and the relationship to the specific Act.
              (e) The user of the symbol(s) must indemnify and defend the United States and hold it harmless from any claims, suits, losses, and damages from:
              (1) Any allegedly unauthorized use of any patent, process, idea, method, or device by the user in connection with its use of the symbol(s), or any other alleged action of the user; and
              (2) Any claims, suits, losses, and damages arising from alleged defects in the articles or services associated with the symbol(s).
              (f) The appearance of the symbol(s) on projects or products indicates that the manufacturer of the product pays excise taxes in support of the respective Act(s), and that the project was funded under the respective Act(s) (26 U.S.C. 4161, 4162, 4181, 4182, 9503, and 9504). The Service and the Department of the Interior make no representation or endorsement whatsoever by the display of the symbol(s) as to the quality, utility, suitability, or safety of any product, service, or project associated with the symbol(s).
              (g) No one may use any of the symbols in any other manner unless the Director or Regional Director authorizes it. Unauthorized use of the symbol(s) is a violation of 18 U.S.C. 701 and subjects the violator to possible fines and imprisonment.
            
          
          
            Subpart I—Program Income
            
              § 80.120
              What is program income?
              (a) Program income is gross income received by the grantee or subgrantee and earned only as a result of the grant during the grant period. Upon request from the State agency and approval of the Service, the option at 2 CFR 200.307(b) may be allowed.
              (b) Program income includes revenue from any of the following:
              (1) Services performed under a grant.
              (2) Use or rental of real or personal property acquired, constructed, or managed with grant funds.
              (3) Payments by concessioners or contractors under an arrangement with the agency or subgrantee to provide a service in support of grant objectives on real property acquired, constructed, or managed with grant funds.
              (4) Sale of items produced under a grant.
              (5) Fees collected by the agency for delivering or providing hunter education, aquatic education, or other courses.
              (6) Royalties and license fees for copyrighted material, patents, and inventions developed as a result of a grant.
              (7) Sale of a product of mining, drilling, forestry, or agriculture during the period of a grant that supports the:
              (i) Mining, drilling, forestry, or agriculture; or
              (ii) Acquisition of the land on which these activities occurred.
              (c) Program income does not include any of the following:
              (1) Interest on grant funds, rebates, credits, discounts, or refunds.

              (2) Sales receipts retained by concessioners or contractors under an arrangement with the agency to provide a service in support of grant objectives on real property acquired, constructed, or managed with grant funds.
              
              (3) Cash received by the agency or by volunteer instructors to cover incidental costs of a hunter education, aquatic education, or other classes. Incidental costs are small amounts and typically not essential to the training delivery. Materials purchased at cost by the student, separate from course fees, are incidental costs.
              (4) Cooperative farming or grazing arrangements as described at § 80.98.
              (5) Proceeds from the sale of real property, equipment, or supplies.
              [84 FR 44787, Aug. 27, 2019]
            
            
              § 80.121
              May an agency earn program income?
              A State fish and wildlife agency may earn income from activities incidental to the grant purposes as long as producing income is not a primary purpose. The agency must account for income received from these activities in the project records and dispose of it according to the terms of the grant.
            
            
              § 80.122
              May an agency deduct the costs of generating program income from gross income?
              (a) A State fish and wildlife agency may deduct the costs of generating program income from gross income when it calculates program income as long as the agency does not:
              (1) Pay these costs with:
              (i) Federal or matching cash under a Federal grant; or
              (ii) Federal cash unrelated to a grant.
              (2) Cover these costs by accepting:
              (i) Matching in-kind contributions for a Federal grant; or
              (ii) Donations of services, personal property, or real property unrelated to a Federal grant.
              (b) Examples of costs of generating program income that may qualify for deduction from gross income if they are consistent with paragraph (a) of this section are:
              (1) Cost of estimating the amount of commercially acceptable timber in a forest and marking it for harvest if the commercial harvest is incidental to a grant-funded habitat-management or facilities-construction project.
              (2) Cost of publishing research results as a pamphlet or book for sale if the publication is incidental to a grant-funded research project.
            
            
              § 80.123
              How may an agency use program income?
              (a) A State fish and wildlife agency may choose any of the three methods listed in paragraph (b) of this section for applying program income to Federal and non-Federal outlays. The agency may also use a combination of these methods. The method or methods that the agency chooses will apply to the program income that it earns during the grant period and to the program income that any subgrantee earns during the grant period. The agency must indicate the method or methods that it wants to use in the project statement that it submits with each application for Federal assistance.
              (b) Program income must be spent within the grant period and program in which it is earned and before requesting additional Federal funds for the activity for which the program income is earned.
              (c) The three methods for applying program income to Federal and non-Federal outlays are in table 1 to § 80.123(c):
              
                Table 1 to § 80.123(c)
                
                  Method
                  Requirements for using method
                
                
                  (1) Deduction
                  (i) The agency must deduct the program income from total allowable costs to determine the net allowable costs.(ii) The agency must use program income for current costs under the grant unless the Regional Director authorizes otherwise.
                    (iii) If the agency does not indicate the method that it wants to use in the project statement, then it must use the deduction method.
                  
                
                
                  (2) Addition
                  (i) The agency must request the Regional Director's approval in the project statement.(ii) The agency may add the program income to the Federal and non-Federal funds under the grant.
                    (iii) The agency must use the program income for the purposes of the grant and under the terms of the grant.
                  
                
                
                  
                  (3) Cost sharing or matching
                  (i) The agency must request the Regional Director's approval in the project statement.(ii) The agency must explain in the project statement the expected program income, how the agency proposes to use the program income to satisfy matching requirements, how the agency will use program income earned in excess of required match, and the primary conservation or recreation objective sufficient to show program income as a secondary benefit.
                    (iii) If neither the agency's project statement nor the award indicates how program income in excess of matching requirements will be applied, the agency must use the deduction method.
                  
                
              
              [84 FR 44787, Aug. 27, 2019]
            
            
              § 80.124
              How may an agency use unexpended program income?
              A State fish and wildlife agency must spend program income before requesting additional payments under an award. If the agency has unexpended program income on its final Federal financial report, it may use the income under a subsequent grant for any activity eligible for funding in the grant program that generated the income.
              [84 FR 44788, Aug. 27, 2019]
            
            
              § 80.125
              How must an agency treat income that it earns after the grant period?
              (a) The State fish and wildlife agency must treat program income that it earns after the grant period as either:
              (1) License revenue for the administration of the agency; or
              (2) Additional funding for purposes consistent with the grant or the program.
              (b) The agency must indicate its choice of one of the alternatives in paragraph (a) of this section in the project statement that the agency submits with each application for Federal assistance. If the agency does not record its choice in the project statement, the agency must treat the income earned after the grant period as license revenue.
            
            
              § 80.126
              How must an agency treat income earned by a subgrantee after the grant period?
              (a) The State fish and wildlife agency must treat income earned by a subgrantee after the grant period as:
              (1) License revenue for the administration of the agency;
              (2) Additional funding for purposes consistent with the grant or the program; or
              (3) Income subject only to the terms of the subgrant agreement and any subsequent contractual agreements between the agency and the subgrantee.
              (b) The agency must indicate its choice of one of the above alternatives in the project statement that it submits with each application for Federal assistance. If the agency does not indicate its choice in the project statement, the subgrantee does not have to account for any income that it earns after the grant period unless required to do so in the subgrant agreement or in any subsequent contractual agreement.
            
          
          
            Subpart J—Real Property
            
              § 80.130
              Does an agency have to hold title to real property acquired under a grant?
              A State fish and wildlife agency must hold title to an ownership interest in real property acquired under a grant to the extent possible under State law.
              (a) Some States do not authorize their fish and wildlife agency to hold the title to real property that the agency manages. In these cases, the State or one of its administrative units may hold the title to grant-funded real property as long as the agency has the authority to manage the real property for its authorized purpose under the grant. The agency, the State, or another administrative unit of State government must not hold title to an undivided ownership interest in the real property concurrently with a subgrantee or any other entity.
              (b) An ownership interest is an interest in real property that gives the person who holds it the right to use and occupy a parcel of land or water and to exclude others. Ownership interests include fee and leasehold interests but not easements.
            
            
              
              § 80.131
              Does an agency have to hold an easement acquired under a grant?
              A State fish and wildlife agency must hold an easement acquired under a grant, but it may share certain rights or responsibilities as described in paragraph (b) of this section if consistent with State law.
              (a) Any sharing of rights or responsibilities does not diminish the agency's responsibility to manage the easement for its authorized purpose.
              (b) The agency may share holding or enforcement of an easement only in the following situations:
              (1) The State or another administrative unit of State government may hold an easement on behalf of its fish and wildlife agency.
              (2) The agency may subgrant the concurrent right to hold the easement to a nonprofit organization or to a local or tribal government. A concurrent right to hold an easement means that both the State agency and the subgrantee hold the easement and share its rights and responsibilities.
              (3) The agency may subgrant a right of enforcement to a nonprofit organization or to a local or tribal government. This right of enforcement may allow the subgrantee to have reasonable access and entry to property protected under the easement for purposes of inspection, monitoring, and enforcement. The subgrantee's right of enforcement must not supersede and must be concurrent with the agency's right of enforcement.
            
            
              § 80.132
              Does an agency have to control the land or water where it completes capital improvements?
              Yes. A State fish and wildlife agency must control the parcel of land and water on which it completes a grant-funded capital improvement. An agency must exercise this control by holding title to a fee or leasehold interest or through another legally binding agreement. Control must be adequate for the protection, maintenance, and use of the improvement for its authorized purpose during its useful life even if the agency did not acquire the parcel with grant funds.
            
            
              § 80.133
              Does an agency have to maintain acquired or completed capital improvements?
              Yes. A State fish and wildlife agency is responsible for maintaining capital improvements acquired or completed under a grant to ensure that each capital improvement continues to serve its authorized purpose during its useful life.
            
            
              § 80.134
              How must an agency use real property?
              (a) If a grant funds acquisition of an interest in a parcel of land or water, the State fish and wildlife agency must use it for the purpose authorized in the grant.
              (b) If a grant funds construction of a capital improvement, the agency must use the capital improvement for the purpose authorized in the grant during the useful life of the capital improvement. The agency must do this even if it did not use grant funds to:
              (1) Acquire the parcel on which the capital improvement is located; or
              (2) Build the structure in which the capital improvement is a component.
              (c) If a grant funds management, operation, or maintenance of a parcel of land or water, or a capital improvement, the agency must use it for the purpose authorized in the grant during the grant period. The agency must do this even if it did not acquire the parcel or construct the capital improvement with grant funds.
              (d) A State agency may allow commercial, recreational, and other secondary uses of a grant-funded parcel of land or water or capital improvement if these secondary uses do not interfere with the authorized purpose of the grant.
            
            
              § 80.135
              What if an agency allows a use of real property that interferes with its authorized purpose?
              (a) When a State fish and wildlife agency allows a use of real property that interferes with its authorized purpose under a grant, the agency must fully restore the real property to its authorized purpose.

              (b) If the agency cannot fully restore the real property to its authorized purpose, it must replace the real property using non-Federal funds.
              
              (c) The agency must determine that the replacement property:
              (1) Is of at least equal value at current market prices; and
              (2) Has fish, wildlife, and public-use benefits consistent with the purposes of the original grant.
              (d) The Regional Director may require the agency to obtain an appraisal and appraisal review to estimate the value of the replacement property at current market prices if the agency cannot support its assessment of value.
              (e) The agency must obtain the Regional Director's approval of:
              (1) Its determination of the value and benefits of the replacement property; and
              (2) The documentation supporting this determination.
              (f) The agency may have a reasonable time, up to 3 years from the date of notification by the Regional Director, to restore the real property to its authorized purpose or acquire replacement property. If the agency does not restore the real property to its authorized purpose or acquire replacement property within 3 years, the Director may declare the agency ineligible to receive new grants in the program or programs that funded the original acquisition.
            
            
              § 80.136
              Is it a diversion if an agency does not use grant-acquired real property for its authorized purpose?
              If a State fish and wildlife agency does not use grant-acquired real property for its authorized purpose, a diversion occurs only if both of the following conditions apply:
              (a) The agency used license revenue as match for the grant; and
              (b) The unauthorized use is for a purpose other than management of the fish- and wildlife-related resources for which the agency has authority under State law.
            
            
              § 80.137
              What if real property is no longer useful or needed for its original purpose?
              If the director of the State fish and wildlife agency and the Regional Director jointly decide that real property acquired with grant funds is no longer useful or needed for its original purpose under the grant, the director of the agency must:
              (a) Propose another eligible purpose for the real property under the grant program and ask the Regional Director to approve this proposed purpose; or
              (b) Follow the regulations at 2 CFR 200.311 and consult with the Regional Director on how to treat proceeds from the disposition of real property.
              [84 FR 44788, Aug. 27, 2019]
            
          
          
            Subpart K—Revisions and Appeals
            
              § 80.150
              How does an agency ask for revision of a grant?
              (a) A State fish and wildlife agency must ask for revision of a project or grant by sending the Service the following documents:
              (1) The standard form approved by the Office of Management and Budget as an application for Federal assistance. The agency may use this form to update or request a change in the information that it submitted in an approved application. The director of the agency or his or her designee must sign this form.
              (2) A statement attached to the application for Federal assistance that explains:
              (i) How the requested revision would affect the information that the agency submitted with the original grant application; and
              (ii) Why the requested revision is necessary.
              (b) An agency must send any requested revision of the purpose or objectives of a project or grant to the State Clearinghouse or Single Point of Contact if the State maintains this process under Executive Order 12372, Intergovernmental Review of Federal Programs.
            
            
              § 80.151
              May an agency appeal a decision?
              An agency may appeal the Director's or Regional Director's decision on any matter subject to this part.
              (a) The State fish and wildlife agency must send the appeal to the Director within 30 days of the date that the Director or Regional Director mails or otherwise informs an agency of a decision.

              (b) The agency may appeal the Director's decision under paragraph (a) of this section to the Secretary within 30 days of the date that the Director mailed the decision. An appeal to the Secretary must follow procedures in 43 CFR part 4, subpart G, “Special Rules Applicable to other Appeals and Hearings.”
            
          
          
            Subpart L—Information Collection
            
              § 80.160
              What are the information collection requirements of this part?
              (a) This part requires each State fish and wildlife agency to provide the following information to the Service. The State agency must:
              (1) Certify the number of people who have paid licenses to hunt and the number of people who have paid licenses to fish in a State during the State-specified certification period (OMB control number 1018-0007).
              (2) Provide information for a grant application on a Governmentwide standard form (OMB control number 4040-0002).
              (3) Certify on a Governmentwide standard form that it:
              (i) Has the authority to apply for the grant;
              (ii) Has the capability to complete the project; and
              (iii) Will comply with the laws, regulations, and policies applicable to nonconstruction projects, construction projects, or both (OMB control numbers 4040-0007 and 4040-0009).
              (4) Provide a project statement that describes the need, purpose and objectives, results or benefits expected, approach, geographic location, explanation of costs, and other information that demonstrates that the project is eligible under the Acts and meets the requirements of the Federal Cost Principles and the laws, regulations, and policies applicable to the grant program (OMB Control Number 1018-0100).
              (5) Change or update information provided to the Service in a previously approved application (OMB Control Number 1018-0100).
              (6) Report on a Governmentwide standard form on the status of Federal grant funds and any program income earned (OMB control number 0348-0061).
              (7) Report as a grantee on progress in completing the grant-funded project (OMB Control Number 1018-0100).
              (b) The authorizations for information collection under this part are in the Acts and in 2 CFR part 200, “Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards.”
              (c) Send comments on the information collection requirements to: U.S. Fish and Wildlife Service, Information Collection Clearance Officer, 5275 Leesburg Pike, MS: BPHC, Falls Church, Virginia 22041-3803.
              [76 FR 46156, Aug. 1, 2011, as amended at 79 FR 43967, July 29, 2014, 84 FR 44788, Aug. 27, 2019]
            
          
        
        
          Pt. 81
          PART 81—CONSERVATION OF ENDANGERED AND THREATENED SPECIES OF FISH, WILDLIFE, AND PLANTS—COOPERATION WITH THE STATES
          
            Sec.
            81.1
            Definitions.
            81.2
            Cooperation with the States.
            81.3
            Cooperative Agreement.
            81.4
            Allocation of funds.
            81.5
            Information for the Secretary.
            81.6
            Project Agreement.
            81.7
            Availability of funds.
            81.8
            Payments.
            81.9
            Assurances.
            81.10
            Submission of documents.
            81.11
            Divergent opinions over project merits.
            81.12
            Contracts.
            81.13
            Inspection.
            81.14
            Comprehensive plan alternative.
            81.15
            Audits.
          
          
            Authority:
            Endangered Species Act of 1973, sec. 6(h), 87 Stat. 884, 16 U.S.C. 1531-43, Pub. L. 93-205.
          
          
            Source:
            40 FR 47509, Oct. 9, 1975, unless otherwise noted.
          
          
            § 81.1
            Definitions.
            As used in this part, terms shall have the meaning ascribed in this section.
            (a) Agreements. Signed documented statements of the actions to be taken by the State(s) and the Secretary in furthering the purposes of the Act. They include:
            (1) A Cooperative Agreement entered into pursuant to section 6(c) of the Endangered Species Act of 1973 and § 81.2 of this part.

            (2) A Project Agreement which includes a statement as to the actions to be taken in connection with the conservation of endangered or threatened species, benefits derived, cost of actions, and costs to be borne by the Federal Government and by the States.
            (b) Conserve, conserving, and conservation. The use of all methods and procedures which are necessary to bring any endangered species or threatened species to the point at which the measures provided pursuant to the Endangered Species Act of 1973 are no longer necessary. Such methods and procedures include, but are not limited to, all activities associated with scientific resources management such as research, census, law enforcement, habitat acquisition and maintenance, propagation, live trapping, and transplantation, and, in the extraordinary case where population pressures within a given ecosystem cannot be otherwise relieved, may include regulated taking.
            (c) Endangered species. Any species which is in danger of extinction throughout all or a significant portion of its range (other than a species of the Class Insecta as determined by the Secretary to constitute a pest whose protection under the provisions of The Endangered Species Act of 1973 would present an overwhelming and overriding risk to man).
            (d) Fish or wildlife. Any member of the animal kingdom, including without limitation any mammal, fish, bird (including any migratory, nonmigratory, or endangered bird for which protection is also afforded by treaty or other international agreement), amphibian, reptile, mollusk, crustacean, arthropod or other invertebrate, and includes any part, product, egg, or offspring thereof, or the dead body or parts thereof.
            (e) Plant. Any member of the plant kingdom, including seeds, roots, and other parts thereof.
            (f) Program. A State-developed set of goals, objectives, strategies, action, and funding necessary to be taken to promote the conservation and management of resident endangered or threatened species.
            (g) Secretary. The Secretary of the Interior or his authorized representative.
            (h) Species. This term includes any subspecies of fish or wildlife or plants, and any distinct population segment of any species of vertebrate fish or wildlife which interbreeds when mature.
            (i) State. Any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands, Guam, and the Trust Territory of the Pacific Islands.
            (j) State agency. The State agency or agencies, or other governmental entity or entities which are responsible for the management and conservation of fish or wildlife resources within a State.
            (k) Plan. A course of action under which immediate attention will be given to a State's resident species determined to be endangered or threatened.
            (l) Threatened species. Any species which is likely to become an endangered species within the foreseeable future throughout all or a significant portion of its range, as determined by the Secretary.
            (m) Project. A plan undertaken to conserve the various species of fish and wildlife or plants facing extinction.
            (n) Act. The Endangered Species Act of 1973, Pub. L. 93-205, 16 U.S.C. 1531 et seq.
            
            (o) Project segment. An essential part or a division of a project, usually separated as a period of time, occasionally as a unit of work.
            (p) Resident species. For the purposes of the Endangered Species Act of 1973, a species is resident in a State if it exists in the wild in that State during any part of its life.
            [40 FR 47509, Oct. 9, 1975, as amended at 44 FR 31580, May 31, 1979; 49 FR 30074, July 26, 1984]
          
          
            § 81.2
            Cooperation with the States.
            The Secretary is authorized by the act to cooperate with any State which establishes and maintains an adequate and active program for the conservation of various endangered and threatened species. In order for a State program to be deemed an adequate and active program, the Secretary must find and reconfirm, on an annual basis, that under the State program, either:

            (a) Authority resides in the State agency to conserve resident species of fish and wildlife or plants determined by the State agency or the Secretary to be endangered or threatened;
            
            (b) The State agency has established an acceptable conservation program, consistent with the purposes and policies of the act, for all residents species of fish and wildlife or plants in the State which are deemed by the Secretary to be endangered or threatened; and has furnished a copy of such program together with all pertinent details, information, and data requested to the Secretary;
            (c) The State agency is authorized to conduct investigations to determine the status and requirements for survival of resident species of fish and wildlife or plants;
            (d) The State agency is authorized to establish programs, including the acquisition of land or aquatic habitat or interests therein, for the conservation of resident endangered or threatened species; and
            (e) Provisions are made for public participation in designating resident species of fish and wildlife or plants as endangered or threatened, or that under the State program: (1) The requirements set forth in paragraphs (c), (d), and (e) of this section are complied with concerning fish and wildlife and in paragraphs (c) and (e) of this section concerning plants, and plans are included under which immediate attention will be given to those resident species of fish and wildlife or plants which are determined by the Secretary or the State agency to be endangered or threatened and which the Secretary and the State agency agree are most urgently in need of conservation programs; except that a cooperative agreement entered into with a State whose program is deemed adequate and active pursuant to this paragraph shall not affect the applicability of prohibitions set forth in or authorized pursuant to section 4(d) or section 9(a)(1) of the Endangered Species Act of 1973 with respect to the taking of any resident endangered or threatened species.
            [41 FR 15016, Apr. 9, 1976, as amended at 44 FR 31580, May 31, 1979]
          
          
            § 81.3
            Cooperative Agreement.
            Upon determination by the Secretary that a State program is adequate and active and complies with § 81.2, the Secretary shall enter into an Agreement with the State. A Cooperative Agreement is necessary before a Project Agreement can be approved for endangered or threatened species projects. A cooperative agreement under § 81.2 must be reconfirmed annually to reflect new laws, species lists, rules and regulations, and programs, and to demonstrate that the program is still active and adequate. The Secretary, in determining which species are most urgently in need of a conservation program as provided for in § 81.2(e), shall apply the following criteria: (1) The degree of threat to the continued existence of the species; (2) the recovery potential of the species; (3) the taxonomic status, e.g., giving full species priority over subspecies or populations; and (4) such other relevent biological factors as determined appropriate.
            [41 FR 15016, Apr. 9, 1976, as amended at 44 FR 31580, May 31, 1979]
          
          
            § 81.4
            Allocation of funds.
            The Secretary shall semi-annually allocate funds, appropriated for the purpose of carrying out Section 6, to various State programs using the following as the basis for his determination:
            (a) The international commitments of the United States to protect endangered or threatened species;
            (b) The readiness of a State to proceed with a conservation program consistent with the objectives and purposes of the Act;
            (c) The number of endangered and threatened species within a State;
            (d) The potential for restoring endangered and threatened species within a State; and
            (e) The relative urgency to initiate a program to restore and protect an endangered or threatened species in terms of survival of the species.
            [40 FR 47509, Oct. 9, 1975, as amended at 44 FR 31580, May 31, 1979]
          
          
            § 81.5
            Information for the Secretary.
            Before any Federal funds may be obligated for any project to be undertaken in a State, the State must have entered into a Cooperative Agreement with the Secretary pursuant to section 6(c) of the Act.
          
          
            
            § 81.6
            Project Agreement.
            (a) Subsequent to the establishment of a Cooperative Agreement pursuant to § 81.3, the Secretary may further agree with the States to provide financial assistance in the development and implementation of acceptable projects for the conservation of endangered and threatened species. Financial agreements will consist of an Application for Federal Assistance and a Project Agreement. Such agreements' continued existence, and continued financial assistance under such agreements, shall be contingent upon the continued existence of the Cooperative Agreement described in § 81.3 of this part.
            (b) The Application for Federal Assistance will show the need for the project, the objectives, the expected benefits and results, the approach, the period of time necessary to accomplish the objectives, and both the Federal and State costs. All of a State's activities proposed for this Federal grant support will be incorporated in one or more project applications.
            (c) To meet the requirements of the Act, the Application for Federal Assistance shall certify that the State agency submitting the project is committed to its execution and that is has been reviewed by the appropriate State officials and is in compliance with other requirements of the Office of Management and Budget Circular No. A-95 (as revised).
            (d) The Project Agreement will follow approval of the Application for Federal Assistance by the Secretary. The mutual obligations by the cooperating agencies will be shown in this agreement executed between the State and the Secretary. An agreement shall cover the financing proposed in one project segment and the work items described in the documents supporting it.
            (e) The form and content for both the Application for Federal Assistance and the Project Agreement are provided in the Federal Aid Manual.
            [40 FR 47509, Oct. 9, 1975, as amended at 44 FR 31581, May 31, 1979]
          
          
            § 81.7
            Availability of funds.
            Funds allocated to a State are available for obligation during the fiscal year for which they are allocated and until the close of the succeeding fiscal year. For the purpose of this section, obligation of allocated funds occurs when a Project Agreement is signed by the Secretary, or his authorized representative, attesting to his approval.
          
          
            § 81.8
            Payments.
            The payment of the Federal share of costs incurred in the conduct of activities included under a Project Agreement shall be in accordance with Treasury Circular 1075.
            (a) Federal payments under the Act shall not exceed 75 percent of the program costs as stated in the agreement; except, the Federal share may be increased to 90 percent when two or more States having a common interest in one or more endangered or threatened species, the conservation of which may be enhanced by cooperation of such States, enter jointly into an agreement with the Secretary.
            (b) The State share of program costs may be in the form of cash or in-kind contributions, including real property, subject to standards established by the Secretary as provided in Office of Management and Budget Circular A-102.
            (c) Payments under the Endangered Species Act, including such preliminary costs and expenses as may be incurred in connection with projects, shall not be made unless all documents that may be necessary or required in the administration of this Act shall have first been submitted to and approved by the Secretary. Payments shall be made for expenditures reported and certified by the State agencies. Payments shall be made only to the State office or official designated by the State agency and authorized under the laws of the State to receive public funds of the State.
            (d) Vouchers and forms provided by the Secretary and certified as therein prescribed, showing amounts expended and the amount of Federal Aid funds claimed to be due on account thereof, shall be submitted to the Secretary by the State agency.
            [40 FR 47509, Oct. 9, 1975, as amended at 44 FR 31581, May 31, 1979; 49 FR 30074, July 26, 1984]
          
          
            § 81.9
            Assurances.

            The State must assure and certify that it will comply with all applicable Federal laws, regulations, and requirements as they relate to the application, acceptance, and use of Federal funds for projects under the Act in accordance with Office of Management and Budget Circular A-102.
            [40 FR 47509, Oct. 9, 1975, as amended at 44 FR 31581, May 31, 1979]
          
          
            § 81.10
            Submission of documents.
            Papers and documents required by the Act or by regulations in this part shall be deemed submitted to the Secretary from the date of receipt by the Director of the U.S. Fish and Wildlife Service.
          
          
            § 81.11
            Divergent opinions over project merits.
            Any difference of opinion about the substantiality of a proposed project or appraised value of land to be acquired are considered by qualified representatives of the Secretary and the State. Final determination in the event of continued disagreement rests with the Secretary.
          
          
            § 81.12
            Contracts.
            The State may use its own regulations in obtaining services providing that they adhere to Federal laws and the requirements provided by Office of Management and Budget Circular A-102. The State is the responsible authority without recourse to the Secretary regarding settlement of contractual issues.
            [40 FR 47509, Oct. 9, 1975, as amended at 44 FR 31581, May 31, 1979]
          
          
            § 81.13
            Inspection.
            Supervision of each project by the State shall include adequate and continuous inspection. The project will be subject to periodic Federal inspection.
          
          
            § 81.14
            Comprehensive plan alternative.
            In the event that the State elects to operate under a comprehensive fish and wildlife resource planning system, the Cooperative Agreement will be an attachment to the plan. No Application for Federal Assistance will be required since the documentation will be incorporated in the plan. However, the continued existence of the comprehensive plan, and Federal financing thereunder, will be contingent upon the continued existence of the Cooperative Agreement described in § 81.3, above.
          
          
            § 81.15
            Audits.
            The State is required to conduct an audit at least every two years in accordance with the provisions of Attachment P of OMB Circular A-102. Failure to conduct audits as required may result in withholding of grant payments or such other sanctions as the Secretary may deem appropriate.
            [49 FR 30074, July 26, 1984]
          
        
        
          Pt. 82
          PART 82—ADMINISTRATIVE PROCEDURES FOR GRANTS-IN-AID (MARINE MAMMAL PROTECTION ACT OF 1972)
          
            
              Subpart A—Introduction
              Sec.
              82.1
              Scope of regulations.
              82.2
              Purpose of regulations.
              82.3
              Supplementary information and procedures.
              82.4
              Authority.
              82.5
              Definitions.
            
            
              Subpart B—Application for Grants
              82.6
              Submission of proposals.
              82.7
              Coordination with States.
            
            
              Subpart C—Administration
              82.8
              Prosecution of work.
              82.9
              General information for the Secretary.
              82.10
              Payments to grantee.
              82.11
              Forms of vouchers.
              82.12
              Permit requirements.
              82.13
              Ownership of property.
              82.14
              Inspection and audit.
              82.15
              Record retention.
              82.16
              Reporting.
              82.17
              Procurement.
              82.18
              Officials not to benefit.
              82.19
              Patents and inventions.
              82.20
              Civil rights.
              82.21
              Copyrights.
            
          
          
            Authority:
            16 U.S.C. 1361-1407, 86 Stat. 1027.
          
          
            Source:
            40 FR 23281, May 29, 1975, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 82.1
              Scope of regulations.

              The regulations in this part are issued, pursuant to the authority of the Secretary in section 1380 of the Marine Mammal Protection Act, 16 U.S.C. 1361-1407 (Supp. II 1972), to provide procedures for the submission and review of applications and the award and administration of research grants, or other forms of financial assistance, to Federal or state agencies, public or private institutions, or other persons including any foreign governments for research relevant to the protection and conservation of marine mammals.
            
            
              § 82.2
              Purpose of regulations.
              The Marine Mammal Protection Act of 1972 (Pub. L. 92-552) authorizes appropriations, and confers authority upon the Secretary, subject to such terms and conditions as he deems necessary, and after review by the Marine Mammal Commission, to make grants, or provide other forms of financial assistance, for the purpose of undertaking research relevant to the protection and conservation of marine mammals. Research initiated pursuant to this authorization is to be directed toward increasing the available knowledge of the ecology and population dynamics of marine mammals and of the factors which bear upon their ability to reproduce themselves successfully, which information may be used for the purposes of increasing and maintaining the number of animals within species and populations of marine mammals at the optimum carrying capacity of their habitat.
            
            
              § 82.3
              Supplementary information and procedures.
              The regulations in this part are intended to provide for the maximum flexiblity and simplicity in the application and award of grants or other financial assistance and the minimum amount of Federal control in the conduct of the research and supervision of Federal funds, consistent with the anticipated level of appropriated funds and demand for such funds. With respect to grants to state or local governments these regulations are intended to implement and be read as consistent with Federal Management Circular 74-7, “Uniform Administrative Requirements for Grants-in-Aid to State and Local Governments,” (FMC 74-7) 34 CFR part 256, 39 FR 35787-35796, October 4, 1974, unless specifically noted otherwise. The standards and procedures set forth therein, and other referenced Federal management circulars, will, to the extent practical, govern other forms of financial assistance to state and local governments, public and private institutions and persons as well as grants to such institutions and persons. Other Federal regulations and sources of guidance potential applicants may find worthwhile to consult for information which may be helpful in applying and implementing research grants or other financial assistance under these regulations include: 34 CFR part 211, Cost Sharing on Federal Research (FMC 73-3); 34 CFR part 251, Audit of Federal Operations and Programs by Executive Branch Agencies, superseding OMB Circular No. A-73, dated August 4, 1965; 34 CFR part 252, Coordinating Indirect Cost Rates and Audit at Educational Institutions, (FMC 73-6); 34 CFR part 253, Administration of College and University Grants (FMC 73-7); 34 CFR part 254, Cost Principles for Educational Institutions (FMC 73-8); FMC 74-4, Cost Principles under Grants to State and Local Governments.
            
            
              § 82.4
              Authority.

              The Secretary of the Interior has delegated to the Director, Fish and Wildlife Service, his authority under the Marine Mammal Protection Act to enter into grants or other forms of financial assistance for research relevant to the protection and conservation of marine mammals covered by the Act excluding the order Cetacea and members, other than walruses, of the order Pinnipedia.
              
            
            
              § 82.5
              Definitions.
              As used in this part, terms shall have the meanings ascribed in this section.
              (a) Act means the Marine Mammal Protection Act of 1972, 16 U.S.C. 1361-1407.
              (b) Cooperative Agreement means the properly signed documentation, including the Application for Federal Assistance, which describes the project goals, the time schedule for achieving them, the estimated expenses to be incurred and the terms and conditions under which the research will be conducted, the totality of which constitutes the legally binding instrument between the Secretary and the grantee.
              (c) Grantee means (1) any private person or entity, or (2) any officer, employee, agent, department, or instrumentality of the Federal Government, or any state or political subdivision thereof or any foreign government, participating in a cooperative agreement with the Secretary.
              (d) Marine Mammal means any specimen of the following species, whether alive or dead, or any part thereof, including but not limited to, any raw, dressed, or dyed fur or skin:
              
                
                  Scientific name
                  Common name
                
                
                  
                    Ursus maritimus
                  
                  Polar bear.
                
                
                  
                    Enhydra lutris
                  
                  Sea Otter.
                
                
                  
                    Odobenus rosmarus
                  
                  Walrus.
                
                
                  
                    Dugong dugong
                  
                  Dugong.
                
                
                  
                    Trichechus inunquis
                  
                  West Indian manatee.
                
                
                  
                    Trichechus manatus
                  
                  West African manatee.
                
                
                  
                    Trichechus senegalensis
                  
                  Amazonian manatee.
                
                
                  Note: Common names given may be at variance with local usage; they are not required to be provided by the Act, and they have no legal significance.
              
              (e) Non-Federal interest means any organization, association, institution, business, school, individual or group of individuals, state agency, municipality, or others outside the Federal Government which desires to participate within the terms of the Act.
              (f) Project means any program for which an Application for Federal Assistance and a cooperative agreement have been approved and which provides for research in subjects which are relevant to the protection and conservation of marine mammals.
              (g) Secretary means the Secretary of the Interior or his delegated representative.
              (h) State means the several states, the District of Columbia, the Commonwealth of Puerto Rico, the Canal Zone, the possessions of the United States, and the Trust Territory of the Pacific Islands.
              (i) State agency means any department(s), commission(s), or officials(s), of a state empowered under its laws to administer the state program for marine mammals.
            
          
          
            Subpart B—Application for Grants
            
              § 82.6
              Submission of proposals.
              (a) Preapplication forms may be submitted by any potential grantee in order to (1) establish communication between the Fish and Wildlife Service and the applicant; (2) to determine the applicant's eligibility; (3) determine how well the project can compete with applications from others; and (4) eliminate any proposals which have little or no chance for Federal funding before the applicant incurs significant expenditures for preparing an application. A notice of review action will be sent to the applicant within 45 days of the receipt of the preapplication form informing the applicant of the results of the review of the preapplication form. If the review cannot be completed within 45 days, the applicant will be informed by letter as to when the review will be completed.
              (b) An Application for Federal Assistance for non-construction shall be submitted by all applicants for grants, however, an Application for Federal Assistance—Short Form may be utilized for single purpose and one-time grant applications for less than $10,000 not requiring clearing house approval, an environmental impact statement, or the relocation of persons, businesses, or farms.
              (c) Copies of the applications described in paragraphs (a) and (b) of this section may be obtained from the Federal Aid Coordinator, State Fish and Game Agency, and the Director, U.S. Fish and Wildlife (Attention: Division of Cooperative Research), Washington, DC 20240. An original and two copies of the appropriate application forms should be submitted to the Director at this address. In order to allow sufficient time for processing, the Federal Assistance Application must be submitted by September 1 of the year preceding the fiscal year in which the research is contemplated. Any requests by grantees for changes, continuations, and supplements to approved grants must be submitted on the same form as the original application.
            
            
              § 82.7
              Coordination with States.

              If the proposed project is to be conducted within the territorial limits of a state, the Secretary shall not enter into an agreement with a non-Federal interest other than a State without first consulting with the State agency.
            
          
          
            Subpart C—Administration
            
              § 82.8
              Prosecution of work.
              (a) The grantee shall pursue the agreed-upon objectives expeditiously, adhering to the procedures set forth in the Cooperative Agreement. Failure to do so or failure to provide timely and adequate reports shall be cause for the Secretary to withhold further reimbursements to the grantee until project commitments are satisfactorily met. All further disbursement of funds under the cooperative agreement may be terminated upon determination by the Secretary that satisfactory progress has not been maintained.
              (b) All work shall be performed in accordance with applicable Federal, state, and local laws, including safety, health and sanitation laws, except that when state and local laws are in conflict with Federal laws or regulations, such Federal laws or regulations shall prevail.
            
            
              § 82.9
              General information for the Secretary.
              Before any Federal funds may be obligated for any project the grantee shall furnish to the Director such information regarding the authority of the grantee to participate in the benefits of the Act, such information of the type described in FMC 74-7 Attachment G, concerning the system to be used by the grantee for the financial management of grant funds, the state laws affecting marine mammals, and such other information as the Director may request.
              (a) Document signature. The Application for Federal Assistance and the Cooperative Agreement must bear the signature of an official who is legally authorized to commit the prospective grantee to expediture of funds. The Secretary may, from time to time, request, and grantee shall furnish, information relating to the administration and maintenance of any project established under the Act.
              (b) [Reserved]
            
            
              § 82.10
              Payments to grantee.
              Payments may be requested by the grantee at intervals of not less than 30 days as work described in the cooperative agreement progresses.
            
            
              § 82.11
              Forms of vouchers.
              Vouchers, on forms provided by the Secretary, showing amounts expended on each project, and the Federal portion claimed to be due on account thereof, shall be certified and submitted to the Director by the grantee.
            
            
              § 82.12
              Permit requirements.
              No work shall commence on a proposal funded under the provisions of 16 U.S.C. 1380 until all appropriate State and Federal permits have been applied for and issued.
            
            
              § 82.13
              Ownership of property.
              When property is acquired pursuant to the provisions of the Act, title to such property or interests therein shall be vested in the grantee as long as the property is used for the authorized purpose. When the property is no longer needed for such purpose, the Director and the grantee shall mutually agree regarding the assignment of title and any compensations consistent with the terms of Federal Management Circular 74-7 or other appropriate referenced Federal Management Circulars cited in § 82.3 of this part.
            
            
              § 82.14
              Inspection and audit.
              (a) Supervision of each project shall be as specified in the initial cooperative agreement and shall include adequate and continuous inspection by the grantee. The project will be subject at all reasonable times to Federal inspection. The Director and the Comptroller General of the United States, or their duly authorized representatives, shall be given access by the grantee during regular business hours to any books, documents, papers, and records of the grantee which are pertinent to the project for the purposes of making audit, examination, excerpts, and transcripts.

              (b) The State is required to conduct an audit at least every two years in accordance with the provisions of Attachment P of OMB Circular A-102. Failure to conduct audits as required may result in withholding of grant payments of such other sanctions as the Secretary may deem appropriate.
              [40 FR 23281, May 29, 1975, as amended at 49 FR 30074, July 26, 1984]
            
            
              § 82.15
              Record retention.
              All records of accounts, and reports, with supporting documentation thereto, will be maintained by the grantee for a period of three years after submission of the final expenditure report, with the qualifications stated in FMC 74-7, Attachment C, paragraph 1.
            
            
              § 82.16
              Reporting.
              Performance reports and other specified reports shall be submitted to the Secretary by the grantee in accordance with requirements prescribed by FMC 74-7 or other appropriate referenced Federal Management Circulars cited in § 82.3 of this part.
            
            
              § 82.17
              Procurement.
              Grantees may use their own procurement regulations which reflect applicable State and local laws, rules, and regulations, provided that procurements made with funds under the Act adhere to the standards set forth in FMC 74-7 or other appropriate referenced Federal Management Circulars cited in § 82.3 of this part.
            
            
              § 82.18
              Officials not to benefit.
              No member of, or delegate to, Congress, or Resident Commissioner, shall be admitted to any share or any part of an agreement, or to any benefit that may arise therefrom; but this provision shall not be construed to extend to an agreement made with a corporation for its general benefit.
            
            
              § 82.19
              Patents and inventions.
              Determination of the patent rights in any inventions or discoveries resulting from work under cooperative agreements entered into pursuant to the Act shall be governed by the “Government Patent Policy,” President's Memorandum for Heads of Executive Departments and Agencies, August 23, 1971, and statement of government patent policy as printed in 36 FR 16889.
            
            
              § 82.20
              Civil rights.
              Each cooperative agreement shall be supported by a statement of assurance executed by the grantee providing that the project will be carried out in accordance with title VI, non-discrimination in federally assisted programs, of the Civil Rights Act of 1964, 42 U.S.C. 2000d-2000d-4, and with the Secretary's regulations promulgated thereunder, 43 CFR part 17.
            
            
              § 82.21
              Copyrights.
              Where research conducted under a grant issued pursuant to this part results in a book or other copyrightable material, the author or grantee, subject to the terms of the Cooperative Agreement, is encouraged to publish the work, but the Department of the Interior reserves a royalty free, nonexclusive and irrevocable license to reproduce, publish, or otherwise use, and to authorize others to use the work for Government purposes. Any publication by the grantee must bear in an appropriate place an acknowledgment of grant support under the Marine Mammal Act from the Department of the Interior. In addition, any publication must include a statement that the findings, conclusions, etc., do not necessarily represent the views of the Department of the Interior. At least two copies of any printed publications must be furnished to the U.S. Fish and Wildlife Service.
            
          
        
        
          PART 83 [RESERVED]
        
        
          Pt. 84
          PART 84—NATIONAL COASTAL WETLANDS CONSERVATION GRANT PROGRAM
          
            
              Subpart A—General Background
              Sec.
              84.10
              What is the purpose and scope of this rule?
              84.11
              How does the Service define the terms used in this rule?
              84.12
              What are the information collection, record keeping, and reporting requirements?
            
            
              Subpart B—Applying for Grants
              84.20

              What are the grant eligibility requirements?
              
              84.21
              How do I apply for a National Coastal Wetlands Conservation Grant?
              84.22
              What needs to be included in grant proposals?
            
            
              Subpart C—Project Selection
              84.30
              How are projects selected for grants?
              84.31
              An overview of the ranking criteria.
              84.32
              What are the ranking criteria?
            
            
              Subpart D—Conditions on Acceptance/Use of Federal Money
              84.40
              What conditions must I follow to accept Federal grant money?
              84.41
              Who prepares a grant agreement? What needs to be included?
              84.42
              What if a grant agreement is not signed?
              84.43
              How do States get the grant monies?
              84.44
              What is the timetable for the use of grant money?
              84.45
              How do I amend a proposal?
              84.46
              What are the cost-sharing requirements?
              84.47
              What are allowable costs?
              84.48
              What are the procedures for acquiring, maintaining, and disposing of real property?
              84.49
              What if the project costs more or less than originally expected?
              84.50
              How does a State certify compliance with Federal laws, regulations, and policies?
            
          
          
            Authority:
            16 U.S.C. 3951-3956.
          
          
            Source:
            67 FR 49267, July 30, 2002, unless otherwise noted.
          
          
            Subpart A—General Background
            
              § 84.10
              What is the purpose and scope of this rule?
              The regulations in this part establish the requirements for coastal State participation in the National Coastal Wetlands Conservation Grant Program authorized by Section 305 of the Coastal Wetlands Planning, Protection and Restoration Act (Pub L. 101-646, title III; 16 U.S.C. 3954). The primary goal of the National Coastal Wetlands Conservation Grant Program is the long-term conservation of coastal wetlands ecosystems. It accomplishes this by helping States protect, restore, and enhance their coastal habitats through a competitive grants program. Results are measured in acres protected, restored, and enhanced.
            
            
              § 84.11
              How does the Service define the terms used in this rule?
              Terms used have the following meaning in this part:
              
                Coastal barrier. A depositional geologic feature that is subject to wave, tidal, and wind energies; protects landward aquatic habitats from direct wave attack; and includes all associated aquatic habitats such as adjacent wetlands, marshes, estuaries, inlets, and nearshore waters. These can include islands; spits of land connected to a mainland at one end; sand bars that connect two headlands and enclose aquatic habitat; broad, sandy, dune beaches; or fringing mangroves. Coastal barriers are found on coastlines including major embayments and the Great Lakes of the United States and its territories.
              
                Coastal Barrier Resources System. A defined set of undeveloped coastal areas, designated by the Coastal Barrier Resources Act of 1982 (Pub. L. 97-348) and the Coastal Barrier Improvement Act of 1990 (Pub. L. 101-591). Within these defined units of the System, Federal expenditures are restricted to discourage development of coastal barriers.
              
                Coastal States. States bordering the Great Lakes (Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin); States bordering the Atlantic, Gulf (except Louisiana), and Pacific coasts (Alabama, Alaska, California, Connecticut, Delaware, Florida, Georgia, Hawaii, Maine, Maryland, Massachusetts, Mississippi, New Hampshire, New Jersey, New York, North Carolina, Oregon, Rhode Island, South Carolina, Texas, Virginia, and Washington); and American Samoa, Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the Virgin Islands. (Louisiana is not included because it has its own wetlands conservation program authorized by the Coastal Wetlands Planning, Protection and Restoration Act and implemented by the Corps of Engineers with assistance from the State of Louisiana, the Environmental Protection Agency, and the Departments of the Interior, Agriculture, and Commerce.)
              
              
                Coastal wetland ecosystems. Ecosystems that consist of multiple, interrelated coastal land features. They include wetlands in drainage basins of estuaries or coastal waters that contain saline, brackish, and nearshore waters; coastlines and adjacent lands; adjacent freshwater and intermediate wetlands that interact as an ecological unit; and river mouths and those portions of major river systems affected by tidal influence—all of which interact as an integrated ecological unit. Shorelands, dunes, nearshore islands, barrier islands and associated headlands, and freshwater wetlands within estuarine drainages are included in the definition since these interrelated features are critical to coastal fish, wildlife, and their habitats.
              The definition of a coastal wetland ecosystem also applies to the Great Lakes and their watersheds, where freshwater plays a similar hydrologic role. The Great Lakes coastal wetland ecosystem is made up of multiple interrelated coastal landscape features along the Great Lakes. The Great Lakes coastal wetland ecosystem includes wetlands located adjacent to any of the Great Lakes including Lake St. Clair and connecting waters, and mouths of river or stream systems draining directly into the Great Lakes. Shorelands, dunes, offshore islands, and barrier islands and associated headlands are included in the definition since these interrelated features are critical to Great Lakes fish, wildlife, and their habitats.
              
                Coastal Wetlands Act or Act. The Coastal Wetlands Planning, Protection and Restoration Act of 1990 (16 U.S.C. 3951-3956).
              
                Eligible applicant. Any agency or agencies of a coastal State designated by the Governor. It is usually a State natural resource or fish and wildlife agency.
              
                Enhancement. The manipulation of the physical, chemical, or biological characteristics of a wetland (undisturbed or degraded) site to heighten, intensify, or improve specific function(s) or to change the growth stage or composition of the vegetation present.
              
                Fund. A fund established and used by a coastal State for acquiring coastal wetlands, other natural areas, or open spaces. The fund can be a trust fund from which the principal is not spent, or a fund derived from a dedicated recurring source of monies including, but not limited to, real estate transfer fees or taxes, cigarette taxes, tax checkoffs, or motor vehicle license plate fees.
              
                Grant. An award of financial assistance by the Federal Government to an eligible applicant.
              
                Long-term conservation. Protecting and restoring terrestrial and aquatic environments for at least 20 years. This includes the hydrology, water quality, and fish and wildlife that depend on these environments.
              
                Maintenance. (These activities are ineligible under the program; the definition is included to distinguish these activities from acquisition, restoration, enhancement, and management.) Maintenance includes those activities necessary for upkeep of a facility or habitat. These activities include routine, recurring custodial maintenance such as housekeeping and minor repairs as well as the supplies, materials, and tools necessary to carry out the work. Also included is nonroutine cyclical maintenance to keep facilities or habitat improvements fully functional. Cyclical maintenance is major maintenance or renovation activities conducted at intervals normally greater than 1 year.
              
                Management. (Includes habitat management only.) Habitat management includes vegetation manipulation and restoration of habitat to support fish and wildlife populations. Creation of wetlands where they did not previously exist is not included in the definition of management.
              
                Maritime forest. Maritime forests are defined, for the purposes of this regulation, as broad-leaved forests that occur on barrier islands and along the mainland coast from Delaware to Texas. Examples are primarily characterized by a closed canopy of various combinations of live oak (Quercus virginiana), upland laurel oak (Quercus hemisphaerica), pignut hickory (Carya glabra), southern magnolia (Magnolia grandiflora), sugarberry (Celtis laevigata), and cabbage palm (Sabal palmetto). Shrubs and smaller trees typical of the understory include live oak, upland laurel oak, pignut hickory, red mulberry (Morus rubra), wild olive (Osmanthus americanus), American holly (Ilex opaca), yaupon (Ilex vomitoria), beautyberry (Callicarpa americana), bumelia (Sideraxylon spp.), and small-flowered pawpaw (Asimina parviflora). The herb layer is generally rich and diverse, typically including partridgeberry (Mitchella repens), coralbean (Erythrina herbacea), small-leaved milk pea (Galactia microphylla), tick trefoils (Desmodium spp.), and spikegrass (Chasmanthium sessiliflorum). Vines are represented by muscadine grape (Vitis rotundifolia), Virginia creeper (Parrhenocissus quinquefolia), and various briers (Smilax spp.).
              This natural community type becomes established on old coastal dunes that have been stabilized long enough to sustain forests. In time, the accumulation of humus contributes to moisture retention of soils, while the canopy minimizes temperature fluctuations by reducing soil warming during the day and heat loss at night. Because of the underlying deep sands, maritime forests are generally well-drained.
              Maritime forests have become prime resort and residential property because of their relatively protected locations along the coast. Although this community type originally occurred in virtually continuous strips along the Atlantic and Gulf Coasts, residential developments and infrastructure encroachments have severely fragmented most occurrences.
              
                National Wetlands Inventory. A Service program that produces information on the characteristics, extent, and status of the Nation's wetlands and deepwater habitat. The program's strongest mandates come from the Emergency Wetlands Resources Act of 1986 (16 U.S.C. 3901), which directs the Service to map wetlands, conduct wetlands status and trends studies, and disseminate the information produced.
              
                National Wetlands Priority Conservation Plan. A plan developed by the Service for the U.S. Department of the Interior at the direction of Congress through the Emergency Wetlands Resources Act of 1986 (16 U.S.C. 3901). The plan provides the criteria and guidance for identifying wetlands that warrant attention for Federal and State acquisition using Land and Water Conservation Fund appropriations.
              
                Operations. (These activities are ineligible under the program; the definition is included to distinguish these activities from acquisition, restoration, enhancement, and management.) Operations include activities necessary for the functioning of a facility or habitat to produce desired results. These include public use management and facility management.
              
                Program. The National Coastal Wetlands Conservation Grant Program. A program administered by the Service that awards Federal grants through a competitive process to State agencies for projects to acquire, restore, manage, or enhance coastal wetlands.
              
                Project. One or more related activities necessary to fulfill a stated objective to provide for the long-term conservation of coastal wetlands including the lands and waters, hydrology, water quality, and wetland-dependent wildlife. These activities can include acquisition, restoration, enhancement, or management of coastal wetlands.
              
                Restoration. The manipulation of the physical, chemical, or biological characteristics of a site with the goal of returning natural/historic functions to a former or degraded wetland.
            
            
              § 84.12
              What are the information collection, record keeping, and reporting requirements?
              (a) Information collection requirements include:
              (1) An Application for Federal Assistance (Standard Form 424);

              (2) A proposal, following the guidance of OMB Circular A-102 and the Federal Aid Grant Application Booklet (OMB Control Number 1018-0109), that includes statements of need and objective(s); a description of expected results or benefits; the approach to be used, such as procedures, schedules, key personnel and cooperators, location of the proposed action, and estimated costs to accomplish the objective(s); identification of any other actions that may relate to the grant; and a description of public involvement and interagency coordination;
              
              (3) Discussion of ranking criteria, including a completed summary information form (USFWS Form 3-2179);
              (4) Assurances of compliance with all applicable Federal laws, regulations, and policies (SF 424B or SF 424D); and
              (5) Documents, as appropriate, supporting the proposal; for example, environmental assessments (including the NEPA compliance checklist, USFWS Form 3-2185) and evaluations of effects on threatened and endangered species.
              (6) A grant agreement form if the proposal is selected for an award (USFWS Form 3-1552); and
              (7) A grant amendment form if the agreement is modified (USFWS Form 3-1591).
              (b) Record-keeping requirements include the tracking of costs and accomplishments related to the grant as required by 43 CFR 12.60, monitoring and reporting program performance (43 CFR 12.80), and financial reporting (43 CFR 12.81). The project report should include information about the acres conserved, with a breakdown by conservation method (for example, acquired, restored, or both) and type of habitat (list habitat types and include the acreage of each). Are the results of the project being monitored? Is there evidence that the resources targeted in the proposal (for example, anadromous fish, threatened and endangered species, and migratory birds) have benefited?
              (c) Reporting requirements include retention and access requirements as specified in 43 CFR 12.82 and authorized by OMB through the Federal Aid Grant Application Booklet (OMB Control Number 1018-0109).
            
          
          
            Subpart B—Applying for Grants
            
              § 84.20
              What are the grant eligibility requirements?
              (a) Eligible grant activities include:
              (1) Acquisition of a real property interest in coastal lands or waters from willing sellers or partners (coastal wetlands ecosystems), providing that the terms and conditions will ensure the real property will be administered for long-term conservation.
              (2) The restoration, enhancement, or management of coastal wetlands ecosystems, providing restoration, enhancement, or management will be administered for long-term conservation.
              (b) Ineligible activities include but are not limited to:
              (1) Projects that primarily benefit navigation, irrigation, flood control, or mariculture;
              (2) Acquisition, restoration, enhancement, or management of lands to mitigate recent or pending habitat losses resulting from the actions of agencies, organizations, companies, or individuals;
              (3) Creation of wetlands by humans where wetlands did not previously exist;
              (4) Enforcement of fish and wildlife laws and regulations, except when necessary for the accomplishment of approved project purposes;
              (5) Research;
              (6) Planning as a primary project focus (planning is allowable as a minimal component of project plan development);
              (7) Operations and maintenance;
              (8) Acquiring and/or restoring upper portions of watersheds where benefits to the coastal wetlands ecosystem are not significant and direct; and
              (9) Projects providing less than 20 years of conservation benefits.
            
            
              § 84.21
              How do I apply for a National Coastal Wetlands Conservation Grant?
              (a) Eligible applicants should submit their proposals to the appropriate Regional Director of the U.S. Fish and Wildlife Service. Proposals must be complete upon submission, and must include the information outlined in § 84.22 to be complete.

              (1) Service Regional Wildlife and Sport Fish Restoration Offices' responsibilities for administration of this grant program include: Notifying the States of the program, its requirements, and any changes that occur; determining the State agencies designated by the Governor as eligible applicants; ensuring that only eligible applicants apply for grants; coordinating with various Service programs to ensure that sound and consistent guidance is communicated to the States; determining proposal eligibility and substantiality; and determining 75 percent match eligibility and notifying the States of approved and disapproved proposals.
              (2) Service Divisions of Ecological Services in the regions and field and Fisheries and Habitat Conservation in the national office provide technical assistance and work with Wildlife and Sport Fish Restoration to encourage State participation in this process.
              (3) Send your proposal to “Regional Director (Attention: Wildlife and Sport Fish Restoration)” at the address of the appropriate regional office, as provided at 50 CFR 2.2.
              (b) The Program operates on an annual cycle. Regional Wildlife and Sport Fish Restoration Offices request proposals from the States in early April. Proposals must be received by the Regional Director on or before a due date set in early June in order to be considered for funding in the following fiscal year. Check with your Regional Office each year for the exact due dates. Regions review proposals for eligibility and substantiality. Regions may rank eligible and substantial proposals and submit them to the national office of the Service in Washington, DC, by a date set in late June. A Review Panel coordinated by the Service's National Office of Fisheries and Habitat Conservation reviews and ranks proposals in early August using the criteria established in this rule. The Director selects the proposals and announces the grant recipients at the beginning of the new fiscal year (October 1).
              (c) More than one agency in a State may submit proposals to the Service if the Governor determines that more than one agency has responsibility for coastal wetlands.
              (d) A project proposal that includes several separate and distinct phases may be submitted in phases, but any succeeding phases must compete against other proposals in the year submitted. Obtaining money for one phase of a project will not be contingent upon acquiring money for another phase of that same project.
              (e) The Federal (Program) share will not exceed $1 million per project.
              (f) The percentage of non-Federal match (cash or in-kind) must not be less than 25 percent of the total costs if the State has a designated fund or not less than 50 percent without a fund.
              [67 FR 49267, July 30, 2002, as amended at 78 FR 35152, June 12, 2013]
            
            
              § 84.22
              What needs to be included in grant proposals?
              Proposals must include the following:
              (a) Application for Federal Assistance (Standard Form 424);
              (b) A Statement of Assurances of compliance with applicable Federal laws, regulations, and policies (either Standard Form 424B or 424D); and
              (c) A project statement that identifies and describes:
              (1) The need within the purposes of the Act;
              (2) Discrete, quantifiable, and verifiable objective(s) to be accomplished during a specified time period;
              (3) Expected results or benefits, in terms of coastal lands and waters, the hydrology, water quality, or fish and wildlife dependent on the wetlands;
              (4) The approach to be used in meeting the objectives, including specific procedures, schedules, key personnel, and cooperators;
              (5) A project location, including two maps: A map of the State showing the general location of the proposal, and a map of the project site;
              (6) Estimated costs to attain the objective(s) (the various activities or components of each project should be broken down by cost and by cooperator);
              (7) If the request is more than $100,000 (Federal share), the applicant must submit a Form DI-2010, certifying that the grant money will not be used for lobbying activities;
              (8) A concise statement, with documentation, of how the proposal addresses each of the 13 numeric criteria including a summary using FWS Form No. 3-2179 (see § 84.32);
              (9) A description of the State trust fund that supports a request for a 75 percent Federal share in sufficient detail for the Service to make an eligibility determination, or a statement that eligibility has been previously approved and no change has occurred in the fund;

              (10) A list of other current coastal acquisition, restoration, enhancement, and management actions; agency(ies) involved; relationship to the proposed grant; and how the proposal fits into comprehensive natural resource plans for the area, if any; and
              (11) Public involvement or interagency coordination on coastal wetlands conservation projects that has occurred or is planned that relates to this proposal (Specify the organizations or agencies involved and dates of involvement.).
            
          
          
            Subpart C—Project Selection
            
              § 84.30
              How are projects selected for grants?
              Project selection is a three-step process: proposal acceptance, proposal ranking, and proposal selection.
              (a) Proposal acceptance. (1) The Regional Wildlife and Sport Fish Restoration Offices decide whether a proposal should be accepted for consideration by determining if the proposal is complete, substantial, and contains activities that are eligible. Proposals that do not qualify are immediately returned to the State. Revision and resubmission of returned proposals is allowable during this period, which is in June (check with your Regional Office for the exact dates each year). If any of the factors of completeness, substantiality, or eligibility are not met, the Regions should not forward the proposal to Headquarters.
              (2) To be considered for acceptance, the proposal must be substantial in character and design. A substantial proposal is one that:
              (i) Identifies and describes a need within the purposes of the Act;
              (ii) Identifies the objective to be accomplished based on the stated need;
              (iii) Uses accepted principles, sound design, and appropriate procedures;

              (iv) Provides public conservation benefits that are cost effective and long-term, i.e., at least 20 years; and
              (v) Identifies obtainable, quantified performance measures (acres enhanced, restored, or protected) that help achieve the management goals and objectives of the National Coastal Wetlands Conservation Grant Program. Through this program, the States' efforts and leadership will help the Service meet its Long-Term and Annual Performance Goals as expressed in the Service's Annual Performance Plan. 1
                
              
              
                

                  1 The Service's Annual Performance Plan can be found on the Service's homepage at http://www./.fws.gov/r9gpra. For more information you might also contact the Budget Office at 202-208-4596 or the Planning and Evaluation Staff at 202-208-2549.
              
              (3) The grant limit is $1 million. Proposals requesting Program awards that exceed $1 million will be returned to the appropriate State. Similarly, individual projects that have clearly been divided into multiple proposals for submission in one grant cycle to avoid this limit will be returned to the appropriate State. The State can revise and resubmit the proposal so that the request does not exceed the $1 million limit.
              (b) Proposal ranking. Once a proposal is accepted by the Region, the Regional Wildlife and Sport Fish Restoration Office sends the proposal to the National Wildlife and Sport Fish Restoration Office, which works with the National Office of the Fish and Wildlife Management and Habitat Restoration Program for distribution to a Review Panel. The Review Panel includes representation from our coastal Regions and from other Service Programs, for example, the Endangered Species Program. The Fisheries and Habitat Conservation Program is responsible for coordinating the review and ranking of proposals according to the established criteria, a process that usually involves a national meeting.
              (c) Proposal selection. The Review Panel's recommendations are forwarded to the Director of the Service for a final review and project selection. The Director announces the selection by October 1.
              [67 FR 49267, July 30, 2002, as amended at 78 FR 35152, June 12, 2013]
            
            
              § 84.31
              An overview of the ranking criteria.

              (a) The primary objective of the proposal will be to acquire, restore, enhance, or manage coastal wetlands to benefit coastal wetlands and the hydrology, water quality, and fish and wildlife dependent upon them. The Program will not provide grants, for example, for construction or repair of boat ramps or docks for recreational purposes and construction or support of research facilities or activities. The purpose of the ranking criteria is to provide a means for selecting the best projects—those that produce the maximum benefits to coastal wetlands and the fish and wildlife that depend on them.
              (b) Proposal ranking factors—(1) Ranking criteria. As explained in § 84.32, we will evaluate proposals according to 13 ranking criteria. These criteria have varying point values. Proposals must address each of these 13 criteria.
              (2) Additional considerations. Even though the criteria provide the primary evaluation of proposals, we may factor additional considerations into the ranking decision at the national level. In case of a tie, we will use these additional considerations to rank proposals having identical scores.
              (c) The criteria in § 84.32 are not listed in priority order.
              (d) Points are assigned on the basis of a completed project, rather than current conditions, e.g., count 50 acres of estuarine emergent wetlands if 50 acres of that habitat type will be restored when the project is completed.
              (e) A range of points rather than a set point value allows the reviewer to distinguish between, for example, a proposal that provides some foraging habitat for a threatened species versus one that provides critical nesting habitat of several endangered species. Scoring guidance is included with the individual criteria.
              (f) A total of 64 points is possible under the scoring system.
              (g) If a grant proposal is not selected, the State may resubmit it for reconsideration in subsequent fiscal years. Resubmission of a grant proposal is the responsibility of the applicant.
            
            
              § 84.32
              What are the ranking criteria?
              (a) The U.S. Fish and Wildlife Service will rank proposals using the 13 criteria listed below. In the following list, a description of each criterion is followed by examples and the points they would receive for that criterion.
              (1) Wetlands conservation. Will the project reverse coastal wetland loss or habitat degradation in decreasing or stable coastal wetland types? Will it conserve wetlands to prevent losses of decreasing or stable wetland types? (Maximum: 7 points)
              (i) The majority of the project area (over 50 percent) is nationally decreasing coastal wetland types, 2

                 or the majority is regionally decreasing wetlands types in which the case for regionally decreasing is well-documented (Up to 7 points). The nationally decreasing types are estuarine intertidal emergent; estuarine intertidal forested; estuarine intertidal scrub-shrub; marine intertidal; palustrine emergent; palustrine forested; and palustrine scrub-shrub. Describe the wetlands using terms listed above. Include a breakdown showing the percentage of the proposal's total and wetland acreage in decreasing types. Provide National Wetlands Inventory codes/information if available. Information about these can be found on the National Wetland Inventory's web site at http://wetlands.fws.gov.
              
              
                
                  2 These designations are based on the National Wetlands Priority Conservation Plan. For more information about the plan, or to receive a copy of the document, refer to the contact information provided in § 84.21.
              
              (ii) The majority of the project area (over 50 percent) is nationally stable coastal wetlands types 2 (Up to 5 points). The nationally stable types are estuarine intertidal non-vegetated and estuarine subtidal. Describe the wetlands using the terms listed above. Include a breakdown showing the percentage of the proposal's total and wetland acreage in stable types. Provide National Wetlands Inventory codes/information if available.
              (iii) Wetlands benefited are less than 50 percent of the project area. (Up to 3 points)
              (iv) If the project would benefit wetlands in the upper portion of the coastal watershed, but does not demonstrate significant and direct benefits to coastal wetlands, the proposal will not receive any points. (0 points)

              (v) We will award a full 7 points to proposals that document that over 50 percent of their project area would be, upon project completion, decreasing coastal wetland types. A combination of decreasing and stable types that is over 50 percent of the project area could receive an intermediate score of 4, 5, or 6 points, depending on the balance between decreasing and stable types. If wetlands are 50 percent or less of the project area, use the following guide for allocating points: 25 to 50 percent of the project area is decreasing or stable wetlands, 2, 3, or 4 points; 5 to 24 percent, 1 or 2 points; and less than 5 percent, 0 points.
              (2) Maritime forests on coastal barriers. Will the proposal significantly benefit maritime forests on coastal barriers? The coastal barrier does not need to be a unit of the Coastal Barrier Resources System. (Maximum: 7 points)
              (i) The proposal documents significant benefit to maritime forests on a coastal barrier. Describe the forest in sufficient detail so reviewers can determine whether it meets the definition of “maritime forest.” (Up to 7 points)
              (ii) The proposal does not benefit maritime forests on a coastal barrier. (0 points)
              (iii) For this criterion most scores should be either 0 or 7. If questions arise about the significance of the benefit or whether the forests meet the strict definition, an intermediate score could be given.
              (3) Long-term conservation. Does the project ensure long-term conservation of coastal wetland functions? The project must provide at least 20 years of conservation benefits to be eligible. (Maximum: 7 points)
              (i) Once the project is complete, the project will provide continuing coastal wetlands benefits in perpetuity (100 years or longer). (7 points)
              (ii) Once the project is complete, the project will provide continuing coastal wetland benefits for 50-99 years. (3 to 6 points)
              (iii) Once the project is complete, the proposal will provide continuing coastal wetlands benefits for 20-49 years. (1 to 3 points)
              (iv) The proposal should show how the project will be maintained and the benefits sustained over time. Proposals must include adequate documentation of long-term conservation of coastal wetland values, such as a 25-year easement, to receive points for this criterion. If part of the project's benefits will be perpetual (owned in fee title, for example) and part is estimated to last 20 years, reviewers should weigh the different elements of the project and give an intermediate score.
              (4) Coastal watershed management. Would the completed project help accomplish the natural resource goals and objectives of one or more formal, ongoing coastal ecosystem or coastal watershed management plan(s) or effort(s)? Describe the management plan or effort(s). (Maximum: 3 points)
              (i) The project supports the natural resource goals of identified formal, ongoing coastal ecosystem or coastal watershed management plans or efforts. Describe the management plan(s) and/or effort(s) and explain how this project relates to its objectives. A plan that very specifically identifies the site will receive more points than a plan containing many generic references. (Up to 3 points)
              (ii) The project does not support the natural resource goals and objectives of a formal, ongoing coastal ecosystem or coastal watershed management effort. If the proposal benefits the upper portions of coastal watersheds, but provides no significant and direct benefits to the coastal wetlands ecosystems, the proposal will not receive points. (0 points)
              (5) Conservation of threatened and endangered species. Will the project benefit any federally listed endangered or threatened species, species proposed for Federal listing, recently delisted species, or designated or proposed critical habitat in coastal wetlands? Will it benefit State-listed threatened and endangered species? (Maximum: 5 points)

              (i) The project will provide, restore, or enhance important habitat (e.g., nesting, breeding, feeding, nursery areas) for federally listed or proposed endangered or threatened species that use the coastal area project site for at least part of their life cycle. The project will benefit recently delisted species and habitat conservation plans developed under the auspices of the Endangered Species Act. List the species and their status (e.g., threatened or endangered) and provide documentation (e.g., cite recovery plan, attach letter from species expert) of current or recent species occurrence in the coastal area project site. Describe the importance of the habitat. (Up to 5 points)
              
              (ii) The project will provide, restore, or enhance important habitat for State-listed threatened and endangered species. (Up to 2 points)
              (iii) The project will not provide, restore, or enhance important habitat for federally or State-listed or proposed endangered or threatened species in the coastal area project site for any part of their life cycle. If the proposal provides benefits to threatened and endangered species in the upper portion of the coastal watershed, but provides no significant and direct benefits to threatened and endangered species using coastal wetlands ecosystem habitat, the proposal will not receive any points. (0 points)
              (iv) The combined scores of subparagraphs (a)(5)(i) and (a)(5)(ii) of this section cannot exceed the 5-point maximum.
              (6) Benefits to fish. Will the project provide, restore, or enhance important fisheries habitat? (Maximum: 5 points)

              (i) The project will provide, restore, or enhance important habitat (i.e., spawning, nursery, juvenile, or foraging habitat) for specific species that use the coastal area project site for at least part of their life cycle. These species may include anadromous, interjurisdictional, or other important species. List species, habitat types, and benefits to each species. (Up to 5 points)
              (ii) The project does not document current or future benefits to fish species and their habitat. (0 points)
              (iii) The more specific the information is on the use of the area and the importance of the habitat, the greater the points. An area specifically identified as critical for conservation in a fisheries management plan will, for example, receive more points than one which is not.
              (7) Benefits to coastal-dependent or migratory birds. Will the project provide, restore, or enhance important habitat for coastal-dependent or migratory birds?

              (i) The project will provide, restore, or enhance important habitat (i.e., breeding, staging, foraging, wintering/summering habitat) benefits for at least part of the life cycle of coastal dependent or migratory birds. List the species and habitat types, and describe the benefits to each. (Up to 5 points)
              (ii) The project will not significantly benefit coastal-dependent or migratory birds. (0 points)
              (iii) We will give maximum points to projects that benefit coastal-dependent species identified in the North American Waterfowl Plan or listed as species of management concern. 3
                 Proposals should also include information that demonstrates how the project will contribute to the regional goals developed under the U.S. Shorebird Conservation Plan, the North American Waterbird Conservation Plan, Partners in Flight, the North American Waterfowl Management Plan, or other bird conservation initiatives. Proposals that fail to do so will not receive maximum points. Indicate if the proposed area has been specifically identified by any program or agency for its migratory bird values.
              
                
                  3 For more information about species of management concern, visit the website migratorybirds.fws.gov or contact the Division of Migratory Bird Management at 703-358-1714.
              
              (8) Prevent or reduce contamination. Will the project prevent or reduce input of contaminants to the coastal wetlands and associated coastal waters, or restore coastal wetlands and other associated coastal waters that are already contaminated? (Maximum: 5 points)

              (i) The project will prevent significant inputs of contaminants or will provide significant improvements to the quality of the coastal wetland and associated waters through protection from contaminants or restoration, including assimilation of nutrients and nonpersistent toxic substances. Describe the types and sources of possible or current impairment to the coastal wetland and other associated coastal waters (e.g., to water quality, sediments, flora, or fauna). Describe how contaminant inputs or residues will be prevented, reduced, or eliminated. Preventing contaminants by precluding residential development through acquisition will not normally warrant full points unless the applicant can be shown that significant contamination would have occurred otherwise. (Up to 5 points)
              
              (ii) The proposal will not significantly prevent impairment or improve the quality of the coastal wetland and associated coastal waters. If the proposal provides positive water quality benefits in the upper portions of watersheds, but provides no significant and direct positive water quality benefits to coastal wetland ecosystems, the proposal will not receive points. (0 points)
              (iii) Show direct links between contamination and wildlife and aquatic habitats. To receive full points, you should provide documentation of the linkage. Reviewers may consider the extent of contaminants prevention/reduction when assigning points. Proposals having the potential to produce an attractive nuisance (e.g., acquiring and/or restoring a wetland that will be attractive to wildlife and that also has the potential to accumulate high levels of persistent toxic metals or hydrocarbon compounds) will not receive points.
              (9) Catalyst for future conservation. Is the project proposal designed to leverage other ongoing coastal wetlands protection projects in the area, such as acquisition of areas to add to already acquired coastal lands, or provide impetus for additional restoration? (Maximum: 4 points)
              (i) The project will be essential (e.g., key to completion or implementation of a greater conservation plan) to further advance or promote other coastal projects under way. Explain why. (Up to 4 points)
              (ii) The project proposal does not demonstrate a positive impact on other coastal projects. (0 points)
              (iii) To receive the maximum number of points, the proposal should be essential to the initiation or completion of a larger project. Examples may include acquisition of key in-holdings within a larger protected area, funds necessary to acquire fee simple interest in properties where a conservation easement has already been secured, and funds necessary to complete restoration activities to a protected area.
              (10) Partners in conservation. Will the proposal receive financial support, including in-kind match, from private, local, or other Federal interests? (Maximum: 4 points)
              (i) The proposal includes the State applicant plus one or more non-State financial partners. (Up to 4 points)
              (ii) The proposal includes only financial support from the State applicant. (0 points)
              (iii) A written description of commitment of funds or in-kind match from the partners must accompany the proposal. (This requirement is in addition to signing the Assurances Form.) The purpose of this criterion is to promote partnerships with private, local, or other Federal agencies rather than to increase the dollar amount of the matching share. Therefore, no specific minimum amount is indicated here. At least two partners, in addition to the State applicant, should have committed money to the project to receive maximum points.
              (11) Federal share reduced. Does the proposal significantly reduce the Federal share by providing more than the required match amount? In the case of a Territory or Commonwealth that does not require match funds, does the proposal include financial support from sources other than the Territory or Commonwealth? (Maximum: 5 points)
              (i) The State, territory, or commonwealth applicant must have a non-Federal funding source (in-kind match does not count for this criterion) that reduces the Federal share. (Up to 5 points)
              (ii) The maximum Federal share is requested by the proposal. (0 points)

              (iii) The purpose of this criterion is to increase the amount of money from non-Federal sources. This increase decreases the need for Federal match dollars, so that Federal dollars can help more projects. Documentation of each partner's financial commitment must accompany the proposal to receive points. If the State itself provides the excess match, the State should receive credit for reducing the Federal share. Each 5 percent above the required State match would be approximately equal to 1 point. The following two examples, using both a 50 and 75 percent Federal match share, define a 10 percent increase in a State's match amount.
              
              (A) Example 1-50—Percent Federal Match
                
                
              
              If the total project costs are $100,000, then the required State match share is $50,000.
              If the State or a partner provides an additional cash contribution equal to 10 percent of the $50,000, $5,000. This is defined as a 10 percent increase in the State match. 4
                
              
              
                

                  4 From sources other than Federal agencies. Natural Resource Damage Assessment funds may in some cases be defined as “non-Federal.” See discussion under § 84.46 on What are the cost-sharing requirements?
                
              
              
              (B) Example 2-75—Percent Federal Match
                
              
              If the total project costs are $100,000, then the required State match share is $25,000.
              If the State or a partner provides an additional cash contribution equal to 10 percent of the $25,000, $2,500. This is defined as a 10 percent increase in the State match. 4
              
              
              (12) Education/outreach program or wildlife-oriented recreation. Is the project designed to increase environmental awareness and develop support for coastal wetlands conservation? Does it provide recreational opportunities that are consistent with the conservation goals of the site? (Maximum: 3 points)
              (i) The proposal includes a site-specific, substantive education/outreach or wildlife-oriented recreation program. (Up to 3 points)
              (ii) The proposal does not include a substantive education/outreach or wildlife-oriented recreation program. (0 points)
              (iii) The proposal must describe what makes this program substantive and link it closely with the specific site to receive full points. Programs supported by activities or funds from partners should be encouraged over use of project dollars. Project proposals may include substantive education/outreach components necessary for the completion of the project. However, these should be activities that complement or support the primary goal of the project.
              (13) Other factors. Do any other factors, not covered in the previous criteria, make this project or site particularly unique and valuable? Does the project offer important benefits that are not reflected in the other criteria? The following list includes examples of projects that provide benefits not reflected in other criteria. (Maximum: 4 points)
              (i) The project might provide significant benefits to, for example: rare or threatened habitat types; biodiverse habitats; rare and declining species; and the local community.
              (ii) The project would be particularly cost-effective, providing very significant resource benefits for the cost.
              (iii) The project would assist in the prevention or control of invasive species.
              (iv) The project would provide important cultural or historical resource benefits.
              (v) The project would provide other benefits.

              (vi) Reviewers should not assign points to resource values covered by other criteria. The proposal should provide a short narrative to support claims to Other Factors points.
              (b) Additional considerations. We will factor the following considerations into the ranking process if two or more proposals have the same point totals. The tie-breaking factors are as follows:
              (1) The project would prevent the destruction or degradation of habitat from pending sale of property, from adverse effects of current activities such as draining of wetlands, or from natural processes such as erosion at excessive rates;
              (2) The project would protect unique and significant biological diversity;
              (3) The project has lower costs per acre conserved; and
              (4) In the project proposal the State or third party provides lands as opposed to using lands already owned by the State or third party as part of the State matching share.
              (c) All proposals must include the information described in paragraphs (b) (1)-(4) of this section. If a tie occurs between two or more proposals, the reviewers need to have this information available immediately to decide which proposal or proposals should be recommended for selection.
            
          
          
            
            Subpart D—Conditions on Acceptance/Use of Federal Money
            
              § 84.40
              What conditions must I follow to accept Federal grant money?
              (a) The audit requirements for State and local governments (43 CFR part 12), and
              (b) The uniform administrative requirements for grants and cooperative agreements with State and local governments (43 CFR part 12).
            
            
              § 84.41
              Who prepares a grant agreement? What needs to be included?
              The coastal State and the Fish and Wildlife Service work together to develop a Grant Agreement (Form 3-1552) upon completion of the review by the Regional Director to determine compliance with applicable Federal laws and regulations. The Grant Agreement includes the grant title, the grant cost distribution, the agreement period, other grant provisions, and special grant conditions. If a Coastal Barrier Unit is affected, the Service must conduct internal consultations pursuant to Section 6 of the Coastal Barrier Resources Act, as amended by the Coastal Barrier Improvement Act, prior to providing any grant monies to that State.
            
            
              § 84.42
              What if a grant agreement is not signed?
              Monies that have been allocated for a grant will be held until December 31 of the following year. If a grant agreement has not been signed by the State and the Service and, therefore, the money has not been obligated for the approved grant by that date, the funds automatically are returned to the Program account in Washington.
            
            
              § 84.43
              How do States get the grant monies?
              Funding to States is provided on a reimbursable basis. See § 84.47 for information on what costs can be reimbursed. The Service may reimburse the State for projects completed, or make payments as the project progresses. For construction work and labor, the Service and the State may jointly determine, on a case-by-case basis, that payments may be made in advance. We will minimize the time elapsing between the transfer to the State and the State's need for the funds, and the time period will be subject to a specific determined need for the funds in advance. Except for extenuating circumstances, a reasonable time period to advance funds to a State is up to 3 days. OMB Circular A-102, Parts II and III, 43 CFR part 12, and 31 CFR part 205 provide specific information on methods and procedures for transferring funds.
            
            
              § 84.44
              What is the timetable for the use of grant money?
              Once money is granted to the coastal States, the money is available to those States for the time designated in the grant agreement. If a State needs more time, the State must apply for an extension of time by amending the grant agreement. If the Service does not extend the time, the unobligated monies return to the Service for expenditure on future grants. Also, if a State cannot spend the money on the approved project, the State must notify the appropriate Regional Director as soon as possible so that the money can revert back to the Service for future grants.
            
            
              § 84.45
              How do I amend a proposal?
              Following procedures in 43 CFR 12.70, you must submit a signed original and two copies of the revised SF 424, the revised portion of the project statement if appropriate, and an explanation of the reason for the revision to the Regional Director (Federal Aid).
            
            
              § 84.46
              What are the cost-sharing requirements?
              (a) Except for certain insular areas, the Federal share of an approved grant will not exceed 50 percent of approved costs incurred. However, the Federal share may be increased to 75 percent for coastal States that have established and are using a fund as defined in § 84.11. The Regions must certify the eligibility of the fund in order for the State to qualify for the 75 percent matching share.

              (b) The following insular areas: American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the U.S. Virgin Islands, have been exempted from the matching share, as provided in Pub. L. 95-134, amended by Pub. L. 95-348, Pub. L. 96-205, Pub. L. 98-213, and Pub. L. 98-454 (48 U.S.C. 1469a). Puerto Rico is not exempt from the match requirements of this Program.
              (c) The State may provide materials (e.g., heavy equipment) or other services as a noncash match for portions of the State's matching share. The State may also provide the value of land, including the land proposed for restoration, enhancement, or management as a noncash match, provided that the land is necessary and reasonable for completing the project. For example, if a State proposes to manage a contiguous wetland of 100 acres, and already owns 10 of the 100 acres, the State can apply the current value of the 10 acres, provided that the 10 acres are necessary to manage the entire 100 acres. If the 10-acre wetland were not contiguous and no connection could be made that the 10 acres were needed to manage the proposed wetland, the State could not use the 10 acres as a noncash match. Review 43 CFR 12.64 for determining the value of in-kind contributions.
              (d) The requirements in 43 CFR 12.64 and Service Manual Part 522 FW 1.13 5
                 apply to in-kind matches or cost-sharing involving third parties. Third party in-kind contributions must represent the current market value of noncash contributions furnished as part of the grant by another public agency, private organization, or individual. In-kind matches must be necessary and reasonable to accomplish grant objectives.
              
                

                  5 From the Fish and Wildlife Service Manual, available on-line at http://www.fws.gov/directives/index.html.
                
              
              (e) Coastal States must commit to their matching share of the total costs by signing the Application for Federal Assistance (SF 424), the Assurances (SF 424B or SF 424D), and the Grant Agreement (Form 3-1552).
              (f) No Federal monies, non-Federal monies, in-kind contributions, or National Fish and Wildlife Foundation grant program monies that will be or have been previously used to satisfy the matching requirement of another Federal grant can be used as part of the coastal State's matching share.
              (g) The coastal State is responsible for ensuring the full amount of that State's matching requirement, either with State funds or from contributions toward the proposal from other agencies, groups, or individuals. Sources other than State applicant funds must be documented and approved as eligible.
              (h) Total Federal contributions (including all Federal sources outside of the Program) may not exceed the maximum eligible Federal share under the Program. This includes monies provided to the State by other Federal programs. If the amount of Federal money available to the project is more than the maximum allowed, we will reduce the Program contribution by the amount in excess.
              (i) Natural Resource Damage Assessment funds that are managed by a non-Federal trustee are considered to be non-Federal, even if these monies were once deposited in the Department of the Interior's Natural Resource Damage Assessment and Restoration Fund, provided the following criteria are met:
              (1) The monies were deposited pursuant to a joint and indivisible recovery by the Department of the Interior and non-Federal trustees under the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA) or the Oil Pollution Act (OPA);
              (2) The non-Federal trustee has joint and binding control over the funds;
              (3) The co-trustees agree that monies from the fund should be available to the non-Federal trustee and can be used as a non-Federal match to support a project consistent with the settlement agreement, CERCLA, and OPA; and
              (4) The monies have been transferred to the non-Federal trustee.
            
            
              § 84.47
              What are allowable costs?
              (a) Allowable grant costs are limited to costs necessary and reasonable to achieve approved grant objectives and meet the applicable Federal cost principles in 43 CFR 12.62 (b).

              (b) If a project or facility is designed to include purposes other than those eligible under the Act, the costs must be prorated among the various purposes.
              
              (c) If you incur costs before the effective date of the grant, they cannot be reimbursed, with the exception that we can allow preliminary costs, but only with the approval of the appropriate Regional Director. Preliminary costs may include costs necessary for preparing the grant proposal, such as feasibility surveys, engineering design, biological reconnaissance, appraisals, or preparation of grant documents such as environmental assessments for compliance with the National Environmental Policy Act.
            
            
              § 84.48
              What are the procedures for acquiring, maintaining, and disposing of real property?
              (a) Acquisition, maintenance, and disposal of real property must follow the rules established in 43 CFR 12.71 and 50 CFR 80.14.
              (1) Title to real property acquired under a grant or subgrant must be vested in the State or subgrantee, including local governments and nonprofit organizations. States must submit documentation (e.g., appraisals and appraisal reviews) to the Regional Director who must approve it before the State becomes legally obligated for the purchase. States will provide title vesting evidence and summary of land costs upon completion of the acquisition. The grant agreement and any deed to third parties (e.g., conservation easement or other lien on a third-party property) must include appropriate language to ensure that the lands and/or interests would revert back to the State or Federal Government if the conditions of the grant were no longer being implemented.
              (2) In cases where the interest obtained is less than fee simple title, the interest must be sufficient for long-term conservation of the specified wetlands resources.
              (3) Real property acquired with National Coastal Wetlands Conservation Grant funds must continue to serve the purpose for which it was acquired. If acquired property is used for reasons inconsistent with the purpose(s) for which acquired, such activities must cease and any adverse effects on the property must be corrected by the State or subgrantee with non-Federal monies in accordance with 50 CFR 80.14.
              (4) The State or subgrantee may not dispose of or encumber its title or other interest in real property without prior approval of the appropriate Regional Director of the Service. Real property includes, but is not limited to, lands, buildings, minerals, energy resources, timber, grazing, and animal products. If real property is sold, the State or subgrantee must compensate the Service in accordance with 43 CFR 12.71(c)(2).
              (5) If rights or interests obtained with the acquisition of coastal wetlands generate revenue during the Grant Agreement period, the State will treat the revenue as program income and use it to manage the acquired properties. If the State sells or leases real property, the State must treat the proceeds as program income and return the money to the Wildlife and Sport Fish Restoration program regardless of the grant period.
              (6) Inconsistent use that is not corrected can be grounds for denying a State future grants under this Program.
              (b) A coastal State is responsible for design, supervision, and inspection of all major construction projects in accordance with accepted engineering standards.
              (1) The coastal State must have adequate rights to lands or waters where restoration or enhancement projects are planned to ensure protection and use of the facilities or structures throughout their useful life.
              (2) The construction, enlargement, or rehabilitation of dams are subject to Federal standards for dam design. If requested, the State must provide to the Regional Office written certification that any proposed changes to a dam meet Federal standards.
              (3) The coastal State must operate and maintain facilities, structures, or related assets to ensure their use for the stated project purpose and that they are adequately protected.
              (c) Acquisition, property records, maintenance, and disposal of equipment must be made in accordance with 43 CFR 12.72.
              [67 FR 49267, July 30, 2002, as amended at 78 FR 35153, June 12, 2013]
            
            
              
              § 84.49
              What if the project costs more or less than originally expected?
              All requests for additional monies for approved coastal wetland grants will be subject to the entire review process along with new grants. Any monies left over after the project is complete, or if the project is not completed, should be returned to Headquarters for use in following years. If a State has lands it wishes to acquire, restore, or enhance in close proximity to the original project, and the Region deems that spending project monies in these areas would provide similar benefits, the Region may use unspent balances to pay for these projects with prior approval from Headquarters. States must provide adequate justification and documentation to the Regions that the lands acquired, restored, or enhanced are similar to those in the original proposal and provide similar benefits to fish and wildlife.
              [67 FR 49267, July 30, 2002, as amended at 78 FR 35153, June 12, 2013]
            
            
              § 84.50
              How does a State certify compliance with Federal laws, regulations, and policies?
              (a) In accepting Federal money, coastal State representatives must agree to and certify compliance with all applicable Federal laws, regulations, and policies. The applicant will need to submit a Statement of Assurances (either SF 424B or SF 424D) signed and dated by an authorized agency representative as part of the proposal.
              (b) Compliance with environmental and other laws, as defined in the Service Manual 523 FW Chapter 1, 6
                 may require additional documentation. Consult with Regional Offices for how this applies to a specific project.
              
                
                  6 The Fish and Wildlife Service Manual, see footnote 3 for availability.
              
            
          
        
        
          Pt. 85
          PART 85—CLEAN VESSEL ACT GRANT PROGRAM
          
            
              Subpart A—General
              Sec.
              85.10
              Purpose and scope.
              85.11
              Definitions.
              85.12
              Information collection, recordkeeping, and reporting requirements.
            
            
              Subpart B—Application for Grants
              85.20
              Eligible activities.
              85.21
              Application procedures.
              85.22
              Grant proposals.
            
            
              Subpart C—Grant Selection
              85.30
              Grant selection criteria.
              85.31
              Grant selection.
            
            
              Subpart D—Conditions on Use/Acceptance of Funds
              85.40
              Cost sharing.
              85.41
              Allowable costs.
              85.42
              Real and personal property.
              85.43
              Signs and symbols.
              85.44
              Fee charges for use of facilities.
              85.45
              Public access to facilities and maintenance.
              85.46
              Survey and plan standards.
              85.47
              Program crediting.
              85.48
              Compliance with Federal laws, regulations, and policies.
            
          
          
            Authority:
            16 U.S.C. 777g(c).
          
          
            Source:
            59 FR 11206, Mar. 10, 1994, unless otherwise noted.
          
          
            Subpart A—General
            
              § 85.10
              Purpose and scope.
              The purpose of this part is to establish requirements for state participation in the Clean Vessel Act Grant Program authorized by Section 5604 of the Clean Vessel Act (Public Law 102-587, Subtitle F).
            
            
              § 85.11
              Definitions.
              Terms used in this part shall have the following meaning:
              
                Clean Vessel Act or Act. The Clean Vessel Act (Pub. L. 102-587, subtitle F).
              
                Coastal State. A State of the United States in, or bordering on, the Atlantic, Pacific, or Arctic Ocean, the Gulf of Mexico, Long Island Sound, or one or more of the Great Lakes. The term also includes Puerto Rico, the Virgin Islands, Guam, and the Commonwealth of the Northern Mariana Islands. The term excludes Alaska and American Samoa because these States have a ratio of the number of recreational vessels in the State numbered under chapter 123 of title 46, United States Code, to number of miles of shoreline (as that term is defined in § 926.2(d) of title 15, Code of Federal Regulations, as in effect on January 1, 1991), of less than one.
              
                Costal waters. In the Great Lakes area, the waters within the territorial jurisdiction of the United States consisting of the Great lakes, their connecting waters, harbors, roadsteads, and estuary-type areas such as bays, shallows, and marshes. In other areas, those waters, adjacent to the shorelines, which contain a measurable percentage of sea water, including sounds, bays, lagoons, bayous, ponds, and estuaries.
              
                Coastal zone. Coastal zone has the same meaning that the term has in section 304(1) of the Coastal Zone Management Act of 1992 (16 U.S.C. 1453(1)). The coastal zone consists of coastal waters (including the lands therein and thereunder) and the adjacent shorelands, including islands, transitional and intertidal areas, salt marshes, wetlands, and beaches. The zone extends, in Great Lakes waters, to the international boundary between the United States and Canada and, in other areas, seaward to the outer limit of the United States territorial sea. The zone extends inland from the shorelines only to the extent necessary to control shorelands and protect coastal waters.
              
                Construction. Activities which produce new capital improvements and increase the value of usefulness of existing property.
              
                Dump station. A facility specifically designed to receive sewage from portable toilets carried on vessels. Dump stations do not include lavatories or restrooms.
              
                Education/information. The education/information program, as identified in the technical guidelines as published in the Federal Register, designed to make recreational boaters aware of the environmental pollution problem resulting from sewage discharges from vessels and inform them of the location of pumpout and dump stations.
              
                Eligible applicant. An agency of a State designated by the Governor.
              
                Equitable fees. The maximum charge per pumpout is $5.00. Price modifications and discounts are subject to State/Federal laws concerning pricing.
              
                Facility. A pumpout station or dump station.
              
                Facility open to the public. (1) A Clean Vessel Act facility that is open and available to the public is one where the public has full and reasonable access to the pumpout/dump station, including:
              (i) Provision of signage visible from the water to direct boaters to pumpout/dump stations;
              (ii) Location of pumpouts to facilitate ease of use by all boats typical to that particular marina;
              (iii) Equitable fees; and
              (iv) Reasonable open periods.
              (2) To be eligible for funding under this program, both public and private facilities must be open to the public.
              
                Grant. An award of financial assistance, including cooperative agreements, in the form of money, or property in lieu of money, by the Federal Government to an eligible grantee.
              
                Inland State. A State which is not a coastal State. The District of Columbia, American Samoa and Alaska are included as inland States (Rationale for Samoa and Alaska being inland States can be found in § 85.11(b) above).
              
                Maintenance. Those activities necessary for upkeep of a facility. These are activities that allow the facility to function and include routine recurring custodial maintenance such as housekeeping and minor repairs as well as the supplies, materials, and tools necessary to carry out the work. Also included is non-routine cyclical maintenance to keep facilities fully functional.
              
                Operation. Those activities necessary for the functioning of a facility to produce desired results. These are activities that make the facility work.
              
                Plans. Those plans identified in the technical guidelines as published in the Federal Register, for construction or renovation of pumpout and dump stations necessary to ensure that there are adequate and reasonably available stations to meet the needs of recreational vessels using the coastal waters of the State.
              
                Private facilities. Private facilities include those operated by the following:
              (1) For profit or non-profit private marinas, docks, etc.;

              (2) For profit or non-profit concessionaires, whether they are leased or private facilities, on public lands; or
              
              (3) Yacht or boating clubs, whether they are open to the public or members-only facilities.
              
                Public facilities. Public facilities include municipal, county, port authority, State and Federal marinas, docks, etc., operated by those agencies.
              
                Pumpout station. A facility that pumps or receives sewage from a type III marine sanitation device (holding tank) installed on board vessels.
              
                Reasonable open periods. This part does not specify hours, days and seasons, however, some suggested examples, provided no other factors are involved, are presented:
              (1) Pumpout/dump stations may be open during the same period the fuel docks are normally open.
              (2) Pumpout stations may be open when the marina is open and staff is present to pump out boats.
              (3) Pumpout/dump stations may be open during the hours considered to be normal marina business hours as adjusted by seasonal differences.
              
                Recreational vessel. Watercraft manufactured for operation, or operated, primarily for pleasure. This term includes any watercraft leased, rented, or chartered to another for the latter's pleasure.
              
                Renovation. Major rehabilitation of a facility to restore it to its original intended purpose.
              
                Surveys. Those surveys identified in the technical guidelines as published in the Federal Register. Surveys are designed to determine the number and location of all operational pumpout and dump stations at public and private marinas, mooring areas, docks, and other boating access facilities within the coastal zone. Surveys also are designed to determine the number of recreational vessels in coastal waters with holding tanks or portable toilets, and the areas of coastal waters where those vessels congregate.
              
                Type III marine sanitation device (holding tank). Any equipment for installation on board a vessel which is specifically designed to receive, retain, and discharge sewage.
              [59 FR 11206, Mar. 10, 1994, as amended at 62 FR 45348, Aug. 27, 1997]
            
            
              § 85.12
              Information collection, recordkeeping, and reporting requirements.

              (a) The information collection requirements for this grant program, except for surveys, are those necessary to comply with 43 CFR 12 which include a narrative statement as identified in 85.22 Grant Proposals. The collection of survey information contained in this rule was approved by the Office of Management and Budget as required by 44 U.S.C. 3501 et seq., October 18, 1993, OMB No. 1018-0086, expiration date September 30, 1996.
              (b) Record keeping requirements include the tracking of costs and accomplishments related to the grant as required by 43 CFR 12.60, monitoring and reporting program performance (43 CFR 12.80), and financial reporting (43 CFR 12.81).
              (c) Reporting requirements include retention and access requirements as required by 43 CFR 12.82.
            
          
          
            Subpart B—Application for Grants
            
              § 85.20
              Eligible activities.
              (a) Eligible grant activities—coastal States:
              (1) Eligible activities include identification in the coastal zone of all operational pumpout and dump stations, and surveys of recreational vessels in coastal waters with holding tanks or portable toilets, and the areas where those vessels congregate. Also eligible are costs of developing a list, including chart coordinates, of all operational pumpout and dump stations in the coastal zone of the State, for submission to the Fish and Wildlife Service.

              (2) Plans for construction and renovation of pumpout and dump stations in the coastal zone of the State necessary to ensure that these stations are adequate and reasonably available to meet the needs of recreational vessels using the coastal waters of the State. Completed Stated-funded plans may be submitted after the technical guidelines appear in the Federal Register.
              
              (b) Eligible grant activities—all States:

              (1) Eligible grant activities include education/information program to educate/inform recreational boaters about the environmental pollution problems resulting from sewage discharges from vessels and to inform them of the location of pumpout and dump stations.
              (2) Eligible grant activities include the construction, renovation, operation and maintenance of pumpout and dump stations, including floating restrooms in the water, not connected to land or structures connected to the land, used solely by boaters. Eligible grant activities also include any activity necessary to hold and transport sewage to sewage treatment plants, such as holding tanks, piping, haulage costs, and any activity necessary to get sewage treatment plants to accept sewage, such as installing bleed-in facilities.
              (c) Ineligible activities:
              (1) Activities that do not provide public benefits.
              (2) Enforcement activities.
              (3) Construction/renovation of upland restroom facilities.
              (4) Construction, renovation, operation and maintenance of on-site sewage treatment plants, such as package treatment plants and septic systems, and of municipal sewage treatment plants for primary and secondary treatment.
            
            
              § 85.21
              Application procedures.
              (a) Eligible applicants will submit their proposals to the appropriate regional office of the U.S. Fish and Wildlife Service. Coastal States submitting proposals for both the coastal zone and the inland portion of their States must submit two separate proposals. The regional office addresses are provided at 50 CFR 2.2. Telephone and fax numbers of the regional offices follow:
              
                
                  Region
                  Wildlife and sport fish restoration telephone number
                  Wildlife and sport fish restoration fax number
                
                
                  1
                  503-231-6128
                  503-231-6996
                
                
                  2
                  505-248-7465
                  505-248-7471
                
                
                  3
                  612-713-5130
                  612-713-5290
                
                
                  4
                  404-679-4159
                  404-679-4160
                
                
                  5
                  413-253-8508
                  413-253-8487
                
                
                  6
                  303-236-4411
                  303-236-8192
                
                
                  7
                  907-786-3545
                  907-786-3575
                
                
                  8
                  916-414-6509
                  916-978-6155
                
              
              
              (b) Proposals will be accepted for FY 1995 funds ($7.05 million) between the effective date and April 29, 1994. For FY 1996 and FY 1997, proposals will be due by May 1 of the year preceding that fiscal year (e.g., May 1, 1995 for FY 1996).
              [59 FR 11206, Mar. 10, 1994, as amended at 62 FR 45348, Aug. 27, 1997; 78 FR 35153, June 12, 2013]
            
            
              § 85.22
              Grant proposals.
              Grant proposals will consist of a narrative which identifies and describes the following:
              (a) The need within the purposes of the Act (Coastal States with approved plans should indicate how the activities contained in the proposal implements the plan);
              (b) Discrete objective(s) to be accomplished during a specified time period that address the need(s);
              (c) Expected results or benefits from accomplishing the objectives, including the numbers of recreational vessels and people served;
              (d) The approach to be used in meeting the objectives, including specific procedures, schedules, key personnel, cooperators, grant location, innovative approaches, public/private partnerships, education, sensitive waters, public access, and estimated costs;
              (e) Amount and source of matching funds; and,
              (f) Fees for use of facility.
            
          
          
            Subpart C—Grant Selection
            
              § 85.30
              Grant selection criteria.
              The Director shall give priority consideration to grant proposals that meet the criteria listed in Subsections a-h and in the accompanying chart:
              (a) In coastal States that have no survey or plan, proposals to complete such survey and plan;
              (b) Proposals for constructing and renovating pumpout and dump stations without an approved plan;
              (c) In coastal States, proposals for constructing and renovating pumpout and dump stations in accordance with a coastal State's plan approved under section 5603(c) of the Clean Vessel Act, and for inland States, proposals for constructing and renovating pumpout and dump stations in accordance with an inland State's plan;

              (d) Proposals that provide for public/private partnership efforts to develop and operate pumpout and dump stations;
              
              (e) Proposals for innovative ways to increase the availability and use of pumpout and dump stations, e.g., where private parties put in more than the minimum amount;
              (f) Proposals that include an education/information component, or the State has an active, ongoing education program;

              (g) Proposals that benefit the waters most likely to be affected by the discharge of sewage from vessels, including the waters as defined in the technical guidelines as published in the Federal Register; and,
              (h) Proposals in areas with high vessel/pumpout or dump station ratios.
              
                
                  Criteria
                  Points
                  Coastal state
                  Inland state
                
                
                  a. Do a survey/plan
                  50
                  
                
                
                  b. Construct w/no plan
                  10
                  5
                
                
                  c. Construct with plan
                  20
                  10
                
                
                  d. Partnership
                  10
                  5
                
                
                  e. Innovative approach
                  5
                  2
                
                
                  f. Education
                  5
                  2
                
                
                  g. Sensitive area
                  5
                  2
                
                
                  h. Low pumpout ratio
                  5
                  2
                
                
                  Total
                
              
              [59 FR 11206, Mar. 10, 1994, as amended at 62 FR 45348, Aug. 27, 1997]
            
            
              § 85.31
              Grant selection.
              The Fish and Wildlife Service, Wildlife and Sport Fish Restoration programs, will convene a ranking panel of Federal employees, to include representatives from the Service's Headquarters of the Wildlife and Sport Fish Restoration programs, the National Oceanic and Atmospheric Administration, the Environmental Protection Agency, and the U.S. Coast Guard, to review, rank, and make funding recommendations to the Director of the Fish and Wildlife Service. The Director will make the selection of eligible grants by August 1, annually. Upon selection of a proposal the appropriate Regional Office will advise the successful applicant of additional documentation requirements.
              [59 FR 11206, Mar. 10, 1994, as amended at 78 FR 35153, June 12, 2013]
            
          
          
            Subpart D—Conditions on Use/Acceptance of Funds
            
              § 85.40
              Cost sharing.
              (a) The Federal share shall not exceed 75% of total costs approved in the grant agreement.
              (b) The provisions of 43 CFR 12.64 apply to cost sharing or matching requirements. Third party in-kind contributions must be necessary and reasonable to accomplish grant objectives and represent the current market value of noncash contributions furnished as part of the grant by another public agency, private organization, or individual.
            
            
              § 85.41
              Allowable costs.
              (a) Allowable grant costs are limited to those costs that are necessary and reasonable for accomplishment of approved grant objectives and meet the applicable Federal cost principles in 43 CFR 12.60(b). Purchase of informational signs, program signs, and symbols designating pumpout and dump stations, are allowable costs.
              (b) Grants or facilities designed to include purposes other than those eligible under the Act shall have the costs prorated equitably among the various purposes. Grant funds shall only be used for the part of the activity related to the Clean Vessel Act.
              (c) Costs incurred prior to the effective date of the grant agreement are not allowable with the exception that preliminary costs are allowed only with the approval of the appropriate Regional Director. Preliminary costs may include such items as feasibility surveys, engineering design, biological reconnaissance, appraisals, or preparation of grant documents such as environmental assessments for compliance with the National Environmental Policy Act.
            
            
              § 85.42
              Real and personal property.
              (a) Applicable regulations regarding acquisition, property records, maintenance, and disposal of real property and equipment are found in 43 CFR 12.71 and 12.72. If questions arise regarding applicability, the appropriate Regional Office should be contacted.

              (b) A State shall ensure that design and installation of the facilities are in accordance with the technical standards identified in the technical guidelines as published in the Federal Register.
              
              (c) The State must ensure that facilities are operated and maintained, and that structures or related assets are used for the stated grant purpose.
            
            
              § 85.43
              Signs and symbols.
              (a) Signs. Facilities must display appropriate information signs at pumpout and portable toilet dump stations. Such information should indicate fees, restrictions, hours of operation, operating instructions, a contact name and 1-800-ASK-FISH telephone number for boaters to get additional information or to report an inoperable facility.
              (b) Pumpout symbol. (1) At appropriate times, to increase public awareness of the Clean Vessel Act Pumpout Grant Program, use a pumpout symbol according to Service specifications. Use the pumpout symbol as follows:
              (i) As a sign at the entrance to a marina advertising the presence of a pumpout and/or portable toilet dump station;
              (ii) As a directional sign within a marina;
              (iii) As a sign at a pumpout and/or portable toilet dump station;
              (iv) As a symbol on educational and informational material; and
              (v) For other uses as appropriate to advance the purposes of the Clean Vessel Act.
              (2) To avoid confusion with having two symbols, use the selected symbol both for pumpout stations and portable dump stations. The Service encourages the use of this symbol as it is not copyrighted. The NOAA NOS magenta “P” within a magenta circle will continue to be used on nautical charts to identify the location of pumpout and portable toilet dump stations. NOAA will include information about the selected pumpout symbol in the U.S. Coast Pilots, a supplement to the charts, to relate this symbol to the NOAA Nautical Chart magenta “P” and circle.
              (3) All recipients identified in § 85.11 should display the appropriate pumpout symbol on facilities, such as pumpout and portable toilet dump stations, or on printed material or other visual representations relating to project accomplishments or education/information, and should encourage others to do so. Sub-recipients also should display the symbol and should encourage use by others for the purposes stated in this paragraph (b)(3).
              (4) The Service encourages other persons or organizations, such as marinas with pumpout stations not constructed with Clean Vessel Act funds, to use the symbol to advance the purposes of the Clean Vessel Act program.
              (5) The following specifications shall apply: The symbol is black, the background is white, and the border is international orange. There is no standard for the black and white, but use black and white colors, not shades. The standards for the international orange color is as follows: For day boards (signs), use retroflective international orange film. For paint, use international orange conforming to FED-STD 595B, chip number 12197 in daylight conditions. For inks, use Pantone Matching System color chart 179C. In order to ensure visibility after dark, use reflectorized film or paint, and/or artificial illumination. Pumpout symbol technical specifications to construct signs and for other purposes are available upon request.
              (6) The following rules govern the graphic reproduction of the symbol:
              (i) Do not use a smaller than legible symbol.
              (ii) If you reduce or enlarge the symbol, maintain the same proportions.
              (iii) Do not obscure the symbol by overprinting.
              (iv) Do not place the symbol where it will be split by unlike backgrounds.
              (v) Do not place the symbol on a background that is highly textured or patterned.
              (vi) When appropriate, for economical reasons, depict the symbol in one-color (black) with a white background, rather than two-color (international orange and black) with white background.
              (7) The pumpout symbol follows:
              
                
                ER27AU97.010
              
              (c) Qualifying signs. (1) In conjunction with the symbol, you may use other qualifying signs below the symbol, either on the same sign or on a separate sign.
              (i) You may place the message “P PUMP OUT”, “P PUMPOUT STATION”, “P PORTABLE TOILET DUMP STATION”, or other appropriate qualifier, beneath the symbol. Place the magenta-colored “P” and circle in front of the message to relate the pumpout symbol to the NOAA NOS nautical charts. Messages may be appropriate for several years until the symbol is understood without the message. When appropriate, substitute a black “P” and circle for economical reasons.
              (ii) You may place directional arrows beneath the symbol to indicate the direction of pumpout or portable toilet dump station facilities.
              (2) The following specifications shall apply: Symbols, such as directional arrows, and letters, are black, and the background is white. For using inks to create the magenta color, use PMS color chart 259U. Letters and black and white colors shall follow the Federal Highway Administration's Manual on Uniform Traffic Control Devices for Streets and Highways (MUTCD), FHWA, 1988. The Superintendent of Documents, U.S. Government Printing Office, Washington, DC 20402, provides for sale copies of the 1988 MUTCD, including Revision No. 3, dated September 3, 1993, Stock No. 050-001-00308-2.
              (3) The same rules governing the graphic reproduction of the pumpout symbol, as described in paragraph (b)(6) of this section, shall apply to qualifying signs.
              (d) Pumpout slogan. (1) Use the pumpout slogan according to Service specifications to help increase boater awareness of the need to use pumpout and dump stations to properly dispose of their boat sewage. Use the slogan in conjunction with the pumpout symbol, on educational/informational material, and for other uses as appropriate to advance the purposes of the Clean Vessel Act. The slogan is not copyrighted, and the Service encourages its appropriate use.
              
              (2) All recipients identified in § 85.11 should display the pumpout slogan on facilities, such as pumpout and portable toilet dump stations as appropriate, and on printed material or other visual representations relating to project accomplishments or education/information, and should encourage others to do so. Sub-recipients should display the slogan for purposes as stated above and should encourage others to do so.
              (3) The Service encourages other persons or organizations, such as marinas with pumpout stations not constructed with Clean Vessel Act funds, to use the slogan to advance the purposes of the Clean Vessel Act program.
              (4) The following specifications shall apply: Letters are black and background is white. The same reference under specifications for Qualifying Signs in paragraph (c)(2) of this section shall apply.
              (5) The same rules governing the graphic reproduction of the pumpout symbol, as described in paragraph (b)(6) of this section, shall apply to the pumpout slogan.
              (6) The pumpout slogan follows:
              
              KEEP OUR WATER CLEAN—USE PUMPOUTS
              
              (e) All information signs, pumpout symbol, qualifying signs, and pumpout slogan identified in this section and the crediting logo identified in § 85.47, inform and educate boaters. Therefore, use the signs, symbol, slogan and logo as appropriate. For instance, a sign on the water directing boaters to a pumpout may only need the pumpout symbol, and a qualifying sign beneath, e.g., an arrow, and possibly the words “PUMPOUT STATION”. For pumpout and dump stations, the pumpout symbol, slogan, information signs, including all information in paragraph (a) of this section, and the crediting and State logo may be appropriate. If desirable, add qualifying signs. Position a legible sign, symbol and logo either on the pumpout/dump station, on a separate sign, or both, for the greatest effect in informing and educating boaters. For other products such as print and video public service announcements, brochures, etc., the placement of symbols, etc. depends on space availability. The following order of priority dictates the order of use under limited space conditions: the pumpout symbol, slogan, 1-800-ASK-FISH telephone number and Sport Fish Restoration crediting logo. Add other information as appropriate. Use judgement when placing information on signs so as not to confuse the reader. Display the symbol, logo, slogan and information signs in the appropriate locations. To reduce wind drag when bolting signs on pilings, it was found helpful in the Northeast to make signs taller than wider. Symbol or logo size may vary. However, if you reduce or enlarge the symbol, maintain the same proportions.
              [62 FR 45348, Aug. 27, 1997]
            
            
              § 85.44
              Fee charges for use of facilities.
              A maximum of a $5.00 fee may be charged, with no justification, for use of pumpout facilities constructed, operated or maintained with grant funds. If higher fees are charged, they must be justified before the proposal can be approved. Such proceeds shall be retained, accounted for, and used by the operator to defray operation and maintenance costs as long as the facility is needed and it serves its intended purpose. The maximum fee shall be evaluated for inflation, etc., each year.
            
            
              § 85.45
              Public access to facilities and maintenance.
              All recreational vessels must have access to pumpout and dump stations funded under this grant program. Facilities shall be operated, maintained, and continue to be reasonably accessible to all recreational vessels for the full period of their useful life.
            
            
              § 85.46
              Survey and plan standards.
              (a) Survey standards. (1) Surveys should be conducted according to the technical guidelines as published in the Federal Register.
              
              (2) Surveys may be conducted Statewide, if necessary, to obtain information on boats using the coastal zone.
              (b) Plan standards. Plans should be developed according to the technical guidelines as published in the Federal Register.
              
            
            
              
              § 85.47
              Program crediting.
              (a) Crediting logo. As the source of funding for Clean Vessel Act facilities, the Sport Fish Restoration program should get credit through use of the Sport Fish Restoration logo. Grant recipients may us the crediting logo identified in 50 CFR 80.99 to identify projects funded by the Clean Vessel Act. The Sport Fish Restoration logo follows:
              
                ER27AU97.011
              
              (b) Recipient logo display. Grant recipients are authorized to display the Sport Fish Restoration logo. Section 85.11 identifies recipients eligible to display the appropriate logo according to 50 CFR 80.99. Display includes on pumpout and portable toilet dump stations that grantees acquire, develop, operate or maintain by these grants, or on printed material or other visual representations relating to project accomplishments or education/information. Display the logo in the appropriate location, according to § 85.43(e). Symbol or logo size may vary. However, if your reduce or enlarge the symbol, maintain the same proportions. Recipients may require sub-recipients to display the logo.
              (c) Other display of logo. Other persons or organizations may use the logo for purposes related to the Wildlife and Sport Fish Restoration Clean Vessel Act program as authorized in 50 CFR 80.99.
              (d) Crediting language. Suggested examples of language to use when crediting the Clean Vessel Act follow:
              (1) Example 1. The Sport Fish Restoration Program funded this pumpout facility through your purchase of fishing equipment and motorboat fuels.
              (2) Example 2. The Sport Fish Restoration Program funded this construction through your purchase of fishing equipment and motorboat fuels.
              (3) Example 3. The Sport Fish Restoration Program funded the production of this pamphlet through your purchase of fishing equipment and motorboat fuels.
              
              (e) Logo colors. Option 1 in paragraph (e)(1) of this section describes the preferred logo colors. Use Options 2 or 3 in paragraph (e)(2) or (e)(3) of this section when necessary or to reduce costs. Do not attempt to match these Pantone Matching Systems (PMS) colors with combinations of screened process colors.
              (1) Option 1. When printed 100 percent on a white background, use PMS 348.
              (2) Option 2. When using four-color process printing, print the symbol in 100 percent black on a white background.
              (3) Option 3. When it is not possible to follow the specifications of Options 1 or 2 in paragraph (e)(1) or (e)(2) of this section, print the logo in any 100 percent solid dark color on a contrasting light background.
              [62 FR 45350, Aug. 27, 1997, as amended at 78 FR 35153, June 12, 2013]
            
            
              § 85.48
              Compliance with Federal laws, regulations, and policies.
              (a) In accepting Federal funds, State representatives must agree to and certify compliance with all applicable Federal laws, regulations, and policies. This is done by submitting an assurances statement that describes the compliance requirements for Federal grants.
              (b) Compliance with environmental and other laws, as defined in Service Manual 523 FW Chapter 1, may require additional documentation. Consult with Regional Offices for specific applicability.
              (c) For method of payment, refer to 43 CFR part 12, 31 CFR part 205, and any other regulations referenced in these parts.
            
          
        
        
          Pt. 86
          PART 86—BOATING INFRASTRUCTURE GRANT PROGRAM
          
            
              Subpart A—General
              Sec.
              86.1
              What does this part do?
              86.2
              What is the purpose of BIG?
              86.3
              What terms do I need to know?
            
            
              Subpart B—Program Eligibility
              86.10
              Who may apply for a BIG grant?
              86.11
              What actions are eligible for funding?
              86.12
              What types of construction and services does boating infrastructure include?
              86.13
              What operational and design features must a facility have where a BIG-funded facility is located?
              86.14
              How can I receive BIG funds for facility maintenance?
              86.15
              How can dredging qualify as an eligible action?
              86.16
              What actions are ineligible for BIG funding?
              86.17
              Who must own the site of a BIG-funded facility?
              86.18
              How can I ensure that a BIG-funded facility continues to serve its intended purpose for its useful life?
              86.19
              What if a BIG-funded facility would benefit both eligible and ineligible users?
            
            
              Subpart C—Federal Funds and Match
              86.30
              What is the source of BIG funds?
              86.31
              How does the Service know how much money will be available for BIG grants each year?
              86.32
              What are the match requirements?
              86.33
              What information must I give on match commitments, and where do I give it?
              86.34
              What if a partner is not willing or able to follow through on a match commitment?
            
            
              Subpart D—Application for a Grant
              86.40
              What are the differences between BIG Tier 1—State grants and BIG Tier 2—National grants?
              86.41
              How do I apply for a grant?
              86.42
              What do I have to include in a grant application?
              86.43
              What information must I put in the project statement?
              86.44
              What if I need more than the maximum Federal share and required match to complete my BIG-funded project?
              86.45
              If the Service does not select my grant application for funding, can I apply for the same project the following year?
              86.46
              What changes can I make in a grant application after I submit it?
            
            
              Subpart E—Project Selection
              86.50
              Who ranks BIG Tier 2—National grant applications?
              86.51
              What criteria does the Service use to evaluate BIG Tier 2—National applications?
              86.52
              What does the Service consider when evaluating a project on the need for more or improved boating infrastructure?
              86.53
              What factors does the Service consider for benefits to eligible users that justify the cost?
              86.54

              What does the Service consider when evaluating a project on boater access to significant destinations and services that support transient boater travel?
              86.55
              What does the Service consider as a partner for the purposes of these ranking criteria?
              86.56
              What does the Service consider when evaluating a project that includes more than the minimum match?
              86.57
              What does the Service consider when evaluating contributions that a partner brings to a project?
              86.58
              What does the Service consider when evaluating a project for a physical component, technology, or technique that will improve eligible user access?
              86.59
              What does the Service consider when evaluating a project for innovative physical components, technology, or techniques that improve the BIG project?
              86.60
              What does the Service consider when evaluating a project for demonstrating a commitment to environmental compliance, sustainability, and stewardship?
              86.61
              What happens after the Director approves projects for funding?
            
            
              Subpart F—Grant Administration
              86.70
              What standards must I follow when constructing a BIG-funded facility?
              86.71
              How much time do I have to complete the work funded by a BIG grant?
              86.72
              What if I cannot complete the project during the period of performance?
              86.73
              How long must I operate and maintain a BIG-funded facility, and who is responsible for the cost of facility operation and maintenance?
              86.74
              How do I determine the useful life of a BIG-funded facility?
              86.75
              How should I credit BIG?
              86.76
              How can I use the logo for BIG?
              86.77
              How must I treat program income?
              86.78
              How must I treat income earned after the period of performance?
            
            
              Subpart G—Facility Operations and Maintenance
              86.90
              How much must an operator of a BIG-funded facility charge for using the facility?
              86.91
              May an operator of a BIG-funded facility increase or decrease user fees during its useful life?
              86.92
              Must an operator of a BIG-funded facility allow public access?
              86.93
              May I prohibit overnight use by eligible vessels at a BIG-funded facility?
              86.94
              Must I give information to eligible users and the public about BIG-funded facilities?
            
            
              Subpart H—Revisions and Appeals
              86.100
              Can I change the information in a grant application after I receive a grant?
              86.101
              How do I ask for a revision of a grant?
              86.102
              Can I appeal a decision?
              86.103
              Can the Director authorize an exception to this part?
            
            
              Subpart I—Information Collection
              86.110
              What are the information-collection requirements of this part?
            
          
          
            Authority:
            16 U.S.C. 777c, g, and g-1.
          
          
            Source:
            80 FR 26161, May 6, 2015, unless otherwise noted.
          
          
            Subpart A—General
            
              § 86.1
              What does this part do?
              (a) This part tells States how they may apply for and receive grants from the Boating Infrastructure Grant program (BIG) Tier 1-State and Tier 2-National subprograms. Section 86.40 describes the differences between these two subprograms.
              (b) The terms you, your, and I refer to a State agency that applies for or receives a BIG grant. You may also apply to a subgrantee with which a State agency has a formal agreement to construct, operate, or maintain a BIG-funded facility.
              (c) The terms we, us, and our refer to the U.S. Fish and Wildlife Service.
            
            
              § 86.2
              What is the purpose of BIG?
              The purpose of BIG is to construct, renovate, and maintain boating infrastructure facilities for transient recreational vessels at least 26 feet long.
            
            
              § 86.3
              What terms do I need to know?
              For the purposes of this part, we define these terms:
              
                BIG-funded facility means only the part of a facility that we fund through a BIG grant.
              
                Boating infrastructure means all of the structures, equipment, accessories, and services that are necessary or desirable for a facility to accommodate eligible vessels. See § 86.12 for examples of boating infrastructure.
              
                Capital improvement means:
              (1) A new structure that costs at least $25,000 to build; or

              (2) Altering, renovating, or repairing an existing structure if it increases the structure's useful life by 10 years or if it costs at least $25,000.
              
              
                Concessioner means an entity with which a State has a written agreement to operate or manage a BIG-funded facility. The agreement with a concessioner may or may not involve a financial exchange. A concessioner is not a contractor or vendor. You pay a contractor or vendor to perform specific duties or supply specific materials according to a written contract. Concessioners, vendors, and contractors are not grant recipients.
              
                Construction means the act of building or significantly altering, renovating, or repairing a structure. Clearing and reshaping land and demolishing structures are types or phases of construction. Examples of structures are buildings, docks, piers, breakwaters, and slips.
              
                Director means:
              (1) The Director of the Fish and Wildlife Service whom the Secretary of the Interior has delegated authority to administer BIG nationally; or
              (2) A deputy or another person whom the Director has delegated authority over BIG.
              
                Eligible user means an operator or passenger of an eligible vessel.
              
                Eligible vessel means a transient recreational vessel at least 26 feet long. The term includes vessels that are owned, loaned, rented, or chartered. The term does not include:
              (1) Commercial vessels;
              (2) Vessels that dock or operate permanently from the facility where a BIG-funded project is located; or
              (3) Vessels that receive payment to routinely transport passengers on a prescribed route, such as cruise ships, dive boats, and ferries.
              
                Facility means the structures, equipment, and operations that:
              (1) Provide services to boaters at one location; and
              (2) Are under the control of a single operator or business identified in the grant application.
              
                Grant means an approved award of money, the principal purpose of which is to transfer funds from a Federal awarding agency to the non-Federal entity (grantee) to carry out an authorized public purpose and includes the matching cash and any matching in-kind contributions. The legal instrument used is a grant agreement.
              
                Grants.gov is a centralized location for States and other entities to find and apply for Federal funding. It is located at http://www.grants.gov. We require States to use grants.gov, or any system that replaces it, to apply for BIG grants.
              
                Maintenance means keeping structures or equipment in a condition to serve the intended purpose. It includes cyclical or occasional actions to keep facilities fully functional. It does not include operational actions such as janitorial work. Examples of maintenance actions are:
              (1) Lubricating mechanical components of BIG-funded equipment;
              (2) Replacing minor components of a BIG-funded improvement, such as bolts, boards, and individual structural components; and
              (3) Painting, pressure washing, and repointing masonry.
              
                Marketing means an activity that promotes a business to interested customers for the financial benefit of the facility. It may include a plan for sales techniques and strategies, business communication, and business development. A business uses marketing to find, satisfy, and keep a customer.
              
                Match means the value of any cash or in-kind contributions required or volunteered to complete the BIG-funded facility that are not borne by the Federal Government, unless a Federal statute authorizes such match. Match must follow the criteria at 2 CFR 200.306(b).
              
                Navigable waters means waters that are deep and wide enough for the passage of eligible vessels within the water body.
              
                Operation means actions that allow a BIG-funded facility or parts of a BIG-funded facility to perform their function on a daily or frequent basis. Examples of operation are janitorial work, service workers, facility administration, utilities, rent, taxes, and insurance.
              
                Operator means an individual or entity that is responsible for operating a BIG-funded facility. An operator may be a grantee, a subgrantee, a concessioner, or another individual or entity that the grantee has an arrangement with to operate the BIG-funded facility.
              
              
                Personal property means anything tangible or intangible that is not real property.
              
                Program income means gross income earned by the grantee or subgrantee that is directly generated by a grant-supported activity, or earned as a result of the grant, during the period of performance.
              
                Project means one or more related actions that are eligible for BIG funding, achieve specific goals and objectives of BIG, and in the case of construction, occur at only one facility.
              
                Project cost means total allowable costs incurred under BIG and includes Federal funds awarded through the BIG grant and all non-Federal funds given as the match or added to the Federal and matching shares to complete the BIG-funded project.
              
                Public communication means communicating with the public or news media about specific actions or achievements directly associated with BIG. The purpose is to inform the public about BIG-funded projects or the BIG program.
              
                Real property means one, several, or all interests, benefits, and rights inherent in owning a parcel of land. A parcel includes anything physically and firmly attached to it by a natural or human action. Examples of real property in this rule include fee and leasehold interests, easements, fixed docks, piers, permanent breakwaters, buildings, utilities, and fences.
              
                Regional Office means the main administrative office of one of the Service's geographic Regions in which a BIG-funded project is located. Each Regional Office has a:
              (1) Regional Director appointed by the Director to be the chief executive official of the Region and authorized to administer Service activities in the Region, except for those administered directly by the Service's Headquarters Office; and
              (2) Division of Wildlife and Sport Fish Restoration (WSFR) or its equivalent that administers BIG grants.
              
                Renovate means to rehabilitate all or part of a facility to restore it to its intended purpose or to expand its purpose to allow use by eligible vessels or eligible users.
              
                Scope of a project means the purpose, objectives, approach, and results or benefits expected, including the useful life of any capital improvement.
              
                Service means the U.S. Fish and Wildlife Service.
              
                State means any State of the United States, the Commonwealths of Puerto Rico and the Northern Mariana Islands, the District of Columbia, and the territories of Guam, the U.S. Virgin Islands, and American Samoa.
              
                Transient means travel to a single facility for day use or staying at a single facility for up to 15 days.
              
                Useful life means the period during which a BIG-funded capital improvement is capable of fulfilling its intended purpose with adequate routine care and maintenance. See §§ 86.73 and 86.74.
            
          
          
            Subpart B—Program Eligibility
            
              § 86.10
              Who may apply for a BIG grant?
              One agency in each eligible State may apply for a BIG grant if authorized to do so by:
              (a) A statute or regulation of the eligible jurisdiction;
              (b) The Governor of the State, Commonwealth, or territory; or
              (c) The Mayor of the District of Columbia.
            
            
              § 86.11
              What actions are eligible for funding?
              (a) The following actions are eligible for BIG funding if they are for eligible users or eligible vessels:
              (1) Construct, renovate, or maintain publicly or privately owned boating infrastructure (see § 86.12) following the requirements at § 86.13. This may include limited repair or restoration of roads, parking lots, walkways, and other surface areas damaged as a direct result of BIG-funded construction.
              (2) Conduct actions necessary to construct boating infrastructure, such as:
              (i) Engineering, economic, environmental, historic, cultural, or feasibility studies or assessments; and
              (ii) Planning, permitting, and contracting.
              (3) Dredging a channel, boat basin, or other boat passage following the requirements at § 86.15.

              (4) Install navigational aids to give transient vessels safe passage between a facility and navigable channels or open water.
              (5) Produce information and education materials specific to BIG or a BIG-funded project and that credit BIG as a source of funding when appropriate. Examples of eligible actions include:
              (i) Locating BIG-funded facilities on charts and cruising guides;
              (ii) Creating Statewide or regional brochures telling boaters about BIG and directing them to BIG-funded facilities;
              (iii) Advertising a BIG-funded facility in print or electronic media with the emphasis on BIG, the BIG-funded facility, or services for eligible users, and not on marketing the marina as a whole;
              (iv) Marina newsletter articles, marina or agency Web pages, and other communications you produce that are directly related to the BIG-funded project;
              (v) Giving boaters information and resources to help them find and use the BIG-funded facility; and
              (vi) Public communication.
              (6) Record the Federal interest in the real property.
              (7) Use BIG Tier 1—State grant awards to administer BIG Tier 1—State and BIG Tier 2—National grants, or grant programs, Statewide. This includes coordinating and monitoring to ensure BIG-funded facilities are well-constructed, meet project objectives, and serve the intended purpose for their useful life; and to manage BIG grant performance or accomplishments.
              (b) You may ask your Regional Office to approve preaward costs for eligible actions. You incur preaward costs at your own risk, as we will only reimburse you for preaward costs we approved if you receive a grant.
              (c) Applicants may seek funding for installing pumpout facilities through the Clean Vessel Act Grant Program (CVA) instead of including the cost as part of a BIG grant application. A State may require a pumpout be funded through CVA, Catalog of Federal Domestic Assistance number 15.616.
              (d) Other actions may qualify for BIG funding, subject to our approval, if they achieve the purposes of BIG. We will describe actions we approve and how they are eligible for BIG funding in the full text of the annual Notice of Funding Opportunity (NOFO).
            
            
              § 86.12
              What types of construction and services does boating infrastructure include?
              Boating infrastructure may include:
              (a) Boat slips, piers, mooring buoys, floating docks, dinghy docks, day docks, and other structures for boats to tie-up and gain access to the shore or services.
              (b) Fuel stations, restrooms, showers, utilities, and other amenities for transient-boater convenience.
              (c) Lighting, communications, buoys, beacons, signals, markers, signs, and other means to support safe boating and give information to aid boaters.

              (d) Breakwaters, sea walls, and other physical improvements to allow an area to offer a harbor of safe refuge. A harbor of safe refuge is an area that gives eligible vessels protection from storms. To be a harbor of safe refuge, the facility must offer a place to secure eligible vessels and offer access to provisions and communication for eligible users.
              (e) Equipment and structures for collecting, disposing of, or recycling liquid or solid waste from eligible vessels or for eligible users.
            
            
              § 86.13
              What operational and design features must a facility have where a BIG-funded facility is located?
              (a) At project completion, a facility where a BIG-funded facility is located must:
              (1) Be open to eligible users and operated and maintained for its intended purpose for its useful life;
              (2) Clearly designate eligible uses and inform the public of restrictions;
              (3) Offer security, safety, and service for eligible users and vessels;
              (4) Be accessible by eligible vessels on navigable waters;
              (5) Allow public access as described at § 86.92;
              (6) Have docking or mooring sites with water access at least 6 feet deep at the lowest tide or fluctuation, unless the facility qualifies under paragraph (c) of this section; and
              (7) Have an operational pumpout station if:
              
              (i) Eligible vessels stay overnight; and
              (ii) Available pumpout service is not located within 2 nautical miles; or
              (iii) State or local laws require one on site.
              (b) We will waive the pumpout requirement if you show in the grant application the inability to install a pumpout.
              (1) We will review your request and will grant the waiver if you present circumstances that show:
              (i) A hardship due to lack of utilities or other difficult obstacles, such as a BIG-funded facility on an island with no power or a remote location where the equipment cannot be serviced or maintained regularly;
              (ii) State or local law does not allow septic-waste disposal facilities at the location;
              (iii) You are in the process of applying for a CVA grant for the same award year as the BIG grant to install a pumpout station as part of the BIG-funded facility; or
              (iv) You have received a CVA grant and will install a pumpout station as part of the BIG-funded facility on or before the time the BIG-funded facility is completed.
              (2) When we waive the pumpout requirement, the BIG-funded facility must inform boaters:
              (i) They are required to properly treat or dispose of septic waste; and
              (ii) Where they can find information that will direct them to nearby pumpout stations.
              (3) If we deny your request, we will follow the process described in the annual NOFO.
              (4) If you seek an allowance based on this paragraph, you must include supporting information in the grant application as described at § 86.43(n)(1).
              (c) We will allow water access at a depth less than 6 feet if you can show that the BIG-funded facility will serve its intended purpose for typical eligible users that visit that location.
              (d) Any of these design features may already be part of the facility, or be funded through another source, and need not be included as part of the BIG project.
            
            
              § 86.14
              How can I receive BIG funds for facility maintenance?
              (a) For BIG Tier 1—State and BIG Tier 2—National grants:
              (1) You may request BIG funds for facility maintenance only if you will complete the maintenance action during the period of performance.
              (2) You may apply user fees collected at the BIG-funded facility after the period of performance to the maintenance of the facility.
              (b) For BIG Tier 1—State grants:
              (1) You may request BIG funds for one-time or as-needed maintenance costs at any BIG-eligible facility as long as the costs are discrete and follow paragraph (a) of this section.
              (2) If you use BIG funds for maintenance at a facility that has received a BIG grant in the past, you must extend the useful life of each affected capital improvement accordingly.
              (3) States may limit or exclude BIG maintenance funding they make available to subgrantees.
              (c) For BIG Tier 2—National grants, you may request BIG funds for maintenance if it directly benefits eligible users and is directly related to the BIG project. You are responsible for all maintenance costs after the period of performance except as provided at paragraph (b) of this section.
            
            
              § 86.15
              How can dredging qualify as an eligible action?
              (a) Dredging in this part includes the physical action of removing sediment from the basin and any associated actions, such as engineering, permitting, dredge-material management, and other actions or costs that occur because of the dredging. Dredging can qualify as an eligible action under the grant only if the costs for the dredging-related actions do not exceed $200,000.
              (b) When you complete the project, the BIG-funded dredged area must:
              (1) Have navigable water depth to accommodate eligible vessels as described at § 86.13(a)(6);
              (2) Allow safe, accessible navigation by eligible vessels to, from, and within the BIG-funded facility; and
              (3) Allow eligible vessels to dock safely and securely at transient slips.

              (c) You must show in the grant application that:
              
              (1) Dredging is needed to fulfill the purpose and objectives of the proposed project; and
              (2) You have allocated the dredging costs between the expected use by eligible vessels and ineligible vessels.
              (d) You certify by signing the grant application that you have enough resources to maintain the dredged area at the approved width and depth for the useful life of the BIG-funded facility, under typical conditions.
            
            
              § 86.16
              What actions are ineligible for BIG funding?
              (a) These actions or costs are ineligible for BIG funding:
              (1) Law enforcement.
              (2) Direct administration and operation of the facility, such as salaries, utilities, and janitorial duties. Janitorial duties may include:
              (i) Routine cleaning;
              (ii) Trash and litter collection and removal; and
              (iii) Restocking paper products.
              (3) Developing a State plan to construct, renovate, or maintain boating infrastructure.
              (4) Acquiring land or any interest in land.
              (5) Constructing, renovating, or maintaining roads or parking lots, except limited action as described at § 86.11(a)(1).
              (6) Constructing, renovating, or maintaining boating infrastructure for:
              (i) Shops, stores, food service, other retail businesses, or lodging;
              (ii) Facility administration or management, such as a harbormaster's or dockmaster's office; or
              (iii) Transportation, storage, or services for boats on dry land, such as dry docks, haul-outs, and boat maintenance and repair shops.
              (7) Purchasing or operating service boats to transport boaters to and from mooring areas.
              (8) Marketing. Examples of ineligible marketing actions include:
              (i) Giveaway items promoting the business or agency;
              (ii) General marina or agency newsletters or Web sites promoting the marina or agency;
              (iii) Exhibits at trade shows promoting anything other than the BIG-funded facility; and
              (iv) Outreach efforts directed at the marina as a business or the agency as a whole and not focused on BIG or the BIG-funded facility.
              (9) Constructing, renovating, or maintaining boating infrastructure that does not:
              (i) Include design features as described at § 86.13;
              (ii) Serve eligible vessels or users; and
              (iii) Allow public access as described at § 86.92.
              (10) Purchase of supplies and other expendable personal property not directly related to achieving the project objectives.
              (b) Other activities may be ineligible for BIG funding if they are inconsistent with the:
              (1) Purpose of BIG; or
              (2) Applicable Cost Principles at 2 CFR part 200, subpart F.
            
            
              § 86.17
              Who must own the site of a BIG-funded facility?
              (a) You or another entity approved by us must own or have a legal right to operate the site of a BIG-funded facility. If you are not the owner, you must be able to show, before we approve your grant, that your contractual arrangements with the owner of the site will ensure that the owner will use the BIG-funded facility for its authorized purpose for its useful life.
              (b) Subgrantees or concessioners may be a local or tribal government, a nonprofit organization, a commercial enterprise, an institution of higher education, or a State agency other than the agency receiving the grant.
              (c) Subgrantees that are commercial enterprises are subject to 2 CFR part 200, subparts A through D, for grant administrative requirements.
            
            
              § 86.18
              How can I ensure that a BIG-funded facility continues to serve its intended purpose for its useful life?
              (a) When you design and build your BIG-funded facility, you must consider the features, location, materials, and technology in reference to the geological, geographic, and climatic factors that may have an impact on its useful life.

              (b) You must record the Federal interest in real property that includes a BIG-funded capital improvement according to the assurances required in the grant application and guidance from the Regional WSFR Office.
              (c) If we direct you to do so, you must require that subgrantees record the Federal interest in real property that includes a BIG-funded capital improvement.
              (d) If we do not direct you to act as required by paragraph (c) of this section, you may require subgrantees to record the Federal interest in real property that includes a BIG-funded capital improvement.
              (e) You must state in your subaward that subgrantees must not alter the ownership, purpose, or use of the BIG-funded facility as described in the project statement without the approval of you and the WSFR Regional Office.
              (f) You may impose other requirements on subgrantees, as allowed by law, to reduce State liability for the BIG-funded facility. Examples are insurance, deed restrictions, and a security interest agreement, which uses subgrantee assets to secure performance under the grant.
            
            
              § 86.19
              What if a BIG-funded facility would benefit both eligible and ineligible users?
              You may assign any share of the costs to the BIG grant only if the BIG-funded facility or a discrete element of the BIG-funded facility benefits only eligible users. If a cost does not exclusively benefit eligible users, you must allocate costs accordingly. A discrete element has a distinct purpose, such as a fuel station, pumpout facility, breakwater, or dock system.
              (a) You must clearly show and explain in the project statement:
              (1) The anticipated benefits of each project, discrete elements, and major components;
              (2) The breakdown of costs, as described at § 86.43(i), including the basis or method you use to allocate costs between eligible and ineligible users; and
              (3) Your reasoning in determining how to allocate costs, based on paragraphs (a) through (e) of this section and any other guidance in the annual NOFO.
              (b) After you submit the application, if we do not agree with your cost allocation using paragraph (a) of this section, we will contact you. We may ask you to clarify your information. If we do not agree that the allocation is equitable, we may negotiate an equitable allocation. We must be able to agree that you are appropriately allocating costs between eligible and ineligible users based on the expected use before we consider your application for award.
              (c) If a proposed BIG-funded facility, or a discrete element, minor component, or single action of the BIG-funded project, gives a secondary or minimal benefit to all users, we will not require you to allocate costs between eligible and ineligible users for that benefit. Examples of how we will apply this rule are:
              (1) The primary purpose is to benefit eligible users directly, with the secondary benefit for both eligible and ineligible users. You must clearly state the exclusive benefit to eligible users in your application. The secondary benefit cannot exclude eligible users from the primary purpose. For example, if you construct a dock system for exclusive use by eligible vessels and a secondary benefit of the dock system is protection of the marina from wave action, you would not have to allocate costs for the secondary benefit. However, the secondary benefit cannot be docking for ineligible vessels because it would exclude eligible users from the primary purpose.
              (2) The secondary benefit to ineligible users is not the primary purpose, is minimal, and you do not add special features to accommodate ineligible users. For example, you do not have to allocate costs between user groups for a gangway from the transient dock, designed exclusively for eligible users, even though it is accessible to the general public. However, if you construct the gangway to accommodate the expected ineligible users, then you must allocate costs between user groups.

              (3) The expected benefits to both eligible and ineligible users have minimal value. If the component has a value of .0025 percent or less than the maximum available Federal award plus required match, you do not have to allocate costs for that component. We will post the amount of the minimal value each year in the annual NOFO. For example, if the total maximum Federal award and required match for a BIG Tier 2—National project is $2 million, you do not have to allocate costs between user groups for any discrete project element, component, or action with a value of $5,000 or less.
              (d) Examples of actions for which you must allocate costs between user groups are the following, unless paragraph (b) of this section applies:
              (1) You propose a 200-foot dock for eligible user tie-up spaces that you attach to the shore at a boat launch. It will attract ineligible use as a tie-up for boaters as they enter and exit the water. You must allocate costs between the expected eligible and ineligible use.
              (2) You propose a breakwater, fuel station, pumpout station, restroom, dredging, navigational aids, or other multiuse or multipurpose action.
              (e) Examples of actions for which you do not need to allocate costs between user groups are:
              (1) You propose to construct, renovate, or maintain docks specifically for eligible vessels.
              (2) You propose to produce information and educational materials specific to BIG.
              (f) You must clearly inform boaters when access by ineligible users is limited or restricted following the guidance at § 86.94.
              (g) We may ask you to clarify or change how you allocate costs in your grant application if they do not meet our standards. We may reject costs or applications that do not allocate costs between eligible and ineligible users according to the requirements of this section and the NOFO.
            
          
          
            Subpart C—Federal Funds and Match
            
              § 86.30
              What is the source of BIG funds?
              (a) BIG receives Federal funding as a percentage of the annual revenues to the Sport Fish Restoration and Boating Trust Fund (Trust Fund) [26 U.S.C. 4161(a), 4162, 9503(c), and 9504].
              (b) The Trust Fund receives revenue from sources including:
              (1) Excise taxes paid by manufacturers on sportfishing equipment and electric outboard motors;
              (2) Fuel taxes attributable to motorboats and nonbusiness use of small-engine power equipment; and
              (3) Import duties on fishing tackle, yachts, and pleasure craft.
            
            
              § 86.31
              How does the Service know how much money will be available for BIG grants each year?

              (a) We estimate funds available for BIG grants each year based on the revenue projected for the Trust Fund. We include this estimate when we issue a NOFO at http://www.grants.gov.
              
              (b) We calculate the actual amount of funds available for BIG grants based on tax collections, any funds carried over from previous fiscal years, and available unobligated BIG funds.
            
            
              § 86.32
              What are the match requirements?
              (a) The Act requires that you or another non-Federal partner must pay at least 25 percent of eligible and allowable BIG-funded facility costs. We must waive the first $200,000 of the required match for each grant to the Commonwealth of the Northern Mariana Islands and the territories of American Samoa, Guam, and the U.S. Virgin Islands (48 U.S.C. 1469a).
              (b) Match may be cash contributed during the funding period or in-kind contributions of personal property, structures, and services including volunteer labor, contributed during the period of performance.
              (c) Match must be:
              (1) Necessary and reasonable to achieve project objectives;
              (2) An eligible activity or cost;
              (3) From a non-Federal source, unless you show that a Federal statute authorizes the specific Federal source for use as match; and
              (4) Consistent with 2 CFR 200.29 and 200.306, and any other applicable sections of 2 CFR part 200. This includes any regulations or policies that replace or supplement 2 CFR part 200.
              (d) Match must not include:
              (1) An interest in land or water;

              (2) The value of any structure completed before the beginning of the period of performance, unless the Service approves the activity as a preaward cost;
              (3) Costs or in-kind contributions that have been or will be counted as satisfying the cost-sharing or match requirement of another Federal grant, a Federal cooperative agreement, or a Federal contract, unless authorized by Federal statute; or
              (4) Any funds received from another Federal source, unless authorized by Federal statute.
            
            
              § 86.33
              What information must I give on match commitments, and where do I give it?

              (a) You must give information on the amount and the source of match for your proposed BIG-funded facility on the standard grant application form at http://www.grants.gov.
              
              (b) You must also give information on the match commitment by the State, a subgrantee, or other third party in the project statement under “Match and Other Contributions.”
              (c) In giving the information required at paragraph (b) of this section, you must:
              (1) State the amount of matching cash;
              (2) Describe any matching in-kind contributions;
              (3) State the estimated value of any in-kind contributions; and
              (4) Explain the basis of the estimated value.
            
            
              § 86.34
              What if a partner is not willing or able to follow through on a match commitment?
              (a) You are responsible for all activity and funding commitments in the grant application. If you discover that a partner is not willing or able to meet a grant commitment, you must notify us that you will either:
              (1) Replace the original partner with another partner who will deliver the action or the funds to fulfill the commitment as stated in the grant application; or
              (2) Give either cash or an in-kind contribution(s) that at least equals the value and achieves the same objective as the partner's original commitment of cash or in-kind contribution.
              (b) If a partner is not willing or able to meet a match commitment and you do not have enough money to complete the BIG-funded facility as proposed, you must follow the requirements at §§ 86.44 and 86.100.
            
          
          
            Subpart D—Application for a Grant
            
              § 86.40
              What are the differences between BIG Tier 1—State grants and BIG Tier 2—National grants?
              
                Comparison of BIG Tier 1—State and BIG Tier 2—National Grants
                
                   
                  BIG Tier 1—State
                  BIG Tier 2—National
                
                
                  (a) What actions are eligible for funding?
                  Those listed at § 86.11
                  Those listed at § 86.11 except § 86.11(a)(7).
                
                
                  (b) What is the amount of Federal funds I can receive in one BIG grant?

                  Each year we make at least $200,000 available to each State. We may increase the award that States may request annually to an amount above $200,000 if enough funds are available and it is advantageous to the program mission. We announce each year in the annual NOFO posted at http://www.grants.gov the maximum Federal funds you may request

                  We may limit funding to a maximum award of $1.5 million. We may increase the maximum funding you may request if enough funds are available and it is advantageous to the program mission. We announce each year in the annual NOFO posted at http://www.grants.gov the recommended maximum Federal funds you may request.
                
                
                  (c) How many grant applications can I submit each year?
                  Each State can only request up to the annual funding limit each year. You can do this by sending in one grant application with one project or multiple projects. The Regional WSFR Office may ask a State with multiple projects to prepare a separate grant request for each project, as long as the total of all projects does not exceed the annual funding limit
                  No limit.
                
                
                  
                  (d) How does the Service choose grant applications for funding?
                  We fund a single grant or multiple grants per State up to the maximum annual funding amount for that year
                  We score each grant application according to ranking criteria at § 86.51. We recommend applications, based on scores and available funding, to the Director. The Director selects the applications for award.
                
              
            
            
              § 86.41
              How do I apply for a grant?
              (a) If you want to apply to be a subgrantee, you must send an application to the State agency that manages BIG following the rules given by your State. We award BIG funds only to States.
              (b) The director of your State agency (see § 86.10) or an authorized representative must certify all standard forms submitted in the grant application process in the format that we designate.
              (c) States must submit a grant application through http://www.grants.gov. The Catalog of Federal Domestic Assistance (CFDA) number for BIG is 15.622.

              (d) If your State supports Executive Order 12372, Intergovernmental Review of Federal Programs, you must send copies of all standard forms and supporting information to the State Clearinghouse or Single Point of Contact identified at http://www.whitehouse.gov/omb/grants_spoc/ before sending it through http://www.grants.gov.
              
            
            
              § 86.42
              What do I have to include in a grant application?

              (a) When you submit a BIG grant application, you must include standard forms, a BIG project statement as described at § 86.43, documents, maps, images, and other information asked for in the annual NOFO at http://www.grants.gov, CFDA 15.622, in the format we ask for.
              (b) You must include supporting documentation explaining how the proposed work complies with applicable laws and regulations. You must also state the permits, evaluations, and reviews you need to complete the project. After we approve your project, you will follow guidance at § 86.61 to complete requirements that will become part of your application.
              (c) After we review your application, any responses to our requests to give more information or to clarify information become part of the application.
              (d) Misrepresentations of the information you give in an application may be a reason for us to:
              (1) Reject your application; or
              (2) Terminate your grant and require repayment of Federal funds awarded.
            
            
              § 86.43
              What information must I put in the project statement?
              You must put the following information in the project statement:
              (a) Need. Explain why the project is necessary and how it fulfills the purpose of BIG. To demonstrate the need for the project you must:
              (1) For construction projects, describe existing facilities available for eligible vessels near the proposed project. Support your description by including images that show existing structures and facilities, the proposed BIG-funded facility, and relevant details, such as the number of transient slips and the amenities for eligible users.
              (2) Describe how the proposed project fills a need or offers a benefit not offered by the existing facilities identified at paragraph (a)(1) of this section.
              (3) Give information to support the number of transient boats expected to use the area of the proposed project and show that the existing facilities identified at paragraph (a)(1) of this section are not enough to support them.
              (b) Purpose. State the desired outcome of the project in general or abstract terms, but in such a way that we can review the information and apply it to the competitive review. Base the purpose on the need as described in paragraph (a) of this section.
              (c) Objectives. Identify specific, measurable, attainable, relevant, and time-bound (SMART) outputs related to the need you are addressing.
              (d) Results or benefits expected. (1) Describe each capital improvement, service, or other product that will result from the project, and its purpose.
              (2) Describe how the structures, services, or other products will:
              (i) Achieve the need described at paragraph (a) of this section; and
              (ii) Benefit eligible users.
              (e) Approach. (1) Describe the methods to be used to achieve the objectives. Show that you will use sound design and proper procedures. Include enough information on the status of needed permits, land use approvals, and other compliance requirements for us to make a preliminary assessment.
              (2) Give the name, contact information, qualifications, and role of each known concessioner or subgrantee.
              (3) Explain how you will exercise control to ensure the BIG-funded facility continues to achieve its authorized purpose during the useful life of the BIG-funded project.
              (f) Useful life. Estimate the useful life in years of each capital improvement for the proposed project. Explain how you estimated the useful life of each capital improvement. You must reference a generally accepted method used to determine useful life of a capital improvement. You will finalize useful life during the approval process. See §§ 86.73 and 86.74.
              (g) Geographic location. (1) State the location using Global Positioning System (GPS) coordinates in the format we ask for in the annual NOFO.
              (2) State the local jurisdiction (county, city, town, or equivalent), street address, and water body associated with the project.
              (3) Include maps in your application, such as:
              (i) A small State map that shows the general location of the project;
              (ii) A local map that shows the facility location and the nearest community, public road, and navigable water body; and
              (iii) Maps or images that show proximity to significant destinations, services that support eligible users, terrain considerations, access, or other information applicable to your project.
              (iv) Any other map that supports the information in the project statement.
              (h) Project officer. If the Federal Aid Coordinator for the State agency will be the project officer, enter the term State Federal Aid Coordinator under this heading. If the State Federal Aid Coordinator will not be the project officer, give the name, title, work address, work email, and work telephone number of the contact person. The project officer identified should have a detailed knowledge of the project. State whether the project officer has the authority to sign requests for prior approval, project reports, and other communications committing the grantee to a course of action.
              (i) Budget narrative. Provide costs and other information sufficient to show that the project will result in benefits that justify the costs. You must use reasonably available resources to develop accurate cost estimates for your project to insure the successful completion of your BIG-funded facility. You should discuss factors that would influence project costs as described at § 86.53(d). Costs must be necessary and reasonable to achieve the project objectives.
              (1) You must state how you will allocate costs between eligible and ineligible users following the requirements at § 86.19 and explain the method used to allocate costs equitably between anticipated benefits for eligible and ineligible users.
              (2) State sources of cash and in-kind values you include in the project budget.
              (3) Describe any item that has cost limits or requires our approval and estimate its cost or value. Examples are dredging and preaward costs.
              (j) Match and other partner contributions. Identify the cash and in-kind contributions that you, a partner, or other entity contribute to the project and describe how the contributions directly and substantively benefits completion of the project. See §§ 86.32 and 86.33 for required information.
              (k) Fees and program income, if applicable. (1) See § 86.90 for the information that you must include on the estimated fees that an operator will charge during the useful life of the BIG-funded facility.
              
              (2) See §§ 86.77 and 86.78 for an explanation of how you may use program income. If you decide that your project is likely to generate program income during the period of performance, you must:
              (i) Estimate the amount of program income that the project is likely to generate; and
              (ii) Indicate how you will apply program income to Federal and non-Federal outlays.
              (l) Relationship with other grants. Describe the relationship between the BIG-funded facility and other relevant work funded by Federal and non-Federal grants that is planned, expected, or in progress.
              (m) Timeline. Describe significant milestones in completing the project and any accomplishments to date.
              (n) General. (1) If you seek a waiver based on § 86.13(b), you must include the request and supporting information in the grant application following the instructions in the annual NOFO.
              (2) Include any other description or document we ask for in the annual NOFO or that you need to support your proposed project.
              (o) Ranking criteria. In BIG Tier 2—National applications, you must respond to each of the questions found in the ranking criteria at § 86.51. We also publish the questions for these criteria in the annual NOFO at http://www.grants.gov.
              
              (1) In addressing the ranking criteria, refer to the information at §§ 86.52 through 86.60 and any added information we ask for in the annual NOFO.
              (2) You may give information relevant to the ranking criteria as part of the project statement. If you take this approach, you must reference the criterion and give supporting information to reflect the guidance at §§ 86.52 through 86.60.
            
            
              § 86.44
              What if I need more than the maximum Federal share and required match to complete my BIG-funded project?
              (a) If you plan a BIG project that you cannot complete with the recommended maximum Federal award and the required match, you may:
              (1) Find other sources of non-Federal funds to complete the project;
              (2) Divide your larger project into smaller, distinct, stand-alone projects and apply for more than one BIG grant, either in the same year or in different years. One project cannot depend on the anticipated completion of another; or
              (3) Combine your BIG Tier 1—State and BIG Tier 2—National funding to complete a project at a single location.
              (b) If you are awarded a grant and find you cannot complete a BIG project with the Federal funds and required match, you may:
              (1) Find other sources of non-Federal funds to complete the project.
              (2) Consider if BIG Tier 1—State funds are available to help complete the project. This is not a guaranteed option.
              (3) Ask for approval to revise the grant by following the requirements at subpart H of this part.
              (c) For BIG Tier 2—National grants, we review and rank each application individually, and each must compete with other applications for the same award year.
              (d) If you receive a BIG grant for one of your applications, we do not give preference to other applications you submit.
              (e) If you do not complete your project, we may take one or more of the remedies for noncompliance found at 2 CFR 200.338, and any other regulations that apply.
            
            
              § 86.45
              If the Service does not select my grant application for funding, can I apply for the same project the following year?
              Yes. If we do not select your BIG grant application for funding, you can apply for the same project the following year or in later years.
            
            
              § 86.46
              What changes can I make in a grant application after I submit it?
              (a) After you submit your grant application, you can add or change information up to the date and time that the applications are due.

              (b) After the application due date and before we announce selected projects, you can add or change information in your application only if it does not affect the scope of the project, would not affect the score of the application, and is not a correction (see paragraph (c) of this section).
              (1) During this period we may ask you to change the useful life following the requirements at § 86.74 or allocation of costs between users of the BIG project following the requirements at § 86.19.
              (2) If your application proposes using BIG funds for an action we identify as ineligible, we will decide on a case-by-case basis whether we will allow you to change your application to remove identified ineligible costs and if we will consider your application for funding.
              (c) You must inform us of any incorrect information in an application as soon as you discover it, either before or after receiving an award.
              (d) We may ask you at any point in the application process to:
              (1) Clarify, correct, explain, or supplement data and information in the application;
              (2) Justify the eligibility of a proposed action; or
              (3) Justify the allowability of proposed costs or in-kind contributions.
              (e) If you do not respond fully to our questions at paragraph (d) of this section in the time allotted, we may decide not to consider your application for funding.
              (f) If your application is competitive, but funding is limited and we cannot fully fund your project, we may tell you the amount of available funds and ask you if you wish to accept the reduced funding amount. We will decide on a case-by-case basis if we will consider changes to the scope of your project based on the reduced funding. Any changes to the scope of a project must not result in reducing the number of points enough to lower your project's ranking position. If you choose to accept the reduced amount, you must amend your application to reflect all changes, including the difference in Federal and non-Federal funding.
            
          
          
            Subpart E—Project Selection
            
              § 86.50
              Who ranks BIG Tier 2—National grant applications?
              We assemble a panel of our professional staff to review, rank, and recommend grant applications for funding to the Director. This panel may include representatives of our Regional Offices, with Headquarters staff overseeing the review, ranking, and recommendation process. Following the requirements of the Federal Advisory Committee Act (5 U.S.C. Appendix), the Director may invite nongovernmental organizations and other non-Federal entities to take part in an advisory panel to make recommendations to the Director.
            
            
              § 86.51
              What criteria does the Service use to evaluate BIG Tier 2—National applications?

              Our panel of professional staff and any invited participants evaluate BIG Tier 2—National applications using the ranking criteria in the following table and assign points within the range for each criterion. We may give added information to guide applicants regarding these criteria in the annual NOFO on http://www.grants.gov. This may include the minimum total points that your application must receive in order to qualify for award.
              
                
                  Ranking criteria
                  Points
                
                
                  (a) Need, Access, and Cost Efficiency
                  20 total possible points.
                
                
                  (1) Will the proposed boating infrastructure meet a need for more or improved facilities?
                  0-10.
                
                
                  (2) Will eligible users receive benefits from the proposed boating infrastructure that justify the cost of the project?
                  0-7.
                
                
                  (3) Will the proposed boating infrastructure accommodate boater access to significant destinations and services that support transient boater travel?
                  0-3.
                
                
                  (b) Match and Partnerships
                  10 total possible points.
                
                
                  (1) Will the proposed project include private, local, or State funds greater than the required minimum match?
                  0-7.
                
                
                  (2) Will the proposed project include contributions by private or public partners that contribute to the project objectives?
                  0-3.
                
                
                  (c) Innovation
                  6 total possible points.
                
                
                  (1) Will the proposed project include physical components, technology, or techniques that improve eligible-user access?
                  0-3.
                
                
                  (2) Will the proposed project include innovative physical components, technology, or techniques that improve the BIG-funded project?
                  0-2.
                
                
                  
                  (3) Has the facility where the project is located demonstrated a commitment to environmental compliance, sustainability, and stewardship and has an agency or organization officially recognized the facility for its commitment?
                  0-1.
                
                
                  (d) Total possible points
                  36.
                
              
            
            
              § 86.52
              What does the Service consider when evaluating a project on the need for more or improved boating infrastructure?
              In evaluating a proposed project under the criterion at §§ 86.51(a)(1) on the need for more or improved boating infrastructure facilities, we consider whether the project will:
              (a) Construct new boating infrastructure in an area that lacks it, but where eligible vessels now travel or would travel if the project were completed;
              (b) Renovate a facility to:
              (1) Improve its physical condition;
              (2) Follow local building codes;
              (3) Improve generally accepted safety standards; or
              (4) Adapt it to a new purpose for which there is a demonstrated need;
              (c) Create accessibility for eligible vessels by reducing wave action, increasing depth, or making other physical improvements;
              (d) Expand an existing marina or mooring site that is unable to accommodate current or projected demand by eligible vessels; or
              (e) Make other improvements to accommodate an established eligible need.
            
            
              § 86.53
              What factors does the Service consider for benefits to eligible users that justify the cost?
              (a) We consider these factors in evaluating a proposed project under the criterion at § 86.51(a)(2) on whether benefits to eligible users justify the cost:
              (1) Total cost of the project;
              (2) Total benefits available to eligible users upon completion of the project; and
              (3) Reliability of the data and information used to decide benefits relative to costs.

              (b) You must support the benefits available to eligible users by clearly describing them in the project statement and explaining how they relate to Need at § 86.43(a).
              (c) We will consider the cost relevant to all benefits to eligible users that are adequately supported in the application. We may consider the availability of preexisting structures and amenities, but only in the context of the need identified at § 86.43(a).
              (d) Describe in your application any factors that would influence project costs, such as:
              (1) The need for specialized materials to meet local codes, address weather or terrain, or extend useful life;
              (2) Increased transportation costs due to location; or
              (3) Other factors that may increase costs, but whose actions support needed benefits.
              (e) Describe any costs that are associated with providing a harbor of safe refuge.
            
            
              § 86.54
              What does the Service consider when evaluating a project on boater access to significant destinations and services that support transient boater travel?
              In evaluating a proposed project under the criterion on boater access at § 86.51(a)(3), we consider:
              (a) The degree of access that the BIG-funded facility will give;
              (b) The activity, event, or landmark that makes the BIG-funded facility a destination, how well known the attraction is, how long it is available, and how likely it is to attract boaters to the facility; and
              (c) The availability of services and safety near the BIG-funded facility, how easily boaters can access them, and how well they serve the needs of eligible users.
            
            
              § 86.55
              What does the Service consider as a partner for the purposes of these ranking criteria?
              (a) The following may qualify as partners for purposes of the ranking criteria:

              (1) A non-Federal entity, including a subgrantee.
              
              (2) A Federal agency other than the Service.
              (b) The partner must commit to a financial contribution or an in-kind contribution, or to take a voluntary action during the period of performance.
              (c) In-kind contributions or actions must be necessary and contribute directly and substantively to the completion of the project. You must explain in the grant application how they are necessary and contribute to completing the project.
              (d) A governmental entity may be a partner unless its contribution to completing the project is a mandatory duty of the agency, such as reviewing a permit application. A voluntary action by a government agency or employee is a partnership.
            
            
              § 86.56
              What does the Service consider when evaluating a project that includes more than the minimum match?
              (a) When we evaluate a project under the criterion for match at § 86.51(b)(1), we consider how much cash the applicant and partners commit above the required minimum match of 25 percent of project costs.
              (b) The contribution may be from a State, a single source, or any combination of sources.
              (c) We will award points as follows:
              
                
                  Percent cash match
                  Points
                
                
                  26-30
                  1
                
                
                  31-35
                  2
                
                
                  36-40
                  3
                
                
                  41-45
                  4
                
                
                  46-50
                  5
                
                
                  51-80
                  6
                
                
                  81 or higher
                  7
                
              
              (d) We must waive the first $200,000 in match for the entities described at § 86.32(a). We will determine the required match by subtracting the waived amount from the required 25 percent match and award points using the table at paragraph (c) of this section.
            
            
              § 86.57
              What does the Service consider when evaluating contributions that a partner brings to a project?
              (a) We consider these factors for partner contributions in evaluating a proposed project under the criterion at § 86.51(b)(2):
              (1) The significance of the contribution to the success of the project;
              (2) How the contribution supports the actions proposed in the project statement;
              (3) How the partner demonstrates its commitment to the contribution; and
              (4) The ability of the partner to fulfill its commitment.
              (b) We may consider the combined contributions of several partners, according to the factors at paragraph (a) of this section.
              (c) To receive consideration for this criterion, you must show in your application how a partner, or group of partners, significantly supports the project by addressing the factors in paragraph (a) of this section.
              (d) You may describe partner contributions in the project statement.
              (e) Under this criterion, partner contributions need not exceed the 25 percent required match.
            
            
              § 86.58
              What does the Service consider when evaluating a project for a physical component, technology, or technique that will improve eligible user access?
              (a) In evaluating a proposed project under the criterion at § 85.51(c)(1), we consider whether the project will increase the availability of the BIG-funded facility for eligible users or improve eligible boater access to the facility by:
              (1) Using a new technology or technique; or
              (2) Applying a new use of an existing technology or technique.
              (b) We will not award points for following access standards set by law.
              (c) We will consider if you choose to complete the project using an optional or advanced technology or technique that will improve access, or if you go beyond the minimum requirements.
              (d) To receive consideration for this criterion, you must describe in the grant application the current standard and how you will exceed the standard.
            
            
              § 86.59
              What does the Service consider when evaluating a project for innovative physical components, technology, or techniques that improve the BIG project?

              (a) In evaluating a proposed project under the criterion at § 86.51(c)(2), we consider if the project will include physical components, technology, or techniques that are:
              (1) Newly available; or
              (2) Repurposed in a unique way.
              (b) Examples of the type of innovations we will consider are components, technology, or techniques that:
              (1) Extend the useful life of the BIG-funded project;
              (2) Are designed to allow the operator to save costs, decrease maintenance, or improve operation;
              (3) Are designed to improve BIG-eligible services or amenities;

              (4) Reduce the carbon footprint of the BIG-funded facility. Carbon footprint means the impact of the total set of greenhouse gas emissions;
              (5) Are used during construction specifically to reduce negative environmental impacts, beyond compliance requirements; or
              (6) Improve facility resilience.
            
            
              § 86.60
              What does the Service consider when evaluating a project for demonstrating a commitment to environmental compliance, sustainability, and stewardship?
              (a) In evaluating a project under the criterion at § 86.51(c)(3), we consider if the application documents that the facility where the BIG-funded project is located has received official recognition for its voluntary commitment to environmental compliance, sustainability, and stewardship by exceeding regulatory requirements.
              (b) The official recognition must be part of a voluntary, established program administered by a Federal or State agency, local governmental agency, Sea Grant or equivalent entity, or a State or Regional marina organization.
              (c) The established program must require the facility to use management and operational techniques and practices that will ensure it continues to meet the high standards of the program and must contain a component that requires periodic review.
              (d) The facility must have met the criteria required by the established program and received official recognition by the due date of the application.
            
            
              § 86.61
              What happens after the Director approves projects for funding?
              (a) After the Director approves projects for funding, we notify successful applicants of the:
              (1) Amount of the grant;
              (2) Documents or clarifications required, including those required for compliance with applicable laws and regulations;
              (3) Approvals needed and format for processing approvals; and
              (4) Time constraints.
              (b) After we receive the required forms and documents, we approve the project and the terms of the grant and obligate the grant in the Federal financial management system.
              (c) BIG funds are available for Federal obligation for 3 Federal fiscal years, starting October 1 of the fiscal year that funds become available for award. We do not make a Federal obligation until you meet the grant requirements. Funds not obligated within 3 fiscal years are no longer available.
            
          
          
            Subpart F—Grant Administration
            
              § 86.70
              What standards must I follow when constructing a BIG-funded facility?
              (a) You must design and build a BIG-funded facility so that each structure meets Federal, State, and local standards.
              (b) A Region or a State may require you to have plans reviewed by a subject-matter expert if there are questions as to the safety, structural stability, durability, or other construction concerns for projects that will cost more than $100,000.
            
            
              § 86.71
              How much time do I have to complete the work funded by a BIG grant?
              (a) We must obligate a grant within 3 Federal fiscal years of the beginning of the Federal fiscal award year.

              (b) We will work with you to set a start date within the 3-year period of obligation. We assign a period of performance that is no longer than 3 years from the grant start date.
              
              (c) You must complete your project within the period of performance unless you ask for and receive a grant extension.
            
            
              § 86.72
              What if I cannot complete the project during the period of performance?
              (a) If you cannot complete the project during the 3-year period of performance, you may ask us for an extension. Your request must be in writing, and we must receive it before the end of the original period of performance.
              (b) An extension is considered a revision of a grant and must follow guidance at § 86.101.
              (c) We will approve an extension up to 2 years if your request:
              (1) Describes in detail the work you have completed and the work that you plan to complete during the extension;
              (2) Explains the reasons for delay;
              (3) Includes a report on the status of the project budget; and
              (4) Includes assurance that you have met or will meet all other terms and conditions of the grant.
              (d) If you cannot complete the project during the extension period, you may ask us for a second extension. Your request must be in writing, and we must receive it before the end of the first extension. Your request for a second extension must include all of the information required at paragraph (b) of this section and, it must show that:
              (1) The extension is justified;
              (2) The delay in completion is not due to inaction, poor planning, or mismanagement; and
              (3) You will achieve the project objectives by the end of the second extension.
              (e) We require that the Regional Director and the Service's Assistant Director for the Wildlife and Sport Fish Restoration Program approve requests to extend a project beyond 5 years of the grant start date.
            
            
              § 86.73
              How long must I operate and maintain a BIG-funded facility, and who is responsible for the cost of facility operation and maintenance?
              (a) You must operate and maintain a BIG-funded facility for its authorized purpose for its useful life. See §§ 86.3, 86.43(f), and 86.74.
              (b) Catastrophic events may shorten the useful life of a BIG-funded facility. If it is not feasible or is cost-prohibitive to repair or replace the BIG-funded facility, you may ask to revise the grant to reduce the useful-life obligation.
              (c) You are responsible for the costs of the operation and maintenance of the BIG-funded facility for its useful life, except as allowed at § 86.14(b).
            
            
              § 86.74
              How do I determine the useful life of a BIG-funded facility?
              You must determine the useful life of your BIG-funded project using the following:
              (a) You must give an informed estimate of the useful life of the BIG-funded project in your grant application, including the information in Steps 1, 2, and 3, in paragraphs (a)(1) through (3) of this section, as applicable.
              (1) Step 1. Identify all capital improvements that are proposed in your project. We may reject your application if you do not include an estimate for useful life.
              (i) Use the definition of capital improvement at § 86.3.
              (ii) The capital improvement must be a structure or system that serves an identified purpose.
              (iii) Consider the function of the components in your application and group those with a similar purpose together as structures or systems.
              (iv) All auxiliary components of your project (those that are not directly part of the structure or system) must be identified as necessary for the continued use of an identified capital improvement. For example, a gangway is not part of the dock system, but is necessary for access to and from the dock system, so it could be included in the useful life of the dock system.
              (v) Attach an auxiliary component as identified at paragraph (a)(1)(iv) of this section to only one capital improvement. If it supports more than one, choose the one with the longest useful life.

              (vi) Examples of structures or systems that could potentially make up a single capital improvement are a: Rest room/shower building; dock system; breakwater; seawall; basin, as altered by dredging; or fuel station.
              
              (2) Step 2. Estimate the useful life of each capital improvement identified in Step 1 in paragraph (a)(1) of this section.
              (i) State how you determine the useful life estimate.
              (ii) Identify factors that may influence the useful life of the identified capital improvement, such as: Marine environment, wave action, weather conditions, and heavy usage.
              (iii) Examples of sources to obtain estimates for useful life information when developing your application are: Vendors, engineers, contractors, or others with expertise or experience with a capital improvement.
              (3) Step 3. If you are asking us to consider additional points for a physical component, technology, or technique under the criterion at § 86.51(c) that will increase the useful life, you must describe in your application:
              (i) The capital improvement or component that you will apply the criterion at § 86.51(c) to;
              (ii) The expected increase in useful life;
              (iii) The sources of information that support your determination of an extended useful life; and
              (iv) A description of how you expect the useful life will be increased.
              (b) After you submit your application, but before we award your grant, you must:
              (1) Confirm the useful life for each capital improvement using a generally accepted method.
              (2) Provide any additional documents or information, if we request it.
              (3) Consult and obtain agreement for your final useful life determinations at the State or Regional level, or both.
              (4) Revise your application, as needed, to include the final useful life determination(s).
              (c) If we find before we award the grant that you are unable to support your determination of an extended useful life at § 86.51(c), we will reduce your score and adjust the ranking of applications accordingly.
              (d) You must finalize useful life in your grant by one of the following methods:
              (i) State several useful-life expectations, one for each individual capital improvement you identified at paragraph (a)(1) of this section; or
              (ii) State a single useful life for the whole project, based on the longest useful life of the capital improvements you identified at paragraph (a)(1) of this section.
              (e) States may decide to use only one of the methods described at paragraph (d) of this section for all BIG-funded projects in their State.
            
            
              § 86.75
              How should I credit BIG?
              (a) You must use the Sport Fish Restoration logo to show the source of BIG funding:
              
                ER06MY15.000
              
              
              (b) Examples of language you may use to credit BIG are:
              (1) A Sport Fish Restoration-Boating Infrastructure Grant funded this facility thanks to your purchase of fishing equipment and motorboat fuel.
              (2) A Sport Fish Restoration-Boating Infrastructure Grant is funding this construction thanks to your purchase of fishing equipment and motorboat fuel.
              (3) A Sport Fish Restoration-Boating Infrastructure Grant funded this pamphlet thanks to your purchase of fishing equipment and motorboat fuel.
              (c) States may ask for approval of alternative language to follow ordinances and restrictions for posting information where the project is located.
            
            
              § 86.76
              How can I use the logo for BIG?
              (a) You must use the Sport Fish Restoration logo on:
              (1) BIG-funded facilities;
              (2) Printed or Web-based material or other visual representations of BIG projects or achievements; and
              (3) BIG-funded or BIG-related educational and informational material.
              (b) You must require a subgrantee to display the logo in the places and on materials described at paragraph (a) of this section.
              (c) Businesses that contribute to or receive from the Trust Fund that we describe at § 86.30 may display the logo in conjunction with its associated products or projects.
              (d) The Assistant Director or Regional Director may authorize other persons, organizations, agencies, or governments not identified in this section to use the logo for purposes related to BIG by entering into a written agreement with the user. The user must state how it intends to use the logo, to what it will attach the logo, and the relationship to BIG.
              (e) The Service and the Department of the Interior make no representation or endorsement whatsoever by the display of the logo as to the quality, utility, suitability, or safety of any product, service, or project associated with the logo.
              (f) The user of the logo must indemnify and defend the United States and hold it harmless from any claims, suits, losses, and damages from:
              (1) Any allegedly unauthorized use of any patent, process, idea, method, or device by the user in connection with its use of the logo, or any other alleged action of the user; and
              (2) Any claims, suits, losses, and damages arising from alleged defects in the articles or services associated with the logo.
              (g) No one may use any part of the logo in any other manner unless the Service's Assistant Director for Wildlife and Sport Fish Restoration or Regional Director authorizes it. Unauthorized use of the logo is a violation of 18 U.S.C. 701 and subjects the violator to possible fines and imprisonment.
            
            
              § 86.77
              How must I treat program income?
              (a) You must follow the applicable program income requirements at 2 CFR 200.80 and 200.307 if you earn program income during the period of performance.
              (b) We authorize the following options in the regulations cited at paragraph (a) of this section:
              (1) You may deduct the costs of generating program income from the gross income if you did not charge these costs to the grant. An example of costs that may qualify for deduction is maintenance of the BIG-funded facility that generated the program income.
              (2) Use the addition alternative for program income only if:
              (i) You describe the source and amount of program income in the project statement according to § 86.43(k)(2); and
              (ii) We approve your proposed use of the program income, which must be for one or more of the actions eligible for funding at § 86.11.
              (3) Use the deduction alternative for program income that does not qualify under paragraph (b)(2) of this section.
              (c) We do not authorize the cost-sharing or matching alternative in the regulations cited at paragraph (a) of this section.

              (d) For BIG Tier 1-State grants with multiple projects that you may complete at different times, we recommend that States seek our advice on how to apply for and manage grants to reduce unintended program income.
              
              (e) If your project is completed before the end of the period of performance, we recommend you notify us and ask for advice on how to adjust the period of performance to manage potential program income.
            
            
              § 86.78
              How must I treat income earned after the period of performance?
              You are not accountable to us for income earned by you or a subgrantee after the period of performance as a result of the grant except as required at §§ 86.90 and 86.91.
            
          
          
            Subpart G—Facility Operations and Maintenance
            
              § 86.90
              How much must an operator of a BIG-funded facility charge for using the facility?
              (a) An operator of a BIG-funded facility must charge reasonable fees for using the facility based on prevailing rates at other publicly and privately owned local facilities similarly situated and offering a similar service or amenity.
              (b) If other publicly and privately owned local facilities offer BIG-funded services or amenities free of charge, then a fee is not required.
              (c) If the BIG-funded facility has a State or locally imposed fee structure, we will accept the mandated fee structure if it is reasonable and does not impose an undue burden on eligible users.
              (d) You must state proposed fees and the basis for the fees in your grant application. The information you give may be in any format that clearly shows how you arrived at an equitable amount.
            
            
              § 86.91
              May an operator of a BIG-funded facility increase or decrease user fees during its useful life?
              (a) An operator of a BIG-funded facility may increase or decrease user fees during its useful life without our prior approval if they are consistent with prevailing market rates. The grantee may impose separate restrictions on an operator or subgrantee.
              (b) If the grantee or we discover that fees charged by the operator of a BIG-funded facility do not follow § 86.90 and the facility unfairly competes with other marinas or makes excessive profits, the grantee must notify the operator in writing. The operator must respond to the notice in writing, and either justify or correct the fee schedule. If the operator justifies the fee schedule, the grantee and we must allow reasonable business decisions and only call for a change in the fee schedule if the operator is unable to show that the increase or decrease is reasonable.
            
            
              § 86.92
              Must an operator of a BIG-funded facility allow public access?
              (a) Public access in this part means access by eligible users, for eligible activities, or by other users for other activities that either support the purpose of the BIG-funded project or do not interfere with the purpose of the BIG-funded project. An operator of a BIG-funded facility must not allow activities that interfere with the purpose of the project.
              (b) An operator of a BIG-funded facility must allow public access to any part of the BIG-funded facility during its useful life, except as described at paragraphs (e) and (f) of this section.
              (c) An operator of a BIG-funded facility must allow reasonable public access to other parts of the facility that would normally be open to the public and must not limit access in any way that discriminates against any member of the public.
              (d) The site of a BIG-funded facility must be:
              (1) Accessible to the public; and
              (2) Open for reasonable periods.
              (e) An operator may temporarily limit public access to all or part of the BIG-funded facility due to an emergency, repairs, construction, or as a safety precaution. (f) An operator may limit public access when seasonally closed for business.
            
            
              § 86.93
              May I prohibit overnight use by eligible vessels at a BIG-funded facility?
              You may prohibit overnight use at a BIG-funded facility if you state in the approved grant application that the facility is only for day use. If after we award the grant you wish to change to day use only, you must follow the requirements at subpart H of this part.
            
            
              
              § 86.94
              Must I give information to eligible users and the public about BIG-funded facilities?
              (a) You must give clear information using signs or other methods at BIG-funded facilities that:
              (1) Direct eligible users to the BIG-funded facility;
              (2) Include restrictions and operating periods or direct boaters where to find the information; and
              (3) Restrict ineligible use at any part of the BIG-funded facility designated only for eligible use.
              (i) You do not need to notify facility users of any restrictions for shared-use areas and amenities that you have already decided have predictable mixed use and you have allocated following § 86.19.
              (ii) You must notify facility users of benefits that you decide are only for eligible users, such as boat slips and moorage.
              (b) You may use new technology and methods of communication to inform boaters.
            
          
          
            Subpart H—Revisions and Appeals
            
              § 86.100
              Can I change the information in a grant application after I receive a grant?
              (a) To change information in a grant application after you receive a grant, you must propose a revision of the grant and we must approve it.
              (b) We may approve a revision if:
              (1) For BIG Tier 1—State and BIG Tier 2—National awards, the revision:
              (i) Would not significantly decrease the benefits of the project; and
              (ii) Would not increase Federal funds.
              (2) For BIG Tier 2—National awards, the revision:
              (i) Involves process, materials, logistics, or other items that have no significant effect on the factors used to decide the score; and
              (ii) Keeps an equal or greater percentage of the non-Federal matching share of the total BIG project costs.
              (c) We may approve a decrease in the Federal funds requested in the application subject to paragraph (b) of this section.
              (d) The Regional WSFR Office must follow its own procedures for review and approval of any changes to a BIG Tier 1—State grant.
              (e) The Regional WSFR Office must receive approval from the WSFR Headquarters Office for any changes to a BIG Tier 2—National grant that involves cost or affects project benefits.
            
            
              § 86.101
              How do I ask for a revision of a grant?
              (a) You must ask for a revision of a grant by sending us the following documents:

              (1) The standard form used to apply for Federal assistance, which is available at http://www.grants.gov. You must use this form to update or ask for a change in the information that you included in the approved grant application. The authorized representative of your agency must certify this form.
              (2) A statement attached to the standard form at paragraph (a)(1) of this section that explains:
              (i) The proposed changes and how the revision would affect the information that you submitted with the original grant application; and
              (ii) Why the revision is necessary.
              (b) You must send any revision of the scope to your State Clearinghouse or Single Point of Contact if your State supports this process under Executive Order 12372, Intergovernmental Review of Federal Programs.
            
            
              § 86.102
              Can I appeal a decision?
              You can appeal the Director's, Assistant Director's, or Regional Director's decision on any matter subject to this part according to 2 CFR 200.341.
              (a) You must send the appeal to the Director within 30 calendar days of the date that the Director, Assistant Director, or Regional Director mails or otherwise informs you of a decision.
              (b) You may appeal the Director's decision under paragraph (a) of this section to the Secretary of the Interior within 30 calendar days of the date that the Director mailed the decision. An appeal to the Secretary must follow procedures at 43 CFR part 4, subpart G, “Special Rules Applicable to Other Appeals and Hearings.”
            
            
              
              § 86.103
              Can the Director authorize an exception to this part?
              The Director can authorize an exception to any requirement of this part that is not explicitly required by law if it does not conflict with other laws or regulations or the policies of the Department of the Interior or the Office of Management and Budget (OMB).
            
          
          
            Subpart I—Information Collection
            
              § 86.110
              What are the information-collection requirements of this part?
              OMB has reviewed and approved the U.S. Fish and Wildlife information collection requirements (project narratives, reports, and amendments) in this part and assigned OMB Control No. 1018-0109. We may not conduct or sponsor and a person is not required to respond to a collection of information unless it displays a currently valid OMB control number. You may send comments on any aspect of the information collection requirements to the Service Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
            
          
        
      
      
        
        SUBCHAPTER G—MISCELLANEOUS PROVISIONS
        
          Pt. 90
          PART 90—FEEDING DEPREDATING MIGRATORY WATERFOWL
          
            
              Subpart A—Introduction
              Sec.
              90.1
              General.
              90.2
              Scope of regulations.
            
            
              Subpart B—Use of Surplus Grain
              90.11
              Statutory provisions.
              90.12
              Interpretation.
              90.13
              Policy.
              90.14
              Waterfowl depredation complaints; where filed.
              90.15
              Criteria to govern approval of applications.
              90.16
              Actions following investigation.
              90.17
              Compliance with other regulations.
            
          
          
            Authority:
            70 Stat. 492, 7 U.S.C. 443.
          
          
            Source:
            38 FR 6675, Mar. 12, 1973, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 90.1
              General.
              Any person having an interest in a crop and who is suffering damage due to depredations by migratory waterfowl may file a complaint and apply for surplus grain for use in feeding programs to augment the natural source of food available to migratory waterfowl to aid in the prevention of crop damage by such birds, as provided for in these regulations.
            
            
              § 90.2
              Scope of regulations.
              The provisions of this part supplement 70 Stat. 492, 7 U.S.C. 442-445.
            
          
          
            Subpart B—Use of Surplus Grain
            
              § 90.11
              Statutory provisions.
              Section 1 of the Act of July 3, 1956, as amended (70 Stat. 492; 7 U.S.C. 442-445) provides that the Commodity Credit Corporation shall make available to the Secretary of the Interior such wheat, corn, or other grains, acquired through price support operations and certified by the Corporation to be available for purposes of the Act or in such condition through spoilage or deterioration as not to be desirable for human consumption, as the Secretary shall requisition for the purpose of preventing crop damage by migratory waterfowl. Section 2 of the Act provides that, upon a finding that any area in the United States is threatened with damage to farmers' crops by migratory waterfowl, the Secretary is authorized and directed to requisition from the Commodity Credit Corporation and to make available to Federal, State, or local governmental bodies or officials, or to private organizations or persons, such grain acquired by the Corporation through price support operations in such quantities and subject to such regulations as the Secretary determines will most effectively lure migratory waterfowl away from crop depredations and at the same time not expose such migratory waterfowl to shooting over areas to which the waterfowl have been lured by such feeding programs.
            
            
              § 90.12
              Interpretation.
              The authorization contained in the Act limits the availability of grain acquired through price support operations to the prevention of crop damage by migratory waterfowl (brant, wild ducks, geese, and swans) and such grain may not be made available for the feeding of any other species of migratory birds, whether or not such other species of migratory birds are committing or threatening to commit crop damage. Further, the Act does not authorize the use of such grain to conduct a migratory waterfowl feeding program for the purpose of augmenting natural sources of food available to migratory waterfowl, nor for any purpose incident to migratory waterfowl management not related to the prevention of crop damage. Accordingly, such grain shall not be made available pursuant to the Act to augment or to substitute for natural sources of migratory waterfowl food except as may be determined by the Secretary to be necessary to aid in the prevention of crop damage by such birds.
            
            
              
              § 90.13
              Policy.
              Whenever it is found necessary to conduct feeding programs under this section for the purposes of preventing crop damage by migratory waterfowl, it shall be the policy of the Secretary for the purposes of economy and efficiency to accord preference to feeding programs proposed to be executed through the placement of grain upon wildlife management areas or other lands or waters owned, leased, or otherwise controlled by an agency of the United States or a State.
            
            
              § 90.14
              Waterfowl depredation complaints; where filed.
              Any person having an interest in crops being damaged or threatened with damage by migratory waterfowl in circumstances meeting the criteria prescribed in § 90.15 may make application for grain for use in luring such waterfowl away from such crops by submitting a written request to the Regional Director of the U.S. Fish and Wildlife Service regional office having administrative jurisdiction over the wildlife activities in the State where the affected crops are located. (See § 2.2 for geographical jurisdiction and addresses of regional offices.) Such applications may be in letter form but must contain information disclosing the location, nature, condition and extent of the crops being damaged or threatened, and the particular species of migratory waterfowl committing or threatening to commit damage. For the purposes of this section any authorized official of Federal, State, or local governmental body shall be deemed to be a “person” and to have such an interest in crops threatened with damages as to qualify him as an applicant.
            
            
              § 90.15
              Criteria to govern approval of applications.
              Upon receipt of a written application for such grain for use in preventing crop depredations, the Regional Director shall promptly cause an investigation to be made, when necessary, to determine whether the applicant is in fact entitled to have such grain made available for such purposes. Whenever feasible the required investigation shall be made jointly by a representative of the game department of the State in which the affected crops are located and a representative of the Regional Director. When conducting such investigations, each of the factors set forth in paragraphs (a) to (d) of this section shall be considered separately. An application for grain shall not be approved if it is determined that one or more of these factors minimizes the extent of crop damage or provides another effective method of preventing the complained of damage.
              (a) The migratory waterfowl committing or threatening to commit crop damage must be predominantly of a species which are susceptible of being effectively lured away from the crops by the use of such grain.
              (b) The crop damage or threatened crop damage must be substantial in nature (when measured by the extent and potential value of the crops involved and the number of birds threatening damage); and must affect growing crops or mature unharvested crops that are in such condition as to be marketable or have value as feed for livestock or other purposes of material value to the applicant.
              (c) It must be shown that the damage or threat of damage cannot be abated through the exercise of any of the privileges granted in permits authorized by this chapter I to frighten or otherwise herd migratory waterfowl away from affected crops.
              (d) During an open hunting season, it must be shown that the area affected by crop damage has been and is now open to public hunting and there has been a clear demonstration that such hunting is ineffective, and cannot be made effective, to prevent crop damage on such area.
            
            
              § 90.16
              Actions following investigation.

              Upon receipt of a report and recommendations based upon an investigation conducted under § 90.15, the Secretary shall make a determination that the applicant meets the qualifications for receiving grain. He shall then determine the quantity of grain, either bagged or in bulk, to be made available; the means of transportation; and the point of delivery in the vicinity of the crop damage. Before receiving delivery of such grain the applicant shall execute and deliver to any officer authorized to enforce this part written assurances as follows:
              (a) That grain made available to him under this part will be used exclusively for the prevention and abatement of crop damage by migratory waterfowl and that no portion of such grain will be sold, donated, exchanged, or used as feed for livestock or other domestic animals or for any other purpose;
              (b) That consent is granted to any officer authorized to enforce this part, to inspect, supervise or direct the placement and distribution of grain made available under this part for the prevention of crop damage at all reasonable times;
              (c) That free and unrestricted access over the premises on which feeding operations have been or are to be conducted shall be permitted at all reasonable times, by any officer authorized to enforce this part and that such information as may be required by the officer will be promptly furnished; and
              (d) That the applicant will not take, nor permit his agents, employees, invitees, or other persons under his control to take migratory game birds on or over any lands or waters subject to his control, during the time such grain is placed, exposed, deposited, distributed, scattered, or present upon such lands or waters, nor for a period of 10 days immediately following the consumption or removal of such grain from such lands or waters.
            
            
              § 90.17
              Compliance with other regulations.
              Nothing in this subpart shall be construed to supersede or modify any regulations relating to the hunting of migratory game birds, nor to permit the transportation, installation or use of grain contrary to any applicable Federal, State, or local laws or regulations.
            
          
        
        
          Pt. 91
          PART 91—MIGRATORY BIRD HUNTING AND CONSERVATION STAMP CONTEST
          
            
              Subpart A—Introduction
              Sec.
              91.1
              Purpose of regulations.
              91.2
              Definitions.
              91.3
              Public attendance at contest.
              91.4
              Eligible species.
            
            
              Subpart B—Procedures for Entering the Contest
              91.11
              Contest opening date and entry deadline.
              91.12
              Contest eligibility.
              91.13
              Technical requirements for design and submission of entry.
              91.14
              Restrictions on subject matter for entry.
              91.15
              [Reserved]
              91.16
              Submission procedures for entry.
              91.17
              Property insurance for contest entries.
              91.18
              Failure to comply with contest regulations.
            
            
              Subpart C—Procedures for Administering the Contest
              91.21
              Selection and qualification of contest judges.
              91.22
              Display of contest entries.
              91.23
              Scoring criteria for contest.
              91.24
              Contest procedures.
            
            
              Subpart D—Post-Contest Procedures
              91.31
              Return of entries after contest.
            
          
          
            Authority:
            5 U.S.C. 301; 16 U.S.C. 718j; 31 U.S.C. 9701.
          
          
            Source:
            53 FR 16344, May 6, 1988, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 91.1
              Purpose of regulations.
              (a) The purpose of these regulations is to establish procedures for selecting a design that will be used for the annual Migratory Bird Hunting and Conservation Stamp (Federal Duck Stamp).

              (b) All individuals entering the contest must comply with these regulations. A copy of the regulations, along with the Reproduction Rights Agreement and Display and Participation Agreement, may be requested from the Federal Duck Stamp Office at the address for the Division of Bird Habitat Conservation provided at 50 CFR 2.1(b). These documents can also be downloaded from our website at: http://www.fws.gov/birds/get-involved/duck-stamp.php.

              (c) All contestants from the most recent contest will be sent a copy of the regulations, the Display and Participation Agreement, and the Reproduction Rights Agreement.
              [56 FR 22815, May 16, 1991, as amended at 71 FR 39014, July 11, 2006; 79 FR 43967, July 29, 2014; 83 FR 12279, Mar. 21, 2018]
            
            
              § 91.2
              Definitions.
              
                Contest Coordinator— the contest official responsible for overseeing the judges' scores for each entry. The contest coordinator will be named by the Secretary of the Interior and will not be a past or present employee of the Fish and Wildlife Service.
              
                Display and participation agreement—a document that each contestant must complete, sign, and submit with the entry. The signed agreement allows the Service to display the entry at various locations for promotional purposes, and requires the artist to participate in events on behalf of the Federal Duck Stamp Program.
              
                Qualifying entry— each original work of art submitted to the contest that satisfies the requirements outlined in subpart B.
              
                Reproduction rights agreement—a document that each contestant must sign and submit with the entry. The signed agreement certifies that the entry is an original work of art and stipulates how the Fish and Wildlife Service may use the winning entry.
              [53 FR 16344, May 6, 1988, as amended at 56 FR 22815, May 16, 1991; 71 FR 39014, July 11, 2006]
            
            
              § 91.3
              Public attendance at contest.
              All phases of the voting process will be open for viewing by the general public.
            
            
              § 91.4
              Eligible species.
              Five or fewer of the species listed below will be identified as eligible each year; those eligible species will be provided to each contestant with the information provided in § 91.1.
              (a) Whistling-Ducks. (1) Fulvous Whistling-Duck (Dendrocygna bicolor).
              (2) Black-bellied Whistling-Duck (Dendrocygna autumnalis).
              (b) Geese. (1) Emperor Goose (Anser canagicus).

              (2) Snow Goose (including “white” and “blue” morphs) (Anser caerulescens).
              (3) Ross's Goose (Anser rossii).
              (4) Greater White-fronted Goose (Anser albifrons).
              (5) Brant (Branta bernicla).
              (6) Cackling Goose (Branta hutchinsii).
              (7) Canada Goose (Branta canadensis).
              (c) Swans. (1) Trumpeter Swan (Cygnus buccinator).
              (2) Tundra Swan (Cygnus columbianus).
              (d) Dabbling Ducks. (1) Wood Duck (Aix sponsa).
              (2) Blue-winged Teal (Spatula discors).
              (3) Cinnamon Teal (Spatula cyanoptera).
              (4) Northern Shoveler (Spatula clypeata).
              (5) Gadwall (Mareca strepera).
              (6) American Wigeon (Mareca americana).
              (7) Mallard (Anas platyrhynchos).
              (8) American Black Duck (Anas rubripes).
              (9) Mottled Duck (Anas fulvigula).
              (10) Northern Pintail (Anas acuta).
              (11) Green-winged Teal (Anas crecca).
              (e) Diving Ducks. (1) Canvasback (Aythya valisineria).
              (2) Redhead (Aythya americana).
              (3) Ring-necked Duck (Aythya collaris).
              (4) Greater Scaup (Aythya marila).
              (5) Lesser Scaup (Aythya affinis).
              (f) Sea-Ducks. (1) Steller's Eider (Polysticta stelleri).
              (2) Spectacled Eider (Somateria fischeri).
              (3) King Eider (Somateria spectabilis).
              (4) Common Eider (Somateria mollissima).
              (5) Harlequin Duck (Histrionicus histrionicus).
              (6) Surf Scoter (Melanitta perspicillata).
              (7) White-winged Scoter (Melanitta fusca).
              (8) Black Scoter (Melanitta americana).
              (9) Long-tailed Duck (Clangula hyemalis).
              (10) Bufflehead (Bucephala albeola).
              (11) Common Goldeneye (Bucephala clangula).
              (12) Barrow's Goldeneye (Bucephala islandica).
              (g) Mergansers. (1) Hooded Merganser (Lophodytes cucullatus).
              (2) Common Merganser (Mergus merganser).
              
              (3) Red-breasted Merganser (Mergus serrator).
              (h) Stiff Tails. (1) Ruddy Duck (Oxyura jamaicensis).
              (2) [Reserved]
              [83 FR 12279, Mar. 21, 2018]
            
          
          
            Subpart B—Procedures for Entering the Contest
            
              § 91.11
              Contest opening date and entry deadline.

              The contest officially opens on June 1 of each year. Entries must be postmarked no later than midnight, August 15. For the latest information on contest time and place as well as all deadlines, please visit our website at http://www.fws.gov/birds/get-involved/duck-stamp.php or call (703) 358-2145.
              [83 FR 12279, Mar. 21, 2018]
            
            
              § 91.12
              Contest eligibility.
              (a) U.S. citizens, nationals, or resident aliens are eligible to participate in the contest.
              (b) Any person who has won the contest during the preceding 3 years is ineligible to submit an entry in the current year's contest. For the 75th contest (2007) only, any artist, even those who won the 2004, 2005, and 2006 contests may enter. However, 2004, 2005, and 2006 winners must still fulfill their 3-year ineligibility terms after the 2007 contest. The 2007 contest will not count toward fulfilling ineligibility terms of 2004, 2005, or 2006 winners.
              (c) All entrants must be at least 18 years of age by the contest opening date (see § 91.11) to participate in the contest.
              (d) Contest judges and their relatives are ineligible to submit an entry.
              (e) All entrants must submit a nonrefundable fee of $125.00 by cashier's check, certified check, or money order made payable to U.S. Fish and Wildlife Service. Personal checks will not be accepted.
              (f) All entrants must submit a signed Reproduction Rights Agreement and a signed Display and Participation Agreement.
              [72 FR 6488, Feb. 12, 2007]
            
            
              § 91.13
              Technical requirements for design and submission of entry.
              The design must be a horizontal drawing or painting 7 inches high and 10 inches wide. The entry may be drawn in any medium desired by the contestant and may be either multicolored or black and white. No scrollwork, lettering, bird band numbers, signatures or initials may appear on the design. Each entry must be matted (on the front only) with a 9 inch by 12 inch white mat, 1 inch wide. The matting must be affixed with clear or white tape holding the matting to the picture. Entries must not be framed, or under glass, or have any protective covering (other than the matting) attached to them. The entire entry cannot exceed 1/4 inch in total thickness.
              [71 FR 39015, July 11, 2006]
            
            
              § 91.14
              Restrictions on subject matter for entry.
              (a) General restrictions. A live portrayal of any bird(s) of the five or fewer identified eligible waterfowl species must be the dominant feature of the design. The design may depict more than one of the eligible species. The judges' overall mandate is to select the best design that will make an interesting, useful, and attractive duck stamp that will be accepted and prized by hunters, stamp collectors, conservationists, and others. The design must be the contestant's original hand-drawn creation. The entry design may not be copied or duplicated from previously published art, including photographs, or from images in any format published on the internet. Photographs, computer-generated art, or art produced from a computer printer or other computer/mechanical output device (airbrush method excepted) are not eligible to be entered into the contest and will be disqualified. An entry submitted in a prior contest that was not selected for a Federal or State stamp design may be submitted in the current contest if the entry meets the criteria set forth in this section.
              (b) Mandatory waterfowl hunting components. In addition to the restrictions set forth in paragraph (a) of this section, all designs must also include appropriate waterfowl hunting-related accessories or elements celebrating the Federal Duck Stamp's longstanding connection as part of our Nation's waterfowl hunting heritage and the contributions to conservation made by waterfowl hunters. Designs may include, but are not limited to, waterfowl hunting dogs, waterfowl hunting scenes, waterfowl hunting equipment, waterfowl decoys, or other designs that represent our waterfowl hunting heritage. The designs chosen will clearly meet the theme of “celebrating our waterfowl hunting heritage.”
              [83 FR 12279, Mar. 21, 2018, as amended at 85 FR 27317, May 8, 2020]
            
            
              § 91.15
              [Reserved]
            
            
              § 91.16
              Submission procedures for entry.
              (a) Each contestant may submit only one entry. Each entry must be accompanied by a non-refundable entrance fee and a completed and signed Reproduction Rights Agreement and a completed and signed Display and Participation Agreement. The bottom portion of the Reproduction Rights Agreement must be attached to the back of the entry.
              (b) Each entry should be appropriately wrapped to protect the artwork and then either hand-delivered or sent by registered mail, certified mail, express mail, or overnight delivery service to: Federal Duck Stamp Contest, U.S. Fish and Wildlife Service, MS: MB, 5275 Leesburg Pike, Falls Church, VA 22041.
              [56 FR 22815, May 16, 1991, as amended at 71 FR 39015, July 11, 2006; 83 FR 12279, Mar. 21, 2018]
            
            
              § 91.17
              Property insurance for contest entries.
              Each contestant is responsible for obtaining adequate insurance coverage for his/her entry. Neither the Service nor the Department of the Interior will insure the entries, nor is the Service or Department responsible for loss or damage unless such is caused by Service or Department negligence or willful misconduct. The Service and Department reserve the right to determine whether negligence or willful misconduct led to artwork being damaged. Entry fees for the subsequent year's contest may be waived for artists whose artwork we determine to be damaged by any negligence on our part. This waiver remains at our discretion.
              [71 FR 39015, July 11, 2006]
            
            
              § 91.18
              Failure to comply with contest regulations.
              Any entry that does not comply with the requirements of subpart B will be disqualified from the contest.
            
          
          
            Subpart C—Procedures for Administering the Contest
            
              § 91.21
              Selection and qualification of contest judges.
              (a) Selection. Five voting judges and one alternate judge will be selected annually by the Secretary of the Interior. Current employees of the Fish and Wildlife Service and their relatives are ineligible to serve as judges for the contest. The judges will be reimbursed for reasonable travel expenses.
              (b) Qualifications. The panel of five judges will comprise individuals who have one or more of the following prerequisites: Recognized art credentials, knowledge of the anatomical makeup and the natural habitat of the eligible waterfowl species, an understanding of the wildlife sporting world in which the Duck Stamp is used, an awareness of philately and the role the Duck Stamp plays in stamp collecting, demonstrated support for the conservation of waterfowl and wetlands through active involvement in the conservation community, and an understanding and appreciation of waterfowl hunting heritage and the ability to recognize waterfowl hunting accessories.
              (c) Disqualification. Any contestant who contacts a judge prior to or during the contest will automatically be disqualified from the current year's contest and barred from entering the three contests that come after the current year's contest.
              [56 FR 22816, May 16, 1991, as amended at 71 FR 39015, July 11, 2006; 83 FR 12279, Mar. 21, 2018; 85 FR 27317, May 8, 2020]
            
            
              § 91.22
              Display of contest entries.

              The Federal Duck Stamp Office assigns all eligible entries a number as entries are received. That office displays the entries in numerical order at the contest site.
              [71 FR 39015, July 11, 2006]
            
            
              § 91.23
              Scoring criteria for contest.
              Entries will be judged on the basis of anatomical accuracy, artistic composition, suitability for reduction in the production of a stamp, and how well they illustrate the theme of “celebrating our waterfowl hunting heritage.”
              [85 FR 27317, May 8, 2020]
            
            
              § 91.24
              Contest procedures.
              (a) The day before the judging begins, the judges will be briefed on all aspects of the judging procedures and other details of the competition, and will preview all eligible artwork entered.
              (b) Prior to the first round of judging, and prior to the opening of the contest to the public, the judges will spend an additional two hours reviewing the entries.
              (c) In the first round of judging, all qualified entries will be shown one at a time to the judges by the Contest Coordinator or a contest staff member. The judges will vote “in” or “out” on each entry; those entries receiving a majority of votes “in” will be eligible for the second round of judging. The remaining entries will be placed on display as a group for public viewing.
              (d) Prior to the second round of judging, each judge may select not more than five entries from those eliminated in the first round. Those additional entries selected by the judges will be eligible to be judged in the second round.
              (e) Prior to the second round of judging, the entries selected by the judges under the procedures of paragraphs (c) and (d) of this section will be displayed in numerical order in the front of the auditorium.
              (f) The technical advisors from the Department of the Interior and the U.S. Postal Service will do a critical analysis of the entries that will be judged in the second round and advise the judges of any serious anatomical problems and/or any serious design problems for the engraver.
              (g) In the second round of judging, each entry selected in the first round, plus the additional entries selected by judges per paragraph (d) of this section, will be shown one at a time to the judges by the Contest Coordinator or by a contest staff member. Each judge will vote by indicating a numerical score of one (1), two (2), three (3), four (4), or five (5) for each entry. The scores will be totaled to provide each entry's score. The five entries receiving the five highest scores will be advanced to the third round of judging.
              (h) In the third round of judging, the judges will vote on the remaining entries using the same method as in round two, except that they will indicate a numerical score of three (3), four (4), or five (5) for each entry. The Contest Coordinator will tabulate the final votes and present them to the Director, U.S. Fish and Wildlife Service, who will announce the winning entry as well as the entries that placed second and third.
              (i) In case of a tie vote for first, second, or third place in the third round, the judges will vote again on the entries that are tied. The judges will vote using the same method as in round three.
              (j) The selection of the winning entry by the judges will be final. Each contestant will be notified of the winning artist and the design. The winning artist will receive a pane of Duck Stamps signed by the Secretary of the Interior at the Federal Duck Stamp Contest the following year. The artists placing first, second, and third will receive a framed commendation from the Director of the U.S. Fish and Wildlife Service.
              [53 FR 16344, May 6, 1988, as amended at 56 FR 22816, May 16, 1991; 61 FR 25156, May 20, 1996; 71 FR 39015, July 11, 2006; 72 FR 6488, Feb. 12, 2007]
            
          
          
            Subpart D—Post-Contest Procedures
            
              § 91.31
              Return of entries after contest.

              (a) All entries will be returned by certified mail to the participating artists within 120 days after the contest, unless the artwork is selected to appear at one or more wildlife art expositions. If artwork is returned to the Service because it is undelivered or unclaimed (this may happen if an artist changes address), the Service will not be obligated to trace the location of the artist to return the artwork. Any artist who changes his or her address is responsible for notifying the Service of the change. All unclaimed entries will be destroyed 1 year after the date of the contest.
              (b) Artists in the third round of judging will be chosen to appear in a national art tour that will last 1 year. The artwork will be returned to the artists after that period in accordance with the signed participation agreement.
              (c) An artist may choose to remove his or her artwork from the tour, but will forfeit contest eligibility for three successive contests.
              [72 FR 6488, Feb. 12, 2007]
            
          
        
        
          Pt. 92
          PART 92—MIGRATORY BIRD SUBSISTENCE HARVEST IN ALASKA
          
            
              Subpart A—General Provisions
              Sec.
              92.1
              Purpose of regulations.
              92.2
              Authority.
              92.3
              Applicability and scope.
              92.4
              Definitions.
              92.5
              Who is eligible to participate?
              92.6
              Use and possession of migratory birds.
              92.7-92.9
              [Reserved]
            
            
              Subpart B—Program Structure
              92.10
              Alaska Migratory Bird Co-management Council.
              92.11
              Regional management areas.
              92.12
              Relationship to the process for developing national hunting regulations for migratory game birds.
              92.13-92.19
              [Reserved]
            
            
              Subpart C—General Regulations Governing Subsistence Harvest
              92.20
              Methods and means.
              92.21
              Emergency closures.
              92.22
              Subsistence migratory bird species.
              92.23-92.29
              [Reserved]
            
            
              Subpart D—Annual Regulations Governing Subsistence Harvest
              92.30
              General overview of regulations.
              92.31
              Region-specific regulations.
              92.32
              Emergency regulations to protect Steller's eiders.
              92.33-92.39
              [Reserved]
            
          
          
            Authority:
            16 U.S.C. 703-712.
          
          
            Source:
            67 FR 53517, Aug. 16, 2002, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 92.1
              Purpose of regulations.
              The regulations in this part implement the Alaska migratory bird subsistence program as provided for in Article II(4)(b) of the 1916 Convention for the Protection of Migratory Birds in Canada and the United States (the “Canada Treaty”), as amended.
            
            
              § 92.2
              Authority.
              The Secretary of the Interior issues the regulations in this part under the authority granted to the Secretary by the Migratory Bird Treaty Act (MBTA), 16 U.S.C. 703-712.
            
            
              § 92.3
              Applicability and scope.
              (a) In general. The regulations in this part apply to all eligible persons harvesting migratory birds and their eggs for subsistence purposes in Alaska between the dates of March 10 and September 1. The provisions in this part do not replace or alter the regulations set forth in part 20 of this chapter, which relate to the hunting of migratory game birds and crows during the regular open season from September 1 through March 10. The provisions set forth in this part implement the exception to the closed season, which authorizes the taking of migratory birds in Alaska for subsistence purposes between March 10 and September 1.
              (b) Land ownership. This part does not alter the legal authorities of Federal and State land managing agencies or the legal rights of private land owners to close their respective lands to the taking of migratory birds.
              (c) Federal public lands. The provisions of this part are in addition to, and do not supersede, any other provision of law or regulation pertaining to national wildlife refuges or other federally managed lands.
              (d) Migratory bird permits. The provisions of this part do not alter the terms of any permit or other authorization issued pursuant to part 21 of this chapter.
              (e) State laws for the protection of migratory birds. No statute or regulation of the State of Alaska relieves a person from the restrictions, conditions, and requirements contained in this part. Nothing in this part, however, prevents the State of Alaska from making and enforcing laws or regulations that are consistent with the regulations in this part, the conventions between the United States and any foreign country for the protection of migratory birds, and the Migratory Bird Treaty Act, and that give further protection to migratory birds.
            
            
              § 92.4
              Definitions.
              The following definitions apply to all regulations contained in this part:
              
                Alaska Native means the same as “Native,” defined in section 3(b) of the Alaska Native Claims Settlement Act, 16 U.S.C. 1602(b).
              
                Authentic Native article of handicraft or clothing means any item created by an Alaska Native to which inedible parts of migratory birds authorized for use in handicrafts or clothing are incorporated and which is fashioned by hand, or with limited use of machines, provided no mass production occurs.
              
                Closure means the season is closed to all forms of harvest, including hunting and egg gathering, unless specified otherwise.
              
                Co-management Council means the Alaska Migratory Bird Co-management Council, consisting of Alaska Native, Federal, and State of Alaska representatives as equals.
              
                Edible meat means the meat from the breast, back, thighs, legs, wings, gizzard, and heart. The head, neck, feet, other internal organs, and skin are considered inedible byproducts, and not edible meat, for all provisions of this part.
              
                Eligible person means an individual within the State of Alaska who qualifies to harvest migratory birds and their eggs for subsistence purposes during the spring and summer.
              
                Excluded areas are defined in § 92.5.
              
                Flyway Council means the Atlantic, Mississippi, Central, or Pacific Flyway Council.
              
                Game Management Unit, also referred to simply as Unit, means 1 of the 26 geographical areas listed in the codified State of Alaska hunting and trapping regulations and on maps of the Alaska State Game Management Units.
              
                Immediate family means spouse, children, parents, grandchildren, grandparents, and siblings.
              
                Included areas are defined in § 92.5.
              
                Indigenous inhabitant means a permanent resident of a village within a subsistence harvest area, regardless of race.
              
                Migratory bird, for the purposes of this part, means the same as defined in § 10.12 of subchapter B of this chapter. Species eligible to harvest are listed in § 92.32.
              
                Migratory birds authorized for use in handicrafts or clothing means the species of birds listed at § 92.6(b) that were taken for food in a nonwasteful manner during the Alaska subsistence-harvest season by an eligible person of an included area.
              
                Native means the same as “Alaska Native” as defined in this section.
              
                Nonwasteful taking means making a reasonable effort to retrieve all birds killed or wounded, and retaining all edible meat until the birds have been transported to the location where they will be consumed, processed, or preserved as human food.
              
                Partner organization or regional partner means a regional or local organization, or a local or tribal government that has entered into a formal agreement with the U.S. Fish and Wildlife Service for the purpose of coordinating the regional programs necessary to involve subsistence hunters in the regulatory process described in this part.
              
                Permanent resident means any person whose primary, permanent home for the previous 12 months was within a subsistence harvest area in Alaska. Whenever absent from this primary, permanent home, the person has the intention of returning to it. Factors demonstrating a person's primary, permanent home may include: an address listed on an Alaska Permanent Fund dividend application; an Alaska license to drive, hunt, fish, or engage in an activity regulated by a government entity; voter registration; location of residences owned, rented, or leased; location of stored household goods; the residence of the person's spouse, minor children, or dependents; tax documents; whether the person claims residence in another location for any purpose; or status as a tribal member of a tribe in a subsistence harvest area.
              
                Sale by consignment means that an Alaska Native sends or supplies an authentic Native article of handicraft or clothing to a person who sells the item for the Alaska Native. The consignment seller need not be an Alaska Native and the Alaska Native craftsman retains ownership of the item and will receive money for the item when it is sold.
              
                Seabirds refers to all bird species listed in § 92.32 within the families Alcidae, Laridae, Procellariidae, and Phalacrocoracidae.
              
                Service Regulations Committee means the Migratory Bird Regulations Committee of the U.S. Fish and Wildlife Service.
              
                Shorebirds refers to all bird species listed in § 92.32 within the families Charadriidae, Haematopodidae, and Scolopacidae.
              
                State means State of Alaska.
              
                Subsistence means the customary and traditional harvest or use of migratory birds and their eggs by eligible indigenous inhabitants for their own nutritional and other essential needs.
              
                Subsistence harvest areas encompass customary and traditional hunting areas of villages in Alaska that qualify for a spring or summer subsistence harvest of migratory birds under this part.
              
                Taxidermy refers to birds preserved and mounted in lifelike representations. Taxidermy does not include preserving bird parts to be integrated into traditional arts and crafts.
              
                Village is defined as a permanent settlement with one or more year-round residents.
              
                Waterfowl refers to all bird species listed in § 92.32 within the family Anatidae.
              [67 FR 53517, Aug. 16, 2002, as amended at 68 FR 43027, July 21, 2003; 69 FR 17327, Apr. 2, 2004; 78 FR 11993, Feb. 21, 2013; 81 FR 18787, Apr. 1, 2016; 82 FR 34270, July 24, 2017]
            
            
              § 92.5
              Who is eligible to participate?
              If you are a permanent resident of a village within a subsistence harvest area, you will be eligible to harvest migratory birds and their eggs for subsistence purposes during the applicable periods specified in subpart D of this part.
              (a) Included areas. Village areas located within the Alaska Peninsula, Kodiak Archipelago, the Aleutian Islands, or in areas north and west of the Alaska Range are subsistence harvest areas, except that villages within these areas not meeting the criteria for a subsistence harvest area as identified in paragraph (c) of this section will be excluded from the spring and summer subsistence harvest.

              (1) Any person may request the Co-management Council to recommend that an otherwise included area be excluded by submitting a petition stating how the area does not meet the criteria identified in paragraph (c) of this section. The Co-management Council will forward petitions to the appropriate regional management body. The Co-management Council will then consider each petition and will submit to the Service any recommendations to exclude areas from the spring and summer subsistence harvest. The Service will publish any approved recommendations for public comment in the Federal Register.
              
              (2) Based on petitions for inclusion recommended by the Co-management Council, the Service has added the following communities to the included areas under this part:
              (i) Upper Copper River Region—Gulkana, Gakona, Tazlina, Copper Center, Mentasta Lake, Chitina, Chistochina.
              (ii) Gulf of Alaska Region—Chugach Community of Tatitlek, Chugach Community of Chenega, Chugach Community of Port Graham, Chugach Community of Nanwalek.
              (iii) Cook Inlet Region—Tyonek.
              (iv) Southeast Alaska Region—Hoonah, Craig, Hydaburg, and Yakutat.
              (b) Excluded areas. Excluded areas are not subsistence harvest areas and are closed to harvest. Residents of excluded areas are not eligible persons as defined in § 92.4. Communities located within the excluded areas provided in paragraphs (b)(2) and (b)(3) of this section may petition the Co-management Council through their regional management body for designation as a spring and summer subsistence harvest area. The petition must state how the community meets the criteria identified in paragraph (c) of this section. The Co-management Council will consider each petition and will submit to the Service any recommendations to designate a community as a spring and summer subsistence harvest area. The Service will publish any approved new designations of communities for public comment in the Federal Register. Excluded areas consist of the following:
              (1) All areas outside of Alaska.
              (2) Village areas located in Anchorage, the Matanuska-Susitna Borough, the Kenai Peninsula roaded area, the Gulf of Alaska roaded area, Southeast Alaska, and the Central Interior Excluded Area as described in paragraph (b)(3) of this section generally do not qualify for a spring and summer harvest.
              (3) The Central Interior Excluded Area comprises the following: That portion of Unit 20(A) east of the Wood River drainage and south of Rex Trail, including the upper Wood River drainage south of its confluence with Chicken Creek; that portion of Unit 20(C) east of Denali National Park north to Rock Creek and east to Unit 20(A); and that portion of Unit 20(D) west of the Tanana River between its confluence with the Johnson and Delta Rivers, west of the east bank of the Johnson River, and north and west of the Volmar drainage, including the Goodpaster River drainage. The following communities are within the Excluded Area: Delta Junction/Big Delta/Fort Greely, McKinley Park/Village, Healy, Ferry, and all residents of the formerly named Fairbanks North Star Borough Excluded Area.
              (c) Criteria for determining designation as a spring and summer subsistence harvest area. A previously excluded community may be included in the spring/summer harvest regulations if recommended by the Alaska Migratory Bird Co-management Council. The Alaska Migratory Bird Co-management Council will recommend designation of subsistence harvest areas based on a deliberative process using the best available information on nutritional and cultural needs and customary and traditional use. The Alaska Migratory Bird Co-management Council recommendations will accommodate traditional spring and summer harvests without creating new traditions or increasing harvest of migratory birds. Recommendations will be made based on the majority of factors and the weight of the evidence using the following criteria:
              (1) A pattern of use recurring in the spring and summer of each year prior to 1999, excluding interruptions by circumstances beyond the user's control;
              (2) The consistent harvest and use of migratory birds on or near the user's permanent residence;
              (3) A use pattern that includes the handing down of knowledge of hunting skills and values from generation to generation;
              (4) A use pattern in which migratory birds are shared or distributed among others within a definable community of persons; a community for purposes of subsistence uses may include specific villages or towns, with a historical pattern of subsistence use; and
              (5) A use pattern that includes reliance for subsistence purposes upon migratory birds or their eggs and that meets nutritional and other essential needs including, but not limited to, cultural, social, and economic elements of the subsistence way of life.
              (d) Participation by permanent residents of excluded areas. Immediate family members who are residents of excluded areas may participate in the customary spring and summer subsistence harvest in a village's subsistence area with permission of the village council, to assist indigenous inhabitants in meeting their nutritional and other essential needs or for the teaching of cultural knowledge. A letter of invitation will be sent by the village council to the hunter with a copy to the Executive Director of the Co-management Council, who will inform law enforcement and the Service's Co-management Council coordination office within 2 working days. The Service will then inform any affected Federal agency when residents of excluded areas are allowed to participate in the subsistence harvest within their Federal lands.
              [67 FR 53517, Aug. 16, 2002, as amended at 68 FR 43027, July 21, 2003; 69 FR 17327, Apr. 2, 2004; 70 FR 18248, Apr. 8, 2005; 72 FR 18322, Apr. 11, 2007; 79 FR 19458, Apr. 8, 2014]
            
            
              § 92.6
              Use and possession of migratory birds.
              You may not sell, offer for sale, purchase, or offer to purchase migratory birds, their parts, or their eggs taken under this part, except as provided in this section.
              (a) Giving and receiving migratory birds. Under this part, you may take migratory birds for human consumption only. Harvest and possession of migratory birds must be conducted using nonwasteful taking. Edible meat of migratory birds may be given to immediate family members by eligible persons. Inedible byproducts of migratory birds taken for food may be used for other purposes, except that taxidermy is prohibited, and these byproducts may only be given to other eligible persons or Alaska Natives.
              (b) Authentic native articles of handicraft or clothing. (1) Under this section, authentic native articles of handicraft or clothing may be produced for sale only from the following bird species:
              (i) Tundra swan (Cygnus columbianus).
              (ii) Blue-winged teal (Anas discors).
              (iii) Redhead (Aythya americana).
              (iv) Ring-necked duck (Aythya collaris).
              (v) Greater scaup (Aythya marila).
              (vi) Lesser scaup (Aythya affinis).
              (vii) King eider (Somateria spectabilis).
              (viii) Common eider (Somateria mollissima).
              (ix) Surf scoter (Melanitta perspicillata).
              (x) White-winged scoter (Melanitta fusca).
              (xi) Barrow's goldeneye (Bucephala islandica).
              (xii) Hooded merganser (Lophodytes cucullatus).
              (xiii) Pacific loon (Gavia pacifica).
              (xiv) Common loon (Gavia immer).
              (xv) Double-crested cormorant (Phalacrocorax auritus).
              (xvi) Black oystercatcher (Haematopus bachmani).
              (xvii) Lesser yellowlegs (Tringa flavipes).
              (xviii) Semipalmated sandpiper (Calidris semipalmatus).
              (xix) Western sandpiper (Calidris mauri).
              (xx) Wilson's snipe (Gallinago delicata).
              (xxi) Bonaparte's gull (Larus philadelphia).
              (xxii) Mew gull (Larus canus).
              (xxiii) Red-legged kittiwake (Rissa brevirostris).
              (xxiv) Arctic tern (Sterna paradisaea).
              (xxv) Black guillemot (Cepphus grylle).
              (xxvi) Cassin's auklet (Ptychoramphus aleuticus).
              (xxvii) Great horned owl (Bubo virginianus).
              (2) Only Alaska Natives may sell or re-sell any authentic native article of handicraft or clothing that contains an inedible byproduct of a bird listed in paragraph (b)(1) of this section that was taken for food during the Alaska migratory bird subsistence harvest season. Eligibility under this paragraph (b)(2) can be shown by a Tribal Enrollment Card, Bureau of Indian Affairs card, or membership in the Silver Hand program. All sales and transportation of sold items are restricted to within the United States. Each sold item must be accompanied by either a certification (FWS Form 3-2484) signed by the artist or a Silver Hand insignia. Purchasers must retain this documentation and produce it upon the request of a law enforcement officer.
              (3) Sales by consignment are allowed. Each consigned item must be accompanied by either a certification (FWS Form 3-2484) signed by the artist or Silver Hand insignia. All consignees, sellers, and purchasers must retain this documentation with each item and produce it upon the request of a law enforcement officer. All consignment sales are restricted to within the United States.

              (4) The Office of Management and Budget reviewed and approved the information collection requirements contained in this section and assigned OMB Control No. 1018-0168. We use the information to monitor and enforce the regulations. We may not conduct or sponsor and you are not required to respond to a collection of information unless it displays a currently valid OMB control number. You may send comments on the information collection requirements to the Information Collection Clearance Officer, U.S. Fish and Wildlife Service, at the address listed at 50 CFR 2.1(b).
              [82 FR 34270, July 24, 2017]
            
            
              §§ 92.7-92.9
              [Reserved]
            
          
          
            Subpart B—Program Structure
            
              § 92.10
              Alaska Migratory Bird Co-management Council.
              (a) Establishment. The U.S. Fish and Wildlife Service hereby establishes, as authorized by the Protocol amending the Canada Treaty, a statewide management body to be known as the Alaska Migratory Bird Co-management Council.
              (b) Membership. The Co-management Council must include Alaska Native, Federal, and State of Alaska representatives, as equals.
              (1) The Federal and State governments will each seat one representative. The Federal representative will be appointed by the Alaska Regional Director of the U.S. Fish and Wildlife Service, and the State representative will be appointed by the Commissioner of the Alaska Department of Fish and Game. Regional partner organizations may seat 1 representative from each of the 12 regions identified in § 92.11(a).
              (2) The Federal and State representatives and the collective Native representatives will each have one vote, for a total of three votes for the entire council.
              (c) Roles and responsibilities. The Co-management Council is authorized to:
              (1) Hold public meetings for the purpose of conducting business related to spring and summer subsistence harvest of migratory birds;
              (2) Develop recommendations for regulations governing the spring and summer subsistence harvest of migratory birds and their eggs;
              (3) Develop recommendations for, among other things, law enforcement policies, population and harvest monitoring, education programs, research and use of traditional knowledge, and habitat protection;
              (4) Develop procedures and criteria by which areas and communities can be determined to be eligible or ineligible for a spring/summer subsistence harvest;
              (5) Provide guidelines to the regional management bodies each year for formulation of annual regulations;
              (6) Consolidate regional recommendations and resolve interregional differences in order to prepare statewide recommendations;
              (7) Establish committees to gather or review data, develop plans for Co-management Council actions, and coordinate programs with regional management bodies;
              (8) Send regional representatives from the Co-management Council to meetings of the Pacific Flyway Council and to meetings of the other Flyway Councils as needed, and to meetings of the Service Regulations Committee;
              (9) Elect officers; and
              (10) Conduct other business as the Council may determine is necessary to accomplish its purpose.
              (d) Meetings. Meetings of the Co-management Council will be open to the public. The Co-management Council will:
              (1) Hold meetings at least twice annually;
              (2) Conduct meetings in accordance with bylaws approved by the Co-management Council;
              (3) Provide an opportunity at each meeting for public comment;
              (4) Establish the dates, times, and locations of meetings; and
              (5) Maintain a written record of all meetings.
              (e) Staff support. Administrative support for the Co-management Council will be provided by the U.S. Fish and Wildlife Service and will include, but not be limited to:
              (1) Making arrangements for the meeting rooms and associated logistics related to Co-management Council meetings;
              (2) Preparing public notices announcing Co-management Council meetings;

              (3) Maintaining records of discussions and actions taken by the Co-management Council;
              
              (4) Coordinating with the Alaska Department of Fish and Game to provide technical information needed by the Co-management Council for its deliberations;
              (5) Preparing documents and gathering information needed by the Co-management Council for its meetings; and
              (6) Preparing the annual subpart D regulations package recommended by the Co-management Council for submission to the flyway councils and the Service Regulations Committee.
              [67 FR 53517, Aug. 16, 2002, as amended at 68 FR 43027, July 21, 2003]
            
            
              § 92.11
              Regional management areas.
              (a) Regions identified. To allow for maximum participation by residents of subsistence eligible areas, the Alaska Regional Director of the Service established 12 geographic regions based on common subsistence resource use patterns and the 12 Alaska Native regional corporation boundaries established under the Alaska Native Claims Settlement Act. Despite using the Alaska Native regional corporation boundaries, we are not working directly with the regional corporations in this program and are instead working with the Alaska Native nonprofit groups and local governments in those corresponding regions. You may obtain records and maps delineating the boundaries of the 12 regions from the U.S. Department of the Interior, Bureau of Land Management, Alaska State Office, 222 West 7th Ave., No. 13, Anchorage, AK 99513. The regions are identified as follows:
              (1) Aleutian/Pribilof Islands;
              (2) Kodiak Archipelago;
              (3) Bristol Bay;
              (4) Yukon/Kuskokwim Delta;
              (5) Bering Strait/Norton Sound;
              (6) Northwest Arctic;
              (7) North Slope;
              (8) Interior;
              (9) Southeast;
              (10) Gulf of Alaska;
              (11) Upper Copper River; and
              (12) Cook Inlet.
              (b) Regional partnerships. The U.S. Fish and Wildlife Service will establish partner agreements with at least 1 partner organization in each of the 12 regions. The partner organization identified must be willing and able to coordinate the regional program on behalf of all subsistence hunters within that region. A regional partner will:
              (1) Organize or identify one or more management bodies within the region in which it is located.
              (2) Determine how the management body for the region should be organized, the manner in which it should function, its size, who serves on it, the length of terms, methods of involving subsistence users, and other related matters.
              (3) Coordinate regional meetings and the solicitation of proposals.
              (4) Ensure appointment of a person to represent the region by serving on the Co-management Council. If a region consists of more than one partner organization, each partner organization may appoint a member to sit on the Co-management Council.
              (5) Keep the residents of villages within the region informed of issues related to the subsistence harvest of migratory birds.
              (6) Work cooperatively with the U.S. Fish and Wildlife Service and the Alaska Department of Fish and Game to gather harvest data, numbers of subsistence users, and other management data and traditional knowledge for the benefit of the management bodies.
              (c) Regional management bodies. (1) Regional management bodies must provide a forum for the collection and expression of opinions and recommendations regarding spring and summer subsistence harvesting of migratory birds. They must develop requests and recommendations from the region to be presented to the Co-management Council for deliberation. They must provide for public participation in the meetings at which recommendations and requests are formulated.

              (2) Requests and recommendations to the Co-management Council may involve seasons and bag limits, methods and means, law enforcement policies, population and harvest monitoring, education programs, research and use of traditional knowledge, habitat protection, and other concerns related to migratory bird subsistence programs.
              
              (3) Regional management bodies may be established specifically for the purpose of carrying out the responsibilities identified in this part, or they may be existing entities that can add these responsibilities to their existing duties.
              [67 FR 53517, Aug. 16, 2002, as amended at 68 FR 43027, July 21, 2003]
            
            
              § 92.12
              Relationship to the process for developing national hunting regulations for migratory game birds.
              (a) Flyway councils. (1) Proposed annual regulations recommended by the Co-management Council will be submitted to all flyway councils for review and comment. The Council's recommendations must be submitted prior to the SRC's last regular meeting of the calendar year in order to be approved for spring/summer harvest beginning March 11 of the following calendar year.
              (2) Alaska Native representatives may be appointed by the Co-management Council to attend meetings of one or more of the four flyway councils to discuss recommended regulations or other proposed management actions.
              (b) Service regulations committee. Proposed annual regulations recommended by the Co-management Council will be submitted to the Service Regulations Committee for their review and recommendation to the Service Director. Following the Service Director's review and recommendation, the proposals will be forwarded to the Department of Interior for approval. Proposed annual regulations will then be published in the Federal Register for public review and comment, similar to the annual migratory game bird hunting regulations (found in part 20 of this chapter). Final spring/summer regulations for Alaska will be published in the Federal Register in the preceding Fall.
            
            
              §§ 92.13-92.19
              [Reserved]
            
          
          
            Subpart C—General Regulations Governing Subsistence Harvest
            
              § 92.20
              Methods and means.
              You may not use the following devices and methods to harvest migratory birds:
              (a) Swivel guns, shotguns larger than 10 gauge, punt guns, battery guns, machine guns, fish hooks, poisons, drugs, explosives, or stupefying substances;
              (b) Shooting from a sinkbox or any other type of low-floating device that affords the hunter a means of concealment beneath the surface of the water;
              (c) Hunting from any type of aircraft;
              (d) Taking waterfowl and other species using live birds as decoys, except for auklets on Diomede and St. Lawrence islands (Use of live birds as decoys is a customary and traditional means of harvesting auklets on Diomede and St. Lawrence islands.);
              (e) Hunting with the aid of recorded bird calls;
              (f) Using any type of vehicle, aircraft, or boat for the purpose of concentrating, driving, rallying, or stirring up of any migratory bird, except boats may be used to position a hunter;
              (g) Having in possession or using lead or other toxic shot while hunting (Approved nontoxic shot types are listed in § 20.21(j) of subchapter B.);
              (h) Shooting while on or across any road or highway;
              (i) Using an air boat (Interior and Bristol Bay Regions only) or jet ski (Interior Region only) for hunting or transporting hunters;
              (j) Using private or chartered aircraft for hunting or transporting hunters, except for transportation between community airstrips (Unit 18, Yukon/Kuskokwim Delta Region only); or
              (k) By the aid of baiting, or on or over any baited area, where a person knows or reasonably should know that the area is or has been baited, as provided at 50 CFR 20.21(i) and 16 U.S.C. 704(b).
              [68 FR 43028, July 21, 2003, as amended at 69 FR 17327, Apr. 2, 2004; 70 FR 18248, Apr. 8, 2005; 71 FR 10408, Feb. 28, 2006; 72 FR 18323, Apr. 11, 2007]
            
            
              § 92.21
              Emergency closures.
              (a) The Regional Director, after consultation with the Co-management Council, may close or temporarily suspend any regulation established under subparts C or D of this part:

              (1) Upon finding that a continuation of the regulation would pose an imminent threat to the conservation of any endangered or threatened species or other migratory bird population; and
              (2) Upon issuance of local public notice by such means as publication in local newspapers of general circulation, posting of the areas affected, notifying the State wildlife conservation agency, and announcement on the internet and local radio and television.

              (b) The Service will also announce any such closure or temporary suspension by publication of a notice in the Federal Register simultaneously with the local public notice referred to in paragraph (a)(2) of this section. However, in the event that publishing a Federal Register notice simultaneously with the local public notice is impractical, we will publish in the Federal Register as soon as possible after the steps outlined in paragraph (a) of this section are taken.

              (c) Any closure or temporary suspension under this section will be effective on the date of publication of the Federal Register notice; or if such notice is not published simultaneously with the notification methods described in paragraph (a) of this section, then on the date and at the time specified in the local notification to the public given under paragraph (a)(2) of this section. Every notice of closure or temporary suspension will include the date and time of the closing, the area or areas affected, and the species affected. In the case of a temporary suspension, the date and time when the harvest may be resumed will also be provided by local notification to the public and by publication in the Federal Register as provided for in paragraphs (a) and (b) of this section.
              [68 FR 43028, July 21, 2003]
            
            
              § 92.22
              Subsistence migratory bird species.
              You may harvest birds or gather eggs from the following species, listed in taxonomic order, within all included areas except Southeast Alaska, which is restricted to Glaucous-winged gull egg harvesting only. When birds are listed at the species level, all subspecies existing in Alaska are also open to harvest. All bird species not listed are closed to harvesting and egg gathering.
              (a) Family Anatidae. (1) Greater White-fronted Goose (Anser albifrons).
              (2) Snow Goose (Chen caerulescens).
              (3) Emperor goose (Chen canagica).
              (4) Canada goose (Branta canadensis).
              (5) Canada goose, subspecies Aleutian goose—except in the Semidi Islands.
              (6) Canada goose, subspecies cackling goose.
              (7) Black Brant (Branta bernicla nigricans)—except no egg gathering is permitted in the Yukon/Kuskokwim Delta and the North Slope regions.
              (8) Tundra Swan (Cygnus columbianus)—except in Units 9(D) and 10.
              (9) Gadwall (Anas strepera).
              (10) Eurasian Wigeon (Anas penelope).
              (11) American Wigeon (Anas americana).
              (12) Mallard (Anas platyrhynchos).
              (13) Blue-winged Teal (Anas discors).
              (14) Northern Shoveler (Anas clypeata).
              (15) Northern Pintail (Anas acuta).
              (16) Green-winged Teal (Anas crecca).
              (17) Canvasback (Aythya valisineria).
              (18) Redhead (Aythya americana).
              (19) Ring-necked Duck (Aythya collaris).
              (20) Greater Scaup (Aythya marila).
              (21) Lesser Scaup (Aythya affinis).
              (22) King Eider (Somateria spectabilis).
              (23) Common Eider (Somateria mollissima).
              (24) Harlequin Duck (Histrionicus histrionicus).
              (25) Surf Scoter (Melanitta perspicillata).
              (26) White-winged Scoter (Melanitta fusca).
              (27) Black Scoter (Melanitta nigra).
              (28) Long-tailed Duck (Clangula hyemalis).
              (29) Bufflehead (Bucephala albeola).
              (30) Common Goldeneye (Bucephala clangula).
              (31) Barrow's Goldeneye (Bucephala islandica).
              (32) Hooded Merganser (Lophodytes cucullatus).
              (33) Common Merganser (Mergus merganser).
              (34) Red-breasted Merganser (Mergus serrator).
              (b) Family Gaviidae. (1) Red-throated Loon (Gavia stellata).
              (2) Arctic Loon (Gavia arctica).
              (3) Pacific Loon (Gavia pacifica).
              
              (4) Common Loon (Gavia immer).
              (5) Yellow-billed Loon (Gavia adamsii)—In the North Slope Region only, a total of up to 20 yellow-billed loons inadvertently caught in fishing nets may be kept for subsistence purposes.
              (c) Family Podicipedidae. (1) Horned Grebe (Podiceps auritus).
              (2) Red-necked Grebe (Podiceps grisegena).
              (d) Family Procellariidae. (1) Northern Fulmar (Fulmarus glacialis).
              (2) [Reserved]
              (e) Family Phalacrocoracidae. (1) Double-crested Cormorant (Phalacrocorax auritus).
              (2) Pelagic Cormorant (Phalacrocorax pelagicus).
              (f) Family Gruidae. (1) Sandhill Crane (Grus canadensis).
              (2) [Reserved]
              (g) Family Charadriidae. (1) Black-bellied Plover (Pluvialis squatarola).
              (2) Common Ringed Plover (Charadrius hiaticula).
              (h) Family Haematopodidae. (1) Black Oystercatcher (Haematopus bachmani).
              (2) [Reserved]
              (i) Family Scolopacidae. (1) Greater Yellowlegs (Tringa melanoleuca).
              (2) Lesser Yellowlegs (Tringa flavipes).
              (3) Spotted sandpiper (Actitis macularius).
              (4) Bar-tailed Godwit (Limosa lapponica).
              (5) Ruddy Turnstone (Arenaria interpres).
              (6) Semipalmated Sandpiper (Calidris pusilla).
              (7) Western Sandpiper (Calidris mauri).
              (8) Least Sandpiper (Calidris minutilla).
              (9) Baird's Sandpiper (Calidris bairdii).
              (10) Sharp-tailed Sandpiper (Calidris acuminata).
              (11) Dunlin (Calidris alpina).
              (12) Long-billed Dowitcher (Limnodromus scolopaceus).
              (13) Wilson's snipe (Gallinago delicata).
              (14) Red-necked phalarope (Phalaropus lobatus).
              (15) Red phalarope (Phalaropus fulicarius).
              (j) Family Laridae. (1) Pomarine Jaeger (Stercorarius pomarinus).
              (2) Parasitic Jaeger (Stercorarius parasiticus).
              (3) Long-tailed Jaeger (Stercorarius longicaudus).
              (4) Bonaparte's gull (Chroicocephalus philadelphia).
              (5) Mew Gull (Larus canus).
              (6) Herring Gull (Larus argentatus).
              (7) Slaty-backed Gull (Larus schistisagus).
              (8) Glaucous-winged Gull (Larus glaucescens).
              (9) Glaucous Gull (Larus hyperboreus).
              (10) Sabine's Gull (Xema sabini).
              (11) Black-legged Kittiwake (Rissa tridactyla).
              (12) Red-legged Kittiwake (Rissa brevirostris).
              (13) Ivory Gull (Pagophila eburnea).
              (14) Arctic Tern (Sterna paradisaea).
              (15) Aleutian tern (Onychoprion aleuticus).
              (k) Family Alcidae. (1) Common Murre (Uria aalge).
              (2) Thick-billed Murre (Uria lomvia).
              (3) Black Guillemot (Cepphus grylle).
              (4) Pigeon Guillemot (Cepphus columba).
              (5) Cassin's Auklet (Ptychoramphus aleuticus).
              (6) Parakeet Auklet (Aethia psittacula).
              (7) Least Auklet (Aethia pusilla).
              (8) Whiskered Auklet (Aethia pygmaea).
              (9) Crested Auklet (Aethia cristatella).
              (10) Rhinoceros Auklet (Cerorhinca monocerata).
              (11) Horned Puffin (Fratercula corniculata).
              (12) Tufted Puffin (Fratercula cirrhata).
              (l) Family Strigidae. (1) Great Horned Owl (Bubo virginianus).
              (2) Snowy owl (Bubo scandiacus).
              [73 FR 13791, Mar. 14, 2008, as amended at 81 FR 18787, Apr. 1, 2016; 82 FR 16304, Apr. 4, 2017; 83 FR 13688, Mar. 30, 2018]
            
            
              §§ 92.23-92.29
              [Reserved]
            
          
          
            Subpart D—Annual Regulations Governing Subsistence Harvest
            
              § 92.30
              General overview of regulations.

              These regulations establish a spring/summer migratory bird subsistence harvest in Alaska. The regulations list migratory bird species that are authorized for harvest, species that are not authorized for harvest, season dates, and dates for a 30-day closure to protect nesting birds. The Co-management Council will review and, if necessary, recommend modifications to these harvest regulations on an annual basis, working within the schedule of the Federal late-season regulations for migratory game bird hunting.
              (a) The taking, possession, transportation, and other uses of migratory birds are generally prohibited unless specifically authorized by regulation developed in accordance with the Migratory Bird Treaty Act. Therefore, harvesting migratory birds is prohibited unless regulations are established ensuring the protection of the various populations of migratory birds. Migratory bird population levels, production, and habitat conditions vary annually. These conditions differ within Alaska and throughout North America. Therefore, the regulations governing migratory bird hunting may include annual adjustments to keep harvests within acceptable levels.
              (b) The development of the regulations in this part, like the development of the annual migratory game bird hunting regulations in part 20 of this chapter, involves annual data gathering programs to determine migratory bird population status and trends, evaluate habitat conditions, determine harvests, and consider other factors having an impact on the anticipated size of annual populations.

              (c) The Service proposes annual migratory game bird hunting regulations in the Federal Register in the spring for seasons beginning September 1 of that year. Following consideration of additional biological information and public comment, the Service publishes supplemental proposals throughout the summer. These are also open to public comment.
              (d) Sections 92.31 through 92.39 provide for the annual harvest of migratory birds and their eggs during spring and summer for subsistence users in Alaska.
              [67 FR 53517, Aug. 16, 2002, as amended at 68 FR 43028, July 21, 2003]
            
            
              § 92.31
              Region-specific regulations.
              The season dates for the eligible subsistence-harvest areas are as follows:
              (a) Aleutian/Pribilof Islands region. (1) Northern Unit (Pribilof Islands):
              (i) Season: April 2-June 30.
              (ii) Closure: July 1-August 31.
              (2) Central Unit (Aleutian Region's eastern boundary on the Alaska Peninsula westward to and including Unalaska Island):
              (i) Season: April 2-June 15 and July 16-August 31.
              (ii) Closure: June 16-July 15.
              (iii) Special Black Brant Season Closure: August 16-August 31, only in Izembek and Moffet lagoons.
              (iv) Special Tundra Swan Closure: All hunting and egg gathering closed in Game Management Units 9(D) and 10.
              (3) Western Unit (Umnak Island west to and including Attu Island):
              (i) Season: April 2-July 15 and August 16-August 31.
              (ii) Closure: July 16-August 15.
              (b) Yukon/Kuskokwim Delta region. (1) Season: April 2-August 31.
              (2) Closure: 30-day closure dates to be announced by the Service's Alaska Regional Director or his designee, after consultation with field biologists and the Association of Village Council President's Waterfowl Conservation Committee. This 30-day period will occur between June 1 and August 15 of each year. A press release announcing the actual closure dates will be forwarded to regional newspapers and radio and television stations.
              (3) Special Black Brant Season Hunting Closure: From the period when egg laying begins until young birds are fledged. Closure dates to be announced by the Service's Alaska Regional Director or his designee, after consultation with field biologists and the Association of Village Council President's Waterfowl Conservation Committee. A press release announcing the actual closure dates will be forwarded to regional newspapers and radio and television stations.
              (c) Bristol Bay region. (1) Season: April 2-June 14 and July 16-August 31 (general season); April 2-July 15 for seabird egg gathering only.

              (2) Closure: June 15-July 15 (general season); July 16-August 31 (seabird egg gathering).
              
              (d) Bering Strait/Norton Sound region. (1) Stebbins/St. Michael Area (Point Romanof to Canal Point):
              (i) Season: April 15-June 14 and July 16-August 31.
              (ii) Closure: June 15-July 15.
              (2) Remainder of the region:
              (i) Season: April 2-June 14 and July 16-August 31 for waterfowl; April 2-July 19 and August 21-August 31 for all other birds.
              (ii) Closure: June 15-July 15 for waterfowl; July 20-August 20 for all other birds.
              (e) Kodiak Archipelago region, except for the Kodiak Island roaded area, which is closed to the harvesting of migratory birds and their eggs. The closed area consists of all lands and waters (including exposed tidelands) east of a line extending from Crag Point in the north to the west end of Saltery Cove in the south and all lands and water south of a line extending from Termination Point along the north side of Cascade Lake extending to Anton Larsen Bay. Marine waters adjacent to the closed area are closed to harvest within 500 feet from the water's edge. The offshore islands are open to harvest.
              (1) Season: April 2-June 30 and July 31-August 31 for seabirds; April 2-June 20 and July 22-August 31 for all other birds.
              (2) Closure: July 1-July 30 for seabirds; June 21-July 21 for all other birds.
              (f) Northwest Arctic region. (1) Season: April 2-June 14 and July 16-August 31 (hunting in general); waterfowl egg gathering April 2-June 14 only; seabird egg gathering May 20-July 12 only; hunting molting/non-nesting waterfowl July 1-July 15 only.
              (2) Closure: June 15-July 15, except for the taking of seabird eggs and molting/non-nesting waterfowl as provided in paragraph (f)(1) of this section.
              (g) North Slope region. (1) Southern Unit (Southwestern North Slope regional boundary east to Peard Bay, everything west of the longitude line 158°30′ W and south of the latitude line 70°45′ N to the west bank of the Ikpikpuk River, and everything south of the latitude line 69°45′ N between the west bank of the Ikpikpuk River to the east bank of Sagavinirktok River):
              (i) Season: April 2-June 29 and July 30-August 31 for seabirds; April 2-June 19 and July 20-August 31 for all other birds.
              (ii) Closure: June 30-July 29 for seabirds; June 20-July 19 for all other birds.
              (iii) Special Black Brant Hunting Opening: From June 20-July 5. The open area consists of the coastline, from mean high water line outward to include open water, from Nokotlek Point east to longitude line 158°30′ W. This includes Peard Bay, Kugrua Bay, and Wainwright Inlet, but not the Kuk and Kugrua river drainages.
              (2) Northern Unit (At Peard Bay, everything east of the longitude line 158°30′ W and north of the latitude line 70°45′ N to west bank of the Ikpikpuk River, and everything north of the latitude line 69°45′ N between the west bank of the Ikpikpuk River to the east bank of Sagavinirktok River):
              (i) Season: April 2-June 6 and July 7-August 31 for king and common eiders; April 2-June 15 and July 16-August 31 for all other birds.
              (ii) Closure: June 7-July 6 for king and common eiders; June 16-July 15 for all other birds.
              (3) Eastern Unit (East of eastern bank of the Sagavanirktok River):
              (i) Season: April 2-June 19 and July 20-August 31.
              (ii) Closure: June 20-July 19.
              (4) All Units: yellow-billed loons. Annually, up to 20 yellow-billed loons total for the region inadvertently entangled in subsistence fishing nets in the North Slope Region may be kept for subsistence use.
              (5) North Coastal Zone (Cape Thompson north to Point Hope and east along the Arctic Ocean coastline around Point Barrow to Ross Point, including Iko Bay, and 5 miles inland).
              (i) No person may at any time, by any means, or in any manner, possess or have in custody any migratory bird or part thereof, taken in violation of subparts C and D of this part.

              (ii) Upon request from a Service law enforcement officer, hunters taking, attempting to take, or transporting migratory birds taken during the subsistence harvest season must present them to the officer for species identification.
              
              (h) Interior region. (1) Season: April 2-June 14 and July 16-August 31; egg gathering May 1-June 14 only.
              (2) Closure: June 15-July 15.
              (i) Upper Copper River region (Harvest Area: Game Management Units 11 and 13) (Eligible communities: Gulkana, Chitina, Tazlina, Copper Center, Gakona, Mentasta Lake, Chistochina and Cantwell).
              (1) Season: April 15-May 26 and June 27-August 31.
              (2) Closure: May 27-June 26.
              (3) The Copper River Basin communities listed above also documented traditional use harvesting birds in Game Management Unit 12, making them eligible to hunt in this unit using the seasons specified in paragraph (h) of this section.
              (j) Gulf of Alaska region. (1) Prince William Sound Area West (Harvest area: Game Management Unit 6[D]), (Eligible Chugach communities: Chenega Bay, Tatitlek):
              (i) Season: April 2-May 31 and July 1-August 31.
              (ii) Closure: June 1-30.
              (2) Prince William Sound Area East (Harvest area: Game Management Units 6[B]and [C]—Barrier Islands between Strawberry Channel and Softtuk Bar), (Eligible Chugach communities: Cordova, Tatitlek, and Chenega Bay):
              (i) Season: April 2-April 30 (hunting); May 1-May 31 (gull egg gathering).
              (ii) Closure: May 1-August 31 (hunting); April 2-30 and June 1-August 31 (gull egg gathering).
              (iii) Species Open for Hunting: Greater white-fronted goose; snow goose; gadwall; Eurasian and American wigeon; blue-winged and green-winged teal; mallard; northern shoveler; northern pintail; canvasback; redhead; ring-necked duck; greater and lesser scaup; king and common eider; harlequin duck; surf, white-winged, and black scoter; long-tailed duck; bufflehead; common and Barrow's goldeneye; hooded, common, and red-breasted merganser; and sandhill crane. Species open for egg gathering: glaucous-winged, herring, and mew gulls.
              (iv) Use of Boats/All-Terrain Vehicles: No hunting from motorized vehicles or any form of watercraft.
              (v) Special Registration: All hunters or egg gatherers must possess an annual permit, which is available from the Cordova offices of the Native Village of Eyak and the U.S. Forest Service.
              (3) Kachemak Bay Area (Harvest area: Game Management Unit 15[C] South of a line connecting the tip of Homer Spit to the mouth of Fox River) (Eligible Chugach Communities: Port Graham, Nanwalek):
              (i) Season: April 2-May 31 and July 1-August 31.
              (ii) Closure: June 1-30.
              (k) Cook Inlet (Harvest area: portions of Game Management Unit 16[B] as specified below) (Eligible communities: Tyonek only):
              (1) Season: April 2-May 31—That portion of Game Management Unit 16(B) south of the Skwentna River and west of the Yentna River, and August 1-31—That portion of Game Management Unit 16(B) south of the Beluga River, Beluga Lake, and the Triumvirate Glacier.
              (2) Closure: June 1-July 31.
              (l) Southeast Alaska. (1) Community of Hoonah (Harvest area: National Forest lands in Icy Strait and Cross Sound, including Middle Pass Rock near the Inian Islands, Table Rock in Cross Sound, and other traditional locations on the coast of Yakobi Island. The land and waters of Glacier Bay National Park remain closed to all subsistence harvesting (50 CFR part 100.3(a)):
              (i) Season: glaucous-winged gull egg gathering only: May 15-June 30.
              (ii) Closure: July 1-August 31.
              (2) Communities of Craig and Hydaburg (Harvest area: small islands and adjacent shoreline of western Prince of Wales Island from Point Baker to Cape Chacon, but also including Coronation and Warren islands):
              (i) Season: glaucous-winged gull egg gathering only: May 15-June 30.
              (ii) Closure: July 1-August 31.
              (3) Community of Yakutat (Harvest area: Icy Bay (Icy Cape to Point Riou), and coastal lands and islands bordering the Gulf of Alaska from Point Manby southeast to and including Dry Bay):
              (i) Season: glaucous-winged gull egg gathering: May 15-June 30.
              (ii) Closure: July 1-August 31.
              [84 FR 12951, Apr. 3, 2019, as amended at 85 FR 18459, Apr. 2, 2020]
            
            
              
              § 92.32
              Emergency regulations to protect Steller's eiders.

              Upon finding that continuation of these subsistence regulations would pose an imminent threat to the conservation of threatened Steller's eiders (Polysticta stelleri), the U.S. Fish and Wildlife Service Alaska Regional Director, in consultation with the Co-management Council, will immediately under § 92.21 take action as is necessary to prevent further take. Regulation changes implemented could range from a temporary closure of duck hunting in a small geographic area to large-scale regional or statewide long-term closures of all subsistence migratory bird hunting. These closures or temporary suspensions will remain in effect until the Regional Director, in consultation with the Co-management Council, determines that the potential for additional Steller's eiders to be taken no longer exists.
              [84 FR 12952, Apr. 3, 2019]
            
            
              §§ 92.33-92.39
              [Reserved]
            
          
        
      
      
        
        SUBCHAPTER H—NATIONAL WILDLIFE MONUMENTS
        
          PARTS 96-99 [RESERVED]
        
        
          Pt. 100
          PART 100—SUBSISTENCE MANAGEMENT REGULATIONS FOR PUBLIC LANDS IN ALASKA
          
            
              Subpart A—General Provisions
              Sec.
              100.1
              Purpose.
              100.2
              Authority.
              100.3
              Applicability and scope.
              100.4
              Definitions.
              100.5
              Eligibility for subsistence use.
              100.6
              Licenses, permits, harvest tickets, tags, and reports.
              100.7
              Restriction on use.
              100.8
              Penalties.
              100.9
              Information collection requirements.
            
            
              Subpart B—Program Structure
              100.10
              Federal Subsistence Board.
              100.11
              Regional advisory councils.
              100.12
              Local advisory committees.
              100.13
              Board/agency relationships.
              100.14
              Relationship to State procedures and regulations.
              100.15
              Rural determination process.
              100.16
              Customary and traditional use determination process.
              100.17
              Determining priorities for subsistence uses among rural Alaska residents.
              100.18
              Regulation adoption process.
              100.19
              Special actions.
              100.20
              Request for reconsideration.
              100.21
              [Reserved]
            
            
              Subpart C—Board Determinations
              100.22
              Subsistence resource regions.
              100.23
              Rural determinations.
              100.24
              Customary and traditional use determinations.
            
            
              Subpart D—Subsistence Taking of Fish and Wildlife
              100.25
              Subsistence taking of fish, wildlife, and shellfish: general regulations.
              100.26
              Subsistence taking of wildlife.
              100.27
              Subsistence taking of fish.
              100.28
              Subsistence taking of shellfish.
            
          
          
            Authority:
            16 U.S.C. 3, 472, 551, 668dd, 3101-3126; 18 U.S.C. 3551-3586; 43 U.S.C. 1733.
          
          
            Subpart A—General Provisions
            
              Source:
              67 FR 30563, May 7, 2002, unless otherwise noted.
            
            
              § 100.1
              Purpose.
              The regulations in this part implement the Federal Subsistence Management Program on public lands within the State of Alaska.
            
            
              § 100.2
              Authority.
              The Secretary of the Interior and Secretary of Agriculture issue the regulations in this part pursuant to authority vested in Title VIII of the Alaska National Interest Lands Conservation Act (ANILCA), 16 U.S.C. 3101-3126.
            
            
              § 100.3
              Applicability and scope.
              (a) The regulations in this part implement the provisions of Title VIII of ANILCA relevant to the taking of fish and wildlife on public land in the State of Alaska. The regulations in this part do not permit subsistence uses in Glacier Bay National Park, Kenai Fjords National Park, Katmai National Park, and that portion of Denali National Park established as Mt. McKinley National Park prior to passage of ANILCA, where subsistence taking and uses are prohibited. The regulations in this part do not supersede agency-specific regulations.
              (b) The regulations contained in this part apply on all public lands, including all inland waters, both navigable and non-navigable, within and adjacent to the exterior boundaries of the following areas, and on the marine waters as identified in the following areas:
              (1) Alaska Maritime National Wildlife Refuge, including the:
              (i) Karluk Subunit: All of the submerged land and water of the Pacific Ocean (Sheliokof Strait) extending 3,000 feet from the shoreline between a point on the spit at the meander corner common to Sections 35 and 36 of Township 30 South, Range 33 West, and a point approximately 11/4 miles east of Rocky Point within Section 14 of Township 29 South, Range 31, West, Seward Meridian as described in Public Land Order 128, dated June 19, 1943;

              (ii) Womens Bay Subunit: Womens Bay, Gibson Cove, portions of St. Paul Harbor and Chiniak Bay: All of the submerged land and water as described in Public Land Order 1182, dated July 7, 1955 (U.S. Survey 21539);
              (iii) Afognak Island Subunit: All submerged lands and waters of the Pacific Ocean lying within 3 miles of the shoreline as described in Proclamation No. 39, dated December 24, 1892;
              (iv) Simeonof Subunit: All of the submerged land and water of Simeonof Island together with the adjacent waters of the Pacific Ocean extending 1 mile from the shoreline as described in Public Land Order 1749, dated October 30, 1958; and
              (v) Semidi Subunit: All of the submerged land and water of the Semidi Islands together with the adjacent waters of the Pacific Ocean lying between parallels 55°57′57″00-56°15′57″00 North Latitude and 156°30′00″-157°00′00″ West Longitude as described in Executive Order 5858, dated June 17, 1932;
              (2) Arctic National Wildlife Refuge, including those waters shoreward of the line of extreme low water starting in the vicinity of Monument 1 at the intersection of the International Boundary line between the State of Alaska and the Yukon Territory; Canada, and extending westerly, along the line of extreme low water across the entrances of lagoons such that all offshore bars, reefs and islands, and lagoons that separate them from the mainland to Brownlow Point, approximately 70°10′ North Latitude and 145°51′ West Longitude;
              (3) National Petroleum Reserve in Alaska, including those waters shoreward of a line beginning at the western bank of the Colville River following the highest highwater mark westerly, extending across the entrances of small lagoons, including Pearl Bay, Wainwright Inlet, the Kuk River, Kugrau Bay and River, and other small bays and river estuaries, and following the ocean side of barrier islands and sandspits within three miles of shore and the ocean side of the Plover Islands, to the northwestern extremity of Icy Cape, at approximately 70°21′ North Latitute and 161°46′ West Longitude; and
              (4) Yukon Delta National Wildlife Refuge, including Nunivak Island: the submerged land and water of Nunivak Island together with the adjacent waters of the Bering Sea extending, for Federal Subsistence Management purposes, 3 miles from the shoreline of Nunivak Island as described in Executive Order No. 5059, dated April 15, 1929.
              (5) Southeastern Alaska, including the:

              (i) Makhnati Island Area: Land and waters beginning at the southern point of Fruit Island, 57°02′35″ north latitude, 135°21′07″ west longitude as shown on United States Coast and Geodetic Survey Chart No. 8244, May 21, 1941; from the point of beginning, by metes and bounds; S 58° W, 2,500 feet, to the southern point of Nepovorotni Rocks; S 83° W, 5,600 feet, on a line passing through the southern point of a small island lying about 150 feet south of Makhnati Island; N 6° W, 4,200 feet, on a line passing through the western point of a small island lying about 150 feet west of Makhnati Island, to the northwestern point of Signal Island; N 24° E, 3,000 feet, to a point, 57°03′15″ north latitude, 134°23′07″ west longitude; East, 2,900 feet, to a point in course No. 45 in meanders of U.S. Survey No. 1496, on west side of Japonski Island; southeasterly, with the meanders of Japonski Island, U.S. Survey No. 1,496 to angle point No. 35, on the southwestern point of Japonski Island; S 60° E, 3,300 feet, along the boundary line of Naval reservation described in Executive Order No. 8216, July 25, 1939, to the point of beginning, and that part of Sitka Bay lying south of Japonski Island and west of the main channel, but not including Aleutski Island as revoked in Public Land Order 925, October 27, 1953, described by metes and bounds as follows: Beginning at the southeast point of Japonski Island at angle point No. 7 of the meanders of U.S. Survey No. 1496; thence east approximately 12.00 chains to the center of the main channel; thence S 45° E. along the main channel approximately 20.00 chains; thence S 45° W, approximately 9.00 chains to the southeastern point of Aleutski Island; thence S 79° W, approximately 40.00 chains to the southern point of Fruit Island; thence N 60° W, approximately 50.00 chains to the southwestern point of Japonski Island at angle point No. 35 of U.S. Survey No. 1496; thence easterly with the meanders of Japonski Island to the point of beginning including Charcoal, Harbor, Alice, Love, and Fruit islands and a number of smaller unnamed islands.
              (ii) Tongass National Forest:
              (A) Beacon Point, Frederick Sound, and Kupreanof Island are shown on the U.S. Coast and Geodetic Survey Chart No. 8210—Sheet No. 16. The reference location is marked as 57 south, 79 east, CRM, SEC 8, U.S. Survey No. 1604. The point begins on the low-water line at N 63° W, true and approximately 1,520 feet from Beacon Point beacon; thence due south true 1,520 feet; thence true East 1,800 feet, more or less to an intersection with a low-water line; thence following, is the low-water line round the point to point of the beginning (Approx. Long. 133°00′ W, Lat. 56°561/4′ N).
              (B) Bushy Island and Snow Passage are shown on the U.S. Coast and Geodetic Survey Chart, labeled No. 8160—Sheet No. 12. The reference location is marked as 64 south, 80 east, CRM, SEC. 31/32 on the map labeled, USS 1607. The point begins on a low-water line about 1/4 nautical miles and southwesterly from the northwest point of the island, from which a left tangent to an island that is 300 yards in diameter and 100 yards offshore, bears the location—N 60° W, true; thence S 60° E, true and more or less 2,000 feet to an intersection with a low-water line on the easterly side of the island; thence forward along the winding of the low-water line northwesterly and southwesterly to the point of the beginning, including all adjacent rocks and reefs not covered at low water (Approx. Long. 132°58′ W, Lat. 56°161/2′ N).
              (C) Cape Strait, Frederick Sound, and Kupreanof Island are shown on the U.S. Coast and Geodetic Survey Chart No. 8210—Sheet No. 16. The reference location is marked as 56 south, 77478 east, CRM, on the map labeled as USS 1011. It begins at a point on a low-water line that is westerly from the lighthouse and distant 1,520 feet in a direct line from the center of the concrete pier upon which the light tower is erected; thence South 45° E, true by 1,520 feet; thence east true by 1,520 feet, more or less to an intersection with the low-water line; thence north-westerly and westerly, following the windings of the low-water line to the point of beginning (Approx. Long. 133°05′ W, Lat. 57°00′ N).
              (D) Point Colpoys and Sumner Strait are shown on the U.S. Coast and Geodetic Survey Chart No. 8160—Prince of Wales Island—Sheet No. 12. The reference location is marked as 64 south, 78 east, CRM, SECs. 10, 11, 12 on the map labeled as USS 1634. Location is north of a true east-and-west line running across the point to 1,520 feet true south from the high-water line at the northernmost extremity. Map includes all adjacent rocks and ledges not covered at low water and also includes two rocks awash about 11/4 nautical miles east and South and 75° East, respectively, from the aforementioned point (Approx. Long. 133°12′ W, Lat. 56°20′ N).
              (E) Vank Island and Stikine Strait are shown on the U.S. Coast and Geodetic Survey Chart No. 8160—Sheet No. 18. Located at 62 south, 82 east, CRM, SEC 34, on the map labeled as USS 1648. This part of the island is lying south of a true east-and-west line that is drawn across the island from low water to low water. Island is 760 feet due North from the center of the concrete pier upon which the structure for the light is erected (Approx. Long. 132°35′ W, Lat. 56°27′ N).
              (F) High Point, and Woronkofski Island, Alaska, are shown on the U.S. Coast and Geodetic Survey Chart No. 8160—Sheet No. 18. The location begins at a point on low water at the head of the first bight easterly of the point and about 1/8 nautical mile distant therefrom; thence south true 1,520 feet; thence west true 1,100 feet, more or less to an intersection with the low-water line; thence northerly and easterly, following the windings of the low-water line to point of the beginning (Approx. Long. 132°33′ W, Lat. 56°24′ N).
              (G) Key Reef and Clarence Strait are shown on the U.S Coast and Geodetic Survey Chart No. 8160—Sheet No. 11. The reef lies 13/4 miles S. 80° E, true, from Bluff Island and becomes awash at extreme high water. Chart includes all adjacent ledges and rocks not covered at low water (Approx. Long. 132°50′ W, Lat. 56°10′ N).

              (H) Low Point and Zarembo Island, Alaska, are shown on U.S. Coast and Geodetic Survey Chart No. 8160—Sheet No. 22. The location begins at a point on a low-water line that is 760 feet in a direct line, easterly, from the center of Low Point Beacon. The position is located on a point of shoreline about 1 mile easterly from Low Point; thence S. 35° W, true 760 feet; thence N 800 feet and W 760 feet, more or less, to an intersection with the low-water line to the point of beginning (Approx. Long. 132°551/2′ W, Lat. 56°271/2′ N).
              (I) McNamara Point and Zarembo Island, Alaska, are shown on U.S. Coast and Geodetic Survey Chart No. 8160—Sheet No. 25. Location begins at a point on a low-water line that is 1,520 feet in a direct line, northerly, from McNamara Point Beacon— a slatted tripod structure; thence true east 1,520 feet; thence true south, more or less, 2,500 feet to an intersection with the low-water line; thence northwesterly and northerly following the windings of the low-water line to the point of the beginning (Approx. Long. 133°04′ W, Lat. 56°20′ N).
              (J) Mountain Point and Wrangell Narrows, Alaska, are shown on the U.S. Coast and Geodetic Survey Chart No. 8170—Sheet No. 27. The location begins at a point on a low-water line southerly from the center of Mountain Point Beacon and distant there from 1,520 feet in a direct line; thence true west 1,520 feet; thence true north, more or less, 3,480 feet to an intersection with the low-water line; thence southeasterly and southerly following the windings of the low-water line to the point of the beginning (Approx. Long. 132°571/2′ W, Lat. 56°44′ N).
              (K) Angle Point, Revillagigedo Channel, and Bold Island are shown on the U.S. Coast and Geodetic Survey Chart No. 8075—Sheet No. 3. The reference location is marked as 76 south, 92 east, CRM, USS 1603. The location begins at a point on a low-water line abreast of the lighthouse on Angle Point, the southwestern extremity of Bold Island; thence easterly along the low-water line to a point that is 3,040 feet in a straight line from the beginning point; thence N 30° W, True 3,040 feet; thence true west to an intersection with the low-water line, 3,000 feet, more or less; thence southeasterly along the low-water line to the point of the beginning (Approx. Long. 131°26′ W, Lat. 55°14′ N).
              (L) Cape Chacon, Dixon Entrance, and Prince of Wales Island are shown on the U.S Coast and Geodetic Survey Chart No. 8074—Sheet No. 29. The reference location is marked as 83 south, 89 and 90 east, CRM, USS 1608. The location begins at a point at the low-water mark on the shore line of Dixon Entrance from which the southern extremity of Cape Chacon bears south 64° true East and approximately 3/4 nautical miles; thence N 45° true East and about 1 nautical mile, more or less, to an intersection with a low-water line on the shore of Clarence Strait; thence southerly, following the meanderings of the low-water line of the shore, to and around Cape Chacon, and continuing to the point of the beginning. Reference includes all adjacent islands, islets, rocks, and reefs that are not covered at the low-water line (Approx. Long 132° W, Lat. 54°42′ N).
              (M) Lewis Reef and Tongass Narrows are shown on the U.S Coast and Geodetic Survey Chart No. 8094—Sheet No. 71. The reference location is marked as 75 south, 90 east, CRM, SEC 9. The area point begins at the reef off of Lewis Point and partly bare at low water. This part of the reef is not covered at low water and lies on the northeast side of a true northwest-and-southeast line that is located 300 feet true southwest from the center of the concrete pier of Lewis Reef Light (Approx. Long. 131°441/2′ W, Lat. 55°22′25″ N).
              (N) Lyman Point and Clarence Strait are shown on the U.S Coast and Geodetic Survey, Chart No. 8076—Sheet No. 8. The reference location is marked as 73 south, 86 east, CRM, SEC 13, on a map labeled as USS 2174 TRC. It begins at a point at the low-water mark. The aforementioned point is 300 feet in a direct line easterly from Lyman Point light; thence due south 300 feet; thence due west to a low-water mark 400 feet, more or less; thence following the winding of the low-water mark to place of beginning (Approx. Long. 132°18′ W, Lat. 35°35′ N).

              (O) Narrow Point, Clarence Strait, and Prince of Wales Island are shown on the U.S. Coast and Geodetic Survey Chart No. 8100—Sheet No. 9. The reference location is marked as 70 south, 84 east, CRM, on a map labeled as USS 1628. The point begins at a point on a low-water line about 1 nautical mile southerly from Narrow Point Light, from which point a left tangent to a high-water line of an islet about 500 yards in diameter and about 300 yards off shore, bears south 30° true East; thence north 30° W, true 7,600 feet; thence N 60° E, 3,200 feet, more or less to an intersection with a low-water line; thence southeasterly, southerly, and southwesterly, following the winding of the low-water line to the point of the beginning. The map includes all adjacent rocks not covered at low water (Approx. Long. 132°28′ W, Lat. 55°471/2′ N).
              (P) Niblack Point, Cleveland Peninsula, and Clarence Strait, Alaska, are shown on the U.S. coast and Geodetic Survey Chart No. 8102—Sheet No. 6, which is the same sheet used for Caamano Point. The location begins at a point on a low-water line from which Niblack Point Beacon, a tripod anchored to three concrete piers, bears southeasterly and is 1,520 feet in a direct line; thence true northeast 1,520 feet; thence true southeast 3,040 feet; thence true southwest at 600 feet, more or less, to an intersection with a low-water line; thence northwesterly following the windings of the low-water line to the point of the beginning (Approx. Long. 132°07′ W, Lat. 55°33′ N).
              (Q) Rosa Reef and Tongass Narrows are shown on the U.S. Coast and Geodetic Survey Chart No. 8094—Sheet No. 71. The reference location is marked as 74 south, 90 east, CRM, SEC 31. That part of the reef is not covered at low water and lies east of a true north-and-south line, located 600 feet true west from the center of the concrete pier of Rosa Reef Light. The reef is covered at high water (Approx. Long. 131°48′ W, Lat. 55°24′ 15″ N).
              (R) Ship Island and Clarence Strait are shown on the U.S. Coast and Geodetic Survey Chart No. 8100—Sheet No. 9. The reference location is marked as south, 8 east, CRM, SEC 27. The point begins as a small island on the northwesterly side of the Clarence Strait, about 10 nautical miles northwesterly from Caamano Point and 1/4 mile off the shore of Cleveland Peninsula. The sheet includes all adjacent islets and rocks not connected to the main shore and not covered at low water (Approx. Long. 132°12′ W, Lat. 55°36′ N).
              (S) Spire Island Reef and Revillagigedo Channel are shown on the U.S. Coast and Geodetic Survey Chart No. 8075—Sheet No. 3. The reference location is marked as 76 south, 92 east, CRM, SEC 19.The detached reef, covered at high water and partly bare at low water, is located northeast of Spire Island. Spire Island Light is located on the reef and consists of small houses and lanterns surmounting a concrete pier. See chart for “Angle Pt.” (Approx. Long 131°30′ W, Lat. 55°16′ N).
              (T) Surprise Point and Nakat Inlet are shown on the U.S. Coast and Geodetic Survey Chart No. 8051—Sheet No. 1. The reference location is marked as 80 south, 89 east, CRM. This point lies north of a true east-and-west line. The true east-and-west line lies 3,040 feet true south from the northernmost extremity of the point together with adjacent rocks and islets (Approx. Long. 130°44′ W, Lat. 54°49′ N).
              (U) Caamano Point, Cleveland Peninsula, and Clarence Strait, Alaska, are shown on the U.S. Coast and Geodetic Survey Chart No. 8102—Sheet No. 6. Location consists of everything apart of the extreme south end of the Cleveland Peninsula lying on a south side of a true east-and-west line that is drawn across the point at a distance of 800 feet true north from the southernmost point of the low-water line. This includes off-lying rocks and islets that are not covered at low water (Approx. Long. 131°59′ W, Lat. 55°30′ N).
              (V) Meyers Chuck and Clarence Strait, Alaska, are shown on the U.S. and Geodetic Survey Chart No. 8124—Sheet No. 26. The small island is about 150 yards in diameter and located about 200 yards northwest of Meyers Island (Approx. Long. 132°16′ W, Lat. 55°441/2′ N).
              (W) Round Island and Cordova Bay, Alaska, are shown on the U.S coast and Geodetic Survey Chart No. 8145—Sheet No. 36. The Southwestern Island of the group is about 700 yards long, including off-lying rocks and reefs that are not covered at low water (Approx. Long. 132°301/2′ W, Lat. 54°46 1/2′ N).

              (X) Mary Island begins at a point that is placed at a low-water mark. The aforementioned point is southward 500 feet from a crosscut on the side of a large rock on the second point below Point Winslow and Mary Island; thence due west 3/4 mile, statute; thence due north to a low-water mark; thence following the winding of the low water to the place of the beginning (Approx. Long. 131°11′ 00″ W, Lat. 55°05′ 55″ N).
              (Y) Tree Point starts a point of a low-water mark. The aforementioned point is southerly 1/2 mile from extreme westerly point of a low-water mark on Tree Point, on the Alaska Mainland; thence due true east, 3/4 mile; thence due north 1 mile; thence due west to a low-water mark; thence following the winding of the low-water mark to the place of the beginning (Approx. Long. 130°57′ 44″ W, Lat. 54°48′ 27″ N).

              (c) The regulations contained in this part apply on all public lands, excluding marine waters, but including all inland waters, both navigable and non-navigable, within and adjacent to the exterior boundaries of the following areas:
              
              (1) Alaska Peninsula National Wildlife Refuge;
              (2) Aniakchak National Monument and Preserve;
              (3) Becharof National Wildlife Refuge;
              (4) Bering Land Bridge National Preserve;
              (5) Cape Krusenstern National Monument;
              (6) Chugach National Forest;
              (7) Denali National Preserve and the 1980 additions to Denali National Park;
              (8) Gates of the Arctic National Park and Preserve;
              (9) Glacier Bay National Preserve;
              (10) Innoko National Wildlife Refuge;
              (11) Izembek National Wildlife Refuge;
              (12) Kanuti National Wildlife Refuge;
              (13) Katmai National Preserve;
              (14) Kenai National Wildlife Refuge;
              (15) Kobuk Valley National Park;
              (16) Kodiak National Wildlife Refuge;
              (17) Koyukuk National Wildlife Refuge;
              (18) Lake Clark National Park and Preserve;
              (19) Noatak National Preserve;
              (20) Nowitna National Wildlife Refuge;
              (21) Selawik National Wildlife Refuge;
              (22) Steese National Conservation Area;
              (23) Tetlin National Wildlife Refuge;
              (24) Togiak National Wildlife Refuge;
              (25) Tongass National Forest, including Admiralty Island National Monument and Misty Fjords National Monument;
              (26) White Mountain National Recreation Area;
              (27) Wrangell-St. Elias National Park and Preserve;
              (28) Yukon-Charley Rivers National Preserve;
              (29) Yukon Flats National Wildlife Refuge;
              (30) All components of the Wild and Scenic River System located outside the boundaries of National Parks, National Preserves, or National Wildlife Refuges, including segments of the Alagnak River, Beaver Creek, Birch Creek, Delta River, Fortymile River, Gulkana River, and Unalakleet River.
              
              (d) The regulations contained in this part apply on all other public lands, other than to the military, U.S. Coast Guard, and Federal Aviation Administration lands that are closed to access by the general public, including all non-navigable waters located on these lands.
              (e) The public lands described in paragraphs (b) and (c) of this section remain subject to change through rulemaking pending a Department of the Interior review of title and jurisdictional issues regarding certain submerged lands beneath navigable waters in Alaska.
              [70 FR 76407, Dec. 27, 2005, as amended at 71 FR 49999, Aug. 24, 2006; 74 FR 34696, July 17, 2009; 83 FR 23817, May 23, 2018]
            
            
              § 100.4
              Definitions.
              The following definitions apply to all regulations contained in this part:
              
                Agency means a subunit of a cabinet-level Department of the Federal Government having land management authority over the public lands including, but not limited to, the U.S. Fish & Wildlife Service, Bureau of Indian Affairs, Bureau of Land Management, National Park Service, and USDA Forest Service.
              
                ANILCA means the Alaska National Interest Lands Conservation Act, Public Law 96-487, 94 Stat. 2371, (codified, as amended, in scattered sections of 16 U.S.C. and 43 U.S.C.)
              
              
                Area, District, Subdistrict, and Section mean one of the geographical areas defined in the codified Alaska Department of Fish and Game regulations found in Title 5 of the Alaska Administrative Code.
              
                Barter means the exchange of fish or wildlife or their parts taken for subsistence uses; for other fish, wildlife or their parts; or, for other food or for nonedible items other than money, if the exchange is of a limited and noncommercial nature.
              
                Board means the Federal Subsistence Board as described in § 100.10.
              
                Commissions means the Subsistence Resource Commissions established pursuant to section 808 of ANILCA.
              
                Conservation of healthy populations of fish and wildlife means the maintenance of fish and wildlife resources and their habitats in a condition that assures stable and continuing natural populations and species mix of plants and animals in relation to their ecosystem, including the recognition that local rural residents engaged in subsistence uses may be a natural part of that ecosystem; minimizes the likelihood of irreversible or long-term adverse effects upon such populations and species; ensures the maximum practicable diversity of options for the future; and recognizes that the policies and legal authorities of the managing agencies will determine the nature and degree of management programs affecting ecological relationships, population dynamics, and the manipulation of the components of the ecosystem.
              
                Customary trade means exchange for cash of fish and wildlife resources regulated in this part, not otherwise prohibited by Federal law or regulation, to support personal and family needs; and does not include trade which constitutes a significant commercial enterprise.
              
                Customary and traditional use means a long-established, consistent pattern of use, incorporating beliefs and customs which have been transmitted from generation to generation. This use plays an important role in the economy of the community.
              
                FACA means the Federal Advisory Committee Act, Public Law 92-463, 86 Stat. 770 (codified as amended, at 5 U.S.C. Appendix II, 1-15).
              
                Family means all persons related by blood, marriage, or adoption or any other person living within the household on a permanent basis.
              
                Federal Advisory Committees or Federal Advisory Committee means the Federal Local Advisory Committees as described in § 100.12
              
                Federal lands means lands and waters and interests therein the title to which is in the United States, including navigable and non-navigable waters in which the United States has reserved water rights.
              
                Fish and wildlife means any member of the animal kingdom, including without limitation any mammal, fish, bird (including any migratory, nonmigratory, or endangered bird for which protection is also afforded by treaty or other international agreement), amphibian, reptile, mollusk, crustacean, arthropod, or other invertebrate, and includes any part, product, egg, or offspring thereof, or the carcass or part thereof.
              
                Game Management Unit or GMU means one of the 26 geographical areas listed under game management units in the codified State of Alaska hunting and trapping regulations and the Game Unit Maps of Alaska.
              
                Inland Waters means, for the purposes of this part, those waters located landward of the mean high tide line or the waters located upstream of the straight line drawn from headland to headland across the mouths of rivers or other waters as they flow into the sea. Inland waters include, but are not limited to, lakes, reservoirs, ponds, streams, and rivers.
              
                Marine Waters means, for the purposes of this part, those waters located seaward of the mean high tide line or the waters located seaward of the straight line drawn from headland to headland across the mouths of rivers or other waters as they flow into the sea.
              
                Person means an individual and does not include a corporation, company, partnership, firm, association, organization, business, trust, or society.
              
                Public lands or public land means:
              (1) Lands situated in Alaska which are Federal lands, except—

              (i) Land selections of the State of Alaska which have been tentatively approved or validly selected under the Alaska Statehood Act and lands which have been confirmed to, validly selected by, or granted to the Territory of Alaska or the State under any other provision of Federal law;

              (ii) Land selections of a Native Corporation made under the Alaska Native Claims Settlement Act, 43 U.S.C. 1601 et seq., which have not been conveyed to a Native Corporation, unless any such selection is determined to be invalid or is relinquished; and
              (iii) Lands referred to in section 19(b) of the Alaska Native Claims Settlement Act, 43 U.S.C. 1618(b).
              (2) Notwithstanding the exceptions in paragraphs (1)(i) through (iii) of this definition, until conveyed or interim conveyed, all Federal lands within the boundaries of any unit of the National Park System, National Wildlife Refuge System, National Wild and Scenic Rivers Systems, National Forest Monument, National Recreation Area, National Conservation Area, new National forest or forest addition shall be treated as public lands for the purposes of the regulations in this part pursuant to section 906(o)(2) of ANILCA.
              
                Regional Councils or Regional Council means the Regional Advisory Councils as described in § 100.11.
              
                Reserved water right(s) means the Federal right to use unappropriated appurtenant water necessary to accomplish the purposes for which a Federal reservation was established. Reserved water rights include nonconsumptive and consumptive uses.
              
                Resident means any person who has his or her primary, permanent home for the previous 12 months within Alaska and whenever absent from this primary, permanent home, has the intention of returning to it. Factors demonstrating the location of a person's primary, permanent home may include, but are not limited to: the address listed on an Alaska Permanent Fund dividend application; an Alaska license to drive, hunt, fish, or engage in an activity regulated by a government entity; affidavit of person or persons who know the individual; voter registration; location of residences owned, rented, or leased; location of stored household goods; residence of spouse, minor children, or dependents; tax documents; or whether the person claims residence in another location for any purpose.
              
                Rural means any community or area of Alaska determined by the Board to qualify as such under the process described in § 100.15.
              
                Secretary means the Secretary of the Interior, except that in reference to matters related to any unit of the National Forest System, such term means the Secretary of Agriculture.
              
                State means the State of Alaska.
              
                Subsistence uses means the customary and traditional uses by rural Alaska residents of wild, renewable resources for direct personal or family consumption as food, shelter, fuel, clothing, tools, or transportation; for the making and selling of handicraft articles out of nonedible byproducts of fish and wildlife resources taken for personal or family consumption; for barter, or sharing for personal or family consumption; and for customary trade.
              
                Take or taking as used with respect to fish or wildlife, means to pursue, hunt, shoot, trap, net, capture, collect, kill, harm, or attempt to engage in any such conduct.
              
                Year means calendar year unless another year is specified.
              [69 FR 60962, Oct. 14, 2004]
            
            
              § 100.5
              Eligibility for subsistence use.
              (a) You may take fish and wildlife on public lands for subsistence uses only if you are an Alaska resident of a rural area or rural community. The regulations in this part may further limit your qualifications to harvest fish or wildlife resources for subsistence uses. If you are not an Alaska resident or are a resident of a non-rural area or community listed in § 100.23, you may not take fish or wildlife on public lands for subsistence uses under the regulations in this part.

              (b) Where the Board has made a customary and traditional use determination regarding subsistence use of a specific fish stock or wildlife population, in accordance with, and as listed in, § 100.24, only those Alaskans who are residents of rural areas or communities designated by the Board are eligible for subsistence taking of that population or stock on public lands for subsistence uses under the regulations in this part. If you do not live in one of those areas or communities, you may not take fish or wildlife from that population or stock, on public lands under the regulations in this part.
              (c) Where customary and traditional use determinations for a fish stock or wildlife population within a specific area have not yet been made by the Board (e.g., “no determination”), all Alaskans who are residents of rural areas or communities may harvest for subsistence from that stock or population under the regulations in this part.
              (d) The National Park Service may regulate further the eligibility of those individuals qualified to engage in subsistence uses on National Park Service lands in accordance with specific authority in ANILCA, and National Park Service regulations at 36 CFR Part 13.
            
            
              § 100.6
              Licenses, permits, harvest tickets, tags, and reports.
              (a) If you wish to take fish and wildlife on public lands for subsistence uses, you must be an eligible rural Alaska resident and:
              (1) Possess the pertinent valid Alaska resident hunting and trapping licenses (no license required to take fish or shellfish, but you must be an Alaska resident) unless Federal licenses are required or unless otherwise provided for in subpart D of this part;
              (2) Possess and comply with the provisions of any pertinent Federal permits (Federal Subsistence Registration Permit or Federal Designated Harvester Permit) required by subpart D of this part; and
              (3) Possess and comply with the provisions of any pertinent permits, harvest tickets, or tags required by the State unless any of these documents or individual provisions in them are superseded by the requirements in subpart D of this part.
              (b) In order to receive a Federal Subsistence Registration Permit or Federal Designated Harvester Permit or designate someone to harvest fish or wildlife for you under a Federal Designated Harvester Permit, you must be old enough to reasonably harvest that species yourself (or under the guidance of an adult).
              (c) If you have been awarded a permit to take fish and wildlife, you must have that permit in your possession during the taking and must comply with all requirements of the permit and the regulations in this section pertaining to validation and reporting and to regulations in subpart D of this part pertaining to methods and means, possession and transportation, and utilization. Upon the request of a State or Federal law enforcement agent, you must also produce any licenses, permits, harvest tickets, tags, or other documents required by this section. If you are engaged in taking fish and wildlife under the regulations in this part, you must allow State or Federal law enforcement agents to inspect any apparatus designed to be used, or capable of being used to take fish or wildlife, or any fish or wildlife in your possession.
              (d) You must validate the harvest tickets, tags, permits, or other required documents before removing your kill from the harvest site. You must also comply with all reporting provisions as set forth in subpart D of this part.
              (e) If you take fish and wildlife under a community harvest system, you must report the harvest activity in accordance with regulations specified for that community in subpart D of this part, and as required by any applicable permit conditions. Individuals may be responsible for particular reporting requirements in the conditions permitting a specific community's harvest. Failure to comply with these conditions is a violation of the regulations in this part. Community harvests are reviewed annually under the regulations in subpart D of this part.
              (f) You may not make a fraudulent application for Federal or State licenses, permits, harvest tickets or tags or intentionally file an incorrect harvest report.
              [67 FR 30563, May 7, 2002, as amended at 68 FR 7704, Feb. 18, 2003]
            
            
              § 100.7
              Restriction on use.
              (a) You may not use fish or wildlife or their parts, taken pursuant to the regulations in this part, unless provided for in this part.

              (b) You may not exchange in customary trade or sell fish or wildlife or their parts, taken pursuant to the regulations in this part, unless provided for in this part.
              (c) You may barter fish or wildlife or their parts, taken pursuant to the regulations in this part, unless restricted in §§ 100.25, 100.26, 100.27, or 100.28.
            
            
              § 100.8
              Penalties.
              If you are convicted of violating any provision of 50 CFR Part 100 or 36 CFR Part 242, you may be punished by a fine or by imprisonment in accordance with the penalty provisions applicable to the public land where the violation occurred.
            
            
              § 100.9
              Information collection requirements.
              (a) The rules in this part contain information collection requirements subject to Office of Management and Budget (OMB) approval under 44 U.S.C. 3501-3520. They apply to fish and wildlife harvest activities on public lands in Alaska. Subsistence users will not be required to respond to an information collection request unless a valid OMB number is displayed on the information collection form.
              (1) Section 100.6, Licenses, permits, harvest tickets, tags, and reports. The information collection requirements contained in § 100.6 (Federal Subsistence Registration Permit or Federal Designated Harvester Permit forms) provide for permit-specific subsistence activities not authorized through the general adoption of State regulations. Identity and location of residence are required to determine if you are eligible for a permit and a report of success is required after a harvest attempt. These requirements are not duplicative with the requirements of paragraph (a)(3) of this section. The regulations in § 100.6 require this information before a rural Alaska resident may engage in subsistence uses on public lands. The Department estimates that the average time necessary to obtain and comply with this permit information collection requirement is 0.25 hours.
              (2) Section 100.20, Request for reconsideration. The information collection requirements contained in § 100.20 provide a standardized process to allow individuals the opportunity to appeal decisions of the Board. Submission of a request for reconsideration is voluntary but required to receive a final review by the Board. We estimate that a request for reconsideration will take 4 hours to prepare and submit.
              (3) The remaining information collection requirements contained in this part imposed upon subsistence users are those adopted from State regulations. These collection requirements would exist in the absence of Federal subsistence regulations and are not subject to the Paperwork Reduction Act. The burden in this situation is negligible, and information gained from these reports is systematically available to Federal managers by routine computer access requiring less than 1 hour.
              (b) You may direct comments on the burden estimate or any other aspect of the burden estimate to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b). Additional information requirements may be imposed if Local Advisory Committees or additional Regional Councils, subject to the Federal Advisory Committee Act (FACA), are established under subpart B of this part. Such requirements will be submitted to OMB for approval prior to their implementation.
              [67 FR 30563, May 7, 2002, as amended at 79 FR 43968, July 29, 2014]
            
          
          
            Subpart B—Program Structure
            
              Source:
              67 FR 30563, May 7, 2002, unless otherwise noted.
            
            
              § 100.10
              Federal Subsistence Board.

              (a) The Secretary of the Interior and Secretary of Agriculture hereby establish a Federal Subsistence Board, and assign it responsibility for administering the subsistence taking and uses of fish and wildlife on public lands, and the related promulgation and signature authority for regulations of subparts C and D of this part. The Secretaries, however, retain their existing authority to restrict or eliminate hunting, fishing, or trapping activities which occur on lands or waters in Alaska other than public lands when such activities interfere with subsistence hunting, fishing, or trapping on the public lands to such an extent as to result in a failure to provide the subsistence priority.
              (b) Membership. (1) The voting members of the Board are: A Chair to be appointed by the Secretary of the Interior with the concurrence of the Secretary of Agriculture; two public members who possess personal knowledge of and direct experience with subsistence uses in rural Alaska to be appointed by the Secretary of the Interior with the concurrence of the Secretary of Agriculture; the Alaska Regional Director, U.S. Fish and Wildlife Service; Alaska Regional Director, National Park Service; Alaska Regional Forester, U.S. Forest Service; the Alaska State Director, Bureau of Land Management; and the Alaska Regional Director, Bureau of Indian Affairs. Each Federal agency member of the Board may appoint a designee.
              (2) [Reserved]
              (c) Liaisons to the Board are: a State liaison, and the Chairman of each Regional Council. The State liaison and the Chairman of each Regional Council may attend public sessions of all Board meetings and be actively involved as consultants to the Board.
              (d) Powers and duties. (1) The Board shall meet at least twice per year and at such other times as deemed necessary. Meetings shall occur at the call of the Chair, but any member may request a meeting.
              (2) A quorum consists of five members.
              (3) No action may be taken unless a majority of voting members are in agreement.
              (4) The Board is empowered, to the extent necessary, to implement Title VIII of ANILCA, to:
              (i) Issue regulations for the management of subsistence taking and uses of fish and wildlife on public lands;
              (ii) Determine which communities or areas of the State are rural or non-rural;
              (iii) Determine which rural Alaska areas or communities have customary and traditional subsistence uses of specific fish and wildlife populations;
              (iv) Allocate subsistence uses of fish and wildlife populations on public lands;
              (v) Ensure that the taking on public lands of fish and wildlife for nonwasteful subsistence uses shall be accorded priority over the taking on such lands of fish and wildlife for other purposes;
              (vi) Restrict the taking of fish and wildlife on public lands for nonsubsistence uses or close public lands to the take of fish and wildlife for nonsubsistence uses when necessary for the conservation of healthy populations of fish or wildlife, to continue subsistence uses of fish or wildlife, or for reasons of public safety or administration. The Board may also reopen public lands to nonsubsistence uses if new information or changed conditions indicate that the closure is no longer warranted;
              (vii) Restrict the taking of a particular fish or wildlife population on public lands for subsistence uses, close public lands to the take of fish and wildlife for subsistence uses, or otherwise modify the requirements for take from a particular fish or wildlife population on public lands for subsistence uses when necessary to ensure the continued viability of a fish or wildlife population, or for reasons of public safety or administration. As soon as conditions warrant, the Board may also reopen public lands to the taking of a fish and wildlife population for subsistence users to continue those uses;
              (viii) Establish priorities for the subsistence taking of fish and wildlife on public lands among rural Alaska residents;
              (ix) Restrict or eliminate taking of fish and wildlife on public lands;
              (x) Determine what types and forms of trade of fish and wildlife taken for subsistence uses constitute allowable customary trade;
              (xi) Authorize the Regional Councils to convene;

              (xii) Establish a Regional Council in each subsistence resource region and recommend to the Secretaries, appointees to the Regional Councils, pursuant to the FACA;
              
              (xiii) Establish Federal Advisory Committees within the subsistence resource regions, if necessary, and recommend to the Secretaries that members of the Federal Advisory Committees be appointed from the group of individuals nominated by rural Alaska residents;
              (xiv) Establish rules and procedures for the operation of the Board, and the Regional Councils;
              (xv) Review and respond to proposals for regulations, management plans, policies, and other matters related to subsistence taking and uses of fish and wildlife;
              (xvi) Enter into cooperative agreements or otherwise cooperate with Federal agencies, the State, Native organizations, local governmental entities, and other persons and organizations, including international entities to effectuate the purposes and policies of the Federal subsistence management program;
              (xvii) Develop alternative permitting processes relating to the subsistence taking of fish and wildlife to ensure continued opportunities for subsistence;
              (xviii) Evaluate whether hunting, fishing, or trapping activities which occur on lands or waters in Alaska other than public lands interfere with subsistence hunting, fishing, or trapping on the public lands to such an extent as to result in a failure to provide the subsistence priority, and after appropriate consultation with the State of Alaska, the Regional Councils, and other Federal agencies, make a recommendation to the Secretaries for their action;
              (xix) Identify, in appropriate specific instances, whether there exists additional Federal reservations, Federal reserved water rights or other Federal interests in lands or waters, including those in which the United States holds less than a fee ownership, to which the Federal subsistence priority attaches, and make appropriate recommendation to the Secretaries for inclusion of those interests within the Federal Subsistence Management Program; and
              (xx) Take other actions authorized by the Secretaries to implement Title VIII of ANILCA.
              (5) The Board may implement one or more of the following harvest and harvest reporting or permit systems:
              (i) The fish and wildlife is taken by an individual who is required to obtain and possess pertinent State harvest permits, tickets, or tags, or Federal permit (Federal Subsistence Registration Permit);
              (ii) A qualified subsistence user may designate another qualified subsistence user (by using the Federal Designated Harvester Permit) to take fish and wildlife on his or her behalf;
              (iii) The fish and wildlife is taken by individuals or community representatives permitted (via a Federal Subsistence Registration Permit) a one-time or annual harvest for special purposes including ceremonies and potlatches; or
              (iv) The fish and wildlife is taken by representatives of a community permitted to do so in a manner consistent with the community's customary and traditional practices.
              (6) The Board may delegate to agency field officials the authority to set harvest and possession limits, define harvest areas, specify methods or means of harvest, specify permit requirements, and open or close specific fish or wildlife harvest seasons within frameworks established by the Board.
              (7) The Board shall establish a Staff Committee for analytical and administrative assistance composed of members from the U.S. Fish and Wildlife Service, National Park Service, U.S. Bureau of Land Management, Bureau of Indian Affairs, and USDA Forest Service. A U.S. Fish and Wildlife Service representative shall serve as Chair of the Staff Committee.
              (8) The Board may establish and dissolve additional committees as necessary for assistance.
              (9) The U.S. Fish and Wildlife Service shall provide appropriate administrative support for the Board.
              (10) The Board shall authorize at least two meetings per year for each Regional Council.
              (e) Relationship to Regional Councils. (1) The Board shall consider the reports and recommendations of the Regional Councils concerning the taking of fish and wildlife on public lands within their respective regions for subsistence uses. The Board may choose not to follow any Regional Council recommendation which it determines is not supported by substantial evidence, violates recognized principles of fish and wildlife conservation, would be detrimental to the satisfaction of subsistence needs, or in closure situations, for reasons of public safety or administration or to assure the continued viability of a particular fish or wildlife population. If a recommendation is not adopted, the Board shall set forth the factual basis and the reasons for the decision, in writing, in a timely fashion.
              (2) The Board shall provide available and appropriate technical assistance to the Regional Councils.
              [67 FR 30563, May 7, 2002, as amended at 75 FR 63092, Oct. 14, 2010; 76 FR 56114, Sept. 12, 2011]
            
            
              § 100.11
              Regional advisory councils.
              (a) The Board shall establish a Regional Council for each subsistence resource region to participate in the Federal subsistence management program. The Regional Councils shall be established, and conduct their activities, in accordance with the FACA. The Regional Councils shall provide a regional forum for the collection and expression of opinions and recommendations on matters related to subsistence taking and uses of fish and wildlife resources on public lands. The Regional Councils shall provide for public participation in the Federal regulatory process.
              (b) Establishment of Regional Councils; membership. (1) The Secretaries, based on Board recommendation, will establish the number of members for each Regional Council. To ensure that each Council represents a diversity of interests, the Board will strive to ensure that 70 percent of the members represent subsistence interests within a region and 30 percent of the members represent commercial and sport interests within a region. The portion of membership that represents the commercial and sport interests shall include, where possible, at least one representative from the sport community and one representative from the commercial community. A Regional Council member must be a resident of the region in which he or she is appointed and must be knowledgeable about the region and subsistence uses of the public lands therein. The Board will accept nominations and make recommendations to the Secretaries for membership on the Regional Councils. In making their recommendations, the Board will identify the interest(s) the applicants propose to represent on the respective Regional Councils. The Secretary of the Interior with the concurrence of the Secretary of Agriculture will make the appointments to the Regional Councils.
              (2) Regional Council members shall serve 3-year terms and may be reappointed. Initial members shall be appointed with staggered terms up to 3 years.
              (3) The Chair of each Regional Council shall be elected by the applicable Regional Council, from its membership, for a 1-year term and may be reelected.
              (c) Powers and Duties. (1) The Regional Councils are authorized to:
              (i) Hold public meetings related to subsistence uses of fish and wildlife within their respective regions, after the Chair of the Board or the designated Federal Coordinator has called the meeting and approved the meeting agenda;
              (ii) Elect officers;
              (iii) Review, evaluate, and make recommendations to the Board on proposals for regulations, policies, management plans, and other matters relating to the subsistence take of fish and wildlife under the regulations in this part within the region;
              (iv) Provide a forum for the expression of opinions and recommendations by persons interested in any matter related to the subsistence uses of fish and wildlife within the region;
              (v) Encourage local and regional participation, pursuant to the provisions of the regulations in this part in the decisionmaking process affecting the taking of fish and wildlife on the public lands within the region for subsistence uses;
              (vi) Prepare and submit to the Board an annual report containing—

              (A) An identification of current and anticipated subsistence uses of fish and wildlife populations within the region;
              
              (B) An evaluation of current and anticipated subsistence needs for fish and wildlife populations from the public lands within the region;
              (C) A recommended strategy for the management of fish and wildlife populations within the region to accommodate such subsistence uses and needs related to the public lands; and
              (D) Recommendations concerning policies, standards, guidelines, and regulations to implement the strategy;
              (vii) Appoint members to each Subsistence Resource Commission within their region in accordance with the requirements of Section 808 of ANILCA;
              (viii) Make recommendations on determinations of customary and traditional use of subsistence resources;
              (ix) Make recommendations on determinations of rural status;
              (x) Make recommendations regarding the allocation of subsistence uses among rural Alaska residents pursuant to § 100.17;
              (xi) Develop proposals pertaining to the subsistence taking and use of fish and wildlife under the regulations in this part, and review and evaluate such proposals submitted by other sources;
              (xii) Provide recommendations on the establishment and membership of Federal Advisory Committees.
              (2) The Regional Councils shall:
              (i) Operate in conformance with the provisions of FACA and comply with rules of operation established by the Board;
              (ii) Perform other duties specified by the Board.
              (3) The Regional Council recommendations to the Board should be supported by substantial evidence, be consistent with recognized principles of fish and wildlife conservation, and not be detrimental to the satisfaction of subsistence needs.
              [67 FR 30563, May 7, 2002, as amended at 68 FR 7704, Feb. 18, 2003; 69 FR 60962, Oct. 14, 2004]
            
            
              § 100.12
              Local advisory committees.
              (a) The Board shall establish such local Federal Advisory Committees within each region as necessary at such time that it is determined, after notice and hearing and consultation with the State, that the existing State fish and game advisory committees do not adequately provide advice to, and assist, the particular Regional Council in carrying out its function as set forth in § 100.11.
              (b) Local Federal Advisory Committees, if established by the Board, shall operate in conformance with the provisions of the FACA, and comply with rules of operation established by the Board.
            
            
              § 100.13
              Board/agency relationships.
              (a) General. (1) The Board, in making decisions or recommendations, shall consider and ensure compliance with specific statutory requirements regarding the management of resources on public lands, recognizing that the management policies applicable to some public lands may entail methods of resource and habitat management and protection different from methods appropriate for other public lands.
              (2) The Board shall issue regulations for subsistence taking of fish and wildlife on public lands. The Board is the final administrative authority on the promulgation of subparts C and D regulations relating to the subsistence taking of fish and wildlife on public lands.
              (3) Nothing in the regulations in this part shall enlarge or diminish the authority of any agency to issue regulations necessary for the proper management of public lands under their jurisdiction in accordance with ANILCA and other existing laws.
              (b) Section 808 of ANILCA establishes National Park and Park Monument Subsistence Resource Commissions. Nothing in the regulations in this part affects the duties or authorities of these commissions.
            
            
              § 100.14
              Relationship to State procedures and regulations.
              (a) State fish and game regulations apply to public lands and such laws are hereby adopted and made a part of the regulations in this part to the extent they are not inconsistent with, or superseded by, the regulations in this part.

              (b) The Board may close public lands to hunting, trapping, or fishing, or take actions to restrict the taking of fish and wildlife when necessary to conserve healthy populations of fish and wildlife, continue subsistence uses of such populations, or pursuant to other applicable Federal law. The Board may review and adopt State openings, closures, or restrictions which serve to achieve the objectives of the regulations in this part.
              (c) The Board may enter into agreements with the State in order to coordinate respective management responsibilities.
              (d) Petition for repeal of subsistence rules and regulations. (1) The State of Alaska may petition the Secretaries for repeal of the subsistence rules and regulations in this part when the State has enacted and implemented subsistence management and use laws which:
              (i) Are consistent with sections 803, 804, and 805 of ANILCA; and
              (ii) Provide for the subsistence definition, preference, and participation specified in sections 803, 804, and 805 of ANILCA.
              (2) The State's petition shall:
              (i) Be submitted to the Secretary of the Interior, U.S. Department of the Interior, Washington, D.C. 20240, and the Secretary of Agriculture, U.S. Department of Agriculture, Washington, D.C. 20240;
              (ii) Include the entire text of applicable State legislation indicating compliance with sections 803, 804, and 805 of ANILCA; and
              (iii) Set forth all data and arguments available to the State in support of legislative compliance with sections 803, 804, and 805 of ANILCA.
              (3) If the Secretaries find that the State's petition contains adequate justification, a rulemaking proceeding for repeal of the regulations in this part will be initiated. If the Secretaries find that the State's petition does not contain adequate justification, the petition will be denied by letter or other notice, with a statement of the ground for denial.
            
            
              § 100.15
              Rural determination process.
              (a) The Board determines which areas or communities in Alaska are nonrural. Current determinations are listed at § 100.23.
              (b) All other communities and areas are, therefore, rural.
              [80 FR 68253, Nov. 4, 2015]
            
            
              § 100.16
              Customary and traditional use determination process.
              (a) The Board shall determine which fish stocks and wildlife populations have been customarily and traditionally used for subsistence. These determinations shall identify the specific community's or area's use of specific fish stocks and wildlife populations. For areas managed by the National Park Service, where subsistence uses are allowed, the determinations may be made on an individual basis.
              (b) A community or area shall generally exhibit the following factors, which exemplify customary and traditional use. The Board shall make customary and traditional use determinations based on application of the following factors:
              (1) A long-term consistent pattern of use, excluding interruptions beyond the control of the community or area;
              (2) A pattern of use recurring in specific seasons for many years;
              (3) A pattern of use consisting of methods and means of harvest which are characterized by efficiency and economy of effort and cost, conditioned by local characteristics;
              (4) The consistent harvest and use of fish or wildlife as related to past methods and means of taking; near, or reasonably accessible from, the community or area;
              (5) A means of handling, preparing, preserving, and storing fish or wildlife which has been traditionally used by past generations, including consideration of alteration of past practices due to recent technological advances, where appropriate;
              (6) A pattern of use which includes the handing down of knowledge of fishing and hunting skills, values, and lore from generation to generation;
              (7) A pattern of use in which the harvest is shared or distributed within a definable community of persons; and
              (8) A pattern of use which relates to reliance upon a wide diversity of fish and wildlife resources of the area and which provides substantial cultural, economic, social, and nutritional elements to the community or area.

              (c) The Board shall take into consideration the reports and recommendations of any appropriate Regional Council regarding customary and traditional uses of subsistence resources.
              (d) Current determinations are listed in § 100.24.
            
            
              § 100.17
              Determining priorities for subsistence uses among rural Alaska residents.
              (a) Whenever it is necessary to restrict the subsistence taking of fish and wildlife on public lands in order to protect the continued viability of such populations, or to continue subsistence uses, the Board shall establish a priority among the rural Alaska residents after considering any recommendation submitted by an appropriate Regional Council.
              (b) The priority shall be implemented through appropriate limitations based on the application of the following criteria to each area, community, or individual determined to have customary and traditional use, as necessary:
              (1) Customary and direct dependence upon the populations as the mainstay of livelihood;
              (2) Local residency; and
              (3) The availability of alternative resources.
              (c) If allocation on an area or community basis is not achievable, then the Board shall allocate subsistence opportunity on an individual basis through application of the criteria in paragraphs (b)(1) through (3) of this section.
              (d) In addressing a situation where prioritized allocation becomes necessary, the Board shall solicit recommendations from the Regional Council in the area affected.
            
            
              § 100.18
              Regulation adoption process.

              (a) The Board will accept proposals for changes to the Federal subsistence regulations in subparts C or D of this part according to a published schedule, except for proposals for emergency and temporary special actions, which the Board will accept according to procedures set forth in § 100.19. The Board may establish a rotating schedule for accepting proposals on various sections of subpart C or subpart D regulations over a period of years. The Board will develop and publish proposed regulations in the Federal Register, publish notice in local newspapers, and distribute comments on the proposed regulations in the form of proposals for public review.
              (1) Proposals shall be made available for at least a thirty (30) day review by the Regional Councils. Regional Councils shall forward their recommendations on proposals to the Board. Such proposals with recommendations may be submitted in the time period as specified by the Board or as a part of the Regional Council's annual report described in § 100.11, whichever is earlier.
              (2) The Board shall publish notice throughout Alaska of the availability of proposals received.
              (3) The public shall have at least thirty (30) days to review and comment on proposals.
              (4) After the comment period the Board shall meet to receive public testimony and consider the proposals. The Board shall consider traditional use patterns when establishing harvest levels and seasons, and methods and means. The Board may choose not to follow any recommendation which the Board determines is not supported by substantial evidence, violates recognized principles of fish and wildlife conservation, or would be detrimental to the satisfaction of subsistence needs. If a recommendation approved by a Regional Council is not adopted by the Board, the Board shall set forth the factual basis and the reasons for its decision in writing to the Regional Council.

              (5) Following consideration of the proposals the Board shall publish final regulations pertaining to subparts C and D of this part in the Federal Register.
              
              (b) Proposals for changes to subparts A and B of this part shall be accepted by the Secretary of the Interior in accordance with 43 CFR part 14.
              [67 FR 30563, May 7, 2002, as amended at 75 FR 63092, Oct. 14, 2010]
            
            
              § 100.19
              Special actions.
              (a) Emergency special actions. In an emergency situation, if necessary to ensure the continued viability of a fish or wildlife population, to continue subsistence uses of fish or wildlife, or for public safety reasons, the Board may immediately open or close public lands for the taking of fish and wildlife for subsistence uses, or modify the requirements for take for subsistence uses, or close public lands to take for nonsubsistence uses of fish and wildlife, or restrict the requirements for take for nonsubsistence uses.
              (1) If the timing of a regularly scheduled meeting of the affected Regional Council so permits without incurring undue delay, the Board may seek Council recommendations on the proposed emergency special action. Such a Council recommendation, if any, will be subject to the requirements of § 100.18(a)(4).
              (2) The emergency action will be effective when directed by the Board, may not exceed 60 days, and may not be extended unless the procedures for adoption of a temporary special action, as set forth in paragraph (b) of this section, have been followed.
              (b) Temporary special actions. After adequate notice and public hearing, the Board may temporarily close or open public lands for the taking of fish and wildlife for subsistence uses, or modify the requirements for subsistence take, or close public lands for the taking of fish and wildlife for nonsubsistence uses, or restrict take for nonsubsistence uses.
              (1) The Board may make such temporary changes only after it determines that the proposed temporary change will not interfere with the conservation of healthy fish and wildlife populations, will not be detrimental to the long-term subsistence use of fish or wildlife resources, and is not an unnecessary restriction on nonsubsistence users. The Board may also reopen public lands to nonsubsistence uses if new information or changed conditions indicate that the closure is no longer warranted.
              (i) Prior to implementing a temporary special action, the Board will consult with the State of Alaska and the Chairs of the Regional Councils of the affected regions.
              (ii) If the timing of a regularly scheduled meeting of the affected Regional Council so permits without incurring undue delay, the Board will seek Council recommendations on the proposed temporary special action. Such Council recommendations, if any, will be subject to the requirements of § 100.18(a)(4).
              (2) The length of any temporary action will be confined to the minimum time period or harvest limit determined by the Board to be necessary under the circumstances. In any event, a temporary opening or closure will not extend longer than the end of the current regulatory cycle.
              (c) The Board may reject a request for either an emergency or a temporary special action if the Board concludes that there are no time-sensitive circumstances necessitating a regulatory change before the next regular proposal cycle. However, a special action request that has been rejected for this reason may be deferred, if appropriate and after consultation with the proponent, for consideration during the next regular proposal cycle. The Board will consider changes to customary and traditional use determinations in subpart C of this part only during the regular proposal cycle.

              (d) The Board will provide notice of all regulatory changes adopted via special action by posting the change on the Office of Subsistence Management Web site (http://alaska.fws.gov/asm/index.cfml). When appropriate, notice may also include distribution of press releases to newspapers, local radio stations, and local contacts, as well as direct notification to the proponent and interested parties. The Board will publish notice and reasons justifying the special action in the Federal Register as soon as practicable.
              (e) The decision of the Board on any proposed special action will constitute its final administrative action.
              (f) Regulations authorizing any individual agency to implement closures or restrictions on public lands managed by the agency remain unaffected by the regulations in this part.
              (g) Fish and wildlife may not be taken in violation of any restriction, closure, or change authorized by the Board.
              [75 FR 63092, Oct. 14, 2010]
            
            
              § 100.20
              Request for reconsideration.

              (a) Regulations in subparts C and D of this part published in the Federal Register are subject to requests for reconsideration.
              
              (b) Any aggrieved person may file a request for reconsideration with the Board.
              (c) To file a request for reconsideration, you must notify the Board in writing within sixty (60) days of the effective date or date of publication of the notice, whichever is earlier, for which reconsideration is requested.
              (d) It is your responsibility to provide the Board with sufficient narrative evidence and argument to show why the action by the Board should be reconsidered. The Board will accept a request for reconsideration only if it is based upon information not previously considered by the Board, demonstrates that the existing information used by the Board is incorrect, or demonstrates that the Board's interpretation of information, applicable law, or regulation is in error or contrary to existing law. You must include the following information in your request for reconsideration:
              (1) Your name, and mailing address;

              (2) The action which you request be reconsidered and the date of Federal Register publication of that action;
              (3) A detailed statement of how you are adversely affected by the action;
              (4) A detailed statement of the facts of the dispute, the issues raised by the request, and specific references to any law, regulation, or policy that you believe to be violated and your reason for such allegation;
              (5) A statement of how you would like the action changed.
              (e) Upon receipt of a request for reconsideration, the Board shall transmit a copy of such request to any appropriate Regional Council and the Alaska Department of Fish and Game (ADFG) for review and recommendation. The Board shall consider any Regional Council and ADFG recommendations in making a final decision.
              (f) If the request is justified, the Board shall implement a final decision on a request for reconsideration after compliance with 5 U.S.C. 551-559 (APA).
              (g) If the request is denied, the decision of the Board represents the final administrative action.
            
            
              § 100.21
              [Reserved]
            
          
          
            Subpart C—Board Determinations
            
              Source:
              64 FR 1293, Jan. 8, 1999, unless otherwise noted.
            
            
              § 100.22
              Subsistence resource regions.
              (a) The Board hereby designates the following areas as subsistence resource regions:
              (1) Southeast Region;
              (2) Southcentral Region;
              (3) Kodiak/Aleutians Region;
              (4) Bristol Bay Region;
              (5) Yukon-Kuskokwim Delta Region;
              (6) Western Interior Region;
              (7) Seward Peninsula Region;
              (8) Northwest Arctic Region;
              (9) Eastern Interior Region;
              (10) North Slope Region.
              (b) You may obtain maps delineating the boundaries of subsistence resource regions from the U.S. Fish and Wildlife Service at the Alaska Regional Office address provided at 50 CFR 2.2(g).
              [67 FR 30570, May 7, 2002, as amended at 76 FR 12569, Mar. 8, 2011; 78 FR 35153, June 12, 2013]
            
            
              § 100.23
              Rural determinations.
              (a) The Board has determined all communities and areas to be rural in accordance with § 100.15 except the following: Fairbanks North Star Borough; Homer area—including Homer, Anchor Point, Kachemak City, and Fritz Creek; Juneau area—including Juneau, West Juneau, and Douglas; Kenai area—including Kenai, Soldotna, Sterling, Nikiski, Salamatof, Kalifornsky, Kasilof, and Clam Gulch; Ketchikan area—including Ketchikan City, Clover Pass, North Tongass Highway, Ketchikan East, Mountain Point, Herring Cove, Saxman East, Pennock Island, and parts of Gravina Island; Municipality of Anchorage; Seward area—including Seward and Moose Pass, Valdez, and Wasilla/Palmer area—including Wasilla, Palmer, Sutton, Big Lake, Houston, and Bodenberg Butte.

              (b) You may obtain maps delineating the boundaries of nonrural areas from the U.S. Fish and Wildlife Service at the Alaska Regional Office address provided at 50 CFR 2.2(g), or on the Web at https://www.doi.gov/subsistence.
              
              [80 FR 68248, Nov. 4, 2015]
            
            
              § 100.24
              Customary and traditional use determinations.
              (a) The Federal Subsistence Board has determined that rural Alaska residents of the listed communities, areas, and individuals have customary and traditional use of the specified species on Federal public land in the specified areas. Persons granted individual customary and traditional use determinations will be notified in writing by the Board. The Fish & Wildlife Service and the local NPS Superintendent will maintain the list of individuals having customary and traditional use on National Parks and Monuments. A copy of the list is available upon request. When there is a determination for specific communities or areas of residence in a Unit, all other communities not listed for that species in that Unit have no Federal subsistence priority for that species in that Unit. If no determination has been made for a species in a Unit, all rural Alaska residents are eligible to harvest fish or wildlife under this part.
              (1) Wildlife determinations. The rural Alaska residents of the listed communities and areas have a customary and traditional use of the specified species on Federal public lands within the listed areas:
              
                
                  Area
                  Species
                  Determination
                
                
                  Unit 1C
                  Black Bear
                  Residents of Units 1C, 1D, 3, Hoonah, Pelican, Point Baker, Sitka, and Tenakee Springs.
                
                
                  Unit 1A
                  Brown Bear
                  Residents of Unit 1A, excluding residents of Hyder.
                
                
                  Unit 1B
                  Brown Bear
                  Residents of Unit 1A, Petersburg, and Wrangell, excluding residents of Hyder.
                
                
                  Unit 1C
                  Brown Bear
                  Residents of Unit 1C, Haines, Hoonah, Kake, Klukwan, Skagway, and Wrangell, excluding residents of Gustavus.
                
                
                  Unit 1D
                  Brown Bear
                  Residents of Unit 1D.
                
                
                  Unit 1
                  Deer
                  Residents of Units 1-5.
                
                
                  Unit 1B
                  Goat
                  Residents of Units 1B and 3.
                
                
                  Unit 1C
                  Goat
                  Residents of Haines, Kake, Klukwan, Petersburg, and Gustavus.
                
                
                  Unit 1B
                  Moose
                  Residents of Units 1, 2, 3, and 4.
                
                
                  Unit 1C
                  Moose
                  Residents of Units 1, 2, 3, 4, and 5.
                
                
                  Unit 1D
                  Moose
                  Residents of Unit 1D.
                
                
                  Unit 2
                  Deer
                  Residents of Units 1-5.
                
                
                  Unit 3
                  Deer
                  Residents of Units 1-5.
                
                
                  Unit 3, Wrangell and Mitkof Islands
                  Moose
                  Residents of Units 1B, 2, and 3.
                
                
                  Unit 4
                  Brown Bear
                  Residents of Unit 4 and Kake.
                
                
                  Unit 4
                  Deer
                  Residents of Units 1-5.
                
                
                  Unit 4
                  Goat
                  Residents of Sitka, Hoonah, Tenakee, Pelican, Funter Bay, Angoon, Port Alexander, and Elfin Cove.
                
                
                  Unit 5
                  Black Bear
                  Residents of Unit 5A.
                
                
                  Unit 5
                  Brown Bear
                  Residents of Yakutat.
                
                
                  Unit 5
                  Deer
                  Residents of Units 1-5.
                
                
                  Unit 5
                  Goat
                  Residents of Unit 5A.
                
                
                  Unit 5
                  Moose
                  Residents of Unit 5A.
                
                
                  Unit 5
                  Wolf
                  Residents of Unit 5A.
                
                
                  Unit 6A
                  Black Bear
                  Residents of Yakutat and Units 6C and 6D, excluding residents of Whittier.
                
                
                  Unit 6, remainder
                  Black Bear
                  Residents of Units 6C and 6D, excluding residents of Whittier.
                
                
                  Unit 6
                  Brown Bear
                  No Federal subsistence priority.
                
                
                  Unit 6A
                  Goat
                  Residents of Units 5A, 6C, Chenega Bay, and Tatitlek.
                
                
                  Unit 6C and Unit 6D
                  Goat
                  Residents of Units 6C and D.
                
                
                  Unit 6A
                  Moose
                  Residents of Units 5A, 6A, 6B, and 6C.
                
                
                  Unit 6B and Unit 6C
                  Moose
                  Residents of Units 6A, 6B, and 6C.
                
                
                  Unit 6D
                  Moose
                  Residents of Unit 6D.
                
                
                  Unit 6A
                  Wolf
                  Residents of Units 5A, 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
                
                  Unit 6, remainder
                  Wolf
                  Residents of Units 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
                
                  Unit 7
                  Brown Bear
                  No Federal subsistence priority.
                
                
                  Unit 7
                  Caribou
                  Residents of Cooper Landing and Hope.
                
                
                  
                  Unit 7, Brown Mountain hunt area
                  Goat
                  Residents of Port Graham and Nanwalek.
                
                
                  Unit 7
                  Moose
                  Residents of Chenega Bay, Cooper Landing, Hope, and Tatitlek.
                
                
                  Unit 7
                  Sheep
                  No Federal subsistence priority.
                
                
                  Unit 7
                  Ruffed Grouse
                  No Federal subsistence priority.
                
                
                  Unit 8
                  Brown Bear
                  Residents of Old Harbor, Akhiok, Larsen Bay, Karluk, Ouzinkie, and Port Lions.
                
                
                  Unit 8
                  Deer
                  Residents of Unit 8.
                
                
                  Unit 8
                  Elk
                  Residents of Unit 8.
                
                
                  Unit 8
                  Goat
                  No Federal subsistence priority.
                
                
                  Unit 9D
                  Bison
                  No Federal subsistence priority.
                
                
                  Unit 9A and Unit 9B
                  Black Bear
                  Residents of Units 9A, 9B, 17A, 17B, and 17C.
                
                
                  Unit 9A
                  Brown Bear
                  Residents of Pedro Bay.
                
                
                  Unit 9B
                  Brown Bear
                  Residents of Unit 9B.
                
                
                  Unit 9C
                  Brown Bear
                  Residents of Unit 9C, Igiugig, Kakhonak, and Levelock.
                
                
                  Unit 9D
                  Brown Bear
                  Residents of Units 9D and 10 (Unimak Island).
                
                
                  Unit 9E
                  Brown Bear
                  Residents of Chignik, Chignik Lagoon, Chignik Lake, Egegik, Ivanof Bay, Perryville, Pilot Point, Ugashik, and Port Heiden/Meshik.
                
                
                  Unit 9A and Unit 9B
                  Caribou
                  Residents of Units 9B, 9C, and 17.
                
                
                  Unit 9C
                  Caribou
                  Residents of Units 9B, 9C, 17, and Egegik.
                
                
                  Unit 9D
                  Caribou
                  Residents of Unit 9D, Akutan, and False Pass.
                
                
                  Unit 9E
                  Caribou
                  Residents of Units 9B, 9C, 9E, 17, Nelson Lagoon, and Sand Point.
                
                
                  Unit 9A, Unit 9B, Unit 9C and Unit 9E
                  Moose
                  Residents of Units 9A, 9B, 9C, and 9E.
                
                
                  Unit 9D
                  Moose
                  Residents of Cold Bay, False Pass, King Cove, Nelson Lagoon, and Sand Point.
                
                
                  Unit 9B
                  Sheep
                  Residents of Iliamna, Newhalen, Nondalton, Pedro Bay, Port Alsworth, and Lake Clark National Park and Preserve within Unit 9B.
                
                
                  Unit 9
                  Wolf
                  Residents of Units 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
                
                  Unit 9A, Unit 9B, Unit 9C, and Unit 9E
                  Beaver
                  Residents of Units 9A, 9B, 9C, 9E, and 17.
                
                
                  Unit 10 Unimak Island
                  Brown Bear
                  Residents of Units 9D and 10 (Unimak Island).
                
                
                  Unit 10 Unimak Island
                  Caribou
                  Residents of Akutan, False Pass, King Cove, and Sand Point.
                
                
                  Unit 10, remainder
                  Caribou
                  No Federal subsistence priority.
                
                
                  Unit 10
                  Wolf
                  Residents of Units 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
                
                  Unit 11
                  Bison
                  No Federal subsistence priority.
                
                
                  Unit 11, north of the Sanford River
                  Black Bear
                  Residents of Chistochina, Chitina, Copper Center, Gakona, Glennallen, Gulkana, Kenny Lake, Mentasta Lake, Slana, Tazlina, Tonsina, and Units 11 and 12.
                
                
                  Unit 11, remainder
                  Black Bear
                  Residents of Chistochina, Chitina, Copper Center, Gakona, Glennallen, Gulkana, Kenny Lake, Mentasta Lake, Nabesna Road (mileposts 25-46), Slana, Tazlina, Tok Cutoff Road (mileposts 79-110), Tonsina, and Unit 11.
                
                
                  Unit 11, north of the Sanford River
                  Brown Bear
                  Residents of Chistochina, Chitina, Copper Center, Gakona, Glennallen, Gulkana, Kenny Lake, Mentasta Lake, Slana, Tazlina, Tonsina, and Units 11 and 12.
                
                
                  Unit 11, remainder
                  Brown Bear
                  Residents of Chistochina, Chitina, Copper Center, Gakona, Glennallen, Gulkana, Kenny Lake, Mentasta Lake, Nabesna Road (mileposts 25-46), Slana, Tazlina, Tok Cutoff Road (mileposts 79-110), Tonsina, and Unit 11.
                
                
                  Unit 11, north of the Sanford River
                  Caribou
                  Residents of Units 11, 12, 13A-D, Chickaloon, Healy Lake, and Dot Lake.
                
                
                  Unit 11, remainder
                  Caribou
                  Residents of Units 11, 13A-D, and Chickaloon.
                
                
                  Unit 11
                  Goat
                  Residents of Unit 11, Chitina, Chistochina, Copper Center, Gakona, Glennallen, Gulkana, Kenny Lake, Mentasta Lake, Slana, Tazlina, Tonsina, and Dot Lake, Tok Cutoff Road (mileposts 79-110 Mentasta Pass), and Nabesna Road (mileposts 25-46).
                
                
                  Unit 11, north of the Sanford River
                  Moose
                  Residents of Units 11, 12, 13A-D, Chickaloon, Healy Lake, and Dot Lake.
                
                
                  
                  Unit 11, remainder
                  Moose
                  Residents of Units 11, 13A-D, and Chickaloon.
                
                
                  Unit 11, north of the Sanford River
                  Sheep
                  Residents of Unit 12, Chistochina, Chitina, Copper Center, Dot Lake, Gakona, Glennallen, Gulkana, Healy Lake, Kenny Lake, Mentasta Lake, Slana, McCarthy/South Wrangell/South Park, Tazlina, Tonsina, residents along the Nabesna Road—Milepost 0-46 (Nabesna Road), and residents along the McCarthy Road—Milepost 0-62 (McCarthy Road).
                
                
                  Unit 11, remainder
                  Sheep
                  Residents of Chisana, Chistochina, Chitina, Copper Center, Gakona, Glennallen, Gulkana, Kenny Lake, Mentasta Lake, Slana, McCarthy/South Wrangell/South Park, Tazlina, Tonsina, residents along the Tok Cutoff—Milepost 79-110 (Mentasta Pass), residents along the Nabesna Road—Milepost 0-46 (Nabesna Road), and residents along the McCarthy Road—Milepost 0-62 (McCarthy Road).
                
                
                  Unit 11
                  Wolf
                  Residents of Units 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
                
                  Unit 11
                  Grouse (Spruce, Blue, Ruffed and Sharp-tailed)
                  Residents of Units 11, 12, 13, and Chickaloon, 15, 16, 20D, 22, and 23.
                
                
                  Unit 11
                  Ptarmigan (Rock, Willow and White-tailed)
                  Residents of Units 11, 12, 13, Chickaloon, 15, 16, 20D, 22, and 23.
                
                
                  Unit 12
                  Brown Bear
                  Residents of Unit 12, Dot Lake, Chistochina, Gakona, Mentasta Lake, and Slana.
                
                
                  Unit 12
                  Caribou
                  Residents of Unit 12, Chistochina, Dot Lake, Healy Lake, and Mentasta Lake.
                
                
                  Unit 12, that portion within the Tetlin National Wildlife Refuge and those lands within the Wrangell-St. Elias National Preserve north and east of a line formed by the Pickerel Lake Winter Trail from the Canadian border to Pickerel Lake
                  Moose
                  Residents of Units 12 and 13C, Dot Lake, and Healy Lake.
                
                
                  Unit 12, that portion east of the Nabesna River and Nabesna Glacier, and south of the Winter Trail running southeast from Pickerel Lake to the Canadian border
                  Moose
                  Residents of Units 12 and 13C and Healy Lake.
                
                
                  Unit 12, remainder
                  Moose
                  Residents of Unit 11 north of 62nd parallel, Units 12 and 13A-D, Chickaloon, Dot Lake, and Healy Lake.
                
                
                  Unit 12
                  Sheep
                  Residents of Unit 12, Chistochina, Dot Lake, Healy Lake, and Mentasta Lake.
                
                
                  Unit 12
                  Wolf
                  Residents of Units 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
                
                  Unit 13
                  Brown Bear
                  Residents of Unit 13 and Slana.
                
                
                  Unit 13B
                  Caribou
                  Residents of Units 11, 12 (along the Nabesna Road and Tok Cutoff Road, mileposts 79-110), 13, 20D (excluding residents of Fort Greely), and Chickaloon.
                
                
                  Unit 13C
                  Caribou
                  Residents of Units 11, 12 (along the Nabesna Road and Tok Cutoff Road, mileposts 79-110), 13, Chickaloon, Dot Lake, and Healy Lake.
                
                
                  Unit 13A and Unit 13D
                  Caribou
                  Residents of Units 11, 12 (along the Nabesna Road), 13, and Chickaloon.
                
                
                  Unit 13E
                  Caribou
                  Residents of Units 11, 12 (along the Nabesna Road), 13, Chickaloon, McKinley Village, and the area along the Parks Highway between mileposts 216 and 239 (excluding residents of Denali National Park headquarters).
                
                
                  Unit 13D
                  Goat
                  No Federal subsistence priority.
                
                
                  Unit 13A and Unit 13D
                  Moose
                  Residents of Unit 13, Chickaloon, and Slana.
                
                
                  Unit 13B
                  Moose
                  Residents of Units 13 and 20D (excluding residents of Fort Greely) and Chickaloon and Slana.
                
                
                  Unit 13C
                  Moose
                  Residents of Units 12 and 13, Chickaloon, Healy Lake, Dot Lake, and Slana.
                
                
                  
                  Unit 13E
                  Moose
                  Residents of Unit 13, Chickaloon, McKinley Village, Slana, and the area along the Parks Highway between mileposts 216 and 239 (excluding residents of Denali National Park headquarters).
                
                
                  Unit 13D
                  Sheep
                  No Federal subsistence priority.
                
                
                  Unit 13
                  Wolf
                  Residents of Units 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
                
                  Unit 13
                  Grouse (Spruce, Blue, Ruffed Sharp-tailed)
                  Residents of Units 11, 13, Chickaloon, 15, 16, 20D, 22 and 23.
                
                
                  Unit 13
                  Ptarmigan (Rock, Willow and White-tailed)
                  Residents of Units 11, 13, Chickaloon, 15, 16, 20D, 22 and 23.
                
                
                  Unit 14C
                  Brown Bear
                  No Federal subsistence priority.
                
                
                  Unit 14
                  Goat
                  No Federal subsistence priority.
                
                
                  Unit 14
                  Moose
                  No Federal subsistence priority.
                
                
                  Unit 14A and Unit 14C
                  Sheep
                  No Federal subsistence priority.
                
                
                  Unit 15A and Unit 15B
                  Black Bear
                  Residents of Ninilchik.
                
                
                  Unit 15C
                  Black Bear
                  Residents of Ninilchik, Port Graham, and Nanwalek.
                
                
                  Unit 15
                  Brown Bear
                  Residents of Ninilchik.
                
                
                  Unit 15A and Unit 15B
                  Moose
                  Residents of Cooper Landing, Ninilchik, Nanwalek, Port Graham, and Seldovia.
                
                
                  Unit 15C
                  Moose
                  Residents of Ninilchik, Nanwalek, Port Graham, and Seldovia.
                
                
                  Unit 15
                  Sheep
                  No Federal subsistence priority.
                
                
                  Unit 15
                  Ptarmigan (Rock, Willow and White-tailed)
                  Residents of Unit 15.
                
                
                  Unit 15
                  Grouse (Spruce)
                  Residents of Unit 15.
                
                
                  Unit 15
                  Grouse (Ruffed)
                  No Federal subsistence priority.
                
                
                  Unit 16B
                  Black Bear
                  Residents of Unit 16B.
                
                
                  Unit 16
                  Brown Bear
                  No Federal subsistence priority.
                
                
                  Unit 16A
                  Moose
                  No Federal subsistence priority.
                
                
                  Unit 16B
                  Moose
                  Residents of Unit 16B.
                
                
                  Unit 16
                  Sheep
                  No Federal subsistence priority.
                
                
                  Unit 16
                  Wolf
                  Residents of Units 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
                
                  Unit 16
                  Grouse (Spruce and Ruffed)
                  Residents of Units 11, 13, Chickaloon, 15, 16, 20D, 22 and 23.
                
                
                  Unit 16
                  Ptarmigan (Rock, Willow and White-tailed)
                  Residents of Units 11, 13, Chickaloon, 15, 16, 20D, 22 and 23.
                
                
                  Unit 17A and that portion of 17B draining into Nuyakuk Lake and Tikchik Lake
                  Black Bear
                  Residents of Units 9A and B, 17, Akiak, and Akiachak.
                
                
                  Unit 17, remainder
                  Black Bear
                  Residents of Units 9A and B, and 17.
                
                
                  Unit 17A, those portions north and west of a line beginning from the Unit 18 boundary at the northwestern end of Nenevok Lake, to the southern point of upper Togiak Lake, and northeast towards the northern point of Nuyakuk Lake to the Unit 17A boundary
                  Brown Bear
                  Residents of Unit 17, Akiak, Akiachak, Goodnews Bay, Kwethluk, and Platinum.
                
                
                  Unit 17B, beginning at the Unit 17B boundary, those portions north and west of a line running from the southern point of upper Togiak Lake, northeast to the northern point of Nuyakuk Lake, and northeast to the point where the Unit 17 boundary intersects the Shotgun Hills
                  Brown Bear
                  Residents of Unit 17 and Kwethluk.
                
                
                  Unit 17A, remainder
                  Brown Bear
                  Residents of Unit 17, Akiak, Akiachak, Goodnews Bay, and Platinum.
                
                
                  Unit 17B, that portion draining into Nuyakuk Lake and Tikchik Lake
                  Brown Bear
                  Residents of Unit 17, Akiak and Akiachak.
                
                
                  Unit 17B, remainder, and Unit 17C
                  Brown Bear
                  Residents of Unit 17.
                
                
                  Unit 17A, that portion west of the Izavieknik River, Upper Togiak Lake, Togiak Lake, and the main course of the Togiak River
                  Caribou
                  Residents of Units 9B, 17, Eek, Goodnews Bay, Lime Village, Napakiak, Platinum, Quinhagak, Stony River, and Tuntutuliak.
                
                
                  Unit 17A, that portion north of Togiak Lake that includes Izavieknik River drainages
                  Caribou
                  Residents of Units 9B, 17, Akiak, Akiachak, Lime Village, Stony River, and Tuluksak.
                
                
                  
                  Units 17A and 17B, those portions north and west of a line beginning from the Unit 18 boundary at the northwestern end of Nenevok Lake, to the southern point of upper Togiak Lake, and northeast to the northern point of Nuyakuk Lake, northeast to the point where the Unit 17 boundary intersects the Shotgun Hills
                  Caribou
                  Residents of Units 9B, 17, Kwethluk, Lime Village, and Stony River.
                
                
                  Unit 17B, that portion of Togiak National Wildlife Refuge within Unit 17B
                  Caribou
                  Residents of Units 9B, 17, Akiachak, Akiak, Bethel, Eek, Goodnews Bay, Lime Village, Napakiak, Platinum, Quinhagak, Stony River, Tuluksak, and Tuntutuliak.
                
                
                  Unit 17, remainder
                  Caribou
                  Residents of Units 9B, 9C, 9E 17, Lime Village, and Stony River.
                
                
                  Unit 17A, those portions north and west of a line beginning from the Unit 18 boundary at the northwestern end of Nenevok Lake, to the southern point of upper Togiak Lake, and to the Unit 17A boundary to the northeast towards the northern point of Nuyakuk Lake
                  Moose
                  Residents of Unit 17, Goodnews Bay, Kwethluk, and Platinum.
                
                
                  Unit 17A, that portion north of Togiak Lake that includes Izavieknik River drainages
                  Moose
                  Residents of Unit 17, Akiak, Akiachak, Goodnews Bay, and Platinum.
                
                
                  Unit 17A, remainder
                  Moose
                  Residents of Unit 17, Goodnews Bay and Platinum.
                
                
                  Unit 17B, that portion within the Togiak National Wildlife Refuge
                  Moose
                  Residents of Unit 17, Akiak, Akiachak, Goodnews Baym, Levelock, Nondalton, and Platinum.
                
                
                  Unit 17B, remainder and Unit 17C
                  Moose
                  Residents of Unit 17, Nondalton, Levelock, Goodnews Bay, and Platinum.
                
                
                  Unit 17
                  Wolf
                  Residents of Units 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
                
                  Unit 17
                  Beaver
                  Residents of Units 9A, 9B, 9C, 9E, and 17.
                
                
                  Unit 18
                  Black Bear
                  Residents of Unit 18, Unit 19A living downstream of the Holokuk River, Holy Cross, Stebbins, St. Michael, Twin Hills, and Togiak.
                
                
                  Unit 18
                  Brown Bear
                  Residents of Akiachak, Akiak, Eek, Goodnews Bay, Kwethluk, Mountain Village, Napaskiak, Platinum, Quinhagak, St. Marys, and Tuluksak.
                
                
                  Unit 18
                  Caribou
                  Residents of Unit 18, Lower Kalskag, Manokotak, Stebbins, St. Michael, Togiak, Twin Hills, and Upper Kalskag.
                
                
                  Unit 18, that portion of the Yukon River drainage upstream of Russian Mission and that portion of the Kuskokwim River drainage upstream of, but not including, the Tuluksak River drainage
                  Moose
                  Residents of Unit 18, Upper Kalskag, Aniak, and Chuathbaluk.
                
                
                  Unit 18, that portion north of a line from Cape Romanzof to Kusilvak Mountain to Mountain Village, and all drainages north of the Yukon River downstream from Marshall
                  Moose
                  Residents of Unit 18, Lower Kalskag, St. Michael, Stebbins, and Upper Kalskag.
                
                
                  Unit 18, remainder
                  Moose
                  Residents of Unit 18, Lower Kalskag, and Upper Kalskag.
                
                
                  Unit 18
                  Musk ox
                  No Federal subsistence priority.
                
                
                  Unit 18
                  Wolf
                  Residents of Units 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
                
                  Unit 19C and Unit 19D
                  Bison
                  No Federal subsistence priority.
                
                
                  Unit 19A and Unit 19B
                  Brown Bear
                  Residents of Units 18 and 19 within the Kuskokwim River drainage upstream from, and including, the Johnson River.
                
                
                  Unit 19C
                  Brown Bear
                  No Federal subsistence priority.
                
                
                  Unit 19D
                  Brown Bear
                  Residents of Units 19A and D, Tuluksak, and Lower Kalskag.
                
                
                  Unit 19A and Unit 19B
                  Caribou
                  Residents of Units 19A and 19B, Unit 18 within the Kuskokwim River drainage upstream from, and including, the Johnson River, and residents of St. Marys, Marshall, Pilot Station, and Russian Mission.
                
                
                  Unit 19C
                  Caribou
                  Residents of Unit 19C, Lime Village, McGrath, Nikolai, and Telida.
                
                
                  Unit 19D
                  Caribou
                  Residents of Unit 19D, Lime Village, Sleetmute, and Stony River.
                
                
                  Unit 19A and Unit 9B
                  Moose
                  Residents of Unit 18 within Kuskokwim River drainage upstream from and including the Johnson River, and residents of Unit 19.
                
                
                  
                  Unit 19B, west of the Kogrukluk River
                  Moose
                  Residents of Eek and Quinhagak.
                
                
                  Unit 19C
                  Moose
                  Residents of Unit 19.
                
                
                  Unit 19D
                  Moose
                  Residents of Unit 19 and Lake Minchumina.
                
                
                  Unit 19
                  Wolf
                  Residents of Units 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
                
                  Unit 20D
                  Bison
                  No Federal subsistence priority.
                
                
                  Unit 20F
                  Black Bear
                  Residents of Unit 20F, Stevens Village, and Manley Hot Springs.
                
                
                  Unit 20E
                  Brown Bear
                  Residents of Unit 12 and Dot Lake.
                
                
                  Unit 20F
                  Brown Bear
                  Residents of Unit 20F, Stevens Village, and Manley Hot Springs.
                
                
                  Unit 20A
                  Caribou
                  Residents of Cantwell, Nenana, and those domiciled between mileposts 216 and 239 of the Parks Highway, excluding residents of households of the Denali National Park Headquarters.
                
                
                  Unit 20B
                  Caribou
                  Residents of Unit 20B, Nenana, and Tanana.
                
                
                  Unit 20C
                  Caribou
                  Residents of Unit 20C living east of the Teklanika River, residents of Cantwell, Lake Minchumina, Manley Hot Springs, Minto, Nenana, Nikolai, Tanana, Telida, and those domiciled between mileposts 216 and 239 of the Parks Highway and between mileposts 300 and 309, excluding residents of households of the Denali National Park Headquarters.
                
                
                  Unit 20D and Unit 20E
                  Caribou
                  Residents of Units 20D, 20E, 20F, 25, 12 (north of the Wrangell-St. Elias National Park and Preserve), Eureka, Livengood, Manley, and Minto.
                
                
                  Unit 20F
                  Caribou
                  Residents of Units 20F and 25D and Manley Hot Springs.
                
                
                  Unit 20A
                  Moose
                  Residents of Cantwell, Minto, Nenana, McKinley Village, and the area along the Parks Highway between mileposts 216 and 239, excluding residents of households of the Denali National Park Headquarters.
                
                
                  Unit 20B, Minto Flats Management Area
                  Moose
                  Residents of Minto and Nenana.
                
                
                  Unit 20B, remainder
                  Moose
                  Residents of Unit 20B, Nenana, and Tanana.
                
                
                  Unit 20C
                  Moose
                  Residents of Unit 20C (except that portion within Denali National Park and Preserve and that portion east of the Teklanika River), Cantwell, Manley Hot Springs, Minto, Nenana, those domiciled between mileposts 300 and 309 of the Parks Highway, Nikolai, Tanana, Telida, McKinley Village, and the area along the Parks Highway between mileposts 216 and 239, excluding residents of households of the Denali National Park Headquarters.
                
                
                  Unit 20D
                  Moose
                  Residents of Unit 20D and Tanacross.
                
                
                  Unit 20E
                  Moose
                  Residents of Unit 20E, Unit 12 north of the Wrangell-St. Elias National Preserve, Circle, Central, Dot Lake, Healy Lake, and Mentasta Lake.
                
                
                  Unit 20F
                  Moose
                  Residents of Unit 20F, Manley Hot Springs, Minto, and Stevens Village.
                
                
                  Unit 20E
                  Sheep
                  Residents of Units 20E, 25B, 25C, 25D, and Dot Lake, Healy Lake, Northway, Tanacross, Tetlin, and Tok.
                
                
                  Unit 20F
                  Wolf
                  Residents of Unit 20F, Stevens Village, and Manley Hot Springs.
                
                
                  Unit 20, remainder
                  Wolf
                  Residents of Units 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
                
                  Unit 20D
                  Grouse, (Spruce, Ruffed and Sharp-tailed)
                  Residents of Units 11, 13, Chickaloon, 15, 16, 20D, 22, and 23.
                
                
                  Unit 20D
                  Ptarmigan (Rock and Willow)
                  Residents of Units 11, 13, Chickaloon, 15, 16, 20D, 22, and 23.
                
                
                  Unit 21
                  Brown Bear
                  Residents of Units 21 and 23.
                
                
                  
                  Unit 21A
                  Caribou
                  Residents of Units 21A, 21D, 21E, Aniak, Chuathbaluk, Crooked Creek, McGrath, and Takotna.
                
                
                  Unit 21B and Unit 21C
                  Caribou
                  Residents of Units 21B, 21C, 21D, and Tanana.
                
                
                  Unit 21D
                  Caribou
                  Residents of Units 21B, 21C, 21D, and Huslia.
                
                
                  Unit 21E
                  Caribou
                  Residents of Units 21A, 21E, Aniak, Chuathbaluk, Crooked Creek, McGrath, and Takotna.
                
                
                  Unit 21A
                  Moose
                  Residents of Units 21A, 21E, Takotna, McGrath, Aniak, and Crooked Creek.
                
                
                  Unit 21B and Unit 21C
                  Moose
                  Residents of Units 21B, 21C, Tanana, Ruby, and Galena.
                
                
                  Unit 21D
                  Moose
                  Residents of Units 21D, Huslia, and Ruby.
                
                
                  Unit 21E, south of a line beginning at the western boundary of Unit 21E near the mouth of Paimiut Slough, extending easterly along the south bank of Paimiut Slough to Upper High Bank, and southeasterly in the direction of Molybdenum Mountain to the juncture of Units 19A, 21A, and 21E
                  Moose
                  Residents of Unit 21E, Aniak, Chuathbaluk, Kalskag, Lower Kalskag, and Russian Mission.
                
                
                  Unit 21E remainder
                  Moose
                  Residents of Unit 21E and Russian Mission.
                
                
                  Unit 21
                  Wolf
                  Residents of Units 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
                
                  Unit 22A
                  Black Bear
                  Residents of Unit 22A and Koyuk.
                
                
                  Unit 22B
                  Black Bear
                  Residents of Unit 22B.
                
                
                  Unit 22C, Unit 22D, and Unit 22E
                  Black Bear
                  No Federal subsistence priority.
                
                
                  Unit 22
                  Brown Bear
                  Residents of Unit 22.
                
                
                  Unit 22A
                  Caribou
                  Residents of Units 21D west of the Koyukuk and Yukon Rivers, 22 (except residents of St. Lawrence Island), 23, 24, Kotlik, Emmonak, Hooper Bay, Scammon Bay, Chevak, Marshall, Mountain Village, Pilot Station, Pitka's Point, Russian Mission, St. Marys, Nunam Iqua, and Alakanuk.
                
                
                  Unit 22, remainder
                  Caribou
                  Residents of Units 21D west of the Koyukuk and Yukon Rivers, 22 (excluding residents of St. Lawrence Island), 23, and 24.
                
                
                  Unit 22
                  Moose
                  Residents of Unit 22.
                
                
                  Unit 22A
                  Musk ox
                  All rural residents.
                
                
                  Unit 22B, west of the Darby Mountains
                  Musk ox
                  Residents of Units 22B and 22C.
                
                
                  Unit 22B, remainder
                  Musk ox
                  Residents of Unit 22B.
                
                
                  Unit 22C
                  Musk ox
                  Residents of Unit 22C.
                
                
                  Unit 22D
                  Musk ox
                  Residents of Units 22B, 22C, 22D, and 22E (excluding St. Lawrence Island).
                
                
                  Unit 22E
                  Musk ox
                  Residents of Unit 22E (excluding Little Diomede Island).
                
                
                  Unit 22
                  Wolf
                  Residents of Units 23, 22, 21D north and west of the Yukon River, and Kotlik.
                
                
                  Unit 22
                  Grouse (Spruce)
                  Residents of Units 11, 13, Chickaloon, 15, 16, 20D, 22, and 23.
                
                
                  Unit 22
                  Ptarmigan (Rock and Willow)
                  Residents of Units 11, 13, Chickaloon, 15, 16, 20D, 22, and 23.
                
                
                  Unit 23
                  Black Bear
                  Residents of Unit 23, Alatna, Allakaket, Bettles, Evansville, Galena, Hughes, Huslia, and Koyukuk.
                
                
                  Unit 23
                  Brown Bear
                  Residents of Units 21 and 23.
                
                
                  Unit 23
                  Caribou
                  Residents of Units 21D west of the Koyukuk and Yukon Rivers, Galena, 22, 23, 24 including residents of Wiseman but not including other residents of the Dalton Highway Corridor Management Area, and 26A.
                
                
                  Unit 23
                  Moose
                  Residents of Unit 23.
                
                
                  Unit 23, south of Kotzebue Sound and west of and including the Buckland River drainage
                  Musk ox
                  Residents of Unit 23 south of Kotzebue Sound and west of and including the Buckland River drainage.
                
                
                  Unit 23, remainder
                  Musk ox
                  Residents of Unit 23 east and north of the Buckland River drainage.
                
                
                  Unit 23
                  Sheep
                  Residents of Point Lay and Unit 23 north of the Arctic Circle.
                
                
                  Unit 23
                  Wolf
                  Residents of Units 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
                
                  
                  Unit 23
                  Grouse (Spruce and Ruffed)
                  Residents of Units 11, 13, Chickaloon, 15, 16, 20D, 22, and 23.
                
                
                  Unit 23
                  Ptarmigan (Rock, Willow and White-tailed)
                  Residents of Units 11, 13, Chickaloon, 15, 16, 20D, 22, and 23.
                
                
                  Unit 24, that portion south of Caribou Mountain, and within the public lands composing or immediately adjacent to the Dalton Highway Corridor Management Area
                  Black Bear
                  Residents of Stevens Village, Unit 24, and Wiseman, but not including any other residents of the Dalton Highway Corridor Management Area.
                
                
                  Unit 24, remainder
                  Black Bear
                  Residents of Unit 24 and Wiseman, but not including any other residents of the Dalton Highway Corridor Management Area.
                
                
                  Unit 24, that portion south of Caribou Mountain, and within the public lands composing or immediately adjacent to the Dalton Highway Corridor Management Area
                  Brown Bear
                  Residents of Stevens Village and Unit 24.
                
                
                  Unit 24, remainder
                  Brown Bear
                  Residents of Unit 24.
                
                
                  Unit 24
                  Caribou
                  Residents of Unit 24, Galena, Kobuk, Koyukuk, Stevens Village, and Tanana.
                
                
                  Unit 24
                  Moose
                  Residents of Unit 24, Koyukuk, and Galena.
                
                
                  Unit 24
                  Sheep
                  Residents of Unit 24 residing north of the Arctic Circle, Allakaket, Alatna, Hughes, and Huslia.
                
                
                  Unit 24
                  Wolf
                  Residents of Units 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
                
                  Unit 25D
                  Black Bear
                  Residents of Unit 25D.
                
                
                  Unit 25D
                  Brown Bear
                  Residents of Unit 25D.
                
                
                  Unit 25, remainder
                  Brown Bear
                  Residents of Unit 25 and Eagle.
                
                
                  Unit 25A
                  Caribou
                  Residents of Units 24A and 25.
                
                
                  Unit 25B and Unit 25C
                  Caribou
                  Residents of Units 12 (north of Wrangell-St. Elias National Preserve), 20D, 20E, 20F, and 25.
                
                
                  Unit 25D
                  Caribou
                  Residents of Units 20F and 25D and Manley Hot Springs.
                
                
                  Unit 25A
                  Moose
                  Residents of Units 25A and 25D.
                
                
                  Unit 25B and Unit 25C
                  Moose
                  Residents of Units 20D, 20E, 25B, 25C, 25D, Tok and Livengood.
                
                
                  Unit 25D, west
                  Moose
                  Residents of Unit 25D West.
                
                
                  Unit 25D, remainder
                  Moose
                  Residents of remainder of Unit 25.
                
                
                  Unit 25A
                  Sheep
                  Residents of Arctic Village, Chalkyitsik, Fort Yukon, Kaktovik, and Venetie.
                
                
                  Unit 25B and Unit 25C
                  Sheep
                  Residents of Units 20E, 25B, 25C, and 25D.
                
                
                  Unit 25D
                  Wolf
                  Residents of Unit 25D.
                
                
                  Unit 25, remainder
                  Wolf
                  Residents of Units 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
                
                  Unit 26
                  Brown Bear
                  Residents of Unit 26 (excluding the Prudhoe Bay-Deadhorse Industrial Complex), Anaktuvuk Pass, and Point Hope.
                
                
                  Unit 26A and C
                  Caribou
                  Residents of Unit 26, Anaktuvuk Pass, and Point Hope.
                
                
                  Unit 26B
                  Caribou
                  Residents of Unit 26, Anaktuvuk Pass, Point Hope, and Unit 24 within the Dalton Highway Corridor Management Area.
                
                
                  Unit 26
                  Moose
                  Residents of Unit 26 (excluding the Prudhoe Bay-Deadhorse Industrial Complex), Point Hope, and Anaktuvuk Pass.
                
                
                  Unit 26A
                  Musk ox
                  Residents of Anaktuvuk Pass, Atqasuk, Barrow, Nuiqsut, Point Hope, Point Lay, and Wainwright.
                
                
                  Unit 26B
                  Musk ox
                  Residents of Anaktuvuk Pass, Nuiqsut, and Kaktovik.
                
                
                  Unit 26C
                  Musk ox
                  Residents of Kaktovik.
                
                
                  Unit 26A
                  Sheep
                  Residents of Unit 26, Anaktuvuk Pass, and Point Hope.
                
                
                  Unit 26B
                  Sheep
                  Residents of Unit 26, Anaktuvuk Pass, Point Hope, and Wiseman.
                
                
                  Unit 26C
                  Sheep
                  Residents of Unit 26, Anaktuvuk Pass, Arctic Village, Chalkyitsik, Fort Yukon, Point Hope, and Venetie.
                
                
                  Unit 26
                  Wolf
                  Residents of Units 6, 9, 10 (Unimak Island only), 11-13, Chickaloon, and 16-26.
                
              
              
              (2) Fish determinations. The following communities and areas have been found to have a positive customary and traditional use determination in the listed area for the indicated species:
              
                
                  Area
                  Species
                  Determination
                
                
                  KOTZEBUE AREA
                  All fish
                  Residents of the Kotzebue Area.
                
                
                  NORTON SOUND—PORT CLARENCE AREA:
                
                
                  Norton Sound—Port Clarence Area, waters draining into Norton Sound between Point Romanof and Canal Point
                  All fish
                  Residents of Kotlik, St. Michael and Stebbins.
                
                
                  Norton Sound—Port Clarence Area, remainder
                  All fish
                  Residents of the Norton Sound—Port Clarence Area.
                
                
                  YUKON-NORTHERN AREA:
                
                
                  Yukon River drainage
                  Salmon, other than fall chum salmon
                  Residents of the Yukon River drainage and the community of Stebbins.
                
                
                  Yukon River drainage
                  Fall chum salmon
                  Residents of the Yukon River drainage and the communities of Chevak, Hooper Bay, Scammon Bay, and Stebbins.
                
                
                  Yukon River drainage
                  Freshwater fish (other than salmon)
                  Residents of the Yukon-Northern Area.
                
                
                  Remainder of the Yukon-Northern Area
                  All fish
                  Residents of the Yukon-Northern Area, excluding the residents of the Yukon River drainage and excluding those domiciled in Unit 26B.
                
                
                  Tanana River drainage contained within the Tetlin NWR and the Wrangell-St. Elias NPP
                  Freshwater fish (other than salmon)
                  Residents of the Yukon-Northern Area and residents of Chistochina, Mentasta Lake, Slana, and all residents living between Mentasta Lake and Chistochina.
                
                
                  KUSKOKWIM AREA:
                
                
                   
                  Salmon
                  Residents of the Kuskokwim Area, except those persons residing on the United States military installations located on Cape Newenham, Sparrevohn USAFB, and Tatalina USAFB.
                
                
                   
                  Rainbow trout
                  Residents of the communities of Akiachak, Akiak, Aniak, Atmautluak, Bethel, Chuathbaluk, Crooked Creek, Eek, Goodnews Bay, Kasigluk, Kwethluk, Lower Kalskag, Napakiak, Napaskiak, Nunapitchuk, Oscarville, Platinum, Quinhagak, Tuluksak, Tuntutuliak, and Upper Kalskag.
                
                
                   
                  Pacific cod
                  Residents of the communities of Chefornak, Chevak, Eek, Kipnuk, Kongiganak, Kwigillingok, Mekoryuk, Newtok, Nightmute, Tununak, Toksook Bay, and Tuntutuliak.
                
                
                   
                  All other fish other than herring
                  Residents of the Kuskokwim Area, except those persons residing on the United States military installation located on Cape Newenham, Sparrevohn USAFB, and Tatalina USAFB.
                
                
                  Waters around Nunivak Island
                  Herring and herring roe
                  Residents within 20 miles of the coast between the westernmost tip of the Naskonat Peninsula and the terminus of the Ishowik River and on Nunivak Island.
                
                
                  BRISTOL BAY AREA:
                
                
                  Nushagak District, including drainages flowing into the district
                  Salmon and freshwater fish
                  Residents of the Nushagak District and freshwater drainages flowing into the district.
                
                
                  Naknek-Kvichak District—Naknek River drainage
                  Salmon and freshwater fish
                  Residents of the Naknek and Kvichak River drainages.
                
                
                  Naknek-Kvichak District—Kvichak/Iliamna—Lake Clark drainage
                  Salmon and freshwater fish
                  Residents of the Kvichak/Iliamna-Lake Clark drainage.
                
                
                  Togiak District, including drainages flowing into the district
                  Salmon and freshwater fish
                  Residents of the Togiak District, freshwater drainages flowing into the district, and the community of Manokotak.
                
                
                  Egegik District, including drainages flowing into the district
                  Salmon and freshwater fish
                  Residents of South Naknek, the Egegik District and freshwater drainages flowing into the district.
                
                
                  Ugashik District, including drainages flowing into the district
                  Salmon and freshwater fish
                  Residents of the Ugashik District and freshwater drainages flowing into the district.
                
                
                  Togiak District
                  Herring spawn on kelp
                  Residents of the Togiak District and freshwater drainages flowing into the district.
                
                
                  Remainder of the Bristol Bay Area
                  All fish
                  Residents of the Bristol Bay Area.
                
                
                  ALEUTIAN ISLANDS AREA
                  All fish
                  Residents of the Aleutian Islands Area and the Pribilof Islands.
                
                
                  ALASKA PENINSULA AREA
                  All fish
                  Residents of the Alaska Peninsula Area.
                
                
                  
                  CHIGNIK AREA
                  Salmon and fish other than rainbow/steelhead trout
                  Residents of the Chignik Area.
                
                
                  KODIAK AREA:
                
                
                  Except the Mainland District, all waters along the south side of the Alaska Peninsula bounded by the latitude of Cape Douglas (58°51.10′ North latitude) mid-stream Shelikof Strait, north and east of the longitude of the southern entrance of Imuya Bay near Kilokak Rocks (57°10.34′ North latitude, 156°20.22′ West longitude)
                  Salmon
                  Residents of the Kodiak Island Borough, except those residing on the Kodiak Coast Guard Base.
                
                
                  Kodiak Area
                  Fish other than rainbow/steelhead trout and salmon
                  Residents of the Kodiak Area.
                
                
                  COOK INLET AREA:
                
                
                  Kenai Peninsula District—Waters north of and including the Kenai River drainage within the Kenai National Wildlife Refuge and the Chugach National Forest
                  All fish
                  Residents of the communities of Cooper Landing, Hope and Ninilchik.
                
                
                  Waters within the Kasilof River drainage within the Kenai NWR
                  All fish
                  Residents of the community of Ninilchik.
                
                
                  Waters within Lake Clark National Park draining into and including that portion of Tuxedni Bay within the park
                  Salmon
                  Residents of the Tuxedni Bay Area.
                
                
                  Cook Inlet Area
                  Fish other than salmon, Dolly Varden, trout, char, grayling, and burbot
                  Residents of the Cook Inlet Area.
                
                
                  Remainder of the Cook Inlet Area
                  Salmon, Dolly Varden, trout, char, grayling, and burbot
                  All rural residents.
                
                
                  PRINCE WILLIAM SOUND AREA:
                
                
                  Southwestern District and Green Island
                  Salmon
                  Residents of the Southwestern District, which is mainland waters from the outer point on the north shore of Granite Bay to Cape Fairfield, and Knight Island, Chenega Island, Bainbridge Island, Evans Island, Elrington Island, Latouche Island and adjacent islands.
                
                
                  North of a line from Porcupine Point to Granite Point, and south of a line from Point Lowe to Tongue Point
                  Salmon
                  Residents of the villages of Tatitlek and Ellamar.
                
                
                  Copper River drainage upstream from Haley Creek
                  Freshwater fish
                  Residents of Cantwell, Chisana, Chistochina, Chitina, Copper Center, Dot Lake, Gakona, Gakona Junction, Glennallen, Gulkana, Healy Lake, Kenny Lake, Lower Tonsina, McCarthy, Mentasta Lake, Nabesna, Northway, Slana, Tanacross, Tazlina, Tetlin, Tok, Tonsina, and those individuals that live along the Tok Cutoff from Tok to Mentasta Pass, and along the Nabesna Road.
                
                
                  Gulkana National Wild and Scenic River
                  Freshwater fish
                  Residents of Cantwell, Chisana, Chistochina, Chitina, Copper Center, Dot Lake, Gakona, Gakona Junction, Glennallen, Gulkana, Healy Lake, Kenny Lake, Lower Tonsina, McCarthy, Mentasta Lake, Nabesna, Northway, Paxson-Sourdough, Slana, Tanacross, Tazlina, Tetlin, Tok, Tonsina, and those individuals that live along the Tok Cutoff from Tok to Mentasta Pass, and along the Nabesna Road.
                
                
                  Waters of the Prince William Sound Area, except for the Copper River drainage upstream of Haley Creek
                  Freshwater fish (trout, char, whitefish, suckers, grayling, and burbot)
                  Residents of the Prince William Sound Area, except those living in the Copper River drainage upstream of Haley Creek.
                
                
                  
                  Chitina Subdistrict of the Upper Copper River District
                  Salmon
                  Residents of Cantwell, Chickaloon, Chisana, Chistochina, Chitina, Copper Center, Dot Lake, Gakona, Gakona Junction, Glennallen, Gulkana, Healy Lake, Kenny Lake, Lower Tonsina, McCarthy, Mentasta Lake, Nabesna, Northway, Paxson-Sourdough, Slana, Tanacross, Tazlina, Tetlin, Tok, Tonsina, and those individuals that live along the Tok Cutoff from Tok to Mentasta Pass, and along the Nabesna Road.
                
                
                  Glennallen Subdistrict of the Upper Copper River District
                  Salmon
                  Residents of the Prince William Sound Area and residents of Cantwell, Chickaloon, Chisana, Dot Lake, Dry Creek, Healy Lake, Northway, Tanacross, Tetlin, Tok, and those individuals living along the Alaska Highway from the Alaskan/Canadian border to Dot Lake, along the Tok Cutoff from Tok to Mentasta Pass, and along the Nabesna Road.
                
                
                  Waters of the Copper River between National Park Service regulatory markers located near the mouth of Tanada Creek, and in Tanada Creek between National Park Service regulatory markers identifying the open waters of the creek
                  Salmon
                  Residents of Mentasta Lake and Dot Lake.
                
                
                  Remainder of the Prince William Sound Area
                  Salmon
                  Residents of the Prince William Sound Area.
                
                
                  Waters of the Bering River area from Point Martin to Cape Suckling
                  Eulachon
                  Residents of Cordova.
                
                
                  Waters of the Copper River Delta from the Eyak River to Point Martin
                  Eulachon
                  Residents of Cordova, Chenega Bay, and Tatitlek.
                
                
                  YAKUTAT AREA
                  All fish
                  Residents of Yakutat and Southeastern Alaska Fishery Management Areas.
                
                
                  SOUTHEASTERN ALASKA AREA
                  All fish
                  Residents of Yakutat and Southeastern Alaska Fishery Management Areas.
                
              
              (3) Shellfish determinations. The following communities and areas have been found to have a positive customary and traditional use determination in the listed area for the indicated species:
              
                
                  Area
                  Species
                  Determination
                
                
                  Bering Sea Area
                  All shellfish
                  Residents of the Bering Sea Area.
                
                
                  Alaska Peninsula-Aleutian Islands Area
                  Shrimp Dungeness, and Tanner crab
                  Residents of the Alaska Peninsula-Aleutian Islands Area.
                
                
                  Kodiak Area
                  Shrimp, Dungeness, and Tanner crab
                  Residents of the Kodiak Area.
                
                
                  Kodiak Area, except for the Semidi Island, the North Mainland, and the South Mainland Sections
                  King crab
                  Residents of the Kodiak Island Borough, except those residents on the Kodiak Coast Guard base.
                
                
                  Cook Inlet Area:
                
                
                  Federal waters in the Tuxedni Bay Area within the boundaries of Lake Clark National Park
                  Shellfish
                  Residents of Tuxedni Bay, Chisik Island, and Tyonek.
                
                
                  Prince William Sound Area
                  Shrimp, clams, Dungeness, king, and Tanner crab
                  Residents of the Prince William Sound Area.
                
                
                  Southeastern Alaska—Yakutat Area:
                
                
                  Section 1E south of the latitude of Grant Island light
                  Shellfish, except shrimp, king crab, and Tanner crab.
                  Residents of the Southeast Area.
                
                
                  Section 1F north of the latitude of the northernmost tip of Mary Island, except waters of Boca de Quadra
                  Shellfish, except shrimp, king crab, and Tanner crab
                  Residents of the Southeast Area.
                
                
                  Section 3A and 3B
                  Shellfish, except shrimp, king crab, and Tanner crab
                  Residents of the Southeast Area.
                
                
                  District 13
                  Dungeness crab, shrimp, abalone, sea cucumbers, gum boots, cockles, and clams, except geoducks
                  Residents of the Southeast Area.
                
              
              
              [64 FR 1293, Jan. 8, 1999; 64 FR 35823, July 1, 1999, as amended at 65 FR 40734, June 30, 2000; 66 FR 10145, Feb. 13, 2001; 66 FR 31544, June 12, 2001; 66 FR 33748, June 25, 2001; 67 FR 5893, Feb. 7, 2002; 67 FR 30570, May 7, 2002; 67 FR 43714, June 28, 2002; 68 FR 7279, Feb. 12, 2003; 69 FR 5023, Feb. 3, 2004; 70 FR 13381, Mar. 21, 2005; 70 FR 36272, June 22, 2005; 71 FR 15573, Mar. 29, 2006; 71 FR 37647, June 30, 2006; 72 FR 73430, Dec. 27, 2007; 73 FR 35731, June 24, 2008; 74 FR 14054, Mar. 30, 2009; 75 FR 37923, June 30, 2010; 75 FR 60340, Sept. 30, 2010; 76 FR 12569, Mar. 8, 2011; 77 FR 35487, June 13, 2012; 79 FR 35237, June 19, 2014; 81 FR 52532, Aug. 8, 2016; 83 FR 3083, Jan. 23, 2018; 83 FR 50763, Oct. 9, 2018; 84 FR 39748, Aug. 12, 2019]
            
          
          
            Subpart D—Subsistence Taking of Fish and Wildlife
            
              § 100.25
              Subsistence taking of fish, wildlife, and shellfish: general regulations.
              (a) Definitions. The following definitions apply to all regulations contained in this part:
              
                Abalone iron means a flat device which is used for taking abalone and which is more than 1 inch (24 mm) in width and less than 24 inches (610 mm) in length, with all prying edges rounded and smooth.
              
                ADF&G means the Alaska Department of Fish and Game.
              
                Airborne means transported by aircraft.
              
                Aircraft means any kind of airplane, glider, or other device used to transport people or equipment through the air, excluding helicopters.
              
                Airport means an airport listed in the Federal Aviation Administration's Alaska Airman's Guide and chart supplement.
              
                Anchor means a device used to hold a fishing vessel or net in a fixed position relative to the beach; this includes using part of the seine or lead, a ship's anchor, or being secured to another vessel or net that is anchored.
              
                Animal means those species with a vertebral column (backbone).
              
                Antler means one or more solid, horn-like appendages protruding from the head of a caribou, deer, elk, or moose.
              
                Antlered means any caribou, deer, elk, or moose having at least one visible antler.
              
                Antlerless means any caribou, deer, elk, or moose not having visible antlers attached to the skull.
              
                Bait means any material excluding a scent lure that is placed to attract an animal by its sense of smell or taste; however, those parts of legally taken animals that are not required to be salvaged and which are left at the kill site are not considered bait.
              
                Beach seine means a floating net which is designed to surround fish and is set from and hauled to the beach.
              
                Bear means black bear, or brown or grizzly bear.
              
                Big game means black bear, brown bear, bison, caribou, Sitka black-tailed deer, elk, mountain goat, moose, musk ox, Dall sheep, wolf, and wolverine.
              
                Bow means a longbow, recurve bow, or compound bow, excluding a crossbow or any bow equipped with a mechanical device that holds arrows at full draw.
              
                Broadhead means an arrowhead that is not barbed and has two or more steel cutting edges having a minimum cutting diameter of not less than seven-eighths of an inch.
              
                Brow tine means a tine on the front portion of a moose antler, typically projecting forward from the base of the antler toward the nose.
              
                Buck means any male deer.
              
                Bull means any male moose, caribou, elk, or musk oxen.
              
                Calf means a moose, caribou, elk, musk ox, or bison less than 12 months old.
              
                Cast net means a circular net with a mesh size of no more than 1.5 inches and weights attached to the perimeter, which, when thrown, surrounds the fish and closes at the bottom when retrieved.
              
                Char means the following species: Arctic char (Salvelinus alpinis), lake trout (Salvelinus namaycush), brook trout (Salvelinus fontinalis), and Dolly Varden (Salvelinus malma).
              
                Closed season means the time when fish, wildlife, or shellfish may not be taken.
              
                Crab means the following species: Red king crab (Paralithodes camshatica), blue king crab (Paralithodes platypus), brown king crab (Lithodes aequispina), scarlet king crab (Lithodes couesi), all species of tanner or snow crab (Chionoecetes spp.), and Dungeness crab (Cancer magister).
              
                Cub bear means a brown or grizzly bear in its first or second year of life, or a black bear (including cinnamon and blue phases) in its first year of life.
              
                Depth of net means the perpendicular distance between cork line and lead line expressed as either linear units of measure or as a number of meshes, including all of the web of which the net is composed.
              
                Designated hunter or fisherman means a Federally qualified hunter or fisherman who may take all or a portion of another Federally qualified hunter's or fisherman's harvest limit(s) only under situations approved by the Board.
              
                Dip net means a bag-shaped net supported on all sides by a rigid frame; the maximum straight-line distance between any two points on the net frame, as measured through the net opening, may not exceed 5 feet; the depth of the bag must be at least one-half of the greatest straight-line distance, as measured through the net opening; no portion of the bag may be constructed of webbing that exceeds a stretched measurement of 4.5 inches; the frame must be attached to a single rigid handle and be operated by hand.
              
                Diving gear means any type of hard hat or skin diving equipment, including SCUBA equipment; a tethered, umbilical, surface-supplied unit; or snorkel.
              
                Drainage means all of the lands and waters comprising a watershed, including tributary rivers, streams, sloughs, ponds, and lakes, which contribute to the water supply of the watershed.
              
                Drawing permit means a permit issued to a limited number of Federally qualified subsistence users selected by means of a random drawing.
              
                Drift gillnet means a drifting gillnet that has not been intentionally staked, anchored, or otherwise fixed in one place.
              
                Edible meat means the breast meat of ptarmigan and grouse and those parts of caribou, deer, elk, mountain goat, moose, musk oxen, and Dall sheep that are typically used for human consumption, which are: The meat of the ribs, neck, brisket, front quarters as far as the distal (bottom) joint of the radius-ulna (knee), hindquarters as far as the distal joint (bottom) of the tibia-fibula (hock) and that portion of the animal between the front and hindquarters; however, edible meat of species listed in this definition does not include: Meat of the head, meat that has been damaged and made inedible by the method of taking, bones, sinew, and incidental meat reasonably lost as a result of boning or close trimming of the bones, or viscera. For black bear, brown and grizzly bear, “edible meat” means the meat of the front quarter and hindquarters and meat along the backbone (backstrap).
              
                Federally qualified subsistence user means a rural Alaska resident qualified to harvest fish or wildlife on Federal public lands in accordance with the Federal Subsistence Management Regulations in this part.
              
                Field means an area outside of established year-round dwellings, businesses, or other developments usually associated with a city, town, or village; field does not include permanent hotels or roadhouses on the State road system or at State or Federally maintained airports.
              
                Fifty-inch (50-inch) moose means a bull moose with an antler spread of 50 inches or more.
              
                Fish wheel means a fixed, rotating device, with no more than four baskets on a single axle, for catching fish, which is driven by river current or other means.
              
                Fresh water of streams and rivers means the line at which fresh water is separated from salt water at the mouth of streams and rivers by a line drawn headland to headland across the mouth as the waters flow into the sea.
              
                Full curl horn means the horn of a Dall sheep ram; the tip of which has grown through 360 degrees of a circle described by the outer surface of the horn, as viewed from the side, or that both horns are broken, or that the sheep is at least 8 years of age as determined by horn growth annuli.
              
                Furbearer means a beaver, coyote, arctic fox, red fox, lynx, marten, mink, weasel, muskrat, river (land) otter, red squirrel, flying squirrel, ground squirrel, marmot, wolf, or wolverine.
              
                Fyke net means a fixed, funneling (fyke) device used to entrap fish.
              
              
                Gear means any type of fishing apparatus.
              
                Gillnet means a net primarily designed to catch fish by entanglement in a mesh that consists of a single sheet of webbing which hangs between cork line and lead line, and which is fished from the surface of the water.
              
                Grappling hook means a hooked device with flukes or claws, which is attached to a line and operated by hand.
              
                Groundfish or bottomfish means any marine fish except halibut, osmerids, herring, and salmonids.
              
                Grouse collectively refers to all species found in Alaska, including spruce grouse, ruffed grouse, sooty grouse (formerly blue), and sharp-tailed grouse.
              
                Hand purse seine means a floating net that is designed to surround fish and which can be closed at the bottom by pursing the lead line; pursing may only be done by hand power, and a free-running line through one or more rings attached to the lead line is not allowed.
              
                Handicraft means a finished product made by a rural Alaskan resident from the nonedible byproducts of fish or wildlife and is composed wholly or in some significant respect of natural materials. The shape and appearance of the natural material must be substantially changed by the skillful use of hands, such as sewing, weaving, drilling, lacing, beading, carving, etching, scrimshawing, painting, or other means, and incorporated into a work of art, regalia, clothing, or other creative expression, and can be either traditional or contemporary in design. The handicraft must have substantially greater monetary and aesthetic value than the unaltered natural material alone.
              
                Handline means a hand-held and operated line, with one or more hooks attached.
              
                Hare or hares collectively refers to all species of hares (commonly called rabbits) in Alaska and includes snowshoe hare and tundra hare.
              
                Harvest limit means the number of any one species permitted to be taken by any one person or designated group, per specified time period, in a Unit or portion of a Unit in which the taking occurs even if part or all of the harvest is preserved. A fish, when landed and killed by means of rod and reel, becomes part of the harvest limit of the person originally hooking it.
              
                Herring pound means an enclosure used primarily to contain live herring over extended periods of time.
              
                Highway means the drivable surface of any constructed road.
              
                Hook means a single shanked fishhook with a single eye constructed with one or more points with or without barbs. A hook without a “barb” means the hook is manufactured without a barb or the barb has been completely removed or compressed so that barb is in complete contact with the shaft of the hook.
              
                Household means that group of people residing in the same residence.
              
                Hung measure means the maximum length of the cork line when measured wet or dry with traction applied at one end only.
              
                Hunting means the taking of wildlife within established hunting seasons with archery equipment or firearms, and as authorized by a required hunting license.
              
                Hydraulic clam digger means a device using water or a combination of air and water used to harvest clams.
              
                Jigging gear means a line or lines with lures or baited hooks, drawn through the water by hand, and which are operated during periods of ice cover from holes cut in the ice, or from shore ice and which are drawn through the water by hand.
              
                Lead means either a length of net employed for guiding fish into a seine, set gillnet, or other length of net, or a length of fencing employed for guiding fish into a fish wheel, fyke net, or dip net.
              
                Legal limit of fishing gear means the maximum aggregate of a single type of fishing gear permitted to be used by one individual or boat, or combination of boats in any particular regulatory area, district, or section.
              
                Long line means either a stationary, buoyed, or anchored line, or a floating, free-drifting line with lures or baited hooks attached.
              
                Marmot collectively refers to all species of marmot that occur in Alaska, including the hoary marmot, Alaska marmot, and the woodchuck.
              
              
                Mechanical clam digger means a mechanical device used or capable of being used for the taking of clams.
              
                Mechanical jigging machine means a mechanical device with line and hooks used to jig for halibut and bottomfish, but does not include hand gurdies or rods with reels.
              
                Mile means a nautical mile when used in reference to marine waters or a statute mile when used in reference to fresh water.
              
                Motorized vehicle means a motor-driven land, air, or water conveyance.
              
                Open season means the time when wildlife may be taken by hunting or trapping; an open season includes the first and last days of the prescribed season period.
              
                Otter means river or land otter only, excluding sea otter.
              
                Permit hunt means a hunt for which State or Federal permits are issued by registration or other means.
              
                Poison means any substance that is toxic or poisonous upon contact or ingestion.
              
                Possession means having direct physical control of wildlife at a given time or having both the power and intention to exercise dominion or control of wildlife either directly or through another person or persons.
              
                Possession limit means the maximum number of fish, grouse, or ptarmigan a person or designated group may have in possession if they have not been canned, salted, frozen, smoked, dried, or otherwise preserved so as to be fit for human consumption after a 15-day period.
              
                Pot means a portable structure designed and constructed to capture and retain live fish and shellfish in the water.
              
                Ptarmigan collectively refers to all species found in Alaska, including white-tailed ptarmigan, rock ptarmigan, and willow ptarmigan.
              
                Purse seine means a floating net which is designed to surround fish and which can be closed at the bottom by means of a free-running line through one or more rings attached to the lead line.
              
                Ram means a male Dall sheep.
              
                Registration permit means a permit that authorizes hunting and is issued to a person who agrees to the specified hunting conditions. Hunting permitted by a registration permit begins on an announced date and continues throughout the open season, or until the season is closed by Board action. Registration permits are issued in the order requests are received and/or are based on priorities as determined by 50 CFR 100.17 and 36 CFR 242.17.
              
                Regulatory year means July 1-June 30, except for fish and shellfish, for which it means April 1-March 31.
              
                Ring net means a bag-shaped net suspended between no more than two frames; the bottom frame may not be larger in perimeter than the top frame; the gear must be nonrigid and collapsible so that free movement of fish or shellfish across the top of the net is not prohibited when the net is employed.
              
                Rockfish means all species of the genus Sebastes.
              
              
                Rod and reel means either a device upon which a line is stored on a fixed or revolving spool and is deployed through guides mounted on a flexible pole, or a line that is attached to a pole. In either case, bait or an artificial fly or lure is used as terminal tackle. This definition does not include the use of rod and reel gear for snagging.
              
                Salmon means the following species: pink salmon (Oncorhynchus gorbuscha); sockeye salmon (Oncorhynchus nerka); Chinook salmon (Oncorhynchus tshawytscha); coho salmon (Oncorhynchus kisutch); and chum salmon (Oncorhynchus keta).
              
                Salmon stream means any stream used by salmon for spawning, rearing, or for traveling to a spawning or rearing area.
              
                Salvage means to transport the edible meat, skull, or hide, as required by regulation, of a regulated fish, wildlife, or shellfish to the location where the edible meat will be consumed by humans or processed for human consumption in a manner that saves or prevents the edible meat from waste, and preserves the skull or hide for human use.
              
                Scallop dredge means a dredge-like device designed specifically for and capable of taking scallops by being towed along the ocean floor.
              
                Scent lure (in reference to bear baiting) means any biodegradable material to which biodegradable scent is applied or infused.
              
                Sea urchin rake means a hand-held implement, no longer than 4 feet, equipped with projecting prongs used to gather sea urchins.
              
                Sealing means placing a mark or tag on a portion of a harvested animal by an authorized representative of the ADF&G; sealing includes collecting and recording information about the conditions under which the animal was harvested, and measurements of the specimen submitted for sealing, or surrendering a specific portion of the animal for biological information.
              
                Set gillnet means a gillnet that has been intentionally set, staked, anchored, or otherwise fixed.
              
                Seven-eighths curl horn means the horn of a male Dall sheep, the tip of which has grown through seven-eighths (315 degrees) of a circle, described by the outer surface of the horn, as viewed from the side, or with both horns broken.
              
                Shovel means a hand-operated implement for digging clams.
              
                Skin, hide, pelt, or fur means any tanned or untanned external covering of an animal's body. However, for bear, the skin, hide, pelt, or fur means the external covering with claws attached.
              
                Snagging means hooking or attempting to hook a fish elsewhere than in the mouth.
              
                Spear means a shaft with a sharp point or fork-like implement attached to one end, which is used to thrust through the water to impale or retrieve fish, and which is operated by hand.
              
                Spike-fork moose means a bull moose with only one or two tines on either antler; male calves are not spike-fork bulls.
              
                Stretched measure means the average length of any series of 10 consecutive meshes measured from inside the first knot and including the last knot when wet; the 10 meshes, when being measured, must be an integral part of the net, as hung, and measured perpendicular to the selvages; measurements will be made by means of a metal tape measure while the 10 meshes being measured are suspended vertically from a single peg or nail, under 5-pound weight.
              
                Subsistence fishing permit means a subsistence harvest permit issued by the Alaska Department of Fish and Game or the Federal Subsistence Board.
              
                Take or Taking means to fish, pursue, hunt, shoot, trap, net, capture, collect, kill, harm, or attempt to engage in any such conduct.
              
                Tine or antler point refers to any point on an antler, the length of which is greater than its width and is at least 1 inch.
              
                To operate fishing gear means any of the following: To deploy gear in the water; to remove gear from the water; to remove fish or shellfish from the gear during an open season or period; or to possess a gillnet containing fish during an open fishing period, except that a gillnet that is completely clear of the water is not considered to be operating for the purposes of minimum distance requirement.
              
                Transportation means to ship, convey, carry, or transport by any means whatever and deliver or receive for such shipment, conveyance, carriage, or transportation.
              
                Trapping means the taking of furbearers within established trapping seasons and with a required trapping license.
              
                Trawl means a bag-shaped net towed through the water to capture fish or shellfish, and includes beam, otter, or pelagic trawl.
              
                Troll gear means a power gurdy troll gear consisting of a line or lines with lures or baited hooks that are drawn through the water by a power gurdy; hand troll gear consisting of a line or lines with lures or baited hooks that are drawn through the water from a vessel by hand trolling, strip fishing, or other types of trolling, and which are retrieved by hand power or hand-powered crank and not by any type of electrical, hydraulic, mechanical, or other assisting device or attachment; or dinglebar troll gear consisting of one or more lines, retrieved and set with a troll gurdy or hand troll gurdy, with a terminally attached weight from which one or more leaders with one or more lures or baited hooks are pulled through the water while a vessel is making way.
              
                Trophy means a mount of a big game animal, including the skin of the head (cape) or the entire skin, in a lifelike representation of the animal, including a lifelike representation made from any part of a big game animal; “trophy” also includes a “European mount” in which the horns or antlers and the skull or a portion of the skull are mounted for display.
              
                Trout means the following species: Cutthroat trout (Oncorhynchus clarki) and rainbow/steelhead trout (Oncorhynchus mykiss).
              
                Unclassified wildlife or unclassified species means all species of animals not otherwise classified by the definitions in this paragraph (a), or regulated under other Federal law as listed in paragraph (i) of this section.
              
                Ungulate means any species of hoofed mammal, including deer, caribou, elk, moose, mountain goat, Dall sheep, and musk ox.
              
                Unit and Subunit means one of the geographical areas in the State of Alaska known as Game Management Units, or GMUs, as defined in the codified Alaska Department of Fish and Game regulations found in Title 5 of the Alaska Administrative Code and collectively listed in this part as Units or Subunits.
              
                Wildlife means any hare, ptarmigan, grouse, ungulate, bear, furbearer, or unclassified species and includes any part, product, egg, or offspring thereof, or carcass or part thereof.
              (b) Taking fish, wildlife, or shellfish for subsistence uses by a prohibited method is a violation of this part. Seasons are closed unless opened by Federal regulation. Hunting, trapping, or fishing during a closed season or in an area closed by this part is prohibited. You may not take for subsistence fish, wildlife, or shellfish outside established Unit or Area seasons, or in excess of the established Unit or Area harvest limits, unless otherwise provided for by the Board. You may take fish, wildlife, or shellfish under State regulations on public lands, except as otherwise restricted at §§ 100.26 through 100.28. Unit/Area-specific restrictions or allowances for subsistence taking of fish, wildlife, or shellfish are identified at §§ 100.26 through 100.28.
              (c) Harvest limits. (1) Harvest limits authorized by this section and harvest limits established in State regulations may not be accumulated unless specified otherwise in §§ 100.26, 100.27. or 100.28.
              (2) Fish, wildlife, or shellfish taken by a designated individual for another person pursuant to § 100.10(d)(5)(ii) counts toward the individual harvest limit of the person for whom the fish, wildlife, or shellfish is taken.
              (3) A harvest limit may apply to the number of fish, wildlife, or shellfish that can be taken daily, seasonally and/or during a regulatory year or held in possession.
              (4) Unless otherwise provided, any person who gives or receives fish, wildlife, or shellfish must furnish, upon a request made by a Federal or State agent, a signed statement describing the following: Names and addresses of persons who gave and received fish, wildlife, or shellfish; the time and place that the fish, wildlife, or shellfish was taken; and identification of species transferred. Where a qualified subsistence user has designated another qualified subsistence user to take fish, wildlife, or shellfish on his or her behalf in accordance with § 100.10(d)(5)(ii), the permit must be furnished in place of a signed statement.
              (d) Fishing by designated harvest permit. (1) Any species of fish that may be taken by subsistence fishing under this part may be taken under a designated harvest permit.
              (2) If you are a Federally qualified subsistence user, you (beneficiary) may designate another Federally qualified subsistence user to take fish on your behalf. The designated fisherman must obtain a designated harvest permit prior to attempting to harvest fish and must return a completed harvest report. The designated fisherman may fish for any number of beneficiaries but may have no more than two harvest limits in his/her possession at any one time.
              (3) The designated fisherman must have in possession a valid designated fishing permit when taking, attempting to take, or transporting fish taken under this section, on behalf of a beneficiary.

              (4) The designated fisherman may not fish with more than one legal limit of gear.
              
              (5) You may not designate more than one person to take or attempt to take fish on your behalf at one time. You may not personally take or attempt to take fish at the same time that a designated fisherman is taking or attempting to take fish on your behalf.
              (e) Hunting by designated harvest permit. If you are a Federally qualified subsistence user (recipient), you may designate another Federally qualified subsistence user to take deer, moose, and caribou, and in Units 1-5, goats, on your behalf unless you are a member of a community operating under a community harvest system or unless unit-specific regulations in § 100.26 preclude or modify the use of the designated hunter system or allow the harvest of additional species by a designated hunter. The designated hunter must obtain a designated hunter permit and must return a completed harvest report. The designated hunter may hunt for any number of recipients but may have no more than two harvest limits in his/her possession at any one time except for goats, where designated hunters may have no more than one harvest limit in possession at any one time, and unless otherwise specified in unit-specific regulations in § 100.26.
              (f) A rural Alaska resident who has been designated to take fish, wildlife, or shellfish on behalf of another rural Alaska resident in accordance with § 100.10(d)(5)(ii) must promptly deliver the fish, wildlife, or shellfish to that rural Alaska resident and may not charge the recipient for his/her services in taking the fish, wildlife, or shellfish or claim for themselves the meat or any part of the harvested fish, wildlife, or shellfish.
              (g) Cultural/educational program permits. (1) A qualifying program must have instructors, enrolled students, minimum attendance requirements, and standards for successful completion of the course. Applications must be submitted to the Federal Subsistence Board through the Office of Subsistence Management and should be submitted 60 days prior to the earliest desired date of harvest. Harvest must be reported, and any animals harvested will count against any established Federal harvest quota for the area in which it is harvested.
              (2) Requests for followup permits must be submitted to the in-season or local manager and should be submitted 60 days prior to the earliest desired date of harvest.
              (h) Permits. If a subsistence fishing or hunting permit is required by this part, the following permit conditions apply unless otherwise specified in this section:
              (1) You may not take more fish, wildlife, or shellfish for subsistence use than the limits set out in the permit;
              (2) You must obtain the permit prior to fishing or hunting;
              (3) You must have the permit in your possession and readily available for inspection while fishing, hunting, or transporting subsistence-taken fish, wildlife, or shellfish;
              (4) If specified on the permit, you must keep accurate daily records of the harvest, showing the number of fish, wildlife, or shellfish taken, by species, location, and date of harvest, and other such information as may be required for management or conservation purposes; and
              (5) If the return of harvest information necessary for management and conservation purposes is required by a permit and you fail to comply with such reporting requirements, you are ineligible to receive a subsistence permit for that activity during the following regulatory year, unless you demonstrate that failure to report was due to loss in the mail, accident, sickness, or other unavoidable circumstances.
              (i) You may not possess, transport, give, receive, or barter fish, wildlife, or shellfish that was taken in violation of Federal or State statutes or a regulation promulgated hereunder.
              (j) Utilization of fish, wildlife, or shellfish. (1) You may not use wildlife as food for a dog or furbearer, or as bait, except as allowed for in § 100.26, § 100.27, or § 100.28, or except for the following:
              (i) The hide, skin, viscera, head, or bones of wildlife;
              (ii) The skinned carcass of a furbearer;
              (iii) Squirrels, hares (rabbits), grouse, or ptarmigan; however, you may not use the breast meat of grouse and ptarmigan as animal food or bait;
              (iv) Unclassified wildlife.
              
              (2) If you take wildlife for subsistence, you must salvage the following parts for human use:
              (i) The hide of a wolf, wolverine, coyote, fox, lynx, marten, mink, weasel, or otter;
              (ii) The hide and edible meat of a brown bear, except that the hide of brown bears taken in Units 5, 9B, 17, 18, portions of 19A and 19B, 21D, 22, 23, 24, and 26A need not be salvaged;
              (iii) The hide and edible meat of a black bear;
              (iv) The hide or meat of squirrels, hares, marmots, beaver, muskrats, or unclassified wildlife.
              (3) You must salvage the edible meat of ungulates, bear, grouse, and ptarmigan.
              (4) You may not intentionally waste or destroy any subsistence-caught fish or shellfish; however, you may use for bait or other purposes whitefish, herring, and species for which bag limits, seasons, or other regulatory methods and means are not provided in this section, as well as the head, tail, fins, and viscera of legally taken subsistence fish.
              (5) Failure to salvage the edible meat may not be a violation if such failure is caused by circumstances beyond the control of a person, including theft of the harvested fish, wildlife, or shellfish, unanticipated weather conditions, or unavoidable loss to another animal.
              (6) If you are a Federally qualified subsistence user, you may sell handicraft articles made from the skin, hide, pelt, or fur, including claws, of a black bear.
              (i) In Units 1, 2, 3, 4, and 5, you may sell handicraft articles made from the skin, hide, pelt, fur, claws, bones, teeth, sinew, or skulls of a black bear taken from Units 1, 2, 3, or 5.
              (ii) [Reserved]
              (7) If you are a Federally qualified subsistence user, you may sell handicraft articles made from the skin, hide, pelt, or fur, including claws, of a brown bear taken from Units 1-5, 9A-C, 9E, 12, 17, 20, 22, 23, 24B (only that portion within Gates of the Arctic National Park), 25, or 26.
              (i) In Units 1, 2, 3, 4, and 5, you may sell handicraft articles made from the skin, hide, pelt, fur, claws, bones, teeth, sinew, or skulls of a brown bear taken from Units 1, 4, or 5.
              (ii) Prior to selling a handicraft incorporating a brown bear claw(s), the hide or claw(s) not attached to a hide must be sealed by an authorized Alaska Department of Fish and Game representative. Old claws may be sealed if an affidavit is signed indicating that the claws came from a brown bear harvested on Federal public lands by a Federally qualified user. A copy of the Alaska Department of Fish and Game sealing certificate must accompany the handicraft when sold.
              (8) If you are a Federally qualified subsistence user, you may sell the raw fur or tanned pelt with or without claws attached from legally harvested furbearers.
              (9) If you are a Federally qualified subsistence user, you may sell handicraft articles made from the nonedible byproducts (including, but not limited to, skin, shell, fins, and bones) of subsistence-harvested fish or shellfish.
              (10) If you are a Federally qualified subsistence user, you may sell handicraft articles made from nonedible byproducts of wildlife harvested for subsistence uses (excluding bear), to include: Skin, hide, pelt, fur, claws, bones (except skulls of moose, caribou, elk, deer, sheep, goat, and musk ox), teeth, sinew, antlers and/or horns (if not attached to any part of the skull or made to represent a big game trophy) and hooves.
              (11) The sale of handicrafts made from the nonedible byproducts of wildlife, when authorized in this part, may not constitute a significant commercial enterprise.
              (12) You may sell the horns and antlers not attached to any part of the skull from legally harvested caribou (except caribou harvested in Unit 23), deer, elk, goat, moose, musk ox, and sheep.
              (13) You may sell the raw/untanned and tanned hide or cape from a legally harvested caribou, deer, elk, goat, moose, musk ox, and sheep.

              (k) The regulations found in this part do not apply to the subsistence taking and use of fish, wildlife, or shellfish regulated pursuant to the Fur Seal Act of 1966 (80 Stat. 1091, 16 U.S.C. 1187); the Endangered Species Act of 1973 (87 Stat. 884, 16 U.S.C. 1531-1543); the Marine Mammal Protection Act of 1972 (86 Stat. 1027; 16 U.S.C. 1361-1407); and the Migratory Bird Treaty Act (40 Stat. 755; 16 U.S.C. 703-711), or to any amendments to these Acts. The taking and use of fish, wildlife, or shellfish, covered by these Acts will conform to the specific provisions contained in these Acts, as amended, and any implementing regulations.
              (l) Rural residents, nonrural residents, and nonresidents not specifically prohibited by Federal regulations from fishing, hunting, or trapping on public lands in an area may fish, hunt, or trap on public lands in accordance with the appropriate State regulations.
              [77 FR 35494, June 13, 2012, as amended at 80 FR 28192, May 18, 2015; 83 FR 50764, Oct. 9, 2018]
            
            
              § 100.26
              Subsistence taking of wildlife.
              (a) General taking prohibitions. You may take wildlife for subsistence uses by any method, except as prohibited in this section or by other Federal statute. Taking wildlife for subsistence uses by a prohibited method is a violation of this part. Seasons are closed unless opened by Federal regulation. Hunting or trapping during a closed season or in an area closed by this part is prohibited.
              (b) Prohibited methods and means. Except for special provisions found at paragraphs (n)(1) through (26) of this section, the following methods and means of taking wildlife for subsistence uses are prohibited:
              (1) Shooting from, on, or across a highway.
              (2) Using any poison.
              (3) Using a helicopter in any manner, including transportation of individuals, equipment, or wildlife; however, this prohibition does not apply to transportation of an individual, gear, or wildlife during an emergency rescue operation in a life-threatening situation.
              (4) Taking wildlife from a motorized land or air vehicle when that vehicle is in motion, or from a motor-driven boat when the boat's progress from the motor's power has not ceased.
              (5) Using a motorized vehicle to drive, herd, or molest wildlife.
              (6) Using or being aided by use of a machine gun, set gun, or a shotgun larger than 10 gauge.
              (7) Using a firearm other than a shotgun, muzzle-loaded rifle, rifle, or pistol using center-firing cartridges for the taking of ungulates, bear, wolves, or wolverine, except that—
              (i) An individual in possession of a valid trapping license may use a firearm that shoots rimfire cartridges to take wolves and wolverine; and
              (ii) Only a muzzle-loading rifle of .54-caliber or larger, or a .45-caliber muzzle-loading rifle with a 250-grain, or larger, elongated slug may be used to take brown bear, black bear, elk, moose, musk ox, and mountain goat.
              (8) Using or being aided by use of a pit, fire, artificial light, radio communication, artificial salt lick, explosive, barbed arrow, bomb, smoke, chemical, conventional steel trap with a jaw spread over 9 inches, or conibear style trap with a jaw spread over 11 inches.
              (9) Using a snare, except that an individual in possession of a valid hunting license may use nets and snares to take unclassified wildlife, ptarmigan, grouse, or hares; and individuals in possession of a valid trapping license may use snares to take furbearers.
              (10) Using a trap to take ungulates or bear.
              (11) Using hooks to physically snag, impale, or otherwise take wildlife; however, hooks may be used as a trap drag.
              (12) Using a crossbow to take ungulates, bear, wolf, or wolverine in any area restricted to hunting by bow and arrow only.
              (13) Taking of ungulates, bear, wolf, or wolverine with a bow, unless the bow is capable of casting an inch-wide broadhead-tipped arrow at least 175 yards horizontally, and the arrow and broadhead together weigh at least 1 ounce (437.5 grains).

              (14) Using bait for taking ungulates, bear, wolf, or wolverine; except you may use bait to take wolves and wolverine with a trapping license, and you may use bait to take black bears and brown bears with a hunting license as authorized in Unit-specific regulations at paragraphs (n)(1) through (26) of this section. Baiting of black bears and brown bears is subject to the following restrictions:
              (i) Before establishing a bear bait station, you must register the site with ADF&G.
              (ii) When using bait, you must clearly mark the site with a sign reading “black bear bait station” that also displays your hunting license number and ADF&G-assigned number.
              (iii) You may use only biodegradable materials for bait; if fish or wildlife is used as bait, only the head, bones, viscera, or skin of legally harvested fish and wildlife, the skinned carcasses of furbearers, and unclassified wildlife may be used, except that in Units 7 and 15, fish or fish parts may not be used as bait. Scent lures may be used at registered bait stations.
              (iv) You may not use bait within 1/4 mile of a publicly maintained road or trail.
              (v) You may not use bait within 1 mile of a house or other permanent dwelling, or within 1 mile of a developed campground or developed recreational facility.
              (vi) When using bait, you must remove litter and equipment from the bait station site when done hunting.
              (vii) You may not give or receive payment for the use of a bait station, including barter or exchange of goods.
              (viii) You may not have more than two bait stations with bait present at any one time.
              (15) Taking swimming ungulates, bears, wolves, or wolverine.
              (16) Taking or assisting in the taking of ungulates, bear, wolves, wolverine, or other furbearers before 3:00 a.m. following the day in which airborne travel occurred (except for flights in regularly scheduled commercial aircraft). This restriction does not apply to subsistence taking of deer (except on NPS lands) and of caribou on the Nushagak Peninsula (a portion of Units 17A and 17C) during Jan. 1-Mar. 31, provided the hunter is 300 feet from the airplane; moreover, this restriction does not apply to subsistence setting of snares or traps, or the removal of furbearers from traps or snares.
              (17) Taking a bear cub or a sow accompanied by cub(s).
              (c) Defense of life and property. Wildlife taken in defense of life or property is not a subsistence use; wildlife so taken is subject to State regulations.
              (d) Trapping furbearing animals. The following methods and means of trapping furbearers for subsistence uses pursuant to the requirements of a trapping license are prohibited, in addition to the prohibitions listed at paragraph (b) of this section:
              (1) Disturbing or destroying a den, except that you may disturb a muskrat pushup or feeding house in the course of trapping;
              (2) Disturbing or destroying any beaver house;
              (3) Taking beaver by any means other than a steel trap or snare, except that you may use firearms in certain Units with established seasons as identified in Unit-specific regulations found in this subpart;
              (4) Taking otter with a steel trap having a jaw spread of less than 57/8 inches during any closed mink and marten season in the same Unit;
              (5) Using a net or fish trap (except a blackfish or fyke trap); and
              (6) Taking or assisting in the taking of furbearers by firearm before 3:00 a.m. on the day following the day on which airborne travel occurred; however, this does not apply to a trapper using a firearm to dispatch furbearers caught in a trap or snare.
              (e) Possession and transportation of wildlife. (1) Except as specified in paragraph (e)(2) or (f)(1) of this section, or as otherwise provided, you may not take a species of wildlife in any Unit, or portion of a Unit, if your total take of that species already obtained anywhere in the State under Federal and State regulations equals or exceeds the harvest limit in that Unit.
              (2) An animal taken under Federal or State regulations by any member of a community with an established community harvest limit for that species counts toward the community harvest limit for that species. Except for wildlife taken pursuant to § __.10(d)(5)(iii) or as otherwise provided for by this part, an animal taken as part of a community harvest limit counts toward every community member's harvest limit for that species taken under Federal or State of Alaska regulations.
              (f) Harvest limits. (1) The harvest limit specified for a trapping season for a species and the harvest limit set for a hunting season for the same species are separate and distinct. This means that if you have taken a harvest limit for a particular species under a trapping season, you may take additional animals under the harvest limit specified for a hunting season or vice versa.
              (2) A brown/grizzly bear taken in a Unit or portion of a Unit having a harvest limit of “one brown/grizzly bear per year” counts against a “one brown/grizzly bear every four regulatory years” harvest limit in other Units. You may not take more than one brown/grizzly bear in a regulatory year.
              (g) Evidence of sex and identity. (1) If subsistence take of Dall sheep is restricted to a ram, you may not possess or transport a harvested sheep unless both horns accompany the animal.
              (2) If the subsistence taking of an ungulate, except sheep, is restricted to one sex in the local area, you may not possess or transport the carcass of an animal taken in that area unless sufficient portions of the external sex organs remain attached to indicate conclusively the sex of the animal, except that in Units 1-5 antlers are also considered proof of sex for deer if the antlers are naturally attached to an entire carcass, with or without the viscera; and except in Units 11, 13, 19, 21, and 24, where you may possess either sufficient portions of the external sex organs (still attached to a portion of the carcass) or the head (with or without antlers attached; however, the antler stumps must remain attached) to indicate the sex of the harvested moose. However, this paragraph (g)(2) does not apply to the carcass of an ungulate that has been butchered and placed in storage or otherwise prepared for consumption upon arrival at the location where it is to be consumed.
              (3) If a moose harvest limit requires an antlered bull, an antler size, or configuration restriction, you may not possess or transport the moose carcass or its parts unless both antlers accompany the carcass or its parts. If you possess a set of antlers with less than the required number of brow tines on one antler, you must leave the antlers naturally attached to the unbroken, uncut skull plate; however, this paragraph (g)(3) does not apply to a moose carcass or its parts that have been butchered and placed in storage or otherwise prepared for consumption after arrival at the place where it is to be stored or consumed.
              (h) Removing harvest from the field. You must leave all edible meat on the bones of the front quarters and hind quarters of caribou and moose harvested in Units 9, 17, 18, and 19B prior to October 1 until you remove the meat from the field or process it for human consumption. You must leave all edible meat on the bones of the front quarters, hind quarters, and ribs of moose harvested in Unit 21 prior to October 1 until you remove the meat from the field or process it for human consumption. You must leave all edible meat on the bones of the front quarters, hind quarters, and ribs of caribou and moose harvested in Unit 24 prior to October 1 until you remove the meat from the field or process it for human consumption. Meat of the front quarters, hind quarters, or ribs from a harvested moose or caribou may be processed for human consumption and consumed in the field; however, meat may not be removed from the bones for purposes of transport out of the field. You must leave all edible meat on the bones of the front quarters, hind quarters, and ribs of caribou and moose harvested in Unit 25 until you remove the meat from the field or process it for human consumption.
              (i) Returning of tags, marks, or collars. If you take an animal that has been marked or tagged for scientific studies, you must, within a reasonable time, notify the ADF&G or the agency identified on the collar or marker when and where the animal was taken. You also must retain any ear tag, collar, radio, tattoo, or other identification with the hide until it is sealed, if sealing is required; in all cases, you must return any identification equipment to the ADF&G or to an agency identified on such equipment.
              (j) Sealing of bear skins and skulls. (1) Sealing requirements for bear apply to brown bears taken in all Units, except as specified in this paragraph (j), and black bears of all color phases taken in Units 1-7, 11-17, and 20.
              
              (2) You may not possess or transport from Alaska the untanned skin or skull of a bear unless the skin and skull have been sealed by an authorized representative of ADF&G in accordance with State or Federal regulations, except that the skin and skull of a brown bear taken under a registration permit in Units 5, 9B, 9E, 17, 18, 19A and 19B downstream of and including the Aniak River drainage, Units 21D, 22, 23, 24, and 26A need not be sealed unless removed from the area.
              (3) You must keep a bear skin and skull together until a representative of the ADF&G has removed a rudimentary premolar tooth from the skull and sealed both the skull and the skin; however, this provision does not apply to brown bears taken within Units 5, 9B, 9E, 17, 18, 19A and 19B downstream of and including the Aniak River drainage, Units 21D, 22, 23, 24, and 26A and which are not removed from the Unit.
              (i) In areas where sealing is required by Federal regulations, you may not possess or transport the hide of a bear that does not have the penis sheath or vaginal orifice naturally attached to indicate conclusively the sex of the bear.
              (ii) If the skin or skull of a bear taken in Units 9B, 17, 18, and 19A and 19B downstream of and including the Aniak River drainage is removed from the area, you must first have it sealed by an ADF&G representative in Bethel, Dillingham, or McGrath; at the time of sealing, the ADF&G representative must remove and retain the skin of the skull and front claws of the bear.
              (iii) If you remove the skin or skull of a bear taken in Units 21D, 22, 23, 24, and 26A from the area or present it for commercial tanning within the area, you must first have it sealed by an ADF&G representative in Barrow, Galena, Nome, or Kotzebue; at the time of sealing, the ADF&G representative must remove and retain the skin of the skull and front claws of the bear.
              (iv) If you remove the skin or skull of a bear taken in Unit 5 from the area, you must first have it sealed by an ADF&G representative in Yakutat.
              (v) If you remove the skin or skull of a bear taken in Unit 9E from Unit 9, you must first have it sealed by an authorized sealing representative. At the time of sealing, the representative must remove and retain the skin of the skull and front claws of the bear.
              (4) You may not falsify any information required on the sealing certificate or temporary sealing form provided by the ADF&G in accordance with State regulations.
              (k) Sealing of beaver, lynx, marten, otter, wolf, and wolverine. You may not possess or transport from Alaska the untanned skin of a marten taken in Unit 1-5, 7, 13E, or 14-16 or the untanned skin of a beaver, lynx, otter, wolf, or wolverine, whether taken inside or outside the State, unless the skin has been sealed by an authorized representative in accordance with State or Federal regulations.
              (1) In Unit 18, you must obtain an ADF&G seal for beaver skins only if they are to be sold or commercially tanned.
              (2) In Unit 2, you must seal any wolf taken on or before the 14th day after the date of taking.
              (l) Sealing form. If you take a species listed in paragraph (k) of this section but are unable to present the skin in person, you must complete and sign a temporary sealing form and ensure that the completed temporary sealing form and skin are presented to an authorized representative of ADF&G for sealing consistent with requirements listed in paragraph (k) of this section.
              (m) Traditional religious ceremonies. You may take wildlife, outside of established season or harvest limits, for food in traditional religious ceremonies, which are part of a funerary or mortuary cycle, including memorial potlatches, under the following provisions:

              (1) The harvest does not violate recognized principles of wildlife conservation and uses the methods and means allowable for the particular species published in the applicable Federal regulations. The appropriate Federal land manager will establish the number, species, sex, or location of harvest, if necessary, for conservation purposes. Other regulations relating to ceremonial harvest may be found in the Unit-specific regulations in paragraph (n) of this section.
              
              (2) No permit or harvest ticket is required for harvesting under this section; however, the harvester must be a federally qualified subsistence user with customary and traditional use in the area where the harvesting will occur.
              (3) In Units 1-26 (except for Koyukon/Gwich'in potlatch ceremonies in Unit 20F, 21, 24, or 25):
              (i) A tribal chief, village or tribal council president, or the chief's or president's designee for the village in which the religious/cultural ceremony will be held, or a federally qualified subsistence user outside of a village or tribal-organized ceremony, must notify the nearest Federal land manager that a wildlife harvest will take place. The notification must include the species, harvest location, and number of animals expected to be taken.
              (ii) Immediately after the wildlife is taken, the tribal chief, village or tribal council president or designee, or other federally qualified subsistence user must create a list of the successful hunters and maintain these records, including the name of the decedent for whom the ceremony will be held. If requested, this information must be available to an authorized representative of the Federal land manager.
              (iii) The tribal chief, village or tribal council president or designee, or other federally qualified subsistence user outside of the village in which the religious/cultural ceremony will be held must report to the Federal land manager the harvest location, species, sex, and number of animals taken as soon as practicable, but not more than 15 days after the wildlife is taken.
              (4) In Units 20F, 21, 24, and 25 (for Koyukon/Gwich'in potlatch ceremonies only):
              (i) Taking wildlife outside of established season and harvest limits is authorized if it is for food for the traditional Koyukon/Gwich'in Potlatch Funerary or Mortuary ceremony and if it is consistent with conservation of healthy populations.
              (ii) Immediately after the wildlife is taken, the tribal chief, village or tribal council president, or the chief's or president's designee for the village in which the religious ceremony will be held must create a list of the successful hunters and maintain these records. The list must be made available, after the harvest is completed, to a Federal land manager upon request.
              (iii) As soon as practical, but not more than 15 days after the harvest, the tribal chief, village council president, or designee must notify the Federal land manager about the harvest location, species, sex, and number of animals taken.
              (n) Unit regulations. You may take for subsistence unclassified wildlife, all squirrel species and marmots in all Units, without harvest limits, for the period of July 1-June 30. Unit-specific restrictions or allowances for subsistence taking of wildlife are identified at paragraphs (n)(1) through (26) of this section.
              (1) Unit 1. Unit 1 consists of all mainland drainages from Dixon Entrance to Cape Fairweather, and those islands east of the center line of Clarence Strait from Dixon Entrance to Caamano Point, and all islands in Stephens Passage and Lynn Canal north of Taku Inlet:
              (i) Unit 1A consists of all drainages south of the latitude of Lemesurier Point including all drainages into Behm Canal, excluding all drainages of Ernest Sound.
              (ii) Unit 1B consists of all drainages between the latitude of Lemesurier Point and the latitude of Cape Fanshaw including all drainages of Ernest Sound and Farragut Bay, and including the islands east of the center lines of Frederick Sound, Dry Strait (between Sergief and Kadin Islands), Eastern Passage, Blake Channel (excluding Blake Island), Ernest Sound, and Seward Passage.
              (iii) Unit 1C consists of that portion of Unit 1 draining into Stephens Passage and Lynn Canal north of Cape Fanshaw and south of the latitude of Eldred Rock including Berners Bay, Sullivan Island, and all mainland portions north of Chichagof Island and south of the latitude of Eldred Rock, excluding drainages into Farragut Bay.

              (iv) Unit 1D consists of that portion of Unit 1 north of the latitude of Eldred Rock, excluding Sullivan Island and the drainages of Berners Bay.
              
              (v) In the following areas, the taking of wildlife for subsistence uses is prohibited or restricted on public lands:
              (A) Public lands within Glacier Bay National Park are closed to all taking of wildlife for subsistence uses;
              (B) Unit 1A—in the Hyder area, the Salmon River drainage downstream from the Riverside Mine, excluding the Thumb Creek drainage, is closed to the taking of bear;
              (C) Unit 1B—the Anan Creek drainage within 1 mile of Anan Creek downstream from the mouth of Anan Lake, including the area within a 1-mile radius from the mouth of Anan Creek Lagoon, is closed to the taking of bear; and
              (D) Unit 1C:
              (1) You may not hunt within one-fourth mile of Mendenhall Lake, the U.S. Forest Service Mendenhall Glacier Visitor's Center, and the Center's parking area; and
              (2) You may not take mountain goat in the area of Mt. Bullard bounded by the Mendenhall Glacier, Nugget Creek from its mouth to its confluence with Goat Creek, and a line from the mouth of Goat Creek north to the Mendenhall Glacier.
              (vi) You may not trap furbearers for subsistence uses in Unit 1C, Juneau area, on the following public lands:
              (A) A strip within one-quarter mile of the mainland coast between the end of Thane Road and the end of Glacier Highway at Echo Cove;
              (B) That area of the Mendenhall Valley bounded on the south by the Glacier Highway, on the west by the Mendenhall Loop Road and Montana Creek Road and Spur Road to Mendenhall Lake, on the north by Mendenhall Lake, and on the east by the Mendenhall Loop Road and Forest Service Glacier Spur Road to the Forest Service Visitor Center;
              (C) That area within the U.S. Forest Service Mendenhall Glacier Recreation Area; and
              (D) A strip within one-quarter mile of the following trails as designated on U.S. Geological Survey maps: Herbert Glacier Trail, Windfall Lake Trail, Peterson Lake Trail, Spaulding Meadows Trail (including the loop trail), Nugget Creek Trail, Outer Point Trail, Dan Moller Trail, Perseverance Trail, Granite Creek Trail, Mt. Roberts Trail and Nelson Water Supply Trail, Sheep Creek Trail, and Point Bishop Trail.
              (vii) Unit-specific regulations:
              (A) You may hunt black bear with bait in Units 1A, 1B, and 1D between April 15 and June 15.
              (B) You may not shoot ungulates, bear, wolves, or wolverine from a boat, unless you are certified as disabled.
              (C) Coyotes taken incidentally with a trap or snare during an open Federal trapping season for wolf, wolverine, or beaver may be legally retained.
              (D) A firearm may be used to take beaver under a trapping license during an open beaver season, except on National Park Service lands.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 2 bears, no more than one may be a blue or glacier bear
                  Sep. 1-June 30.
                
                
                  Brown Bear: 1 bear every four regulatory years by State registration permit only
                  Sep. 15-Dec. 31.Mar. 15-May 31.
                  
                
                
                  Deer:
                
                
                  Unit 1A—4 antlered deer
                  Aug. 1-Dec. 31.
                
                
                  Unit 1B—2 antlered deer
                  Aug. 1-Dec. 31.
                
                
                  Unit 1C—4 deer; however, female deer may be taken only from Sep. 15-Dec. 31
                  Aug. 1-Dec. 31.
                
                
                  Goat:
                
                
                  Unit 1A—Revillagigedo Island only
                  No open season.
                
                
                  Unit 1B—that portion north of LeConte Bay—1 goat by State registration permit only; the taking of kids or nannies accompanied by kids is prohibited
                  Aug. 1-Dec. 31.
                
                
                  Unit 1A and Unit 1B—that portion on the Cleveland Peninsula south of the divide between Yes Bay and Santa Anna Inlet
                  No open season.
                
                
                  Unit 1A and Unit 1B, remainder—2 goats; a State registration permit will be required for the taking of the first goat and a Federal registration permit for the taking of a second goat. The taking of kids or nannies accompanied by kids is prohibited
                  Aug. 1-Dec. 31.
                
                
                  Unit 1C—that portion draining into Lynn Canal and Stephens Passage between Antler River and Eagle Glacier and River, and all drainages of the Chilkat Range south of the Endicott River—1 goat by State registration permit only
                  Oct. 1-Nov. 30.
                
                
                  Unit 1C—that portion draining into Stephens Passage and Taku Inlet between Eagle Glacier and River and Taku Glacier
                  No open season.
                
                
                  
                  Unit 1C, remainder—1 goat by State registration permit only
                  Aug. 1-Nov. 30.
                
                
                  Unit 1D—that portion lying north of the Katzehin River and northeast of the Haines highway—1 goat by State registration permit only
                  Sep. 15-Nov. 30.
                
                
                  Unit 1D— that portion lying between Taiya Inlet and River and the White Pass and Yukon Railroad
                  No open season.
                
                
                  Unit 1D, remainder—1 goat by State registration permit only
                  Aug. 1-Dec. 31.
                
                
                  Moose:
                
                
                  Unit 1A—1 antlered bull by Federal registration permit
                  Sep. 5-Oct. 15.
                
                
                  Unit 1B—1 antlered bull with spike-fork or 50-inch antlers or 3 or more brow tines on one side, or antlers with 2 brow tines on both sides, by State registration permit only
                  Sep. 15-Oct. 15.
                
                
                  Unit 1C—that portion south of Point Hobart including all Port Houghton drainages—1 antlered bull with spike-fork or 50-inch antlers or 3 or more brow tines on one side, or antlers with 2 brow tines on both sides, by State registration permit only
                  Sep. 15-Oct. 15.
                
                
                  Unit 1C, remainder, excluding drainages of Berners Bay—1 bull by State registration permit only
                  Sep. 15-Oct. 15.
                
                
                  Unit 1C—Berners Bay—1 bull by drawing permit
                  Sep.15-Oct. 15 (will be announced starting in 2019).
                
                
                  Only one moose permit may be issued per household. A household receiving a State permit for Berners Bay drainages moose may not receive a Federal permit. The annual harvest quota will be announced by the USDA Forest Service, Juneau office, in consultation with ADF&G. The Federal harvest allocation will be 25% (rounded up to the next whole number) of bull moose permits
                
                
                  Unit 1D
                  No open season.
                
                
                  Coyote: 2 coyotes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Red (including Cross, Black, and Silver Phases): 2 foxes
                  Nov. 1-Feb. 15.
                
                
                  Hare (Snowshoe): 5 hares per day
                  Sep. 1-Apr. 30.
                
                
                  Lynx: 2 lynx
                  Dec. 1-Feb. 15.
                
                
                  Wolf:
                
                
                  Units 1A and 1B, south of Bradfield Canal and the east fork of the Bradfield River—5 wolves
                  Aug. 1-May 31.
                
                
                  Units 1B remainder, 1C, and 1D—5 wolves
                  Aug. 1-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Nov. 10-Feb. 15.
                
                
                  Grouse (Spruce, Blue, and Ruffed): 5 per day, 10 in possession
                  Aug. 1-May 15.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): 20 per day, 40 in possession
                  Aug. 1-May 15.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: Unit 1—No limit
                  Dec. 1-May 15.
                
                
                  Coyote: No limit
                  Dec. 1-Feb. 15.
                
                
                  Fox, Red (including Cross, Black, and Silver Phases): No limit
                  Dec. 1-Feb. 15.
                
                
                  Lynx: No limit
                  Dec. 1-Feb. 15.
                
                
                  Marten: No limit
                  Dec. 1-Feb. 15.
                
                
                  Mink and Weasel: No limit
                  Dec. 1-Feb. 15.
                
                
                  Muskrat: No limit
                  Dec. 1-Feb. 15.
                
                
                  Otter: No limit
                  Dec. 1-Feb. 15.
                
                
                  Wolf: No limit
                  Nov. 1-Apr. 30.
                
                
                  Wolverine: No limit
                  Nov. 10-Mar. 1.
                
              
              (2) Unit 2. Unit 2 consists of Prince of Wales Island and all islands west of the center lines of Clarence Strait and Kashevarof Passage, south and east of the center lines of Sumner Strait, and east of the longitude of the westernmost point on Warren Island.
              (i) Unit-specific regulations:
              (A) You may use bait to hunt black bear between April 15 and June 15.
              (B) You may not shoot ungulates, bear, wolves, or wolverine from a boat, unless you are certified as disabled.
              (C) Coyotes taken incidentally with a trap or snare during an open Federal trapping season for wolf, wolverine, or beaver may be legally retained.
              (D) A firearm may be used to take beaver under a trapping license during an open beaver season, except on National Park Service lands.
              (ii) [Reserved]
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 2 bears, no more than one may be a blue or glacier bear
                  Sep. 1-June 30.
                
                
                  Deer:
                
                
                  
                  5 deer; however, no more than one may be a female deer. Female deer may be taken only during the period Oct. 15-Jan. 31. Harvest ticket number five must be used when recording the harvest of a female deer, but may be used for recording the harvest of a male deer. Harvest tickets must be used in order except when recording a female deer on tag number five
                  July 24-Jan. 31.
                
                
                  The Federal public lands on Prince of Wales Island, excluding the southeastern portion (lands south of the West Arm of Cholmondeley Sound draining into Cholmondeley Sound or draining eastward into Clarence Strait), are closed to hunting of deer from Aug. 1 to Aug. 15, except by federally qualified subsistence users hunting under these regulations
                
                
                  Non-federally qualified users may only harvest up to 2 male deer on Federal public lands in Unit 2
                
                
                  Coyote: 2 coyotes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Red (including Cross, Black, and Silver Phases): 2 foxes
                  Nov. 1-Feb. 15.
                
                
                  Hare (Snowshoe): 5 hares per day
                  Sep. 1-Apr. 30.
                
                
                  Lynx: 2 lynx
                  Dec. 1-Feb. 15.
                
                
                  Wolf: 5 wolves. Federal hunting and trapping season may be closed when the combined Federal-State harvest quota is reached. Any wolf taken in Unit 2 must be sealed within 14 days of harvest
                  Sep. 1-Mar. 31.
                
                
                  Wolverine: 1 wolverine
                  Nov. 10-Feb. 15.
                
                
                  Grouse (Spruce and Ruffed): 5 per day, 10 in possession
                  Aug. 1-May 15.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): 20 per day, 40 in possession
                  Aug. 1-May 15.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: No limit
                  Dec. 1-May 15.
                
                
                  Coyote: No limit
                  Dec. 1-Feb. 15.
                
                
                  Fox, Red (including Cross, Black, and Silver Phases): No limit
                  Dec. 1-Feb. 15.
                
                
                  Lynx: No limit
                  Dec. 1-Feb. 15.
                
                
                  Marten: No limit
                  Dec. 1-Feb. 15.
                
                
                  Mink and Weasel: No limit
                  Dec. 1 -Feb. 15.
                
                
                  Muskrat: No limit
                  Dec. 1-Feb. 15.
                
                
                  Otter: No limit
                  Dec. 1-Feb. 15.
                
                
                  Wolf: No limit. Federal hunting and trapping season may be closed when the combined Federal-State harvest quota is reached. Any wolf taken in Unit 2 must be sealed within 14 days of harvest
                  Nov. 15-Mar. 31.
                
                
                  Wolverine: No limit
                  Nov. 10-Mar. 1.
                
              
              (3) Unit 3. (i) Unit 3 consists of all islands west of Unit 1B, north of Unit 2, south of the center line of Frederick Sound, and east of the center line of Chatham Strait including Coronation, Kuiu, Kupreanof, Mitkof, Zarembo, Kashevaroff, Woronkofski, Etolin, Wrangell, and Deer Islands.
              (ii) In the following areas, the taking of wildlife for subsistence uses is prohibited or restricted on public lands:
              (A) In the Petersburg vicinity, you may not take ungulates, bear, wolves, and wolverine along a strip one-fourth mile wide on each side of the Mitkof Highway from Milepost 0 to Crystal Lake campground;
              (B) You may not take black bears in the Petersburg Creek drainage on Kupreanof Island; and
              (C) You may not hunt in the Blind Slough draining into Wrangell Narrows and a strip one-fourth-mile wide on each side of Blind Slough, from the hunting closure markers at the southernmost portion of Blind Island to the hunting closure markers 1 mile south of the Blind Slough bridge.
              (iii) Unit-specific regulations:
              (A) You may use bait to hunt black bear between April 15 and June 15.
              (B) You may not shoot ungulates, bear, wolves, or wolverine from a boat, unless you are certified as disabled.
              (C) Coyotes taken incidentally with a trap or snare during an open Federal trapping season for wolf, wolverine, or beaver may be legally retained.

              (D) A firearm may be used to take beaver under a trapping license during an open beaver season, except on National Park Service lands.
              
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 2 bears, no more than one may be a blue or glacier bear
                  Sep. 1-June 30.
                
                
                  Deer:
                
                
                  Unit 3-Mitkof, Woewodski, and Butterworth Islands—1 antlered deer
                  Oct. 15-31.
                
                
                  Unit 3-Kupreanof Island, that portion east of the Portage Bay-Duncan Canal Portage—1 antlered deer
                  Oct. 15-31.
                
                
                  Unit 3, remainder—2 antlered deer
                  Aug. 1-Nov. 30.Dec. 1-31, season to be announced.
                  
                
                
                  Moose: 1 antlered bull with spike-fork or 50-inch antlers or 3 or more brow tines on either antler, or antlers with 2 brow tines on both sides by State registration permit only
                  Sep. 15-Oct. 15.
                
                
                  Coyote: 2 coyotes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Red (including Cross, Black, and Silver Phases): 2 foxes
                  Nov. 1-Feb. 15.
                
                
                  Hare (Snowshoe): 5 hares per day
                  Sep. 1-Apr. 30.
                
                
                  Lynx: 2 lynx
                  Dec. 1-Feb. 15.
                
                
                  Wolf: 5 wolves
                  Aug. 1-May 31.
                
                
                  Wolverine: 1 wolverine
                  Nov. 10-Feb. 15.
                
                
                  Grouse (Spruce, Blue, and Ruffed): 5 per day, 10 in possession.
                  Aug. 1-May 15.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): 20 per day, 40 in possession.
                  Aug. 1-May 15.
                
                
                  
                    Trapping
                  
                
                
                  Beaver:
                
                
                  Unit 3-Mitkof Island—No limit
                  Dec. 1-Apr. 15.
                
                
                  Unit 3-except Mitkof Island—No limit
                  Dec. 1-May 15.
                
                
                  Coyote: No limit
                  Dec. 1-Feb. 15.
                
                
                  Fox, Red (including Cross, Black, and Silver Phases): No limit
                  Dec. 1-Feb. 15.
                
                
                  Lynx: No limit
                  Dec. 1-Feb. 15.
                
                
                  Marten:
                
                
                  No limit (except on Kuiu Island)
                  Dec. 1-Feb. 15.
                
                
                  Kuiu Island portion of Unit 3. No limit
                  Dec. 1-31.
                
                
                  Mink and Weasel: No limit
                  Dec. 1-Feb. 15.
                
                
                  Muskrat: No limit
                  Dec. 1-Feb. 15.
                
                
                  Otter: No limit
                  Dec. 1-Feb. 15.
                
                
                  Wolf: No limit
                  Nov. 1-Apr. 30.
                
                
                  Wolverine: No limit
                  Nov. 10-Mar. 1.
                
              
              (4) Unit 4. (i) Unit 4 consists of all islands south and west of Unit 1C and north of Unit 3 including Admiralty, Baranof, Chichagof, Yakobi, Inian, Lemesurier, and Pleasant Islands.
              (ii) In the following areas, the taking of wildlife for subsistence uses is prohibited or restricted on public lands:
              (A) You may not take brown bears in the Seymour Canal Closed Area (Admiralty Island) including all drainages into northwestern Seymour Canal between Staunch Point and the southernmost tip of the unnamed peninsula separating Swan Cove and King Salmon Bay including Swan and Windfall Islands;
              (B) You may not take brown bears in the Salt Lake Closed Area (Admiralty Island) including all lands within one-fourth mile of Salt Lake above Klutchman Rock at the head of Mitchell Bay;
              (C) You may not take brown bears in the Port Althorp Closed Area (Chichagof Island), that area within the Port Althorp watershed south of a line from Point Lucan to Salt Chuck Point (Trap Rock); and
              (D) You may not use any motorized land vehicle for brown bear hunting in the Northeast Chichagof Controlled Use Area (NECCUA) consisting of all portions of Unit 4 on Chichagof Island north of Tenakee Inlet and east of the drainage divide from the northwestern point of Gull Cove to Port Frederick Portage, including all drainages into Port Frederick and Mud Bay.
              (iii) Unit-specific regulations:
              (A) You may shoot ungulates from a boat. You may not shoot bear, wolves, or wolverine from a boat, unless you are certified as disabled.

              (B) Five Federal registration permits will be issued by the Sitka or Hoonah District Ranger for the taking of brown bear for educational purposes associated with teaching customary and traditional subsistence harvest and use practices. Any bear taken under an educational permit does not count in an individual's one bear every four regulatory years limit.
              (C) Coyotes taken incidentally with a trap or snare during an open Federal trapping season for wolf, wolverine, or beaver may be legally retained.
              (D) A firearm may be used to take beaver under a trapping license during an open beaver season, except on National Park Service lands.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Brown Bear:
                
                
                  Unit 4-Chichagof Island south and west of a line that follows the crest of the island from Rock Point (58° N lat., 136° 21′ W long.) to Rodgers Point (57° 35′ N lat., 135° 33′ W long.) including Yakobi and other adjacent islands; Baranof Island south and west of a line which follows the crest of the island from Nismeni Point (57° 34′ N lat., 135° 25′ W long.) to the entrance of Gut Bay (56° 44′ N lat. 134° 38′ W long.) including the drainages into Gut Bay and including Kruzof and other adjacent islands—1 bear every four regulatory years by State registration permit only
                  Sep. 15-Dec. 31.Mar. 15-May 31.
                  
                
                
                  Unit 4, remainder—1 bear every 4 regulatory years by State registration permit only
                  Sep. 15-Dec. 31.Mar. 15-May 20.
                  
                
                
                  Deer: 6 deer; however, female deer may be taken only from Sep. 15-Jan. 31
                  Aug. 1-Jan. 31.
                
                
                  Goat: 1 goat by State registration permit only
                  Aug. 1-Dec. 31.
                
                
                  Coyote: 2 coyotes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Red (including Cross, Black, and Silver Phases): 2 foxes
                  Nov. 1-Feb. 15.
                
                
                  Hare (Snowshoe): 5 hares per day
                  Sep. 1-Apr. 30.
                
                
                  Lynx: 2 lynx
                  Dec. 1-Feb. 15.
                
                
                  Wolf: 5 wolves
                  Aug. 1-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Nov. 10-Feb. 15.
                
                
                  Grouse (Spruce, Blue, and Ruffed): 5 per day, 10 in possession
                  Aug. 1-May 15.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): 20 per day, 40 in possession
                  Aug. 1-May 15.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: No limit
                  Dec. 1-May 15.
                
                
                  Coyote: No limit
                  Dec. 1-Feb. 15.
                
                
                  Fox, Red (including Cross, Black, and Silver Phases): No limit
                  Dec. 1-Feb. 15.
                
                
                  Lynx: No limit
                  Dec. 1-Feb. 15.
                
                
                  Marten: No limit
                  Dec. 1-Feb. 15.
                
                
                  Mink and Weasel: No limit
                  Dec. 1-Feb. 15.
                
                
                  Muskrat: No limit
                  Dec. 1-Feb. 15.
                
                
                  Otter: No limit
                  Dec. 1-Feb. 15.
                
                
                  Wolf: No limit
                  Nov. 10-Apr. 30.
                
                
                  Wolverine: No limit
                  Nov. 10-Mar. 1.
                
              
              (5) Unit 5. (i) Unit 5 consists of all Gulf of Alaska drainages and islands between Cape Fairweather and the center line of Icy Bay, including the Guyot Hills:
              (A) Unit 5A consists of all drainages east of Yakutat Bay, Disenchantment Bay, and the eastern edge of Hubbard Glacier, and includes the islands of Yakutat and Disenchantment Bays; In Unit 5A, Nunatak Bench is defined as that area east of the Hubbard Glacier, north of Nunatak fiord, and north and east of the East Nunatak Glacier to the Canadian Border.
              (B) Unit 5B consists of the remainder of Unit 5.
              (ii) You may not take wildlife for subsistence uses on public lands within Glacier Bay National Park.
              (iii) Unit-specific regulations:
              (A) You may use bait to hunt black bear between April 15 and June 15.
              (B) You may not shoot ungulates, bear, wolves, or wolverine from a boat, unless you are certified as disabled.
              (C) You may hunt brown bear in Unit 5 with a Federal registration permit in lieu of a State metal locking tag if you have obtained a Federal registration permit prior to hunting.
              (D) Coyotes taken incidentally with a trap or snare during an open Federal trapping season for wolf, wolverine, or beaver may be legally retained.

              (E) A firearm may be used to take beaver under a trapping license during an open beaver season, except on National Park Service lands.
              
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 2 bears, no more than one may be a blue or glacier bear.
                  Sep. 1-June 30.
                
                
                  Brown Bear: 1 bear by Federal registration permit only
                  Sep. 1-May 31.
                
                
                  Deer:
                
                
                  Unit 5A—1 buck.
                  Nov. 1-Nov. 30.
                
                
                  Unit 5B
                  No open season.
                
                
                  Goat:
                
                
                  Unit 5A—that area between the Hubbard Glacier and the West Nunatak Glacier on the north and east sides of Nunatak Fjord
                  No open season.
                
                
                  Unit 5A, remainder—1 goat by Federal registration permit. The harvest quota will be announced prior to the season. A minimum of four goats in the harvest quota will be reserved for federally qualified subsistence users
                  Aug. 1-Jan. 31.
                
                
                  Unit 5B—1 goat by Federal registration permit only
                  Aug. 1-Jan. 31.
                
                
                  Moose:
                
                
                  Unit 5A-Nunatak Bench—1 moose by State registration permit only. The season will be closed when 5 moose have been taken from the Nunatak Bench
                  Nov. 15-Feb. 15.
                
                
                  Unit 5A-except Nunatak Bench, west of the Dangerous River—1 bull by joint State/Federal registration permit only. From Oct. 8-21, public lands will be closed to taking of moose, except by residents of Unit 5A hunting under these regulations
                  Oct. 8-Nov. 15.
                
                
                  Unit 5A, except Nunatak Bench, east of the Dangerous River—1 bull by joint State/Federal registration permit only. From Sep. 16-30, public lands will be closed to taking of moose, except by residents of Unit 5A hunting under these regulations
                  Sep. 16-Nov. 15.
                
                
                  Unit 5B—1 bull by State registration permit only. The season will be closed when 25 bulls have been taken from the entirety of Unit 5B
                  Sep. 1-Dec. 15.
                
                
                  Coyote: 2 coyotes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 2 foxes
                  Nov. 1-Feb. 15.
                
                
                  Hare (Snowshoe): 5 hares per day
                  Sep. 1-Apr. 30.
                
                
                  Lynx: 2 lynx
                  Dec. 1-Feb. 15.
                
                
                  Wolf: 5 wolves
                  Aug. 1-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Nov. 10-Feb. 15.
                
                
                  Grouse (Spruce and Ruffed): 5 per day, 10 in possession
                  Aug. 1-May 15.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): 20 per day, 40 in possession
                  Aug. 1-May 15.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: No limit
                  Nov. 10-May 15.
                
                
                  Coyote: No limit
                  Nov. 10-Feb. 15.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 10-Feb. 15.
                
                
                  Lynx: No limit
                  Dec. 1-Feb. 15.
                
                
                  Marten: No limit
                  Nov. 10-Feb. 15.
                
                
                  Mink and Weasel: No limit
                  Nov. 10-Feb. 15.
                
                
                  Muskrat: No limit
                  Dec. 1-Feb. 15.
                
                
                  Otter: No limit
                  Nov. 10-Feb. 15.
                
                
                  Wolf: No limit
                  Nov. 10-Apr. 30.
                
                
                  Wolverine: No limit
                  Nov. 10-Mar. 1.
                
              
              (6) Unit 6. (i) Unit 6 consists of all Gulf of Alaska and Prince William Sound drainages from the center line of Icy Bay (excluding the Guyot Hills) to Cape Fairfield including Kayak, Hinchinbrook, Montague, and adjacent islands, and Middleton Island, but excluding the Copper River drainage upstream from Miles Glacier, and excluding the Nellie Juan and Kings River drainages:
              (A) Unit 6A consists of Gulf of Alaska drainages east of Palm Point near Katalla including Kanak, Wingham, and Kayak Islands;
              (B) Unit 6B consists of Gulf of Alaska and Copper River Basin drainages west of Palm Point near Katalla, east of the west bank of the Copper River, and east of a line from Flag Point to Cottonwood Point;
              (C) Unit 6C consists of drainages west of the west bank of the Copper River, and west of a line from Flag Point to Cottonwood Point, and drainages east of the east bank of Rude River and drainages into the eastern shore of Nelson Bay and Orca Inlet; and
              (D) Unit 6D consists of the remainder of Unit 6.
              (ii) Unit-specific regulations:

              (A) You may use bait to hunt black bear between April 15 and June 15. In addition, you may use bait in Unit 6D between June 16 and June 30. The harvest quota in Unit 6D is 20 bears taken with bait between June 16 and June 30.
              
              (B) You may take coyotes in Units 6B and 6C with the aid of artificial lights.
              (C) One permit will be issued by the Cordova District Ranger to the Native Village of Eyak to take one moose from Federal lands in Unit 6B or C for their annual Memorial/Sobriety Day potlatch.
              (D) A federally qualified subsistence user (recipient) who is either blind, 65 years of age or older, at least 70 percent disabled, or temporarily disabled may designate another federally qualified subsistence user to take any moose, deer, black bear, and beaver on his or her behalf in Unit 6, and goat in Unit 6D, unless the recipient is a member of a community operating under a community harvest system. The designated hunter must obtain a designated hunter permit and must return a completed harvest report. The designated hunter may hunt for any number of recipients, but may have no more than one harvest limit in his or her possession at any one time.
              (E) A hunter younger than 10 years old at the start of the hunt may not be issued a Federal subsistence permit to harvest black bear, deer, goat, moose, wolf, and wolverine.
              (F) A hunter younger than 10 years old may harvest black bear, deer, goat, moose, wolf, and wolverine under the direct, immediate supervision of a licensed adult, at least 18 years old. The animal taken is counted against the adult's harvest limit. The adult is responsible for ensuring that all legal requirements are met.
              (G) Up to five permits will be issued by the Cordova District Ranger to the Native Village of Chenega annually to harvest up to five deer total from Federal public lands in Unit 6D for their annual Old Chenega Memorial and other traditional memorial potlatch ceremonies. Permits will have effective dates of July 1-June 30.
              (H) Up to five permits will be issued by the Cordova District Ranger to the Tatitlek IRA Council annually to harvest up to five deer total from Federal public lands in Unit 6D for their annual Cultural Heritage Week. Permits will have effective dates of July 1-June 30.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 1 bear. In Unit 6D a State registration permit is required
                  Sep. 1-June 30.
                
                
                  Deer:
                
                
                  5 deer; however, antlerless deer may be taken only from Oct. 1-Dec. 31
                  Aug. 1-Dec. 31.
                
                
                  Unit 6D—1 buck
                  Jan. 1-31.
                
                
                  Goats:
                
                
                  Unit 6A and B—1 goat by State registration permit only
                  Aug. 20-Jan. 31.
                
                
                  Unit 6C
                  No open season.
                
                
                  Unit 6D (subareas RG242, RG243, RG244, RG245, RG249, RG266 and RG252 only)—1 goat by Federal registration permit only. In each of the Unit 6D subareas, goat seasons will be closed by the Cordova District Ranger when harvest limits for that subarea are reached. Harvest quotas are as follows: RG242—2 goats, RG243—4 goats, RG244 and RG245 combined—2 goats, RG249—4 goats, RG266—4 goats, RG252—1 goat
                  Aug. 20-Feb. 28.
                
                
                  Moose:
                
                
                  Unit 6C—1 antlerless moose by Federal drawing permit only
                  Sep. 1-Oct. 31.
                
                
                  Permits for the portion of the antlerless moose quota not harvested in the Sep. 1-Oct. 31 hunt may be available for redistribution for a Nov. 1-Dec. 31 hunt.
                
                
                  Unit 6C—1 bull by Federal drawing permit only
                  Sep. 1-Dec. 31.
                
                
                  In Unit 6C, only one moose permit may be issued per household. A household receiving a State permit for Unit 6C moose may not receive a Federal permit. The annual harvest quota will be announced by the U.S. Forest Service, Cordova Office, in consultation with ADF&G. The Federal harvest allocation will be 100% of the antlerless moose permits and 75% of the bull permits. Federal public lands are closed to the harvest of moose except by federally qualified users with a Federal permit for Unit 6C moose, Nov. 1-Dec. 31
                
                
                  Unit 6, remainder
                  No open season.
                
                
                  Beaver: 1 beaver per day, 1 in possession.
                  May 1-Oct. 31.
                
                
                  Coyote:
                
                
                  Unit 6A and D—2 coyotes
                  Sep. 1-Apr. 30.
                
                
                  Unit 6B and 6C—No limit
                  July 1-June 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases):
                  No open season.
                
                
                  Hare (Snowshoe): No limit
                  July 1-June 30.
                
                
                  Lynx: 2 lynx
                  Nov. 10-Jan. 31.
                
                
                  Wolf: 5 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Sep. 1-Mar. 31.
                
                
                  
                  Grouse (Spruce): 5 per day, 10 in possession
                  Aug. 1-May 15.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): 20 per day, 40 in possession
                  Aug. 1-May 15.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: No limit
                  Dec. 1-Apr. 30.
                
                
                  Coyote:
                
                
                  Unit 6C-south of the Copper River Highway and east of the Heney Range—No limit
                  Nov. 10-Apr. 30.
                
                
                  Units 6A, 6B, 6C remainder, and 6D—No limit
                  Nov. 10-Mar. 31.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 10-Feb. 28.
                
                
                  Marten: No limit
                  Nov. 10-Feb. 28.
                
                
                  Mink and Weasel: No limit
                  Nov. 10-Jan. 31.
                
                
                  Muskrat: No limit
                  Nov. 10-June 10.
                
                
                  Otter: No limit
                  Nov. 10-Mar. 31
                
                
                  Wolf: No limit
                  Nov. 10-Mar. 31.
                
                
                  Wolverine: No limit
                  Nov. 10-Feb. 28.
                
              
              (7) Unit 7. (i) Unit 7 consists of Gulf of Alaska drainages between Gore Point and Cape Fairfield including the Nellie Juan and Kings River drainages, and including the Kenai River drainage upstream from the Russian River, the drainages into the south side of Turnagain Arm west of and including the Portage Creek drainage, and east of 150° W. long., and all Kenai Peninsula drainages east of 150° W. long., from Turnagain Arm to the Kenai River.
              (ii) In the following areas, the taking of wildlife for subsistence uses is prohibited or restricted on public lands:
              (A) You may not take wildlife for subsistence uses in the Kenai Fjords National Park.
              (B) You may not hunt in the Portage Glacier Closed Area in Unit 7, which consists of Portage Creek drainages between the Anchorage-Seward Railroad and Placer Creek in Bear Valley, Portage Lake, the mouth of Byron Creek, Glacier Creek, and Byron Glacier; however, you may hunt grouse, ptarmigan, hares, and squirrels with shotguns after September 1.
              (iii) Unit-specific regulations:
              (A) You may use bait to hunt black bear between April 15 and June 15, except in the drainages of Resurrection Creek and its tributaries.
              (B) [Reserved]
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 3 bears
                  July 1-June 30.
                
                
                  Caribou:
                
                
                  Unit 7-north of the Sterling Highway and west of the Seward Highway—1 caribou by Federal registration permit only. The Seward District Ranger will close the Federal season when 5 caribou are harvested by Federal registration permit
                  Aug. 10-Dec. 31.
                
                
                  Unit 7, remainder
                  No open season.
                
                
                  Moose:
                
                
                  Unit 7-that portion draining into Kings Bay—Federal public lands are closed to the taking of moose except by residents of Chenega Bay and Tatitlek
                  No open season.
                
                
                  Unit 7, remainder--1 antlered bull with spike-fork or 50-inch antlers or with 3 or more brow tines on either antler, by Federal registration permit only
                  Aug. 10-Sep. 20.
                
                
                  Beaver: 1 beaver per day, 1 in possession
                  May 1-Oct. 10.
                
                
                  Coyote: No limit
                  Sep. 1-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases):
                  No open season.
                
                
                  Hare (Snowshoe): No limit
                  July 1-June 30.
                
                
                  Lynx: 2 lynx
                  Nov. 10-Jan. 31.
                
                
                  Wolf:
                
                
                  Unit 7-that portion within the Kenai National Wildlife Refuge—2 wolves
                  Aug. 10-Apr. 30.
                
                
                  Unit 7, remainder—5 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Sep. 1-Mar. 31.
                
                
                  Grouse (Spruce): 10 per day, 20 in possession
                  Aug. 10-Mar. 31.
                
                
                  Grouse (Ruffed):
                  No open season.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): 20 per day, 40 in possession
                  Aug. 10-Mar. 31.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: 20 beaver per season
                  Nov. 10-Mar. 31.
                
                
                  
                  Coyote: No limit
                  Nov. 10-Mar. 31.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 10-Feb. 28.
                
                
                  Lynx: No limit
                  Jan. 1-31.
                
                
                  Marten: No limit
                  Nov. 10-Jan. 31.
                
                
                  Mink and Weasel: No limit
                  Nov. 10-Jan. 31.
                
                
                  Muskrat: No limit
                  Nov. 10-May 15.
                
                
                  Otter: No limit
                  Nov. 10-Feb. 28.
                
                
                  Wolf: No limit
                  Nov. 10-Mar. 31.
                
                
                  Wolverine: No limit
                  Nov. 10-Feb. 28.
                
              
              (8) Unit 8. Unit 8 consists of all islands southeast of the centerline of Shelikof Strait including Kodiak, Afognak, Whale, Raspberry, Shuyak, Spruce, Marmot, Sitkalidak, Amook, Uganik, and Chirikof Islands, the Trinity Islands, the Semidi Islands, and other adjacent islands.
              (i) Unit-specific regulations: If you have a trapping license, you may take beaver with a firearm in Unit 8 from Nov. 10-Apr. 30.
              (ii) [Reserved]
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Brown Bear: 1 bear by Federal registration permit only. Up to 2 permits may be issued in Akhiok; up to 1 permit may be issued in Karluk; up to 3 permits may be issued in Larsen Bay; up to 3 permits may be issued in Old Harbor; up to 2 permits may be issued in Ouzinkie; and up to 2 permits may be issued in Port Lions. Permits will be issued by the Kodiak Refuge Manager
                  Dec. 1-Dec. 15.Apr. 1-May 15.
                  
                
                
                  Deer: Unit 8-all lands within the Kodiak Archipelago within the Kodiak National Wildlife Refuge, including lands on Kodiak, Ban, Uganik, and Afognak Islands—3 deer; however, antlerless deer may be taken only from Oct. 1-Jan. 31
                  Aug. 1-Jan. 31.
                
                
                  Elk: Kodiak, Ban, Uganik, and Afognak Islands—1 elk per household by Federal registration permit only. The season will be closed by announcement of the Refuge Manager, Kodiak National Wildlife Refuge when the combined Federal/State harvest reaches 15% of the herd
                  Sep. 15-Nov. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 2 foxes
                  Sep. 1-Feb. 15.
                
                
                  Hare (Snowshoe): No limit
                  July 1-June 30.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): 20 per day, 40 in possession
                  Aug. 10-Apr. 30.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: 30 beaver per season
                  Nov. 10-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 10-Mar. 31.
                
                
                  Marten: No limit
                  Nov. 10-Jan. 31.
                
                
                  Mink and Weasel: No limit
                  Nov. 10-Jan. 31.
                
                
                  Muskrat: No limit
                  Nov. 10-June 10.
                
                
                  Otter: No limit
                  Nov. 10-Jan. 31.
                
              
              (9) Unit 9. (i) Unit 9 consists of the Alaska Peninsula and adjacent islands, including drainages east of False Pass, Pacific Ocean drainages west of and excluding the Redoubt Creek drainage; drainages into the south side of Bristol Bay, drainages into the north side of Bristol Bay east of Etolin Point, and including the Sanak and Shumagin Islands:
              (A) Unit 9A consists of that portion of Unit 9 draining into Shelikof Strait and Cook Inlet between the southern boundary of Unit 16 (Redoubt Creek) and the northern boundary of Katmai National Park and Preserve.
              (B) Unit 9B consists of the Kvichak River drainage except those lands drained by the Kvichak River/Bay between the Alagnak River drainage and the Naknek River drainage.
              (C) Unit 9C consists of the Alagnak (Branch) River drainage, the Naknek River drainage, lands drained by the Kvichak River/Bay between the Alagnak River drainage and the Naknek River drainage, and all land and water within Katmai National Park and Preserve.

              (D) Unit 9D consists of all Alaska Peninsula drainages west of a line from the southernmost head of Port Moller to the head of American Bay, including the Shumagin Islands and other islands of Unit 9 west of the Shumagin Islands.
              (E) Unit 9E consists of the remainder of Unit 9.
              (ii) In the following areas, the taking of wildlife for subsistence uses is prohibited or restricted on public lands:
              (A) You may not take wildlife for subsistence uses in Katmai National Park; and
              (B) You may not use motorized vehicles, except aircraft, boats, or snowmobiles used for hunting and transporting a hunter or harvested animal parts from Aug. 1-Nov. 30 in the Naknek Controlled Use Area, which includes all of Unit 9C within the Naknek River drainage upstream from and including the King Salmon Creek drainage; however, you may use a motorized vehicle on the Naknek-King Salmon, Lake Camp, and Rapids Camp roads and on the King Salmon Creek trail, and on frozen surfaces of the Naknek River and Big Creek.
              (iii) Unit-specific regulations:
              (A) If you have a trapping license, you may use a firearm to take beaver in Unit 9B from April 1-May 31 and in the remainder of Unit 9 from April 1-30.
              (B) You may hunt brown bear by State registration permit in lieu of a resident tag in Unit 9B, except that portion within the Lake Clark National Park and Preserve, if you have obtained a State registration permit prior to hunting.
              (C) In Unit 9B, Lake Clark National Park and Preserve, residents of Iliamna, Newhalen, Nondalton, Pedro Bay, Port Alsworth, and that portion of the park resident zone in Unit 9B and 13.440 permit holders may hunt brown bear by Federal registration permit in lieu of a resident tag. The season will be closed when 4 females or 10 bears have been taken, whichever occurs first. The permits will be issued and closure announcements made by the Superintendent Lake Clark National Park and Preserve.
              (D) Residents of Iliamna, Newhalen, Nondalton, Pedro Bay, and Port Alsworth may take up to a total of 10 bull moose in Unit 9B for ceremonial purposes, under the terms of a Federal registration permit from July 1-June 30. Permits will be issued to individuals only at the request of a local organization. This 10-moose limit is not cumulative with that permitted for potlatches by the State.
              (E) For Units 9C and 9E only, a federally qualified subsistence user (recipient) of Units 9C and 9E may designate another federally qualified subsistence user of Units 9C and 9E to take bull caribou on his or her behalf unless the recipient is a member of a community operating under a community harvest system. The designated hunter must obtain a designated hunter permit and must return a completed harvest report and turn over all meat to the recipient. There is no restriction on the number of possession limits the designated hunter may have in his/her possession at any one time.
              (F) For Unit 9D, a federally qualified subsistence user (recipient) may designate another federally qualified subsistence user to take caribou on his or her behalf unless the recipient is a member of a community operating under a community harvest system. The designated hunter must obtain a designated hunter permit and must return a completed harvest report. The designated hunter may hunt for any number of recipients but may have no more than four harvest limits in his/her possession at any one time.
              (G) The communities of False Pass, King Cove, Cold Bay, Sand Point, and Nelson Lagoon annually may each take, from October 1-December 31 or May 10-25, one brown bear for ceremonial purposes, under the terms of a Federal registration permit. A permit will be issued to an individual only at the request of a local organization. The brown bear may be taken from either Unit 9D or Unit 10 (Unimak Island) only.

              (H) You may hunt brown bear in Unit 9E with a Federal registration permit in lieu of a State locking tag if you have obtained a Federal registration permit prior to hunting.
              
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 3 bears
                  July 1-June 30.
                
                
                  Brown Bear:
                
                
                  Unit 9B-Lake Clark National Park and Preserve—Rural residents of Iliamna, Newhalen, Nondalton, Pedro Bay, Port Alsworth, residents of that portion of the park resident zone in Unit 9B; and 13.440 permit holders—1 bear by Federal registration permit only
                  July 1-June 30.
                
                
                  The season will be closed by the Lake Clark National Park and Preserve Superintendent when 4 females or 10 bear have been taken, whichever occurs first
                
                
                  Unit 9B, remainder—1 bear by State registration permit only
                  Sep. 1-May 31.
                
                
                  Unit 9C—1 bear by Federal registration permit only
                  Oct. 1-May 31.
                
                
                  The season will be closed by the Katmai National Park and Preserve Superintendent in consultation with BLM and FWS land managers and ADF&G, when 6 females or 10 bear have been taken, whichever occurs first
                
                
                  Unit 9E—1 bear by Federal registration permit
                  Sep. 25-Dec. 31.Apr. 15-May 25.
                  
                
                
                  Caribou:
                
                
                  Unit 9A—2 caribou by State registration permit
                  Aug. 1-Mar. 15.
                
                
                  Unit 9B—2 caribou by State registration permit
                  Aug. 1-Mar. 31.
                
                
                  Unit 9C, that portion within the Alagnak River drainage—2 caribou by State registration permit
                  Aug. 1-Mar. 15.
                
                
                  Unit 9C, that portion draining into the Naknek River from the north, and Graveyard Creek and Coffee Creek—2 caribou by State registration permit. Public lands are closed to the taking of caribou except by residents of Unit 9C and Egegik
                  Aug. 1-Mar. 15.
                
                
                  Unit 9C, remainder—1 bull by Federal registration permit or State permit. Federal public lands are closed to the taking of caribou except by residents of Unit 9C and Egegik
                  May be announced.
                
                
                  Unit 9D—1-4 caribou by Federal registration permit only
                  Aug. 1-Sep. 30.Nov. 15-Mar. 31.
                  
                
                
                  Unit 9E—1 bull by Federal registration permit or State permit. Federal public lands are closed to the taking of caribou except by residents of Unit 9E, Nelson Lagoon, and Sand Point
                  May be announced.
                
                
                  Sheep:
                
                
                  Unit 9B, that portion within Lake Clark National Park and Preserve—1 ram with 3/4 curl or larger horn by Federal registration permit only. By announcement of the Lake Clark National Park and Preserve Superintendent, the summer/fall season will be closed when up to 5 sheep are taken and the winter season will be closed when up to 2 sheep are taken
                  July 15-Oct. 15.Jan. 1-Apr. 1.
                  
                
                
                  Unit 9B, remainder—1 ram with 7/8 curl or larger horn by Federal registration permit only
                  Aug. 10-Oct. 10.
                
                
                  Unit 9, remainder—1 ram with 7/8 curl or larger horn
                  Aug. 10-Sep. 20.
                
                
                  Moose:
                
                
                  Unit 9A—1 bull by State registration permit
                  Sep. 1-15.
                
                
                  Unit 9B—1 bull by State registration permit
                  Sep. 1-20.Dec. 1-Jan. 15.
                  
                
                
                  Unit 9C-that portion draining into the Naknek River from the north—1 bull by State registration permit
                  Sep. 1-20.Dec. 1-31.
                  
                
                
                  Unit 9C-that portion draining into the Naknek River from the south—1 bull by State registration permit. Public lands are closed during December for the hunting of moose, except by federally qualified subsistence users hunting under these regulations
                  Aug. 20-Sep. 20.Dec. 1-31.
                  
                
                
                  Unit 9C, remainder—1 bull by State registration permit
                  Sep. 1-20.Dec. 15-Jan. 15.
                  
                
                
                  Unit 9D—1 bull by Federal registration permit. Federal public lands will be closed by announcement of the Izembek Refuge Manager to the harvest of moose when a total of 10 bulls have been harvested between State and Federal hunts
                  Dec. 15-Jan. 20.
                
                
                  Unit 9E—1 bull by State registration permit; however, only antlered bulls may be taken Dec. 1-Jan. 31
                  Sep. 1-25.Dec. 1-Jan. 31.
                  
                
                
                  Beaver: Unit 9B and 9E—2 beaver per day
                  Apr. 15-May 31.
                
                
                  Coyote: 2 coyotes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Arctic (Blue and White): No limit
                  Dec. 1-Mar. 15.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 2 foxes
                  Sep. 1-Feb. 15.
                
                
                  Hare (Snowshoe and Tundra): No limit
                  July 1-June 30.
                
                
                  Lynx: 2 lynx
                  Nov. 10-Feb. 28.
                
                
                  Wolf: 10 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Sep. 1-Mar. 31.
                
                
                  Grouse (Spruce): 15 per day, 30 in possession
                  Aug. 10-Apr. 30.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): 20 per day, 40 in possession
                  Aug. 10-Apr. 30.
                
                
                  
                    Trapping
                  
                
                
                  Beaver:
                
                
                  No limit
                  Oct. 10-Mar. 31.
                
                
                  
                  2 beaver per day; only firearms may be used
                  Apr. 15-May 31.
                
                
                  Coyote: No limit
                  Nov. 10-Mar. 31.
                
                
                  Fox, Arctic (Blue and White): No limit
                  Nov. 10-Feb. 28.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 10-Feb. 28.
                
                
                  Lynx: No limit
                  Nov. 10-Feb. 28.
                
                
                  Marten: No limit
                  Nov. 10-Feb. 28.
                
                
                  Mink and Weasel: No limit
                  Nov. 10-Feb. 28.
                
                
                  Muskrat: No limit
                  Nov. 10-June 10.
                
                
                  Otter: No limit
                  Nov. 10-Mar. 31.
                
                
                  Wolf: No limit
                  Nov. 10-Mar. 31.
                
                
                  Wolverine: No limit
                  Nov. 10-Feb. 28.
                
              
              (10) Unit 10. (i) Unit 10 consists of the Aleutian Islands, Unimak Island, and the Pribilof Islands.
              (ii) You may not take any wildlife species for subsistence uses on Otter Island in the Pribilof Islands.
              (iii) In Unit 10—Unimak Island only, a federally qualified subsistence user (recipient) may designate another federally qualified subsistence user to take caribou on his or her behalf unless the recipient is a member of a community operating under a community harvest system. The designated hunter must obtain a designated hunter permit and must return a completed harvest report. The designated hunter may hunt for any number of recipients but may have no more than four harvest limits in his/her possession at any one time.
              (iv) The communities of False Pass, King Cove, Cold Bay, Sand Point, and Nelson Lagoon annually may each take, from October 1-December 31 or May 10-25, one brown bear for ceremonial purposes, under the terms of a Federal registration permit. A permit will be issued to an individual only at the request of a local organization. The brown bear may be taken from either Unit 9D or 10 (Unimak Island) only.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Caribou:
                
                
                  Unit 10—Unimak Island only
                  No open season.
                
                
                  Unit 10, remainder—No limit
                  July 1-June 30.
                
                
                  Coyote: 2 coyotes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Arctic (Blue and White Phase): No limit.
                  July 1-June 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 2 foxes
                  Sep. 1-Feb. 15.
                
                
                  Wolf: 5 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Sep. 1-Mar. 31.
                
                
                  Ptarmigan (Rock and Willow): 20 per day, 40 in possession
                  Aug. 10-Apr. 30.
                
                
                  
                    Trapping
                  
                
                
                  Coyote: 2 coyotes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Arctic (Blue and White Phase): No limit
                  July 1-June 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 2 foxes
                  Sep. 1-Feb. 28.
                
                
                  Mink and Weasel: No limit
                  Nov. 10-Feb. 28.
                
                
                  Muskrat: No limit
                  Nov. 10-June 10.
                
                
                  Otter: No limit
                  Nov. 10-Mar. 31.
                
                
                  Wolf: No limit
                  Nov. 10-Mar. 31.
                
                
                  Wolverine: No limit
                  Nov. 10-Feb. 28.
                
              
              (11) Unit 11. Unit 11 consists of that area draining into the headwaters of the Copper River south of Suslota Creek and the area drained by all tributaries into the east bank of the Copper River between the confluence of Suslota Creek with the Slana River and Miles Glacier.
              (i) Unit-specific regulations:
              (A) You may use bait to hunt black and brown bear between April 15 and June 15.

              (B) One moose without calf may be taken from June 20-July 31 in the Wrangell-St. Elias National Park and Preserve in Unit 11 or 12 for the Batzulnetas Culture Camp. Two hunters from either Chistochina or Mentasta Village may be designated by the Mt. Sanford Tribal Consortium to receive the Federal subsistence harvest permit. The permit may be obtained from a Wrangell-St. Elias National Park and Preserve office.
              (ii) A joint permit may be issued to a pair of a minor and an elder to hunt sheep during the Aug. 1-Oct. 20 hunt. The following conditions apply:
              (A) The permittees must be a minor aged 8 to 15 years old and an accompanying adult 60 years of age or older.
              (B) Both the elder and the minor must be federally qualified subsistence users with a positive customary and traditional use determination for the area they want to hunt.
              (C) The minor must hunt under the direct immediate supervision of the accompanying adult, who is responsible for ensuring that all legal requirements are met.
              (D) Only one animal may be harvested with this permit. The sheep harvested will count against the harvest limits of both the minor and accompanying adult.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 3 bears
                  July 1-June 30.
                
                
                  Brown Bear: 1 bear
                  Aug. 10-June 15.
                
                
                  Caribou:
                  No open season.
                
                
                  Sheep:
                
                
                  1 ram
                  Aug. 10-Sep. 20.
                
                
                  1 sheep by Federal registration permit only by persons 60 years of age or older. Ewes accompanied by lambs or lambs may not be taken.
                  Aug. 1-Oct. 20.
                
                
                  Goat:
                
                
                  Unit 11-that portion within the Wrangell-St. Elias National Park and Preserve that is bounded by the Chitina and Nizina rivers on the south, the Kennicott River and glacier on the southeast, and the Root Glacier on the east—1 goat by Federal registration permit only
                  Aug. 25-Dec. 31.
                
                
                  Unit 11-the remainder of the Wrangell-St. Elias National Park and Preserve—1 goat by Federal registration permit only
                  Aug. 10-Dec. 31.
                
                
                  Unit 11-that portion outside of the Wrangell-St. Elias National Park and Preserve
                  No open season.
                
                
                  Federal public lands will be closed by announcement of the Superintendent, Wrangell-St. Elias National Park and Preserve to the harvest of goats when a total of 45 goats has been harvested between Federal and State hunts
                
                
                  Moose:
                
                
                  Unit 11-that portion draining into the east bank of the Copper River upstream from and including the Slana River drainage—1 antlered bull by joint Federal/State registration permit
                  Aug. 20-Sep. 20.
                
                
                  Unit 11-that portion south and east of a line running along the north bank of the Chitina River, the north and west banks of the Nazina River, and the west bank of West Fork of the Nazina River, continuing along the western edge of the West Fork Glacier to the summit of Regal Mountain—1 bull by Federal registration permit. However, during the period Aug. 20-Sep. 20, only an antlered bull may be taken
                  Aug. 20-Sep. 20.Nov. 20-Jan. 20.
                  
                
                
                  Unit 11, remainder—1 antlered bull by Federal registration permit only.
                  Aug. 20-Sep. 20.
                
                
                  Muskrat: No limit
                  Sep. 20-June 10.
                
                
                  Beaver: 1 beaver per day, 1 in possession
                  June 1-Oct. 10.
                
                
                  Coyote: 10 coyotes
                  Aug. 10-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 10 foxes; however, no more than 2 foxes may be taken prior to Oct. 1
                  Sep. 1-Mar. 15.
                
                
                  Hare (Snowshoe): No limit
                  July 1-June 30.
                
                
                  Lynx: 2 lynx
                  Nov. 10-Feb. 28.
                
                
                  Wolf: 10 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Sep. 1-Feb. 28.
                
                
                  Grouse (Spruce, Ruffed, and Sharp-tailed): 15 per day, 30 in possession
                  Aug. 10-Mar. 31.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): 20 per day, 40 in possession
                  Aug. 10-Mar. 31.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: No limit
                  Sep. 25-May 31.
                
                
                  Coyote: No limit
                  Nov. 10-Mar. 31.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 10-Feb. 28.
                
                
                  Lynx: No limit
                  Nov. 10-Feb. 28.
                
                
                  Marten: No limit
                  Nov. 10-Feb. 28.
                
                
                  Mink and Weasel: No limit
                  Nov. 10-Feb. 28.
                
                
                  Muskrat: No limit
                  Nov. 10-June 10.
                
                
                  Otter: No limit
                  Nov. 10-Mar. 31.
                
                
                  Wolf: No limit
                  Nov. 10-Mar. 31.
                
                
                  Wolverine: No limit
                  Nov. 10-Feb. 28.
                
              
              
              (12) Unit 12. Unit 12 consists of the Tanana River drainage upstream from the Robertson River, including all drainages into the east bank of the Robertson River, and the White River drainage in Alaska, but excluding the Ladue River drainage.
              (i) Unit-specific regulations:
              (A) You may use bait to hunt black and brown bear between April 15 and June 30; you may use bait to hunt wolves on FWS and BLM lands.
              (B) You may not use a steel trap, or a snare using cable smaller than 3/32-inch diameter to trap coyotes or wolves in Unit 12 during April and October.
              (C) One moose without calf may be taken from June 20-July 31 in the Wrangell-St. Elias National Park and Preserve in Unit 11 or 12 for the Batzulnetas Culture Camp. Two hunters from either Chistochina or Mentasta Village may be designated by the Mt. Sanford Tribal Consortium to receive the Federal subsistence harvest permit. The permit may be obtained from a Wrangell-St. Elias National Park and Preserve office.
              (ii) A joint permit may be issued to a pair of a minor and an elder to hunt sheep during the Aug. 1-Oct. 20 hunt. The following conditions apply:
              (A) The permittees must be a minor aged 8 to 15 years old and an accompanying adult 60 years of age or older.
              (B) Both the elder and the minor must be federally qualified subsistence users with a positive customary and traditional use determination for the area they want to hunt.
              (C) The minor must hunt under the direct immediate supervision of the accompanying adult, who is responsible for ensuring that all legal requirements are met.
              (D) Only one animal may be harvested with this permit. The sheep harvested will count against the harvest limits of both the minor and accompanying adult.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 3 bears.
                  July 1-June 30.
                
                
                  Brown Bear: 1 bear.
                  Aug. 10-June 30.
                
                
                  Caribou:
                
                
                  Unit 12-that portion within the Wrangell-St. Elias National Park that lies west of the Nabesna River and the Nabesna Glacier. All hunting of caribou is prohibited on Federal public lands
                  No open season.
                
                
                  Unit 12-that portion east of the Nabesna River and the Nabesna Glacier and south of the Winter Trail running southeast from Pickerel Lake to the Canadian border—1 bull by Federal registration permit only
                  Aug. 10-Sep. 30.
                
                
                  Federal public lands are closed to the harvest of caribou except by federally qualified subsistence users hunting under these regulations
                
                
                  Unit 12, remainder—1 bull
                  Sep. 1-20.
                
                
                  Unit 12, remainder—1 caribou may be taken by a Federal registration permit during a winter season to be announced. Dates for a winter season to occur between Oct. 1 and Apr. 30 and sex of animal to be taken will be announced by Tetlin National Wildlife Refuge Manager in consultation with Wrangell-St. Elias National Park and Preserve Superintendent, Alaska Department of Fish and Game area biologists, and Chairs of the Eastern Interior Regional Advisory Council and Upper Tanana/Fortymile Fish and Game Advisory Committee
                  Winter season to be announced.
                
                
                  Sheep:
                
                
                  Unit 12—1 ram with full curl or larger horn
                  Aug. 10-Sep. 20.
                
                
                  Unit 12-that portion within Wrangell-St. Elias National Park and Preserve—1 ram with full curl horn or larger by Federal registration permit only by persons 60 years of age or older
                  Aug. 1-Oct. 20.
                
                
                  Moose:
                
                
                  Unit 12-that portion within the Tetlin National Wildlife Refuge and those lands within the Wrangell-St. Elias National Preserve north and east of a line formed by the Pickerel Lake Winter Trail from the Canadian border to Pickerel Lake—1 antlered bull by Federal registration permit
                  Aug. 24-Sep. 20.Nov. 1-Feb. 28.
                  
                
                
                  Unit 12-that portion east of the Nabesna River and Nabesna Glacier, and south of the Winter Trail running southeast from Pickerel Lake to the Canadian border—1 antlered bull
                  Aug. 24-Sep. 30.
                
                
                  Unit 12, remainder—1 antlered bull by joint Federal/State registration permit only
                  Aug. 20-Sep. 20.
                
                
                  Beaver: Unit 12-Wrangell-St. Elias National Park and Preserve—6 beaver per season. Meat from harvested beaver must be salvaged for human consumption
                  Sep. 20-May 15.
                
                
                  Coyote: 10 coyotes
                  Aug. 10-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 10 foxes; however, no more than 2 foxes may be taken prior to Oct. 1
                  Sep. 1-Mar. 15.
                
                
                  
                  Hare (Snowshoe): No limit
                  July 1-June 30.
                
                
                  Lynx: 2 lynx
                  Nov. 1-Mar. 15.
                
                
                  Wolf: 10 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Sep. 1-Mar. 31
                
                
                  Grouse (Spruce, Ruffed, and Sharp-tailed): 15 per day, 30 in possession
                  Aug. 10-Mar. 31.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): 20 per day, 40 in possession
                  Aug. 10-Apr. 30.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: No limit. Hide or meat must be salvaged. Traps, snares, bow and arrow, or firearms may be used.
                  Sep. 15-Jun 10.
                
                
                  Coyote: No limit
                  Oct. 15-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 1-Feb. 28.
                
                
                  Lynx: No limit
                  Nov. 1-Mar. 15.
                
                
                  Marten: No limit
                  Nov. 1-Feb. 28.
                
                
                  Mink and Weasel: No limit
                  Nov. 1-Feb. 28.
                
                
                  Muskrat: No limit
                  Sep. 20-June 10.
                
                
                  Otter: No limit
                  Nov. 1-Apr. 15.
                
                
                  Wolf: No limit
                  Oct. 1-Apr. 30.
                
                
                  Wolverine: No limit
                  Nov. 1-Feb. 28.
                
              
              (13) Unit 13. (i) Unit 13 consists of that area westerly of the east bank of the Copper River and drained by all tributaries into the west bank of the Copper River from Miles Glacier and including the Slana River drainages north of Suslota Creek; the drainages into the Delta River upstream from Falls Creek and Black Rapids Glacier; the drainages into the Nenana River upstream from the southeastern corner of Denali National Park at Windy; the drainage into the Susitna River upstream from its junction with the Chulitna River; the drainage into the east bank of the Chulitna River upstream to its confluence with Tokositna River; the drainages of the Chulitna River (south of Denali National Park) upstream from its confluence with the Tokositna River; the drainages into the north bank of the Tokositna River upstream to the base of the Tokositna Glacier; the drainages into the Tokositna Glacier; the drainages into the east bank of the Susitna River between its confluences with the Talkeetna and Chulitna Rivers; the drainages into the north and east bank of the Talkeetna River including the Talkeetna River to its confluence with Clear Creek, the eastside drainages of a line going up the south bank of Clear Creek to the first unnamed creek on the south, then up that creek to lake 4408, along the northeastern shore of lake 4408, then southeast in a straight line to the northernmost fork of the Chickaloon River; the drainages into the east bank of the Chickaloon River below the line from lake 4408; the drainages of the Matanuska River above its confluence with the Chickaloon River:
              (A) Unit 13A consists of that portion of Unit 13 bounded by a line beginning at the Chickaloon River bridge at Mile 77.7 on the Glenn Highway, then along the Glenn Highway to its junction with the Richardson Highway, then south along the Richardson Highway to the foot of Simpson Hill at Mile 111.5, then east to the east bank of the Copper River, then northerly along the east bank of the Copper River to its junction with the Gulkana River, then northerly along the west bank of the Gulkana River to its junction with the West Fork of the Gulkana River, then westerly along the west bank of the West Fork of the Gulkana River to its source, an unnamed lake, then across the divide into the Tyone River drainage, down an unnamed stream into the Tyone River, then down the Tyone River to the Susitna River, then down the south bank of the Susitna River to the mouth of Kosina Creek, then up Kosina Creek to its headwaters, then across the divide and down Aspen Creek to the Talkeetna River, then southerly along the boundary of Unit 13 to the Chickaloon River bridge, the point of beginning.

              (B) Unit 13B consists of that portion of Unit 13 bounded by a line beginning at the confluence of the Copper River and the Gulkana River, then up the east bank of the Copper River to the Gakona River, then up the Gakona River and Gakona Glacier to the boundary of Unit 13, then westerly along the boundary of Unit 13 to the Susitna Glacier, then southerly along the west bank of the Susitna Glacier and the Susitna River to the Tyone River, then up the Tyone River and across the divide to the headwaters of the West Fork of the Gulkana River, then down the West Fork of the Gulkana River to the confluence of the Gulkana River and the Copper River, the point of beginning.
              (C) Unit 13C consists of that portion of Unit 13 east of the Gakona River and Gakona Glacier.
              (D) Unit 13D consists of that portion of Unit 13 south of Unit 13A.
              (E) Unit 13E consists of the remainder of Unit 13.
              (ii) Within the following areas, the taking of wildlife for subsistence uses is prohibited or restricted on public lands:
              (A) You may not take wildlife for subsistence uses on lands within Mount McKinley National Park as it existed prior to December 2, 1980. Subsistence uses as authorized by this paragraph (n)(13) are permitted in Denali National Preserve and lands added to Denali National Park on December 2, 1980.
              (B) You may not use motorized vehicles or pack animals for hunting from Aug. 5-25 in the Delta Controlled Use Area, the boundary of which is defined as: a line beginning at the confluence of Miller Creek and the Delta River, then west to vertical angle benchmark Miller, then west to include all drainages of Augustana Creek and Black Rapids Glacier, then north and east to include all drainages of McGinnis Creek to its confluence with the Delta River, then east in a straight line across the Delta River to Mile 236.7 Richardson Highway, then north along the Richardson Highway to its junction with the Alaska Highway, then east along the Alaska Highway to the west bank of the Johnson River, then south along the west bank of the Johnson River and Johnson Glacier to the head of the Cantwell Glacier, then west along the north bank of the Cantwell Glacier and Miller Creek to the Delta River.
              (C) Except for access and transportation of harvested wildlife on Sourdough and Haggard Creeks, Middle Fork trails, or other trails designated by the Board, you may not use motorized vehicles for subsistence hunting in the Sourdough Controlled Use Area. The Sourdough Controlled Use Area consists of that portion of Unit 13B bounded by a line beginning at the confluence of Sourdough Creek and the Gulkana River, then northerly along Sourdough Creek to the Richardson Highway at approximately Mile 148, then northerly along the Richardson Highway to the Middle Fork Trail at approximately Mile 170, then westerly along the trail to the Gulkana River, then southerly along the east bank of the Gulkana River to its confluence with Sourdough Creek, the point of beginning.
              (D) You may not use any motorized vehicle or pack animal for hunting, including the transportation of hunters, their hunting gear, and/or parts of game from July 26-September 30 in the Tonsina Controlled Use Area. The Tonsina Controlled Use Area consists of that portion of Unit 13D bounded on the west by the Richardson Highway from the Tiekel River to the Tonsina River at Tonsina, on the north along the south bank of the Tonsina River to where the Edgerton Highway crosses the Tonsina River, then along the Edgerton Highway to Chitina, on the east by the Copper River from Chitina to the Tiekel River, and on the south by the north bank of the Tiekel River.
              (iii) Unit-specific regulations:
              (A) You may use bait to hunt black bear between April 15 and June 15.

              (B) Upon written request by the Camp Director to the Glennallen Field Office, 2 caribou, sex to be determined by the Glennallen Field Office Manager of the BLM, may be taken from Aug. 10-Sep. 30 or Oct. 21-Mar. 31 by Federal registration permit for the Hudson Lake Residential Treatment Camp. Additionally, 1 bull moose may be taken Aug. 1-Sep. 20. The animals may be taken by any federally qualified hunter designated by the Camp Director. The hunter must have in his/her possession the permit and a designated hunter permit during all periods that are being hunted.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 3 bears
                  July 1-June 30.
                
                
                  Brown Bear: 1 bear. Bears taken within Denali National Park must be sealed within 5 days of harvest. That portion within Denali National Park will be closed by announcement of the Superintendent after 4 bears have been harvested
                  Aug. 10-May 31.
                
                
                  Caribou:
                
                
                  Units 13A and 13B—2 caribou by Federal registration permit only. The sex of animals that may be taken will be announced by the Glennallen Field Office Manager of the Bureau of Land Management in consultation with the Alaska Department of Fish and Game area biologist and Chairs of the Eastern Interior Regional Advisory Council and the Southcentral Regional Advisory Council
                  Aug. 1-Sep. 30.Oct. 21-Mar. 31.
                  
                
                
                  Unit 13, remainder—2 bulls by Federal registration permit only
                  Aug. 1-Sep. 30.Oct. 21-Mar. 31.
                  
                
                
                  Sheep: Unit 13, excluding Unit 13D and the Tok Management Area and Delta Controlled Use Area—1 ram with 7/8 curl or larger horn
                  Aug. 10-Sep. 20.
                
                
                  Moose:
                
                
                  Unit 13E—1 antlered bull moose by Federal registration permit only; only 1 permit will be issued per household
                  Aug. 1-Sep. 20.
                
                
                  Unit 13, remainder—1 antlered bull moose by Federal registration permit only
                  Aug. 1-Sep. 20.
                
                
                  Beaver: 1 beaver per day, 1 in possession
                  June 15-Sep. 10.
                
                
                  Coyote: 10 coyotes
                  Aug. 10-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 10 foxes; however, no more than 2 foxes may be taken prior to Oct. 1
                  Sep. 1-Mar. 15.
                
                
                  Hare (Snowshoe): No limit
                  July 1-June 30.
                
                
                  Lynx: 2 lynx
                  Nov. 10-Feb. 28.
                
                
                  Wolf: 10 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Sep. 1-Feb. 28.
                
                
                  Grouse (Spruce, Ruffed, and Sharp-tailed): 15 per day, 30 in possession
                  Aug. 10-Mar. 31.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): 20 per day, 40 in possession
                  Aug. 10-Mar. 31.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: No limit
                  Sep. 25-May 31.
                
                
                  Coyote: No limit
                  Nov. 10-Mar. 31.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 10-Feb. 28.
                
                
                  Lynx: No limit
                  Nov. 10-Feb. 28.
                
                
                  Marten: Unit 13—No limit
                  Nov. 10-Feb. 28.
                
                
                  Mink and Weasel: No limit
                  Nov. 10-Feb. 28.
                
                
                  Muskrat: No limit
                  Sep. 25-June 10.
                
                
                  Otter: No limit
                  Nov. 10-Mar. 31.
                
                
                  Wolf: No limit
                  Oct. 15-Apr. 30.
                
                
                  Wolverine: No limit
                  Nov. 10-Feb. 28.
                
              
              (14) Unit 14. (i) Unit 14 consists of drainages into the northern side of Turnagain Arm west of and excluding the Portage Creek drainage, drainages into Knik Arm excluding drainages of the Chickaloon and Matanuska Rivers in Unit 13, drainages into the northern side of Cook Inlet east of the Susitna River, drainages into the east bank of the Susitna River downstream from the Talkeetna River, and drainages into the south and west bank of the Talkeetna River to its confluence with Clear Creek, the western side drainages of a line going up the south bank of Clear Creek to the first unnamed creek on the south, then up that creek to lake 4408, along the northeastern shore of lake 4408, then southeast in a straight line to the northernmost fork of the Chickaloon River:

              (A) Unit 14A consists of drainages in Unit 14 bounded on the west by the east bank of the Susitna River, on the north by the north bank of Willow Creek and Peters Creek to its headwaters, then east along the hydrologic divide separating the Susitna River and Knik Arm drainages to the outlet creek at lake 4408, on the east by the eastern boundary of Unit 14, and on the south by Cook Inlet, Knik Arm, the south bank of the Knik River from its mouth to its junction with Knik Glacier, across the face of Knik Glacier and along the northern side of Knik Glacier to the Unit 6 boundary;
              
              (B) Unit 14B consists of that portion of Unit 14 north of Unit 14A; and
              (C) Unit 14C consists of that portion of Unit 14 south of Unit 14A.
              (ii) In the following areas, the taking of wildlife for subsistence uses is prohibited or restricted on public lands:
              (A) You may not take wildlife for subsistence uses in the Fort Richardson and Elmendorf Air Force Base Management Areas, consisting of the Fort Richardson and Elmendorf Military Reservations; and
              (B) You may not take wildlife for subsistence uses in the Anchorage Management Area, consisting of all drainages south of Elmendorf and Fort Richardson military reservations and north of and including Rainbow Creek.
              (iii) Unit-specific regulations:
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: Unit 14C—1 bear
                  July 1-June 30.
                
                
                  Beaver: Unit 14C—1 beaver per day, 1 in possession
                  May 15-Oct. 31.
                
                
                  Coyote: Unit 14C—2 coyotes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): Unit 14C—2 foxes
                  Nov. 1-Feb. 15.
                
                
                  Hare (Snowshoe): Unit 14C—5 hares per day
                  Sep. 8-Apr. 30.
                
                
                  Lynx: Unit 14C—2 lynx
                  Dec. 1-Jan. 31.
                
                
                  Wolf: Unit 14C—5 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: Unit 14C—1 wolverine
                  Sep. 1-Mar. 31.
                
                
                  Grouse (Spruce and Ruffed): Unit 14C—5 per day, 10 in possession
                  Sep. 8-Mar. 31.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): Unit 14C—10 per day, 20 in possession
                  Sep. 8-Mar. 31.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: Unit 14C—that portion within the drainages of Glacier Creek, Kern Creek, Peterson Creek, the Twentymile River and the drainages of Knik River outside Chugach State Park—20 beaver per season
                  Dec. 1-Apr. 15.
                
                
                  Coyote: Unit 14C—No limit
                  Nov. 10-Feb. 28.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): Unit 14C—1 fox
                  Nov. 10-Feb. 28.
                
                
                  Lynx: Unit 14C—No limit
                  Dec. 15-Jan. 31.
                
                
                  Marten: Unit 14C—No limit
                  Nov. 10-Jan. 31.
                
                
                  Mink and Weasel: Unit 14C—No limit
                  Nov. 10-Jan. 31.
                
                
                  Muskrat: Unit 14C—No limit
                  Nov. 10-May 15.
                
                
                  Otter: Unit 14C—No limit
                  Nov. 10-Feb. 28.
                
                
                  Wolf: Unit 14C—No limit
                  Nov. 10-Feb. 28.
                
                
                  Wolverine: Unit 14C—2 wolverines
                  Nov. 10-Jan. 31.
                
              
              (15) Unit 15. (i) Unit 15 consists of that portion of the Kenai Peninsula and adjacent islands draining into the Gulf of Alaska, Cook Inlet, and Turnagain Arm from Gore Point to the point where longitude line 150°00′ W. crosses the coastline of Chickaloon Bay in Turnagain Arm, including that area lying west of longitude line 150°00′ W. to the mouth of the Russian River, then southerly along the Chugach National Forest boundary to the upper end of Upper Russian Lake; and including the drainages into Upper Russian Lake west of the Chugach National Forest boundary:
              (A) Unit 15A consists of that portion of Unit 15 north of the north bank of the Kenai River and the northern shore of Skilak Lake;
              (B) Unit 15B consists of that portion of Unit 15 south of the north bank of the Kenai River and the northern shore of Skilak Lake, and north of the north bank of the Kasilof River, the northern shore of Tustumena Lake, Glacier Creek, and Tustumena Glacier; and
              (C) Unit 15C consists of the remainder of Unit 15.

              (ii) You may not take wildlife, except for grouse, ptarmigan, and hares that may be taken only from October 1 through March 1 by bow and arrow only, in the Skilak Loop Management Area, which consists of that portion of Unit 15A bounded by a line beginning at the easternmost junction of the Sterling Highway and the Skilak Loop (milepost 76.3), then due south to the south bank of the Kenai River, then southerly along the south bank of the Kenai River to its confluence with Skilak Lake, then westerly along the northern shore of Skilak Lake to Lower Skilak Lake Campground, then northerly along the Lower Skilak Lake Campground Road and the Skilak Loop Road to its westernmost junction with the Sterling Highway, then easterly along the Sterling Highway to the point of beginning.
              (iii) Unit-specific regulations:
              (A) You may use bait to hunt black bear between April 15 and June 15;
              (B) You may not trap furbearers for subsistence in the Skilak Loop Wildlife Management Area;
              (C) You may not trap marten in that portion of Unit 15B east of the Kenai River, Skilak Lake, Skilak River, and Skilak Glacier; and
              (D) You may not take red fox in Unit 15 by any means other than a steel trap or snare.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear:
                
                
                  Units 15A and 15B—2 bears by Federal registration permit
                  July 1-June 30.
                
                
                  Unit 15C—3 bears
                  July 1-June 30.
                
                
                  Brown Bear: Unit 15—1 bear every 4 regulatory years by Federal registration permit. The season may be opened or closed by announcement from the Kenai National Wildlife Refuge Manager after consultation with ADF&G and the Chair of the Southcentral Alaska Subsistence Regional Advisory Council
                  Sep. 1-Nov. 30, to be announced and Apr. 1-June 15, to be announced.
                
                
                  Moose:
                
                
                  Unit 15A—Skilak Loop Wildlife Management Area
                  No open season.
                
                
                  Units 15A, remainder, 15B, and 15C—1 antlered bull with spike-fork or 50-inch antlers or with 3 or more brow tines on either antler, by Federal registration permit only
                  Aug. 10-Sep. 20.
                
                
                  Units 15B and 15C—1 antlered bull with spike-fork or 50-inch antlers or with 3 or more brow tines on either antler, by Federal registration permit only. The Kenai NWR Refuge Manager is authorized to close the October-November season based on conservation concerns, in consultation with ADF&G and the Chair of the Southcentral Alaska Subsistence Regional Advisory Council
                  Oct. 20-Nov. 10.
                
                
                  Unit 15C —1 cow by Federal registration permit only
                  Aug. 10-Sep. 20.
                
                
                  Coyote: No limit
                  Sep. 1-Apr. 30.
                
                
                  Hare (Snowshoe): No limit
                  July 1-June 30.
                
                
                  Lynx: 2 lynx
                  Nov. 10-Jan. 31.
                
                
                  Wolf:
                
                
                  Unit 15-that portion within the Kenai National Wildlife Refuge—2 wolves
                  Aug. 10-Apr. 30.
                
                
                  Unit 15, remainder—5 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Sep. 1-Mar. 31.
                
                
                  Grouse (Spruce): 15 per day, 30 in possession
                  Aug. 10-Mar. 31.
                
                
                  Grouse (Ruffed)
                  No open season.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed):
                
                
                  Unit 15A and 15B—20 per day, 40 in possession
                  Aug. 10-Mar. 31.
                
                
                  Unit 15C—20 per day, 40 in possession
                  Aug. 10-Dec. 31.
                
                
                  Unit 15C—5 per day, 10 in possession
                  Jan. 1-Mar. 31.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: 20 beaver per season
                  Nov. 10-Mar. 31.
                
                
                  Coyote: No limit
                  Nov. 10-Mar. 31.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 1 Fox
                  Nov. 10-Feb. 28.
                
                
                  Lynx: No limit
                  Jan. 1-31.
                
                
                  Marten:
                
                
                  Unit 15B—that portion east of the Kenai River, Skilak Lake, Skilak River, and Skilak Glacier
                  No open season.
                
                
                  Remainder of Unit 15—No limit
                  Nov. 10-Jan. 31.
                
                
                  Mink and Weasel: No limit
                  Nov. 10-Jan. 31.
                
                
                  Muskrat: No limit
                  Nov. 10-May 15.
                
                
                  Otter: Unit 15—No limit
                  Nov. 10-Feb. 28.
                
                
                  Wolf: No limit
                  Nov. 10-Mar. 31.
                
                
                  Wolverine: Unit 15B and C—No limit
                  Nov. 10-Feb. 28.
                
              
              (16) Unit 16. (i) Unit 16 consists of the drainages into Cook Inlet between Redoubt Creek and the Susitna River, including Redoubt Creek drainage, Kalgin Island, and the drainages on the western side of the Susitna River (including the Susitna River) upstream to its confluence with the Chulitna River; the drainages into the western side of the Chulitna River (including the Chulitna River) upstream to the Tokositna River, and drainages into the southern side of the Tokositna River upstream to the base of the Tokositna Glacier, including the drainage of the Kahiltna Glacier:
              (A) Unit 16A consists of that portion of Unit 16 east of the east bank of the Yentna River from its mouth upstream to the Kahiltna River, east of the east bank of the Kahiltna River, and east of the Kahiltna Glacier; and
              (B) Unit 16B consists of the remainder of Unit 16.
              (ii) You may not take wildlife for subsistence uses in the Mount McKinley National Park, as it existed prior to December 2, 1980. Subsistence uses as authorized by this paragraph (n)(16) are permitted in Denali National Preserve and lands added to Denali National Park on December 2, 1980.
              (iii) Unit-specific regulations:
              (A) You may use bait to hunt black bear between April 15 and June 15.
              (B) [Reserved]
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 3 bears
                  July 1-June 30.
                
                
                  Caribou: 1 caribou
                  Aug. 10-Oct. 31.
                
                
                  Moose:
                
                
                  Unit 16B-Redoubt Bay Drainages south and west of, and including the Kustatan River drainage—1 bull
                  Sep. 1-15.
                
                
                  Unit 16B-Denali National Preserve only—1 bull by Federal registration permit. One Federal registration permit for moose issued per household
                  Sep. 1-30.Dec. 1-Feb. 28.
                  
                
                
                  Unit 16B, remainder—1 bull
                  Sep. 1-30.Dec. 1-Feb. 28.
                  
                
                
                  Coyote: 2 coyotes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 2 foxes
                  Sep. 1-Feb. 15.
                
                
                  Hare (Snowshoe): No limit
                  July 1-June 30.
                
                
                  Lynx: 2 lynx
                  Dec. 1-Jan. 31.
                
                
                  Wolf: 5 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Sep. 1-Mar. 31.
                
                
                  Grouse (Spruce and Ruffed): 15 per day, 30 in possession
                  Aug. 10-Mar. 31.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): 20 per day, 40 in possession
                  Aug. 10-Mar. 31.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: No limit
                  Oct. 10-May 15.
                
                
                  Coyote: No limit
                  Nov. 10-Mar. 31.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 10-Feb. 28.
                
                
                  Lynx: No limit
                  Dec. 15-Jan. 31.
                
                
                  Marten: No limit
                  Nov. 10-Feb. 28.
                
                
                  Mink and Weasel: No limit
                  Nov. 10-Jan. 31.
                
                
                  Muskrat: No limit
                  Nov. 10-June 10.
                
                
                  Otter: No limit
                  Nov. 10-Mar. 31.
                
                
                  Wolf: No limit
                  Nov. 10-Mar. 31.
                
                
                  Wolverine: No limit
                  Nov. 10-Feb. 28.
                
              
              (17) Unit 17. (i) Unit 17 consists of drainages into Bristol Bay and the Bering Sea between Etolin Point and Cape Newenham, and all islands between these points including Hagemeister Island and the Walrus Islands:
              (A) Unit 17A consists of the drainages between Cape Newenham and Cape Constantine, and Hagemeister Island and the Walrus Islands;
              (B) Unit 17B consists of the Nushagak River drainage upstream from, and including the Mulchatna River drainage and the Wood River drainage upstream from the outlet of Lake Beverley; and
              (C) Unit 17C consists of the remainder of Unit 17.
              (ii) In the following areas, the taking of wildlife for subsistence uses is prohibited or restricted on public lands:
              (A) Except for aircraft and boats and in legal hunting camps, you may not use any motorized vehicle for hunting ungulates, bear, wolves, and wolverine, including transportation of hunters and parts of ungulates, bear, wolves, or wolverine in the Upper Mulchatna Controlled Use Area consisting of Unit 17B, from Aug. 1-Nov. 1.
              (B) [Reserved]
              (iii) Unit-specific regulations:

              (A) You may use bait to hunt black bear between April 15 and June 15.
              
              (B) You may hunt brown bear by State registration permit in lieu of a resident tag if you have obtained a State registration permit prior to hunting.
              (C) If you have a trapping license, you may use a firearm to take beaver in Unit 17 from April 15-May 31. You may not take beaver with a firearm under a trapping license on National Park Service lands.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 2 bears
                  Aug. 1-May 31.
                
                
                  Brown Bear: Unit 17—1 bear by State registration permit only
                  Sep. 1-May 31.
                
                
                  Caribou: Unit 17A-all drainages west of Right Hand Point—2 caribou by State registration permit
                  Aug. 1-Mar. 31.
                
                
                  Units 17A and 17C-that portion of 17A and 17C consisting of the Nushagak Peninsula south of the Igushik River, Tuklung River and Tuklung Hills, west to Tvativak Bay—up to 5 caribou by Federal registration permit
                  Aug. 1-Mar. 31.
                
                
                  Public lands are closed to the taking of caribou except by federally qualified users unless the population estimate exceeds 900 caribou
                
                
                  Units 17A remainder and 17C remainder—selected drainages; a harvest limit of up to 2 caribou by State registration permit will be determined at the time the season is announced
                  Season may be announced between Aug. 1-Mar. 31.
                
                
                  Units 17B and 17C-that portion of 17C east of the Wood River and Wood River Lakes—2 caribou by State registration permit
                  Aug. 1-Mar. 31.
                
                
                  Sheep: 1 ram with full curl or larger horn
                  Aug. 10-Sep. 20.
                
                
                  Moose: Unit 17A—1 bull by State registration permit
                  Aug. 25-Sep. 20.
                
                
                  Unit 17A—up to 2 moose; one antlered bull by State registration permit, one antlerless moose by State registration permit
                  Up to a 31-day season may be announced between Dec. 1-last day of Feb.
                
                
                  Units 17B and 17C—one bull
                  Aug. 20-Sep. 15.Dec. 1-31.
                  
                
                
                  During the period Aug. 20-Sep. 15—one bull by State registration permit; or
                
                
                  During the period Sep. 1-15—one bull with spike-fork or 50-inch antlers or antlers with three or more brow tines on at least one side with a State harvest ticket; or
                
                
                  During the period Dec. 1-31—one antlered bull by State registration permit
                
                
                  Coyote: 2 coyotes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Arctic (Blue and White Phase): No limit
                  Dec. 1-Mar. 15.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 2 foxes
                  Sep. 1-Feb. 15.
                
                
                  Hare (Snowshoe and Tundra): No limit
                  July 1-June 30.
                
                
                  Lynx: 2 lynx
                  Nov. 10-Feb. 28.
                
                
                  Wolf: 10 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Sep. 1-Mar. 31.
                
                
                  Grouse (Spruce and Ruffed): 15 per day, 30 in possession
                  Aug. 10-Apr. 30.
                
                
                  Ptarmigan (Rock and Willow): 20 per day, 40 in possession
                  Aug. 10-Apr. 30.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: Unit 17—No limit
                  Oct. 10-Mar. 31.
                
                
                  Unit 17—2 beaver per day. Only firearms may be used
                  Apr. 15-May 31.
                
                
                  Coyote: No limit
                  Nov. 10-Mar. 31.
                
                
                  Fox, Arctic (Blue and White Phase): No limit
                  Nov. 10-Mar. 31.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 10-Mar. 31.
                
                
                  Lynx: No limit
                  Nov. 10-Mar. 31.
                
                
                  Marten: No limit
                  Nov. 10-Feb. 28.
                
                
                  Mink and Weasel: No limit
                  Nov. 10-Feb. 28.
                
                
                  Muskrat: 2 muskrats
                  Nov. 10-Feb. 28.
                
                
                  Otter: No limit
                  Nov. 10-Mar. 31.
                
                
                  Wolf: No limit
                  Nov. 10-Mar. 31.
                
                
                  Wolverine: No limit
                  Nov. 10-Feb. 28.
                
              
              (18) Unit 18. (i) Unit 18 consists of that area draining into the Yukon and Kuskokwim Rivers westerly and downstream from a line starting at the downriver boundary of Paimiut on the north bank of the Yukon River then south across the Yukon River to the northern terminus of the Paimiut Portage, then south along the Paimiut Portage to its intersection with Arhymot Lake, then south along the northern and western bank of Arhymot Lake to the outlet at Crooked Creek (locally known as Johnson River), then along the south bank of Crooked Creek downstream to the northern terminus of Crooked Creek to the Yukon-Kuskokwim Portage (locally known as the Mud Creek Tramway), then along the west side of the tramway to Mud Creek, then along the westerly bank of Mud Creek downstream to an unnamed slough of the Kuskokwim River (locally known as First Slough or Kalskag Slough), then along the west bank of this unnamed slough downstream to its confluence with the Kuskokwim River, then southeast across the Kuskokwim River to its southerly bank, then along the south bank of the Kuskokwim River upriver to the confluence of a Kuskokwim River slough locally known as Old River, then across Old River to the downriver terminus of the island formed by Old River and the Kuskokwim River, then along the north bank of the main channel of Old River to Igyalleq Creek (Whitefish Creek), then along the south and west bank of Igyalleq Creek to Whitefish Lake, then directly across Whitefish Lake to Ophir Creek, then along the west bank of Ophir Creek to its headwaters at 61° 10.22' N. lat., 159° 46.05' W. long., and the drainages flowing into the Bering Sea from Cape Newenham on the south to and including the Pastolik River drainage on the north; Nunivak, St. Matthews, and adjacent islands between Cape Newenham and the Pastolik River, and all seaward waters and lands within 3 miles of these coastlines.
              (ii) In the Kalskag Controlled Use Area, which consists of that portion of Unit 18 bounded by a line from Lower Kalskag on the Kuskokwim River, northwesterly to Russian Mission on the Yukon River, then east along the north bank of the Yukon River to the old site of Paimiut, then back to Lower Kalskag, you are not allowed to use aircraft for hunting any ungulate, bear, wolf, or wolverine, including the transportation of any hunter and ungulate, bear, wolf, or wolverine part; however, this does not apply to transportation of a hunter or ungulate, bear, wolf, or wolverine part by aircraft between publicly owned airports in the Controlled Use Area or between a publicly owned airport within the Area and points outside the Area.
              (iii) Unit-specific regulations:
              (A) If you have a trapping license, you may use a firearm to take beaver in Unit 18 from April 1 through June 10.
              (B) You may hunt brown bear by State registration permit in lieu of a resident tag if you have obtained a State registration permit prior to hunting.
              (C) You may take caribou from a boat moving under power in Unit 18.
              (D) You may take moose from a boat moving under power in that portion of Unit 18 west of a line running from the mouth of the Ishkowik River to the closest point of Dall Lake, then to the east bank of the Johnson River at its entrance into Nunavakanukakslak Lake (N 60°59.41′ Latitude; W 162°22.14′ Longitude), continuing upriver along a line 1/2 mile south and east of, and paralleling a line along the southerly bank of the Johnson River to the confluence of the east bank of Crooked Creek, then continuing upriver to the outlet at Arhymot Lake, then following the south bank west to the Unit 18 border.
              (E) Taking of wildlife in Unit 18 while in possession of lead shot size T, .20 caliber or less in diameter, is prohibited.
              (F) You may not pursue with a motorized vehicle an ungulate that is at or near a full gallop.
              (G) You may use artificial light when taking a bear at a den site.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 3 bears
                  July 1-June 30.
                
                
                  Brown Bear: 1 bear by State registration permit only
                  Sep. 1-May 31.
                
                
                  Caribou:
                
                
                  Unit 18-that portion to the east and south of the Kuskokwim River—2 caribou by State registration permit
                  Aug. 1-Mar. 15.
                
                
                  Unit 18, remainder—2 caribou by State registration permit
                  Aug. 1-Mar. 15.
                
                
                  
                  Moose: Unit 18-that portion east of a line running from the mouth of the Ishkowik River to the closest point of Dall Lake, then to the east bank of the Johnson River at its entrance into Nunavakanukakslak Lake (N 60°59.41′ Latitude; W162°22.14′ Longitude), continuing upriver along a line 1/2 mile south and east of, and paralleling a line along the southerly bank of the Johnson River to the confluence of the east bank of Crooked Creek, then continuing upriver to the outlet at Arhymot Lake, then following the south bank east of the Unit 18 border and then north of and including the Eek River drainage—1 antlered bull by State registration permit; quotas will be announced annually by the Yukon Delta National Wildlife Refuge Manager
                  Sep. 1-30.
                
                
                  Federal public lands are closed to the taking of moose except by residents of Tuntutuliak, Eek, Napakiak, Napaskiak, Kasigluk, Nunapitchuk, Atmautlauk, Oscarville, Bethel, Kwethluk, Akiachak, Akiak, Tuluksak, Lower Kalskag, and Kalskag
                
                
                  Unit 18-south of and including the Kanektok River drainages to the Goodnews River drainage. Federal public lands are closed to the taking of moose by all users
                  No open season.
                
                
                  Unit 18--Goodnews River drainage and south to the Unit 18 boundary--1 antlered bull by State registration permit
                  Sep. 1-30
                
                
                   or
                
                
                  1 moose by State registration permit
                  A season may be announced between Dec. 1 and the last day of Feb.
                
                
                  Unit 18, remainder—2 moose, only one of which may be antlered. Antlered bulls may not be harvested from Oct. 1 through Nov. 30
                  Aug. 1-Apr. 30.
                
                
                  Beaver: No limit
                  July 1-June 30.
                
                
                  Coyote: 2 coyotes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Arctic (Blue and White Phase): 2 foxes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 10 foxes; however, no more than 2 foxes may be taken prior to Oct. 1
                  Sep. 1-Mar. 15.
                
                
                  Hare (Snowshoe and Tundra): No limit
                  July 1-June 30.
                
                
                  Lynx: 5 lynx
                  Aug. 10-Apr. 30.
                
                
                  Wolf: 10 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 2 wolverine
                  Sep. 1-Mar. 31.
                
                
                  Grouse (Spruce and Ruffed): 15 per day, 30 in possession
                  Aug. 10-Apr. 30.
                
                
                  Ptarmigan (Rock and Willow): 15 per day, 30 in possession
                  Aug. 10-May 30.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: No limit
                  July 1-June 30.
                
                
                  Coyote: No limit
                  Nov. 10-Mar. 31.
                
                
                  Fox, Arctic (Blue and White Phase): No limit
                  Nov. 10-Mar. 31.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 10-Mar. 31.
                
                
                  Lynx: No limit
                  Nov. 10-Mar. 31.
                
                
                  Marten: No limit
                  Nov. 10-Mar. 31.
                
                
                  Mink and Weasel: No limit
                  Nov. 10-Jan. 31.
                
                
                  Muskrat: No limit
                  Nov. 10-June 10.
                
                
                  Otter: No limit
                  Nov. 10-Mar. 31.
                
                
                  Wolf: No limit
                  Nov. 10-Mar. 31.
                
                
                  Wolverine: No limit
                  Nov. 10-Mar. 31.
                
              
              (19) Unit 19. (i) Unit 19 consists of the Kuskokwim River drainage upstream, excluding the drainages of Arhymot Lake, from a line starting at the outlet of Arhymot Lake at Crooked Creek (locally known as Johnson River), then along the south bank of Crooked Creek downstream to the northern terminus of Crooked Creek to the Yukon- Kuskokwim Portage (locally known as the Mud Creek Tramway), then along the west side of the tramway to Mud Creek, then along the westerly bank of Mud Creek downstream to an unnamed slough of the Kuskokwim River (locally known as First Slough or Kalskag Slough), then along the west bank of this unnamed slough downstream to its confluence with the Kuskokwim River, then southeast across the Kuskokwim River to its southerly bank, then along the south bank of the Kuskokwim River upriver to the confluence of a Kuskokwim River slough locally known as Old River, then across Old River to the downriver terminus of the island formed by Old River and the Kuskokwim River, then along the north bank of the main channel of Old River to Igyalleq Creek (Whitefish Creek), then along the south and west bank of Igyalleq Creek to Whitefish Lake, then directly across Whitefish Lake to Ophir Creek then along the west bank of Ophir Creek to its headwaters at 61° 10.22' N. lat., 159° 46.05' W. long.:
              (A) Unit 19A consists of the Kuskokwim River drainage downstream from and including the Moose Creek drainage on the north bank and downstream from and including the Stony River drainage on the south bank, excluding Unit 19B;
              (B) Unit 19B consists of the Aniak River drainage upstream from and including the Salmon River drainage, the Holitna River drainage upstream from and including the Bakbuk Creek drainage, that area south of a line from the mouth of Bakbuk Creek to the radar dome at Sparrevohn Air Force Base, including the Hoholitna River drainage upstream from that line, and the Stony River drainage upstream from and including the Can Creek drainage;
              (C) Unit 19C consists of that portion of Unit 19 south and east of a line from Benchmark M#1.26 (approximately 1.26 miles south of the northwestern corner of the original Mt. McKinley National Park boundary) to the peak of Lone Mountain, then due west to Big River, including the Big River drainage upstream from that line, and including the Swift River drainage upstream from and including the North Fork drainage; and
              (D) Unit 19D consists of the remainder of Unit 19.
              (ii) In the following areas, the taking of wildlife for subsistence uses is prohibited or restricted on public land:
              (A) You may not take wildlife for subsistence uses on lands within Mount McKinley National Park as it existed prior to December 2, 1980. Subsistence uses as authorized by this paragraph (n)(19) are permitted in Denali National Preserve and lands added to Denali National Park on December 2, 1980.
              (B) In the Upper Kuskokwim Controlled Use Area, which consists of that portion of Unit 19D upstream from the mouth of the Selatna River, but excluding the Selatna and Black River drainages, to a line extending from Dyckman Mountain on the northern Unit 19D boundary southeast to the 1,610-foot crest of Munsatli Ridge, then south along Munsatli Ridge to the 2,981-foot peak of Telida Mountain, then northeast to the intersection of the western boundary of Denali National Preserve with the Minchumina-Telida winter trail, then south along the western boundary of Denali National Preserve to the southern boundary of Unit 19D, you may not use aircraft for hunting moose, including transportation of any moose hunter or moose part; however, this does not apply to transportation of a moose hunter or moose part by aircraft between publicly owned airports in the Controlled Use Area, or between a publicly owned airport within the area and points outside the area.
              (iii) Unit-specific regulations:
              (A) You may use bait to hunt black bear between April 15 and June 30.
              (B) You may hunt brown bear by State registration permit in lieu of a resident tag in those portions of Units19A and 19B downstream of and including the Aniak River drainage if you have obtained a State registration permit prior to hunting.
              (C) In Unit 19C, individual residents of Nikolai may harvest sheep during the Aug. 10 to Sep. 20 season and not have that animal count against the community harvest limit (during the Oct. 1 to Mar. 30 season). Individual residents of Nikolai that harvest a sheep under State regulations may not participate in the Oct. 1 to Mar. 30 community harvest.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 3 bears
                  July 1-June 30.
                
                
                  Brown Bear: Units 19A and 19B-those portions which are downstream of and including the Aniak River drainage—1 bear by State registration permit
                  Aug. 10-June 30.
                
                
                  Units 19A, remainder, 19B, remainder, and Unit 19D—1 bear
                  Aug. 10-June 30.
                
                
                  Caribou: Units 19A and 19B-(excluding rural Alaska residents of Lime Village)—2 caribou by State registration permit
                  Aug. 1-Mar. 15.
                
                
                  Unit 19C—1 caribou
                  Aug. 10-Oct. 10.
                
                
                  
                  Unit 19D-south and east of the Kuskokwim River and North Fork of the Kuskokwim River—1 caribou
                  Aug. 10-Sep. 30.Nov. 1-Jan. 31.
                  
                
                
                  Unit 19D, remainder—1 caribou
                  Aug. 10-Sep. 30.
                
                
                  Unit 19—Residents domiciled in Lime Village only—no individual harvest limit but a village harvest quota of 200 caribou; cows and calves may not be taken fromApr. 1-Aug. 9. Reporting will be by a community reporting system
                  July 1-June 30.
                
                
                  Sheep: 1 ram with 7/8 curl horn or larger
                  Aug. 10-Sep. 20.
                
                
                  Unit 19C-that portion within the Denali National Park and Preserve-residents of Nikolai only—no individual harvest limit, but a community harvest quota will be set annually by the Denali National Park and Preserve Superintendent; rams or ewes without lambs only. Reporting will be by a community reporting system
                  Oct. 1-Mar. 30.
                
                
                  Moose: Unit 19-Residents of Lime Village only—no individual harvest limit, but a village harvest quota of 28 bulls (including those taken under the State permits). Reporting will be by a community reporting system
                  July 1-June 30.
                
                
                  Unit 19A-North of the Kuskokwim River, upstream from but excluding the George River drainage, and south of the Kuskokwim River upstream from and including the Downey Creek drainage, not including the Lime Village Management Area; Federal public lands are closed to the taking of moose
                  No open season.
                
                
                  Unit 19A, remainder—1 antlered bull by Federal drawing permit or a State permit. Federal public lands are closed to the taking of moose except by residents of Tuluksak, Lower Kalskag, Upper Kalskag, Aniak, Chuathbaluk, and Crooked Creek hunting under these regulations. The Refuge Manager of the Yukon Delta NWR, in cooperation with the BLM Field Office Manager, will annually establish the harvest quota and number of permits to be issued in coordination with the State Tier I hunt. If the allowable harvest level is reached before the regular season closing date, the Refuge Manager, in consultation with the BLM Field Office Manager, will announce an early closure of Federal public lands to all moose hunting
                  Sep. 1-20.
                
                
                  Unit 19B—1 bull with spike-fork or 50-inch antlers or antlers with 4 or more brow tines on one side
                  Sep. 1-20.
                
                
                  Unit 19C—1 antlered bull
                  Sep. 1-20.
                
                
                  Unit 19C—1 bull by State registration permit
                  Jan. 15-Feb. 15.
                
                
                  Unit 19D-that portion of the Upper Kuskokwim Controlled Use Area within the North Fork drainage upstream from the confluence of the South Fork to the mouth of the Swift Fork—1 antlered bull
                  Sep. 1-30.
                
                
                  Unit 19D-remainder of the Upper Kuskokwim Controlled Use Area—1 bull
                  Sep. 1-30.Dec. 1-Feb. 28.
                  
                
                
                  Unit 19D, remainder—1 antlered bull
                  Sep. 1-30.Dec. 1-15.
                  
                
                
                  Coyote: 10 coyotes
                  Aug. 10-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 10 foxes; however, no more than 2 foxes may be taken prior to Oct. 1
                  Sep. 1-Mar. 15.
                
                
                  Hare (Snowshoe): No limit
                  July 1-June 30.
                
                
                  Lynx: 2 lynx
                  Nov. 1-Feb. 28.
                
                
                  Wolf: Unit 19D—10 wolves per day
                  Aug. 10-Apr. 30.
                
                
                  Unit 19, remainder—5 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Sep. 1-Mar. 31.
                
                
                  Grouse (Spruce, Ruffed, and Sharp-tailed): 15 per day, 30 in possession
                  Aug. 10-Apr. 30.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): 20 per day, 40 in possession
                  Aug. 10-Apr. 30.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: No limit
                  Nov. 1-June 10.
                
                
                  Coyote: No limit
                  Nov. 1-Mar. 31.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 1-Mar. 31.
                
                
                  Lynx: No limit
                  Nov. 1-Feb. 28.
                
                
                  Marten: No limit
                  Nov. 1-Feb. 28.
                
                
                  Mink and Weasel: No limit
                  Nov. 1-Feb. 28.
                
                
                  Muskrat: No limit
                  Nov. 1-June 10.
                
                
                  Otter: No limit
                  Nov. 1-Apr. 15.
                
                
                  Wolf: No limit
                  Nov. 1-Apr. 30.
                
                
                  Wolverine: No limit
                  Nov. 1-Mar. 31.
                
              
              (20) Unit 20. (i) Unit 20 consists of the Yukon River drainage upstream from and including the Tozitna River drainage to and including the Hamlin Creek drainage, drainages into the south bank of the Yukon River upstream from and including the Charley River drainage, the Ladue River and Fortymile River drainages, and the Tanana River drainage north of Unit 13 and downstream from the east bank of the Robertson River:

              (A) Unit 20A consists of that portion of Unit 20 bounded on the south by the Unit 13 boundary, bounded on the east by the west bank of the Delta River, bounded on the north by the north bank of the Tanana River from its confluence with the Delta River downstream to its confluence with the Nenana River, and bounded on the west by the east bank of the Nenana River.
              (B) Unit 20B consists of drainages into the northern bank of the Tanana River from and including Hot Springs Slough upstream to and including the Banner Creek drainage.
              (C) Unit 20C consists of that portion of Unit 20 bounded on the east by the east bank of the Nenana River and on the north by the north bank of the Tanana River downstream from the Nenana River.
              (D) Unit 20D consists of that portion of Unit 20 bounded on the east by the east bank of the Robertson River and on the west by the west bank of the Delta River, and drainages into the north bank of the Tanana River from its confluence with the Robertson River downstream to, but excluding, the Banner Creek drainage.
              (E) Unit 20E consists of drainages into the south bank of the Yukon River upstream from and including the Charley River drainage, and the Ladue River drainage.
              (F) Unit 20F consists of the remainder of Unit 20.
              (ii) In the following areas, the taking of wildlife for subsistence uses is prohibited or restricted on public land:
              (A) You may not take wildlife for subsistence uses on lands within Mount McKinley National Park as it existed prior to December 2, 1980. Subsistence uses as authorized by this paragraph (n)(20) are permitted in Denali National Preserve and lands added to Denali National Park on December 2, 1980.
              (B) You may not use motorized vehicles or pack animals for hunting Aug. 5-25 in the Delta Controlled Use Area, the boundary of which is defined as: a line beginning at the confluence of Miller Creek and the Delta River, then west to vertical angle benchmark Miller, then west to include all drainages of Augustana Creek and Black Rapids Glacier, then north and east to include all drainages of McGinnis Creek to its confluence with the Delta River, then east in a straight line across the Delta River to Mile 236.7 of the Richardson Highway, then north along the Richardson Highway to its junction with the Alaska Highway, then east along the Alaska Highway to the west bank of the Johnson River, then south along the west bank of the Johnson River and Johnson Glacier to the head of the Canwell Glacier, then west along the north bank of the Canwell Glacier and Miller Creek to the Delta River.
              (C) You may not use firearms, snowmobiles, licensed highway vehicles or motorized vehicles, except aircraft and boats, in the Dalton Highway Corridor Management Area, which consists of those portions of Units 20, 24, 25, and 26 extending 5 miles from each side of the Dalton Highway from the Yukon River to milepost 300 of the Dalton Highway, except as follows: Residents living within the Dalton Highway Corridor Management Area may use snowmobiles only for the subsistence taking of wildlife. You may use licensed highway vehicles only on designated roads within the Dalton Highway Corridor Management Area. The residents of Alatna, Allakaket, Anaktuvuk Pass, Bettles, Evansville, Stevens Village, and residents living within the Corridor may use firearms within the Corridor only for subsistence taking of wildlife.

              (D) You may not use any motorized vehicle for hunting August 5-September 20 in the Glacier Mountain Controlled Use Area, which consists of that portion of Unit 20E bounded by a line beginning at Mile 140 of the Taylor Highway, then north along the highway to Eagle, then west along the cat trail from Eagle to Crooked Creek, then from Crooked Creek southwest along the west bank of Mogul Creek to its headwaters on North Peak, then west across North Peak to the headwaters of Independence Creek, then southwest along the west bank of Independence Creek to its confluence with the North Fork of the Fortymile River, then easterly along the south bank of the North Fork of the Fortymile River to its confluence with Champion Creek, then across the North Fork of the Fortymile River to the south bank of Champion Creek and easterly along the south bank of Champion Creek to its confluence with Little Champion Creek, then northeast along the east bank of Little Champion Creek to its headwaters, then northeasterly in a direct line to Mile 140 on the Taylor Highway; however, this does not prohibit motorized access via, or transportation of harvested wildlife on, the Taylor Highway or any airport.
              (E) You may by permit hunt moose on the Minto Flats Management Area, which consists of that portion of Unit 20 bounded by the Elliot Highway beginning at Mile 118, then northeasterly to Mile 96, then east to the Tolovana Hotsprings Dome, then east to the Winter Cat Trail, then along the Cat Trail south to the Old Telegraph Trail at Dunbar, then westerly along the trail to a point where it joins the Tanana River 3 miles above Old Minto, then along the north bank of the Tanana River (including all channels and sloughs except Swan Neck Slough), to the confluence of the Tanana and Tolovana Rivers and then northerly to the point of beginning.
              (F) You may hunt moose only by bow and arrow in the Fairbanks Management Area. The Area consists of that portion of Unit 20B bounded by a line from the confluence of Rosie Creek and the Tanana River, northerly along Rosie Creek to Isberg Road, then northeasterly on Isberg Road to Cripple Creek Road, then northeasterly on Cripple Creek Road to the Parks Highway, then north on the Parks Highway to Alder Creek, then westerly to the middle fork of Rosie Creek through section 26 to the Parks Highway, then east along the Parks Highway to Alder Creek, then upstream along Alder Creek to its confluence with Emma Creek, then upstream along Emma Creek to its headwaters, then northerly along the hydrographic divide between Goldstream Creek drainages and Cripple Creek drainages to the summit of Ester Dome, then down Sheep Creek to its confluence with Goldstream Creek, then easterly along Goldstream Creek to Sheep Creek Road, then north on Sheep Creek Road to Murphy Dome Road, then west on Murphy Dome Road to Old Murphy Dome Road, then east on Old Murphy Dome Road to the Elliot Highway, then south on the Elliot Highway to Goldstream Creek, then easterly along Goldstream Creek to its confluence with First Chance Creek, Davidson Ditch, then southeasterly along the Davidson Ditch to its confluence with the tributary to Goldstream Creek in Section 29, then downstream along the tributary to its confluence with Goldstream Creek, then in a straight line to First Chance Creek, then up First Chance Creek to Tungsten Hill, then southerly along Steele Creek to its confluence with Ruby Creek, then upstream along Ruby Creek to Esro Road, then south on Esro Road to Chena Hot Springs Road, then east on Chena Hot Springs Road to Nordale Road, then south on Nordale Road to the Chena River, to its intersection with the Trans-Alaska Pipeline right of way, then southeasterly along the easterly edge of the Trans-Alaska Pipeline right of way to the Chena River, then along the north bank of the Chena River to the Moose Creek dike, then southerly along the Moose Creek dike to its intersection with the Tanana River, and then westerly along the north bank of the Tanana River to the point of beginning.
              (iii) Unit-specific regulations:
              (A) You may use bait to hunt black bear April 15-June 30; you may use bait to hunt wolves on FWS and BLM lands.
              (B) You may not use a steel trap or a snare using cable smaller than 3/32-inch diameter to trap coyotes or wolves in Unit 20E during April and October.
              (C) Residents of Units 20 and 21 may take up to three moose per regulatory year for the celebration known as the Nuchalawoyya Potlatch, under the terms of a Federal registration permit. Permits will be issued to individuals at the request of the Native Village of Tanana only. This three-moose limit is not cumulative with that permitted by the State.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 3 bears
                  July 1-June 30.
                
                
                  Brown Bear: Unit 20A—1 bear
                  Sep. 1-May 31.
                
                
                  Unit 20E—1 bear
                  Aug. 10-June 30.
                
                
                  
                  Unit 20, remainder—1 bear
                  Sep. 1-May 31.
                
                
                  Caribou: Unit 20E—1 caribou; a joint State/Federal registration permit is required. During the Aug. 10-Sep. 30 season, the harvest is restricted to 1 bull. The harvest quota for the period Aug. 10-29 in Units 20E, 20F, and 25C is 100 caribou. During the Nov. 1-Mar. 31 season, area closures or hunt restrictions may be announced when Nelchina caribou are present in a mix of more than 1 Nelchina caribou to 15 Fortymile caribou, except when the number of caribou present is low enough that fewer than 50 Nelchina caribou will be harvested regardless of the mixing ratio for the two herds
                  Aug. 10-Sep. 30.Nov. 1-Mar. 31.
                  
                
                
                  Unit 20F—north of the Yukon River—1 caribou
                  Aug. 10-Mar. 31.
                
                
                  Unit 20F—east of the Dalton Highway and south of the Yukon River—1 caribou; a joint State/Federal registration permit is required. During the Aug. 10-Sep. 30 season, the harvest is restricted to 1 bull. The harvest quota for the period Aug. 10-29 in Units 20E, 20F, and 25C is 100 caribou
                  Aug. 10-Sep. 30.Nov. 1-Mar. 31.
                  
                
                
                  Moose: Unit 20A—1 antlered bull
                  Sep. 1-20.
                
                
                  Unit 20B—that portion within the Minto Flats Management Area—1 bull by Federal registration permit only
                  Sep. 1-20.Jan. 10-Feb. 28.
                  
                
                
                  Unit 20B, remainder—1 antlered bull
                  Sep. 1-20.
                
                
                  Unit 20C-that portion within Denali National Park and Preserve west of the Toklat River, excluding lands within Mount McKinley National Park as it existed prior to December 2, 1980—1 antlered bull; however, white-phased or partial albino (more than 50 percent white) moose may not be taken
                  Sep. 1-30.Nov. 15-Dec. 15.
                  
                
                
                  Unit 20C, remainder—1 antlered bull; however, white-phased or partial albino (more than 50 percent white) moose may not be taken
                  Sep. 1-30.
                
                
                  Unit 20E—that portion within Yukon-Charley Rivers National Preserve—1 bull
                  Aug. 20-Sep. 30.
                
                
                  Unit 20E—that portion drained by the Middle Fork of the Fortymile River upstream from and including the Joseph Creek drainage—1 bull
                  Aug. 20-Sep. 30.
                
                
                  Unit 20E, remainder—1 bull by joint Federal/State registration permit
                  Aug. 20-Sep. 30.
                
                
                  Unit 20F—that portion within the Dalton Highway Corridor Management Area—1 antlered bull by Federal registration permit only
                  Sep. 1-25.
                
                
                  Unit 20F, remainder—1 antlered bull
                  Sep. 1-30.Dec. 1-10.
                  
                
                
                  Sheep: Unit 20E—1 ram with full-curl horn or larger
                  Aug. 10-Sep. 20.
                
                
                  Unit 20, remainder
                  No open season.
                
                
                  Beaver: Unit 20E—Yukon-Charley Rivers National Preserve—6 beaver per season. Meat from harvested beaver must be salvaged for human consumption
                  Sep. 20-May 15.
                
                
                  Coyote: 10 coyotes
                  Aug. 10-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 10 foxes; however, no more than 2 foxes may be taken prior to Oct. 1
                  Sep. 1-Mar. 15.
                
                
                  Hare (Snowshoe): No limit
                  July 1-June 30.
                
                
                  Lynx: Units 20A, 20B, and that portion of 20C east of the Teklanika River—2 lynx
                  Dec. 1-Jan. 31.
                
                
                  Unit 20E—2 lynx
                  Nov. 1-Jan. 31.
                
                
                  Unit 20, remainder—2 lynx
                  Dec. 1-Jan. 31.
                
                
                  Muskrat: Unit 20E, that portion within Yukon-Charley Rivers National Preserve—No limit
                  Sep. 20-June 10.
                
                
                  Unit 20C, that portion within Denali National Park and Preserve—25 muskrat
                  Nov. 1-June 10.
                
                
                  Unit 20, remainder
                  No open season.
                
                
                  Wolf: Unit 20—10 wolves
                  Aug. 10-Apr. 30.
                
                
                  Unit 20C, that portion within Denali National Park and Preserve—1 wolf during the Aug. 10-Oct. 31 period; 5 wolves during the Nov. 1-Apr. 30 period, for a total of 6 wolves for the season
                  Aug. 10-Oct. 31.Nov. 1-Apr. 30.
                  
                
                
                  Unit 20C, remainder—10 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Sep. 1-Mar. 31.
                
                
                  Grouse (Spruce, Ruffed, and Sharp-tailed): Units 20A, 20B, 20C, 20E, and 20F—15 per day, 30 in possession
                  Aug. 10-Mar. 31.
                
                
                  Ptarmigan (Rock and Willow): Unit 20—those portions within 5 miles of Alaska Route 5 (Taylor Highway, both to Eagle and the Alaska-Canada boundary) and that portion of Alaska Route 4 (Richardson Highway) south of Delta Junction—20 per day, 40 in possession
                  Aug. 10-Mar. 31.
                
                
                  Unit 20, remainder—20 per day, 40 in possession
                  Aug. 10-Apr. 30.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: Units 20A, 20B, 20C, and 20F—No limit
                  Nov. 1-Apr. 15.
                
                
                  Unit 20E—No limit. Hide or meat must be salvaged. Traps, snares, bow and arrow, or firearms may be used
                  Sep. 15-June 10.
                
                
                  Coyote: Unit 20E—No limit
                  Oct. 15-Apr. 30.
                
                
                  Unit 20, remainder—No limit
                  Nov. 1-Mar. 31.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 1-Feb. 28.
                
                
                  Lynx: Unit 20A, 20B, and 20C east of the Teklanika River—No limit
                  Dec. 15-Feb. 15.
                
                
                  Unit 20E—No limit
                  Nov. 1-Mar. 15.
                
                
                  Unit 20F and 20C, remainder—No limit
                  Nov. 1-Feb. 28.
                
                
                  Marten: No limit
                  Nov. 1-Feb. 28.
                
                
                  Mink and Weasel: No limit
                  Nov. 1-Feb. 28.
                
                
                  Muskrat: Unit 20E—No limit
                  Sep. 20-June 10.
                
                
                  Unit 20, remainder—No limit
                  Nov. 1-June 10.
                
                
                  Otter: No limit
                  Nov. 1-Apr. 15.
                
                
                  
                  Wolf: Units 20A, 20B, 20C, and 20F—No limit
                  Nov. 1-Apr. 30.
                
                
                  Unit 20E—No limit
                  Oct. 1-Apr. 30.
                
                
                  Wolverine: No limit
                  Nov. 1-Feb. 28.
                
              
              (21) Unit 21. (i) Unit 21 consists of drainages into the Yukon River and Arhymot Lake upstream from a line starting at the downriver boundary of Paimiut on the north bank of the Yukon River then south across the Yukon River to the northern terminus of the Paimiut Portage, then south along the Portage to its intersection with Arhymot Lake, then south along the northern and western bank of Arhymot Lake to the outlet at Crooked Creek (locally known as Johnson River) drainage then to, but not including, the Tozitna River drainage on the north bank, and to but not including the Tanana River drainage on the south bank, and excluding the Koyukuk River drainage upstream from the Dulbi River drainage:
              (A) Unit 21A consists of the Innoko River drainage upstream from and including the Iditarod River drainage.
              (B) Unit 21B consists of the Yukon River drainage upstream from Ruby and east of the Ruby-Poorman Road, downstream from and excluding the Tozitna River and Tanana River drainages, and excluding the Melozitna River drainage upstream from Grayling Creek.
              (C) Unit 21C consists of the Melozitna River drainage upstream from Grayling Creek, and the Dulbi River drainage upstream from and including the Cottonwood Creek drainage.
              (D) Unit 21D consists of the Yukon River drainage from and including the Blackburn Creek drainage upstream to Ruby, including the area west of the Ruby-Poorman Road, excluding the Koyukuk River drainage upstream from the Dulbi River drainage, and excluding the Dulbi River drainage upstream from Cottonwood Creek.
              (E) Unit 21E consists of that portion of Unit 21 in the Yukon River and Arhymot Lake drainages upstream from a line starting at the downriver boundary of Paimiut on the north bank of the Yukon River, then south across the Yukon River to the northern terminus of the Paimiut Portage, then south along the Portage to its intersection with Arhymot Lake, then along the northern and western bank of Arhymot Lake to the outlet at Crooked Creek (locally known as Johnson River) drainage, then to, but not including, the Blackburn Creek drainage, and the Innoko River drainage downstream from the Iditarod River drainage.
              (ii) In the following areas, the taking of wildlife for subsistence uses is prohibited or restricted on public land:

              (A) The Koyukuk Controlled Use Area, which consists of those portions of Units 21 and 24 bounded by a line from the north bank of the Yukon River at Koyukuk at 64°52.58′ N lat., 157°43.10′ W long., then northerly to the confluences of the Honhosa and Kateel Rivers at 65°28.42′ N lat., 157°44.89′ W long., then northeasterly to the confluences of Billy Hawk Creek and the Huslia River (65°57′ N lat., 156°41′ W long.) at 65°56.66′ N lat., 156°40.81′ W long., then easterly to the confluence of the forks of the Dakli River at 66°02.56′ N lat., 156° 12.71′ W long., then easterly to the confluence of McLanes Creek and the Hogatza River at66°00.31′ N lat., 155°18.57′ W long., then southwesterly to the crest of Hochandochtla Mountain at 65°31.87′ N lat., 154°52.18′ W long., then southwest to the mouth of Cottonwood Creek at 65°3.00′ N lat., 156°06.43′ W long., then southwest to Bishop Rock (Yistletaw) at 64°49.35′ N lat., 157° 21.73′ W long., then westerly along the north bank of the Yukon River (including Koyukuk Island) to the point of beginning, is closed during moose hunting seasons to the use of aircraft for hunting moose, including transportation of any moose hunter or moose part; however, this does not apply to transportation of a moose hunter or moose part by aircraft between publicly owned airports in the controlled use area or between a publicly owned airport within the area and points outside the area; all hunters on the Koyukuk River passing the ADF&G-operated check station at Ella's Cabin (15 miles upstream from the Yukon on the Koyukuk River) are required to stop and report to ADF&G personnel at the check station.
              (B) The Paradise Controlled Use Area, which consists of that portion of Unit 21 bounded by a line beginning at the old village of Paimiut, then north along the west bank of the Yukon River to Paradise, then northwest to the mouth of Stanstrom Creek on the Bonasila River, then northeast to the mouth of the Anvik River, then along the west bank of the Yukon River to the lower end of Eagle Island (approximately 45 miles north of Grayling), then to the mouth of the Iditarod River, then extending 2 miles easterly down the east bank of the Innoko River to its confluence with Paimiut Slough, then south along the east bank of Paimiut Slough to its mouth, and then to the old village of Paimiut, is closed during moose hunting seasons to the use of aircraft for hunting moose, including transportation of any moose hunter or part of moose; however, this does not apply to transportation of a moose hunter or part of moose by aircraft between publicly owned airports in the Controlled Use Area or between a publicly owned airport within the area and points outside the area.
              (iii) In Unit 21D, you may hunt brown bear by State registration permit in lieu of a resident tag if you have obtained a State registration permit prior to hunting. Aircraft may not be used in any manner for brown bear hunting under the authority of a brown bear State registration permit, including transportation of hunters, bears, or parts of bears; however, this does not apply to transportation of bear hunters or bear parts by regularly scheduled flights to and between communities by carriers that normally provide scheduled service to this area, nor does it apply to transportation of aircraft to or between publicly owned airports.
              (iv) Unit-specific regulations:
              (A) You may use bait to hunt black bear between April 15 and June 30; and in the Koyukuk Controlled Use Area, you may also use bait to hunt black bear between September 1 and September 25.
              (B) If you have a trapping license, you may use a firearm to take beaver in Unit 21(E) from Nov. 1-June 10.
              (C) The residents of Units 20 and 21 may take up to three moose per regulatory year for the celebration known as the Nuchalawoyya Potlatch, under the terms of a Federal registration permit. Permits will be issued to individuals only at the request of the Native Village of Tanana. This three-moose limit is not cumulative with that permitted by the State.
              (D) The residents of Unit 21 may take up to three moose per regulatory year for the celebration known as the Kaltag/Nulato Stickdance, under the terms of a Federal registration permit. Permits will be issued to individuals only at the request of the Native Village of Kaltag or Nulato. This three-moose limit is not cumulative with that permitted by the State.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 3 bears
                  July 1-June 30.
                
                
                  Brown Bear:
                
                
                  Unit 21D—1 bear by State registration permit only
                  Aug. 10-June 30.
                
                
                  Unit 21, remainder—1 bear
                  Aug. 10-June 30.
                
                
                  Caribou:
                
                
                  Unit 21A—1 caribou
                  Aug. 10-Sep. 30.Dec. 10-20.
                  
                
                
                  Unit 21B—that portion north of the Yukon River and downstream from Ukawutni Creek
                  No open season.
                
                
                  Unit 21C—the Dulbi and Melozitna River drainages downstream from Big Creek
                  No open season.
                
                
                  Unit 21B remainder, 21C remainder, and 21E—1 caribou
                  Aug. 10-Sep. 30.
                
                
                  Unit 21D—north of the Yukon River and east of the Koyukuk River—caribou may be taken during a winter season to be announced
                  Winter season to be announced.
                
                
                  Unit 21D, remainder—5 caribou per day, as follows: Calves may not be taken
                
                
                  Bulls may be harvested
                  July 1-Oct. 14.Feb. 1-June 30.
                  
                
                
                  
                  Cows may be harvested
                  Sep. 1-Mar. 31.
                
                
                  Moose:
                
                
                  Unit 21B—that portion within the Nowitna National Wildlife Refuge downstream from and including the Little Mud River drainage—1 bull. A State registration permit is required from Sep. 5-25. A Federal registration permit is required from Sep. 26-Oct. 1
                  Sep. 5-Oct. 1.
                
                
                  Unit 21B—that portion within the Nowitna National Wildlife Refuge downstream from and including the Little Mud River drainage—1 antlered bull. A Federal registration permit is required during the 5-day season and will be limited to one per household
                  Five-day season to be announced between Dec. 1 and Mar. 31.
                
                
                  Units 21A and 21B, remainder—1 bull
                  Aug. 20-Sep. 25.Nov. 1-30.
                  
                
                
                  Unit 21C—1 antlered bull
                  Sep. 5-25.
                
                
                  Unit 21D—Koyukuk Controlled Use Area—1 bull; 1 antlerless moose by Federal permit if authorized by announcement by the Koyukuk/Nowitna NWR manager. Harvest of cow moose accompanied by calves is prohibited. A harvestable surplus of cows will be determined for a quota
                  Sep. 1-25.Mar. 1-5 season to be announced.
                  
                
                
                   or
                
                
                  1 antlered bull by Federal permit, if there is no Mar. 1-5 season and if authorized by announcement by the Koyukuk/Nowitna NWR manager and BLM Central Yukon field office manager. A harvestable surplus of bulls will be determined for a quota. Announcement for the March and April seasons and harvest quotas will be made after consultation with the ADF&G area biologist and the Chairs of the Western Interior Regional Advisory Council and Middle Yukon and Koyukuk River Fish and Game Advisory Committee
                  Apr. 10-15 season to be announced.
                
                
                  Unit 21D, remainder—1 moose; however, antlerless moose may be taken only during Sep. 21-25 and the Mar. 1-5 season if authorized jointly by the Koyukuk/Nowitna National Wildlife Refuge Manager and the Central Yukon Field Office Manager, Bureau of Land Management. Harvest of cow moose accompanied by calves is prohibited. During the Aug. 22-31 and Sep. 5-25 seasons, a State registration permit is required. During the Mar. 1-5 season, a Federal registration permit is required. Announcement for the antlerless moose seasons and cow quotas will be made after consultation with the ADF&G area biologist and the Chairs of the Western Interior Regional Advisory Council and the Middle Yukon Fish and Game Advisory Committee
                  Aug. 22-31.Sep. 5-25.
                    Mar. 1-5 season to be announced.
                  
                
                
                  Unit 21E—1 moose; however, only bulls may be taken from Aug. 25-Sep. 30
                  Aug. 25-Sep. 30.
                
                
                  During the Feb. 15—Mar. 15 season, a Federal registration permit is required. The permit conditions and any needed closures for the winter season will be announced by the Innoko NWR manager after consultation with the ADF&G area biologist and the Chairs of the Western Interior Regional Advisory Council and the Middle Yukon Fish and Game Advisory Committee as stipulated in a letter of delegation. Moose may not be taken within one-half mile of the Innoko or Yukon River during the winter season
                  Feb. 15-Mar. 15.
                
                
                  Beaver:
                
                
                  Unit 21E—No limit
                  Nov. 1-June 10.
                
                
                  Unit 21, remainder
                  No open season.
                
                
                  Coyote: 10 coyotes
                  Aug. 10-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 10 foxes; however, no more than 2 foxes may be taken prior to Oct. 1
                  Sep. 1-Mar. 15.
                
                
                  Hare (Snowshoe and Tundra): No limit
                  July 1-June 30.
                
                
                  Lynx: 2 lynx
                  Nov. 1-Feb. 28.
                
                
                  Wolf: 5 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Sep. 1-Mar. 31.
                
                
                  Grouse (Spruce, Ruffed, and Sharp-tailed): 15 per day, 30 in possession
                  Aug. 10-Apr. 30.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): 20 per day, 40 in possession
                  Aug. 10-Apr. 30.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: No Limit
                  Nov. 1-June 10.
                
                
                  Coyote: No limit
                  Nov. 1-Mar. 31.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 1-Feb. 28.
                
                
                  Lynx: No limit
                  Nov. 1-Feb. 28.
                
                
                  Marten: No limit
                  Nov. 1-Feb. 28.
                
                
                  Mink and Weasel: No limit
                  Nov. 1-Feb. 28.
                
                
                  Muskrat: No limit
                  Nov. 1-June 10.
                
                
                  Otter: No limit
                  Nov. 1-Apr. 15.
                
                
                  Wolf: No limit
                  Nov. 1-Apr. 30.
                
                
                  
                  Wolverine: No limit
                  Nov. 1-Mar. 31.
                
              
              (22) Unit 22. (i) Unit 22 consists of Bering Sea, Norton Sound, Bering Strait, Chukchi Sea, and Kotzebue Sound drainages from, but excluding, the Pastolik River drainage in southern Norton Sound to, but not including, the Goodhope River drainage in Southern Kotzebue Sound, and all adjacent islands in the Bering Sea between the mouths of the Goodhope and Pastolik Rivers:
              (A) Unit 22A consists of Norton Sound drainages from, but excluding, the Pastolik River drainage to, and including, the Ungalik River drainage, and Stuart and Besboro Islands.
              (B) Unit 22B consists of Norton Sound drainages from, but excluding, the Ungalik River drainage to, and including, the Topkok Creek drainage.
              (C) Unit 22C consists of Norton Sound and Bering Sea drainages from, but excluding, the Topkok Creek drainage to, and including, the Tisuk River drainage, and King and Sledge Islands.
              (D) Unit 22D consists of that portion of Unit 22 draining into the Bering Sea north of, but not including, the Tisuk River to and including Cape York and St. Lawrence Island.
              (E) Unit 22E consists of Bering Sea, Bering Strait, Chukchi Sea, and Kotzebue Sound drainages from Cape York to, but excluding, the Goodhope River drainage, and including Little Diomede Island and Fairway Rock.
              (ii) You may hunt brown bear by State registration permit in lieu of a resident tag if you have obtained a State registration permit prior to hunting. Aircraft may not be used in any manner for brown bear hunting under the authority of a brown bear State registration permit, including transportation of hunters, bears, or parts of bears; however, this does not apply to transportation of bear hunters or bear parts by regularly scheduled flights to and between communities by carriers that normally provide scheduled service to this area, nor does it apply to transportation of aircraft to or between publicly owned airports.
              (iii) Unit-specific regulations:
              (A) If you have a trapping license, you may use a firearm to take beaver in Unit 22 during the established seasons.
              (B) Coyote, incidentally taken with a trap or snare, may be used for subsistence purposes.
              (C) A snowmachine may be used to position a hunter to select individual caribou for harvest provided that the animals are not shot from a moving snowmachine.
              (D) The taking of one bull moose and up to three musk oxen by the community of Wales is allowed for the celebration of the Kingikmuit Dance Festival under the terms of a Federal registration permit. Permits will be issued to individuals only at the request of the Native Village of Wales. The harvest may occur only within regularly established seasons in Unit 22E. The harvest will count against any established quota for the area.
              (E) A federally qualified subsistence user (recipient) may designate another federally qualified subsistence user to take musk oxen on his or her behalf unless the recipient is a member of a community operating under a community harvest system. The designated hunter must get a designated hunter permit and must return a completed harvest report. The designated hunter may hunt for any number of recipients in the course of a season, but have no more than two harvest limits in his/her possession at any one time, except in Unit 22E where a resident of Wales or Shishmaref acting as a designated hunter may hunt for any number of recipients, but have no more than four harvest limits in his/her possession at any one time.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear:
                
                
                  
                  Units 22A and 22B—3 bears
                  July 1-June 30.
                
                
                  Unit 22, remainder
                  No open season.
                
                
                  Brown Bear:
                
                
                  Units 22A, 22D remainder, and 22E—1 bear by State registration permit only
                  Aug. 1-May 31.
                
                
                  Unit 22B—2 bears by State registration permit
                  Aug. 1-May 31.
                
                
                  Unit 22C—1 bear by State registration permit only
                  Aug. 1-Oct. 31.Apr. 1-May 31.
                  
                
                
                  Unit 22D—that portion west of the Tisuk River drainage, west of the west bank of the unnamed creek originating at the Unit boundary opposite the headwaters of McAdam's Creek and west of the west bank of Canyon Creek to its confluence with Tuksuk Channel—2 bears by Federal registration permit
                  July 1-June 30.
                
                
                  Caribou:
                
                
                  Unit 22B—that portion west of Golovnin Bay and west of a line along the west bank of the Fish and Niukluk Rivers to the mouth of the Libby River, and excluding all portions of the Niukluk River drainage upstream from and including the Libby River drainage—5 caribou per day by State registration permit. Calves may not be taken
                  Oct. 1-Apr. 30.May 1-Sep. 30, a season may be announced.
                  
                
                
                  Units 22A—that portion north of the Golsovia River drainage, 22B remainder, that portion of Unit 22D in the Kuzitrin River drainage (excluding the Pilgrim River drainage), and the Agiapuk River drainages, including the tributaries, and Unit 22E-that portion east of and including the Tin Creek drainage—5 caribou per day by State registration permit. Calves may not be taken
                  July 1-June 30.
                
                
                  Unit 22A, remainder—5 caribou per day by State registration permit. Calves may not be taken
                  July 1-June 30, season may be announced.
                
                
                  Unit 22D, that portion in the Pilgrim River drainage—5 caribou per day by State registration permit. Calves may not be taken
                  Oct. 1-Apr. 30.May 1-Sep. 30, season may be announced.
                  
                
                
                  Units 22C, 22D remainder, 22E remainder—5 caribou per day by State registration permit. Calves may not be taken
                  July 1-June 30, season may be announced.
                
                
                  Moose:
                
                
                  Unit 22A—that portion north of and including the Tagoomenik and Shaktoolik River drainages—1 bull. Federal public lands are closed to hunting except by federally qualified users hunting under these regulations
                  Aug. 1-Sep. 30.
                
                
                  Unit 22A—that portion in the Unalakleet drainage and all drainages flowing into Norton Sound north of the Golsovia River drainage and south of the Tagoomenik and Shaktoolik River drainages—Federal public lands are closed to the taking of moose, except that residents of Unalakleet, hunting under these regulations, may take 1 bull by Federal registration permit, administered by the BLM Anchorage Field Office with the authority to close the season in consultation with ADF&G
                  Aug. 15-Sep. 14.
                
                
                  Unit 22A, remainder—1 bull. However, during the period Jan.1-Feb. 15, only an antlered bull may be taken. Federal public lands are closed to the taking of moose except by federally qualified subsistence users
                  Aug. 1-Sep. 30.Jan. 1-Feb. 15.
                  
                
                
                  Unit 22B—west of the Darby Mountains—1 bull by State registration permit. Quotas and any needed closures will be announced by the Anchorage Field Office Manager of the BLM, in consultation with NPS and ADF&G. Federal public lands are closed to the taking of moose except by federally qualified subsistence users hunting under these regulations
                  Sep. 1-14.
                
                
                  Unit 22B—west of the Darby Mountains—1 bull by either Federal or State registration permit. Quotas and any needed season closures will be announced by the Anchorage Field Office Manager of the BLM, in consultation with NPS, and ADF&G. Federal public lands are closed to the taking of moose except by residents of White Mountain and Golovin hunting under these regulations
                  Jan. 1-31.
                
                
                  Unit 22B, remainder—1 bull
                  Aug. 1-Jan. 31.
                
                
                  Unit 22C—1 antlered bull
                  Sep. 1-14.
                
                
                  Unit 22D—that portion within the Kougarok, Kuzitrin, and Pilgrim River drainages—1 bull by State registration permit. Quotas and any needed closures will be announced by the Anchorage Field Office Manager of the BLM, in consultation with NPS and ADF&G. Federal public lands are closed to the taking of moose except by residents of Units 22D and 22C hunting under these regulations
                  Sep. 1-14.
                
                
                  Unit 22D—that portion west of the Tisuk River drainage and Canyon Creek—1 bull by State registration permit. Quotas and any needed closures will be announced by the Anchorage Field Office Manager of the BLM, in consultation with NPS and ADF&G
                  Sep. 1-14.
                
                
                  Unit 22D—that portion west of the Tisuk River drainage and Canyon Creek—1 bull by Federal registration permit. Quotas and any needed closures will be announced by the Anchorage Field Office Manager of the BLM, in consultation with NPS and ADF&G. Federal public lands are closed to the taking of moose except by residents of Units 22D and 22C hunting under these regulations
                  Dec. 1-31.
                
                
                  Unit 22D, remainder—1 bull
                  Aug. 10-Sep. 14.Oct. 1-Nov. 30.
                  
                
                
                  Unit 22D, remainder—1 moose; however, no person may take a calf or a cow accompanied by a calf
                  Dec. 1-31.
                
                
                  Unit 22D, remainder—1 antlered bull
                  Jan. 1-31.
                
                
                  Unit 22E—1 antlered bull. Federal public lands are closed to the taking of moose except by federally qualified subsistence users hunting under these regulations
                  Aug. 1-Mar. 15.
                
                
                  
                  Musk ox:
                
                
                  Unit 22B—1 bull by Federal permit or State permit. Federal public lands are closed to the taking of musk ox except by federally qualified subsistence users hunting under these regulations
                  Aug. 1-Mar. 15.
                
                
                  Unit 22D—that portion west of the Tisuk River drainage and Canyon Creek—1 bull by Federal permit or State permit. Federal public lands are closed to the harvest of musk ox except by residents of Nome and Teller hunting under these regulations
                  Sep. 1-Mar. 15.
                
                
                  Unit 22D, that portion within the Kuzitrin River drainages—1 bull by Federal permit or State permit. Federal public lands are closed to the taking of musk ox except for residents of Council, Golovin, White Mountain, Nome, Teller, and Brevig Mission hunting under these regulations
                  Aug. 1-Mar. 15.
                
                
                  Unit 22D, remainder—1 bull by Federal permit or State permit. Federal public lands are closed to the taking of musk ox except by residents of Elim, White Mountain, Nome, Teller, and Brevig Mission hunting under these regulations
                  Aug. 1-Mar. 15.
                
                
                  Unit 22E—1 bull by Federal permit or State permit. Federal public lands are closed to the harvest of musk ox except by federally qualified subsistence users hunting under these regulations
                  Aug. 1-Mar. 15.
                
                
                  Unit 22, remainder
                  No open season.
                
                
                  Beaver:
                
                
                  Units 22A, 22B, 22D, and 22E—50 beaver
                  Nov. 1-June 10.
                
                
                  Unit 22, remainder
                  No open season.
                
                
                  Coyote
                  No open season.
                
                
                  Fox, Arctic (Blue and White Phase): 2 foxes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 10 foxes
                  Nov. 1-Apr. 15.
                
                
                  Hare (Snowshoe and Tundra): No limit
                  Sep. 1-Apr. 15.
                
                
                  Lynx: 2 lynx
                  Nov. 1-Apr. 15.
                
                
                  Marten:
                
                
                  Units 22A and 22B—No limit
                  Nov. 1-Apr. 15.
                
                
                  Unit 22, remainder
                  No open season.
                
                
                  Mink and Weasel: No limit
                  Nov. 1-Jan. 31.
                
                
                  Otter: No limit
                  Nov. 1-Apr. 15.
                
                
                  Wolf: No limit
                  Nov. 1-Apr. 15.
                
                
                  Wolverine: 3 wolverines
                  Sep. 1-Mar. 31.
                
                
                  Grouse (Spruce): 15 per day, 30 in possession
                  Aug. 10-Apr. 30.
                
                
                  Ptarmigan (Rock and Willow):
                
                
                  Units 22A and 22B east of and including the Niukluk River drainage—40 per day, 80 in possession
                  Aug. 10-Apr. 30.
                
                
                  Unit 22E—20 per day, 40 in possession
                  July 15-May 15.
                
                
                  Unit 22, remainder—20 per day, 40 in possession
                  Aug. 10-Apr. 30.
                
                
                  
                    Trapping
                  
                
                
                  Beaver:
                
                
                  Units 22A, 22B, 22D, and 22E—50 beaver
                  Nov. 1-June 10.
                
                
                  Unit 22C
                  No open season.
                
                
                  Coyote
                  No open season.
                
                
                  Fox, Arctic (Blue and White Phase): No limit
                  Nov. 1-Apr. 15.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 1-Apr. 15.
                
                
                  Lynx: No limit
                  Nov. 1-Apr. 15.
                
                
                  Marten: No limit
                  Nov. 1-Apr. 15.
                
                
                  Mink and Weasel: No limit
                  Nov. 1-Jan. 31.
                
                
                  Muskrat: No limit
                  Nov. 1-June 10.
                
                
                  Otter: No limit
                  Nov. 1-Apr. 15.
                
                
                  Wolf: No limit
                  Nov. 1-Apr. 30.
                
                
                  Wolverine: No limit
                  Nov. 1-Apr. 15.
                
              
              (23) Unit 23. (i) Unit 23 consists of Kotzebue Sound, Chukchi Sea, and Arctic Ocean drainages from and including the Goodhope River drainage to Cape Lisburne.
              (ii) In the following areas, the taking of wildlife for subsistence uses is prohibited or restricted on public land:

              (A) You may not use aircraft in any manner either for hunting of ungulates, bear, wolves, or wolverine, or for transportation of hunters or harvested species in the Noatak Controlled Use Area for the period August 15-September 30. The Area consists of that portion of Unit 23 in a corridor extending 5 miles on either side of the Noatak River beginning at the mouth of the Noatak River, and extending upstream to the mouth of Sapun Creek. This closure does not apply to the transportation of hunters or parts of ungulates, bear, wolves, or wolverine by regularly scheduled flights to communities by carriers that normally provide scheduled air service.
              (B) [Reserved]
              (iii) You may not use aircraft in any manner for brown bear hunting, including transportation of hunters, bears, or parts of bears; however, this does not apply to transportation of bear hunters or bear parts by regularly scheduled flights to and between communities by carriers that normally provide scheduled service to this area, nor does it apply to transportation of aircraft to or between publicly owned airports.
              (iv) Unit-specific regulations:
              (A) You may take caribou from a boat moving under power in Unit 23.
              (B) In addition to other restrictions on method of take found in this section, you may also take swimming caribou with a firearm using rimfire cartridges.
              (C) If you have a trapping license, you may take beaver with a firearm in all of Unit 23 from Nov. 1-June 10.
              (D) For the Baird and DeLong Mountain sheep hunts—A federally qualified subsistence user (recipient) may designate another federally qualified subsistence user to take sheep on his or her behalf unless the recipient is a member of a community operating under a community harvest system. The designated hunter must obtain a designated hunter permit and must return a completed harvest report. The designated hunter may hunt for only one recipient in the course of a season and may have both his and the recipients' harvest limits in his/her possession at the same time.
              (E) A snowmachine may be used to position a hunter to select individual caribou for harvest provided that the animals are not shot from a moving snowmachine. On BLM-managed lands only, a snowmachine may be used to position a caribou, wolf, or wolverine for harvest provided that the animals are not shot from a moving snowmachine.
              (F) A federally qualified subsistence user (recipient) may designate another federally qualified subsistence user to take musk oxen on his or her behalf unless the recipient is a member of a community operating under a community harvest system. The designated hunter must get a designated hunter permit and must return a completed harvest report. The designated hunter may hunt for any number of recipients, but have no more than two harvest limits in his/her possession at any one time.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 3 bears
                  Jul. 1-Jun. 30.
                
                
                  Brown Bear: Unit 23—2 bears by State subsistence registration permit
                  Jul. 1-Jun. 30.
                
                
                  Caribou:
                
                
                  Unit 23—that portion which includes all drainages north and west of, and including, the Singoalik River drainage—5 caribou per day by State registration permit as follows:
                
                
                  Calves may not be taken
                
                
                  Bulls may be harvested
                  Jul. 1-Oct. 14.Feb. 1-Jun. 30.
                  
                
                
                  Cows may be harvested. However, cows accompanied by calves may not be taken July 15-Oct. 14
                  Jul. 15-Apr. 30.
                
                
                  Unit 23, remainder—5 caribou per day by State registration permit, as follows:
                
                
                  Calves may not be taken
                
                
                  Bulls may be harvested
                  Jul. 1-Oct. 31.Feb. 1-Jun. 30.
                  
                
                
                  Cows may be harvested. However, cows accompanied by calves may not be taken July 31-Oct. 14
                  Jul. 31-Mar. 31
                
                
                  Federal public lands within a 10-mile-wide corridor (5 miles either side) along the Noatak River from the western boundary of Noatak National Preserve upstream to the confluence with the Cutler River; within the northern and southern boundaries of the Eli and Agashashok River drainages, respectively; and within the Squirrel River drainage are closed to caribou hunting except by federally qualified subsistence users hunting under these regulations
                
                
                  Sheep:
                
                
                  Unit 23—south of Rabbit Creek, Kiyak Creek, and the Noatak River, and west of the Cutler and Redstone Rivers (Baird Mountains)—1 sheep by Federal registration permit. Federal public lands are closed to the taking of sheep except by federally qualified subsistence users hunting under these regulations
                  May be announced.
                
                
                  
                  Unit 23—north of Rabbit Creek, Kiyak Creek, and the Noatak River, and west of the Aniuk River (DeLong Mountains)—1 sheep by Federal registration permit
                  May be announced.
                
                
                  Unit 23, remainder (Schwatka Mountains) except for that portion within Gates of the Arctic National Park and Preserve—1 sheep by Federal registration permit
                  May be announced.
                
                
                  Unit 23, remainder (Schwatka Mountains) that portion within Gates of the Arctic National Park and Preserve—1 ram with 7/8 curl or larger horn
                  Aug. 10-Sep. 20.
                
                
                  Unit 23, remainder (Schwatka Mountains) that portion within Gates of the Arctic National Park and Preserve—1 sheep
                  Oct. 1-Apr. 30.
                
                
                  Moose:
                
                
                  Unit 23—that portion north and west of and including the Singoalik River drainage, and all lands draining into the Kukpuk and Ipewik Rivers—1 moose
                
                
                  Bulls may be harvested
                  July 1-Dec. 31.
                
                
                  Cows may be harvested
                  Nov. 1-Dec. 31.
                
                
                  No person may take a calf or a cow accompanied by a calf
                
                
                  Unit 23, remainder—1 moose
                
                
                  Bulls may be harvested
                  Aug. 1-Dec. 31.
                
                
                  Cows may be harvested
                  Nov. 1-Dec. 31.
                
                
                  No person may take a calf or a cow accompanied by a calf
                
                
                  Musk ox:
                
                
                  Unit 23—south of Kotzebue Sound and west of and including the Buckland River drainage—1 bull by Federal permit or State permit
                  Aug. 1-Mar. 15.
                
                
                  Federal public lands are closed to the taking of musk oxen except by federally qualified subsistence users hunting under these regulations
                
                
                  Unit 23—Cape Krusenstern National Monument—1 bull by Federal permit. Cape Krusenstern National Monument is closed to the taking of musk oxen except by federally qualified subsistence users but not residents of Point Hope
                  Aug. 1-Mar. 15.
                
                
                  Unit 23—that portion north and west of the Kobuk River drainage—1 bull by State or Federal registration permit
                  Aug. 1-Mar. 15
                
                
                  Unit 23, remainder
                  No open season.
                
                
                  Beaver: No limit
                  July 1-June 30.
                
                
                  Coyote: 2 coyotes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Arctic (Blue and White Phase): No limit
                  Sep. 1-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Sep. 1-Mar. 15.
                
                
                  Hare: (Snowshoe and Tundra) No limit
                  July 1-June 30.
                
                
                  Lynx: 2 lynx
                  Nov. 1-Apr. 15.
                
                
                  Wolf: 15 wolves
                  Oct. 1-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Sep. 1-Mar. 31.
                
                
                  Muskrat: No limit
                  July 1-June 30.
                
                
                  Grouse (Spruce and Ruffed): 15 per day, 30 in possession.
                  Aug. 10-Apr. 30.
                
                
                  Ptarmigan (Rock, Willow, and White-tailed): 20 per day, 40 in possession
                  Aug. 10-Apr. 30.
                
                
                  
                    Trapping
                  
                
                
                  Beaver:
                
                
                  Unit 23—the Kobuk and Selawik River drainages—50 beaver
                  July 1-June 30.
                
                
                  Unit 23, remainder—30 beaver
                  July 1-June 30.
                
                
                  Coyote: No limit
                  Nov. 1-Apr. 15.
                
                
                  Fox, Arctic (Blue and White Phase): No limit
                  Nov. 1-Apr. 15.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 1-Apr. 15.
                
                
                  Lynx: No limit
                  Nov. 1-Apr. 15.
                
                
                  Marten: No limit
                  Nov. 1-Apr. 15.
                
                
                  Mink and Weasel: No limit
                  Nov. 1-Jan. 31.
                
                
                  Muskrat: No limit
                  Nov. 1-June 10.
                
                
                  Otter: No limit
                  Nov. 1-Apr. 15.
                
                
                  Wolf: No limit
                  Nov. 1-Apr. 30.
                
                
                  Wolverine: No limit
                  Nov. 1-Apr. 15.
                
              
              (24) Unit 24. (i) Unit 24 consists of the Koyukuk River drainage upstream from but not including the Dulbi River drainage:

              (A) Unit 24A consists of the Middle Fork of the Koyukuk River drainage upstream from but not including the Harriet Creek and North Fork Koyukuk River drainages, to the South Fork of the Koyukuk River drainage upstream from Squaw Creek, the Jim River Drainage, the Fish Creek drainage upstream from and including the Bonanza Creek drainage, to the 1,410 ft. peak of the hydrologic divide with the northern fork of the Kanuti Chalatna River at N lat. 66°33.303′ W long. 151°03.637′ and following the unnamed northern fork of the Kanuti Chalatna Creek to the confluence of the southern fork of the Kanuti Chalatna River at N lat. 66°27.090′ W long. 151°23.841′, 4.2 miles SSW (194 degrees true) of Clawanmenka Lake and following the unnamed southern fork of the Kanuti Chalatna Creek to the hydrologic divide with the Kanuti River drainage at N lat. 66°19.789′ W long. 151°10.102′, 3.0 miles ENE (79 degrees true) from the 2,055 ft. peak on that divide, and the Kanuti River drainage upstream from the confluence of an unnamed creek at N lat. 66°13.050′ W long. 151°05.864′, 0.9 miles SSE (155 degrees true) of a 1,980 ft. peak on that divide, and following that unnamed creek to the Unit 24 boundary on the hydrologic divide to the Ray River drainage at N lat. 66°03.827′ W long. 150°49.988′ at the 2,920 ft. peak of that divide.
              (B) Unit 24B consists of the Koyukuk River Drainage upstream from Dog Island to the Subunit 24A boundary.
              (C) Unit 24C consists of the Hogatza River Drainage, the Koyukuk River Drainage upstream from Batza River on the north side of the Koyukuk River and upstream from and including the Indian River Drainage on the south side of the Koyukuk River to the Subunit 24B boundary.
              (D) Unit 24D consists of the remainder of Unit 24.
              (ii) In the following areas, the taking of wildlife for subsistence uses is prohibited or restricted on public land:
              (A) You may not use firearms, snowmobiles, licensed highway vehicles, or motorized vehicles, except aircraft and boats, in the Dalton Highway Corridor Management Area, which consists of those portions of Units 20, 24, 25, and 26 extending 5 miles from each side of the Dalton Highway from the Yukon River to milepost 300 of the Dalton Highway, except as follows: Residents living within the Dalton Highway Corridor Management Area may use snowmobiles only for the subsistence taking of wildlife. You may use licensed highway vehicles only on designated roads within the Dalton Highway Corridor Management Area. The residents of Alatna, Allakaket, Anaktuvuk Pass, Bettles, Evansville, and Stevens Village, and residents living within the Corridor may use firearms within the Corridor only for subsistence taking of wildlife.
              (B) You may not use aircraft for hunting moose, including transportation of any moose hunter or moose part in the Kanuti Controlled Use Area, which consists of that portion of Unit 24 bounded by a line from the Bettles Field VOR to the east side of Fish Creek Lake, to Old Dummy Lake, to the south end of Lake Todatonten (including all waters of these lakes), to the northernmost headwaters of Siruk Creek, to the highest peak of Double Point Mountain, then back to the Bettles Field VOR; however, this does not apply to transportation of a moose hunter or moose part by aircraft between publicly owned airports in the controlled use area or between a publicly owned airport within the area and points outside the area.

              (C) You may not use aircraft for hunting moose, including transportation of any moose hunter or moose part in the Koyukuk Controlled Use Area, which consists of those portions of Units 21 and 24 bounded by a line from the north bank of the Yukon River at Koyukuk at 64°52.58′ N lat., 157°43.10′ W long., then northerly to the confluences of the Honhosa and Kateel Rivers at 65°28.42′ N lat., 157°44.89′ W long., then northeasterly to the confluences of Billy Hawk Creek and the Huslia River (65°57 N lat., 156°41 W long.) at 65°56.66′ N lat., 156°40.81′ W long., then easterly to the confluence of the forks of the Dakli River at 66°02.56′ N lat., 156°12.71′ W long., then easterly to the confluence of McLanes Creek and the Hogatza River at 66°00.31′ N lat., 155°18.57′ W long., then southwesterly to the crest of Hochandochtla Mountain at 65°31.87′ N lat., 154°52.18′ W long., then southwest to the mouth of Cottonwood Creek at 65°13.00′ N lat., 156° 06.43′ W long., then southwest to Bishop Rock (Yistletaw) at 64° 49.35′ N. lat., 157°21.73′ W long., then westerly along the north bank of the Yukon River (including Koyukuk Island) to the point of beginning. However, this does not apply to transportation of a moose hunter or moose part by aircraft between publicly owned airports in the controlled use area or between a publicly owned airport within the area and points outside the area. All hunters on the Koyukuk River passing the ADF&G-operated check station at Ella's Cabin (15 miles upstream from the Yukon on the Koyukuk River) are required to stop and report to ADF&G personnel at the check station.
              (iii) You may hunt brown bear by State registration permit in lieu of a resident tag if you have obtained a State registration permit prior to hunting. You may not use aircraft in any manner for brown bear hunting under the authority of a brown bear State registration permit, including transportation of hunters, bears, or parts of bears. However, this prohibition does not apply to transportation of bear hunters or bear parts by regularly scheduled flights to and between communities by carriers that normally provide scheduled service to this area, nor does it apply to transportation of aircraft to or between publicly owned airports.
              (iv) Unit-specific regulations:
              (A) You may use bait to hunt black bear between April 15 and June 30; and in the Koyukuk Controlled Use Area, you may also use bait to hunt black bear between September 1 and September 25.
              (B) Arctic fox, incidentally taken with a trap or snare intended for red fox, may be used for subsistence purposes.
              (C) If you are a resident of Unit 24A, 24B, or 24C, during the dates of Oct. 15-Apr. 30, you may use an artificial light when taking a black bear, including a sow accompanied by cub(s), at a den site within the portions of Gates of the Arctic National Park and Preserve that are within Unit 24A, 24B, or 24C.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 3 bears
                  July 1-June 30.
                
                
                  Brown Bear: Unit 24—1 bear by State registration permit
                  Aug. 10-June 30.
                
                
                  Caribou:
                
                
                  Unit 24A—that portion south of the south bank of the Kanuti River—1 caribou
                  Aug. 10-Mar. 31.
                
                
                  Unit 24B—that portion south of the south bank of the Kanuti River, upstream from and including that portion of the Kanuti-Kilolitna River drainage, bounded by the southeast bank of the Kodosin-Nolitna Creek, then downstream along the east bank of the Kanuti-Kilolitna River to its confluence with the Kanuti River—1 caribou
                  Aug. 10-Mar. 31.
                
                
                  Units 24A remainder, 24B remainder—5 caribou per day as follows:
                
                
                  Calves may not be taken
                
                
                  Bulls may be harvested
                  July 1-Oct. 14.Feb. 1-June 30.
                  
                
                
                  Cows may be harvested
                  July 15-Apr. 30.
                
                
                  Units 24C, 24D—5 caribou per day as follows:
                
                
                  Calves may not be taken
                
                
                  Bulls may be harvested
                  July 1-Oct. 14.Feb. 1-June 30.
                  
                
                
                  Cows may be harvested
                  Sep. 1-Mar. 31.
                
                
                  Sheep:
                
                
                  Units 24A and 24B—(Anaktuvuk Pass residents only)-that portion within the Gates of the Arctic National Park—community harvest quota of 60 sheep, no more than 10 of which may be ewes, and a daily possession limit of 3 sheep per person, no more than 1 of which may be a ewe
                  July 15-Dec. 31.
                
                
                  Units 24A and 24B—(excluding Anaktuvuk Pass residents)-that portion within the Gates of the Arctic National Park—3 sheep, no more than one of which may be a ewe, by Federal registration permit only, with exception for residents of Alatna and Allakaket who will report by a National Park Service community harvest system
                  Aug. 1-Apr. 30.
                
                
                  Unit 24A-except that portion within the Gates of the Arctic National Park—1 ram by Federal registration permit only
                  Aug. 20-Sep. 30.
                
                
                  Unit 24, remainder—1 ram with 7/8 curl or larger horn
                  Aug. 10-Sep. 20.
                
                
                  Moose:
                
                
                  Unit 24A—1 antlered bull by Federal registration permit
                  Aug. 25-Oct. 1.
                
                
                  Unit 24B—that portion within the John River Drainage—1 moose by State harvest ticket
                  Aug. 1-Dec. 14.
                
                
                   
                  or
                
                
                  1 antlered bull by State registration permit
                  Dec. 15-Apr. 15.
                
                
                  Unit 24B, remainder—1 antlered bull by State harvest ticket
                  Aug. 25-Oct. 1.
                
                
                  or
                  or
                
                
                  1 antlered bull by State registration permit
                  Dec. 15-Apr. 15.
                
                
                  Federal public lands in the Kanuti Controlled Use Area, as described in Federal regulations, are closed to taking of moose, except by federally qualified subsistence users of Unit 24, Koyukuk, and Galena
                
                
                  Units 24C and 24D—that portion within the Koyukuk Controlled Use Area and Koyukuk National Wildlife Refuge—1 bull
                  Sep. 1-25.
                
                
                  
                  1 antlerless moose by Federal permit if authorized by announcement by the Koyukuk/Nowitna National Wildlife Refuge Manager and BLM Field Office Manager Central Yukon Field Office. Harvest of cow moose accompanied by calves is prohibited. A harvestable surplus of cows will be determined for a quota
                  Mar. 1-5 to be announced.
                
                
                  or
                  or
                
                
                  1 antlered bull by Federal permit, if there is no Mar. 1-5 season and if authorized by announcement by the Koyukuk/Nowitna National Wildlife Refuge Manager and BLM Field Office Manager Central Yukon Field Office. Harvest of cow moose accompanied by calves is prohibited. Announcement for the March and April seasons and harvest quotas will be made after consultation with the ADF&G Area Biologist and the Chairs of the Western Interior Alaska Subsistence Regional Advisory Council, and the Middle Yukon and Koyukuk River Fish and Game Advisory Committees
                  Apr. 10-15 to be announced.
                
                
                  Unit 24C, remainder and Unit 24D, remainder—1 antlered bull. During the Sep. 5-25 season, a State registration permit is required
                  Aug. 25-Oct. 1.
                
                
                  Coyote: 10 coyotes
                  Aug. 10-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 10 foxes; however, no more than 2 foxes may be taken prior to Oct. 1
                  Sep. 1-Mar. 15.
                
                
                  Hare (Snowshoe): No limit
                  July 1-June 30.
                
                
                  Lynx: 2 lynx
                  Nov. 1-Feb. 28.
                
                
                  Wolf: 15 wolves; however, no more than 5 wolves may be taken prior to Nov. 1
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 5 wolverine; however, no more than 1 wolverine may be taken prior to Nov. 1
                  Sep. 1-Mar. 31.
                
                
                  Grouse (Spruce, Ruffed, and Sharp-tailed): 15 per day, 30 in possession
                  Aug. 10-Apr. 30.
                
                
                  Ptarmigan (Rock and Willow): 20 per day, 40 in possession.
                  Aug. 10-Apr. 30.
                
                
                  
                    Trapping
                  
                
                
                  Beaver: No limit
                  Nov. 1-June 10.
                
                
                  Coyote: No limit
                  Nov. 1-Mar. 31.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 1-Feb. 28.
                
                
                  Lynx:
                
                
                  Unit 24A—no limit
                  Nov. 1-Mar 31.
                
                
                  Units 24B, 24C, and 24D—no limit
                  Nov. 1-Feb. 28.
                
                
                  Marten: No limit
                  Nov. 1-Feb. 28.
                
                
                  Mink and Weasel: No limit
                  Nov. 1-Feb. 28.
                
                
                  Muskrat: No limit
                  Nov. 1-June 10.
                
                
                  Otter: No limit
                  Nov. 1-Apr. 15.
                
                
                  Wolf: No limit
                  Nov. 1-Apr. 30.
                
                
                  Wolverine: No limit
                  Nov. 1-Mar. 31.
                
              
              (25) Unit 25. (i) Unit 25 consists of the Yukon River drainage upstream from but not including the Hamlin Creek drainage, and excluding drainages into the south bank of the Yukon River upstream from the Charley River:
              (A) Unit 25A consists of the Hodzana River drainage upstream from the Narrows, the Chandalar River drainage upstream from and including the East Fork drainage, the Christian River drainage upstream from Christian, the Sheenjek River drainage upstream from and including the Thluichohnjik Creek, the Coleen River drainage, and the Old Crow River drainage.
              (B) Unit 25B consists of the Little Black River drainage upstream from but not including the Big Creek drainage, the Black River drainage upstream from and including the Salmon Fork drainage, the Porcupine River drainage upstream from the confluence of the Coleen and Porcupine Rivers, and drainages into the north bank of the Yukon River upstream from Circle, including the islands in the Yukon River.
              (C) Unit 25C consists of drainages into the south bank of the Yukon River upstream from Circle to the Subunit 20E boundary, the Birch Creek drainage upstream from the Steese Highway bridge (milepost 147), the Preacher Creek drainage upstream from and including the Rock Creek drainage, and the Beaver Creek drainage upstream from and including the Moose Creek drainage.
              (D) Unit 25D consists of the remainder of Unit 25.
              (ii) In the following areas, the taking of wildlife for subsistence uses is prohibited or restricted on public land:

              (A) You may not use firearms, snowmobiles, licensed highway vehicles or motorized vehicles, except aircraft and boats in the Dalton Highway Corridor Management Area, which consists of those portions of Units 20, 24, 25, and 26 extending 5 miles from each side of the Dalton Highway from the Yukon River to milepost 300 of the Dalton Highway, except as follows: Residents living within the Dalton Highway Corridor Management Area may use snowmobiles only for the subsistence taking of wildlife. You may use licensed highway vehicles only on designated roads within the Dalton Highway Corridor Management Area. The residents of Alatna, Allakaket, Anaktuvuk Pass, Bettles, Evansville, Stevens Village, and residents living within the Corridor may use firearms within the Corridor only for subsistence taking of wildlife.
              (B) The Arctic Village Sheep Management Area consists of that portion of Unit 25A north and west of Arctic Village, which is bounded on the east by the East Fork Chandalar River beginning at the confluence of Red Sheep Creek and proceeding southwesterly downstream past Arctic Village to the confluence with Crow Nest Creek, continuing up Crow Nest Creek, through Portage Lake, to its confluence with the Junjik River; then down the Junjik River past Timber Lake and a larger tributary, to a major, unnamed tributary, northwesterly, for approximately 6 miles where the stream forks into two roughly equal drainages; the boundary follows the easternmost fork, proceeding almost due north to the headwaters and intersects the Continental Divide; the boundary then follows the Continental Divide easterly, through Carter Pass, then easterly and northeasterly approximately 62 miles along the divide to the headwaters of the most northerly tributary of Red Sheep Creek then follows southerly along the divide designating the eastern extreme of the Red Sheep Creek drainage then to the confluence of Red Sheep Creek and the East Fork Chandalar River.
              (iii) Unit-specific regulations:
              (A) You may use bait to hunt black bear between April 15 and June 30 and between August 1 and September 25; in Unit 25D you may use bait to hunt brown bear between April 15 and June 30 and between August 1 and September 25; you may use bait to hunt wolves on FWS and BLM lands.
              (B) You may take caribou and moose from a boat moving under power in Unit 25.
              (C) The taking of bull moose outside the seasons provided in this part for food in memorial potlatches and traditional cultural events is authorized in Unit 25D west provided that:
              (1) The person organizing the religious ceremony or cultural event contacts the Refuge Manager, Yukon Flats National Wildlife Refuge, prior to taking or attempting to take bull moose and provides to the Refuge Manager the name of the decedent, the nature of the ceremony or cultural event, number to be taken, and the general area in which the taking will occur.
              (2) Each person who takes a bull moose under this section must submit a written report to the Refuge Manager, Yukon Flats National Wildlife Refuge, not more than 15 days after the harvest specifying the harvester's name and address, and the date(s) and location(s) of the taking(s).
              (3) No permit or harvest ticket is required for taking under this section; however, the harvester must be an Alaska rural resident with customary and traditional use in Unit 25D west.
              (4) Any moose taken under this provision counts against the annual quota of 60 bulls.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear:
                
                
                  Units 25A, 25B, and 25C—3 bears or 3 bears by State community harvest permit
                  July 1-June 30.July 1-June 30.
                  
                
                
                  Unit 25D—5 bears
                  July 1-June 30.
                
                
                  Brown Bear:
                
                
                  Units 25A and 25B—1 bear
                  Aug. 10-June 30.
                
                
                  Unit 25C—1 bear
                  Sep. 1-May 31.
                
                
                  Unit 25D—2 bears every regulatory year
                  July 1-June 30.
                
                
                  Caribou:
                
                
                  
                  Unit 25A—in those portions west of the east bank of the East Fork of the Chandalar River extending from its confluence with the Chandalar River upstream to Guilbeau Pass and north of the south bank of the mainstem of the Chandalar River at its confluence with the East Fork Chandalar River west (and north of the south bank) along the West Fork Chandalar River—10 caribou. However, only bulls may be taken May 16-June 30
                  July 1-June 30.
                
                
                  Unit 25C—1 caribou; a joint Federal/State registration permit is required. During the Aug. 10-Sep. 30 season, the harvest is restricted to 1 bull. The harvest quota between Aug.10-29 in Units 20E, 20F, and 25C is 100 caribou
                  Aug. 10-Sep. 30.Nov. 1-Mar. 31.
                  
                
                
                  Unit 25D-that portion of Unit 25D drained by the west fork of the Dall River west of 150° W. long.—1 bull
                  Aug. 10-Sep. 30.Dec. 1-31.
                  
                
                
                  Units 25A remainder, 25B, and Unit 25D, remainder—10 caribou
                  July 1-Apr. 30.
                
                
                  Sheep:
                
                
                  Unit 25A—that portion within the Dalton Highway Corridor Management Area
                  No open season.
                
                
                  Units 25A—Arctic Village Sheep Management Area—2 rams by Federal registration permit only
                  Aug. 10-Apr. 30.
                
                
                  Federal public lands are closed to the taking of sheep except by rural Alaska residents of Arctic Village, Venetie, Fort Yukon, Kaktovik, and Chalkyitsik hunting under these regulations
                
                
                  Unit 25A, remainder—3 sheep by Federal registration permit only
                  Aug. 10-Apr. 30.
                
                
                  Units 25B, 25C, and 25D—1 ram with full-curl horn or larger
                  Aug. 10-Sep. 20.
                
                
                  Moose:
                
                
                  Unit 25A—1 antlered bull
                  Aug. 25-Sep. 25.Dec. 1-10.
                  
                
                
                  Unit 25B—that portion within Yukon-Charley National Preserve—1 bull
                  Aug. 20-Oct. 7.
                
                
                  Unit 25B—that portion within the Porcupine River drainage upstream from, but excluding the Coleen River drainage—1 antlered bull
                  Aug. 25-Oct. 7.Dec. 1-10.
                  
                
                
                  Unit 25B—that portion, other than Yukon-Charley Rivers National Preserve, draining into the north bank of the Yukon River upstream from and including the Kandik River drainage, including the islands in the Yukon River—1 antlered bull
                  Sep. 5-Oct. 7.Dec. 1-15.
                  
                
                
                  Unit 25B, remainder—1 antlered bull
                  Aug. 25-Oct. 7.Dec. 1-15.
                  
                
                
                  Unit 25C—1 antlered bull
                  Aug. 20-Sep. 30.
                
                
                  Unit 25D (west)—that portion lying west of a line extending from the Unit 25D boundary on Preacher Creek, then downstream along Preacher Creek, Birch Creek, and Lower Mouth of Birch Creek to the Yukon River, then downstream along the north bank of the Yukon River (including islands) to the confluence of the Hadweenzic River, then upstream along the west bank of the Hadweenzic River to the confluence of Forty and One-Half Mile Creek, then upstream along Forty and One-Half Mile Creek to Nelson Mountain on the Unit 25D boundary—1 bull by a Federal registration permit. Permits will be available in the following villages: Beaver (25 permits), Birch Creek (10 permits), and Stevens Village (25 permits). Permits for residents of 25D (west) who do not live in one of the three villages will be available by contacting the Yukon Flats National Wildlife Refuge Office in Fairbanks or a local Refuge Information Technician. Moose hunting on public land in Unit 25D (west) is closed at all times except for residents of Unit 25D (west) hunting under these regulations. The moose season will be closed by announcement of the Refuge Manager Yukon Flats NWR when 60 moose have been harvested in the entirety (from Federal and non-Federal lands) of Unit 25D (west)
                  Aug. 25-Feb. 28.
                
                
                  Unit 25D, remainder—1 antlered moose
                  Aug. 25-Oct. 1.Dec. 1-20.
                  
                
                
                  Beaver:
                
                
                  Unit 25A, 25B, and 25D—1 beaver per day; 1 in possession
                  June 11-Aug. 31.
                
                
                  Unit 25A, 25B, and 25D—no limit
                  Sep. 1-June 10.
                
                
                  Unit 25C
                  No open season.
                
                
                  Coyote: 10 coyotes
                  Aug. 10-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): 10 foxes; however, no more than 2 foxes may be taken prior to Oct. 1
                  Sep. 1-Mar. 15.
                
                
                  Hare (Snowshoe): No limit
                  July 1-June 30.
                
                
                  Lynx:
                
                
                  Unit 25C—2 lynx
                  Dec. 1-Jan. 31.
                
                
                  Unit 25, remainder—2 lynx
                  Nov. 1-Feb. 28.
                
                
                  Muskrat:
                
                
                  Units 25B and 25C, that portion within Yukon-Charley Rivers National Preserve—No limit
                  Nov. 1-June 10.
                
                
                  Unit 25, remainder
                  No open season.
                
                
                  Wolf:
                
                
                  Unit 25A—No limit
                  Aug. 10-Apr. 30.
                
                
                  Unit 25, remainder—10 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 1 wolverine
                  Sep. 1-Mar. 31.
                
                
                  Grouse (Spruce, Ruffed, and Sharp-tailed):
                
                
                  Unit 25C—15 per day, 30 in possession
                  Aug. 10-Mar. 31.
                
                
                  Unit 25, remainder—15 per day, 30 in possession
                  Aug. 10-Apr. 30.
                
                
                  Ptarmigan (Rock and Willow):
                
                
                  
                  Unit 25C—those portions within 5 miles of Route 6 (Steese Highway)—20 per day, 40 in possession
                  Aug. 10-Mar. 31.
                
                
                  Unit 25, remainder—20 per day, 40 in possession
                  Aug. 10-Apr. 30.
                
                
                  
                    Trapping
                  
                
                
                  Beaver:
                
                
                  Unit 25C—No limit
                  Nov. 1-Apr. 15.
                
                
                  Unit 25, remainder—50 beaver
                  Nov. 1-Apr. 15.
                
                
                  Coyote: No limit
                  Oct. 1-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 1-Feb. 28.
                
                
                  Lynx: No limit
                  Nov. 1-Mar. 31.
                
                
                  Marten: No limit
                  Nov. 1-Feb. 28.
                
                
                  Mink and Weasel: No limit
                  Nov. 1-Feb. 28.
                
                
                  Muskrat: No limit
                  Nov. 1-June 10.
                
                
                  Otter: No limit
                  Nov. 1-Apr. 15.
                
                
                  Wolf: No limit
                  Oct. 1-Apr. 30.
                
                
                  Wolverine:
                
                
                  Unit 25C—No limit
                  Nov. 1-Mar. 31.
                
                
                  Unit 25, remainder—No limit
                  Nov. 1-Mar. 31.
                
              
              (26) Unit 26. (i) Unit 26 consists of Arctic Ocean drainages between Cape Lisburne and the Alaska-Canada border, including the Firth River drainage within Alaska:
              (A) Unit 26A consists of that portion of Unit 26 lying west of the Itkillik River drainage and west of the east bank of the Colville River between the mouth of the Itkillik River and the Arctic Ocean;
              (B) Unit 26B consists of that portion of Unit 26 east of Unit 26A, west of the west bank of the Canning River and west of the west bank of the Marsh Fork of the Canning River; and
              (C) Unit 26C consists of the remainder of Unit 26.
              (ii) In the following areas, the taking of wildlife for subsistence uses is prohibited or restricted on public land:
              (A) You may not use aircraft in any manner for moose hunting, including transportation of moose hunters or parts of moose during the periods July. 1-Sep. 14 and Jan. 1-Mar. 31 in Unit 26A; however, this does not apply to transportation of moose hunters, their gear, or moose parts by aircraft between publicly owned airports.
              (B) You may not use firearms, snowmobiles, licensed highway vehicles or motorized vehicles, except aircraft and boats, in the Dalton Highway Corridor Management Area, which consists of those portions of Units 20, 24, 25, and 26 extending 5 miles from each side of the Dalton Highway from the Yukon River to milepost 300 of the Dalton Highway, except as follows: Residents living within the Dalton Highway Corridor Management Area may use snowmobiles only for the subsistence taking of wildlife. You may use licensed highway vehicles only on designated roads within the Dalton Highway Corridor Management Area. The residents of Alatna, Allakaket, Anaktuvuk Pass, Bettles, Evansville, Stevens Village, and residents living within the Corridor may use firearms within the Corridor only for subsistence taking of wildlife.
              (iii) You may not use aircraft in any manner for brown bear hunting, including transportation of hunters, bears or parts of bears. However, this does not apply to transportation of bear hunters or bear parts by regularly scheduled flights to and between communities by carriers that normally provide scheduled service to this area, nor does it apply to transportation of aircraft to or between publicly owned airports.
              (iv) Unit-specific regulations:
              (A) You may take caribou from a boat moving under power in Unit 26.
              (B) In addition to other restrictions on method of take found in this section, you may also take swimming caribou with a firearm using rimfire cartridges.

              (C) In Kaktovik, a federally qualified subsistence user (recipient) may designate another federally qualified subsistence user to take sheep or musk ox on his or her behalf unless the recipient is a member of a community operating under a community harvest system. The designated hunter must obtain a designated hunter permit and must return a completed harvest report. The designated hunter may hunt for any number of recipients but may have no more than two harvest limits in his/her possession at any one time.
              (D) For the DeLong Mountain sheep hunts—A federally qualified subsistence user (recipient) may designate another federally qualified subsistence user to take sheep on his or her behalf unless the recipient is a member of a community operating under a community harvest system. The designated hunter must obtain a designated hunter permit and must return a completed harvest report. The designated hunter may hunt for only one recipient in the course of a season and may have both his and the recipient's harvest limits in his/her possession at the same time.
              
                
                  Harvest limits
                  Open season
                
                
                  
                    Hunting
                  
                
                
                  Black Bear: 3 bears
                  July 1-June 30.
                
                
                  Brown Bear:
                
                
                  Unit 26A—1 bear by State subsistence registration permit
                  July 1-June 30.
                
                
                  Unit 26B—1 bear
                  Jan. 1-Dec. 31.
                
                
                  Unit 26 C—1 bear
                  Aug. 10-June 30.
                
                
                  Caribou:
                
                
                  Unit 26A—that portion of the Colville River drainage upstream from the Anaktuvuk River, and drainages of the Chukchi Sea south and west of, and including the Utukok River drainage—5 caribou per day by State registration permit as follows:
                
                
                  Calves may not be taken
                
                
                  Bulls may be harvested
                  July 1-Oct. 14.Dec. 6-June 30.
                  
                
                
                  Cows may be harvested; however, cows accompanied by calves may not be taken July 16-Oct. 15
                  July 16-Mar. 15.
                
                
                  Unit 26A remainder—5 caribou per day by State registration permit as follows:
                
                
                  Calves may not be taken
                
                
                  Bulls may be harvested
                  July 1-Oct. 15.Dec. 6-June 30.
                  
                
                
                  Up to 3 cows per day may be harvested; however, cows accompanied by calves may not be taken July 16-Oct. 15
                  July 16-Mar. 15.
                
                
                  Unit 26B, that portion south of 69° 30′ N. lat. and west of the Dalton Highway—5 caribou per day as follows:
                
                
                  Bulls may be harvested
                  July 1-Oct. 14.Dec. 10-June 30.
                  
                
                
                  Cows may be harvested
                  July 1-Apr. 30.
                
                
                  Unit 26B remainder—5 caribou per day as follows:
                
                
                  Bulls may be harvested
                  July 1-June 30.
                
                
                  Cows may be harvested
                  July 1-May 15.
                
                
                  Unit 26C—10 caribou per day
                  July 1-Apr. 30.
                
                
                  You may not transport more than 5 caribou per regulatory year from Unit 26 except to the community of Anaktuvuk Pass
                
                
                  Sheep:
                
                
                  Units 26A and 26B—(Anaktuvuk Pass residents only)—that portion within the Gates of the Arctic National Park—community harvest quota of 60 sheep, no more than 10 of which may be ewes and a daily possession limit of 3 sheep per person, no more than 1 of which may be a ewe
                  July 15-Dec. 31.
                
                
                  Unit 26A—(excluding Anaktuvuk Pass residents)—those portions within the Gates of the Arctic National Park—3 sheep
                  Aug. 1-Apr. 30.
                
                
                  Unit 26A—that portion west of Howard Pass and the Etivluk River (DeLong Mountains)—1 sheep by Federal registration permit
                  Season may be announced.
                
                
                  Unit 26B—that portion within the Dalton Highway Corridor Management Area—1 ram with 7/8 curl or larger horn by Federal registration permit only
                  Aug. 10-Sep. 20.
                
                
                  Unit 26A, remainder and 26B, remainder—including the Gates of the Arctic National Preserve—1 ram with 7/8 curl or larger horn
                  Aug. 10-Sep. 20.
                
                
                  Unit 26C—3 sheep per regulatory year; the Aug. 10-Sep. 20 season is restricted to 1 ram with 7/8 curl or larger horn. A Federal registration permit is required for the Oct. 1-Apr. 30 season
                  Aug. 10-Sep. 20.Oct. 1-Apr. 30.
                  
                
                
                  Moose:
                
                
                  Unit 26A—that portion of the Colville River drainage upstream from and including the Anaktuvuk River drainage—1 bull
                  Aug. 1-Sep. 14.
                
                
                  Unit 26A—that portion of the Colville River drainage upstream from and including the Anaktuvuk River drainage—1 moose; however, you may not take a calf or a cow accompanied by a calf
                  Feb. 15-Apr. 15.
                
                
                  Unit 26A—that portion west of 156°00′ W longitude excluding the Colville River drainage—1 moose, however, you may not take a calf or a cow accompanied by a calf
                  July 1-Sep. 14.
                
                
                  
                  Unit 26A, remainder—1 bull
                  Aug. 1-Sep. 14.
                
                
                  Unit 26B—excluding the Canning River drainage—1 bull
                  Sep. 1-14.
                
                
                  Units 26B, remainder and 26C—1 moose by Federal registration permit by residents of Kaktovik only. Federal public lands are closed to the taking of moose except by a Kaktovik resident holding a Federal registration permit and hunting under these regulations
                  May be announced.
                
                
                  Musk ox: Unit 26C—1 bull by Federal registration permit only. The number of permits that may be issued only to the residents of the village of Kaktovik will not exceed three percent (3%) of the number of musk oxen counted in Unit 26C during a pre-calving census. Public lands are closed to the taking of musk ox, except by rural Alaska residents of the village of Kaktovik hunting under these regulations
                  July 15-Mar. 31.
                
                
                  Coyote: 2 coyotes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Arctic (Blue and White Phase): 2 foxes
                  Sep. 1-Apr. 30.
                
                
                  Fox, Red (including Cross, Black and Silver Phases):
                
                
                  Units 26A and 26B—10 foxes; however, no more than 2 foxes may be taken prior to Oct. 1
                  Sep. 1-Mar. 15.
                
                
                  Unit 26C—10 foxes
                  Nov. 1-Apr. 15.
                
                
                  Hare (Snowshoe and Tundra): No limit
                  July 1-June 30.
                
                
                  Lynx: 2 lynx
                  Nov. 1-Apr. 15.
                
                
                  Wolf: 15 wolves
                  Aug. 10-Apr. 30.
                
                
                  Wolverine: 5 wolverine
                  Sep. 1-Mar. 31.
                
                
                  Ptarmigan (Rock and Willow): 20 per day, 40 in possession
                  Aug. 10-Apr. 30.
                
                
                  
                    Trapping
                  
                
                
                  Coyote: No limit
                  Nov. 1-Apr. 15.
                
                
                  Fox, Arctic (Blue and White Phase): No limit
                  Nov. 1-Apr. 15.
                
                
                  Fox, Red (including Cross, Black and Silver Phases): No limit
                  Nov. 1-Apr. 15.
                
                
                  Lynx: No limit
                  Nov. 1-Apr. 15.
                
                
                  Marten: No limit
                  Nov. 1-Apr. 15.
                
                
                  Mink and Weasel: No limit
                  Nov. 1-Jan. 31.
                
                
                  Muskrat: No limit
                  Nov. 1-June 10.
                
                
                  Otter: No limit
                  Nov. 1-Apr. 15.
                
                
                  Wolf: No limit
                  Nov. 1-Apr. 30.
                
                
                  Wolverine: No limit
                  Nov. 1-Apr. 15.
                
              
              [83 FR 50764, Oct. 9, 2018]
            
            
              § 100.27
              Subsistence taking of fish.
              (a) Applicability. (1) Regulations in this section apply to the taking of fish or their parts for subsistence uses.
              (2) You may take fish for subsistence uses at any time by any method unless you are restricted by the subsistence fishing regulations found in this section. The harvest limit specified in this section for a subsistence season for a species and the State harvest limit set for a State season for the same species are not cumulative, except as modified by regulations in paragraph (e) of this section. This means that if you have taken the harvest limit for a particular species under a subsistence season specified in this section, you may not, after that, take any additional fish of that species under any other harvest limit specified for a State season.
              (3) You may not possess, transport, give, receive, or barter subsistence-taken fish or their parts that have been taken contrary to Federal law or regulation or State law or regulation (unless superseded by regulations in this part).
              (b) Methods, means, and general restrictions. (1) Unless otherwise specified in this section or under terms of a required subsistence fishing permit (as may be modified by regulations in this section), you may use the following legal types of gear for subsistence fishing:
              (i) A set gillnet;
              (ii) A drift gillnet;
              (iii) A purse seine;
              (iv) A hand purse seine;
              (v) A beach seine;
              (vi) Troll gear;
              (vii) A fish wheel;
              (viii) A trawl;
              (ix) A pot;
              (x) A longline;
              (xi) A fyke net;
              (xii) A lead;
              (xiii) A herring pound;
              (xiv) A dip net;
              (xv) Jigging gear;
              (xvi) A mechanical jigging machine;
              (xvii) A handline;
              (xviii) A cast net;
              
              (xix) A rod and reel; and
              (xx) A spear.
              (2) You must include an escape mechanism on all pots used to take fish or shellfish. The escape mechanisms are as follows:
              (i) A sidewall, which may include the tunnel, of all shellfish and bottomfish pots must contain an opening equal to or exceeding 18 inches in length, except that in shrimp pots the opening must be a minimum of 6 inches in length. The opening must be laced, sewn, or secured together by a single length of untreated, 100 percent cotton twine, no larger than 30 thread. The cotton twine may be knotted at each end only. The opening must be within 6 inches of the bottom of the pot and must be parallel with it. The cotton twine may not be tied or looped around the web bars. Dungeness crab pots may have the pot lid tie-down straps secured to the pot at one end by a single loop of untreated, 100 percent cotton twine no larger than 60 thread, or the pot lid must be secured so that, when the twine degrades, the lid will no longer be securely closed.
              (ii) All king crab, Tanner crab, shrimp, miscellaneous shellfish and bottomfish pots may, instead of complying with paragraph (b)(2)(i) of this section, satisfy the following: a sidewall, which may include the tunnel, must contain an opening at least 18 inches in length, except that shrimp pots must contain an opening at least 6 inches in length. The opening must be laced, sewn, or secured together by a single length of treated or untreated twine, no larger than 36 thread. A galvanic timed-release device, designed to release in no more than 30 days in saltwater, must be integral to the length of twine so that, when the device releases, the twine will no longer secure or obstruct the opening of the pot. The twine may be knotted only at each end and at the attachment points on the galvanic timed-release device. The opening must be within 6 inches of the bottom of the pot and must be parallel with it. The twine may not be tied or looped around the web bars.
              (3) For subsistence fishing for salmon, you may not use a gillnet exceeding 50 fathoms in length, unless otherwise specified in this section. The gillnet web must contain at least 30 filaments of equal diameter or at least 6 filaments, each of which must be at least 0.20 millimeter in diameter.
              (4) Except as otherwise provided for in this section, you may not obstruct more than one-half the width of any stream with any gear used to take fish for subsistence uses.
              (5) You may not use live nonindigenous fish as bait.
              (6) You must have your first initial, last name, and address plainly and legibly inscribed on the side of your fish wheel facing midstream of the river.
              (7) You may use kegs or buoys of any color but red on any permitted gear, except in the following areas where kegs or buoys of any color, including red, may be used:
              (i) Yukon-Northern Area; and
              (ii) Kuskokwim Area.
              (8) You must have your first initial, last name, and address plainly and legibly inscribed on each keg, buoy, stakes attached to gillnets, stakes identifying gear fished under the ice, and any other unattended fishing gear which you use to take fish for subsistence uses.
              (9) You may not use explosives or chemicals to take fish for subsistence uses.
              (10) You may not take fish for subsistence uses within 300 feet of any dam, fish ladder, weir, culvert or other artificial obstruction, unless otherwise indicated.
              (11) Transactions between rural residents. Rural residents may exchange in customary trade subsistence-harvested fish, their parts, or their eggs, legally taken under the regulations in this part, for cash from other rural residents. The Board may recognize regional differences and regulates customary trade differently for separate regions of the State.
              (i) Bristol Bay Fishery Management Area—The total cash value per household of salmon taken within Federal jurisdiction in the Bristol Bay Fishery Management Area and exchanged in customary trade to rural residents may not exceed $500.00 annually.

              (ii) Upper Copper River District—The total number of salmon per household taken within the Upper Copper River District and exchanged in customary trade to rural residents may not exceed 50 percent of the annual harvest of salmon by the household. No more than 50 percent of the annual household limit may be sold under paragraphs (b)(11) and (12) of this section when taken together. These customary trade sales must be immediately recorded on a customary trade recordkeeping form. The recording requirement and the responsibility to ensure the household limit is not exceeded rests with the seller.
              (iii) Customary trade of Yukon River Chinook salmon may only occur between Federally qualified rural residents with a current customary and traditional use determination for Yukon River Chinook salmon.
              (12) Transactions between a rural resident and others. In customary trade, a rural resident may exchange fish, their parts, or their eggs, legally taken under the regulations in this part, for cash from individuals other than rural residents if the individual who purchases the fish, their parts, or their eggs uses them for personal or family consumption. If you are not a rural resident, you may not sell fish, their parts, or their eggs taken under the regulations in this part. The Board may recognize regional differences and regulates customary trade differently for separate regions of the State.
              (i) Bristol Bay Fishery Management Area—The total cash value per household of salmon taken within Federal jurisdiction in the Bristol Bay Fishery Management Area and exchanged in customary trade between rural residents and individuals other than rural residents may not exceed $400.00 annually. These customary trade sales must be immediately recorded on a customary trade recordkeeping form. The recording requirement and the responsibility to ensure the household limit is not exceeded rest with the seller.
              (ii) Upper Copper River District—The total cash value of salmon per household taken within the Upper Copper River District and exchanged in customary trade between rural residents and individuals other than rural residents may not exceed $500.00 annually. No more than 50 percent of the annual household limit may be sold under paragraphs (b)(11) and (12) of this section when taken together. These customary trade sales must be immediately recorded on a customary trade recordkeeping form. The recording requirement and the responsibility to ensure the household limit is not exceeded rest with the seller.
              (iii) Customary trade of Yukon River Chinook salmon may only occur between Federally qualified rural residents with a current customary and traditional use determination for Yukon River Chinook salmon.
              (13) No sale to, nor purchase by, fisheries businesses. (i) You may not sell fish, their parts, or their eggs taken under the regulations in this part to any individual, business, or organization required to be licensed as a fisheries business under Alaska Statute AS 43.75.011 (commercial limited-entry permit or crew license holders excluded) or to any other business as defined under Alaska Statute 43.70.110(1) as part of its business transactions.
              (ii) If you are required to be licensed as a fisheries business under Alaska Statute AS 43.75.011 (commercial limited-entry permit or crew license holders excluded) or are a business as defined under Alaska Statute 43.70.110(1), you may not purchase, receive, or sell fish, their parts, or their eggs taken under the regulations in this part as part of your business transactions.
              (14) Except as provided elsewhere in this section, you may not take rainbow/steelhead trout.
              (15) You may not use fish taken for subsistence use or under subsistence regulations in this part as bait for commercial or sport fishing purposes.
              (16) Unless specified otherwise in this section, you may use a rod and reel to take fish without a subsistence fishing permit. Harvest limits applicable to the use of a rod and reel to take fish for subsistence uses shall be as follows:
              (i) If you are required to obtain a subsistence fishing permit for an area, that permit is required to take fish for subsistence uses with rod and reel in that area. The harvest and possession limits for taking fish with a rod and reel in those areas are the same as indicated on the permit issued for subsistence fishing with other gear types.

              (ii) Except as otherwise provided for in this section, if you are not required to obtain a subsistence fishing permit for an area, the harvest and possession limits for taking fish for subsistence uses with a rod and reel are the same as for taking fish under State of Alaska subsistence fishing regulations in those same areas. If the State does not have a specific subsistence season and/or harvest limit for that particular species, the limit shall be the same as for taking fish under State of Alaska sport fishing regulations.
              (17) Unless restricted in this section, or unless restricted under the terms of a subsistence fishing permit, you may take fish for subsistence uses at any time.
              (18) Provisions on ADF&G subsistence fishing permits that are more restrictive or in conflict with the provisions contained in this section do not apply to Federal subsistence users.
              (19) You may not intentionally waste or destroy any subsistence-caught fish or shellfish; however, you may use for bait or other purposes, whitefish, herring, and species for which harvest limits, seasons, or other regulatory methods and means are not provided in this section, as well as the head, tail, fins, and viscera of legally taken subsistence fish.
              (20) The taking of fish from waters within Federal jurisdiction is authorized outside of published open seasons or harvest limits if the harvested fish will be used for food in traditional or religious ceremonies that are part of funerary or mortuary cycles, including memorial potlatches, provided that:
              (i) Prior to attempting to take fish, the person (or designee) or Tribal Government organizing the ceremony contacts the appropriate Federal fisheries manager to provide the nature of the ceremony, the parties and/or clans involved, the species and the number of fish to be taken, and the Federal waters from which the harvest will occur;
              (ii) The taking does not violate recognized principles of fisheries conservation, and uses the methods and means allowable for the particular species published in the applicable Federal regulations (the Federal fisheries manager will establish the number, species, or place of taking if necessary for conservation purposes);
              (iii) Each person who takes fish under this section must, as soon as practical, and not more than 15 days after the harvest, submit a written report to the appropriate Federal fisheries manager, specifying the harvester's name and address, the number and species of fish taken, and the date and locations of the taking; and
              (iv) No permit is required for taking under this section; however, the harvester must be eligible to harvest the resource under Federal regulations.
              (c) Fishing permits and reports. (1) You may take salmon only under the authority of a subsistence fishing permit, unless a permit is specifically not required in a particular area by the subsistence regulations in this part, or unless you are retaining salmon from your commercial catch consistent with paragraph (d) of this section.
              (2) If a subsistence fishing permit is required by this section, the following permit conditions apply unless otherwise specified in this section:
              (i) You may not take more fish for subsistence use than the limits set out in the permit;
              (ii) You must obtain the permit prior to fishing;
              (iii) You must have the permit in your possession and readily available for inspection while fishing or transporting subsistence-taken fish;
              (iv) If specified on the permit, you must record, prior to leaving the fishing site, daily records of the catch, showing the number of fish taken by species, location and date of catch, and other such information as may be required for management or conservation purposes; and

              (v) If the return of catch information necessary for management and conservation purposes is required by a fishing permit and you fail to comply with such reporting requirements, you are ineligible to receive a subsistence permit for that activity during the following calendar year, unless you demonstrate that failure to report was due to loss in the mail, accident, sickness, or other unavoidable circumstances. You must also return any tags or transmitters that have been attached to fish for management and conservation purposes.
              
              (d) Relation to commercial fishing activities. (1) If you are a Federally qualified subsistence user who also commercial fishes, you may retain fish for subsistence purposes from your lawfully-taken commercial catch.
              (2) When participating in a commercial and subsistence fishery at the same time, you may not use an amount of combined fishing gear in excess of that allowed under the appropriate commercial fishing regulations.
              (e) Fishery management area restrictions. (1) Kotzebue Area. The Kotzebue Area includes all waters of Alaska between the latitude of the westernmost tip of Point Hope and the latitude of the westernmost tip of Cape Prince of Wales, including those waters draining into the Chukchi Sea.
              (i) You may take fish for subsistence purposes without a permit.
              (ii) You may take salmon only by gillnets, beach seines, or a rod and reel.
              (iii) In the Kotzebue District, you may take sheefish with gillnets that are not more than 50 fathoms in length, nor more than 12 meshes in depth, nor have a stretched-mesh size larger than 7 inches.
              (iv) You may not obstruct more than one-half the width of a stream, creek, or slough with any gear used to take fish for subsistence uses, except from May 15 to July 15 and August 15 to October 31 when taking whitefish or pike in streams, creeks, or sloughs within the Kobuk River drainage and from May 15 to October 31 in the Selawik River drainage. Only one gillnet 100 feet or less in length with a stretched-mesh size from 21/2 to 41/2 inches may be used per site. You must check your net at least once in every 24-hour period.
              (2) Norton Sound-Port Clarence Area. The Norton Sound-Port Clarence Area includes all waters of Alaska between the latitude of the westernmost tip of Cape Prince of Wales and the latitude of Point Romanof, including those waters of Alaska surrounding St. Lawrence Island and those waters draining into the Bering Sea.
              (i) Unless otherwise restricted in this section, you may take fish at any time in the Port Clarence District.
              (ii) In the Norton Sound District, you may take fish at any time except as follows:
              (A) In Subdistricts 2 through 6, if you are a commercial fishermen, you may not fish for subsistence purposes during the weekly closures of the State commercial salmon fishing season, except that from July 15 through August 1, you may take salmon for subsistence purposes 7 days per week in the Unalakleet and Shaktoolik River drainages with gillnets which have a stretched-mesh size that does not exceed 41/2 inches, and with beach seines;
              (B) In the Unalakleet River from June 1 through July 15, you may take salmon only from 8:00 a.m. Monday until 8:00 p.m. Saturday.
              (C) Federal public waters of the Unalakleet River, upstream from the mouth of the Chirosky River, are closed to the taking of Chinook salmon from July 1 to July 31, by all users. The BLM field manager is authorized to open the closed area to Federally qualified subsistence users or to all users when run strength warrants.
              (iii) You may take salmon only by gillnets, beach seines, fish wheel, or a rod and reel.
              (iv) You may take fish other than salmon by set gillnet, drift gillnet, beach seine, fish wheel, pot, long line, fyke net, jigging gear, spear, lead, or a rod and reel.
              (v) In the Unalakleet River from June 1 through July 15, you may not operate more than 25 fathoms of gillnet in the aggregate nor may you operate an unanchored gillnet.
              (3) Yukon-Northern Area. The Yukon-Northern Area includes all waters of Alaska between the latitude of Point Romanof and the latitude of the westernmost point of the Naskonat Peninsula, including those waters draining into the Bering Sea, and all waters of Alaska north of the latitude of the westernmost tip of Point Hope and west of 141° West longitude, including those waters draining into the Arctic Ocean and the Chukchi Sea.

              (i) Unless otherwise restricted in this section, you may take fish in the Yukon-Northern Area at any time. In those locations where subsistence fishing permits are required, only one subsistence fishing permit will be issued to each household per year. You may subsistence fish for salmon with rod and reel in the Yukon River drainage 24 hours per day, 7 days per week, unless rod and reel are specifically otherwise restricted in this paragraph (e)(3).
              (ii) For the Yukon River drainage, Federal subsistence fishing schedules, openings, closings, and fishing methods are the same as those issued for the subsistence taking of fish under Alaska Statutes (AS 16.05.060), unless superseded by a Federal special action.
              (iii) In the following locations, you may take salmon during the open weekly fishing periods of the State commercial salmon fishing season and may not take them for 24 hours before the opening of the State commercial salmon fishing season:
              (A) In District 4, excluding the Koyukuk River drainage;
              (B) In Subdistricts 4B and 4C from June 15 through September 30, salmon may be taken from 6 p.m. Sunday until 6 p.m. Tuesday and from 6 p.m. Wednesday until 6 p.m. Friday;
              (C) In District 6, excluding the Kantishna River drainage, salmon may be taken from 6 p.m. Friday until 6 p.m. Wednesday.
              (iv) During any State commercial salmon fishing season closure of greater than 5 days in duration, you may not take salmon during the following periods in the following districts:
              (A) In District 4, excluding the Koyukuk River drainage, salmon may not be taken from 6 p.m. Friday until 6 p.m. Sunday;
              (B) In District 5, excluding the Tozitna River drainage and Subdistrict 5D, salmon may not be taken from 6 p.m. Sunday until 6 p.m. Tuesday.
              (v) Except as provided in this section, and except as may be provided by the terms of a subsistence fishing permit, you may take fish other than salmon at any time.
              (vi) In Districts 1, 2, 3, and Subdistrict 4A, excluding the Koyukuk and Innoko River drainages, you may not take salmon for subsistence purposes during the 24 hours immediately before the opening of the State commercial salmon fishing season.
              (vii) In Districts 1, 2, and 3:
              (A) After the opening of the State commercial salmon fishing season through July 15, you may not take salmon for subsistence for 18 hours immediately before, during, and for 12 hours after each State commercial salmon fishing period;
              (B) After July 15, you may not take salmon for subsistence for 12 hours immediately before, during, and for 12 hours after each State commercial salmon fishing period.
              (viii) In Subdistrict 4A after the opening of the State commercial salmon fishing season, you may not take salmon for subsistence for 12 hours immediately before, during, and for 12 hours after each State commercial salmon fishing period; however, you may take Chinook salmon during the State commercial fishing season, with drift gillnet gear only, from 6:00 p.m. Sunday until 6:00 p.m. Tuesday and from 6:00 p.m. Wednesday until 6:00 p.m. Friday.
              (ix) You may not subsistence fish in the following drainages located north of the main Yukon River:
              (A) Kanuti River upstream from a point 5 miles downstream of the State highway crossing;
              (B) Bonanza Creek;
              (C) Jim River including Prospect and Douglas Creeks.
              (x) You may not subsistence fish in the Delta River.
              (xi) In Beaver Creek downstream from the confluence of Moose Creek, a gillnet with mesh size not to exceed 3-inches stretch-measure may be used from June 15 through September 15. You may subsistence fish for all non-salmon species but may not target salmon during this time period (retention of salmon taken incidentally to non-salmon directed fisheries is allowed). From the mouth of Nome Creek downstream to the confluence of Moose Creek, only rod and reel may be used. From the mouth of Nome Creek downstream to the confluence of O'Brien Creek, the daily harvest and possession limit is 5 grayling; from the mouth of O'Brien Creek downstream to the confluence of Moose Creek, the daily harvest and possession limit is 10 grayling. The Nome Creek drainage of Beaver Creek is closed to subsistence fishing for grayling.
              (xii) You may not subsistence fish in the Toklat River drainage from August 15 through May 15.

              (xiii) You may take salmon only by gillnet, beach seine, dip net, fish wheel, or rod and reel, subject to the restrictions set forth in this section.
              (A) In the Yukon River drainage, you may not take salmon for subsistence fishing using gillnets with stretched mesh larger than 7.5 inches.
              (B) In Subdistrict 5D you may take salmon once the mid-range of the Canadian interim management escapement goal and the total allowable catch goal are projected to be achieved.
              (C) Salmon may be harvested by dip net at any time, except during times of conservation when the Federal in-season manager may announce restrictions on time, areas, and species.
              (xiv) In District 4, if you are a commercial fisherman, you may not take salmon for subsistence purposes during the State commercial salmon fishing season using gillnets with stretched-mesh larger than 6 inches after a date specified by ADF&G emergency order issued between July 10 and July 31.
              (xv) In Districts 5 and 6, you may not take salmon for subsistence purposes by drift gillnets.
              (xvi) In District 4 salmon may be taken by drift gillnet not more than 150 feet in length unless restricted by special action or as modified by regulations in this section.
              (xvii) Unless otherwise specified in this section, you may take fish other than salmon by set gillnet, drift gillnet, beach seine, fish wheel, long line, fyke net, dip net, jigging gear, spear, lead, or rod and reel, subject to the following restrictions, which also apply to subsistence salmon fishing:
              (A) During the open weekly fishing periods of the State commercial salmon fishing season, if you are a commercial fisherman, you may not operate more than one type of gear at a time, for commercial, personal use, and subsistence purposes.
              (B) You may not use an aggregate length of set gillnet in excess of 150 fathoms, and each drift gillnet may not exceed 50 fathoms in length.
              (C) In Districts 4, 5, and 6, you may not set subsistence fishing gear within 200 feet of other fishing gear operating for commercial, personal, or subsistence use except that, at the site approximately 1 mile upstream from Ruby on the south bank of the Yukon River between ADF&G regulatory markers containing the area known locally as the “Slide,” you may set subsistence fishing gear within 200 feet of other operating commercial or subsistence fishing gear, and in District 4, from Old Paradise Village upstream to a point 4 miles upstream from Anvik, there is no minimum distance requirement between fish wheels.
              (D) During the State commercial salmon fishing season, within the Yukon River and the Tanana River below the confluence of the Wood River, you may use drift gillnets and fish wheels only during open subsistence salmon fishing periods.
              (E) In Birch Creek, gillnet mesh size may not exceed 3-inches stretch-measure from June 15 through September 15.
              (F) In Racetrack Slough on the Koyukuk River and in the sloughs of the Huslia River drainage, from when each river is free of ice through June 15, the offshore end of the set gillnet may not be closer than 20 feet from the opposite bank except that sloughs 40 feet or less in width may have 3/4 width coverage with set gillnet, unless closed by Federal special action.
              (xviii) In District 4, from September 21 through May 15, you may use jigging gear from shore ice.
              (xix) You must possess a subsistence fishing permit for the following locations:
              (A) For the Yukon River drainage from the mouth of Hess Creek to the mouth of the Dall River;
              (B) For the Yukon River drainage from the upstream mouth of 22 Mile Slough to the U.S.-Canada border;
              (C) Only for salmon in the Tanana River drainage above the mouth of the Wood River.
              (xx) Only one subsistence fishing permit will be issued to each household per year.

              (xxi) In Districts 1, 2, and 3, from June 1 through July 15. If ADF&G has announced that Chinook salmon can be sold in the commercial fisheries, you may not possess Chinook salmon taken for subsistence purposes unless both tips (lobes) of the tail fin have been removed before the person conceals the salmon from plain view or transfers the salmon from the fishing site.
              
              (xxii) In the Yukon River drainage, Chinook salmon must be used primarily for human consumption and may not be targeted for dog food. Dried Chinook salmon may not be used for dog food anywhere in the Yukon River drainage. Whole fish unfit for human consumption (due to disease, deterioration, and deformities), scraps, and small fish (16 inches or less) may be fed to dogs. Also, whole Chinook salmon caught incidentally during a subsistence chum salmon fishery in the following time periods and locations may be fed to dogs:
              (A) After July 10 in the Koyukuk River drainage;
              (B) After August 10, in Subdistrict 5D, upstream of Circle City.
              (4) Kuskokwim Area. The Kuskokwim Area consists of all waters of Alaska between the latitude of the westernmost point of Naskonat Peninsula and the latitude of the southernmost tip of Cape Newenham, including the waters of Alaska surrounding Nunivak and St. Matthew Islands and those waters draining into the Bering Sea.
              (i) Unless otherwise restricted in this section, you may take fish in the Kuskokwim Area at any time without a subsistence fishing permit.
              (ii) For the Kuskokwim area, Federal subsistence fishing schedules, openings, closings, and fishing methods are the same as those issued for the subsistence taking of fish under Alaska Statutes (AS 16.05.060), except the use of gillnets with 6-inch or less mesh size is allowed before June 1 in the Kuskokwim River drainage, unless superseded by a Federal special action.
              (iii) In District 1, Kuskokuak Slough, from June 1 through July 31 only, you may not take salmon for 16 hours before and during each State open commercial salmon fishing period in the district.
              (iv) In Districts 4 and 5, from June 1 through September 8, you may not take salmon for 16 hours before or during and for 6 hours after each State open commercial salmon fishing period in each district.
              (v) In District 2, and anywhere in tributaries that flow into the Kuskokwim River within that district, from June 1 through September 8, you may not take salmon by net gear or fish wheel for 16 hours before or during and for 6 hours after each open commercial salmon fishing period in the district. You may subsistence fish for salmon with rod and reel 24 hours per day, 7 days per week, unless rod and reel are specifically restricted by this paragraph (e)(4).
              (vi) You may not take subsistence fish by nets in the Goodnews River east of a line between ADF&G regulatory markers placed near the mouth of the Ufigag River and an ADF&G regulatory marker placed near the mouth of the Tunulik River 16 hours before or during and for 6 hours after each State open commercial salmon fishing period.
              (vii) You may not take subsistence fish by nets in the Kanektok River upstream of ADF&G regulatory markers placed near the mouth 16 hours before or during and for 6 hours after each State open commercial salmon fishing period.
              (viii) You may not take subsistence fish by nets in the Arolik River upstream of ADF&G regulatory markers placed near the mouth 16 hours before or during and for 6 hours after each State open commercial salmon fishing period.
              (ix) You may only take salmon by gillnet, beach seine, fish wheel, dip net, or rod and reel subject to the restrictions set out in this section, except that you may also take salmon by spear in the Kanektok, and Arolik River drainages, and in the drainage of Goodnews Bay.
              (x) You may not use an aggregate length of set gillnets or drift gillnets in excess of 50 fathoms for taking salmon.
              (xi) You may take fish other than salmon by set gillnet, drift gillnet, beach seine, fish wheel, pot, long line, fyke net, dip net, jigging gear, spear, lead, handline, or rod and reel.
              (xii) You must attach to the bank each subsistence gillnet operated in tributaries of the Kuskokwim River and fish it substantially perpendicular to the bank and in a substantially straight line.

              (xiii) Within a tributary to the Kuskokwim River in that portion of the Kuskokwim River drainage from the north end of Eek Island upstream to the mouth of the Kolmakoff River, you may not set or operate any part of a set gillnet within 150 feet of any part of another set gillnet.
              (xiv) The maximum depth of gillnets is as follows:
              (A) Gillnets with 6-inch or smaller stretched-mesh may not be more than 45 meshes in depth;
              (B) Gillnets with greater than 6-inch stretched-mesh may not be more than 35 meshes in depth.
              (xv) You may not use subsistence set and drift gillnets exceeding 15 fathoms in length in Whitefish Lake in the Ophir Creek drainage. You may not operate more than one subsistence set or drift gillnet at a time in Whitefish Lake in the Ophir Creek drainage. You must check the net at least once every 24 hours.
              (xvi) You may take rainbow trout only in accordance with the following restrictions:
              (A) You may take rainbow trout only by the use of gillnets, dip nets, fyke nets, handline, spear, rod and reel, or jigging through the ice;
              (B) You may not use gillnets, dip nets, or fyke nets for targeting rainbow trout from March 15 through June 15;
              (C) If you take rainbow trout incidentally in other subsistence net fisheries and through the ice, you may retain them for subsistence purposes;
              (D) There are no harvest limits with handline, spear, rod and reel, or jigging.
              (xvii) All tributaries not expressly closed by Federal special action, or as modified by regulations in this section, remain open to the use of gillnets more than 100 yards upstream from their confluence with the Kuskokwim River.
              (5) Bristol Bay Area. The Bristol Bay Area includes all waters of Bristol Bay, including drainages enclosed by a line from Cape Newenham to Cape Menshikof.
              (i) Unless restricted in this section, or unless under the terms of a subsistence fishing permit, you may take fish at any time in the Bristol Bay area.
              (ii) In all State commercial salmon districts, from May 1 through May 31 and October 1 through October 31, you may subsistence fish for salmon only from 9:00 a.m. Monday until 9:00 a.m. Friday. From June 1 through September 30, within the waters of a commercial salmon district, you may take salmon only during State open commercial salmon fishing periods.
              (iii) In the Egegik River from 9 a.m. June 23 through 9 a.m. July 17, you may take salmon only during the following times: From 9 a.m. Tuesday to 9 a.m. Wednesday and from 9:00 a.m. Saturday to 9 a.m. Sunday.
              (iv) You may not take fish from waters within 300 feet of a stream mouth used by salmon.
              (v) You may not subsistence fish with nets in the Tazimina River and within one-fourth mile of the terminus of those waters during the period from September 1 through June 14.
              (vi) Within any district, you may take salmon, herring, and capelin by set gillnets only.
              (vii) Outside the boundaries of any district, unless otherwise specified, you may take salmon by set gillnet only.
              (A) You may also take salmon by spear in the Togiak River, excluding its tributaries.
              (B) You may also use drift gillnets not greater than 10 fathoms in length to take salmon in the Togiak River in the first 2 river miles upstream from the mouth of the Togiak River to the ADF&G regulatory markers.
              (C) You may also take salmon without a permit in Sixmile Lake and its tributaries within and adjacent to the exterior boundaries of Lake Clark National Park and Preserve unless otherwise prohibited, and Lake Clark and its tributaries, by snagging (by handline or rod and reel), using a spear, bow and arrow, rod and reel, or capturing by bare hand.
              (D) You may also take salmon by beach seines not exceeding 25 fathoms in length in Lake Clark, excluding its tributaries.
              (E) You may also take fish (except rainbow trout) with a fyke net and lead in tributaries of Lake Clark and the tributaries of Sixmile Lake within and adjacent to the exterior boundaries of Lake Clark National Park and Preserve unless otherwise prohibited.
              (1) You may use a fyke net and lead only with a permit issued by the Federal in-season manager.
              (2) All fyke nets and leads must be attended at all times while in use.
              (3) All materials used to construct the fyke net and lead must be made of wood and be removed from the water when the fyke net and lead is no longer in use.
              (viii) The maximum lengths for set gillnets used to take salmon are as follows:
              (A) You may not use set gillnets exceeding 10 fathoms in length in the Egegik River;
              (B) In the remaining waters of the area, you may not use set gillnets exceeding 25 fathoms in length.
              (ix) You may not operate any part of a set gillnet within 300 feet of any part of another set gillnet.
              (x) You must stake and buoy each set gillnet. Instead of having the identifying information on a keg or buoy attached to the gillnet, you may plainly and legibly inscribe your first initial, last name, and subsistence permit number on a sign at or near the set gillnet.
              (xi) You may not operate or assist in operating subsistence salmon net gear while simultaneously operating or assisting in operating commercial salmon net gear.
              (xii) During State closed commercial herring fishing periods, you may not use gillnets exceeding 25 fathoms in length for the subsistence taking of herring or capelin.
              (xiii) You may take fish other than salmon, herring, and capelin by gear listed in this part unless restricted under the terms of a subsistence fishing permit.
              (xiv) You may take salmon only under authority of a State subsistence salmon permit (permits are issued by ADF&G) except when using a Federal permit for fyke net and lead.
              (xv) Only one State subsistence fishing permit for salmon and one Federal permit for use of a fyke net and lead for all fish (except rainbow trout) may be issued to each household per year.
              (xvi) In the Togiak River section and the Togiak River drainage:
              (A) You may not possess coho salmon taken under the authority of a subsistence fishing permit unless both lobes of the caudal fin (tail) or the dorsal fin have been removed.
              (B) You may not possess salmon taken with a drift gillnet under the authority of a subsistence fishing permit unless both lobes of the caudal fin (tail) or the dorsal fin have been removed.
              (xvii) You may take rainbow trout only by rod and reel or jigging gear. Rainbow trout daily harvest and possession limits are two per day/two in possession with no size limit from April 10 through October 31 and five per day/five in possession with no size limit from November 1 through April 9.
              (xviii) If you take rainbow trout incidentally in other subsistence net fisheries, or through the ice, you may retain them for subsistence purposes.
              (6) Aleutian Islands Area. The Aleutian Islands Area includes all waters of Alaska west of the longitude of the tip of Cape Sarichef, east of 172° East longitude, and south of 54°36′ North latitude.
              (i) You may take fish other than salmon, rainbow/steelhead trout, or char at any time unless restricted under the terms of a subsistence fishing permit. If you take rainbow/steelhead trout incidentally in other subsistence net fisheries, you may retain them for subsistence purposes.
              (ii) In the Unalaska District, you may take salmon for subsistence purposes from 6:00 a.m. until 9:00 p.m. from January 1 through December 31, except as may be specified on a subsistence fishing permit.
              (iii) In the Adak, Akutan, Atka-Amlia, and Umnak Districts, you may take salmon at any time.
              (iv) You may not subsistence fish for salmon in the following waters:
              (A) The waters of Unalaska Lake, its tributaries and outlet stream;
              (B) The waters of Summers and Morris Lakes and their tributaries and outlet streams;
              (C) All streams supporting anadromous fish runs that flow into Unalaska Bay south of a line from the northern tip of Cape Cheerful to the northern tip of Kalekta Point;
              (D) Waters of McLees Lake and its tributaries and outlet stream;
              (E) All fresh water on Adak Island and Kagalaska Island in the Adak District.
              (v) You may take salmon by seine and gillnet, or with gear specified on a subsistence fishing permit.

              (vi) In the Unalaska District, if you fish with a net, you must be physically present at the net at all times when the net is being used.
              (vii) You may take fish other than salmon by gear listed in this part unless restricted under the terms of a subsistence fishing permit.
              (viii) You may take salmon, trout, and char only under the terms of a subsistence fishing permit, except that you do not need a permit in the Akutan, Umnak, and Atka-Amlia Islands Districts.
              (ix) You may take no more than 250 salmon for subsistence purposes unless otherwise specified on the subsistence fishing permit, except that in the Unalaska and Adak Districts, you may take no more than 25 salmon plus an additional 25 salmon for each member of your household listed on the permit. You may obtain an additional permit.
              (x) You must keep a record on the reverse side of the permit of subsistence-caught fish. You must complete the record immediately upon taking subsistence-caught fish and must return it no later than October 31.
              (7) Alaska Peninsula Area. The Alaska Peninsula Area includes all waters of Alaska on the north side of the Alaska peninsula southwest of a line from Cape Menshikof (57°28.34′ North latitude, 157°55.84′ West longitude) to Cape Newenham (58°39.00' North latitude, 162° West longitude) and east of the longitude of Cape Sarichef Light (164°55.70′ West longitude) and on the south side of the Alaska Peninsula from a line extending from Scotch Cape through the easternmost tip of Ugamak Island to a line extending 135° southeast from Kupreanof Point (55°33.98′ North latitude, 159°35.88′ West longitude).
              (i) You may take fish, other than salmon, rainbow/steelhead trout, or char, at any time unless restricted under the terms of a subsistence fishing permit. If you take rainbow/steelhead trout incidentally in other subsistence net fisheries or through the ice, you may retain them for subsistence purposes.
              (ii) You may take salmon, trout, and char only under the authority of a subsistence fishing permit.
              (iii) You must keep a record on the reverse side of the permit of subsistence-caught fish. You must complete the record immediately upon taking subsistence-caught fish and must return it no later than October 31.
              (iv) You may take salmon at any time, except in those districts and sections open to commercial salmon fishing where salmon may not be taken during the 24 hours before and 12 hours following each State open weekly commercial salmon fishing period, or as may be specified on a subsistence fishing permit.
              (v) You may not subsistence fish for salmon in the following waters:
              (A) Russell Creek and Nurse Lagoon and within 500 yards outside the mouth of Nurse Lagoon;
              (B) Trout Creek and within 500 yards outside its mouth.
              (vi) You may take salmon by seine, gillnet, rod and reel, or with gear specified on a subsistence fishing permit. You may also take salmon without a permit by snagging (by handline or rod and reel), using a spear, bow and arrow, or capturing by bare hand.
              (vii) You may take fish other than salmon by gear listed in this part unless restricted under the terms of a subsistence fishing permit.
              (viii) You may not use a set gillnet exceeding 100 fathoms in length.
              (ix) You may take no more than 250 salmon for subsistence purposes unless otherwise specified on your subsistence fishing permit.
              (8) Chignik Area. The Chignik Area includes all waters of Alaska on the south side of the Alaska Peninsula bounded by a line extending 135° southeast for 3 miles from a point near Kilokak Rocks at 57°10.34′ North latitude, 156°20.22′ West longitude (the longitude of the southern entrance to Imuya Bay) then due south, and a line extending 135° southeast from Kupreanof Point at 55°33.98′ North latitude, 159°35.88′ West longitude.

              (i) You may take fish other than salmon, rainbow/steelhead trout, or char at any time, except as may be specified by a subsistence fishing permit. For salmon, Federal subsistence fishing openings, closings and fishing methods are the same as those issued for the subsistence taking of fish under Alaska Statutes (AS 16.05.060), unless superseded by a Federal Special Action. Within the Chignik Area, depending upon the area that you may fish, in addition to a State subsistence fishing permit, you may be required to also have a Federal subsistence permit.
              If you take rainbow/steelhead trout incidentally in other subsistence net fisheries, you may retain them for subsistence purposes.
              (ii) You may take salmon in the Chignik River, with rod and reel, from a point 300 feet upstream of the ADF&G weir to Chignik Lake from January 1 through August 9, with no daily harvest or possession limit under the authority of a Federal subsistence fishing permit. You may take salmon by gillnet in Black Lake or any tributary to Black or Chignik Lakes with a Federal subsistence fishing permit. You may take salmon in the waters of Clark River and Home Creek from their confluence with Chignik Lake upstream 1 mile. In the open waters of Clark River and Home Creek you may take salmon by snagging (handline or rod and reel), spear, bow and arrow, or capture by hand without a permit. The daily harvest and possession limits using these methods are five per day and five in possession.
              (iii) You may take salmon, trout, and char only under the authority of a subsistence fishing permit unless otherwise indicated in this section or as noted in the permit conditions.
              (iv) You must keep a record on your permit of subsistence-caught fish. You must complete the record immediately upon taking subsistence-caught fish and must return it no later than the due date listed on the permit.
              (v) If you hold a commercial fishing license, you may only subsistence fish for salmon as specified on a subsistence fishing permit.
              (vi) You may take salmon by seines, gillnets, rod and reel, or with gear specified on a subsistence fishing permit, except that in Chignik Lake, you may not use purse seines. You may also take salmon without a permit by snagging (by handline or rod and reel), using a spear, bow and arrow, or capturing by bare hand.
              (vii) You may take fish other than salmon by gear listed in this part unless restricted under the terms of a subsistence fishing permit.
              (viii) You may take no more than 250 salmon for subsistence purposes unless otherwise specified on the subsistence fishing permit.
              (9) Kodiak Area. The Kodiak Area includes all waters of Alaska south of a line extending east from Cape Douglas (58°51.10′ North latitude), west of 150° West longitude, north of 55°30.00′ North latitude, and north and east of a line extending 135° southeast for three miles from a point near Kilokak Rocks at 57°10.34′ North latitude, 156°20.22′ West longitude (the longitude of the southern entrance of Imuya Bay), then due south.
              (i) You may take fish other than salmon, rainbow/steelhead trout, char, bottomfish, or herring at any time unless restricted by the terms of a subsistence fishing permit. If you take rainbow/steelhead trout incidentally in other subsistence net fisheries, you may retain them for subsistence purposes.
              (ii) You may take salmon for subsistence purposes 24 hours a day from January 1 through December 31, with the following exceptions:
              (A) From June 1 through September 15, you may not use salmon seine vessels to take subsistence salmon for 24 hours before or during, and for 24 hours after any State open commercial salmon fishing period. The use of skiffs from any type of vessel is allowed.
              (B) From June 1 through September 15, you may use purse seine vessels to take salmon only with gillnets, and you may have no other type of salmon gear on board the vessel.
              (iii) You may not subsistence fish for salmon in the following locations:
              (A) Womens Bay closed waters—All waters inside a line from the tip of the Nyman Peninsula (57°43.23′ North latitude, 152°31.51′ West longitude), to the northeastern tip of Mary's Island (57°42.40′ North latitude, 152°32.00′ West longitude), to the southeastern shore of Womens Bay at 57°41.95′ North latitude, 152°31.50′ West longitude.

              (B) Buskin River closed waters—All waters inside of a line running from a marker on the bluff north of the mouth of the Buskin River at approximately 57°45.80′ North latitude, 152°28.38′ West longitude, to a point offshore at 57°45.35′ North latitude, 152°28.15′ West longitude, to a marker located onshore south of the river mouth at approximately 57°45.15′ North latitude, 152°28.65′ West longitude.
              (C) All waters closed to commercial salmon fishing within 100 yards of the terminus of Selief Bay Creek.
              (D) In Afognak Bay north and west of a line from the tip of Last Point to the tip of River Mouth Point.
              (E) From August 15 through September 30, all waters 500 yards seaward of the terminus of Little Kitoi Creek.
              (F) All fresh water systems of Afognak Island.
              (iv) You must have a subsistence fishing permit for taking salmon, trout, and char for subsistence purposes. You must have a subsistence fishing permit for taking herring and bottomfish for subsistence purposes during the State commercial herring sac roe season from April 15 through June 30.
              (v) The annual limit for a subsistence salmon fishing permit holder is as follows:
              (A) In the Federal public waters of Kodiak Island, east of the line from Crag Point south to the westernmost point of Saltery Cove, including the waters of Woody and Long Islands, and the salt waters bordering this area within 1 mile of Kodiak Island, excluding the waters bordering Spruce Island, 25 salmon for the permit holder plus an additional 25 salmon for each member of the same household whose names are listed on the permit: an additional permit may be obtained upon request.
              (B) In the remainder of the Kodiak Area not described in paragraph (e)(9)(v)(A) of this section, there is no annual harvest limit for a subsistence salmon fishing permit holder.
              (vi) You must record on your subsistence permit the number of subsistence fish taken. You must record all harvested fish prior to leaving the fishing site, and must return the permit by the due date marked on permit.
              (vii) You may take fish other than salmon by gear listed in this part unless restricted under the terms of a subsistence fishing permit.
              (viii) You may take salmon only by gillnet, rod and reel, or seine.
              (ix) You must be physically present at the net when the net is being fished.
              (10) Cook Inlet Area. The Cook Inlet Area includes all waters of Alaska enclosed by a line extending east from Cape Douglas (58°51.10′ N Lat.) and a line extending south from Cape Fairfield (148°50.25′ W Long.).
              (i) General area regulations. (A) Unless restricted by regulations in this section, or unless restricted under the terms of a subsistence fishing permit, you may take fish at any time in the Cook Inlet Area.
              (B) If you take rainbow or steelhead trout incidentally in subsistence net fisheries, you may retain them for subsistence purposes, unless otherwise prohibited or provided for in this section. With jigging gear through the ice or rod-and-reel gear in open waters, there is an annual limit of two rainbow or steelhead trout 20 inches or longer, taken from Kenai Peninsula fresh waters.
              (C) Under the authority of a Federal subsistence fishing permit, you may take only salmon, trout, Dolly Varden, and other char. Permits will be issued by the in-season manager or designated representative and will be valid for that regulatory year, except as otherwise provided for in this section, or as stated under the permit conditions, unless the season is closed or restricted by a special action.
              (D) All fish taken under the authority of a Federal subsistence fishing permit must be marked and recorded prior to leaving the fishing site.
              (1) The fishing site includes the particular Federal public waters and/or adjacent shoreline from which the fish were harvested.
              (2) Marking means removing the dorsal fin.
              (E) You may not take grayling or burbot for subsistence purposes.
              (F) You may take smelt with dip nets in fresh water only from April 1 through June 15. There are no harvest or possession limits for smelt.
              (G) You may take whitefish in the Tyone River drainage using gillnets.

              (H) You may take fish by gear listed in this section unless restricted by other regulations in this section or under the terms of a Federal subsistence fishing permit (as may be modified by regulations in this section).
              (I) Seasons, harvest and possession limits, and methods and means for take are the same as for the taking of those species under Alaska sport fishing regulations (5 AAC 56 and 5 AAC 57) unless modified herein or by issuance of a Federal special action.
              (J) Applicable harvest provisions are as follows:
              
                
                  Location
                  Methods and means
                  Permit type
                
                
                  Kasilof River Drainage
                  Kasilof River dip net or rod and reel for salmon; Kasilof River fish wheel for salmon; Kasilof River gillnet for salmon
                  Household Annual Permit.
                
                
                  Kenai River Drainage
                  Kenai River dip net or rod and reel for salmon; Kenai River gillnet for salmon
                  Household Annual Permit.
                
                
                  Kasilof River Drainage
                  Tustumena Lake rod and reel for salmon; Kasilof River drainage rod and reel for resident species
                  General Subsistence Fishing Permit (Daily/Possession Limits).
                
                
                  Kenai River Drainage
                  Kenai River rod and reel only for salmon; Kenai River and tributaries under ice jigging and rod and reel for resident species
                  General Subsistence Fishing Permit (Daily/Possession Limits).
                
                
                  Tustumena Lake
                  Tustumena Lake under ice fishery
                  Tustumena Lake Winter Permit.
                
              
              (1) Harvest limits may not be accumulated.
              (2) Each household may harvest its annual salmon limits in one or more days.
              (3) All salmon harvested as part of a household annual limit must be reported to the Federal in-season manager within 72 hours of leaving the fishing site.
              (4) For Ninilchik residents, the household annual limits for Chinook salmon in the Kasilof River and for late-run Chinook salmon in the Kenai River are combined.
              (ii) Seasons, harvest limits, and methods and means for Kasilof River fisheries. Household annual limits for salmon in Kasilof River fisheries are as follows:
              
                
                  Species
                  Number of fishallowed for each
                    permit holder
                  
                  Additional fishallowed for each
                    household member
                  
                
                
                  Sockeye
                  25
                  5
                
                
                  Chinook
                  10
                  2
                
                
                  Coho
                  10
                  2
                
                
                  Pink
                  10
                  2
                
              
              (A) Kasilof River dip net or rod and reel; salmon. (1) Residents of Ninilchik may take sockeye, Chinook, coho, and pink salmon through a dip net or rod and reel fishery on the upper mainstem of the Kasilof River from a Federal regulatory marker on the river below the outlet of Tustumena Lake downstream to a marker on the river approximately 2.8 miles below the Tustumena Lake boat ramp.
              (2) Residents using rod-and-reel gear may fish with up to two baited single or treble hooks.
              
                (3) Other species incidentally caught during the dip net and rod and reel fishery may be retained for subsistence uses, including up to 200 rainbow/steelhead trout taken through August 15. After 200 rainbow/steelhead trout have been taken in this fishery or after August 15, all rainbow/steelhead trout must be released unless otherwise provided for in this section.
              (4) Harvest seasons are as follows:
              
                
                  Species
                  Season
                
                
                  Sockeye salmon
                  June 16-August 15.
                
                
                  Chinook salmon
                  June 16-August 15.
                
                
                  Coho salmon
                  June 16-October 31.
                
                
                  Pink salmon
                  June 16-October 31.
                
              
              (B) Kasilof River fish wheel; salmon. (1) Residents of Ninilchik may harvest sockeye, Chinook, coho, and pink salmon through a fish wheel fishery in the Federal public waters of the upper mainstem of the Kasilof River.
              (2) Residents of Ninilchik may retain other species incidentally caught in the Kasilof River fish wheel except for rainbow or steelhead trout, which must be released and returned unharmed to the water.
              (3) Only one fish wheel may be operated on the Kasilof River. The fish wheel must: Have a live box, be monitored when fishing, be stopped from fishing when it is not being monitored or used, and be installed and operated in compliance with any regulations and restrictions for its use within the Kenai National Wildlife Refuge.
              (4) One registration permit will be available and will be awarded by the Federal in-season fishery manager, in consultation with the Kenai National Wildlife Refuge manager, based on the merits of the operational plan. The registration permit will be issued to an organization that, as the fish wheel owner, will be responsible for its construction, installation, operation, use, and removal in consultation with the Federal fishery manager. The owner may not rent or lease the fish wheel for personal gain. As part of the permit, the organization must:
              (i) Prior to the season. Provide a written operational plan to the Federal fishery manager including a description of how fishing time and fish will be offered and distributed among households and residents of Ninilchik.
              (ii) During the season. Mark the fish wheel with a wood, metal, or plastic plate that is at least 12 inches high by 12 inches wide, permanently affixed, and plainly visible and that contains the following information in letters and numerals at least 1 inch high: Registration permit number; organization's name and address; and primary contact person name and telephone number.
              (iii) After the season. Provide written documentation of required evaluation information to the Federal fishery manager including, but not limited to, persons or households operating the gear, hours of operation, and number of each species caught and retained or released.
              (5) People operating the fish wheel must:
              (i) Have in possession a valid Federal subsistence fishing permit and remain onsite to monitor the fish wheel and remove all fish at least every hour.
              (ii) In addition, any person operating the fish wheel who is not the owner must attach to the fish wheel an additional wood, metal, or plastic plate that is at least 12 inches high by 12 inches wide, is plainly visible, and contains the person's fishing permit number, name, and address in letters and numerals at least 1 inch high.
              (6) The organization owning the fish wheel may operate the fish wheel for subsistence purposes on behalf of residents of Ninilchik by requesting a subsistence fishing permit that:
              (i) Identifies a person who will be responsible for operating the fish wheel; and
              (ii) Includes provisions for recording daily catches, the household to whom the catch was given, and other information determined to be necessary for effective resource management by the Federal fishery manager.
              (7) Fishing is allowed from June 16 through October 31 on the Kasilof River unless closed or otherwise restricted by Federal special action.
              (C) Kasilof River gillnet; salmon.
              
              (1) Residents of Ninilchik may harvest sockeye, Chinook, coho, and pink salmon in the Federal public waters of the upper mainstem of the Kasilof River from a Federal regulatory marker on the river below the outlet of Tustumena Lake downstream to the Tustumena Lake boat launch with a single gillnet from June 16 through August 15.
              (2) Only one community gillnet may be operated on the Kasilof River.
              (i) The gillnet may not: Be over 10 fathoms in length, be larger than 5.25-inch mesh, and obstruct more than half of the river width with stationary fishing gear.
              (ii) Subsistence stationary gillnet gear may not be set within 200 feet of other subsistence stationary gear.
              (iii) The gillnet may be operated as a set gillnet in a fixed location, as a pole-net system drifted through an area while wading, or as a drift net from a boat.
              (3) One registration permit will be available and will be issued by the Federal in-season fishery manager, in consultation with the Kenai National Wildlife Refuge manager, to the Ninilchik Traditional Council. As the community gillnet owner, the Ninilchik Traditional Council will be responsible for its use and removal in consultation with the Federal in-season manager. As part of the permit, after the season, the Ninilchik Traditional Council must provide written documentation of required evaluation information to the Federal fishery manager including, but not limited to:
              (i) Persons or households operating the gear;
              (ii) Hours of operation; and
              (iii) Number of each species caught and retained or released.
              (4) The community gillnet is subject to compliance with applicable Kenai National Wildlife Refuge regulations and restrictions.
              (5) The Ninilchik Traditional Council may operate the net for subsistence purposes on behalf of residents of Ninilchik by requesting a subsistence fishing permit that:
              (i) Identifies a person who will be responsible for fishing the gillnet; and
              (ii) Includes provisions for recording daily catches within 72 hours, the household to whom the catch was given, and other information determined to be necessary for effective resource management by the Federal in-season manager.
              (6) Residents of Ninilchik may retain other species incidentally caught in the Kasilof River community gillnet fishery. The gillnet fishery will be closed when the retention of rainbow or steelhead trout has been restricted under Federal subsistence regulations.
              (D) Tustumena Lake rod and reel; salmon.
              
              (1) In addition to the dip net and rod and reel fishery on the upper mainstem of the Kasilof River described under paragraph (e)(10)(ii)(A)(1) of this section, residents of Ninilchik may also take coho and pink salmon through a rod and reel fishery in Tustumena Lake. Fishing is allowed with up to two baited single or treble hooks.
              (2) Seasons, areas, harvest and possession limits, and methods and means for take are the same as for the taking of these species under Alaska sport fishing regulations (5 AAC 56), except for the following harvest and possession limits:
              
                
                  Species
                  Size
                  Limits
                
                
                  Coho salmon
                  16 inches and longer
                  4 per day and 4 in possession.
                
                
                  Pink salmon
                  16 inches and longer
                  6 per day and 6 in possession.
                
              
              (E) Kasilof drainage rod and reel; resident species. Resident fish species including lake trout, rainbow or steelhead trout, and Dolly Varden or Arctic char may be harvested by rod and reel in Federally managed waters of the Kasilof River drainage the entire year as follows:
              
                
                  Species
                  Specifications
                  Limits
                
                
                  Lake trout
                  Fish 20 inches and longer
                  4 per day and 4 in possession.
                
                
                   
                  Fish less than 20 inches in length
                  15 per day and 15 in possession.
                
                
                  Dolly Varden and Arctic char
                  In flowing waters
                  4 per day and 4 in possession.
                
                
                   
                  In lakes and ponds
                  10 per day and 10 in possession.
                
                
                  Rainbow or steelhead trout
                  In flowing waters
                  2 per day and 2 in possession.
                
                
                   
                  In lakes and ponds
                  5 per day and 5 in possession.
                
              
              (F) Tustumena Lake under ice fishery; resident species.
              
              (1) You may fish in Tustumena Lake with a gillnet under the ice, or with jigging gear used through the ice. The gillnet may not be longer than 10 fathoms.
              (2) Harvest limits are as follows:
              
                
                  Methods
                  Limits
                  Additional provisions
                
                
                  Jigging gear through the ice
                  Household annual limit of 30 fish in any combination of lake trout, rainbow trout, and Dolly Varden or Arctic char
                  Household limits are included in the overall total annual harvest quota.
                
                
                  
                  Gillnet under the ice
                  Total annual harvest quota of 200 lake trout, 200 rainbow trout, and 500 Dolly Varden or Arctic char
                  The Federal in-season manager will issue a closure for this fishery once any of these quotas has been met.
                
              
              (3) You may harvest fish under the ice only in Tustumena Lake. Gillnets are not allowed within a 1/4 mile radius of the mouth of any tributary to Tustumena Lake, or the outlet of Tustumena Lake.
              (4) A permit is required. The permit will be issued by the Federal in-season manager or designated representative and will be valid for the winter season unless the season is closed by special action.
              (i) The permittee must report the following information: The number of each species caught; the number of each species retained; the length, depth (number of meshes deep), and mesh size of gillnet fished; the fishing site; and the total hours fished.
              (ii) The gillnet must be checked at least once in every 48-hour period.
              (iii) For unattended gear, the permittee's name and address must be plainly and legibly inscribed on a stake at one end of the gillnet.
              (5) Incidentally caught fish may be retained and must be recorded on the permit before transporting fish from the fishing site.
              (6) Failure to return the completed harvest permit by May 31 may result in issuance of a violation notice and/or denial of a future subsistence permit.
              (iii) Seasons, harvest limits, and methods and means for Kenai River fisheries. Household annual limits for salmon in Kenai River fisheries are as follows:
              
                
                  Species
                  Number of fishallowed for each
                    permit holder
                  
                  Additional fishallowed for each household member
                  
                  Additional provisions
                
                
                  Sockeye salmon
                  25
                  5
                  Chum salmon that are retained are to be included within the annual limit for sockeye salmon.
                
                
                  Chinook salmon— Early-run (July 1 through July 15)
                  2
                  1
                  For the Kenai River community gillnet fishery described under paragraph (e)(10)(iii)(B) of this section.
                
                
                  Chinook salmon—Late-run (July 16 through August 31)
                  10
                  2
                
                
                  Coho salmon
                  20
                  5
                
                
                  Pink salmon
                  15
                  5
                  
                
              
              (A) Kenai River dip net or rod and reel; salmon.
              
              (1) You may take only sockeye salmon through a dip net or rod and reel fishery at one specified site on the Russian River.
              (i) For the Russian River fishing site, incidentally caught fish may be retained for subsistence uses, except for early- and late-run Chinook salmon, coho salmon, rainbow trout, and Dolly Varden, which must be released.
              (ii) At the Russian River Falls site, dip netting is allowed from a Federal regulatory marker near the upstream end of the fish ladder at Russian River Falls downstream to a Federal regulatory marker approximately 600 yards below Russian River Falls. Residents using rod and reel gear at this fishery site may not fish with bait at any time.
              (2) You may take sockeye, late-run Chinook, coho, and pink salmon through a dip net or rod and reel fishery at two specified sites on the Kenai River below Skilak Lake and as provided in this section.
              (i) For both Kenai River fishing sites below Skilak Lake, incidentally caught fish may be retained for subsistence uses, except for early-run Chinook salmon (unless otherwise provided for in this section), rainbow trout 18 inches or longer, and Dolly Varden 18 inches or longer, which must be released.
              (ii) At the Kenai River Moose Range Meadows site, dip netting is allowed only from a boat from a Federal regulatory marker on the Kenai River at about river mile 29 downstream approximately 2.5 miles to another marker on the Kenai River at about river mile 26.5. Residents using rod and reel gear at this fishery site may fish from boats or from shore with up to two baited single or treble hooks June 15 through August 31.
              (iii) At the Kenai River mile 48 site, dip netting is allowed while either standing in the river or from a boat, from Federal regulatory markers on both sides of the Kenai River at about river mile 48 (approximately 2 miles below the outlet of Skilak Lake) downstream approximately 2.5 miles to a marker on the Kenai River at about river mile 45.5. Residents using rod and reel gear at this fishery site may fish from boats or from shore with up to two baited single or treble hooks June 15 through August 31.
              (3) Fishing seasons are as follows:
              
                
                  Species
                  Season
                  Location
                
                
                  Sockeye salmon
                  June 15-August 15
                  All three sites.
                
                
                  Late-run Chinook salmon
                  July 16-September 30
                  Kenai River sites only.
                
                
                  Pink salmon
                  July 16-September 30
                  Kenai River sites only.
                
                
                  Coho salmon
                  July 16-September 30
                  Kenai River sites only.
                
              
              (B) Kenai River gillnet; salmon.
              
              (1) Residents of Ninilchik may harvest sockeye, Chinook, coho, and pink salmon in the Moose Range Meadows area of the Federal public waters of the Kenai River with a single gillnet to be managed and operated by the Ninilchik Traditional Council.
              (2) Fishing will be allowed July 1 through August 15 and September 10-30 on the Kenai River unless closed or otherwise restricted by Federal special action. The following conditions apply to harvest in the Kenai River community gillnet fishery:
              (i) Salmon taken in this fishery will be included as household annual limits of participating households.
              
                (ii) The Ninilchik Traditional Council will report all harvested fish within 72 hours of leaving the gillnet location.
              (iii) Additional harvest restrictions for this fishery are as follows:
              
                
                  Species
                  Period
                  Harvest
                  Fishery limits
                
                
                  Sockeye salmon
                  July 1-August 15 and September 10-30
                  
                
                
                  Early-run Chinook salmon less than 46 inches in length or greater than 55 inches in length
                  July 1-15
                  Fish may be retained if the most current preseason forecast from the State of Alaska Department of Fish and Game projects the in-river run to be within or above the optimal escapement goal range for early-run Chinook salmon; otherwise, live fish must be released
                  Fishery will close until July 16 once 50 early-run Chinook salmon have been retained or released.
                
                
                  Late-run Chinook salmon
                  July 16-August 15
                  
                  Fishery will close prior to August 15 if 200 late-run Chinook salmon have been retained or released prior to that date. Fishery will reopen September 10-30 for species available at that time.
                
                
                  Pink salmon
                  July 16-August 15 and September 10-30
                  
                
                
                  Coho salmon
                  July 16-August 15 and September 10-30
                  
                
                
                  Incidentally caught rainbow trout and Dolly Varden
                  
                  All live fish must be released. Fish that die in net may be retained
                  Fishery will close for the season once 100 rainbow trout or 150 Dolly Varden have been released or retained.
                
              
              
              (iv) Chinook salmon less than 20 inches in length may be retained and do not count towards retained or released totals.
              (v) Other incidentally caught species may be retained; however, all incidental fish mortalities, except for Chinook salmon less than 20 inches in length, count towards released or retained totals specified in this section.
              (3) Only one community gillnet may be operated on the Kenai River.
              
                (i) The gillnet may not: Be over 10 fathoms in length to take salmon; be larger than 5.25-inch mesh; and obstruct more than half of the river width with stationary fishing gear.
              (ii) Subsistence stationary gillnet gear may not be set within 200 feet of other subsistence stationary gear.
              (4) One registration permit will be available and will be issued by the Federal in-season manager, in consultation with the Kenai National Wildlife Refuge manager, to the Ninilchik Traditional Council. As the community gillnet owner, the Ninilchik Traditional Council will be responsible for its use and removal in consultation with the Federal in-season manager. As part of the permit, the Ninilchik Traditional Council must provide post-season written documentation of required evaluation information to the Federal in-season manager including, but not limited to:
              (i) Persons or households operating the gear;
              (ii) Hours of operation; and
              (iii) Number of each species caught and retained or released.
              (5) The Ninilchik Traditional Council may operate the net for subsistence purposes on behalf of residents of Ninilchik by requesting a subsistence fishing permit that:
              (i) Identifies a person who will be responsible for fishing the gillnet; and
              (ii) Includes provisions for recording daily catches, the household to whom the catch was given, and other information determined to be necessary for effective resource management by the Federal in-season manager.
              (C) Kenai River rod and reel only; salmon.
              
              (1) For Federally managed waters of the Kenai River and its tributaries, you may take sockeye, Chinook, coho, pink, and chum salmon through a separate rod and reel fishery in the Kenai River drainage.
              (2) Seasons, areas, harvest and possession limits, and methods and means for take are the same as for the taking of these salmon species under State of Alaska fishing regulations (5 AAC 56, 5 AAC 57 and 5 AAC 77.540), except for the following harvest and possession limits:
              
                
                  Species
                  Size
                  Limits
                
                
                  Chinook salmon— Early-run (January 1 through July 15)
                  Less than 46 inches or 55 inches and longer
                  2 per day and 2 in possession.
                
                
                  Chinook salmon—Late-run (July 16 through August 31)
                  20 inches and longer
                  2 per day and 2 in possession.
                
                
                  All other salmon
                  16 inches and longer
                  6 per day and 6 in possession, of which no more than 4 per day and 4 in possession may be Coho salmon, except for the Sanctuary Area and Russian River where no more than 2 per day and 2 in possession may be Coho salmon.
                
              
              (i) In the Kenai River below Skilak Lake, fishing is allowed with up to two baited single or treble hooks June 15 through August 31.
              (ii) Annual harvest limits for any combination of early- and late-run Chinook salmon are four for each permit holder.
              (iii) Incidentally caught fish, other than salmon, are subject to regulations found in paragraph (e)(10)(iii)(D) of this section.
              (D) Kenai River and tributaries under ice jigging and rod and reel; resident species.
              
              (1) For Federally managed waters of the Kenai River and its tributaries below Skilak Lake outlet at river mile 50, you may take resident fish species including lake trout, rainbow trout, and Dolly Varden or Arctic char with jigging gear through the ice or rod and reel gear in open waters. Seasons, areas, harvest and possession limits, and methods and means for take are the same as for the taking of these resident species under State of Alaska fishing regulations (5 AAC 56, 5 AAC 57, and 5 AAC 77.540), except for the following harvest and possession limits:
              
                
                  Species
                  Specifications
                  Limits
                
                
                  Lake trout
                  20 inches or longer
                  4 per day and 4 in possession.
                
                
                   
                  Less than 20 inches
                  15 per day and 15 in possession.
                
                
                  Dolly Varden or Arctic char
                  In flowing waters
                  For fish less than 18 inches, 1 per day and 1 in possession.
                
                
                   
                  In lakes and ponds
                  2 per day and 2 in possession, of which only one may be 20 inches or longer, may be harvested daily.
                
                
                  Rainbow or steelhead trout
                  In flowing waters
                  For fish less than 18 inches in length, 1 per day and 1 in possession.
                
                
                   
                  In lakes and ponds
                  2 per day and 2 in possession, of which only one fish 20 inches or longer may be harvested daily.
                
              
              (2) For Federally managed waters of the upper Kenai River and its tributaries above Skilak Lake outlet at river mile 50, you may take resident fish species including lake trout, rainbow trout, and Dolly Varden or Arctic char with jigging gear through the ice or rod and reel gear in open waters. Seasons, areas, harvest and possession limits, and methods and means for take are the same as for the taking of these resident species under Alaska fishing regulations (5 AAC 56, 5 AAC 57, 5 AAC 77.540), except for the following harvest and possession limits:
              
                
                  Species
                  Specifications
                  Limits
                
                
                  Lake trout
                  20 inches or longer
                  4 per day and 4 in possession.
                
                
                   
                  Less than 20 inches
                  15 per day and 15 in possession.
                
                
                   
                  From Hidden Lake
                  2 per day and 2 in possession regardless of length.
                
                
                  Dolly Varden or Arctic char
                  In flowing waters
                  For fish less than 16 inches in length, 1 per day and 1 in possession.
                
                
                   
                  In lakes and ponds
                  2 per day and 2 in possession, of which only one fish 20 inches or longer may be harvested daily.
                
                
                  Rainbow or steelhead trout
                  In flowing waters
                  For fish less than 16 inches in length, 1 per day and 1 in possession.
                
                
                   
                  In lakes and ponds
                  2 per day and 2 in possession, of which only one fish 20 inches or longer may be harvested daily.
                
              
              (11) Prince William Sound Area. The Prince William Sound Area includes all waters and drainages of Alaska between the longitude of Cape Fairfield and the longitude of Cape Suckling.
              (i) You may take fish, other than rainbow/steelhead trout, in the Prince William Sound Area only under authority of a subsistence fishing permit, except that a permit is not required to take eulachon. You make not take rainbow/steelhead trout, except as otherwise provided for in this paragraph (e)(11).
              (A) In the Prince William Sound Area within Chugach National Forest and in the Copper River drainage downstream of Haley Creek, you may accumulate Federal subsistence fishing harvest limits with harvest limits under State of Alaska sport fishing regulations provided that accumulation of fishing harvest limits does not occur during the same day.
              (B) You may accumulate harvest limits of salmon authorized for the Copper River drainage upstream from Haley Creek with harvest limits for salmon authorized under State of Alaska sport fishing regulations.
              (ii) You may take fish by gear listed in paragraph (b)(1) of this section unless restricted in this section or under the terms of a subsistence fishing permit.
              (iii) If you catch rainbow/steelhead trout incidentally in other subsistence net fisheries, you may retain them for subsistence purposes, unless restricted in this section.

              (iv) In the Copper River drainage, you may take salmon only in the waters of the Upper Copper River District, or in the vicinity of the Native Village of Batzulnetas.
              
              (v) In the Upper Copper River District, you may take salmon only by fish wheels, rod and reel, or dip nets.
              (vi) Rainbow/steelhead trout and other freshwater fish caught incidentally to salmon by fish wheel in the Upper Copper River District may be retained.
              (vii) Freshwater fish other than rainbow/steelhead trout caught incidentally to salmon by dip net in the Upper Copper River District may be retained. Rainbow/steelhead trout caught incidentally to salmon by dip net in the Upper Copper River District must be released unharmed to the water.
              (viii) You may not possess salmon taken under the authority of an Upper Copper River District subsistence fishing permit, or rainbow/steelhead trout caught incidentally to salmon by fish wheel, unless the anal fin has been immediately removed from the fish. You must immediately record all retained fish on the subsistence permit. Immediately means prior to concealing the fish from plain view or transporting the fish more than 50 feet from where the fish was removed from the water.
              (ix) You may take salmon in the Upper Copper River District from May 15 through September 30 only.
              (x) The total annual harvest limit for subsistence salmon fishing permits in combination for the Glennallen Subdistrict and the Chitina Subdistrict is as follows:
              (A) For a household with 1 person, 30 salmon, of which no more than 5 may be Chinook salmon taken by dip net and no more than 5 Chinook taken by rod and reel.
              (B) For a household with 2 persons, 60 salmon, of which no more than 5 may be Chinook salmon taken by dip net and no more than 5 Chinook taken by rod and reel, plus 10 salmon for each additional person in a household over 2 persons, except that the household's limit for Chinook salmon taken by dip net or rod and reel does not increase.
              (C) Upon request, permits for additional salmon will be issued for no more than a total of 200 salmon for a permit issued to a household with 1 person, of which no more than 5 may be Chinook salmon taken by dip net and no more than 5 Chinook taken by rod and reel, or no more than a total of 500 salmon for a permit issued to a household with 2 or more persons, of which no more than 5 may be Chinook salmon taken by dip net and no more than 5 Chinook taken by rod and reel.
              (xi) The following apply to Upper Copper River District subsistence salmon fishing permits:
              (A) Only one subsistence fishing permit per subdistrict will be issued to each household per year. If a household has been issued permits for both subdistricts in the same year, both permits must be in your possession and readily available for inspection while fishing or transporting subsistence-taken fish in either subdistrict. A qualified household may also be issued a Batzulnetas salmon fishery permit in the same year.
              (B) Multiple types of gear may be specified on a permit, although only one unit of gear per person may be operated at any one time.
              (C) You must return your permit no later than October 31 of the year in which the permit is issued, or you may be denied a permit for the following year.
              (D) A fish wheel may be operated only by one permit holder at one time; that permit holder must have the fish wheel marked as required by paragraph (e)(11)(xii)(B) or (e)(11)(xiii)(E) of this section and during fishing operations.
              (E) Only the permit holder and the authorized member(s) of the household listed on the subsistence permit may take salmon.
              (F) You must personally operate your fish wheel or dip net.
              (G) You may not loan or transfer a subsistence fish wheel or dip net permit except as permitted.
              (xii) If you are a fish wheel owner:
              (A) You must register your fish wheel with ADF&G or the Federal Subsistence Board.

              (B) Your registration number and a wood, metal, or plastic plate at least 12 inches high by 12 inches wide bearing either your name and address, or your Alaska driver's license number, or your Alaska State identification card number in letters and numerals at least 1 inch high, must be permanently affixed and plainly visible on the fish wheel when the fish wheel is in the water.
              
              (C) Only the current year's registration number may be affixed to the fish wheel; you must remove any other registration number from the fish wheel.
              (D) You are responsible for the fish wheel; you must remove the fish wheel from the water at the end of the permit period.
              (E) You may not rent, lease, or otherwise use your fish wheel used for subsistence fishing for personal gain.
              (xiii) If you are operating a fish wheel:
              (A) You may operate only one fish wheel at any one time.
              (B) You may not set or operate a fish wheel within 75 feet of another fish wheel.
              (C) You must check your fish wheel at least once every 10 hours and remove all fish.
              (D) No fish wheel may have more than two baskets.
              (E) If you are a permittee other than the owner, you must attach an additional wood, metal, or plastic plate at least 12 inches high by 12 inches wide, bearing your name and address in letters and numerals at least 1 inch high, to the fish wheel so that the name and address are plainly visible.
              (xiv) A subsistence fishing permit may be issued to a village council, or other similarly qualified organization whose members operate fish wheels for subsistence purposes in the Upper Copper River District, to operate fish wheels on behalf of members of its village or organization. The following additional provisions apply to subsistence fishing permits issued under this paragraph (e)(11)(xiv):
              (A) The permit will list all households and household members for whom the fish wheel is being operated. The permit will identify a person who will be responsible for the fish wheel and will be the same person as is listed on the fish wheel described in paragraph (e)(11)(xiii)(E) of this section.
              (B) The allowable harvest may not exceed the combined seasonal limits for the households listed on the permit; the permittee will notify the ADF&G or Federal Subsistence Board when households are added to the list, and the seasonal limit may be adjusted accordingly.
              (C) Members of households listed on a permit issued to a village council or other similarly qualified organization are not eligible for a separate household subsistence fishing permit for the Upper Copper River District.
              (D) The permit will include provisions for recording daily catches for each fish wheel; location and number of fish wheels; full legal name of the individual responsible for the lawful operation of each fish wheel as described in paragraph (e)(11)(xiii)(E) of this section; and other information determined to be necessary for effective resource management.
              (xv) You may take salmon in the vicinity of the former Native village of Batzulnetas only under the authority of a Batzulnetas subsistence salmon fishing permit available from the National Park Service under the following conditions:
              (A) You may take salmon only in those waters of the Copper River between National Park Service regulatory markers located near the mouth of Tanada Creek and approximately one-half mile downstream from that mouth and in Tanada Creek between National Park Service regulatory markers identifying the open waters of the creek.
              (B) You may use only fish wheels, dip nets, and rod and reel on the Copper River and only dip nets, spears, fyke nets, and rod and reel in Tanada Creek. One fyke net and associated lead may be used in Tanada Creek upstream of the National Park Service weir.
              (C) You may take salmon only from May 15 through September 30 or until the season is closed by special action.
              (D) You may retain Chinook salmon taken in a fish wheel in the Copper River. You must return to the water unharmed any Chinook salmon caught in Tanada Creek.
              (E) You must return the permit to the National Park Service no later than October 15 of the year the permit was issued.

              (F) You may only use a fyke net after consultation with the in-season manager. You must be present when the fyke net is actively fishing. You may take no more than 1,000 sockeye salmon in Tanada Creek with a fyke net.
              
              (xvi) You may take pink salmon for subsistence purposes from fresh water with a dip net from May 15 through September 30, 7 days per week, with no harvest or possession limits in the following areas:
              (A) Green Island, Knight Island, Chenega Island, Bainbridge Island, Evans Island, Elrington Island, Latouche Island, and adjacent islands, and the mainland waters from the outer point of Granite Bay located in Knight Island Passage to Cape Fairfield;
              (B) Waters north of a line from Porcupine Point to Granite Point, and south of a line from Point Lowe to Tongue Point.
              (xvii) In the Chugach National Forest portion of the Prince William Sound Area, you must possess a Federal subsistence fishing permit to take salmon, trout, whitefish, grayling, Dolly Varden, or char. Permits are available from the Cordova Ranger District.
              (A) Salmon harvest is not allowed in Eyak Lake and its tributaries, Copper River and its tributaries, and Eyak River upstream from the Copper River Highway bridge.
              (B) You must record on your subsistence permit the number of subsistence fish taken. You must record all harvested fish prior to leaving the fishing site, and return the permit by the due date marked on the permit.
              (C) You must remove both lobes of the caudal (tail) fin from subsistence-caught salmon before leaving the fishing site.
              (D) You may take salmon by rod and reel, dip net, spear, and gaff year round.
              (E) For a household with 1 person, 15 salmon (other than pink) may be taken, and 5 cutthroat trout, with only 2 over 20 inches, may be taken; for pink salmon, see the conditions of the permit.
              (F) For a household with 2 persons, 30 salmon (other than pink) may be taken, plus an additional 10 salmon for each additional person in a household over 2 persons, and 5 cutthroat trout, with only 2 over 20 inches per each household member with a maximum household limit of 30 cutthroat trout may be taken; for pink salmon, see the conditions of the permit.
              (G) You may take Dolly Varden, Arctic char, whitefish, and grayling with rod and reel and spear year round and with a gillnet from January 1-April 1. The maximum incidental gillnet harvest of trout is 10.
              (H) You may take cutthroat trout with rod and reel and spear from June 15 to April 14th and with a gillnet from January 1 to April 1.
              (I) You may not retain rainbow/steelhead trout for subsistence unless taken incidentally in a subsistence gillnet fishery. Rainbow/steelhead trout must be immediately released from a dip net without harm.
              (12) Yakutat Area. The Yakutat Area includes all waters and drainages of Alaska between the longitude of Cape Suckling and the longitude of Cape Fairweather.
              (i) Unless restricted in this section or unless restricted under the terms of a subsistence fishing permit, you may take fish at any time in the Yakutat Area.
              (ii) You may take salmon, trout (other than steelhead), and char only under authority of a subsistence fishing permit. You may take steelhead trout only in the Situk and Ahrnklin Rivers and only under authority of a Federal subsistence fishing permit.
              (iii) If you take salmon, trout, or char incidentally by gear operated under the terms of a subsistence permit for salmon, you may retain them for subsistence purposes. You must report any salmon, trout, or char taken in this manner on your permit calendar.
              (iv) You may take fish by gear listed in this part unless restricted in this section or under the terms of a subsistence fishing permit. In areas where use of rod and reel is allowed, you may use artificial fly, lure, or bait when fishing with rod and reel, unless restricted by Federal permit. If you use bait, you must retain all Federally regulated fish species caught, and they apply to your applicable daily and annual harvest limits for that species. For streams with steelhead, once your daily or annual limit of steelhead is harvested, you may no longer fish with bait for any species.

              (v) In the Situk River, each subsistence salmon fishing permit holder shall attend his or her gillnet at all times when it is being used to take salmon.
              (vi) You may block up to two-thirds of a stream with a gillnet or seine used for subsistence fishing.
              (vii) You must immediately remove both lobes of the caudal (tail) fin from subsistence-caught salmon when taken.
              (viii) You may not possess subsistence-taken and sport-taken salmon on the same day.
              (ix) You must possess a subsistence fishing permit to take Dolly Varden. The daily harvest and possession limit is 10 Dolly Varden of any size.
              (13) Southeastern Alaska Area. The Southeastern Alaska Area includes all waters between a line projecting southwest from the westernmost tip of Cape Fairweather and Dixon Entrance.
              (i) Unless restricted in this section or under the terms of a subsistence fishing permit, you may take fish other than salmon, trout, grayling, and char in the Southeastern Alaska Area at any time.
              (ii) You must possess a subsistence fishing permit to take salmon, trout, grayling, or char. You must possess a subsistence fishing permit to take eulachon from any freshwater stream flowing into fishing District 1.

              (iii) In the Southeastern Alaska Area, a rainbow trout is defined as a fish of the species Oncorhyncus mykiss less than 22 inches in overall length. A steelhead is defined as a rainbow trout with an overall length of 22 inches or larger.
              (iv) In areas where use of rod and reel is allowed, you may use artificial fly, lure, or bait when fishing with rod and reel, unless restricted by Federal permit. If you use bait, you must retain all federally regulated fish species caught, and they apply to your applicable daily, seasonal, and annual harvest limits for that species.
              (A) For streams with steelhead, once your daily, seasonal, or annual limit of steelhead is harvested, you may no longer fish with bait for any species.
              (B) Unless otherwise specified in this paragraph (e)(13), allowable gear for salmon or steelhead is restricted to gaffs, spears, gillnets, seines, dip nets, cast nets, handlines, or rod and reel.
              (v) Unless otherwise specified in this paragraph (e)(13), you may use a handline for snagging salmon or steelhead.
              (vi) You may fish with a rod and reel within 300 feet of a fish ladder unless the site is otherwise posted by the USDA Forest Service. You may not fish from, on, or in a fish ladder.
              (vii) You may not accumulate Federal subsistence harvest limits authorized for the Southeastern Alaska Area with any harvest limits authorized under any State of Alaska fishery with the following exception: Annual or seasonal Federal subsistence harvest limits may be accumulated with State sport fishing harvest limits provided that accumulation of harvest limits does not occur during the same day.
              (viii) If you take salmon, trout, or char incidentally with gear operated under terms of a subsistence permit for other salmon, they may be kept for subsistence purposes. You must report any salmon, trout, or char taken in this manner on your subsistence fishing permit.
              (ix) Nets are prohibited in streams flowing across or adjacent to the roads on Wrangell and Mitkof islands, and in streams flowing across or adjacent to the road systems connected to the community of Sitka.
              (x) You may not possess subsistence-taken and sport-taken fish of a given species on the same day.
              (xi) If a harvest limit is not otherwise listed for sockeye in this paragraph (e)(13), the harvest limit for sockeye salmon is the same as provided for in adjacent State subsistence or personal use fisheries. If a harvest limit is not established for the State subsistence or personal use fisheries, the possession limit is 10 sockeye and the annual harvest limit is 20 sockeye per household for that stream.
              (xii) The Sarkar River system above the bridge is closed to the use of all nets by both federally qualified and non-federally qualified users.

              (xiii) You may take Chinook, sockeye, and coho salmon in the mainstem of the Stikine River only under the authority of a Federal subsistence fishing permit. Each Stikine River permit will be issued to a household. Only dip nets, spears, gaffs, rod and reel, beach seine, or gillnets not exceeding 15 fathoms in length may be used. The maximum gillnet stretched mesh size is 8 inches during the Chinook salmon season and 5 1/2 inches during the sockeye salmon season. There is no maximum mesh size during the coho salmon season.
              (A) You may take Chinook salmon from May 15 through June 20. The annual limit is five Chinook salmon per household.
              (B) You may take sockeye salmon from June 21 through July 31. The annual limit is 40 sockeye salmon per household.
              (C) You may take coho salmon from August 1 through October 1. The annual limit is 20 coho salmon per household.
              (D) You may retain other salmon taken incidentally by gear operated under terms of this permit. The incidentally taken salmon must be reported on your permit calendar.
              (E) Fishing nets must be checked at least twice each day.
              (xiv) You may take coho salmon with a Federal salmon fishing permit. There is no closed season. The daily harvest limit is 20 coho salmon per household. Only dip nets, spears, gaffs, handlines, and rod and reel may be used. There are specific rules to harvest any salmon on the Stikine River, and you must have a separate Stikine River subsistence salmon fishing permit to take salmon on the Stikine River.
              (xv) Unless noted on a Federal subsistence harvest permit, there are no harvest limits for pink or chum salmon.
              (xvi) Unless otherwise specified in this paragraph (e)(13), you may take steelhead under the terms of a subsistence fishing permit. The open season is January 1 through May 31. The daily household harvest and possession limit is one with an annual household limit of two. You may only use a dip net, gaff, handline, spear, or rod and reel. The permit conditions and systems to receive special protection will be determined by the local Federal fisheries manager in consultation with ADF&G.
              (xvii) You may take steelhead trout on Prince of Wales and Kosciusko Islands under the terms of Federal subsistence fishing permits. You must obtain a separate permit for the winter and spring seasons.
              (A) The winter season is December 1 through the last day of February, with a harvest limit of two fish per household; however, only one steelhead may be harvested by a household from a particular drainage. You may use only a dip net, handline, spear, or rod and reel. You must return your winter season permit within 15 days of the close of the season and before receiving another permit for a Prince of Wales/Kosciusko steelhead subsistence fishery. The permit conditions and systems to receive special protection will be determined by the local Federal fisheries manager in consultation with ADF&G.
              (B) The spring season is March 1 through May 31, with a harvest limit of five fish per household; however, only two steelhead may be harvested by a household from a particular drainage. You may use only a dip net, handline, spear, or rod and reel. You must return your spring season permit within 15 days of the close of the season and before receiving another permit for a Prince of Wales/Kosciusko steelhead subsistence fishery. The permit conditions and systems to receive special protection will be determined by the local Federal fisheries manager in consultation with ADF&G.
              (xviii) In addition to the requirement for a Federal subsistence fishing permit, the following restrictions for the harvest of Dolly Varden, brook trout, grayling, cutthroat trout, and rainbow trout apply:
              (A) The daily household harvest and possession limit is 20 Dolly Varden; there is no closed season or size limit.
              (B) The daily household harvest and possession limit is 20 brook trout; there is no closed season or size limit.
              (C) The daily household harvest and possession limit is 20 grayling; there is no closed season or size limit.
              (D) The daily household harvest limit is 6 and the household possession limit is 12 cutthroat or rainbow trout in combination; there is no closed season or size limit.
              (E) You may only use a rod and reel.

              (F) The permit conditions and systems to receive special protection will be determined by the local Federal fisheries manager in consultation with ADF&G.
              
              (xix) There is no subsistence fishery for any salmon on the Taku River.
              (xx) The Klawock River drainage is closed to the use of seines and gillnets during July and August.
              (xxi) The Federal public waters in the Makhnati Island area, as defined in § 100.3(b)(5) are closed to the harvest of herring and herring spawn, except by federally qualified users.
              (xxii) Only federally qualified subsistence users may harvest sockeye salmon in Neva Lake, Neva Creek, and South Creek.
              [78 FR 19112, Mar. 29, 2013, as amended at 80 FR 28192, May 18, 2015; 83 FR 3084, Jan. 23, 2018; 84 FR 39191, Aug. 9, 2019; 84 FR 39748, Aug. 12, 2019]
            
            
              § 100.28
              Subsistence taking of shellfish.
              (a) Covered species—(1) Regulations in this section apply to subsistence taking of Dungeness crab, king crab, Tanner crab, shrimp, clams, abalone, and other shellfish or their parts.
              (2) You may take shellfish for subsistence uses at any time in any area of the public lands by any method unless restricted by this section.
              (b) Methods, means, and general restrictions. (1) The harvest limit specified in this section for a subsistence season for a species and the State harvest limit set for a State season for the same species are not cumulative. This means that if you have taken the harvest limit for a particular species under a subsistence season specified in this section, you may not, after that, take any additional shellfish of that species under any other harvest limit specified for a State season.
              (2) Unless otherwise provided in this section or under terms of a required subsistence fishing permit (as may be modified by this section), you may use the following legal types of gear to take shellfish:
              (i) Abalone iron;
              (ii) Diving gear;
              (iii) A grappling hook;
              (iv) A handline;
              (v) A hydraulic clam digger;
              (vi) A mechanical clam digger;
              (vii) A pot;
              (viii) A ring net;
              (ix) A scallop dredge;
              (x) A sea urchin rake;
              (xi) A shovel; and
              (xii) A trawl.
              (3) You are prohibited from buying or selling subsistence-taken shellfish, their parts, or their eggs, unless otherwise specified.
              (4) You may not use explosives and chemicals, except that you may use chemical baits or lures to attract shellfish.
              (5) Marking requirements for subsistence shellfish gear are as follows:
              (i) You must plainly and legibly inscribe your first initial, last name, and address on a keg or buoy attached to unattended subsistence fishing gear, except when fishing through the ice, when you may substitute for the keg or buoy a stake inscribed with your first initial, last name, and address inserted in the ice near the hole; subsistence fishing gear may not display a permanent ADF&G vessel license number;
              (ii) Kegs or buoys attached to subsistence crab pots also must be inscribed with the name or United States Coast Guard number of the vessel used to operate the pots.
              (6) Pots used for subsistence fishing must comply with the escape mechanism requirements found in § 100.27(b)(2).
              (7) You may not mutilate or otherwise disfigure a crab in any manner which would prevent determination of the minimum size restrictions until the crab has been processed or prepared for consumption.
              (c) Taking shellfish by designated harvest permit. (1) Any species of shellfish that may be taken by subsistence fishing under this part may be taken under a designated harvest permit.
              (2) If you are a Federally-qualified subsistence user (beneficiary), you may designate another Federally-qualified subsistence user to take shellfish on your behalf. The designated fisherman must obtain a designated harvest permit prior to attempting to harvest shellfish and must return a completed harvest report. The designated fisherman may harvest for any number of beneficiaries but may have no more than two harvest limits in his/her possession at any one time.

              (3) The designated fisherman must have in possession a valid designated harvest permit when taking, attempting to take, or transporting shellfish taken under this section, on behalf of a beneficiary.
              (4) You may not fish with more than one legal limit of gear as established by this section.
              (5) You may not designate more than one person to take or attempt to take shellfish on your behalf at one time. You may not personally take or attempt to take shellfish at the same time that a designated fisherman is taking or attempting to take shellfish on your behalf.
              (d) Permit requirements. If a subsistence shellfish permit is required by this section, the following conditions apply unless otherwise specified by the subsistence regulations in this section:
              (1) You may not take shellfish for subsistence in excess of the limits set out in the permit unless a different limit is specified in this section.
              (2) You must obtain a permit prior to subsistence fishing.
              (3) You must have the permit in your possession and readily available for inspection while taking or transporting the species for which the permit is issued.
              (4) The permit may designate the species and numbers of shellfish to be harvested, time and area of fishing, the type and amount of fishing gear and other conditions necessary for management or conservation purposes.
              (5) If specified on the permit, you must keep accurate daily records of the catch involved, showing the number of shellfish taken by species, location and date of the catch, and such other information as may be required for management or conservation purposes.
              (6) You must complete and submit subsistence fishing reports at the time specified for each particular area and fishery.
              (7) If the return of catch information necessary for management and conservation purposes is required by a subsistence fishing permit and you fail to comply with such reporting requirements, you are ineligible to receive a subsistence permit for that activity during the following calendar year, unless you demonstrate that failure to report was due to loss in the mail, accident, sickness, or other unavoidable circumstances.
              (e) Subsistence take by commercial vessels. No fishing vessel which is commercially licensed and registered for shrimp pot, shrimp trawl, king crab, Tanner crab, or Dungeness crab fishing may be used for subsistence take during the period starting 14 days before an opening and ending 14 days after the closure of a respective open season in the area or areas for which the vessel is registered. However, if you are a commercial fisherman, you may retain shellfish for your own use from your lawfully taken commercial catch.
              (f) Size restrictions. You may not take or possess shellfish smaller than the minimum legal size limits.
              (g) Unlawful possession of subsistence shellfish. You may not possess, transport, give, receive, or barter shellfish or their parts taken in violation of Federal or State regulations.
              (h) Charter and related operations. (1) An owner, operator, or employee of a lodge, charter vessel, or other enterprise that furnishes food, lodging, or guide services may not furnish to a client or guest of that enterprise, shellfish that has been taken under this section, unless:
              (i) The shellfish has been taken with gear deployed and retrieved by the client or guest who is a Federally qualified subsistence user;
              (ii) The gear has been marked with the client's or guest's name and address; and
              (iii) The shellfish is to be consumed by the client or guest or is consumed in the presence of the client or guest.
              (2) The captain and crewmembers of a charter vessel may not deploy, set, or retrieve their own gear in a subsistence shellfish fishery when that vessel is being chartered.
              (i) Subsistence shellfish areas and pertinent restrictions—(1) Southeastern Alaska—Yakutat Area. No marine waters are currently identified under Federal subsistence management jurisdiction, except the marine waters occurring in the vicinity of Makhnati Island as described in § __.3(b)(5) of these regulations.
              (2) Prince William Sound Area. No marine waters are currently identified under Federal subsistence management jurisdiction.
              (3) Cook Inlet Area. (i) You may take shellfish for subsistence purposes only as allowed in paragraph (i)(3) of this section.
              (ii) You may not take king crab, Dungeness crab, or shrimp for subsistence purposes.
              (iii) In the subsistence taking of Tanner crab:
              (A) Male Tanner crab may be taken only from July 15 through March 15;
              (B) The daily harvest and possession limit is 5 male Tanner crabs;
              (C) Only male Tanner crabs 51/2; inches or greater in width of shell may be taken or possessed;
              (D) No more than two pots per person, regardless of type, with a maximum of two pots per vessel, regardless of type, may be used to take Tanner crab.
              (iv) In the subsistence taking of clams:
              (A) The daily harvest and possession limit for littleneck clams is 1,000 and the minimum size is 1.5 inches in length;
              (B) The daily harvest and possession limit for butter clams is 700 and the minimum size is 2.5 inches in length.
              (v) Other than as specified in this section, there are no harvest, possession, or size limits for other shellfish, and the season is open all year.
              (4) Kodiak Area. (i) You may take crab for subsistence purposes only under the authority of a subsistence crab fishing permit issued by the ADF&G.
              (ii) The operator of a commercially licensed and registered shrimp fishing vessel must obtain a subsistence fishing permit from the ADF&G before subsistence shrimp fishing during a State closed commercial shrimp fishing season or within a closed commercial shrimp fishing district, section, or subsection. The permit must specify the area and the date the vessel operator intends to fish. No more than 500 pounds (227 kg) of shrimp may be in possession aboard the vessel.
              (iii) The daily harvest and possession limit is 12 male Dungeness crabs per person; only male Dungeness crabs with a shell width of 61/2 inches or greater may be taken or possessed. Taking of Dungeness crab is prohibited in water 25 fathoms or more in depth during the 14 days immediately before the State opening of a commercial king or Tanner crab fishing season in the location.
              (iv) In the subsistence taking of king crab:
              (A) The annual limit is three crabs per household; only male king crab with shell width of 7 inches or greater may be taken or possessed.
              (B) All crab pots used for subsistence fishing and left in saltwater unattended longer than a 2-week period must have all bait and bait containers removed and all doors secured fully open.
              (C) You may only use one crab pot, which may be of any size, to take king crab.
              (D) You may take king crab only from June 1 through January 31, except that the subsistence taking of king crab is prohibited in waters 25 fathoms or greater in depth during the period 14 days before and 14 days after State open commercial fishing seasons for red king crab, blue king crab, or Tanner crab in the location.
              (E) The waters of the Pacific Ocean enclosed by the boundaries of Womens Bay, Gibson Cove, and an area defined by a line 1/2 mile on either side of the mouth of the Karluk River, and extending seaward 3,000 feet, and all waters within 1,500 feet seaward of the shoreline of Afognak Island are closed to the harvest of king crab except by Federally qualified subsistence users.
              (v) In the subsistence taking of Tanner crab:
              (A) You may not use more than five crab pots to take Tanner crab.
              (B) You may not take Tanner crab in waters 25 fathoms or greater in depth during the 14 days immediately before the opening of a State commercial king or Tanner crab fishing season in the location.
              (C) The daily harvest and possession limit per person is 12 male crabs with a shell width 51/2 inches or greater.
              (5) Alaska Peninsula—Aleutian Islands Area. (i) The operator of a commercially licensed and registered shrimp fishing vessel must obtain a subsistence fishing permit from the ADF&G prior to subsistence shrimp fishing during a closed State commercial shrimp fishing season or within a closed commercial shrimp fishing district, section, or subsection; the permit must specify the area and the date the vessel operator intends to fish; no more than 500 pounds (227 kg) of shrimp may be in possession aboard the vessel.
              (ii) The daily harvest and possession limit is 12 male Dungeness crabs per person; only crabs with a shell width of 51/2 inches or greater may be taken or possessed.
              (iii) In the subsistence taking of king crab:
              (A) The daily harvest and possession limit is six male crabs per person; only crabs with a shell width of 61/2 inches or greater may be taken or possessed;
              (B) All crab pots used for subsistence fishing and left in saltwater unattended longer than a 2-week period must have all bait and bait containers removed and all doors secured fully open;
              (C) You may take crabs only from June 1 through January 31.
              (iv) The daily harvest and possession limit is 12 male Tanner crabs per person; only crabs with a shell width of 51/2 inches or greater may be taken or possessed.
              (6) Bering Sea Area. (i) In that portion of the area north of the latitude of Cape Newenham, shellfish may only be taken by shovel, jigging gear, pots, and ring net.
              (ii) The operator of a commercially licensed and registered shrimp fishing vessel must obtain a subsistence fishing permit from the ADF&G prior to subsistence shrimp fishing during a closed commercial shrimp fishing season or within a closed commercial shrimp fishing district, section, or subsection; the permit must specify the area and the date the vessel operator intends to fish; no more than 500 pounds (227 kg) of shrimp may be in possession aboard the vessel.
              (iii) In waters south of 60° North latitude, the daily harvest and possession limit is 12 male Dungeness crabs per person.
              (iv) In the subsistence taking of king crab:
              (A) In waters south of 60° North latitude, the daily harvest and possession limit is six male crabs per person.
              (B) All crab pots used for subsistence fishing and left in saltwater unattended longer than a 2-week period must have all bait and bait containers removed and all doors secured fully open.
              (C) In waters south of 60° North latitude, you may take crab only from June 1 through January 31.
              (D) In the Norton Sound Section of the Northern District, you must have a subsistence permit.
              (v) In waters south of 60° North latitude, the daily harvest and possession limit is 12 male Tanner crabs.
              [76 FR 12585, Mar. 8, 2011]
            
          
        
        
          PARTS 101-199 [RESERVED]
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of October 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII

        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
        
        L
        Rural Business-Cooperative Service, Rural Housing Service, and Rural Utilities Service, Department of Agriculture (Parts 5001—5099)
      
      
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999) [Reserved]
        
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII
        Financial Stability Oversight Council (Parts 1300—1399)
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII

        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI
        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        
        Title 23—Highways
        I
        Federal Highway Administration, Department of Transportation (Parts 1—999)
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of October 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Benefits Review Board
      20, VII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Benefits Review Board
      20, VII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment Standards Administration
      20, VI
      Employment and Training Administration
      20, V
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      50 CFR (10-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
        2015
        50 CFR
        80 FR
        Page
        Chapter I
        20 Frameworks
        51090, 57664
        20.101 Seasonal hunting adjustments
        52647
        20.102 Seasonal hunting adjustments
        52648
        20.103 Seasonal hunting adjustments
        52649
        20.104 Seasonal hunting adjustments
        52651, 58168
        20.105 Seasonal hunting adjustments
        52652, 58170
        20.106 Seasonal hunting adjustments
        52659, 58190
        20.107 Seasonal hunting adjustments
        58191
        20.109 Seasonal hunting adjustments
        52661, 58191
        20.110 Seasonal hunting adjustments
        52667, 58160
        21.29 (b)(2), (c)(6)(iii)(B), (e)(6)((i) and (7)(i) revised; (c)(6)(i), (ii), (iii)(A), (e)(2)(iv), (5)(i), (9)(ii), (iii) and (f)(6) amended; eff. 1-1-16
        38015
        21.41 (a) revised
        15691
        21.42 Removed
        15691
        21.45 Removed
        15691
        21.53 (c)(2) amended
        15691
        21.60 (f)(8) revised
        13500
        32.7 Amended
        51886
        32.20 Amended
        51886
        32.22 Amended
        51887
        32.23 Amended
        51887
        32.24 Amended
        51890
        32.27 Amended
        51893
        32.28 Amended
        51894
        32.29 Amended
        51897
        32.32 Amended
        51901
        32.33 Amended
        51902
        32.34 Amended
        51903
        32.36 Amended
        51903
        32.37 Amended
        51904
        32.38 Amended
        51906
        32.39 Amended
        51907
        32.41 Amended
        51910
        32.42 Amended
        51910
        32.43 Amended
        51914
        32.44 Amended
        51921
        32.47 Amended
        51923
        32.48 Amended
        51923
        32.49 Amended
        51923
        32.50 Amended
        51923
        32.51 Amended
        51924
        32.52 Amended
        51926
        32.53 Amended
        51926
        32.55 Amended
        51927
        32.56 Amended
        51927
        32.60 Amended
        51929
        32.62 Amended
        51930
        32.63 Amended
        51931
        32.65 Amended
        51933
        32.66 Amended
        51933
        
        32.67 Amended
        51933
        32.69 Amended
        51934
        86 Revised
        26161
        92.31 Added; eff. 4-2-15 through 8-31-15
        9396
        92.32 Added; eff. 4-2-15 through 8-31-15
        9398
        100.15 Revised
        68253
        100.23 Revised
        68248
        100.25 (a) amended
        28192
        100.27 (e)(4)(ix) and (13)(xiii)(E) revised; (e)(10)(iv)(I), (J), (13)(xx) and (xxi) added
        28192
      
      
        2016
        50 CFR
        81 FR
        Page
        Chapter I
        18.121—18.129 (Subpart J) Revised; eff. 8-5-16 through 8-5-21
        52316
        20 Frameworks
        17302
        Frameworks corrected
        21480
        20.101 Seasonal hunting adjustments
        48650
        20.102 Seasonal hunting adjustments
        48651
        20.103 Seasonal hunting adjustments
        48651
        Correctly amended
        54514
        20.104 Seasonal hunting adjustments
        48654
        Correctly amended
        54514
        20.105 Seasonal hunting adjustments
        48656
        Correctly amended
        54514
        20.106 Seasonal hunting adjustments
        48680
        20.107 Seasonal hunting adjustments
        48681
        20.109 Seasonal hunting adjustments
        48681
        Correctly amended
        54517
        20.110 Seasonal hunting adjustments
        62410
        22 Authority citation revised
        91549
        22.3 Amended
        91549
        22.4 (a) amended
        91550
        22.11 (c) revised
        91550
        22.25 (a)(6), (c)(3) and (6) removed; (a)(7), (8), (9), (c)(4) and (5) redesignated as new (a)(6), (7), (8), new (c)(3) and (4); introductory text, (a)(1), (2), (5), new (6), new (7) and (c) introductory text amended; (a)(4), (b)(1), (4), new (c)(3) and (4) revised
        91550
        22.26 (h) removed; (i) and (j) redesignated as new (h) and (i); new (h) revised
        8004
        (c)(7) through (10), (e)(3), (4) and (5) redesignated as (c)(8) through (11), (e)(5), (7) and (9); new (c)(7), (d)(3), new (e)(3), (4), (6) and (8) added; (a), (c)(1), (2), (3), new (8), new (9), new (11), (d)(2), (e)(1), new (e)(5), (7)(i) through (iv), (f), (h) and (i) revised; new (e)(7)(v) removed
        91551
        22.27 (b)(8), (9) and (10) redesignated as (b)(9), (10) and (11); new (b)(8) added; (a)(1)(i) through (iv), (3), (b)(1), (2), (7), new (11), (e)(1), (2) introductory text, (ii), (iii) and (3) through (6) revised
        91553
        23 CITES listing update
        32664
        28 Heading and authority citation revised
        79970
        28.11 Revised
        79970
        29 Authority citation revised
        79970
        29.32 Revised
        79971
        29.40—29.220 (Subpart D) Added
        79971
        32.2 (h) amended
        52271
        32.7 Amended
        68887
        32.20 Amended
        68887
        32.22 Amended
        68887
        32.23 Amended
        68888
        32.24 Amended
        68891
        32.25 Amended
        68893
        Correctly amended
        69717
        32.27 Amended
        68893
        32.28 Amended
        68893
        32.31 Amended
        68896
        32.32 Amended
        68897
        32.33 Amended
        68898
        32.34 Amended
        68898
        32.35 Amended
        68898
        32.36 Amended
        68899
        32.37 Amended
        68899
        32.38 Amended
        68903
        32.39 Amended
        68904
        32.40 Amended
        68905
        32.41 Amended
        68905
        
        32.43 Amended
        68906
        32.44 Amended
        68911
        32.46 Amended
        68911
        32.48 Amended
        68911
        32.51 Amended
        68912
        32.52 Amended
        68913
        32.53 Amended
        68913
        32.55 Amended
        68914
        32.56 Amended
        68914
        32.60 Amended
        68914
        32.61 Amended
        68918
        32.62 Amended
        68918
        32.63 Amended
        68918
        32.64 Amended
        68920
        32.66 Amended
        68920
        32.67 Amended
        68920
        32.70 Reinstated; CFR correction
        55153
        32.71 Reinstated; CFR correction
        55153
        32.72 Reinstated; CFR correction
        55153
        36.1 (a), (b) and (c) redesignated as (b), (c) and (d); new (a) added
        52271
        36.2 Amended
        27043, 52271
        36.11 (d) removed; (e) redesignated as new (d)
        52272
        36.13 Revised
        52272
        36.14 Revised
        52272
        36.31—36.37 (Subpart D) Heading revised
        52272
        36.32 Revised
        52272
        36.39 (i) revised
        27043
        36.42 (a) and (c) through (h) revised
        52273
        92.4 Amended
        18787
        92.22 (a)(3), (5), (6), (i)(3), (13), (15), (j)(4), (15) and (l)(2) revised; (a)(4) removed
        18787
        92.31 Added; eff. 4-2-16 through 8-31-16
        18787
        92.32 Added; eff. 4-2-16 through 8-31-16
        18788
        100.23 Regulation at 80 FR 68248 confirmed
        12591
        100.24 (a)(1) revised
        52532
        100.26 Revised
        52540
      
      
        2017
        50 CFR
        82 FR
        Page
        Chapter I
        20 Policy statement
        24786
        Authority citation revised
        51362
        20.21 (j)(1) amended
        51362
        20.101 Seasonal hunting adjustments
        34754
        20.102 Seasonal hunting adjustments
        34755
        20.103 Seasonal hunting adjustments
        34756
        20.104 Seasonal hunting adjustments
        34758
        20.105 Seasonal hunting adjustments
        34760
        20.106 Seasonal hunting adjustments
        34784
        20.107 Seasonal hunting adjustments
        34785
        20.109 Seasonal hunting adjustments
        34785
        20.110 Seasonal hunting adjustments
        41348
        21.55 Added
        34425
        22 Information collection activities
        7708
        (e) reinstated in part; CFR correction
        23739
        32 Authority citation revised
        52010
        32.2 (h) amended
        52010
        32.7 Amended
        51947
        32.23 Amended
        51947
        32.24 Amended
        51948
        32.25 Amended
        51948
        32.27 Amended
        51949
        32.28 Amended
        51950
        32.29 Amended
        51951
        32.32 Amended
        51952
        32.37 Amended
        51952
        32.39 Amended
        51953
        32.43 Amended
        51956
        32.44 Amended
        51956
        32.45 Amended
        51956
        32.47 Amended
        51957
        32.49 Amended
        51957
        32.51 Amended
        51957
        32.53 Amended
        51957
        32.55 Amended
        51958
        32.56 Amended
        51958
        32.63 Amended
        51959
        32.65 Amended
        51959
        32.66 Amended
        51960
        32.69 Amended
        51961
        36 Authority citation revised
        52010
        36.1 (a) removed; (b), (c), and (d) redesignated as (a), (b), and (c)
        52010
        36.2 Amended
        52010
        36.11 (d) redesignated as (e); new (d) added
        52010
        36.13 Revised
        52010
        
        36.14 Revised
        52010
        36.31—36.37 (Subpart D) Heading revised
        52010
        36.32 Revised
        52010
        36.42 (a) and (c) through (h) revised
        52011
        92.4 Amended
        34270
        92.6 Revised
        34270
        92.22 (a)(3) redesignated as (a)(4); new (a)(3) added; (a)(6) revised; eff. 3-31-17 through 8-31-17
        16304
        92.31 Added; eff. 3-31-17 through 8-31-17
        16304
        92.32 Added; eff. 3-31-17 through 8-31-17
        16305
      
      
        2018
        50 CFR
        83 FR
        Page
        Chapter I
        20 Authority citation revised
        5043
        20 Frameworks
        25738
        20.101 Seasonal hunting adjustments
        40394
        20.102 Seasonal hunting adjustments
        40395
        20.103 Seasonal hunting adjustments
        40395
        20.104 Seasonal hunting adjustments
        40398
        20.105 Seasonal hunting adjustments
        40400
        20.106 Seasonal hunting adjustments
        40423
        20.107 Seasonal hunting adjustments
        40425
        20.109 Seasonal hunting adjustments
        40425
        20.110 Seasonal hunting adjustments
        5043, 42794
        21 Second authority citation removed
        32806
        21.47 Removed
        32806
        21.48 Removed
        32806
        23.24 Amended; CFR correction
        15503
        32.7 Amended
        45766
        32.23 Amended
        45766
        32.24 Amended
        45773
        32.25 Amended
        45775
        32.26 Amended
        45776
        32.27 Amended
        45776
        32.28 Amended
        45776
        32.29 Amended
        45778
        32.32 Amended
        45779
        32.35 Amended
        45780
        32.37 Amended
        45780
        32.38 Amended
        45785
        32.39 Amended
        45787
        32.40 Amended
        45789
        32.41 Amended
        45791
        32.42 Amended
        45791
        32.45 Amended
        45791
        32.46 Amended
        45793
        32.47 Amended
        45794
        32.48 Amended
        45794
        32.49 Amended
        45795
        32.50 Amended
        45796
        32.51 Amended
        45796
        32.53 Amended
        45799
        32.54 Amended
        45800
        32.56 Amended
        45800
        32.57 Amended
        45801
        32.59 Amended
        45802
        32.60 Amended
        45802
        32.62 Amended
        45802
        32.63 Amended
        45804
        32.64 Amended
        45805
        32.65 Amended
        45805
        32.66 Amended
        45807
        32.68 Amended
        45808
        32.69 Amended
        45809
        32.70 Amended
        45810
        91.1 (b) amended
        12279
        91.4 Revised
        12279
        91.11 Revised
        12279
        91.14 Revised
        12279
        91.15 Removed
        12279
        91.16 (b) revised
        12279
        91.21 (b) redesignated as (b)(1); (b)(1) heading and (2) added
        12279
        91.23 Revised
        12279
        92.22 (a)(3) redesignated as (a)(4); new (a)(3) added; (a)(6) revised
        13688
        92.31 Added; eff. 4-2-18 to 8-31-18
        13688
        92.32 Added; eff. 4-2-18 to 8-31-18
        13690
        100.3 (a), (b)(1)(iii), (2), and (3) amended; (b)(5) revised
        23817
        100.24 (a)(2) table amended
        3083
        (a)(1) table amended
        50763
        100.25 (a) amended
        50764
        100.26 Revised
        50764
        100.27 (e)(3)(xiii)(B) and (xvi)(F) added; (e)(3)(xv)(A), (B), (10)(iv)(I) introductory text, (J), and (13)(ix) revised
        3084
      
      
        
        2019
        50 CFR
        84 FR
        Page
        Chapter I
        18.130—18.141 (Subpart K) Added; eff. through 8-1-24
        37745
        20 Frameworks
        42996
        20.11 (n) revised
        28773
        20.11 (m) and (n) redesignated as (o) and (p); new (m) and new (n) added
        38885
        20.21 (i)(1)(i) revised
        38885
        20.101 Seasonal hunting adjustments
        45080
        20.102 Seasonal hunting adjustments
        45080
        20.103 Seasonal hunting adjustments
        45081
        20.104 Seasonal hunting adjustments
        45083
        20.105 Seasonal hunting adjustments
        45085
        20.106 Seasonal hunting adjustments
        45110
        20.107 Seasonal hunting adjustments
        45111
        20.109 Seasonal hunting adjustments
        45112
        20.110 Revised
        44763
        21.3 Amended
        28773
        21.26 (d)(2) revised
        28773
        21.46 Heading, introductory text, (a), (b), and (f) revised;  eff. 10-3-19
        45924
        21.49 (d)(3) revised
        28773
        21.50 (d)(4) revised
        28773
        21.51 (d)(4) revised
        28773
        21.52 (e)(3) revised
        28773
        26.34 Revised
        47660
        32.7 Revised
        47671
        32.9 Added
        47675
        32.20—32.70 (Subpart B) Revised
        47675
        36.32 (c)(1)(iv) removed
        47790
        71 Revised
        47790
        80 Authority citation revised
        44784
        80.2 Amended
        44784
        80.30—80.41 (Subpart D) Revised
        44784
        80.50 (a)(6) revised; (b)(2) redesignated as (b)(3); (a)(9), (10), new (b)(2), and (c)(6) added
        44786
        80.51 (a)(8) revised; (a)(12) and (13) added
        44786
        80.60 Table amended; introductory text revised
        44787
        80.82 (c)(3) through (13) redesignated as (c)(4) through (14); new (c)(3) added; (c)(2), new (9), new (iii), new (iv), new (v), and (10) revised 
        44787
        80.97 Revised
        44787
        80.98 (a) table amended; (a) introductory text revised
        44787
        80.120 Revised
        44787
        80.123 Revised
        44787
        80.124 Revised
        44788
        80.137 Revised
        44788
        80.160 (a)(4), (5), (7), (b), and (c) revised
        44788
        92.31 Added; interim
        12951
        92.31 Regulation at 84 FR 12951 confirmed
        36840
        92.32 Added; interim
        12952
        92.32 Regulation at 84 FR 12952 confirmed
        36840
        100.24 (a)(2) table amended
        39748
        100.27 (e)(10) revised
        39191
        100.27 (e)(3), (4), (5), (11), and (13) revised
        39748
      
      
        2020
        (Regulations published from January 1, 2020, through October 1, 2020)
        50 CFR
        85 FR
        Page
        Chapter I
        20 Frameworks
        51854
        20.101 Seasonal hunting adjustments
        53262
        20.102 Seasonal hunting adjustments
        53263
        20.103 Seasonal hunting adjustments
        53264
        20.104 Seasonal hunting adjustments
        53266
        20.105 Seasonal hunting adjustments
        53268
        20.106 Seasonal hunting adjustments
        53293
        20.107 Seasonal hunting adjustments
        53294
        20.109 Seasonal hunting adjustments
        53295
        20.110 Seasonal hunting adjustments
        53251
        21.51 (d)(4) revised
        10623
        
        32.7 (c)(8), (e)(17) through (22), (i)(5) through (14), (aa)(4), (5), (6), (bb)(3) through (6), (kk)(20), (mm)(2), (3), (4), and (xx)(1) through (5) redesignated as (c)(9), (e)(18) through (23), (i)(6) through (15), (aa)(5), (6), (7), (bb)(4) through (7), (kk)(21), (mm)(3), (4), (5), and (xx)(2) through (6); new (c)(8), new (e)(17), new (i)(5), new (aa)(4), new (bb)(3), new (kk)(20), new (mm)(2), and new (xx)(1) added; (hh) revised
        54103
        32.22 (b), (c), (d)(1) introductory text, (i), (iv), (2)(i), (ii), (3), and (4) revised; (h) redesignated as (i); new (h) added
        54104
        32.23 (d)(1) introductory text, (1)(ii), (v), (vii), and (g)(1) introductory text revised
        54105
        32.24 (q) through (v) redesignated as (r) through (w); (l)(1) introductory text, (m)(1)(viii), (2)(i), new (r)(1)(vii), new (s)(2)(ii), and new (v)(2)(ii) revised; new (q) added
        54105
        32.25 (a)(2) revised; (a)(4) added; (d)(3) and (e)(2) revised
        54105
        32.26 Revised
        54106
        32.27 Revised
        54106
        32.28 (e) through (n) redesignated as (f) through (o), new (j)(3)(xv) through (xix) redesignated as (j)(3)(xiv) through (xviii); new (e), new (j)(1)(xi) added; (a), new (i)(2)(i), new (3)(i) revised, new (j)(1)(ii), (x), new (j)(3)(iv) through (viii) and (x) revised;Revising newly redesignated paragraphs (j)(3)(xv) and (j)(3)(xviii); new (m)(2)(iii), new (vii), new (3) introductory text, new (i), new (ii), new (iv), new (viii), new (ix), and new (n)(3)(vii) revised; new (j)(3)(xiv) removed
        54107
        32.29 (h)(1)(iv) redesignated as (h)(1)(v); (a)(3), new paragraph (h)(1)(iv), and (3)(vii) added; (h)(2)(i), (3) introductory text, and (i) revised
        54109
        32.31 (c)(3)(iv) removed; (c)(3)(v) redesignated as new (c)(3)(iv); (c)(4)(i), (e)(1) introductory text, (f)(1) introductory text, (2), and (3) revised
        54109
        32.32 (b)(3)(iv)(A), (e)(1), (3)(iii), (v), (g), (i)(2), (k)(1), (2), and (3) revised; (i)(3)(iii) removed; (i)(3)(iv) redesignated as (i)(3)(iii)
        54110
        32.33 (b), (c)(1) introductory text, (2) introductory text, and (3)(i) revised; (c)(3)(iv) redesignated as (c)(3)(v); (c)(2)(iii) and new (3)(iv) added
        54110
        32.34 (d)(1) introductory text revised; (d)(1)(i) removed; (d)(1)(ii) through (v) redesignated as (d)(1)(i) through (iv); (2) introductory text, (i), (g)(1) introductory text, (ii), (2) introductory text, (ii), and (3)(i) revised
        54111
        32.35 Revised
        54111
        32.36 (a)(1)(iii), (v), (vi), (2), and (3)(i) revised; (a)(1)(vii) and (viii) removed
        54113
        32.37 (a)(1) introductory text, (2) introductory text, (c)(1)(vi), (d)(3)(ii), (e)(1)(i), (v), (2) introductory text, (ii), (f)(3) introductory text, (g), (k)(1) introductory text, (x), (3)(ii), (n)(1)(xiv), (4)(ii), (p)(1)(vii), (xii), (q)(1)(iii), and (t)(2)(i) revised; (d)(1)(ix), (e)(2)(v), (t)(1)(vi), (2)(v), and (3)(xiii) added; (f)(3)(iii) removed; (f)(3)(iv) redesignated as (f)(3)(iii)
        54113
        32.38 Revised
        54115
        32.39 Revised
        54116
        32.40 (a) through (d), (f), (g), and (h) revised
        54117
        32.42 (b)(2) introductory text, (m)(1)(v), and (o) revised
        54119
        
        32.43 (b)(1), (2), (c), (e), (f)(2), (3), (g)(1)(i), (iv), (x), (g)(2), (3)(i), (v), (4)(iv), (h)(1)(i), (v), (2), (3)(iv), (vi), (4)(i), (i)(1)(i), (v), (i)(2), (3)(iv), (vi), (viii), (4)(i), (l), (m)(1)(i), (v), (2)(ii), (iii), (3)(i), (iv), (vi), and (vii) revised; (b)(4)(i) and (v) removed; (b)(4)(ii), (iii), and (iv) redesignated as (b)(4)(i), (ii), and (iii); (m)(1)(xi) and (3)(viii) added
        54120
        32.45 (n)(1)(v), (w)(3) introductory text, and (iii) revised; (n)(2) and (w)(3)(iv) added; (n)(3)(iv) removed; (n)(3)(v) through (viii) redesignated as (n)(3)(iv) through (vii)
        54124
        32.46 (d), (e), and (f) redesignated as (e), (f), and (g); new paragraph (d) added; (b), (c), new (e), new (f)(2), new (3), and new (g) revised
        54124
        32.47 (c) through (f) redesignated as (d) through (g); new (c) added; new (g) revised
        54126
        32.48 (a)(1)(ii), (b), and (c) revised
        54126
        32.49 (a), (b), (c)(3)(iii), (d)(1), and (e) revised
        54127
        32.50 (a)(1)(i)(A), (2) introductory text, and (b) revised; (a)(2)(iii) added
        54127
        32.51 (c), (d), (g)(3)(i), (ii), (i), (j)(3), and (4)(iv) revised; (f)(3) added
        54128
        32.52 (f)(1)(vi) revised; (f)(1)(ix) added
        54129
        32.53 Revised
        54130
        32.54 (b)(1) introductory text and (b)(3)(ii)(C) revised; (b)(2)(iii) and (iv) added
        54137
        32.55 (g)(4)(ii) and (vii) through (x) revised
        54137
        32.56 (f) and (n)(1) introductory text revised; (t) redesignated as (u); new (t) added
        54137
        32.57 (a), (b)(4)(iv), (c)(3), and (4)(iv) revised; (b)(1)(iv) and (2)(iii) added
        54137
        32.58 Revised
        54138
        32.59 (b)(3) introductory text revised
        54139
        32.60 (b) revised
        54139
        32.61 (g)(1) introductory text, (v), (vi), (2), (3)(i), and (4)(i) revised; (g)(3)(ii) removed; (g)(3)(iii) and (iv) redesignated as new (g)(3)(ii) and (iii)
        54139
        32.62 (f), (i), and (j) revised
        54140
        32.63 (a)(1)(iii) removed; (a)(1)(iv), (v), and (vi) redesignated as new (a)(1)(iii), (iv), and (v); (b) revised
        54141
        32.64 (a)(1)(vii) and (2)(v) added; (a)(4)(i)(A) and (b) revised
        54141
        32.65 (a)(3)(iii), (b)(1)(i), (3)(i), (c)(3)(i), (d), (e)(3), (4)(ii), (h), (i), (k)(3), (4)(iv), and (l)(3)(i) revised; (a)(3)(v), (b)(1)(iv), (3)(v), (c)(3)(vi), (f)(3)(v), (j)(3)(v), and (l)(3)(v) added
        54141
        32.66 (l)(1) and (n) revised
        54142
        32.67 Revised
        54143
        32.68 (c) and (d) revised
        54144
        32.69 (a) through (e) redesignated as (b) through (f); new (a) added; new (b), new (c), new (e)(1), and new (f) revised
        54144
        36.39 (d) added
        54145
        71.11 Revised
        54145
        71.12 (a), (b) through (f), and (g) through (m) redesignated as (c), (e) through (i), and (k) through (q); new (a), new (b), new (d), new (j), and (r) added
        54146
        91.14 (b) revised
        27317
        91.21 (b) revised
        27317
        91.23 Revised
        27317
        92.31 Introductory text amended
        18459
        Regulation at 85 FR 18459 confirmed
        49601
      
      ○
    
  
